


                                                                                                                        EXHIBIT 10.1


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                               DEPOSITOR


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                                TRUSTEE


                                                                  AND


                                                       EMC MORTGAGE CORPORATION
                                                     SERVICER, SPONSOR AND COMPANY



                                                    POOLING AND SERVICING AGREEMENT

                                                      DATED AS OF DECEMBER 1, 2006



                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                             Bear Stearns Mortgage Funding Trust 2006-AR5
                                          Mortgage Pass-Through Certificates, Series 2006-AR5







--------------------------------------------------------------------------------






ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................57

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................57
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................59
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................61
         Section 2.04.         Substitution of Mortgage Loans...................................................63
         Section 2.05.         Issuance of Certificates.........................................................64
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................65
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................66
         Section 2.08.         Purposes and Powers of the Trust.................................................69

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................69

         Section 3.01.         Servicer to Act as Servicer......................................................69
         Section 3.02.         REMIC-Related Covenants..........................................................71
         Section 3.03.         Monitoring of Subservicers.......................................................71
         Section 3.04.         Fidelity Bond....................................................................72
         Section 3.05.         Power to Act; Procedures.........................................................72
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................73
         Section 3.07.         Release of Mortgage Files........................................................74
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be Held for Trustee....75
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................76
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................77
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................77
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.........78
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................78
         Section 3.14.         Compensation for the Servicer....................................................78
         Section 3.15.         REO Property.....................................................................79
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................81
         Section 3.17.         Assessments of Compliance and Attestation Reports................................82
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................83
         Section 3.19.         UCC..............................................................................90
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................90
         Section 3.21.         Books and Records................................................................91
         Section 3.22.         Intention of the Parties and Interpretation......................................91

ARTICLE IV            ACCOUNTS..................................................................................92

         Section 4.01.         Custodial Account................................................................92
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................93
         Section 4.03.         Distribution Account.............................................................94
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................95
         Section 4.05.         Adjustable Rate Supplemental Fund................................................96
         Section 4.06.         Statements to the Trustee........................................................97
         Section 4.07.         Reserved.........................................................................98
         Section 4.08.         Reserve Fund.....................................................................98
         Section 4.09.         Class XP Reserve Account.........................................................99
         Section 4.10.         Final Maturity Reserve Account..................................................100

ARTICLE V             CERTIFICATES.............................................................................101

         Section 5.01.         Certificates....................................................................101
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................109
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................112
         Section 5.04.         Persons Deemed Owners...........................................................112
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................113
         Section 5.06.         Restrictions on Transferability of Certificates.................................114
         Section 5.07.         ERISA Restrictions..............................................................114
         Section 5.08.         Rule 144A Information...........................................................115

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................116

         Section 6.01.         Distributions on the Certificates...............................................116
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................124
         Section 6.03.         Payments........................................................................125
         Section 6.04.         Statements to Certificateholders................................................125
         Section 6.05.         Monthly Advances................................................................128
         Section 6.06.         Compensating Interest Payments..................................................129
         Section 6.07.         Distributions on REMIC Regular Interests........................................129

ARTICLE VII           THE SERVICER.............................................................................130

         Section 7.01.         Liabilities of the Servicer.....................................................130
         Section 7.02.         Merger or Consolidation of the Servicer.........................................130
         Section 7.03.         Indemnification of the Trustee..................................................130
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................131
         Section 7.05.         Servicer Not to Resign..........................................................132
         Section 7.06.         Successor Servicer..............................................................132
         Section 7.07.         Sale and Assignment of Servicing................................................132

ARTICLE VIII          DEFAULT..................................................................................133

         Section 8.01.         Events of Default...............................................................133
         Section 8.02.         Trustee to Act; Appointment of Successor........................................135
         Section 8.03.         Notification to Certificateholders..............................................136
         Section 8.04.         Waiver of Defaults..............................................................136
         Section 8.05.         List of Certificateholders......................................................136

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................137

         Section 9.01.         Duties of Trustee...............................................................137
         Section 9.02.         Certain Matters Affecting the Trustee...........................................139
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................140
         Section 9.04.         Trustee May Own Certificates....................................................141
         Section 9.05.         Trustee’s Fees and Expenses.....................................................141
         Section 9.06.         Eligibility Requirements for Trustee............................................141
         Section 9.07.         Insurance.......................................................................141
         Section 9.08.         Resignation and Removal of the Trustee..........................................142
         Section 9.09.         Successor Trustee...............................................................142
         Section 9.10.         Merger or Consolidation of Trustee..............................................143
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................143
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration............................................................144

ARTICLE X             TERMINATION..............................................................................147

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or Liquidation
                               of the Mortgage Loans...........................................................147
         Section 10.02.        Additional Termination Requirements.............................................149

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................151

         Section 11.01.        Intent of Parties...............................................................151
         Section 11.02.        Amendment.......................................................................151
         Section 11.03.        Recordation of Agreement........................................................152
         Section 11.04.        Limitation on Rights of Certificateholders......................................152
         Section 11.05.        Acts of Certificateholders......................................................153
         Section 11.06.        Governing Law...................................................................154
         Section 11.07.        Notices.........................................................................154
         Section 11.08.        Severability of Provisions......................................................155
         Section 11.09.        Successors and Assigns..........................................................155
         Section 11.10.        Article and Section Headings....................................................155
         Section 11.11.        Counterparts....................................................................155
         Section 11.12.        Notice to Rating Agencies.......................................................155
         Section 11.13.        Use of Subservicers and Subcontractors..........................................156

                                                               EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class B Certificate
Exhibit A-4                -        Form of Class B-IO Certificate
Exhibit A-5                -        Form of Class R Certificate
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        Form of Class X Certificate
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Reserved
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Reserved
Exhibit P                           Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Reserved


                                                               SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule






--------------------------------------------------------------------------------






                                                    POOLING AND SERVICING AGREEMENT

         Pooling and  Servicing  Agreement  dated as of December 1, 2006,  among  Structured  Asset  Mortgage  Investments  II Inc.,  a
Delaware corporation,  as depositor (the “Depositor”),  Wells Fargo Bank, National  Association,  a banking association organized under
the laws of the United States, not in its individual  capacity but solely as trustee (the “Trustee”) and EMC Mortgage  Corporation,  as
servicer (in such capacity,  the “Servicer”),  as company (in such capacity, the “Company” or “EMC”) and, as sponsor (in such capacity,
the “Sponsor”).

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the  Mortgage  Loans from the Sponsor.  On the Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC I to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  “regular  interests”  in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be  designated  “regular  interests” in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  “regular  interests” in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC IV Regular  Interests  will be  designated  the “regular  interests”  in
such REMIC.

         The Class R Certificates  will evidence  ownership of the “residual  interest” in each of REMIC I, REMIC II and REMIC III. The
Class R-X Certificates will evidence ownership of the “residual interest” in REMIC IV.

         The Group I Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all Scheduled
Principal  due on or before the Cut-off  Date,  of  $849,583,064.66.  The Group II Mortgage  Loans will have an  Outstanding  Principal
Balance as of the Cut-off Date, after deducting all Scheduled Principal due on or before the Cut-off Date, of $1,023,269,558.44.

         In consideration of the mutual agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,  the Company and the
Trustee agree as follows:

                                                               ARTICLE I

                                                              Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         2006-AR5 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions in which the related Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide,  subject to any variances  negotiated  with Fannie Mae or Freddie Mac and subject to the express  provisions of this  Agreement.
Such  standard of care shall not be lower than that the Servicer  customarily  employs and  exercises in  servicing  and  administering
similar mortgage loans for its own account and shall be in full compliance with all federal,  state, and local laws, ordinances,  rules
and regulations.

         Account:  The Custodial  Account,  the Adjustable Rate  Supplemental  Fund, the  Distribution  Account,  the Reserve Fund, the
Final Maturity Reserve Account or the Class XP Reserve Account, as the context may require.

         Actual Monthly  Payments:  For any Mortgage Loan and each Due Period,  the actual  monthly  payments of principal and interest
received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable Rate Supplemental Fund: An “outside reserve fund” within the meaning of Treasury Regulation  1.860G-2(h),  which is
not an asset of any REMIC and which is established and maintained pursuant to Section 4.05.

         Adjusted Rate Cap: With respect to the Class I-A  Certificates  and Class I-B  Certificates,  each  Distribution  Date and the
related Due  Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period less the related
Servicing Fees and (ii) the related  Actual Monthly  Payments  received in excess of the Scheduled  Payments,  expressed as a per annum
rate calculated on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans for such Due Period and further
reflecting  the accrual of interest on an actual/360  basis,  minus the sum of (a) the interest  payable to the Class I-X  Certificates
and (b) the Coupon  Strip with  respect to Loan Group I, if any,  payable to the Final  Maturity  Reserve  Account with respect to such
Distribution Date, expressed as a per annum rate.

                  With respect to the Group II  Certificates,  each  Distribution  Date and the related Due Period,  the sum of (i) the
Scheduled  Payments  owed on the Group II  Mortgage  Loans for such Due Period  less the  related  Servicing  Fees and (ii) the related
Actual Monthly  Payments  received in excess of the Scheduled  Payments,  expressed as a per annum rate  calculated on the basis of the
aggregate  Stated Principal  Balance of the Group II Mortgage Loans for such Due Period and further  reflecting the accrual of interest
on an actual/360 basis.

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
“Control”  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  “Controlled” and “Controlling” have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of "AAA" in the case of S&P or "Aaa" in the
case of Moody’s (or with respect to  investments  in money market  funds,  a credit rating of “AAAm” or “AAAm-G” in the case of S&P and
the highest  rating  given by Moody’s for money  market funds in the case of Moody’s).  For any  short-term  deposit or security,  or a
rating of "A-l+" in the case of S&P or "Prime-1" in the case of Moody’s.

         Applicable  State Law:  For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such  other  state law whose  applicability  shall have been  brought to the  attention  of the  Trustee by either  (i) an
Opinion of Counsel reasonably  acceptable to the Trustee delivered to it by the Servicer or the Depositor,  or (ii) written notice from
the appropriate taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect  to any  Distribution  Date  and a Class of  Class A  Certificates  or Class B
Certificates,  the sum of the Realized Losses with respect to the Mortgage Loans in the related Loan Group,  which are to be applied in
reduction of the Current  Principal  Amount of such Class of Certificates  pursuant to this Agreement in an amount equal to the amount,
if any,  by which,  (i) the  aggregate  Current  Principal  Amount of all of the  Certificates  in the  related  Loan Group  (after all
distributions  of principal on such  Distribution  Date) exceeds (ii) the  aggregate  Stated  Principal  Balance of all of the Mortgage
Loans in the related  Loan Group for such  Distribution  Date.  The Applied  Realized  Loss Amount with respect to the Group I Mortgage
Loans shall be allocated  first to the Class I-B-9,  Class I-B-8,  Class I-B-7,  Class I-B-6,  Class I-B-5,  Class I-B-4,  Class I-B-3,
Class I-B-2 and Class I-B-1  Certificates,  sequentially  in that order, in each case until the Current  Principal  Amount of each such
Class has been reduced to zero.  Thereafter,  the principal  portion of Realized Losses on the Group I Mortgage Loans will be allocated
on any Distribution  Date first, to the Class I-A-3  Certificates,  then to the Class I-A-2  Certificates,  and then to the Class I-A-1
Certificates,  sequentially  in that  order,  until the  Current  Principal  Amount of each such Class has been  reduced  to zero.  The
Applied  Realized Loss Amount with respect to the Group II Mortgage Loans shall be allocated  first to the Class II-B-5,  Class II-B-4,
Class II-B-3, Class II-B-2 and Class II-B-1  Certificates,  sequentially in that order, in each case until the Current Principal Amount
of each such Class has been  reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the Group II Mortgage  Loans
will be allocated on any Distribution Date first, to the Class II-A-3  Certificates,  then to the Class II-A-2  Certificates,  and then
to the Class II-A-1  Certificates,  sequentially in that order,  until the Current Principal Amount of each such Class has been reduced
to zero.

         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With  respect  to each  Distribution  Date,  the  aggregate  Principal  Funds and  Interest  Funds for such
Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss: Any loss resulting from a bankruptcy  court,  in connection with a personal  bankruptcy of a mortgagor,  (1)
establishing the value of a mortgaged  property at an amount less than the Outstanding  Principal  Balance of the Mortgage Loan secured
by such mortgaged property or (2) reducing the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  On any Distribution Date, the excess, if any, of:

         1.       the amount of Current Interest that such Class would have been entitled to receive on such  Distribution Date had the
                  applicable  Pass-Through  Rate been  calculated at a per annum rate equal to One-Month  LIBOR plus the related Margin
                  and (ii) 10.50% per annum, over


         2.       the amount of Current Interest on such Class  calculated using a Pass-Through  Rate equal to the related Net Rate Cap
                  for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and each Class of Class A Certificates and
Class B  Certificates,  the sum of the Basis Risk Shortfall for such  Distribution  Date and the Basis Risk Shortfalls for all previous
Distribution  Dates not previously paid from any source  including the Excess  Cashflow and payments under the Cap Contracts,  together
with interest thereon at a rate equal to the related Pass-Through Rate for such Class of Certificates for such Distribution Date.

         Book-Entry  Certificates:  Initially,  all  Classes of  Certificates  other than the  Private  Certificates  and the  Residual
Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which  banking  institutions  in any  jurisdiction  in which the  Trustee,  the  Custodian  or the Servicer are
authorized or obligated by law or executive order to be closed.

         Cap  Contracts:  With respect to each Class of the Class II-A  Certificates  and Class II-B  Certificates,  the respective cap
contracts,  dated as of December  29, 2006,  between the Trustee,  on behalf of the Trust for the benefit of the Holders of the related
Certificates,  and the Cap Counterparty,  together with any scheduling,  confirmations or other agreements  related thereto,  a form of
which is attached hereto as Exhibit N.

         Cap Contract  Payment Amount:  With respect to any  Distribution  Date and a Cap Contract,  the amounts received from such Cap
Contract, if any, on such Distribution Date.

         Cap Counterparty: ABN AMRO Bank N.V.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits  A-1,  A-3, A-4, A-5, A-6, A-7 and A-8 with the
blanks therein appropriately completed.

         Certificate  Group:  With respect to Loan Group I, the Group I  Certificates,  and with respect to Loan Group II, the Group II
Certificates.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-A-3, Class I-X, Class I-B-1, Class I-B-2,
Class I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9, Class R, Class R-X, Class I-XP-1,  Class
I-XP-2,  Class I-B-IO,  Class II-A-1, Class II-A-2, Class II-A-3, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5,
Class II-XP and Class II-B-IO Certificates.

         Class I-A Certificates: The Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

         Class I-A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group I
Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current Principal Amount of the Class I-A
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) the aggregate  Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses  on the Group I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by (i) prior to the
Distribution Date in December 2012, 26.750% and (ii) on or after the Distribution Date in December 2012,  21.400%,  and (II) the excess
of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class
I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in December 2012,  20.750% and (ii) on or after the
Distribution  Date in  December  2012,  16.600%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance of the Group I
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group I
Mortgage Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class I-B-1  Certificates  (after taking into
account  the  payment of the Class I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior
to the Distribution Date in December 2012, 16.000% and (ii) on or after the Distribution Date in December 2012,  12.800%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Principal  Prepayments and Realized  Losses on the Group I Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in December 2012,
14.250%  and (ii) on or after the  Distribution  Date in  December  2012,  11.400%,  and (II) the  excess of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such Distribution Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the  Distribution  Date in December  2012,  10.750% and (ii) on or after the  Distribution  Date in December
2012,  8.600%,  and (II) the excess of (a) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-5
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in December 2012,
9.500%  and (ii) on or after  the  Distribution  Date in  December  2012,  7.600%,  and (II) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-6
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such Distribution Date) and
(7) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in December  2012,  8.250% and (ii) on or after the  Distribution  Date in December
2012,  6.600%,  and (II) the excess of (a) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-7
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date) and (8) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in December 2012,
6.125% and (ii) on or after the Distribution Date in December 2012,  4.900%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-8
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount for such Distribution Date), (2) the aggregate Current Principal Amount of the Class I-B-1 Certificates
(after  taking into  account the  payment of the Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  I-B-2  Certificates  (after  taking  into  account  the  payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such Distribution Date) and
(9) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in December  2012,  4.875% and (ii) on or after the  Distribution  Date in December
2012,  3.900%,  and (II) the excess of (a) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-9
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the aggregate  Current Principal Amount of the Class I-B-6  Certificates  (after taking into account the payment of the Class I-B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates  (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such  Distribution  Date),
(9) the aggregate  Current Principal Amount of the Class I-B-8  Certificates  (after taking into account the payment of the Class I-B-8
Principal  Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in December 2012,
3.625%  and (ii) on or after  the  Distribution  Date in  December  2012,  2.900%,  and (II) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class  I-B-IO  Distribution  Amount:  With  respect to any  Distribution  Date,  the  Current  Interest  for the Class  I-B-IO
Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of REMIC III Regular  Interest  I-B-IO-I);  provided,
however,  that on and after  the  Distribution  Date on which  the  aggregate  Current  Principal  Amount of the Class I-A or Class I-B
Certificates  has been reduced to zero, the Class I-B-IO  Distribution  Amount shall include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first, from REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-I, in respect
of accrued and unpaid  interest  thereon until such accrued and unpaid interest shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class I-B-IO Notional Amount:  With respect to any Distribution Date and the Class I-B-IO  Certificates,  the aggregate of the
Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class I-B-IO  Pass-Through  Rate: With respect to the Class I-B-IO  Certificates or REMIC III Regular Interest  I-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon Strip Rate and (b) the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to  clauses  (i)  through  (iii)  below,  and the
denominator of which is the aggregate  Uncertificated  Principal Balance of the REMIC I Regular Interests.  For purposes of calculating
the Pass-Through Rate for the Class I-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT1 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT2 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT4 minus twice the related Marker Rate,  applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

         Class I-X  Notional  Amount:  With respect to any  Distribution  Date and the Class I-X  Certificates,  the  aggregate  Stated
Principal Balance  immediately  prior to such  Distribution  Date of the Group I Mortgage Loans having "hard" prepayment  charges for a
term of three years from origination.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2 and Class II-A-3 Certificates.

         Class II-A Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current  Principal Amount of the Class
II-A  Certificates  immediately  prior to such  Distribution  Date over (y) the  lesser of (I) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) multiplied by (i) prior
to the Distribution Date in December 2012, 25.875% and (ii) on or after the Distribution Date in December 2012,  20.700%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B Certificates: The Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates.

         Class II-B-1 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in December 2012,  16.750% and (ii)
on or after the Distribution Date in December 2012,  13.400%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the
Group II Mortgage Loans as of the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses
on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the
Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such Distribution  Date), (2) the aggregate Current Principal Amount of the Class II-B-1  Certificates  (after
taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date) and (3) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i)
prior to the Distribution  Date in December 2012,  11.875% and (ii) on or after the  Distribution  Date in December 2012,  9.500%,  and
(II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in December
2012,  8.375% and (ii) on or after the  Distribution  Date in December 2012,  6.700%,  and (II) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date)
and (5) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied  by (i) prior to the  Distribution  Date in December  2012,  7.000% and (ii) on or after the  Distribution  Date in
December  2012,  5.600%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the
last day of the related Due Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans
incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage Loans as of
the Cut-off Date.

         Class II-B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in December
2012,  1.875% and (ii) on or after the  Distribution  Date in December 2012,  1.500%,  and (II) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-IO Advances:  As defined in Section 6.01(c).

         Class  II-B-IO  Distribution  Amount:  With respect to any  Distribution  Date,  the Current  Interest  for the Class  II-B-IO
Certificates  for such  Distribution  Date  (which  shall be deemed  distributable  from  REMIC III to REMIC IV on account of REMIC III
Regular Interest  II-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate  Current  Principal
Amount of the Class II-A or Class II-B Certificates has been reduced to zero, the Class II-B-IO  Distribution  Amount shall include the
Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to REMIC IV on account of REMIC III
Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid interest thereon until such accrued and unpaid interest shall have been
reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the
principal balance thereof).

         Class II-B-IO Notional  Amount:  With respect to any Distribution  Date and the Class II-B-IO  Certificates,  the aggregate of
the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO Pass-Through Rate: With respect to the Class II-B-IO  Certificates or REMIC III Regular Interest II-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the  percentage  equivalent of a fraction,  the numerator of which is the sum of the
amounts  calculated  pursuant to clauses  (i)  through  (iii)  below,  and the  denominator  of which is the  aggregate  Uncertificated
Principal  Balance of the  REMIC II  Regular  Interests.  For  purposes of  calculating  the  Pass-Through  Rate for the Class  II-B-IO
Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the related Marker Rate, applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT8.

         Class A Certificates: The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as Exhibit  A-5 and  evidencing
ownership of interests  designated  as “residual  interests” in REMIC I,  REMIC II and REMIC III for purposes of the REMIC  Provisions.
Component I of the Class R Certificates  is designated as the sole class of “residual  interest” in REMIC I,  Component II of the Class
R Certificates  is designated as the sole class of “residual  interest” in REMIC II and  Component III  of the Class R Certificates  is
designated as the sole class of “residual interest” in REMIC III.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed hereto as Exhibit A-6 and evidencing
ownership of the “residual interest” in REMIC IV for purposes of the REMIC Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09 hereof.

         Closing Date:  December 29, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate trust business with
respect to this Agreement shall be  administered.  For the purpose of registration  and transfer and exchange only, the Corporate Trust
Office of the Trustee shall be located at Sixth Street and Marquette Avenue, Minneapolis,  Minnesota 55479, Attention:  Corporate Trust
Group,  Bear Stearns  Mortgage  Funding Trust 2006-AR5.  The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement for all other purposes is located at 9062 Old Annapolis Road,  Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
Bear Stearns Mortgage Funding Trust 2006-AR5.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the  product of (i) 1.00%,  (ii)
the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30 years as of the
Due Date  occurring in the month prior to such  Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final Maturity
Reserve Account Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account  immediately
prior to such Distribution Date.

         Coupon  Strip  Rate:  With  respect  to Loan Group I, shall  equal the  related  Coupon  Strip,  if any,  payable to the Final
Maturity  Reserve  Account on any  Distribution  Date,  expressed as a per annum rate  calculated on the basis of the aggregate  Stated
Principal Balance of the Group I Mortgage Loans as of such Distribution Date.

         Credit  Enhancement  Percentage:  For any Distribution  Date is the percentage  obtained by dividing (x) the aggregate Current
Principal  Amount of the  Subordinate  Certificates  in the related Loan Group  (including  the related  Overcollateralization  Amount)
thereto by (y) the aggregate  Principal  Balance of the Mortgage Loans in the related Loan Group,  calculated after taking into account
distributions of principal on the related Mortgage Loans and distribution of the Principal  Distribution  Amounts to the holders of the
related Certificates then entitled to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  The Group I Cumulative  Loss Test Violation or the Group II Cumulative Loss Test Violation,
as applicable.

         Current  Interest:  As of any  Distribution  Date,  with  respect to each Class of Offered  Certificates  and the Class II-B-5
Certificates,  (i) the interest  accrued on the Current  Principal Amount or Notional Amount during the related Interest Accrual Period
at the applicable  Pass-Through  Rate plus any amount  previously  distributed  with respect to interest for such  Certificate that has
been  recovered  as a  voidable  preference  by a trustee in  bankruptcy  minus with  respect  to the Class A  Certificates  or Class B
Certificates,  (ii) the sum of (a) any  Prepayment  Interest  Shortfall  for such  Distribution  Date,  to the  extent  not  covered by
Compensating  Interest Payments and (b) any shortfalls  resulting from the application of the Relief Act during the related Due Period;
provided,  however,  that for purposes of calculating  Current  Interest for any such Class,  amounts  specified in clauses (ii)(a) and
(ii)(b)  hereof for any such  Distribution  Date shall be  allocated  first to the  related  Class B-IO  Certificates  and the
Residual  Certificates in reduction of amounts  otherwise  distributable to such  Certificates on such  Distribution  Date and then any
excess shall be allocated to each other Class of  Certificates  in the related Loan Group pro rata based on the  respective  amounts of
interest accrued pursuant to clause (i) hereof for each such Class on such Distribution  Date, (c) any Net Deferred Interest  allocated
to such Class,  and (d) the  interest  portion of any  Realized  Losses on the related  Mortgage  Loans  allocated to such Class in the
manner as described herein.

         Current  Principal  Amount:  With respect to any Class of Offered  Certificates  and the Class II-B-5  Certificates  as of any
Distribution  Date, the initial principal amount of such Certificate plus the amount of any Net Deferred Interest  allocated thereto on
the related  Distribution  Date and all previous  Distribution  Dates plus any  Subsequent  Recoveries  added to the Current  Principal
Amount of such Certificates  pursuant to Section 6.02(h) hereof,  and reduced by (i) all amounts  distributed on previous  Distribution
Dates on such  Certificate  with respect to principal and (ii) any  Applied  Realized Loss Amounts  allocated to such Class on previous
Distribution  Dates.  With  respect to any Class of  Certificates,  the  Current  Principal  Amount  thereof  will equal the sum of the
Current  Principal  Amounts of all Certificates in such Class.  The initial Current  Principal Amount for each Class of Certificates is
set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust account or accounts  created and  maintained by the Servicer  pursuant to  Section 4.01,  which
shall be denominated  “Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2006-AR5,  Mortgage  Pass-Through  Certificates,  Series  2006-AR5,  Custodial  Account.” The
Custodial Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the Closing Date among the  Depositor,  the  Servicer,  the Trustee and the
Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor  custodian appointed pursuant to the provisions hereof
and of the Custodial Agreement.

         Cut-off Date:  December 1, 2006.

         Cut-off Date Balance:  $1,872,852,623.10.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which is deferred and added to the
Outstanding Principal Balance of a Mortgage Loan due to negative amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection  with a personal  bankruptcy of a Mortgagor,
establishes the value of a Mortgaged  Property at an amount less than the unpaid principal balance of the Mortgage Loan secured by such
Mortgaged Property.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency  status  when a loan is  determined  to be  delinquent  if the payment is not  received  by the end of the day  immediately
preceding the loan's next due date.

         Delinquency Test Violation:  A Group I Delinquency Test Violation or a Group II Delinquency Test Violation, as applicable.

         Delinquent:  A Mortgage  Loan is  “Delinquent”  if any payment due thereon is not made  pursuant to the terms of such Mortgage
Loan by the close of business on the day such payment is scheduled to be due. A Mortgage Loan is “30 days  delinquent”  if such payment
has not been  received by the close of business on the last day of the month  immediately  succeeding  the month in which such  payment
was due. For example,  a Mortgage Loan with a payment due on December 1 that remained  unpaid as of the close of business on January 31
would then be considered to be 30 to 59 days delinquent. Similarly for “60 days delinquent,” “90 days delinquent” and so on.

         Depositor:  Structured Asset Mortgage Investments II Inc., a Delaware corporation, or its successors in interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Distribution Date.

         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers’  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest  in a Residual  Certificate  by such  Person  may cause any  2006-AR5  REMIC  contained  in the Trust or any Person  having an
ownership  interest in the Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the
Code that would not otherwise be imposed but for the transfer of an ownership  interest in a Residual  Certificate to such Person.  The
terms “United  States,”  “State” and  “international  organization”  shall have the meanings set forth in  Section 7701  of the Code or
successor provisions.

         Distribution  Account:  The trust account or accounts created and maintained by the Trustee  pursuant to  Section 4.03,  which
shall be denominated  “Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2006-AR5,  Mortgage Pass-Through  Certificates,  Series 2006-AR5 - Distribution Account.” The
Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and otherwise is deemed to be the first day of the following month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor’s  and P-1 by  Moody’s  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant to this clause (i)) delivered to the Trustee prior to the establishment of such account,  the  Certificateholders  will have a
claim with respect to the funds in such account and a perfected first priority  security  interest against any collateral  (which shall
be  limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such collateral or the  Distribution  Date if such Permitted  Investment is
an obligation of the institution that maintains the Distribution  Account)  securing such funds that is superior to claims of any other
depositors or general  creditors of the depository  institution with which such account is maintained,  (ii) a segregated trust account
or accounts  maintained  with a federal or state  chartered  depository  institution  or trust  company with trust powers acting in its
fiduciary  capacity or (iii) a  segregated  account or accounts of a  depository  institution  acceptable  to the Rating  Agencies  (as
evidenced in writing by the Rating  Agencies that use of any such account as the  Distribution  Account will not have an adverse effect
on the then-current  ratings assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts may bear
interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date and each Loan Group, the sum of (i) the Remaining Excess Spread for
such Loan  Group  and such  Distribution  Date and (ii) the  Overcollateralization  Release  Amount  for such  Loan  Group and for such
Distribution Date.

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect  to any  Distribution  Date and each Loan  Group,  the  excess,  if any,  of the
Overcollateralization Amount for such Loan Group over the Overcollateralization Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group, the excess,  if any, of the related Interest Funds
for such  Distribution  Date over the sum (i) with respect to Loan Group I only,  the Coupon  Strip,  if  applicable,  (ii) the Current
Interest on the related  Offered  Certificates  and the Class II-B-5  Certificates  and (iii) any Interest Carry Forward Amounts on the
related Senior Certificates on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18 of this Agreement.

         Extra  Principal  Distribution  Amount:  With  respect to any  Distribution  Date and each Loan  Group,  the lesser of (i) the
excess,   if  any,  of  the   Overcollateralization   Target  Amount  for  such  Loan  Group  and  such   Distribution  Date  over  the
Overcollateralization  Amount for such Loan Group and such  Distribution  Date and (ii) the Excess  Spread for such Loan Group and such
Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Certification:  The certification substantially in the form of Exhibit Three to the Custodial Agreement.

         Final Maturity  Reserve  Account:  The separate  account  established  and maintained by the Trustee  pursuant to Section 4.10
hereof.  Amounts on deposit in the Final Maturity Reserve Account will not be an asset of any 2006-AR5 REMIC.

         Final Maturity  Reserve Account Target:  For any Distribution  Date beginning with the Distribution  Date in January 2017, the
lesser of (a) the product of (i) the  aggregate  principal  balance of the Group I Mortgage  Loans with  original  terms to maturity in
excess of 30 years as of the Due Date occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of
which is 1.00 and the denominator of which is 0.85, and (b) $35,336,223.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided  interest  evidenced by any Certificate of such Class the  numerator of which is the Current  Principal Amount of
such  Certificate  and the  denominator  of which  is the  Current  Principal  Amount  of such  Class.  With  respect  to the  Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced by (i) the  Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be
deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie  Mac  Servicing  Guide and all  amendments  or  additions
thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of Realized Losses on the Group
I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group I Mortgage  Loans as of the  Cut-off  Date  exceeds  the  applicable  percentages  set forth below with
respect to such Distribution Date:

Distribution Date Occurring in                       Percentage
January 2010 through December 2010                   0.50%
January 2011 through December 2011                   0.85%
January 2012 through December 2012                   1.25%
January 2013 through December 2013                   1.70%
January 2014 and thereafter                          1.85%


         Group I Delinquency  Test  Violation:  If on any  Distribution  Date,  the  percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans, in each case, as of the last day
of the  previous  calendar  month,  exceeds (i) prior to the  Distribution  Date in  December  2012,  27.00% of the Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in December 2012, 33.75%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1, Class I-A-2, Class I-A-3, Class I-X,  Class I-B-1,  Class I-B-2, Class I-B-3,
Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance  of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period,  and after reduction for Realized Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  and the Class I-B
Certificates, taking into account the distributions of principal, less Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount:  With respect to Loan Group I and any Distribution  Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for such
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target  Amount:  With  respect to Loan Group I and any  Distribution  Date,  (i) prior  to the
Stepdown  Date,  an amount equal to 1.450% of the  aggregate  principal  balance of the Group I Mortgage  Loans as of the Cut-off Date,
(ii) on or after the  related  Stepdown  Date  provided a Group I Trigger  Event is not in effect,  the greater of (x) (1) prior to the
Distribution Date in December 2012, 3.625% of the then current  aggregate  outstanding  Principal Balance of the Group I Mortgage Loans
as of the last day of the related Due Period  (after  giving  effect to  scheduled  payments  of  principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal  received during the related  Prepayment Period,
and after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) and (2) on or
after the  Distribution  Date in December  2012,  2.900% of the then current  aggregate  Outstanding  Principal  Balance of the Group I
Mortgage  Loans as of the last day of the related Due Period  (after  giving  effect to scheduled  payments of principal due during the
related Due Period,  to the extent  received  or  advanced,  and  unscheduled  collections  of  principal  received  during the related
Prepayment  Period,  and after  reduction for Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period) and (y) 0.50% of the aggregate principal balance of the Group I Mortgage Loans as of the Cut-Off Date  ($4,247,915.32) or (iii)
on or after the related  Stepdown Date and if a Group I Trigger  Event is in effect,  the Group I  Overcollateralization  Target Amount
for the immediately preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each  Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group I for such Distribution  Date, plus (ii) any Extra Principal  Distribution  Amount with respect to Loan Group I for such
Distribution Date, minus (iii) any Group I Overcollateralization Release Amount for such Distribution Date.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation or a Group I Cumulative  Loss Test
Violation.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized Losses on the Group
II Mortgage  Loans  incurred  since the Cut-off Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group II  Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable  percentages  set forth below with
respect to such Distribution Date:

Distribution Date Occurring in                       Percentage
January 2010 through December 2010                   0.45%
January 2011 through December 2011                   0.75%
January 2012 through December 2012                   1.10%
January 2013 through December 2013                   1.50%
January 2014 and thereafter                          1.65%


         Group II Delinquency  Test  Violation:  If on any  Distribution  Date,  the percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group II Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal  Balance of the Group II Mortgage  Loans,  in each case, as of the last
day of the previous  calendar month,  exceeds (i) prior to the  Distribution  Date in December 2012,  26.10% of the Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in December 2012, 32.65%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1, Class II-B-2, Class II-B-3 and
Class II-B-4 Certificates.

         Group II  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance of the Group II Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period, and after reduction for Realized Losses on the Group II Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the aggregate  Current  Principal  Amount of the Class II-A  Certificates and the Class II-B
Certificates,  after taking into account the distributions of principal,  less Net Deferred  Interest,  to be made on such Distribution
Date.

         Group II  Overcollateralization  Release Amount: With respect to Loan Group II and any Distribution Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date, (i) prior to the related Stepdown Date,
an amount equal to 0.750% of the aggregate  principal  balance of the Group II Mortgage Loans as of the Cut-off Date,  (ii) on or after
the related  Stepdown Date provided a Group II Trigger Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date
in December 2012,  1.875% of the then current  aggregate  outstanding  Principal  Balance of the Group II Mortgage Loans as of the last
day of the related Due Period  (after  giving  effect to  scheduled  payments of  principal  due during the related Due Period,  to the
extent  received or advanced,  and  unscheduled  collections of principal  received  during the related  Prepayment  Period,  and after
reduction for Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) and (2) on or after the
Distribution Date in December 2012, 1.500% of the then current aggregate  Outstanding  Principal Balance of the Group II Mortgage Loans
as of the last day of the related Due Period  (after  giving  effect to  scheduled  payments  of  principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal  received during the related  Prepayment Period,
and after  reduction for Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) and (y) 0.50%
of the  aggregate  principal  balance of the Group II Mortgage  Loans as of the Cut-Off Date  ($5,116,347.79)  or (iii) on or after the
related  Stepdown  Date and if a Trigger  Event is in effect,  the Group II  Overcollateralization  Target  Amount for the  immediately
preceding Distribution Date.

         Group II Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group II for such  Distribution  Date,  plus (ii) any Extra  Principal  Distribution  Amount with respect to Loan Group II for
such Distribution Date, minus (iii) any Group II Overcollateralization Release Amount for such Distribution Date.

         Group II  Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an amount determined based on the reasonable  good-faith  estimate by the Depositor of the aggregate maximum probable exposure
of the outstanding Group II Certificates to the related Cap Contract.

         Group II Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an percentage equal to the Group II Significance Estimate divided by the aggregate  outstanding  Certificate Principal Balance
of the Group II Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The occurrence of either a Group II  Delinquency  Test Violation or a Group II Cumulative  Loss Test
Violation.

         Hard  Prepayment  Charge  Loan:  Any Group I  Mortgage  Loan for which a “hard”  Prepayment  Charge  may be  assessed  for the
three-year period after origination, as indicated on the Mortgage Loan Schedule.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be deemed not to be outstanding  and the Fractional
Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the requisite  percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons: The Trustee and the Custodian and their officers,  directors,  agents and employees and, with respect to
the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in fact independent of
the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does not have any direct  financial  interest
or any material  indirect  financial  interest in the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and
(c) is not connected  with the  Depositor or the Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the Custodial Agreement.

         Institutional  Accredited  Investor:  Any Person meeting the requirements of  Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than  amounts  used to repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interest  Accrual Period:  For each of the Offered  Certificates  (other than the Class X  Certificates)  and the Class II-B-5
Certificates and for any Distribution  Date, the period  commencing on the Distribution  Date in the month preceding the month in which
a Distribution  Date occurs (or the Closing Date, in the case of the first Interest  Accrual  Period) and ending on the day immediately
prior to such  Distribution  Date. For each of the Class X Certificates  and for any  Distribution  Date, the calendar month  preceding
the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

         Interest Carry Forward Amount:  As of any  Distribution  Date and with respect to each Class of Offered  Certificates  and the
Class II-B 5 Certificates and as of the first  Distribution  Date, zero, and for each Distribution Date thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the amount actually  distributed
to such Class of  Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii) interest on such excess
(to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual
Period including the Interest Accrual Period relating to such Distribution Date.

         Interest  Funds:  With respect to each Loan Group and any  Distribution  Date, (i) the sum,  without  duplication,  of (a) all
scheduled  interest  collected in respect to the related  Mortgage  Loans during the related Due Period less the related  Servicing Fee
and any related  amounts to be  reimbursed  to EMC, the Servicer,  the Trustee and the  Custodian as provided  herein,  (b) all Monthly
Advances relating to interest with respect to the related Mortgage Loans made on or prior to the related  Distribution  Account Deposit
Date, (c) all  Compensating  Interest  Payments with respect to the related  Mortgage Loans and required to be remitted by the Servicer
pursuant to this  Agreement  with respect to such  Distribution  Date,  (d) Insurance  Proceeds,  Liquidation  Proceeds and  Subsequent
Recoveries with respect to the Mortgage Loans collected  during the related  Prepayment  Period,  to the extent such proceeds relate to
interest,  less all  Nonrecoverable  Advances  relating to interest and certain  expenses,  in each case,  with respect to the Mortgage
Loans in the Related Loan Group,  (e) all amounts  relating to interest  with respect to each  Mortgage  Loan in the related Loan Group
purchased by the Depositor  pursuant to Sections  2.02,  2.03 or 3.21 during the related Due Period less all  Non-Recoverable  Advances
relating to interest,  (f) all amounts in respect of interest paid by the Depositor  pursuant to Section 10.01 allocated to the related
Loan Group,  in each case to the extent  remitted by the  Servicer to the  Distribution  Account  pursuant to this  Agreement,  (g) the
amount of any Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,  Repurchase  Proceeds and
scheduled principal  payments,  in that order,  allocated to the related Loan Group,  included in Available Funds for such Distribution
Date that are applied in connection with any Deferred  Interest in accordance with the definition of Net Deferred  Interest to EMC, the
Depositor,  the Servicer or the Trustee and (h) any amounts  deposited in the  Adjustable  Rate  Supplemental  Fund and  available  for
distribution to the Group I Certificates and the Group II Certificates,  as applicable,  on such  Distribution  Date in accordance with
Section 4.05,  minus (ii) all amounts  relating to interest  required to be reimbursed  pursuant to Sections 4.01,  4.03, 4.04 and 4.05
and allocated to the related Loan Group or as otherwise set forth in this Agreement.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

         (a)      Partial  principal  prepayments  (other than any  collections  on REO Property  treated as a Curtailment  pursuant to
Section  3.15(b))  received  during  the  related   Prepayment   Period:  The  difference  between  (i) one  month’s  interest  at  the
applicable  Net Rate on the amount of such  prepayment  and  (ii) the  amount of interest  for the  calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full received  during the relevant  Prepayment  Period:  The  difference  between  (i) one
month’s interest at the applicable Net Rate on the Stated Principal  Balance of such Mortgage Loan immediately prior to such prepayment
and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the applicable Net Rate) received at the time
of such prepayment; and

         (c)      Relief Act Mortgage  Loans:  As to any Relief Act Mortgage Loan, the excess of (i) 30 days’ interest (or, in the case
of a principal  prepayment in full,  interest to the date of prepayment) on the Stated Principal  Balance thereof (or, in the case of a
principal  prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days’  interest  (or, in the case of a
principal  prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates and the Class B-IO Certificates.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With respect to each Class of Offered  Certificates  and for the first Interest  Accrual  Period,
December 27, 2006.  With respect to each Class of Offered  Certificates  and the Class  II-B-5  Certificates  and any Interest  Accrual
Period thereafter, the second LIBOR Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all amounts it expects
to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan,  the date on which the Servicer has  certified  that such
Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Servicer in connection  with the  liquidation of such Mortgage Loan and the related  Mortgaged  Property,  such expenses
including (a) property  protection  expenses,  (b) property sales expenses,  (c) foreclosure and sale costs,  including court costs and
reasonable attorneys’ fees, and (d) similar expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether  through
trustee’s sale, foreclosure sale, Insurance Proceeds, condemnation proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The group of Mortgage Loans designated as belonging to Loan Group I on the Mortgage Loan Schedule.

         Loan Group II:  The group of Mortgage Loans designated as belonging to Loan Group II on the Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c) hereof.

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to any  Distribution  Date on or prior to the first possible  Optional  Termination Date for the related
Loan Group and the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class
I-B-6, Class I-B-7,  Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,
Class II-B-4 and Class II-B-5 Certificates will be 0.160%,  0.210%,  0.250%,  0.380%,  0.400%,  0.430%, 0.500%, 0.550%, 0.600%, 1.150%,
1.500%, 2.100%, 0.190%,  0.230%, 0.270%, 0.380%, 0.570%, 1.500%, 2.150% and 2.150%, per annum,  respectively,  provided that, after the
first possible related Optional  Termination Date, the related Margin with respect to the Class I-A-1,  Class I-A-2, Class I-A-3, Class
I-B-1, Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class
II-A-2, Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and Class II-B-5 Certificates will be 0.320%,  0.420%,
0.500%,  0.570%,  0.600%,  0.645%,  0.750%,  0.825%,  0.900%,  1.725%,  2.250%, 3.150%, 0.380%, 0.460%, 0.540%, 0.570%, 0.855%, 2.250%,
3.225% and 3.225%, per annum, respectively.

         Marker  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III Regular  Interest  I-B-IO-I and any  Distribution
Date,  a per annum rate  equal to two (2) times the  weighted  average of the  Uncertificated  REMIC I  Pass-Through  Rates for REMIC I
Regular  Interest LT2 and REMIC I Regular  Interest LT3. With respect to the Class II-B-IO  Certificates or REMIC III Regular  Interest
II-B-IO-I  and any  Distribution  Date, a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated  REMIC II
Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With  respect  to Loan  Group I,  shall be an amount  equal to the  product  of  (i) 1.00%,  (ii) the
aggregate  Stated Principal  Balance of the Group I Mortgage Loans  with original terms to maturity in excess of 30 years as of the Due
Date occurring in the month prior to such Distribution Date and (iii)one-twelfth.

         Maximum  Coupon Strip Rate: On any  Distribution  Date occurring in or after January  2017, the  Coupon Strip Rate modified by
replacing the term "Coupon Strip" with the term "Maximum Coupon Strip" wherever it appears in the definition of "Coupon Strip Rate."

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         Modified Net Rate Cap:  For any  Distribution  Date and Loan Group I, the related Net Rate Cap modified by replacing  the term
"Coupon  Strip Rate" with the term  "Maximum  Coupon Strip Rate"  wherever it appears in the  definition of "Net Rate Cap" with respect
to Loan Group I.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the Servicer or the Trustee as successor  servicer  pursuant
to Section 6.05.

         Monthly  Payments:  For any Mortgage Loan and any month, the minimum  scheduled  payment or payments of principal and interest
due during such month on such  Mortgage  Loan which either is payable by a Mortgagor in such month under the related  Mortgage  Note or
in the case of any Mortgaged  Property acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable
under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody’s:  Moody’s Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the “Mortgage  Interest Rate” set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage  Loan: A mortgage  loan  transferred  and assigned to the Trust  pursuant to  Section 2.01  and held as a part of the
Trust Fund, as identified in the Mortgage Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan,
each related Mortgage Note,  Mortgage and Mortgage File and all rights  appertaining  thereto),  including a mortgage loan the property
securing which has become an REO Property.

         Mortgage  Loan  Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of December 29, 2006,  between EMC, as
mortgage loan seller,  and Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and  supplements
thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Mortgage Loans, as amended from time
to time to reflect the  repurchase  or  substitution  of Mortgage  Loans  pursuant to this  Agreement  or the  Mortgage  Loan  Purchase
Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  for each Loan Group,  Deferred  Interest on the related  Mortgage  Loans
during the  related  Due Period net of  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,
Repurchase  Proceeds  and  scheduled  principal  payments,  in that  order,  included in  Available  Funds for such Loan Group and such
Distribution  Date and  available  to be  distributed  on the  Certificates  on such  Distribution  Date.  With  respect to any Class A
Certificate or Class B Certificate  as of any  Distribution  Date, the Net Deferred  Interest will be an amount equal to the product of
(1) the difference,  if any, between (a) the lesser of (i) the Pass-Through  Rate for such Class without regard to the related Net Rate
Cap on such  Distribution  Date and (ii) the  related Net Rate Cap on such  Distribution  Date and (b) the  Adjusted  Rate Cap for such
Distribution  Date, (2) the Current  Principal  Amount of such Certificate  immediately  prior to such  Distribution  Date, and (3) the
actual number of days in such Interest Accrual Period divided by 360.

         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments made with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and  (ii) unreimbursed  advances  by the  Servicer  and
unreimbursed Monthly Advances.

         Net Rate:  With respect to each Mortgage Loan,  the Mortgage  Interest Rate in effect from time to time less the Servicing Fee
Rate, expressed as a per annum rate.

         Net Rate Cap:  For any  Distribution  Date,  (A) with  respect  to the Group I Offered  Certificates  (other  than the Class X
Certificates),  is equal to the  weighted  average  of the Net Rates of the Group I  Mortgage  Loans less the  Coupon  Strip  Rate,  if
applicable,  and less the  Pass-Through  Rate on the Class X  Certificates  multiplied by a fraction  whose  numerator is the Class I-X
Notional Amount and whose  denominator is the aggregate Stated  Principal  Balance of the Group I Mortgage Loans  immediately  prior to
such Distribution  Date and (B) with respect to the Group II Offered  Certificates and the Class II-B-5  Certificates,  is equal to the
weighted  average of the Net Rates of the Group II Mortgage  Loans,  in each case as  adjusted  to an  effective  rate  reflecting  the
accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued  by the NIM  Issuer  and  secured  or  otherwise  backed  by some or all of the
Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Certificates:  The Class II-B-5, Class I-XP-1,  Class I-XP-2,  Class I-B-IO, Class II-XP, Class II-B-IO,  Class R
and Class R-X Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the Servicer or the Trustee,  will not
or, in the case of a proposed  advance or Monthly  Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as
successor  Servicer) from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X Notional Amount,  the Class I-B-IO Notional Amount or the Class II-B-IO  Notional Amount,  as
applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer’s  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice  President or Assistant  Vice  President  or other  authorized  officer of the Servicer or the  Depositor,  as  applicable,  and
delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any Interest  Accrual  Period,  the rate  determined  by the Trustee on the related  LIBOR
Determination  Date on the basis of the rate for U.S.  dollar  deposits for one month that  appears on Telerate  Screen Page 3750 as of
11:00 a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for the
first  Interest  Accrual  Period shall be the rate  determined by the Trustee two Business Days prior to the Closing Date. If such rate
does not appear on such page (or such other page as may replace that page on that  service,  or if such  service is no longer  offered,
such other service for displaying  One-Month LIBOR or comparable rates as may be reasonably  selected by the Trustee),  One-Month LIBOR
for the applicable  Interest  Accrual Period will be the Reference Bank Rate. If no such  quotations can be obtained by the Trustee and
no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the preceding  Interest  Accrual Period.
The Trustee’s  determination  of One-Month  LIBOR and the  Pass-Through  Rate for each Class of  Certificates,  if applicable,  for any
Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable  to the  Trustee and who,  unless  required to be
Independent (an “Opinion of Independent Counsel”), may be internal counsel for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  With respect to Loan Group I, the  Distribution  Date on which the  aggregate  Stated  Principal
Balance of the Group I Mortgage Loans is less than 10% of the Cut-off Date Balance of the Group I Mortgage  Loans,  and with respect to
Loan Group II, the Distribution  Date on which the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is less than 10%
of the Cut-off Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.

         Overcollateralization  Amount:  The Group I  Overcollateralization  Amount or the Group II  Overcollateralization  Amount,  as
applicable.

         Overcollateralization  Release Amount: The Group I Overcollateralization  Release Amount or the Group II Overcollateralization
Release Amount, as applicable.

         Overcollateralization  Target Amount: The Group I  Overcollateralization  Target Amount or the Group II  Overcollateralization
Target Amount, as applicable.

         Pass-Through  Rate: As to each Class of  Certificates,  the rate of interest  determined  as provided with respect  thereto in
Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are backed by the full faith and
credit of the United States;

         (ii)  general  obligations  of or  obligations  guaranteed  by any state of the  United  States or the  District  of  Columbia
receiving  the highest  long-term  debt rating of each Rating  Agency,  or such lower rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iii)  commercial or finance  company paper which is then receiving the highest  commercial or finance company paper rating of
each Rating  Agency,  or such lower rating as will not result in the  downgrading  or  withdrawal  of the ratings then  assigned to the
Certificates by each Rating Agency;

         (iv) certificates of deposit,  demand or time deposits, or bankers’ acceptances issued by any depository  institution or trust
company  incorporated  under the laws of the United  States or of any state  thereof  and subject to  supervision  and  examination  by
federal  and/or state banking  authorities  (including the Trustee in its commercial  banking  capacity),  provided that the commercial
paper and/or long term  unsecured  debt  obligations  of such  depository  institution  or trust  company are then rated one of the two
highest  long-term and the highest  short-term  ratings of each such Rating Agency for such  securities,  or such lower ratings as will
not result in the downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or savings  institution  to the
extent that such deposits are fully insured by the FDIC;

         (vi) guaranteed  reinvestment  agreements issued by any bank, insurance company or other corporation  containing,  at the time
of the issuance of such  agreements,  such terms and conditions as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any such Rating Agency;

         (vii)  repurchase  obligations  with respect to any security  described in clauses (i) and (ii) above,  in either case entered
into with a depository institution or trust company (acting as principal) described in clause (iv) above;

         (viii)  securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase price in excess of 115% of
the face amount thereof)  bearing  interest or sold at a discount issued by any corporation  incorporated  under the laws of the United
States or any state  thereof  which,  at the time of such  investment,  have one of the two  highest  long term  ratings of each Rating
Agency  (except if the Rating  Agency is Moody’s,  such rating  shall be the highest  commercial  paper  rating of Moody’s for any such
securities),  or such lower rating as will not result in the downgrading or withdrawal of the rating then assigned to the  Certificates
by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

         (ix) interests in any money market fund  (including any such fund managed or advised by the Trustee or Master  Servicer or any
affiliate  thereof)  which at the date of  acquisition of the interests in such fund and throughout the time such interests are held in
such fund has the  highest  applicable  long  term  rating  by each  Rating  Agency  or such  lower  rating  as will not  result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x) short term  investment  funds  sponsored by any trust company or banking  association  incorporated  under the laws of the
United States or any state thereof  (including  any such fund managed or advised by the Trustee or any affiliate  thereof) which on the
date of acquisition has been rated by each Rating Agency in their respective  highest  applicable  rating category or such lower rating
as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; and

         (xi) such other investments  having a specified stated maturity and bearing interest or sold at a discount  acceptable to each
Rating  Agency as will not result in the  downgrading  or  withdrawal  of the rating then  assigned to the  Certificates  by any Rating
Agency, as evidenced by a signed writing delivered by each Rating Agency;

         provided,  that no such  instrument  shall be a Permitted  Investment  if such  instrument  (i) evidences the right to receive
interest  only  payments  with  respect to the  obligations  underlying  such  instrument,  (ii) is  purchased at a premium or (iii) is
purchased  at a deep  discount;  provided  further  that no such  instrument  shall be a Permitted  Investment  (A) if such  instrument
evidences  principal and interest  payments derived from obligations  underlying such instrument and the interest payments with respect
to such  instrument  provide a yield to maturity of greater than 120% of the yield to maturity at par of such  underlying  obligations,
or (B) if it may be redeemed at a price below the purchase  price (the  foregoing  clause (B) not to apply to  investments  in units of
money market funds pursuant to clause (viii) above);  provided further that no amount  beneficially  owned by any 2006-AR5 REMIC may be
invested in  investments  (other than money market  funds)  treated as equity  interests for federal  income tax  purposes,  unless the
Trustee  shall  receive an Opinion of Counsel,  at the expense of the Trustee,  to the effect that such  investment  will not adversely
affect  the  status  of any such  REMIC as a REMIC  under  the Code or  result  in  imposition  of a tax on any such  REMIC.  Permitted
Investments that are subject to prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an “electing large  partnership”  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in connection  with a Principal
Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date,  for each  Mortgage Loan that was the subject of a
Principal  Prepayment during the prior calendar month or that became a Liquidated  Mortgage Loan during the related  Prepayment Period,
(other than a Principal  Prepayment in full  resulting  from the purchase of a Mortgage Loan  pursuant to Section 2.02,  2.03,  3.21 or
10.01  hereof),  the amount,  if any, by which (i) one month’s  interest at the  applicable  Net Rate on the Stated  Principal  Balance
immediately  prior to such  prepayment  (or  liquidation)  or in the case of a  partial  Principal  Prepayment  on the  amount  of such
prepayment  (or  liquidation  proceeds)  exceeds  (ii) the amount of interest  paid or  collected  in  connection  with such  Principal
Prepayment or such Liquidation Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in full,  the  period  from the
sixteenth day of the calendar month preceding the calendar month in which such  Distribution  Date occurs through the close of business
on the fifteenth day of the calendar month in which such  Distribution  Date occurs and (ii)  Liquidation  Proceeds,  Realized  Losses,
Subsequent Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement  policy therefore through the related Interest Accrual Period for such  Class relating
to a Distribution Date.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal  Distribution  Amount: The Group I Principal  Distribution Amount or the Group II Principal  Distribution Amount, as
applicable.

         Principal  Funds:  With respect to each Loan Group and each  Distribution  Date, (i) the greater of zero and the sum,  without
duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans in the related Loan Group during the related Due Period,
(b) all Monthly  Advances  relating to  principal  made on the Mortgage  Loans in the related Loan Group on or before the  Distribution
Account  Deposit Date,  (c) Principal  Prepayments  on the Mortgage  Loans in the related Loan Group,  exclusive of Prepayment  Charges
collected during the related  Prepayment  Period, (d) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that
was  repurchased  by the Sponsor  pursuant to Section  2.02,  2.03 or 3.21 during the  related  Due Period,  (e) the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the related Loan Group pursuant to Section
2.04 during the related Due Period,  (f) amounts in respect of principal paid by the Depositor  pursuant to Section 10.01  allocated to
the  related  Loan Group,  (g)  Insurance  Proceeds,  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during the related
Prepayment  Period on the Mortgage Loans in the related Loan Group,  to the extent such proceeds  relate to principal,  in each case to
the extent  remitted by the Servicer to the  Distribution  Account  pursuant to this  Agreement and (h) the  principal  portions of the
amounts,  if any,  transferred from the Final Maturity Reserve Account  allocated to Loan Group I on such  Distribution Date minus (ii)
(a) all amounts  required to be reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as otherwise set forth in this  Agreement and
(b) the amount of any Principal Prepayments in full, partial Principal Prepayments,  Net Liquidation Proceeds,  Repurchase Proceeds and
payments of Scheduled Principal,  in that order,  included in Available Funds allocated to the related Loan Group for such Distribution
Date that are applied as Interest  Funds in connection  with any Deferred  Interest in accordance  with the  definition of Net Deferred
Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The prospectus,  dated December 28, 2006, as supplemented  by the prospectus  supplement  dated December 27, 2006
(as the same may be supplemented from time to time), relating to the offering of the Offered Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of insurance  business in which it is engaged and approved as an insurer by the Servicer,  so long as the claims paying ability of
which is  acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the  Certificates  rated by the
Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody’s and S&P.

         Realized Loss: Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such  liquidation,  less (y) the Net  Liquidation  Proceeds  with  respect to such  Mortgage  Loan and the  related  Mortgaged
Property.  In addition,  to the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the
Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent  such  recoveries  are applied to reduce the Current
Principal  Amount of any Class of  Certificates  (other  than the Class XP,  Class X,  Class  B-IO and  Residual  Certificates)  on any
Distribution  Date. As to any Mortgage Loan which has become the subject of a Deficient  Valuation,  if the principal  amount due under
the related  Mortgage Note has been reduced,  then  “Realized  Loss” is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior to such  Deficient  Valuation and the  principal  balance of such Mortgage Loan as reduced by the
Deficient Valuation.

         Record Date: For each Class of Offered  Certificates  (other than the Class X Certificates) and the Class II-B-5  Certificates
and for any  Distribution  Date,  the  close  of  business  on the  Business  Day  prior to such  Distribution  Date.  For the  Class X
Certificates and for any Distribution Date, the last Business Day of the prior calendar month.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in  Eurodollar  deposits in the
international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the aggregate  Current  Principal Amount of the Offered
Certificates  for such Interest  Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two
offered  rates appear,  the Reference  Bank Rate will be the  arithmetic  mean,  rounded  upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as of 11:00 a.m., New
York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately
equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies,  from a bank,  insurance
company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date and each Loan Group,  the related  Excess Spread  remaining
after distribution of any related Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A “real estate mortgage investment conduit” within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court of competent  jurisdiction to
no longer be able to fulfill its obligations as REMIC  Administrator  under this Agreement the Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause any 2006-AR5 REMIC to fail to qualify as a REMIC while any regular interest in such 2006-AR5 REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect to any  2006-AR5  REMIC or  (iii) constitute  a taxable
contribution to any 2006-AR5 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III Regular Interests and
REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Group I Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage  Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group I Mortgage  Loan and that has been  acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and
         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group I.

         REMIC I Distribution  Amount: On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in the following order
of priority,  shall be distributed by REMIC I to REMIC III on account of the REMIC I Regular  Interests and to the Holders of the Class
R Certificates in respect of Component I thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular  Interests,  pro rata,  in an amount equal to (A) the
         Uncertificated  Accrued Interest for each such REMIC I Regular Interest for such Distribution  Date reduced,  in each case, by
         any Net Deferred  Interest  allocated to such REMIC I Regular  Interest for such  Distribution  Date,  plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC III as the  holder of REMIC I  Regular  Interests  LT1,  LT2,  LT3 and LT4,  in an
         amount equal to the remainder of the REMIC I Available  Distribution  Amount after the  distributions  made pursuant to clause
         (i) above, allocated as follows:

                           (A)              in  respect of REMIC I Regular  Interests  LT2,  LT3 and LT4,  their  respective  Principal
                           Distribution Amounts;

                           (B)      in  respect  of REMIC I Regular  Interest  LT1 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in  respect  of each of REMIC I  Regular  Interests  (other  than  REMIC I  Regular
                           Interests LT1 and W), pro rata according to their respective  Uncertificated  Principal  Balances as reduced
                           by the  distributions  deemed made pursuant to (A) above,  until their respective  Uncertificated  Principal
                           Balances are reduced to zero; and

                           (iii)              any remaining  amounts to the Holders of the Class R  Certificates  in respect of Component
         I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any Distribution Date shall be allocated to REMIC
I Regular  Interest  LT1 in  reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable  on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC I  Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC I Realized Losses and REMIC I
Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y1 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT1 after distributions and the allocation
of REMIC I Net Deferred Interest and REMIC I Realized Losses on the prior Distribution Date.

                  Y2 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT2 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT3 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT4 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest on the prior Distribution Date.

                  P1 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and principal  portions of REMIC I Realized Losses to be
allocated  to,  and the  principal  distributions  to be made  on,  the  Group I  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class I-X and Class I-B-IO Certificates for prior Distribution Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after  giving  effect  to  amounts
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Modified Net Rate Cap for the Certificates  related to Loan Group I after giving effect to amounts to be
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest
on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable)  for such Class  applicable for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Current  Principal Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net
Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I for the related Due
Period  shall be allocated to REMIC I Regular  Interests  LT1,  LT2,  LT3 and LT4 as follows:  The  interest  portion of such  Realized
Losses, if any, shall be allocated to such REMIC I Regular  Interests,  pro rata according to the amount of interest accrued but unpaid
thereon,  in  reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount  allocated  pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such  Realized  Losses shall be allocated to such REMIC I
Regular  Interests as follows:  (1) first, to REMIC I Regular  Interests LT2, LT3 and LT4, pro rata according to their respective REMIC
I Principal  Reduction  Amounts,  provided that such  allocation to such REMIC I Regular  Interests  shall not exceed their  respective
REMIC I Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized  Losses not allocated to such REMIC I
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC I Regular Interest LT1.

         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)  and issued  hereunder and designated as a “regular  interest” in REMIC I.  Each REMIC I Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such  REMIC I  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC I Regular Interests are
set forth in Section 5.01(c).


         REMIC I Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular Interest LT1 Principal  Reduction Amount for such  Distribution  Date over the REMIC I Realized Losses and REMIC I Net Deferred
Interest allocated to REMIC I Regular Interest LT1 on such Distribution Date.

         REMIC I Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT2 on such Distribution Date.

         REMIC I Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT3 on such Distribution Date.

         REMIC I Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT4 on such Distribution Date.

         REMIC II:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
consisting of:

         (a)      the Group II Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group II Mortgage Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group II Mortgage  Loan and that has been acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group II.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount, in the following order
of  priority,  shall be  distributed  by REMIC II to REMIC III on account of the REMIC II Regular  Interests  and to the Holders of the
Class R Certificates in respect of Component II thereof:


                           (i)      to REMIC III as the holder of the REMIC II Regular  Interests,  pro rata, in an amount equal to (A)
         the  Uncertificated  Accrued  Interest for each such REMIC II Regular  Interest for such  Distribution  Date reduced,  in each
         case,  by any Net Deferred  Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any
         amounts in respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC III as the holder of the REMIC II  Regular  Interests,  in an amount  equal to the
         remainder of the REMIC II Available  Distribution Amount after the distributions made pursuant to clause (i) above,  allocated
         as follows:

                           (A)              in respect of REMIC II Regular  Interests  LT6,  LT7 and LT8,  their  respective  Principal
                           Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT5 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT5), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                           (iii)            any remaining  amounts to the Holders of the Class R  Certificates  in respect of Component
         II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net  Deferred  Interest  for Loan Group II for any  Distribution  Date shall be allocated to
REMIC II Regular Interest LT5 in reduction of the portion of the Uncertificated  Accrued Interest thereon  distributable on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II Principal  Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC II Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC II Realized  Losses and REMIC
II Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y5 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT5  after  distributions  and the
allocation of REMIC II Net Deferred Interest and REMIC II Realized Losses on the prior Distribution Date.

                  Y6 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT6  after  distributions  and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT7 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =              the Uncertificated  Principal Balance of REMIC II Regular Interest LT8 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date. (note:  Y7 = Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest on the prior Distribution Date.

                  Q1 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest to be made on such Distribution Date.

                  ΔQ =     Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =        the aggregate of the REMIC II Net Deferred  Interest and principal  portions of REMIC II Realized  Losses to
be allocated  to, and the  principal  distributions  to be made on, the Group II  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving  effect to amounts  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated on the prior
Distribution Date.

                  S1 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving effect to amounts to be  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest to be allocated on
such Distribution Date.

                  ß =      (Y6 + Y7)/Q0.  The initial  value of ß on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  Γ0 =     the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class applicable for  distributions to be made on such  Distribution Date and (ii) the aggregate Current Principal
Amount for such Class after  distributions  and the  allocation of REMIC II Realized  Losses and REMIC II Net Deferred  Interest on the
prior Distribution Date and (B) S0*Q0.

                  Γ1  =    the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class  applicable for  distributions  to be made on the next succeeding  Distribution  Date and (ii) the aggregate
Current  Principal Amount for such Class after  distributions  and the allocation of REMIC II Realized Losses and REMIC II Net Deferred
Interest to be made on such Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (ß/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    ßΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = ß{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)      If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = ß{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II for the related Due
Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6,  LT7 and LT8 as follows:  The interest  portion of such  Realized
Losses,  if any,  shall be  allocated to such REMIC II Regular  Interests,  pro rata  according  to the amount of interest  accrued but
unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such Realized  Losses shall be allocated to such REMIC II
Regular  Interests as follows:  (1) first, to REMIC II Regular Interests LT6, LT7 and LT8, pro rata according to their respective REMIC
II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular  Interests shall not exceed their  respective
REMIC II Principal  Reduction  Amounts for such Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II  Regular  Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued hereunder and designated as a “regular  interest” in REMIC II.  Each REMIC II Regular Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such REMIC II  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective REMIC II Regular Interests are
set forth in Section 5.01(c).

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest  LT5  Principal  Reduction  Amount  for such  Distribution  Date over the REMIC II  Realized  Losses and REMIC II Net
Deferred Interest allocated to REMIC II Regular Interest LT5 on such Distribution Date.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT6 on such Distribution Date.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT7 on such Distribution Date.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT8 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the  Trust  Fund  designated  as a REMIC  consisting  of the REMIC I Regular
Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC I Regular Interests and the REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III  Distribution  Amount:  For any  Distribution  Date,  the REMIC III  Available  Distribution  Amount shall be deemed
distributed by REMIC III to the holders of the  Certificates  (other than the Class R, Class R-X, Class B-IO and Class XP Certificates)
on account of the REMIC III Regular  Interests (other than REMIC III Regular  Interests I-B-IO,  I-B-IO-P,  II-B-IO and II-B-IO-P),  to
REMIC IV on  account  of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P  and to the  holders of Class R
Certificates  in respect of  Component  III  thereof,  as  follows:  to each REMIC III Regular  Interest  in respect of  Uncertificated
Accrued  Interest  thereon and the  Uncertificated  Principal  Balance  thereof,  the amount  distributed  in respect of  interest  and
principal  on the Class or Classes of  Certificates  bearing the same  designation  (with such  amounts  having the same  character  as
interest or principal with respect to the REMIC III Regular Interest as they have with respect to such  Certificates),  except that (1)
no amount paid to any  Certificate in respect of any Basis Risk Shortfall or Basis Risk Shortfall  Carry Forward Amount or, in the case
of the Class I-A  Certificates  or Class I-B  Certificates,  in respect of  interest  accrued at a  Pass-Through  Rate in excess of the
Modified  Net Rate Cap,  shall be included in the amount paid in respect of the related  REMIC III Regular  Interest and (2) any amount
paid in respect of Basis Risk  Shortfalls,  Basis Risk Shortfall  Carryforward  Amounts and, in the case of the Class I-A and Class I-B
Certificates,  interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap,  shall be deemed paid with respect to
REMIC III Regular Interest I-B-IO-I or REMIC III Regular Interest II-B-IO-I,  as applicable,  in respect of accrued and unpaid interest
thereon.  Any  remaining  amount of the REMIC III  Available  Distribution  Amount shall be  distributed  to the holders of the Class R
Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be  allocated  to the REMIC III
Regular  Interests  to the same  extent  that Net  Deferred  Interest  is  allocated  to the  Class of  Certificates  bearing  the same
designation,  except that any Net  Deferred  Interest  allocated  to a Class of Class I-A  Certificates  or Class I-B  Certificates  in
respect of interest  accrued  thereon at a Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the separate  beneficial  ownership  interests in REMIC III set forth in  Section 5.01(c)
and issued  hereunder and  designated as a “regular  interest” in REMIC III.  Each  REMIC III  Regular  Interest  (other than REMIC III
Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P)  shall accrue  interest at the  Pass-Through  Rate for the Class of
Certificates bearing the same designation  specified in Section 5.01(c),  modified as provided in the footnotes of the REMIC III table,
if applicable.  REMIC III Regular  Interest  I-B-IO-I shall accrue interest at the Class I-B-IO  Pass-Through  Rate.  REMIC III Regular
Interest  II-B-IO-I shall accrue interest at the Class II-B-IO  Pass-Through  Rate. REMIC III Regular Interests  I-B-IO-P and II-B-IO-P
shall accrue no interest.  Each REMIC III Regular  Interest (other than REMIC III Regular  Interests  I-B-IO-I and II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to the Current
Principal Amount of the Class of Certificates  bearing the same designation as set forth in  Section 5.01(c).  The designations for the
respective REMIC III Regular Interests are set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of REMIC III Regular  Interests
I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to REMIC III
Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed  by REMIC IV to the holders of the Class  I-B-IO  Certificates  the amounts  deemed  distributed  with respect to REMIC III
Regular  Interests  I-B-IO-I and I-B-IO-P and to the holders of the Class II-B-IO  Certificates  the amounts  deemed  distributed  with
respect to REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership interests in REMIC IV set forth in Section 5.01(c) and issued
hereunder  and  designated  as  “regular  interests”  in  REMIC IV.  The  REMIC IV  Regular  Interests  shall  accrue  interest  at the
Uncertificated  Pass-Through  Rate specified for the REMIC IV Regular Interests in  Section 5.01(c).  The designations for the REMIC IV
Regular Interests are set forth in Section 5.01(c).
         REO  Acquisition:  The acquisition by the Servicer on behalf of the Trustee for the benefit of the  Certificateholders  of any
REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the Servicer  that it has received all  Insurance  Proceeds,
Liquidation  Proceeds,  REO Proceeds and other payments and recoveries  (including proceeds of a final sale) which the Servicer expects
to be finally recoverable from the sale or other disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO Property:  A Mortgaged Property acquired in the name of the Trust, for the benefit of  Certificateholders,  by foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Article II of this  Agreement,  an amount equal to the
excess of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  (b) accrued but unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate, through and
including the last day of the month of  repurchase,  and (c) any  costs and damages (if any)  incurred by the Trust in connection  with
any  violation of such Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the  Servicing  Compensation,
Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor and any cash
deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate trust account created and maintained by the Trustee pursuant to Section 4.08 hereof.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office of the  Trustee  (or any  successor  thereto),
including any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any Assistant  Secretary,  any trust officer or any other
officer of the Trustee customarily  performing  functions similar to those performed by any of the above designated officers and having
direct  responsibility  for the  administration  of this  Agreement,  and any other  officer of the  Trustee  to whom a matter  arising
hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act: The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.


         Securities  Legend:  “THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT (“RULE  144A”) TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR”  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE  UNITED  STATES  AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS
CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT
(A “PLAN”) THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),  OR BY A PERSON USING “PLAN ASSETS” OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER  OR THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Senior Certificates:  The Class A Certificates and the Class X Certificates.

         Servicer:  As of the Closing Date, EMC Mortgage Corporation and, thereafter,  its respective  successors in interest that meet
the qualifications of this Agreement.

         Servicing  Criteria:  The  “servicing  criteria” set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product of (i) the Stated  Principal
Amount of such Mortgage Loan as of the Due Date in the month  preceding the month in which such  Distribution  Date occurs and (ii) the
Servicing  Fee Rate,  or, in the event of any payment of interest that  accompanies  a Principal  Prepayment in full during the related
Due Period made by the  Mortgagor  immediately  prior to such  prepayment,  interest at the  related  Servicing  Fee Rate on the Stated
Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President or a Vice  President  or  Assistant  Vice  President  or other  authorized  officer of the
Servicer having direct  responsibility  for the  administration of this Agreement,  and any other authorized officer of the Servicer to
whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  December 29, 2006.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related  REO  Property  and any  Distribution  Date,  the
Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of the Principal Payment to be made on such Due Date and
irrespective of any delinquency in its payment),  as specified in the  amortization  schedule at the time relating  thereto (before any
adjustment to such  amortization  schedule by reason of any bankruptcy or similar  proceeding  occurring  after the Cut-Off Date (other
than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace  period) plus any amount by which the  Principal  Balance
thereof has been increased for Deferred  Interest  pursuant to the terms of the related Mortgage Note on or prior to such  Distribution
Date,  minus the sum of (i) the  principal  portion of the  Scheduled  Payments due with respect to such  Mortgage Loan during each Due
Period ending prior to such Distribution Date (and  irrespective of any delinquency in their payment),  (ii) all Principal  Prepayments
with respect to such Mortgage Loan received prior to or during the related  Prepayment  Period,  (iii) all Liquidation  Proceeds to the
extent applied by the Servicer as recoveries of principal in accordance  with this  Agreement with respect to such Mortgage Loan,  that
were received by the Servicer as of the close of business on the last day of the calendar month related to such  Distribution  Date and
(iv) any Realized Losses on such Mortgage Loan incurred prior to or during the preceding  calendar month. The Stated Principal  Balance
of a Liquidated Mortgage Loan equals zero.

         Stepdown  Date:  (a) With respect to Loan Group I, the earlier to occur of (i) the  Distribution  Date on which the  aggregate
Current  Principal  Amount of the Class I-A  Certificates  has been reduced to zero and (ii) the later to occur of (x) the Distribution
Date  occurring  in  January  2010 and (y) the  first  Distribution  Date for  which  the  aggregate  Current  Principal  Amount of the
Subordinate  Certificates in the Loan Group I plus the related  Overcollateralization  Amount divided by the aggregate Stated Principal
Balance of the Group I Mortgage Loans is greater than or equal (i) prior to the  Distribution  Date in December 2012,  26.750% and (ii)
on or after the  Distribution  Date in December  2012,  21.400%;  or (b) with respect to Loan Group II, the earlier to occur of (i) the
Distribution  Date on which the aggregate  Current  Principal  Amount of the Class II-A  Certificates has been reduced to zero and (ii)
the later to occur of (x) the Distribution  Date occurring in January 2010 and (y) the first  Distribution Date for which the aggregate
Current  Principal Amount of the Subordinate  Certificates in the Loan Group II plus the related  Overcollateralization  Amount divided
by the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is greater than or equal (i) prior to the Distribution  Date
in December 2012, 25.875% and (ii) on or after the Distribution Date in December 2012, 20.700%.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as “servicing”
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect to Loan Group I, the Class I-B  Certificates  and with respect to Loan Group II, the
Class II-B Certificates, as applicable.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related  Prepayment Period by the Servicer
(net of any related  expenses  permitted to be reimbursed  pursuant to Section  4.02) or surplus  amounts held by the Servicer to cover
estimated  expenses  (including,  but not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor
pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated  Mortgage Loan or the  disposition  of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or disposition of such Mortgage
Loan.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered to the Trust  pursuant to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04 of this Agreement, as applicable,  in each case, (i) which has an Outstanding Principal Balance not greater nor materially
less than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and Net Rate not less than,
and not  materially  greater than,  such Mortgage  Loan;  (iii) which  has a maturity  date not  materially  earlier or later than such
Mortgage Loan and not later than the latest  maturity date of any Mortgage Loan;  (iv) which is of the same property type and occupancy
type as such Mortgage  Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which is current in payment of principal and interest as of the date of  substitution;  (vii) as to which the payment terms do not
vary in any material  respect from the payment terms of the Mortgage Loan for which it is to be substituted,  (viii) which  has a Gross
Margin,  Periodic  Rate Cap and  Maximum  Lifetime  Mortgage  Rate no less than  those of such  Mortgage  Loan,  has the same Index and
interval  between  Interest  Adjustment  Dates as such Mortgage Loan, and a Minimum  Lifetime  Mortgage Rate no lower than that of such
Mortgage Loan and (ix) has a negative amortization cap of no more than that of the Mortgage Loan for which it is to be substituted.

         Substitution  Adjustment  Amount:  The  amount,  if any,  required to be paid by the Sponsor to the Trustee for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof shall serve as tax
administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the  largest  percentage  interest of each Class of
Residual Certificates shall be the Tax Matters Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee appointed as herein
provided.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated  Regular Interest for any Distribution Date, one month’s
interest at the related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued on the Uncertificated  Principal Balance
immediately prior to such Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue on
the basis of a 360-day year  consisting  of twelve  30-day months  except as otherwise  indicated in the  definition of the  applicable
Uncertificated  Pass-Through  Rate. For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular
Interests and the REMIC II Regular Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating  Interest  Payments) shall be allocated among the REMIC I Regular Interests and the REMIC II
Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated  Accrued Interest,  as calculated without
application  of this sentence.  For purposes of calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC III Regular
Interests for any  Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same  extent  such  amounts are
allocated to the Class of Certificates bearing the same designation.

         Uncertificated  Pass-Through  Rate: The Uncertificated  REMIC I Pass-Through  Rate, the  Uncertificated  REMIC II Pass-Through
Rate, the  Uncertificated  REMIC III Pass-Through  Rate or the  Uncertificated  REMIC IV Pass-Through  Rate as applicable.  Any monthly
calculation  of  interest  at a stated  rate for the REMIC I Regular  Interests,  the REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based upon annual interest at such
rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any Uncertificated  Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each REMIC Regular Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular  Interests,  the REMIC II Regular  Interests  and  REMIC III  Regular
Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC I Regular  Interests LT1 and
LT2,  the  weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip Rate,  (ii)
REMIC I Regular  Interest LT3, zero (0.00%),  (iii) REMIC I Regular  Interest LT4,  twice the weighted  average of the Net Rates on the
Mortgage  Loans in Loan Group I, reduced by twice the Maximum  Coupon Strip Rate,  (iv) REMIC I Regular  Interest W, the Maximum Coupon
Strip Rate and (v) REMIC I Regular Interest I-X-I, 0.500%.

         Uncertificated  REMIC II Pass-Through  Rate:  With respect to any  Distribution  Date and: (i) REMIC II Regular  Interests LT5
and LT6,  the  weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero
(0.00%), and (iii) REMIC II Regular Interest LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant to this Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Class R  Certificates,  no  partnership  or other entity  treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

         Unpaid  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and any Class of Class A  Certificates  and Class B
Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such Class over (ii) the sum of all  distributions to such
Class in reduction of such Applied  Realized Loss Amounts on all previous  Distribution  Dates.  Any amounts  distributed to a Class of
Certificates in respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current Principal Amount of such Class.

                                                              ARTICLE II

                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a)  The Depositor,  concurrently  with the execution and delivery
of this  Agreement,  sells,  transfers  and assigns to the Trust without  recourse all its right,  title and interest in and to (i) the
Mortgage  Loans  identified  in the Mortgage  Loan  Schedule,  including  all interest due and  principal  received with respect to the
Mortgage Loans after the Cut-off Date but excluding any payments of interest due on or prior to the Cut-off Date;  (ii) such  assets as
shall  from  time to time be  credited  or are  required  by the terms of this  Agreement  to be  credited  to the  Custodial  Account,
(iii) such  assets relating to the Mortgage Loans as from time to time may be held by the Trustee in the  Distribution  Account and the
Reserve Fund for the benefit of the Offered  Certificates,  the Class II-B-5  Certificates and the related Class B-IO Certificates,  as
applicable,  (iv) such  assets  relating  to the Group I  Mortgage  Loans as from time to time may be held by the  Trustee in the Final
Maturity  Reserve  Account  and such  assets  relating  to the  Mortgage  Loans as from time to time may be held by the  Trustee in the
Adjustable Rate  Supplemental  Fund for the benefit of the Group I Certificates and the Group II Certificates,  as applicable,  (v) any
REO Property,  (vi) the Required  Insurance  Policies and any amounts paid or payable by the insurer under any Insurance Policy (to the
extent the mortgagee has a claim  thereto),  (vii) the  Mortgage Loan  Purchase  Agreement to the extent  provided in Section  2.03(a),
(viii) such assets as shall from time to time be credited or are  required by the terms of this  Agreement to be credited to any of the
Accounts and (ix) any proceeds of the  foregoing.  Although it is the intent of the parties to this  Agreement  that the  conveyance of
the  Depositor’s  right,  title and interest in and to the Mortgage Loans and other assets in the Trust Fund pursuant to this Agreement
shall  constitute a purchase and sale and not a loan,  in the event that such  conveyance  is deemed to be a loan,  it is the intent of
the parties to this Agreement that the Depositor  shall be deemed to have granted to the Trustee a first  priority  perfected  security
interest in all of the  Depositor’s  right,  title and interest in, to and under the Mortgage Loans and other assets in the Trust Fund,
and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In connection with the above transfer and assignment,  the Sponsor hereby deposits with the Trustee or the Custodian,
as its agent, with respect to each Mortgage Loan:

                  (i)      the original Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of
a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case  showing an  unbroken  chain of  endorsements  from the
originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a copy of the related  Mortgage
Note,

                  (ii)     the original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
copy), with evidence of such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
blanket  assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to “Wells  Fargo Bank,  National
Association,  as Trustee”,  with evidence of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if
clause (w) in the proviso  below  applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is located in a
state other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and Florida,  or an Opinion of Counsel has been provided as set
forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
the Depositor with evidence of recording thereon,

                  (v)      the original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee’s  certificate  of title  insurance or  commitment or
binder  for title  insurance,  if  available,  or a copy  thereof,  or,  in the event  that such  original  title  insurance  policy is
unavailable, a photocopy thereof, or in lieu thereof, a current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above,  the Depositor may deliver a true copy thereof with a certification  by the Depositor,  on the face
of such copy,  substantially  as follows:  “Certified to be a true and correct copy of the  original,  which has been  transmitted  for
recording”;  (x) in lieu of the Security  Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable
jurisdiction  retains the  originals  of such  documents  (as  evidenced  by a  certification  from the  Depositor  to such effect) the
Depositor  may deliver  photocopies  of such  documents  containing  an original  certification  by the judicial or other  governmental
authority of the jurisdiction  where such documents were recorded;  and (y) the Depositor shall not be required to deliver  intervening
assignments  or Mortgage Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to
the Closing Date,  the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or the  Custodian,  as its
agent, a  certification  to such effect and shall deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account
on the Closing Date.  The Depositor  shall deliver such original  documents  (including  any original  documents as to which  certified
copies had previously been delivered) to the Trustee or the Custodian,  as its agent,  promptly after they are received.  The Depositor
shall cause the Sponsor,  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later
than 180 days after the Closing  Date,  unless (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
addressed  to the Trustee has been  provided  to the Trustee  (with a copy to the  Custodian)  which  states that  recordation  of such
Security  Instrument is not required to protect the interests of the  Certificateholders  in the related  Mortgage Loans or (b) MERS is
identified  on the Mortgage or on a properly  recorded  assignment of the Mortgage as the mortgagee of record solely as nominee for the
Sponsor and its successor and assigns;  provided,  however, that each assignment shall be submitted for recording by the Sponsor in the
manner  described  above,  at no expense to the Trust or the Trustee or the  Custodian,  as its agent,  upon the  earliest to occur of:
(i) reasonable  direction by the Holders of Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust,  (ii) the occurrence of an Event of Default,  (iii) the  occurrence of a bankruptcy,  insolvency or foreclosure  relating to the
Sponsor and (iv) the occurrence of a servicing  transfer as described in Section 8.02  hereof.  Notwithstanding  the foregoing,  if the
Sponsor  fails to pay the cost of  recording  the  assignments,  such  expense  will be paid by the Trustee  and the  Trustee  shall be
reimbursed for such expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance of Mortgage  Loans by Trustee.  (a) The Trustee (on behalf of the Trust)  acknowledges  the sale,
transfer and assignment of the Trust Fund to it by the Depositor and receipt of,  subject to further  review and the  exceptions  which
may be noted  pursuant to the procedures  described  below,  and declares that it holds,  the documents (or certified  copies  thereof)
delivered to it or the Custodian,  as its agent,  pursuant to Section 2.01,  and declares that it will continue to hold those documents
and any  amendments,  replacements  or  supplements  thereto and all other assets of the Trust Fund delivered to it as Trustee in trust
for the use and benefit of all present and future  Holders of the  Certificates.  On the Closing  Date,  with  respect to the  Mortgage
Loans,  the Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor and the Trustee of an Initial
Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to the extent  necessary to confirm that
such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing Date (or with
respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the
Trustee  agrees,  for the benefit of the  Certificateholders,  to review or cause to be reviewed by the  Custodian on its behalf (under
the Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver,  or cause to be executed and  delivered,  to
the Depositor and the Trustee an Interim  Certification.  In conducting  such review,  the Trustee or Custodian will ascertain  whether
all required  documents  have been executed and received,  and based on the Mortgage Loan  Schedule,  whether those  documents  relate,
determined on the basis of the Mortgagor name,  original  principal balance and loan number, to the Mortgage Loans it has received,  as
identified  in the  Mortgage  Loan  Schedule.  In  performing  any such  review,  the  Trustee  or the  Custodian,  as its  agent,  may
conclusively  rely on the  purported  due  execution and  genuineness  of any such  document and on the  purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part of the Mortgage File has not
been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the Mortgage Loans identified in Exhibit B,  or to appear defective on its face (a “Material  Defect”),  the Trustee or the
Custodian,  as its agent,  shall  promptly  notify the Sponsor.  In accordance  with the Mortgage  Loan Purchase  Agreement the Sponsor
shall  correct or cure any such  defect  within  ninety (90) days from the date of notice  from the  Trustee or the  Custodian,  as its
agent,  of the defect and if the  Sponsor  fails to correct or cure the defect  within such  period,  and such  defect  materially  and
adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee or the Custodian,  as its agent,
shall  enforce the Sponsor’s  obligation  pursuant to the Mortgage  Loan  Purchase  Agreement  within 90 days from the Trustee’s or the
Custodian’s  notification,  to purchase such  Mortgage  Loan at the  Repurchase  Price;  provided  that, if such defect would cause the
Mortgage Loan to be other than a “qualified mortgage” as defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or
Treasury  Regulation  Section  1.860G-2(f)(2)  or any other  provision  that would allow a Mortgage  Loan to be treated as a "qualified
mortgage"  notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section
1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9), any such cure or repurchase  must occur within 90 days from the date such breach was
discovered;  provided,  however,  that if such defect relates  solely to the inability of the Sponsor to deliver the original  Security
Instrument or intervening  assignments  thereof, or a certified copy because the originals of such documents,  or a certified copy have
not been  returned by the  applicable  jurisdiction,  the Sponsor  shall not be required to purchase  such Mortgage Loan if the Sponsor
delivers  such  original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver such original or copy of any
document  submitted for recording to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not
been  returned by such office;  provided that the Sponsor shall instead  deliver a recording  receipt of such  recording  office or, if
such receipt is not available,  a certificate  confirming  that such  documents  have been accepted for recording,  and delivery to the
Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor  within thirty days of its receipt of the original  recorded
document.

         (b)      No later than 180 days after the Closing Date (or with respect to any Substitute  Mortgage Loan, within five Business
Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee or the  Custodian,  as its agent,  will review,  for the
benefit of the  Certificateholders,  the  Mortgage  Files  delivered  to it and will  execute and  deliver or cause to be executed  and
delivered to the Depositor and the Trustee a Final  Certification.  In conducting  such review,  the Trustee or the  Custodian,  as its
agent,  will ascertain  whether an original of each document  required to be recorded has been returned from the recording  office with
evidence of recording  thereon or a certified copy has been obtained from the recording  office.  If the Trustee or the  Custodian,  as
its agent, finds a Material Defect, the Trustee or the Custodian,  as its agent, shall promptly notify the Sponsor (provided,  however,
that with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the Trustee’s and  Custodian’s  obligations
shall extend only to the documents actually  delivered to the Trustee or the Custodian  pursuant to such Sections).  In accordance with
the Mortgage  Loan  Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the  Material  Defect and if the  Sponsor is unable to cure such  defect  within such
period, and if such defect materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the
Trustee shall enforce the Sponsor’s  obligation  under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the Repurchase Price;  provided,  however,  that if such defect
would cause the Mortgage  Loan to be other than a “qualified  mortgage”  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury
Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  "qualified  mortgage"  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  further,  that if such defect relates solely to the inability of the Sponsor
to deliver the original Security  Instrument or intervening  assignments  thereof,  or a certified copy,  because the originals of such
documents or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Sponsor shall not be required to purchase
such Mortgage  Loan, if the Sponsor  delivers such original  documents or certified  copy promptly upon receipt,  but in no event later
than 360 days after the  Closing  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Sponsor shall instead  deliver a recording
receipt of such  recording  office or, if such  receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor within thirty
days of its receipt of the original recorded document.
         (c)      In the event that a Mortgage Loan is purchased by the Sponsor in accordance with Sections  2.02(a) or (b) above,  the
Sponsor  shall remit to the Servicer the  Repurchase  Price for deposit in the  Custodial  Account and the Sponsor shall provide to the
Trustee written  notification  detailing the components of the Repurchase  Price. Upon deposit of the Repurchase Price in the Custodial
Account,  the Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request for Release in
the form of Exhibit D  attached hereto with respect to such Mortgage Loan),  shall release to the Sponsor the related Mortgage File and
the Trustee  shall  execute and deliver all  instruments  of transfer or  assignment,  without  recourse,  representation  or warranty,
furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such purchase
shall be deemed to have  occurred  on the date on which the  Repurchase  Price in  available  funds is  received  by the  Trustee.  The
Servicer  shall amend the Mortgage Loan  Schedule,  which was  previously  delivered to it by the Depositor in a form agreed to between
the Depositor and the Servicer,  to reflect such  repurchase  and shall  promptly  notify the Trustee of such amendment and the Trustee
shall  promptly  notify the Rating  Agencies  and the Servicer of such  amendment.  The  obligation  of the Sponsor to  repurchase  any
Mortgage Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such defect available to
the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns to the  Trustee,  on behalf of Trust for the benefit of the  certificateholders,  all of its right,
title and  interest  in the  Mortgage  Loan  Purchase  Agreement.  The  obligations  of the Sponsor to  substitute  or  repurchase,  as
applicable,  a Mortgage Loan shall be the Trustee’s and the  Certificateholders’  sole remedy for any breach thereof. At the request of
the Trustee,  the  Depositor  shall take such  actions as may be necessary to enforce the above right,  title and interest on behalf of
the Trust and the  Certificateholders  or shall execute such further documents as the Trustee may reasonably require in order to enable
the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations  and warranties set
forth in the  Mortgage  Loan  Purchase  Agreement,  which  breach  materially  and  adversely  affects  the value of the  interests  of
Certificateholders  or the Trustee in the related  Mortgage Loan, the party  discovering the breach shall give prompt written notice of
the breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or receipt of notice that such breach has  occurred
(whichever  occurs  earlier),  shall cure the breach in all material  respects or,  subject to the Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as applicable,  shall purchase the Mortgage Loan or any property  acquired with respect thereto from
the Trust;  provided,  however,  that if there is a breach of any  representation  set forth in the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement,  as applicable,  and the Mortgage Loan or the related  property  acquired with respect thereto has been
sold,  then the  Sponsor  shall pay, in lieu of the  Repurchase  Price,  any excess of the  Repurchase  Price over the Net  Liquidation
Proceeds  received  upon such sale.  If the Net  Liquidation  Proceeds  exceed the  Repurchase  Price,  any excess shall be paid to the
Sponsor to the extent not required by law to be paid to the  borrower.  Any such  purchase by the Sponsor shall be made by providing an
amount equal to the  Repurchase  Price to the Servicer for deposit in the  Custodial  Account and written  notification  detailing  the
components of such  Repurchase  Price.  The Sponsor shall notify the Trustee and submit to the Trustee or the Custodian,  as its agent,
a Request for Release,  and the Trustee shall release,  or the Trustee shall cause the Custodian to release, to the Sponsor the related
Mortgage  File and the Trustee  shall execute and deliver all  instruments  of transfer or  assignment  furnished to it by the Sponsor,
without  recourse,  representation  or warranty as are  necessary to vest in the Sponsor title to and rights under the Mortgage Loan or
any property  acquired with respect  thereto.  Such purchase shall be deemed to have occurred on the date on which the Repurchase Price
in available  funds is received by the Trustee.  The Sponsor  shall amend the Mortgage  Loan  Schedule to reflect such  repurchase  and
shall  promptly  notify the  Trustee  and the Rating  Agencies  of such  amendment.  Enforcement  of the  obligation  of the Sponsor to
purchase (or  substitute a Substitute  Mortgage Loan for) any Mortgage Loan or any property  acquired with respect  thereto (or pay the
Repurchase  Price as set forth in the above  proviso) as to which a breach has occurred and is  continuing  shall  constitute  the sole
remedy respecting such breach available to the Certificateholders or the Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach of a  representation  or  warranty
pursuant  to this  Section  2.03,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer’s  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that  such  repurchase  or cure has been  made in  accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such repurchase or cure have been satisfied,  including the delivery
to the Trustee of the  Repurchase  Price for deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel
required to be delivered  pursuant to this  Agreement and the related  Request for Release,  in which the Trustee may rely.  Solely for
purposes of the Trustee  providing an  Assessment of  Compliance,  upon receipt of such  documentation,  the Trustee shall approve such
repurchase or cure and which approval shall consist solely of the Trustee’s receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans. (a) Notwithstanding  anything to the contrary in this Agreement,  in lieu of
purchasing a Mortgage Loan pursuant to the Mortgage Loan  Purchase  Agreement or Sections 2.02 or 2.03 of this  Agreement,  the Sponsor
may, no later than the date by which such  purchase by the Sponsor  would  otherwise be  required,  tender to the Trustee (on behalf of
the Trust) a Substitute  Mortgage Loan  accompanied  by a  certificate  of an  authorized  officer of the Sponsor that such  Substitute
Mortgage Loan conforms to the  requirements  set forth in the  definition of  “Substitute  Mortgage Loan” in the Mortgage Loan Purchase
Agreement or this Agreement,  as applicable;  provided,  however, that substitution pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04  of this  Agreement,  as  applicable,  in lieu of purchase  shall not be permitted  after the  termination of the two-year
period  beginning  on the  Startup  Day;  provided,  further,  that if the  breach  would  cause the  Mortgage  Loan to be other than a
“qualified mortgage” as defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5),
(6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury  Regulation  Section
1.860G-2(f)(2)  or any other  provision that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5),
(6),  (7) and (9), any such cure or  substitution  must occur  within 90 days from the date the breach was  discovered.  The Trustee or
the  Custodian,  as its  agent,  shall  examine  the  Mortgage  File  for any  Substitute  Mortgage  Loan in the  manner  set  forth in
Section 2.02(a) and the Trustee or the Custodian,  as its agent, shall notify the Sponsor, in writing,  within five Business Days after
receipt,  whether or not the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements  of the fourth  sentence of
Section  2.02(a).  Within two  Business  Days after such  notification,  the  Sponsor  shall  provide to the Trustee for deposit in the
Distribution  Account the amount, if any, by which the Outstanding  Principal Balance as of the next preceding Due Date of the Mortgage
Loan for which  substitution is being made,  after giving effect to the Scheduled  Principal due on such date,  exceeds the Outstanding
Principal Balance as of such date of the Substitute  Mortgage Loan, after giving effect to Scheduled  Principal due on such date, which
amount shall be treated for the purposes of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase  Price for the
purchase of a Mortgage Loan by the Sponsor.  After such  notification  to the Sponsor and, if any such excess  exists,  upon receipt of
such  deposit,  the  Trustee  shall  accept  such  Substitute  Mortgage  Loan which shall  thereafter  be deemed to be a Mortgage  Loan
hereunder.  In the  event  of such a  substitution,  accrued  interest  on the  Substitute  Mortgage  Loan for the  month in which  the
substitution  occurs and any Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued
interest for such month on the Mortgage Loan for which the  substitution  is made and any  Principal  Prepayments  made thereon  during
such month shall be the property of the Sponsor.  The  Scheduled  Principal  on a Substitute  Mortgage  Loan due on the Due Date in the
month of  substitution  shall be the  property  of the  Sponsor  and the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the property of the Trust Fund.  Upon  acceptance of the  Substitute  Mortgage Loan
(and  delivery to the Trustee or the  Custodian  as agent of the Trustee,  as  applicable,  of a Request for Release for such  Mortgage
Loan),  the Trustee or the Custodian,  as agent for the Trustee,  shall release to the Sponsor the related Mortgage File related to any
Mortgage Loan released  pursuant to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  and shall
execute and deliver all instruments of transfer or assignment,  without recourse,  representation or warranty in form as provided to it
as are necessary to vest in the Sponsor  title to and rights under any Mortgage  Loan  released  pursuant to the Mortgage Loan Purchase
Agreement or  Section 2.04  of this  Agreement,  as  applicable.  The Sponsor  shall deliver the  documents  related to the  Substitute
Mortgage  Loan in accordance  with the  provisions  of the Mortgage  Loan  Purchase  Agreement or Sections  2.01(b) and 2.02(b) of this
Agreement,  as applicable,  with the date of acceptance of the  Substitute  Mortgage Loan deemed to be the Closing Date for purposes of
the time periods set forth in those  Sections.  The  representations  and warranties set forth in the Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage  Loan as of the date of  acceptance of such
Mortgage  Loan by the  Trustee  (on behalf of the  Trust).  The  Sponsor  shall  amend the  Mortgage  Loan  Schedule  to  reflect  such
substitution  and shall  provide a copy of such amended  Mortgage  Loan  Schedule to the  Trustee,  who shall then deliver such amended
Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a  representation  or warranty
pursuant  to this  Section  2.04,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer’s  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that such  substitution  or cure has been made in  accordance  with the terms and
conditions  of this  Agreement  and that all  conditions  precedent to such  substitution  or cure have been  satisfied,  including the
delivery to the Trustee of the Substitution  Adjustment  Amount,  as applicable,  for deposit into the Distribution  Account,  together
with copies of any Opinion of Counsel  required to be delivered  pursuant to this  Agreement  and the related  Request for Release,  in
which the  Trustee  may rely.  Solely for  purposes  of the  Trustee  providing  an  Assessment  of  Compliance,  upon  receipt of such
documentation,  the Trustee shall approve such  substitution  or cure, as  applicable,  and which  approval shall consist solely of the
Trustee’s receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the  assignment to it (on behalf of the Trust) of the Mortgage  Loans and the other assets
comprising the Trust Fund and,  concurrently  therewith,  has signed,  and  countersigned  and delivered to the Depositor,  in exchange
therefor,  Certificates  in such  authorized  denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has
requested.  The Trustee  agrees that it will hold the Mortgage  Loans and such other assets as may from time to time be delivered to it
segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The Depositor,  concurrently  with the execution and delivery  hereof,  does hereby  transfer,  assign,  set over and
otherwise  convey in trust to the Trustee  without  recourse all the right,  title and interest of the  Depositor in and to the REMIC I
Regular  Interests  and REMIC II Regular  Interests  and the other  assets of REMIC III for the benefit of the holders of the REMIC III
Interests,  REMIC III Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV for the benefit
of the holders of the REMIC IV Interests.  The Trustee  acknowledges  receipt of such  Uncertficated  Regular  Interests and such other
assets and  declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders of the REMIC III
Interests and REMIC IV Interests, as applicable.

         Section 2.06.     Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to
the Servicer and the Trustee as follows:

         (a)      the Depositor (a) is a corporation duly organized,  validly existing and in good standing under the laws of the State
of Delaware  and (b) is  qualified  and in good  standing as a foreign  corporation  to do  business  in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Depositor’s  business as presently  conducted or on the  Depositor’s  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

         (b)      the Depositor has full corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

         (c)      the execution and delivery by the Depositor of this  Agreement have been duly  authorized by all necessary  corporate
action  on the part of the  Depositor;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Depositor  or its  properties  or the articles of  incorporation  or by-laws of the  Depositor,  except  those  conflicts,  breaches or
defaults  which would not  reasonably  be  expected to have a material  adverse  effect on the  Depositor’s  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

         (d)      the execution,  delivery and performance by the Depositor of this Agreement and the  consummation of the transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor and, assuming due  authorization,  execution and
delivery  by the other  parties  hereto,  constitutes  a valid and  binding  obligation  of the  Depositor  enforceable  against  it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

         (f)      there are no actions,  suits or  proceedings  pending or, to the knowledge of the Depositor,  threatened  against the
Depositor,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to any of the transactions
contemplated  by this  Agreement or (ii) with  respect to any other matter which in the judgment of the  Depositor  will be  determined
adversely to the Depositor and will if determined  adversely to the Depositor  materially and adversely affect the Depositor’s  ability
to enter into this Agreement or perform its obligations  under this Agreement;  and the Depositor is not in default with respect to any
order of any court,  administrative  agency,  arbitrator or governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement;

         (g)      immediately  prior to the transfer and assignment to the Trust, each Mortgage Note and each Mortgage were not subject
to an assignment or pledge,  and the  Depositor had good and  marketable  title to and was the sole owner thereof and had full right to
transfer  and sell such  Mortgage  Loan to the Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or
security interest; and

         (h)      the  Depositor  has filed all reports  required to be filed by Section 13 or Section 15(d) of the Exchange Act during
the  preceding 12 months (or for such shorter  period that the  Depositor was required to file such reports) and it has been subject to
such filing requirements for the past 90 days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The Company hereby represents and warrants to the Trustee and the Depositor as follows, as of the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good standing  under the laws of the State of Delaware
and is duly  authorized  and  qualified to transact any and all business  contemplated  by this  Agreement to be conducted by it in any
state in which a Mortgaged  Property  related to an EMC Mortgage Loan is located or is otherwise not required  under  applicable law to
effect such  qualification  and, in any event, is in compliance with the doing business laws of any such state, to the extent necessary
to ensure its ability to enforce  each EMC  Mortgage  Loan,  to service the EMC  Mortgage  Loans in  accordance  with the terms of this
Agreement and to perform any of its other obligations  under this Agreement and any other Transaction  Documents to which it is a party
in accordance with the terms hereof;

                  (ii)     it has the full corporate  power and authority to service each EMC Mortgage  Loan,  and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on its part the execution,  delivery and performance of
this Agreement and any other Transaction  Documents to which it is a party; and this Agreement and any other  Transaction  Documents to
which it is a party,  assuming the due  authorization,  execution and delivery  hereof by the other  parties  hereto,  constitutes  its
legal, valid and binding obligation,  enforceable  against it in accordance with its terms,  except that (a) the enforceability  hereof
may be limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors’ rights generally and
(b) the remedy of specific  performance and injunctive and other forms of equitable relief may be subject to equitable  defenses and to
the discretion of the court before which any proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
it,  the  servicing  of the EMC  Mortgage  Loans by it  under  this  Agreement,  the  consummation  of any  other  of the  transactions
contemplated by this Agreement and any other  Transaction  Documents to which it is a party,  and the fulfillment of or compliance with
the terms  hereof are in its  ordinary  course of business  and will not (A) result in a breach of any term or provision of its charter
or by-laws or (B) conflict with,  result in a breach,  violation or  acceleration  of, or result in a default  under,  the terms of any
other  material  agreement  or  instrument  to which it is a party or by which it may be bound,  or (C)  constitute  a violation of any
statute,  order or  regulation  applicable to it of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction over it; and it is not in breach or violation of any material indenture or other material  agreement or instrument,  or in
violation of any statute,  order or  regulation  of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction  over it which breach or violation may materially  impair its ability to perform or meet any of its obligations under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     it is an approved  Company of  conventional  mortgage loans for Fannie Mae or Freddie Mac and is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against it that would materially and
adversely  affect the execution,  delivery or  enforceability  of this Agreement and any other  Transaction  Documents to which it is a
party or its ability to service the EMC Mortgage  Loans or to perform any of its other  obligations  under this Agreement and any other
Transaction Documents to which it is a party in accordance with the terms hereof;

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
its execution,  delivery and performance of, or compliance  with, this Agreement and any other  Transaction  Documents to which it is a
party or the  consummation  of the  transactions  contemplated  hereby,  or if any such consent,  approval,  authorization  or order is
required, it has obtained the same;

         (b)      The Sponsor hereby represents and warrants to the Depositor and the Trustee as follows, as of the Closing Date:

                  (i)      the Sponsor is duly organized as a Delaware  corporation and is validly  existing and in good standing under
the laws of the State of  Delaware  and is duly  authorized  and  qualified  to  transact  any and all  business  contemplated  by this
Agreement and any other  Transaction  Documents to which it is a party to be conducted by the Sponsor in any state in which a Mortgaged
Property  is located or is  otherwise  not  required  under  applicable  law to effect  such  qualification  and,  in any event,  is in
compliance  with the doing  business  laws of any such state,  to the extent  necessary to ensure its ability to enforce each  Mortgage
Loan, to sell the Mortgage  Loans in accordance  with the terms of this  Agreement  and to perform any of its other  obligations  under
this Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full corporate  power and authority to sell each Mortgage Loan, and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on the part of the Sponsor the execution,  delivery and
performance  of this  Agreement  and any  other  Transaction  Documents  to which  it is a party;  and  this  Agreement  and any  other
Transaction  Documents to which it is a party,  assuming the due  authorization,  execution  and delivery  hereof by the other  parties
hereto or thereto,  as applicable,  constitutes a legal, valid and binding obligation of the Sponsor,  enforceable  against the Sponsor
in  accordance  with its terms,  except  that (a) the  enforceability  hereof may be limited  by  bankruptcy,  insolvency,  moratorium,
receivership and other similar laws relating to creditors’  rights generally and (b) the remedy of specific  performance and injunctive
and other  forms of  equitable  relief may be  subject to  equitable  defenses  and to the  discretion  of the court  before  which any
proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
the Sponsor,  the sale of the Mortgage Loans by the Sponsor under the Mortgage Loan Purchase  Agreement,  the consummation of any other
of the transactions  contemplated by this Agreement and any other Transaction  Documents to which it is a party, and the fulfillment of
or  compliance  with the terms  hereof and thereof are in the  ordinary  course of business of the Sponsor and will not (A) result in a
breach of any term or  provision  of the charter or by-laws of the  Sponsor or (B)  conflict  with,  result in a breach,  violation  or
acceleration  of, or result in a default  under,  the terms of any other  material  agreement or  instrument  to which the Sponsor is a
party or by which it may be bound, or (C) constitute a violation of any statute,  order or regulation  applicable to the Sponsor of any
court,  regulatory body,  administrative  agency or governmental body having  jurisdiction over the Sponsor;  and the Sponsor is not in
breach or violation of any material  indenture or other  material  agreement or  instrument,  or in violation of any statute,  order or
regulation of any court,  regulatory  body,  administrative  agency or governmental  body having  jurisdiction  over it which breach or
violation may  materially  impair the Sponsor’s  ability to perform or meet any of its  obligations  under this Agreement and any other
Transaction Documents to which it is a party;

                  (iv)     the  Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie Mae or Freddie Mac and is a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of the Sponsor’s  knowledge,  threatened,  against the Sponsor that
would materially and adversely affect the execution,  delivery or enforceability of this Agreement and any other Transaction  Documents
to which it is a party or the ability of the Sponsor to sell the Mortgage Loans or to perform any of its other  obligations  under this
Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
the  execution,  delivery  and  performance  by the Sponsor  of, or  compliance  by the  Sponsor  with,  this  Agreement  and any other
Transaction  Documents to which it is a party or the consummation of the transactions  contemplated  hereby or thereby,  or if any such
consent, approval, authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date, the  representations  and warranties  concerning the Mortgage Loans set forth in the
Mortgage Loan Purchase Agreement are true and correct in all material respects.


         Section 2.08.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby authorized to engage in the foregoing  activities.  The Trustee shall not cause the Trust to engage in any
activity other than in connection  with the foregoing or other than as required or authorized by the terms of this Agreement  while any
Certificate is outstanding,  and this Section 2.08 may not be amended, without the consent of the Certificateholders  evidencing 51% or
more of the aggregate voting rights of the Certificates.

                                                              ARTICLE III

                                            Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall service and  administer  the Mortgage  Loans in accordance
with this Agreement and with Accepted Servicing  Practices and shall have full power and authority,  acting alone, to do or cause to be
done any and all things in connection  with such  servicing and  administration  which the Servicer may deem necessary or desirable and
consistent  with the  terms of this  Agreement  and with  Accepted  Servicing  Practices  and  shall  exercise  the same  care  that it
customarily  employs for its own account.  In addition,  the Servicer  shall furnish  information  regarding the borrower  credit files
related to such Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act and the
applicable  implementing  regulations.  Except as set forth in this  Agreement,  the  Servicer  shall  service  the  Mortgage  Loans in
accordance with Accepted Servicing  Practices in compliance with the servicing  provisions of the Fannie Mae Guide, which include,  but
are not limited to,  provisions  regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the maintenance of fidelity bond
and errors and omissions insurance,  inspections,  the restoration of Mortgaged Property, the maintenance of Primary Mortgage Insurance
Policies,  insurance  claims,  and title  insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,
liquidation  reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the
release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and  facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the servicing  provisions of the
Fannie Mae Guide, the provisions of this Agreement shall control and be binding upon the Depositor and the Servicer.

         In instances in which a Mortgage Loan is in default or if default is reasonably  foreseeable,  the Servicer may engage, either
directly  or  through  Subservicers,  in a wide  variety  of  loss  mitigation  practices  including  waivers,  modifications,  payment
forbearances,  partial  forgiveness,  entering into repayment  schedule  arrangements,  and  capitalization  of arrearages  rather than
proceeding with  foreclosure or  repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss that might
result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage Loan is not in default or if default is
not  reasonably  foreseeable,  the Servicer may modify the  Mortgage  Loan only to the extent set forth  herein;  provided  that,  such
modification  will not result in the imposition of taxes on any REMIC or otherwise  adversely affect the REMIC status of the trust. Any
modified  Mortgage Loan may remain in the Trust,  and the reduction in collections  resulting from a modification may result in reduced
distributions of interest or principal on, or may extend the final maturity of, one or more Classes of Certificates.

         The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment  options listed in the related  Mortgage Note that
are  available to such  Mortgagor  with respect to such  payment,  notwithstanding  any  provision  in the related  Mortgage  Note that
explicitly  states or implies that  providing such options is optional for the servicer of such Mortgage Loan or the owner or holder of
the related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to any Mortgage Loan that would
both  constitute a sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of the Code and any proposed,  temporary
or final regulations  promulgated  thereunder (other than in connection with a proposed  conveyance or assumption of such Mortgage Loan
that is treated as a  Principal  Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to qualify as a REMIC
under the Code. Upon request,  the Trustee shall furnish the Servicer with any powers of attorney,  in substantially  the form attached
hereto as Exhibit I, and other  documents  in form as provided to it  necessary  or  appropriate  to enable the Servicer to service and
administer the related Mortgage Loans and REO Property.

         The  Trustee  shall  provide  access to the records and  documentation  in  possession  of the Trustee  regarding  the related
Mortgage  Loans and REO  Property  and the  servicing  thereof to the  Certificateholders,  the FDIC,  and the  supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during normal business hours at the
office of the Trustee;  provided,  however, that, unless otherwise required by law, the Trustee shall not be required to provide access
to such records and  documentation  if the provision  thereof would  violate the legal right to privacy of any  Mortgagor.  The Trustee
shall allow  representatives  of the above entities to photocopy any of the records and  documentation  and shall provide equipment for
that purpose at a charge that covers the Trustee’s actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for  trustee’s  sale or other  documents
prepared by the  Servicer as necessary or desirable  to (i) the  foreclosure  or trustee’s  sale with respect to a Mortgaged  Property;
(ii) any  legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a
deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security
Instrument or otherwise available at law or equity.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors’ rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived  Prepayment  Charge by remitting  such amount to the  Depositor by the  Distribution  Account
Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as  each  2006-AR5  REMIC  shall  exist,  the  Trustee  shall  act in
accordance  herewith  to assure  continuing  treatment  of such  2006-AR5  REMIC as a REMIC,  and the  Trustee  shall  comply  with any
directions of the  Depositor or the Servicer to assure such  continuing  treatment.  In  particular,  the Trustee shall not (a) sell or
permit the sale of all or any portion of the Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase of the Mortgage Loans  pursuant to this  Agreement or the Trustee has received a REMIC Opinion  addressed to the
Trustee  prepared at the expense of the Trust Fund;  and (b) other than with respect to a  substitution  pursuant to the Mortgage  Loan
Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  accept any contribution to any 2006-AR5 REMIC after the Startup
Day without receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring of Subservicers.  (a) The Servicer shall perform all of its servicing  responsibilities hereunder
or may cause a subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of a subservicer
shall not release the Servicer from any of its obligations  hereunder and the Servicer shall remain responsible  hereunder for all acts
and omissions of each  subservicer as fully as if such acts and omissions were those of the Servicer.  Any such  subservicer  must be a
Fannie Mae approved  seller/servicer or a Freddie Mac seller/servicer in good standing and no event shall have occurred,  including but
not limited to, a change in insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The
Servicer  shall pay all fees and  expenses  of each  subservicer  from its own  funds,  and a  subservicer's  fee shall not  exceed the
Servicing Fee.


         (b)      At the cost and expense of the Servicer,  without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and  responsibilities  of a subservicer and arrange for any servicing  responsibilities to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service the related  Mortgage
Loans itself.  In the event that the Servicer's  responsibilities  and duties under this  Agreement are terminated  pursuant to Section
7.07, 8.01 or 10.01,  and if requested to do so by the Depositor,  the Servicer shall at its own cost and expense  terminate the rights
and  responsibilities  of each  subservicer  effective as of the date of termination of the Servicer.  The Servicer shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer  from the  Servicer's own
funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the  Depositor  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone
were  servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement with a subservicer
for  indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify
such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such subservicer and Servicer alone, and the Depositor shall have no obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees
and expenses.  For purposes of distributions and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its expense,  shall  maintain in effect a blanket  fidelity  bond and an
errors and omissions insurance policy, affording coverage with respect to all directors,  officers,  employees and other Persons acting
on the Servicer’s  behalf,  and covering errors and omissions in the performance of the Servicer’s  obligations  hereunder.  The errors
and omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable for entities  serving as
servicers.

         Section 3.05.     Power to Act;  Procedures.  The  Servicer  shall  service the  Mortgage  Loans and shall have full power and
authority,  subject  to the  REMIC  Provisions  and the  provisions  of  Article X hereof,  to do any and all  things  that it may deem
necessary or desirable in connection  with the servicing and  administration  of the Mortgage  Loans,  including but not limited to the
power and authority (i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary  consents or waivers
and other instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and assumptions of the Mortgage Notes and
related  Mortgages,  (iii) to  collect any Insurance  Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other
conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with the provisions of
this Agreement,  as applicable;  provided,  however, that the Servicer shall not (and consistent with its responsibilities  under 3.03,
shall not permit any subservicer  to) knowingly or  intentionally  take any action,  or fail to take (or fail to cause to be taken) any
action reasonably within its control and the scope of duties more specifically set forth herein,  that, under the REMIC Provisions,  if
taken or not taken,  as the case may be, would cause any 2006-AR5  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon the Trust Fund (including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the Code
and the tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code)  unless the  Servicer  has received an Opinion of
Counsel (but not at the expense of the  Servicer)  to the effect that the  contemplated  action  would not cause any 2006-AR5  REMIC to
fail to qualify as a REMIC or result in the  imposition  of a tax upon any 2006-AR5  REMIC.  The Trustee  shall  furnish the  Servicer,
with any powers of attorney empowering the Servicer to execute and deliver  instruments of satisfaction or cancellation,  or of partial
or full release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged Property,  and to appeal,  prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with this Agreement,  and the Trustee shall
execute and deliver such other  documents,  as the Servicer may request,  to enable the Servicer to service and administer the Mortgage
Loans and carry out its duties hereunder,  in each case in accordance with Accepted Servicing  Practices (and the Trustee shall have no
liability  for misuse of any such powers of attorney  by the  Servicer).  If the  Servicer or the Trustee has been  advised  that it is
likely that the laws of the state in which action is to be taken  prohibit  such action if taken in the name of the Trustee or that the
Trustee  would be adversely  affected  under the “doing  business”  or tax laws of such state if such action is taken in its name,  the
Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11  hereof.  In the performance of its
duties  hereunder,  the Servicer shall be an independent  contractor and shall not, except in those instances where it is taking action
in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any Mortgaged Property is conveyed by a Mortgagor,  the Servicer or subservicer,  to the extent it has knowledge
of such  conveyance,  shall enforce any due-on-sale  clause  contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable law and  governmental  regulations,  but only to the extent that such  enforcement  will not adversely  affect or jeopardize
coverage under any Primary Mortgage  Insurance  Policy.  Notwithstanding  the foregoing,  the Servicer is not required to exercise such
rights with respect to a Mortgage  Loan if the Person to whom the related  Mortgaged  Property  has been  conveyed or is proposed to be
conveyed  satisfies  the terms and  conditions  contained in the  Mortgage  Note and  Mortgage  related  thereto and the consent of the
mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise so required  under such Mortgage Note or Mortgage as a condition to
such transfer.  In the event that the Servicer is prohibited by law from enforcing any such  due-on-sale  clause,  or if coverage under
any Primary  Mortgage  Insurance  Policy would be adversely  affected,  or if  nonenforcement  is otherwise  permitted  hereunder,  the
Servicer is authorized,  subject to  Section 3.06(b),  to take or enter into an assumption and modification  agreement from or with the
person to whom such  property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable under the Mortgage
Note and,  unless  prohibited by applicable  state law, the Mortgagor  remains  liable  thereon,  provided that the Mortgage Loan shall
continue to be covered  (if so covered  before the  Servicer  enters such  agreement)  by the  applicable  Primary  Mortgage  Insurance
Policy.  The  Servicer,  subject to  Section 3.06(b),  is also  authorized  with the prior  approval of the insurers  under any Primary
Mortgage  Insurance  Policy to enter into a  substitution  of  liability  agreement  with such  Person,  pursuant to which the original
Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and becomes  liable  under the  Mortgage  Note.
Notwithstanding  the  foregoing,  the Servicer  shall not be deemed to be in default  under this  Section by  reason of any transfer or
assumption which the Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the Servicer’s duty to enforce any due-on-sale clause to the extent set forth in  Section 3.06(a),  in any
case in which a Mortgaged  Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to enter into an  assumption  or
modification  agreement or  supplement  to the  Mortgage  Note or Mortgage  which  requires  the  signature  of the  Trustee,  or if an
instrument of release  signed by the Trustee is required  releasing the Mortgagor  from liability on the Mortgage Loan, the Servicer is
authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and deliver,  on behalf of the  Trustee,  the
assumption  agreement with the Person to whom the Mortgaged  Property is to be conveyed and such  modification  agreement or supplement
to the Mortgage  Note or Mortgage or other  instruments  as are  reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions  or the transfer of the  Mortgaged  Property to such
Person;  provided,  however,  that in connection with any such assumption,  no material term of the Mortgage Note may be changed.  Upon
receipt of  appropriate  instructions  from the Servicer in  accordance  with the  foregoing,  the Trustee  shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  delivered  to it by the  Servicer and as directed in writing by the
Servicer.  Upon the closing of the  transactions  contemplated  by such  documents,  the Servicer shall cause the originals or true and
correct copies of the assumption  agreement,  the release (if any), or the  modification or supplement to the Mortgage Note or Mortgage
to be delivered to the Trustee or the  Custodian and deposited  with the Mortgage  File for such  Mortgage  Loan.  Any fee collected by
the Servicer or such related  subservicer for entering into an assumption or  substitution  of liability  agreement will be retained by
the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan,  or the
receipt by the Servicer of a  notification  that payment in full has been escrowed in a manner  customary for such purposes for payment
to  Certificateholders  on the next  Distribution  Date, the Servicer  will,  (or if the Servicer does not, the Trustee may),  promptly
furnish to the  Custodian,  on behalf of the Trustee,  two copies of a  certification  substantially  in the form of  Exhibit D  hereto
signed by a Servicing Officer or in a mutually  agreeable  electronic format which will, in lieu of a signature on its face,  originate
from a Servicing  Officer (which  certification  shall include a statement to the effect that all amounts  received in connection  with
such payment that are required to be deposited in the Custodial  Account  maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited) and shall request that the Custodian,  on behalf of the Trustee,  deliver to the Servicer the related Mortgage
File. Upon receipt of such  certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly  release the related
Mortgage File to the Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such Mortgage  File.
Upon any such payment in full,  the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured  by the  Mortgage  or should it  otherwise  prejudice  any right the  Certificateholders  or the  Depositor  may have under the
Mortgage Loan  Documents,  the Servicer,  upon written demand by the Depositor or the Trustee,  shall remit within one Business Day the
then outstanding principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the  servicing or  foreclosure  of any Mortgage  Loan,  the Trustee  shall
execute such  documents as shall be prepared and  furnished  to the Trustee by the  Servicer (in a form  reasonably  acceptable  to the
Trustee) and as are necessary to the prosecution of any such  proceedings.  The Custodian,  on behalf of the Trustee,  shall,  upon the
request of the Servicer,  and delivery to the Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially  in the form of Exhibit D  (or in a mutually  agreeable  electronic  format which will,  in lieu of a
signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to
the Servicer.  Such trust  receipt  shall  obligate the Servicer to return the Mortgage File to the Custodian on behalf of the Trustee,
when the need therefor by the Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which case,  upon receipt of
a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the Custodian,  on
behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall transmit to the Trustee or Custodian such documents and instruments  coming into the possession of
the Servicer from time to time as are required by the terms hereof,  to be delivered to the Trustee or  Custodian.  Any funds  received
by the Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Servicer as Liquidation  Proceeds or Insurance
Proceeds  in respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the
Servicer’s  right to retain or withdraw from the Custodial  Account the Servicing Fee and other amounts as provided in this  Agreement.
The Servicer  shall  provide  access to  information  and  documentation  regarding the Mortgage  Loans to the Trustee,  its agents and
accountants at any time upon reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon  reasonable  request in writing and during  normal  business  hours at the offices of the Servicer  designated  by it. In
fulfilling such a request the Servicer shall not be responsible for determining the sufficiency of such information.

         (b)      All Mortgage Files and funds collected or held by, or under the control of, the Servicer,  in respect of any Mortgage
Loans,  whether from the collection of principal and interest  payments or from Liquidation  Proceeds or Insurance  Proceeds,  shall be
held by the  Servicer  for and on behalf of the  Trustee  and the  Certificateholders  and shall be and remain  the sole and  exclusive
property of the Trust;  provided,  however,  that the Servicer shall be entitled to setoff against, and deduct from, any such funds any
amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended  coverage as
is  customary  in the area  where the  Mortgaged  Property  is located  in an amount  which is equal to the  lesser of (i) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal  balance of the
Mortgage  Loan,  and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor  and/or the
Mortgagee  from  becoming a  co-insurer.  If the Mortgaged  Property is in an area  identified  in the Federal  Register by the Federal
Emergency  Management  Agency as being a special  flood  hazard area that has  federally-mandated  flood  insurance  requirements,  the
Servicer  will cause to be  maintained a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration with a generally acceptable insurance carrier, in an amount representing  coverage not less than the least of
(i) the  outstanding  principal  balance of the Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such
Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as
amended.  The Servicer shall also maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which
is at least equal to the maximum  insurable value of the improvements  which are a part of such property,  liability  insurance and, to
the extent  required and  available  under the Flood  Disaster  Protection  Act of 1973,  as amended,  flood  insurance in an amount as
provided  above.  It is understood and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or
maintained  on property  acquired in respect of the  Mortgage  Loans,  other than  pursuant to the Fannie Mae Guide or such  applicable
state or federal  laws and  regulations  as shall at any time be in force and as shall  require  such  additional  insurance.  All such
policies  shall be endorsed with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or assigns and
shall  provide  for at least  thirty days prior  written  notice of any  cancellation,  reduction  in the amount or material  change in
coverage to the Servicer.  The Servicer shall not interfere with the  Mortgagor's  freedom of choice in selecting an insurance  carrier
or agent,  provided,  however,  that the Servicer shall not accept any such insurance  policies from  insurance  companies  unless such
companies  currently reflect a General Policy Rating in Best's Key Rating Guide currently  acceptable to Fannie Mae and are licensed to
do business in the state wherein the property subject to the policy is located.

         (b)      If the Servicer shall obtain and maintain a blanket hazard insurance policy with extended  coverage  insuring against
hazard losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have  satisfied its  obligations as set forth in the
first sentence of  Section 3.09(a),  it being understood and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy  complying with the
first  sentence  of  Section 3.09(a)  and there  shall have been a loss which would have been  covered by such  policy,  deposit in the
Custodial Account the amount not otherwise payable under the blanket policy because of such deductible clause.

         (c)      Pursuant to Section 4.01,  any amounts collected by the Servicer, under any insurance policies (other than amounts to
be applied to the  restoration  or repair of the  property  subject to the related  Mortgage)  shall be  deposited  into the  Custodial
Account,  subject to withdrawal  pursuant to Section 4.02. Any cost incurred by the Servicer in  maintaining  any such insurance if the
Mortgagor  defaults  in its  obligation  to do so shall be added to the amount  owing  under the  Mortgage  Loan where the terms of the
Mortgage  Loan so permit;  provided,  however,  that the  addition  of any such cost shall not be taken into  account  for  purposes of
calculating the distributions to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare and present on behalf of the
Trustee  and the  Certificateholders  all claims  under the  Insurance  Policies  and take such  actions  (including  the  negotiation,
settlement,  compromise or enforcement  of the insured’s  claim) as shall be necessary to realize  recovery  under such  policies.  Any
proceeds  disbursed  to the  Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account upon receipt,  except that any amounts  realized that are to be applied to the repair or restoration  of the related  Mortgaged
Property as a condition  precedent to the  presentation  of claims on the related  Mortgage  Loan to the insurer  under any  applicable
Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer shall not take, or permit any  subservicer  to take,  any action that would result in noncoverage  under
any applicable  Primary Mortgage  Insurance Policy of any loss which,  but for the actions of the Servicer or such  subservicer,  would
have been covered  thereunder.  The Servicer  shall cause to be kept in force and effect (to the extent that the Mortgage Loan requires
the  Mortgagor to maintain such  insurance),  primary  mortgage  insurance  applicable  to each  Mortgage  Loan in accordance  with the
provisions  of this  Agreement.  The Servicer  shall not, and shall not permit any  subservicer  to, cancel or refuse to renew any such
Primary  Mortgage  Insurance  Policy that is in effect at the date of the initial  issuance of the Mortgage  Note and is required to be
kept in force hereunder  except in accordance  with the provisions of this  Agreement.  Any such primary  mortgage  insurance  policies
shall be issued by a Qualified Insurer.

         (b)      The  Servicer  agrees to  present,  or to cause  each  subservicer  to  present,  on behalf  of the  Trustee  and the
Certificateholders,  claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard, to take such reasonable
action as shall be necessary to permit recovery under any Primary Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.
Pursuant to Section 4.01,  any amounts  collected by the Servicer under any Primary Mortgage  Insurance  Policies shall be deposited in
the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the  Trustee),  shall retain  possession  and custody of the originals (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the  Certificates  have been  distributed  in full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the  Trustee (or its  Custodian,  if any, as directed  by the  Trustee)  shall also retain  possession  and custody of each
Mortgage File in accordance  with and subject to the terms and conditions of this  Agreement.  The Servicer  shall promptly  deliver or
cause to be  delivered  to the Trustee (or the  Custodian,  as directed by the  Trustee),  upon the  execution  or receipt  thereof the
originals of any Primary  Mortgage  Insurance  Policies,  any  certificates of renewal,  and such other  documents or instruments  that
constitute portions of the Mortgage File that come into the possession of the Servicer from time to time.

         Section 3.13.     Realization Upon Defaulted  Mortgage Loans. The Servicer shall use its reasonable  efforts,  consistent with
the procedures  that the Servicer would use in servicing  loans for its own account and the  requirements  of the Fannie Mae Guide,  to
foreclose upon or otherwise  comparably convert the ownership of Mortgaged  Properties securing such of the Mortgage Loans as come into
and continue in default and as to which no  satisfactory  arrangements  can be made for collection of delinquent  payments  pursuant to
Section 4.01. In determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies as
described  to and approved by the  Depositor,  and shall revise these  policies as requested by the  Depositor  from time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of
principal  and  interest by the  Depositor,  taking into  account,  among other  things,  the timing of  foreclosure  proceedings.  The
foregoing is subject to the provisions  that, in any case in which Mortgaged  Property shall have suffered  damage,  the Servicer shall
not be required to expend its own funds toward the  restoration of such property  unless it shall  determine in its discretion (i) that
such  restoration  will increase the proceeds of  liquidation  of the related  Mortgage Loan to the Depositor  after  reimbursement  to
itself for such expenses,  and (ii) that such expenses will be recoverable by the Servicer  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer shall be responsible for all costs and
expenses  incurred  by it in any  such  proceedings  or  functions  as  advances;  provided,  however,  that it shall  be  entitled  to
reimbursement  therefor as provided in Section 4.02.  Notwithstanding  anything to the contrary  contained herein, in connection with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the  Servicer  has  reasonable  cause to  believe  that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes, or if the Trustee  otherwise  requests an environmental
inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be conducted by a qualified  inspector.  Upon
completion  of the  inspection,  the  Servicer  shall  promptly  provide the  Depositor  and the Trustee  with a written  report of the
environmental inspection.

         Section 3.14.     Compensation  for the  Servicer.  The Servicer will be entitled to the Servicing Fee and all income and gain
realized  from any  investment  of funds in the  Custodial  Account,  pursuant to Article  IV, for the  performance  of its  activities
hereunder.  Servicing  compensation in the form of assumption  fees, if any, late payment charges,  as collected,  if any, or otherwise
(but not  including any  Prepayment  Charges)  shall be retained by the Servicer and shall not be deposited in the  Custodial  Account.
The Servicer will be entitled to retain, as additional  compensation,  any interest incurred in connection with a Principal  Prepayment
in full or otherwise in excess of amounts required to be remitted to the  Distribution  Account (such amounts together with the amounts
specified in the first sentence of this Section 3.14, the “Servicing  Compensation”) and any Excess Liquidation Proceeds.  The Servicer
shall be  required  to pay all  expenses  incurred  by it in  connection  with its  activities  hereunder  and shall not be entitled to
reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund acquires  ownership of any REO Property in respect of any related Mortgage Loan, the deed
or certificate of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Servicer
shall ensure that the title to such REO Property  references  this  Agreement  and the  Trustee’s  capacity  hereunder  (and not in its
individual  capacity).  The Servicer,  however,  shall not be required to expend its own funds or incur other  reimbursable  charges in
connection with any foreclosure,  or attempted  foreclosure  which is not completed,  or towards the restoration of any property unless
it shall determine  (i) that such restoration  and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to the
Holders of Certificates of one or more Classes after  reimbursement  to itself for such expenses or charges and (ii) that such expenses
or charges will be recoverable to it through  Liquidation  Proceeds,  Insurance  Proceeds,  or REO Proceeds  (respecting which it shall
have  priority for purposes of  withdrawals  from the  Custodial  Account  pursuant to  Section 4.02,  whether or not such expenses and
charges are actually  recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of such a
determination  by the Servicer  pursuant to this  Section 3.15(a),  the  Servicer  shall be entitled to  reimbursement  of such amounts
pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged  Property which the Servicer is  contemplating  acquiring in
foreclosure or by deed in lieu of foreclosure  is located within a one (1) mile radius of any site listed in the  Expenditure  Plan for
the Hazardous  Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to the Servicer,
the Servicer  will,  prior to  acquiring  the  Mortgaged  Property,  consider  such risks and only take action in  accordance  with its
established environmental review procedures.

         The Servicer shall,  either itself or through an agent selected by the Servicer,  manage,  conserve,  protect and operate each
REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and
in the same manner that similar  property in the same locality as the REO Property is managed,  including in accordance  with the REMIC
Provisions and in a manner that does not result in a tax on “net income from foreclosure  property”  (unless such result would maximize
the Trust Fund’s  after-tax  return on such property) or cause such REO Property to fail to qualify as  “foreclosure  property”  within
the meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property  shall be carried out by the Servicer at such price
and upon such terms and  conditions as the Servicer  deems to be in the best  interest of the  Certificateholders.  The Servicer  shall
deposit all funds  collected and received in connection  with the  operation of any REO Property in the Custodial  Account  pursuant to
Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the  deposit  in the  Custodial  Account of all
Insurance  Proceeds,  Liquidation  Proceeds and other payments and recoveries  referred to in the definition of “Cash  Liquidation”  or
“REO  Disposition,” as applicable,  upon receipt by the Trustee of written  notification of such deposit signed by a Servicing Officer,
the Trustee or any  Custodian,  as the case may be,  shall  release to the  Servicer the related  Mortgage  File and the Trustee  shall
execute and deliver such instruments of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO  Property by  foreclosure  or by deed in
lieu  of  foreclosure,  the  deed  or  certificate  of  sale  shall  be  issued  to  the  Trustee  or  to  its  nominee  on  behalf  of
Certificateholders.  Notwithstanding  any such  acquisition of title and  cancellation of the related  Mortgage Loan, such REO Property
shall (except as otherwise  expressly  provided  herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such time as the REO Property  shall be sold.  Consistent  with the  foregoing  for purposes of all  calculations  hereunder so long as
such REO  Property  shall  be  considered  to be an  Outstanding  Mortgage  Loan it shall be  assumed  that,  notwithstanding  that the
indebtedness  evidenced by the related  Mortgage  Note shall have been  discharged,  such  Mortgage  Note and the related  amortization
schedule in effect at the time of any such  acquisition  of title  (after  giving  effect to any previous  Curtailments  and before any
adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar waiver or grace period) remain in
effect.  To the  extent the net income  received  during any  calendar  month is in excess of the  amount  attributable  to  amortizing
principal and accrued  interest at the related  Mortgage Rate on the related  Mortgage Loan for such calendar month,  such excess shall
be considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO Property as  aforesaid  or  otherwise  in  connection  with a default or imminent
default on a Mortgage Loan,  the Servicer on behalf of the Trust Fund shall dispose of such REO Property  within three full years after
the taxable year of its  acquisition  by the Trust Fund for purposes of  Section 860G(a)(8)  of the Code (or such shorter period as may
be necessary under  applicable  state (including any state in which such property is located) law to maintain the status of any portion
of the applicable  REMIC as a REMIC under  applicable  state law and avoid taxes resulting from such property failing to be foreclosure
property  under  applicable  state law) or, at the expense of the Trust Fund,  request,  more than 60 days before the day on which such
grace period would  otherwise  expire,  an  extension  of such grace period  unless the Servicer  obtains for the Trustee an Opinion of
Counsel,  addressed to the Trustee and the Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the  imposition  of taxes on  “prohibited  transactions”  as defined in  Section 860F  of the Code or
cause the applicable  REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any
time that any  Certificates  are  outstanding,  in which case the Trust Fund may  continue  to hold such REO  Property  (subject to any
conditions  contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed from the Custodial  Account for any
costs  incurred in  obtaining  such  Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any other  provision  of this
Agreement,  no REO Property  acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the Trust Fund in such a manner or  pursuant  to any terms that  would (i) cause such REO  Property  to fail to qualify as
“foreclosure  property”  within the meaning of  Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the imposition of any
federal  income taxes on the income earned from such REO Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code, unless the Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee shall deliver to the Depositor,  not later than March 15 of each calendar year beginning
in 2007, an Officer's  Certificate (an “Annual Statement of Compliance”)  stating,  as to each signatory thereof,  that (i) a review of
the activities of each such party during the preceding  calendar year and of its  performance  under this Agreement has been made under
such officer’s  supervision and (ii) to the best of such officer's  knowledge,  based on such review, each such party has fulfilled all
of its obligations under this Agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on its use. In the event that
the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer or  Subcontractor,  the
Servicer shall cause such  Subservicer or  Subcontractor  to deliver a similar  Annual  Statement of Compliance by that  Subservicer or
Subcontractor to the Depositor and the Trustee as described above as and when required with respect to the Servicer.

         (b)      With  respect to the  Mortgage  Loans,  by March 15th of each  calendar  year  beginning  in 2007,  an officer of the
Servicer  shall  execute and deliver an officer’s  certificate  (an “Annual  Certification”)  to the  Depositor  for the benefit of the
Depositor and the Depositor's  affiliates and the officers,  directors and agents of the Depositor and the Depositor’s  affiliates,  in
the form attached  hereto as Exhibit S. In the event that the Servicer has delegated  any  servicing  responsibilities  with respect to
the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual  Certification  of the  Subservicer  as
described above as to each Subservicer as and when required with respect to the Servicer.

         (c)      Failure of the Servicer to comply with this Section 3.16 (including  with respect to the timeframes  required in this
Section)  shall be deemed an Event of Default,  and the Trustee,  at the  direction of the  Depositor,  shall,  in addition to whatever
rights the  Trustee  may have  under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and  specific
performance,  upon notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same.  Failure of the Trustee to comply with this
Section 3.16  (including  with respect to the timeframes  required in this Section)  which failure  results in a failure to timely file
the Form 10-K shall be deemed a default which may result in the  termination of the Trustee  pursuant to Section 9.08 of this Agreement
and the Depositor  may, in addition to whatever  rights the Depositor may have under this Agreement and at law or equity or to damages,
including injunctive relief and specific  performance,  upon notice immediately terminate all the rights and obligations of the Trustee
under this Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Trustee for the same.  This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and  Attestation  Reports.  The Servicer shall service and administer the Mortgage
Loans in accordance  with all applicable  requirements of the Servicing  Criteria.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of Regulation  AB, the  Servicer,  the Trustee and the Custodian  (each,  an “Attesting  Party”) shall deliver to the
Trustee,  the Servicer and the  Depositor on or before March 15th of each  calendar  year  beginning in 2007, a report  regarding  such
Attesting Party’s  assessment of compliance (an “Assessment of Compliance”) with the Servicing  Criteria during the preceding  calendar
year.  The Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such Attesting Party of its authority and its  responsibility  for assessing
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer,  attached as Exhibit Q-1, that such Attesting Party used the Servicing Criteria attached
as Exhibit P hereto,  and which will also be  attached  to the  Assessment  of  Compliance,  to assess  compliance  with the  Servicing
Criteria applicable to the related Attesting Party;

         (c)      An assessment by such officer of the related Attesting Party’s compliance with the applicable  Servicing Criteria for
the period  consisting of the preceding  calendar year,  including  disclosure of any material  instance of noncompliance  with respect
thereto  during such  period,  which  assessment  shall be based on the  activities  such  Attesting  Party  performs  with  respect to
asset-backed  securities  transactions  taken as a whole involving the related  Attesting Party, that are backed by the same asset type
as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the related  Attesting
Party’s Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any,  are not  applicable  to such  Attesting  Party,  which
statement shall be based on the activities such Attesting Party performs with respect to  asset-backed  securities  transactions  taken
as a whole involving such Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15th of each calendar  year  beginning in 2007,  each  Attesting  Party shall furnish to the Servicer,  the
Depositor and the Trustee a report (an “Attestation  Report”) by a registered  public  accounting firm that attests to, and reports on,
the Assessment of Compliance made by the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of  Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation  reports  issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause any  subservicer  and each  subcontractor  determined  by it to be  “participating  in the servicing
function”  within the meaning of Item 1122 of  Regulation  AB, to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report as and when provided above along with an indication of what Servicing  Criteria are addressed in
such assessment.

         Such Assessment of Compliance,  as to any subservicer,  shall at a minimum address each of the Servicing Criteria specified on
Exhibit P hereto which are indicated as applicable to any “primary  servicer.”  The Trustee shall confirm that each of the  Assessments
of Compliance  delivered to it address the Servicing  Criteria for each party as set forth on Exhibit P and notify the Depositor of any
exceptions.  Notwithstanding  the  foregoing,  as to any  Subcontractor,  an  Assessment  of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure of the Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and Attestation  Report,  as and when provided  above,  which shall
at a  minimum  address  each of the  Servicing  Criteria  specified  on  Exhibit P hereto  which are  indicated  as  applicable  to the
“trustee.” In addition,  the Trustee shall cause the Custodian to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report,  as and when provided above,  which shall at a minimum  address each of the Servicing  Criteria
specified on Exhibit P hereto which are indicated as applicable to a  “custodian.”  Notwithstanding  the  foregoing,  as to the Trustee
and any  Custodian,  an  Assessment  of  Compliance  is not required to be delivered  unless it is required as part of a Form 10-K with
respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date,  the Trustee  shall,  in  accordance  with  industry
standards,  file with the Commission via the Electronic Data Gathering and Retrieval System  (“EDGAR”),  a Distribution  Report on Form
10-D, signed by the Servicer,  with a copy of the Monthly Statement to be furnished by the Trustee to the  Certificateholders  for such
Distribution  Date;  provided that the Trustee shall have received no later than five (5) calendar days after the related  Distribution
Date, all  information  required to be provided to the Trustee as described in clause (a)(ii) below.  Any disclosure in addition to the
Monthly  Statement  that is  required  to be  included  on Form 10-D  (“Additional  Form 10-D  Disclosure”)  shall be,  pursuant to the
paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the  Trustee and the  Depositor  and  approved by the
Depositor,  and the Trustee will have no duty or liability for any failure  hereunder to determine or prepare any Additional  Form 10-D
Disclosure  absent such reporting  (other than with respect to when it is the reporting party as set forth in Exhibit R) or prepare any
Additional Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within  five (5)  calendar  days after the  related  Distribution  Date,  (i) the  parties  set forth in
Exhibit R shall be required to provide,  pursuant to section  3.18(a)(v) below, to the Trustee and the Depositor,  to the extent known,
in  EDGAR-compatible  format,  or in such other form as otherwise agreed upon by the Trustee and the Depositor and such party, the form
and substance of any Additional Form 10-D  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,
or  disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D  Disclosure  on Form  10-D.  The  Depositor  will be
responsible for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)      After  preparing  the Form 10-D,  the Trustee shall  forward  electronically  a copy of the Form 10-D to the
Servicer,  and in the case that such Form 10-D  contains  Additional  Form 10-D  Disclosure,  to the  Servicer and the  Depositor,  for
review.  No later than two (2) Business Days prior to the 15th calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the  servicing  function  shall sign the Form 10-D and return an  electronic  or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if
a previously  filed Form 10-D needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly
(but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee will make  available on its internet  website
identified  in Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing  party at the
Servicer can be contacted at  972-444-2828.  Form 10-D  requires the  registrant  to indicate (by checking  “yes” or “no”) that it “(1)
has filed all  reports  required to be filed by Section 13 or 15(d) of the  Exchange  Act during the  preceding  12 months (or for such
shorter period that the registrant was required to file such  reports),  and (2) has been subject to such filing  requirements  for the
past 90 days.  The  Depositor  hereby  represents to the Trustee that the  Depositor  has filed all such  required  reports  during the
preceding  12 months and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall notify the
Trustee in writing,  no later than the fifth  calendar day after the related  Distribution  Date with respect to the filing of a report
on Form 10-D,  if the answer to either  question  should be “no.” The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The  parties  to this  Agreement
acknowledge  that the  performance by the Trustee of its duties under Sections  3.18(a)(i) and (vi) related to the timely  preparation,
execution and filing of Form 10-D is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their duties under such  Sections.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where such failure results from the Trustee’s
inability  or failure to receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,  arrange for
execution or file such Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within four (4) Business  Days after the  occurrence of an event  requiring  disclosure on Form 8-K
(each such event,  a “Reportable  Event”),  the Trustee shall  prepare and file,  at the direction of the  Depositor,  on behalf of the
Trust,  any Form 8-K, as required by the Exchange Act;  provided that, the Depositor shall file the initial Form 8-K in connection with
the issuance of the  Certificates.  Any disclosure or  information  related to a Reportable  Event or that is otherwise  required to be
included on Form 8-K (“Form 8-K  Disclosure  Information”)  shall be,  pursuant to the  paragraph  immediately  below,  reported by the
parties set forth on Exhibit R to the Trustee and the  Depositor  and approved by the  Depositor,  and the Trustee will have no duty or
liability for any failure  hereunder to determine or prepare any Additional Form 8-K Disclosure  absent such reporting (other than with
respect to when it is the  reporting  party as set forth in Exhibit  R) or prepare  any  Additional  Form 8-K  Disclosure  absent  such
reporting and approval.

                  (B)      For so long as the Trust is subject to the Exchange Act reporting requirements,  no later than 5:00 p.m. New
York City time on the 2nd  Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in Exhibit R shall be
required  pursuant to Section  3.18(a)(v)  below to provide to the  Trustee and the  Depositor,  to the extent  known by a  responsible
officer thereof, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the Depositor and such
party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form
and  substance,  or  disapprove,  as the case may be, the inclusion of the Form 8-K  Disclosure  Information on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After  preparing  the Form 8-K,  the  Trustee  shall  forward  electronically  a copy of the Form 8-K to the
Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business  Day after the  Reportable
Event,  a senior  officer of the Servicer shall sign the Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original  executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form 8-K cannot be filed on time or if a previously
filed Form 8-K needs to be amended,  the Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but no later
than one (1) Business Day) after filing with the  Commission,  the Trustee will make available on its internet  website,  identified in
Section  6.04, a final  executed  copy of each Form 8-K prepared  and filed by the  Trustee.  The signing  party at the Servicer can be
contacted at  972-444-2828.  The parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under this
Section  3.18(a)(iii)  related to the timely  preparation and filing of Form 8-K is contingent upon such parties strictly observing all
applicable  deadlines in the performance of their duties under this Section  3.18(a)(iii).  The Trustee shall have no liability for any
loss, expense,  damage,  claim arising out of or with respect to any failure to properly prepare,  execute and/or timely file such Form
8-K, where such failure results from the Trustee’s  inability or failure to receive,  on a timely basis, any information from any other
party hereto  needed to prepare,  arrange for  execution or file such Form 8-K, not  resulting  from its own  negligence,  bad faith or
willful misconduct.

                  (iv)     (A)      Within  90 days  after the end of each  fiscal  year of the  Trust or such  earlier  date as may be
required by the Exchange  Act (the “10-K Filing  Deadline”)  (it being  understood  that the fiscal year for the Trust ends on December
31st of each year),  commencing  in March  2007,  the Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this Agreement,  (I) an annual  compliance  statement
for the Servicer and any  Subservicer,  as described  under Section 3.18,  (II)(A) the annual reports on assessment of compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing Function,  the Trustee and the
Custodian,  as described  under Section 3.17,  and (B) if the  Servicer’s,  the  Trustee’s or the  Custodian’s  report on assessment of
compliance  with  servicing  criteria  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if the Servicer’s,  the Trustee’s or the Custodian’s report on assessment of compliance
with Servicing  Criteria  described under Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that such report is
not included and an explanation why such report is not included,  (III)(A) the registered  public  accounting firm  attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17, and (B) if any registered  public  accounting firm
attestation  report  described  under Section 3.17  identifies any material  instance of  noncompliance,  disclosure  identifying  such
instance of noncompliance,  or if any such registered  public accounting firm attestation  report is not included as an exhibit to such
Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a  Sarbanes-Oxley
Certification  (“Sarbanes-Oxley  Certification”)  as described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in
addition  to (I)  through  (IV) above that is  required to be  included  on Form 10-K  (“Additional  Form 10-K  Disclosure”)  shall be,
pursuant to the  paragraph  immediately  below,  reported by the  parties set forth on Exhibit R to the Trustee and the  Depositor  and
approved by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or prepare any
Additional  Form 10-K  Disclosure  absent such  reporting  (other than with respect to when it is the  reporting  party as set forth in
Exhibit R) or prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later than March 15th of each year that the Trust is subject to the Exchange Act reporting  requirements,
commencing in 2007,  (i) the parties set forth in Exhibit R shall be required to provide  pursuant to Section  3.18(a)(v)  below to the
Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the
Trustee and the Depositor and such party,  the form and substance of any Additional Form 10-K Disclosure,  if applicable,  and (ii) the
Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K
Disclosure on Form 10-K.  The Depositor will be responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee
in connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing the Form 10-K,  the Trustee shall forward  electronically  a draft copy of the Form 10-K to
the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business Day prior to the 10-K
Filing  Deadline,  a senior  officer  of the  Servicer  in charge of the  servicing  function  shall  sign the Form 10-K and  return an
electronic or fax copy of such signed Form 10-K (with an original  executed hard copy to follow by overnight  mail) to the Trustee.  If
a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,  the Trustee  will follow the  procedures
set forth in Section  3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee
will make  available on its internet  website  identified in Section 6.04 a final executed copy of each Form 10-K prepared and filed by
the Trustee.  The signing party at the Servicer can be contacted at  972-444-2828.  Form 10-K  requires the  registrant to indicate (by
checking  “yes” or “no”) that it “(1) has filed all reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the
preceding 12 months (or for such shorter period that the  registrant  was required to file such  reports),  and (2) has been subject to
such filing  requirements  for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has filed all such
required  reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the past 90 days.  The
Depositor  shall notify the Trustee in writing,  no later than March 15th with  respect to the filing of a report on Form 10-K,  if the
answer to either  question should be “no.” The Trustee shall be entitled to rely on the  representations  in Section 2.06(h) and in any
such notice in preparing,  executing and/or filing any such report.  The parties to this Agreement  acknowledge that the performance by
the Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is contingent  upon
such parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such Sections,  Section 3.16 and
Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out of or with respect to any failure
to properly prepare and/or timely file such Form 10-K,  where such failure results from the Trustee’s  inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-K, not
resulting  from its own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their duties under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each Form 10-K shall include a certification (the  “Sarbanes-Oxley  Certification”)  required to be included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee  shall,  and the Servicer  shall cause any  subservicer  or  subcontractor
engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the  “Certifying  Person”),  by March 10 of each
year in which the Trust is subject to the reporting  requirements of the Exchange Act and otherwise within a reasonable  period of time
upon  request,  a  certification  (each,  a “Back-Up  Certification”),  in the form  attached  hereto as Exhibit Q-1 or Exhibit Q-2, as
applicable,  upon which the  Certifying  Person,  the entity for which the  Certifying  Person  acts as an officer,  and such  entity’s
officers,  directors and  Affiliates  (collectively  with the Certifying  Person,  “Certification  Parties”) can  reasonably  rely. The
senior officer of the Servicer in charge of the servicing  function shall serve as the Certifying  Person on behalf of the Trust.  Such
officer of the Certifying Person can be contacted at 972-444-2828.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the “Additional  Disclosure”) relating to the Trust Fund in the form attached hereto as Exhibit
S, the Trustee’s  obligation to include such  Additional  Information in the applicable  Exchange Act report is subject to receipt from
the entity that is indicated in Exhibit R as the responsible  party for providing that information,  if other than the Trustee,  as and
when required as described in Section  3.18(a)(i)  through (iv) above.  Each of the Trustee,  Servicer,  Sponsor,  and Depositor hereby
agree to notify and  provide to the extent  known to the  Trustee,  Servicer,  Sponser  and the  Depositor  all  Additional  Disclosure
relating to the Trust Fund,  with respect to which such party is indicated in Exhibit R as the  responsible  party for  providing  that
information.  Within  five  Business  Days of each  Distribution  Date of each year  that the  Trust is  subject  to the  Exchange  Act
reporting  requirements,  the Depositor  shall make available to the Trustee the Group II  Significance  Estimate and the Trustee shall
use such  information to calculate the Group II Significance  Percentage.  If the Group II Significance  Percentage meets either of the
threshold  levels  detailed in Item  1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver  written  notification to the
Depositor  and the Cap  Counterparty  to that effect,  which  notification  shall include a request that the Cap  Counterparty  provide
Regulation AB  information  to the Depositor in accordance  with the related Cap Contract.  The Depositor  shall be obligated to obtain
from the Cap  Counterparty  any information  required under  Regulation AB to the extent required under the related Cap Contract and to
provide to the Trustee any  information  that may be  required to be included in any Form 10-D,  Form 8-K or Form 10-K  relating to the
related Cap Contract or written  notification  instructing the Trustee that such Additional  Disclosure  regarding the Cap Counterparty
is not necessary for such  Distribution  Date. The Servicer shall be responsible for determining the pool  concentration  applicable to
any subservicer or originator at any time.

                  (vi)     (A)      On or prior to January 30 of the first year in which the Trustee is able to do so under  applicable
law, the Trustee shall  prepare and file a Form 15 relating to the automatic  suspension of reporting in respect of the Trust under the
Exchange Act.

         (b)      In the event that the Trustee is unable to timely file with the  Commission  all or any required  portion of any Form
8-K, 10-D or 10-K required to be filed by this Agreement  because  required  disclosure  information  was either not delivered to it or
delivered to it after the delivery  deadlines set forth in this Agreement or for any other reason,  the Trustee will immediately notify
the Depositor and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate to prepare and
file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee  will,  upon receipt of all required Form 8-K  Disclosure  Information  and upon the approval and  direction of the  Depositor,
include such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K needs to be
amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the  Servicer  and such  parties  will
cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall
be signed by a senior  officer of the Servicer in charge of the servicing  function.  The Depositor and Servicer  acknowledge  that the
performance  by the Trustee of its duties under this Section  3.18(a)(vi)  related to the timely  preparation,  execution and filing of
Form 15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon the Servicer and the Depositor  timely  performing
their duties under this  Section.  The Trustee shall have no liability  for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K,  where such failure results from the Trustee’s  inability or failure to receive,  on a timely basis, any information from
any other party  hereto  needed to prepare,  arrange for  execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Trustee,  from time to time upon request,  such further  information,
reports and financial  statements  within its control related to this  Agreement,  the Mortgage Loans as the Trustee  reasonably  deems
appropriate to prepare and file all necessary  reports with the Commission.  The Trustee shall have no responsibility to file any items
other than those specified in this Section 3.18;  provided,  however,  the Trustee will cooperate with the Depositor in connection with
any  additional  filings with respect to the Trust Fund as the  Depositor  deems  necessary  under the Exchange  Act. Fees and expenses
incurred by the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In connection with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification (a “Form of Back-Up
Certification  for Form 10-K  Certificate,”  substantially  in the form  attached  hereto as Exhibit Q-2) for the  Depositor  regarding
certain aspects of the Form 10-K certification  signed by the Servicer,  provided,  however,  that the Trustee shall not be required to
undertake an analysis of any accountant’s report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify  and hold  harmless  the  Depositor  and the Servicer  and their  respective  officers,
directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and
related  costs,  judgments  and other costs and  expenses  arising  out of or based upon a breach of the  Trustee’s  obligations  under
Section 3.17 and Section 3.18 or the Trustee’s negligence, bad faith or willful misconduct in connection therewith.

         The Depositor  shall  indemnify and hold harmless the Trustee and the Servicer and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments and other costs and expenses  arising out of or based upon a breach of the obligations of the Depositor under Section
3.16, Section 3.17 and Section 3.18 or the Depositor’s negligence, bad faith or willful misconduct in connection therewith.

         The Servicer  shall  indemnify and hold harmless the Trustee and the Depositor and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the Servicer  under this
Section 3.18 or the Servicer’s negligence, bad faith or willful misconduct in connection therewith.

         If the indemnification  provided for herein is unavailable or insufficient to hold harmless the Trustee,  the Depositor or the
Servicer, as applicable,  then the defaulting party, in connection with a breach of its respective  obligations under this Section 3.18
or its respective  negligence,  bad faith or willful misconduct in connection therewith,  agrees that it shall contribute to the amount
paid or payable by the other parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion
as is appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (e)      Nothing  shall be construed  from the foregoing  subsections  (a), (b) and (c) to require the Trustee or any officer,
director  or  Affiliate  thereof to sign any Form 10-K or any  certification  contained  therein.  Furthermore,  the  inability  of the
Trustee to file a Form 10-K as a result of the lack of required  information as set forth in Section 3.16(a) or required  signatures on
such Form 10-K or any  certification  contained  therein shall not be regarded as a breach by the Trustee of any obligation  under this
Agreement.

         Failure of the Servicer to comply with this Section 3.18 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

         Section 3.19.     UCC. The Depositor shall inform the Trustee in writing of any Uniform  Commercial Code financing  statements
that were filed on the Closing Date in  connection  with the Trust with stamped  recorded  copies of such  financing  statements  to be
delivered  to the Trustee  promptly  upon  receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any
continuation  statements  for such Uniform  Commercial  Code  financing  statements  need to be filed.  If directed by the Depositor in
writing,  the Trustee will file any such continuation  statements solely at the expense of the Depositor.  The Depositor shall file any
financing statements or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90 days
or more or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at a price equal to the
Repurchase  Price;  provided  however  (i) that such Mortgage Loan is still 90 days or more  delinquent or is an REO Property as of the
date of such purchase and (ii) this  purchase option, if not theretofore  exercised,  shall terminate on the date prior to the last day
of the related Fiscal Quarter.  This purchase option,  if not exercised,  shall not be thereafter  reinstated unless the delinquency is
cured and the Mortgage Loan thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the option
shall again become exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the Company  deposits,  or remits to the Servicer (to the extent it is not the  Servicer) for deposit,
in the  Custodial  Account  the  amount  of the  Repurchase  Price  for a  Mortgage  Loan and the  Company  provides  to the  Trustee a
certification  signed by a Servicing Officer stating that the amount of such payment has been deposited in the Custodial Account,  then
the Trustee  shall  execute the  assignment  of such  Mortgage  Loan to the  Company at the  request of the Company  without  recourse,
representation  or warranty and the Company  shall succeed to all of the  Trustee’s  right,  title and interest in and to such Mortgage
Loan, and all security and documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.  The
Company will thereupon own such Mortgage,  and all such security and  documents,  free of any further  obligation to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer’s  computer  system to clearly  reflect the ownership of the
Mortgage Loans by the Trust.  In particular,  the Servicer  shall maintain in its  possession,  available for inspection by the Trustee
and shall deliver to the Trustee upon demand,  evidence of compliance with all federal,  state and local laws,  rules and  regulations.
To the extent that original  documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained  by the Servicer  may be in the form of  microfilm  or  microfiche  or such other  reliable  means of  recreating
original  documents,  including,  but not limited to, optical imagery techniques so long as the Servicer complies with the requirements
of Accepted Servicing Practices.

         (b)      The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection by the
Trustee the related  servicing file during the time such Mortgage Loan is subject to this  Agreement and thereafter in accordance  with
applicable law.

         (c)      Payments on the Mortgage  Loans,  including any payoffs,  made in accordance  with the related  Mortgage File will be
entered in the  Servicer’s set of books and records no more than two Business Days after receipt and  identification,  and allocated to
principal or interest as specified in the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the  parties  acknowledges  and agrees  that the  purpose of  Sections  3.16,  3.17 and 3.18 of this  Agreement  is to
facilitate  compliance by the Sponsor,  the Trustee and the Depositor  with the  provisions of Regulation  AB.  Therefore,  each of the
parties agrees that (a) the  obligations of the parties  hereunder shall be interpreted in such a manner as to accomplish that purpose,
(b) the parties’  obligations  hereunder will be supplemented and modified in writing, as agreed to and executed by the parties hereto,
as  necessary  to be  consistent  with any such  amendments,  interpretive  advice or guidance,  convention  or consensus  among active
participants in the asset-backed  securities markets,  advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) the parties shall comply with reasonable  requests made by the Sponsor,  the Trustee or the Depositor for delivery of additional or
different  information  as the  Sponsor,  the Trustee or the  Depositor  may  determine  in good faith is  necessary to comply with the
provisions  of  Regulation  AB, and (d) no  amendment  of this  Agreement  shall be required to effect any such changes in the parties’
obligations as are necessary to accommodate evolving interpretations of the provisions of Regulation AB.

                                                              ARTICLE IV

                                                               Accounts

         Section 4.01.     Custodial  Account.  (a) The Servicer shall segregate and hold all funds collected and received  pursuant to
each  Mortgage  Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and  maintain one or more
Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial
Account  shall be  maintained  as a  segregated  account,  separate  and apart from  trust  funds  created  for  mortgage  pass-through
certificates of other series,  and the other accounts of the Servicer.  Each Custodial Account shall be reconciled within 45 days after
each bank statement cut-off date.

         Within two Business Days of receipt and identification,  except as otherwise  specifically provided herein, the Servicer shall
deposit or cause to be deposited the following  payments and  collections  remitted by subservicers or received by it in respect of the
Mortgage  Loans  subsequent  to the Cut-off Date (other than in respect of principal  and  interest  due on such  Mortgage  Loans on or
before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the Mortgage Loans received or any related portion  thereof  advanced by the Servicer
which were due during or before the related Due Period, net of the amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal  Prepayments,  Subsequent  Recoveries and any Liquidation  Proceeds  received by the Servicer
with respect to the Mortgage  Loans in the related  Prepayment  Period with interest to the date of prepayment or  liquidation,  net of
the amount thereof comprising the Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by the Servicer for the Mortgage  Loans in the related  Prepayment
Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

                  (vi)     The Repurchase  Price with respect to any Mortgage Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan  Purchase  Agreement  or Sections  2.02 or 2.03  hereof,  any amounts  which are to be treated  pursuant to  Section 2.04  of this
Agreement  as the payment of a  Repurchase  Price in  connection  with the tender of a Substitute  Mortgage  Loan by the  Sponsor,  the
Repurchase  Price with respect to any Mortgage  Loans  purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or
property acquired with respect thereto repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer  and required to be deposited in the  Custodial
Account pursuant to this Agreement.

         (b)      All amounts  deposited to the Custodial Account shall be held by the Servicer in the name of the Trustee in trust for
the benefit of the  Certificateholders  in accordance with the terms and provisions of this Agreement.  The  requirements for crediting
the Custodial  Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without  limiting the
generality of the  foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,  statement  account or
payoff,  substitution,  satisfaction,  release  and other like fees and charges and (ii) the items  enumerated  in Sections  4.04(a)(i)
through  (iv) and (vi)  through  (xi) with  respect to the  Trustee  and the  Servicer,  need not be  credited  by the  Servicer to the
Distribution  Account or the Custodial Account,  as applicable.  Amounts received by the Servicer in connection with Prepayment Charges
on the  Prepayment  Charge  Loans shall be remitted by the  Servicer  to the  Trustee and  deposited  by the Trustee  into the Class XP
Reserve  Account  upon  receipt  thereof.  In the event that the Servicer  shall  deposit or cause to be deposited to the  Distribution
Account any amount not required to be credited thereto,  the Trustee,  upon receipt of a written request therefor signed by a Servicing
Officer of the Servicer, shall promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited  to the  Custodial  Account  may be  invested,  in the name of the  Trustee,  or its
nominee, for the benefit of the  Certificateholders,  in Permitted  Investments as directed by the Servicer.  All Permitted Investments
shall  mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held until,  the next  succeeding  Distribution
Account  Deposit Date.  Any and all investment  earnings on amounts on deposit in the Custodial  Account from time to time shall be for
the account of the  Servicer.  The Servicer  from time to time shall be permitted  to withdraw or receive  distribution  of any and all
investment  earnings  from the Custodial  Account.  The risk of loss of moneys  required to be  distributed  to the  Certificateholders
resulting from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer shall deposit the amount of any such
loss in the Custodial  Account within two Business Days of receipt of  notification of such loss but not later than the second Business
Day prior to the Distribution Date on which the moneys so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or transfers from the
Custodial  Account as the Servicer has designated for such transfer or withdrawal  pursuant to this  Agreement.  The Servicer may clear
and terminate the Custodial Account pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing basis,  the Servicer  shall withdraw from the Custodial  Account  (i) any  expenses  recoverable by the
Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and 9.05 and (ii) any  amounts payable to the Servicer as set
forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall deposit in the  Distribution
Account (or remit to the Trustee for deposit  therein) any Monthly  Advances  required to be made by the  Servicer  with respect to the
Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit  Date,  the Servicer  will transfer all
Available  Funds on deposit in the Custodial  Account with respect to the related  Distribution  Date to the Trustee for deposit in the
Distribution Account.

         (e)      With respect to any  remittance  received by the Trustee after the  Distribution  Account  Deposit Date on which such
payment was due,  the  Servicer  shall pay to the Trustee  interest on any such late payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change of the Prime Rate, plus two percentage  points,  but in no event greater than the maximum amount
permitted  by  applicable  law.  Such  interest  shall be remitted to the Trustee by the Servicer on the date such late payment is made
and shall cover the period  commencing  with such  Distribution  Account  Deposit  Date and ending with the  Business Day on which such
payment is made,  both  inclusive.  The  payment by the  Servicer of any such  interest  shall not be deemed an  extension  of time for
payment or a waiver of any Event of Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and maintain in the name of the Trustee,  for the
benefit of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or accounts.  The Trustee shall deposit
into the Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this Agreement.

         (c)      The  Distribution  Account shall  constitute a trust account of the Trust Fund segregated on the books of the Trustee
and held by the Trustee in trust in its Corporate Trust Office,  and the  Distribution  Account and the funds  deposited  therein shall
not be subject to, and shall be protected  from,  all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee
(whether  made  directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account  shall be an
Eligible  Account.  The  amount at any time  credited  to the  Distribution  Account  may be  invested  in the name of the  Trustee  in
Permitted  Investments  selected by the Trustee.  All Permitted  Investments  shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such obligor is any other Person,  the Business Day preceding such  Distribution  Date.  All  investment  earnings on amounts on
deposit in the  Distribution  Account  or  benefit  from funds  uninvested  therein  from time to time shall be for the  account of the
Trustee.  The Trustee shall be permitted to withdraw or receive  distribution of any and all investment  earnings from the Distribution
Account on each Distribution  Date. If there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss
for deposit in the Distribution  Account.  With respect to the Distribution  Account and the funds deposited therein, the Trustee shall
take such action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to the  priorities  afforded to such a
trust  account  (in  addition  to a claim  against  the estate of the  Trustee)  as  provided  by 12 U.S.C.  § 92a(e),  and  applicable
regulations  pursuant  thereto,  if applicable,  or any  applicable  comparable  state statute  applicable to state  chartered  banking
corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals  or transfers from the
Distribution  Account as the Servicer has  designated  for such  transfer or  withdrawal  pursuant to this  Agreement or as the Trustee
deems necessary for the following  purposes  (limited in the case of amounts due the Servicer to those not withdrawn from the Custodial
Account in accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,  the right of the Trustee or
the  Servicer  to  reimbursement  pursuant to this  subclause  (i) being  limited to amounts  received on a  particular  Mortgage  Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse the Servicer from Insurance Proceeds or Liquidation  Proceeds relating to a particular Mortgage
Loan for amounts  expended by the Servicer in good faith in connection  with the  restoration of the related  Mortgaged  Property which
was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a  particular  Mortgage  Loan for insured
expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the Servicer  from  Liquidation  Proceeds  from a particular
Mortgage Loan for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Servicer shall not be entitled
to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage  Loan to the extent that (i) any  amounts with respect to such
Mortgage Loan were paid as Excess  Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to the Servicer;  and (ii) such
Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

                  (iv)     to pay the  Servicer,  from  Liquidation  Proceeds or Insurance  Proceeds  received in  connection  with the
liquidation  of any Mortgage  Loan, the amount which the Servicer would have been entitled to receive under clause (ix) of this Section
4.04(a) as servicing  compensation on account of each defaulted  scheduled  payment on such Mortgage Loan if paid in a timely manner by
the related Mortgagor;

                  (v)      to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which the Servicer would
have been entitled to receive under clause (ix) of this Section 4.04(a) as servicing compensation;

                  (vi)     to reimburse  the Servicer  for  advances of funds  (other than Monthly  Advances)  made with respect to the
Mortgage Loans, and the right to  reimbursement  pursuant to this clause being limited to amounts received on the related Mortgage Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
recoveries of the payments for which such advances were made;

                  (vii)    to  reimburse  the Trustee or the  Servicer  for any  Nonrecoverable  Advance  that has not been  reimbursed
pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and  reimbursable to it pursuant
to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities  incurred by or reimbursable
to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error; and

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall keep and  maintain  separate  accounting,  on a Mortgage  Loan by Mortgage  Loan basis and shall
provide a copy to the Trustee,  for the purpose of accounting for any reimbursement  from the Distribution  Account pursuant to clauses
(i) through (vi) and (vii) or with  respect to any such amounts  which would have been covered by such clauses had the amounts not been
retained by the Servicer without being deposited in the Distribution  Account under Section  4.01(b).  Reimbursements  made pursuant to
clauses (vii),  (ix) and (xi) will be allocated  between the Loan Groups pro rata based on the aggregate Stated  Principal  Balances of
the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the  Trustee  shall  distribute  the  Available  Funds to the  extent on deposit in the
Distribution Account to the Holders of the related Certificates in accordance with Section 6.01.

         Section 4.05.              Adjustable Rate Supplemental Fund.

         (a)               No later than the initial  Distribution  Date,  the Trustee shall  establish and maintain,  in trust for the
benefit of the  holders of the Group I  Certficates  and the Group II  Certificates,  a  segregated  trust  account  (or  accounts)  or
sub-account  (or  sub-accounts)  of a trust  account,  which shall be titled  “Adjustable  Rate  Supplemental  Fund,  Wells Fargo Bank,
National  Association,  as Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc., Bear Stearns Mortgage
Funding Trust  2006-AR5,  Mortgage  Pass-Through  Certificates,  Series  2006-AR5”  (the  “Adjustable  Rate  Supplemental  Fund”).  The
Adjustable  Rate  Supplemental  Fund shall be an Eligible  Account or a sub-account of an Eligible  Account.  No later than the initial
Distribution  Date,  the Depositor  shall pay to the Trustee an amount equal to (i) in the case of the Group I  Certificates,  $25,000,
which shall be deposited by the Trustee into the Adjustable  Rate  Supplemental  Fund for the benefit of the Group I  Certificates  and
(ii) in the case of the Group II Certificates,  $25,000,  which shall be deposited by the Trustee into the Adjustable Rate Supplemental
Fund for the benefit of the Group II Certificates.  Pursuant to Section 6.01, on the initial  Distribution  Date, amounts on deposit in
the  Adjustable  Rate  Supplemental  Fund  will be  withdrawn  from the  Adjustable  Rate  Supplemental  Fund  and paid to the  Group I
Certificates and the Group II  Certificates,  as applicable,  to the extent that Current  Interest on such  Certificates on the initial
Distribution  Date is reduced by  application  of the related Net Rate Cap on such  initial  Distribution  Date.  The  Adjustable  Rate
Supplemental  Fund will be entitled to be replenished on each future  Distribution  Date from the Interest Funds  otherwise  payable on
such  Distribution  Date to, in the case of the Group I  Certificates,  the Class I-B-IO  Certificates  or, in the case of the Group II
Certificates,  the Class II-B-IO Certificates,  as applicable,  until the Adjustable Rate Supplemental Fund has been replenished to the
extent of the amount paid from the Adjustable Rate  Supplemental  Fund to the Group I Certificates  and the Group II  Certificates,  as
applicable,  on the initial  Distribution  Date.  On each future  Distribution  Date,  all  amounts on deposit in the  Adjustable  Rate
Supplemental  Fund as set forth in the preceding  sentence will be  distributed to the Depositor or its designee.  On the  Distribution
Date on which the aggregate of the amounts  replenished to the Adjustable  Rate  Supplemental  Fund equals $25,000 with respect to each
Loan Group, all amounts then on deposit in the Adjustable Rate  Supplemental  Fund will be distributed to the Depositor or its designee
(as set forth in the preceding sentence), and following such distributions the Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds deposited in the Adjustable Rate  Supplemental Fund as directed by the Depositor or its
designee in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date
on which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if a Person
other than the Trustee or an Affiliate of the Trustee is the obligor for such Permitted  Investment,  or (ii) no later than the date on
which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if the Trustee
or an affiliate of the Trustee is the obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee
from the Depositor,  then funds in the Adjustable Rate  Supplemental  Fund shall remain  uninvested).  For federal income tax purposes,
the Depositor  shall be the owner of the Adjustable Rate  Supplemental  Fund and shall report all items of income,  deduction,  gain or
loss arising therefrom.  At no time will the Adjustable Rate Supplemental Fund be an asset of any REMIC created  hereunder.  All income
and gain realized from investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which investment shall be made solely
upon the written  direction of the  Depositor,  shall be for the sole and  exclusive  benefit of the Depositor and shall be remitted by
the Trustee to the Depositor  within one Business Day after the  termination of the Adjustable  Rate  Supplemental  Fund. The Depositor
shall  deposit  in the  Adjustable  Rate  Supplemental  Fund the  amount of any net loss  incurred  in  respect  of any such  Permitted
Investment immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee

         The  Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a  "Report"),  as of the last
Business Day of each month, in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage  Loan basis.  With respect to each month,  such Report shall be received by the Trustee no later than the 10th calendar day of
the month of the related  Distribution  Date (or January 10, 2007, in the case of the initial Report),  and with respect to information
as to Principal  Prepayments in full and Prepayment  Charges,  no later than one (1) Business Day immediately following each Prepayment
Period,  a report in an Excel (or  compatible)  electronic  format,  in such  format as may be
mutually agreed upon by both the Trustee and the Servicer, and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly Payment received or advanced during the related Due Period,  the amount of such
remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment  penalties received during the
related Prepayment Period;

                  (ii)     the amount of Servicing Compensation received by the Servicer during the prior Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)      such  other  data as may  reasonably  be  required  by the  Trustee  in order to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer shall also provide with each such Report a trial balance,  sorted in the Trustee's  assigned loan number
order, and such other loan level information as described on Exhibits K and L, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority  or to the Trustee  pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the
transactions  contemplated  hereby. In addition,  the Servicer shall provide the Trustee with such information  concerning the Mortgage
Loans as is  necessary  for the Trustee to prepare the Trust’s  income tax returns as the Trustee may  reasonably  request from time to
time.

         Section 4.07.     Reserved.

         Section 4.08.     Reserve Fund.

         (a)      On or before the Closing  Date,  the Trustee  shall  establish one or more  segregated  trust  accounts (the "Reserve
Fund") on behalf of the Holders of the Group II Certificates and the Class II-B-IO  Certificates.  The Reserve Fund must be an Eligible
Account.  The Reserve  Fund shall be entitled  “Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o  holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2006-AR5,  Mortgage  Pass-Through  Certificates,
Series  2006-AR5."  The Trustee  shall  demand  payment of all money  payable by each Cap  Counterparty  under each Cap  Contract.  The
Trustee shall deposit in the Reserve Fund all Cap Contract  Payment  Amounts and,  prior to  distribution  of such amounts  pursuant to
Section 6.01(b),  all payments from Excess Cash Flow described under the Ninth and Tenth clauses of Section  6.01(b).  All Cap Contract
Payment  Amounts  received  from Cap Contracts  benefiting  the Holders of the Group II  Certificates  and the Excess Cash Flow amounts
described  in the Ninth and Tenth  clauses of Section  6.01(b)  deposited to the Reserve Fund shall be held by the Trustee on behalf of
the Trust,  in trust for the  benefit  of the  applicable  Group II  Certificateholders  and the Class  II-B-IO  Certificateholders  in
accordance  with the terms and  provisions of this  Agreement.  On each  Distribution  Date,  the Trustee shall  distribute  amounts on
deposit in the Reserve Fund held in trust for the benefit of the Group II Certificateholders  and the Class II-B-IO  Certificateholders
in accordance with the Ninth and Tenth clauses of Section 6.01(b) and Section 6.01(c).

         (b) The Reserve Fund is an “outside reserve fund” within the meaning of Treasury  Regulation Section  1.860G-2(h) and shall be
an asset of the Trust Fund but not an asset of any  2006-AR5  REMIC.  The Trustee on behalf of the Trust shall be the nominal  owner of
the Reserve Fund. For federal income tax purposes, the Class II-B-IO  Certificateholders  shall be the beneficial owners of the Reserve
Fund,  subject to the power of the  Trustee to  distribute  amounts  under the Ninth and Tenth  clauses of Section  6.01(b) and Section
6.01(c) and shall  report  items of income,  deduction,  gain or loss  arising  therefrom.  For federal  income tax  purposes,  amounts
distributed  to Group II  Certificateholders  pursuant to the Ninth and Tenth  clauses of Section  6.01(b) and Section  6.01(c) will be
treated as first distributed to the Class II-B-IO  Certificateholders  and then paid from the Class II-B-IO  Certificateholders to such
Holders.  Amounts in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates  and the Class II-B-IO
Certificates  shall,  at the written  direction of the Class  II-B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later than the  Business Day prior to the next  succeeding  Distribution  Date.  If no written  direction  is  received,  the
amounts in the Reserve  Fund shall  remain  uninvested.  Any losses on the  related  Permitted  Investments  shall not in any case be a
liability of the Trustee,  but an amount equal to such losses  shall be given by the Class  II-B-IO  Certificateholders  to the Trustee
out of the Class II-B-IO  Certificateholders’  own funds immediately as realized,  for deposit by the Trustee into the Reserve Fund. To
the extent that the Class  II-B-IO  Certificateholders  have  provided the Trustee with such written  direction to invest such funds in
Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain from such Permitted Investments
in the Reserve Fund to the Class II-B-IO  Certificateholders,  not as a distribution  in respect of any interest in any 2006-AR5 REMIC.
All monies  earned on amounts on deposit in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates
and the Class II-B-IO Certificates shall be taxable to the Class II-B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying  Agent  shall  establish  and  maintain  with itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled “Reserve Account,  Wells Fargo Bank,  National  Association,  as
Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc.,  Bear Stearns  Mortgage  Funding Trust 2006-AR5,
Mortgage  Pass-Through  Certificates,  Series  2006-AR5,  Class XP.” Funds on deposit in the Class XP Reserve  Account shall be held in
trust by the  Trustee  for the  holder of the  related  Class XP  Certificates.  The Class XP Reserve  Account  will not  represent  an
interest in any 2006-AR5 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve  Account and deposit such amount into
the  Distribution  Account to be distributed to the Holders of the related Class XP Certificates  in accordance  with Section  6.01(e).
In addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets of the related Loan Group
are repurchased as described in Section  10.01(a),  and (y) the Business Day prior to the Distribution  Date occurring in January 2010,
the  Trustee  shall  withdraw  the amount on deposit in the Class XP Reserve  Account and  deposit  such  amount into the  Distribution
Account and pay such amount to the related Class XP  Certificates  in accordance  with Section  6.01(e),  and following such withdrawal
the Class XP Reserve Account shall be closed.

         Section 4.10.     Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent  shall  establish  and  maintain in the name of the Holders of the Group I
Certificates,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent shall keep records that accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying  Agent  will  invest  funds  deposited  in the Final  Maturity  Reserve  Account as  directed  by the Class  I-B-IO
Certificateholders  in writing in Permitted  Investments with a maturity date no later than the Business Day immediately  preceding the
date on which such funds are required to be  withdrawn  from the Final  Maturity  Reserve  Account  pursuant to this  Agreement.  If no
written  direction  with  respect  to such  Permitted  Investment  shall  be  received  by the  Paying  Agent  from  the  Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be invested in the Wells  Fargo Prime  Advantage  Money
Market Fund. All income and gain realized from  investment of funds  deposited in the Final Maturity  Reserve  Account shall be for the
sole and exclusive benefit of the Class I-B-IO Certificateholders.

         If, on the Distribution Date occurring in January 2017, or on any Distribution  Date thereafter,  any Group I Certificates are
outstanding and the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30
years is greater than the  applicable  scheduled  amount for such  Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall deposit into the Final Maturity Reserve  Account,  from Interest Funds with respect to such  Distribution  Date, the Coupon Strip
for such Distribution  Date, in accordance with the payment priority set forth in Section  6.01(a)(first),  until the amount on deposit
in the Final Maturity Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final  Maturity  Reserve  Account  exceed the lesser of (i) the
aggregate  Current  Principal  Amount of the Group I Offered  Certificates  as of such date,  and (ii) the aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans with  original  terms to maturity in excess of 30 years as of such date, an amount equal to such
excess shall be distributed by the Trustee to the Class I-B-IO  Certificates  on such  Distribution  Date as a part of the Class I-B-IO
Distribution Amount.

         On the earlier of (i) the Distribution  Date in occurring in December 2036 and (ii) the  Distribution  Date on which the final
distribution  of payments  from the Group I Mortgage  Loans and the other assets in the trust is expected to be made,  funds on deposit
in the Final Maturity  Reserve Account will be distributed to the Certificates in the following order of priority  (provided,  however,
if the Group I Mortgage  Loans are  purchased on the related  Optional  Termination  Date,  the funds on deposit in the Final  Maturity
Reserve  Account  will be used to make  payments  in  accordance  with  priorities  fourth and fifth  below  after  application  of the
Termination Purchase Price):

                  first, to the Class I-A-1, Class I-A-2, Class I-A-3 and Class I-A-3 Certificates,  pro rata, in accordance with their
         respective outstanding Current Principal Amounts until the Current Principal Amounts thereof have been reduced to zero;

                  second,  sequentially,  to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class
         I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  in that order,  after  giving  effect to principal  distributions  on such
         Distribution Date, until the Current Principal Amounts of each such Class thereof have been reduced to zero;

                  third,  to each Class of Group I Offered  Certificates,  any Current  Interest and Interest  Carry Forward Amount for
         each such Class remaining unpaid after giving effect to interest  distributions on such  Distribution  Date in accordance with
         payment priorities set forth in Section 6.01(a);

                  fourth, to each Class of Group I Offered  Certificates,  any Basis Risk Shortfall  Carry-forward Amount for each such
         Class  remaining  unpaid after  giving  effect to the  distributions  on such  Distribution  Date in  accordance  with payment
         priorities set forth in Section 6.01(a); and

                  fifth, to the Class I-B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will be treated as an amount  paid by the holder of the Class  I-B-IO  Certificates  to purchase
the  outstanding  Offered  Certificates  and will be deemed made pursuant to a mandatory  purchase of the Offered  Certificates  by the
holder of the Class I-B-IO Certificates.

                                                               ARTICLE V

                                                             Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered into a Depository  Agreement
dated as of the Closing Date (the  “Depository  Agreement”).  Except for the Residual  Certificates,  the Private  Certificates and the
Individual  Certificates and as provided in Section 5.01(b),  the Certificates  shall at all times remain registered in the name of the
Depository or its nominee and at all times:  (i) registration  of such  Certificates  may not be transferred by the Trustee except to a
successor to the Depository;  (ii) ownership  and transfers of registration of such  Certificates on the books of the Depository  shall
be governed by applicable rules established by the Depository;  (iii) the  Depository may collect its usual and customary fees, charges
and expenses from its Depository  Participants;  (iv) the Trustee shall deal with the Depository as  representative of such Certificate
Owners of the respective Class of  Certificates for purposes of exercising the rights of Certificateholders  under this Agreement,  and
requests and directions for and votes of such  representative  shall not be deemed to be  inconsistent if they are made with respect to
different  Certificate  Owners; and (v) the Trustee may rely and shall be fully protected in relying upon information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the Trustee cause such Class to  become  Global  Certificates,  the
Trustee and the Depositor will take such action as may be reasonably  required to cause the Depository to accept such Class or  Classes
for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository’s normal procedures.

         (b)      If (i)(A) the Depositor  advises the Trustee in writing that the  Depository is no longer willing or able to properly
discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a qualified  successor  within 30 days or
(ii) the  Depositor  at its option  advises  the Trustee in writing  that it elects to  terminate  the  book-entry  system  through the
Depository,  the Trustee shall request that the  Depository  notify all  Certificate  Owners of the occurrence of any such event and of
the  availability  of definitive,  fully  registered  Certificates  to Certificate  Owners  requesting the same.  Upon surrender to the
Trustee of the  Certificates by the Depository,  accompanied by registration  instructions  from the Depository for  registration,  the
Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner’s  interest in the related  Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,
provide the Depository or the related  Depository  Participant with directions for the Trustee to exchange or cause the exchange of the
Certificate  Owner’s  interest in such Class of  Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon
receipt by the Trustee of  instructions  from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain information  regarding the Class of Certificates and the Current Principal Amount being exchanged,  the Depository  Participant
account to be debited with the decrease,  the registered holder of and delivery  instructions for the definitive  Certificate,  and any
other information  reasonably required by the Trustee),  (i) the Trustee shall instruct the Depository to reduce the related Depository
Participant’s  account by the aggregate  Current  Principal  Amount of the definitive  Certificate,  (ii) the Trustee shall execute and
deliver,  in  accordance  with the  registration  and  delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
evidencing  such  Certificate  Owner’s  interest in such Class of  Certificates  and (iii) the Trustee shall  execute a new  Book-Entry
Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates  by the amount of the
definitive Certificates.

         Neither the Depositor nor the Trustee shall be liable for any delay in the delivery of any instructions  required  pursuant to
this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

         (c)      (i)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group I Mortgage  Loans and certain other related  assets subject to this Agreement as a REMIC for federal income tax
purposes,  and such segregated pool of assets will be designated as “REMIC I.”  Component I of the Class R Certificates  will represent
the sole Class of  “residual  interests” in REMIC I for purposes of the REMIC  Provisions (as defined  herein) under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through rate (the  “Uncertificated  REMIC I Pass-Through  Rate”)
and initial  Uncertificated  Principal Balance for each of the “regular interests” in REMIC I (the “REMIC I Regular  Interests”).  None
of the REMIC I Regular Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
W                                                           (1)                      N/A
LT1                                                     Variable(1)            $849,448,752.65
LT2                                                     Variable(1)               $35,604.59
LT3                                                        0.00%                  $49,353.71
LT4                                                     Variable(1)               $49,353.71
I-X                                                        0.500%                    (2)
Component I of the Class R                                  N/A                      N/A
--------------------------------------------------
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular Interest I-X will not have an Uncertificated  Principal  Balance,  but will bear interest at a fixed  pass-through
     rate equal to 0.500% per annum on a notional amount equal to the aggregate  Stated  Principal  Balance  immediately  prior to such
     Distribution Date of the Group I Mortgage Loans having "hard" prepayment charges for a term of three years from origination.

                  (ii)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group II Mortgage  Loans and certain other related  assets  subject to this  Agreement as a REMIC for federal  income
tax purposes,  and such  segregated  pool of assets will be designated as “REMIC II.”  Component II  of the Class R  Certificates  will
represent the sole Class of  “residual  interests” in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the designation,  pass-through  rate (the  “Uncertificated  REMIC II  Pass-Through  Rate”) and
initial  Uncertificated  Principal Balance for each of the “regular interests” in REMIC II (the “REMIC II Regular Interests”).  None of
the REMIC II Regular Interests will be certificated.

  Class Designation for each REMIC II     Uncertificated REMIC II Pass-Through          Initial Uncertificated
                Interest                                  Rate                             Principal Balance
----------------------------------------- -------------------------------------- --------------------------------------
LT5                                                    Variable(1)                         $1,023,101,537.51
LT6                                                    Variable(1)                            $36,632.99
LT7                                                       0.00%                               $65,693.97
LT8                                                    Variable(1)                            $65,693.97
Component II of the Class R                                N/A                                    N/A

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

     As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting of the REMIC
     I Regular  Interests and the REMIC II Regular  Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and
     such  segregated pool of assets will be designated as  “REMIC III.”  Component II  of the Class R Certificates  will represent the
     sole class of  “residual  interests” in REMIC III for purposes of the REMIC Provisions under federal income tax law. The following
     table  irrevocably sets forth the designation,  the Pass-Through  Rate for the Class of Certificates  bearing the same designation
     (which is,  with the  substitution  of the  Modified  Net Rate Cap in each place  where the Net Rate Cap occurs in the case of the
     Class  I-A and Class  I-B  Certificates,  the  Uncertificated  REMIC  III  Pass-Through  Rate)  and  initial  principal  amount or
     Uncertificated  Principal  Balance for each of the “regular  interests” in REMIC III  (the  “REMIC III  Regular  Interests”).  For
     federal income tax purposes,  payment of (i) any Basis Risk Shortfall or Basis Risk Shortfall Carry Forward Amount to any Class of
     Certificates,  (ii) in the case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through Rate in excess of
     the Modified Net Rate Cap, and (iii) any amounts to the Class I-XP and Class II-XP Certificates  (which shall not be treated as an
     interest in any REMIC, but as a pass-through  interest in the Trust entitled to any prepayment  penalties  payable with respect to
     the Group I Mortgage Loans and Group II Mortgage Loans,  respectively)  shall be treated as paid outside of any REMIC formed under
     this Agreement and shall not be part of the  entitlement  of the REMIC III Regular  Interest the ownership of which is represented
     by the Class of Certificates  receiving such payment.  REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P
     will not be certificated.

         The Classes of the Certificates shall have the following designations, initial principal amounts and Pass-Through Rates:

           Designation                      Initial Principal              Pass-Through Rate
I-A-1                                       $455,207,000                          (1)
I-A-2                                       $227,603,000                          (1)
I-A-3                                        $75,868,000                          (1)
I-X                                           Notional                            (2)
I-B-1                                        $20,390,000                          (1)
I-B-2                                        $16,142,000                          (1)
I-B-3                                        $5,947,000                           (1)
I-B-4                                        $11,894,000                          (1)
I-B-5                                        $4,248,000                           (1)
I-B-6                                        $4,248,000                           (1)
I-B-7                                        $7,221,000                           (1)
I-B-8                                        $4,248,000                           (1)
I-B-9                                        $4,248,000                           (1)
II-A-1                                      $550,417,000                          (1)
II-A-2                                      $275,208,000                          (1)
II-A-3                                       $91,736,000                          (1)
II-B-1                                       $37,349,000                          (1)
II-B-2                                       $19,954,000                          (1)
II-B-3                                       $14,326,000                          (1)
II-B-4                                       $5,628,000                           (1)
II-B-5                                       $20,977,000                          (1)
I-XP-1                                           N/A                              (3)
I-XP-2                                           N/A                              (3)
II-XP                                            N/A                              (3)
I-B-IO                                     $12,319,064.66                         (4)
II-B-IO                                     $7,674,558.44                         (5)
Component III of the Class R                     N/A                              N/A
---------------------------------------------------------------------------------------------------------------------------------------

(1)  The Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class
     I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2, Class II-A-3, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4
     and Class  II-B-5  Certificates  will bear  interest at a  pass-through  rate equal to the least of (i)  One-Month  LIBOR plus the
     related  Margin,  (ii)  10.50% per annum and (iii) the  related  Net Rate Cap.  With  respect to the Group I  Certificates  on any
     Distribution  Date  occurring  in or after  January  2017,  in which an amount is payable to the Final  Maturity  Reserve  Account
     pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds the Coupon Strip Rate,  for federal  income tax purposes,  each
     REMIC III Regular Interest,  the ownership of which is represented by the Class I-A Certificates and Class I-B Certificates,  will
     bear interest at a Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related Margin,  (ii) 10.50% per annum and
     (iii) the Modified Net Rate Cap. The  entitlements of holders of the Class I-A  Certificates and Class I-B Certificates to receive
     interest in excess of this modified  Pass-Through  Rate shall be treated as paid outside of any REMIC formed under this  Agreement
     and shall not be part of the  entitlement of the REMIC III Regular  Interest the ownership of which is represented by the Class of
     Certificates  receiving such payment,  instead such amount shall be deemed to have been paid from amounts distributable in respect
     of REMIC IV Regular Interest I-B-IO.

(2)  The Class I-X  Certificates  will bear  interest at a fixed  pass-through  rate equal to 0.500% per annum on the related  Notional
     Amount.

(3)  The Class XP  Certificates  will not bear any  interest.  The  holders of the Class  I-XP-2  Certificates  will be entitled to the
     Prepayment  Charges  received on the Hard  Prepayment  Charge  Loans  included in Loan Group I and the holders of the Class I-XP-1
     Certificates  will be entitled to all other  Prepayment  Charges received on the Group I Mortgage Loans to the extent not retained
     by the related servicer.  The holders of the Class II-XP  Certificates will be entitled to the Prepayment  Charges received on the
     Group II Mortgage Loans.  The Class XP Certificates  will not represent an interest in any REMIC.  They will instead  represent an
     interest in the Trust  constituted by this Agreement that is a strip of Prepayment  Charges  associated with the Prepayment Charge
     Loans.

(4)  The Class I-B-IO  Certificates  will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid,  to the Class I-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  I-B-IO-I in reduction of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular  Interest  I-B-IO-P in reduction of the principal  balance
     thereof.

(5)  The Class II-B-IO  Certificates will bear interest at a per annum rate equal to the Class II-B-IO Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid, to the Class II-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  II-B-IO-I in reduction of accrued and unpaid interest thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular Interest  II-B-IO-P in reduction of the principal  balance
     thereof.

                  (iii)    As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and any proceeds thereof as a REMIC for federal
income tax purposes,  and such segregated pool of assets will be designated as “REMIC IV.”  The Class R-X  Certificates  will represent
the sole Class of  “residual  interests” in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The following
table irrevocably sets forth the designation,  Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for both
of the “regular interests" in REMIC IV (the “REMIC IV Regular Interests”).

Class Designation for each REMIC IV        Uncertificated REMIC IV             Initial Uncertificated
              Interest                        Pass-Through Rate                   Principal Balance
 I-B-IO                                              (1)                           $12,319,064.66
 II-B-IO                                             (2)                            $7,674,558.44
 Class R-X                                           N/A                                 N/A

(1)  The Class I-B-IO  Certificates will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on its Notional
     Amount.  REMIC IV Regular Interest I-B-IO will not have an Uncertificated  Pass-Through  Rate, but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  II-B-IO  Pass-Through  Rate on its
     Notional  Amount.  REMIC IV Regular Interest II-B-IO will not have an  Uncertificated  Pass-Through  Rate, but will be entitled to
     100% of all amounts distributed or deemed distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately
following the maturity date for the Mortgage  Loan with the latest  maturity date in the Trust Fund has been  designated as the “latest
possible maturity date” for the REMIC I Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular
Interests and the Certificates.

         (e)      With respect to each Distribution Date, each Class of  Certificates shall accrue interest during the related Interest
Accrual  Period.  With respect to each  Distribution  Date and each Class of Class A Certificates  and Class B  Certificates,  interest
shall be  calculated  on the basis of a 360-day year and the actual number of days  elapsed,  in each case,  based upon the  respective
Pass-Through  Rate set forth,  or determined  as provided,  above and the Current  Principal  Amount of such  Class applicable  to such
Distribution  Date. With respect to each  Distribution  Date and Class X  Certificates,  interest shall be calculated on the basis of a
360-day year consisting of 30-day months.

         (f)      The  Certificates  shall be substantially in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6, A-7 and A-8. On
original  issuance,  the Trustee  shall sign,  countersign  and shall  deliver  them at the  direction  of the  Depositor.  Pending the
preparation of definitive  Certificates of any Class,  the Trustee may sign and countersign  temporary  Certificates  that are printed,
lithographed or typewritten,  in authorized denominations for Certificates of such Class,  substantially of the tenor of the definitive
Certificates in lieu of which they are issued and with such appropriate  insertions,  omissions,  substitutions and other variations as
the  officers  or  authorized  signatories  executing  such  Certificates  may  determine,  as  evidenced  by their  execution  of such
Certificates.  If  temporary  Certificates  are issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay.  After  the  preparation  of  definitive  Certificates,  the  temporary  Certificates  shall be  exchangeable  for
definitive  Certificates  upon  surrender of the temporary  Certificates  at the office of the Trustee,  without  charge to the Holder.
Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the Trustee shall sign and  countersign  and deliver in
exchange  therefor a like aggregate  principal amount,  in authorized  denominations for such Class, of definitive  Certificates of the
same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same  benefits as definitive
Certificates.

         (g)      Each Class of  Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of
the  Depository or the DTC  Custodian,  and beneficial  interests  will be held by investors  through the book-entry  facilities of the
Depository in minimum  denominations  of, in the case of the Offered  Certificates,  $25,000 and increments of $1.00 in excess thereof,
except  that one  Certificate  of each such  Class may  be issued in a  different  amount so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date,  the Trustee  shall execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall equal the
Current Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual  Certificates) shall be
issued in  certificated  fully-registered  form in minimum dollar  denominations  of $25,000 and integral  multiples of $1.00 in excess
thereof,  except that one Private  Certificate of each Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Private  Certificates of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date.
The Residual  Certificates  shall each be issued in certificated  fully-registered  form. Each Class of  Global  Certificates,  if any,
shall be issued in fully  registered  form in  minimum  dollar  denominations  of $50,000  and  integral  multiples  of $1.00 in excess
thereof,  except that one  Certificate of each Class may be in a different  denomination  so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date, the Trustee shall execute and countersign  (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire
Current Principal Amount of the respective Class and (ii) in the case of each Class of Private  Certificates,  Individual  Certificates
all in an  aggregate  principal  amount that shall equal the Current  Principal  Amount of each such  respective  Class on  the Closing
Date.  The  Certificates  referred to in clause  (i) and if at any time there are to be Global  Certificates,  the Global  Certificates
shall be  delivered  by the  Depositor  to the  Depository  or pursuant to the  Depository’s  instructions,  shall be  delivered by the
Depositor on behalf of the  Depository to and deposited with the DTC Custodian.  The Trustee shall sign the  Certificates  by facsimile
or manual signature and countersign them by manual  signature on behalf of the Trustee by one or more authorized  signatories,  each of
whom shall be  Responsible  Officers  of the  Trustee or its agent.  A  Certificate  bearing  the manual and  facsimile  signatures  of
individuals  who  were the  authorized  signatories  of the  Trustee  or its  agent at the time of  issuance  shall  bind the  Trustee,
notwithstanding that such individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless there
appears on such Certificate the manually  executed  countersignature  of the Trustee or its agent, and such  countersignature  upon any
Certificate  shall be  conclusive  evidence,  and the only  evidence,  that such  Certificate  has been  duly  executed  and  delivered
hereunder.  All Certificates  issued on the Closing Date shall be dated the Closing Date. All Certificates  issued  thereafter shall be
dated the date of their countersignature.

         (i)      The  Closing  Date  is  hereby  designated  as the  “startup”  day of each  2006-AR5  REMIC  within  the  meaning  of
Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each 2006-AR5 REMIC shall have a tax year that is a calendar year and shall report
income on an accrual basis.

         (k)      The  Trustee on behalf of the Trust shall cause each  2006-AR5  REMIC to timely  elect to be treated as a REMIC under
Section 860D  of the Code. Any  inconsistencies  or ambiguities in this  Agreement or in the  administration  of any Trust  established
hereby shall be resolved in a manner that preserves the validity of such elections.

         (l)      The following legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance
of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A
         TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
         POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE
         MAC,  A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN
         CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
         CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION
         511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
         THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT
         OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3)
         SUCH TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.
         NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS CERTIFICATE
         TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
         LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
         INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (n)      Notwithstanding  anything to the contrary contained herein, the Trustee shall not permit the transfer of a beneficial
interest in a Class II-B-IO  Certificate unless the transferee  executes and delivers to the Trustee any certification that is required
pursuant to Section 9.12(f) prior to transfer.  The following  legend shall be placed on the Class II-B-IO  Certificates,  whether upon
original issuance or upon issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         NO TRANSFER OF ANY CLASS II-B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS II-B-IO  CERTIFICATE
         PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM W-8BEN,
         W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III) PROMPTLY UPON LEARNING THAT
         SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH
         TAX CERTIFICATION  FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION
         FORM PROVIDED TO IT TO THE CAP COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE AND EACH TRANSFEREE THEREOF SHALL BE
         DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE CAP  COUNTERPARTY ANY SUCH TAX  CERTIFICATION  FORM IT HAS PROVIDED
         AND  UPDATED  IN  ACCORDANCE  WITH  THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR  TRANSFERS  OF ANY CLASS  II-B-IO
         CERTIFICATE TO A TRANSFEREE WHICH DOES NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee  shall  maintain at its Corporate
Trust Office a Certificate  Register in which,  subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to Section 5.01(a) and, in the case of any Global  Certificate or Physical  Certificate upon the satisfaction
of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the
Trustee maintained for such purpose,  the Trustee shall sign,  countersign and shall deliver, in the name of the designated  transferee
or transferees, a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By acceptance  of a Private  Certificate  or a Residual  Certificate,  whether upon  original  issuance or subsequent
transfer,  each  holder of such  Certificate  acknowledges  the  restrictions  on the  transfer  of such  Certificate  set forth in the
Securities  Legend and agrees that it will  transfer  such a  Certificate  only as provided  herein.  In addition to the  provisions of
Section  5.02(h),  the  following  restrictions  shall apply with respect to the transfer  and  registration  of transfer of an Private
Certificate or a Residual Certificate to a transferee that takes delivery in the form of an Individual Certificate:

                  (i)      The Trustee shall  register the transfer of an  Individual  Certificate  if the requested  transfer is being
made to a transferee who has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall register the transfer of any Individual  Certificate if (x) the transferor has advised the
Trustee in writing that the Certificate is being transferred to an Institutional  Accredited  Investor along with facts surrounding the
transfer as set forth in Exhibit F-1 hereto;  and (y) prior to the  transfer  the  transferee  furnishes  to the Trustee an  Investment
Letter (and the Trustee shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel  addressed to the
Trustee to the effect that the delivery of (x) and (y) above are not  sufficient  to confirm  that the proposed  transfer is being made
pursuant to an exemption  from, or in a transaction  not subject to, the  registration  requirements  of the  Securities  Act and other
applicable  laws,  the Trustee shall as a condition of the  registration  of any such transfer  require the  transferor to furnish such
other  certifications,  legal opinions or other information prior to registering the transfer of an Individual  Certificate as shall be
set forth in such Opinion of Counsel.

         (d)      So long as a  Global  Certificate  of such  Class is  outstanding  and is  held by or on  behalf  of the  Depository,
transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual  Certificates  of such Class to
transferees  that take  delivery in the form of beneficial  interests in the Global  Certificate,  may be made only in accordance  with
Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a  beneficial  interest  in the Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate or Certificates and
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being  transferred to a transferee
that takes delivery in the form of an Individual  Certificate or Certificates of such Class,  except as set forth in clause  (i) above,
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate of a Class being  transferred to a transferee  that takes delivery
in the form of a  beneficial  interest  in a Global  Certificate  of such  Class,  the  Trustee  shall  register  such  transfer if the
transferee has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with  respect to the  transfer  or  registration  of transfer of a  beneficial
interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in the Global
Certificate  of such  Class;  provided  that each such  transferee  shall be deemed to have made such  representations  and  warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an  exchange  of a  beneficial  interest  in a Global  Certificate  of a  Class for  an
Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or  Certificates  of a Class for a
beneficial  interest in the Global  Certificate  of such  Class and  an exchange of an  Individual  Certificate  or  Certificates  of a
Class for  another  Individual  Certificate  or  Certificates  of such  Class (in  each case,  whether or not such  exchange is made in
anticipation  of  subsequent  transfer,  and, in the case of the Global  Certificate  of such  Class,  so long as such  Certificate  is
outstanding  and is held by or on behalf of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the
Depository and the following:

                  (i)      A holder  of a  beneficial  interest  in a Global  Certificate  of a  Class may  at any time  exchange  such
beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder  of an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a beneficial  interest in the Global  Certificate  of such Class if such holder  furnishes to the Trustee a Rule 144A
Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal amount of Individual Certificates of such Class in different authorized denominations without any certification.

         (f)      (i) Upon  acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial interest in a
Global Certificate of such Class as provided herein,  the Trustee shall cancel such Individual  Certificate and shall (or shall request
the  Depository  to) endorse on the schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such schedule
affixed to the Global  Certificate  and made a part  thereof)  or  otherwise  make in its books and  records  an  appropriate  notation
evidencing  the date of such exchange or transfer and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon acceptance for exchange or transfer of a beneficial  interest in a Global Certificate of a Class for an
Individual  Certificate  of such  Class as  provided  herein,  the Trustee shall (or shall  request the  Depository  to) endorse on the
schedule affixed to such Global  Certificate (or on a continuation of such schedule affixed to such Global  Certificate and made a part
thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer and a
decrease in the certificate balance of such Global Certificate equal to the certificate  balance of such Individual  Certificate issued
in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange  for or upon  transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions  on transfer and exchange set forth in this  Section 5.02,  the holder of any Individual
Certificate may transfer or exchange the same in whole or in part (in an initial  certificate  balance equal to the minimum  authorized
denomination  set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in excess thereof) by surrendering  such Certificate at
the Corporate Trust Office of the Trustee,  or at the office of any transfer agent,  together with an executed instrument of assignment
and transfer  satisfactory  in form and substance to the Trustee in the case of transfer and a written request for exchange in the case
of exchange.  The holder of a beneficial  interest in a Global  Certificate may, subject to the rules and procedures of the Depository,
cause the  Depository  (or its  nominee)  to notify the Trustee in writing of a request  for  transfer  or exchange of such  beneficial
interest for an  Individual  Certificate  or  Certificates.  Following a proper  request for transfer or exchange,  the Trustee  shall,
within five Business  Days of such request made at the  Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the
Corporate  Trust  Office of the  Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of exchange) to such address as the
transferee or holder,  as applicable,  may request,  an Individual  Certificate or  Certificates,  as the case may require,  for a like
aggregate  Fractional  Undivided  Interest and in such authorized  denomination or denominations as may be requested.  The presentation
for transfer or exchange of any Individual  Certificate  shall not be valid unless made at the Corporate Trust Office of the Trustee by
the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of  authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to be exchanged at the
Corporate  Trust Office of the Trustee;  provided,  however,  that no  Certificate  may be exchanged  for new  Certificates  unless the
original  Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least equal to the minimum  authorized
denomination  or (ii) is  acceptable  to the  Depositor  as  indicated  to the Trustee in writing.  Whenever  any  Certificates  are so
surrendered  for  exchange,  the  Trustee  shall  sign and  countersign  and the  Trustee  shall  deliver  the  Certificates  which the
Certificateholder making the exchange is entitled to receive.

         (j)      If the Trustee so requires,  every  Certificate  presented  or  surrendered  for  transfer or exchange  shall be duly
endorsed by, or be accompanied by a written instrument of transfer,  with a signature  guarantee,  in form satisfactory to the Trustee,
duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service charge shall be made for any transfer or exchange of Certificates,  but the Trustee may require payment of
a sum  sufficient  to cover any tax or  governmental  charge  that may be  imposed in  connection  with any  transfer  or  exchange  of
Certificates.

         (l)      The Trustee shall cancel all Certificates  surrendered for transfer or exchange but shall retain such Certificates in
accordance  with its standard  retention  policy or for such further time as is required by the record  retention  requirements  of the
Securities Exchange Act of 1934, as amended, and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated Certificate is surrendered to
the  Trustee,  or the  Trustee  receives  evidence  to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and
(ii) there is delivered to the Trustee such security or indemnity as it may require to save it harmless,  and (iii) the Trustee has not
received  notice that such  Certificate  has been  acquired by a third  Person,  the Trustee shall sign,  countersign  and deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional
Undivided  Interest but in each case bearing a different number. The mutilated,  destroyed,  lost or stolen Certificate shall thereupon
be canceled of record by the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may require the payment of a sum
sufficient to cover any tax or other  governmental  charge that may be imposed in relation  thereto and any other  expenses  (including
the fees and expenses of the Trustee)  connected  therewith.  Any duplicate  Certificate  issued  pursuant to this  Section 5.03  shall
constitute  complete and  indefeasible  evidence of  ownership in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the
Depositor,  the Trustee and any agent of the Depositor or the Trustee may treat the Person in whose name any  Certificate is registered
as the owner of such  Certificate  for the purpose of  receiving  distributions  pursuant to  Section 6.01  and for all other  purposes
whatsoever.  Neither  the  Depositor,  the  Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by notice to the
contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate  to be
transferred is presented no later than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein, may not
be  transferred  without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably
withheld.  As a prerequisite to such consent,  the proposed transferee must provide the Tax Matters Person, the Sponsor and the Trustee
with an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person and the Sponsor consent
to the transfer to a person who is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No transfer,  sale or other disposition of a Residual  Certificate  (including a beneficial  interest therein) may be
made unless,  prior to the transfer,  sale or other  disposition  of a Residual  Certificate,  the proposed  transferee  (including the
initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the Trustee and the  Depositor an  affidavit in the form  attached
hereto as Exhibit E stating,  among other things,  that as of the date of such transfer (i) such  transferee is a Permitted  Transferee
and that  (ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the  account of any person who is not a  Permitted
Transferee.  The Tax Matters  Person  shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any
statement made in the affidavit  issued pursuant to the preceding  sentence is not true.  Notwithstanding  any transfer,  sale or other
disposition of a Residual Certificate to any Person who is not a Permitted Transferee,  such transfer,  sale or other disposition shall
be deemed to be of no legal force or effect  whatsoever  and such Person  shall not be deemed to be a Holder of a Residual  Certificate
for any purpose  hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported transfer shall be
in violation of the  provisions of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon  discovery that the transfer of
such  Residual  Certificate  was not in fact  permitted  by this  Section  5.05(b),  be  restored  to all  rights  as a Holder  thereof
retroactive to the date of the purported  transfer.  None of the Trustee,  the Tax Matters  Person or the Depositor  shall be under any
liability to any Person for any  registration  or transfer of a Residual  Certificate  that is not permitted by this Section 5.05(b) or
for making  payments due on such Residual  Certificate to the purported  Holder thereof or taking any other action with respect to such
purported  Holder under the provisions of this Agreement so long as the written  affidavit  referred to above was received with respect
to such transfer,  and the Tax Matters Person, the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The
prior  Holder  shall be  entitled  to recover  from any  purported  Holder of a Residual  Certificate  that was in fact not a permitted
transferee  under this Section  5.05(b) at the time it became a Holder all payments made on such Residual  Certificate.  Each Holder of
a Residual  Certificate,  by acceptance  thereof,  shall be deemed for all purposes to have consented to the provisions of this Section
5.05(b) and to any amendment of this Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by counsel of
the Tax Matters  Person or the  Depositor  to ensure that the  Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition of a tax upon the Trust or
cause any 2006-AR5 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have
consented in writing (which consent may be withheld in the Tax Matters Person’s sole discretion),  the Class R Certificates  (including
a beneficial interest therein) may not be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if it is the Holder of
the  largest  percentage  interest  of such  Certificate,  and  appoints  the  Trustee to act as its agent with  respect to all matters
concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions  on  Transferability  of  Certificates.  (a) No  offer,  sale,  transfer  or other  disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the Securities Act, or an exemption
from the registration  requirements of the Securities Act and any applicable  state securities or “Blue Sky” laws is available.  Except
with  respect to (i) the  initial  transfer of the Class XP  Certificates  or Class R-X  Certificates  on the  Closing  Date,  (ii) the
transfer  of any Class of  Certificates,  including  the Class  R-X  Certificates,  to any NIM  Issuer or any NIM  Trustee,  or (iii) a
transfer of the Class XP  Certificates or the Class R-X  Certificates to the Depositor or any Affiliate of the Depositor,  in the event
that a transfer of a Certificate  which is a Physical  Certificate  is to be made in reliance upon an exemption from the Securities Act
and applicable  state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the  prospective
transferee  (other than the Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter,  if the transferee
is an Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l hereto, or a Rule 144A Certificate,  if the transferee
is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding  the provisions of the  immediately  preceding  sentence,  no
restrictions  shall apply with respect to the transfer or registration of transfer of a beneficial  interest in any Certificate that is
a Global  Certificate of a Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of
such  Class provided that each such transferee shall be deemed to have made such  representations and warranties  contained in the Rule
144A  Certificate  as are  sufficient  to  establish  that it is a QIB.  In the case of a proposed  transfer  of any  Certificate  to a
transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to the Trustee that such  transaction  is exempt
from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of the Trustee or the
Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a) Subject to the provisions of subsection  (b), no Residual  Certificates or Private
Certificates  may be acquired  directly or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement
that is subject to Title I of ERISA or  Section 4975 of the Code (a “Plan”),  or by a person using “plan assets” of a Plan,  unless the
proposed  transferee  provides the Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee (upon which they may
rely) that is satisfactory to the Trustee,  which opinion will not be at the expense of the Servicer or the Trustee,  that the purchase
of such  Certificates  by or on behalf of such Plan is permissible  under  applicable law, will not constitute or result in a nonexempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Servicer or the Trustee to any
obligation in addition to those undertaken in this Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an
interest  in a Global  Certificate  which is a  Private  Certificate,  by  acquisition  of such  Certificate,  shall be  deemed to have
represented  to the Trustee,  and any Person  acquiring an interest in a Private  Certificate  in  definitive  form shall  represent in
writing to the Trustee,  that it is not acquiring an interest in such  Certificate  directly or indirectly by, or on behalf of, or with
“plan assets” of, any Plan.

         (c)      Each  beneficial  owner  of a  Class  I-B-1,  Class  I-B-2,  Class  I-B-3,  Class I-B-4,  Class I-B-5,  Class  I-B-6,
Class I-B-7,  Class I-B-8,  Class I-B-9, Class II-B-1,  Class II-B-2,  Class II-B-3 or Class II-B-4 Certificate or any interest therein
shall be deemed to have  represented,  by virtue of its  acquisition or holding of that  certificate  or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition or holding of that  certificate or interest  therein,  that either (i) such
Certificate  is rated at least  “BBB-” or its  equivalent  by  Fitch,  S&P or  Moody’s,  (ii)  such  beneficial  owner is not a Plan or
investing  with “plan  assets” of any Plan,  or (iii) (1) it is an insurance  company,  (2) the source of funds used to acquire or hold
the  certificate  or interest  therein is an “insurance  company  general  account,” as such term is defined in Prohibited  Transaction
Class Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the  Servicer nor the Trustee will be required to monitor,  determine  or inquire as to  compliance  with the
transfer  restrictions  with respect to the Global  Certificates.  Any attempted or purported  transfer of any Certificate in violation
of the  provisions  of Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be  considered to have been
held continuously by the prior permitted  Certificateholder.  Any transferor of any Certificate in violation of such provisions,  shall
indemnify and hold harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the Servicer as a result of such  attempted or purported  transfer.  The Trustee shall have no liability for transfer
of any such Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository  Participants or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the  Sponsor  will
provide or cause to be provided to any holder of such Private  Certificates and any prospective  purchaser thereof designated by such a
holder,  upon the  request of such  holder or  prospective  purchaser,  the  information  required  to be  provided  to such  holder or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2) the Sponsor shall update such  information  from time to
time in order to prevent such  information  from  becoming  false and  misleading  and will take such other actions as are necessary to
ensure  that the safe  harbor  exemption  from the  registration  requirements  of the  Securities  Act under  Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

                                                              ARTICLE VI

                                                    Payments to Certificateholders

         Section 6.01.     Distributions on the Certificates.  (a) On each Distribution Date, an amount equal to the Interest Funds and
Principal  Funds with  respect to Loan Group I for such  Distribution  Date shall be  withdrawn  by the Trustee  from the  Distribution
Account to the extent of funds on deposit with  respect to Loan Group I therein and  distributed  for such  Distribution  Date,  in the
following order of priority:

         First,  from Interest Funds,  from Loan Group I, on each Distribution Date on and after the Distribution Date in January 2017,
if applicable, to the Final Maturity Reserve Account, an amount equal to the Coupon Strip for such Distribution Date.

         Second,  from  Interest  Funds,  from Loan Group I, to pay any  accrued and unpaid  interest  on the Class I-A,  Class I-B and
Class I-X Certificates in the following order of priority:

                  1.       to each Class of Class I-A  Certificates  and Class I-X  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current Interest and Interest Carry Forward Amount
         due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class
         I-B-8 and Class I-B-9 Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess   Spread  with  respect  to  Loan  Group  I  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group I  Overcollateralization  Target  Amount  will be the Extra  Principal  Distribution
         Amount with respect to Loan Group I and will be included as part of the Group I Principal  Distribution Amount and distributed
         in accordance with Third (A) and (B) below; and

                  4.       any remaining  Excess  Spread with respect to Loan Group I will be the Remaining  Excess Spread with respect
         to Loan Group I and will be applied,  together with the Group I  Overcollateralization  Release Amount, as Excess Cashflow for
         Loan Group I pursuant to clauses Fourth through Eighteenth below.

         Third, to pay as principal on the Class I-A Certificates and Class I-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group I Trigger  Event is in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A Certificates on a pro rata basis until the Current  Principal Amount of each such
         Class is reduced to zero;

                  2.       to the Class I-B-1  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the  related  Stepdown  Date,  so long as a Group I Trigger  Event is not in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  11.      to the Class I-A Certificates,  from the Group I Principal Distribution Amount, an amount equal to the Class
         I-A Principal  Distribution  Amount will be distributed to each Class of Class I-A  Certificates on a pro rata basis until the
         Current Principal Amount of each such Class is reduced to zero;

                  12.      to the Class I-B-1 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  13.      to the Class I-B-2 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  14.      to the Class I-B-3 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  15.      to the Class I-B-4 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  16.      to the Class I-B-5 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  17.      to the Class I-B-6 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-6
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  18.      to the Class I-B-7 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-7
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  19.      to the Class I-B-8 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-8
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  20.      to the Class I-B-9 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-9
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow with respect to Loan Group I, to the Class I-A  Certificates,  pro rata in accordance  with
the respective  amounts owed to each such Class, an amount equal to (a) any remaining  Interest Carry Forward Amount,  and then (b) any
Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-1  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-2  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth, from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-4  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-5  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-6  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-7  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-8  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-9  Certificates,  an amount
equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized  Loss Amount for such Class for such  Distribution
Date;

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-A
Certificates,  any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward  Amount (as applicable) for each such Class for such
Distribution  Date, pro rata,  based on the Basis Risk Shortfall or Basis Risk Shortfall  Carry-forward  Amount (as applicable) owed to
each such Class;

         Fifteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class
I-B-1,  Class  I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8 and Class I-B-9  Certificates,
sequentially,  in that order, any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward Amount (as applicable),  in each case
for such Class for such Distribution Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group I;

         Seventeenth,  from any remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-IO  Certificates,  the Class
I-B-IO Distribution Amount for such Distribution Date, and

         Eighteenth, any remaining amounts with respect to Loan Group I to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts  payable to the Class I-A  Certificates  and the Class I-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall  transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group I for  distribution  to the
applicable  Class or Classes of Group I  Certificates  on such  Distribution  Date,  an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group I, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk  Shortfall  Carry  Forward  Amounts made pursuant to
the provisions of this paragraph (a) (including  amounts paid from the Adjustable  Rate  Supplemental  Fund) shall,  for federal income
tax purposes,  be deemed to have been distributed  from REMIC III to the holder of the Class I-B-IO  Certificates and then paid outside
of any 2006-AR5  REMIC to the  recipients  thereof  pursuant to an interest  rate cap contract.  By accepting  their  Certificates  the
holders of the Certificates agree so to treat such payments for purposes of filing their income tax returns.

         For federal income tax purposes,  payment of any interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate
Cap, to the Class I-A Certificates  and Class I-B Certificates  shall be treated as paid outside of any 2006-AR5 REMIC and shall not be
part of the  entitlement  of the REMIC III  Regular  Interest  the  ownership  of which is  represented  by such Class of  Certificates
receiving such payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest Funds and Principal  Funds with respect to Loan Group II
for such  Distribution  Date shall be  withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit with
respect to Loan Group II therein and distributed for such Distribution Date, in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid  interest  on the Class II-A
Certificates and the Class II-B Certificates in the following order of priority:

                  1.       to each Class of Class II-A  Certificates,  the Current  Interest and then any Interest Carry Forward Amount
         for each such Class, pro rata, based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class II-B-1, Class II-B-2,  Class II-B-3, Class II-B-4 and Class II-B-5 Certificates,  sequentially,
         in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess  Spread  with  respect  to  Loan  Group  II  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group II  Overcollateralization  Target  Amount will be the Extra  Principal  Distribution
         Amount  with  respect  to Loan  Group II and will be  included  as part of the  Group II  Principal  Distribution  Amount  and
         distributed in accordance with Second (A) and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group II will be the Remaining  Excess Spread with respect
         to Loan Group II and will be applied,  together with the Group II  Overcollateralization  Release  Amount,  as Excess Cashflow
         pursuant to clauses Third through Fourteenth below.

         Second, to pay as principal on the Class II-A Certificates and Class II-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group II Trigger Event is in
         effect, from the Group II Principal Distribution Amount for such Distribution Date:

                  5.       to each Class of Class II-A  Certificates  on a pro rata basis  until the Current  Principal  Amount of each
         such Class is reduced to zero;

                  6.       to the Class II-B-1  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  7.       to the Class II-B-2  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  8.       to the Class II-B-3  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  9.       to the Class II-B-4  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  10.      to the Class II-B-5  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date,  so long as a Group II Trigger  Event is not in
         effect,  the  Group II  Principal  Distribution  Amount  with  respect  to Loan  Group II for such  Distribution  Date will be
         distributed as follows:

                  11.      to the Class II-A  Certificates,  from the Group II Principal  Distribution  Amount,  an amount equal to the
         Class II-A Principal  Distribution  Amount will be distributed  to each Class of Class II-A  Certificates  on a pro rata basis
         until the Current Principal Amount of each such Class is reduced to zero;

                  12.      to the Class II-B-1  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-1 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  13.      to the Class II-B-2  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-2 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  14.      to the Class II-B-3  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-3 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  15.      to the Class II-B-4  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-4 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  16.      to the Class II-B-5  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
         II-B-5 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  pro rata, in accordance with
the  respective  amounts owed to each such Class an amount equal to (a) any Interest Carry Forward  Amount,  for each such Class to the
extent not fully paid pursuant to subclauses  Second 1 above and then (b) any Unpaid  Realized Loss Amount for each such Class for such
Distribution Date.

         Fourth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-1  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-2  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-4 Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-5  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as  described  herein)  and any  remaining  Excess  Cashflow  with  respect  to Loan  Group II,  to the  Class  II-A
Certificates,  any Basis Risk Shortfall or any Basis Risk Shortfall  Carry-forward  Amount (as applicable) for each such Class for such
Distribution  Date, pro rata,  based on the Basis Risk Shortfall or Basis Risk Shortfall  Carry-forward  Amount (as applicable) owed to
each such Class (any such amounts  distributable  from Excess Cash Flow being first deposited to, and then immediately  withdrawn from,
the Reserve Fund as provided in Section 4.08);

         Tenth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as described  herein) and any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1,  Class
II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5  Certificates,  sequentially,  in that order, any Basis Risk Shortfall or any Basis
Risk  Shortfall  Carry-forward  Amount  (as  applicable),  in each case for such  Class for such  Distribution  Date (any such  amounts
distributable  from Excess Cash Flow being first  deposited to, and then  immediately  withdrawn  from, the Reserve Fund as provided in
Section 4.08);

         Eleventh,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group II;

         Twelfth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class  II-B-IO  Certificates,  the Class
II-B-IO Distribution Amount for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with  respect to Loan  Group II, to the Class  II-B-IO  Certificates,  any
unreimbursed Class II-B-IO Advances; and

         Fourteenth, any remaining amounts with respect to Loan Group II to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A  Certificates and the Class II-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group II for  distribution  to the
applicable  Class or Classes of Group II  Certificates  on such  Distribution  Date, an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group II, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk  Shortfall  Carry  Forward  Amounts made pursuant to
the provisions of this paragraph (b) (including  amounts paid from the Adjustable  Rate  Supplemental  Fund) shall,  for federal income
tax purposes,  be deemed to have been distributed from REMIC III to the holder of the Class II-B-IO  Certificates and then paid outside
of any 2006-AR5  REMIC to the  recipients  thereof  pursuant to an interest  rate cap contract.  By accepting  their  Certificates  the
holders of the Certificates agree so to treat such payments for purposes of filing their income tax returns.

         (c)      On each Distribution Date, amounts received under each Cap Contract  benefiting the Group II  Certificateholders  and
with respect to such Distribution Date will be allocated in the following order of priority:

         First, to the Holders of the related Class of Certificates,  the payment of any Basis Risk Shortfall  Carry-forward Amount for
such Distribution Date, to the extent not covered by the related Excess Cashflow for such Distribution Date;

         Second, from any remaining amounts,  to the Holders of the related Class of Certificates,  the payment of any Current Interest
and Interest Carry Forward Amount for such Class to the extent not covered by Interest  Funds or Excess  Cashflow on such  Distribution
Date;

         Third, from any excess amounts  available from each Cap Contract relating to the Group II Certificates,  to the Holders of the
Class II-A  Certificates,  pro rata, and then to the Holders of the Class II-B-1,  the Class II-B-2, the Class II-B-3, the Class II-B-4
and the Class I-B-5  Certificates,  in that order, Basis Risk Shortfall  Carry-forward  Amounts and Current Interest and Interest Carry
Forward  Amounts for such  Classes to the extent not paid  pursuant  to clauses  First or Second  above or covered by related  Interest
Funds or related Excess Cashflow on such Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts on deposit in the Reserve Fund for the benefit of the related Group II Certificates will
be allocated first to the Class II-A  Certificates,  pro rata, based on the current Realized Losses and any Unpaid Realized Loss Amount
for each such Class for such  Distribution  Date, and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4
and the Class II-B-5  Certificates,  in that order, to pay any current  Realized  Losses and any Unpaid  Realized Loss Amount,  in each
case, for such class and for such Distribution Date.

                  All Cap Contract  Payment  Amounts made with respect to Current  Interest and Interest Carry Forward  Amounts will be
treated,  for  federal  income  tax  purposes,  as  reimbursable  advances  (“Class  II-B-IO  Advances”)  made from the  Class  II-B-IO
Certificateholders.  Such Class II-B-IO Advances will be paid back to the Class II-B-IO Certificateholders pursuant to Section 6.01(b).

         (d)      On each Distribution Date, all amounts transferred from the Class XP Reserve Account representing  Prepayment Charges
in respect of the Prepayment  Charge Loans in the related Loan Group received  during the related  Prepayment  Period will be withdrawn
from the  Distribution  Account and  distributed by the Trustee as follows:  (I) with respect to the Class I-XP  Certificates,  (i) all
Prepayment  Charges  received on the Hard  Prepayment  Charge  Loans (to the extent not waived or retained by the  Servicer as set forth
herein),  to the Class I-XP-2  Certificates and (ii) all other Prepayment Charges received on the Group I Mortgage Loans (to the extent
not waived or retained by the Servicer as set forth herein),  to the Class I-XP-1  Certificates and (II) with respect to the Class II-XP
Certificates,  all Prepayment  Charges received on the Group II Mortgage Loans (to the extent not waived or retained by the Servicer as
set forth  herein),  to the Class II-XP  Certificates.  Amounts  transferred to the Class XP Reserve  Account shall not be available for
distribution to the holders of any other Class of Certificates.

         (e)      The  expenses and fees of the Trust shall be paid by each of the 2006-AR5  REMICs,  to the extent that such  expenses
relate to the assets of each of such respective  2006-AR5  REMICs,  and all other expenses and fees of the Trust shall be paid pro rata
by each of the 2006-AR5 REMICs.

         Section 6.02.     Allocation of Losses and Subsequent  Recoveries.  (a) On or prior to each  Determination  Date, the Servicer
shall  determine  the amount of any Realized  Loss in respect of each Mortgage  Loan that  occurred  during the  immediately  preceding
calendar  month.  Any  Realized  Losses  with  respect to the  Mortgage  Loans shall be applied on the  Distribution  Date in the month
following  the month in which such loss was  incurred  and,  in the case of the  principal  portion  thereof,  after  giving  effect to
distributions  made on such  Distribution  Date, as provided for in Section 6.01, in reduction of the Current  Principal  Amount of the
Class or Classes of Certificates in the related Loan Group to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer  shall deposit such
funds into the  Custodial  Account  pursuant to Section  4.01(a)(ii).  If, after taking into account such  Subsequent  Recoveries,  the
amount of a Realized  Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to increase  the Current
Principal  Amount of the Class of  Subordinate  Certificates  in the  related  Loan Group with the  highest  payment  priority to which
Applied  Realized  Loss Amounts  have been  allocated,  but not by more than the amount of Applied  Realized  Loss  Amounts  previously
allocated  to that  Class  of  Subordinate  Certificates.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to
sequentially  increase the Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group,  beginning with the
Class of  Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of such Applied  Realized Loss Amounts
previously  allocated to such Class or Classes of Certificates.  Holders of such  Certificates  will not be entitled to any payments in
respect of Current Interest on the amount of such increases for any Interest  Accrual Period  preceding the Distribution  Date on which
such increase  occurs.  Any such increases shall be applied to the Current  Principal  Amount of each  Subordinate  Certificate of such
Class in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other  than the final  Distribution  Date,  the  Trustee  shall
distribute to each  Certificateholder of record as of the immediately preceding Record Date the  Certificateholder’s  pro rata share of
its Class (based on the aggregate Fractional  Undivided Interest represented by such Holder’s  Certificates) of all amounts required to
be distributed on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be distributed to each Class and,
based  on such  amounts,  the  Trustee  shall  determine  the  amount  to be  distributed  to  each  Certificateholder.  The  Trustee’s
calculations  of payments  shall be based  solely on  information  provided to the Trustee by the  Servicer.  The Trustee  shall not be
required to confirm, verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing  in the  Certificate  Register or  (ii) upon  receipt by the Trustee on or before the fifth
Business Day  preceding the Record Date of written  instructions  from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States  depository  institution  with  appropriate  facilities for receiving such a wire
transfer;  provided,  however,  that the final payment in respect of each Class of Certificates will be made only upon presentation and
surrender of such  respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

         Section 6.04.     Statements to  Certificateholders.  (a) On each  Distribution  Date,  concurrently with each distribution to
Certificateholders,  the Trustee shall make  available to the parties  hereto and each  Certificateholder  via the  Trustee’s  internet
website as set forth below, the following  information,  expressed with respect to clauses (i) through  (vii) in the aggregate and as a
Fractional  Undivided  Interest  representing  an  initial  Current  Principal  Amount of  $25,000,  or in the case of the  Class  B-IO
Certificates, a Notional Amount of $25,000:

                  (i)      the Current  Principal Amount or Notional Amount of each Class after giving effect (i) to all  distributions
allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied  Realized Loss Amounts for such  Distribution
Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class  allocable  to  principal,  separately
identifying (A) the aggregate amount of any Principal  Prepayments  included  therein,  (B) the aggregate of all scheduled  payments of
principal included therein and (C) the Extra Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable Class of Certificates with respect to the current Accrual Period,
and, if applicable, whether such Pass-Through Rate was limited by applicable the Net Rate Cap;

                  (iv)     the amount of such distribution to the Holders of each Class allocable to interest;

                  (v)      the applicable accrual period dates for calculating distributions and general Distribution Dates;

                  (vi)     with respect to each Loan Group, the total cash flows received and the general sources thereof;

                  (vii)    the amount,  if any,  of fees or expenses  accrued  and paid,  with an  identification  of the payee and the
general  purpose of such fees  including the related  amount of the Servicing  Fees paid to or retained by the Servicer for the related
Due Period;

                  (viii)   the amount of any Cap Contract Payment Amount payable to the Trustee;

                  (ix)     with respect to each Loan Group, the amount of such  distribution to each Certificate  allocable to interest
and, with respect to the Group II Certificates, the portion thereof, if any, provided by the Cap Contract.

                  (x)      with respect to each Loan Group, the amount of such distribution to each Certificate allocable to interest;

                  (xi)     the Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry  Forward  Amount for each Class of
Certificates;

                  (xii)    with respect to each Loan Group, the aggregate of the Stated Principal  Balance of all of the Mortgage Loans
for the following Distribution Date;

                  (xiii)   the number and Outstanding  Principal  Balance of the Mortgage Loans that were Delinquent  (exclusive of any
Mortgage Loan in  foreclosure)  in respect of which using the OTS method of calculation  (A) are 30 to 59  days Delinquent,  (B) are 60
to 89 days Delinquent,  (C) are 90 or more days Delinquent and (D) foreclosure  proceedings have been commenced, in each case as of the
close of business on the last day of the calendar month preceding such  Distribution  Date and separately  identifying such information
for the first lien Mortgage Loans and second lien Mortgage Loans;

                  (xiv)    with  respect to each Loan  Group,  the amount of Monthly  Advances  included  in the  distribution  on such
Distribution Date (including the general purpose of such Monthly Advances);

                  (xv)     with respect to each Loan Group, the cumulative amount of Applied Realized Loss Amounts to date;

                  (xvi)    unless  otherwise  previously  reported  on Form  10-D,  material  modifications,  extensions  or waivers to
Mortgage Loan terms, fees, penalties or payments during the preceding calendar month or that have become material over time;

                  (xvii)   with  respect  to each Loan Group and with  respect  to any  Mortgage  Loan that was  liquidated  during the
preceding  calendar month, the loan number and aggregate  Stated  Principal  Balance of, and Realized Loss on, such Mortgage Loan as of
the close of business on the Determination Date preceding such Distribution Date;

                  (xviii)  with  respect to each Loan Group,  the total  number and  principal  balance of any real estate owned or REO
Properties as of the last day of the calendar month preceding such Distribution Date;

                  (xix)    with respect to each Loan Group,  the three month rolling  average of the percent  equivalent of a fraction,
the numerator of which is the aggregate  Stated  Principal  Balance of the Mortgage Loans that are 60 days or more Delinquent or are in
bankruptcy or foreclosure or are REO Properties,  and the denominator of which is the aggregate Stated Principal  Balance of all of the
Mortgage Loans in each case as of the close of business on the last day of the calendar  month  preceding  such  Distribution  Date and
separately identifying such information for the first lien Mortgage Loans;

                  (xx)     with  respect  to each Loan  Group,  the  Realized  Losses  during  the  related  Prepayment  Period and the
cumulative Realized Losses through the end of the preceding month;

                  (xxi)    with respect to each Loan Group, whether a Trigger Event exists;

                  (xxii)   updated pool composition  data including the following:  weighted average mortgage rate and weighted average
remaining term;

                  (xxiii)  with respect to each Loan Group,  information  regarding any new issuance of  securities  backed by the same
asset pool, any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

                  (xxiv)   unless  otherwise   previously   reported  on  Form  10-D,  any  material   changes  in  the   solicitation,
credit-granting,  underwriting,  origination,  acquisition or Mortgage Loan selection  criteria or procedures,  as applicable,  used to
originate, acquire or select Mortgage Loans for the Trust Fund;

                  (xxv)    the special  hazard  amount,  fraud loss amount and bankruptcy  amount,  if  applicable,  as of the close of
business on the applicable Distribution Date and a description of any change in the calculation of these amounts;

                  (xxvi)   the amount of the distribution  made on such  Distribution  Date to the Holders of the Class XP Certificates
allocable to the Prepayment Charges; and

                  (xxvii)  the amount of the Reimbursement Amount, if any.

         (b)      The  Depositor  covenants  that if there is a material  change in the  solicitation,  credit-granting,  underwriting,
origination,  acquisition  or Mortgage Loan  selection  criteria or procedures,  as  applicable,  used to originate,  acquire or select
Mortgage  Loans for the Trust Fund it will notify the Trustee  five (5) calendar  days before each  Distribution  Date,  and if no such
notification  occurs,  the Trustee has no obligation  to report with respect to (w). The Depositor  covenants to the Trustee that there
will be no new  issuance  of  securities  backed by the same asset  pool,  so the  Trustee  will only be  responsible  in (v) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth above shall be calculated or reported,  as the case may be, by the Trustee,  based solely
on, and to the extent of,  information  provided to the Trustee by the Servicer.  The Trustee may conclusively rely on such information
and shall not be required to confirm, verify or recalculate any such information.

         (d)      The Trustee may make available each month, to any interested party, the monthly statement to  Certificateholders  via
the  Trustee’s  website  initially  located at  “www.ctslink.com.”  Assistance  in using the  website  can be  obtained  by calling the
Trustee’s customer service desk at (301) 815-6600.  Parties that are unable to use the above  distribution  option are entitled to have
a paper copy mailed to them via first class mail by calling the  Trustee’s  customer  service  desk and  indicating  such.  The Trustee
shall have the right to change the way such reports are  distributed in order to make such  distribution  more  convenient  and/or more
accessible to the parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         (e)      Within a reasonable  period of time after the end of the preceding  calendar year beginning in 2007, the Trustee will
furnish  upon  request a report to each  Holder of the  Certificates  of record at any time  during the prior  calendar  year as to the
aggregate of amounts reported pursuant to subclauses  (a)(i) and (a)(ii) above with respect to the Certificates,  plus information with
respect to the amount of servicing  compensation  and such other  customary  information  as the Trustee may  determine to be necessary
and/or to be required by the Internal  Revenue  Service or by a federal or state law or rules or  regulations to enable such Holders to
prepare  their tax  returns  for such  calendar  year.  Such  obligations  shall be deemed to have been  satisfied  to the extent  that
substantially comparable information shall be provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If the interest  portion of the  Scheduled  Payment on a Mortgage Loan that was due on a
related  Due Date is  delinquent  other than as a result of  application  of the Relief Act and  exceeds  the amount  deposited  in the
Custodial  Account  which will be used for an advance with respect to such  Mortgage  Loan,  the Servicer will deposit in the Custodial
Account not later than the Distribution  Account Deposit Date immediately  preceding the related  Distribution  Date an amount equal to
such deficiency,  net of the Servicing Fee for such Mortgage Loan, except to the extent the Servicer  determines any such advance to be
a Nonrecoverable  Advance. If the Servicer deems an advance to be a Nonrecoverable  Advance, on the Distribution  Account Deposit Date,
the Servicer shall present an Officer’s  Certificate to the Trustee  (i) stating that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit  may be reduced by the Amount Held for Future  Distribution  (as
defined below) then on deposit in the Custodial  Account.  Any portion of the Amount Held for Future  Distribution  used to pay Monthly
Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future  Distribution  Account  Deposit Date to
the extent that the funds that are  available in the  Custodial  Account on such  Distribution  Account  Deposit Date are less than the
amount of payments required to be made by the Servicer on such Distribution Account Deposit Date.

         The “Amount Held for Future  Distribution” as to any Distribution  Account Deposit Date shall be the total of the amounts held
in the Custodial  Account at the close of business on the preceding  Determination  Date which were received  after the Cut-off Date on
account of (i) Liquidation Proceeds,  Insurance Proceeds,  and Principal Prepayments received or made in the month of such Distribution
Account  Deposit  Date,  and (ii)  payments  which  represent  early  receipt of scheduled  payments of interest due on a date or dates
subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial  Account not later than each
Distribution  Account  Deposit Date an amount equal to the lesser of (i) the sum of the  aggregate  amounts  required to be paid by the
Servicer  under this  Agreement  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the
Mortgage  Loans  for the  related  Distribution  Date  and  (ii) the  Servicing  Fee for  such  Distribution  Date  (such  amount,  the
“Compensating  Interest  Payment”).  The Servicer shall not be entitled to any  reimbursement  of any  Compensating  Interest  Payment.
Compensating  Interest Payments will be allocated to each Loan Group, on a pro rata basis,  based on the respective  amounts determined
by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date, the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the holder
of the REMIC I Regular Interests and the REMIC II Regular Interests,  those portions of the REMIC I Distribution  Amount not designated
to Component I of the Class R  Certificates  and those portions of the REMIC II  Distribution  Amount not designated to Component II of
the Class R  Certificates,  in the amounts and in accordance  with the priorities set forth in the  definitions of REMIC I Distribution
Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the Trustee shall be deemed to distribute the REMIC III  Distribution  Amount to: (i) the
holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP  Certificates),  as the holders of
the REMIC III Regular  Interests  (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P) and (ii) to
itself on behalf of REMIC IV, as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P,  in the
amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.


         (c)      On each Distribution Date, the Trustee shall be deemed to distribute to the holders of the Class I-B-IO  Certificates
and the Class II-B-IO  Certificates,  as the holders of REMIC IV Regular  Interests I-B-IO and II-B-IO,  respectively,  the amounts set
forth in the definition of REMIC IV Distribution Amount.

         (d)      Notwithstanding  the  deemed   distributions  on  the  REMIC  Regular  Interests  described  in  this  Section  6.07,
distributions of funds from the Certificate Account shall be made only in accordance with Section 6.01.

                                                              ARTICLE VII

                                                             The Servicer

         Section 7.01.     Liabilities of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent of the
obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer will keep in full force and effect its existence,  rights and franchises as a corporation under the laws
of the state of its  incorporation,  and will obtain and preserve its  qualification  to do business as a foreign  corporation  in each
jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the
Certificates or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer may be merged or  consolidated,  or any  corporation  resulting from any merger or
consolidation  to which the  Servicer  shall be a party,  or any  Person  succeeding  to the  business  of the  Servicer,  shall be the
successor  of the  Servicer  hereunder,  without the  execution or filing of any paper or further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The Servicer agrees to indemnify the Indemnified Persons for, and to hold them harmless against,  any loss, liability
or expense  (including  reasonable legal fees and  disbursements of counsel) incurred on their part that may be sustained in connection
with,  arising out of, or relating to, any claim or legal action  (including any pending or threatened  claim or legal action) relating
to this  Agreement or the  Certificates  or the powers of attorney  delivered by the Trustee  hereunder  (i) related  to the Servicer’s
failure to perform its duties in  compliance  with this  Agreement  (except as any such loss,  liability or expense  shall be otherwise
reimbursable  pursuant  to this  Agreement)  or  (ii) incurred  by reason of the  Servicer’s  willful  misfeasance,  bad faith or gross
negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending or threatened  claim or legal action),  the  Indemnified
Person shall have given the Servicer and the Depositor  written notice thereof  promptly after the  Indemnified  Person shall have with
respect  to such  claim or legal  action  knowledge  thereof.  The  Trustee’s  failure  to give any such  notice  shall not  affect the
Indemnified  Person’s right to indemnification  hereunder,  except to the extent the Servicer is materially  prejudiced by such failure
to give notice.  This indemnity  shall survive the  resignation  or removal of the Servicer or the Trustee and the  termination of this
Agreement.

         (b)      The Depositor will indemnify any Indemnified Person for any loss,  liability or expense of any Indemnified Person not
otherwise covered by the Servicer’s indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability  of the  Servicer  and  Others.  Subject to the  obligation  of the  Servicer  to
indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer nor any of the  directors,  officers,  employees  or agents of the Servicer  shall be under any
liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders for taking any action or for refraining
from taking any action in good faith pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this provision
shall not protect the Servicer or any such Person  against any breach of  warranties  or  representations  made herein or any liability
which would otherwise be imposed by reason of such Person’s  willful  misfeasance,  bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Servicer and any director,  officer,  employee or agent of the Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.

         (c)      The Servicer,  the Custodian and any director,  officer,  employee or agent of the Servicer or the Custodian shall be
indemnified  by the Trust and held  harmless  thereby  against any loss,  liability  or expense  (including  reasonable  legal fees and
disbursements  of counsel)  incurred on their part that may be sustained in connection  with,  arising out of, or related to, any claim
or legal action  (including  any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates,  other
than  (i) any  such loss,  liability  or expense  related to the  Servicer’s  failure  to perform  its duties in  compliance  with this
Agreement  (except as any such loss,  liability  or expense  shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the
Custodian’s  failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any such loss,  liability or expense
incurred by reason of the  Servicer’s or the  Custodian’s  willful  misfeasance,  bad faith or gross  negligence in the  performance of
duties  hereunder or under the  Custodial  Agreement,  as  applicable,  or by reason of reckless  disregard of  obligations  and duties
hereunder or under the Custodial Agreement, as applicable.

         (d)      The  Servicer  shall not be under any  obligation  to appear in,  prosecute  or defend any legal  action  that is not
incidental to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,
the Servicer may in its discretion,  with the consent of the Trustee (which consent shall not be unreasonably withheld),  undertake any
such action which it may deem  necessary or desirable  with respect to this  Agreement and the rights and duties of the parties  hereto
and the interests of the  Certificateholders  hereunder.  In such event,  the legal expenses and costs of such action and any liability
resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund, and the Servicer shall be entitled to be reimbursed
therefor out of the  Custodial  Account as provided by  Section 4.02.  Nothing in this  Section  7.04(d)  shall  affect the  Servicer’s
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any course of action pursuant to this Agreement,  unless  specifically  required to do so
pursuant  to this  Agreement,  the  Servicer  shall  not be  required  to  investigate  or make  recommendations  concerning  potential
liabilities  which the Trust might incur as a result of such course of action by reason of the  condition of the  Mortgaged  Properties
but shall give notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer  shall not  resign  from the
obligations  and duties hereby  imposed on it except upon a  determination  that any such duties  hereunder  are no longer  permissible
under  applicable law and such  impermissibility  cannot be cured.  Any such  determination  permitting the resignation of the Servicer
shall be evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee to such effect  delivered to the Trustee.  No such
resignation by the Servicer shall become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the
Trustee shall have assumed the  responsibilities  and obligations of the Servicer in accordance with Section 8.02  hereof.  The Trustee
shall notify the Rating Agencies upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption of the
duties of the Servicer,  the Depositor or the Trustee may make such  arrangements for the  compensation of such successor  servicer out
of payments on the Mortgage Loans as the Depositor or the Trustee and such successor  servicer shall agree.  If the successor  servicer
does not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of market value from third
parties actively engaged in the servicing of single-family  mortgage loans.  Notwithstanding  the foregoing,  the compensation  payable
to a successor  servicer  may not exceed the  compensation  which the Servicer  would have been  entitled to retain if the Servicer had
continued to act as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of  Servicing.  The Servicer may sell and assign its rights and delegate its duties and
obligations in its entirety as Servicer  under this  Agreement and the Depositor may terminate the Servicer  without cause and select a
new Servicer;  provided,  however,  that:  (i) the  purchaser or transferee  accepting  such  assignment  and delegation (a) shall be a
Person which shall be qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000  (unless otherwise approved by each Rating Agency pursuant to clause (ii) below);  (c) shall be reasonably  satisfactory to
the Trustee (as evidenced in a writing signed by the Trustee);  and (d) shall execute and deliver to the Trustee an agreement,  in form
and substance reasonably  satisfactory to the Trustee,  which contains an assumption by such Person of the due and punctual performance
and  observance  of each  covenant and  condition to be performed or observed by it as servicer  under this  Agreement,  any  custodial
agreement  from and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written  notice of the
identity of the proposed  successor to the Servicer and each Rating Agency’s rating of the Certificates in effect  immediately prior to
such  assignment,  sale and  delegation  will not be  downgraded,  qualified  or  withdrawn  as a result of such  assignment,  sale and
delegation,  as evidenced by a letter to such effect  delivered to the Servicer  and the  Trustee;  (iii) the  Servicer  assigning  and
selling the servicing  shall deliver to the Trustee an Officer’s  Certificate  and an Opinion of Independent  Counsel  addressed to the
Trustee,  each  stating  that all  conditions  precedent to such action under this  Agreement  have been  completed  and such action is
permitted by and complies  with the terms of this  Agreement;  and (iv) in the event the Servicer is  terminated  without  cause by the
Depositor,  the Depositor shall pay the terminated  Servicer a termination fee equal to 0.25% of the aggregate Stated Principal Balance
of the Mortgage  Loans at the time the servicing of the Mortgage Loans is transferred  to the successor  Servicer.  No such  assignment
or delegation shall affect any rights or liability of the Servicer arising prior to the effective date thereof.

                                                             ARTICLE VIII

                                                                Default

         Section 8.01.     Events of  Default.  “Event of  Default,”  wherever  used  herein,  means  any one of the  following  events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by operation of law or
pursuant to any judgment,  decree or order of any court or any order, rule or regulation of any  administrative  or governmental  body)
and only with respect to the defaulting Servicer:

                  (i)      The  Servicer  fails to cause to be  deposited  in the  Distribution  Account  any amount so  required to be
deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three
Business Days after the date upon which written  notice of such  failure,  requiring the same to be remedied,  shall have been given to
the Servicer; or

                  (ii)     The  Servicer  fails to  observe or  perform  in any  material  respect  any other  material  covenants  and
agreements set forth in this Agreement to be performed by it (other than its  obligations  under Sections 3.16,  3.17 and 3.18 hereof),
which covenants and agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for a period
of 60 days after the date on which written notice of such failure,  properly  requiring the same to be remedied,  shall have been given
to the  Servicer by the Trustee or to the  Servicer  and the Trustee by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 25% of the Trust Fund; or

                  (iii)    There is  entered  against  the  Servicer  a decree or order by a court or agency or  supervisory  authority
having  jurisdiction  in the premises for the appointment of a conservator,  receiver or liquidator in any insolvency,  readjustment of
debt,  marshaling of assets and  liabilities  or similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the
continuance  of any such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary  case is
commenced against the Servicer under any applicable  insolvency or  reorganization  statute and the petition is not dismissed within 60
days after the commencement of the case; or

                  (iv)     The Servicer  consents to the  appointment  of a conservator  or receiver or  liquidator in any  insolvency,
readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating to the Servicer or substantially all
of its property;  or the Servicer  admits in writing its inability to pay its debts  generally as they become due,  files a petition to
take advantage of any  applicable  insolvency or  reorganization  statute,  makes an assignment  for the benefit of its  creditors,  or
voluntarily suspends payment of its obligations;

                  (v)      The  Servicer  assigns or  delegates  its duties or rights  under this  Agreement  in  contravention  of the
provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer fails to cause to be deposited in the  Distribution  Account any Monthly  Advance (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default  with  respect to the  Servicer  shall not have been  remedied,
either the Trustee or the Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 51% of the
principal of the Trust Fund,  by notice in writing to the  Servicer  (and to the Trustee if given by such  Certificateholders),  with a
copy to the Rating  Agencies,  and with the  consent of the  Company,  may  terminate  all of the rights and  obligations  (but not the
liabilities)  of the Servicer under this  Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer
and the proceeds  thereof.  Upon the receipt by the Servicer of the written notice,  all authority and power of the Servicer under this
Agreement,  whether with respect to the Certificates,  the Mortgage Loans, REO Property or under any other related agreements (but only
to the extent  that such other  agreements  relate to the  Mortgage  Loans or related REO  Property)  shall,  subject to  Section 8.02,
automatically and without further action pass to and be vested in the Trustee pursuant to this Section 8.01;  and, without  limitation,
the Trustee is hereby  authorized  and empowered to execute and deliver,  on behalf of the Servicer as  attorney-in-fact  or otherwise,
any and all documents and other  instruments  and to do or accomplish  all other acts or things  necessary or appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting the  termination of the Servicer’s
rights and obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property and amounts which
are then or should be part of the Trust or which  thereafter  become part of the Trust; and  (ii) originals  or copies of all documents
of the  Servicer  reasonably  requested  by the Trustee to enable it to assume the  Servicer’s  duties  thereunder.  In addition to any
other amounts which are then, or,  notwithstanding  the termination of its activities  under this Agreement,  may become payable to the
Servicer under this Agreement,  the Servicer shall be entitled to receive,  out of any amount received on account of a Mortgage Loan or
related REO Property,  that portion of such payments  which it would have received as  reimbursement  under this Agreement if notice of
termination  had not been given.  The  termination  of the rights and  obligations  of the  Servicer  shall not affect any  obligations
incurred by the Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall occur, the Trustee
shall,  by notice in  writing  to the  Servicer,  which may be  delivered  by  telecopy,  immediately  terminate  all of the rights and
obligations  of the  Servicer  thereafter  arising  under  this  Agreement,  but  without  prejudice  to any  rights  it may  have as a
Certificateholder  or to  reimbursement  of Monthly Advances and other advances of its own funds, and the Trustee shall act as provided
in Section 8.02  to carry out the duties of the Servicer,  including the obligation to make any Monthly Advance the nonpayment of which
was an Event of Default  described  in clause  (vi) of  this  Section 8.01.  Any such action  taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.     Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt by the Servicer of a notice of termination
pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that the Servicer is legally
unable to act or to  delegate  its  duties to a Person  which is  legally  able to act,  the  Trustee  shall  automatically  become the
successor in all respects to the Servicer in its capacity  under this Agreement and the  transactions  set forth or provided for herein
and shall  thereafter be subject to all the  responsibilities,  duties,  liabilities  and limitations on liabilities  relating  thereto
placed on the Servicer by the terms and provisions hereof;  provided,  however, it is understood and acknowledged by the parties hereto
that there will be a period of transition  (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the  Trustee  shall have the right to select a successor
Servicer;  provided further,  however,  that the Trustee shall have no obligation  whatsoever with respect to any liability (other than
advances  deemed  recoverable  and  not  previously  made)  incurred  by the  Servicer  at or  prior  to the  time of  termination.  As
compensation  therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation which the Servicer would have been
entitled  to retain if the  Servicer  had  continued  to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted under this Agreement for advances  previously made or expenses  previously  incurred.  Notwithstanding the above, the Trustee
may,  if it shall be  unwilling  so to act,  or shall,  if it is legally  unable so to act,  appoint or  petition a court of  competent
jurisdiction  to  appoint,  any  established  housing  and home  finance  institution  which is a Fannie  Mae- or Freddie  Mac-approved
Servicer,  and with respect to a successor to the Servicer only, having a net worth of not less than  $10,000,000,  as the successor to
the Servicer hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities of the Servicer hereunder;
provided,  that the Trustee shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will
not be lowered as a result of the  selection  of the  successor to the  Servicer.  Pending  appointment  of a successor to the Servicer
hereunder,  the Trustee shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,  the
Trustee may make such  arrangements  for the  compensation  of such  successor  out of payments  on the  Mortgage  Loans as it and such
successor shall agree;  provided,  however, that the provisions of Section 7.06 shall apply, the compensation shall not be in excess of
that which the Servicer  would have been  entitled to if the Servicer had continued to act  hereunder,  and that such  successor  shall
undertake  and assume the  obligations  of the  Trustee  to pay  compensation  to any third  Person  acting as an agent or  independent
contractor  in the  performance  of  servicing  responsibilities  hereunder.  The Trustee and such  successor  shall take such  action,
consistent with this Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the Trustee shall  succeed to any duties of the Servicer  respecting  the Mortgage  Loans as provided  herein,  it
shall do so in a separate  capacity  and not in its  capacity  as  Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing of the  Mortgage  Loans  (although  such
provisions shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee related to any  termination of the Servicer,  appointment of
a successor  Servicer or the transfer and  assumption of servicing by the Trustee with respect to this  Agreement  (including,  without
limitation,  (i) all legal costs and expenses and all due diligence  costs and expenses  associated with an evaluation of the potential
termination  of the Servicer as a result of an event of default by the Servicer and  (ii) all  costs and expenses  associated  with the
complete  transfer of  servicing,  including,  but not limited  to, all  servicing  files and all  servicing  data and the  completion,
correction  or  manipulation  of  such  servicing  data  as may be  required  by the  successor  servicer  to  correct  any  errors  or
insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the Mortgage Loans in accordance  with
this  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,  the Trustee shall be entitled to  reimbursement  of
such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any  termination  or appointment of a successor to the Servicer,
the Trustee  shall give prompt  written  notice  thereof to the  Certificateholders  at their  respective  addresses  appearing  in the
Certificate Register and to the Rating Agencies.

         Section 8.04.     Waiver of Defaults. The Trustee shall give prompt written notice thereof to all  Certificateholders,  within
60 days after the  occurrence  of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of
Default  shall have been cured,  notice of each such Event of Default.  The Holders of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 51% of the Trust Fund may, on behalf of all  Certificateholders,  waive any default by the Servicer
in the performance of its obligations  hereunder and the consequences  thereof,  except a default in the making of or the causing to be
made any required distribution on the Certificates,  which default may only be waived by Holders of Certificates  evidencing Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such  default  shall be deemed to
cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been timely  remedied for every  purpose of this
Agreement.  No such waiver  shall  extend to any  subsequent  or other  default or impair any right  consequent  thereon  except to the
extent expressly so waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for
purposes of  communicating  with other  Certificateholders  with respect to their rights under this Agreement,  the Trustee will afford
such Certificateholders access during business hours to the most recent list of Certificateholders held by the Trustee.

                                                              ARTICLE IX

                                                        Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The Trustee,  prior to the  occurrence of an Event of Default and after the curing or waiver of all Events of Default
which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set forth in this  Agreement as
duties of the Trustee.  If an Event of Default has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the
rights  and powers  vested in it by this  Agreement,  and  subject to  Section 8.02(b)  use the same  degree of care and skill in their
exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates, statements, opinions, reports, documents, orders or other instruments
which are specifically  required to be furnished to the Trustee pursuant to any provision of this Agreement,  the Trustee shall examine
them to  determine  whether  they are in the form  required  by this  Agreement;  provided,  however,  that the  Trustee  shall  not be
responsible  for the  accuracy  or content  of any  resolution,  certificate,  statement,  opinion,  report,  document,  order or other
instrument furnished hereunder;  provided,  further,  that the Trustee shall not be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date,  the  Trustee  shall  make  monthly  distributions  and the  final  distribution  to the
Certificateholders  from funds in the Distribution  Account and the Adjustable Rate  Supplemental Fund as provided in Sections 6.01 and
10.01 herein.

         (d)      No  provision of this  Agreement  shall be construed  to relieve the Trustee  from  liability  for its own  negligent
action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and  after the  curing  or waiver of all such  Events of
Default which may have  occurred,  the duties and  obligations of the Trustee shall be determined  solely by the express  provisions of
this  Agreement,  the Trustee shall not be liable except for the  performance  of its duties and  obligations as are  specifically  set
forth in this  Agreement,  no implied  covenants  or  obligations  shall be read into this  Agreement  against the Trustee  and, in the
absence  of bad faith on the part of the  Trustee,  the  Trustee  may  conclusively  rely,  as to the truth of the  statements  and the
correctness  of the opinions  expressed  therein,  upon any  certificates  or opinions  furnished to the Trustee and  conforming to the
requirements of this Agreement;

                  (ii)     The Trustee shall not be liable in its individual  capacity for an error of judgment made in good faith by a
Responsible  Officer or Responsible  Officers of the Trustee,  unless it shall be proved that the Trustee was negligent in ascertaining
the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or omitted to be taken by it in
good faith in accordance with the directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund, if such action or non-action  relates to the time,  method and place of conducting  any proceeding for
any remedy available to the Trustee or exercising any trust or other power conferred upon the Trustee under this Agreement;

                  (iv)     The Trustee  shall not be required to take notice or be deemed to have notice or knowledge of any default or
Event of Default unless a Responsible  Officer of the Trustee’s  Corporate  Trust Office shall have actual  knowledge  thereof.  In the
absence of such notice, the Trustee may conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the
name of  Trustee  unless it is  determined  by a court of  competent  jurisdiction  that the  Trustee’s  gross  negligence  or  willful
misconduct was the primary cause of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Trustee  shall  not in any way be liable by reason  of any  insufficiency  in any  Account  held by the
Trustee  or any  Account  held in the name of the  Trustee  unless  it is  determined  by a court of  competent  jurisdiction  that the
Trustee’s gross negligence or willful misconduct was the primary cause of such insufficiency  (except to the extent that the Trustee is
obligor and has defaulted thereon);

                  (vii)    Anything in this  Agreement  to the  contrary  notwithstanding,  in no event shall the Trustee be liable for
special,  indirect or  consequential  loss or damage of any kind  whatsoever  (including but not limited to lost profits),  even if the
Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the  Servicer,  the Depositor or the Custodian  shall be  responsible  for the acts or
omissions of the other,  it being  understood  that this Agreement  shall not be construed to render them partners,  joint venturers or
agents of one another; and

                  (ix)     The Trustee shall not be required to expend or risk its own funds or otherwise incur financial  liability in
the performance of any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable ground for
believing that the repayment of such funds or adequate  indemnity  against such risk or liability is not reasonably  assured to it, and
none of the  provisions  contained in this  Agreement  shall in any event  require the Trustee to perform,  or be  responsible  for the
manner of  performance  of, any of the  obligations  of the Servicer  under this  Agreement,  except  during such time,  if any, as the
Trustee shall be the successor to, and be vested with the rights,  duties,  powers and privileges  of, the Servicer in accordance  with
the terms of this Agreement.

         (e)      All funds  received by the Servicer and the Trustee and  required to be deposited  into any Account  pursuant to this
Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

         (f)      Except for those actions that the Trustee is required to take  hereunder,  the Trustee shall not have any  obligation
or  liability  to take any action or to refrain  from  taking any action  hereunder  in the  absence of written  direction  as provided
hereunder.

         Section 9.02.     Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

         (a)      The Trustee  may rely and shall be  protected  in acting or  refraining  from  acting in reliance on any  resolution,
certificate  of the  Depositor or the Servicer,  certificate  of auditors or any other  certificate,  statement,  instrument,  opinion,
report,  notice,  request,  consent,  order,  appraisal,  bond or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

         (b)      The Trustee  may consult  with  counsel  and any advice of such  counsel or any Opinion of Counsel  shall be full and
complete  authorization  and  protection  with  respect to any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;

         (c)      The  Trustee  shall  not be under any  obligation  to  exercise  any of the  trusts  or  powers  vested in it by this
Agreement,  other than its obligation to give notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation
hereunder or in relation  hereto at the request,  order or direction of any of the  Certificateholders  pursuant to the  provisions  of
this Agreement,  unless such  Certificateholders  shall have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities  which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the Trustee of
the obligation,  upon the occurrence of an Event of Default of which a Responsible  Officer of the Trustee has actual  knowledge (which
has not been cured or waived),  to exercise  such of the rights and powers vested in it by this  Agreement,  and to use the same degree
of care and skill in their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and after the curing or waiver of all Events of Default
which may have  occurred,  the Trustee shall not be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters  stated  in any  resolution,
certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent,  order, approval, bond or other paper or document,
unless requested in writing to do so by Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than
25% of the Trust Fund and provided  that the payment  within a  reasonable  time to the Trustee of the costs,  expenses or  liabilities
likely to be incurred by it in the making of such  investigation is, in the opinion of the Trustee,  reasonably assured to the Trustee,
by the security  afforded to it by the terms of this Agreement.  The Trustee may require  reasonable  indemnity against such expense or
liability  as a  condition  to  taking  any such  action.  The  reasonable  expense  of  every  such  examination  shall be paid by the
Certificateholders requesting the investigation;

         (f)      The Trustee may execute any of the trusts or powers  hereunder  or perform any duties  hereunder  either  directly or
through Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other than the Custodian) to
perform its custodial  functions with respect to the Mortgage Files or paying agent functions under this Agreement  without the express
written consent of the Servicer,  which consent will not be unreasonably  withheld.  The Trustee shall not be liable or responsible for
(i) the  misconduct or negligence of any of the  Trustee’s  agents or attorneys or a custodian or paying agent  appointed  hereunder by
the Trustee with due care and, when  required,  with the consent of the Servicer or (ii) any acts or omissions of the Servicer  (unless
the Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a payment or  transfer  by the
Trustee  under Section  4.02,  to be unclear,  the Trustee may require  prior to such action that it be provided by the Depositor  with
reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement  shall not be construed as a
duty, and the Trustee shall not be accountable for other than its negligence or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be required to give any bond or surety with  respect to the  execution  of the trust  created
hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee  nor the  Servicer  shall  have any duty to conduct  any  affirmative  investigation  as to the
occurrence of any condition  requiring the  repurchase  of any Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage
Loan Purchase Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee  Not  Liable  for  Certificates  or  Mortgage  Loans.  The  recitals  contained  herein  and  in the
Certificates  (other than the signature and  countersignature  of the Trustee on the Certificates)  shall be taken as the statements of
the Depositor,  and the Trustee shall not have any  responsibility  for their  correctness.  The Trustee makes no  representation as to
the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) or
of any Mortgage Loan except as expressly  provided in Sections 2.02 and 2.05 hereof;  provided,  however,  that the foregoing shall not
relieve the Trustee of the  obligation to review the Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee’s  signature and
countersignature  (or  countersignature  of its agent) on the  Certificates  shall be solely in its  capacity  as Trustee and shall not
constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall not be accountable for the use or
application by the Depositor of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the Depositor with respect to the Mortgage  Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be
responsible for the legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement hereto or instrument of further assurance, or the validity,  priority,  perfection
or sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  The Trustee shall not at
any time have any  responsibility or liability for or with respect to the legality,  validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the  maintenance of any such  perfection and priority,  or for or with
respect to the  sufficiency of the Trust Fund or its ability to generate the payments to be distributed  to  Certificateholders,  under
this  Agreement.  The Trustee  shall not have any  responsibility  for filing any  financing  or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to it hereunder or to
record this Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee May Own  Certificates.  The Trustee in its  individual  capacity  or in any  capacity  other than as
Trustee  hereunder  may become the owner or pledgee of any  Certificates  with the same rights it would have if it were not the Trustee
and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee’s  Fees and  Expenses.  The  Trustee  will be  entitled  to all  income and gain  realized  from any
investment  of funds in the  Distribution  Account,  pursuant to Article IV, as  compensation  for the  performance  of its  activities
hereunder.  In  addition,  the  Trustee  will be  entitled to recover  from the  Distribution  Account  pursuant  to  Section 4.04  all
reasonable  out-of-pocket  expenses,  disbursements  and  advances  and the  expenses  of the Trustee in  connection  with any Event of
Default,  any breach of this  Agreement  or any claim or legal  action  (including  any pending or  threatened  claim or legal  action)
incurred or made by or against the Trustee or in connection with the  administration of the trusts hereunder by the Trustee  (including
the reasonable compensation,  expenses and disbursements of its counsel) except any such expense,  disbursement or advance as may arise
from its negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds in the Distribution
Account are insufficient  therefor,  the Trustee shall recover such expenses from the Depositor.  Such  compensation and  reimbursement
obligation shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee.  The  Trustee and any  successor  Trustee  shall  during the entire
duration of this Agreement be a state bank or trust company or a national  banking  association  organized and doing business under the
laws of such state or the United States of America,  authorized under such laws to exercise  corporate trust powers,  having a combined
capital and surplus and undivided  profits of at least  $40,000,000  or, in the case of a successor  Trustee,  $50,000,000,  subject to
supervision  or examination  by federal or state  authority and, in the case of the Trustee,  rated “BBB” or higher by S&P with respect
to their long-term  rating and rated “BBB” or higher by S&P and “Baa2” or higher by Moody’s with respect to any  outstanding  long-term
unsecured  unsubordinated  debt,  and, in the case of a successor  Trustee or successor  Trustee other than  pursuant to  Section 9.10,
rated in one of the two  highest  long-term  debt  categories  of, or  otherwise  acceptable  to, each of the Rating  Agencies.  If the
Trustee  publishes  reports of condition at least  annually,  pursuant to law or to the  requirements  of the aforesaid  supervising or
examining  authority,  then for the purposes of this  Section 9.06 the combined capital and surplus of such corporation shall be deemed
to be its total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition so  published.  In
case at any time the Trustee  shall cease to be eligible in accordance  with the  provisions  of this  Section 9.06,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee,  at its own  expense,  shall at all  times  maintain  and keep in full  force  and
effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery  insurance (which may be collectively  satisfied
by a “Financial  Institution  Bond” and/or a “Bankers’ Blanket Bond”).  All such insurance shall be in amounts,  with standard coverage
and subject to deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act as custodians
for  investor-owned  mortgage pools. A certificate of an officer of the Trustee as to the Trustee’s  compliance with this  Section 9.07
shall be furnished to any Certificateholder upon reasonable written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be discharged  from the Trust hereby  created by giving written notice thereof
to the Depositor  and the Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of  resignation,  the Depositor
shall promptly appoint a successor Trustee,  by written instrument,  in triplicate,  one copy of which instrument shall be delivered to
the resigning  Trustee.  If no successor  Trustee shall have been so appointed and have accepted  appointment  within 30 days after the
giving of such notice of resignation,  the resigning Trustee may petition any court of competent  jurisdiction for the appointment of a
successor Trustee.

         (b)      If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 9.06  and shall
fail to resign after  written  request  therefor by the Depositor or if at any time the Trustee  shall become  incapable of acting,  or
shall be adjudged a bankrupt or insolvent,  or a receiver of the Trustee or of its property  shall be appointed,  or any public officer
shall  take  charge or control of the  Trustee  or of its  property  or affairs  for the  purpose of  rehabilitation,  conservation  or
liquidation,  then the  Depositor  shall  promptly  remove the  Trustee  and  appoint a  successor  Trustee by written  instrument,  in
triplicate, one copy of which instrument shall be delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund may at any time remove the  Trustee  and appoint a successor  Trustee by written  instrument  or  instruments,  in  quintuplicate,
signed by such Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments  shall be delivered to the
Depositor,  the  Servicer  and the Trustee so removed and the  successor  so  appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates shall be responsible for paying any
compensation payable hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

         (d)      No resignation or removal of the Trustee and appointment of a successor  Trustee pursuant to any of the provisions of
this  Section 9.08  shall become effective  except upon  appointment of and acceptance of such appointment by the successor  Trustee as
provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge and deliver to the Depositor
and to its  predecessor  Trustee an instrument  accepting such  appointment  hereunder.  The  resignation or removal of the predecessor
Trustee shall then become  effective  and such  successor  Trustee,  without any further act,  deed or  conveyance,  shall become fully
vested with all the rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally named as
Trustee herein.  The predecessor  Trustee shall,  after its receipt of payment in full of its  outstanding  fees and expenses  promptly
deliver to the  successor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor  and the  predecessor
Trustee  shall  execute and  deliver  such  instruments  and do such other  things as may  reasonably  be  required  for more fully and
certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept appointment as provided in this Section 9.09  unless at the time of such acceptance
such successor Trustee shall be eligible under the provisions of Section 9.06.

         (c)      Upon acceptance of appointment by a successor Trustee as provided in this  Section 9.09,  the successor Trustee shall
mail notice of the  succession  of such Trustee  hereunder to all  Certificateholders  at their  addresses as shown in the  Certificate
Register, to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger or  Consolidation of Trustee.  Any state bank or trust company or national  banking  association into
which the  Trustee  may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company or national
banking  association  resulting from any merger,  conversion or  consolidation to which the Trustee shall be a party, or any state bank
or trust  company or national  banking  association  succeeding to all or  substantially  all of the  corporate  trust  business of the
Trustee shall be the successor of the Trustee  hereunder,  provided  such state bank or trust company or national  banking  association
shall be eligible under the provisions of  Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or
filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any
jurisdiction  in which any part of the Trust or  property  constituting  the same may at the time be  located,  the  Depositor  and the
Trustee  acting jointly shall have the power and shall execute and deliver all  instruments to appoint one or more Persons  approved by
the  Trustee and the  Depositor  to act as  co-trustee  or  co-trustees,  jointly  with the  Trustee,  or separate  trustee or separate
trustees,  of all or any part of the Trust,  and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any
part thereof, and, subject to the other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days  after the  receipt by it of a written
request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No  co-trustee  or separate  trustee  hereunder  shall be required  to meet the terms of  eligibility  as a successor
Trustee under Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or separate  trustee(s)
shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a  co-trustee  or separate  trustee  pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee and  required to be  conferred  on such  co-trustee  shall be
conferred or imposed upon and exercised or performed by the Trustee and such  separate  trustee or  co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or acts are to be performed  (whether as Trustee  hereunder
or as successor to the Servicer  hereunder),  the Trustee shall be  incompetent  or  unqualified  to perform such act or acts, in which
event such rights,  powers,  duties and  obligations  (including  the holding of title to the Trust or any portion  thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have been given to each of the then
separate  trustees and co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate trustee or
co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its
acceptance of the trusts  conferred,  shall be vested with the estates or property  specified in its instrument of appointment,  either
jointly with the Trustee or  separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent not prohibited by law, any separate  trustee or co-trustee may, at any time,  request the Trustee,  its
agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this Agreement on its behalf
and in its name.  If any  separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its
estates,  properties  rights,  remedies  and trusts shall vest in and be  exercised  by the  Trustee,  to the extent  permitted by law,
without the appointment of a new or successor Trustee.

         (g)      No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee under
this  Agreement.  The  Depositor  and the  Trustee  acting  jointly may at any time accept the  resignation  of or remove any  separate
trustee or co-trustee.

         Section 9.12.     Federal Information Returns and Reports to Certificateholders; REMIC Administration.

         (a)      For federal  income tax purposes,  the taxable year of each  2006-AR5  REMIC shall be a calendar year and the Trustee
shall maintain or cause the maintenance of the books of each such 2006-AR5 REMIC on the accrual method of accounting.

         (b)      It is  intended  that the  portion of the Trust Fund  consisting  of the Trust's  interest  in the Cap  Contracts  be
classified  for federal  income tax purposes as a grantor  trust under  subpart E, part I of  subchapter J of chapter 1 of the Code, of
which the Class B-IO  Certificateholders  are owners,  rather than as an association  taxable as a corporation.  The powers granted and
obligations undertaken in this Agreement shall be construed so as to further such intent.

         (c)      The Trustee  shall  prepare,  sign and file or cause to be filed with the  Internal  Revenue  Service all Federal tax
information  returns or elections  required to be made hereunder  with respect to each 2006-AR5  REMIC,  the Trust Fund  (including the
portion of the Trust Fund classified as a grantor trust as noted in Section 9.12(b)) and the  Certificates  containing such information
and at the times and in the manner as may be required by the Code or  applicable  Treasury  regulations,  and the Trustee shall furnish
to each Holder of  Certificates  at any time during the  calendar  year for which such returns or reports are made such  statements  or
information at the times and in the manner as may be required thereby,  including,  without  limitation,  reports relating to mortgaged
property  that is  abandoned  or  foreclosed,  receipt  of  mortgage  interests  in kind in a trade  or  business,  a  cancellation  of
indebtedness,  interest,  original  issue  discount  and market  discount or premium  (assuming a constant  rate of  prepayment  on the
Mortgage  Loans of 25%).  The  Trustee  will  apply for an  Employee  Identification  Number  from the IRS under Form SS-4 or any other
acceptable  method for all tax entities  (including each 2006-AR5 REMIC and the portion of the Trust Fund classified as a grantor turst
as noted in Section  9.12(b)).  In connection  with the  foregoing,  the Trustee shall timely  prepare and file,  and the Trustee shall
upon the written  instruction  of the Trustee  sign,  IRS Form 8811,  which shall provide the name and address of the person who can be
contacted  to obtain  information  required  to be  reported to the holders of regular  interests  in each  2006-AR5  REMIC (the “REMIC
Reporting  Agent”).  The  Trustee  shall make  elections  to treat  each  2006-AR5  REMIC as a REMIC and the  portion of the Trust Fund
consisting of the Trust's  interest in the Cap Contracts as a grantor trust (which  elections  shall apply to the taxable period ending
December 31,  2006 and each calendar year thereafter) in such manner as the Code or applicable Treasury regulations may prescribe,  and
as described by the Trustee.  The Trustee shall sign all tax information  returns filed pursuant to this  Section and any other returns
as may be required by the Code.  The Holder of the largest  percentage  interest in the Class R  Certificates  is hereby  designated as
the “Tax Matters  Person”  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I, REMIC II and REMIC III. The Holder
of the largest  percentage  interest in the Class R-X Certificates is hereby designated as the “Tax Matters Person” (within the meaning
of Treas.
Reg.  §§1.860F-4(d))  for REMIC IV. The Trustee is hereby  designated and appointed as the agent of each such Tax Matters  Person.  Any
Holder of a Residual  Certificate  will by  acceptance  thereof  appoint the Trustee as agent and  attorney-in-fact  for the purpose of
acting as Tax Matters  Person for each 2006-AR5  REMIC during such time as the Trustee does not own any such Residual  Certificate.  In
the event that the Code or  applicable  Treasury  regulations  prohibit the Trustee from  signing tax or  information  returns or other
statements,  or the Trustee from acting as agent for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole
good faith  judgment is necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters  person,
including  designation of the Holder of the largest  percentage  interest in a Residual  Certificate to sign such returns or act as tax
matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such  information  as required in
Section 860D(a)(6)(B)  of the Code to the Internal Revenue Service,  to any Person  purporting to transfer a Residual  Certificate to a
Person other than a transferee  permitted by Section 5.05(b),  and to any regulated  investment company,  real estate investment trust,
common trust fund,  partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding an interest in
a  pass-through  entity  described in  Section 860E(e)(6)  of the Code,  any record  holder of which is not a  transferee  permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a disqualified member).

         (e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee  shall sign,  any state income tax returns
required under Applicable State Law with respect to each 2006- AR5 REMIC or the Trust Fund.

         (f)      The Trustee shall request  certification  acceptable to the Trustee to enable the Trust to make payments on the Class
II-B-IO  Certificates  without  withholding  or  backup  withholding  taxes.  Each  Class  B-IO  Certificateholder  shall  provide  the
appropriate tax  certification  requested  pursuant to this paragraph and to update or replace such form or certification in accordance
with its  terms or its  subsequent  amendments  and  consents  to the  delivery  by the  Trustee  to the Cap  Counterparty  of any such
certification.  Such certification may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any successors to such IRS forms.
Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee which does not comply with these  requirements shall
be deemed null and void under this Agreement.

         (g)      The Trustee,  on behalf of the Trust,  (i) shall  authorize,  execute and deliver a United  States  Internal  Revenue
Service Form W-9 or successor  applicable form, or other appropriate United States tax forms as may be required to prevent  withholding
or backup  withholding  taxes on payments to the Trust under the Cap Contracts,  to the Cap Counterparty on or before the first payment
date under the Cap Contracts and thereafter  prior to the expiration or  obsolescence  of such form and (ii) shall, if requested by the
Cap Counterparty  and permitted to do so by the Class B-IO  Certificateholders,  deliver to the Cap Counterparty  promptly upon receipt
each certification received from the Class B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision  of this  Agreement,  the Trustee  shall  comply  with all federal  withholding
requirements  respecting  payments to  Certificateholders,  that the Trustee  reasonably  believes are  applicable  under the Code. The
consent of  Certificateholders  shall not be  required  for such  withholding.  In the event the  Trustee  withholds  any  amount  from
interest,  original issue  discount or other  payments or advances  thereof to any  Certificateholder  pursuant to federal  withholding
requirements, the Trustee shall, together with its monthly report to such Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust  Fund and the  Depositor  for any  taxes and costs  including,  without
limitation,  any reasonable  attorneys  fees imposed on or incurred by the Trust Fund, the Depositor or the Servicer,  as a result of a
breach of the Trustee’s covenants set forth in this Section 9.12.

                                                               ARTICLE X

                                                              Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

         (a)      Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the Depositor,  the Trustee and the
Servicer  created  hereby,  other than the obligation of the Trustee to make payments to  Certificateholders  as hereinafter set forth,
shall terminate upon:

                  (i)      the  repurchase by or at the direction of the Depositor or its designee of all of the Mortgage Loans in each
of Loan  Group I and Loan  Group II (which  repurchase  of the Group I  Mortgage  Loans  and the Group II  Mortgage  Loans may occur on
separate dates) and all related REO Property  remaining in the Trust at a price (the “Termination  Purchase Price”) equal to the sum of
(a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan Group (other than a Mortgage  Loan related to REO
Property) as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans
unpaid to, but not including,  the first day of the month of repurchase,  (b) the appraised value of any related REO Property, less the
good faith  estimate of the  Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the Outstanding  Principal Balance of the related Mortgage Loan,  together with interest at the applicable  Mortgage Interest Rate
accrued on that balance but unpaid to, but not including,  the first day of the month of  repurchase),  such appraisal to be calculated
by an appraiser mutually agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c) unreimbursed  out-of pocket
costs of the Servicer,  including unreimbursed  servicing advances and the interest portion of any unreimbursed Monthly Advances,  made
on the related  Mortgage  Loans prior to the  exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in
connection  with any  violation of any  predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed
costs and expenses of the Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the making of the final payment or other liquidation,  or any advance with respect thereto,  of
the last Mortgage  Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to any Mortgage Loan;
provided,  however,  that in the event that an advance  has been made,  but not yet  recovered,  at the time of such  termination,  the
Person  having made such advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent
thereto with respect to which such advance was made; or

                  (iii)    the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby  continue  beyond the expiration of 21 years from the death of
the last survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador  of the United States to the Court of St.  James’s,
living on the date of this Agreement.

         (c)      (i) The  right of the  Depositor or its designee to  repurchase  all the assets of a Loan Group  described in Section
10.01(a)(i)  above shall be exercisable only if (i) the Stated  Principal  Balance of the Mortgage Loans in such Loan Group at the time
of any such  repurchase  is less than 10% of the Cut-off  Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2006-AR5  REMIC has been
lost or that a substantial risk exists that such REMIC status will be lost for the  then-current  taxable year. At any time thereafter,
in the case of (i) or (ii) above,  the Depositor may elect to terminate any 2006-AR5  REMIC at any time,  and upon such  election,  the
Depositor or its designee, shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Trustee  shall give notice of any  termination  to the  Certificateholders,  with a copy to the  Servicer and the
Rating  Agencies,  upon which the  Certificateholders  shall  surrender  their  Certificates  to the  Trustee  for payment of the final
distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next  preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon which
final payment of the  Certificates  will be made upon  presentation  and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate
Trust Office of the Trustee therein specified.

         (e)      If the option of the Depositor to repurchase or cause the  repurchase of all the Group I Mortgage  Loans or the Group
II Mortgage Loans and the related assets of each such Loan Group  described in Section  10.01(a)(i)  above is exercised,  the Depositor
and/or its designee shall deliver to the Trustee for deposit in the Distribution  Account,  by the Business Day prior to the applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of the related  Certificates by
the  related  Certificateholders,  the  Trustee  shall  distribute  to such  Certificateholders  from  amounts  then on  deposit in the
Distribution  Account an amount  determined  as follows:  with respect to each  related  Certificate  (other than the Residual
Certificates  and the related  Class XP  Certificates),  the  outstanding  Current  Principal  Amount,  plus with  respect to each such
Certificate (other than the Residual  Certificates and the related Class XP Certificates),  one month’s interest thereon at the
applicable  Pass-Through  Rate;  and with respect to the Residual  Certificates  and the related  Class XP  Certificates,  the
percentage  interest  evidenced  thereby  multiplied by the difference,  if any,  between the above described  repurchase price and the
aggregate  amount to be distributed to the Holders of the Certificates  (other than the Residual  Certificates and the related
Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans are not sufficient to pay all of the related  Certificates
in full (other than the Residual  Certificates and the related Class XP  Certificates),  any such deficiency will be allocated
first,  to the  related  Class B  Certificates,  in  inverse  order of their  numerical  designation,  and then to the  related  Senior
Certificates,  on a pro rata basis.  Upon deposit of the required  repurchase price and following such final  Distribution Date for the
related  Certificates,  the Trustee  shall release  promptly (or cause the  Custodian to release) to Depositor  and/or its designee the
Mortgage Files for the remaining  applicable  Mortgage  Loans,  and the Accounts with respect thereto shall  terminate,  subject to the
Trustee’s  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final  distributions
pursuant to Section  10.01(g).  Any other amounts remaining in the Accounts will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation of all Mortgage Loans or the
disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  the Servicer shall deliver
to the Trustee for deposit in the  Distribution  Account  all  distributable  amounts  remaining  in the  Custodial  Account.  Upon the
presentation and surrender of the Certificates,  the Trustee shall distribute to the remaining  Certificateholders,  in accordance with
their respective  interests,  all  distributable  amounts remaining in the Distribution  Account.  Upon deposit by the Servicer of such
distributable  amounts,  and  following  such final  Distribution  Date,  the Trustee  shall  release  promptly to the Depositor or its
designee the Mortgage Files for the remaining  Mortgage Loans, and the Custodial Account and the Distribution  Account shall terminate,
subject to the Trustee’s  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final
distributions pursuant to this Section  10.01(f).

         (g)      If not all of the Certificateholders  shall surrender their Certificates for cancellation within six months after the
time  specified  in  the  above-mentioned   written  notice,  the  Trustee  shall  give  a  second  written  notice  to  the  remaining
Certificateholders  to surrender their  Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If
within six months after the second notice,  not all the  Certificates  shall have been  surrendered for  cancellation,  the Trustee may
take  appropriate  steps,  or appoint any agent to take  appropriate  steps,  to contact the  remaining  Certificateholders  concerning
surrender  of their  Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject to this
Agreement.

         (h)      The designee of the Depositor,  if it is not an affiliate of the Depositor,  shall be deemed to represent that one of
the  following  will be true and  correct:  (i) the  exercise of the optional  termination  right set forth in Section  10.01 shall not
result in a  non-exempt  prohibited  transaction  under ERISA or Section  4975 of the Code or (ii) such  designee is (A) not a party in
interest  with  respect  to any Plan and (B) is not a "benefit  plan  investor"  (other  than a plan  sponsored  or  maintained  by the
Depositor  or such  designee,  as the case may be,  provided  that no assets of such plan are  invested or deemed to be invested in the
Certificates).  If the holder of the optional  termination right is unable to exercise such option by reason of the preceding sentence,
then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the Depositor to repurchase  the Mortgage Loans
under Section  10.01(a)(i)  above is exercised with respect to all of the Mortgage Loans,  the Trust Fund and each 2006-AR5 REMIC shall
be terminated in  accordance  with the following  additional  requirements,  unless the Trustee has been  furnished  with an Opinion of
Counsel  addressed  to the Trustee  (which  opinion  shall not be at the expense of the  Trustee) to the effect that the failure of the
Trust to  comply  with  the  requirements  of this  Section  10.02  will  not (i)  result  in the  imposition  of taxes on  “prohibited
transactions”  as defined in Section 860F of the Code on each 2006-AR5  REMIC or (ii) cause any 2006-AR5  REMIC to fail to qualify as a
2006-AR5 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final Distribution Date, at the written direction of Depositor,  the Trustee, as
agent for the  respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation  of each 2006-AR5  REMIC in the case of a
termination under Section 10.01(a)(i).  Such plan, which shall be provided to the Trustee by Depositor,  shall meet the requirements of
a “qualified liquidation” under Section 860F of the Code and any regulations thereunder.

                  (ii)     the Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation  period and, at or
prior to the time of making of the final  payment  on the  Certificates,  the  Trustee  shall sell or  otherwise  dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption  of such a plan of complete  liquidation  of any  2006-AR5  REMIC and at or
prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of the assets of the Trust to or at the  direction of the
Depositor, and each 2006-AR5 REMIC, shall terminate at such time.

         (b)      By their  acceptance  of the Residual  Certificates,  the Holders  thereof  hereby  (i) agree to adopt such a plan of
complete  liquidation of the related  2006-AR5 REMIC upon the written  request of the Depositor,  and to take such action in connection
therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as their  attorney-in-fact,  with full power
of  substitution,  for purposes of adopting such a plan of complete  liquidation.  The Trustee shall adopt such plan of  liquidation by
filing the appropriate  statement on the final tax return of each 2006-AR5 REMIC.  Upon complete  liquidation or final  distribution of
all of the assets of the Trust Fund, the Trust Fund and each 2006-AR5 REMIC shall terminate.

                                                              ARTICLE XI

                                                       Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The  parties  intend  that each  2006-AR5  REMIC shall be treated as a REMIC for federal
income tax purposes and that the provisions of this Agreement  should be construed in furtherance of this intent.  Notwithstanding  any
other express or implied  agreement to the contrary,  the Sponsor,  the Servicer,  the Trustee,  the  Depositor,  each recipient of the
related Prospectus  Supplement and, by its acceptance  thereof,  each holder of a Certificate,  agrees and acknowledges that each party
hereto has agreed that each of them and their employees,  representatives and other agents may disclose,  immediately upon commencement
of  discussions,  to any and all persons  the tax  treatment  and tax  structure  of the  Certificates  and the  2006-AR5  REMICs,  the
transactions  described  herein and all materials of any kind  (including  opinions and other tax analyses) that are provided to any of
them  relating to such tax  treatment  and tax  structure  except  where  confidentiality  is  reasonably  necessary to comply with the
securities  laws of any applicable  jurisdiction.  For purposes of this  paragraph,  the terms “tax treatment” and “tax structure” have
the meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This Agreement may be amended from time to time by the Company, the Depositor,  the Servicer and the Trustee, without
notice to or the consent of any of the  Certificateholders to (i) cure any ambiguity,  (ii) correct or supplement any provisions herein
that may be defective or inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in the
Prospectus,  (iv) comply with any  changes in the Code,  (v) to  revise or correct any  provisions  to reflect the  obligations  of the
parties to this  Agreement  as they relate to  Regulation  AB or (iv) make any other  provisions  with  respect to matters or questions
arising under this Agreement  which shall not be  inconsistent  with the provisions of this  Agreement;  provided,  however,  that with
respect to clauses (iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent  Counsel,
addressed to the Trustee,  adversely affect in any material respect the interests of any  Certificateholder;  provided,  further,  that
with respect to clauses (iv) and (vi) of this Section 11.02(a),  the Trustee may request an Opinion of Independent  Counsel,  addressed
to the Trustee (but not at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under this
Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This  Agreement may also be amended from time to time by the Company,  the  Servicer,  the Depositor and the Trustee,
with the consent of the Holders of the Certificates  evidencing not less than 51% of the aggregate  outstanding  Certificate  Principal
Balance of the  Certificates  included in the Loan Group affected  thereby (or, of each Class of Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of each Class affected  thereby,  if such amendment affects only such
Class or Classes) for the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the provisions of this
Agreement  or of  modifying  in any  manner the rights of the  Certificateholders;  provided,  however,  that no such  amendment  shall
(i) reduce  in any manner the  amount  of, or delay the timing of,  payments  received  on  Mortgage  Loans  which are  required  to be
distributed  on any  Certificate  without  the consent of the Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the  Holders  of which are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders of all
Certificates  then  outstanding,  or (iii) cause  any 2006-AR5 REMIC to fail to qualify as a REMIC for federal income tax purposes,  as
evidenced  by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee  other than at the
Trustee’s  expense.  Notwithstanding  any other  provision of this  Agreement,  for purposes of the giving or  withholding  of consents
pursuant to this  Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the Depositor,  the Servicer or
the Trustee or any Affiliate thereof shall be entitled to vote their Fractional  Undivided  Interests with respect to matters affecting
such Certificates.

         (c)      Promptly  after the execution of any such  amendment,  the Trustee shall furnish a copy of such  amendment or written
notification  of the substance of such  amendment to each  Certificateholder  and the Trustee,  and the Trustee shall provide a copy of
such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment under Section  11.02(b) above,  it shall not be necessary for the  Certificateholders  to
approve the particular form of such an amendment.  Rather,  it shall be sufficient if the  Certificateholders  approve the substance of
the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the   authorization  of  the  execution  thereof  by
Certificateholders shall be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior to the execution of any amendment to this Agreement,  the Trustee shall be entitled to receive and rely upon an
Opinion of Counsel  addressed  to the Trustee  stating  that the  execution  of such  amendment  is  authorized  or  permitted  by this
Agreement.  The Trustee may, but shall not be obligated to, enter into any such amendment  which affects the Trustee’s  rights,  duties
or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the  extent  permitted  by  applicable  law,  this  Agreement  is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording  office or elsewhere.  The
Depositor shall effect such recordation,  at the expense of the Trust upon the request in writing of a  Certificateholder,  but only if
such direction is accompanied by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to
the effect that such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required by
law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or the Trust,  nor entitle such
Certificateholder’s  legal  representatives  or heirs to claim an  accounting  or to take any action or  proceeding  in any court for a
partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations  and  liabilities of the parties hereto or any of
them.

         (b)      Except as expressly provided in this Agreement,  no Certificateholders  shall have any right to vote or in any manner
otherwise  control the operation and management of the Trust, or the  obligations of the parties hereto,  nor shall anything herein set
forth,  or contained in the terms of the  Certificates,  be construed so as to establish  the  Certificateholders  from time to time as
partners or members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action
or proceeding in equity or at law upon,  under or with respect to this Agreement  against the Depositor,  the Trustee,  the Servicer or
any successor to any such parties unless (i) such  Certificateholder  previously  shall have given to the Trustee a written notice of a
continuing default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not
less than 51% of the Trust Fund shall have made written  request upon the Trustee to institute  such action,  suit or proceeding in its
own name as Trustee  hereunder and shall have offered to the Trustee such reasonable  indemnity as it may require against the costs and
expenses and  liabilities  to be incurred  therein or thereby,  and  (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the
rights of any other  Certificateholders  or to obtain or seek to obtain priority or preference  over any other such  Certificateholder,
or to enforce any right under this  Agreement,  except in the manner herein  provided and for the equal,  ratable and common benefit of
all  Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand, authorization,  direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by  Certificateholders  may be embodied in and evidenced by one or more  instruments of  substantially  similar tenor
signed by such  Certificateholders  in person or by an agent duly appointed in writing.  Except as herein otherwise expressly provided,
such action  shall become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is expressly
required,  to the Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be sufficient
for any purpose of this  Agreement and  conclusive in favor of the Trustee and the  Depositor,  if made in the manner  provided in this
Section 11.05.

         (b)      The fact and date of the execution by any Person of any such  instrument or writing may be proved by the affidavit of
a witness of such  execution or by a  certificate  of a notary public or other officer  authorized  by law to take  acknowledgments  of
deeds,  certifying  that the  individual  signing such  instrument or writing  acknowledged  to him the execution  thereof.  Where such
execution is by a signer acting in a capacity  other than his or her individual  capacity,  such  certificate  or affidavit  shall also
constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the
authority of the individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on such  Certificates,
except an endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in accordance  with  Section 5.04)  shall be
proved by the Certificate  Register,  and none of the Trustee, the Depositor,  the Servicer nor any successor to any such parties shall
be affected by any notice to the contrary.

         (d)      Any  request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  of the  holder of any
Certificate  shall bind every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration
of transfer or exchange  thereof,  if applicable,  or in lieu thereof with respect to anything done,  omitted or suffered to be done by
the Trustee,  the  Depositor,  the Servicer or any  successor  to any such party in reliance  thereon,  whether or not notation of such
action is made upon such Certificates.

         (e)      In  determining  whether the Holders of the requisite  percentage of  Certificates  evidencing  Fractional  Undivided
Interests have given any request,  demand,  authorization,  direction,  notice, consent or waiver hereunder,  Certificates owned by the
Trustee,  the Depositor,  the Servicer or any Affiliate thereof shall be disregarded,  except as otherwise provided in Section 11.02(b)
and except that,  in  determining  whether the Trustee  shall be protected in relying  upon any such  request,  demand,  authorization,
direction,  notice,  consent or waiver,  only  Certificates  which a Responsible  Officer of the Trustee  actually knows to be so owned
shall be so  disregarded.  Certificates  which have been  pledged in good faith to the  Trustee,  the  Depositor,  the  Servicer or any
Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee the pledgor’s right to
act with respect to such Certificates and that the pledgor is not an Affiliate of the Trustee, the Depositor,  or the Servicer,  as the
case may be.

         Section 11.06.    Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW,
WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and notices  hereunder shall be in writing and shall be deemed given when delivered at
(including delivery by facsimile) or mailed by registered mail, return receipt requested,  postage prepaid, or by recognized  overnight
courier,  to (i) in the case of the Depositor,  383 Madison  Avenue,  New York, New York 10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may  hereafter be furnished to the other parties  hereto in writing;
(ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such other  address as may  hereafter be furnished to the other
parties hereto in writing;  (iii) in the case of the Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice President
- Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other parties hereto
in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas  75067,  Attention:  Bear Stearns  Mortgage
Funding 2006-AR5,  telecopier number:  (214) 626-3751,  or such other address as may hereafter be furnished to the other parties hereto
in writing;  (v) in the case of the Rating Agencies,  Moody’s Investors  Service,  Inc., 99 Church Street, New York, New York 10007 and
Standard & Poor’s, a division of The McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York 10041 or such other address or
telecopy  number as may be furnished to the other parties hereto in writing.  Any notice  delivered to the  Depositor,  the Servicer or
the  Trustee  under  this  Agreement  shall be  effective  only upon  receipt.  Any  notice  required  or  permitted  to be mailed to a
Certificateholder,  unless  otherwise  provided herein,  shall be given by first-class  mail,  postage prepaid,  at the address of such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time  prescribed in this Agreement shall be
conclusively presumed to have been duly given when mailed, whether or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms of this
Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,  agreements,  provisions or terms shall be deemed
severed from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors and Assigns.  The provisions of this Agreement  shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section  headings  herein are for  convenience  of reference
only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be executed in two or more  counterparts  each of which when so executed
and delivered shall be an original but all of which together shall constitute one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and section  headings herein are for convenience of reference only,
and shall not limited or otherwise  affect the meaning  hereof.  The Trustee shall  promptly  provide notice to each Rating Agency with
respect to each of the following of which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer  under this  Agreement  unless the Servicer  complies with the provisions of paragraph (b) of this Section.
The Servicer shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any  Subservicer to hire or
otherwise  utilize the  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this
Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The  Servicer  shall  cause any  Subservicer  used by the  Servicer  (or by any  Subservicer)  for the benefit of the
Depositor to comply with the  provisions  of this Section and with  Sections  3.16 and 3.17 of this  Agreement to the same extent as if
such  Subservicer  were the  Depositor.  The Servicer shall be responsible  for obtaining from each  Subservicer  and delivering to the
Depositor any Annual  Statement of Compliance  required to be delivered by such Subservicer  under Section  3.16(a),  any Assessment of
Compliance  and  Attestation  Report  required to be  delivered by such  Subservicer  under  Section 3.17 and any Annual  Certification
required under Section 3.16(b) as and when required to be delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor  (or any designee of the  Depositor,  such as an
administrator)  a  written  description  (in form and  substance  satisfactory  to the  Depositor)  of the  role and  function  of each
Subcontractor  utilized by the Servicer or any  Subservicer,  specifying  (i) the identity of each such  Subcontractor,  (ii) which (if
any) of such  Subcontractors are “participating in the servicing  function” within the meaning of Item 1122 of Regulation AB, and (iii)
which  elements of the Servicing  Criteria will be addressed in  assessments of compliance  provided by each  Subcontractor  identified
pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  “participating  in the servicing  function”
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the benefit of the Depositor to comply with the  provisions of Sections 3.01 of this  Agreement to the same extent as
if such  Subcontractor  were the Servicer.  The Servicer shall be responsible for obtaining from each  Subcontractor  and delivering to
the Depositor any Assessment of Compliance and Attestation Report and other  certificates  required to be delivered by such Subservicer
and such Subcontractor under Section 3.17, in each case as and when required to be delivered.





--------------------------------------------------------------------------------





         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor


                                                              By: /s/ Baron Silverstein
                                                                  Name:  Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                              By: /s/ Stacey M. Taylor
                                                                  Name: Stacey M. Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By: /s/ William Glasgow, Jr.
                                                                  Name: William Glasgow, Jr.
                                                                  Title: Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By: /s/ Debbie Pratt
     Name: Debbie Pratt
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 29th of December, 2006 before me, a notary public in and for said State,  personally appeared Baron Silverstein,  known
to me to be a Senior  Managing  Director of Structured  Asset Mortgage  Investments II Inc., the  corporation  that executed the within
instrument,  and also known to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such
corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.

                                                              /s/ Michelle Sterling
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                   )
                                    ) ss.:
COUNTY OF HOWARD                    )


         On the 29th of December,  2006 before me, a notary public in and for said State,  personally appeared Stacey Taylor,  known to
me to be a Vice President of Wells Fargo Bank,  National  Association,  the entity that executed the within instrument,  and also known
to me to be the  person  who  executed  it on behalf of said  entity,  and  acknowledged  to me that such  entity  executed  the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.

                                                              /s/ Graham M. Oglesby
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 29th day of December 2006 before me, a notary public in and for said State,  personally  appeared  Debbie Pratt,  known
to me to be Senior Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also known to
me to be the person who executed it on behalf of said  corporation,  and acknowledged to me that such  corporation  executed the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 29th of December,  2006 before me, a notary public in and for said State,  personally  appeared William  Glasgow,  Jr.,
known to me to be Executive Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also
known to me to be the person who executed it on behalf of said corporation,  and acknowledged to me that such corporation  executed the
within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.

                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------










                                                                                                                            EXHIBIT A-1

                                                  FORM OF CLASS [I][II]-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------





Certificate No. 1                                          Variable Pass-Through Rate

Class [I][II]-A-[1][2][3]
[Super][Senior][Support]

                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
December 1, 2006                                           $___________

First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
January 25, 2007                                           of the Cut-off Date: $____________

Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation

Assumed Final Distribution Date:
[December 26, 2036] [January 26, 2037]


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR5

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to the  Class  [I][II]-A-[1][2][3]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four-family  residential  properties (the “Mortgage  Loans”) and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  “Trust  Fund”)  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  “Agreement”),  among SAMI II, as  depositor  (the  “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this Certificate is registered at the close of business on the Business Day immediately  preceding the related  Distribution
Date so long as such  Certificate  remains in  book-entry  form (and  otherwise,  the close of business on the last Business Day of the
month immediately  preceding the month of such Distribution Date), an amount equal to the product of the Fractional  Undivided Interest
evidenced by this  Certificate  and the amount (of interest,  if any) required to be distributed to the Holders of  Certificates of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest
scheduled  maturity date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this Class of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-A-[1][2][3] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT A-2

                                                              [RESERVED]





--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT A-3

                                                  FORM OF CLASS [I][II]-B CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  [UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.]

         EACH BENEFICIAL  OWNER OF A CLASS  [I][II]-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING  OF THAT  CERTIFICATE  OR  INTEREST  THEREIN,  THAT  EITHER  (I) SUCH
CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS  EQUIVALENT  BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN OR  INVESTING  WITH “PLAN
ASSETS”?  OF ANY PLAN,  (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO  ACQUIRE  OR HOLD THE  CERTIFICATE  OR
INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
(“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                                          Variable Pass-Through Rate

Class [I][II]-B-[1][2][3][4][5][6][7][8][9] Subordinate
                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
December 1, 2006                                           $______________

First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
January 25, 2007                                           of the Cut-off Date:     $_____________
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
[December 26, 2036] [January 26, 2037]


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR5

         evidencing    a    fractional    undivided    interest    in   the    distributions    allocable    to   the    Class
         [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of
         adjustable  interest rate mortgage loans secured by first liens on one- to four-family  residential  properties  (the
         “Mortgage Loans”) and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that [Cede & Co.][Bear,  Stearns Securities Corp.] is the registered owner of the Fractional Undivided
Interest  evidenced hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”)  primarily  consisting of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation
(“EMC”) to SAMI II. EMC will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any successors  thereto under
the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off
Date specified above (the “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,
as trustee  (the  “Trustee”),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not
defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by
virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this Certificate is registered at the close of business on the Business Day immediately  preceding the related  Distribution
Date so long as such  Certificate  remains in  book-entry  form (and  otherwise,  the close of business on the last Business Day of the
month immediately  preceding the month of such Distribution Date), an amount equal to the product of the Fractional  Undivided Interest
evidenced by this  Certificate  and the amount  required to be  distributed  to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution Date is the Distribution  Date in the month following the latest scheduled  maturity date
of any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class of  Certificates  will be
reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  Each beneficial owner of a Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificate or any interest therein shall be
deemed to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,  that either (i) such
Certificate  is rated at least  "BBB-" or its  equivalent  by Fitch,  S&P and Moody's,  (ii) it is not a Plan or  investing  with “plan
assets” of any Plan,  (iii)(1) it is an insurance company,  (2) the source of funds used to acquire or hold the Certificate or interest
therein is an “insurance  company general account,” as such term is defined in Prohibited  Transaction Class Exemption  (“PTCE”) 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:______________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_____________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              __________________________________________________
                                                              Signature by or on behalf of assignor



                                                              __________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                            EXHIBIT A-4

                                                FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS [I][II]-A [AND] THE CLASS [I][II]-B [AND THE CLASS
[I]-X] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH IT MAY
RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.


Certificate No. 1                                          Variable Pass-Through Rate

Class [I][II]-B-IO Subordinate

Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
December 1, 2006                                           as of the Cut-off Date:
                                                           $_____________

                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
January 25, 2007                                           $______________

Servicer:
EMC Mortgage Corporation

Assumed Final Distribution Date:                           CUSIP: ____________
[December 26, 2036] [January 26, 2037]


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR5

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class  [I][II]-B-IO  Certificates
         with respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage  loans secured by
         first liens on one- to four-family residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer,  the Trustee or any of their affiliates will have any obligation with respect to any certificate or other obligation  secured
by or payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”) primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the “Mortgage Loans”) sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation (“EMC”) to
SAMI II. EMC will act as servicer  of the  Mortgage  Loans (the  “Servicer,”  which term  includes  any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this Certificate will accrue during the calendar month  immediately  preceding such Distribution Date (as
hereinafter  defined) on the Notional Amount hereof at a per annum rate equal to the  Pass-Through  Rate as set forth in the Agreement.
The  Securities  Administrator  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of  business  on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate  and the amount of interest  required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution Date is the Distribution  Date in the month following the latest scheduled  maturity date
of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in such notice.  The Class  [I][II]-B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s prospective  transferee upon which such Opinion of Counsel is based. None of the Seller, the Securities  Administrator or
the  Trustee is  obligated  to register or qualify the Class of  Certificates  specified  on the face hereof  under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the  Agreement to permit the transfer of such  Certificates
without  registration or  qualification.  Any Holder desiring to effect a transfer of this  Certificate  shall be required to indemnify
the  Trustee,  the Seller and the  Servicer  against any  liability  that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate  will be made unless the Trustee has received either (i) opinion
of counsel for the  benefit of the  Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the
purchase of this  certificate is  permissible  under local law, will not  constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue  Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment hereunder and that neither the Trustee nor the Servicer is liable to the  Certificateholders  for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable with the Trustee upon surrender of this  Certificate for registration of transfer at the offices or agencies  maintained
by the Trustee for such  purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory  to the
Trustee duly  executed by the Holder  hereof or such  Holder’s  attorney  duly  authorized  in writing,  and  thereupon one or more new
Certificates in authorized  denominations  representing a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_______________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:______________________________________________
                                                                                Authorized Signatory



                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                            EXHIBIT A-5

                                                      FORM OF CLASS R CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “RESIDUAL  INTEREST” IN A “REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT” AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No. 1                                          Percentage Interest: 100%

Class R

Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
December 1, 2006                                           Certificate as of the Cut-off Date:
                                                           $_______

                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
January 25, 2007                                           $_______

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
January 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR5

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class R Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of  business  on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amount  required to be distributed to the Holders of  Certificates of the same Class as this  Certificate.
The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest  scheduled  maturity  date of any
Mortgage Loan and is not likely to be the date on which the Current  Principal Amount of this Class of Certificates  will be reduced to
zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder’s
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R  Certificate  will be made unless the Trustee has received  either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named Above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                            EXHIBIT A-6

                                                     FORM OF CLASS R-X CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “RESIDUAL  INTEREST” IN A “REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT” AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.



Certificate No. 1                                          Percentage Interest: 100%

Class R-X

Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
December 1, 2006                                           Certificate as of the Cut-off Date:
                                                           $_______

                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
January 25, 2007                                           $_______

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
January 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR5

         evidencing a fractional undivided interest in the distributions  allocable to the Class R-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four-family  residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of  business  on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amount  required to be distributed to the Holders of  Certificates of the same Class as this  Certificate.
The Assumed  Final  Distribution  Date is the  Distribution  Date in the month  following  the latest  scheduled  maturity  date of any
Mortgage Loan and is not likely to be the date on which the Current  Principal Amount of this Class of Certificates  will be reduced to
zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.


                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder’s
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Trustee has received either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal Revenue Code, as
amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:_______________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.





--------------------------------------------------------------------------------





                                                                                                                            EXHIBIT A-7

                                                     FORM OF CLASS I-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST” IN A “REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986 (THE
“CODE”).

                  EACH BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY
VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST
"BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN OR INVESTING WITH “PLAN ASSETS”?  OF ANY PLAN, (III) (1) IT
IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE COMPANY
GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  (“PTCE”)  95-60,  AND (3) THE  CONDITIONS  IN
SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No. 1                                          Fixed Pass-Through Rate

Class I-X Senior Interest Only

                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
December 1, 2006                                           $__________


First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
January 25, 2007                                           of the Cut-off Date:
                                                           $__________

                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
December 26, 2036


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR5

         evidencing a fractional undivided interest in the distributions  allocable to the Class I-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the “Mortgage Loans”) and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  “Trust  Fund”)  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  “Agreement”),  among SAMI II, as  depositor  (the  “Seller”),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a “Distribution  Date”),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this Certificate is registered at the close of business on the Business Day immediately  preceding the related  Distribution
Date so long as such  Certificate  remains in  book-entry  form (and  otherwise,  the close of business on the last Business Day of the
month immediately  preceding the month of such Distribution Date), an amount equal to the product of the Fractional  Undivided Interest
evidenced by this  Certificate  and the amount  required to be  distributed  to the Holders of  Certificates  of the same Class as this
Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that  purpose and  designated  in such  notice.  Each of the initial
Notional  Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is set forth
above. The principal  balance of the principal  component of this Certificate will be reduced to the extent of distributions  allocable
to principal  hereon and any Realized  Losses  allocable  hereto.  In the event that  interest  accrued on the Notional  Amount of this
Certificate  is reduced as a result of the  allocation  of Net Deferred  Interest on the related  Mortgage  Loans,  as described in the
Agreement, the principal balance of the principal component of this Certificate will increase by the amount of such reduction.

                  Each beneficial  owner of a Class I-X  Certificate or any interest  therein shall be deemed to have  represented,  by
virtue of its  acquisition  or holding of that  Certificate  or interest  therein,  that either (i) such  Certificate is rated at least
"BBB-" or its equivalent by Fitch, S&P and Moody's,  (ii) it is not a Plan or investing with “plan assets” of any Plan,  (iii)(1) it is
an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or interest  therein is an “insurance  company
general  account,” as such term is defined in  Prohibited  Transaction  Class  Exemption  (“PTCE”)  95-60,  and (3) the  conditions  in
Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                                      WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:___________________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                                            EXHIBIT A-8

                                                 FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


Certificate No. 1                                          Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP-[1][2] Certificates as of the Cut-off Date:
                                                           $__________

Class [I][II]-XP-[1][2] Certificate

Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
December 1, 2006

First Distribution Date:
January 25, 2007

Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation

Assumed Final Distribution Date:
[December 26, 2036] [January 26, 2037]


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR5
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR5

         evidencing  a  fractional  undivided  interest  in  the  distributions   allocable  to  the  Class  [I][II]-XP-[1][2]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four- family  residential  properties (the “Mortgage Loans”) and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the “Trust
Fund”)  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”)
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the “Agreement”),  among SAMI II, as depositor (the “Seller”),  EMC and Wells Fargo, National Association,  as trustee
(the “Trustee”),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a “Distribution  Date”),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of  business  on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this Certificate and the amount required to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the “1933 Act”),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
“Institutional  Accredited Investor” within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-XP-[1][2]  Certificate  will be made  unless the Trustee has  received  either (i)
opinion of counsel for the benefit of the Trustee and the  Servicer and which they may rely which is  satisfactory  to the Trustee that
the purchase of this certificate is permissible under local law, will not constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue  Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
“Certificates”).  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by EMC, the Seller,  the Servicer and the  Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust
Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and upon all
future Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation
of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder’s  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
the mailing of the final payment or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage Loan  remaining in the
Trust Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii)
the optional  repurchase  by the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the
Trust in accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance of such  Mortgage
Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the
REMIC status of any REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the then-current taxable year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however,
will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years after the death of certain persons  identified
in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: December 29, 2006                             WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-XP-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:___________________________________________________
                                                                                Authorized Signatory


                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.








--------------------------------------------------------------------------------






                                                                                                         EXHIBIT B

                                                        MORTGAGE LOAN SCHEDULE




   LOAN_SEQ                  Group                                DEAL_INFO                       CURRENT_BALANCE          PAYMENT          STATED_ORIGINAL_TERM             STATED_REM_TERM             CURRENT_NET_COUPON
   16567158         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           518000              2050.42                   360                           360                          7.375
   16606191         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     506528.27             2047.5                    360                           358                           7.5
   16609648               Group 1: MTA                         GR2. 1YR/Other                        529283.87             1335.08                   480                           478                          7.75
   16606161               Group 1: MTA                         GR2. 1YR/Other                        506934.56             1278.44                   480                           478                            8
   16606082         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     270670.81             1009.95                   360                           358                          7.125
   16606088               Group 1: MTA                          GR3. 3YR HARD                        520708.79             1672.53                   360                           358                          8.125
   16606092               Group 1: MTA                          GR3. 3YR HARD                        481217.07             1213.71                   480                           478                          7.875
   16606095               Group 1: MTA                          GR3. 3YR HARD                        304726.18             1286.95                   360                           359                          8.25
   16606097               Group 1: MTA                         GR2. 1YR/Other                        385013.58             970.97                    480                           478                            8
   16606151               Group 1: MTA                          GR3. 3YR HARD                        236622.94             596.74                    480                           478                            8
   16606153               Group 1: MTA                          GR3. 3YR HARD                         300440.1             964.92                    360                           358                          8.25
   16605928         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     949740.51             3839.06                   360                           358                           7.5
   16605938               Group 1: MTA                         GR2. 1YR/Other                        498627.07             1601.76                   360                           358                            8
   16605941               Group 1: MTA                          GR3. 3YR HARD                         200168.7             643.28                    360                           358                           7.5
   16605949         Group 2: Secure Opt ARMs                      GR1. NOPP                          604527.24              2125                     360                           357                          6.875
   16605957               Group 1: MTA                          GR3. 3YR HARD                        270380.15             869.71                    360                           358                          7.875
   16605961               Group 1: MTA                          GR3. 3YR HARD                        261600.93             965.63                    360                           358                          8.25
   16605965         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     312325.26             1397.5                    360                           358                            8
   16606045         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     139392.15              523.5                    360                           358                          7.125
   16606056         Group 2: Secure Opt ARMs                      GR1. NOPP                          443319.63             1512.5                    360                           357                          6.75
   16606005               Group 1: MTA                         GR2. 1YR/Other                        388270.84             1433.2                    360                           358                          8.25
   16606015         Group 2: Secure Opt ARMs                      GR1. NOPP                          369547.67              1265                     360                           357                          6.75
   16605721               Group 1: MTA                          GR3. 3YR HARD                        600506.09             1929.84                   360                           358                           7.5
   16605748               Group 1: MTA                          GR3. 3YR HARD                        345925.92             1044.75                   480                           478                          8.25
   16605754               Group 1: MTA                          GR3. 3YR HARD                        320581.13             808.39                    480                           478                          8.125
   16604567               Group 1: MTA                          GR3. 3YR HARD                        456668.94             1466.68                   360                           358                          8.25
   16605614         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       697740               3045                     360                           359                          7.875
   16605626         Group 2: Secure Opt ARMs                      GR1. NOPP                            429070              1917.08                   360                           358                            8
   16605638               Group 1: MTA                          GR3. 3YR HARD                        196563.69             725.56                    360                           358                          8.25
   16605815               Group 1: MTA                         GR2. 1YR/Other                        264696.84             667.54                    480                           478                            8
   16605822               Group 1: MTA                          GR3. 3YR HARD                        364976.91             1102.29                   480                           478                          8.25
   16605677         Group 2: Secure Opt ARMs                      GR1. NOPP                          1155766.17            3593.75                   360                           358                          6.375
   16605679               Group 1: MTA                          GR3. 3YR HARD                         324435.2             1197.57                   360                           358                          8.25
   16605872               Group 1: MTA                          GR3. 3YR HARD                        359281.96             1326.19                   360                           358                          8.25
   16605895               Group 1: MTA                          GR3. 3YR HARD                        501341.91             1514.13                   480                           478                          8.25
   16605904               Group 1: MTA                          GR3. 3YR HARD                        220626.46             556.28                    480                           478                          8.25
   16605911               Group 1: MTA                          GR3. 3YR HARD                        260381.43             836.26                    360                           358                          8.25
   16605913               Group 1: MTA                          GR3. 3YR HARD                         398534.6             1471.09                   360                           358                          8.25
   16604090               Group 1: MTA                          GR3. 3YR HARD                        293168.68             941.76                    360                           358                            8
   16604092               Group 1: MTA                          GR3. 3YR HARD                        360837.94             910.28                    480                           478                          7.625
   16604097               Group 1: MTA                         GR2. 1YR/Other                        544430.61             1373.29                   480                           478                          7.75
   16604103               Group 1: MTA                          GR3. 3YR HARD                        212811.74             683.48                    360                           358                          8.25
   16604135               Group 1: MTA                          GR3. 3YR HARD                        358618.29             904.21                    480                           478                          8.25
   16604168               Group 1: MTA                          GR3. 3YR HARD                        305669.83              985.5                    360                           359                          8.25
   16604190               Group 1: MTA                         GR2. 1YR/Other                        467788.28             1502.7                    360                           358                            8
   16603955         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     254018.04             1079.45                   360                           358                          7.75
   16603977               Group 1: MTA                            GR1. NOPP                           359142.1             1157.9                    360                           359                            8
   16603991         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     420144.15             1172.81                   360                           357                            6
   16604218               Group 1: MTA                          GR3. 3YR HARD                        276785.93             697.88                    480                           478                          8.25
   16604226               Group 1: MTA                          GR3. 3YR HARD                        395520.21             1270.48                   360                           358                          8.25
   16604265               Group 1: MTA                          GR3. 3YR HARD                         184447.4             465.26                    480                           478                          7.75
   16604269               Group 1: MTA                          GR3. 3YR HARD                        392534.32             1260.83                   360                           358                          8.125
   16604279               Group 1: MTA                         GR2. 1YR/Other                        650480.72             2090.66                   360                           358                          7.375
   16604293               Group 1: MTA                          GR3. 3YR HARD                        568833.26             1826.91                   360                           358                          8.25
   16604061               Group 1: MTA                         GR2. 1YR/Other                        502201.99             1608.2                    360                           357                          7.75
   16604331               Group 1: MTA                          GR3. 3YR HARD                        300315.39             964.92                    360                           358                          7.75
   16604333               Group 1: MTA                          GR3. 3YR HARD                        435526.65             1611.17                   360                           358                          8.25
   16604393               Group 1: MTA                          GR3. 3YR HARD                        352271.74             1132.17                   360                           358                           7.5
   16604399               Group 1: MTA                          GR3. 3YR HARD                         225173.7             720.47                    360                           357                          8.25
   16604404               Group 1: MTA                         GR2. 1YR/Other                        352929.13             890.05                    480                           478                            8
   16603866               Group 1: MTA                          GR3. 3YR HARD                        165699.22             609.87                    360                           357                          7.875
   16603881               Group 1: MTA                          GR3. 3YR HARD                        537787.79             1727.2                    360                           358                          8.25
   16602829               Group 1: MTA                          GR3. 3YR HARD                        312852.78             788.91                    480                           478                          8.25
   16602920               Group 1: MTA                          GR3. 3YR HARD                        758188.87             2444.46                   360                           359                          8.25
   16602930               Group 1: MTA                          GR3. 3YR HARD                        264196.94             849.13                    360                           358                          8.25
   16602668               Group 1: MTA                         GR2. 1YR/Other                        653508.33             1643.56                   480                           477                            8
   16602690               Group 1: MTA                          GR3. 3YR HARD                        650953.54             2090.66                   360                           358                          8.25
   16602997               Group 1: MTA                          GR3. 3YR HARD                        248654.62             627.08                    480                           478                            8
   16603012               Group 1: MTA                          GR3. 3YR HARD                        300854.26             758.57                    480                           478                          8.25
   16603017               Group 1: MTA                          GR3. 3YR HARD                        321668.34             1034.39                   360                           358                          8.25
   16603051         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1867.81                   360                           359                            8
   16602729               Group 1: MTA                          GR3. 3YR HARD                        406068.98             1024.07                   480                           478                            8
   16603088               Group 1: MTA                         GR2. 1YR/Other                        567193.19             1430.41                   480                           478                            8
   16603115               Group 1: MTA                          GR3. 3YR HARD                        428627.87             1376.62                   360                           358                          8.25
   16603121               Group 1: MTA                          GR3. 3YR HARD                        584735.36             1878.37                   360                           358                            8
   16603126               Group 1: MTA                          GR3. 3YR HARD                        958774.07             2417.94                   480                           478                            8
   16602602               Group 1: MTA                          GR3. 3YR HARD                        521480.72             1314.85                   480                           478                          8.25
   16602580               Group 1: MTA                          GR3. 3YR HARD                        508586.86             1633.93                   360                           358                          7.875
   16601350               Group 1: MTA                          GR3. 3YR HARD                        348429.27             1286.27                   360                           358                          8.125
   16601373               Group 1: MTA                          GR3. 3YR HARD                        161231.57             486.94                    480                           478                          8.25
   16601400               Group 1: MTA                          GR3. 3YR HARD                        312888.43             788.91                    480                           478                          8.25
   16601409         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     232158.55             842.19                    360                           357                            7
   16601414               Group 1: MTA                          GR3. 3YR HARD                        374731.41             1132.57                   480                           478                          7.375
   16601418               Group 1: MTA                          GR3. 3YR HARD                        271978.62             874.86                    360                           358                           7.5
   16601421               Group 1: MTA                          GR3. 3YR HARD                        505435.17             1274.39                   480                           478                          8.25
   16601423               Group 1: MTA                          GR3. 3YR HARD                        433230.13             1092.34                   480                           478                          8.25
   16601429               Group 1: MTA                          GR3. 3YR HARD                        240197.62             887.09                    360                           358                          7.625
   16601140               Group 1: MTA                         GR2. 1YR/Other                        420528.84             1350.89                   360                           358                            8
   16601141               Group 1: MTA                         GR2. 1YR/Other                        1191251.08            3827.51                   360                           358                          7.75
   16601146               Group 1: MTA                          GR3. 3YR HARD                        592868.45             1904.11                   360                           358                          8.25
   16601167         Group 2: Secure Opt ARMs                      GR1. NOPP                          208520.96             668.44                    360                           357                           6.5
   16601184               Group 1: MTA                         GR2. 1YR/Other                        280352.56             900.59                    360                           358                            8
   16601217               Group 1: MTA                         GR2. 1YR/Other                        414435.24             1331.59                   360                           358                          7.75
   16601219         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      1400993.75            6259.64                   360                           359                            8
   16601222               Group 1: MTA                          GR3. 3YR HARD                        268380.06             861.99                    360                           358                          8.25
   16601224               Group 1: MTA                          GR3. 3YR HARD                        408598.53             1312.29                   360                           358                          8.25
   16601279               Group 1: MTA                          GR3. 3YR HARD                        612897.81             1968.43                   360                           358                          8.25
   16601294               Group 1: MTA                          GR3. 3YR HARD                        366899.42             1178.49                   360                           358                          8.125
   16600967               Group 1: MTA                          GR3. 3YR HARD                        557198.09             1405.88                   480                           478                          8.25
   16600977               Group 1: MTA                            GR1. NOPP                           292868.3              940.8                    360                           358                            8
   16601029               Group 1: MTA                          GR3. 3YR HARD                        556118.67             1403.35                   480                           478                          7.25
   16601051               Group 1: MTA                          GR3. 3YR HARD                         172942.9             522.32                    480                           478                          8.25
   16600822         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      228569.7             1021.25                   360                           359                            8
   16600044               Group 1: MTA                          GR3. 3YR HARD                        429218.76             1082.22                   480                           478                          8.25
   16600053               Group 1: MTA                          GR3. 3YR HARD                        336447.44             1080.71                   360                           358                          8.125
   16600057               Group 1: MTA                          GR3. 3YR HARD                        472545.27             1518.14                   360                           358                          7.875
   16600905         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              917.08                    360                           359                           6.5
   16599983               Group 1: MTA                          GR3. 3YR HARD                        312425.27             1003.52                   360                           358                          8.125
   16600015               Group 1: MTA                          GR3. 3YR HARD                        641822.42             1618.28                   480                           478                          8.25
   16600021               Group 1: MTA                         GR2. 1YR/Other                        636800.82             2045.63                   360                           358                            8
   16600025               Group 1: MTA                         GR2. 1YR/Other                         653321.6             2098.7                    360                           358                            8
   16600030               Group 1: MTA                          GR3. 3YR HARD                        336956.77              849.6                    480                           478                          8.25
   16600033               Group 1: MTA                          GR3. 3YR HARD                        320263.51             1182.78                   360                           358                          7.625
   16599954               Group 1: MTA                          GR3. 3YR HARD                        324475.31             1042.11                   360                           358                          8.25
   16599898               Group 1: MTA                          GR3. 3YR HARD                        480704.16             1543.87                   360                           358                          8.25
   16599920               Group 1: MTA                         GR2. 1YR/Other                        415008.65             1338.02                   360                           359                            8
   16599543               Group 1: MTA                          GR3. 3YR HARD                        1001466.98            3216.4                    360                           358                          8.25
   16599607               Group 1: MTA                         GR2. 1YR/Other                        440554.04             1415.21                   360                           358                            8
   16599608               Group 1: MTA                          GR3. 3YR HARD                        480644.76             1774.17                   360                           358                          8.25
   16599619               Group 1: MTA                          GR3. 3YR HARD                        261350.58             964.71                    360                           358                          8.25
   16599640               Group 1: MTA                          GR3. 3YR HARD                         308259.8             990.65                    360                           358                           7.5
   16599664               Group 1: MTA                          GR3. 3YR HARD                        290984.65             734.17                    480                           478                           7.5
   16599683               Group 1: MTA                          GR3. 3YR HARD                        156960.55             579.38                    360                           358                          8.25
   16599695               Group 1: MTA                          GR3. 3YR HARD                        330871.06             834.42                    480                           478                            8
   16599723               Group 1: MTA                          GR3. 3YR HARD                        216227.09             694.74                    360                           358                          7.75
   16599741         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     151358.01             490.83                    360                           357                           6.5
   16599788               Group 1: MTA                         GR2. 1YR/Other                         276838.7             892.55                    360                           359                          7.875
   16597825               Group 1: MTA                          GR3. 3YR HARD                        431575.42             1088.17                   480                           478                          8.25
   16596416               Group 1: MTA                          GR3. 3YR HARD                        317983.89             801.76                    480                           478                          8.25
   16596430               Group 1: MTA                          GR3. 3YR HARD                        340968.16             859.71                    480                           478                          8.25
   16596455               Group 1: MTA                          GR3. 3YR HARD                        338896.43             1088.43                   360                           358                          8.25
   16596481               Group 1: MTA                          GR3. 3YR HARD                         364420.5             1170.77                   360                           358                          7.875
   16596520               Group 1: MTA                          GR3. 3YR HARD                         325335.2             1201.26                   360                           358                          7.875
   16596598               Group 1: MTA                          GR3. 3YR HARD                        265188.47              851.7                    360                           358                          8.25
   16596603               Group 1: MTA                         GR2. 1YR/Other                        332876.34             839.48                    480                           478                            8
   16596647               Group 1: MTA                          GR3. 3YR HARD                        551207.45             1770.3                    360                           358                          8.25
   16596665               Group 1: MTA                          GR3. 3YR HARD                        650953.54             2090.66                   360                           358                          8.25
   16596704               Group 1: MTA                          GR3. 3YR HARD                        225302.24             831.64                    360                           358                          8.25
   16596720               Group 1: MTA                          GR3. 3YR HARD                        235344.75             755.85                    360                           358                          8.25
   16596732               Group 1: MTA                          GR3. 3YR HARD                        448098.54             1440.95                   360                           358                          6.75
   16596763         Group 2: Secure Opt ARMs                      GR1. NOPP                          413531.25             1332.03                   360                           359                           6.5
   16596764               Group 1: MTA                         GR2. 1YR/Other                        272717.96             687.77                    480                           478                            8
   16596797               Group 1: MTA                          GR3. 3YR HARD                        304063.38             766.66                    480                           478                          8.25
   16597141               Group 1: MTA                            GR1. NOPP                          532580.38             1711.12                   360                           358                            8
   16597142               Group 1: MTA                          GR3. 3YR HARD                        158565.21             585.48                    360                           358                            8
   16597146               Group 1: MTA                          GR3. 3YR HARD                        692764.31             2225.75                   360                           358                          7.875
   16597196               Group 1: MTA                          GR3. 3YR HARD                        409994.35             1318.72                   360                           358                          8.125
   16597257               Group 1: MTA                          GR3. 3YR HARD                        427581.88             1368.9                    360                           357                          8.25
   16597261               Group 1: MTA                          GR3. 3YR HARD                        168246.46             540.35                    360                           358                          8.25
   16597367               Group 1: MTA                          GR3. 3YR HARD                        249164.98             800.24                    360                           358                          8.25
   16597390               Group 1: MTA                          GR3. 3YR HARD                        352516.38             1132.17                   360                           358                          8.25
   16597403               Group 1: MTA                          GR3. 3YR HARD                        325141.46             1044.69                   360                           358                          7.75
   16597412               Group 1: MTA                          GR3. 3YR HARD                        263949.46             665.52                    480                           478                          8.25
   16597413               Group 1: MTA                          GR3. 3YR HARD                        296842.88             748.45                    480                           478                          8.25
   16597434               Group 1: MTA                          GR3. 3YR HARD                        379355.82             960.85                    480                           479                          8.25
   16597478               Group 1: MTA                          GR3. 3YR HARD                        530612.28             1704.69                   360                           358                          7.875
   16597515         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     515866.87             2293.33                   360                           357                            8
   16596366               Group 1: MTA                          GR3. 3YR HARD                         263748.4             665.01                    480                           478                          8.25
   16597583               Group 1: MTA                          GR3. 3YR HARD                        468686.56             1505.27                   360                           358                          8.25
   16597651               Group 1: MTA                          GR3. 3YR HARD                        408548.03             1508.05                   360                           358                          8.25
   16597658               Group 1: MTA                          GR3. 3YR HARD                        431829.28             1593.98                   360                           358                          8.25
   16597663               Group 1: MTA                          GR3. 3YR HARD                        496727.63             1595.33                   360                           358                          8.25
   16597678               Group 1: MTA                            GR1. NOPP                          437259.22             1404.92                   360                           358                          7.75
   16597698               Group 1: MTA                          GR3. 3YR HARD                        520762.83             1672.53                   360                           358                          8.25
   16597713         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        187668                741                     360                           359                          7.375
   16596407               Group 1: MTA                         GR2. 1YR/Other                        268337.46             861.99                    360                           358                            8
   16597742               Group 1: MTA                          GR3. 3YR HARD                        289874.36             931.47                    360                           358                          7.625
   16597803               Group 1: MTA                          GR3. 3YR HARD                        475373.44             1430.85                   480                           477                            8
   16597819               Group 1: MTA                          GR3. 3YR HARD                        247579.59             627.08                    480                           479                          8.25
   16595372               Group 1: MTA                          GR3. 3YR HARD                        167659.04             620.96                    360                           358                            8
   16595384               Group 1: MTA                          GR3. 3YR HARD                        580779.09             2143.79                   360                           358                          8.25
   16595395               Group 1: MTA                          GR3. 3YR HARD                        584856.74             1878.37                   360                           358                          8.25
   16595450               Group 1: MTA                          GR3. 3YR HARD                        400393.55             1286.56                   360                           358                          7.75
   16595453               Group 1: MTA                          GR3. 3YR HARD                        397982.42             1278.52                   360                           358                          8.25
   16596102               Group 1: MTA                          GR3. 3YR HARD                        657731.54             1658.74                   480                           478                            8
   16596175               Group 1: MTA                         GR2. 1YR/Other                        348510.51             1119.31                   360                           358                          8.25
   16596179               Group 1: MTA                          GR3. 3YR HARD                        316424.46              1168                     360                           358                          8.25
   16595274               Group 1: MTA                          GR3. 3YR HARD                         560023.2             1695.82                   480                           478                          8.125
   16595275               Group 1: MTA                          GR3. 3YR HARD                         175892.3             651.45                    360                           359                          8.25
   16595278               Group 1: MTA                          GR3. 3YR HARD                        266981.14              854.6                    360                           357                            8
   16594960               Group 1: MTA                         GR2. 1YR/Other                        381003.04             960.85                    480                           478                            8
   16594972         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     677073.15              2730                     360                           357                           7.5
   16595023               Group 1: MTA                          GR3. 3YR HARD                        428627.87             1376.62                   360                           358                          8.25
   16595048         Group 2: Secure Opt ARMs                      GR1. NOPP                           365912.5             1178.65                   360                           359                           6.5
   16595071               Group 1: MTA                         GR2. 1YR/Other                        602767.72             1929.84                   360                           357                          7.875
   16595088         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     427199.59             1545.83                   360                           357                            7
   16594839               Group 1: MTA                          GR3. 3YR HARD                        467201.34             1173.25                   480                           477                            8
   16594857               Group 1: MTA                          GR3. 3YR HARD                        225239.94              723.4                    360                           358                          8.25
   16594862               Group 1: MTA                          GR3. 3YR HARD                        281888.56             1040.85                   360                           358                          7.875
   16591529               Group 1: MTA                          GR3. 3YR HARD                         400409.1             1009.59                   480                           478                          8.25
   16591384         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     277384.24             1006.25                   360                           358                            7
   16591535         Group 2: Secure Opt ARMs                      GR1. NOPP                            244610               762.5                    360                           359                          6.375
   16591542               Group 1: MTA                          GR3. 3YR HARD                        328481.15             1054.98                   360                           358                          8.25
   16591547               Group 1: MTA                          GR3. 3YR HARD                        388521.19             1434.12                   360                           358                          8.25
   16591640               Group 1: MTA                         GR2. 1YR/Other                        317916.83             1021.37                   360                           358                          7.875
   16591436               Group 1: MTA                         GR2. 1YR/Other                        607764.31             1952.35                   360                           358                            8
   16591452               Group 1: MTA                          GR3. 3YR HARD                         877902.9             2830.43                   360                           359                          8.25
   16591649               Group 1: MTA                          GR3. 3YR HARD                        390523.85             1441.52                   360                           358                          8.25
   16591651               Group 1: MTA                          GR3. 3YR HARD                        408548.03             1508.05                   360                           358                          8.25
   16591654               Group 1: MTA                         GR2. 1YR/Other                        232588.24             586.63                    480                           478                          7.875
   16591657               Group 1: MTA                          GR3. 3YR HARD                         489389.6             1233.94                   480                           478                          8.25
   16591667         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     536016.24             2161.25                   360                           357                           7.5
   16591691               Group 1: MTA                         GR2. 1YR/Other                        356360.06             1140.69                   360                           357                            8
   16591692               Group 1: MTA                          GR3. 3YR HARD                        301942.31             969.74                    360                           358                          8.25
   16594668         Group 2: Secure Opt ARMs                      GR1. NOPP                          166244.47             515.63                    360                           357                          6.375
   16594704               Group 1: MTA                         GR2. 1YR/Other                        182565.94             599.54                    360                           358                          7.75
   16594713               Group 1: MTA                          GR3. 3YR HARD                        1027896.59            3784.91                   360                           357                          7.702
   16594717               Group 1: MTA                          GR3. 3YR HARD                        108113.53             347.37                    360                           358                          7.75
   16591305               Group 1: MTA                          GR3. 3YR HARD                        1401589.46            5174.67                   360                           358                            8
   16671356         Group 2: Secure Opt ARMs                      GR1. NOPP                            433500              1580.47                   360                           360                            7
   16671498         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           204000              850.01                    360                           360                          7.625
   16671499         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     244256.45             889.59                    360                           359                            7
   16671506         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     525309.99             2347.09                   360                           359                            8
   16671511         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         278694.99             984.59                    360                           359                          6.875
   16671331               Group 1: MTA                          GR3. 3YR HARD                          221870              715.33                    360                           359                          8.125
   16671333         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      280901.5             1021.57                   360                           359                            7
   16671396         Group 2: Secure Opt ARMs                      GR1. NOPP                          613529.99             2358.76                   360                           359                          7.25
   16671405         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288000              1080.01                   360                           360                          7.125
   16671408               Group 1: MTA                         GR2. 1YR/Other                          494800              1251.14                   480                           480                          0.625
   16671416         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     236509.79             835.56                    360                           359                          6.875
   16671419         Group 2: Secure Opt ARMs                      GR1. NOPP                            293920              1040.97                   360                           360                          6.875
   16671423         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         601499.99             2687.51                   360                           359                            8
   16671427         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292750              1036.83                   360                           360                          6.875
   16671315               Group 1: MTA                          GR3. 3YR HARD                        311256.48             1003.52                   360                           360                          0.625
   16671321               Group 1: MTA                          GR3. 3YR HARD                        383477.15             1162.85                   480                           479                          7.875
   16671324               Group 1: MTA                          GR3. 3YR HARD                        319237.42             1029.25                   360                           359                            8
   16671458               Group 1: MTA                          GR3. 3YR HARD                        178437.12             660.88                    360                           359                          8.125
   16671326               Group 1: MTA                          GR3. 3YR HARD                        454913.32             1466.68                   360                           359                          8.125
   16397106               Group 1: MTA                         GR2. 1YR/Other                        1714097.02            4729.26                   480                           477                          7.625
   16394001         Group 2: Secure Opt ARMs                      GR1. NOPP                          180809.97             876.35                    360                           356                           8.5
   16394010               Group 1: MTA                          GR3. 3YR HARD                        385771.33             1235.1                    360                           357                          7.875
   16591187               Group 1: MTA                          GR3. 3YR HARD                        656771.17             1648.62                   480                           477                          8.25
   16586081               Group 1: MTA                          GR3. 3YR HARD                        370652.44             934.56                    480                           478                          8.25
   16586099               Group 1: MTA                          GR3. 3YR HARD                        650953.54             2090.66                   360                           358                          8.25
   16586103         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     536408.67             2006.52                   360                           359                          7.125
   16586106         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     603010.47             2687.5                    360                           358                            8
   16591039               Group 1: MTA                          GR3. 3YR HARD                        316332.22             1016.38                   360                           358                          7.75
   16586056         Group 2: Secure Opt ARMs                      GR1. NOPP                           291727.5               970                     360                           359                          6.625
   16585848               Group 1: MTA                          GR3. 3YR HARD                        280410.76             900.59                    360                           358                          8.25
   16585819               Group 1: MTA                          GR3. 3YR HARD                        248260.72             797.67                    360                           358                          7.75
   16585690         Group 2: Secure Opt ARMs                      GR1. NOPP                          306294.28              1140                     360                           357                          7.125
   16585602               Group 1: MTA                          GR3. 3YR HARD                        516542.48             1659.66                   360                           358                          7.75
   16585630         Group 2: Secure Opt ARMs                      GR1. NOPP                          383571.33             1189.69                   360                           357                          6.375
   16585528         Group 2: Secure Opt ARMs                      GR1. NOPP                          402006.66             1666.67                   360                           358                          7.625
   16585563               Group 1: MTA                          GR3. 3YR HARD                         330939.7             834.42                    480                           478                          8.25
   16585566               Group 1: MTA                          GR3. 3YR HARD                        428361.23             1082.22                   480                           478                          7.75
   16585412               Group 1: MTA                          GR3. 3YR HARD                        268226.06             861.99                    360                           358                           7.5
   16585415         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       518589              2311.25                   360                           358                            8
   16575416               Group 1: MTA                          GR3. 3YR HARD                        200268.64             739.24                    360                           358                          8.25
   16572165               Group 1: MTA                          GR3. 3YR HARD                        418999.11             1350.89                   360                           359                          8.25
   16572167         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       366915               1220                     360                           359                          6.625
   16574921               Group 1: MTA                          GR3. 3YR HARD                        144181.32             463.16                    360                           358                            8
   16574981               Group 1: MTA                          GR3. 3YR HARD                        474051.13             1992.08                   360                           357                          7.875
   16571813               Group 1: MTA                          GR3. 3YR HARD                        497386.26             1592.12                   360                           357                            8
   16571863               Group 1: MTA                          GR3. 3YR HARD                        340398.08             1093.57                   360                           358                          8.25
   16571875         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     273364.18             991.67                    360                           358                            7
   16571980         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       118592              503.96                    360                           358                          7.75
   16570679         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     145023.94             616.28                    360                           358                          7.75
   16570713         Group 2: Secure Opt ARMs                      GR1. NOPP                          421251.74             1353.51                   360                           358                           6.5
   16570806               Group 1: MTA                          GR3. 3YR HARD                        392575.06             1260.83                   360                           358                          8.25
   16570815               Group 1: MTA                          GR3. 3YR HARD                        422311.78             1065.03                   480                           478                            8
   16570823               Group 1: MTA                         GR2. 1YR/Other                        651715.72             1643.56                   480                           478                            8
   16570845               Group 1: MTA                          GR3. 3YR HARD                        548803.93             1762.58                   360                           358                          8.25
   16571517               Group 1: MTA                          GR3. 3YR HARD                        278791.62             702.94                    480                           478                          8.25
   16571555               Group 1: MTA                          GR3. 3YR HARD                         448657.2             1440.95                   360                           358                          8.25
   16569287               Group 1: MTA                          GR3. 3YR HARD                        205450.14             515.83                    480                           477                          8.125
   16569320               Group 1: MTA                          GR3. 3YR HARD                        335899.08             1014.47                   480                           478                          8.25
   16569400               Group 1: MTA                          GR3. 3YR HARD                        577460.49             1456.45                   480                           478                          7.875
   16570583         Group 2: Secure Opt ARMs                      GR1. NOPP                          307936.79              1149                     360                           358                          7.125
   16567852               Group 1: MTA                         GR2. 1YR/Other                         462044.2             1479.54                   360                           357                            8
   16568790               Group 1: MTA                          GR3. 3YR HARD                        503317.32             1621.06                   360                           358                          7.625
   16568979               Group 1: MTA                          GR3. 3YR HARD                         288422.5             926.32                    360                           358                          8.25
   16569061               Group 1: MTA                          GR3. 3YR HARD                        142549.72             458.01                    360                           358                          7.75
   16569079               Group 1: MTA                          GR3. 3YR HARD                         616664.7             1981.77                   360                           358                           7.5
   16567645               Group 1: MTA                         GR2. 1YR/Other                        556117.35             2058.49                   360                           358                            8
   16567462               Group 1: MTA                          GR3. 3YR HARD                        239992.96             771.94                    360                           358                          8.25
   16567406               Group 1: MTA                          GR3. 3YR HARD                         173707.5              731.9                    360                           358                          7.625
   16590829               Group 1: MTA                          GR3. 3YR HARD                        885415.07             2862.6                    360                           359                          7.75
   16590850               Group 1: MTA                         GR2. 1YR/Other                        235984.76             758.07                    360                           358                            8
   16590725               Group 1: MTA                          GR3. 3YR HARD                        244307.23              784.8                    360                           358                            8
   16590904               Group 1: MTA                          GR3. 3YR HARD                          404800               1302                     360                           360                          0.625
   16590729         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     578091.62             2642.98                   360                           359                          8.125
   16590912               Group 1: MTA                          GR3. 3YR HARD                        355526.98             1316.77                   360                           359                          8.125
   16590756               Group 1: MTA                          GR3. 3YR HARD                        473472.01             1515.57                   360                           358                            8
   16593658               Group 1: MTA                          GR3. 3YR HARD                        212288.97             681.88                    360                           358                          8.125
   16594365               Group 1: MTA                          GR3. 3YR HARD                        283323.21             913.46                    360                           359                          8.125
   16593662               Group 1: MTA                          GR3. 3YR HARD                        548746.98             1762.58                   360                           358                          8.125
   16593665               Group 1: MTA                         GR2. 1YR/Other                         496006.4             1608.2                    360                           358                            8
   16593700               Group 1: MTA                          GR3. 3YR HARD                        424481.37             1567.19                   360                           358                            8
   16594479         Group 2: Secure Opt ARMs                      GR1. NOPP                            599200              2621.51                   360                           360                          7.875
   16568645               Group 1: MTA                            GR1. NOPP                          701195.43             2253.89                   360                           358                          7.25
   16568660         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           551840              1954.44                   360                           360                          6.875
   16569960               Group 1: MTA                          GR3. 3YR HARD                         147647.3             476.03                    360                           359                          7.625
   16569736               Group 1: MTA                          GR3. 3YR HARD                        423422.69             1283.98                   480                           479                          7.75
   16569765               Group 1: MTA                          GR3. 3YR HARD                        275520.44             887.73                    360                           358                          8.125
   16569769         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     628774.17              2355                     360                           358                          7.125
   16569771               Group 1: MTA                          GR3. 3YR HARD                        418293.76             1552.4                    360                           358                          7.625
   16571219               Group 1: MTA                          GR3. 3YR HARD                        293603.32             740.36                    480                           478                          8.125
   16571422               Group 1: MTA                          GR3. 3YR HARD                        107054.72              395.5                    360                           358                          7.25
   16571426               Group 1: MTA                          GR3. 3YR HARD                        213490.02             688.31                    360                           359                          7.375
   16571234               Group 1: MTA                         GR2. 1YR/Other                        565488.71             1426.11                   480                           478                            8
   16571238               Group 1: MTA                         GR2. 1YR/Other                        296372.72             952.05                    360                           358                            8
   16571246               Group 1: MTA                          GR3. 3YR HARD                        199523.39             643.28                    360                           358                            8
   16571257               Group 1: MTA                         GR2. 1YR/Other                        237931.64             767.11                    360                           359                          7.75
   16574630               Group 1: MTA                          GR3. 3YR HARD                        335622.06             1078.14                   360                           358                            8
   16574710               Group 1: MTA                          GR3. 3YR HARD                        279332.73              900.6                    360                           359                          7.75
   16574719               Group 1: MTA                          GR3. 3YR HARD                        215413.75             694.75                    360                           359                          8.125
   16574771         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550              779.17                    360                           359                          6.875
   16574577               Group 1: MTA                         GR2. 1YR/Other                        216271.98             694.74                    360                           358                            8
   16574808         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           287981              1109.93                   360                           360                          7.25
   16585267               Group 1: MTA                            GR1. NOPP                          578058.39             1464.14                   480                           479                          7.75
   16585374               Group 1: MTA                         GR2. 1YR/Other                        296572.75             747.93                    480                           478                            8
   16590789         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         371735.02             1583.66                   360                           359                          7.75
   16585170               Group 1: MTA                          GR3. 3YR HARD                        248338.04             797.67                    360                           358                          8.125
   16585306         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         363356.12             1132.66                   360                           359                          6.375
   16567213               Group 1: MTA                            GR1. NOPP                          391065.84             1260.83                   360                           359                            8
   16567232               Group 1: MTA                          GR3. 3YR HARD                        347410.06             879.94                    480                           479                          8.125
   16568457         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         485624.55             2214.67                   360                           358                          8.125
   16568588               Group 1: MTA                         GR2. 1YR/Other                         618522.5             1994.17                   360                           359                          7.75
   16568467               Group 1: MTA                            GR1. NOPP                          437902.04             1415.21                   360                           358                          7.875
   16568597               Group 1: MTA                          GR3. 3YR HARD                        331230.61             1398.89                   360                           359                          7.75
   16568618               Group 1: MTA                          GR3. 3YR HARD                        395744.86             1667.45                   360                           358                          7.625
   16562107               Group 1: MTA                          GR3. 3YR HARD                         99790.4              369.62                    360                           358                          7.25
   16562282               Group 1: MTA                          GR3. 3YR HARD                        519118.47             1314.86                   480                           479                           7.5
   16562139               Group 1: MTA                          GR3. 3YR HARD                        233245.02             588.65                    480                           478                          7.125
   16564223         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           332000              1245.01                   360                           360                          7.125
   16564277               Group 1: MTA                         GR2. 1YR/Other                        390666.78             1259.55                   360                           359                           7.5
   16564147         Group 2: Secure Opt ARMs                      GR1. NOPP                          542709.56              2475                     360                           358                          8.125
   16548880               Group 1: MTA                          GR3. 3YR HARD                        482555.56             1222.25                   480                           479                          8.125
   16548916         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         457941.99             2426.76                   360                           359                            9
   16551236               Group 1: MTA                         GR2. 1YR/Other                        287023.13             728.23                    480                           480                          0.625
   16551243               Group 1: MTA                          GR3. 3YR HARD                        377813.01             1209.36                   360                           357                            8
   16545646               Group 1: MTA                          GR3. 3YR HARD                        400503.66             1286.56                   360                           358                            8
   16548378               Group 1: MTA                          GR3. 3YR HARD                        643462.93             2074.57                   360                           360                          0.625
   16564743         Group 2: Secure Opt ARMs                      GR1. NOPP                            249422              1114.42                   360                           359                            8
   16564769               Group 1: MTA                          GR3. 3YR HARD                        319237.42             1029.25                   360                           359                          8.25
   16564569               Group 1: MTA                          GR3. 3YR HARD                        408428.94             1312.29                   360                           358                          7.75
   16544993               Group 1: MTA                         GR2. 1YR/Other                        648889.22             2093.49                   360                           358                          7.75
   16544945               Group 1: MTA                          GR3. 3YR HARD                         362856.3             1165.63                   360                           358                            8
   16539875               Group 1: MTA                          GR3. 3YR HARD                        268347.71             858.97                    360                           357                            8
   16543479               Group 1: MTA                          GR3. 3YR HARD                        252515.19             808.63                    360                           357                          7.75
   16467873               Group 1: MTA                          GR3. 3YR HARD                        412622.96             1338.02                   360                           358                          8.125
   16467880               Group 1: MTA                          GR3. 3YR HARD                        268192.83             990.58                    360                           358                           7.5
   16539843               Group 1: MTA                          GR3. 3YR HARD                        555422.51             1788.32                   360                           358                          8.125
   16422278               Group 1: MTA                          GR3. 3YR HARD                        541406.14             1749.72                   360                           358                          8.125
   16418792               Group 1: MTA                          GR3. 3YR HARD                        493971.61             1582.47                   360                           357                          8.125
   16419786               Group 1: MTA                         GR2. 1YR/Other                        419797.21             1353.46                   360                           359                            8
   16419849               Group 1: MTA                          GR3. 3YR HARD                        411018.17             1325.16                   360                           359                            8
   16406700               Group 1: MTA                          GR3. 3YR HARD                        283423.61             1049.72                   360                           359                          7.375
   16564460               Group 1: MTA                          GR3. 3YR HARD                        164223.55             527.49                    360                           358                          8.125
   16406740               Group 1: MTA                            GR1. NOPP                          2426600.28            9319.16                   360                           359                          1.875
   16562634         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     278084.26             1207.5                    360                           357                          7.875
   16562931               Group 1: MTA                          GR3. 3YR HARD                        155528.14             572.45                    360                           357                            8
   16401632               Group 1: MTA                          GR3. 3YR HARD                        225080.09             720.47                    360                           357                            8
   16403748               Group 1: MTA                          GR3. 3YR HARD                        697240.07             2231.37                   360                           357                          8.125
   16552079         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     1226093.91             4575                     360                           358                          7.125
   16552116               Group 1: MTA                          GR3. 3YR HARD                        154162.65             465.59                    480                           478                          8.25
   16551817               Group 1: MTA                          GR3. 3YR HARD                        258611.92             781.29                    480                           478                          7.875
   16551741               Group 1: MTA                          GR3. 3YR HARD                         582893.6             1466.57                   480                           477                          6.875
   16549876               Group 1: MTA                          GR3. 3YR HARD                        367123.04             1183.63                   360                           359                          8.125
   16400113               Group 1: MTA                          GR3. 3YR HARD                        437389.36             1399.78                   360                           357                          8.125
   16550100               Group 1: MTA                          GR3. 3YR HARD                        328481.17             1054.98                   360                           358                          8.25
   16550124               Group 1: MTA                         GR2. 1YR/Other                         569032.3             1436.22                   480                           478                            8
   16551524         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       473180              1868.33                   360                           359                          7.375
   16396962         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          246935.8             1257.26                   360                           359                          8.75
   16394339               Group 1: MTA                          GR3. 3YR HARD                        549423.24             1385.45                   480                           478                          8.125
   16394485               Group 1: MTA                          GR3. 3YR HARD                        362118.32             905.22                    480                           476                          8.125
   16776929         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        248620              955.83                    360                           359                          7.25
   16778385         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       497240               2015                     360                           359                           7.5
   16778393         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300              1841.67                   360                           359                          6.875
   16776601         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      167818.5             680.06                    360                           359                           7.5
   16776602         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       129122              523.25                    360                           359                           7.5
   16776819         Group 2: Secure Opt ARMs                      GR1. NOPP                          467735.12             2084.6                    360                           358                            8
   16776853         Group 2: Secure Opt ARMs                      GR1. NOPP                          423405.88             1759.79                   360                           359                          7.625
   16775609         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180450                675                     360                           359                          7.125
   16776453         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820              1161.67                   360                           359                          6.875
   16776454         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       542152              2253.33                   360                           359                          7.625
   16776458         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     123908.99             476.38                    360                           359                          7.25
   16776459         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       332028              1345.5                    360                           359                           7.5
   16776460         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       124310              477.92                    360                           359                          7.25
   16776463         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256640                960                     360                           359                          7.125
   16776464         Group 2: Secure Opt ARMs                      GR1. NOPP                            401000              1458.33                   360                           359                            7
   16776466         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      336799.9             1224.85                   360                           359                            7
   16776467         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       228570                855                     360                           359                          7.125
   16776468         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090              1771.25                   360                           359                           7.5
   16776469         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      357090.5             1298.65                   360                           359                            7
   16776471         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500              791.67                    360                           359                          7.375
   16776472         Group 2: Secure Opt ARMs                      GR1. NOPP                            641600              2733.33                   360                           359                          7.75
   16776473         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176440                605                     360                           359                          6.75
   16776474         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     278996.75             1072.62                   360                           359                          7.25
   16776477         Group 2: Secure Opt ARMs                      GR1. NOPP                            160400                600                     360                           359                          7.125
   16776478         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       392980              1633.33                   360                           359                          7.625
   16776479         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       194084              746.17                    360                           359                          7.25
   16776480         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       283106              1000.17                   360                           359                          6.875
   16776481         Group 2: Secure Opt ARMs                      GR1. NOPP                           433681.5             1757.44                   360                           359                           7.5
   16776484         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     166807.98              641.3                    360                           359                          7.25
   16776486         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      117813.8             489.67                    360                           359                          7.625
   16776487         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     248133.79             825.05                    360                           359                          6.625
   16776488         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1251.25                   360                           359                           7.5
   16776490         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       142756              563.67                    360                           359                          7.375
   16776492         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       72982               265.42                    360                           359                            7
   16776493         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      427428.9             1820.93                   360                           358                          7.75
   16776495         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      60350.5              219.48                    360                           359                            7
   16776496         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176440                660                     360                           359                          7.125
   16776498         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       127117              396.25                    360                           359                          6.375
   16776500         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       123508              397.83                    360                           359                           6.5
   16776501         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       356890              1409.17                   360                           359                          7.375
   16776503         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176440              678.33                    360                           359                          7.25
   16776504         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      215537.5             716.67                    360                           359                          6.625
   16776507         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     258281.11             1017.26                   360                           358                          7.375
   16776511         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     582909.21             2235.42                   360                           358                          7.25
   16776512         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1264.17                   360                           359                          7.75
   16776513         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       407416               1651                     360                           359                           7.5
   16776514         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     101001.87             346.33                    360                           359                          6.75
   16776516         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        89022                351.5                    360                           359                          7.375
   16776517         Group 2: Secure Opt ARMs                      GR1. NOPP                          282940.59             970.18                    360                           359                          6.75
   16776520         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550              870.83                    360                           359                          7.375
   16776523         Group 2: Secure Opt ARMs                      GR1. NOPP                          214498.92             802.36                    360                           359                          7.125
   16776524         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       882200              3758.33                   360                           359                          7.75
   16776536         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       291928              1152.67                   360                           359                          7.375
   16776540         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256138.75             878.28                    360                           359                          6.75
   16776543         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      94485.63              333.8                    360                           359                          6.875
   16776549         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650                975                     360                           359                          7.125
   16776551         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              1604.17                   360                           359                            7
   16776564         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       153984                544                     360                           359                          6.875
   16776582         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       84210                297.5                    360                           359                          6.875
   16776583         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       244610              838.75                    360                           359                          6.75
   16776584         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     273080.99             993.13                    360                           359                            7
   16776585         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       228570                855                     360                           359                          7.125
   16776589         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226164                893                     360                           359                          7.375
   16775307         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       72982               265.42                    360                           359                            7
   16775314         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      77192.5              280.73                    360                           359                            7
   16775325         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      68771.5               250.1                    360                           359                            7
   16775330         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      66666.25             242.45                    360                           359                            7
   16775336         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      63859.25             232.24                    360                           359                            7
   16775344         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      69473.25             245.44                    360                           359                          6.875
   16775347         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       396990              1567.5                    360                           359                          7.375
   16775351         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388970              1616.67                   360                           359                          7.625
   16775353         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900              1237.5                    360                           359                          6.75
   16775393         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1506.67                   360                           359                          6.625
   16775533         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500              791.67                    360                           359                          7.375
   16775569         Group 2: Secure Opt ARMs                      GR1. NOPP                            589871              2451.67                   360                           359                          7.625
   16775596         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256448.82               960                     360                           358                          7.125
   16774975         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1418.33                   360                           359                          7.25
   16768128         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       414634              1637.17                   360                           359                          7.375
   16768244         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      225562.5             820.31                    360                           359                            7
   16771034         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       469170               1755                     360                           359                          7.125
   16771113         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     290174.21              1170                     360                           357                           7.5
   16771122         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     390121.88             1411.67                   360                           357                            7
   16771133         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     502765.55             1819.27                   360                           357                            7
   16771735         Group 2: Secure Opt ARMs                      GR1. NOPP                            406614              1732.25                   360                           359                          7.75
   16771737         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       469170              1657.5                    360                           359                          6.875
   16767953         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       557390               2085                     360                           359                          7.125
   16767971         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     288499.86             1106.38                   360                           358                          7.25
   16767977         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      498242.5             1863.75                   360                           359                          7.125
   16767984         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        785960               3430                     360                           359                          7.875
   16768044         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      267226.4             1138.43                   360                           359                          7.75
   16768101         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       183658                687                     360                           359                          7.125
   16768105               Group 1: MTA                         GR2. 1YR/Other                          146000              539.64                    360                           360                          1.625
   16768111         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      350313.6             1128.4                    360                           359                           6.5
   16731684         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256539.75             959.63                    360                           359                          7.125
   16731778         Group 2: Secure Opt ARMs                      GR1. NOPP                           977437.5             3960.94                   360                           359                           7.5
   16731787         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300               1950                     360                           359                          7.125
   16731790         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       435085              1537.08                   360                           359                          6.875
   16731805         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       302354              1193.83                   360                           359                          7.375
   16731816         Group 2: Secure Opt ARMs                      GR1. NOPP                            589470              2327.5                    360                           359                          7.375
   16731825         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       254635               952.5                    360                           359                          7.125
   16731849         Group 2: Secure Opt ARMs                      GR1. NOPP                           369521.5             1343.85                   360                           359                            7
   16731855         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1648.33                   360                           359                            8
   16728509         Group 2: Secure Opt ARMs                      GR1. NOPP                            208520              628.33                    360                           359                          6.25
   16728597         Group 2: Secure Opt ARMs                      GR1. NOPP                            311978              1037.33                   360                           359                          6.625
   16728716         Group 2: Secure Opt ARMs                      GR1. NOPP                            529320               1705                     360                           359                           6.5
   16728902         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          299747.5             965.52                    360                           359                           6.5
   16729355         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2437.5                    360                           359                          7.125
   16729358         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2437.5                    360                           359                          7.125
   16729510         Group 2: Secure Opt ARMs                      GR1. NOPP                            224560              816.67                    360                           359                            7
   16729521         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     650371.87             2905.86                   360                           359                            8
   16729573         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      234687.2             1045.03                   360                           359                          7.975
   16729580         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      213532.5             687.81                    360                           359                           6.5
   16731459         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       178044               721.5                    360                           359                           7.5
   16731508         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     542452.75             1916.4                    360                           359                          6.875
   16731610         Group 2: Secure Opt ARMs                      GR1. NOPP                            585460              2311.67                   360                           359                          7.375
   16549458               Group 1: MTA                          GR3. 3YR HARD                         144834.2             534.84                    360                           358                          7.75
   16382537               Group 1: MTA                          GR3. 3YR HARD                        398820.55             1286.56                   360                           358                          7.625
   16376843               Group 1: MTA                         GR2. 1YR/Other                        598982.86             1517.14                   480                           476                          7.375
   16377996               Group 1: MTA                          GR3. 3YR HARD                        377279.33              955.6                    480                           479                            8
   16378004         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       421050              2056.25                   360                           359                           8.5
   16367907               Group 1: MTA                          GR3. 3YR HARD                          296792              750.46                    480                           480                          0.625
   16723430               Group 1: MTA                          GR3. 3YR HARD                         565648.8             1823.7                    360                           359                           7.5
   16723484         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      365912.5             1292.71                   360                           359                          6.875
   16723535         Group 2: Secure Opt ARMs                      GR1. NOPP                          584156.75             2610.01                   360                           359                            8
   16723685         Group 2: Secure Opt ARMs                      GR1. NOPP                            327216               1428                     360                           359                          7.875
   16723947         Group 2: Secure Opt ARMs                      GR1. NOPP                            322805              1173.96                   360                           359                            7
   16728327         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292730              1307.92                   360                           359                            8
   16728335         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       250224                988                     360                           359                          7.375
   16728345         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1195.83                   360                           359                          7.75
   16728350         Group 2: Secure Opt ARMs                      GR1. NOPP                            264660                990                     360                           359                          7.125
   16723547         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       340850              1487.5                    360                           359                          7.875
   16723558               Group 1: MTA                          GR3. 3YR HARD                        619655.47             1574.03                   480                           479                          8.25
   16723607         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       413030              1845.42                   360                           359                            8
   16728386         Group 2: Secure Opt ARMs                      GR1. NOPP                            852125              3010.42                   360                           359                          6.875
   16723252         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       553380              2127.5                    360                           359                          7.25
   16723285         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       536538              1951.25                   360                           359                            7
   16723331         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       278695              1216.25                   360                           359                          7.875
   16721914         Group 2: Secure Opt ARMs                      GR1. NOPP                            517290              2042.5                    360                           359                          7.375
   16721916         Group 2: Secure Opt ARMs                      GR1. NOPP                           175437.5             510.42                    360                           359                          6.125
   16721920         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               1700                     360                           359                          6.875
   16721978         Group 2: Secure Opt ARMs                      GR1. NOPP                            507666               1899                     360                           359                          7.125
   16721995         Group 2: Secure Opt ARMs                      GR1. NOPP                           305521.9             1142.85                   360                           359                          7.125
   16722000         Group 2: Secure Opt ARMs                      GR1. NOPP                            308770               1155                     360                           359                          7.125
   16721871         Group 2: Secure Opt ARMs                      GR1. NOPP                           198414.8             824.67                    360                           359                          7.625
   16721877         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1020.83                   360                           359                            7
   16721893         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      1543850               5775                     360                           359                          7.125
   16722011         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      1002500               4375                     360                           359                          7.875
   16722036         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550              733.33                    360                           359                          6.625
   16722059         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       631174              2688.92                   360                           359                          7.75
   16722135         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       231778              963.33                    360                           359                          7.625
   16722250         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      152981.5             683.52                    360                           359                            8
   16723093         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          418042.5             1607.19                   360                           359                          7.25
   16723154         Group 2: Secure Opt ARMs                      GR1. NOPP                          375185.62             1247.5                    360                           359                          6.625
   16723170         Group 2: Secure Opt ARMs                      GR1. NOPP                            230976                792                     360                           359                          6.75
   16723211         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       561400               2450                     360                           359                          7.875
   16718922         Group 2: Secure Opt ARMs                      GR1. NOPP                            236590              958.75                    360                           359                           7.5
   16719045               Group 1: MTA                          GR3. 3YR HARD                        571030.33             1446.34                   480                           479                          8.125
   16721779         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       720998              3221.42                   360                           359                            8
   16721788         Group 2: Secure Opt ARMs                      GR1. NOPP                          404157.87             1553.81                   360                           359                          7.25
   16721831         Group 2: Secure Opt ARMs                      GR1. NOPP                            481200               2100                     360                           359                          7.875
   16719175         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      1503750              6562.5                    360                           359                          7.875
   16721738         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      1002500               4375                     360                           359                          7.875
   16718471         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       319998               1064                     360                           359                          6.625
   16718610         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2572.92                   360                           359                          7.375
   16718350         Group 2: Secure Opt ARMs                      GR1. NOPP                          496237.49             1959.38                   360                           359                          7.375
   16718356         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000               1500                     360                           359                          7.125
   16718361         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1381.25                   360                           359                           7.5
   16718362         Group 2: Secure Opt ARMs                      GR1. NOPP                           385962.5             1443.75                   360                           359                          7.125
   16718370         Group 2: Secure Opt ARMs                      GR1. NOPP                            557390              2200.83                   360                           359                          7.375
   16718384         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820              1195.83                   360                           359                            7
   16718390         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505260              2047.5                    360                           359                           7.5
   16718777         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       272680                935                     360                           359                          6.75
   16718818         Group 2: Secure Opt ARMs                      GR1. NOPP                            230575              742.71                    360                           359                           6.5
   16715027         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       449120               1820                     360                           359                           7.5
   16715052               Group 1: MTA                         GR2. 1YR/Other                        498509.19             1607.23                   360                           359                          7.125
   16715072               Group 1: MTA                          GR3. 3YR HARD                        470957.87             1428.13                   480                           479                          8.25
   16715198         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372930               1395                     360                           359                          7.125
   16715201               Group 1: MTA                         GR2. 1YR/Other                        535091.36             1355.31                   480                           479                            8
   16715254         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320800              1333.33                   360                           359                          7.625
   16715263         Group 2: Secure Opt ARMs                      GR1. NOPP                            244610              965.83                    360                           359                          7.375
   16714863         Group 2: Secure Opt ARMs                      GR1. NOPP                           307767.5             1311.15                   360                           359                          7.75
   16714873         Group 2: Secure Opt ARMs                      GR1. NOPP                            457942              1665.42                   360                           359                            7
   16714878         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      651424.5             2639.81                   360                           359                           7.5
   16715273         Group 2: Secure Opt ARMs                      GR1. NOPP                            465160               1740                     360                           359                          7.125
   16715283               Group 1: MTA                            GR1. NOPP                           210642.3             533.53                    480                           479                            8
   16715284         Group 2: Secure Opt ARMs                      GR1. NOPP                            176440              696.67                    360                           359                          7.375
   16715286               Group 1: MTA                          GR3. 3YR HARD                        249659.61             757.06                    480                           479                            7
   16715290               Group 1: MTA                          GR3. 3YR HARD                        491165.95             1244.05                   480                           479                          8.25
   16715291               Group 1: MTA                          GR3. 3YR HARD                        483179.51             1223.82                   480                           479                          7.875
   16715293         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     349621.87             1416.8                    360                           359                           7.5
   16715298               Group 1: MTA                          GR3. 3YR HARD                         439254.1             1112.57                   480                           479                          7.25
   16715300         Group 2: Secure Opt ARMs                      GR1. NOPP                            372930              1472.5                    360                           359                          7.375
   16715304               Group 1: MTA                         GR2. 1YR/Other                        343180.23             1106.44                   360                           359                          7.625
   16715315               Group 1: MTA                          GR3. 3YR HARD                        259472.32             961.01                    360                           359                          8.25
   16715333               Group 1: MTA                          GR3. 3YR HARD                        479346.44             1453.56                   480                           479                          8.25
   16715343               Group 1: MTA                          GR3. 3YR HARD                        483576.57             1791.03                   360                           359                          7.625
   16715349               Group 1: MTA                          GR3. 3YR HARD                        279332.74             900.59                    360                           359                            8
   16717142         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     463606.12             1686.02                   360                           359                            7
   16717148         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      213131.5             752.96                    360                           359                          6.875
   16717154               Group 1: MTA                          GR3. 3YR HARD                        357545.91             1152.76                   360                           359                            8
   16717163         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      258444.5             1154.73                   360                           359                            8
   16717174         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1780.94                   360                           359                          7.75
   16717181               Group 1: MTA                         GR2. 1YR/Other                        291304.14             939.19                    360                           359                            8
   16717256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     203475.42             824.56                    360                           359                           7.5
   16717260         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      817037.5             2631.77                   360                           359                           6.5
   16717263               Group 1: MTA                          GR3. 3YR HARD                        253369.75             641.75                    480                           479                          8.25
   16717284               Group 1: MTA                          GR3. 3YR HARD                         484776.8             1227.87                   480                           479                          8.125
   16717296         Group 2: Secure Opt ARMs                      GR1. NOPP                            304760              1203.33                   360                           359                          7.375
   16717306         Group 2: Secure Opt ARMs                      GR1. NOPP                            392980              1633.33                   360                           359                          7.625
   16717322               Group 1: MTA                          GR3. 3YR HARD                        487172.73             1233.94                   480                           479                          7.625
   16717338               Group 1: MTA                          GR3. 3YR HARD                        267545.68             677.65                    480                           479                            8
   16717362               Group 1: MTA                          GR3. 3YR HARD                        266048.22             673.86                    480                           479                          7.625
   16717398         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       569420              2366.67                   360                           359                          7.625
   16717417         Group 2: Secure Opt ARMs                      GR1. NOPP                            295136              889.33                    360                           359                          6.25
   16717418         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       351276              1277.5                    360                           359                            7
   16717435         Group 2: Secure Opt ARMs                      GR1. NOPP                            461150              1677.08                   360                           359                            7
   16714898         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820               1435                     360                           359                          7.875
   16714903               Group 1: MTA                         GR2. 1YR/Other                        379094.44             1222.23                   360                           359                            8
   16717460               Group 1: MTA                          GR3. 3YR HARD                        418999.11             1350.89                   360                           359                            8
   16717536         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           314785              1079.38                   360                           359                          6.75
   16717549         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         556387.49             2196.88                   360                           359                          7.375
   16717599         Group 2: Secure Opt ARMs                      GR1. NOPP                            465160               1885                     360                           359                           7.5
   16717603         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     486362.88             1970.92                   360                           359                           7.5
   16717612         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              2083.33                   360                           359                          7.625
   16717615         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       250625              885.42                    360                           359                          6.875
   16717636         Group 2: Secure Opt ARMs                      GR1. NOPP                            509270              1799.17                   360                           359                          6.875
   16717643         Group 2: Secure Opt ARMs                      GR1. NOPP                           178244.5             592.67                    360                           359                          6.625
   16717664         Group 2: Secure Opt ARMs                      GR1. NOPP                            319998              1030.75                   360                           359                           6.5
   16714912               Group 1: MTA                          GR3. 3YR HARD                        335199.29             1080.71                   360                           359                          7.625
   16714935               Group 1: MTA                          GR3. 3YR HARD                        374364.29             948.21                    480                           479                          8.125
   16714941         Group 2: Secure Opt ARMs                      GR1. NOPP                            264660              1072.5                    360                           359                           7.5
   16714948         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       504458              2149.08                   360                           359                          7.75
   16714950         Group 2: Secure Opt ARMs                      GR1. NOPP                            649620               2295                     360                           359                          6.875
   16717676         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       279898              988.83                    360                           359                          6.875
   16717680         Group 2: Secure Opt ARMs                      GR1. NOPP                          281000.75             817.54                    360                           359                          6.125
   16717687         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650              1029.17                   360                           359                          7.375
   16717694         Group 2: Secure Opt ARMs                      GR1. NOPP                            292730              1003.75                   360                           359                          6.75
   16717700               Group 1: MTA                         GR2. 1YR/Other                        846562.45             2144.22                   480                           479                          7.875
   16717707         Group 2: Secure Opt ARMs                      GR1. NOPP                            268670               1005                     360                           359                          7.125
   16717715         Group 2: Secure Opt ARMs                      GR1. NOPP                            445110               1850                     360                           359                          7.625
   16717752         Group 2: Secure Opt ARMs                      GR1. NOPP                            194084              867.17                    360                           359                            8
   16717793         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1204.17                   360                           359                          6.875
   16714972               Group 1: MTA                         GR2. 1YR/Other                        195532.92             630.41                    360                           359                            8
   16714974               Group 1: MTA                          GR3. 3YR HARD                        191674.52             485.48                    480                           479                            8
   16718130               Group 1: MTA                          GR3. 3YR HARD                        311256.48             1003.52                   360                           359                          7.375
   16718138         Group 2: Secure Opt ARMs                      GR1. NOPP                            135538              549.25                    360                           359                           7.5
   16718188         Group 2: Secure Opt ARMs                      GR1. NOPP                           426583.8             1861.65                   360                           359                          7.875
   16718189         Group 2: Secure Opt ARMs                      GR1. NOPP                            665660              2559.17                   360                           359                          7.25
   16718194         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       489220               2135                     360                           359                          7.875
   16718197         Group 2: Secure Opt ARMs                      GR1. NOPP                          414082.62             1850.12                   360                           359                            8
   16718212         Group 2: Secure Opt ARMs                      GR1. NOPP                          232830.62             774.17                    360                           359                          6.625
   16718236         Group 2: Secure Opt ARMs                      GR1. NOPP                            281502               1053                     360                           359                          7.125
   16718247         Group 2: Secure Opt ARMs                      GR1. NOPP                          223056.25             880.73                    360                           359                          7.375
   16718271         Group 2: Secure Opt ARMs                      GR1. NOPP                          351326.12             1387.2                    360                           359                          7.375
   16718286         Group 2: Secure Opt ARMs                      GR1. NOPP                           221552.5              989.9                    360                           359                            8
   16718292         Group 2: Secure Opt ARMs                      GR1. NOPP                            288720               1020                     360                           359                          6.875
   16718310         Group 2: Secure Opt ARMs                      GR1. NOPP                          433029.87             1754.8                    360                           359                           7.5
   16718337         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372128               1624                     360                           359                          7.875
   16710832         Group 2: Secure Opt ARMs                      GR1. NOPP                            942350              3231.25                   360                           359                          6.75
   16710867         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       174034              723.33                    360                           359                          7.625
   16710880               Group 1: MTA                         GR2. 1YR/Other                        191542.45             617.55                    360                           359                            8
   16710887         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       169222              580.25                    360                           359                          6.75
   16710935               Group 1: MTA                          GR3. 3YR HARD                        331437.19             839.48                    480                           479                          8.25
   16710941         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       267467              1056.08                   360                           359                          7.375
   16710968         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     593379.75             2466.25                   360                           359                          7.625
   16710984         Group 2: Secure Opt ARMs                      GR1. NOPP                           271677.5             1100.94                   360                           359                           7.5
   16711019         Group 2: Secure Opt ARMs                      GR1. NOPP                            303958              1168.58                   360                           359                          7.25
   16711022         Group 2: Secure Opt ARMs                      GR1. NOPP                            553380              1667.5                    360                           359                          6.25
   16711027         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300               1950                     360                           359                          7.125
   16711033         Group 2: Secure Opt ARMs                      GR1. NOPP                           75851.03             229.58                    360                           359                          6.25
   16711045         Group 2: Secure Opt ARMs                      GR1. NOPP                            431075              1254.17                   360                           359                          6.125
   16711050         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     575785.87             1974.33                   360                           359                          6.75
   16711055         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       802000              2833.33                   360                           359                          6.875
   16711101         Group 2: Secure Opt ARMs                      GR1. NOPP                            403406              1215.58                   360                           359                          6.25
   16711159               Group 1: MTA                            GR1. NOPP                          305231.68             773.11                    480                           479                            8
   16711169         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     312078.25             1232.23                   360                           359                          7.375
   16711242         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              1718.75                   360                           359                          6.75
   16711251               Group 1: MTA                          GR3. 3YR HARD                        435260.88             1102.45                   480                           479                          7.75
   16711253         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              933.33                    360                           359                          6.625
   16711300         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       449120              1866.67                   360                           359                          7.625
   16711301         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       477190              1884.17                   360                           359                          7.375
   16711303         Group 2: Secure Opt ARMs                      GR1. NOPP                            882200              3666.67                   360                           359                          7.625
   16713516         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      128239.8               533                     360                           359                          7.625
   16713628               Group 1: MTA                          GR3. 3YR HARD                        205831.41             762.34                    360                           359                          7.25
   16713637         Group 2: Secure Opt ARMs                      GR1. NOPP                            707364               2940                     360                           359                          7.625
   16713645               Group 1: MTA                         GR2. 1YR/Other                        399046.77             1286.56                   360                           359                            8
   16713654         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     307416.62             1373.54                   360                           359                            8
   16713670         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       589470              2633.75                   360                           359                            8
   16713683               Group 1: MTA                          GR3. 3YR HARD                        478856.13             1543.87                   360                           359                          7.625
   16713689         Group 2: Secure Opt ARMs                      GR1. NOPP                            348068              1446.67                   360                           359                          7.625
   16713699         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       160400              633.33                    360                           359                          7.375
   16713711               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                          7.75
   16713722               Group 1: MTA                         GR2. 1YR/Other                        498985.23             1848.1                    360                           359                          7.875
   16713732         Group 2: Secure Opt ARMs                      GR1. NOPP                          266364.25             996.38                    360                           359                          7.125
   16713737         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1607.19                   360                           359                          7.25
   16713744         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     263477.05             1012.95                   360                           359                          7.25
   16713745               Group 1: MTA                         GR2. 1YR/Other                        831937.71             2682.23                   360                           359                            8
   16713749         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       529320               1760                     360                           359                          6.625
   16713755               Group 1: MTA                          GR3. 3YR HARD                        307266.02             990.65                    360                           359                          8.25
   16713776               Group 1: MTA                         GR2. 1YR/Other                        590589.22             1904.11                   360                           359                            8
   16713794               Group 1: MTA                         GR2. 1YR/Other                        806473.54             2600.13                   360                           359                           7.5
   16713820               Group 1: MTA                          GR3. 3YR HARD                        263370.87             849.13                    360                           359                          8.25
   16713960         Group 2: Secure Opt ARMs                      GR1. NOPP                            413030              1330.42                   360                           359                           6.5
   16713965         Group 2: Secure Opt ARMs                      GR1. NOPP                            802000              2833.33                   360                           359                          6.875
   16713979         Group 2: Secure Opt ARMs                      GR1. NOPP                           248820.5             982.46                    360                           359                          7.375
   16713986         Group 2: Secure Opt ARMs                      GR1. NOPP                            585460               2190                     360                           359                          7.125
   16713988               Group 1: MTA                          GR3. 3YR HARD                        517962.72             1669.95                   360                           359                            8
   16713992               Group 1: MTA                          GR3. 3YR HARD                        279431.74             1034.93                   360                           359                          8.125
   16714000         Group 2: Secure Opt ARMs                      GR1. NOPP                            236590              909.58                    360                           359                          7.25
   16714006         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       525310               1965                     360                           359                          7.125
   16714013         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       520498              1892.92                   360                           359                            7
   16714026         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       188470                705                     360                           359                          7.125
   16714029         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              1927.08                   360                           359                          7.25
   16714043         Group 2: Secure Opt ARMs                      GR1. NOPP                          1002399.75            3541.31                   360                           359                          6.875
   16714054         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       324008               1313                     360                           359                           7.5
   16714156         Group 2: Secure Opt ARMs                      GR1. NOPP                            465160               1450                     360                           359                          6.375
   16714205         Group 2: Secure Opt ARMs                      GR1. NOPP                           132009.2              576.1                    360                           359                          7.875
   16714685               Group 1: MTA                          GR3. 3YR HARD                        551083.59             1776.74                   360                           359                          7.875
   16714686               Group 1: MTA                          GR3. 3YR HARD                        106447.52             394.25                    360                           359                          8.25
   16714687               Group 1: MTA                          GR3. 3YR HARD                        106447.52             394.25                    360                           359                          8.25
   16714766         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     757138.12             2753.52                   360                           359                            7
   16714781               Group 1: MTA                          GR3. 3YR HARD                        535091.36             1355.31                   480                           479                          8.25
   16714859         Group 2: Secure Opt ARMs                      GR1. NOPP                            376940               1410                     360                           359                          7.125
   16359535         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     288641.23             1376.17                   360                           359                          8.375
   16666695         Group 2: Secure Opt ARMs                      GR1. NOPP                           300169.8             1218.43                   360                           359                           7.5
   16666697         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         560597.99             1922.26                   360                           359                          6.75
   16666700         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         120299.99             350.01                    360                           359                          6.125
   16666704         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         120299.99             350.01                    360                           359                          6.125
   16666724               Group 1: MTA                          GR3. 3YR HARD                        602976.07             1527.26                   480                           479                          8.125
   16666727         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         485209.99             1915.84                   360                           359                          7.375
   16666730         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       331948              1936.37                   360                           360                          9.625
   16666734         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           697740               2755                     360                           359                          7.375
   16666538               Group 1: MTA                          GR3. 3YR HARD                         359142.1             1157.9                    360                           359                          7.75
   16666741               Group 1: MTA                          GR3. 3YR HARD                        626503.43             2019.9                    360                           359                            8
   16670000         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           626362              2277.92                   360                           359                            7
   16670002               Group 1: MTA                          GR3. 3YR HARD                        447390.01             1356.66                   480                           479                          8.125
   16670003         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        516000              2741.26                   360                           360                            9
   16670005               Group 1: MTA                          GR3. 3YR HARD                        387342.24             981.09                    480                           479                            8
   16670016         Group 2: Secure Opt ARMs                      GR1. NOPP                            283360              1180.67                   360                           360                          7.625
   16669956         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       253432                948                     360                           359                          7.125
   16670028               Group 1: MTA                          GR3. 3YR HARD                        467050.18             1729.82                   360                           359                          8.125
   16670030         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           445110              1896.25                   360                           359                          7.75
   16670034         Group 2: Secure Opt ARMs                      GR1. NOPP                            230024              910.52                    360                           360                          7.375
   16670038               Group 1: MTA                         GR2. 1YR/Other                          230000              739.78                    360                           360                          0.625
   16670054         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       404000              1388.76                   360                           360                          6.75
   16670063         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           240600                875                     360                           359                            7
   16670064         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      344859.99             1290.01                   360                           359                          7.125
   16669958         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           561400              2216.67                   360                           359                          7.375
   16670100               Group 1: MTA                          GR3. 3YR HARD                         527104.1             1335.08                   480                           479                          7.75
   16670111               Group 1: MTA                          GR3. 3YR HARD                          87000               219.99                    480                           480                          0.625
   16670142         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     137133.98             726.71                    360                           359                            9
   16670146               Group 1: MTA                          GR3. 3YR HARD                        414210.55             1335.45                   360                           359                            8
   16670148         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     160359.89             599.86                    360                           359                          7.125
   16670150         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180450               712.5                    360                           359                          7.375
   16670154               Group 1: MTA                          GR3. 3YR HARD                          456000              1153.03                   480                           480                          0.625
   16670166         Group 2: Secure Opt ARMs                      GR1. NOPP                          489219.99             1728.34                   360                           359                          6.875
   16670172         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300000              1218.76                   360                           360                           7.5
   16670177         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           216540               787.5                    360                           359                            7
   16670190         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     350874.99             1531.26                   360                           359                          7.875
   16669976               Group 1: MTA                          GR3. 3YR HARD                        303484.65             768.68                    480                           479                          8.125
   16670199               Group 1: MTA                            GR1. NOPP                          298493.13             756.04                    480                           479                          7.625
   16670200         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       424258              1675.17                   360                           359                          7.375
   16669978         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       210926              854.75                    360                           360                           7.5
   16670220         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     456376.09             1849.41                   360                           359                           7.5
   16669980               Group 1: MTA                          GR3. 3YR HARD                          352000              1132.17                   360                           360                          0.625
   16671375         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         346864.99             1369.59                   360                           359                          7.375
   16671378         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       512000              1920.01                   360                           360                          7.125
   16671382               Group 1: MTA                          GR3. 3YR HARD                        427274.44             1082.23                   480                           479                          7.875
   16671304               Group 1: MTA                          GR3. 3YR HARD                         359142.1             1157.9                    360                           359                            8
   16546282               Group 1: MTA                          GR3. 3YR HARD                        396580.94             1273.69                   360                           358                          8.25
   16546287               Group 1: MTA                          GR3. 3YR HARD                        539498.57             1720.77                   360                           356                            8
   16546431         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         517341.77             2038.54                   360                           358                          7.375
   16546438         Group 2: Secure Opt ARMs                      GR1. NOPP                          456141.24             2032.93                   360                           358                            8
   16545423         Group 2: Secure Opt ARMs                      GR1. NOPP                          222668.23             874.79                    360                           357                          7.375
   16544273               Group 1: MTA                          GR3. 3YR HARD                        401139.02             1011.42                   480                           478                          8.25
   16544312               Group 1: MTA                         GR2. 1YR/Other                        326567.08             1045.33                   360                           357                            8
   16545512               Group 1: MTA                          GR3. 3YR HARD                        625776.87             1577.82                   480                           478                          8.25
   16545052               Group 1: MTA                          GR3. 3YR HARD                        134749.59             339.84                    480                           478                            8
   16546105               Group 1: MTA                          GR3. 3YR HARD                        417898.56             1054.41                   480                           478                          8.25
   16544090               Group 1: MTA                          GR3. 3YR HARD                        163239.12             524.27                    360                           358                          8.25
   16540859               Group 1: MTA                          GR3. 3YR HARD                        351471.57             1293.67                   360                           357                            8
   16468422               Group 1: MTA                            GR1. NOPP                          290108.19             1064.5                    360                           356                            8
   16468429               Group 1: MTA                          GR3. 3YR HARD                        121482.21             390.15                    360                           356                          7.375
   16423027               Group 1: MTA                          GR3. 3YR HARD                        594816.53              2498                     360                           357                          8.25
   16407054         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     205023.13             743.75                    360                           356                            7
   16405437               Group 1: MTA                          GR3. 3YR HARD                        312888.43             788.91                    480                           478                          8.25
   16404585               Group 1: MTA                          GR3. 3YR HARD                        488808.38             1476.27                   480                           478                          8.25
   16342175               Group 1: MTA                          GR3. 3YR HARD                        505822.26             1608.2                    360                           355                            8
   16240115               Group 1: MTA                          GR3. 3YR HARD                        412553.42             1522.83                   360                           358                          8.25
   16659237               Group 1: MTA                          GR3. 3YR HARD                        499152.39             1264.28                   480                           479                          8.125
   16659249         Group 2: Secure Opt ARMs                      GR1. NOPP                            188470              763.75                    360                           359                           7.5
   16659252               Group 1: MTA                          GR3. 3YR HARD                        186534.59             599.21                    360                           358                            8
   16659257               Group 1: MTA                          GR3. 3YR HARD                         841057.7             2701.77                   360                           358                            8
   16659259               Group 1: MTA                          GR3. 3YR HARD                        481258.96             1213.69                   480                           478                            8
   16659291         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       171628              659.83                    360                           359                          7.25
   16659296               Group 1: MTA                          GR3. 3YR HARD                        251399.47             810.53                    360                           359                          8.25
   16659306               Group 1: MTA                          GR3. 3YR HARD                        315569.74             956.93                    480                           479                          8.25
   16659309               Group 1: MTA                         GR2. 1YR/Other                        300791.86             758.57                    480                           478                            8
   16659317               Group 1: MTA                          GR3. 3YR HARD                         628183.7             1583.89                   480                           478                          8.25
   16659361               Group 1: MTA                          GR3. 3YR HARD                        471357.33             1429.34                   480                           479                          8.25
   16659075         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     215437.25             850.65                    360                           359                          7.375
   16659090         Group 2: Secure Opt ARMs                      GR1. NOPP                            324810               1215                     360                           358                          7.125
   16659111         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     323518.78             1277.4                    360                           359                          7.375
   16659117         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     498488.14              2015                     360                           358                           7.5
   16659129         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580              966.67                    360                           359                          7.625
   16659151         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      440097.5             1783.44                   360                           359                           7.5
   16659224         Group 2: Secure Opt ARMs                      GR1. NOPP                            92230                 345                     360                           359                          7.125
   16659050               Group 1: MTA                          GR3. 3YR HARD                        503135.12             2124.88                   360                           359                          8.25
   16658669         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     451001.24             1869.79                   360                           358                          7.625
   16658683         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     392478.75             1549.69                   360                           359                          7.375
   16658687         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     561299.75             2216.27                   360                           359                          7.375
   16658704         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       298745              1055.42                   360                           359                          6.875
   16658811               Group 1: MTA                          GR3. 3YR HARD                        391335.47              991.2                    480                           479                          8.25
   16658831         Group 2: Secure Opt ARMs                      GR1. NOPP                            284710              1094.58                   360                           359                          7.25
   16658841               Group 1: MTA                         GR2. 1YR/Other                        638474.84             2058.49                   360                           359                           7.5
   16658843         Group 2: Secure Opt ARMs                      GR1. NOPP                            260650              947.92                    360                           359                            7
   16658866         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     155978.63             662.83                    360                           358                          7.75
   16658882         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      440745.46             1879.17                   360                           358                          7.75
   16658921               Group 1: MTA                         GR2. 1YR/Other                        594501.03             1910.54                   360                           358                           7.5
   16658923         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     533864.86             2213.33                   360                           358                          7.625
   16658924         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     152762.54             633.33                    360                           358                          7.625
   16658928               Group 1: MTA                          GR3. 3YR HARD                        340206.37             1255.78                   360                           358                          8.25
   16658931         Group 2: Secure Opt ARMs                      GR1. NOPP                           676687.5             2531.25                   360                           359                          7.125
   16658933               Group 1: MTA                          GR3. 3YR HARD                        439339.34             1621.71                   360                           358                          8.25
   16658479         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     258087.81             882.75                    360                           358                          6.75
   16658494               Group 1: MTA                          GR3. 3YR HARD                        486837.07             1569.6                    360                           359                            8
   16658511               Group 1: MTA                          GR3. 3YR HARD                        131931.69             488.64                    360                           359                          8.25
   16658936         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              1466.67                   360                           359                          6.625
   16658941         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940               1410                     360                           359                          7.125
   16658956         Group 2: Secure Opt ARMs                      GR1. NOPP                            384960               1320                     360                           359                          6.75
   16658968         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       254234              871.75                    360                           359                          6.75
   16658969         Group 2: Secure Opt ARMs                      GR1. NOPP                            490022              1985.75                   360                           359                           7.5
   16658972         Group 2: Secure Opt ARMs                      GR1. NOPP                          1299080.51            3770.08                   360                           358                          6.125
   16658973         Group 2: Secure Opt ARMs                      GR1. NOPP                          331253.15              1236                     360                           358                          7.125
   16658982         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     225927.34             772.75                    360                           358                          6.75
   16658532               Group 1: MTA                          GR3. 3YR HARD                        360415.89             1157.9                    360                           358                          7.875
   16658534               Group 1: MTA                         GR2. 1YR/Other                        212749.11             683.48                    360                           358                            8
   16658541               Group 1: MTA                          GR3. 3YR HARD                        220277.01             707.61                    360                           358                            8
   16658550         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     288640.94             1256.5                    360                           358                          7.875
   16658564         Group 2: Secure Opt ARMs                      GR1. NOPP                          518588.33             2042.5                    360                           358                          7.375
   16658604         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     337685.51              1365                     360                           358                           7.5
   16658654         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     321604.84             1133.33                   360                           358                          6.875
   16656845               Group 1: MTA                          GR3. 3YR HARD                        339189.76             1093.57                   360                           359                          8.125
   16656856         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       589470              2327.5                    360                           359                          7.375
   16656863         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000              1708.33                   360                           359                          7.75
   16656872         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       154786              546.83                    360                           359                          6.875
   16656875               Group 1: MTA                          GR3. 3YR HARD                        263370.87             849.13                    360                           359                          8.25
   16656884               Group 1: MTA                         GR2. 1YR/Other                        333733.28              845.3                    480                           479                          7.625
   16656893         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       581450              2295.83                   360                           359                          7.375
   16656915               Group 1: MTA                          GR3. 3YR HARD                        340826.73             859.71                    480                           478                          7.75
   16656923         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256688.12             1013.52                   360                           359                          7.375
   16656925               Group 1: MTA                          GR3. 3YR HARD                        359269.37             1330.63                   360                           359                          8.25
   16656931         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       216540               922.5                    360                           359                          7.75
   16656939         Group 2: Secure Opt ARMs                      GR1. NOPP                            316790              1086.25                   360                           359                          6.75
   16656944               Group 1: MTA                          GR3. 3YR HARD                        542404.33             1748.75                   360                           359                          8.125
   16656953               Group 1: MTA                          GR3. 3YR HARD                        135381.59             499.73                    360                           358                          8.25
   16656956         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       413030              1759.58                   360                           359                          7.75
   16656961               Group 1: MTA                         GR2. 1YR/Other                        501548.32             1270.35                   480                           479                            8
   16656965         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630                945                     360                           359                          7.125
   16656972         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     489216.67             1931.67                   360                           359                          7.375
   16656978         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1543.75                   360                           359                           7.5
   16657017               Group 1: MTA                          GR3. 3YR HARD                        446681.49             1131.38                   480                           479                          7.875
   16658353         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020              1742.5                    360                           359                          7.75
   16658356               Group 1: MTA                            GR1. NOPP                          462894.26             1492.41                   360                           359                            8
   16658357               Group 1: MTA                         GR2. 1YR/Other                        407027.71             1312.29                   360                           359                            8
   16658358               Group 1: MTA                          GR3. 3YR HARD                        519118.48             1314.85                   480                           479                            8
   16658461         Group 2: Secure Opt ARMs                      GR1. NOPP                            597490               2235                     360                           359                          7.125
   16658413         Group 2: Secure Opt ARMs                      GR1. NOPP                           397986.5             1608.75                   360                           358                           7.5
   16656593         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880               1320                     360                           359                          7.125
   16656607         Group 2: Secure Opt ARMs                      GR1. NOPP                          429986.06              1605                     360                           358                          7.125
   16656612         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1079.17                   360                           359                          7.25
   16656619         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           328820              1298.33                   360                           359                          7.375
   16656626         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       228570              973.75                    360                           359                          7.75
   16656654               Group 1: MTA                          GR3. 3YR HARD                        472634.02             1744.6                    360                           358                          8.25
   16656663               Group 1: MTA                          GR3. 3YR HARD                          576845              1852.64                   360                           358                          8.25
   16656672               Group 1: MTA                            GR1. NOPP                          294222.31             742.39                    480                           478                          7.375
   16656683               Group 1: MTA                          GR3. 3YR HARD                        240658.46             606.85                    480                           478                          8.125
   16656706         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226565              871.04                    360                           359                          7.25
   16656715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       311176              1131.67                   360                           359                            7
   16656716         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     264520.18             1014.42                   360                           358                          7.25
   16656723         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       225562.5             773.44                    360                           359                          6.75
   16656733         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060              1810.83                   360                           359                          7.75
   16656748         Group 2: Secure Opt ARMs                      GR1. NOPP                          433363.07             1751.75                   360                           358                           7.5
   16656749         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       613530              2231.25                   360                           359                            7
   16656751         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     442206.99             1695.83                   360                           358                          7.25
   16656759               Group 1: MTA                          GR3. 3YR HARD                        343180.23             1106.44                   360                           359                          8.25
   16656768               Group 1: MTA                          GR3. 3YR HARD                        106283.86             393.64                    360                           359                          8.25
   16656769         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     506527.88              1890                     360                           358                          7.125
   16656774               Group 1: MTA                          GR3. 3YR HARD                        176266.53             652.84                    360                           359                          8.25
   16656787               Group 1: MTA                         GR2. 1YR/Other                        559904.12             1798.61                   360                           358                            8
   16656799         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       537340              1898.33                   360                           359                          6.875
   16656802         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384960               1520                     360                           359                          7.375
   16656806               Group 1: MTA                          GR3. 3YR HARD                          290609              1076.33                   360                           359                          8.25
   16656813         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     527432.48             2077.33                   360                           358                          7.375
   16656817         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580              749.17                    360                           359                           6.5
   16656829         Group 2: Secure Opt ARMs                      GR1. NOPP                            641600              2466.67                   360                           359                          7.25
   16656837         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       640798              2729.92                   360                           359                          7.75
   16656838         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              1895.83                   360                           359                          6.125
   16656841               Group 1: MTA                          GR3. 3YR HARD                        446932.38             1440.95                   360                           359                          8.25
   16656552         Group 2: Secure Opt ARMs                      GR1. NOPP                          281404.66             1166.67                   360                           358                          7.625
   16656559         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1571.67                   360                           359                          7.75
   16656561               Group 1: MTA                         GR2. 1YR/Other                        760956.96             2444.46                   360                           358                            8
   16656571               Group 1: MTA                         GR2. 1YR/Other                        567443.85             1431.04                   480                           478                            8
   16656577         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     400678.23              1375                     360                           358                          6.75
   16656584               Group 1: MTA                          GR3. 3YR HARD                        424956.64             1071.48                   480                           478                          8.25
   16656404               Group 1: MTA                          GR3. 3YR HARD                        471357.33             1429.34                   480                           479                          8.25
   16656414         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     333331.25             1350.78                   360                           359                           7.5
   16656435         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100               1925                     360                           359                          7.875
   16656448         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     162963.01               629                     360                           358                          7.25
   16656461               Group 1: MTA                          GR3. 3YR HARD                        264277.55             849.13                    360                           358                          7.75
   16656463         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     743712.91             3314.58                   360                           358                            8
   16656472         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     522607.85             1841.67                   360                           358                          6.875
   16656477               Group 1: MTA                          GR3. 3YR HARD                        302427.46             762.61                    480                           478                          8.125
   16656501         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     200449.87             708.16                    360                           359                          6.875
   16656503               Group 1: MTA                          GR3. 3YR HARD                        357013.72             900.17                    480                           478                          8.25
   16656516         Group 2: Secure Opt ARMs                      GR1. NOPP                          524617.47             1685.63                   360                           358                           6.5
   16656530         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     432156.05             1343.75                   360                           358                          6.375
   16656253               Group 1: MTA                         GR2. 1YR/Other                        454471.54             1459.92                   360                           358                            8
   16656256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256631.98             1119.97                   360                           359                          7.875
   16656268               Group 1: MTA                          GR3. 3YR HARD                        259380.41             836.26                    360                           359                          8.25
   16656283               Group 1: MTA                          GR3. 3YR HARD                        619531.05             2286.84                   360                           358                          8.25
   16656317               Group 1: MTA                         GR2. 1YR/Other                        231447.13              746.2                    360                           359                            8
   16656337         Group 2: Secure Opt ARMs                      GR1. NOPP                          474368.11              2065                     360                           358                          7.875
   16656338               Group 1: MTA                            GR1. NOPP                          189425.44             611.12                    360                           358                            8
   16656344         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     273470.97             1079.79                   360                           359                          7.375
   16656375               Group 1: MTA                          GR3. 3YR HARD                        346295.75             1282.58                   360                           359                          8.25
   16656380               Group 1: MTA                          GR3. 3YR HARD                        347170.69             1119.31                   360                           359                          8.25
   16656384         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       197693              801.13                    360                           359                           7.5
   16651810               Group 1: MTA                         GR2. 1YR/Other                        501319.78             1264.28                   480                           478                            8
   16651821         Group 2: Secure Opt ARMs                      GR1. NOPP                          165124.16             650.35                    360                           358                          7.375
   16651827               Group 1: MTA                          GR3. 3YR HARD                        236321.69             759.07                    360                           358                          8.125
   16651829         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     189352.19             727.98                    360                           359                          7.25
   16651866         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       120300               512.5                    360                           359                          7.75
   16651884         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       180432.5              712.5                    360                           359                          7.375
   16651888         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       207718                777                     360                           359                          7.125
   16651890         Group 2: Secure Opt ARMs                      GR1. NOPP                          373866.01             1472.5                    360                           358                          7.375
   16654497         Group 2: Secure Opt ARMs                      GR1. NOPP                            250625              859.38                    360                           359                          6.75
   16654504         Group 2: Secure Opt ARMs                      GR1. NOPP                          293464.49             1064.58                   360                           358                            7
   16654515               Group 1: MTA                         GR2. 1YR/Other                        503796.55             1624.28                   360                           359                            8
   16654517               Group 1: MTA                          GR3. 3YR HARD                         175892.3             651.45                    360                           359                          8.25
   16654518               Group 1: MTA                          GR3. 3YR HARD                        332006.91             1070.42                   360                           359                            8
   16651914         Group 2: Secure Opt ARMs                      GR1. NOPP                          545924.63             2093.58                   360                           358                          7.25
   16651944               Group 1: MTA                          GR3. 3YR HARD                        245114.48             790.27                    360                           359                          8.25
   16651950               Group 1: MTA                          GR3. 3YR HARD                          236317               872.3                    360                           358                          8.25
   16651951               Group 1: MTA                          GR3. 3YR HARD                        643906.58             1630.92                   480                           479                            8
   16651955               Group 1: MTA                          GR3. 3YR HARD                        471199.85             1193.48                   480                           479                          8.25
   16653708               Group 1: MTA                          GR3. 3YR HARD                          419288               1062                     480                           479                          7.625
   16653710               Group 1: MTA                          GR3. 3YR HARD                        565606.01             1426.11                   480                           478                          8.25
   16653711         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     404980.78             1385.18                   360                           358                          6.75
   16653734         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     352962.13             1573.08                   360                           358                            8
   16653761         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      174470.71               651                     360                           358                          7.125
   16653772               Group 1: MTA                          GR3. 3YR HARD                        463891.88             1495.62                   360                           359                            8
   16653782         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     341303.39             1308.88                   360                           358                          7.25
   16653789         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     801899.75             3416.24                   360                           359                          7.75
   16653793         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     242705.25             882.66                    360                           359                            7
   16653800               Group 1: MTA                          GR3. 3YR HARD                        184043.29             595.03                    360                           358                          7.875
   16653816         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     233163.81              942.5                    360                           358                           7.5
   16654526               Group 1: MTA                          GR3. 3YR HARD                        648898.11             1643.56                   480                           479                          8.25
   16654555               Group 1: MTA                          GR3. 3YR HARD                        601521.33             1517.14                   480                           478                          7.875
   16653897         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     478990.54             1836.9                    360                           358                          7.25
   16653909         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176440              586.67                    360                           359                          6.625
   16653914         Group 2: Secure Opt ARMs                      GR1. NOPP                          392961.61             1669.9                    360                           358                          7.75
   16653915         Group 2: Secure Opt ARMs                      GR1. NOPP                           495272.6             2207.33                   360                           358                            8
   16653923               Group 1: MTA                          GR3. 3YR HARD                        748728.58             1896.42                   480                           479                          8.125
   16653953         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           425060              1722.5                    360                           359                           7.5
   16653968         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     373162.59             1508.41                   360                           358                           7.5
   16653970               Group 1: MTA                          GR3. 3YR HARD                        429940.81             1084.04                   480                           478                          8.25
   16654021               Group 1: MTA                          GR3. 3YR HARD                        243169.12               784                     360                           359                          8.125
   16654058               Group 1: MTA                          GR3. 3YR HARD                        487053.35             1797.83                   360                           358                          8.25
   16654065               Group 1: MTA                          GR3. 3YR HARD                        350604.64             888.03                    480                           479                          8.25
   16654092         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     374217.95             1551.46                   360                           358                          7.625
   16654100         Group 2: Secure Opt ARMs                      GR1. NOPP                          478388.05             2032.92                   360                           358                          7.75
   16654117               Group 1: MTA                          GR3. 3YR HARD                        271039.75              686.5                    480                           479                          8.25
   16654123         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      275687.5             1002.6                    360                           359                            7
   16654139               Group 1: MTA                          GR3. 3YR HARD                        583009.99             1476.68                   480                           479                          8.25
   16654155         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       267868              1141.17                   360                           359                          7.75
   16654159               Group 1: MTA                          GR3. 3YR HARD                         412561.5             1325.15                   360                           358                          8.125
   16654165               Group 1: MTA                         GR2. 1YR/Other                        536452.11             1723.99                   360                           358                           7.5
   16654172         Group 2: Secure Opt ARMs                      GR1. NOPP                          472357.34             1762.5                    360                           358                          7.125
   16654183               Group 1: MTA                          GR3. 3YR HARD                        356939.68             900.17                    480                           478                            8
   16654197         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1416.67                   360                           359                          7.625
   16654219               Group 1: MTA                          GR3. 3YR HARD                        339386.15             1429.24                   360                           358                          8.25
   16654226               Group 1: MTA                          GR3. 3YR HARD                        416130.72             1049.35                   480                           478                          8.25
   16654234         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     388338.14             1489.25                   360                           358                          7.25
   16654240         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     125476.24             481.19                    360                           358                          7.25
   16654290               Group 1: MTA                         GR2. 1YR/Other                        598782.28             2217.72                   360                           359                            8
   16654294               Group 1: MTA                          GR3. 3YR HARD                        375103.97             1209.36                   360                           359                          7.625
   16654299         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       170425              726.04                    360                           359                          7.75
   16654308         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       517290              2203.75                   360                           359                          7.75
   16654317               Group 1: MTA                          GR3. 3YR HARD                         145752.5             369.17                    480                           479                          8.25
   16654335               Group 1: MTA                          GR3. 3YR HARD                        230642.67             743.63                    360                           359                          8.25
   16654336         Group 2: Secure Opt ARMs                      GR1. NOPP                          1005014.84            3437.5                    360                           358                          6.75
   16654340         Group 2: Secure Opt ARMs                      GR1. NOPP                          1089717.5             4302.71                   360                           359                          7.375
   16656004         Group 2: Secure Opt ARMs                      GR1. NOPP                          577079.97             2153.25                   360                           358                          7.125
   16656017               Group 1: MTA                            GR1. NOPP                          199450.82             640.71                    360                           358                            8
   16656048               Group 1: MTA                         GR2. 1YR/Other                        332206.44             1071.06                   360                           359                            8
   16656055         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               1850                     360                           359                          7.25
   16656062         Group 2: Secure Opt ARMs                      GR1. NOPP                            396990              1031.25                   360                           359                          5.75
   16656093               Group 1: MTA                          GR3. 3YR HARD                        372609.93             1201.32                   360                           359                          8.25
   16656100               Group 1: MTA                          GR3. 3YR HARD                        157224.43              506.9                    360                           359                          8.25
   16656107               Group 1: MTA                         GR2. 1YR/Other                         223466.2             720.47                    360                           359                            8
   16656134         Group 2: Secure Opt ARMs                      GR1. NOPP                          422804.37             1713.36                   360                           359                           7.5
   16654350               Group 1: MTA                          GR3. 3YR HARD                        312457.69             1003.52                   360                           358                          8.25
   16654354               Group 1: MTA                          GR3. 3YR HARD                        304445.97             977.78                    360                           358                          8.25
   16656151               Group 1: MTA                          GR3. 3YR HARD                        495159.16             1254.17                   480                           479                          8.125
   16656156         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     402006.25              1500                     360                           358                          7.125
   16656162         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       255036              1033.5                    360                           359                           7.5
   16656167               Group 1: MTA                          GR3. 3YR HARD                        438006.21             1109.41                   480                           479                            8
   16656180         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       185262                616                     360                           359                          6.625
   16656194         Group 2: Secure Opt ARMs                      GR1. NOPP                          241997.65             877.88                    360                           358                            7
   16656198               Group 1: MTA                          GR3. 3YR HARD                        415008.65             1338.02                   360                           359                            8
   16654408         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     297484.71             1140.83                   360                           358                          7.25
   16654416         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     558789.41             2374.58                   360                           358                          7.75
   16654424         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1385.42                   360                           359                            7
   16654437         Group 2: Secure Opt ARMs                      GR1. NOPP                          177943.75             573.18                    360                           359                           6.5
   16654439         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              1895.83                   360                           359                          6.125
   16654442         Group 2: Secure Opt ARMs                      GR1. NOPP                          406012.49             1096.88                   360                           359                          5.875
   16654445         Group 2: Secure Opt ARMs                      GR1. NOPP                            802000              2333.33                   360                           359                          6.125
   16654450         Group 2: Secure Opt ARMs                      GR1. NOPP                            388970               1455                     360                           359                          7.125
   16654469               Group 1: MTA                          GR3. 3YR HARD                        336815.03             1247.47                   360                           359                          7.75
   16656205         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      122464.4               509                     360                           359                          7.625
   16656206               Group 1: MTA                         GR2. 1YR/Other                        384313.97             1239.06                   360                           359                            8
   16656210               Group 1: MTA                         GR2. 1YR/Other                        478856.13             1543.87                   360                           359                          7.75
   16656213               Group 1: MTA                            GR1. NOPP                          171590.11             553.22                    360                           359                            8
   16656215         Group 2: Secure Opt ARMs                      GR1. NOPP                          307466.75             1309.86                   360                           359                          7.75
   16656216         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090              1725.83                   360                           359                          7.375
   16656229               Group 1: MTA                          GR3. 3YR HARD                        476191.38             1206.12                   480                           479                          8.25
   16656231         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     377885.88              1410                     360                           358                          7.125
   16656236         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880              1246.67                   360                           359                          6.875
   16651781               Group 1: MTA                         GR2. 1YR/Other                        557467.59             1405.88                   480                           478                            8
   16651788         Group 2: Secure Opt ARMs                      GR1. NOPP                          172862.42              537.5                    360                           358                          6.375
   16651797               Group 1: MTA                          GR3. 3YR HARD                        236671.96             596.74                    480                           478                          8.25
   16651648               Group 1: MTA                          GR3. 3YR HARD                         499319.2             1514.13                   480                           479                          8.25
   16651656         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        396990              1567.5                    360                           359                          7.375
   16651662               Group 1: MTA                         GR2. 1YR/Other                        1501811.2             5176.8                    360                           358                            8
   16651669         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     341705.58             1381.25                   360                           358                           7.5
   16651700         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384960               1280                     360                           358                          6.625
   16651705         Group 2: Secure Opt ARMs                      GR1. NOPP                          307133.01             1241.5                    360                           358                           7.5
   16651719               Group 1: MTA                          GR3. 3YR HARD                        344433.15             1106.44                   360                           358                            8
   16651729         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     691451.83              3010                     360                           358                          7.875
   16651730               Group 1: MTA                          GR3. 3YR HARD                        188742.66             572.34                    480                           479                          8.25
   16651732               Group 1: MTA                          GR3. 3YR HARD                        371469.02             1372.03                   360                           358                          8.25
   16651733               Group 1: MTA                          GR3. 3YR HARD                        650953.54             2090.66                   360                           358                          8.25
   16651744         Group 2: Secure Opt ARMs                      GR1. NOPP                          261304.19             1029.17                   360                           358                          7.375
   16651746               Group 1: MTA                         GR2. 1YR/Other                        732921.71             2354.4                    360                           358                            8
   16651750               Group 1: MTA                          GR3. 3YR HARD                        399188.19             1478.48                   360                           359                          8.25
   16650414               Group 1: MTA                          GR3. 3YR HARD                        179992.46             453.88                    480                           478                          8.125
   16651463               Group 1: MTA                            GR1. NOPP                          273309.93             1009.07                   360                           358                            8
   16651468               Group 1: MTA                          GR3. 3YR HARD                        372391.09             1196.5                    360                           358                          7.75
   16651504         Group 2: Secure Opt ARMs                      GR1. NOPP                            236590                885                     360                           359                          7.125
   16650425               Group 1: MTA                         GR2. 1YR/Other                        215136.68             691.52                    360                           358                          7.25
   16650427         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         287032.76              1190                     360                           358                          7.625
   16650440               Group 1: MTA                          GR3. 3YR HARD                        546694.09             1762.58                   360                           359                          8.25
   16650452               Group 1: MTA                         GR2. 1YR/Other                        379094.44             1222.23                   360                           359                            8
   16650461               Group 1: MTA                          GR3. 3YR HARD                        651850.91             1643.56                   480                           478                          8.25
   16650482         Group 2: Secure Opt ARMs                      GR1. NOPP                          233866.41             581.75                    360                           358                          5.625
   16650486         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     349745.62             1377.5                    360                           358                          7.375
   16650506               Group 1: MTA                         GR2. 1YR/Other                        315246.95             1016.38                   360                           359                            8
   16650508         Group 2: Secure Opt ARMs                      GR1. NOPP                          849804.15             2739.63                   360                           358                           6.5
   16651507               Group 1: MTA                          GR3. 3YR HARD                        492653.13             2080.62                   360                           359                          8.25
   16651508         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     397986.39             1567.5                    360                           358                          7.375
   16651510               Group 1: MTA                          GR3. 3YR HARD                        608929.03             1535.34                   480                           478                          8.25
   16651514         Group 2: Secure Opt ARMs                      GR1. NOPP                          176078.74               657                     360                           358                          7.125
   16651520         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       136340              538.33                    360                           359                          7.375
   16651545               Group 1: MTA                          GR3. 3YR HARD                        438951.46             1415.21                   360                           359                            8
   16651554         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       72982               288.17                    360                           359                          7.375
   16650509               Group 1: MTA                          GR3. 3YR HARD                        336318.33             1080.71                   360                           358                          7.625
   16650518               Group 1: MTA                          GR3. 3YR HARD                        571221.96             1440.27                   480                           478                          8.25
   16650523         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         280689.98             1049.96                   360                           359                          7.125
   16650524               Group 1: MTA                          GR3. 3YR HARD                         287415.5             1064.5                    360                           359                          7.875
   16650538         Group 2: Secure Opt ARMs                      GR1. NOPP                            417040              1343.33                   360                           359                           6.5
   16650583         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     402006.98             1791.67                   360                           358                            8
   16650585               Group 1: MTA                          GR3. 3YR HARD                        140147.18              450.3                    360                           358                          7.75
   16650589               Group 1: MTA                         GR2. 1YR/Other                        260273.35             836.26                    360                           358                          7.75
   16651558               Group 1: MTA                          GR3. 3YR HARD                        600443.73             1929.84                   360                           358                          7.375
   16651561         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2708.33                   360                           359                          7.625
   16651567               Group 1: MTA                          GR3. 3YR HARD                        435267.77             1607.84                   360                           358                          7.375
   16651569         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       287918              1047.08                   360                           359                            7
   16651574               Group 1: MTA                          GR3. 3YR HARD                        545460.02             1647.37                   480                           478                          8.25
   16651580         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500                875                     360                           359                          7.875
   16651591         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     365477.04              1596                     360                           358                          7.875
   16650598         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      416570.6             1863.33                   360                           358                            8
   16650600         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      164007.8             683.33                    360                           358                          7.625
   16650603         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      367917.5             1299.79                   360                           359                          6.875
   16650623         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1702.08                   360                           359                            8
   16650628         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     361805.72             1387.5                    360                           358                          7.25
   16650663         Group 2: Secure Opt ARMs                      GR1. NOPP                           245022.3             711.08                    360                           358                          6.125
   16650674         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       649620              2902.5                    360                           359                            8
   16650685         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300              2112.5                    360                           359                           7.5
   16650686         Group 2: Secure Opt ARMs                      GR1. NOPP                           518292.5             2100.31                   360                           359                           7.5
   16651108         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     482407.75              1900                     360                           358                          7.375
   16651111               Group 1: MTA                          GR3. 3YR HARD                        370496.54             1372.21                   360                           359                          8.25
   16651118               Group 1: MTA                          GR3. 3YR HARD                        231310.29             853.82                    360                           358                          8.25
   16651119         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     223435.31             926.33                    360                           358                          7.625
   16651136         Group 2: Secure Opt ARMs                      GR1. NOPP                          378443.75             1572.92                   360                           359                          7.625
   16651144         Group 2: Secure Opt ARMs                      GR1. NOPP                           274972.7              1197                     360                           358                          7.875
   16651149         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380549              1463.04                   360                           359                          7.25
   16651161         Group 2: Secure Opt ARMs                      GR1. NOPP                          817077.07             2794.69                   360                           358                          6.75
   16651163               Group 1: MTA                          GR3. 3YR HARD                        409010.12             1235.53                   480                           478                            8
   16651166         Group 2: Secure Opt ARMs                      GR1. NOPP                            505260               1995                     360                           358                          7.375
   16651175         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     434166.86              1665                     360                           358                          7.25
   16651184               Group 1: MTA                          GR3. 3YR HARD                        648898.11             1643.56                   480                           479                          8.25
   16651193         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1977.5                    360                           359                          7.875
   16651220               Group 1: MTA                          GR3. 3YR HARD                        490029.44             1579.89                   360                           359                          7.625
   16651227               Group 1: MTA                          GR3. 3YR HARD                        288820.08             728.23                    480                           478                          8.25
   16651238         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     346729.94             1114.06                   360                           358                           6.5
   16651254               Group 1: MTA                          GR3. 3YR HARD                        206579.89             765.11                    360                           359                            8
   16651260               Group 1: MTA                         GR2. 1YR/Other                        415008.65             1338.02                   360                           359                            8
   16651272               Group 1: MTA                          GR3. 3YR HARD                        412390.34             1325.15                   360                           358                          7.625
   16651273         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2505.21                   360                           359                          7.25
   16651277               Group 1: MTA                          GR3. 3YR HARD                        290365.17             932.75                    360                           358                            8
   16651291               Group 1: MTA                          GR3. 3YR HARD                        1162049.59            2929.97                   480                           478                          8.25
   16651317         Group 2: Secure Opt ARMs                      GR1. NOPP                            589470              2572.5                    360                           359                          7.875
   16651319               Group 1: MTA                          GR3. 3YR HARD                        301488.04             763.63                    480                           479                          8.25
   16651337         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        148370              616.67                    360                           359                          7.625
   16651378         Group 2: Secure Opt ARMs                      GR1. NOPP                          290138.06              1267                     360                           358                          7.875
   16651392         Group 2: Secure Opt ARMs                      GR1. NOPP                          267434.33             1026.75                   360                           358                          7.25
   16651398         Group 2: Secure Opt ARMs                      GR1. NOPP                           406012.5             1771.88                   360                           359                          7.875
   16651404               Group 1: MTA                          GR3. 3YR HARD                          439107              1626.33                   360                           359                          8.25
   16651405               Group 1: MTA                          GR3. 3YR HARD                         500733.5             1608.2                    360                           358                          8.25
   16651417               Group 1: MTA                         GR2. 1YR/Other                        288362.64             926.32                    360                           358                            8
   16651427               Group 1: MTA                         GR2. 1YR/Other                        746784.29             2399.43                   360                           358                          7.75
   16651432         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      747731.04             2557.5                    360                           358                          6.75
   16651455               Group 1: MTA                          GR3. 3YR HARD                        426224.35             1368.9                    360                           358                          8.25
   16650032         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     190551.26              829.5                    360                           358                          7.875
   16648587         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     546729.35              2380                     360                           358                          7.875
   16648596               Group 1: MTA                          GR3. 3YR HARD                        544741.51             1749.72                   360                           358                          8.125
   16648613         Group 2: Secure Opt ARMs                      GR1. NOPP                          325624.82             1451.25                   360                           358                            8
   16648625               Group 1: MTA                          GR3. 3YR HARD                        527903.57             1337.1                    480                           479                          8.25
   16648632               Group 1: MTA                          GR3. 3YR HARD                        284351.95             1049.72                   360                           358                          8.125
   16648635               Group 1: MTA                          GR3. 3YR HARD                        183661.28             592.14                    360                           359                            8
   16648639               Group 1: MTA                          GR3. 3YR HARD                        297966.72             957.17                    360                           358                            8
   16648664               Group 1: MTA                          GR3. 3YR HARD                        302380.27             971.35                    360                           358                            8
   16648677               Group 1: MTA                          GR3. 3YR HARD                        372709.68             1201.65                   360                           359                          8.25
   16648679         Group 2: Secure Opt ARMs                      GR1. NOPP                          557891.25             1970.94                   360                           359                          6.875
   16648682         Group 2: Secure Opt ARMs                      GR1. NOPP                          282704.99             910.63                    360                           359                           6.5
   16648698         Group 2: Secure Opt ARMs                      GR1. NOPP                          474054.93             2113.05                   360                           358                            8
   16648761         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      535171.1             2107.81                   360                           358                          7.375
   16650095               Group 1: MTA                          GR3. 3YR HARD                        580489.22             1865.51                   360                           358                           7.5
   16650118               Group 1: MTA                          GR3. 3YR HARD                        517469.32             1304.74                   480                           478                          8.25
   16650120               Group 1: MTA                          GR3. 3YR HARD                        439789.95             1623.37                   360                           358                          8.25
   16650123               Group 1: MTA                          GR3. 3YR HARD                        171250.84             550.01                    360                           358                          8.25
   16650128         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     406026.63             1641.25                   360                           358                           7.5
   16650145         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       206114               899.5                    360                           359                          7.875
   16650155         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        116290              410.83                    360                           359                          6.875
   16648771         Group 2: Secure Opt ARMs                      GR1. NOPP                           257284.4              1120                     360                           358                          7.875
   16650172         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344860               1505                     360                           359                          7.875
   16650175         Group 2: Secure Opt ARMs                      GR1. NOPP                          341952.75             1527.84                   360                           359                            8
   16650176         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     419092.16             1824.38                   360                           358                          7.875
   16650198               Group 1: MTA                          GR3. 3YR HARD                        213090.98             687.02                    360                           359                          8.25
   16648800         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344860              1469.17                   360                           359                          7.75
   16648805               Group 1: MTA                          GR3. 3YR HARD                        500569.55             2108.02                   360                           358                          8.25
   16648810               Group 1: MTA                          GR3. 3YR HARD                        267456.09             990.58                    360                           359                          8.25
   16650216               Group 1: MTA                          GR3. 3YR HARD                        149143.73             480.85                    360                           359                          8.25
   16650235               Group 1: MTA                          GR3. 3YR HARD                        234667.47             868.61                    360                           358                          8.25
   16648871               Group 1: MTA                         GR2. 1YR/Other                        825610.14             2653.53                   360                           358                          7.375
   16648876               Group 1: MTA                          GR3. 3YR HARD                        165207.75             530.71                    360                           358                            8
   16648893         Group 2: Secure Opt ARMs                      GR1. NOPP                          639093.75             2589.84                   360                           359                           7.5
   16648894               Group 1: MTA                          GR3. 3YR HARD                        245029.02             901.87                    360                           357                            8
   16648896         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1108.33                   360                           359                          7.375
   16648897               Group 1: MTA                          GR3. 3YR HARD                        720250.39             1820.56                   480                           478                          7.75
   16648900               Group 1: MTA                          GR3. 3YR HARD                        449089.33             1132.8                    480                           478                          7.75
   16648913               Group 1: MTA                          GR3. 3YR HARD                        299491.43             758.57                    480                           479                           7.5
   16648918               Group 1: MTA                          GR3. 3YR HARD                        202153.09             509.76                    480                           478                          8.125
   16648921               Group 1: MTA                         GR2. 1YR/Other                        225269.74             568.17                    480                           478                          7.875
   16648952         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     221103.84             985.42                    360                           358                            8
   16648958               Group 1: MTA                         GR2. 1YR/Other                         262815.5             844.26                    360                           358                            8
   16648959               Group 1: MTA                         GR2. 1YR/Other                        607399.04             1531.8                    480                           478                            8
   16648964         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      166443.07             657.19                    360                           359                          7.375
   16648968         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     226213.97             818.68                    360                           358                            7
   16648981         Group 2: Secure Opt ARMs                      GR1. NOPP                          367634.53             1295.54                   360                           358                          6.875
   16649047               Group 1: MTA                         GR2. 1YR/Other                        741953.29             1871.13                   480                           478                            8
   16649094         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       233382              897.25                    360                           359                          7.25
   16649109         Group 2: Secure Opt ARMs                      GR1. NOPP                           175317.2             619.37                    360                           359                          6.875
   16650282               Group 1: MTA                          GR3. 3YR HARD                        500671.61             1848.1                    360                           358                          8.25
   16650310         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     361805.63              1350                     360                           359                          7.125
   16649149               Group 1: MTA                          GR3. 3YR HARD                        520600.71             1672.53                   360                           358                          7.875
   16650320         Group 2: Secure Opt ARMs                      GR1. NOPP                          629341.11             2478.71                   360                           358                          7.375
   16649161               Group 1: MTA                         GR2. 1YR/Other                        549067.62             1390.71                   480                           479                            8
   16649183               Group 1: MTA                         GR2. 1YR/Other                        642465.31             2071.36                   360                           359                          7.375
   16649186         Group 2: Secure Opt ARMs                      GR1. NOPP                           225562.5             843.75                    360                           359                          7.125
   16649188         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       211728                858                     360                           359                           7.5
   16649197               Group 1: MTA                          GR3. 3YR HARD                        165469.85             417.21                    480                           478                          8.25
   16649207               Group 1: MTA                          GR3. 3YR HARD                        441180.89             1332.43                   480                           478                          8.25
   16649213               Group 1: MTA                          GR3. 3YR HARD                         369047.9             930.51                    480                           478                          8.25
   16649219               Group 1: MTA                         GR2. 1YR/Other                        550692.53             1769.02                   360                           358                            8
   16649223         Group 2: Secure Opt ARMs                      GR1. NOPP                            344860              1540.83                   360                           359                            8
   16649227               Group 1: MTA                          GR3. 3YR HARD                        360483.56             1330.63                   360                           358                          8.25
   16649228         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      561319.8             1866.4                    360                           359                          6.625
   16649237         Group 2: Secure Opt ARMs                      GR1. NOPP                           159798.5             697.38                    360                           359                          7.875
   16649897               Group 1: MTA                          GR3. 3YR HARD                        182627.53             586.54                    360                           358                          8.25
   16649911               Group 1: MTA                         GR2. 1YR/Other                        456432.01             1466.68                   360                           358                          7.625
   16649953         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300              1895.83                   360                           358                            7
   16646659         Group 2: Secure Opt ARMs                      GR1. NOPP                          623110.66             2712.5                    360                           358                          7.875
   16646664         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        497240              2221.67                   360                           359                            8
   16646673         Group 2: Secure Opt ARMs                      GR1. NOPP                           452132.5              1875                     360                           358                          7.625
   16646715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     651000.99             2902.5                    360                           358                            8
   16646716               Group 1: MTA                          GR3. 3YR HARD                        225603.86             681.36                    480                           478                          8.25
   16648324               Group 1: MTA                         GR2. 1YR/Other                         393034.7              991.2                    480                           478                            8
   16648425               Group 1: MTA                          GR3. 3YR HARD                        464680.68             1492.41                   360                           358                          8.25
   16648461         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     209475.56             846.75                    360                           358                           7.5
   16648462               Group 1: MTA                          GR3. 3YR HARD                        537303.33             1355.31                   480                           478                          7.75
   16648474               Group 1: MTA                          GR3. 3YR HARD                        222698.75             822.03                    360                           358                          8.25
   16648481               Group 1: MTA                          GR3. 3YR HARD                        221096.59             816.12                    360                           358                          8.25
   16648483               Group 1: MTA                          GR3. 3YR HARD                        296647.93              1095                     360                           358                          8.25
   16648488         Group 2: Secure Opt ARMs                      GR1. NOPP                            625560               2795                     360                           358                            8
   16648506         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       184460              709.17                    360                           359                          7.25
   16648329               Group 1: MTA                          GR3. 3YR HARD                        297514.78             750.15                    480                           478                          8.25
   16648520         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     397986.91             1773.75                   360                           358                            8
   16648522               Group 1: MTA                         GR2. 1YR/Other                        478601.87             1537.44                   360                           358                            8
   16648525               Group 1: MTA                          GR3. 3YR HARD                         651715.7             1643.57                   480                           478                            8
   16648535               Group 1: MTA                          GR3. 3YR HARD                        504128.29             1633.93                   360                           358                          8.25
   16648402         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      361805.53             1312.5                    360                           358                            7
   16648543               Group 1: MTA                          GR3. 3YR HARD                        309491.93             994.51                    360                           358                          7.625
   16648553               Group 1: MTA                          GR3. 3YR HARD                        300184.66             1108.86                   360                           358                          7.375
   16648560         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     219335.01             977.53                    360                           358                            8
   16648574               Group 1: MTA                          GR3. 3YR HARD                        565430.06             1426.11                   480                           478                          7.875
   16646636         Group 2: Secure Opt ARMs                      GR1. NOPP                          246730.83             716.04                    360                           358                          6.125
   16646620         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344860              1325.83                   360                           359                          7.25
   16646378               Group 1: MTA                          GR3. 3YR HARD                        501341.91             1514.13                   480                           478                          8.25
   16646394         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       187668                624                     360                           359                          6.625
   16646404         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240600                950                     360                           359                          7.375
   16646441               Group 1: MTA                         GR2. 1YR/Other                        432499.07             1389.48                   360                           358                          7.875
   16646458               Group 1: MTA                          GR3. 3YR HARD                        216271.98             694.74                    360                           358                            8
   16646472               Group 1: MTA                          GR3. 3YR HARD                        458072.53             1700.25                   360                           358                          8.25
   16646513         Group 2: Secure Opt ARMs                      GR1. NOPP                            450247               1680                     360                           358                          7.125
   16646514         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       465160              2078.33                   360                           359                            8
   16646518         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1425                     360                           359                          7.375
   16646533         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       325598.7             1451.21                   360                           358                            8
   16646549               Group 1: MTA                          GR3. 3YR HARD                        319237.42             1029.25                   360                           359                          8.25
   16646592         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     289445.02              1290                     360                           358                            8
   16646606               Group 1: MTA                          GR3. 3YR HARD                        386518.49             1426.73                   360                           358                          8.25
   16644159         Group 2: Secure Opt ARMs                      GR1. NOPP                            314785              1439.17                   360                           359                          8.125
   16644163               Group 1: MTA                          GR3. 3YR HARD                        405084.26             1223.42                   480                           478                          8.25
   16644190               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                          8.25
   16644192               Group 1: MTA                          GR3. 3YR HARD                        456574.17             1466.68                   360                           358                            8
   16644194               Group 1: MTA                          GR3. 3YR HARD                        165020.22             609.87                    360                           358                          8.25
   16644195               Group 1: MTA                          GR3. 3YR HARD                        242304.72             778.37                    360                           358                            8
   16644197               Group 1: MTA                          GR3. 3YR HARD                        900759.13             2894.76                   360                           358                           7.5
   16644201               Group 1: MTA                         GR2. 1YR/Other                        176464.56             445.03                    480                           478                            8
   16644213         Group 2: Secure Opt ARMs                      GR1. NOPP                            346464               1476                     360                           359                          7.75
   16644214         Group 2: Secure Opt ARMs                      GR1. NOPP                            350474              1602.33                   360                           359                          8.125
   16644231               Group 1: MTA                          GR3. 3YR HARD                        319457.53             809.14                    480                           479                            8
   16644234         Group 2: Secure Opt ARMs                      GR1. NOPP                          296279.22             1351.17                   360                           358                          8.125
   16644257               Group 1: MTA                          GR3. 3YR HARD                        168225.66             620.96                    360                           358                          8.25
   16645941               Group 1: MTA                          GR3. 3YR HARD                        157872.88             508.99                    360                           359                          7.625
   16645947               Group 1: MTA                         GR2. 1YR/Other                        216393.54             548.09                    480                           479                          7.75
   16646004         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     103608.37              344.5                    360                           359                          6.625
   16646302               Group 1: MTA                          GR3. 3YR HARD                         371113.5             1196.5                    360                           359                          7.875
   16646328               Group 1: MTA                          GR3. 3YR HARD                        360875.37             910.28                    480                           478                          7.75
   16646337               Group 1: MTA                          GR3. 3YR HARD                        225302.24             831.64                    360                           358                          8.25
   16646344         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     288314.08             1165.43                   360                           358                           7.5
   16646345         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              1741.67                   360                           359                          7.375
   16646363               Group 1: MTA                          GR3. 3YR HARD                        652998.37             2090.66                   360                           357                          7.875
   16646014               Group 1: MTA                          GR3. 3YR HARD                         227564.3             842.73                    360                           358                          8.25
   16646021         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       665660              2697.5                    360                           359                           7.5
   16646049               Group 1: MTA                          GR3. 3YR HARD                        246222.75             621.01                    480                           478                          7.875
   16646058               Group 1: MTA                         GR2. 1YR/Other                        228287.08             733.34                    360                           358                            8
   16646060               Group 1: MTA                          GR3. 3YR HARD                         481316.9             1213.71                   480                           478                          8.125
   16646068         Group 2: Secure Opt ARMs                      GR1. NOPP                          315574.91             1177.5                    360                           358                          7.125
   16646076               Group 1: MTA                          GR3. 3YR HARD                        323342.43             1197.57                   360                           359                          8.25
   16646078               Group 1: MTA                          GR3. 3YR HARD                        210198.96             675.44                    360                           358                          7.625
   16646115         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      97743.75             365.63                    360                           359                          7.125
   16646123         Group 2: Secure Opt ARMs                      GR1. NOPP                            267066              1054.5                    360                           359                          7.375
   16646124         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       170425              690.63                    360                           359                           7.5
   16646136         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     191274.77               793                     360                           358                          7.625
   16646137         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     164822.69             666.25                    360                           358                           7.5
   16646147               Group 1: MTA                          GR3. 3YR HARD                        509583.35             1285.52                   480                           478                          7.625
   16646149               Group 1: MTA                         GR2. 1YR/Other                         228239.7             733.34                    360                           358                          7.75
   16646159               Group 1: MTA                          GR3. 3YR HARD                        433945.71             1393.99                   360                           358                            8
   16646180               Group 1: MTA                          GR3. 3YR HARD                        420616.13             1350.89                   360                           358                          8.25
   16646194         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       183658              610.67                    360                           359                          6.625
   16646242               Group 1: MTA                          GR3. 3YR HARD                        285287.78             916.67                    360                           358                          8.125
   16646246               Group 1: MTA                          GR3. 3YR HARD                         527973.4             1695.68                   360                           358                          8.25
   16646254               Group 1: MTA                          GR3. 3YR HARD                        333488.51             1071.06                   360                           358                          8.25
   16646258               Group 1: MTA                          GR3. 3YR HARD                        271351.81             874.86                    360                           359                           7.5
   16646262               Group 1: MTA                          GR3. 3YR HARD                        215029.06             649.56                    480                           478                          8.25
   16643946               Group 1: MTA                         GR2. 1YR/Other                        467588.02             1502.06                   360                           358                            8
   16643952         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     263314.09              982.5                    360                           358                          7.125
   16643953         Group 2: Secure Opt ARMs                      GR1. NOPP                          369845.85             1418.33                   360                           358                          7.25
   16644039               Group 1: MTA                          GR3. 3YR HARD                        591170.42             2182.6                    360                           358                            8
   16644074               Group 1: MTA                         GR2. 1YR/Other                        421978.53             1557.95                   360                           358                            8
   16644031               Group 1: MTA                          GR3. 3YR HARD                        300822.98             758.57                    480                           478                          8.125
   16644099         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      262404.38             1172.42                   360                           359                            8
   16644106         Group 2: Secure Opt ARMs                      GR1. NOPP                          506527.88              1890                     360                           358                          7.125
   16644110         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     128167.62              532.7                    360                           359                          7.625
   16644146               Group 1: MTA                          GR3. 3YR HARD                        485126.56             1223.82                   480                           478                          7.625
   16643776               Group 1: MTA                          GR3. 3YR HARD                        307823.28             989.04                    360                           358                          7.75
   16643779               Group 1: MTA                          GR3. 3YR HARD                        561594.63             1415.99                   480                           478                          8.25
   16643786         Group 2: Secure Opt ARMs                      GR1. NOPP                            200500                750                     360                           359                          7.125
   16643796         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     369846.42             1648.33                   360                           358                            8
   16643800         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     158290.04             623.44                    360                           358                          7.375
   16643806               Group 1: MTA                          GR3. 3YR HARD                        308877.04              778.8                    480                           478                          8.25
   16643822         Group 2: Secure Opt ARMs                      GR1. NOPP                            372358              1273.59                   360                           358                          6.75
   16641268         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     175877.51              565.1                    360                           358                           6.5
   16641274         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      360599.5             1308.13                   360                           358                            7
   16641293         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     289444.73              1170                     360                           358                           7.5
   16641317         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     534669.01             2272.08                   360                           358                          7.75
   16641389               Group 1: MTA                            GR1. NOPP                          552350.88             1775.45                   360                           358                          7.25
   16643849               Group 1: MTA                         GR2. 1YR/Other                        368463.38             1183.63                   360                           358                            8
   16643867         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     203006.25             864.84                    360                           359                          7.75
   16641403               Group 1: MTA                          GR3. 3YR HARD                        552752.42             1775.45                   360                           358                          8.125
   16641407         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     393966.74              1715                     360                           358                          7.875
   16641412               Group 1: MTA                          GR3. 3YR HARD                        561594.63             1415.99                   480                           478                          8.25
   16641420               Group 1: MTA                         GR2. 1YR/Other                        631732.41             2030.19                   360                           358                           7.5
   16643529         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     481603.74             1896.83                   360                           358                          7.375
   16643883         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      117292.5             438.75                    360                           359                          7.125
   16643913         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     372705.28             1666.25                   360                           358                            8
   16643586               Group 1: MTA                          GR3. 3YR HARD                        602976.08             1527.25                   480                           479                          8.25
   16643590               Group 1: MTA                         GR2. 1YR/Other                        323652.05             816.22                    480                           478                            8
   16643613         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         381300.88             1703.65                   360                           359                            8
   16643639               Group 1: MTA                          GR3. 3YR HARD                        230313.51             739.77                    360                           358                          8.125
   16643642               Group 1: MTA                          GR3. 3YR HARD                        391054.33             1257.61                   360                           358                           7.5
   16643646               Group 1: MTA                          GR3. 3YR HARD                        379200.57             1222.23                   360                           358                           7.5
   16643659         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     351755.56             1348.96                   360                           358                          7.25
   16643686               Group 1: MTA                          GR3. 3YR HARD                        250567.05             804.74                    360                           358                          8.25
   16643688               Group 1: MTA                          GR3. 3YR HARD                        403315.13             1021.54                   480                           479                          8.25
   16643692               Group 1: MTA                          GR3. 3YR HARD                        346627.39             1051.11                   480                           479                          8.25
   16643701         Group 2: Secure Opt ARMs                      GR1. NOPP                           221552.5             782.71                    360                           359                          6.875
   16643703               Group 1: MTA                          GR3. 3YR HARD                        1393869.79            5145.1                    360                           358                          8.25
   16643704               Group 1: MTA                          GR3. 3YR HARD                        548746.96             1762.59                   360                           358                          8.125
   16643715               Group 1: MTA                          GR3. 3YR HARD                        421014.73             1503.53                   480                           478                          8.25
   16643726               Group 1: MTA                          GR3. 3YR HARD                        340463.02             1093.57                   360                           358                          8.125
   16643733               Group 1: MTA                          GR3. 3YR HARD                        210282.08              776.2                    360                           358                          8.25
   16643739               Group 1: MTA                          GR3. 3YR HARD                        440591.01             1626.33                   360                           358                          8.25
   16643741               Group 1: MTA                          GR3. 3YR HARD                        274741.15             1012.76                   360                           358                          8.25
   16643745               Group 1: MTA                          GR3. 3YR HARD                        173705.03             439.97                    480                           479                            7
   16643760         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090              1680.42                   360                           359                          7.25
   16643762               Group 1: MTA                          GR3. 3YR HARD                        470201.07             1511.71                   360                           358                            7
   16638914         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1325.83                   360                           359                            8
   16638917         Group 2: Secure Opt ARMs                      GR1. NOPP                           407921.4             1569.42                   360                           358                          7.25
   16638920               Group 1: MTA                          GR3. 3YR HARD                        332445.94             1227.14                   360                           358                          8.25
   16638924               Group 1: MTA                          GR3. 3YR HARD                        533414.19             1345.19                   480                           478                          8.25
   16641075               Group 1: MTA                          GR3. 3YR HARD                        350262.33             1293.67                   360                           358                          8.25
   16641107               Group 1: MTA                          GR3. 3YR HARD                        638474.84             2058.49                   360                           359                          8.25
   16638972               Group 1: MTA                          GR3. 3YR HARD                        440416.87             1415.21                   360                           358                          7.625
   16638973         Group 2: Secure Opt ARMs                      GR1. NOPP                          520197.03             2318.42                   360                           358                            8
   16638976         Group 2: Secure Opt ARMs                      GR1. NOPP                          502508.73             2239.58                   360                           358                            8
   16638988               Group 1: MTA                          GR3. 3YR HARD                        520492.64             1672.53                   360                           358                          7.625
   16640670         Group 2: Secure Opt ARMs                      GR1. NOPP                          1143202.01            2962.24                   360                           358                          5.75
   16640695               Group 1: MTA                          GR3. 3YR HARD                        275312.22             1016.45                   360                           358                            8
   16640697               Group 1: MTA                          GR3. 3YR HARD                        423820.83             1361.18                   360                           358                          8.25
   16640700               Group 1: MTA                          GR3. 3YR HARD                        399378.02             1283.34                   360                           358                          7.625
   16641154               Group 1: MTA                         GR2. 1YR/Other                        443357.56             1424.22                   360                           358                            8
   16641157         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      751752.27             3038.75                   360                           358                           7.5
   16641158               Group 1: MTA                          GR3. 3YR HARD                        501341.91             1514.13                   480                           478                          8.25
   16640759               Group 1: MTA                          GR3. 3YR HARD                        425137.95             1283.98                   480                           478                          8.25
   16640779               Group 1: MTA                          GR3. 3YR HARD                        376505.06             1389.77                   360                           358                          8.25
   16640792         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     377226.17              1482                     360                           357                          7.375
   16640794         Group 2: Secure Opt ARMs                      GR1. NOPP                            288720               1170                     360                           359                           7.5
   16640803               Group 1: MTA                          GR3. 3YR HARD                        230531.17             853.83                    360                           359                          8.25
   16640830         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     366830.42             1254.69                   360                           358                          6.75
   16640834         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     542708.86             2193.75                   360                           358                           7.5
   16640842               Group 1: MTA                          GR3. 3YR HARD                        340350.98             1093.57                   360                           358                          7.75
   16640843         Group 2: Secure Opt ARMs                      GR1. NOPP                          335820.16             1428.17                   360                           358                          7.75
   16640887         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     331655.16             1237.5                    360                           358                          7.125
   16640888         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      253264.4             1128.75                   360                           358                            8
   16641175               Group 1: MTA                         GR2. 1YR/Other                        429040.73             1082.22                   480                           478                          7.75
   16641194               Group 1: MTA                          GR3. 3YR HARD                        284416.62             913.46                    360                           358                          8.25
   16640898               Group 1: MTA                          GR3. 3YR HARD                        252369.69             810.53                    360                           358                          8.25
   16640922         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     185927.89             693.75                    360                           358                          7.125
   16640936         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     321605.25              1300                     360                           358                           7.5
   16641216               Group 1: MTA                          GR3. 3YR HARD                        1002847.54            2528.56                   480                           478                          8.25
   16641221         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        328820              1469.17                   360                           359                            8
   16641224         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       183658              820.58                    360                           359                            8
   16641229         Group 2: Secure Opt ARMs                      GR1. NOPP                          160254.57             466.67                    360                           358                          6.125
   16641234         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     538688.79             2177.5                    360                           358                           7.5
   16641240         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      193682.98             825.13                    360                           358                          7.75
   16641246         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     339193.39             1511.72                   360                           358                            8
   16641255         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     324017.11             1242.58                   360                           358                          7.25
   16640981         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     623110.01             2454.17                   360                           358                          7.375
   16640991               Group 1: MTA                          GR3. 3YR HARD                        286671.33             921.18                    360                           358                          7.625
   16640999               Group 1: MTA                         GR2. 1YR/Other                        516827.08             1672.53                   360                           358                            7
   16641033               Group 1: MTA                          GR3. 3YR HARD                        268337.46             861.99                    360                           358                            8
   16641035               Group 1: MTA                         GR2. 1YR/Other                        205837.15             661.29                    360                           358                          7.875
   16641037               Group 1: MTA                          GR3. 3YR HARD                        368501.62             1183.63                   360                           358                          8.125
   16641041               Group 1: MTA                          GR3. 3YR HARD                        304158.01             1122.72                   360                           358                          8.25
   16641054               Group 1: MTA                          GR3. 3YR HARD                        320402.17             1029.25                   360                           358                            8
   16634392               Group 1: MTA                          GR3. 3YR HARD                        768807.42             2470.19                   360                           358                          7.75
   16634393               Group 1: MTA                          GR3. 3YR HARD                        441069.89             1112.57                   480                           478                          7.75
   16634395         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     325625.57             1417.5                    360                           358                          7.875
   16634403               Group 1: MTA                          GR3. 3YR HARD                         464331.3             1492.41                   360                           358                          7.625
   16634445               Group 1: MTA                          GR3. 3YR HARD                        325436.56             1201.26                   360                           358                          8.25
   16634448         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     142310.32             575.25                    360                           358                           7.5
   16638519         Group 2: Secure Opt ARMs                      GR1. NOPP                          611050.45              2660                     360                           358                          7.875
   16638523         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     401202.34             1538.58                   360                           358                          7.25
   16638535         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     410046.06             1402.5                    360                           358                          6.75
   16634465         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      904286.88             4031.25                   360                           358                            8
   16634466         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1346.56                   360                           359                           6.5
   16634468               Group 1: MTA                          GR3. 3YR HARD                        457156.23             1153.02                   480                           478                          7.875
   16634475               Group 1: MTA                          GR3. 3YR HARD                        448508.62             1655.9                    360                           358                            8
   16634486         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      253264.4             1128.75                   360                           358                            8
   16634487         Group 2: Secure Opt ARMs                      GR1. NOPP                          282409.24             995.21                    360                           358                          6.875
   16634499               Group 1: MTA                          GR3. 3YR HARD                        257877.75             828.22                    360                           358                          8.25
   16634566               Group 1: MTA                         GR2. 1YR/Other                        212266.94             681.88                    360                           358                            8
   16634606               Group 1: MTA                          GR3. 3YR HARD                         650400.1             2402.53                   360                           358                          7.375
   16634611         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     193968.02             723.75                    360                           358                          7.125
   16634660               Group 1: MTA                          GR3. 3YR HARD                        268393.16             861.99                    360                           358                          8.25
   16634672         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     406830.54             1602.33                   360                           358                          7.375
   16638556               Group 1: MTA                         GR2. 1YR/Other                        180189.24             578.95                    360                           358                          7.75
   16638560         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     126953.57              473.7                    360                           358                          7.125
   16638567         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176440                715                     360                           359                           7.5
   16638579         Group 2: Secure Opt ARMs                      GR1. NOPP                            352880              1576.67                   360                           359                            8
   16638583         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     161305.09             635.31                    360                           358                          7.375
   16638587         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     413326.33             1460.41                   360                           359                          6.875
   16634713         Group 2: Secure Opt ARMs                      GR1. NOPP                          650769.33             2640.63                   360                           359                           7.5
   16634718               Group 1: MTA                          GR3. 3YR HARD                        401073.55             1211.3                    480                           478                          8.25
   16634725               Group 1: MTA                          GR3. 3YR HARD                        548689.31             1769.02                   360                           359                          7.125
   16634727               Group 1: MTA                          GR3. 3YR HARD                        487956.73             1801.89                   360                           358                          8.25
   16638632               Group 1: MTA                          GR3. 3YR HARD                        471090.08             1512.99                   360                           358                          8.25
   16638645               Group 1: MTA                          GR3. 3YR HARD                        183981.37             591.01                    360                           358                            8
   16638651               Group 1: MTA                          GR3. 3YR HARD                        524768.71             1685.39                   360                           358                          8.25
   16638670         Group 2: Secure Opt ARMs                      GR1. NOPP                          690646.56             2505.42                   360                           358                            7
   16638677               Group 1: MTA                         GR2. 1YR/Other                        360453.29             1157.91                   360                           358                            8
   16634763               Group 1: MTA                          GR3. 3YR HARD                        375503.72             1386.07                   360                           358                          8.25
   16634789               Group 1: MTA                          GR3. 3YR HARD                        651765.57             2408.07                   360                           358                          7.125
   16634794         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           279898              1105.17                   360                           359                          7.375
   16634796               Group 1: MTA                          GR3. 3YR HARD                        370455.97             1190.07                   360                           358                          8.25
   16634803               Group 1: MTA                          GR3. 3YR HARD                        456668.94             1466.68                   360                           358                          8.25
   16634805               Group 1: MTA                          GR3. 3YR HARD                         488655.5             1803.74                   360                           358                          8.25
   16634820               Group 1: MTA                          GR3. 3YR HARD                        520600.72             1672.53                   360                           358                          7.875
   16638721         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        356088               1369                     360                           359                          7.25
   16634829         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1425                     360                           359                          7.375
   16638207         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       244610              1067.5                    360                           359                          7.875
   16638742               Group 1: MTA                          GR3. 3YR HARD                        275403.42             884.51                    360                           358                          8.25
   16638755         Group 2: Secure Opt ARMs                      GR1. NOPP                            361806               1500                     360                           358                          7.625
   16638776               Group 1: MTA                          GR3. 3YR HARD                        272399.03             874.86                    360                           358                          8.25
   16638785               Group 1: MTA                          GR3. 3YR HARD                        187744.84             693.04                    360                           358                          8.25
   16638788               Group 1: MTA                         GR2. 1YR/Other                         368570.3              929.5                    480                           478                            8
   16638790         Group 2: Secure Opt ARMs                      GR1. NOPP                           680697.5             2404.79                   360                           359                          6.875
   16638280         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       208520              758.33                    360                           359                            7
   16638305               Group 1: MTA                          GR3. 3YR HARD                        328344.83             1054.98                   360                           358                          7.75
   16638317         Group 2: Secure Opt ARMs                      GR1. NOPP                          661300.28             2467.5                    360                           358                          7.125
   16638318               Group 1: MTA                         GR2. 1YR/Other                        378876.47             1217.08                   360                           358                            8
   16638327               Group 1: MTA                         GR2. 1YR/Other                        662433.05             2127.97                   360                           358                            8
   16638330               Group 1: MTA                          GR3. 3YR HARD                        381321.36             1225.45                   360                           358                           7.5
   16638331         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      322409.59             1436.92                   360                           358                            8
   16638332               Group 1: MTA                            GR1. NOPP                          171194.14             632.05                    360                           358                            8
   16638352               Group 1: MTA                          GR3. 3YR HARD                        151155.26             485.52                    360                           358                          8.125
   16638362         Group 2: Secure Opt ARMs                      GR1. NOPP                            300750              1093.75                   360                           359                            7
   16638370               Group 1: MTA                            GR1. NOPP                          560530.55             1801.18                   360                           358                          7.625
   16638377         Group 2: Secure Opt ARMs                      GR1. NOPP                          150048.83             559.88                    360                           358                          7.125
   16638378               Group 1: MTA                          GR3. 3YR HARD                        348248.55             1119.31                   360                           358                          8.25
   16638394         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     498286.75             1859.25                   360                           358                          7.125
   16638395         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     263314.29             1064.38                   360                           358                           7.5
   16638419               Group 1: MTA                          GR3. 3YR HARD                        248363.81             797.67                    360                           358                          8.25
   16638434               Group 1: MTA                            GR1. NOPP                          496624.54             1595.33                   360                           358                            8
   16638463         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     160802.54             616.67                    360                           358                          7.25
   16638466               Group 1: MTA                          GR3. 3YR HARD                        247832.45             914.81                    360                           358                          8.25
   16638795               Group 1: MTA                          GR3. 3YR HARD                        260142.47             785.83                    480                           478                            8
   16638796               Group 1: MTA                          GR3. 3YR HARD                        372971.36             941.27                    480                           478                          8.25
   16638801         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     176740.75             697.85                    360                           359                          7.375
   16638808               Group 1: MTA                          GR3. 3YR HARD                        281427.67             1042.33                   360                           359                          8.25
   16638810               Group 1: MTA                          GR3. 3YR HARD                        352472.82             1301.06                   360                           358                          8.25
   16638821         Group 2: Secure Opt ARMs                      GR1. NOPP                           217542.5             723.33                    360                           359                          6.625
   16638857         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     454266.94             1647.92                   360                           358                            7
   16638897               Group 1: MTA                          GR3. 3YR HARD                        352956.28             1302.91                   360                           358                          8.25
   16629033               Group 1: MTA                          GR3. 3YR HARD                        258264.87             953.52                    360                           358                            8
   16629045               Group 1: MTA                         GR2. 1YR/Other                        227812.63             688.17                    480                           478                            8
   16629099               Group 1: MTA                          GR3. 3YR HARD                        376006.43             1135.6                    480                           478                          8.25
   16629100         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       300750               1125                     360                           359                          7.125
   16629137               Group 1: MTA                         GR2. 1YR/Other                        725911.03             1830.68                   480                           478                            8
   16632629               Group 1: MTA                          GR3. 3YR HARD                        501423.77             1264.28                   480                           478                          8.25
   16629170               Group 1: MTA                          GR3. 3YR HARD                        284083.92             858.51                    480                           478                           7.5
   16629181               Group 1: MTA                         GR2. 1YR/Other                        936277.44             3007.65                   360                           358                            8
   16629196               Group 1: MTA                         GR2. 1YR/Other                        825953.07             2653.53                   360                           358                          7.875
   16632722               Group 1: MTA                          GR3. 3YR HARD                         228406.4              843.1                    360                           358                          8.25
   16632726               Group 1: MTA                         GR2. 1YR/Other                        232612.37             586.63                    480                           478                            8
   16632771               Group 1: MTA                          GR3. 3YR HARD                        500671.61             1848.1                    360                           358                          8.25
   16629253               Group 1: MTA                          GR3. 3YR HARD                        145984.31             368.16                    480                           478                            8
   16629283               Group 1: MTA                          GR3. 3YR HARD                        508745.23             1633.93                   360                           358                          8.25
   16632813         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      430072.5             1608.75                   360                           359                          7.125
   16632858               Group 1: MTA                          GR3. 3YR HARD                        357778.07             1081.09                   480                           478                          8.25
   16632862         Group 2: Secure Opt ARMs                      GR1. NOPP                           215877.3             783.13                    360                           358                            7
   16632866         Group 2: Secure Opt ARMs                      GR1. NOPP                           153382.5               510                     360                           359                          6.625
   16632974               Group 1: MTA                          GR3. 3YR HARD                        146389.44             470.16                    360                           358                          8.25
   16632987               Group 1: MTA                          GR3. 3YR HARD                        320469.44             1029.25                   360                           358                          8.25
   16632995               Group 1: MTA                          GR3. 3YR HARD                        623283.82             2002.21                   360                           358                            8
   16629312               Group 1: MTA                          GR3. 3YR HARD                        387299.72             976.53                    480                           478                          8.25
   16629313               Group 1: MTA                         GR2. 1YR/Other                        296681.04              748.2                    480                           478                            8
   16629328               Group 1: MTA                          GR3. 3YR HARD                        335387.01             1077.49                   360                           358                          7.875
   16629345               Group 1: MTA                          GR3. 3YR HARD                        294496.52             949.48                    360                           359                            8
   16633028               Group 1: MTA                          GR3. 3YR HARD                        517990.29             1664.48                   360                           358                          7.625
   16633032               Group 1: MTA                         GR2. 1YR/Other                        600755.49             1929.84                   360                           358                            8
   16633045               Group 1: MTA                          GR3. 3YR HARD                        445264.31             1122.68                   480                           478                          8.25
   16633064               Group 1: MTA                          GR3. 3YR HARD                        608802.74             1535.34                   480                           478                            8
   16632337               Group 1: MTA                          GR3. 3YR HARD                        380478.48             1222.23                   360                           358                            8
   16632350               Group 1: MTA                         GR2. 1YR/Other                        344095.94             1271.2                    360                           358                          7.25
   16633077               Group 1: MTA                          GR3. 3YR HARD                        420564.16             1552.4                    360                           358                          8.25
   16633079               Group 1: MTA                          GR3. 3YR HARD                        316424.46              1168                     360                           358                          8.25
   16633132               Group 1: MTA                          GR3. 3YR HARD                        651445.35             1643.56                   480                           478                           7.5
   16633134         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     393162.21             1507.75                   360                           358                          7.25
   16633136         Group 2: Secure Opt ARMs                      GR1. NOPP                            449120              1866.67                   360                           359                          7.625
   16633137               Group 1: MTA                          GR3. 3YR HARD                        409099.27             1313.9                    360                           358                          8.25
   16633144         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     490448.52             2185.83                   360                           358                            8
   16633148         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     562005.76             2504.75                   360                           358                            8
   16633157         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     357786.12             1557.5                    360                           358                          7.875
   16633169               Group 1: MTA                          GR3. 3YR HARD                        754949.41             2425.16                   360                           358                            8
   16633171               Group 1: MTA                         GR2. 1YR/Other                        650818.45             2090.66                   360                           358                            8
   16633176               Group 1: MTA                          GR3. 3YR HARD                        404034.86             1302.64                   360                           359                           7.5
   16633182               Group 1: MTA                          GR3. 3YR HARD                        516703.35             1659.66                   360                           358                          8.125
   16633183               Group 1: MTA                          GR3. 3YR HARD                        340781.24             859.71                    480                           478                          7.875
   16634159               Group 1: MTA                         GR2. 1YR/Other                        544684.98             1749.72                   360                           358                            8
   16634161               Group 1: MTA                          GR3. 3YR HARD                        165349.74             417.21                    480                           478                          7.375
   16634162               Group 1: MTA                          GR3. 3YR HARD                        485227.22             1223.82                   480                           478                          7.875
   16634187               Group 1: MTA                          GR3. 3YR HARD                         188275.8             604.68                    360                           358                          8.25
   16634203               Group 1: MTA                          GR3. 3YR HARD                        420124.53             1268.84                   480                           478                          8.25
   16634205               Group 1: MTA                          GR3. 3YR HARD                        360257.88             1157.9                    360                           358                          7.875
   16634252               Group 1: MTA                          GR3. 3YR HARD                        320911.21             809.14                    480                           478                          8.25
   16632393               Group 1: MTA                          GR3. 3YR HARD                        494223.96             1587.29                   360                           358                          8.25
   16632394               Group 1: MTA                          GR3. 3YR HARD                        398860.25             1281.41                   360                           358                          7.875
   16632397               Group 1: MTA                          GR3. 3YR HARD                        388569.19             1247.96                   360                           358                          8.25
   16632401               Group 1: MTA                            GR1. NOPP                          320842.93             809.14                    480                           478                            8
   16632428               Group 1: MTA                         GR2. 1YR/Other                        500567.65             1848.1                    360                           358                            8
   16632475         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           356890              1372.08                   360                           359                          7.25
   16634254         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       192480                860                     360                           359                            8
   16634280               Group 1: MTA                          GR3. 3YR HARD                        504634.62             1621.06                   360                           358                            8
   16634293         Group 2: Secure Opt ARMs                      GR1. NOPP                           363827.3             1323.15                   360                           358                            7
   16634303               Group 1: MTA                          GR3. 3YR HARD                        328831.66             829.37                    480                           478                          7.875
   16634322               Group 1: MTA                          GR3. 3YR HARD                         280797.3               708                     480                           478                          8.25
   16632528               Group 1: MTA                          GR3. 3YR HARD                        484710.01             1556.74                   360                           358                          8.25
   16632556         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     265324.61             1182.5                    360                           358                            8
   16634351               Group 1: MTA                          GR3. 3YR HARD                        248293.07             916.51                    360                           358                          8.25
   16634353               Group 1: MTA                          GR3. 3YR HARD                         233563.3             862.14                    360                           358                          8.25
   16634359               Group 1: MTA                          GR3. 3YR HARD                        295095.85             1089.27                   360                           358                          8.25
   16634364               Group 1: MTA                          GR3. 3YR HARD                        292270.81             1079.29                   360                           358                          7.75
   16634380               Group 1: MTA                          GR3. 3YR HARD                         543183.1             1744.89                   360                           358                            8
   16634382               Group 1: MTA                          GR3. 3YR HARD                        609415.19             1537.36                   480                           478                          7.625
   16616587         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     419091.62             1607.19                   360                           358                          7.25
   16616592         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505260              2257.5                    360                           359                            8
   16616593               Group 1: MTA                         GR2. 1YR/Other                        380077.98             1220.94                   360                           358                            8
   16616625               Group 1: MTA                          GR3. 3YR HARD                        345158.43             869.82                    480                           478                          8.75
   16616631               Group 1: MTA                          GR3. 3YR HARD                        420616.13             1350.89                   360                           358                          8.25
   16616632               Group 1: MTA                          GR3. 3YR HARD                        175081.77             564.48                    360                           359                          8.25
   16616635               Group 1: MTA                          GR3. 3YR HARD                         917605.5             2313.63                   480                           478                          8.25
   16616648               Group 1: MTA                          GR3. 3YR HARD                        324475.31             1042.11                   360                           358                          8.25
   16628682         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417040              1603.33                   360                           359                          7.25
   16628712         Group 2: Secure Opt ARMs                      GR1. NOPP                          602452.37             2566.56                   360                           359                          7.75
   16628741               Group 1: MTA                          GR3. 3YR HARD                        179300.68             455.14                    480                           479                          8.25
   16628867               Group 1: MTA                          GR3. 3YR HARD                        236302.28               876                     360                           358                          7.75
   16628875               Group 1: MTA                          GR3. 3YR HARD                        567672.42             1431.42                   480                           478                          8.25
   16628876               Group 1: MTA                          GR3. 3YR HARD                        160735.46             516.23                    360                           358                          8.25
   16628880               Group 1: MTA                          GR3. 3YR HARD                        650953.54             2090.66                   360                           358                          8.25
   16628883               Group 1: MTA                         GR2. 1YR/Other                        569381.14             1436.22                   480                           478                          7.75
   16628928               Group 1: MTA                          GR3. 3YR HARD                         428574.9             1581.97                   360                           358                          8.25
   16628962               Group 1: MTA                         GR2. 1YR/Other                        360950.27             910.28                    480                           478                            8
   16628755               Group 1: MTA                          GR3. 3YR HARD                        393294.59             1263.4                    360                           358                            8
   16628767               Group 1: MTA                          GR3. 3YR HARD                        140375.73             423.96                    480                           478                          8.25
   16628773         Group 2: Secure Opt ARMs                      GR1. NOPP                            212530              750.83                    360                           359                          6.875
   16628804               Group 1: MTA                          GR3. 3YR HARD                        420977.58              1062                     480                           478                          7.625
   16628822               Group 1: MTA                          GR3. 3YR HARD                        528774.57             1698.26                   360                           358                          8.25
   16628831         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     406026.74             1683.33                   360                           358                          7.625
   16628849               Group 1: MTA                            GR1. NOPP                          342430.63             1100.01                   360                           358                            8
   16628851               Group 1: MTA                          GR3. 3YR HARD                        315429.38             1013.16                   360                           358                          8.125
   16628972               Group 1: MTA                          GR3. 3YR HARD                         848359.4             2148.77                   480                           479                          8.125
   16629002               Group 1: MTA                          GR3. 3YR HARD                        187851.99             693.41                    360                           358                          8.25
   16629004               Group 1: MTA                          GR3. 3YR HARD                         296372.7             952.06                    360                           358                            8
   16616459               Group 1: MTA                         GR2. 1YR/Other                        516556.45             1302.84                   480                           478                          7.875
   16616460               Group 1: MTA                          GR3. 3YR HARD                        315845.41              953.9                    480                           478                          8.25
   16616473               Group 1: MTA                          GR3. 3YR HARD                         192181.9             617.55                    360                           358                          7.625
   16616477               Group 1: MTA                          GR3. 3YR HARD                         451281.4             1137.85                   480                           478                          8.25
   16616479               Group 1: MTA                          GR3. 3YR HARD                        545549.05             1375.54                   480                           478                          8.25
   16616201               Group 1: MTA                          GR3. 3YR HARD                        402239.15             1296.85                   360                           359                          8.25
   16616204               Group 1: MTA                          GR3. 3YR HARD                        501319.78             1264.28                   480                           478                            8
   16616206               Group 1: MTA                          GR3. 3YR HARD                        271438.26             687.77                    480                           479                          8.25
   16616212               Group 1: MTA                          GR3. 3YR HARD                        161419.71             596.01                    360                           358                          8.125
   16616221               Group 1: MTA                          GR3. 3YR HARD                        633799.65             1598.05                   480                           478                          8.25
   16616239               Group 1: MTA                          GR3. 3YR HARD                        306772.18             985.66                    360                           358                          7.75
   16616407               Group 1: MTA                          GR3. 3YR HARD                        393075.47              991.2                    480                           478                          8.125
   16616260         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1204.17                   360                           359                          6.875
   16616276         Group 2: Secure Opt ARMs                      GR1. NOPP                          415724.82             1852.81                   360                           358                            8
   16616277               Group 1: MTA                          GR3. 3YR HARD                        320778.11             809.14                    480                           478                          7.75
   16616285               Group 1: MTA                          GR3. 3YR HARD                        234767.12             988.66                    360                           358                          8.25
   16616288         Group 2: Secure Opt ARMs                      GR1. NOPP                          479594.45             2187.17                   360                           358                          8.125
   16616289               Group 1: MTA                          GR3. 3YR HARD                         92123.57             340.05                    360                           358                          8.25
   16616296               Group 1: MTA                          GR3. 3YR HARD                        163239.12             524.27                    360                           358                          8.25
   16616303         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     289444.65              1140                     360                           358                          7.375
   16616318               Group 1: MTA                          GR3. 3YR HARD                        450660.14             1447.38                   360                           358                          8.25
   16613276               Group 1: MTA                          GR3. 3YR HARD                        396580.94             1273.69                   360                           358                          8.25
   16613277         Group 2: Secure Opt ARMs                      GR1. NOPP                          402006.15             1458.33                   360                           358                            7
   16613278               Group 1: MTA                         GR2. 1YR/Other                        248956.43             629.61                    480                           478                          7.875
   16613283               Group 1: MTA                          GR3. 3YR HARD                        184747.82             681.95                    360                           358                          8.25
   16615989               Group 1: MTA                          GR3. 3YR HARD                        396457.48             1273.69                   360                           358                          7.875
   16612719               Group 1: MTA                          GR3. 3YR HARD                        440242.66             1415.21                   360                           358                          8.25
   16612722               Group 1: MTA                          GR3. 3YR HARD                        568833.26             1826.91                   360                           358                          8.25
   16612727               Group 1: MTA                          GR3. 3YR HARD                        340912.11             1029.61                   480                           478                          8.25
   16612731               Group 1: MTA                          GR3. 3YR HARD                        650683.36             2090.66                   360                           358                          7.75
   16612760               Group 1: MTA                          GR3. 3YR HARD                        449042.75             1132.8                    480                           478                          7.625
   16612770               Group 1: MTA                          GR3. 3YR HARD                        204256.86             656.15                    360                           358                            8
   16612785               Group 1: MTA                          GR3. 3YR HARD                        131442.54             422.15                    360                           358                          8.25
   16612815               Group 1: MTA                         GR2. 1YR/Other                        348882.38             879.94                    480                           478                          7.875
   16612816               Group 1: MTA                          GR3. 3YR HARD                        256375.54              823.4                    360                           358                          8.25
   16612859               Group 1: MTA                         GR2. 1YR/Other                        325185.39             1042.11                   360                           358                            8
   16612870               Group 1: MTA                         GR2. 1YR/Other                        578327.29             1857.79                   360                           358                            8
   16612907               Group 1: MTA                          GR3. 3YR HARD                        280151.15             1034.93                   360                           358                           7.5
   16612909               Group 1: MTA                            GR1. NOPP                          272342.49             874.86                    360                           358                            8
   16612914               Group 1: MTA                          GR3. 3YR HARD                         90521.42             334.14                    360                           358                          8.25
   16612917               Group 1: MTA                          GR3. 3YR HARD                        152204.17             561.82                    360                           358                          8.25
   16612926               Group 1: MTA                          GR3. 3YR HARD                        464680.68             1492.41                   360                           358                          8.25
   16612935               Group 1: MTA                          GR3. 3YR HARD                         296888.3             953.66                    360                           358                          8.25
   16612944               Group 1: MTA                          GR3. 3YR HARD                        751355.73             1896.42                   480                           478                            7
   16616014               Group 1: MTA                          GR3. 3YR HARD                         262852.6             970.25                    360                           358                          8.25
   16616023               Group 1: MTA                          GR3. 3YR HARD                        274305.76             691.81                    480                           478                            8
   16616034               Group 1: MTA                          GR3. 3YR HARD                        724535.44             2328.67                   360                           358                          7.375
   16616037               Group 1: MTA                          GR3. 3YR HARD                        420476.84             1552.4                    360                           358                            8
   16616050               Group 1: MTA                          GR3. 3YR HARD                        421108.61              1062                     480                           478                            8
   16616058               Group 1: MTA                         GR2. 1YR/Other                        881108.05             2830.43                   360                           358                            8
   16616063               Group 1: MTA                          GR3. 3YR HARD                        376505.06             1389.77                   360                           358                          8.25
   16616067               Group 1: MTA                          GR3. 3YR HARD                         340456.7             1256.71                   360                           358                          8.25
   16612979         Group 2: Secure Opt ARMs                      GR1. NOPP                            291928              1061.67                   360                           359                            7
   16613072               Group 1: MTA                          GR3. 3YR HARD                         174065.9             525.71                    480                           478                          8.25
   16613088               Group 1: MTA                          GR3. 3YR HARD                        272399.03             874.86                    360                           358                          8.25
   16613096         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       110676               448.5                    360                           358                           7.5
   16613123               Group 1: MTA                          GR3. 3YR HARD                        900946.18             2894.76                   360                           358                          7.75
   16613140               Group 1: MTA                          GR3. 3YR HARD                        440645.49             1415.21                   360                           358                          8.25
   16616110               Group 1: MTA                          GR3. 3YR HARD                        392493.59             1260.83                   360                           358                            8
   16616115               Group 1: MTA                          GR3. 3YR HARD                        135284.06             498.99                    360                           357                          7.625
   16616126         Group 2: Secure Opt ARMs                      GR1. NOPP                            264660               962.5                    360                           359                            7
   16616138               Group 1: MTA                          GR3. 3YR HARD                        501423.77             1264.28                   480                           478                          8.25
   16616142         Group 2: Secure Opt ARMs                      GR1. NOPP                           428539.1             1776.67                   360                           358                          7.625
   16616147         Group 2: Secure Opt ARMs                      GR1. NOPP                          402005.52             1208.33                   360                           358                          6.25
   16616152               Group 1: MTA                          GR3. 3YR HARD                        450604.45             1663.29                   360                           358                          8.25
   16616166               Group 1: MTA                          GR3. 3YR HARD                        561594.63             1415.99                   480                           478                          8.25
   16616172               Group 1: MTA                          GR3. 3YR HARD                        304445.78             977.78                    360                           358                          8.25
   16616173               Group 1: MTA                          GR3. 3YR HARD                        204309.34             515.83                    480                           478                          7.625
   16616181         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     413481.13             1632.61                   360                           359                          7.375
   16616192               Group 1: MTA                          GR3. 3YR HARD                        439789.31             1623.37                   360                           358                          8.25
   16616195               Group 1: MTA                         GR2. 1YR/Other                        491001.47             1818.53                   360                           359                            8
   16613185               Group 1: MTA                          GR3. 3YR HARD                        552058.67             1773.04                   360                           358                          8.25
   16613186         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388970              1616.67                   360                           359                          7.625
   16613201         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      188670.5             705.75                    360                           359                          7.125
   16613223               Group 1: MTA                         GR2. 1YR/Other                          448484              1440.69                   360                           358                            8
   16613224               Group 1: MTA                          GR3. 3YR HARD                        260975.09             963.32                    360                           358                          8.25
   16613244               Group 1: MTA                         GR2. 1YR/Other                        486338.26             1567.99                   360                           359                            8
   16613248               Group 1: MTA                         GR2. 1YR/Other                        286546.72             723.17                    480                           478                          7.125
   16613258               Group 1: MTA                         GR2. 1YR/Other                        304702.16             768.43                    480                           478                            8
   16613265               Group 1: MTA                         GR2. 1YR/Other                        296681.04              748.2                    480                           478                            8
   16613266               Group 1: MTA                         GR2. 1YR/Other                        572720.24             1839.78                   360                           358                            8
   16613270               Group 1: MTA                          GR3. 3YR HARD                        384523.41             1235.1                    360                           358                          8.125
   16612690               Group 1: MTA                         GR2. 1YR/Other                        1176479.5             3779.27                   360                           358                            8
   16612711               Group 1: MTA                          GR3. 3YR HARD                        573509.82             1446.34                   480                           478                            8
   16611293               Group 1: MTA                          GR3. 3YR HARD                        156209.54             576.61                    360                           358                          8.25
   16611302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       802000              3333.33                   360                           359                          7.625
   16611318         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      469143.84             1608.75                   360                           359                          6.75
   16611691               Group 1: MTA                         GR2. 1YR/Other                        344433.15             1106.44                   360                           358                            8
   16611355               Group 1: MTA                          GR3. 3YR HARD                        738019.25             1861.02                   480                           478                          8.125
   16611389               Group 1: MTA                          GR3. 3YR HARD                         336154.5             847.57                    480                           478                          8.25
   16611397               Group 1: MTA                         GR2. 1YR/Other                        295747.98             745.93                    480                           478                          7.875
   16611471               Group 1: MTA                          GR3. 3YR HARD                        369295.38             1363.16                   360                           358                          8.25
   16611482               Group 1: MTA                          GR3. 3YR HARD                        115061.14             369.89                    360                           358                          7.125
   16611490         Group 2: Secure Opt ARMs                      GR1. NOPP                          288718.99               990                     360                           358                          6.75
   16611492               Group 1: MTA                          GR3. 3YR HARD                        500681.54             1608.2                    360                           358                          8.125
   16611722         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     440802.81             1833.33                   360                           358                          7.625
   16611730               Group 1: MTA                          GR3. 3YR HARD                        336298.91             1080.71                   360                           358                          7.625
   16611731               Group 1: MTA                          GR3. 3YR HARD                         416600.8             1051.68                   480                           478                          8.25
   16611736               Group 1: MTA                          GR3. 3YR HARD                        412604.41             1325.15                   360                           358                          8.25
   16611501               Group 1: MTA                          GR3. 3YR HARD                        275403.42             884.51                    360                           358                          8.25
   16611509         Group 2: Secure Opt ARMs                      GR1. NOPP                           673359.6             2163.54                   360                           358                           6.5
   16611517               Group 1: MTA                          GR3. 3YR HARD                        420528.84             1350.89                   360                           358                            8
   16611550               Group 1: MTA                          GR3. 3YR HARD                        374909.42             945.68                    480                           478                          7.75
   16611585         Group 2: Secure Opt ARMs                      GR1. NOPP                           235587.5             881.25                    360                           359                          7.125
   16611587               Group 1: MTA                          GR3. 3YR HARD                        381082.05             960.86                    480                           478                          8.25
   16611601               Group 1: MTA                          GR3. 3YR HARD                        416394.12             1338.02                   360                           358                          7.625
   16611610               Group 1: MTA                         GR2. 1YR/Other                          372921              1126.51                   480                           478                            8
   16611619               Group 1: MTA                          GR3. 3YR HARD                        480704.16             1543.87                   360                           358                          8.25
   16611755               Group 1: MTA                         GR2. 1YR/Other                        379355.82             960.85                    480                           479                            8
   16611757               Group 1: MTA                          GR3. 3YR HARD                         636854.3             2350.78                   360                           358                          8.25
   16611805               Group 1: MTA                          GR3. 3YR HARD                        360859.63             910.28                    480                           478                            8
   16611819               Group 1: MTA                          GR3. 3YR HARD                        196287.53             630.41                    360                           358                          8.25
   16611828               Group 1: MTA                          GR3. 3YR HARD                        294339.64             945.62                    360                           358                          7.875
   16611829               Group 1: MTA                         GR2. 1YR/Other                        471142.85             1188.42                   480                           478                          7.75
   16611838         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     804013.34             3333.33                   360                           358                          7.625
   16611843               Group 1: MTA                          GR3. 3YR HARD                         500733.5             1608.2                    360                           358                          8.25
   16611894         Group 2: Secure Opt ARMs                      GR1. NOPP                          269216.33             974.17                    360                           357                            7
   16611901         Group 2: Secure Opt ARMs                      GR1. NOPP                          635171.03             2830.83                   360                           358                            8
   16611640               Group 1: MTA                          GR3. 3YR HARD                        569603.53             1436.22                   480                           478                          8.25
   16611936               Group 1: MTA                          GR3. 3YR HARD                        551064.23             1395.77                   480                           479                            8
   16609921               Group 1: MTA                          GR3. 3YR HARD                        114553.68             422.84                    360                           358                          8.25
   16609926               Group 1: MTA                          GR3. 3YR HARD                        272399.03             874.86                    360                           358                          8.25
   16609932               Group 1: MTA                          GR3. 3YR HARD                        248333.11             916.66                    360                           358                          8.25
   16609942               Group 1: MTA                          GR3. 3YR HARD                        186673.44             599.54                    360                           358                          8.25
   16609955               Group 1: MTA                          GR3. 3YR HARD                        924625.43             2331.33                   480                           478                          8.25
   16609969               Group 1: MTA                          GR3. 3YR HARD                         456479.4             1466.68                   360                           358                          7.75
   16610013               Group 1: MTA                          GR3. 3YR HARD                        504582.25             1621.06                   360                           358                          7.875
   16610115         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        392980              1347.5                    360                           359                          6.75
   16610119               Group 1: MTA                          GR3. 3YR HARD                        392575.06             1260.83                   360                           358                          8.25
   16610124               Group 1: MTA                         GR2. 1YR/Other                        826834.47             2086.06                   480                           478                           7.5
   16610199         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     349745.89             1486.25                   360                           358                          7.75
   16610241               Group 1: MTA                          GR3. 3YR HARD                        348990.94             879.94                    480                           478                          8.25
   16610250               Group 1: MTA                          GR3. 3YR HARD                        272342.49             874.86                    360                           358                            8
   16610258               Group 1: MTA                         GR2. 1YR/Other                        458176.19             1471.82                   360                           358                            8
   16610267               Group 1: MTA                         GR2. 1YR/Other                        254720.33             818.25                    360                           358                            8
   16611272               Group 1: MTA                          GR3. 3YR HARD                        280410.76             900.59                    360                           358                          8.25
   16610278               Group 1: MTA                         GR2. 1YR/Other                        464806.65             1172.2                    480                           478                            8
   16610298               Group 1: MTA                          GR3. 3YR HARD                        412390.34             1325.15                   360                           358                          7.625
   16609755               Group 1: MTA                          GR3. 3YR HARD                         132369.6             333.77                    480                           478                          8.25
   16609708               Group 1: MTA                          GR3. 3YR HARD                        237283.74             598.29                    480                           478                          8.25
   16609714               Group 1: MTA                          GR3. 3YR HARD                         245008.1             787.06                    360                           358                            8
   16609717               Group 1: MTA                          GR3. 3YR HARD                         650750.9             2090.66                   360                           358                          7.875
   16575201               Group 1: MTA                          GR3. 3YR HARD                        196865.23             728.15                    360                           357                          8.25
   16575175         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       593480              2158.33                   360                           359                            7
   16575147               Group 1: MTA                         GR2. 1YR/Other                        255389.93              823.4                    360                           359                          7.75
   16575143               Group 1: MTA                          GR3. 3YR HARD                        1296902.02            4181.31                   360                           358                          7.75
   16347505               Group 1: MTA                         GR2. 1YR/Other                        336423.08             1080.71                   360                           358                            8
   16710766         Group 2: Secure Opt ARMs                      GR1. NOPP                          290624.75             664.35                    360                           359                          5.375
   16710769         Group 2: Secure Opt ARMs                      GR1. NOPP                           367917.5             1299.79                   360                           359                          6.875
   16710778               Group 1: MTA                          GR3. 3YR HARD                        546694.09             1762.58                   360                           359                          8.125
   16710715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320800              1433.33                   360                           359                            8
   16710717         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       489220              1982.5                    360                           359                           7.5
   16710719         Group 2: Secure Opt ARMs                      GR1. NOPP                            413030              1244.58                   360                           359                          6.25
   16710722         Group 2: Secure Opt ARMs                      GR1. NOPP                            388970              1495.42                   360                           359                          7.25
   16710724         Group 2: Secure Opt ARMs                      GR1. NOPP                            352880              1173.33                   360                           359                          6.625
   16710748         Group 2: Secure Opt ARMs                      GR1. NOPP                            557390              2258.75                   360                           359                           7.5
   16710755         Group 2: Secure Opt ARMs                      GR1. NOPP                            448318              1723.58                   360                           359                          7.25
   16710757         Group 2: Secure Opt ARMs                      GR1. NOPP                            388970              1333.75                   360                           359                          6.75
   16710759         Group 2: Secure Opt ARMs                      GR1. NOPP                          311276.25             1067.34                   360                           359                          6.75
   16710760         Group 2: Secure Opt ARMs                      GR1. NOPP                           225562.5             656.25                    360                           359                          6.125
   16710251         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        360900               1350                     360                           359                          7.125
   16710697         Group 2: Secure Opt ARMs                      GR1. NOPP                            557390              1853.33                   360                           359                          6.625
   16710698         Group 2: Secure Opt ARMs                      GR1. NOPP                           385902.3             1363.54                   360                           359                          6.875
   16710710         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       222956               903.5                    360                           359                           7.5
   16710712         Group 2: Secure Opt ARMs                      GR1. NOPP                            464358              1881.75                   360                           359                           7.5
   16710713         Group 2: Secure Opt ARMs                      GR1. NOPP                            665660              2697.5                    360                           359                           7.5
   16709903         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5              1390                     360                           359                          6.625
   16709910         Group 2: Secure Opt ARMs                      GR1. NOPP                            581450              2054.17                   360                           359                          6.875
   16709914               Group 1: MTA                          GR3. 3YR HARD                        243169.12               784                     360                           359                          7.625
   16709922         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384158              1676.5                    360                           359                          7.875
   16709928         Group 2: Secure Opt ARMs                      GR1. NOPP                            296740              1048.33                   360                           359                          6.875
   16709934               Group 1: MTA                          GR3. 3YR HARD                        507603.52             1298.67                   480                           479                          8.25
   16709953         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1195.83                   360                           359                          7.75
   16709957               Group 1: MTA                          GR3. 3YR HARD                         506789.4             1633.93                   360                           359                          8.25
   16709977         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       457140               1900                     360                           359                          7.625
   16709998         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       248620               1085                     360                           359                          7.875
   16710024         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       224560              1003.33                   360                           359                            8
   16710099               Group 1: MTA                          GR3. 3YR HARD                          478150              1213.71                   480                           479                          7.875
   16710103         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       220550              939.58                    360                           359                          7.75
   16710106               Group 1: MTA                          GR3. 3YR HARD                        275532.12             697.88                    480                           479                           7.5
   16710109               Group 1: MTA                          GR3. 3YR HARD                        379355.82             960.85                    480                           479                            8
   16710148         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     415799.43              1690                     360                           359                           7.5
   16710156         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       585460              2311.67                   360                           359                          7.375
   16710184         Group 2: Secure Opt ARMs                      GR1. NOPP                            271878               1017                     360                           359                          7.125
   16709732         Group 2: Secure Opt ARMs                      GR1. NOPP                            407416              1566.33                   360                           359                          7.25
   16709734               Group 1: MTA                          GR3. 3YR HARD                         175892.3             651.45                    360                           359                          8.25
   16709741         Group 2: Secure Opt ARMs                      GR1. NOPP                            551375              2177.08                   360                           359                          7.375
   16709753               Group 1: MTA                          GR3. 3YR HARD                        369118.26             1190.07                   360                           359                          8.25
   16709759               Group 1: MTA                          GR3. 3YR HARD                        391335.47              991.2                    480                           479                            8
   16709777               Group 1: MTA                          GR3. 3YR HARD                        159618.71             514.62                    360                           359                            8
   16709822         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       446714              1856.67                   360                           359                          7.625
   16709858         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          977437.5             3148.44                   360                           359                           6.5
   16709706         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       303958              1358.08                   360                           359                            8
   16708199         Group 2: Secure Opt ARMs                      GR1. NOPP                            80200               333.33                    360                           359                          7.625
   16708206               Group 1: MTA                          GR3. 3YR HARD                        391065.84             1260.83                   360                           359                          8.25
   16708222         Group 2: Secure Opt ARMs                      GR1. NOPP                            569420              1952.5                    360                           359                          6.75
   16708230         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388970              1737.92                   360                           359                            8
   16708236         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        493230              1947.5                    360                           359                          7.375
   16708238         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       498844              2228.83                   360                           359                            8
   16708242         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1583.33                   360                           359                          7.625
   16708243               Group 1: MTA                         GR2. 1YR/Other                        206449.42             522.91                    480                           479                          7.75
   16708280         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     445009.75             1988.3                    360                           359                            8
   16708289               Group 1: MTA                          GR3. 3YR HARD                        386077.76             1244.74                   360                           359                          8.25
   16708297               Group 1: MTA                          GR3. 3YR HARD                        680374.75             2193.58                   360                           359                          8.125
   16708321               Group 1: MTA                         GR2. 1YR/Other                        317990.39             1025.23                   360                           359                            8
   16708326         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       192480                760                     360                           359                          7.375
   16708354               Group 1: MTA                          GR3. 3YR HARD                        354398.19             897.64                    480                           479                          8.25
   16708357         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       268670              1060.83                   360                           359                          7.375
   16708389         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       445110              1757.5                    360                           359                          7.375
   16709431         Group 2: Secure Opt ARMs                      GR1. NOPP                          332479.12             1347.33                   360                           359                           7.5
   16709432         Group 2: Secure Opt ARMs                      GR1. NOPP                            344860              1182.5                    360                           359                          6.75
   16709433         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1171.67                   360                           359                          7.375
   16709434         Group 2: Secure Opt ARMs                      GR1. NOPP                            609520               2470                     360                           359                           7.5
   16709435         Group 2: Secure Opt ARMs                      GR1. NOPP                            529320               1980                     360                           359                          7.125
   16709436         Group 2: Secure Opt ARMs                      GR1. NOPP                          542051.75             2196.59                   360                           359                           7.5
   16709437         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630               1050                     360                           359                          7.625
   16709438         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       332028               1242                     360                           359                          7.125
   16709440         Group 2: Secure Opt ARMs                      GR1. NOPP                            136340              524.17                    360                           359                          7.25
   16709441         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       413030               1545                     360                           359                          7.125
   16709442         Group 2: Secure Opt ARMs                      GR1. NOPP                            441100              1787.5                    360                           359                           7.5
   16709447         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       263056                820                     360                           359                          6.375
   16709448         Group 2: Secure Opt ARMs                      GR1. NOPP                           488217.5             1623.33                   360                           359                          6.625
   16709449         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2437.5                    360                           359                          7.125
   16709450         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     620545.33             2385.73                   360                           359                          7.25
   16709451         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     359396.25             1344.38                   360                           359                          7.125
   16709452         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       132330               577.5                    360                           359                          7.875
   16709455         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       508468               2219                     360                           359                          7.875
   16709456         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       405010              1767.5                    360                           359                          7.875
   16709457         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       882200              3483.33                   360                           359                          7.375
   16709458         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       457140               1900                     360                           359                          7.625
   16709459         Group 2: Secure Opt ARMs                      GR1. NOPP                            336840               1190                     360                           359                          6.875
   16709460         Group 2: Secure Opt ARMs                      GR1. NOPP                            421050               1750                     360                           359                          7.625
   16709461         Group 2: Secure Opt ARMs                      GR1. NOPP                          778992.62             3156.77                   360                           359                           7.5
   16709462         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       585460               2555                     360                           359                          7.875
   16709507               Group 1: MTA                          GR3. 3YR HARD                        385080.14             1241.53                   360                           359                            8
   16709527         Group 2: Secure Opt ARMs                      GR1. NOPP                            461150              2012.5                    360                           359                          7.875
   16709530         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     273337.31             854.06                    360                           359                          6.375
   16709541               Group 1: MTA                          GR3. 3YR HARD                        309261.25             997.08                    360                           359                            8
   16709552         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1219.17                   360                           359                          7.375
   16709595               Group 1: MTA                          GR3. 3YR HARD                        646455.78             2084.22                   360                           359                          8.25
   16709599         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       569420              2544.17                   360                           359                            8
   16709623         Group 2: Secure Opt ARMs                      GR1. NOPP                            348870              833.75                    360                           359                           5.5
   16709626         Group 2: Secure Opt ARMs                      GR1. NOPP                            336038              1361.75                   360                           359                           7.5
   16709647         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       521300              2058.33                   360                           359                          7.375
   16709668         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              2187.5                    360                           359                          7.875
   16708053               Group 1: MTA                         GR2. 1YR/Other                        224463.81             723.69                    360                           359                            8
   16708057         Group 2: Secure Opt ARMs                      GR1. NOPP                           558432.6             2262.98                   360                           359                           7.5
   16708112         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         300748.75             1218.75                   360                           359                           7.5
   16708126         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       557390              2316.67                   360                           359                          7.625
   16708127         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060              1899.17                   360                           359                            8
   16708133         Group 2: Secure Opt ARMs                      GR1. NOPP                            729820              3033.33                   360                           359                          7.625
   16708168         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       159598              580.42                    360                           359                            7
   16707174               Group 1: MTA                          GR3. 3YR HARD                        550684.55             1775.45                   360                           359                          8.25
   16707177         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       693730              2450.83                   360                           359                          6.875
   16707184         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     418042.49             1650.63                   360                           359                          7.375
   16707185               Group 1: MTA                         GR2. 1YR/Other                         506789.4             1633.93                   360                           359                            8
   16707197               Group 1: MTA                         GR2. 1YR/Other                        571634.51             1842.99                   360                           359                            8
   16707246               Group 1: MTA                          GR3. 3YR HARD                         488832.3             1576.03                   360                           359                          8.25
   16707708               Group 1: MTA                          GR3. 3YR HARD                        164665.13             609.87                    360                           359                          8.25
   16707723               Group 1: MTA                         GR2. 1YR/Other                        327218.35             1054.98                   360                           359                            8
   16707752               Group 1: MTA                          GR3. 3YR HARD                        343180.23             1106.44                   360                           359                            8
   16707764         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384960               1640                     360                           359                          7.75
   16707771               Group 1: MTA                          GR3. 3YR HARD                        389208.48             1441.52                   360                           359                          8.25
   16707785               Group 1: MTA                          GR3. 3YR HARD                        290506.06             936.61                    360                           359                          8.25
   16707796         Group 2: Secure Opt ARMs                      GR1. NOPP                           268469.5             1143.73                   360                           359                          7.75
   16707802         Group 2: Secure Opt ARMs                      GR1. NOPP                            119498              471.83                    360                           359                          7.375
   16707810         Group 2: Secure Opt ARMs                      GR1. NOPP                            300000              906.25                    360                           359                          6.25
   16707811         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       595886               2229                     360                           359                          7.125
   16707819         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       231778              770.67                    360                           359                          6.625
   16707834         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505260              2047.5                    360                           359                           7.5
   16707839               Group 1: MTA                          GR3. 3YR HARD                        490827.53             1582.47                   360                           359                          8.125
   16707846         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       700948              2476.33                   360                           359                          6.875
   16707849               Group 1: MTA                          GR3. 3YR HARD                        403037.25             1299.42                   360                           359                          8.25
   16707874         Group 2: Secure Opt ARMs                      GR1. NOPP                            445110              1803.75                   360                           359                           7.5
   16707897               Group 1: MTA                          GR3. 3YR HARD                        431267.66             1092.34                   480                           479                          7.625
   16707926         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      240559.9             849.86                    360                           359                          6.875
   16707942         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     388067.75             1733.89                   360                           359                            8
   16707962               Group 1: MTA                          GR3. 3YR HARD                        648898.11             1643.56                   480                           479                          8.125
   16708014         Group 2: Secure Opt ARMs                      GR1. NOPP                            264660               1155                     360                           359                          7.875
   16708029         Group 2: Secure Opt ARMs                      GR1. NOPP                           190795.8               793                     360                           359                          7.625
   16706950         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       199698               788.5                    360                           359                          7.375
   16706971         Group 2: Secure Opt ARMs                      GR1. NOPP                            465160               1595                     360                           359                          6.75
   16706972         Group 2: Secure Opt ARMs                      GR1. NOPP                           638592.5             1791.56                   360                           359                            6
   16706975               Group 1: MTA                         GR2. 1YR/Other                        167599.65             540.35                    360                           359                          7.375
   16706976         Group 2: Secure Opt ARMs                      GR1. NOPP                            224560              933.33                    360                           359                          7.625
   16706977               Group 1: MTA                         GR2. 1YR/Other                        172648.89             639.44                    360                           359                          7.625
   16706980         Group 2: Secure Opt ARMs                      GR1. NOPP                            260650              1029.17                   360                           359                          7.375
   16706982               Group 1: MTA                          GR3. 3YR HARD                        778141.21             2508.79                   360                           359                          7.875
   16706987               Group 1: MTA                         GR2. 1YR/Other                        379482.59             1150.74                   480                           479                            8
   16706995         Group 2: Secure Opt ARMs                      GR1. NOPP                          964906.25             3208.33                   360                           359                          6.625
   16707000         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       208520                910                     360                           359                          7.875
   16707002         Group 2: Secure Opt ARMs                      GR1. NOPP                          346564.25             1224.35                   360                           359                          6.875
   16707013         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           457140              2042.5                    360                           359                            8
   16707018               Group 1: MTA                          GR3. 3YR HARD                        392662.03             1265.97                   360                           359                          8.25
   16707025         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      152981.5             524.56                    360                           359                          6.75
   16707028         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1702.08                   360                           359                            8
   16707041         Group 2: Secure Opt ARMs                      GR1. NOPP                            184460              594.17                    360                           359                           6.5
   16707062               Group 1: MTA                          GR3. 3YR HARD                         594579.7             1916.97                   360                           359                          7.875
   16707094               Group 1: MTA                          GR3. 3YR HARD                        427274.45             1082.22                   480                           479                          8.25
   16707167               Group 1: MTA                         GR2. 1YR/Other                        487172.73             1233.94                   480                           479                            8
   16706854         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       181252              696.83                    360                           359                          7.25
   16706875         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320800              1433.33                   360                           359                            8
   16706882               Group 1: MTA                          GR3. 3YR HARD                        269356.57             868.43                    360                           359                          8.25
   16706897         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        336840               1505                     360                           359                            8
   16706915         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       684908              2704.33                   360                           359                          7.375
   16706937               Group 1: MTA                          GR3. 3YR HARD                         383084.9             1235.1                    360                           359                          8.25
   16706805         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1254.17                   360                           359                            8
   16706781         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       199698              809.25                    360                           359                           7.5
   16706785         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       216540               877.5                    360                           359                           7.5
   16706797         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     296659.79             1263.83                   360                           359                          7.75
   16706800               Group 1: MTA                          GR3. 3YR HARD                        538713.15             1736.85                   360                           359                          8.25
   16706586               Group 1: MTA                          GR3. 3YR HARD                        498985.23             1848.1                    360                           359                          8.25
   16706587         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       302755              1101.04                   360                           359                            7
   16706589         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           413030              1416.25                   360                           359                          6.75
   16706633         Group 2: Secure Opt ARMs                      GR1. NOPP                           256319.2             1091.97                   360                           359                          7.75
   16706638         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       521300              1841.67                   360                           359                          6.875
   16706647               Group 1: MTA                          GR3. 3YR HARD                        438911.54             1415.09                   360                           359                          8.25
   16706653               Group 1: MTA                          GR3. 3YR HARD                        474035.98             1755.69                   360                           359                          8.25
   16706678         Group 2: Secure Opt ARMs                      GR1. NOPP                            352880              1576.67                   360                           359                            8
   16706683         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     316244.67             1380.16                   360                           359                          7.875
   16706715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       316790              1415.42                   360                           359                            8
   16706724         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920               1610                     360                           359                          7.875
   16706725               Group 1: MTA                         GR2. 1YR/Other                        648451.01             2090.66                   360                           359                            8
   16706762         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       247016               1001                     360                           359                           7.5
   16706562         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     658141.25             2393.49                   360                           359                            7
   16706482         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1350                     360                           359                          7.125
   16706489         Group 2: Secure Opt ARMs                      GR1. NOPP                            569420              2307.5                    360                           359                           7.5
   16706524               Group 1: MTA                          GR3. 3YR HARD                        384082.52             1238.31                   360                           359                          8.25
   16706528         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940               1645                     360                           359                          7.875
   16706535         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1433.44                   360                           359                          6.75
   16706546         Group 2: Secure Opt ARMs                      GR1. NOPP                            489220              1779.17                   360                           359                            7
   16706547         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      295737.5             1014.06                   360                           359                          6.75
   16706559         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940              1331.67                   360                           359                          6.875
   16704629         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               2150                     360                           359                            8
   16704656               Group 1: MTA                          GR3. 3YR HARD                        396053.92             1276.91                   360                           359                          7.625
   16704666               Group 1: MTA                          GR3. 3YR HARD                        238015.96             881.54                    360                           359                          8.25
   16704671               Group 1: MTA                         GR2. 1YR/Other                        437355.26             1410.07                   360                           359                            8
   16704675         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       325612               1421                     360                           359                          7.875
   16704687               Group 1: MTA                          GR3. 3YR HARD                        231529.15             857.52                    360                           359                          8.25
   16704691               Group 1: MTA                         GR2. 1YR/Other                        343416.85             869.82                    480                           479                            8
   16704699               Group 1: MTA                         GR2. 1YR/Other                        230449.51             742.99                    360                           359                            8
   16704701               Group 1: MTA                            GR1. NOPP                           59857.02             192.98                    360                           359                          7.875
   16704704               Group 1: MTA                          GR3. 3YR HARD                         452032.4             1144.93                   480                           479                          8.25
   16704710               Group 1: MTA                          GR3. 3YR HARD                        698813.34             1769.99                   480                           479                          7.875
   16704715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       196490              775.83                    360                           359                          7.375
   16704727         Group 2: Secure Opt ARMs                      GR1. NOPP                            341652               1207                     360                           359                          6.875
   16704749         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320700               1300                     360                           359                           7.5
   16704759         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     293231.25             1157.81                   360                           359                          7.375
   16704761         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       392939.9             1469.85                   360                           359                          7.125
   16706416               Group 1: MTA                          GR3. 3YR HARD                        598570.16             1929.84                   360                           359                          7.875
   16706447         Group 2: Secure Opt ARMs                      GR1. NOPP                            196891              818.33                    360                           359                          7.625
   16706466               Group 1: MTA                         GR2. 1YR/Other                        327218.35             1054.98                   360                           359                            8
   16704092               Group 1: MTA                          GR3. 3YR HARD                        237017.98             877.85                    360                           359                            7
   16704096         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288720                810                     360                           359                            6
   16704113         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      202825.8              758.7                    360                           359                          7.125
   16704121         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              1272.08                   360                           359                            8
   16704126         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       479596               1794                     360                           359                          7.125
   16704138               Group 1: MTA                          GR3. 3YR HARD                         365127.8             1177.2                    360                           359                          7.25
   16704139         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       222154              946.42                    360                           359                          7.75
   16704142               Group 1: MTA                          GR3. 3YR HARD                         518760.8             1672.53                   360                           359                            8
   16704154               Group 1: MTA                         GR2. 1YR/Other                        490827.53             1582.47                   360                           359                            8
   16704157         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           469170               1950                     360                           359                          7.625
   16704170               Group 1: MTA                          GR3. 3YR HARD                         359142.1             1157.9                    360                           359                          7.75
   16704191               Group 1: MTA                         GR2. 1YR/Other                        479186.29             1213.71                   480                           479                            8
   16704208               Group 1: MTA                         GR2. 1YR/Other                        307266.02             990.65                    360                           359                          7.875
   16704230         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       162806              727.42                    360                           359                            8
   16704231         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      368418.75             1339.84                   360                           359                            7
   16704264               Group 1: MTA                          GR3. 3YR HARD                        522701.48             2207.52                   360                           359                          8.25
   16704275               Group 1: MTA                          GR3. 3YR HARD                        191674.52             485.48                    480                           479                            8
   16704278               Group 1: MTA                          GR3. 3YR HARD                        214835.18             544.15                    480                           479                            8
   16704281               Group 1: MTA                         GR2. 1YR/Other                        409022.95             1318.72                   360                           359                          7.375
   16704289         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       191678                717                     360                           359                          7.125
   16704291         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     125585.18             561.11                    360                           359                            8
   16704299               Group 1: MTA                          GR3. 3YR HARD                        403037.25             1299.42                   360                           359                          8.25
   16704300               Group 1: MTA                          GR3. 3YR HARD                        196406.82             633.24                    360                           359                          8.25
   16704302         Group 2: Secure Opt ARMs                      GR1. NOPP                           492227.5             1790.1                    360                           359                            7
   16704303         Group 2: Secure Opt ARMs                      GR1. NOPP                            268670              977.08                    360                           359                            7
   16704304               Group 1: MTA                          GR3. 3YR HARD                        335199.29             1080.71                   360                           359                          8.25
   16704307         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060              1722.5                    360                           359                           7.5
   16704308               Group 1: MTA                          GR3. 3YR HARD                        325721.93             1050.15                   360                           359                          8.125
   16704312         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650              1137.5                    360                           359                          7.875
   16704315         Group 2: Secure Opt ARMs                      GR1. NOPP                            240600                975                     360                           359                           7.5
   16704316         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       237392              986.67                    360                           359                          7.625
   16704331         Group 2: Secure Opt ARMs                      GR1. NOPP                            493230              1742.5                    360                           359                          6.875
   16704345         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       224560                980                     360                           359                          7.875
   16704368               Group 1: MTA                            GR1. NOPP                          582009.73             1876.44                   360                           359                          8.25
   16704369               Group 1: MTA                         GR2. 1YR/Other                        335199.29             1080.71                   360                           359                          7.625
   16704370               Group 1: MTA                          GR3. 3YR HARD                        153738.93              389.4                    480                           479                          7.625
   16704400         Group 2: Secure Opt ARMs                      GR1. NOPP                            237392              764.67                    360                           359                           6.5
   16704403         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1433.44                   360                           359                          6.75
   16704404               Group 1: MTA                          GR3. 3YR HARD                        307977.02             780.06                    480                           479                          8.25
   16704423               Group 1: MTA                          GR3. 3YR HARD                        135769.45             343.88                    480                           479                          8.25
   16704451         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1977.5                    360                           359                          7.875
   16704466               Group 1: MTA                          GR3. 3YR HARD                        407444.47             1235.53                   480                           479                          8.25
   16704545               Group 1: MTA                         GR2. 1YR/Other                        470875.19             1518.14                   360                           359                            8
   16704548         Group 2: Secure Opt ARMs                      GR1. NOPP                           325531.8             1082.4                    360                           359                          6.625
   16704566         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       427867              1733.88                   360                           359                           7.5
   16704572               Group 1: MTA                          GR3. 3YR HARD                        627144.92             1901.75                   480                           479                          7.625
   16704573         Group 2: Secure Opt ARMs                      GR1. NOPP                            511676              2126.67                   360                           359                          7.625
   16704578         Group 2: Secure Opt ARMs                      GR1. NOPP                            172430                645                     360                           359                          7.125
   16704583         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     100199.88              364.4                    360                           359                            7
   16704591               Group 1: MTA                         GR2. 1YR/Other                        263552.46             667.54                    480                           479                            8
   16704593         Group 2: Secure Opt ARMs                      GR1. NOPP                            200500              645.83                    360                           359                           6.5
   16704597         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       194886                648                     360                           359                          6.625
   16704604               Group 1: MTA                          GR3. 3YR HARD                        319564.29             969.04                    480                           479                          8.25
   16697921         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              2239.58                   360                           359                            8
   16697923         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       392980              1633.33                   360                           359                          7.625
   16697932               Group 1: MTA                          GR3. 3YR HARD                        277736.56             895.44                    360                           359                          7.25
   16703981               Group 1: MTA                         GR2. 1YR/Other                        423281.22             1072.11                   480                           479                          7.75
   16703993         Group 2: Secure Opt ARMs                      GR1. NOPP                          290063.35              1296                     360                           359                            8
   16703997         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       494834              1953.83                   360                           359                          7.375
   16704001         Group 2: Secure Opt ARMs                      GR1. NOPP                            442704               1610                     360                           359                            7
   16704003         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       382554              1510.5                    360                           359                          7.375
   16704004         Group 2: Secure Opt ARMs                      GR1. NOPP                            344860              1254.17                   360                           359                            7
   16704005         Group 2: Secure Opt ARMs                      GR1. NOPP                            423456               1408                     360                           359                          6.625
   16704006         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       396990              1443.75                   360                           359                            7
   16704007         Group 2: Secure Opt ARMs                      GR1. NOPP                            607114               2271                     360                           359                          7.125
   16704008         Group 2: Secure Opt ARMs                      GR1. NOPP                            583856              2062.67                   360                           359                          6.875
   16704010         Group 2: Secure Opt ARMs                      GR1. NOPP                            747865              2642.08                   360                           359                          6.875
   16704014         Group 2: Secure Opt ARMs                      GR1. NOPP                            477190              1884.17                   360                           359                          7.375
   16704028         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      351195.8             1386.68                   360                           359                          7.375
   16704058         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       168420               752.5                    360                           359                            8
   16697680         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      327817.5              1090                     360                           359                          6.625
   16697705         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     136337.05              552.5                    360                           359                           7.5
   16697723         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              2239.58                   360                           359                            8
   16697775         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           425060              1766.67                   360                           359                          7.625
   16697777               Group 1: MTA                          GR3. 3YR HARD                        505810.36             1533.81                   480                           479                          8.25
   16697780               Group 1: MTA                          GR3. 3YR HARD                         439165.9             1112.57                   480                           479                          8.25
   16697800         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              2239.58                   360                           359                            8
   16697802         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900              1462.5                    360                           359                           7.5
   16697808               Group 1: MTA                          GR3. 3YR HARD                        498808.47             1264.28                   480                           479                          8.25
   16697811         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       160400              566.67                    360                           359                          6.875
   16697816         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      384899.85             1639.74                   360                           359                          7.75
   16697819         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       204510               722.5                    360                           359                          6.875
   16697854         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       418042.5             1607.19                   360                           359                          7.25
   16697906         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     131938.92             453.75                    360                           359                          6.75
   16308241               Group 1: MTA                          GR3. 3YR HARD                        317523.68             1016.38                   360                           357                            8
   16787142         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           406000              1522.51                   360                           360                          7.125
   16787151         Group 2: Secure Opt ARMs                      GR1. NOPP                            98999               391.88                    360                           360                          7.375
   16787231         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           244000              965.84                    360                           360                          7.375
   16790276         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       134800              519.55                    360                           360                          7.25
   16767451         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           279200              930.67                    360                           360                          6.625
   16767461               Group 1: MTA                          GR3. 3YR HARD                          160000              514.63                    360                           360                          0.625
   16766954         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           392000              1592.5                    360                           360                           7.5
   16766955               Group 1: MTA                          GR3. 3YR HARD                          436000              1102.45                   480                           480                          0.625
   16766959               Group 1: MTA                            GR1. NOPP                            388000              1247.96                   360                           360                          0.625
   16766961         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       423200              1851.5                    360                           360                          7.875
   16767480         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           642000              2206.88                   360                           360                          6.75
   16767483         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       214672              849.75                    360                           360                          7.375
   16767487         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           380000              1385.42                   360                           360                            7
   16767491         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       736000              2376.67                   360                           360                           6.5
   16766970         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           189237              670.21                    360                           360                          6.875
   16767496         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       339200              1448.67                   360                           360                          7.75
   16767506         Group 2: Secure Opt ARMs                      GR1. NOPP                            480000              2850.01                   360                           360                          9.75
   16767509         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       225000              609.38                    360                           360                          5.875
   16767514         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           395600              1730.76                   360                           360                          7.875
   16767519         Group 2: Secure Opt ARMs                      GR1. NOPP                            256500              774.85                    360                           360                          6.25
   16767524         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           428000              1382.09                   360                           360                           6.5
   16778210         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           396000              1402.51                   360                           360                          6.875
   16780401               Group 1: MTA                          GR3. 3YR HARD                          450000              1447.38                   360                           360                          0.625
   16780494         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       246400              975.34                    360                           360                          7.375
   16780540         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        315000              1115.63                   360                           360                          6.875
   16767531         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        615000              2306.26                   360                           360                          7.125
   16767533         Group 2: Secure Opt ARMs                      GR1. NOPP                            388000              1535.84                   360                           360                          7.375
   16772916         Group 2: Secure Opt ARMs                      GR1. NOPP                            492792              1642.64                   360                           360                          6.625
   16772920         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252000              1023.76                   360                           360                           7.5
   16772936         Group 2: Secure Opt ARMs                      GR1. NOPP                            550000              2062.51                   360                           360                          7.125
   16772939               Group 1: MTA                          GR3. 3YR HARD                          392000              1260.83                   360                           360                          0.625
   16772754               Group 1: MTA                          GR3. 3YR HARD                          376000              1209.36                   360                           360                          0.625
   16772957               Group 1: MTA                          GR3. 3YR HARD                          164800              530.07                    360                           360                          0.625
   16772961         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           123500              424.54                    360                           360                          6.75
   16772981               Group 1: MTA                          GR3. 3YR HARD                          329792              1218.98                   360                           360                          1.625
   16772986         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       383200              1516.84                   360                           360                          7.375
   16773011         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       313040              1239.12                   360                           360                          7.375
   16773032         Group 2: Secure Opt ARMs                      GR1. NOPP                            464000              2320.01                   360                           360                          8.625
   16772802         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364000              1289.17                   360                           360                          6.875
   16773051               Group 1: MTA                          GR3. 3YR HARD                          567200              1824.34                   360                           360                          0.625
   16773053         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           641149              2537.89                   360                           360                          7.375
   16773062         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           356000              1075.42                   360                           360                          6.25
   16773065         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       351440              1537.56                   360                           360                          7.875
   16780585         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           205000               747.4                    360                           360                            7
   16773086         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        252000               997.5                    360                           360                          7.375
   16773088         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       434000              1943.96                   360                           360                            8
   16773094         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           316000              1020.42                   360                           360                           6.5
   16773098         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       271200              1130.01                   360                           360                          7.625
   16773108               Group 1: MTA                          GR3. 3YR HARD                          254400              643.27                    480                           480                          0.625
   16773118               Group 1: MTA                            GR1. NOPP                            210000              675.45                    360                           360                          0.625
   16773122               Group 1: MTA                          GR3. 3YR HARD                          284000              718.12                    480                           480                          0.625
   16773145         Group 2: Secure Opt ARMs                      GR1. NOPP                            497400              1865.26                   360                           360                          7.125
   16773155         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       587200              2079.67                   360                           360                          6.875
   16773173         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       548000              1940.84                   360                           360                          6.875
   16773178               Group 1: MTA                          GR3. 3YR HARD                          400000              1286.56                   360                           360                          0.625
   16773183         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           500000              1875.01                   360                           360                          7.125
   16773188         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       382400              1234.84                   360                           360                           6.5
   16773193         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        143120              551.61                    360                           360                          7.25
   16773205         Group 2: Secure Opt ARMs                      GR1. NOPP                            508000              1640.42                   360                           360                           6.5
   16773209         Group 2: Secure Opt ARMs                      GR1. NOPP                            192750              823.21                    360                           360                          7.75
   16773225         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       576000              2040.01                   360                           360                          6.875
   16773227         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           400000              1291.67                   360                           360                           6.5
   16773244         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           195200              772.67                    360                           360                          7.375
   16773248         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           479920              1899.69                   360                           360                          7.375
   16773255         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284362              888.64                    360                           360                          6.375
   16773272         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           335819              1294.31                   360                           360                          7.25
   16773315         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           496000              1808.34                   360                           360                            7
   16775726         Group 2: Secure Opt ARMs                      GR1. NOPP                            198720              828.01                    360                           360                          7.625
   16775743         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       129000              456.88                    360                           360                          6.875
   16775755         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           237250              790.84                    360                           360                          6.625
   16775760         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260000              1056.26                   360                           360                           7.5
   16775763         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453600              1606.51                   360                           360                          6.875
   16775823         Group 2: Secure Opt ARMs                      GR1. NOPP                            560000              2741.67                   360                           360                           8.5
   16775824         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       400000              1416.67                   360                           360                          6.875
   16775830         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        360650              1014.33                   360                           360                            6
   16775832               Group 1: MTA                          GR3. 3YR HARD                          236000              759.07                    360                           360                          0.625
   16775847         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260800              923.67                    360                           360                          6.875
   16775861               Group 1: MTA                          GR3. 3YR HARD                          310400              939.98                    480                           480                          1.625
   16775862         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       282000                940                     360                           360                          6.625
   16776311               Group 1: MTA                          GR3. 3YR HARD                          284000              913.46                    360                           360                          0.625
   16785119         Group 2: Secure Opt ARMs                      GR1. NOPP                            140000              422.92                    360                           360                          6.25
   16785147         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        620000              2454.17                   360                           360                          7.375
   16785231         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       318400              1127.67                   360                           360                          6.875
   16776332         Group 2: Secure Opt ARMs                      GR1. NOPP                            408000              1742.5                    360                           360                          7.75
   16776346         Group 2: Secure Opt ARMs                      GR1. NOPP                            162400              642.84                    360                           360                          7.375
   16776243               Group 1: MTA                          GR3. 3YR HARD                          202000              649.71                    360                           360                          0.625
   16776362         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           503920              1942.2                    360                           360                          7.25
   16776256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       250000              755.21                    360                           360                          6.25
   16776390         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           356800              1412.34                   360                           360                          7.375
   16776397         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240000              775.01                    360                           360                           6.5
   16776402               Group 1: MTA                          GR3. 3YR HARD                          292000              939.19                    360                           360                          0.625
   16776410         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           196500                655                     360                           360                          6.625
   16776412         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       236000              934.17                    360                           360                          7.375
   16787092         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       517024              2208.13                   360                           360                          7.75
   16787104         Group 2: Secure Opt ARMs                      GR1. NOPP                            116720              425.55                    360                           360                            7
   16778080         Group 2: Secure Opt ARMs                      GR1. NOPP                            583600              2188.51                   360                           360                          7.125
   16778131         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           332000              1383.34                   360                           360                          7.625
   16778176         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       155920              633.43                    360                           360                           7.5
   16728126         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       255000              1035.94                   360                           360                           7.5
   16728127         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           400400              1751.76                   360                           360                          7.875
   16728129               Group 1: MTA                         GR2. 1YR/Other                          277500              701.68                    480                           480                          0.625
   16727975               Group 1: MTA                          GR3. 3YR HARD                          220800              558.31                    480                           480                          0.625
   16728143         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       230400              744.01                    360                           360                           6.5
   16728160         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           492000               2255                     360                           360                          8.125
   16728162         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       351920              1356.36                   360                           360                          7.25
   16728188               Group 1: MTA                          GR3. 3YR HARD                          125200               402.7                    360                           360                          0.625
   16728189         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       199200              726.25                    360                           360                            7
   16728192         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       377000              1492.3                    360                           360                          7.375
   16728200         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       456000              1995.01                   360                           360                          7.875
   16728206         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           428000              1827.92                   360                           360                          7.75
   16727992         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       396000              1732.5                    360                           360                          7.875
   16730219         Group 2: Secure Opt ARMs                      GR1. NOPP                            212000              728.76                    360                           360                          6.75
   16730226         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           360000              1387.51                   360                           360                          7.25
   16730228         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        189600              770.26                    360                           360                           7.5
   16730239         Group 2: Secure Opt ARMs                      GR1. NOPP                            413600              1464.84                   360                           360                          6.875
   16730244               Group 1: MTA                          GR3. 3YR HARD                          392800              993.22                    480                           480                          0.625
   16730248         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           288000              990.01                    360                           360                          6.75
   16730251         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       212000              839.17                    360                           360                          7.375
   16730255         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       392000              1470.01                   360                           360                          7.125
   16730259         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       300000              1218.76                   360                           360                           7.5
   16730277         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           332000              1417.92                   360                           360                          7.75
   16730280               Group 1: MTA                         GR2. 1YR/Other                          620000              1567.71                   480                           480                          0.625
   16730283         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376000              1214.17                   360                           360                           6.5
   16764878         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       940750              3037.84                   360                           360                           6.5
   16764791         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       720000               3150                     360                           360                          7.875
   16764887         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       520000              2166.67                   360                           360                          7.625
   16764889         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       453600              1795.5                    360                           360                          7.375
   16764902         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       193600              806.67                    360                           360                          7.625
   16764910         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       351600               1172                     360                           360                          6.625
   16764917         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256000              906.67                    360                           360                          6.875
   16730292         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           650000              2234.38                   360                           360                          6.75
   16730294         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       336000              1295.01                   360                           360                          7.25
   16730296         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       480000              1950.01                   360                           360                           7.5
   16730298               Group 1: MTA                         GR2. 1YR/Other                          528000              1698.26                   360                           360                          0.625
   16730304         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           160000              633.34                    360                           360                          7.375
   16730307         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           298900              1152.02                   360                           360                          7.25
   16730311         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           360000              1462.51                   360                           360                           7.5
   16730313         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       340000              1310.42                   360                           360                          7.25
   16730323         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       158500              561.36                    360                           360                          6.875
   16730337               Group 1: MTA                          GR3. 3YR HARD                          456000              1153.03                   480                           480                          0.625
   16730347               Group 1: MTA                         GR2. 1YR/Other                          382400              966.93                    480                           480                          0.625
   16730357         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       439200              1692.76                   360                           360                          7.25
   16730360               Group 1: MTA                          GR3. 3YR HARD                          296000              748.46                    480                           480                          0.625
   16730376         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        148560              572.58                    360                           360                          7.25
   16730380         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       195920              734.71                    360                           360                          7.125
   16730384               Group 1: MTA                          GR3. 3YR HARD                          270000              997.98                    360                           360                          1.625
   16730386         Group 2: Secure Opt ARMs                      GR1. NOPP                            436080              1726.15                   360                           360                          7.375
   16730397         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        450400              1923.59                   360                           360                          7.75
   16730400         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       404000              1767.51                   360                           360                          7.875
   16730407         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        464000              1740.01                   360                           360                          7.125
   16730416         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           417000              1520.32                   360                           360                            7
   16730093         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       369600               1309                     360                           360                          6.875
   16730099               Group 1: MTA                         GR2. 1YR/Other                          356000              900.17                    480                           480                          0.625
   16730432         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       236000              958.76                    360                           360                           7.5
   16731242               Group 1: MTA                          GR3. 3YR HARD                          216000              694.75                    360                           360                          0.625
   16731244               Group 1: MTA                         GR2. 1YR/Other                          400000              1286.56                   360                           360                          0.625
   16731172               Group 1: MTA                          GR3. 3YR HARD                          463405              1490.49                   360                           360                          0.625
   16731250         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           296000              1202.51                   360                           360                           7.5
   16731253         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           107200              435.51                    360                           360                           7.5
   16764925               Group 1: MTA                         GR2. 1YR/Other                          370200              1190.71                   360                           360                          0.625
   16764939         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           417000              1346.57                   360                           360                           6.5
   16764941         Group 2: Secure Opt ARMs                      GR1. NOPP                            306600              1053.94                   360                           360                          6.75
   16764819         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       544000              2493.33                   360                           360                          8.125
   16764959         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        348000              1196.26                   360                           360                          6.75
   16764964         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        264000              1072.51                   360                           360                           7.5
   16764971         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           456000              1377.5                    360                           360                          6.25
   16731258         Group 2: Secure Opt ARMs                      GR1. NOPP                            364000              1365.01                   360                           360                          7.125
   16731265         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1125.42                   360                           360                          7.25
   16731267         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       533600              2167.76                   360                           360                           7.5
   16731179         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       239920               899.7                    360                           360                          7.125
   16731273         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       295600              1016.13                   360                           360                          6.75
   16731277         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364000              1327.09                   360                           360                            7
   16731279         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        456800              1617.84                   360                           360                          6.875
   16731282         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       502500              1727.35                   360                           360                          6.75
   16731299               Group 1: MTA                         GR2. 1YR/Other                          483750              1788.04                   360                           360                          1.625
   16731300         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       262400              984.01                    360                           360                          7.125
   16731302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       167000               452.3                    360                           360                          5.875
   16731307         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           164248              496.17                    360                           360                          6.25
   16731326         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288000              1110.01                   360                           360                          7.25
   16731341         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           245000              944.28                    360                           360                          7.25
   16731353         Group 2: Secure Opt ARMs                      GR1. NOPP                            218400              910.01                    360                           360                          7.625
   16764993         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240000              975.01                    360                           360                           7.5
   16764830         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           380000              1504.17                   360                           360                          7.375
   16764832         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           330000              1203.12                   360                           360                            7
   16764996         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        512000              1866.67                   360                           360                            7
   16764999               Group 1: MTA                          GR3. 3YR HARD                          378400              956.81                    480                           480                          0.625
   16765012         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           528000              2035.01                   360                           360                          7.25
   16765016               Group 1: MTA                          GR3. 3YR HARD                          472000              1193.49                   480                           480                          0.625
   16764836         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308400              1381.38                   360                           360                            8
   16765027         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       220000              893.76                    360                           360                           7.5
   16731365         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       170000               619.8                    360                           360                            7
   16731366         Group 2: Secure Opt ARMs                      GR1. NOPP                            267000              723.13                    360                           360                          5.875
   16731196               Group 1: MTA                          GR3. 3YR HARD                          615200              1978.73                   360                           360                          0.625
   16731389               Group 1: MTA                            GR1. NOPP                            196800              632.99                    360                           360                          0.625
   16731390         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320000              1266.67                   360                           360                          7.375
   16731400         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       210400              876.67                    360                           360                          7.625
   16731202         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       443992              1664.97                   360                           360                          7.125
   16731428         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           492000              1998.76                   360                           360                           7.5
   16731228         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       780000              2437.51                   360                           360                          6.375
   16731206         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       160000                550                     360                           360                          6.75
   16731442         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       332000              1556.26                   360                           360                          8.25
   16764854               Group 1: MTA                          GR3. 3YR HARD                          384000              1419.34                   360                           360                          1.625
   16764859               Group 1: MTA                          GR3. 3YR HARD                          252000               637.2                    480                           480                          0.625
   16764864         Group 2: Secure Opt ARMs                      GR1. NOPP                            424000              1501.67                   360                           360                          6.875
   16764872               Group 1: MTA                          GR3. 3YR HARD                          416000              1051.89                   480                           480                          0.625
   16764787               Group 1: MTA                          GR3. 3YR HARD                          320000              1029.25                   360                           360                          0.625
   16764876         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       236000              983.34                    360                           360                          7.625
   16765031         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       347920              1268.46                   360                           360                            7
   16765032         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           417000              1476.88                   360                           360                          6.875
   16766916               Group 1: MTA                          GR3. 3YR HARD                          528000              1335.08                   480                           480                          0.625
   16767354         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           994000              3313.34                   360                           360                          6.625
   16767361               Group 1: MTA                          GR3. 3YR HARD                          599200              1515.12                   480                           480                          0.625
   16767363         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       439200              1647.01                   360                           360                          7.125
   16767367         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       150000              562.51                    360                           360                          7.125
   16767370         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       385600              1446.01                   360                           360                          7.125
   16767375         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       247200              927.01                    360                           360                          7.125
   16767384         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       313120              1174.21                   360                           360                          7.125
   16767388               Group 1: MTA                         GR2. 1YR/Other                          272000              687.77                    480                           480                          0.625
   16767398         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       520000              2004.17                   360                           360                          7.25
   16767404         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           356000              1260.84                   360                           360                          6.875
   16767406         Group 2: Secure Opt ARMs                      GR1. NOPP                            709600              2587.09                   360                           360                            7
   16767423               Group 1: MTA                          GR3. 3YR HARD                          350127              885.32                    480                           480                          0.625
   16767432         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           160000              500.01                    360                           360                          6.375
   16767445         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           539200              1965.84                   360                           360                            7
   16710536         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       265000              910.94                    360                           360                          6.75
   16710540               Group 1: MTA                         GR2. 1YR/Other                          252000               637.2                    480                           480                          0.625
   16710548         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       540000              2137.5                    360                           360                          7.375
   16710552               Group 1: MTA                          GR3. 3YR HARD                          316000              799.03                    480                           480                          0.625
   16710563         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       398000              1409.59                   360                           360                          6.875
   16710568               Group 1: MTA                          GR3. 3YR HARD                        478058.03             1541.3                    360                           359                            8
   16710570         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       448000              1913.34                   360                           360                          7.75
   16710572         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1155.84                   360                           360                          7.375
   16710575         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       451476              1787.1                    360                           360                          7.375
   16710576         Group 2: Secure Opt ARMs                      GR1. NOPP                            446400              1953.01                   360                           360                          7.875
   16718095         Group 2: Secure Opt ARMs                      GR1. NOPP                            324000              1316.26                   360                           360                           7.5
   16718105         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           670000              2442.71                   360                           360                            7
   16718108         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180000              731.26                    360                           360                           7.5
   16717917               Group 1: MTA                          GR3. 3YR HARD                          340000              1256.71                   360                           360                          1.625
   16718113         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417000              1129.38                   360                           360                          5.875
   16717921         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       640000               2600                     360                           360                           7.5
   16718121               Group 1: MTA                          GR3. 3YR HARD                          196000              630.42                    360                           360                          0.625
   16721531         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        197600              679.26                    360                           360                          6.75
   16721533         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       648000              2700.01                   360                           360                          7.625
   16721553         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       299800              1186.71                   360                           360                          7.375
   16721568         Group 2: Secure Opt ARMs                      GR1. NOPP                            376000              1331.67                   360                           360                          6.875
   16721574         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       335200              1536.34                   360                           360                          8.125
   16721578         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       503920              2467.11                   360                           360                           8.5
   16721583         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       397500              1532.04                   360                           360                          7.25
   16721585         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296000              1202.51                   360                           360                           7.5
   16721433               Group 1: MTA                            GR1. NOPP                            114400              289.27                    480                           480                          0.625
   16710580               Group 1: MTA                         GR2. 1YR/Other                          356000              900.17                    480                           480                          0.625
   16710589         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           284000              1035.42                   360                           360                            7
   16710593         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        204750              597.19                    360                           360                          6.125
   16710594               Group 1: MTA                          GR3. 3YR HARD                          478000              1208.66                   480                           480                          0.625
   16710601         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505600              1527.34                   360                           360                          6.25
   16710615         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           406000              1480.21                   360                           360                            7
   16710622         Group 2: Secure Opt ARMs                      GR1. NOPP                            329600              1236.01                   360                           360                          7.125
   16710625               Group 1: MTA                          GR3. 3YR HARD                          406400              1307.15                   360                           360                          0.625
   16710637         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376750              1491.31                   360                           360                          7.375
   16710639               Group 1: MTA                         GR2. 1YR/Other                          560000               1416                     480                           480                          0.625
   16710643         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       221600              807.92                    360                           360                            7
   16710647         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           604090              2076.56                   360                           360                          6.75
   16710649         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        594716              2601.89                   360                           360                          7.875
   16710651               Group 1: MTA                          GR3. 3YR HARD                          280000              847.92                    480                           480                          1.625
   16710657               Group 1: MTA                          GR3. 3YR HARD                          202000              649.72                    360                           360                          0.625
   16710661               Group 1: MTA                          GR3. 3YR HARD                          276000              887.73                    360                           360                          0.625
   16710489               Group 1: MTA                          GR3. 3YR HARD                          352000              1132.17                   360                           360                          0.625
   16710495               Group 1: MTA                          GR3. 3YR HARD                          611000              1850.26                   480                           480                          1.625
   16710665               Group 1: MTA                          GR3. 3YR HARD                          496000              1595.34                   360                           360                          0.625
   16710668         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       262400              1011.34                   360                           360                          7.25
   16721588         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300000              1312.51                   360                           360                          7.875
   16721593         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       405350              1646.74                   360                           360                           7.5
   16721596         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           288000               1050                     360                           360                            7
   16721599               Group 1: MTA                          GR3. 3YR HARD                          392000              1260.83                   360                           360                          0.625
   16721601               Group 1: MTA                          GR3. 3YR HARD                          376000              1209.37                   360                           360                          0.625
   16721607         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           645900              2825.82                   360                           360                          7.875
   16721616               Group 1: MTA                          GR3. 3YR HARD                          320000              1029.25                   360                           360                          0.625
   16721620               Group 1: MTA                          GR3. 3YR HARD                          260000              961.02                    360                           360                          1.625
   16721621         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           440000              1787.51                   360                           360                           7.5
   16721629         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           231992              1063.3                    360                           360                          8.125
   16721630         Group 2: Secure Opt ARMs                      GR1. NOPP                            664837              2493.14                   360                           360                          7.125
   16721637         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       447200              1770.17                   360                           360                          7.375
   16721639         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           188500              687.24                    360                           360                            7
   16721451               Group 1: MTA                          GR3. 3YR HARD                          492000              1244.05                   480                           480                          0.625
   16721642               Group 1: MTA                          GR3. 3YR HARD                          212000              536.06                    480                           480                          0.625
   16721647         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           197500              720.06                    360                           360                            7
   16721657         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           640000              1800.01                   360                           360                            6
   16721660         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           184000              709.17                    360                           360                          7.25
   16721662         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           257600              1127.01                   360                           360                          7.875
   16721461               Group 1: MTA                          GR3. 3YR HARD                          162400              522.34                    360                           360                          0.625
   16721669         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           227200              686.34                    360                           360                          6.25
   16721467         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           519200              2217.42                   360                           360                          7.75
   16721679         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       551200              2239.26                   360                           360                           7.5
   16721683         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       307200               1216                     360                           360                          7.375
   16721685               Group 1: MTA                            GR1. NOPP                            678799              1716.39                   480                           480                          0.625
   16721687         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           536000              2010.01                   360                           360                          7.125
   16721688         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        300000              1250.01                   360                           360                          7.625
   16721691         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           340800              1207.01                   360                           360                          6.875
   16721490         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        468000              1852.5                    360                           360                          7.375
   16721695               Group 1: MTA                          GR3. 3YR HARD                          374300              946.45                    480                           480                          0.625
   16721700         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       259200              1053.01                   360                           360                           7.5
   16721706               Group 1: MTA                            GR1. NOPP                            756000              1911.6                    480                           480                          0.625
   16721708         Group 2: Secure Opt ARMs                      GR1. NOPP                            340000              1345.84                   360                           360                          7.375
   16721709         Group 2: Secure Opt ARMs                      GR1. NOPP                            408000               1615                     360                           360                          7.375
   16721711               Group 1: MTA                            GR1. NOPP                            297500              1065.01                   480                           480                          2.625
   16721714         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       272000              1048.34                   360                           360                          7.25
   16721717         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       476000              1834.59                   360                           360                          7.25
   16721718         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       356000              1260.84                   360                           360                          6.875
   16722847         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       800000              3250.01                   360                           360                           7.5
   16722861         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       440000              1879.17                   360                           360                          7.75
   16722869               Group 1: MTA                         GR2. 1YR/Other                          500000              1264.29                   480                           480                          0.625
   16722876         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384000              1360.01                   360                           360                          6.875
   16722878         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       340000              1345.84                   360                           360                          7.375
   16722780         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       261546              899.06                    360                           360                          6.75
   16722787         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           592000              2343.33                   360                           360                          7.375
   16722903               Group 1: MTA                          GR3. 3YR HARD                          354400              1139.9                    360                           360                          0.625
   16722905               Group 1: MTA                          GR3. 3YR HARD                          400000              1011.43                   480                           480                          0.625
   16722912         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296500              926.57                    360                           360                          6.375
   16722915         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           365000              1292.71                   360                           360                          6.875
   16722916               Group 1: MTA                          GR3. 3YR HARD                          650000              1643.57                   480                           480                          0.625
   16722919         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344000              1469.17                   360                           360                          7.75
   16722920               Group 1: MTA                          GR3. 3YR HARD                          363200              1168.2                    360                           360                          0.625
   16722922         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       720000               2850                     360                           360                          7.375
   16722923         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           186400              757.26                    360                           360                           7.5
   16722929         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           500000              2031.26                   360                           360                           7.5
   16722798               Group 1: MTA                          GR3. 3YR HARD                          352000              1132.17                   360                           360                          0.625
   16710670         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           172000              662.92                    360                           360                          7.25
   16710496               Group 1: MTA                          GR3. 3YR HARD                          432000              1092.34                   480                           480                          0.625
   16713372         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       488000              2033.34                   360                           360                          7.625
   16713374         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           416000              1473.34                   360                           360                          6.875
   16713378               Group 1: MTA                          GR3. 3YR HARD                          630000               1593                     480                           480                          0.625
   16713381         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           388000              1333.76                   360                           360                          6.75
   16713388               Group 1: MTA                          GR3. 3YR HARD                          515156              1656.95                   360                           360                          0.625
   16713391         Group 2: Secure Opt ARMs                      GR1. NOPP                            622500              2334.38                   360                           360                          7.125
   16713392         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       156000              650.01                    360                           360                          7.625
   16713396         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       191920              779.68                    360                           360                           7.5
   16713399               Group 1: MTA                          GR3. 3YR HARD                          315000              1013.17                   360                           360                          0.625
   16713400         Group 2: Secure Opt ARMs                      GR1. NOPP                            322400              1376.92                   360                           360                          7.75
   16713402         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       424800              1725.76                   360                           360                           7.5
   16713410         Group 2: Secure Opt ARMs                      GR1. NOPP                            420000              2100.01                   360                           360                          8.625
   16713271               Group 1: MTA                          GR3. 3YR HARD                          403000              1489.57                   360                           360                          1.625
   16713415         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320000              1433.34                   360                           360                            8
   16713418         Group 2: Secure Opt ARMs                      GR1. NOPP                            960000              4200.01                   360                           360                          7.875
   16713421         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           278000              926.67                    360                           360                          6.625
   16713422         Group 2: Secure Opt ARMs                      GR1. NOPP                            359200              1309.59                   360                           360                            7
   16713427         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          1000000              3750.01                   360                           360                          7.125
   16713278         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       449120              2053.33                   360                           359                          8.125
   16722941         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       487200              1827.01                   360                           360                          7.125
   16722944         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           336000              1260.01                   360                           360                          7.125
   16722948         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312000               1235                     360                           360                          7.375
   16722951         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           410400              1624.5                    360                           360                          7.375
   16722960               Group 1: MTA                          GR3. 3YR HARD                          308000              990.65                    360                           360                          0.625
   16722975         Group 2: Secure Opt ARMs                      GR1. NOPP                            848000              3445.01                   360                           360                           7.5
   16722977               Group 1: MTA                          GR3. 3YR HARD                          500000              1264.29                   480                           480                          0.625
   16722811               Group 1: MTA                          GR3. 3YR HARD                          504000              1621.06                   360                           360                          0.625
   16722979               Group 1: MTA                          GR3. 3YR HARD                          204000              515.83                    480                           480                          0.625
   16722981               Group 1: MTA                          GR3. 3YR HARD                          607960              1955.44                   360                           360                          0.625
   16713439               Group 1: MTA                          GR3. 3YR HARD                          712500              2291.69                   360                           360                          0.625
   16713285         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       719920              3149.65                   360                           360                          7.875
   16713445               Group 1: MTA                         GR2. 1YR/Other                          436800              1104.48                   480                           480                          0.625
   16713447         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        648000               3375                     360                           360                          8.875
   16713457               Group 1: MTA                          GR3. 3YR HARD                          500000              1264.29                   480                           480                          0.625
   16713461               Group 1: MTA                          GR3. 3YR HARD                          256000               823.4                    360                           360                          0.625
   16713292         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           496000               2015                     360                           360                           7.5
   16713464         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        382500              1394.54                   360                           360                            7
   16713466         Group 2: Secure Opt ARMs                      GR1. NOPP                            572000              2264.17                   360                           360                          7.375
   16713469         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       201600              756.01                    360                           360                          7.125
   16713295         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       650000              2369.8                    360                           360                            7
   16713306               Group 1: MTA                          GR3. 3YR HARD                          520000              1314.86                   480                           480                          0.625
   16713485         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                      1454000              6058.34                   360                           360                          7.625
   16713486               Group 1: MTA                          GR3. 3YR HARD                          392000               991.2                    480                           480                          0.625
   16713489         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        506067              2050.78                   360                           359                           7.5
   16713334         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       500000              2395.83                   360                           360                          8.375
   16713339         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       672000               3080                     360                           360                          8.125
   16713340         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409600              1706.67                   360                           360                          7.625
   16713497         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       248000              904.17                    360                           360                            7
   16722817               Group 1: MTA                          GR3. 3YR HARD                          412000              1041.77                   480                           480                          0.625
   16722995         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288000               1320                     360                           360                          8.125
   16722998         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       406000              1437.92                   360                           360                          6.875
   16722819               Group 1: MTA                          GR3. 3YR HARD                          231200               584.6                    480                           480                          0.625
   16722999         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       333600               1529                     360                           360                          8.125
   16723000         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           456000              1995.01                   360                           360                          7.875
   16723012         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       228000              926.26                    360                           360                           7.5
   16723019         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           127600               491.8                    360                           360                          7.25
   16723026         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       516000               1720                     360                           360                          6.625
   16723030         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        404000              1641.26                   360                           360                           7.5
   16723032               Group 1: MTA                          GR3. 3YR HARD                          267920              677.46                    480                           480                          0.625
   16723035         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       387200              1774.67                   360                           360                          8.125
   16713503         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       365600              1371.01                   360                           360                          7.125
   16713507         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       213600               845.5                    360                           360                          7.375
   16713512               Group 1: MTA                          GR3. 3YR HARD                          391200              989.18                    480                           480                          0.625
   16714524               Group 1: MTA                         GR2. 1YR/Other                          480000              1213.71                   480                           480                          0.625
   16714526         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        188035               763.9                    360                           360                           7.5
   16714463               Group 1: MTA                          GR3. 3YR HARD                          453750              1147.33                   480                           480                          0.625
   16714536         Group 2: Secure Opt ARMs                      GR1. NOPP                            272000              1190.01                   360                           360                          7.875
   16714540         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       281250              1025.4                    360                           360                            7
   16714544         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       412000              1502.09                   360                           360                            7
   16714549               Group 1: MTA                         GR2. 1YR/Other                          488000              1233.94                   480                           480                          0.625
   16714552               Group 1: MTA                          GR3. 3YR HARD                          442000              1421.65                   360                           360                          0.625
   16714555         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        620000              2454.17                   360                           360                          7.375
   16714467               Group 1: MTA                          GR3. 3YR HARD                          456000              1466.68                   360                           360                          0.625
   16714469         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1307.92                   360                           360                            8
   16714559               Group 1: MTA                          GR3. 3YR HARD                          472000              1518.14                   360                           360                          0.625
   16714568         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        591920              2034.73                   360                           360                          6.75
   16714570               Group 1: MTA                          GR3. 3YR HARD                          310000              783.86                    480                           480                          0.625
   16714573         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       342400              1105.67                   360                           360                           6.5
   16714592         Group 2: Secure Opt ARMs                      GR1. NOPP                            255600              1011.75                   360                           360                          7.375
   16714602         Group 2: Secure Opt ARMs                      GR1. NOPP                            212000              795.01                    360                           360                          7.125
   16714608         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       186600              816.38                    360                           360                          7.875
   16714621         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       139365              551.66                    360                           360                          7.375
   16714635               Group 1: MTA                          GR3. 3YR HARD                          184750              467.16                    480                           480                          0.625
   16714645         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           348000              1123.76                   360                           360                           6.5
   16714648         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           217000              836.36                    360                           360                          7.25
   16714651               Group 1: MTA                            GR1. NOPP                            268000                862                     360                           360                          0.625
   16714652         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180000              768.75                    360                           360                          7.75
   16714657         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       480000              1550.01                   360                           360                           6.5
   16714659         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       316000              1020.42                   360                           360                           6.5
   16714662         Group 2: Secure Opt ARMs                      GR1. NOPP                            999999              3645.83                   360                           360                            7
   16714663         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           346000              1333.55                   360                           360                          7.25
   16714677         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           440000              1787.51                   360                           360                           7.5
   16716218         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           330000              1203.13                   360                           360                            7
   16716221               Group 1: MTA                          GR3. 3YR HARD                          400000              1286.56                   360                           360                          0.625
   16716225               Group 1: MTA                          GR3. 3YR HARD                          328000              829.37                    480                           480                          0.625
   16716226               Group 1: MTA                          GR3. 3YR HARD                          320000              1029.25                   360                           360                          0.625
   16716149               Group 1: MTA                          GR3. 3YR HARD                          461600              1167.18                   480                           480                          0.625
   16716240               Group 1: MTA                          GR3. 3YR HARD                          260800              838.84                    360                           360                          0.625
   16716251               Group 1: MTA                          GR3. 3YR HARD                          522400              1320.92                   480                           480                          0.625
   16716257               Group 1: MTA                         GR2. 1YR/Other                          290000              932.76                    360                           360                          0.625
   16716268         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       276000              1006.25                   360                           360                            7
   16716160         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        273600               1083                     360                           360                          7.375
   16716276         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       339200              1307.34                   360                           360                          7.25
   16716288               Group 1: MTA                          GR3. 3YR HARD                          285600              722.16                    480                           480                          0.625
   16716290         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232000              894.17                    360                           360                          7.25
   16716291         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           480400              1901.59                   360                           360                          7.375
   16716163               Group 1: MTA                         GR2. 1YR/Other                          389250              1251.98                   360                           360                          0.625
   16716300         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       446400              1813.51                   360                           360                           7.5
   16716329         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           444000              1803.76                   360                           360                           7.5
   16716335         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       270400              985.84                    360                           360                            7
   16716336         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       484000              2067.09                   360                           360                          7.75
   16716341         Group 2: Secure Opt ARMs                      GR1. NOPP                            403920              1514.71                   360                           360                          7.125
   16716180               Group 1: MTA                         GR2. 1YR/Other                          488000              1233.94                   480                           480                          0.625
   16716349               Group 1: MTA                         GR2. 1YR/Other                          508000              1284.51                   480                           480                          0.625
   16716183               Group 1: MTA                          GR3. 3YR HARD                          260000              836.27                    360                           360                          0.625
   16716373         Group 2: Secure Opt ARMs                      GR1. NOPP                            256000              826.67                    360                           360                           6.5
   16716379         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           565000              2354.17                   360                           360                          7.625
   16716195               Group 1: MTA                          GR3. 3YR HARD                          220000              707.61                    360                           360                          0.625
   16717952               Group 1: MTA                          GR3. 3YR HARD                          128000               411.7                    360                           360                          0.625
   16717956               Group 1: MTA                          GR3. 3YR HARD                          696750              2241.03                   360                           360                          0.625
   16717957               Group 1: MTA                          GR3. 3YR HARD                          322500              1192.03                   360                           360                          1.625
   16717958         Group 2: Secure Opt ARMs                      GR1. NOPP                            272000              1076.67                   360                           360                          7.375
   16717889         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           360000              1162.5                    360                           360                           6.5
   16717962         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       182000              644.59                    360                           360                          6.875
   16717965               Group 1: MTA                         GR2. 1YR/Other                          428000              1082.23                   480                           480                          0.625
   16717967         Group 2: Secure Opt ARMs                      GR1. NOPP                            446000              1811.88                   360                           360                           7.5
   16717972               Group 1: MTA                            GR1. NOPP                            250000               804.1                    360                           360                          0.625
   16717974         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       412000              1716.67                   360                           360                          7.625
   16723039               Group 1: MTA                          GR3. 3YR HARD                          500000              1608.2                    360                           360                          0.625
   16723041               Group 1: MTA                         GR2. 1YR/Other                          327200              827.35                    480                           480                          0.625
   16723043         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       283920              1183.01                   360                           360                          7.625
   16723045         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       900000              3187.51                   360                           360                          6.875
   16728011         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        295000              921.88                    360                           360                          6.375
   16728012         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288000              1380.01                   360                           360                          8.375
   16728018         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       216000              877.51                    360                           360                           7.5
   16728021               Group 1: MTA                          GR3. 3YR HARD                          268000              990.59                    360                           360                          1.625
   16727945         Group 2: Secure Opt ARMs                      GR1. NOPP                            240000                925                     360                           360                          7.25
   16728022         Group 2: Secure Opt ARMs                      GR1. NOPP                            396000               1320                     360                           360                          6.625
   16728029               Group 1: MTA                          GR3. 3YR HARD                          240000              771.94                    360                           360                          0.625
   16728037         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       632600              2108.67                   360                           360                          6.625
   16728041         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           359200              1459.26                   360                           360                           7.5
   16728048         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        175000              638.03                    360                           360                            7
   16728053               Group 1: MTA                          GR3. 3YR HARD                          123750              457.41                    360                           360                          1.625
   16728060               Group 1: MTA                            GR1. NOPP                            508792              1286.52                   480                           480                          0.625
   16727956               Group 1: MTA                          GR3. 3YR HARD                          360000              1157.9                    360                           360                          0.625
   16728074         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       422400              1584.01                   360                           360                          7.125
   16728086         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           452000              1977.51                   360                           360                          7.875
   16728106         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        172000              662.92                    360                           360                          7.25
   16728114         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       416800              1606.42                   360                           360                          7.25
   16728115         Group 2: Secure Opt ARMs                      GR1. NOPP                            165750               552.5                    360                           360                          6.625
   16728119         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           424000              1899.17                   360                           360                            8
   16717984               Group 1: MTA                            GR1. NOPP                            671250               2398                     360                           360                          1.375
   16717986         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           460000              1533.34                   360                           360                          6.625
   16717991         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       512000              2133.34                   360                           360                          7.625
   16717993         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       475000              1682.3                    360                           360                          6.875
   16717996               Group 1: MTA                          GR3. 3YR HARD                          472000              1193.49                   480                           480                          0.625
   16717893         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       322400              1242.58                   360                           360                          7.25
   16718006         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       211920              860.93                    360                           360                           7.5
   16718010         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        440000              1879.17                   360                           360                          7.75
   16718012         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       163600              681.67                    360                           360                          7.625
   16718016         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       517450              1886.54                   360                           360                            7
   16718025         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       216000              810.01                    360                           360                          7.125
   16718030               Group 1: MTA                            GR1. NOPP                            337600              1085.86                   360                           360                          0.625
   16718034         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344000              1146.67                   360                           360                          6.625
   16718041         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       640000              2600.01                   360                           360                           7.5
   16718048               Group 1: MTA                         GR2. 1YR/Other                          236000              759.07                    360                           360                          0.625
   16718052         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       205600              792.42                    360                           360                          7.25
   16718057         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364000              1175.42                   360                           360                           6.5
   16718068         Group 2: Secure Opt ARMs                      GR1. NOPP                            154400              691.59                    360                           360                            8
   16718070         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        414400              1467.67                   360                           360                          6.875
   16718075               Group 1: MTA                          GR3. 3YR HARD                          654588              1655.17                   480                           480                          0.625
   16717911               Group 1: MTA                          GR3. 3YR HARD                          596250              1917.78                   360                           360                          0.625
   16718082         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           520000              1841.67                   360                           360                          6.875
   16718089         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           457454              1858.41                   360                           360                           7.5
   16718090         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           245000              918.76                    360                           360                          7.125
   16695696         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           553380               2760                     360                           360                          8.625
   16695699               Group 1: MTA                          GR3. 3YR HARD                          216000               654.1                    480                           480                          1.625
   16695797               Group 1: MTA                          GR3. 3YR HARD                          543200              1373.52                   480                           480                          0.625
   16695802         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           332830              1314.17                   360                           359                          7.375
   16695700         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           651625              2640.63                   360                           359                           7.5
   16695701               Group 1: MTA                          GR3. 3YR HARD                          404000              1299.42                   360                           360                          0.625
   16695803         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         196169.19             937.64                    360                           359                          8.375
   16695704               Group 1: MTA                            GR1. NOPP                            213600              687.02                    360                           360                          0.625
   16695814         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          199497.5             787.71                    360                           359                          7.375
   16695818               Group 1: MTA                          GR3. 3YR HARD                        338624.98             857.69                    480                           479                          8.125
   16695819         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       440000              1787.51                   360                           360                           7.5
   16695828               Group 1: MTA                          GR3. 3YR HARD                          524000              1324.97                   480                           480                          0.625
   16695831         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       664000              2559.17                   360                           360                          7.25
   16695832         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180000              637.51                    360                           360                          6.875
   16695707               Group 1: MTA                          GR3. 3YR HARD                          360000              910.28                    480                           480                          0.625
   16695710         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       430000              1746.88                   360                           359                           7.5
   16695711               Group 1: MTA                          GR3. 3YR HARD                          735000              2364.05                   360                           360                          0.625
   16695840         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       399200              1580.17                   360                           360                          7.375
   16695843         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           300000              1187.5                    360                           360                          7.375
   16695848         Group 2: Secure Opt ARMs                      GR1. NOPP                            367419              1071.64                   360                           360                          6.125
   16695714               Group 1: MTA                          GR3. 3YR HARD                        498808.47             1608.2                    360                           359                          8.125
   16695859         Group 2: Secure Opt ARMs                      GR1. NOPP                            688000              2795.01                   360                           360                           7.5
   16695862         Group 2: Secure Opt ARMs                      GR1. NOPP                            280700              1166.67                   360                           359                          7.625
   16695872         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352000              1320.01                   360                           360                          7.125
   16695874         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       224000              863.34                    360                           360                          7.25
   16695723               Group 1: MTA                            GR1. NOPP                          479186.29             1213.71                   480                           480                          0.625
   16695882         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256000              1120.01                   360                           360                          7.875
   16695726         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240000                975                     360                           360                           7.5
   16695885         Group 2: Secure Opt ARMs                      GR1. NOPP                           1350000              5484.38                   360                           360                           7.5
   16695732               Group 1: MTA                          GR3. 3YR HARD                        669600.49             2158.84                   360                           359                            7
   16695733               Group 1: MTA                          GR3. 3YR HARD                          288400              927.61                    360                           360                          0.625
   16697186         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     449913.98             1776.47                   360                           359                          7.375
   16697188         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     234584.99             975.01                    360                           359                          7.625
   16697193               Group 1: MTA                          GR3. 3YR HARD                        254767.38             645.29                    480                           479                          7.875
   16697201         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           740000              3700.01                   360                           360                          8.625
   16697203         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           408800              1490.42                   360                           360                            7
   16697204               Group 1: MTA                          GR3. 3YR HARD                          716250              1811.09                   480                           480                          0.625
   16697212               Group 1: MTA                            GR1. NOPP                          454913.32             1466.68                   360                           359                            8
   16697214         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         651624.99             2369.8                    360                           359                            7
   16697215         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364000              1440.84                   360                           360                          7.375
   16697217         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           243080               962.2                    360                           360                          7.375
   16697227         Group 2: Secure Opt ARMs                      GR1. NOPP                            298400              1119.01                   360                           360                          7.125
   16697232         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       540000              1968.75                   360                           360                            7
   16697236         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     190073.99             770.26                    360                           359                           7.5
   16697256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       479200              1846.92                   360                           360                          7.25
   16697265         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         242677.17             907.78                    360                           359                          7.125
   16697273         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       784000              3430.01                   360                           360                          7.875
   16697288               Group 1: MTA                          GR3. 3YR HARD                          336000               849.6                    480                           480                          0.625
   16697136         Group 2: Secure Opt ARMs                      GR1. NOPP                            312000              1202.5                    360                           360                          7.25
   16697139         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       279898              1308.75                   360                           359                          8.25
   16697295         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       393831              1599.94                   360                           360                           7.5
   16697297               Group 1: MTA                         GR2. 1YR/Other                          408000              1312.29                   360                           360                          0.625
   16697299         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           384000               1400                     360                           360                            7
   16697306         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         1002499.99            4062.51                   360                           359                           7.5
   16697308         Group 2: Secure Opt ARMs                      GR1. NOPP                            241160              1055.08                   360                           360                          7.875
   16697313               Group 1: MTA                         GR2. 1YR/Other                          360000              910.29                    480                           480                          0.625
   16709254         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           650000              2302.09                   360                           360                          6.875
   16709255         Group 2: Secure Opt ARMs                      GR1. NOPP                            165000              635.94                    360                           360                          7.25
   16709256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       459546              1671.25                   360                           359                            7
   16709147               Group 1: MTA                          GR3. 3YR HARD                          308000              990.65                    360                           360                          0.625
   16709152         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       640000              2866.67                   360                           359                            8
   16709266         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           366400              1412.17                   360                           360                          7.25
   16709269         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           298800              1182.75                   360                           360                          7.375
   16709275         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       572000              2264.17                   360                           360                          7.375
   16709221         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       125000              403.65                    360                           360                           6.5
   16709282         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           202000               904.8                    360                           360                            8
   16709287         Group 2: Secure Opt ARMs                      GR1. NOPP                            400000              1375.01                   360                           360                          6.75
   16697147         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       348870              1268.75                   360                           360                            7
   16697318               Group 1: MTA                          GR3. 3YR HARD                        455226.97             1153.03                   480                           479                          8.125
   16697324               Group 1: MTA                          GR3. 3YR HARD                          288000              728.23                    480                           480                          0.625
   16697326         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       688000              2795.01                   360                           360                           7.5
   16697334               Group 1: MTA                          GR3. 3YR HARD                          477589              1209.67                   480                           479                            8
   16697336         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     693729.99             2883.34                   360                           359                          7.625
   16697342         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260000              947.92                    360                           360                            7
   16697343         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     487391.43             1975.1                    360                           359                           7.5
   16699983         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       193600              685.67                    360                           360                          6.875
   16700046         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           169623              669.75                    360                           359                          7.375
   16700048         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     296739.99             1140.84                   360                           359                          7.25
   16699985               Group 1: MTA                          GR3. 3YR HARD                          396000              1273.7                    360                           360                          0.625
   16700049               Group 1: MTA                            GR1. NOPP                          396693.26             1469.24                   360                           359                            8
   16700052         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       477600              1890.5                    360                           360                          7.375
   16700055         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       229600              717.51                    360                           360                          6.375
   16700067               Group 1: MTA                          GR3. 3YR HARD                          492000              1582.47                   360                           360                          0.625
   16700071         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         332829.99             1245.01                   360                           359                          7.125
   16700074         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      609519.99             2533.34                   360                           359                          7.625
   16699992         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           448000               1820                     360                           360                           7.5
   16700079               Group 1: MTA                          GR3. 3YR HARD                          536000              1723.99                   360                           360                          0.625
   16709306         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       599200              2559.09                   360                           360                          7.75
   16709310         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           616000              2438.34                   360                           360                          7.375
   16709315               Group 1: MTA                          GR3. 3YR HARD                          271200              872.29                    360                           360                          0.625
   16709335               Group 1: MTA                          GR3. 3YR HARD                          360000              910.29                    480                           480                          0.625
   16709338         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           110485              402.81                    360                           360                            7
   16709340         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           440000              1604.17                   360                           360                            7
   16709176         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       276000              1121.25                   360                           360                           7.5
   16709180               Group 1: MTA                          GR3. 3YR HARD                        466884.73             1505.27                   360                           359                          7.75
   16709349               Group 1: MTA                          GR3. 3YR HARD                          432000              1596.76                   360                           360                          1.625
   16709351         Group 2: Secure Opt ARMs                      GR1. NOPP                            271200              875.76                    360                           360                           6.5
   16700105         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           544000              1870.01                   360                           360                          6.75
   16700113               Group 1: MTA                         GR2. 1YR/Other                        565439.82             1432.18                   480                           479                            8
   16700118         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       418400              1481.84                   360                           360                          6.875
   16700125         Group 2: Secure Opt ARMs                      GR1. NOPP                            450000              2062.5                    360                           360                          8.125
   16700127               Group 1: MTA                          GR3. 3YR HARD                        269356.57             868.43                    360                           359                          8.125
   16700129         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       97200               374.63                    360                           360                          7.25
   16700131         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           192800              763.17                    360                           360                          7.375
   16700008               Group 1: MTA                          GR3. 3YR HARD                        275532.12             697.88                    480                           479                          7.75
   16700144         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       218750              865.89                    360                           360                          7.375
   16700010         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368000              1456.67                   360                           360                          7.375
   16700148         Group 2: Secure Opt ARMs                      GR1. NOPP                            196000              877.92                    360                           360                            8
   16700149         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           432000               1575                     360                           360                            7
   16700162               Group 1: MTA                         GR2. 1YR/Other                          496000              1254.17                   480                           480                          0.625
   16700163         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           457938              2003.48                   360                           360                          7.875
   16700023         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      462954.5             1827.96                   360                           359                          7.375
   16700176               Group 1: MTA                            GR1. NOPP                            650000              1643.57                   480                           480                          0.625
   16700178         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           380000              1266.67                   360                           360                          6.625
   16700179               Group 1: MTA                          GR3. 3YR HARD                          296250               1095                     360                           360                          1.625
   16709188               Group 1: MTA                          GR3. 3YR HARD                          520000              1672.53                   360                           360                          0.625
   16709362         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           588000              2082.51                   360                           360                          6.875
   16709366         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           340000              1310.42                   360                           360                          7.25
   16709195               Group 1: MTA                          GR3. 3YR HARD                          449600              1446.09                   360                           360                          0.625
   16709377         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       600000              2500.01                   360                           360                          7.625
   16709380         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           210720              746.31                    360                           360                          6.875
   16709198               Group 1: MTA                          GR3. 3YR HARD                          452000              1453.81                   360                           360                          0.625
   16709200         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           184000              709.17                    360                           360                          7.25
   16709390         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       269760              927.31                    360                           360                          6.75
   16709392         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       519000              2108.44                   360                           360                           7.5
   16709203               Group 1: MTA                          GR3. 3YR HARD                          448000              1440.95                   360                           360                          0.625
   16709397         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       584000              1946.67                   360                           360                          6.625
   16700180         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     260614.58             1164.59                   360                           359                            8
   16700185         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           452000              1789.17                   360                           360                          7.375
   16700187         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       244610              1016.67                   360                           359                          7.625
   16700191         Group 2: Secure Opt ARMs                      GR1. NOPP                            212000              772.92                    360                           360                            7
   16706224               Group 1: MTA                          GR3. 3YR HARD                          479200              1541.3                    360                           360                          0.625
   16706226         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         411726.75             1540.13                   360                           359                          7.125
   16706232               Group 1: MTA                          GR3. 3YR HARD                          528000              1335.08                   480                           480                          0.625
   16706238               Group 1: MTA                          GR3. 3YR HARD                          213700              647.14                    480                           480                          1.625
   16706239               Group 1: MTA                          GR3. 3YR HARD                          304000              977.79                    360                           360                          0.625
   16706133         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     984956.25             3889.06                   360                           359                          7.375
   16706135               Group 1: MTA                          GR3. 3YR HARD                          320000              1029.25                   360                           360                          0.625
   16706258         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312000               1235                     360                           360                          7.375
   16706259         Group 2: Secure Opt ARMs                      GR1. NOPP                            318500              1028.49                   360                           360                           6.5
   16706262         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         403656.62             1342.17                   360                           359                          6.625
   16706140         Group 2: Secure Opt ARMs                      GR1. NOPP                            617500              2379.95                   360                           360                          7.25
   16706265         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        458800              1720.51                   360                           360                          7.125
   16706274         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        296000              1079.17                   360                           360                            7
   16706282         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       265000              993.76                    360                           360                          7.125
   16706288         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       412000              1759.59                   360                           360                          7.75
   16706290         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       528000              2200.01                   360                           360                          7.625
   16706291               Group 1: MTA                          GR3. 3YR HARD                          312000              788.92                    480                           480                          0.625
   16706148         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       325612              1319.5                    360                           359                           7.5
   16706295         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       452000              2118.76                   360                           360                          8.25
   16706301         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       204000                680                     360                           360                          6.625
   16706302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       202400              759.01                    360                           360                          7.125
   16706304               Group 1: MTA                          GR3. 3YR HARD                          445000              1347.58                   480                           480                          1.625
   16706155         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       264000               1100                     360                           360                          7.625
   16706310               Group 1: MTA                          GR3. 3YR HARD                          396000              1273.7                    360                           360                          0.625
   16706317         Group 2: Secure Opt ARMs                      GR1. NOPP                            388800              1498.51                   360                           360                          7.25
   16706319         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      292729.99             1186.26                   360                           359                           7.5
   16706320         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       208000              845.01                    360                           360                           7.5
   16706328               Group 1: MTA                          GR3. 3YR HARD                          262500              794.92                    480                           480                          1.625
   16706163         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       220550              985.42                    360                           359                            8
   16706165               Group 1: MTA                          GR3. 3YR HARD                        495159.16             1254.17                   480                           480                          0.625
   16706170               Group 1: MTA                         GR2. 1YR/Other                          276000              887.73                    360                           360                          0.625
   16706332               Group 1: MTA                         GR2. 1YR/Other                          359900              1157.59                   360                           360                          0.625
   16706172               Group 1: MTA                          GR3. 3YR HARD                         209573.8              776.2                    360                           359                          7.625
   16706174               Group 1: MTA                         GR2. 1YR/Other                          552000              1395.77                   480                           480                          0.625
   16706180         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380000              1622.92                   360                           360                          7.75
   16706358         Group 2: Secure Opt ARMs                      GR1. NOPP                            284000              1153.76                   360                           360                           7.5
   16706182         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       520000              2058.33                   360                           360                          7.375
   16706362               Group 1: MTA                            GR1. NOPP                            423136              1069.93                   480                           480                          0.625
   16706363               Group 1: MTA                          GR3. 3YR HARD                          150000              482.46                    360                           360                          0.625
   16706365         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       160000              583.34                    360                           360                            7
   16706367         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       141600              486.76                    360                           360                          6.75
   16706371         Group 2: Secure Opt ARMs                      GR1. NOPP                            417000              1476.88                   360                           360                          6.875
   16706381         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       169000              545.73                    360                           360                           6.5
   16706383         Group 2: Secure Opt ARMs                      GR1. NOPP                            172000              734.59                    360                           360                          7.75
   16706198               Group 1: MTA                          GR3. 3YR HARD                          273750              828.99                    480                           480                          1.625
   16706394         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       536000              1898.34                   360                           360                          6.875
   16706397         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       364910              1175.42                   360                           359                           6.5
   16706205         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       423200              2248.25                   360                           360                            9
   16706400         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       243200              912.01                    360                           360                          7.125
   16706404               Group 1: MTA                          GR3. 3YR HARD                          152000               488.9                    360                           360                          0.625
   16707423         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           336000              1155.01                   360                           360                          6.75
   16707426         Group 2: Secure Opt ARMs                      GR1. NOPP                            240000              1050.01                   360                           360                          7.875
   16707440         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       408000              1445.01                   360                           360                          6.875
   16707441               Group 1: MTA                          GR3. 3YR HARD                          529600              1703.41                   360                           360                          0.625
   16709407               Group 1: MTA                          GR3. 3YR HARD                          254400              818.26                    360                           360                          0.625
   16709411               Group 1: MTA                          GR3. 3YR HARD                          628574              2021.75                   360                           360                          0.625
   16709211               Group 1: MTA                          GR3. 3YR HARD                          391200              1258.26                   360                           360                          0.625
   16710514         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       280000              933.34                    360                           360                          6.625
   16710517         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      349523.63             1416.4                    360                           359                           7.5
   16710438               Group 1: MTA                         GR2. 1YR/Other                        466884.73             1505.27                   360                           359                            8
   16710521         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       296000              1048.34                   360                           360                          6.875
   16710523         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       324000              1215.01                   360                           360                          7.125
   16710525         Group 2: Secure Opt ARMs                      GR1. NOPP                            376676              1530.25                   360                           360                           7.5
   16710442         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       550400               3096                     360                           360                          9.375
   16710527               Group 1: MTA                          GR3. 3YR HARD                          293600               889.1                    480                           480                          1.625
   16710530         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       233920              925.94                    360                           360                          7.375
   16707443         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       336000               1330                     360                           360                          7.375
   16707446               Group 1: MTA                          GR3. 3YR HARD                          168000               424.8                    480                           480                          0.625
   16707450         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       154000              625.63                    360                           360                           7.5
   16707329               Group 1: MTA                         GR2. 1YR/Other                        502798.94             1621.06                   360                           359                            8
   16707464               Group 1: MTA                          GR3. 3YR HARD                          373600              944.68                    480                           480                          0.625
   16707466         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       491900              1793.39                   360                           360                            7
   16707331               Group 1: MTA                          GR3. 3YR HARD                          528000              1698.26                   360                           360                          0.625
   16707468         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           399200              1538.59                   360                           360                          7.25
   16707471         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         304679.79             1139.71                   360                           359                          7.125
   16707485         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     359989.47             1131.41                   360                           360                          6.375
   16707489         Group 2: Secure Opt ARMs                      GR1. NOPP                            530000              2097.92                   360                           360                          7.375
   16707498         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       276000              1150.01                   360                           360                          7.625
   16707504         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     204475.63             828.76                    360                           359                           7.5
   16707509               Group 1: MTA                          GR3. 3YR HARD                          730000              2347.97                   360                           360                          0.625
   16707510         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288000              1170.01                   360                           360                           7.5
   16707514         Group 2: Secure Opt ARMs                      GR1. NOPP                            355120              1368.7                    360                           360                          7.25
   16707520               Group 1: MTA                          GR3. 3YR HARD                          200000              643.28                    360                           360                          0.625
   16707341               Group 1: MTA                          GR3. 3YR HARD                        379094.44             1222.23                   360                           360                          0.625
   16707525         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       326400               1190                     360                           360                            7
   16707534               Group 1: MTA                            GR1. NOPP                            312000              788.92                    480                           480                          0.625
   16707537         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1155.84                   360                           360                          7.375
   16707540               Group 1: MTA                            GR1. NOPP                            407500              1310.69                   360                           360                          0.625
   16707568         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       248000              878.34                    360                           360                          6.875
   16707569               Group 1: MTA                         GR2. 1YR/Other                          873200              2808.56                   360                           360                          0.625
   16707356         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312000               1040                     360                           360                          6.625
   16707357         Group 2: Secure Opt ARMs                      GR1. NOPP                            200000              645.83                    360                           360                           6.5
   16707574         Group 2: Secure Opt ARMs                      GR1. NOPP                            204000              786.26                    360                           360                          7.25
   16707591         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           728000              3185.01                   360                           360                          7.875
   16707596         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296000              1387.51                   360                           360                          8.25
   16707597         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360800              1465.76                   360                           360                           7.5
   16707603         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       640000              2866.67                   360                           360                            8
   16707617         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           510000              1912.51                   360                           360                          7.125
   16707628         Group 2: Secure Opt ARMs                      GR1. NOPP                            400000              1375.01                   360                           360                          6.75
   16707633         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       439232              1418.36                   360                           360                           6.5
   16707643         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       440112              1925.5                    360                           360                          7.875
   16707391               Group 1: MTA                         GR2. 1YR/Other                          319550                808                     480                           480                          0.625
   16707663         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       340000              1487.51                   360                           360                          7.875
   16707670               Group 1: MTA                          GR3. 3YR HARD                          490000              1576.04                   360                           360                          0.625
   16707672               Group 1: MTA                          GR3. 3YR HARD                        355637.09             900.78                    480                           479                          8.125
   16707650         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       266264              1106.67                   360                           359                          7.625
   16709238         Group 2: Secure Opt ARMs                      GR1. NOPP                            208520              866.67                    360                           359                          7.625
   16709141               Group 1: MTA                          GR3. 3YR HARD                          122500              370.96                    480                           480                          1.625
   16709241         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372800              1281.51                   360                           360                          6.75
   16709245         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       439200              1601.25                   360                           360                            7
   16709247               Group 1: MTA                          GR3. 3YR HARD                          404000              1299.43                   360                           360                          0.625
   16709248         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       298400              1212.26                   360                           360                           7.5
   16709250         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           200000              687.51                    360                           360                          6.75
   16691891         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417000              1650.63                   360                           360                          7.375
   16691790         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           332800               1248                     360                           360                          7.125
   16691893               Group 1: MTA                          GR3. 3YR HARD                        227456.66             733.34                    360                           359                          8.125
   16691899         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284000              1094.59                   360                           360                          7.25
   16691904         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       775950              2990.65                   360                           360                          7.25
   16691912         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       721800               3075                     360                           359                          7.75
   16691916         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           248000              930.01                    360                           360                          7.125
   16691922         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     232495.04             942.18                    360                           359                           7.5
   16691934         Group 2: Secure Opt ARMs                      GR1. NOPP                            658400              2469.01                   360                           360                          7.125
   16691935         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        417000              1650.63                   360                           360                          7.375
   16691939               Group 1: MTA                          GR3. 3YR HARD                        495159.16             1254.17                   480                           479                          7.625
   16691940         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       412450              1417.8                    360                           360                          6.75
   16691942         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        684000              2778.76                   360                           360                           7.5
   16691795         Group 2: Secure Opt ARMs                      GR1. NOPP                           371005.2             1657.65                   360                           359                            8
   16691947               Group 1: MTA                          GR3. 3YR HARD                          500000              1264.29                   480                           480                          0.625
   16691953         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           414320              1640.02                   360                           360                          7.375
   16691959         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           613530              2422.5                    360                           359                          7.375
   16691961         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     206113.99             835.26                    360                           359                           7.5
   16691964               Group 1: MTA                            GR1. NOPP                            635200              1606.15                   480                           480                          0.625
   16691970               Group 1: MTA                          GR3. 3YR HARD                          361600              914.33                    480                           480                          0.625
   16691972               Group 1: MTA                          GR3. 3YR HARD                        459220.19             1163.14                   480                           479                          8.125
   16691973         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      296739.99             1202.51                   360                           359                           7.5
   16691982               Group 1: MTA                            GR1. NOPP                            469600              1510.42                   360                           360                          0.625
   16691986         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256629.97             959.97                    360                           359                          7.125
   16691990         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       236000              958.76                    360                           360                           7.5
   16691820         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       432000               1935                     360                           360                            8
   16692012         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1216.67                   360                           360                          7.625
   16691828               Group 1: MTA                         GR2. 1YR/Other                        279332.74             900.59                    360                           359                            8
   16691831         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       472930              2114.17                   360                           359                            8
   16692026               Group 1: MTA                          GR3. 3YR HARD                          628640              2021.96                   360                           360                          0.625
   16692027         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     540932.96             2248.27                   360                           359                          7.625
   16693109         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         487565.87             1773.16                   360                           359                            7
   16693021               Group 1: MTA                          GR3. 3YR HARD                          340000              1093.57                   360                           360                          0.625
   16693112               Group 1: MTA                          GR3. 3YR HARD                          444000              1122.69                   480                           480                          0.625
   16693022         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           696000              2537.5                    360                           360                            7
   16693023         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       240600               1075                     360                           359                            8
   16693117         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         217975.57             702.13                    360                           359                           6.5
   16693123               Group 1: MTA                          GR3. 3YR HARD                        757191.25             2441.25                   360                           359                            8
   16685536         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        486400              1874.67                   360                           360                          7.25
   16685538         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           249000                830                     360                           360                          6.625
   16685453               Group 1: MTA                          GR3. 3YR HARD                          212000              681.88                    360                           360                          0.625
   16685456               Group 1: MTA                         GR2. 1YR/Other                          620000              1567.71                   480                           480                          0.625
   16685458               Group 1: MTA                         GR2. 1YR/Other                          992000              2508.33                   480                           480                          0.625
   16693127               Group 1: MTA                            GR1. NOPP                          259472.31             961.02                    360                           359                            8
   16693027         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     202384.71             883.22                    360                           359                          7.875
   16693132         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       215200              694.92                    360                           360                           6.5
   16693145         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384000              1480.01                   360                           360                          7.25
   16693148               Group 1: MTA                          GR3. 3YR HARD                          172000              553.22                    360                           360                          0.625
   16693150         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           264000              1072.51                   360                           360                           7.5
   16693155               Group 1: MTA                          GR3. 3YR HARD                          480000              1774.18                   360                           360                          1.625
   16693156               Group 1: MTA                          GR3. 3YR HARD                          183200              554.78                    480                           480                          1.625
   16693159               Group 1: MTA                          GR3. 3YR HARD                        280928.93             905.74                    360                           359                            8
   16693160               Group 1: MTA                          GR3. 3YR HARD                          500000              1608.2                    360                           360                          0.625
   16693161               Group 1: MTA                            GR1. NOPP                           1154000              4122.59                   360                           360                          1.375
   16693040               Group 1: MTA                         GR2. 1YR/Other                        616128.22             1986.45                   360                           359                            8
   16693163               Group 1: MTA                          GR3. 3YR HARD                          490000              1576.04                   360                           360                          0.625
   16693164               Group 1: MTA                         GR2. 1YR/Other                        538713.14             1736.86                   360                           359                            8
   16693170         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226400              1037.67                   360                           360                          8.125
   16693045         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           320800               1200                     360                           359                          7.125
   16693185         Group 2: Secure Opt ARMs                      GR1. NOPP                            400000              1166.67                   360                           360                          6.125
   16693189         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       172000              591.26                    360                           360                          6.75
   16693191         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           445110              1896.25                   360                           359                          7.75
   16693211         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       392000              1265.84                   360                           360                           6.5
   16693219         Group 2: Secure Opt ARMs                      GR1. NOPP                            272800              937.76                    360                           360                          6.75
   16693053               Group 1: MTA                            GR1. NOPP                            304000              977.78                    360                           360                          0.625
   16693221         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       180000              562.51                    360                           360                          6.375
   16693055         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388800              1417.5                    360                           360                            7
   16693057               Group 1: MTA                          GR3. 3YR HARD                          392000               991.2                    480                           480                          0.625
   16693230               Group 1: MTA                         GR2. 1YR/Other                          392000              1260.83                   360                           360                          0.625
   16693232         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           558400              2152.17                   360                           360                          7.25
   16693235         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      427465.99             1687.84                   360                           359                          7.375
   16693062               Group 1: MTA                          GR3. 3YR HARD                          556000              1788.32                   360                           360                          0.625
   16693244               Group 1: MTA                          GR3. 3YR HARD                          440000              1415.22                   360                           360                          0.625
   16693246               Group 1: MTA                          GR3. 3YR HARD                          324720              1200.23                   360                           360                          1.625
   16693247         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        348000              1341.26                   360                           360                          7.25
   16693248         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           693400              2744.71                   360                           360                          7.375
   16693065         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1341.67                   360                           359                          8.375
   16693253               Group 1: MTA                          GR3. 3YR HARD                          304000              1123.65                   360                           360                          1.625
   16685568         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     322403.99             1407.01                   360                           359                          7.875
   16685572               Group 1: MTA                          GR3. 3YR HARD                          360000              910.29                    480                           480                          0.625
   16685574         Group 2: Secure Opt ARMs                      GR1. NOPP                            440000              1833.34                   360                           360                          7.625
   16685582               Group 1: MTA                          GR3. 3YR HARD                          500000              1264.29                   480                           480                          0.625
   16685464         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292000              1186.25                   360                           360                           7.5
   16685466         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000              1458.33                   360                           360                            7
   16685588               Group 1: MTA                          GR3. 3YR HARD                        479346.43             1453.57                   480                           479                          8.125
   16685590               Group 1: MTA                          GR3. 3YR HARD                          307200              988.08                    360                           360                          0.625
   16685610         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     213231.75             841.94                    360                           359                          7.375
   16685615         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       190016              752.15                    360                           360                          7.375
   16685617         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     216932.97             924.18                    360                           359                          7.75
   16685620         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         272599.79             878.08                    360                           359                           6.5
   16685635               Group 1: MTA                          GR3. 3YR HARD                          240000              606.86                    480                           480                          0.625
   16685481               Group 1: MTA                          GR3. 3YR HARD                          250000              924.05                    360                           360                          1.625
   16685657               Group 1: MTA                          GR3. 3YR HARD                          238000               601.8                    480                           480                          0.625
   16685669         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     481199.99             1700.01                   360                           359                          6.875
   16685671               Group 1: MTA                          GR3. 3YR HARD                          346800              876.91                    480                           480                          0.625
   16693264         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     184459.99             632.51                    360                           359                          6.75
   16693267               Group 1: MTA                         GR2. 1YR/Other                          540000              1365.43                   480                           480                          0.625
   16693283         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       284000              1124.17                   360                           360                          7.375
   16693288         Group 2: Secure Opt ARMs                      GR1. NOPP                            674240              2598.64                   360                           360                          7.25
   16693075               Group 1: MTA                          GR3. 3YR HARD                        579016.76             1466.57                   480                           479                           7.5
   16693294         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       546400              2333.59                   360                           360                          7.75
   16693297         Group 2: Secure Opt ARMs                      GR1. NOPP                            512792              1655.9                    360                           360                           6.5
   16693084         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        208000                780                     360                           360                          7.125
   16693086         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           441100              1879.17                   360                           359                          7.75
   16693088         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       429070              1917.08                   360                           359                            8
   16693089               Group 1: MTA                          GR3. 3YR HARD                        557493.71             1801.18                   360                           360                          0.625
   16693301         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           270173              956.87                    360                           360                          6.875
   16687863         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      196489.99             837.09                    360                           359                          7.75
   16687868         Group 2: Secure Opt ARMs                      GR1. NOPP                          781949.99             3006.26                   360                           359                          7.25
   16687870         Group 2: Secure Opt ARMs                      GR1. NOPP                            388000              1737.92                   360                           360                            8
   16687889         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           276000              1035.01                   360                           360                          7.125
   16687796         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       517290              2203.75                   360                           360                          7.75
   16687893               Group 1: MTA                         GR2. 1YR/Other                        593582.07             1913.76                   360                           359                          7.75
   16687798         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       601500               2375                     360                           360                          7.375
   16687894         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       349600              1201.76                   360                           360                          6.75
   16687900         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         525309.99             1692.09                   360                           359                           6.5
   16687901         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           288000               1140                     360                           360                          7.375
   16687906         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       207200              755.42                    360                           360                            7
   16687807         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         358788.74             1603.07                   360                           360                            8
   16687917               Group 1: MTA                          GR3. 3YR HARD                          476000              1531.01                   360                           360                          0.625
   16687918         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       393600              1353.01                   360                           360                          6.75
   16687920               Group 1: MTA                          GR3. 3YR HARD                        355150.67             1145.04                   360                           359                            8
   16687929         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       390151              1422.43                   360                           360                            7
   16687931         Group 2: Secure Opt ARMs                      GR1. NOPP                          530915.98             1765.31                   360                           359                          6.625
   16687813         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           900000              3562.5                    360                           360                          7.375
   16687937               Group 1: MTA                          GR3. 3YR HARD                         319058.2             808.13                    480                           479                          8.125
   16687814               Group 1: MTA                          GR3. 3YR HARD                          418000              1344.45                   360                           360                          0.625
   16687940               Group 1: MTA                          GR3. 3YR HARD                        458903.78             1479.55                   360                           359                          7.875
   16687825               Group 1: MTA                          GR3. 3YR HARD                          624000              1577.82                   480                           480                          0.625
   16687957               Group 1: MTA                            GR1. NOPP                          123748.34             458.33                    360                           359                            8
   16687966               Group 1: MTA                          GR3. 3YR HARD                          360000              1157.91                   360                           360                          0.625
   16687973         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       187600              762.13                    360                           360                           7.5
   16687980               Group 1: MTA                          GR3. 3YR HARD                        270740.25             685.75                    480                           479                          8.125
   16687985         Group 2: Secure Opt ARMs                      GR1. NOPP                            338760              1235.07                   360                           360                            7
   16687988               Group 1: MTA                          GR3. 3YR HARD                         399321.9             1011.43                   480                           479                          8.125
   16687853         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           596000              2172.92                   360                           360                            7
   16687995         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         332829.99             1175.84                   360                           359                          6.875
   16687997         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        333000              1179.38                   360                           360                          6.875
   16687835         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           568000              2248.33                   360                           360                          7.375
   16688002         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           440000              1741.67                   360                           360                          7.375
   16688005         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        503000              2148.23                   360                           360                          7.75
   16688008         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      407014.99             1564.8                    360                           359                          7.25
   16688014         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       592000              2651.67                   360                           360                            8
   16695738         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        232580              1039.17                   360                           359                            8
   16695741         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         521299.99             2220.84                   360                           359                          7.75
   16695746         Group 2: Secure Opt ARMs                      GR1. NOPP                            260000              839.59                    360                           360                           6.5
   16695689         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           497240              2066.67                   360                           359                          7.625
   16695762         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       524000              1855.84                   360                           360                          6.875
   16695766         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           264000                880                     360                           360                          6.625
   16695767               Group 1: MTA                          GR3. 3YR HARD                          560800              1418.02                   480                           480                          0.625
   16695769         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       412000              1416.26                   360                           360                          6.75
   16695770         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       192000                760                     360                           360                          7.375
   16695772         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       568000              2307.51                   360                           360                           7.5
   16695781         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      489219.99             2185.84                   360                           359                            8
   16695790         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           202500              843.76                    360                           360                          7.625
   16691849         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           482027              1857.82                   360                           360                          7.25
   16691853               Group 1: MTA                          GR3. 3YR HARD                        215633.83             546.17                    480                           479                          8.125
   16691871               Group 1: MTA                          GR3. 3YR HARD                         79809.35             257.32                    360                           359                          7.75
   16691872         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         376137.99             1524.26                   360                           359                           7.5
   16691876               Group 1: MTA                         GR2. 1YR/Other                          639050              2055.44                   360                           360                          0.625
   16681066               Group 1: MTA                          GR3. 3YR HARD                          508000              1284.51                   480                           480                          0.625
   16681074         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     296739.99             1110.01                   360                           359                          7.125
   16681077         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       318394              1257.17                   360                           359                          7.375
   16681079         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         425059.99             1810.84                   360                           359                          7.75
   16681086               Group 1: MTA                         GR2. 1YR/Other                        263091.54             848.23                    360                           359                            8
   16681087         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           266600              1194.15                   360                           360                            8
   16683795         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     181251.99             640.34                    360                           359                          6.875
   16683699               Group 1: MTA                          GR3. 3YR HARD                         69904.69             211.98                    480                           479                          7.75
   16683700         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           629570              2747.5                    360                           359                          7.875
   16683808               Group 1: MTA                            GR1. NOPP                          579016.76             1466.57                   480                           479                          7.625
   16683702         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       785960              4246.67                   360                           360                          9.125
   16683710         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       529320               2475                     360                           359                          8.25
   16683811         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      220549.99             893.76                    360                           359                           7.5
   16683818         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           466196              2088.17                   360                           360                            8
   16683715               Group 1: MTA                          GR3. 3YR HARD                        364503.02             1105.31                   480                           479                          7.875
   16683716               Group 1: MTA                            GR1. NOPP                          794210.38             2573.12                   360                           359                          8.125
   16683826               Group 1: MTA                          GR3. 3YR HARD                          601150              1520.05                   480                           480                          0.625
   16681100               Group 1: MTA                            GR1. NOPP                            484800              1225.85                   480                           480                          0.625
   16680945         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       300750              1062.5                    360                           359                          6.875
   16681104         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       316790              1020.42                   360                           359                           6.5
   16681113               Group 1: MTA                          GR3. 3YR HARD                        423281.22             1072.11                   480                           479                          7.75
   16680949               Group 1: MTA                            GR1. NOPP                          892867.16             2878.67                   360                           359                           7.5
   16681114         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        143920              644.65                    360                           360                            8
   16681116         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     240599.99             1000.01                   360                           359                          7.625
   16681125         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       220000              893.76                    360                           360                           7.5
   16681140               Group 1: MTA                            GR1. NOPP                          331547.94             1005.39                   480                           479                            8
   16681142         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     525309.99             2128.76                   360                           359                           7.5
   16680957               Group 1: MTA                          GR3. 3YR HARD                        430970.52             1389.48                   360                           360                          0.625
   16681144         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       159200              646.76                    360                           360                           7.5
   16681145         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           416000              1690.01                   360                           360                           7.5
   16680961         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       465160              2416.67                   360                           359                          8.875
   16681156               Group 1: MTA                         GR2. 1YR/Other                        499152.38             1264.29                   480                           479                            8
   16680968               Group 1: MTA                          GR3. 3YR HARD                        434960.98             1402.35                   360                           359                          8.125
   16681158         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      231577.5             938.44                    360                           359                           7.5
   16681163         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320000              1200.01                   360                           360                          7.125
   16680977         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       449120               1960                     360                           359                          7.875
   16683753               Group 1: MTA                          GR3. 3YR HARD                        407308.34             1031.66                   480                           479                          8.125
   16683774               Group 1: MTA                            GR1. NOPP                          494817.99             1595.34                   360                           359                            8
   16683786               Group 1: MTA                          GR3. 3YR HARD                          252000               637.2                    480                           480                          0.625
   16683683         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       176000                770                     360                           360                          7.875
   16683790         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256000              1040.01                   360                           360                           7.5
   16683833               Group 1: MTA                          GR3. 3YR HARD                          880000              2830.43                   360                           360                          0.625
   16683841         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     364909.99             1478.76                   360                           359                           7.5
   16683727         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384000               1480                     360                           360                          7.25
   16683847         Group 2: Secure Opt ARMs                      GR1. NOPP                            171920              698.43                    360                           359                           7.5
   16683849         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       254400              1033.51                   360                           360                           7.5
   16683732         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           340000              1027.08                   360                           360                          6.25
   16683870         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        307000              1151.26                   360                           360                          7.125
   16683738               Group 1: MTA                            GR1. NOPP                          587003.21             1486.79                   480                           480                          0.625
   16683871               Group 1: MTA                          GR3. 3YR HARD                          628000              1587.94                   480                           480                          0.625
   16683872         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           304760              1266.67                   360                           359                          7.625
   16683744               Group 1: MTA                          GR3. 3YR HARD                        345175.46             1112.87                   360                           359                          8.125
   16683886               Group 1: MTA                          GR3. 3YR HARD                        299285.08             964.92                    360                           359                           7.5
   16685519         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       632000              2435.84                   360                           360                          7.25
   16685520         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       200500              791.67                    360                           359                          7.375
   16685523         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     286297.96             1100.69                   360                           359                          7.25
   16685525               Group 1: MTA                          GR3. 3YR HARD                        287335.66             1064.21                   360                           359                          8.125
   16685445               Group 1: MTA                          GR3. 3YR HARD                          559200              1413.97                   480                           480                          0.625
   16685533               Group 1: MTA                          GR3. 3YR HARD                        387075.36             1247.97                   360                           359                          8.125
   16671531               Group 1: MTA                         GR2. 1YR/Other                        207727.25             526.15                    480                           479                            8
   16674903         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      312739.9             942.38                    360                           359                          6.25
   16674905               Group 1: MTA                          GR3. 3YR HARD                         231606.7             586.63                    480                           479                          8.125
   16674908         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     316789.99             1580.01                   360                           359                          8.625
   16674910               Group 1: MTA                          GR3. 3YR HARD                        343180.23             1106.44                   360                           359                            8
   16674912         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372930              1356.25                   360                           359                            7
   16674846         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1350                     360                           359                          7.125
   16676429               Group 1: MTA                          GR3. 3YR HARD                          220000              707.61                    360                           360                          0.625
   16676437         Group 2: Secure Opt ARMs                      GR1. NOPP                            624000              2340.01                   360                           360                          7.125
   16676320               Group 1: MTA                          GR3. 3YR HARD                        134816.19             408.81                    480                           479                            8
   16676445               Group 1: MTA                          GR3. 3YR HARD                        344415.14             872.36                    480                           479                            8
   16676450         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         328819.99             1230.01                   360                           359                          7.125
   16676452         Group 2: Secure Opt ARMs                      GR1. NOPP                          370924.99             1464.59                   360                           359                          7.375
   16676458         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       263815              1155.01                   360                           359                          7.875
   16676323               Group 1: MTA                          GR3. 3YR HARD                          216000              694.74                    360                           360                          0.625
   16676325               Group 1: MTA                          GR3. 3YR HARD                        383349.03             970.97                    480                           479                          8.125
   16676470         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           390975              1340.63                   360                           359                          6.75
   16676477         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           588000              2266.26                   360                           360                          7.25
   16676331         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352078              1280.42                   360                           359                            7
   16676480               Group 1: MTA                          GR3. 3YR HARD                        239228.53              771.3                    360                           359                            8
   16679049         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       394400              1437.92                   360                           360                            7
   16679051         Group 2: Secure Opt ARMs                      GR1. NOPP                            376940              1684.17                   360                           359                            8
   16679057               Group 1: MTA                          GR3. 3YR HARD                        670398.58             2161.42                   360                           359                          7.875
   16679060               Group 1: MTA                          GR3. 3YR HARD                        261375.63              842.7                    360                           359                          7.75
   16679066         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         391375.99             1301.34                   360                           359                          6.625
   16674926         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           320800              1266.67                   360                           359                          7.375
   16674930         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         680897.99             2759.26                   360                           359                           7.5
   16674932               Group 1: MTA                          GR3. 3YR HARD                        388140.32             1441.52                   360                           359                            8
   16674938               Group 1: MTA                         GR2. 1YR/Other                          536000              1355.31                   480                           480                          0.625
   16674940         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       432000               1575                     360                           360                            7
   16674942         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     260649.99             1218.76                   360                           359                          8.25
   16674949               Group 1: MTA                         GR2. 1YR/Other                          400000              1478.48                   360                           360                          1.625
   16679074         Group 2: Secure Opt ARMs                      GR1. NOPP                            216000                720                     360                           360                          6.625
   16679075         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        208000              693.34                    360                           360                          6.625
   16679076         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417000              1085.94                   360                           360                          5.75
   16678971               Group 1: MTA                          GR3. 3YR HARD                        416604.83             1343.17                   360                           359                          8.125
   16679083               Group 1: MTA                            GR1. NOPP                            436000              1402.35                   360                           360                          0.625
   16680903               Group 1: MTA                          GR3. 3YR HARD                        239673.21             726.79                    480                           479                          7.625
   16678973               Group 1: MTA                          GR3. 3YR HARD                          304000              768.68                    480                           480                          0.625
   16678975         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        409020               1445                     360                           359                          6.875
   16679095               Group 1: MTA                         GR2. 1YR/Other                        468879.96             1511.71                   360                           359                           7.5
   16679100               Group 1: MTA                          GR3. 3YR HARD                        618948.96             1567.71                   480                           479                          8.125
   16679109               Group 1: MTA                          GR3. 3YR HARD                          205000              659.37                    360                           360                          0.625
   16679111         Group 2: Secure Opt ARMs                      GR1. NOPP                            260000              893.76                    360                           360                          6.75
   16679113         Group 2: Secure Opt ARMs                      GR1. NOPP                          346463.99             1620.01                   360                           359                          8.25
   16678984               Group 1: MTA                         GR2. 1YR/Other                        698813.34             1769.99                   480                           480                          0.625
   16674954               Group 1: MTA                            GR1. NOPP                            525600              1690.54                   360                           360                          0.625
   16674857         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226966              872.58                    360                           359                          7.25
   16674964               Group 1: MTA                          GR3. 3YR HARD                        547869.65             1387.68                   480                           479                          8.125
   16674968               Group 1: MTA                          GR3. 3YR HARD                        459220.19             1163.14                   480                           479                            8
   16674972         Group 2: Secure Opt ARMs                      GR1. NOPP                            332000              1417.92                   360                           360                          7.75
   16674978               Group 1: MTA                            GR1. NOPP                           499319.2             1514.13                   480                           479                            8
   16674988         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     405009.99             1641.26                   360                           359                           7.5
   16674991               Group 1: MTA                          GR3. 3YR HARD                        294699.56             746.44                    480                           479                          7.625
   16674866         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     402253.12             1671.88                   360                           359                          7.625
   16675001         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       217929              771.84                    360                           360                          6.875
   16675017         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       210525              678.13                    360                           359                           6.5
   16675034         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       445110               2035                     360                           359                          8.125
   16675036               Group 1: MTA                         GR2. 1YR/Other                        526306.27             1333.06                   480                           479                            8
   16675041         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         396989.99             1485.01                   360                           359                          7.125
   16675044         Group 2: Secure Opt ARMs                      GR1. NOPP                            83884               480.59                    360                           360                           9.5
   16675047         Group 2: Secure Opt ARMs                      GR1. NOPP                          400999.99             1458.34                   360                           359                            7
   16675048               Group 1: MTA                            GR1. NOPP                            168000              620.97                    360                           360                          1.625
   16675057               Group 1: MTA                          GR3. 3YR HARD                          336000              1080.71                   360                           360                          0.625
   16675071               Group 1: MTA                         GR2. 1YR/Other                        227114.33             575.25                    480                           479                            8
   16679120         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     145528.91              559.5                    360                           359                          7.25
   16679126               Group 1: MTA                          GR3. 3YR HARD                        474865.66             1531.01                   360                           359                          7.75
   16678986               Group 1: MTA                          GR3. 3YR HARD                          525000              1327.5                    480                           480                          0.625
   16678991               Group 1: MTA                          GR3. 3YR HARD                          410000              1241.59                   480                           480                          1.625
   16679000         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     278193.75             982.81                    360                           359                          6.875
   16679007         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        569420               2840                     360                           359                          8.625
   16679140         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     533329.99             2327.51                   360                           359                          7.875
   16679010         Group 2: Secure Opt ARMs                      GR1. NOPP                            585460               2190                     360                           359                          7.125
   16679149         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     224479.79             979.66                    360                           359                          7.875
   16679152         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       149600              576.59                    360                           360                          7.25
   16675074               Group 1: MTA                          GR3. 3YR HARD                        185955.33             599.54                    360                           359                          8.125
   16675078         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     601499.99             2062.51                   360                           359                          6.75
   16675081               Group 1: MTA                          GR3. 3YR HARD                        381224.72             1411.95                   360                           359                          7.75
   16675082         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     216539.99             765.01                    360                           359                          6.875
   16674882         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        689500              2585.63                   360                           360                          7.125
   16676342               Group 1: MTA                          GR3. 3YR HARD                        418999.11             1350.89                   360                           359                           7.5
   16676282               Group 1: MTA                          GR3. 3YR HARD                         271538.9             687.77                    480                           479                          7.875
   16676346               Group 1: MTA                            GR1. NOPP                          498985.23             1848.1                    360                           359                          7.75
   16676355         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       454400              2224.67                   360                           360                           8.5
   16676367         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1356.67                   360                           359                          8.125
   16679011         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1607.19                   360                           359                          7.25
   16679164         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     250737.27             1094.25                   360                           359                          7.875
   16679166         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      982449.99             3981.26                   360                           359                           7.5
   16679017         Group 2: Secure Opt ARMs                      GR1. NOPP                          974881.12             3646.69                   360                           359                          7.125
   16679172               Group 1: MTA                         GR2. 1YR/Other                          375200              948.72                    480                           480                          0.625
   16679022         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       319200              1396.51                   360                           360                          7.875
   16679188         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           504000              2047.51                   360                           360                           7.5
   16679192         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364000              1478.76                   360                           360                           7.5
   16679195         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     384959.99             1480.01                   360                           359                          7.25
   16676298               Group 1: MTA                          GR3. 3YR HARD                        427274.45             1082.22                   480                           479                          8.125
   16676383         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           352000              1393.34                   360                           360                          7.375
   16676304         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     298272.96             1274.42                   360                           357                          7.75
   16676388         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           240000                800                     360                           360                          6.625
   16676391         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      180449.99             693.76                    360                           359                          7.25
   16676399         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     237391.99             888.01                    360                           359                          7.125
   16676401               Group 1: MTA                          GR3. 3YR HARD                        242506.82             898.18                    360                           359                          8.125
   16679199         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300750              1187.5                    360                           359                          7.375
   16679200         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       240000               1025                     360                           360                          7.75
   16679201         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           392000              1633.34                   360                           360                          7.625
   16679212               Group 1: MTA                         GR2. 1YR/Other                          264000              667.54                    480                           480                          0.625
   16680990         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         1127812.49            4570.32                   360                           359                           7.5
   16680996         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       223600              1001.55                   360                           360                            8
   16681000               Group 1: MTA                         GR2. 1YR/Other                          540000              1736.86                   360                           360                          0.625
   16680915         Group 2: Secure Opt ARMs                      GR1. NOPP                          258949.76             887.92                    360                           359                          6.75
   16681011               Group 1: MTA                          GR3. 3YR HARD                          457500              1471.51                   360                           360                          0.625
   16680923         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                      434082.5             1398.23                   360                           359                           6.5
   16680924               Group 1: MTA                          GR3. 3YR HARD                          600000              1929.84                   360                           360                          0.625
   16680926               Group 1: MTA                          GR3. 3YR HARD                        575023.55             1456.45                   480                           479                          8.125
   16680932         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       593480              2651.67                   360                           359                            8
   16681026         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       350400              1423.51                   360                           360                           7.5
   16681043         Group 2: Secure Opt ARMs                      GR1. NOPP                          561399.99             2508.34                   360                           359                            8
   16680935               Group 1: MTA                          GR3. 3YR HARD                        309474.48             783.85                    480                           479                          7.875
   16681051         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1341.67                   360                           359                            7
   16681059         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           613530              2422.5                    360                           359                          7.375
   16674745         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        280700              1020.83                   360                           359                            7
   16674759               Group 1: MTA                          GR3. 3YR HARD                        653290.64             1654.69                   480                           479                          7.75
   16674766               Group 1: MTA                          GR3. 3YR HARD                        412660.79             1528.38                   360                           359                          8.25
   16674772         Group 2: Secure Opt ARMs                      GR1. NOPP                            300750              1156.25                   360                           359                          7.25
   16674800               Group 1: MTA                          GR3. 3YR HARD                         226016.2             572.47                    480                           479                          8.25
   16676482               Group 1: MTA                            GR1. NOPP                          399046.77             1286.56                   360                           359                          7.875
   16676486         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           324810              1147.5                    360                           359                          6.875
   16676499         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       237392              764.67                    360                           359                           6.5
   16676514         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       320800               1200                     360                           359                          7.125
   16676526         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       433080               1620                     360                           359                          7.125
   16674593         Group 2: Secure Opt ARMs                      GR1. NOPP                            372930              1356.25                   360                           359                            7
   16676558               Group 1: MTA                            GR1. NOPP                          319237.42             1029.25                   360                           359                            8
   16674661               Group 1: MTA                         GR2. 1YR/Other                         175530.7             565.92                    360                           359                          7.75
   16676611               Group 1: MTA                          GR3. 3YR HARD                         187681.3             475.37                    480                           479                          8.25
   16676630         Group 2: Secure Opt ARMs                      GR1. NOPP                            725810              2865.83                   360                           359                          7.375
   16676651         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312780               1105                     360                           359                          6.875
   16676652         Group 2: Secure Opt ARMs                      GR1. NOPP                           203507.5             697.81                    360                           359                          6.75
   16676659         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       400198              1580.17                   360                           359                          7.375
   16676685         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1315.42                   360                           359                          7.75
   16676689         Group 2: Secure Opt ARMs                      GR1. NOPP                            249422              725.67                    360                           359                          6.125
   16676690         Group 2: Secure Opt ARMs                      GR1. NOPP                            208520              823.33                    360                           359                          7.375
   16676694         Group 2: Secure Opt ARMs                      GR1. NOPP                          546863.75             1647.86                   360                           359                          6.25
   16676744               Group 1: MTA                          GR3. 3YR HARD                        662874.37             1678.96                   480                           479                            8
   16676760         Group 2: Secure Opt ARMs                      GR1. NOPP                            541350              2137.5                    360                           359                          7.375
   16674688         Group 2: Secure Opt ARMs                      GR1. NOPP                          144356.92               495                     360                           359                          6.75
   16676761               Group 1: MTA                            GR1. NOPP                          957712.26             3087.74                   360                           359                            8
   16676768         Group 2: Secure Opt ARMs                      GR1. NOPP                            505260               1995                     360                           359                          7.375
   16676770         Group 2: Secure Opt ARMs                      GR1. NOPP                            609520              2343.33                   360                           359                          7.25
   16676771         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       533330              1939.58                   360                           359                            7
   16676782         Group 2: Secure Opt ARMs                      GR1. NOPP                            228570              926.25                    360                           359                           7.5
   16676790               Group 1: MTA                          GR3. 3YR HARD                        311256.48             1003.52                   360                           359                            8
   16676797               Group 1: MTA                          GR3. 3YR HARD                        230730.77             854.56                    360                           359                          8.25
   16676814         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417040               1430                     360                           359                          6.75
   16676841               Group 1: MTA                         GR2. 1YR/Other                        399046.77             1286.56                   360                           359                            8
   16676857         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1543.75                   360                           359                           7.5
   16676869               Group 1: MTA                         GR2. 1YR/Other                        438951.46             1415.21                   360                           359                            8
   16676896               Group 1: MTA                          GR3. 3YR HARD                        479186.29             1213.71                   480                           479                          8.25
   16676901               Group 1: MTA                          GR3. 3YR HARD                         334320.1             1238.23                   360                           359                          8.25
   16676903         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     203138.58             886.52                    360                           359                          7.875
   16676904         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1219.17                   360                           359                          7.375
   16676912         Group 2: Secure Opt ARMs                      GR1. NOPP                            148370              508.75                    360                           359                          6.75
   16676913               Group 1: MTA                          GR3. 3YR HARD                        451233.76             1142.91                   480                           479                          8.25
   16676915         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900              1387.5                    360                           359                          7.25
   16676917               Group 1: MTA                          GR3. 3YR HARD                        273942.89             1014.61                   360                           359                          8.25
   16676920               Group 1: MTA                         GR2. 1YR/Other                          541706              1746.5                    360                           359                            8
   16676929               Group 1: MTA                          GR3. 3YR HARD                        303275.55             977.78                    360                           359                          7.875
   16676930         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       421050              1837.5                    360                           359                          7.875
   16676932               Group 1: MTA                          GR3. 3YR HARD                        304273.17               981                     360                           359                            8
   16676939         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     473931.87             1920.55                   360                           359                           7.5
   16671522               Group 1: MTA                         GR2. 1YR/Other                         419338.3             1351.98                   360                           359                          7.625
   16674546         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           615134              2428.83                   360                           359                          7.375
   16674550               Group 1: MTA                          GR3. 3YR HARD                        246610.91             795.09                    360                           359                          8.25
   16674572         Group 2: Secure Opt ARMs                      GR1. NOPP                            332830              1452.5                    360                           359                          7.875
   16674197         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     562808.02             1808.33                   360                           358                           6.5
   16674200               Group 1: MTA                            GR1. NOPP                          274441.87             1016.46                   360                           359                            8
   16674201         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060               1590                     360                           359                          7.125
   16674204               Group 1: MTA                          GR3. 3YR HARD                        388361.88             1247.3                    360                           358                          8.25
   16674206         Group 2: Secure Opt ARMs                      GR1. NOPP                            489220               1830                     360                           359                          7.125
   16674212         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226966              966.92                    360                           359                          7.75
   16674223         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       216540               922.5                    360                           359                          7.75
   16674225         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256640              1093.33                   360                           359                          7.75
   16674232               Group 1: MTA                          GR3. 3YR HARD                        319064.97             967.53                    480                           479                          8.25
   16674251         Group 2: Secure Opt ARMs                      GR1. NOPP                            401000               1500                     360                           359                          7.125
   16674290               Group 1: MTA                          GR3. 3YR HARD                         223146.2             826.47                    360                           359                          8.25
   16674297               Group 1: MTA                          GR3. 3YR HARD                        447240.53             1132.8                    480                           479                          8.25
   16674298               Group 1: MTA                          GR3. 3YR HARD                        458903.79             1479.54                   360                           359                          8.25
   16674310               Group 1: MTA                          GR3. 3YR HARD                        175546.67             445.03                    480                           479                          7.625
   16674315         Group 2: Secure Opt ARMs                      GR1. NOPP                          436529.09             1855.04                   360                           358                          7.75
   16674341         Group 2: Secure Opt ARMs                      GR1. NOPP                           512036.9             1968.55                   360                           359                          7.25
   16674345         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       144360                540                     360                           359                          7.125
   16674358         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000              1416.67                   360                           359                          6.875
   16674360         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       549370              2169.17                   360                           359                          7.375
   16674365         Group 2: Secure Opt ARMs                      GR1. NOPP                            275000              1002.6                    360                           359                            7
   16674376         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       553380               2415                     360                           359                          7.875
   16674481         Group 2: Secure Opt ARMs                      GR1. NOPP                            282304              1202.67                   360                           359                          7.75
   16674489               Group 1: MTA                          GR3. 3YR HARD                        823601.44             2086.06                   480                           479                          8.25
   16674497               Group 1: MTA                          GR3. 3YR HARD                        233342.36             752.64                    360                           359                          8.25
   16674501         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       561400               2450                     360                           359                          7.875
   16674513         Group 2: Secure Opt ARMs                      GR1. NOPP                          141001.75             557.44                    360                           358                          7.375
   16674515               Group 1: MTA                         GR2. 1YR/Other                        375976.88             1212.18                   360                           359                            8
   16674519               Group 1: MTA                          GR3. 3YR HARD                        230808.07              584.6                    480                           479                          7.75
   16674531         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     220941.26             893.75                    360                           358                           7.5
   16672976               Group 1: MTA                          GR3. 3YR HARD                        181847.53              584.1                    360                           358                          8.125
   16672989         Group 2: Secure Opt ARMs                      GR1. NOPP                           107267.5              412.4                    360                           359                          7.25
   16673006         Group 2: Secure Opt ARMs                      GR1. NOPP                          155036.63             434.95                    360                           358                            6
   16673007               Group 1: MTA                          GR3. 3YR HARD                        295294.62             952.05                    360                           359                          7.375
   16673011         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     502507.29             1666.67                   360                           358                          6.625
   16673012               Group 1: MTA                          GR3. 3YR HARD                         898474.3             2275.7                    480                           479                          8.25
   16673024               Group 1: MTA                          GR3. 3YR HARD                        535091.36             1355.31                   480                           479                          8.25
   16673025               Group 1: MTA                          GR3. 3YR HARD                        309760.06             998.69                    360                           359                          8.25
   16673038         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820               1230                     360                           359                          7.125
   16673047               Group 1: MTA                          GR3. 3YR HARD                        411201.56             1041.77                   480                           479                            8
   16673052         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      492227.5             2045.83                   360                           359                          7.625
   16673074         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940               1410                     360                           359                          7.125
   16673076               Group 1: MTA                          GR3. 3YR HARD                        958692.87             2907.13                   480                           479                          7.625
   16673078         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180450              581.25                    360                           359                           6.5
   16673084         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     363787.49             1486.88                   360                           359                           7.5
   16673093         Group 2: Secure Opt ARMs                      GR1. NOPP                            497240              2118.33                   360                           359                          7.75
   16673097         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         391676.75             1627.92                   360                           359                          7.625
   16673103               Group 1: MTA                          GR3. 3YR HARD                        262142.58             794.92                    480                           479                          8.25
   16673105               Group 1: MTA                         GR2. 1YR/Other                        648451.01             2090.66                   360                           359                          7.875
   16673125         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        280700               787.5                    360                           359                            6
   16673130               Group 1: MTA                          GR3. 3YR HARD                        185273.22              686.2                    360                           359                          8.25
   16673134               Group 1: MTA                         GR2. 1YR/Other                         383084.9             1235.1                    360                           359                            8
   16673135         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     903503.12             3379.69                   360                           359                          7.125
   16673136         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      560317.3             2387.05                   360                           359                          7.75
   16673141               Group 1: MTA                         GR2. 1YR/Other                        347170.69             1119.31                   360                           359                            8
   16673142               Group 1: MTA                         GR2. 1YR/Other                        332605.48             1072.35                   360                           359                            8
   16673144               Group 1: MTA                          GR3. 3YR HARD                        559050.68             1415.99                   480                           479                          8.25
   16673145         Group 2: Secure Opt ARMs                      GR1. NOPP                            140350              539.58                    360                           359                          7.25
   16673147         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       785960              2776.67                   360                           359                          6.875
   16673153         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      470172.5             1758.75                   360                           359                          7.125
   16673156         Group 2: Secure Opt ARMs                      GR1. NOPP                          404802.28             1475.83                   360                           359                            7
   16673189         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1251.25                   360                           359                           7.5
   16673219               Group 1: MTA                          GR3. 3YR HARD                        199523.39             643.28                    360                           359                          7.375
   16673240         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441902              1423.42                   360                           359                           6.5
   16673245               Group 1: MTA                          GR3. 3YR HARD                        399821.06             1012.69                   480                           479                            8
   16673246               Group 1: MTA                          GR3. 3YR HARD                        309973.63             785.12                    480                           479                          7.75
   16673274         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       156390              601.25                    360                           359                          7.25
   16673308         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       107468               368.5                    360                           359                          6.75
   16673984         Group 2: Secure Opt ARMs                      GR1. NOPP                           414032.5             1505.73                   360                           359                            7
   16673985         Group 2: Secure Opt ARMs                      GR1. NOPP                          361805.44              1275                     360                           358                          6.875
   16673986         Group 2: Secure Opt ARMs                      GR1. NOPP                            449120              1586.67                   360                           359                          6.875
   16673988         Group 2: Secure Opt ARMs                      GR1. NOPP                          291623.59               970                     360                           359                          6.625
   16673989         Group 2: Secure Opt ARMs                      GR1. NOPP                          607029.28             2202.08                   360                           358                            7
   16673990         Group 2: Secure Opt ARMs                      GR1. NOPP                          762401.25             2455.78                   360                           359                           6.5
   16673991         Group 2: Secure Opt ARMs                      GR1. NOPP                            243808              734.67                    360                           359                          6.25
   16673995         Group 2: Secure Opt ARMs                      GR1. NOPP                            352880               1320                     360                           359                          7.125
   16673996         Group 2: Secure Opt ARMs                      GR1. NOPP                          462307.07             1677.08                   360                           358                            7
   16673997         Group 2: Secure Opt ARMs                      GR1. NOPP                            513280               1920                     360                           359                          7.125
   16673999         Group 2: Secure Opt ARMs                      GR1. NOPP                            461150              1772.92                   360                           359                          7.25
   16674005         Group 2: Secure Opt ARMs                      GR1. NOPP                          321604.84             1133.33                   360                           358                          6.875
   16674013         Group 2: Secure Opt ARMs                      GR1. NOPP                           385962.5             1243.23                   360                           359                           6.5
   16674018         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       314384               1176                     360                           359                          7.125
   16674052         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      1503750              6093.75                   360                           359                           7.5
   16674054               Group 1: MTA                          GR3. 3YR HARD                        267361.33             861.99                    360                           359                          7.875
   16674059         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1350                     360                           359                          7.125
   16674065         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       264660              1017.5                    360                           359                          7.25
   16674078         Group 2: Secure Opt ARMs                      GR1. NOPP                            569420              2366.67                   360                           359                          7.625
   16674079               Group 1: MTA                          GR3. 3YR HARD                        267361.34             861.99                    360                           359                          8.25
   16674082               Group 1: MTA                          GR3. 3YR HARD                        677599.36             1716.26                   480                           479                          8.25
   16674095         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     198494.99             639.38                    360                           359                           6.5
   16672827         Group 2: Secure Opt ARMs                      GR1. NOPP                            651625              2098.96                   360                           359                           6.5
   16672832               Group 1: MTA                          GR3. 3YR HARD                        343416.85             869.82                    480                           479                          8.25
   16672838         Group 2: Secure Opt ARMs                      GR1. NOPP                            457140               1805                     360                           359                          7.375
   16674150               Group 1: MTA                          GR3. 3YR HARD                        322060.89             976.61                    480                           479                          8.25
   16674156         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     492458.16             2041.67                   360                           358                          7.625
   16674161               Group 1: MTA                         GR2. 1YR/Other                        487172.73             1233.94                   480                           479                            8
   16672858               Group 1: MTA                          GR3. 3YR HARD                        1366429.65            3460.97                   480                           479                            8
   16672862         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     348557.21             1376.27                   360                           359                          7.375
   16672869               Group 1: MTA                          GR3. 3YR HARD                        162419.69             601.56                    360                           359                          8.25
   16672884               Group 1: MTA                          GR3. 3YR HARD                         236768.5             876.92                    360                           359                           8.5
   16672894         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       188470              685.42                    360                           359                            7
   16672900         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       336038              1361.75                   360                           359                           7.5
   16672919         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550              893.75                    360                           359                           7.5
   16672953         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     357341.12             1522.34                   360                           359                          7.75
   16672954         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     158545.38             642.48                    360                           359                           7.5
   16672958               Group 1: MTA                          GR3. 3YR HARD                        359409.83             1090.17                   480                           479                          8.25
   16672604         Group 2: Secure Opt ARMs                      GR1. NOPP                            401000              1291.67                   360                           359                           6.5
   16672616         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       285512              1216.33                   360                           359                          7.75
   16672631         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     269344.54             1144.58                   360                           358                          7.75
   16672637               Group 1: MTA                          GR3. 3YR HARD                        135769.45             343.88                    480                           479                          7.75
   16672640         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       168420                595                     360                           359                          6.875
   16672727         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       533330              2272.08                   360                           359                          7.75
   16672739         Group 2: Secure Opt ARMs                      GR1. NOPP                          514432.88             1763.95                   360                           359                          6.75
   16672750         Group 2: Secure Opt ARMs                      GR1. NOPP                            184460              785.83                    360                           359                          7.75
   16672766               Group 1: MTA                         GR2. 1YR/Other                        355515.27             1078.06                   480                           479                            8
   16672777               Group 1: MTA                          GR3. 3YR HARD                        571749.11             1448.16                   480                           479                          7.375
   16672780         Group 2: Secure Opt ARMs                      GR1. NOPP                           217542.5             655.52                    360                           359                          6.25
   16672791               Group 1: MTA                          GR3. 3YR HARD                        318851.57             1180.93                   360                           359                          8.25
   16672801         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      623109.04             2066.67                   360                           358                          6.625
   16672695         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     1278187.5             5312.5                    360                           359                          7.625
   16672705         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       172430              627.08                    360                           359                            7
   16667429               Group 1: MTA                          GR3. 3YR HARD                        483091.33             1464.92                   480                           479                          8.25
   16667442         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              1212.92                   360                           359                          7.75
   16667448         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     171427.49             676.88                    360                           359                          7.375
   16667455               Group 1: MTA                          GR3. 3YR HARD                        225616.88             571.45                    480                           479                          8.25
   16667464               Group 1: MTA                          GR3. 3YR HARD                         523111.7             1324.97                   480                           479                          7.875
   16667492         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      138946.5             563.06                    360                           359                           7.5
   16670239               Group 1: MTA                          GR3. 3YR HARD                        351784.59             1302.91                   360                           359                           7.5
   16670267         Group 2: Secure Opt ARMs                      GR1. NOPP                          506528.01             1942.5                    360                           358                          7.25
   16670270         Group 2: Secure Opt ARMs                      GR1. NOPP                          562809.04             2216.67                   360                           358                          7.375
   16670275         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     533469.25             2156.58                   360                           358                           7.5
   16670282         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     262107.13             869.33                    360                           358                          6.625
   16670299               Group 1: MTA                          GR3. 3YR HARD                        246780.94             625.06                    480                           479                          8.25
   16670304               Group 1: MTA                          GR3. 3YR HARD                        355443.75             1316.77                   360                           359                            8
   16670322         Group 2: Secure Opt ARMs                      GR1. NOPP                          642405.99              2397                     360                           358                          7.125
   16670349         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     402006.66             1666.67                   360                           358                          7.625
   16670359         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     179134.72             725.92                    360                           359                           7.5
   16670367         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     820093.17              3230                     360                           358                          7.375
   16670369         Group 2: Secure Opt ARMs                      GR1. NOPP                          444217.83             2025.83                   360                           358                          8.125
   16670370               Group 1: MTA                         GR2. 1YR/Other                        238175.26             722.24                    480                           479                            8
   16670403         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     481604.11             2046.58                   360                           358                          7.75
   16670424         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     306764.99             1115.63                   360                           359                            7
   16670441         Group 2: Secure Opt ARMs                      GR1. NOPP                            136431              565.63                    360                           358                          7.625
   16670444         Group 2: Secure Opt ARMs                      GR1. NOPP                            342454              1316.58                   360                           359                          7.25
   16670451         Group 2: Secure Opt ARMs                      GR1. NOPP                          377885.97             1449.17                   360                           358                          7.25
   16670455         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     183314.99               741                     360                           358                           7.5
   16670458         Group 2: Secure Opt ARMs                      GR1. NOPP                          653260.49             2572.92                   360                           358                          7.375
   16670464         Group 2: Secure Opt ARMs                      GR1. NOPP                          542708.86             2193.75                   360                           358                           7.5
   16670480         Group 2: Secure Opt ARMs                      GR1. NOPP                          279796.49              1102                     360                           358                          7.375
   16670481         Group 2: Secure Opt ARMs                      GR1. NOPP                          590949.34             2266.25                   360                           358                          7.25
   16670484         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580              821.67                    360                           359                          6.875
   16670490         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     308268.75             1313.28                   360                           359                          7.75
   16670499               Group 1: MTA                         GR2. 1YR/Other                        312863.66             1005.45                   360                           358                           7.5
   16670510         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      528317.5             2250.73                   360                           359                          7.75
   16670511         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     363414.22              1582                     360                           358                          7.875
   16670513         Group 2: Secure Opt ARMs                      GR1. NOPP                            214134              912.25                    360                           359                          7.75
   16670517         Group 2: Secure Opt ARMs                      GR1. NOPP                            144360                450                     360                           359                          6.375
   16670519         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       301752.5             1316.88                   360                           359                          7.875
   16670529         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         338087.87             1506.79                   360                           358                            8
   16670828               Group 1: MTA                          GR3. 3YR HARD                        303275.55             977.78                    360                           359                          8.25
   16670834         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       493230              1998.75                   360                           359                           7.5
   16670841         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        312780              1137.5                    360                           359                            7
   16670850               Group 1: MTA                          GR3. 3YR HARD                        754281.31             1896.42                   480                           477                          8.25
   16670864         Group 2: Secure Opt ARMs                      GR1. NOPP                          373555.56             1242.08                   360                           359                          6.625
   16670865         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        441100              1833.33                   360                           359                          7.625
   16670570         Group 2: Secure Opt ARMs                      GR1. NOPP                            150375              468.75                    360                           359                          6.375
   16670590         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      301752.5             1066.04                   360                           359                          6.875
   16670598               Group 1: MTA                            GR1. NOPP                          816699.11             2633.1                    360                           359                            8
   16670625               Group 1: MTA                         GR2. 1YR/Other                        301280.32             971.35                    360                           359                          7.75
   16670632         Group 2: Secure Opt ARMs                      GR1. NOPP                            181653               679.5                    360                           359                          7.125
   16670642         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     217196.64             835.02                    360                           359                          7.25
   16670653               Group 1: MTA                          GR3. 3YR HARD                        269356.57             868.43                    360                           359                          7.625
   16670655         Group 2: Secure Opt ARMs                      GR1. NOPP                           538342.5             2293.44                   360                           359                          7.75
   16670666         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       461150              1916.67                   360                           359                          7.625
   16670687               Group 1: MTA                            GR1. NOPP                           432358.4             1389.32                   360                           358                          8.25
   16670690         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288720               1050                     360                           359                            7
   16670694               Group 1: MTA                         GR2. 1YR/Other                        710802.07             2291.68                   360                           359                            8
   16670708         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1202.5                    360                           359                           7.5
   16670710         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650              1002.08                   360                           359                          7.25
   16670712         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      343715.7              1425                     360                           358                          7.625
   16670720         Group 2: Secure Opt ARMs                      GR1. NOPP                            296740              894.17                    360                           359                          6.25
   16670723         Group 2: Secure Opt ARMs                      GR1. NOPP                            279096                928                     360                           359                          6.625
   16670725         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       529320               2200                     360                           359                          7.625
   16670730         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       145964              470.17                    360                           359                           6.5
   16670761         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     295876.83              1196                     360                           358                           7.5
   16670777         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060              1810.83                   360                           359                          7.75
   16670779               Group 1: MTA                          GR3. 3YR HARD                        334543.86             1014.47                   480                           479                          8.25
   16670786         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240600                775                     360                           359                           6.5
   16670866         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        148370              508.75                    360                           359                          6.75
   16670868         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       405010              1725.42                   360                           359                          7.75
   16670873         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       262254                872                     360                           359                          6.625
   16670877               Group 1: MTA                          GR3. 3YR HARD                        538713.15             1736.85                   360                           359                          8.125
   16670900         Group 2: Secure Opt ARMs                      GR1. NOPP                          458287.84              1995                     360                           358                          7.875
   16670904         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       154786              611.17                    360                           359                          7.375
   16670794         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288720               1230                     360                           359                          7.75
   16670799         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        441100              1604.17                   360                           359                            7
   16670916         Group 2: Secure Opt ARMs                      GR1. NOPP                          192780.75             701.09                    360                           359                            7
   16670917         Group 2: Secure Opt ARMs                      GR1. NOPP                          442653.87             1517.83                   360                           359                          6.75
   16670919         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       196490              837.08                    360                           359                          7.75
   16670930         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     142856.25             593.75                    360                           359                          7.625
   16670937         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        541350              2193.75                   360                           359                           7.5
   16670947         Group 2: Secure Opt ARMs                      GR1. NOPP                            311176              1293.33                   360                           359                          7.625
   16670958         Group 2: Secure Opt ARMs                      GR1. NOPP                            477190              1636.25                   360                           359                          6.75
   16670966         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       538944               2296                     360                           359                          7.75
   16670976               Group 1: MTA                         GR2. 1YR/Other                        359389.72             910.28                    480                           479                            8
   16670990               Group 1: MTA                         GR2. 1YR/Other                        468204.94             1185.89                   480                           479                            8
   16672357               Group 1: MTA                          GR3. 3YR HARD                        199323.86             642.64                    360                           359                          7.75
   16672372         Group 2: Secure Opt ARMs                      GR1. NOPP                            624758              1752.75                   360                           359                            6
   16672444               Group 1: MTA                         GR2. 1YR/Other                        648898.11             1643.56                   480                           479                            8
   16672445         Group 2: Secure Opt ARMs                      GR1. NOPP                            108270              461.25                    360                           359                          7.75
   16672458         Group 2: Secure Opt ARMs                      GR1. NOPP                           160319.8             583.04                    360                           359                            7
   16672462               Group 1: MTA                          GR3. 3YR HARD                         371113.5             1196.5                    360                           359                            8
   16672482         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       681700               2550                     360                           359                          7.125
   16672483         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       210926              832.83                    360                           359                          7.375
   16672484         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2640.63                   360                           359                           7.5
   16672488               Group 1: MTA                          GR3. 3YR HARD                        261368.47             968.03                    360                           359                          8.25
   16672494         Group 2: Secure Opt ARMs                      GR1. NOPP                            390574              1663.92                   360                           359                          7.75
   16672503               Group 1: MTA                         GR2. 1YR/Other                        458903.79             1479.54                   360                           359                            8
   16672505         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1780.94                   360                           359                          7.75
   16672507         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     269344.54             1144.58                   360                           358                          7.75
   16672519         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              1562.5                    360                           359                          6.375
   16672525         Group 2: Secure Opt ARMs                      GR1. NOPP                          750294.03             2644.03                   360                           358                          6.875
   16672528               Group 1: MTA                          GR3. 3YR HARD                        882890.99             2846.51                   360                           359                            8
   16672529               Group 1: MTA                          GR3. 3YR HARD                          471374              1519.75                   360                           359                            8
   16672531         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550              802.08                    360                           359                            7
   16672534         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       257284.2              1040                     360                           358                           7.5
   16672541         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300750              1062.5                    360                           359                          6.875
   16672548         Group 2: Secure Opt ARMs                      GR1. NOPP                            449120              1913.33                   360                           359                          7.75
   16672562               Group 1: MTA                          GR3. 3YR HARD                        279431.74             1034.93                   360                           359                          8.25
   16672568         Group 2: Secure Opt ARMs                      GR1. NOPP                            272680               1020                     360                           359                          7.125
   16672573         Group 2: Secure Opt ARMs                      GR1. NOPP                          902500.62             3188.39                   360                           359                          6.875
   16672579         Group 2: Secure Opt ARMs                      GR1. NOPP                            461150              1485.42                   360                           359                           6.5
   16672584         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     231153.41             790.63                    360                           358                          6.75
   16667146               Group 1: MTA                          GR3. 3YR HARD                        498808.47             1608.2                    360                           359                          7.75
   16667157         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           601500               2375                     360                           359                          7.375
   16667158         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880              1393.33                   360                           359                          7.375
   16667204         Group 2: Secure Opt ARMs                      GR1. NOPP                            739043              2918.08                   360                           359                          7.375
   16667213         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     406026.52             1599.17                   360                           358                          7.375
   16667223         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     274620.81             1138.54                   360                           358                          7.625
   16667231         Group 2: Secure Opt ARMs                      GR1. NOPP                          490447.76             1880.83                   360                           358                          7.25
   16667236         Group 2: Secure Opt ARMs                      GR1. NOPP                          397892.25              1323                     360                           359                          6.625
   16667244               Group 1: MTA                          GR3. 3YR HARD                        299491.43             758.57                    480                           479                          8.25
   16667252         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     418042.49             1650.63                   360                           359                          7.375
   16667260         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       601500              2437.5                    360                           359                           7.5
   16667261         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     294366.08             1192.88                   360                           359                           7.5
   16667263         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      309544.9             1187.08                   360                           358                          7.25
   16667266               Group 1: MTA                          GR3. 3YR HARD                        364181.58             922.42                    480                           479                          8.25
   16667271               Group 1: MTA                          GR3. 3YR HARD                        307477.87              778.8                    480                           479                          8.25
   16667273               Group 1: MTA                          GR3. 3YR HARD                        310077.23             940.27                    480                           479                          8.125
   16667288         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       601500              2312.5                    360                           359                          7.25
   16667290         Group 2: Secure Opt ARMs                      GR1. NOPP                          314318.47             1107.66                   360                           358                          6.875
   16667313         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       581450              2416.67                   360                           359                          7.625
   16667326               Group 1: MTA                          GR3. 3YR HARD                        279431.74             1034.93                   360                           359                          8.25
   16667348         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        240600               1000                     360                           359                          7.625
   16667351               Group 1: MTA                          GR3. 3YR HARD                         528702.2             1339.13                   480                           479                          8.25
   16667353         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     361601.75             1239.91                   360                           359                          6.75
   16667371               Group 1: MTA                          GR3. 3YR HARD                        395055.85             1273.69                   360                           359                          8.25
   16667375               Group 1: MTA                          GR3. 3YR HARD                        291157.89             1078.36                   360                           359                          7.625
   16667393               Group 1: MTA                          GR3. 3YR HARD                        169312.49             428.84                    480                           479                           7.5
   16667394               Group 1: MTA                          GR3. 3YR HARD                        291327.54             1078.99                   360                           359                          8.25
   16667401         Group 2: Secure Opt ARMs                      GR1. NOPP                          650762.69             2437.5                    360                           358                          7.125
   16667402               Group 1: MTA                          GR3. 3YR HARD                        247963.22             796.38                    360                           358                          8.25
   16666980         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       446714              1949.5                    360                           359                          7.875
   16666993         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344860              1218.33                   360                           359                          6.875
   16667023         Group 2: Secure Opt ARMs                      GR1. NOPP                            336840               1470                     360                           359                          7.875
   16667042         Group 2: Secure Opt ARMs                      GR1. NOPP                            498042               1863                     360                           359                          7.125
   16667053               Group 1: MTA                          GR3. 3YR HARD                         618522.5             1994.17                   360                           359                            8
   16667062               Group 1: MTA                          GR3. 3YR HARD                        279525.33               708                     480                           479                          7.75
   16667070         Group 2: Secure Opt ARMs                      GR1. NOPP                          789691.03             2946.56                   360                           358                          7.125
   16667071               Group 1: MTA                          GR3. 3YR HARD                         510333.4             1292.6                    480                           479                          7.875
   16667074               Group 1: MTA                          GR3. 3YR HARD                        350363.07             1129.6                    360                           359                          8.25
   16667085         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       434684              1761.5                    360                           359                           7.5
   16667094         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       413030              1416.25                   360                           359                          6.75
   16667099         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       179800                750                     360                           359                          7.625
   16667137         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       418042.5             1694.06                   360                           359                           7.5
   16665963               Group 1: MTA                          GR3. 3YR HARD                        320469.44             1029.25                   360                           358                          8.25
   16665968               Group 1: MTA                          GR3. 3YR HARD                        483844.22             1559.95                   360                           359                          8.25
   16665969         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       561400              2391.67                   360                           359                          7.75
   16665975         Group 2: Secure Opt ARMs                      GR1. NOPP                            296740               1295                     360                           359                          7.875
   16665980         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     245223.87             940.42                    360                           358                          7.25
   16666006         Group 2: Secure Opt ARMs                      GR1. NOPP                          639995.11             2852.33                   360                           358                            8
   16666020         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     476688.75             1981.25                   360                           359                          7.625
   16666021         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     361705.41             1462.09                   360                           358                           7.5
   16666023         Group 2: Secure Opt ARMs                      GR1. NOPP                            469170              1706.25                   360                           359                            7
   16666029               Group 1: MTA                          GR3. 3YR HARD                         650750.9             2090.66                   360                           358                          7.875
   16666031         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1125                     360                           359                          6.375
   16666036               Group 1: MTA                          GR3. 3YR HARD                        522751.28             1685.39                   360                           359                          8.25
   16666052               Group 1: MTA                          GR3. 3YR HARD                         499319.2             1514.13                   480                           479                          8.25
   16666056         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240600               1050                     360                           359                          7.875
   16666058         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      301752.5             1254.17                   360                           359                          7.625
   16666063               Group 1: MTA                          GR3. 3YR HARD                        220580.71             556.28                    480                           478                            8
   16666067               Group 1: MTA                          GR3. 3YR HARD                        176221.61             566.09                    360                           358                            8
   16666069         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     441019.79             1695.53                   360                           359                          7.25
   16666071               Group 1: MTA                          GR3. 3YR HARD                        612770.61             1968.43                   360                           358                            8
   16666073               Group 1: MTA                          GR3. 3YR HARD                         592983.5             1911.83                   360                           359                          8.25
   16666079               Group 1: MTA                          GR3. 3YR HARD                        442941.92             1428.08                   360                           359                            8
   16666083               Group 1: MTA                         GR2. 1YR/Other                        559050.68             1415.99                   480                           479                            8
   16666109               Group 1: MTA                          GR3. 3YR HARD                        287197.94             926.32                    360                           359                          8.25
   16666112               Group 1: MTA                          GR3. 3YR HARD                        488770.02             1237.98                   480                           479                          8.25
   16666113               Group 1: MTA                          GR3. 3YR HARD                        199523.39             643.28                    360                           359                          7.75
   16666114         Group 2: Secure Opt ARMs                      GR1. NOPP                            230575              742.71                    360                           359                           6.5
   16666745               Group 1: MTA                         GR2. 1YR/Other                        598982.86             1517.14                   480                           479                            8
   16666759               Group 1: MTA                          GR3. 3YR HARD                        513085.25             1294.62                   480                           478                          7.375
   16666762         Group 2: Secure Opt ARMs                      GR1. NOPP                          410046.69             1657.5                    360                           358                           7.5
   16666772         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     330442.09              1233                     360                           358                          7.125
   16666775               Group 1: MTA                          GR3. 3YR HARD                        363261.26             1345.41                   360                           359                            8
   16666776               Group 1: MTA                          GR3. 3YR HARD                        602560.63             1942.7                    360                           359                          8.25
   16666791               Group 1: MTA                          GR3. 3YR HARD                        143410.07             460.59                    360                           358                          8.25
   16666801               Group 1: MTA                         GR2. 1YR/Other                        441069.89             1112.57                   480                           478                          7.75
   16666812               Group 1: MTA                          GR3. 3YR HARD                        758188.87             2444.46                   360                           359                          8.25
   16666813               Group 1: MTA                          GR3. 3YR HARD                        194604.24             720.76                    360                           359                          8.125
   16666815               Group 1: MTA                          GR3. 3YR HARD                        997970.48             3696.19                   360                           359                          7.75
   16666816               Group 1: MTA                          GR3. 3YR HARD                        479186.29             1213.71                   480                           479                          8.25
   16666838               Group 1: MTA                          GR3. 3YR HARD                        268109.64             989.66                    360                           358                          8.25
   16666858         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580               1015                     360                           359                          7.875
   16666867               Group 1: MTA                         GR2. 1YR/Other                        145079.91             366.64                    480                           478                          7.375
   16666871               Group 1: MTA                         GR2. 1YR/Other                        276347.52             887.73                    360                           358                            8
   16666893         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      343857.5             1143.33                   360                           359                          6.625
   16666904               Group 1: MTA                          GR3. 3YR HARD                        502115.39             1522.61                   480                           479                          7.75
   16666907         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      294333.5             1284.5                    360                           359                          7.875
   16666911         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880               1540                     360                           359                          7.875
   16666914         Group 2: Secure Opt ARMs                      GR1. NOPP                           319630.5             1096.56                   360                           358                          6.75
   16666915         Group 2: Secure Opt ARMs                      GR1. NOPP                          316578.91             1017.19                   360                           358                           6.5
   16666916         Group 2: Secure Opt ARMs                      GR1. NOPP                          523110.22             1789.22                   360                           358                          6.75
   16666918         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     514568.94             2293.33                   360                           358                            8
   16666935         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     183113.85             683.25                    360                           358                          7.125
   16666949         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     381906.23             1543.75                   360                           358                           7.5
   16666952         Group 2: Secure Opt ARMs                      GR1. NOPP                          522608.53             2112.5                    360                           358                           7.5
   16666973         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       158796               643.5                    360                           359                           7.5
   16665508               Group 1: MTA                          GR3. 3YR HARD                        342973.85             864.77                    480                           478                          8.25
   16665519         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       338444              1301.17                   360                           359                          7.25
   16665528               Group 1: MTA                          GR3. 3YR HARD                        503944.25             1276.42                   480                           479                          8.25
   16665530         Group 2: Secure Opt ARMs                      GR1. NOPP                          582907.85             1691.67                   360                           358                          6.125
   16663973               Group 1: MTA                          GR3. 3YR HARD                        544798.04             1749.72                   360                           358                          8.25
   16663976               Group 1: MTA                         GR2. 1YR/Other                        431123.24             1596.76                   360                           359                            8
   16663989         Group 2: Secure Opt ARMs                      GR1. NOPP                            725810              2639.58                   360                           359                            7
   16664001               Group 1: MTA                          GR3. 3YR HARD                        191243.16             616.59                    360                           359                            8
   16665553         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     307937.19             1308.58                   360                           358                          7.75
   16665565         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              2187.5                    360                           359                          7.875
   16665568         Group 2: Secure Opt ARMs                      GR1. NOPP                          534669.01             2272.08                   360                           358                          7.75
   16665571         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       417040               1690                     360                           359                           7.5
   16665574         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     340599.71             1235.57                   360                           358                            7
   16665585         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     736476.02              2977                     360                           358                           7.5
   16665588         Group 2: Secure Opt ARMs                      GR1. NOPP                          452257.03             1687.5                    360                           358                          7.125
   16665590         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     377885.68             1331.67                   360                           358                          6.875
   16665591         Group 2: Secure Opt ARMs                      GR1. NOPP                            482408               2000                     360                           358                          7.625
   16665592         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     397986.08             1443.75                   360                           358                            7
   16665593               Group 1: MTA                          GR3. 3YR HARD                         371113.5             1196.5                    360                           359                          8.25
   16665598         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     399494.03             1614.84                   360                           358                           7.5
   16665601         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      380869.8             1305.98                   360                           359                          6.75
   16665611         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     1002027.82            4060.59                   360                           359                           7.5
   16665619         Group 2: Secure Opt ARMs                      GR1. NOPP                            453130               1695                     360                           359                          7.125
   16665620         Group 2: Secure Opt ARMs                      GR1. NOPP                            211728                704                     360                           359                          6.625
   16665635         Group 2: Secure Opt ARMs                      GR1. NOPP                            200099               748.5                    360                           359                          7.125
   16664022         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       272680              1218.33                   360                           359                            8
   16664030               Group 1: MTA                          GR3. 3YR HARD                        162923.34             412.66                    480                           479                          7.75
   16664038               Group 1: MTA                          GR3. 3YR HARD                        269542.29             682.71                    480                           479                          8.25
   16664041               Group 1: MTA                         GR2. 1YR/Other                         256777.8             951.03                    360                           359                            8
   16664045         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      273241.4             1022.1                    360                           359                          7.125
   16664048         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     171994.07             555.42                    360                           359                           6.5
   16664069         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     498713.68             1761.87                   360                           359                          6.875
   16664070         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1275                     360                           359                          6.875
   16664079         Group 2: Secure Opt ARMs                      GR1. NOPP                          478387.68             1884.17                   360                           358                          7.375
   16664086               Group 1: MTA                          GR3. 3YR HARD                        133068.05             491.59                    360                           358                          7.25
   16665672               Group 1: MTA                          GR3. 3YR HARD                        470992.31             1512.99                   360                           358                            8
   16665674         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     368819.75             1494.59                   360                           359                           7.5
   16665680         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       204510               872.1                    360                           359                          7.755
   16665690         Group 2: Secure Opt ARMs                      GR1. NOPP                            548568               2394                     360                           359                          7.875
   16665691         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      236651.7             786.67                    360                           358                          6.625
   16665705         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     479094.75             1841.91                   360                           359                          7.25
   16665708         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     237183.25             712.92                    360                           358                          6.25
   16665713         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     297383.81             1017.5                    360                           358                          6.75
   16665721         Group 2: Secure Opt ARMs                      GR1. NOPP                            232580               942.5                    360                           359                           7.5
   16665732               Group 1: MTA                          GR3. 3YR HARD                        343180.23             1106.44                   360                           359                          8.25
   16665735               Group 1: MTA                          GR3. 3YR HARD                        331208.83             1067.84                   360                           359                          8.25
   16665749               Group 1: MTA                          GR3. 3YR HARD                        471042.07             1744.6                    360                           359                          8.25
   16664097         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       552979              2355.79                   360                           359                          7.75
   16664112               Group 1: MTA                         GR2. 1YR/Other                        391204.42             1448.91                   360                           359                            8
   16664119         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1347.5                    360                           359                          7.875
   16664123         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292730              1277.5                    360                           359                          7.875
   16664133         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     274033.38             1110.48                   360                           359                           7.5
   16664146         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       213332              820.17                    360                           359                          7.25
   16664152         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1079.17                   360                           359                          7.25
   16664165               Group 1: MTA                         GR2. 1YR/Other                        819043.51             2640.66                   360                           359                          7.75
   16664169               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                          8.125
   16665761         Group 2: Secure Opt ARMs                      GR1. NOPP                          324910.25             1316.66                   360                           359                           7.5
   16665783               Group 1: MTA                          GR3. 3YR HARD                        501341.91             1514.13                   480                           478                          8.25
   16665797         Group 2: Secure Opt ARMs                      GR1. NOPP                          182912.61             587.71                    360                           358                           6.5
   16664172         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020              1657.5                    360                           359                           7.5
   16664202         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820               1230                     360                           359                          7.125
   16664219               Group 1: MTA                          GR3. 3YR HARD                        192217.98             709.67                    360                           358                            8
   16665802               Group 1: MTA                          GR3. 3YR HARD                         99830.47             252.86                    480                           479                          8.25
   16665803               Group 1: MTA                            GR1. NOPP                          520652.28             1672.53                   360                           358                            8
   16665808               Group 1: MTA                          GR3. 3YR HARD                        475193.08             1203.59                   480                           479                          8.25
   16665817               Group 1: MTA                          GR3. 3YR HARD                        512562.57             1891.99                   360                           358                          8.25
   16665828         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     356709.55             1519.65                   360                           359                          7.75
   16665831         Group 2: Secure Opt ARMs                      GR1. NOPP                          254068.15              1027                     360                           358                           7.5
   16664237               Group 1: MTA                         GR2. 1YR/Other                        345796.77             1280.73                   360                           359                          7.875
   16664260               Group 1: MTA                         GR2. 1YR/Other                        367253.13             1360.2                    360                           359                          7.625
   16664263               Group 1: MTA                          GR3. 3YR HARD                        207977.04             770.29                    360                           359                          8.25
   16664276               Group 1: MTA                          GR3. 3YR HARD                        300389.12             1112.55                   360                           359                          8.25
   16664281         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1239.58                   360                           359                            7
   16664299               Group 1: MTA                          GR3. 3YR HARD                        413173.18             1041.77                   480                           478                          8.25
   16664305               Group 1: MTA                          GR3. 3YR HARD                        416350.89             1338.02                   360                           358                           7.5
   16664320         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     355754.06             1585.53                   360                           358                            8
   16664351               Group 1: MTA                         GR2. 1YR/Other                        228287.08             733.34                    360                           358                            8
   16664356               Group 1: MTA                          GR3. 3YR HARD                        191704.68             483.46                    480                           478                            8
   16664357         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              2083.33                   360                           359                          7.625
   16664359               Group 1: MTA                            GR1. NOPP                          335421.83             1077.49                   360                           358                            8
   16664362               Group 1: MTA                          GR3. 3YR HARD                        270396.08             868.43                    360                           358                          8.25
   16664365               Group 1: MTA                          GR3. 3YR HARD                        224282.06             720.47                    360                           358                            8
   16664373               Group 1: MTA                          GR3. 3YR HARD                        651580.54             1643.56                   480                           478                          7.75
   16664379               Group 1: MTA                          GR3. 3YR HARD                         123890.5              457.4                    360                           358                            8
   16664392               Group 1: MTA                          GR3. 3YR HARD                        211640.62             536.05                    480                           479                            8
   16664396               Group 1: MTA                         GR2. 1YR/Other                        421393.39             1358.61                   360                           359                          7.75
   16664405               Group 1: MTA                          GR3. 3YR HARD                        278527.03             705.47                    480                           479                          8.25
   16665856         Group 2: Secure Opt ARMs                      GR1. NOPP                            272680              1076.67                   360                           359                          7.375
   16665859         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      798190.5             2488.13                   360                           359                          6.375
   16665867         Group 2: Secure Opt ARMs                      GR1. NOPP                          213063.25             772.92                    360                           358                            7
   16665869         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       322805              1241.04                   360                           359                          7.25
   16664418         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       512879              1811.92                   360                           359                          6.875
   16664420         Group 2: Secure Opt ARMs                      GR1. NOPP                            350775              1312.5                    360                           359                          7.125
   16664425               Group 1: MTA                          GR3. 3YR HARD                        452383.12             1373.62                   480                           479                            8
   16664443         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       111879              488.25                    360                           359                          7.875
   16664460         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       255838              1116.5                    360                           359                          7.875
   16664478               Group 1: MTA                          GR3. 3YR HARD                        126398.06             407.52                    360                           359                          8.25
   16664484               Group 1: MTA                          GR3. 3YR HARD                        403037.25             1299.42                   360                           359                          8.25
   16664486               Group 1: MTA                          GR3. 3YR HARD                         518760.8             1672.53                   360                           359                          7.875
   16664488               Group 1: MTA                          GR3. 3YR HARD                        486837.07             1569.6                    360                           359                          8.125
   16664500         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        320800              1233.33                   360                           359                          7.25
   16664518               Group 1: MTA                          GR3. 3YR HARD                        808626.87             2048.13                   480                           479                            8
   16664527               Group 1: MTA                          GR3. 3YR HARD                        371245.02             1374.98                   360                           359                          8.25
   16664530               Group 1: MTA                          GR3. 3YR HARD                        430970.52             1389.48                   360                           359                          8.25
   16665419               Group 1: MTA                          GR3. 3YR HARD                        426980.05             1376.62                   360                           359                          8.25
   16665878               Group 1: MTA                          GR3. 3YR HARD                        441392.11             1629.28                   360                           358                          8.25
   16665880         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     249622.49             881.88                    360                           359                          6.875
   16665886         Group 2: Secure Opt ARMs                      GR1. NOPP                          381906.04             1464.58                   360                           358                          7.25
   16665889         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       613530              2486.25                   360                           359                           7.5
   16665904               Group 1: MTA                          GR3. 3YR HARD                        661742.11             1668.85                   480                           478                            8
   16665907         Group 2: Secure Opt ARMs                      GR1. NOPP                          688434.46             2069.27                   360                           358                          6.25
   16665913               Group 1: MTA                          GR3. 3YR HARD                        430374.77             1593.98                   360                           359                          8.25
   16665920         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     160802.29             516.67                    360                           358                           6.5
   16665424               Group 1: MTA                          GR3. 3YR HARD                         175642.8             650.53                    360                           359                          8.25
   16665428         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       396589              1565.92                   360                           359                          7.375
   16665462         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        346464               1548                     360                           359                            8
   16665924               Group 1: MTA                          GR3. 3YR HARD                        226559.52             684.39                    480                           478                            8
   16665928               Group 1: MTA                          GR3. 3YR HARD                        263640.54             799.46                    480                           479                          8.25
   16665937         Group 2: Secure Opt ARMs                      GR1. NOPP                           246831.9             946.58                    360                           358                          7.25
   16665939         Group 2: Secure Opt ARMs                      GR1. NOPP                            238996              993.33                    360                           359                          7.625
   16665944               Group 1: MTA                         GR2. 1YR/Other                         414349.2             1331.59                   360                           358                           7.5
   16665945               Group 1: MTA                          GR3. 3YR HARD                        195532.92             630.41                    360                           359                          7.625
   16665948         Group 2: Secure Opt ARMs                      GR1. NOPP                            329622              1027.5                    360                           358                          6.375
   16665467         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        465160              2078.33                   360                           359                            8
   16665479               Group 1: MTA                          GR3. 3YR HARD                         187244.7              567.8                    480                           479                          8.25
   16665485               Group 1: MTA                         GR2. 1YR/Other                        397066.01             1275.78                   360                           358                          7.75
   16665490         Group 2: Secure Opt ARMs                      GR1. NOPP                            276690               1150                     360                           359                          7.625
   16665491         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      465260.25             2078.78                   360                           359                            8
   16665495               Group 1: MTA                          GR3. 3YR HARD                        617754.09             1557.59                   480                           478                          8.25
   16662654         Group 2: Secure Opt ARMs                      GR1. NOPP                           385962.5             1403.65                   360                           359                            7
   16662658         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      343112.5             1351.38                   360                           358                          7.375
   16663924               Group 1: MTA                            GR1. NOPP                          525661.05             1688.61                   360                           358                            8
   16663925         Group 2: Secure Opt ARMs                      GR1. NOPP                          515864.84             2026.67                   360                           357                          7.375
   16663928         Group 2: Secure Opt ARMs                      GR1. NOPP                            627164              2215.67                   360                           359                          6.875
   16663930         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     603009.69              2375                     360                           358                          7.375
   16663936               Group 1: MTA                          GR3. 3YR HARD                        421683.94             1068.06                   480                           479                           7.5
   16663943         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     337443.75              1260                     360                           358                          7.125
   16663950         Group 2: Secure Opt ARMs                      GR1. NOPP                          610970.56             1779.17                   360                           358                          6.125
   16663967               Group 1: MTA                          GR3. 3YR HARD                        368849.89             1366.11                   360                           359                          7.875
   16663970         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     313564.55              1040                     360                           358                          6.625
   16662670         Group 2: Secure Opt ARMs                      GR1. NOPP                          151255.05             642.76                    360                           358                          7.75
   16662681         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1533.33                   360                           359                          7.625
   16662684         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     248519.75             1007.09                   360                           359                           7.5
   16662695         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     566828.81              2115                     360                           358                          7.125
   16662698               Group 1: MTA                          GR3. 3YR HARD                        460250.16             1479.54                   360                           358                          8.25
   16662790         Group 2: Secure Opt ARMs                      GR1. NOPP                           180098.7             634.67                    360                           358                          6.875
   16662800         Group 2: Secure Opt ARMs                      GR1. NOPP                            525310              2292.5                    360                           359                          7.875
   16662804         Group 2: Secure Opt ARMs                      GR1. NOPP                          341704.87             1097.92                   360                           358                           6.5
   16662811               Group 1: MTA                          GR3. 3YR HARD                        199594.09             739.24                    360                           359                          8.25
   16662815         Group 2: Secure Opt ARMs                      GR1. NOPP                          534668.73             2161.25                   360                           358                           7.5
   16662816         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     377886.37             1605.83                   360                           358                          7.75
   16662819               Group 1: MTA                          GR3. 3YR HARD                        319237.42             1029.25                   360                           359                          7.75
   16662837               Group 1: MTA                         GR2. 1YR/Other                        340897.45             859.71                    480                           478                            8
   16662842               Group 1: MTA                          GR3. 3YR HARD                        399321.91             1011.42                   480                           479                          8.25
   16662845         Group 2: Secure Opt ARMs                      GR1. NOPP                           880394.6              3650                     360                           358                          7.625
   16662847         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     478336.57             1536.92                   360                           358                           6.5
   16663716         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       182856                665                     360                           359                            7
   16663724         Group 2: Secure Opt ARMs                      GR1. NOPP                           1002500              3229.17                   360                           359                           6.5
   16663791               Group 1: MTA                         GR2. 1YR/Other                        381723.71             1413.79                   360                           359                            8
   16663809               Group 1: MTA                          GR3. 3YR HARD                         474297.7             1196.01                   480                           478                          8.125
   16663823         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       224560              933.33                    360                           359                          7.625
   16663850               Group 1: MTA                          GR3. 3YR HARD                        451207.72             1362.72                   480                           478                          8.25
   16663886         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       517290               2150                     360                           359                          7.625
   16663888               Group 1: MTA                          GR3. 3YR HARD                        272285.96             874.86                    360                           358                          7.75
   16663900               Group 1: MTA                          GR3. 3YR HARD                        462894.26             1492.41                   360                           359                          8.25
   16663901         Group 2: Secure Opt ARMs                      GR1. NOPP                          253224.51             761.25                    360                           358                          6.25
   16663905         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      161803.5             722.94                    360                           359                            8
   16662590         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       344860              1433.33                   360                           359                          7.625
   16662609         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     418042.49             1650.63                   360                           359                          7.375
   16662613         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           436288              1722.67                   360                           359                          7.375
   16662621         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     283155.75             1209.5                    360                           359                          7.75
   16662622         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     333225.24             1320.5                    360                           359                          7.375
   16662412         Group 2: Secure Opt ARMs                      GR1. NOPP                            216540               787.5                    360                           359                            7
   16662417         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      123307.5             461.25                    360                           359                          7.125
   16662423         Group 2: Secure Opt ARMs                      GR1. NOPP                            601500              2312.5                    360                           359                          7.25
   16662427         Group 2: Secure Opt ARMs                      GR1. NOPP                            215395              826.03                    360                           358                          7.25
   16662429         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       216540               832.5                    360                           359                          7.25
   16662481               Group 1: MTA                          GR3. 3YR HARD                        528664.83             1698.26                   360                           358                            8
   16662485         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       220550                825                     360                           359                          7.125
   16662488               Group 1: MTA                          GR3. 3YR HARD                        450085.06             1134.82                   480                           478                          8.25
   16662494         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           328820              1332.5                    360                           359                           7.5
   16662497         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     329645.64              1435                     360                           358                          7.875
   16662522         Group 2: Secure Opt ARMs                      GR1. NOPP                            212530                795                     360                           359                          7.125
   16662529               Group 1: MTA                         GR2. 1YR/Other                        528203.06             1337.86                   480                           479                            8
   16662534               Group 1: MTA                          GR3. 3YR HARD                        306165.42             776.27                    480                           479                          7.75
   16662539         Group 2: Secure Opt ARMs                      GR1. NOPP                           142310.4             604.75                    360                           358                          7.75
   16662548         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       593480              1788.33                   360                           359                          6.25
   16662572               Group 1: MTA                          GR3. 3YR HARD                        334931.25             848.33                    480                           479                            8
   16662578         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     354383.75             994.22                    360                           359                            6
   16662325         Group 2: Secure Opt ARMs                      GR1. NOPP                          291454.46             1057.29                   360                           358                            7
   16662331         Group 2: Secure Opt ARMs                      GR1. NOPP                          979890.49             3757.81                   360                           358                          7.25
   16662337         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     266329.07             966.15                    360                           358                            7
   16661962         Group 2: Secure Opt ARMs                      GR1. NOPP                          402006.66             1666.67                   360                           358                          7.625
   16661966         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1563.75                   360                           359                          7.125
   16661973               Group 1: MTA                          GR3. 3YR HARD                          247409              797.67                    360                           359                          8.25
   16662385               Group 1: MTA                          GR3. 3YR HARD                        558664.49             1801.18                   360                           359                            8
   16662009         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       356890              1520.42                   360                           359                          7.75
   16662014         Group 2: Secure Opt ARMs                      GR1. NOPP                            204510               892.5                    360                           359                          7.875
   16662030         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     470347.68             1901.25                   360                           358                           7.5
   16662042               Group 1: MTA                          GR3. 3YR HARD                        184624.53              683.8                    360                           359                          8.25
   16662044         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     893997.35             3243.1                    360                           358                            7
   16662046         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       266264               1079                     360                           359                           7.5
   16662093               Group 1: MTA                         GR2. 1YR/Other                        355151.63             1145.04                   360                           359                            8
   16662098               Group 1: MTA                          GR3. 3YR HARD                        585662.96             1476.68                   480                           478                          8.25
   16662118         Group 2: Secure Opt ARMs                      GR1. NOPP                          205747.01               853                     360                           358                          7.625
   16662135         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     538536.66             2010.94                   360                           357                          7.125
   16662151               Group 1: MTA                          GR3. 3YR HARD                        353002.34             890.05                    480                           478                          8.25
   16662159               Group 1: MTA                          GR3. 3YR HARD                        312419.09             1153.21                   360                           358                          8.25
   16662160         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     131502.94             409.92                    360                           359                          6.375
   16662167         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650              1083.33                   360                           359                          7.625
   16662170         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     131578.12             410.16                    360                           359                          6.375
   16662197               Group 1: MTA                          GR3. 3YR HARD                        232311.63             857.52                    360                           358                          8.25
   16662203               Group 1: MTA                          GR3. 3YR HARD                        230332.48             739.77                    360                           358                          8.25
   16662241         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630                945                     360                           359                          7.125
   16662262               Group 1: MTA                         GR2. 1YR/Other                        1489327.54            4789.21                   360                           358                          6.75
   16662266               Group 1: MTA                          GR3. 3YR HARD                        715305.89             2299.72                   360                           358                            7
   16662267               Group 1: MTA                         GR2. 1YR/Other                        805088.99             2586.5                    360                           358                          7.875
   16662272               Group 1: MTA                         GR2. 1YR/Other                        352333.49             1132.17                   360                           358                          7.625
   16662293         Group 2: Secure Opt ARMs                      GR1. NOPP                           412056.2             1452.08                   360                           358                          6.875
   16662302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       196490              551.25                    360                           359                            6
   16662305         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       433080               1755                     360                           359                           7.5
   16662313               Group 1: MTA                          GR3. 3YR HARD                        403315.13             1021.54                   480                           479                          8.25
   16392368               Group 1: MTA                          GR3. 3YR HARD                        606095.62             1528.51                   480                           478                            8
   16696489         Group 2: Secure Opt ARMs                      GR1. NOPP                            493230              1896.25                   360                           359                          7.25
   16696510               Group 1: MTA                          GR3. 3YR HARD                        123485.02             398.13                    360                           359                          7.375
   16696513         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1195.83                   360                           359                          7.75
   16696521               Group 1: MTA                          GR3. 3YR HARD                        512330.01             1297.66                   480                           479                            8
   16696541               Group 1: MTA                          GR3. 3YR HARD                        394330.39             998.78                    480                           479                          7.75
   16697550               Group 1: MTA                         GR2. 1YR/Other                        492763.23             1248.1                    480                           479                            8
   16697560         Group 2: Secure Opt ARMs                      GR1. NOPP                            367316              1335.83                   360                           359                            7
   16697583               Group 1: MTA                         GR2. 1YR/Other                          306582              929.67                    480                           479                            8
   16697586         Group 2: Secure Opt ARMs                      GR1. NOPP                            449120              1493.33                   360                           359                          6.625
   16696547         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     454884.38             2032.42                   360                           359                            8
   16696548         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       492428              1790.83                   360                           359                            7
   16696563         Group 2: Secure Opt ARMs                      GR1. NOPP                          410473.63             1364.83                   360                           359                          6.625
   16696564         Group 2: Secure Opt ARMs                      GR1. NOPP                            274284               1083                     360                           359                          7.375
   16696588         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       509270              2275.42                   360                           359                            8
   16696603               Group 1: MTA                          GR3. 3YR HARD                        435115.13             1611.54                   360                           359                            8
   16696628         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       645610              2012.5                    360                           359                          6.375
   16696635         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        396990              1691.25                   360                           359                          7.75
   16696636               Group 1: MTA                          GR3. 3YR HARD                        451384.56             1368.77                   480                           479                          8.25
   16696639         Group 2: Secure Opt ARMs                      GR1. NOPP                            264660               1100                     360                           359                          7.625
   16697615               Group 1: MTA                          GR3. 3YR HARD                        433963.37             1399.13                   360                           359                          8.25
   16697649               Group 1: MTA                          GR3. 3YR HARD                        495159.16             1254.17                   480                           479                          8.25
   16697658         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       328820              1161.67                   360                           359                          6.875
   16696642         Group 2: Secure Opt ARMs                      GR1. NOPP                          277000.78             921.03                    360                           359                          6.625
   16696644               Group 1: MTA                          GR3. 3YR HARD                        189614.39             702.28                    360                           359                          8.25
   16696659         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090               1635                     360                           359                          7.125
   16696672         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1347.5                    360                           359                          7.875
   16697357               Group 1: MTA                          GR3. 3YR HARD                        276936.81             1025.69                   360                           359                          8.25
   16697360               Group 1: MTA                          GR3. 3YR HARD                        311256.48             1003.52                   360                           359                           7.5
   16697388               Group 1: MTA                         GR2. 1YR/Other                        438951.46             1415.21                   360                           359                            8
   16697393         Group 2: Secure Opt ARMs                      GR1. NOPP                            369321              1611.75                   360                           359                          7.875
   16697442         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     287216.25             1014.69                   360                           359                          6.875
   16697449               Group 1: MTA                          GR3. 3YR HARD                        203434.04             655.89                    360                           359                          8.25
   16697454         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       541350               2250                     360                           359                          7.625
   16697466               Group 1: MTA                            GR1. NOPP                          460892.59             1492.41                   360                           359                            8
   16697469               Group 1: MTA                          GR3. 3YR HARD                        355151.63             1145.04                   360                           359                            8
   16697482         Group 2: Secure Opt ARMs                      GR1. NOPP                            497240               2170                     360                           359                          7.875
   16697485         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     414684.13             1637.36                   360                           359                          7.375
   16697487         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       348870               1305                     360                           359                          7.125
   16697495         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       608718              2719.75                   360                           359                            8
   16697499         Group 2: Secure Opt ARMs                      GR1. NOPP                            409020              1402.5                    360                           359                          6.75
   16697504         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     1498737.5             5450.52                   360                           359                            7
   16697509         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         539846.25             1963.28                   360                           359                            7
   16697519         Group 2: Secure Opt ARMs                      GR1. NOPP                            471175              1664.58                   360                           359                          6.875
   16697521         Group 2: Secure Opt ARMs                      GR1. NOPP                            541350              1856.25                   360                           359                          6.75
   16697523               Group 1: MTA                          GR3. 3YR HARD                        559050.68             1415.99                   480                           479                          7.875
   16697524               Group 1: MTA                          GR3. 3YR HARD                        121459.79             307.22                    480                           477                            8
   16697531               Group 1: MTA                          GR3. 3YR HARD                        499152.39             1264.28                   480                           479                          8.25
   16696260               Group 1: MTA                          GR3. 3YR HARD                        436758.33             1106.25                   480                           479                          8.25
   16696277         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500              729.17                    360                           359                            7
   16696291               Group 1: MTA                          GR3. 3YR HARD                        434117.16             1607.84                   360                           359                          8.125
   16696296               Group 1: MTA                          GR3. 3YR HARD                         88787.91             286.26                    360                           359                           7.5
   16694013               Group 1: MTA                          GR3. 3YR HARD                        138418.51             512.66                    360                           359                          8.25
   16694015               Group 1: MTA                          GR3. 3YR HARD                         74348.8              275.37                    360                           359                          8.25
   16694071               Group 1: MTA                          GR3. 3YR HARD                        426980.05             1376.62                   360                           359                          8.25
   16694080               Group 1: MTA                          GR3. 3YR HARD                        193207.09             715.58                    360                           359                          7.75
   16694089               Group 1: MTA                          GR3. 3YR HARD                         335430.4              849.6                    480                           479                          7.75
   16694105         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       212931              840.75                    360                           359                          7.375
   16694107         Group 2: Secure Opt ARMs                      GR1. NOPP                            553380               2300                     360                           359                          7.625
   16694133               Group 1: MTA                          GR3. 3YR HARD                        177176.77             571.23                    360                           359                          7.625
   16695918               Group 1: MTA                          GR3. 3YR HARD                        143656.84             463.16                    360                           359                          8.125
   16695924               Group 1: MTA                          GR3. 3YR HARD                        239428.07             771.93                    360                           359                          7.75
   16695943         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        330424              995.67                    360                           359                          6.25
   16695946               Group 1: MTA                         GR2. 1YR/Other                        187551.99             604.68                    360                           359                          7.75
   16696303               Group 1: MTA                          GR3. 3YR HARD                        212039.93             537.07                    480                           479                          8.25
   16696319         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        338444               1477                     360                           359                          7.875
   16696322         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     501399.37             1979.76                   360                           359                          7.375
   16696026         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       583856              2123.33                   360                           359                            7
   16696045         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292730              1216.67                   360                           359                          7.625
   16696051         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       272680               1020                     360                           359                          7.125
   16696074               Group 1: MTA                          GR3. 3YR HARD                        162012.99             522.34                    360                           359                          7.625
   16696081         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       741850               2775                     360                           359                          7.125
   16696085         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       440298              1738.5                    360                           359                          7.375
   16696088         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308369              993.29                    360                           359                           6.5
   16696379         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300675               1125                     360                           359                          7.125
   16696387               Group 1: MTA                          GR3. 3YR HARD                        144472.75             532.25                    360                           359                            8
   16696392         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      417917.19             1823.83                   360                           359                          7.875
   16696424         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       569420              2544.17                   360                           359                            8
   16696099               Group 1: MTA                          GR3. 3YR HARD                        579016.76             1466.57                   480                           479                          8.25
   16696105               Group 1: MTA                          GR3. 3YR HARD                        279332.74             900.59                    360                           359                          8.25
   16696106         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       424258              1675.17                   360                           359                          7.375
   16696118         Group 2: Secure Opt ARMs                      GR1. NOPP                          469963.98             1806.8                    360                           359                          7.25
   16696130         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630              813.75                    360                           359                           6.5
   16696161         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240600                775                     360                           359                           6.5
   16696166         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       292730              1277.5                    360                           359                          7.875
   16696171               Group 1: MTA                         GR2. 1YR/Other                        149642.54             482.46                    360                           359                            8
   16696434         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     620296.88             1933.59                   360                           359                          6.375
   16696465         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500              770.83                    360                           359                          7.25
   16696468               Group 1: MTA                          GR3. 3YR HARD                        442941.92             1428.08                   360                           359                            8
   16696473         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       513280               1600                     360                           359                          6.375
   16696206         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1883.33                   360                           359                          7.625
   16696211         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     402253.13             1546.48                   360                           359                          7.25
   16696215         Group 2: Secure Opt ARMs                      GR1. NOPP                            144360                420                     360                           359                          6.125
   16696228         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     115788.75             493.28                    360                           359                          7.75
   16696239         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       330424               1236                     360                           359                          7.125
   16696246         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     206097.96             899.43                    360                           359                          7.875
   16696254         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       396990              1443.75                   360                           359                            7
   16693872         Group 2: Secure Opt ARMs                      GR1. NOPP                            316790              1382.5                    360                           359                          7.875
   16693875         Group 2: Secure Opt ARMs                      GR1. NOPP                           371125.5             1619.63                   360                           359                          7.875
   16693876         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      520297.5             2108.44                   360                           359                           7.5
   16693887               Group 1: MTA                          GR3. 3YR HARD                        259380.41             836.26                    360                           359                            8
   16693891         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       489220              1982.5                    360                           359                           7.5
   16693899               Group 1: MTA                          GR3. 3YR HARD                        375103.97             1209.36                   360                           359                          8.25
   16693900               Group 1: MTA                         GR2. 1YR/Other                        232527.12             861.21                    360                           359                            8
   16693904               Group 1: MTA                          GR3. 3YR HARD                        434117.16             1607.84                   360                           359                          8.25
   16693802         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       547766              2162.83                   360                           359                          7.375
   16693811         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2437.5                    360                           359                          7.125
   16693824         Group 2: Secure Opt ARMs                      GR1. NOPP                            649620              2902.5                    360                           359                            8
   16693844               Group 1: MTA                          GR3. 3YR HARD                        427131.36             1581.97                   360                           359                          8.25
   16693846         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       208520              823.33                    360                           359                          7.375
   16693850               Group 1: MTA                         GR2. 1YR/Other                        336695.72             1085.53                   360                           359                          7.25
   16693853         Group 2: Secure Opt ARMs                      GR1. NOPP                            320800              1033.33                   360                           359                           6.5
   16693915         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        140350              510.42                    360                           359                            7
   16693916         Group 2: Secure Opt ARMs                      GR1. NOPP                          521199.75             1787.16                   360                           359                          6.75
   16693933         Group 2: Secure Opt ARMs                      GR1. NOPP                           335837.5             1221.35                   360                           359                            7
   16693935               Group 1: MTA                          GR3. 3YR HARD                        425982.43             1373.4                    360                           359                          7.625
   16693936         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     563397.92             1997.5                    360                           359                          6.875
   16693957         Group 2: Secure Opt ARMs                      GR1. NOPP                            601500               2250                     360                           359                          7.125
   16693958         Group 2: Secure Opt ARMs                      GR1. NOPP                            537340              1842.5                    360                           359                          6.75
   16693963         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1350                     360                           359                          7.125
   16693968               Group 1: MTA                          GR3. 3YR HARD                        347170.69             1119.31                   360                           359                          8.25
   16693970         Group 2: Secure Opt ARMs                      GR1. NOPP                          149245.19             558.27                    360                           359                          7.125
   16693976         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       340850              1381.25                   360                           359                           7.5
   16693981         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       541350              1856.25                   360                           359                          6.75
   16694002               Group 1: MTA                         GR2. 1YR/Other                         359142.1             1157.9                    360                           359                          7.125
   16694006               Group 1: MTA                          GR3. 3YR HARD                        380690.62             1227.38                   360                           359                          8.25
   16692578         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020               1530                     360                           359                          7.125
   16692581               Group 1: MTA                          GR3. 3YR HARD                        527104.92             1335.08                   480                           479                          8.25
   16692582         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     489211.87             1990.63                   360                           359                           7.5
   16692587         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        590272               2392                     360                           359                           7.5
   16692593         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       461150              2060.42                   360                           359                            8
   16692594               Group 1: MTA                          GR3. 3YR HARD                        559050.68             1415.99                   480                           479                          7.875
   16692598               Group 1: MTA                          GR3. 3YR HARD                        427417.24             1296.09                   480                           479                          8.25
   16692600         Group 2: Secure Opt ARMs                      GR1. NOPP                            208520                780                     360                           359                          7.125
   16693571         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       399396              1618.5                    360                           359                           7.5
   16693586         Group 2: Secure Opt ARMs                      GR1. NOPP                            445912              1992.33                   360                           359                            8
   16693589               Group 1: MTA                          GR3. 3YR HARD                        367376.16             930.51                    480                           479                          8.25
   16693642         Group 2: Secure Opt ARMs                      GR1. NOPP                            511275              1434.38                   360                           359                            6
   16692610               Group 1: MTA                         GR2. 1YR/Other                        379094.44             1222.23                   360                           359                            8
   16692642         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388970              1576.25                   360                           359                           7.5
   16692644         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     747199.99              2802                     360                           359                          7.125
   16692647         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      355887.5             1035.42                   360                           359                          6.125
   16692657         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020              1487.5                    360                           359                            7
   16692666         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       632778              2432.75                   360                           359                          7.25
   16692680               Group 1: MTA                          GR3. 3YR HARD                        626503.43             2019.9                    360                           359                          8.25
   16692692               Group 1: MTA                         GR2. 1YR/Other                        524110.01             1327.49                   480                           479                            8
   16692693         Group 2: Secure Opt ARMs                      GR1. NOPP                            461150              2012.5                    360                           359                          7.875
   16692695               Group 1: MTA                         GR2. 1YR/Other                        254591.85             820.82                    360                           359                          7.625
   16692700         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       332028               1242                     360                           359                          7.125
   16692705         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256640              1066.67                   360                           359                          7.625
   16692732         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        529320               2310                     360                           359                          7.875
   16692733         Group 2: Secure Opt ARMs                      GR1. NOPP                            589470               2450                     360                           359                          7.625
   16692749         Group 2: Secure Opt ARMs                      GR1. NOPP                            409020              1487.5                    360                           359                            7
   16692765               Group 1: MTA                          GR3. 3YR HARD                        471199.85             1193.48                   480                           479                          7.375
   16692773               Group 1: MTA                          GR3. 3YR HARD                        219553.51             813.16                    360                           359                          8.25
   16693317         Group 2: Secure Opt ARMs                      GR1. NOPP                          271226.37             1211.84                   360                           359                            8
   16693320         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      397986.6              1650                     360                           358                          7.625
   16693323         Group 2: Secure Opt ARMs                      GR1. NOPP                          256279.45             1142.19                   360                           358                            8
   16693329         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      353765.5              1320                     360                           358                          7.125
   16693343         Group 2: Secure Opt ARMs                      GR1. NOPP                          319997.55             1426.17                   360                           358                            8
   16693347         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900              1612.5                    360                           359                            8
   16693358         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      397711.8              1653                     360                           359                          7.625
   16693400               Group 1: MTA                          GR3. 3YR HARD                        223620.27              566.4                    480                           479                            8
   16693440         Group 2: Secure Opt ARMs                      GR1. NOPP                           257642.5              829.9                    360                           359                           6.5
   16693647         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       190475              672.92                    360                           359                          6.875
   16693654         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     309521.88             1157.81                   360                           359                          7.125
   16693668               Group 1: MTA                          GR3. 3YR HARD                        363011.76             1344.49                   360                           359                          8.25
   16693452         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       268670              1172.5                    360                           359                          7.875
   16693460         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     127066.88             567.73                    360                           359                            8
   16693465               Group 1: MTA                         GR2. 1YR/Other                        429274.57             1384.01                   360                           359                          7.75
   16693466         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       270675              1068.75                   360                           359                          7.375
   16693521         Group 2: Secure Opt ARMs                      GR1. NOPP                          394734.37             1312.5                    360                           359                          6.625
   16693525         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      426062.5             1549.48                   360                           359                            7
   16693537         Group 2: Secure Opt ARMs                      GR1. NOPP                          250624.92             885.42                    360                           359                          6.875
   16693548         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           613530              2231.25                   360                           359                            7
   16693748               Group 1: MTA                          GR3. 3YR HARD                        217058.58             803.92                    360                           359                          8.25
   16692543         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580              1039.17                   360                           359                            8
   16692556               Group 1: MTA                          GR3. 3YR HARD                        299391.14             1108.86                   360                           359                          8.25
   16692562               Group 1: MTA                          GR3. 3YR HARD                        486837.07             1569.6                    360                           359                            8
   16692565         Group 2: Secure Opt ARMs                      GR1. NOPP                           1964900              8779.17                   360                           359                            8
   16692568         Group 2: Secure Opt ARMs                      GR1. NOPP                          453896.91             1697.87                   360                           359                          7.125
   16692569         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          175437.5             638.02                    360                           359                            7
   16692571         Group 2: Secure Opt ARMs                      GR1. NOPP                            272680              1076.67                   360                           359                          7.375
   16692207         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630              1023.75                   360                           359                           7.5
   16692212         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       300750              1187.5                    360                           359                          7.375
   16692218               Group 1: MTA                          GR3. 3YR HARD                        230377.68             742.76                    360                           359                            8
   16692224         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       348870              1522.5                    360                           359                          7.875
   16692231               Group 1: MTA                          GR3. 3YR HARD                         484776.8             1227.87                   480                           479                          8.25
   16692254               Group 1: MTA                         GR2. 1YR/Other                        998304.77             2528.56                   480                           479                            8
   16692260         Group 2: Secure Opt ARMs                      GR1. NOPP                          418042.49             1650.63                   360                           359                          7.375
   16692277         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900              1237.5                    360                           359                          6.75
   16692284         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      457139.5             2042.5                    360                           359                            8
   16692285               Group 1: MTA                         GR2. 1YR/Other                        214635.53             543.64                    480                           479                            8
   16692291         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      290965.6             1179.1                    360                           359                           7.5
   16692293         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700               962.5                    360                           359                          6.75
   16692295         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           398594              1656.67                   360                           359                          7.625
   16692300               Group 1: MTA                         GR2. 1YR/Other                        755794.59             2436.74                   360                           359                          7.75
   16692302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       388970              1252.92                   360                           359                           6.5
   16692307         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           360900              1462.5                    360                           359                           7.5
   16692320         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        413030               1545                     360                           359                          7.125
   16692330         Group 2: Secure Opt ARMs                      GR1. NOPP                            581450              2597.92                   360                           359                            8
   16692340         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     147317.37             581.68                    360                           359                          7.375
   16692344         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     256389.38             879.14                    360                           359                          6.75
   16692345               Group 1: MTA                         GR2. 1YR/Other                        510779.88             1646.79                   360                           359                            8
   16692355         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         639093.75             2589.84                   360                           359                           7.5
   16692357         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       172430               537.5                    360                           359                          6.375
   16692368               Group 1: MTA                          GR3. 3YR HARD                        331208.83             1067.84                   360                           359                          7.875
   16692382         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       234986              903.42                    360                           359                          7.25
   16688399         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       190475              672.92                    360                           359                          6.875
   16688414               Group 1: MTA                          GR3. 3YR HARD                        255389.93              823.4                    360                           359                          8.25
   16688422         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      284708.2             1273.88                   360                           359                            8
   16688426         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1202.5                    360                           359                           7.5
   16688432               Group 1: MTA                          GR3. 3YR HARD                        268469.98             682.71                    480                           479                          7.75
   16688434         Group 2: Secure Opt ARMs                      GR1. NOPP                            247818              695.25                    360                           359                            6
   16692386         Group 2: Secure Opt ARMs                      GR1. NOPP                            553380              2242.5                    360                           359                           7.5
   16692388         Group 2: Secure Opt ARMs                      GR1. NOPP                            380950               1425                     360                           359                          7.125
   16692392         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       601500               2250                     360                           359                          7.125
   16692395         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      389972.5             1458.75                   360                           359                          7.125
   16692397         Group 2: Secure Opt ARMs                      GR1. NOPP                           305762.5              984.9                    360                           359                           6.5
   16692398         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       565410              2467.5                    360                           359                          7.875
   16692399         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       624758              2531.75                   360                           359                           7.5
   16692400         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       882200              3483.33                   360                           359                          7.375
   16692419         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       521300              1895.83                   360                           359                            7
   16692424         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       501250              1770.83                   360                           359                          6.875
   16688445         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        222555              786.25                    360                           359                          6.875
   16688453         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       541350               2025                     360                           359                          7.125
   16688463               Group 1: MTA                          GR3. 3YR HARD                        303484.65             768.68                    480                           479                          8.125
   16688470               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                          8.25
   16688472               Group 1: MTA                          GR3. 3YR HARD                        998304.77             2528.56                   480                           479                          8.25
   16688477         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       368920              1648.33                   360                           359                            8
   16688487               Group 1: MTA                          GR3. 3YR HARD                        483179.51             1223.82                   480                           479                          8.125
   16688500         Group 2: Secure Opt ARMs                      GR1. NOPP                            585460              2372.5                    360                           359                           7.5
   16688502         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1166.67                   360                           359                          7.625
   16688513         Group 2: Secure Opt ARMs                      GR1. NOPP                           585660.5             2434.17                   360                           359                          7.625
   16688573         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       725810              2337.92                   360                           359                           6.5
   16688576               Group 1: MTA                         GR2. 1YR/Other                        810064.96             2611.71                   360                           359                          7.625
   16688581         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      385962.5             1283.33                   360                           359                          6.625
   16688590         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       276690              1236.25                   360                           359                            8
   16688601         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       106265              474.79                    360                           359                            8
   16688608               Group 1: MTA                          GR3. 3YR HARD                        558665.48             1801.19                   360                           359                          8.25
   16688625         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       461150              2060.42                   360                           359                            8
   16692073         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       234585              926.25                    360                           359                          7.375
   16692074               Group 1: MTA                          GR3. 3YR HARD                        258133.38             832.24                    360                           359                          8.25
   16692113         Group 2: Secure Opt ARMs                      GR1. NOPP                            303156               1008                     360                           359                          6.625
   16692454         Group 2: Secure Opt ARMs                      GR1. NOPP                            260650              947.92                    360                           359                            7
   16692469               Group 1: MTA                          GR3. 3YR HARD                        195532.92             630.41                    360                           359                          8.25
   16692484         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           882200              3758.33                   360                           359                          7.75
   16692497               Group 1: MTA                          GR3. 3YR HARD                        252197.57              813.1                    360                           359                          8.25
   16692500               Group 1: MTA                          GR3. 3YR HARD                        451233.76             1142.91                   480                           479                          8.25
   16692507         Group 2: Secure Opt ARMs                      GR1. NOPP                            292730              1155.83                   360                           359                          7.375
   16692526         Group 2: Secure Opt ARMs                      GR1. NOPP                            513280              2026.67                   360                           359                          7.375
   16692527               Group 1: MTA                          GR3. 3YR HARD                         359142.1             1157.9                    360                           359                          8.25
   16692532         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     992976.25             4436.61                   360                           359                            8
   16692537         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090              1771.25                   360                           359                           7.5
   16692139         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       398995              1285.21                   360                           359                           6.5
   16692188         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     399251.07              1500                     360                           359                          7.125
   16692190         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     301501.88             1127.81                   360                           359                          7.125
   16692193         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       253432              1000.67                   360                           359                          7.375
   16692194         Group 2: Secure Opt ARMs                      GR1. NOPP                            521300              1787.5                    360                           359                          6.75
   16692199         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              1512.5                    360                           359                          6.75
   16686020         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1607.19                   360                           359                          7.25
   16686032               Group 1: MTA                          GR3. 3YR HARD                        526741.74             1698.26                   360                           359                          8.25
   16686049         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     309359.47             1221.49                   360                           359                          7.375
   16686055               Group 1: MTA                          GR3. 3YR HARD                        201518.62             649.71                    360                           359                            8
   16686079         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        255036                954                     360                           359                          7.125
   16688062         Group 2: Secure Opt ARMs                      GR1. NOPP                            198896              785.33                    360                           359                          7.375
   16688089         Group 2: Secure Opt ARMs                      GR1. NOPP                          584517.39             2302.17                   360                           358                          7.375
   16688098         Group 2: Secure Opt ARMs                      GR1. NOPP                          397986.39             1567.5                    360                           358                          7.375
   16688099         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     581300.89             2108.75                   360                           358                            7
   16688105         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880               1100                     360                           359                          6.375
   16688108         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     549743.97             2222.19                   360                           358                           7.5
   16688110         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      514467.9             2079.59                   360                           358                           7.5
   16688111         Group 2: Secure Opt ARMs                      GR1. NOPP                            320800               1300                     360                           359                           7.5
   16688113         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     554768.48             2012.5                    360                           358                            7
   16688117         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               1950                     360                           359                           7.5
   16688118         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           501250              1614.58                   360                           359                           6.5
   16688121         Group 2: Secure Opt ARMs                      GR1. NOPP                          208469.87              844.8                    360                           359                           7.5
   16688124         Group 2: Secure Opt ARMs                      GR1. NOPP                          755772.14             2976.67                   360                           358                          7.375
   16688126         Group 2: Secure Opt ARMs                      GR1. NOPP                          231555.54               840                     360                           358                            7
   16688129         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      646612.5              2150                     360                           359                          6.625
   16688135         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     602205.05             2122.17                   360                           358                          6.875
   16688137         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       477190              2032.92                   360                           359                          7.75
   16688138         Group 2: Secure Opt ARMs                      GR1. NOPP                          465059.75             1884.59                   360                           359                           7.5
   16688140         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     319095.75             994.69                    360                           359                          6.375
   16688143         Group 2: Secure Opt ARMs                      GR1. NOPP                            374935              1207.71                   360                           359                           6.5
   16688145         Group 2: Secure Opt ARMs                      GR1. NOPP                           189472.5             708.75                    360                           359                          7.125
   16688147         Group 2: Secure Opt ARMs                      GR1. NOPP                          171928.75              607.4                    360                           359                          6.875
   16688149         Group 2: Secure Opt ARMs                      GR1. NOPP                            151177              518.38                    360                           359                          6.75
   16688150         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       240600                900                     360                           359                          7.125
   16688162         Group 2: Secure Opt ARMs                      GR1. NOPP                            585460              1764.17                   360                           359                          6.25
   16688163               Group 1: MTA                            GR1. NOPP                          287511.77             728.23                    480                           479                          7.875
   16688165         Group 2: Secure Opt ARMs                      GR1. NOPP                          400398.54             1618.5                    360                           358                           7.5
   16688168               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                            8
   16688177               Group 1: MTA                          GR3. 3YR HARD                        543701.23             1752.94                   360                           359                          8.25
   16688179         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       299146              1150.08                   360                           359                          7.25
   16688183         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       336840               1505                     360                           359                            8
   16688186         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     593981.25             2345.31                   360                           359                          7.375
   16688187         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       280700              1137.5                    360                           359                           7.5
   16688195               Group 1: MTA                            GR1. NOPP                          941301.46             3034.83                   360                           359                            8
   16688197         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       677690              2816.67                   360                           359                          7.625
   16688199         Group 2: Secure Opt ARMs                      GR1. NOPP                          316038.12             985.16                    360                           359                          6.375
   16688208         Group 2: Secure Opt ARMs                      GR1. NOPP                          383255.75             1075.22                   360                           359                            6
   16688219         Group 2: Secure Opt ARMs                      GR1. NOPP                          387466.25             1127.29                   360                           359                          6.125
   16688220         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           473180              1819.17                   360                           359                          7.25
   16688221         Group 2: Secure Opt ARMs                      GR1. NOPP                          338343.75             1195.31                   360                           359                          6.875
   16688223         Group 2: Secure Opt ARMs                      GR1. NOPP                            271076              985.83                    360                           359                            7
   16686109               Group 1: MTA                          GR3. 3YR HARD                        462894.26             1492.41                   360                           359                            8
   16686136         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       336840               1260                     360                           359                          7.125
   16686147         Group 2: Secure Opt ARMs                      GR1. NOPP                          358393.75             1154.43                   360                           359                           6.5
   16686156         Group 2: Secure Opt ARMs                      GR1. NOPP                          692199.84             2373.59                   360                           359                          6.75
   16686166         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              2031.25                   360                           359                           7.5
   16686172               Group 1: MTA                         GR2. 1YR/Other                        857950.57             2766.1                    360                           359                          7.875
   16686182         Group 2: Secure Opt ARMs                      GR1. NOPP                          473348.22             1678.75                   360                           359                          6.875
   16686188         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     394734.37             1230.47                   360                           359                          6.375
   16686192         Group 2: Secure Opt ARMs                      GR1. NOPP                            140350              452.08                    360                           359                           6.5
   16686197         Group 2: Secure Opt ARMs                      GR1. NOPP                          430573.75             1610.63                   360                           359                          7.125
   16686211         Group 2: Secure Opt ARMs                      GR1. NOPP                            311978               1167                     360                           359                          7.125
   16686230               Group 1: MTA                          GR3. 3YR HARD                        137719.93             510.07                    360                           359                          8.25
   16686236               Group 1: MTA                          GR3. 3YR HARD                        305481.26             773.74                    480                           479                          8.25
   16686240         Group 2: Secure Opt ARMs                      GR1. NOPP                          778090.38             3072.26                   360                           359                          7.375
   16686251         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       400198              1663.33                   360                           359                          7.625
   16686266               Group 1: MTA                          GR3. 3YR HARD                        404178.04             1496.96                   360                           359                          8.25
   16686271               Group 1: MTA                          GR3. 3YR HARD                        598982.86             1517.14                   480                           479                          8.25
   16686277               Group 1: MTA                          GR3. 3YR HARD                        111733.09             360.24                    360                           359                          8.25
   16686322         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       392980              1551.67                   360                           359                          7.375
   16686331         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      255637.49             1009.38                   360                           359                          7.375
   16686332               Group 1: MTA                         GR2. 1YR/Other                        411301.56             1041.77                   480                           479                            8
   16686334         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     503110.64             2038.79                   360                           359                           7.5
   16686352         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1702.08                   360                           359                            8
   16686357         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360900               1575                     360                           359                          7.875
   16686363               Group 1: MTA                          GR3. 3YR HARD                        586598.76             1891.24                   360                           359                          8.25
   16686364         Group 2: Secure Opt ARMs                      GR1. NOPP                            165212                618                     360                           359                          7.125
   16688233         Group 2: Secure Opt ARMs                      GR1. NOPP                          562809.19              2275                     360                           358                           7.5
   16688234               Group 1: MTA                          GR3. 3YR HARD                        252405.86             765.39                    480                           479                          8.25
   16688236         Group 2: Secure Opt ARMs                      GR1. NOPP                           463596.1             1685.98                   360                           359                            7
   16688249               Group 1: MTA                          GR3. 3YR HARD                        519118.48             1314.85                   480                           479                          8.25
   16688256         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       180450               787.5                    360                           359                          7.875
   16688259         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      310879.26             1389.01                   360                           359                            8
   16688269         Group 2: Secure Opt ARMs                      GR1. NOPP                            707765              2868.13                   360                           359                           7.5
   16688274         Group 2: Secure Opt ARMs                      GR1. NOPP                          494132.25             2002.41                   360                           359                           7.5
   16688277         Group 2: Secure Opt ARMs                      GR1. NOPP                          490974.37             1632.5                    360                           359                          6.625
   16688283               Group 1: MTA                         GR2. 1YR/Other                        349523.44             1059.89                   480                           479                            8
   16688290         Group 2: Secure Opt ARMs                      GR1. NOPP                          420147.75             1571.63                   360                           359                          7.125
   16688293         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       469170               1755                     360                           359                          7.125
   16688299               Group 1: MTA                          GR3. 3YR HARD                         88849.13             225.04                    480                           479                           7.5
   16688301         Group 2: Secure Opt ARMs                      GR1. NOPP                           345862.5             1257.81                   360                           359                            7
   16688311         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        348870              1268.75                   360                           359                            7
   16688321         Group 2: Secure Opt ARMs                      GR1. NOPP                            213332              753.67                    360                           359                          6.875
   16688330         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       704000               2860                     360                           359                           7.5
   16688335         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              1183.33                   360                           359                          7.625
   16688338         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      446112.5             1854.17                   360                           359                          7.625
   16688341         Group 2: Secure Opt ARMs                      GR1. NOPP                          151154.47               611                     360                           358                           7.5
   16688344         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     254871.96               951                     360                           358                          7.125
   16688365               Group 1: MTA                          GR3. 3YR HARD                        534722.68             1723.99                   360                           359                           7.5
   16688371               Group 1: MTA                          GR3. 3YR HARD                        271938.22             688.78                    480                           479                          8.25
   16688374         Group 2: Secure Opt ARMs                      GR1. NOPP                            457140              1757.5                    360                           359                          7.25
   16688380               Group 1: MTA                          GR3. 3YR HARD                        375103.97             1209.36                   360                           359                          7.875
   16688389               Group 1: MTA                          GR3. 3YR HARD                        507637.98             1285.77                   480                           479                            8
   16688020         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       236590                885                     360                           359                          7.125
   16688037         Group 2: Secure Opt ARMs                      GR1. NOPP                            309572              1222.33                   360                           359                          7.375
   16684506         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288720               1230                     360                           359                          7.75
   16684516         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       342855              1246.87                   360                           359                            7
   16684518         Group 2: Secure Opt ARMs                      GR1. NOPP                            118295              528.54                    360                           359                            8
   16684532         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           220550              985.42                    360                           359                            8
   16684540         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       121102              478.17                    360                           359                          7.375
   16684927         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       260650              1029.17                   360                           359                          7.375
   16684934         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     330173.38             1235.06                   360                           359                          7.125
   16684939         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       451125              1687.5                    360                           359                          7.125
   16685711         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       477190               1785                     360                           359                          7.125
   16685715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364910              1327.08                   360                           359                            7
   16685730         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       449120              1773.33                   360                           359                          7.375
   16685752         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           292730              1216.67                   360                           359                          7.625
   16685764         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      126635.8              473.7                    360                           359                          7.125
   16685769         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       236590              1057.08                   360                           359                            8
   16685776         Group 2: Secure Opt ARMs                      GR1. NOPP                            144360                570                     360                           359                          7.375
   16685781         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      173953.8             759.15                    360                           359                          7.875
   16685783               Group 1: MTA                          GR3. 3YR HARD                          494818              1595.33                   360                           359                          8.25
   16685791         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      158314.8             608.65                    360                           359                          7.25
   16685795         Group 2: Secure Opt ARMs                      GR1. NOPP                            262254              1144.5                    360                           359                          7.875
   16685803               Group 1: MTA                          GR3. 3YR HARD                        177575.81             572.52                    360                           359                          7.75
   16685819         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              1666.67                   360                           359                          6.625
   16685822         Group 2: Secure Opt ARMs                      GR1. NOPP                            243808                760                     360                           359                          6.375
   16685828         Group 2: Secure Opt ARMs                      GR1. NOPP                            220550               962.5                    360                           359                          7.875
   16685836         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       613530               2295                     360                           359                          7.125
   16685839               Group 1: MTA                          GR3. 3YR HARD                        499152.39             1264.28                   480                           479                          7.625
   16685841         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       618342               2056                     360                           359                          6.625
   16685846               Group 1: MTA                          GR3. 3YR HARD                        291407.38             1079.29                   360                           359                          7.75
   16685849               Group 1: MTA                          GR3. 3YR HARD                         296890.8              957.2                    360                           359                          7.875
   16685854               Group 1: MTA                         GR2. 1YR/Other                        557169.06             1796.36                   360                           359                          7.625
   16685855               Group 1: MTA                          GR3. 3YR HARD                        179694.86             455.14                    480                           479                            8
   16685859               Group 1: MTA                          GR3. 3YR HARD                        143755.89             364.11                    480                           479                            8
   16685861               Group 1: MTA                          GR3. 3YR HARD                        507138.82             1284.51                   480                           479                           7.5
   16685862               Group 1: MTA                          GR3. 3YR HARD                        376234.86             1393.47                   360                           359                          8.125
   16685863               Group 1: MTA                          GR3. 3YR HARD                        482181.21             1221.29                   480                           479                          8.25
   16685864         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940              1449.17                   360                           359                          7.25
   16685869               Group 1: MTA                          GR3. 3YR HARD                        292101.74             885.76                    480                           479                          7.375
   16685870               Group 1: MTA                          GR3. 3YR HARD                        490827.53             1582.47                   360                           359                          7.25
   16685872               Group 1: MTA                         GR2. 1YR/Other                        590996.42             1496.91                   480                           479                            8
   16685873               Group 1: MTA                          GR3. 3YR HARD                        431267.66             1092.34                   480                           479                            8
   16685875               Group 1: MTA                          GR3. 3YR HARD                        411938.34             1249.16                   480                           479                          8.125
   16685877               Group 1: MTA                          GR3. 3YR HARD                        734752.31             1861.02                   480                           479                          7.75
   16685879               Group 1: MTA                          GR3. 3YR HARD                        399844.87             1289.13                   360                           359                          8.25
   16685880               Group 1: MTA                         GR2. 1YR/Other                        349165.93             1125.74                   360                           359                          7.375
   16685883               Group 1: MTA                          GR3. 3YR HARD                        442143.82             1425.51                   360                           359                          8.25
   16685885               Group 1: MTA                         GR2. 1YR/Other                        199660.96             505.71                    480                           479                            8
   16685889               Group 1: MTA                          GR3. 3YR HARD                        503145.61             1274.39                   480                           479                          8.25
   16685891               Group 1: MTA                          GR3. 3YR HARD                        398523.27             1009.4                    480                           479                          7.875
   16685893               Group 1: MTA                         GR2. 1YR/Other                        539264.74             1635.26                   480                           479                            8
   16684551         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      190274.5             553.58                    360                           359                          6.125
   16684565         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1520.31                   360                           359                            7
   16685903         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      908114.62             3680.02                   360                           359                           7.5
   16685904         Group 2: Secure Opt ARMs                      GR1. NOPP                          490448.01             1982.5                    360                           358                           7.5
   16685907         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       198495              701.25                    360                           359                          6.875
   16685933               Group 1: MTA                          GR3. 3YR HARD                        375362.59             950.74                    480                           479                          8.25
   16685936               Group 1: MTA                          GR3. 3YR HARD                        224463.81             723.69                    360                           359                           7.5
   16684592         Group 2: Secure Opt ARMs                      GR1. NOPP                            260650              1056.25                   360                           359                           7.5
   16684611         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      331827.5             1034.38                   360                           359                          6.375
   16684614               Group 1: MTA                          GR3. 3YR HARD                        366324.94             1181.06                   360                           359                           7.5
   16684618         Group 2: Secure Opt ARMs                      GR1. NOPP                            641600               2200                     360                           359                          6.75
   16685961         Group 2: Secure Opt ARMs                      GR1. NOPP                            340850              1168.75                   360                           359                          6.75
   16685974               Group 1: MTA                          GR3. 3YR HARD                        462894.26             1492.41                   360                           359                          8.25
   16685998               Group 1: MTA                          GR3. 3YR HARD                        245413.77             791.23                    360                           359                          8.25
   16684629               Group 1: MTA                         GR2. 1YR/Other                        319270.71             1182.49                   360                           359                            8
   16684648         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020              1827.5                    360                           359                            8
   16684655         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000              1416.67                   360                           359                          6.875
   16684663         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376940               1410                     360                           359                          7.125
   16684676         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        200500              854.17                    360                           359                          7.75
   16684693         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       114686                429                     360                           359                          7.125
   16684696         Group 2: Secure Opt ARMs                      GR1. NOPP                            401000               1500                     360                           359                          7.125
   16684709               Group 1: MTA                         GR2. 1YR/Other                        423281.22             1072.11                   480                           479                            8
   16684719         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        232580               1015                     360                           359                          7.875
   16684722         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       226164               869.5                    360                           359                          7.25
   16684732         Group 2: Secure Opt ARMs                      GR1. NOPP                          158094.25             509.24                    360                           359                           6.5
   16684760               Group 1: MTA                          GR3. 3YR HARD                        287313.68             926.32                    360                           359                          8.25
   16684761         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       177643              701.42                    360                           359                          7.375
   16684772               Group 1: MTA                          GR3. 3YR HARD                        339189.35             1093.57                   360                           359                          7.875
   16684773         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       521300              2329.17                   360                           359                            8
   16684781         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       394084               1394                     360                           359                          6.875
   16684782         Group 2: Secure Opt ARMs                      GR1. NOPP                           1002500              3645.83                   360                           359                            7
   16684785               Group 1: MTA                          GR3. 3YR HARD                        623482.05             2309.2                    360                           359                            8
   16684791               Group 1: MTA                          GR3. 3YR HARD                        239512.91             887.09                    360                           359                           8.5
   16684795         Group 2: Secure Opt ARMs                      GR1. NOPP                            513280               2080                     360                           359                           7.5
   16684808         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       677690              2112.5                    360                           359                          6.375
   16684813         Group 2: Secure Opt ARMs                      GR1. NOPP                            323607              1412.25                   360                           359                          7.875
   16684815         Group 2: Secure Opt ARMs                      GR1. NOPP                            328820              1093.33                   360                           359                          6.625
   16684828         Group 2: Secure Opt ARMs                      GR1. NOPP                           418042.5             1433.44                   360                           359                          6.75
   16684833               Group 1: MTA                          GR3. 3YR HARD                        326819.31             1053.69                   360                           359                          8.25
   16684853               Group 1: MTA                          GR3. 3YR HARD                        496756.46             1258.21                   480                           479                          8.25
   16684871         Group 2: Secure Opt ARMs                      GR1. NOPP                            394584               1435                     360                           359                            7
   16684452         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2708.33                   360                           359                          7.625
   16684458         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372930              1511.25                   360                           359                           7.5
   16684476               Group 1: MTA                          GR3. 3YR HARD                        315246.95             1016.38                   360                           359                            8
   16684480         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           629570              2878.33                   360                           359                          8.125
   16684496         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2369.79                   360                           359                            7
   16684501               Group 1: MTA                          GR3. 3YR HARD                        286417.52             1060.81                   360                           359                          7.375
   16684378         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       275888               1032                     360                           359                          7.125
   16684381         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       196409.8             755.11                    360                           359                          7.25
   16684415         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      123307.5             461.25                    360                           359                          7.125
   16684427               Group 1: MTA                         GR2. 1YR/Other                        957712.26             3087.74                   360                           359                            8
   16684443         Group 2: Secure Opt ARMs                      GR1. NOPP                            441100               1650                     360                           359                          7.125
   16684444         Group 2: Secure Opt ARMs                      GR1. NOPP                          518793.75             1994.53                   360                           359                          7.25
   16681937         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000               1500                     360                           359                          7.125
   16681940               Group 1: MTA                          GR3. 3YR HARD                         594579.7             1916.97                   360                           359                          8.125
   16681954         Group 2: Secure Opt ARMs                      GR1. NOPP                          318293.75             1124.48                   360                           359                          6.875
   16684115               Group 1: MTA                          GR3. 3YR HARD                        264368.49             852.34                    360                           359                          8.25
   16684121               Group 1: MTA                          GR3. 3YR HARD                        458903.79             1479.54                   360                           359                           8.5
   16684124         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      646612.5             1881.25                   360                           359                          6.125
   16684138         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     495485.63             2007.89                   360                           359                           7.5
   16684143         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       376138              1328.83                   360                           359                          6.875
   16681973         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       521300              1895.83                   360                           359                            7
   16681974         Group 2: Secure Opt ARMs                      GR1. NOPP                          518793.75             1940.63                   360                           359                          7.125
   16681976               Group 1: MTA                         GR2. 1YR/Other                        284421.58             1053.42                   360                           359                            8
   16681979               Group 1: MTA                          GR3. 3YR HARD                        335199.29             1080.71                   360                           359                          8.25
   16681981               Group 1: MTA                          GR3. 3YR HARD                        211819.23             784.52                    360                           359                          8.25
   16681986         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       256640              853.33                    360                           359                          6.625
   16681989         Group 2: Secure Opt ARMs                      GR1. NOPP                            204510              828.75                    360                           359                           7.5
   16681991               Group 1: MTA                          GR3. 3YR HARD                        239588.15             1011.85                   360                           359                          8.25
   16681994         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       573430              2442.92                   360                           359                          7.75
   16682008               Group 1: MTA                          GR3. 3YR HARD                         124829.8             378.53                    480                           479                            8
   16684158         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       380950              1504.17                   360                           359                          7.375
   16684166               Group 1: MTA                          GR3. 3YR HARD                        285818.74             1058.59                   360                           359                          8.25
   16684171         Group 2: Secure Opt ARMs                      GR1. NOPP                            268670              1144.58                   360                           359                          7.75
   16684176         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      271848.92             1158.13                   360                           359                          7.75
   16684177         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     351948.67             1462.8                    360                           359                          7.625
   16684181               Group 1: MTA                          GR3. 3YR HARD                        157332.83              398.5                    480                           479                           7.5
   16684205         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       415035              1638.75                   360                           359                          7.375
   16684035         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1737.5                    360                           359                          7.625
   16684044         Group 2: Secure Opt ARMs                      GR1. NOPP                            256640              1146.67                   360                           359                            8
   16684061         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       308770              1090.83                   360                           359                          6.875
   16684062         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       110275              401.04                    360                           359                            7
   16684069         Group 2: Secure Opt ARMs                      GR1. NOPP                            381752               1547                     360                           359                           7.5
   16684070               Group 1: MTA                          GR3. 3YR HARD                         348042.2             1289.05                   360                           359                          8.25
   16684088               Group 1: MTA                            GR1. NOPP                          323227.89             1042.11                   360                           359                            8
   16684091         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      917287.5             2859.38                   360                           359                          6.375
   16684092         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       225562.5             867.19                    360                           359                          7.25
   16684236               Group 1: MTA                          GR3. 3YR HARD                          394830              1273.69                   360                           359                            8
   16684237         Group 2: Secure Opt ARMs                      GR1. NOPP                          234155.93              875.9                    360                           359                          7.125
   16680377         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       491225              2143.75                   360                           359                          7.875
   16680385               Group 1: MTA                          GR3. 3YR HARD                        164166.15             608.02                    360                           359                          8.25
   16680387               Group 1: MTA                          GR3. 3YR HARD                        486836.23             1476.27                   480                           479                          8.25
   16680392         Group 2: Secure Opt ARMs                      GR1. NOPP                            252630               787.5                    360                           359                          6.375
   16680394         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       289522              1022.83                   360                           359                          6.875
   16681295         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     517289.99             2203.75                   360                           359                          7.75
   16681301         Group 2: Secure Opt ARMs                      GR1. NOPP                          279896.64             957.34                    360                           358                          6.75
   16681304         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       152380                570                     360                           359                          7.125
   16681308         Group 2: Secure Opt ARMs                      GR1. NOPP                            296339              1200.88                   360                           359                           7.5
   16681309         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         211053.44             853.13                    360                           358                           7.5
   16680477         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       200500               812.5                    360                           359                           7.5
   16680478         Group 2: Secure Opt ARMs                      GR1. NOPP                          288569.62             1199.38                   360                           359                          7.625
   16680490               Group 1: MTA                            GR1. NOPP                          273746.09             882.58                    360                           359                            8
   16680494         Group 2: Secure Opt ARMs                      GR1. NOPP                            501250              1979.17                   360                           359                          7.375
   16680498         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       232580               1015                     360                           359                          7.875
   16680506               Group 1: MTA                          GR3. 3YR HARD                        399046.77             1286.56                   360                           359                            8
   16680513               Group 1: MTA                          GR3. 3YR HARD                        351161.16             1132.17                   360                           359                          8.25
   16680519         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     292693.91             1155.69                   360                           359                          7.375
   16681348         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     197283.98             799.47                    360                           359                           7.5
   16681371               Group 1: MTA                          GR3. 3YR HARD                        349289.66             1293.67                   360                           359                          7.75
   16681380         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     296739.94             1325.83                   360                           359                            8
   16681382         Group 2: Secure Opt ARMs                      GR1. NOPP                            856135              2846.67                   360                           359                          6.625
   16681387         Group 2: Secure Opt ARMs                      GR1. NOPP                          194986.25             688.85                    360                           359                          6.875
   16681389               Group 1: MTA                          GR3. 3YR HARD                        443939.53             1431.3                    360                           359                          7.75
   16681392               Group 1: MTA                          GR3. 3YR HARD                        661277.08             1674.92                   480                           479                          7.875
   16681393         Group 2: Secure Opt ARMs                      GR1. NOPP                            356890               1335                     360                           359                          7.125
   16681404         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         479245.13             1892.28                   360                           359                          7.375
   16681412               Group 1: MTA                          GR3. 3YR HARD                        258378.48             829.83                    360                           358                          8.25
   16681420         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312780              1267.5                    360                           359                           7.5
   16681424         Group 2: Secure Opt ARMs                      GR1. NOPP                           504257.5             1729.06                   360                           359                          6.75
   16680524         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     236088.75             858.59                    360                           359                            7
   16680525               Group 1: MTA                          GR3. 3YR HARD                        490827.53             1582.47                   360                           359                          8.25
   16680534         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     296990.62             1203.52                   360                           359                           7.5
   16680539               Group 1: MTA                          GR3. 3YR HARD                        527104.92             1335.08                   480                           479                          8.25
   16680553         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       220951               826.5                    360                           359                          7.125
   16680561         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372930              1201.25                   360                           359                           6.5
   16680562         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880               1320                     360                           359                          7.125
   16681442               Group 1: MTA                          GR3. 3YR HARD                        287511.77             728.23                    480                           479                          8.25
   16681453         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              1183.33                   360                           359                          7.625
   16681461         Group 2: Secure Opt ARMs                      GR1. NOPP                            449120              1866.67                   360                           359                          7.625
   16681486         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2166.67                   360                           359                          6.625
   16681487         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      158314.8              592.2                    360                           359                          7.125
   16681511               Group 1: MTA                          GR3. 3YR HARD                        224693.64             681.36                    480                           479                          8.25
   16681516               Group 1: MTA                          GR3. 3YR HARD                        271351.81             874.86                    360                           359                          8.25
   16681523         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       182856                722                     360                           359                          7.375
   16680566         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       425060              1634.17                   360                           359                          7.25
   16680583               Group 1: MTA                            GR1. NOPP                          569033.72             1441.28                   480                           479                            8
   16680585               Group 1: MTA                          GR3. 3YR HARD                        601807.43             1940.27                   360                           359                          8.25
   16680594         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      418042.5             1780.94                   360                           359                          7.75
   16680602         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       372930              1511.25                   360                           359                           7.5
   16680605         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       409020              1742.5                    360                           359                          7.75
   16680606               Group 1: MTA                         GR2. 1YR/Other                        490827.53             1582.47                   360                           359                            8
   16681530               Group 1: MTA                          GR3. 3YR HARD                         398689.2             1476.63                   360                           359                          8.25
   16681542         Group 2: Secure Opt ARMs                      GR1. NOPP                            134736                490                     360                           359                            7
   16681548               Group 1: MTA                          GR3. 3YR HARD                        454913.32             1466.68                   360                           359                            8
   16681566         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       133934              528.83                    360                           359                          7.375
   16681577               Group 1: MTA                          GR3. 3YR HARD                        383140.83             1419.04                   360                           359                          8.25
   16681611         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           308770              1219.17                   360                           359                          7.375
   16680621               Group 1: MTA                          GR3. 3YR HARD                        395328.69             1001.31                   480                           479                          8.25
   16680624         Group 2: Secure Opt ARMs                      GR1. NOPP                            392980              1674.17                   360                           359                          7.75
   16680637         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     227002.49             873.35                    360                           359                          7.25
   16680639               Group 1: MTA                          GR3. 3YR HARD                        299491.43             758.57                    480                           479                          8.25
   16680642         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               1750                     360                           359                            7
   16680643         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        461150              1868.75                   360                           359                           7.5
   16680645               Group 1: MTA                          GR3. 3YR HARD                         271538.9             687.77                    480                           479                          8.25
   16680655         Group 2: Secure Opt ARMs                      GR1. NOPP                            314384               1372                     360                           359                          7.875
   16680669         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        513280               2240                     360                           359                          7.875
   16680671         Group 2: Secure Opt ARMs                      GR1. NOPP                            451125               1500                     360                           359                          6.625
   16680677         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     678279.47             2255.29                   360                           359                          6.625
   16680686         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       264660                935                     360                           359                          6.875
   16681618         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      687965.62             2930.86                   360                           359                          7.75
   16681623         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      297461.8             1298.15                   360                           359                          7.875
   16681641         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     438187.49             1907.5                    360                           358                          7.875
   16681647               Group 1: MTA                          GR3. 3YR HARD                        247579.58             627.09                    480                           479                          7.75
   16681648               Group 1: MTA                          GR3. 3YR HARD                        273845.85              882.9                    360                           359                          7.625
   16681650         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     763813.06              3325                     360                           358                          7.875
   16681663         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     384595.09             1558.52                   360                           359                           7.5
   16681672         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         266128.14               993                     360                           358                          7.125
   16681675               Group 1: MTA                          GR3. 3YR HARD                         324225.5             1045.33                   360                           359                            8
   16681693               Group 1: MTA                          GR3. 3YR HARD                        127241.24             471.26                    360                           359                          8.25
   16681703         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     433362.74              1617                     360                           358                          7.125
   16680697         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        505260               1995                     360                           359                          7.375
   16680704               Group 1: MTA                          GR3. 3YR HARD                        263552.46             667.54                    480                           479                          7.125
   16680711               Group 1: MTA                          GR3. 3YR HARD                        391335.47              991.2                    480                           479                            8
   16680717               Group 1: MTA                         GR2. 1YR/Other                        508784.64             1640.36                   360                           359                            8
   16680721         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       508468               2219                     360                           359                          7.875
   16680729               Group 1: MTA                          GR3. 3YR HARD                        375103.97             1209.36                   360                           359                          8.25
   16680734               Group 1: MTA                         GR2. 1YR/Other                        519118.48             1314.85                   480                           479                            8
   16681717         Group 2: Secure Opt ARMs                      GR1. NOPP                          1129817.5             4461.04                   360                           359                          7.375
   16681724         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       589470              2143.75                   360                           359                            7
   16681757               Group 1: MTA                          GR3. 3YR HARD                        558665.49             1801.18                   360                           359                          8.25
   16680751         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       288720               1080                     360                           359                          7.125
   16680761               Group 1: MTA                          GR3. 3YR HARD                        210995.98             680.27                    360                           359                            8
   16681184         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       360098              1534.08                   360                           359                          7.75
   16681210         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       481200               2050                     360                           359                          7.75
   16681763               Group 1: MTA                          GR3. 3YR HARD                        259559.24             657.43                    480                           479                          8.25
   16681775         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       116290              459.17                    360                           359                          7.375
   16681787               Group 1: MTA                          GR3. 3YR HARD                        438951.46             1415.21                   360                           359                            8
   16681848               Group 1: MTA                         GR2. 1YR/Other                        459220.19             1163.14                   480                           479                          7.75
   16681857         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       159200              613.58                    360                           359                          7.25
   16681881         Group 2: Secure Opt ARMs                      GR1. NOPP                            505260              2152.5                    360                           359                          7.75
   16681884         Group 2: Secure Opt ARMs                      GR1. NOPP                            505260              1732.5                    360                           359                          6.75
   16681890         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     192030.88             838.04                    360                           359                          7.875
   16681894         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              1970.83                   360                           359                            8
   16681897         Group 2: Secure Opt ARMs                      GR1. NOPP                            374935              1636.25                   360                           359                          7.875
   16681278               Group 1: MTA                          GR3. 3YR HARD                        367376.16             930.51                    480                           479                          8.25
   16661741               Group 1: MTA                          GR3. 3YR HARD                        472797.14             1197.53                   480                           479                          8.125
   16661831         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           549370              2169.17                   360                           359                          7.375
   16661841               Group 1: MTA                          GR3. 3YR HARD                        209499.55             675.45                    360                           359                          8.125
   16661843         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        580800              2480.5                    360                           360                          7.75
   16661749         Group 2: Secure Opt ARMs                      GR1. NOPP                            334400              1288.83                   360                           360                          7.25
   16661858         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     449119.99             1773.34                   360                           359                          7.375
   16661861               Group 1: MTA                         GR2. 1YR/Other                        317601.32             1023.98                   360                           359                          7.75
   16680220         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       456338              1754.42                   360                           359                          7.25
   16680225               Group 1: MTA                         GR2. 1YR/Other                        563653.57             1817.26                   360                           359                          7.875
   16680228               Group 1: MTA                          GR3. 3YR HARD                         193271.8             489.53                    480                           479                          7.875
   16680230         Group 2: Secure Opt ARMs                      GR1. NOPP                          287416.75             1015.4                    360                           359                          6.875
   16680236               Group 1: MTA                          GR3. 3YR HARD                        459220.19             1163.14                   480                           479                          8.25
   16680239         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       279898              1192.42                   360                           359                          7.75
   16680244         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     164822.86             734.58                    360                           358                            8
   16680251         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     300706.25             1156.25                   360                           359                          7.25
   16661886               Group 1: MTA                         GR2. 1YR/Other                        634484.37             2045.63                   360                           359                            8
   16661889         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      205512.5             661.98                    360                           359                           6.5
   16661903               Group 1: MTA                         GR2. 1YR/Other                        458903.78             1479.55                   360                           359                          7.875
   16661910         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           413030              1587.92                   360                           359                          7.25
   16661767         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740               1295                     360                           359                          7.875
   16661915         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     193783.25             845.69                    360                           359                          7.875
   16661922               Group 1: MTA                          GR3. 3YR HARD                        172265.12             522.38                    480                           479                          8.125
   16661773         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       513280              2346.67                   360                           359                          8.125
   16661933               Group 1: MTA                          GR3. 3YR HARD                        444045.96             1124.71                   480                           479                          8.125
   16661937               Group 1: MTA                          GR3. 3YR HARD                        402516.48             1019.52                   480                           479                          8.125
   16680083         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       565410              2173.75                   360                           359                          7.25
   16680086               Group 1: MTA                          GR3. 3YR HARD                        181466.52             585.06                    360                           359                          7.75
   16680090               Group 1: MTA                          GR3. 3YR HARD                        175580.58             566.09                    360                           359                          8.25
   16680091         Group 2: Secure Opt ARMs                      GR1. NOPP                            826060              3175.83                   360                           359                          7.25
   16680097         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       364910              1440.83                   360                           359                          7.375
   16680102         Group 2: Secure Opt ARMs                      GR1. NOPP                          405121.79             1511.63                   360                           358                          7.125
   16680106         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     301504.61             1093.75                   360                           358                            7
   16680121               Group 1: MTA                          GR3. 3YR HARD                        1256997.34            4052.66                   360                           359                          8.25
   16680123               Group 1: MTA                         GR2. 1YR/Other                        171590.11             553.22                    360                           359                            8
   16663662         Group 2: Secure Opt ARMs                      GR1. NOPP                          190474.99              732.3                    360                           359                          7.25
   16663678         Group 2: Secure Opt ARMs                      GR1. NOPP                          238809.53             1042.19                   360                           359                          7.875
   16663507         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       441100              2016.67                   360                           359                          8.125
   16663511         Group 2: Secure Opt ARMs                      GR1. NOPP                            452000              1600.83                   360                           360                          6.875
   16663684         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       210400              767.09                    360                           359                            7
   16663690               Group 1: MTA                          GR3. 3YR HARD                          576000              1852.65                   360                           360                          0.625
   16663693         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         172155.56             648.01                    360                           359                          7.125
   16663521               Group 1: MTA                          GR3. 3YR HARD                        459220.19             1163.14                   480                           479                          8.125
   16664534         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       560000              2450.01                   360                           360                          7.875
   16665264               Group 1: MTA                            GR1. NOPP                            740000              2643.61                   360                           360                          1.375
   16665266         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     266263.99             830.01                    360                           359                          6.375
   16665272         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      320799.99             1400.01                   360                           359                          7.875
   16665275               Group 1: MTA                            GR1. NOPP                          223466.19             720.48                    360                           359                            8
   16665281               Group 1: MTA                          GR3. 3YR HARD                        997616.93             3216.4                    360                           359                          7.75
   16665284               Group 1: MTA                          GR3. 3YR HARD                        315358.67              1168                     360                           359                          8.125
   16680129         Group 2: Secure Opt ARMs                      GR1. NOPP                            360900               1500                     360                           359                          7.625
   16680130         Group 2: Secure Opt ARMs                      GR1. NOPP                           470172.5             1905.31                   360                           359                           7.5
   16680144               Group 1: MTA                          GR3. 3YR HARD                        283518.56             718.11                    480                           479                          8.25
   16680153               Group 1: MTA                          GR3. 3YR HARD                        246498.71             912.96                    360                           359                          8.25
   16680159         Group 2: Secure Opt ARMs                      GR1. NOPP                            413030              1287.5                    360                           359                          6.375
   16680167         Group 2: Secure Opt ARMs                      GR1. NOPP                          216439.75             719.67                    360                           359                          6.625
   16680170         Group 2: Secure Opt ARMs                      GR1. NOPP                           91057.65              331.4                    360                           359                            7
   16680269         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       429070               1605                     360                           359                          7.125
   16680276               Group 1: MTA                          GR3. 3YR HARD                        598570.16             1929.84                   360                           359                          8.25
   16680277         Group 2: Secure Opt ARMs                      GR1. NOPP                          482302.75             1754.01                   360                           359                            7
   16680298               Group 1: MTA                          GR3. 3YR HARD                        337040.46             1022.04                   480                           479                          8.25
   16680173         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     330474.13             1339.2                    360                           359                           7.5
   16680174               Group 1: MTA                          GR3. 3YR HARD                        187751.85             693.04                    360                           358                          8.25
   16680185         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                       285311.5             1007.96                   360                           359                          6.875
   16680188               Group 1: MTA                          GR3. 3YR HARD                        191506.89              706.9                    360                           358                          8.25
   16680205               Group 1: MTA                          GR3. 3YR HARD                        195261.93             720.76                    360                           358                          8.25
   16680210         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      155287.5             484.38                    360                           359                          6.375
   16680213               Group 1: MTA                          GR3. 3YR HARD                         272149.9             877.43                    360                           359                          8.25
   16680318         Group 2: Secure Opt ARMs                      GR1. NOPP                           344779.8             1361.35                   360                           359                          7.375
   16680325               Group 1: MTA                         GR2. 1YR/Other                        272947.99             880.01                    360                           359                            8
   16680326         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       761900              3166.67                   360                           359                          7.625
   16680334         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       465160              1836.67                   360                           359                          7.375
   16680357               Group 1: MTA                          GR3. 3YR HARD                        403315.13             1021.54                   480                           479                          8.25
   16680366         Group 2: Secure Opt ARMs                      GR1. NOPP                            332830              1279.58                   360                           359                          7.25
   16680369         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       248620              826.67                    360                           359                          6.625
   16680373         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505260              2047.5                    360                           359                           7.5
   16661949               Group 1: MTA                          GR3. 3YR HARD                        399046.77             1286.56                   360                           359                          8.125
   16661778         Group 2: Secure Opt ARMs                      GR1. NOPP                          248645.36             1114.42                   360                           359                            8
   16661953         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     625559.99             2535.01                   360                           359                           7.5
   16661955               Group 1: MTA                         GR2. 1YR/Other                        648451.01             2090.66                   360                           359                           7.5
   16663549               Group 1: MTA                          GR3. 3YR HARD                        220473.34             710.83                    360                           359                           7.5
   16663551               Group 1: MTA                         GR2. 1YR/Other                        594989.64             1507.03                   480                           479                            8
   16663562               Group 1: MTA                            GR1. NOPP                          161671.21             598.79                    360                           359                          7.625
   16663566         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        637590              2517.5                    360                           359                          7.375
   16665290         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      384579.05             1478.54                   360                           359                          7.25
   16665291         Group 2: Secure Opt ARMs                      GR1. NOPP                            384960               1280                     360                           359                          6.625
   16665304         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      781949.99             2518.76                   360                           359                           6.5
   16665305         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     409019.99             1912.51                   360                           359                          8.25
   16665215               Group 1: MTA                          GR3. 3YR HARD                        537487.29             1361.38                   480                           479                          8.125
   16665314         Group 2: Secure Opt ARMs                      GR1. NOPP                          320153.95             1198.88                   360                           359                          7.125
   16665332               Group 1: MTA                          GR3. 3YR HARD                        443247.31             1122.69                   480                           479                            8
   16663576         Group 2: Secure Opt ARMs                      GR1. NOPP                          633579.99             2567.51                   360                           359                           7.5
   16663431         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       637500              2988.28                   360                           360                          8.25
   16663578         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     328819.99             1230.01                   360                           359                          7.125
   16663433               Group 1: MTA                          GR3. 3YR HARD                        530732.21             1711.12                   360                           359                          7.625
   16663583               Group 1: MTA                          GR3. 3YR HARD                         373765.3              946.7                    480                           479                          8.125
   16663589         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       413030              1587.92                   360                           359                          7.25
   16663442         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        232580              894.17                    360                           359                          7.25
   16663455         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     537339.33             2568.34                   360                           359                          8.375
   16663459         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       605510              2705.42                   360                           359                            8
   16663460               Group 1: MTA                          GR3. 3YR HARD                        360866.13             1336.54                   360                           359                          8.125
   16663463         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1883.33                   360                           360                          7.625
   16665336               Group 1: MTA                            GR1. NOPP                          196865.69             498.64                    480                           479                            8
   16665347         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         350473.99             1274.59                   360                           359                            7
   16665358         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       424000              1501.67                   360                           360                          6.875
   16665229               Group 1: MTA                          GR3. 3YR HARD                        578822.88             2143.79                   360                           359                          7.625
   16665366               Group 1: MTA                            GR1. NOPP                          247579.58             627.09                    480                           479                          7.75
   16665370         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       352880              1356.67                   360                           359                          7.25
   16665373         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     188469.99             705.01                    360                           359                          7.125
   16665379               Group 1: MTA                          GR3. 3YR HARD                        384147.67               973                     480                           479                          8.125
   16665384         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       585460              2129.17                   360                           359                            7
   16665238               Group 1: MTA                         GR2. 1YR/Other                        508964.94             1885.06                   360                           359                            8
   16665239               Group 1: MTA                         GR2. 1YR/Other                        231447.13              746.2                    360                           359                          7.625
   16665395               Group 1: MTA                          GR3. 3YR HARD                        239593.14             606.86                    480                           479                            8
   16665397               Group 1: MTA                          GR3. 3YR HARD                        151637.77              488.9                    360                           359                          7.625
   16665243         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       401000              1583.33                   360                           359                          7.375
   16665401               Group 1: MTA                          GR3. 3YR HARD                        363132.56             1170.77                   360                           359                          8.125
   16665410         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       581450              2597.92                   360                           359                            8
   16665247               Group 1: MTA                          GR3. 3YR HARD                        353834.78             1140.79                   360                           359                          8.125
   16665415         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     308769.99             1155.01                   360                           359                          7.125
   16666555         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     581449.99             1993.76                   360                           359                          6.75
   16666560         Group 2: Secure Opt ARMs                      GR1. NOPP                          643088.71             2138.29                   360                           359                          6.625
   16666563         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       204000              871.25                    360                           360                          7.75
   16666565               Group 1: MTA                          GR3. 3YR HARD                        263552.46             667.54                    480                           479                          8.125
   16666577               Group 1: MTA                          GR3. 3YR HARD                        495159.16             1254.17                   480                           479                          8.125
   16666498         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       304760               1140                     360                           359                          7.125
   16666589         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      455636.25             1609.69                   360                           359                          6.875
   16666500               Group 1: MTA                          GR3. 3YR HARD                        498766.02             1848.1                    360                           359                          8.125
   16666598         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     292729.99             1186.26                   360                           359                           7.5
   16666602               Group 1: MTA                         GR2. 1YR/Other                        332235.82             841.51                    480                           479                            8
   16663618         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        487616              1722.67                   360                           359                          6.875
   16663622               Group 1: MTA                          GR3. 3YR HARD                        407308.34             1031.66                   480                           479                          8.125
   16663623         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       199552              623.61                    360                           360                          6.375
   16663624         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     429069.99             1649.59                   360                           359                          7.25
   16663637               Group 1: MTA                            GR1. NOPP                           355396.5             900.17                    480                           479                            8
   16663642         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         120299.99             350.01                    360                           359                          6.125
   16663647               Group 1: MTA                          GR3. 3YR HARD                        111810.13              283.2                    480                           479                          8.125
   16663497               Group 1: MTA                          GR3. 3YR HARD                        407308.35             1031.65                   480                           479                          8.125
   16666623         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       312780               1235                     360                           359                          7.375
   16666628         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      1267410.62            4872.64                   360                           359                          7.25
   16666635               Group 1: MTA                          GR3. 3YR HARD                        413013.41             1331.59                   360                           359                           7.5
   16666655         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      188469.99             763.76                    360                           359                           7.5
   16666510               Group 1: MTA                         GR2. 1YR/Other                        648451.01             2090.66                   360                           359                          7.75
   16666512         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       465160               2030                     360                           359                          7.875
   16666665               Group 1: MTA                          GR3. 3YR HARD                        524347.46             1690.54                   360                           359                          7.75
   16666676         Group 2: Secure Opt ARMs                      GR1. NOPP                          292729.99             1064.59                   360                           359                            7
   16655790               Group 1: MTA                          GR3. 3YR HARD                        335879.63             850.74                    480                           479                          8.125
   16655804               Group 1: MTA                          GR3. 3YR HARD                        526306.27             1333.06                   480                           479                          8.125
   16655807               Group 1: MTA                         GR2. 1YR/Other                          360800              1160.48                   360                           360                          0.625
   16655710         Group 2: Secure Opt ARMs                      GR1. NOPP                            446714              1763.83                   360                           359                          7.375
   16655818         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     258644.99             967.51                    360                           359                          7.125
   16655823         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      352879.99             1283.34                   360                           359                            7
   16655828         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       284710              1301.67                   360                           359                          8.125
   16655832               Group 1: MTA                          GR3. 3YR HARD                        199035.23             737.17                    360                           359                          7.875
   16655835         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       395192              1605.47                   360                           360                           7.5
   16655854               Group 1: MTA                          GR3. 3YR HARD                          168000              620.97                    360                           360                          1.625
   16655861         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       272000              1048.34                   360                           360                          7.25
   16655866               Group 1: MTA                         GR2. 1YR/Other                        212399.32             537.98                    480                           479                          7.75
   16655870         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     617539.99             3015.84                   360                           359                           8.5
   16655722               Group 1: MTA                          GR3. 3YR HARD                        366823.04             1183.63                   360                           359                          8.125
   16655894         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        560598              2388.25                   360                           359                          7.75
   16655899               Group 1: MTA                          GR3. 3YR HARD                         429774.5             1092.34                   480                           479                          7.375
   16655731               Group 1: MTA                         GR2. 1YR/Other                        182490.11             462.22                    480                           479                            8
   16655906               Group 1: MTA                          GR3. 3YR HARD                        766918.01             2472.61                   360                           359                            8
   16655912               Group 1: MTA                          GR3. 3YR HARD                        543394.92             2012.58                   360                           359                          7.875
   16655914               Group 1: MTA                          GR3. 3YR HARD                        194734.01             590.99                    480                           479                            8
   16655918               Group 1: MTA                         GR2. 1YR/Other                        288909.86             931.47                    360                           359                            8
   16653462               Group 1: MTA                         GR2. 1YR/Other                        542703.61             1749.72                   360                           359                            8
   16653665               Group 1: MTA                          GR3. 3YR HARD                        319350.54             1182.79                   360                           359                           7.5
   16653670               Group 1: MTA                          GR3. 3YR HARD                         171510.3             552.97                    360                           359                          7.875
   16653477               Group 1: MTA                         GR2. 1YR/Other                        402629.69             1021.54                   480                           480                          0.625
   16655926         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         509269.99             2063.76                   360                           359                           7.5
   16655930               Group 1: MTA                         GR2. 1YR/Other                        407308.34             1031.66                   480                           479                            8
   16655933         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          663213.9             2411.94                   360                           359                            7
   16655744               Group 1: MTA                         GR2. 1YR/Other                         309660.3             998.37                    360                           359                          7.875
   16655938         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     183501.22             460.01                    360                           359                          5.625
   16655944         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     319296.25             1161.2                    360                           359                            7
   16655948         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                     405838.77             1560.94                   360                           359                          7.25
   16658160               Group 1: MTA                          GR3. 3YR HARD                          596800              1509.05                   480                           480                          0.625
   16658177         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     349182.78             1415.02                   360                           359                           7.5
   16658186         Group 2: Secure Opt ARMs                      GR1. NOPP                            277600              983.17                    360                           360                          6.875
   16658212               Group 1: MTA                          GR3. 3YR HARD                        282844.35             911.92                    360                           359                          8.125
   16658214               Group 1: MTA                          GR3. 3YR HARD                        598982.86             1517.14                   480                           479                          8.125
   16658216         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       531726              2099.5                    360                           359                          7.375
   16658231         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     481199.99             1850.01                   360                           359                          7.25
   16658240               Group 1: MTA                          GR3. 3YR HARD                        460621.96             1396.79                   480                           479                          8.125
   16658104         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     522608.94              2275                     360                           358                          7.875
   16658254               Group 1: MTA                          GR3. 3YR HARD                          380000              1222.24                   360                           360                          0.625
   16658112         Group 2: Secure Opt ARMs                      GR1. NOPP                            276000              1236.25                   360                           360                            8
   16658115         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       296740              1264.17                   360                           359                          7.75
   16658151         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         977437.49             3757.82                   360                           359                          7.25
   16658270         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     421049.99             2100.01                   360                           359                          8.625
   16658120               Group 1: MTA                          GR3. 3YR HARD                         309660.3             998.37                    360                           359                          7.625
   16658272               Group 1: MTA                            GR1. NOPP                          343180.23             1106.44                   360                           359                          7.75
   16658274               Group 1: MTA                          GR3. 3YR HARD                        132480.58             490.67                    360                           359                          7.75
   16653681               Group 1: MTA                         GR2. 1YR/Other                        634484.37             2045.63                   360                           359                          7.375
   16653682         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        270675              1068.75                   360                           359                          7.375
   16653493         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       561400              2566.67                   360                           359                          8.125
   16653495               Group 1: MTA                          GR3. 3YR HARD                        492599.52             1247.68                   480                           479                          8.125
   16653697         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         513279.99             1813.34                   360                           359                          6.875
   16655762         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     376939.99             1488.34                   360                           359                          7.375
   16655694         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       319998              1296.75                   360                           359                           7.5
   16658288               Group 1: MTA                          GR3. 3YR HARD                          450000              1137.86                   480                           480                          0.625
   16658289               Group 1: MTA                          GR3. 3YR HARD                          348000              1053.84                   480                           480                          1.625
   16658292               Group 1: MTA                          GR3. 3YR HARD                        339423.61             859.72                    480                           479                            8
   16658126         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       252630              1102.5                    360                           360                          7.875
   16658302         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     267166.24              777.3                    360                           359                          6.125
   16658307               Group 1: MTA                          GR3. 3YR HARD                         315464.3             799.03                    480                           479                          8.125
   16658310               Group 1: MTA                          GR3. 3YR HARD                        281216.57             852.76                    480                           479                            8
   16658313               Group 1: MTA                          GR3. 3YR HARD                          167200              597.32                    360                           360                          1.375
   16658133               Group 1: MTA                          GR3. 3YR HARD                         606551.1             1955.57                   360                           359                          8.125
   16658326         Group 2: Secure Opt ARMs                      GR1. NOPP                          441099.99             1925.01                   360                           359                          7.875
   16658135         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       415436              1597.17                   360                           359                          7.25
   16658338               Group 1: MTA                         GR2. 1YR/Other                        311471.08             788.92                    480                           479                            8
   16658340               Group 1: MTA                          GR3. 3YR HARD                        192473.16             487.51                    480                           479                          8.125
   16658342               Group 1: MTA                          GR3. 3YR HARD                        479186.29             1213.71                   480                           479                          8.125
   16658139               Group 1: MTA                         GR2. 1YR/Other                        410032.53             1321.98                   360                           359                            8
   16658142         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      116202.5             483.33                    360                           359                          7.625
   16661804         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        529320               2090                     360                           359                          7.375
   16661809               Group 1: MTA                          GR3. 3YR HARD                         141661.6             456.73                    360                           359                          8.125
   16661817               Group 1: MTA                         GR2. 1YR/Other                        495292.07             1608.2                    360                           359                            8
   16643323               Group 1: MTA                          GR3. 3YR HARD                         235437.6             759.07                    360                           359                          7.625
   16643330               Group 1: MTA                          GR3. 3YR HARD                        330850.35             1062.7                    360                           358                          8.125
   16643331               Group 1: MTA                         GR2. 1YR/Other                        293999.39             745.93                    480                           478                            8
   16643333               Group 1: MTA                          GR3. 3YR HARD                         500473.7             1608.2                    360                           358                          7.625
   16643334               Group 1: MTA                          GR3. 3YR HARD                        320362.51             1182.78                   360                           358                            8
   16643337               Group 1: MTA                          GR3. 3YR HARD                        398092.75             1286.56                   360                           358                            8
   16649583         Group 2: Secure Opt ARMs                      GR1. NOPP                            346700              1191.79                   360                           360                          6.75
   16649585               Group 1: MTA                          GR3. 3YR HARD                        292900.33             944.34                    360                           359                            8
   16649530               Group 1: MTA                          GR3. 3YR HARD                        322281.77             812.68                    480                           478                          8.125
   16649604         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      398493.75             1573.44                   360                           359                          7.375
   16649612               Group 1: MTA                          GR3. 3YR HARD                          648000              1638.51                   480                           480                          0.625
   16643341               Group 1: MTA                          GR3. 3YR HARD                        473730.39              1531                     360                           358                          8.125
   16643509               Group 1: MTA                          GR3. 3YR HARD                        391063.49             1260.83                   360                           359                            8
   16645767               Group 1: MTA                          GR3. 3YR HARD                        312425.27             1003.52                   360                           358                          8.125
   16645785               Group 1: MTA                          GR3. 3YR HARD                        479025.82             1774.18                   360                           359                          8.125
   16645791               Group 1: MTA                          GR3. 3YR HARD                        355973.95             897.64                    480                           478                          8.125
   16645706         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           510874              2282.58                   360                           359                            8
   16649630         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          208439.8             671.41                    360                           359                           6.5
   16649540               Group 1: MTA                          GR3. 3YR HARD                         436594.3             1402.35                   360                           358                          8.125
   16649642         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           425060              1501.67                   360                           359                          6.875
   16649658         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         561399.99             2275.01                   360                           359                           7.5
   16649663               Group 1: MTA                          GR3. 3YR HARD                        331208.82             1067.85                   360                           359                          7.625
   16649667               Group 1: MTA                         GR2. 1YR/Other                        451233.76             1142.91                   480                           479                            8
   16649675               Group 1: MTA                          GR3. 3YR HARD                        260357.88             659.45                    480                           479                          7.875
   16649546               Group 1: MTA                            GR1. NOPP                          212693.29              687.5                    360                           360                          0.625
   16649683         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                      175437.5             692.71                    360                           359                          7.375
   16649547               Group 1: MTA                          GR3. 3YR HARD                        264359.85             849.13                    360                           358                          8.125
   16649697               Group 1: MTA                          GR3. 3YR HARD                        728952.16             1846.33                   480                           479                          8.125
   16649551         Group 2: Secure Opt ARMs                      GR1. NOPP                            365000              1292.71                   360                           360                          6.875
   16649553         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       268670              1200.42                   360                           359                            8
   16649701         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         569634.53             2545.13                   360                           359                            8
   16649713               Group 1: MTA                          GR3. 3YR HARD                        594989.64             1507.03                   480                           479                          8.125
   16649560               Group 1: MTA                         GR2. 1YR/Other                        327443.96             829.37                    480                           479                            8
   16649562               Group 1: MTA                          GR3. 3YR HARD                        103752.16             334.51                    360                           359                          7.75
   16649715         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       437090              1407.92                   360                           359                           6.5
   16649720               Group 1: MTA                          GR3. 3YR HARD                          400000              1011.43                   480                           480                          0.625
   16649723         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     539481.33             2242.24                   360                           359                          7.625
   16650832               Group 1: MTA                         GR2. 1YR/Other                        433140.29             1092.34                   480                           478                            8
   16650917               Group 1: MTA                          GR3. 3YR HARD                        244216.62             787.38                    360                           359                            8
   16650919         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     138745.99             591.09                    360                           359                          7.75
   16650921         Group 2: Secure Opt ARMs                      GR1. NOPP                          292729.99             1186.26                   360                           359                           7.5
   16650932         Group 2: Secure Opt ARMs                      GR1. NOPP                          375937.49             1406.26                   360                           359                          7.125
   16650939               Group 1: MTA                          GR3. 3YR HARD                        610558.33             2261.34                   360                           359                          7.875
   16650941               Group 1: MTA                          GR3. 3YR HARD                          576000              1456.46                   480                           480                          0.625
   16645806         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          281702.5             965.94                    360                           359                          6.75
   16645808               Group 1: MTA                         GR2. 1YR/Other                        479186.29             1213.71                   480                           479                            8
   16645833         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           389371              1577.88                   360                           359                           7.5
   16645719         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     514568.26             2026.67                   360                           358                          7.375
   16645853               Group 1: MTA                          GR3. 3YR HARD                        255102.61             822.48                    360                           359                          7.875
   16645861         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           573430              2085.42                   360                           359                            7
   16645873         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     471174.99             1958.34                   360                           359                          7.625
   16645880         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       577440               2100                     360                           359                            7
   16645883         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         521299.99             2112.51                   360                           359                           7.5
   16650846         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           264660               1045                     360                           359                          7.375
   16650978         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         963624.04             3504.46                   360                           359                            7
   16650865               Group 1: MTA                         GR2. 1YR/Other                        504528.23             1272.37                   480                           478                            8
   16650983         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         461149.99             1389.59                   360                           359                          6.25
   16645894         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         430433.39             1789.01                   360                           359                          7.625
   16645729         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       400000              1583.33                   360                           360                          7.375
   16645905               Group 1: MTA                            GR1. NOPP                          1397040.26            5001.41                   360                           359                          1.375
   16645733               Group 1: MTA                          GR3. 3YR HARD                         378234.3             1146.95                   480                           479                            8
   16645916         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           372930              1472.5                    360                           359                          7.375
   16645917               Group 1: MTA                          GR3. 3YR HARD                        570436.89             1839.78                   360                           359                          7.625
   16645735         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           473180              2163.33                   360                           359                          8.125
   16650988         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           757890              3228.75                   360                           359                          7.75
   16651002               Group 1: MTA                          GR3. 3YR HARD                          439107              1626.33                   360                           359                          7.75
   16651004               Group 1: MTA                          GR3. 3YR HARD                        171548.69             434.51                    480                           479                          8.125
   16650873               Group 1: MTA                         GR2. 1YR/Other                        628498.67             2026.33                   360                           359                            8
   16651021               Group 1: MTA                            GR1. NOPP                          303484.64             768.69                    480                           479                            8
   16650879         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       453130              1647.92                   360                           359                            7
   16650881               Group 1: MTA                          GR3. 3YR HARD                        320303.17             1029.25                   360                           358                          7.625
   16650885         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       505260              2047.5                    360                           359                           7.5
   16651047               Group 1: MTA                          GR3. 3YR HARD                        636419.29             1611.96                   480                           479                          8.125
   16650890               Group 1: MTA                          GR3. 3YR HARD                         461787.6             1492.41                   360                           359                          8.125
   16651055               Group 1: MTA                          GR3. 3YR HARD                        299591.52             908.48                    480                           479                          8.125
   16650893         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       651625              2776.04                   360                           359                          7.75
   16650895               Group 1: MTA                          GR3. 3YR HARD                        531497.46             1346.21                   480                           479                          8.125
   16651059               Group 1: MTA                          GR3. 3YR HARD                        332006.91             1070.42                   360                           359                            8
   16650899               Group 1: MTA                          GR3. 3YR HARD                         471998.5             1195.5                    480                           479                          8.125
   16653543               Group 1: MTA                          GR3. 3YR HARD                        648451.01             2090.66                   360                           359                          7.375
   16653549               Group 1: MTA                          GR3. 3YR HARD                        476790.35             1207.65                   480                           479                          8.125
   16653552               Group 1: MTA                          GR3. 3YR HARD                          404000              1021.54                   480                           480                          0.625
   16653555         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     348869.99             1305.01                   360                           359                          7.125
   16653561               Group 1: MTA                         GR2. 1YR/Other                         383084.9             1235.1                    360                           359                          7.75
   16653568         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       581450              2779.17                   360                           359                          8.375
   16653571               Group 1: MTA                          GR3. 3YR HARD                        381979.19             1158.31                   480                           479                          8.125
   16653573               Group 1: MTA                          GR3. 3YR HARD                         395056.3             1273.7                    360                           359                            8
   16653576         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     287917.99             1226.59                   360                           359                          7.75
   16653581               Group 1: MTA                         GR2. 1YR/Other                        375833.83             948.22                    480                           478                           7.5
   16653592         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       380950              1504.17                   360                           359                          7.375
   16653595               Group 1: MTA                         GR2. 1YR/Other                        502798.93             1621.07                   360                           359                            8
   16653597               Group 1: MTA                          GR3. 3YR HARD                        108241.44             348.98                    360                           359                          7.625
   16645741               Group 1: MTA                          GR3. 3YR HARD                        430970.52             1389.48                   360                           359                          8.125
   16645937               Group 1: MTA                          GR3. 3YR HARD                        222125.56             720.48                    360                           359                          8.125
   16648142               Group 1: MTA                         GR2. 1YR/Other                        589491.85             1900.57                   360                           359                            8
   16648147               Group 1: MTA                          GR3. 3YR HARD                         335430.4              849.6                    480                           479                          8.125
   16648159         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           181252              715.67                    360                           359                          7.375
   16648171               Group 1: MTA                          GR3. 3YR HARD                        479803.38             1541.3                    360                           358                            8
   16648176               Group 1: MTA                          GR3. 3YR HARD                        647650.21             1640.41                   480                           479                           7.5
   16648180               Group 1: MTA                          GR3. 3YR HARD                        527104.92             1335.08                   480                           479                          8.125
   16648193               Group 1: MTA                          GR3. 3YR HARD                        172471.87             434.92                    480                           478                          8.125
   16648198               Group 1: MTA                          GR3. 3YR HARD                        231526.84             586.43                    480                           479                          8.125
   16648205         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     392979.99             1510.84                   360                           359                          7.25
   16648213               Group 1: MTA                         GR2. 1YR/Other                        499152.38             1264.29                   480                           479                            8
   16648218               Group 1: MTA                          GR3. 3YR HARD                        154936.89             392.44                    480                           479                           7.5
   16648219               Group 1: MTA                          GR3. 3YR HARD                        399491.96             1283.45                   360                           358                          7.875
   16648086               Group 1: MTA                          GR3. 3YR HARD                        331208.83             1067.84                   360                           359                          8.125
   16648133         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     303957.99             1231.76                   360                           359                           7.5
   16648259               Group 1: MTA                          GR3. 3YR HARD                        151742.32             384.35                    480                           479                          7.75
   16648096         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       465160               1740                     360                           359                          7.125
   16648100               Group 1: MTA                          GR3. 3YR HARD                        237033.78             764.22                    360                           359                          8.125
   16648103               Group 1: MTA                          GR3. 3YR HARD                        385324.74             1238.31                   360                           358                           7.5
   16648104               Group 1: MTA                          GR3. 3YR HARD                        227456.66             733.34                    360                           359                            8
   16648262         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           461150              1772.92                   360                           359                          7.25
   16648264               Group 1: MTA                          GR3. 3YR HARD                        350433.74             1293.67                   360                           358                          8.125
   16648268               Group 1: MTA                          GR3. 3YR HARD                        350911.75             1131.37                   360                           359                            8
   16648108         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          373866.2              1550                     360                           358                          7.625
   16648275               Group 1: MTA                            GR1. NOPP                          166003.46             535.21                    360                           359                          8.125
   16648276               Group 1: MTA                          GR3. 3YR HARD                        215485.25             694.75                    360                           359                          7.875
   16653445               Group 1: MTA                          GR3. 3YR HARD                        175758.69             532.97                    480                           479                          7.875
   16653447               Group 1: MTA                          GR3. 3YR HARD                        210989.16             681.88                    360                           358                          7.375
   16653611         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       219347              797.71                    360                           359                            7
   16653612               Group 1: MTA                          GR3. 3YR HARD                        334743.59             1015.08                   480                           479                          8.125
   16653614               Group 1: MTA                          GR3. 3YR HARD                        159728.76             404.57                    480                           479                          8.125
   16653618               Group 1: MTA                            GR1. NOPP                          359509.82             1090.18                   480                           479                            8
   16653636         Group 2: Secure Opt ARMs                      GR1. NOPP                            186000              736.25                    360                           360                          7.375
   16653641         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        356890              1520.42                   360                           359                          7.75
   16648302               Group 1: MTA                         GR2. 1YR/Other                        254236.11             820.83                    360                           359                            8
   16648304               Group 1: MTA                          GR3. 3YR HARD                        384082.51             1238.32                   360                           359                           7.5
   16649578         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                        429070              1560.42                   360                           359                            7
   16649580               Group 1: MTA                          GR3. 3YR HARD                        299491.43             758.57                    480                           479                            8
   16643306               Group 1: MTA                          GR3. 3YR HARD                        503145.61             1274.39                   480                           479                          8.125
   16643310               Group 1: MTA                          GR3. 3YR HARD                        752057.66             1896.42                   480                           478                          8.125
   16643312         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     520895.98             2105.58                   360                           358                           7.5
   16643320               Group 1: MTA                          GR3. 3YR HARD                        498808.47             1608.2                    360                           359                          7.875
   16643431         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         447515.99             1581.01                   360                           359                          6.875
   16643303               Group 1: MTA                         GR2. 1YR/Other                        281053.48             908.31                    360                           358                            8
   16643444         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     268669.99             921.26                    360                           359                          6.75
   16643446         Group 2: Secure Opt ARMs                  GR2. SOFTPP/OTHER                      238193.99             841.51                    360                           359                          6.875
   16628508               Group 1: MTA                         GR2. 1YR/Other                         441161.4             1112.57                   480                           478                            8
   16628510               Group 1: MTA                          GR3. 3YR HARD                        458903.78             1479.55                   360                           359                            8
   16628521               Group 1: MTA                            GR1. NOPP                          1496827.85            5358.65                   360                           359                          1.375
   16628525               Group 1: MTA                          GR3. 3YR HARD                        427274.44             1082.23                   480                           479                          8.125
   16628428               Group 1: MTA                          GR3. 3YR HARD                        642684.84             2072.08                   360                           359                          7.75
   16638087         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         373230.75             1434.91                   360                           359                          7.25
   16638097               Group 1: MTA                          GR3. 3YR HARD                        239543.14             606.86                    480                           479                          8.125
   16638100               Group 1: MTA                          GR3. 3YR HARD                        998304.76             2528.57                   480                           479                          8.125
   16638107         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          86615.99             405.01                    360                           359                          8.25
   16638112         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                          86615.99             405.01                    360                           359                          8.25
   16638122               Group 1: MTA                          GR3. 3YR HARD                        397045.26             1001.31                   480                           478                            8
   16637992               Group 1: MTA                          GR3. 3YR HARD                        651783.32             1643.56                   480                           478                          8.125
   16628432               Group 1: MTA                          GR3. 3YR HARD                        275495.02             884.89                    360                           358                          8.125
   16628557               Group 1: MTA                          GR3. 3YR HARD                        475193.07             1203.6                    480                           479                          8.125
   16628567               Group 1: MTA                         GR2. 1YR/Other                        856076.58             2750.02                   360                           358                            8
   16628442               Group 1: MTA                         GR2. 1YR/Other                        205858.88             661.29                    360                           358                            8
   16628578               Group 1: MTA                          GR3. 3YR HARD                        414157.74             1533.93                   360                           359                          7.75
   16628450               Group 1: MTA                          GR3. 3YR HARD                        476648.84              1531                     360                           358                          8.125
   16628454               Group 1: MTA                          GR3. 3YR HARD                        347170.69             1119.31                   360                           359                          8.125
   16628624               Group 1: MTA                          GR3. 3YR HARD                        403037.24             1299.43                   360                           359                          8.125
   16628634               Group 1: MTA                            GR1. NOPP                          331208.82             1067.85                   360                           359                            8
   16631160               Group 1: MTA                          GR3. 3YR HARD                        450654.73             1141.45                   480                           479                          8.125
   16638138               Group 1: MTA                         GR2. 1YR/Other                        403907.94             1297.5                    360                           358                            8
   16638151         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       204510               807.5                    360                           359                          7.375
   16638156               Group 1: MTA                          GR3. 3YR HARD                        376987.17             950.74                    480                           478                          8.125
   16638003         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     393966.33             1551.67                   360                           358                          7.375
   16640477               Group 1: MTA                          GR3. 3YR HARD                        343180.23             1106.44                   360                           359                            8
   16640479               Group 1: MTA                          GR3. 3YR HARD                        491330.09             1489.91                   480                           479                          7.75
   16640482               Group 1: MTA                          GR3. 3YR HARD                        244643.17             616.97                    480                           478                            8
   16631162               Group 1: MTA                          GR3. 3YR HARD                        307580.62             932.71                    480                           479                          7.75
   16631177               Group 1: MTA                          GR3. 3YR HARD                        239428.06             771.94                    360                           359                          8.125
   16631178               Group 1: MTA                          GR3. 3YR HARD                        388528.85             1247.97                   360                           358                          8.125
   16631185               Group 1: MTA                          GR3. 3YR HARD                        301488.04             763.63                    480                           479                          8.125
   16631208               Group 1: MTA                          GR3. 3YR HARD                        285293.93             1053.42                   360                           358                          7.875
   16631221               Group 1: MTA                          GR3. 3YR HARD                        431267.66             1092.34                   480                           479                          8.125
   16631229         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     200499.99             687.51                    360                           359                          6.75
   16631263               Group 1: MTA                          GR3. 3YR HARD                        199523.39             643.28                    360                           359                          8.125
   16631264               Group 1: MTA                          GR3. 3YR HARD                        413130.33             1041.77                   480                           478                          8.125
   16640387               Group 1: MTA                          GR3. 3YR HARD                          161900              520.73                    360                           360                          0.625
   16640392         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       384960               1200                     360                           359                          6.375
   16640518         Group 2: Secure Opt ARMs                      GR1. NOPP                          169221.99             703.34                    360                           359                          7.625
   16640534         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         281020.79             992.81                    360                           359                          6.875
   16640395               Group 1: MTA                          GR3. 3YR HARD                         227378.6             690.44                    480                           480                          1.625
   16640538               Group 1: MTA                         GR2. 1YR/Other                        826100.97             2086.07                   480                           478                          7.625
   16631296               Group 1: MTA                            GR1. NOPP                          498808.47             1608.2                    360                           359                          7.875
   16630975               Group 1: MTA                          GR3. 3YR HARD                        418999.11             1350.89                   360                           359                          8.125
   16630977               Group 1: MTA                          GR3. 3YR HARD                        578964.99             1866.63                   360                           359                            8
   16633972               Group 1: MTA                          GR3. 3YR HARD                        459220.19             1163.14                   480                           479                          8.125
   16633976               Group 1: MTA                            GR1. NOPP                            352000              1065.95                   480                           480                          1.625
   16640541         Group 2: Secure Opt ARMs                      GR1. NOPP                          494833.99             2005.26                   360                           359                           7.5
   16640545               Group 1: MTA                          GR3. 3YR HARD                        447240.53             1132.8                    480                           479                          7.625
   16640399               Group 1: MTA                         GR2. 1YR/Other                        350840.67             1127.02                   360                           358                            8
   16640422               Group 1: MTA                          GR3. 3YR HARD                        440599.77             1415.21                   360                           358                          8.125
   16640588         Group 2: Secure Opt ARMs                GR4. 1YRHARD/1YRSOFT                       384960               1520                     360                           359                          7.375
   16640593               Group 1: MTA                          GR3. 3YR HARD                        324441.62             1042.12                   360                           358                          8.125
   16640598         Group 2: Secure Opt ARMs                      GR1. NOPP                            332830              1417.92                   360                           359                          7.75
   16640600         Group 2: Secure Opt ARMs                      GR1. NOPP                            644000              2616.26                   360                           360                           7.5
   16640602         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           312780              1332.5                    360                           359                          7.75
   16640608               Group 1: MTA                          GR3. 3YR HARD                        578417.78             1465.05                   480                           479                          7.75
   16634009               Group 1: MTA                          GR3. 3YR HARD                        222228.95             820.56                    360                           358                          7.875
   16634033               Group 1: MTA                         GR2. 1YR/Other                        263370.87             849.13                    360                           359                            8
   16634034               Group 1: MTA                          GR3. 3YR HARD                        195532.91             630.42                    360                           359                          7.875
   16633665               Group 1: MTA                          GR3. 3YR HARD                        640004.86             2055.92                   360                           358                            8
   16640612         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         403606.49             1677.51                   360                           359                          7.625
   16640622         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         431626.37             1883.66                   360                           359                          7.875
   16640623         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         553379.99             2070.01                   360                           359                          7.125
   16640459               Group 1: MTA                          GR3. 3YR HARD                        958372.58             2427.42                   480                           479                          8.125
   16640462               Group 1: MTA                         GR2. 1YR/Other                        607901.45              1953                     360                           358                          7.875
   16640630               Group 1: MTA                          GR3. 3YR HARD                        554888.53             1399.82                   480                           478                          7.625
   16643380               Group 1: MTA                            GR1. NOPP                          389469.64             1255.69                   360                           359                          7.875
   16643284               Group 1: MTA                          GR3. 3YR HARD                        303545.73               981                     360                           358                          8.125
   16643301               Group 1: MTA                          GR3. 3YR HARD                        333265.76             845.55                    480                           478                            8
   16643410               Group 1: MTA                          GR3. 3YR HARD                        343416.84             869.83                    480                           479                          7.75
   16634056               Group 1: MTA                            GR1. NOPP                          344417.56             1106.44                   360                           358                            8
   16634058               Group 1: MTA                          GR3. 3YR HARD                        359389.71             910.29                    480                           479                          7.25
   16633670               Group 1: MTA                         GR2. 1YR/Other                        552121.12             1780.08                   360                           359                            8
   16633672               Group 1: MTA                         GR2. 1YR/Other                        962533.97             2427.42                   480                           478                            8
   16633676               Group 1: MTA                          GR3. 3YR HARD                        208095.26             668.41                    360                           358                          8.125
   16634074         Group 2: Secure Opt ARMs                      GR1. NOPP                            840000              3150.01                   360                           360                          7.125
   16633685               Group 1: MTA                         GR2. 1YR/Other                        376473.45             1209.36                   360                           358                            8
   16634105               Group 1: MTA                            GR1. NOPP                          161326.05             408.62                    480                           479                            8
   16634117               Group 1: MTA                          GR3. 3YR HARD                          209600              529.99                    480                           480                          0.625
   16633699               Group 1: MTA                          GR3. 3YR HARD                        462894.26             1492.41                   360                           359                          8.125
   16633707         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     550860.11             2455.08                   360                           358                            8
   16638043               Group 1: MTA                            GR1. NOPP                          354403.41             1142.63                   360                           359                          7.75
   16638045               Group 1: MTA                          GR3. 3YR HARD                        446932.38             1440.95                   360                           359                          8.125
   16638059               Group 1: MTA                          GR3. 3YR HARD                        162923.33             412.67                    480                           479                          8.125
   16638061               Group 1: MTA                          GR3. 3YR HARD                        711053.96             2633.54                   360                           359                          7.875
   16637962               Group 1: MTA                         GR2. 1YR/Other                        1048220.01            2654.99                   480                           479                          7.75
   16638070               Group 1: MTA                          GR3. 3YR HARD                         648898.1             1643.57                   480                           479                          7.875
   16637969               Group 1: MTA                            GR1. NOPP                          320032.52             807.09                    480                           478                            8
   16612553               Group 1: MTA                         GR2. 1YR/Other                          186084              471.33                    480                           479                            8
   16612566         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           561400              2391.67                   360                           359                          7.75
   16612596               Group 1: MTA                          GR3. 3YR HARD                        371493.48             1126.52                   480                           479                          8.125
   16612428               Group 1: MTA                          GR3. 3YR HARD                        488164.51             1567.99                   360                           358                          8.125
   16615692               Group 1: MTA                          GR3. 3YR HARD                        496469.91             1595.33                   360                           358                          7.625
   16615779               Group 1: MTA                          GR3. 3YR HARD                        262142.58             794.92                    480                           479                            8
   16615800         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                       613530              2613.75                   360                           359                          7.75
   16615704               Group 1: MTA                          GR3. 3YR HARD                        368463.38             1183.63                   360                           358                            8
   16615824               Group 1: MTA                          GR3. 3YR HARD                        329330.26             1219.74                   360                           360                          1.625
   16615839               Group 1: MTA                            GR1. NOPP                          491165.94             1244.06                   480                           479                            7
   16615865               Group 1: MTA                          GR3. 3YR HARD                        363382.93              920.4                    480                           479                          8.125
   16615715               Group 1: MTA                          GR3. 3YR HARD                        360490.71             1157.9                    360                           358                          8.125
   16615866               Group 1: MTA                            GR1. NOPP                          287313.67             926.33                    360                           359                          7.75
   16615872               Group 1: MTA                          GR3. 3YR HARD                        366324.93             1181.07                   360                           359                          7.625
   16615723               Group 1: MTA                          GR3. 3YR HARD                         480604.4             1543.87                   360                           358                            8
   16615743               Group 1: MTA                          GR3. 3YR HARD                        373020.61             940.62                    480                           478                          8.125
   16612456               Group 1: MTA                          GR3. 3YR HARD                        263552.46             667.54                    480                           479                          7.875
   16612466               Group 1: MTA                            GR1. NOPP                          997885.89             3572.44                   360                           359                          1.375
   16612467               Group 1: MTA                            GR1. NOPP                          599981.16             1519.67                   480                           479                          7.375
   16612468               Group 1: MTA                          GR3. 3YR HARD                        213353.67             538.06                    480                           478                            8
   16612477               Group 1: MTA                          GR3. 3YR HARD                        203585.97             754.03                    360                           359                          7.625
   16612494               Group 1: MTA                          GR3. 3YR HARD                        476563.17             1531.01                   360                           358                            8
   16612507               Group 1: MTA                            GR1. NOPP                          314360.69             1164.31                   360                           359                          7.75
   16612520               Group 1: MTA                          GR3. 3YR HARD                         98233.18             248.82                    480                           479                          8.125
   16612521         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         320142.35             1796.32                   360                           359                          9.375
   16612408               Group 1: MTA                          GR3. 3YR HARD                        313858.23             1159.13                   360                           358                          7.625
   16612534         Group 2: Secure Opt ARMs                      GR1. NOPP                            247888              1110.34                   360                           360                            8
   16609444               Group 1: MTA                            GR1. NOPP                          244281.86             784.81                    360                           358                          7.875
   16609449               Group 1: MTA                          GR3. 3YR HARD                          345600              1111.59                   360                           360                          0.625
   16609470               Group 1: MTA                          GR3. 3YR HARD                        495324.65             1502.02                   480                           479                          8.125
   16611010               Group 1: MTA                          GR3. 3YR HARD                        455379.11             1380.89                   480                           479                          8.125
   16610927               Group 1: MTA                         GR2. 1YR/Other                        384267.13             1235.1                    360                           358                            8
   16611015               Group 1: MTA                            GR1. NOPP                          259305.33             657.43                    480                           479                            8
   16611020               Group 1: MTA                          GR3. 3YR HARD                        292101.73             885.77                    480                           479                          7.75
   16611040               Group 1: MTA                          GR3. 3YR HARD                        284910.65             926.33                    360                           359                          7.625
   16611042               Group 1: MTA                         GR2. 1YR/Other                        392134.11             993.22                    480                           479                            8
   16610943               Group 1: MTA                         GR2. 1YR/Other                        288362.64             926.32                    360                           358                            8
   16610960               Group 1: MTA                          GR3. 3YR HARD                        284387.11             913.46                    360                           358                          8.125
   16610964               Group 1: MTA                          GR3. 3YR HARD                         296009.9             746.43                    480                           478                          8.125
   16610967               Group 1: MTA                          GR3. 3YR HARD                        247426.97             623.92                    480                           478                          8.125
   16611122               Group 1: MTA                          GR3. 3YR HARD                        499152.38             1264.29                   480                           479                            8
   16611155         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                         392906.81             1388.08                   360                           359                          6.875
   16605448               Group 1: MTA                          GR3. 3YR HARD                        498808.47             1608.2                    360                           359                          8.125
   16609355               Group 1: MTA                          GR3. 3YR HARD                        337459.34             1083.93                   360                           358                          8.125
   16609362               Group 1: MTA                          GR3. 3YR HARD                        430970.51             1389.49                   360                           359                            8
   16605405               Group 1: MTA                          GR3. 3YR HARD                        406054.61             1312.29                   360                           358                            8
   16605557               Group 1: MTA                            GR1. NOPP                            700000              2500.71                   360                           360                          1.375
   16605563         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     212529.99             861.26                    360                           359                           7.5
   16605437               Group 1: MTA                          GR3. 3YR HARD                        500681.54             1608.2                    360                           358                          8.125
   16605385               Group 1: MTA                          GR3. 3YR HARD                        308387.82             990.65                    360                           359                            8
   16605394               Group 1: MTA                          GR3. 3YR HARD                        268710.74             679.68                    480                           478                          8.125
   16600560               Group 1: MTA                          GR3. 3YR HARD                        236272.64             759.07                    360                           358                          7.875
   16600564               Group 1: MTA                          GR3. 3YR HARD                        440599.77             1415.21                   360                           358                          8.125
   16600703         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     573429.99             3396.26                   360                           359                          9.75
   16601823               Group 1: MTA                            GR1. NOPP                           427877.9             1379.52                   360                           359                            8
   16601839               Group 1: MTA                          GR3. 3YR HARD                        447390.01             1356.66                   480                           479                          8.125
   16601691               Group 1: MTA                          GR3. 3YR HARD                        660831.05             2122.82                   360                           358                            8
   16601864               Group 1: MTA                          GR3. 3YR HARD                        380923.99             960.86                    480                           478                          7.75
   16603652               Group 1: MTA                          GR3. 3YR HARD                        223620.27              566.4                    480                           479                          8.125
   16603711               Group 1: MTA                          GR3. 3YR HARD                          335199              1080.71                   360                           359                            8
   16603593               Group 1: MTA                         GR2. 1YR/Other                        359991.87             1157.9                    360                           358                            8
   16603597               Group 1: MTA                         GR2. 1YR/Other                        465391.93             1714.74                   360                           357                          7.375
   16603725         Group 2: Secure Opt ARMs                GR5. 1YRHARD/2YRSOFT                     244609.99             1143.76                   360                           359                          8.25
   16603746               Group 1: MTA                         GR2. 1YR/Other                        491468.84             1239.44                   480                           478                            8
   16603600               Group 1: MTA                          GR3. 3YR HARD                        338448.12              858.7                    480                           478                          8.125
   16605381               Group 1: MTA                          GR3. 3YR HARD                        413130.33             1041.77                   480                           478                          8.125
   16596068               Group 1: MTA                          GR3. 3YR HARD                        1157425.68            3731.02                   360                           358                          7.75
   16597009         Group 2: Secure Opt ARMs                    GR3. 1YRHARD                           547365              2161.25                   360                           359                          7.375
   16596911               Group 1: MTA                         GR2. 1YR/Other                        517121.88             1309.79                   480                           479                            8
   16597099               Group 1: MTA                            GR1. NOPP                          319457.53             809.14                    480                           479                            8
   16599114               Group 1: MTA                          GR3. 3YR HARD                        213890.26             687.02                    360                           358                          8.125
   16599116               Group 1: MTA                          GR3. 3YR HARD                        397086.44             1001.31                   480                           478                          8.125
   16599133               Group 1: MTA                          GR3. 3YR HARD                        496595.99             1595.07                   360                           358                          8.125
   16599273               Group 1: MTA                          GR3. 3YR HARD                          152417              384.35                    480                           478                          8.125
   16600610               Group 1: MTA                            GR1. NOPP                          275342.27             887.73                    360                           359                          7.75
   16600548               Group 1: MTA                          GR3. 3YR HARD                        428405.49             1376.62                   360                           358                          7.625
   16600549               Group 1: MTA                         GR2. 1YR/Other                        999738.83             3213.18                   360                           358                          7.375
   16596002               Group 1: MTA                          GR3. 3YR HARD                          196000              724.46                    360                           360                          1.625
   16594490               Group 1: MTA                          GR3. 3YR HARD                        284779.15             718.12                    480                           478                          8.125


   LOAN_SEQ        TRUSTFEE     LPMI    MSERV      SERV_FEE            CURRENT_GROSS_COUPON                          CITY1                     STATE     ZIP_CODE           PROPTYPE
   16567158           0          0        0          0.375                     7.75                                  Carmel                     NY         10512          Single Family
   16606191           0          0        0          0.375                    7.875                                  Sonoma                     CA         95476          Single Family
   16609648           0          0        0          0.375                    8.125                                 Anaheim                     CA         92801          Single Family
   16606161           0          0        0          0.375                    8.375                                 Murrieta                    CA         92563          Single Family
   16606082           0          0        0          0.375                     7.5                                Apple Valley                  CA         92307          Single Family
   16606088           0          0        0          0.375                     8.5                                Chino Hills                   CA         91709          Single Family
   16606092           0          0        0          0.375                     8.25                                 Martinez                    CA         94553               PUD
   16606095           0          0        0          0.375                    8.625                              San Bernardino                 CA         92405           2-4 Family
   16606097           0          0        0          0.375                    8.375                                 Oakland                     CA         94621          Single Family
   16606151           0          0        0          0.375                    8.375                                  Sparks                     NV         89431          Single Family
   16606153           0          0        0          0.375                    8.625                                San Diego                    CA         92115           Condominium
   16605928           0          0        0          0.375                    7.875                                Washington                   UT         84780          Single Family
   16605938           0          0        0          0.375                    8.375                               QUEEN CREEK                   AZ         85242               PUD
   16605941           0          0        0          0.375                    7.875                                 Redding                     CA         96001          Single Family
   16605949           0          0        0          0.375                     7.25                                Santa Rosa                   CA         95401          Single Family
   16605957           0          0        0          0.375                     8.25                               Bakersfield                   CA         93307               PUD
   16605961           0          0        0          0.375                    8.625                                Hawthorne                    CA         90250          Single Family
   16605965           0          0        0          0.375                    8.375                                 Glendale                    AZ         85308               PUD
   16606045           0          0        0          0.375                     7.5                                 Beaverton                    OR         97005           Condominium
   16606056           0          0        0          0.375                    7.125                                 Salinas                     CA         93905          Single Family
   16606005           0          0        0          0.375                    8.625                              Virginia Beach                 VA         23454          Single Family
   16606015           0          0        0          0.375                    7.125                                Winchester                   CA         92596          Single Family
   16605721           0          0        0          0.375                    7.875                               Los Angeles                   CA         90068          Single Family
   16605748           0          0        0          0.375                    8.625                               Los Angeles                   CA         90016          Single Family
   16605754           0          0        0          0.375                     8.5                                 Henderson                    NV         89011          Single Family
   16604567           0          0        0          0.375                    8.625                                Hollister                    CA         95023          Single Family
   16605614           0          0        0          0.375                     8.25                                Fullerton                    CA         92833          Single Family
   16605626           0          0        0          0.375                    8.375                                Lyndhurst                    NJ         7071            2-4 Family
   16605638           0          0        0          0.375                    8.625                                North Port                   FL         34288          Single Family
   16605815           0          0        0          0.375                    8.375                                  Pomona                     CA         91766           Condominium
   16605822           0          0        0          0.375                    8.625                                 Compton                     CA         90221          Single Family
   16605677           0          0        0          0.375                     6.75                                CLYDE HILL                   WA         98004          Single Family
   16605679           0          0        0          0.375                    8.625                              Pembroke Pines                 FL         33029               PUD
   16605872           0          0        0          0.375                    8.625                                  Oakley                     CA         94561          Single Family
   16605895           0          0        0          0.375                    8.625                               Aliso Viejo                   CA         92656           Condominium
   16605904           0          0        0          0.375                    8.625                                  Delano                     CA         93215          Single Family
   16605911           0          0        0          0.375                    8.625                                Carmichael                   CA         95608          Single Family
   16605913           0          0        0          0.375                    8.625                               Los Angeles                   CA         90043          Single Family
   16604090           0          0        0          0.375                    8.375                              Boynton Beach                  FL         33436               PUD
   16604092           0          0        0          0.375                      8                                 Takoma Park                   MD         20912          Single Family
   16604097           0          0        0          0.375                    8.125                                Union City                   CA         94587          Single Family
   16604103           0          0        0          0.375                    8.625                                  Tampa                      FL         33610          Single Family
   16604135           0          0        0          0.375                    8.625                                Cloverdale                   CA         95425          Single Family
   16604168           0          0        0          0.375                    8.625                                Las Vegas                    NV         89141               PUD
   16604190           0          0        0          0.375                    8.375                                 Hayward                     CA         94544          Single Family
   16603955           0          0        0          0.375                    8.125                                 Avondale                    AZ         85323               PUD
   16603977           0          0        0          0.375                    8.375                              Silver Spring                  MD         20901               PUD
   16603991           0          0        0          0.375                    6.375                                 Antioch                     CA         94531          Single Family
   16604218           0          0        0          0.375                    8.625                             Deerfield Beach                 FL         33441          Single Family
   16604226           0          0        0          0.375                    8.625                                 Norwalk                     CA         90650          Single Family
   16604265           0          0        0          0.375                    8.125                               Chula Vista                   CA         91910           Condominium
   16604269           0          0        0          0.375                     8.5                                   Azusa                      CA         91702          Single Family
   16604279           0          0        0          0.375                     7.75                                Livermore                    CA         94550          Single Family
   16604293           0          0        0          0.375                    8.625                               Los Angeles                   CA         90016          Single Family
   16604061           0          0        0          0.375                    8.125                                  Carson                     CA         90745               PUD
   16604331           0          0        0          0.375                    8.125                                Inglewood                    CA         90302           Condominium
   16604333           0          0        0          0.375                    8.625                             Hacienda Heights                CA         91745          Single Family
   16604393           0          0        0          0.375                    7.875                                Vacaville                    CA         95687          Single Family
   16604399           0          0        0          0.375                    8.625                                Las Vegas                    NV         89108          Single Family
   16604404           0          0        0          0.375                    8.375                                Elk Grove                    CA         95624          Single Family
   16603866           0          0        0          0.375                     8.25                                 Lakewood                    WA         98498          Single Family
   16603881           0          0        0          0.375                    8.625                                 Fremont                     CA         94538          Single Family
   16602829           0          0        0          0.375                    8.625                                Ewa Beach                    HI         96706           Condominium
   16602920           0          0        0          0.375                    8.625                                 Van Nuys                    CA         91401          Single Family
   16602930           0          0        0          0.375                    8.625                                 Miramar                     FL         33029           Condominium
   16602668           0          0        0          0.375                    8.375                                 Fremont                     CA         94536          Single Family
   16602690           0          0        0          0.375                    8.625                                  Hemet                      CA         92544          Single Family
   16602997           0          0        0          0.375                    8.375                                Las Vegas                    NV         89122               PUD
   16603012           0          0        0          0.375                    8.625                              Panorama City                  CA         91402           Condominium
   16603017           0          0        0          0.375                    8.625                               Los Angeles                   CA         90044          Single Family
   16603051           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         90062          Single Family
   16602729           0          0        0          0.375                    8.375                                  Sylmar                     CA         91342          Single Family
   16603088           0          0        0          0.375                    8.375                                Hollister                    CA         95023          Single Family
   16603115           0          0        0          0.375                    8.625                               Chula Vista                   CA         91911           Condominium
   16603121           0          0        0          0.375                    8.375                                San Diego                    CA         92110          Single Family
   16603126           0          0        0          0.375                    8.375                              San Francisco                  CA         94112           2-4 Family
   16602602           0          0        0          0.375                    8.625                                  Chino                      CA         91710          Single Family
   16602580           0          0        0          0.375                     8.25                                Adamstown                    MD         21710               PUD
   16601350           0          0        0          0.375                     8.5                                San Jacinto                   CA         92582          Single Family
   16601373           0          0        0          0.375                    8.625                                  Tulare                     CA         93274          Single Family
   16601400           0          0        0          0.375                    8.625                                San Diego                    CA         92105            Townhouse
   16601409           0          0        0          0.375                    7.375                                 Richmond                    VA         23227          Single Family
   16601414           0          0        0          0.375                     7.75                                Riverside                    CA         92501           2-4 Family
   16601418           0          0        0          0.375                    7.875                                Germantown                   WI         53022          Single Family
   16601421           0          0        0          0.375                    8.625                               Lemon Grove                   CA         91945          Single Family
   16601423           0          0        0          0.375                    8.625                                Elk Grove                    CA         95758          Single Family
   16601429           0          0        0          0.375                      8                                  Long Beach                   CA         90810          Single Family
   16601140           0          0        0          0.375                    8.375                               CHINO HILLS                   CA         91709          Single Family
   16601141           0          0        0          0.375                    8.125                                Sausalito                    CA         94965          Single Family
   16601146           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16601167           0          0        0          0.375                    6.875                                 Chandler                    AZ         85225               PUD
   16601184           0          0        0          0.375                    8.375                               Ormond Beach                  FL         32174               PUD
   16601217           0          0        0          0.375                    8.125                                Santa Rosa                   CA         95404          Single Family
   16601219           0          0        0          0.375                    8.375                                 Arcadia                     CA         91006          Single Family
   16601222           0          0        0          0.375                    8.625                              Cathedral City                 CA         92234          Single Family
   16601224           0          0        0          0.375                    8.625                               Simi Valley                   CA         93063          Single Family
   16601279           0          0        0          0.375                    8.625                                  Gilroy                     CA         95020          Single Family
   16601294           0          0        0          0.375                     8.5                                   Rialto                     CA         92376          Single Family
   16600967           0          0        0          0.375                    8.625                                 San Jose                    CA         95123          Single Family
   16600977           0          0        0          0.375                    8.375                                Piscataway                   NJ         8854           Single Family
   16601029           0          0        0          0.375                    7.625                                 Antioch                     CA         94531          Single Family
   16601051           0          0        0          0.375                    8.625                                 Sunrise                     FL         33325           Condominium
   16600822           0          0        0          0.375                    8.375                                 FERNLEY                     NV         89408          Single Family
   16600044           0          0        0          0.375                    8.625                                  Linden                     CA         95236          Single Family
   16600053           0          0        0          0.375                     8.5                                   Madera                     CA         93637          Single Family
   16600057           0          0        0          0.375                     8.25                                Pittsburg                    CA         94565          Single Family
   16600905           0          0        0          0.375                    6.875                               South Jordan                  UT         84095          Single Family
   16599983           0          0        0          0.375                     8.5                                   Reseda                     CA         91335           Condominium
   16600015           0          0        0          0.375                    8.625                                 Hercules                    CA         94547          Single Family
   16600021           0          0        0          0.375                    8.375                                  Sylmar                     CA         91342           Condominium
   16600025           0          0        0          0.375                    8.375                                PATTERSON                    CA         95363          Single Family
   16600030           0          0        0          0.375                    8.625                                 Fontana                     CA         92335          Single Family
   16600033           0          0        0          0.375                      8                                  Long Beach                   CA         90810           2-4 Family
   16599954           0          0        0          0.375                    8.625                                 Margate                     FL         33063               PUD
   16599898           0          0        0          0.375                    8.625                                  Pomona                     CA         91766          Single Family
   16599920           0          0        0          0.375                    8.375                                  Carson                     CA         90810          Single Family
   16599543           0          0        0          0.375                    8.625                               Yorba Linda                   CA         92886          Single Family
   16599607           0          0        0          0.375                    8.375                                 Moorpark                    CA         93021               PUD
   16599608           0          0        0          0.375                    8.625                                CHANTILLY                    VA         20152               PUD
   16599619           0          0        0          0.375                    8.625                                 El Nido                     CA         95317          Single Family
   16599640           0          0        0          0.375                    7.875                                Lancaster                    CA         93534          Single Family
   16599664           0          0        0          0.375                    7.875                                Washington                   DC         20011          Single Family
   16599683           0          0        0          0.375                    8.625                                Boca Raton                   FL         33433           Condominium
   16599695           0          0        0          0.375                    8.375                                 Berkeley                    CA         94703          Single Family
   16599723           0          0        0          0.375                    8.125                                  Merced                     CA         95340          Single Family
   16599741           0          0        0          0.375                    6.875                                Vancouver                    WA         98686          Single Family
   16599788           0          0        0          0.375                     8.25                                 Edwards                     CO         81632           Condominium
   16597825           0          0        0          0.375                    8.625                                 Lathrop                     CA         95330          Single Family
   16596416           0          0        0          0.375                    8.625                                Fort Myers                   FL         33913               PUD
   16596430           0          0        0          0.375                    8.625                          Rancho Santa Margarita             CA         92688           Condominium
   16596455           0          0        0          0.375                    8.625                                Alexandria                   VA         22310            Townhouse
   16596481           0          0        0          0.375                     8.25                                La Quinta                    CA         92253          Single Family
   16596520           0          0        0          0.375                     8.25                              Spring Valley                  CA         91977          Single Family
   16596598           0          0        0          0.375                    8.625                                 Concord                     CA         94520           Condominium
   16596603           0          0        0          0.375                    8.375                                 Vallejo                     CA         94591          Single Family
   16596647           0          0        0          0.375                    8.625                                 Concord                     CA         94521          Single Family
   16596665           0          0        0          0.375                    8.625                                 Cypress                     CA         90630          Single Family
   16596704           0          0        0          0.375                    8.625                                Sacramento                   CA         95832          Single Family
   16596720           0          0        0          0.375                    8.625                                Cape Coral                   FL         33914          Single Family
   16596732           0          0        0          0.375                    7.125                                  Tracy                      CA         95376          Single Family
   16596763           0          0        0          0.375                    6.875                              Moreno Valley                  CA         92555          Single Family
   16596764           0          0        0          0.375                    8.375                                 Stockton                    CA         95206          Single Family
   16596797           0          0        0          0.375                    8.625                                  indio                      CA         92203               PUD
   16597141           0          0        0          0.375                    8.375                              Upper Marlboro                 MD         20772               PUD
   16597142           0          0        0          0.375                    8.375                                 La Plata                    MD         20646            Townhouse
   16597146           0          0        0          0.375                     8.25                                  Boyds                      MD         20841               PUD
   16597196           0          0        0          0.375                     8.5                                  Turlock                     CA         95380          Single Family
   16597257           0          0        0          0.375                    8.625                                 La Habra                    CA         90631          Single Family
   16597261           0          0        0          0.375                    8.625                               Jacksonville                  FL         32204          Single Family
   16597367           0          0        0          0.375                    8.625                                Kissimmee                    FL         34746               PUD
   16597390           0          0        0          0.375                    8.625                                 Sterling                    VA         20164            Townhouse
   16597403           0          0        0          0.375                    8.125                               Hyattsville                   MD         20782          Single Family
   16597412           0          0        0          0.375                    8.625                            Desert Hot Springs               CA         92240               PUD
   16597413           0          0        0          0.375                    8.625                                Boca Raton                   FL         33428               PUD
   16597434           0          0        0          0.375                    8.625                                Santa Rosa                   CA         95407          Single Family
   16597478           0          0        0          0.375                     8.25                                Hollister                    CA         95023          Single Family
   16597515           0          0        0          0.375                    8.375                                San Marcos                   CA         92069               PUD
   16596366           0          0        0          0.375                    8.625                                 Lynwood                     CA         90262           Condominium
   16597583           0          0        0          0.375                    8.625                                 Fontana                     CA         92336          Single Family
   16597651           0          0        0          0.375                    8.625                                 Compton                     CA         90221               PUD
   16597658           0          0        0          0.375                    8.625                             Hacienda Heights                CA         91745          Single Family
   16597663           0          0        0          0.375                    8.625                                Vero Beach                   FL         32963               PUD
   16597678           0          0        0          0.375                    8.125                                 Chandler                    AZ         85249               PUD
   16597698           0          0        0          0.375                    8.625                                  Newark                     CA         94560          Single Family
   16597713           0          0        0          0.375                     7.75                                  Higley                     AZ         85236           Condominium
   16596407           0          0        0          0.375                    8.375                                Palm Coast                   FL         32164          Single Family
   16597742           0          0        0          0.375                      8                                  Elk Grove                    CA         95758          Single Family
   16597803           0          0        0          0.375                    8.375                              Spring Valley                  CA         91977          Single Family
   16597819           0          0        0          0.375                    8.625                                Sacramento                   CA         95838          Single Family
   16595372           0          0        0          0.375                    8.375                                Scottsdale                   AZ         85251          Single Family
   16595384           0          0        0          0.375                    8.625                               Los Angeles                   CA         90008          Single Family
   16595395           0          0        0          0.375                    8.625                                 RICHMOND                    CA         94806          Single Family
   16595450           0          0        0          0.375                    8.125                                 San Jose                    CA         95136           Condominium
   16595453           0          0        0          0.375                    8.625                               LOS ANGELES                   CA         91331          Single Family
   16596102           0          0        0          0.375                    8.375                               Chula Vista                   CA         91910          Single Family
   16596175           0          0        0          0.375                    8.625                                Dorchester                   MA         2124           Single Family
   16596179           0          0        0          0.375                    8.625                                Claremont                    CA         91711           Condominium
   16595274           0          0        0          0.375                     8.5                                 San Diego                    CA         92102           2-4 Family
   16595275           0          0        0          0.375                    8.625                                 Stockton                    CA         95215          Single Family
   16595278           0          0        0          0.375                    8.375                                 Orlando                     FL         32832               PUD
   16594960           0          0        0          0.375                    8.375                                San Diego                    CA         92139          Single Family
   16594972           0          0        0          0.375                    7.875                           San Juan Capistrano               CA         92675               PUD
   16595023           0          0        0          0.375                    8.625                               Chula Vista                   CA         91911           Condominium
   16595048           0          0        0          0.375                    6.875                                Washington                   DC         20011            Townhouse
   16595071           0          0        0          0.375                     8.25                                San Marcos                   CA         92078               PUD
   16595088           0          0        0          0.375                    7.375                                 Whittier                    CA         90605          Single Family
   16594839           0          0        0          0.375                    8.375                                Beltsville                   MD         20705               PUD
   16594857           0          0        0          0.375                    8.625                                Voluntown                    CT         6384           Single Family
   16594862           0          0        0          0.375                     8.25                                Washington                   DC         20036           Condominium
   16591529           0          0        0          0.375                    8.625                                 Avondale                    AZ         85323               PUD
   16591384           0          0        0          0.375                    7.375                                San Diego                    CA         92104           Condominium
   16591535           0          0        0          0.375                     6.75                                 Orlando                     FL         32822               PUD
   16591542           0          0        0          0.375                    8.625                               Los Angeles                   CA         90003          Single Family
   16591547           0          0        0          0.375                    8.625                                Greenfield                   CA         93927          Single Family
   16591640           0          0        0          0.375                     8.25                                Sacramento                   CA         95828          Single Family
   16591436           0          0        0          0.375                    8.375                               Miami Shores                  FL         33138          Single Family
   16591452           0          0        0          0.375                    8.625                                 Whittier                    CA         90602          Single Family
   16591649           0          0        0          0.375                    8.625                                 San Jose                    CA         95127               PUD
   16591651           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565          Single Family
   16591654           0          0        0          0.375                     8.25                                 Calexico                    CA         92231          Single Family
   16591657           0          0        0          0.375                    8.625                                  Newark                     CA         94560          Single Family
   16591667           0          0        0          0.375                    7.875                                 Fremont                     CA         94538          Single Family
   16591691           0          0        0          0.375                    8.375                                 Stockton                    CA         95212          Single Family
   16591692           0          0        0          0.375                    8.625                                Sacramento                   CA         95822          Single Family
   16594668           0          0        0          0.375                     6.75                                 Phoenix                     AZ         85043          Single Family
   16594704           0          0        0          0.375                    8.125                                New Salem                    MA         1355           Single Family
   16594713           0          0        0          0.375                    8.077                                 Potomac                     MD         20854          Single Family
   16594717           0          0        0          0.375                    8.125                               Upper Darby                   PA         19082            Townhouse
   16591305           0          0        0          0.375                    8.375                             Bald Head Island                NC         28461          Single Family
   16671356           0          0        0          0.375                    7.375                               Saylorsburg                   PA         18353          Single Family
   16671498           0          0        0          0.375                      8                                  San Diego                    CA         92105           Condominium
   16671499           0          0        0          0.375                    7.375                                Las Vegas                    NV         89143               PUD
   16671506           0          0        0          0.375                    8.375                                Sunnyvale                    CA         94085          Single Family
   16671511           0          0        0          0.375                     7.25                                Seal Beach                   CA         90740           Condominium
   16671331           0          0        0          0.375                     8.5                              Rowland Heights                 CA         91748           Condominium
   16671333           0          0        0          0.375                    7.375                                 Turlock                     CA         95382          Single Family
   16671396           0          0        0          0.375                    7.625                               Garden Grove                  CA         92844          Single Family
   16671405           0          0        0          0.375                     7.5                                 Las Vegas                    NV         89139               PUD
   16671408           0          0        0          0.375                      1                                  ARLINGTON                    VA         22213           Condominium
   16671416           0          0        0          0.375                     7.25                                Henderson                    NV         89002          Single Family
   16671419           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85085               PUD
   16671423           0          0        0          0.375                    8.375                             chester springs                 PA         19425          Single Family
   16671427           0          0        0          0.375                     7.25                                  Hemet                      CA         92543          Single Family
   16671315           0          0        0          0.375                      1                                    Merced                     CA         95340          Single Family
   16671321           0          0        0          0.375                     8.25                              Moreno Valley                  CA         92555               PUD
   16671324           0          0        0          0.375                    8.375                                  TUSTIN                     CA         92780               PUD
   16671458           0          0        0          0.375                     8.5                                Phoenixville                  PA         19460          Single Family
   16671326           0          0        0          0.375                     8.5                                  Pacoima                     CA         91331          Single Family
   16397106           0          0        0          0.375                      8                                Newport Beach                  CA         92657               PUD
   16394001           0          0        0          0.375                    8.875                                 Valrico                     FL         33594               PUD
   16394010           0          0        0          0.375                     8.25                                  Miami                      FL         33138          Single Family
   16591187           0          0        0          0.375                    8.625                                 Mc lean                     VA         22101          Single Family
   16586081           0          0        0          0.375                    8.625                                San Diego                    CA         92115          Single Family
   16586099           0          0        0          0.375                    8.625                                Brentwood                    CA         94513          Single Family
   16586103           0          0        0          0.375                     7.5                                  Hayward                     CA         94544               PUD
   16586106           0          0        0          0.375                    8.375                               Chula Vista                   CA         91910          Single Family
   16591039           0          0        0          0.375                    8.125                                 CLINTON                     MD         20734          Single Family
   16586056           0          0        0          0.375                      7                                  ARLINGTON                    VA         22207          Single Family
   16585848           0          0        0          0.375                    8.625                               Chula Vista                   CA         91915           Condominium
   16585819           0          0        0          0.375                    8.125                                Scottsdale                   AZ         85251          Single Family
   16585690           0          0        0          0.375                     7.5                                  Temecula                    CA         92591          Single Family
   16585602           0          0        0          0.375                    8.125                                Fairfield                    CA         94534          Single Family
   16585630           0          0        0          0.375                     6.75                                Oceanside                    CA         92054               PUD
   16585528           0          0        0          0.375                      8                                  Riverside                    CA         92503               PUD
   16585563           0          0        0          0.375                    8.625                                 El Cajon                    CA         92019          Single Family
   16585566           0          0        0          0.375                    8.125                               Los Angeles                   CA         90044           2-4 Family
   16585412           0          0        0          0.375                    7.875                               NEWBURY PARK                  CA         91320           Condominium
   16585415           0          0        0          0.375                    8.375                             Huntington Park                 CA         90255           2-4 Family
   16575416           0          0        0          0.375                    8.625                                  Fresno                     CA         93720          Single Family
   16572165           0          0        0          0.375                    8.625                                 Antioch                     CA         94509          Single Family
   16572167           0          0        0          0.375                      7                             San Juan Capistrano               CA         92675               PUD
   16574921           0          0        0          0.375                    8.375                             West Palm Beach                 FL         33415           Condominium
   16574981           0          0        0          0.375                     8.25                                Wilmington                   CA         90744           2-4 Family
   16571813           0          0        0          0.375                    8.375                                Fairfield                    CA         94533          Single Family
   16571863           0          0        0          0.375                    8.625                                 Clinton                     MD         20735          Single Family
   16571875           0          0        0          0.375                    7.375                                 Van Nuys                    CA         91405           Condominium
   16571980           0          0        0          0.375                    8.125                                  Austin                     TX         78741           2-4 Family
   16570679           0          0        0          0.375                    8.125                               Casselberry                   FL         32707           Condominium
   16570713           0          0        0          0.375                    6.875                            Palm Beach Gardens               FL         33418               PUD
   16570806           0          0        0          0.375                    8.625                                 Richmond                    CA         94805          Single Family
   16570815           0          0        0          0.375                    8.375                               San Lorenzo                   CA         94580          Single Family
   16570823           0          0        0          0.375                    8.375                                 San Jose                    CA         95127          Single Family
   16570845           0          0        0          0.375                    8.625                                  Marina                     CA         93933          Single Family
   16571517           0          0        0          0.375                    8.625                                HONESDALE                    PA         18431          Single Family
   16571555           0          0        0          0.375                    8.625                                San Diego                    CA         92114          Single Family
   16569287           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89115          Single Family
   16569320           0          0        0          0.375                    8.625                               Palm Springs                  CA         92262          Single Family
   16569400           0          0        0          0.375                     8.25                                 Hercules                    CA         94547          Single Family
   16570583           0          0        0          0.375                     7.5                                 SACRAMENTO                   CA         95825          Single Family
   16567852           0          0        0          0.375                    8.375                                West Linn                    OR         97068          Single Family
   16568790           0          0        0          0.375                      8                                 Chino Hills                   CA         91709               PUD
   16568979           0          0        0          0.375                    8.625                                 Atwater                     CA         95301          Single Family
   16569061           0          0        0          0.375                    8.125                                Baltimore                    MD         21239          Single Family
   16569079           0          0        0          0.375                    7.875                                Washington                   DC         20205               PUD
   16567645           0          0        0          0.375                    8.375                               Laguna Beach                  CA         92651          Single Family
   16567462           0          0        0          0.375                    8.625                                 Orlando                     FL         32825               PUD
   16567406           0          0        0          0.375                      8                                  Fort Worth                   TX         76116           2-4 Family
   16590829           0          0        0          0.375                    8.125                                 Sarasota                    FL         34242               PUD
   16590850           0          0        0          0.375                    8.375                                Fort Myers                   FL         33913               PUD
   16590725           0          0        0          0.375                    8.375                                 Palmdale                    CA         93550          Single Family
   16590904           0          0        0          0.375                      1                                  Avon Park                    FL         33825          Single Family
   16590729           0          0        0          0.375                     8.5                                  San Jose                    CA         95116               PUD
   16590912           0          0        0          0.375                     8.5                                 WASHINGTON                   DC         20010            Townhouse
   16590756           0          0        0          0.375                    8.375                                  CLOVIS                     CA         93611          Single Family
   16593658           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89147           Condominium
   16594365           0          0        0          0.375                     8.5                               Staten Island                  NY         10305               PUD
   16593662           0          0        0          0.375                     8.5                                  Anaheim                     CA         92806          Single Family
   16593665           0          0        0          0.375                    8.375                                 San Jose                    CA         95127          Single Family
   16593700           0          0        0          0.375                    8.375                             South Lake Tahoe                CA         96150          Single Family
   16594479           0          0        0          0.375                     8.25                              Foothill Ranch                 CA         92610               PUD
   16568645           0          0        0          0.375                    7.625                                Santa Rosa                   CA         95403               PUD
   16568660           0          0        0          0.375                     7.25                                 Issaquah                    WA         98029               PUD
   16569960           0          0        0          0.375                      8                                Lawrenceville                  GA         30045               PUD
   16569736           0          0        0          0.375                    8.125                                Pensacola                    FL         32507          Single Family
   16569765           0          0        0          0.375                     8.5                                  Burbank                     CA         91504           Condominium
   16569769           0          0        0          0.375                     7.5                                 Daly City                    CA         94014            Townhouse
   16569771           0          0        0          0.375                      8                                 Midway City                   CA         92655          Single Family
   16571219           0          0        0          0.375                     8.5                                 Washougal                    WA         98671          Single Family
   16571422           0          0        0          0.375                    7.625                                 HARTFORD                    CT         6106           Single Family
   16571426           0          0        0          0.375                     7.75                                 Sunrise                     FL         33326           Condominium
   16571234           0          0        0          0.375                    8.375                                 SAN JOSE                    CA         95111          Single Family
   16571238           0          0        0          0.375                    8.375                                Henderson                    NV         89044               PUD
   16571246           0          0        0          0.375                    8.375                               Coopersburg                   PA         18036          Single Family
   16571257           0          0        0          0.375                    8.125                                 Modesto                     CA         95358          Single Family
   16574630           0          0        0          0.375                    8.375                                  Perris                     CA         92376          Single Family
   16574710           0          0        0          0.375                    8.125                                  Indio                      CA         92201          Single Family
   16574719           0          0        0          0.375                     8.5                                Jacksonville                  FL         32257               PUD
   16574771           0          0        0          0.375                     7.25                                 Brawley                     CA         92227          Single Family
   16574577           0          0        0          0.375                    8.375                                  salem                      OR         97303          Single Family
   16574808           0          0        0          0.375                    7.625                                SAN DIEGO                    CA         92127           Condominium
   16585267           0          0        0          0.375                    8.125                                Cape Coral                   FL         33914           Condominium
   16585374           0          0        0          0.375                    8.375                                Sacramento                   CA         95833               PUD
   16590789           0          0        0          0.375                    8.125                                DAVENPORT                    FL         33896               PUD
   16585170           0          0        0          0.375                     8.5                              Fort Lauderdale                 FL         33309          Single Family
   16585306           0          0        0          0.375                     6.75                                  Indio                      CA         92203               PUD
   16567213           0          0        0          0.375                    8.375                                  Ramsey                     NJ         7446            Condominium
   16567232           0          0        0          0.375                     8.5                                 ALEXANDRIA                   VA         22304          Single Family
   16568457           0          0        0          0.375                     8.5                                 Northridge                   CA         91325          Single Family
   16568588           0          0        0          0.375                    8.125                                Cave Creek                   AZ         85331               PUD
   16568467           0          0        0          0.375                     8.25                                Costa Mesa                   CA         92626               PUD
   16568597           0          0        0          0.375                    8.125                              Virginia Beach                 VA         23451           2-4 Family
   16568618           0          0        0          0.375                      8                                    Malden                     MA         2148            2-4 Family
   16562107           0          0        0          0.375                    7.625                             North Las Vegas                 NV         89030          Single Family
   16562282           0          0        0          0.375                    7.875                                  Chino                      CA         91710          Single Family
   16562139           0          0        0          0.375                     7.5                                   TUCSON                     AZ         85757          Single Family
   16564223           0          0        0          0.375                     7.5                                  San Jose                    CA         95111           Condominium
   16564277           0          0        0          0.375                    7.875                                  COTATI                     CA         94931               PUD
   16564147           0          0        0          0.375                     8.5                                   Oxnard                     CA         93033           Condominium
   16548880           0          0        0          0.375                     8.5                                  Whittier                    CA         90602          Single Family
   16548916           0          0        0          0.375                    9.375                                 MURRIETA                    CA         92563               PUD
   16551236           0          0        0          0.375                      1                                   Phoenix                     AZ         85040               PUD
   16551243           0          0        0          0.375                    8.375                                SAN DIEGO                    CA         92154          Single Family
   16545646           0          0        0          0.375                    8.375                                 Whittier                    CA         90604          Single Family
   16548378           0          0        0          0.375                      1                                  Riverside                    CA         92504          Single Family
   16564743           0          0        0          0.375                    8.375                                Frederick                    MD         21703               PUD
   16564769           0          0        0          0.375                    8.625                                 Stockton                    CA         95205          Single Family
   16564569           0          0        0          0.375                    8.125                                 Gilbert                     AZ         85234          Single Family
   16544993           0          0        0          0.375                    8.125                              Santa Clarita                  CA         91387               PUD
   16544945           0          0        0          0.375                    8.375                                La Puente                    CA         91744          Single Family
   16539875           0          0        0          0.375                    8.375                                 Beaumont                    CA         92223               PUD
   16543479           0          0        0          0.375                    8.125                                 Orlando                     FL         32819            Townhouse
   16467873           0          0        0          0.375                     8.5                                  Palmdale                    CA         93551          Single Family
   16467880           0          0        0          0.375                    7.875                                 Palmdale                    CA         93550          Single Family
   16539843           0          0        0          0.375                     8.5                                    Reno                      NV         89521          Single Family
   16422278           0          0        0          0.375                     8.5                                  MILPITAS                    CA         95035          Single Family
   16418792           0          0        0          0.375                     8.5                                 Santa Ana                    CA         92704          Single Family
   16419786           0          0        0          0.375                    8.375                              Fredericksburg                 VA         22407          Single Family
   16419849           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92530          Single Family
   16406700           0          0        0          0.375                     7.75                                 ONTARIO                     CA         91764          Single Family
   16564460           0          0        0          0.375                     8.5                                Bakersfield                   CA         93306          Single Family
   16406740           0          0        0          0.375                     2.25                               HILLSBOROUGH                  CA         94010          Single Family
   16562634           0          0        0          0.375                     8.25                                 Fontana                     CA         92335          Single Family
   16562931           0          0        0          0.375                    8.375                                 Deltona                     FL         32738          Single Family
   16401632           0          0        0          0.375                    8.375                              SAN BERNARDINO                 CA         92407          Single Family
   16403748           0          0        0          0.375                     8.5                                  ANTIOCH                     CA         94531          Single Family
   16552079           0          0        0          0.375                     7.5                                   Alamo                      CA         94507               PUD
   16552116           0          0        0          0.375                    8.625                                Quakertown                   PA         18951          Single Family
   16551817           0          0        0          0.375                     8.25                                 Manteca                     CA         95336          Single Family
   16551741           0          0        0          0.375                     7.25                                Oceanside                    CA         92056          Single Family
   16549876           0          0        0          0.375                     8.5                                 San Diego                    CA         92105          Single Family
   16400113           0          0        0          0.375                     8.5                                 SAN DIEGO                    CA         92126          Single Family
   16550100           0          0        0          0.375                    8.625                               Chula Vista                   CA         91913           Condominium
   16550124           0          0        0          0.375                    8.375                                 Milpitas                    CA         95035          Single Family
   16551524           0          0        0          0.375                     7.75                                Annandale                    VA         22003               PUD
   16396962           0          0        0          0.375                    9.125                                Kissimmee                    FL         34747               PUD
   16394339           0          0        0          0.375                     8.5                                GARDEN GOVE                   CA         92840          Single Family
   16394485           0          0        0          0.375                     8.5                                  Temecula                    CA         92591               PUD
   16776929           0          0        0          0.375                    7.625                              Brooklyn Park                  MN         55443          Single Family
   16778385           0          0        0          0.375                    7.875                                  Tracy                      CA         95376          Single Family
   16778393           0          0        0          0.375                     7.25                                 San Jose                    CA         95123          Single Family
   16776601           0          0        0          0.375                    7.875                                 Coolidge                    AZ         85228          Single Family
   16776602           0          0        0          0.375                    7.875                                 Coolidge                    AZ         85228          Single Family
   16776819           0          0        0          0.375                    8.375                                WOODBRIDGE                   VA         22191               PUD
   16776853           0          0        0          0.375                      8                                Havre De Grace                 MD         21078               PUD
   16775609           0          0        0          0.375                     7.5                                    Bear                      DE         19701          Single Family
   16776453           0          0        0          0.375                     7.25                                  Davie                      FL         33324          Single Family
   16776454           0          0        0          0.375                      8                                 Myrtle Beach                  SC         29579               PUD
   16776458           0          0        0          0.375                    7.625                                The Dalles                   OR         97058          Single Family
   16776459           0          0        0          0.375                    7.875                                 Gardena                     CA         90247           Condominium
   16776460           0          0        0          0.375                    7.625                                Tuscaloosa                   AL         35405          Single Family
   16776463           0          0        0          0.375                     7.5                               Goodlettsville                 TN         37072               PUD
   16776464           0          0        0          0.375                    7.375                                Mcdonough                    GA         30253               PUD
   16776466           0          0        0          0.375                    7.375                                  Renton                     WA         98059          Single Family
   16776467           0          0        0          0.375                     7.5                                 Ridgecrest                   CA         93555          Single Family
   16776468           0          0        0          0.375                    7.875                                 Waldorf                     MD         20603               PUD
   16776469           0          0        0          0.375                    7.375                               Chula Vista                   CA         91915           Condominium
   16776471           0          0        0          0.375                     7.75                                Las Vegas                    NV         89106          Single Family
   16776472           0          0        0          0.375                    8.125                                Glenn Dale                   MD         20769          Single Family
   16776473           0          0        0          0.375                    7.125                               Newport News                  VA         23608          Single Family
   16776474           0          0        0          0.375                    7.625                              Winter Garden                  FL         34787          Single Family
   16776477           0          0        0          0.375                     7.5                                Queen Creek                   AZ         85242          Single Family
   16776478           0          0        0          0.375                      8                                   Torrance                    CA         90502           Condominium
   16776479           0          0        0          0.375                    7.625                                 Syracuse                    UT         84075          Single Family
   16776480           0          0        0          0.375                     7.25                              Pembroke Pines                 FL         33025               PUD
   16776481           0          0        0          0.375                    7.875                                Bradenton                    FL         34203               PUD
   16776484           0          0        0          0.375                    7.625                               Jacksonville                  FL         32258               PUD
   16776486           0          0        0          0.375                      8                                  Marquette                    MI         49855          Single Family
   16776487           0          0        0          0.375                      7                                  Frederick                    MD         21702               PUD
   16776488           0          0        0          0.375                    7.875                                San Diego                    CA         92105          Single Family
   16776490           0          0        0          0.375                     7.75                                 Brandon                     FL         33510          Single Family
   16776492           0          0        0          0.375                    7.375                                 Pontiac                     MI         48342          Single Family
   16776493           0          0        0          0.375                    8.125                                Kissimmee                    FL         34744          Single Family
   16776495           0          0        0          0.375                    7.375                                 Pontiac                     MI         48341          Single Family
   16776496           0          0        0          0.375                     7.5                                  Phoenix                     AZ         85032               PUD
   16776498           0          0        0          0.375                     6.75                                  Tucker                     GA         30084          Single Family
   16776500           0          0        0          0.375                    6.875                                 Bessemer                    AL         35022          Single Family
   16776501           0          0        0          0.375                     7.75                                Las Vegas                    NV         89131               PUD
   16776503           0          0        0          0.375                    7.625                                Rockledge                    FL         32955          Single Family
   16776504           0          0        0          0.375                      7                                PRINCE GEORGES                 NV         89128               PUD
   16776507           0          0        0          0.375                     7.75                                Las Vegas                    NV         89148               PUD
   16776511           0          0        0          0.375                    7.625                                  White                      GA         30184          Single Family
   16776512           0          0        0          0.375                    8.125                                Carbondale                   CO         81623          Single Family
   16776513           0          0        0          0.375                    7.875                                 Eatonton                    GA         31024               PUD
   16776514           0          0        0          0.375                    7.125                                Riverdale                    GA         30274          Single Family
   16776516           0          0        0          0.375                     7.75                               Minneapolis                   MN         55411          Single Family
   16776517           0          0        0          0.375                    7.125                                 Cumming                     GA         30041               PUD
   16776520           0          0        0          0.375                     7.75                                 Anderson                    CA         96007          Single Family
   16776523           0          0        0          0.375                     7.5                                 FORT MYERS                   FL         33966          Single Family
   16776524           0          0        0          0.375                    8.125                                Escondido                    CA         92029          Single Family
   16776536           0          0        0          0.375                     7.75                                 Waldorf                     MD         20601               PUD
   16776540           0          0        0          0.375                    7.125                                Woodbridge                   VA         22191               PUD
   16776543           0          0        0          0.375                     7.25                               Hyattsville                   MD         20785           Condominium
   16776549           0          0        0          0.375                     7.5                                  Suwanee                     GA         30024               PUD
   16776551           0          0        0          0.375                    7.375                                 Van Nuys                    CA         91406          Single Family
   16776564           0          0        0          0.375                     7.25                                Englewood                    CO         80112           Condominium
   16776582           0          0        0          0.375                     7.25                                New Market                   AL         35761          Single Family
   16776583           0          0        0          0.375                    7.125                                Riverside                    CA         92506          Single Family
   16776584           0          0        0          0.375                    7.375                                 Clinton                     MD         20735          Single Family
   16776585           0          0        0          0.375                     7.5                                 Kissimmee                    FL         34744               PUD
   16776589           0          0        0          0.375                     7.75                                  Miami                      FL         33173          Single Family
   16775307           0          0        0          0.375                    7.375                                 Pontiac                     MI         48342          Single Family
   16775314           0          0        0          0.375                    7.375                                 Pontiac                     MI         48341          Single Family
   16775325           0          0        0          0.375                    7.375                                 Pontiac                     MI         48342          Single Family
   16775330           0          0        0          0.375                    7.375                                 Pontiac                     MI         48341          Single Family
   16775336           0          0        0          0.375                    7.375                                 Pontiac                     MI         48341          Single Family
   16775344           0          0        0          0.375                     7.25                                 Pontiac                     MI         48341          Single Family
   16775347           0          0        0          0.375                     7.75                                San Diego                    CA         92105          Single Family
   16775351           0          0        0          0.375                      8                                Richmond Hill                  GA         31324               PUD
   16775353           0          0        0          0.375                    7.125                                Aspen Hill                   MD         20906          Single Family
   16775393           0          0        0          0.375                      7                                 Springfield                   VA         22153               PUD
   16775533           0          0        0          0.375                     7.75                                 Houston                     TX         77007          Single Family
   16775569           0          0        0          0.375                      8                                   Clinton                     MD         20735               PUD
   16775596           0          0        0          0.375                     7.5                              North Las Vegas                 NV         89032          Single Family
   16774975           0          0        0          0.375                    7.625                               ROHNERT PARK                  CA         94928               PUD
   16768128           0          0        0          0.375                     7.75                                  AZUSA                      CA         91702          Single Family
   16768244           0          0        0          0.375                    7.375                                  MERCED                     CA         95340          Single Family
   16771034           0          0        0          0.375                     7.5                                SHERMAN OAKS                  CA         91403           Condominium
   16771113           0          0        0          0.375                    7.875                                LANCASTER                    CA         93535          Single Family
   16771122           0          0        0          0.375                    7.375                                SOUTHPORT                    CA         95691          Single Family
   16771133           0          0        0          0.375                    7.375                                  RESCUE                     CA         95672          Single Family
   16771735           0          0        0          0.375                    8.125                                  VISTA                      CA         92084           2-4 Family
   16771737           0          0        0          0.375                     7.25                                 ANTIOCH                     CA         94531          Single Family
   16767953           0          0        0          0.375                     7.5                                 S SAN FRAN                   CA         94080          Single Family
   16767971           0          0        0          0.375                    7.625                               SAN JACINTO                   CA         92582          Single Family
   16767977           0          0        0          0.375                     7.5                                N LAS VEGAS                   NV         89084          Single Family
   16767984           0          0        0          0.375                     8.25                                LAFAYETTE                    CA         94549          Single Family
   16768044           0          0        0          0.375                    8.125                                  TULARE                     CA         93274          Single Family
   16768101           0          0        0          0.375                     7.5                               CITRUS HEIGHTS                 CA         95621               PUD
   16768105           0          0        0          0.375                      2                                  Hollywood                    FL         33021           Condominium
   16768111           0          0        0          0.375                    6.875                                  DIXON                      CA         95620          Single Family
   16731684           0          0        0          0.375                     7.5                               CATHEDRAL CITY                 CA         92234          Single Family
   16731778           0          0        0          0.375                    7.875                              San Francisco                  CA         94112          Single Family
   16731787           0          0        0          0.375                     7.5                                  San Jose                    CA         95111               PUD
   16731790           0          0        0          0.375                     7.25                                 San Jose                    CA         95126           Condominium
   16731805           0          0        0          0.375                     7.75                                 San Jose                    CA         95116           Condominium
   16731816           0          0        0          0.375                     7.75                                Santa Cruz                   CA         95062          Single Family
   16731825           0          0        0          0.375                     7.5                                  Oakland                     CA         94602           Condominium
   16731849           0          0        0          0.375                    7.375                               BAKERSFIELD                   CA         93312          Single Family
   16731855           0          0        0          0.375                    8.375                                 MOORPARK                    CA         93021           Condominium
   16728509           0          0        0          0.375                    6.625                                Dos Palos                    CA         93620          Single Family
   16728597           0          0        0          0.375                      7                                   Kirkland                    WA         98033           Condominium
   16728716           0          0        0          0.375                    6.875                               Paso Robles                   CA         93446          Single Family
   16728902           0          0        0          0.375                    6.875                                CALABASAS                    CA         91302           Condominium
   16729355           0          0        0          0.375                     7.5                                   DESTIN                     FL         32541           Condominium
   16729358           0          0        0          0.375                     7.5                                   DESTIN                     FL         32541           Condominium
   16729510           0          0        0          0.375                    7.375                                 Bothell                     WA         98011          Single Family
   16729521           0          0        0          0.375                    8.375                              SAN FRANCISCO                  CA         94122          Single Family
   16729573           0          0        0          0.375                     8.35                             NORTH HIGHLANDS                 CA         95660          Single Family
   16729580           0          0        0          0.375                    6.875                                SAN DIEGO                    CA         92154          Single Family
   16731459           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89122               PUD
   16731508           0          0        0          0.375                     7.25                                HENDERSON                    NV         89044               PUD
   16731610           0          0        0          0.375                     7.75                                San Bruno                    CA         94066          Single Family
   16549458           0          0        0          0.375                    8.125                                  DORAL                      FL         33166           Condominium
   16382537           0          0        0          0.375                      8                                  South Gate                   CA         90280          Single Family
   16376843           0          0        0          0.375                     7.75                          Rancho Santa Margarita             CA         92688               PUD
   16377996           0          0        0          0.375                    8.375                                Winchester                   CA         92596               PUD
   16378004           0          0        0          0.375                    8.875                              Wesley Chapel                  FL         33544               PUD
   16367907           0          0        0          0.375                      1                                  Lancaster                    CA         93535          Single Family
   16723430           0          0        0          0.375                    7.875                                 Vallejo                     CA         94591          Single Family
   16723484           0          0        0          0.375                     7.25                                 ROCKLIN                     CA         95677          Single Family
   16723535           0          0        0          0.375                    8.375                                Woodbridge                   VA         22191               PUD
   16723685           0          0        0          0.375                     8.25                                 Oak Hill                    VA         20171           Condominium
   16723947           0          0        0          0.375                    7.375                                  Santee                     CA         92071          Single Family
   16728327           0          0        0          0.375                    8.375                                RIVERSIDE                    CA         92509          Single Family
   16728335           0          0        0          0.375                     7.75                               QUEEN CREEK                   AZ         85242               PUD
   16728345           0          0        0          0.375                    8.125                                RIVERSIDE                    CA         92507          Single Family
   16728350           0          0        0          0.375                     7.5                                  MENIFEE                     CA         92584          Single Family
   16723547           0          0        0          0.375                     8.25                                 Manassas                    VA         20110          Single Family
   16723558           0          0        0          0.375                    8.625                                 Campbell                    CA         95008           2-4 Family
   16723607           0          0        0          0.375                    8.375                                Woodbridge                   VA         22193          Single Family
   16728386           0          0        0          0.375                     7.25                               CORTE MADERA                  CA         94925               PUD
   16723252           0          0        0          0.375                    7.625                                  ORANGE                     CA         92865          Single Family
   16723285           0          0        0          0.375                    7.375                                  GILROY                     CA         95020          Single Family
   16723331           0          0        0          0.375                     8.25                                 ROCKLIN                     CA         95675          Single Family
   16721914           0          0        0          0.375                     7.75                                HENDERSON                    NV         89011           Condominium
   16721916           0          0        0          0.375                     6.5                                 LAS VEGAS                    NV         89106           Condominium
   16721920           0          0        0          0.375                     7.25                              TRABUCO CANYON                 CA         92679               PUD
   16721978           0          0        0          0.375                     7.5                                   Corona                     CA         92882          Single Family
   16721995           0          0        0          0.375                     7.5                                 Shoreline                    WA         98155           2-4 Family
   16722000           0          0        0          0.375                     7.5                                Santa Maria                   CA         93455          Single Family
   16721871           0          0        0          0.375                      8                                  LAS VEGAS                    NV         89128           Condominium
   16721877           0          0        0          0.375                    7.375                              Moreno Valley                  CA         92551          Single Family
   16721893           0          0        0          0.375                     7.5                                GARDNERVILLE                  NV         89410          Single Family
   16722011           0          0        0          0.375                     8.25                                  NOVATO                     CA         94947          Single Family
   16722036           0          0        0          0.375                      7                                    Chico                      CA         95926          Single Family
   16722059           0          0        0          0.375                    8.125                                  Tracy                      CA         95377          Single Family
   16722135           0          0        0          0.375                      8                                  SACRAMENTO                   CA         95832          Single Family
   16722250           0          0        0          0.375                    8.375                                Sacramento                   CA         95823           Condominium
   16723093           0          0        0          0.375                    7.625                                PITTSBURG                    CA         94565               PUD
   16723154           0          0        0          0.375                      7                                  LAS VEGAS                    NV         89138               PUD
   16723170           0          0        0          0.375                    7.125                                LAS VEGAS                    NV         89121          Single Family
   16723211           0          0        0          0.375                     8.25                             FOUNTAIN VALLEY                 CA         92708          Single Family
   16718922           0          0        0          0.375                    7.875                                   MESA                      AZ         85206               PUD
   16719045           0          0        0          0.375                     8.5                                  San Jose                    CA         95118          Single Family
   16721779           0          0        0          0.375                    8.375                                Las Vegas                    NV         89141               PUD
   16721788           0          0        0          0.375                    7.625                                Alexandria                   VA         22304               PUD
   16721831           0          0        0          0.375                     8.25                                ESCONDIDO                    CA         92027          Single Family
   16719175           0          0        0          0.375                     8.25                                 Sherman                     CT         6784           Single Family
   16721738           0          0        0          0.375                     8.25                             RANCHO CUCAMONGA                CA         91737          Single Family
   16718471           0          0        0          0.375                      7                                    Perris                     CA         92571          Single Family
   16718610           0          0        0          0.375                     7.75                               Chula Vista                   CA         91913               PUD
   16718350           0          0        0          0.375                     7.75                                 Fremont                     CA         94538          Single Family
   16718356           0          0        0          0.375                     7.5                                 Bay Point                    CA         94565          Single Family
   16718361           0          0        0          0.375                    7.875                                Sacramento                   CA         95826           2-4 Family
   16718362           0          0        0          0.375                     7.5                                  PARADISE                    CA         95969          Single Family
   16718370           0          0        0          0.375                     7.75                              Mountain View                  CA         94043               PUD
   16718384           0          0        0          0.375                    7.375                                 Hercules                    CA         94547           Condominium
   16718390           0          0        0          0.375                    7.875                                  VISTA                      CA         92081          Single Family
   16718777           0          0        0          0.375                    7.125                                 Tukwila                     WA         98168          Single Family
   16718818           0          0        0          0.375                    6.875                                 FONTANA                     CA         92335          Single Family
   16715027           0          0        0          0.375                    7.875                                 La Habra                    CA         90631          Single Family
   16715052           0          0        0          0.375                     7.5                                  Lathrop                     CA         95330          Single Family
   16715072           0          0        0          0.375                    8.625                                Bellflower                   CA         90706          Single Family
   16715198           0          0        0          0.375                     7.5                                 COSTA MESA                   CA         92627           2-4 Family
   16715201           0          0        0          0.375                    8.375                               Santa Maria                   CA         93455          Single Family
   16715254           0          0        0          0.375                      8                                   HAYWARD                     CA         94541           Condominium
   16715263           0          0        0          0.375                     7.75                                 Phoenix                     AZ         85032          Single Family
   16714863           0          0        0          0.375                    8.125                                 ANTIOCH                     CA         94509          Single Family
   16714873           0          0        0          0.375                    7.375                               ROHNERT PARK                  CA         94928          Single Family
   16714878           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89141               PUD
   16715273           0          0        0          0.375                     7.5                                  Salinas                     CA         93905          Single Family
   16715283           0          0        0          0.375                    8.375                               Casa Grande                   AZ         85222               PUD
   16715284           0          0        0          0.375                     7.75                                  Peoria                     AZ         85345          Single Family
   16715286           0          0        0          0.375                    7.375                                LAS VEGAS                    NV         89183               PUD
   16715290           0          0        0          0.375                    8.625                                 Ventura                     CA         93004          Single Family
   16715291           0          0        0          0.375                     8.25                                  Carson                     CA         90745          Single Family
   16715293           0          0        0          0.375                    7.875                                  Vista                      CA         92081           Condominium
   16715298           0          0        0          0.375                    7.625                                San Diego                    CA         92120          Single Family
   16715300           0          0        0          0.375                     7.75                               Paso Robles                   CA         93446          Single Family
   16715304           0          0        0          0.375                      8                                  Vacaville                    CA         95687          Single Family
   16715315           0          0        0          0.375                    8.625                                 Modesto                     CA         95354          Single Family
   16715333           0          0        0          0.375                    8.625                                San Marcos                   CA         92069          Single Family
   16715343           0          0        0          0.375                      8                                Santa Clarita                  CA         91390          Single Family
   16715349           0          0        0          0.375                    8.375                                Placentia                    CA         92870           Condominium
   16717142           0          0        0          0.375                    7.375                               N LAS VEGAS                   NV         89084               PUD
   16717148           0          0        0          0.375                     7.25                               COLLEGE PARK                  NV         89030               PUD
   16717154           0          0        0          0.375                    8.375                                Riverside                    CA         92505          Single Family
   16717163           0          0        0          0.375                    8.375                                 Sunrise                     FL         33322          Single Family
   16717174           0          0        0          0.375                    8.125                                RIVERSIDE                    CA         92509          Single Family
   16717181           0          0        0          0.375                    8.375                                 SALINAS                     CA         93906           Condominium
   16717256           0          0        0          0.375                    7.875                                HAVERHILL                    FL         33415           Condominium
   16717260           0          0        0          0.375                    6.875                                HENDERSON                    NV         89012               PUD
   16717263           0          0        0          0.375                    8.625                                Las Vegas                    NV         89156          Single Family
   16717284           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89139               PUD
   16717296           0          0        0          0.375                     7.75                                  COLTON                     CA         92324          Single Family
   16717306           0          0        0          0.375                      8                                    OAKLEY                     CA         94561          Single Family
   16717322           0          0        0          0.375                      8                                 Los Angeles                   CA         90024           Condominium
   16717338           0          0        0          0.375                    8.375                                 Puyallup                    WA         98375               PUD
   16717362           0          0        0          0.375                      8                                  Las Vegas                    NV         89148               PUD
   16717398           0          0        0          0.375                      8                                  SAN DIEGO                    CA         92154          Single Family
   16717417           0          0        0          0.375                    6.625                               YORBA LINDA                   CA         92886           Condominium
   16717418           0          0        0          0.375                    7.375                                 Ontario                     CA         91761          Single Family
   16717435           0          0        0          0.375                    7.375                                 FREMONT                     CA         94538          Single Family
   16714898           0          0        0          0.375                     8.25                                 LINCOLN                     CA         95648          Single Family
   16714903           0          0        0          0.375                    8.375                               Los Angeles                   CA         90043          Single Family
   16717460           0          0        0          0.375                    8.375                               Green Acres                   FL         33463               PUD
   16717536           0          0        0          0.375                    7.125                                 Rosemead                    CA         91770          Single Family
   16717549           0          0        0          0.375                     7.75                                 Milpitas                    CA         95035          Single Family
   16717599           0          0        0          0.375                    7.875                                 Murrieta                    CA         92563          Single Family
   16717603           0          0        0          0.375                    7.875                                Livermore                    CA         94550          Single Family
   16717612           0          0        0          0.375                      8                                   Whittier                    CA         90605          Single Family
   16717615           0          0        0          0.375                     7.25                                 Lakewood                    WA         98498          Single Family
   16717636           0          0        0          0.375                     7.25                                Fairfield                    CA         94534               PUD
   16717643           0          0        0          0.375                      7                                 Federal Way                   WA         98003          Single Family
   16717664           0          0        0          0.375                    6.875                                 El Cajon                    CA         92020           Condominium
   16714912           0          0        0          0.375                      8                                 Los Angeles                   CA         90059          Single Family
   16714935           0          0        0          0.375                     8.5                                Los Angeles                   CA         90064          Single Family
   16714941           0          0        0          0.375                    7.875                               PALM HARBOR                   FL         34683               PUD
   16714948           0          0        0          0.375                    8.125                                 ANAHEIM                     CA         92804          Single Family
   16714950           0          0        0          0.375                     7.25                             RANCHO CUCAMONGA                CA         91737          Single Family
   16717676           0          0        0          0.375                     7.25                                  Tacoma                     WA         98446          Single Family
   16717680           0          0        0          0.375                     6.5                              South Lake Tahoe                CA         96150          Single Family
   16717687           0          0        0          0.375                     7.75                                Vancouver                    WA         98686          Single Family
   16717694           0          0        0          0.375                    7.125                                Dos Palos                    CA         93620          Single Family
   16717700           0          0        0          0.375                     8.25                               Walnut Creek                  CA         94595          Single Family
   16717707           0          0        0          0.375                     7.5                                   Camas                      WA         98607               PUD
   16717715           0          0        0          0.375                      8                                 Chula Vista                   CA         91915           Condominium
   16717752           0          0        0          0.375                    8.375                                 CONYERS                     GA         30012           2-4 Family
   16717793           0          0        0          0.375                     7.25                                Alexandria                   VA         22309          Single Family
   16714972           0          0        0          0.375                    8.375                                  TUCSON                     AZ         85704          Single Family
   16714974           0          0        0          0.375                    8.375                                Beaverton                    OR         97005          Single Family
   16718130           0          0        0          0.375                     7.75                                 Palmdale                    CA         93552          Single Family
   16718138           0          0        0          0.375                    7.875                                 Carlton                     OR         97111          Single Family
   16718188           0          0        0          0.375                     8.25                              MOUNTAIN HOUSE                 CA         95391               PUD
   16718189           0          0        0          0.375                    7.625                               Chula Vista                   CA         91914               PUD
   16718194           0          0        0          0.375                     8.25                                  Oakley                     CA         94561          Single Family
   16718197           0          0        0          0.375                    8.375                             RANCHO CUCAMONGA                CA         91730          Single Family
   16718212           0          0        0          0.375                      7                                  LAS VEGAS                    NV         89148               PUD
   16718236           0          0        0          0.375                     7.5                                Plumas Lake                   CA         95961          Single Family
   16718247           0          0        0          0.375                     7.75                                HENDERSON                    NV         89015               PUD
   16718271           0          0        0          0.375                     7.75                             NORTH LAS VEGAS                 NV         89032               PUD
   16718286           0          0        0          0.375                    8.375                                HENDERSON                    NV         89015               PUD
   16718292           0          0        0          0.375                     7.25                                Vancouver                    WA         98662          Single Family
   16718310           0          0        0          0.375                    7.875                                  Tracy                      CA         95377          Single Family
   16718337           0          0        0          0.375                     8.25                                 Richmond                    CA         94805          Single Family
   16710832           0          0        0          0.375                    7.125                                FALLBROOK                    CA         92028               PUD
   16710867           0          0        0          0.375                      8                                  Kissimmee                    FL         34746               PUD
   16710880           0          0        0          0.375                    8.375                                WOONSOCKET                   RI         2895           Single Family
   16710887           0          0        0          0.375                    7.125                                 Orlando                     FL         32837           Condominium
   16710935           0          0        0          0.375                    8.625                                  POMONA                     CA         91767          Single Family
   16710941           0          0        0          0.375                     7.75                                LAS VEGAS                    NV         89130               PUD
   16710968           0          0        0          0.375                      8                                 CHULA VISTA                   CA         91911          Single Family
   16710984           0          0        0          0.375                    7.875                                HENDERSON                    NV         89044               PUD
   16711019           0          0        0          0.375                    7.625                              NORTH RICHMOND                 CA         94801          Single Family
   16711022           0          0        0          0.375                    6.625                                San Rafael                   CA         94901          Single Family
   16711027           0          0        0          0.375                     7.5                                  San Jose                    CA         95148          Single Family
   16711033           0          0        0          0.375                    6.625                                 LINDALE                     GA         30147          Single Family
   16711045           0          0        0          0.375                     6.5                                    Napa                      CA         94558          Single Family
   16711050           0          0        0          0.375                    7.125                                 SAN JOSE                    CA         95129           Condominium
   16711055           0          0        0          0.375                     7.25                                 ANAHEIM                     CA         92807          Single Family
   16711101           0          0        0          0.375                    6.625                                  SANTEE                     CA         92071          Single Family
   16711159           0          0        0          0.375                    8.375                                HENDERSON                    NV         89044               PUD
   16711169           0          0        0          0.375                     7.75                                  MIAMI                      FL         33193               PUD
   16711242           0          0        0          0.375                    7.125                                 ANAHEIM                     CA         92805          Single Family
   16711251           0          0        0          0.375                    8.125                                Las Vegas                    NV         89113               PUD
   16711253           0          0        0          0.375                      7                                   Palmdale                    CA         93550          Single Family
   16711300           0          0        0          0.375                      8                                  Fairfield                    CA         94533           2-4 Family
   16711301           0          0        0          0.375                     7.75                                  DOWNEY                     CA         90240          Single Family
   16711303           0          0        0          0.375                      8                                   San Jose                    CA         95127          Single Family
   16713516           0          0        0          0.375                      8                                San Bernardino                 CA         92400           Condominium
   16713628           0          0        0          0.375                    7.625                                  Tucson                     AZ         85719           2-4 Family
   16713637           0          0        0          0.375                      8                                  COSTA MESA                   CA         92627          Single Family
   16713645           0          0        0          0.375                    8.375                                La Puente                    CA         91744          Single Family
   16713654           0          0        0          0.375                    8.375                              WESLEY CHAPEL                  FL         33544               PUD
   16713670           0          0        0          0.375                    8.375                               Los Angeles                   CA         90065          Single Family
   16713683           0          0        0          0.375                      8                                    Carson                     CA         90745           Condominium
   16713689           0          0        0          0.375                      8                                    TRACY                      CA         95376          Single Family
   16713699           0          0        0          0.375                     7.75                              Pompano Beach                  FL         33064               PUD
   16713711           0          0        0          0.375                    8.125                                  Jamul                      CA         91935          Single Family
   16713722           0          0        0          0.375                     8.25                                 CHANDLER                    AZ         85249               PUD
   16713732           0          0        0          0.375                     7.5                                 Greenfield                   CA         93927          Single Family
   16713737           0          0        0          0.375                    7.625                               Walnut Creek                  CA         94597               PUD
   16713744           0          0        0          0.375                    7.625                                HENDERSON                    NV         89015               PUD
   16713745           0          0        0          0.375                    8.375                               Chula Vista                   CA         91914               PUD
   16713749           0          0        0          0.375                      7                                 GARDEN GROVE                  CA         92840          Single Family
   16713755           0          0        0          0.375                    8.625                               Apple Valley                  CA         92307          Single Family
   16713776           0          0        0          0.375                    8.375                                  Corona                     CA         92882          Single Family
   16713794           0          0        0          0.375                    7.875                               Chula Vista                   CA         91915               PUD
   16713820           0          0        0          0.375                    8.625                             Colorado Springs                CO         80906          Single Family
   16713960           0          0        0          0.375                    6.875                                Santa Rosa                   CA         95407               PUD
   16713965           0          0        0          0.375                     7.25                                 San Jose                    CA         95124          Single Family
   16713979           0          0        0          0.375                     7.75                                 Sarasota                    FL         34243               PUD
   16713986           0          0        0          0.375                     7.5                               DISCOVERY BAY                  CA         94514               PUD
   16713988           0          0        0          0.375                    8.375                                 Monrovia                    CA         91016               PUD
   16713992           0          0        0          0.375                     8.5                                   Carson                     CA         90745           Condominium
   16714000           0          0        0          0.375                    7.625                                 TURLOCK                     CA         95380          Single Family
   16714006           0          0        0          0.375                     7.5                                  MONROVIA                    CA         91016               PUD
   16714013           0          0        0          0.375                    7.375                                 MONROVIA                    CA         91016               PUD
   16714026           0          0        0          0.375                     7.5                                  GLENDALE                    AZ         85302               PUD
   16714029           0          0        0          0.375                    7.625                                 SUNLAND                     CA         91040          Single Family
   16714043           0          0        0          0.375                     7.25                                Santa Rosa                   CA         95404          Single Family
   16714054           0          0        0          0.375                    7.875                                 VELLEJO                     CA         94586          Single Family
   16714156           0          0        0          0.375                     6.75                                 Van Nuys                    CA         91406          Single Family
   16714205           0          0        0          0.375                     8.25                                 Minooka                     IL         60447               PUD
   16714685           0          0        0          0.375                     8.25                               Delray Beach                  FL         33446               PUD
   16714686           0          0        0          0.375                    8.625                                Boca Raton                   FL         33486            Townhouse
   16714687           0          0        0          0.375                    8.625                                Boca Raton                   FL         33486            Townhouse
   16714766           0          0        0          0.375                    7.375                              MISSION VIEJO                  CA         92691          Single Family
   16714781           0          0        0          0.375                    8.625                                Union City                   CA         94587          Single Family
   16714859           0          0        0          0.375                     7.5                                  SAN JOSE                    CA         95116           Condominium
   16359535           0          0        0          0.375                     8.75                                 Antelope                    CA         95843          Single Family
   16666695           0          0        0          0.375                    7.875                               North Easton                  MA         2356           Single Family
   16666697           0          0        0          0.375                    7.125                                Snoqualmie                   WA         98065               PUD
   16666700           0          0        0          0.375                     6.5                                 Bremerton                    WA         98312           2-4 Family
   16666704           0          0        0          0.375                     6.5                                 Bremerton                    WA         98312           2-4 Family
   16666724           0          0        0          0.375                     8.5                                  San Jose                    CA         95118          Single Family
   16666727           0          0        0          0.375                     7.75                                Long Beach                   CA         90815          Single Family
   16666730           0          0        0          0.375                      10                                   Chino                      CA         91708           Condominium
   16666734           0          0        0          0.375                     7.75                              Castro Valley                  CA         94552          Single Family
   16666538           0          0        0          0.375                    8.125                               Los Angeles                   CA         90044          Single Family
   16666741           0          0        0          0.375                    8.375                                 ROSEMEAD                    CA         91770          Single Family
   16670000           0          0        0          0.375                    7.375                                 SAN JOSE                    CA         95117          Single Family
   16670002           0          0        0          0.375                     8.5                                  Fontana                     CA         92336          Single Family
   16670003           0          0        0          0.375                    9.375                                 SAN JOSE                    CA         95116          Single Family
   16670005           0          0        0          0.375                    8.375                                  Duarte                     CA         91010          Single Family
   16670016           0          0        0          0.375                      8                                  Elizabeth                    NJ         7208           Single Family
   16669956           0          0        0          0.375                     7.5                                 LAS VEGAS                    NV         89143          Single Family
   16670028           0          0        0          0.375                     8.5                                LOS ANGELES                   CA         90604          Single Family
   16670030           0          0        0          0.375                    8.125                               LOS ANGELES                   CA         91042          Single Family
   16670034           0          0        0          0.375                     7.75                                   Mesa                      AZ         85206               PUD
   16670038           0          0        0          0.375                      1                                  Marshfield                   MA         2050           Single Family
   16670054           0          0        0          0.375                    7.125                                  Corona                     CA         92880          Single Family
   16670063           0          0        0          0.375                    7.375                                 Surprise                    AZ         85388               PUD
   16670064           0          0        0          0.375                     7.5                                Centreville                   VA         20120               PUD
   16669958           0          0        0          0.375                     7.75                                 ANTIOCH                     CA         94509          Single Family
   16670100           0          0        0          0.375                    8.125                                Frederick                    MD         21704               PUD
   16670111           0          0        0          0.375                      1                                Silver Spring                  MD         20904               PUD
   16670142           0          0        0          0.375                    9.375                                  Miami                      FL         33015           Condominium
   16670146           0          0        0          0.375                    8.375                             Colorado Springs                CO         80906          Single Family
   16670148           0          0        0          0.375                     7.5                                   Tacoma                     WA         98409          Single Family
   16670150           0          0        0          0.375                     7.75                             North Las Vegas                 NV         89030               PUD
   16670154           0          0        0          0.375                      1                                    Corona                     CA         92882          Single Family
   16670166           0          0        0          0.375                     7.25                                LA MIRADA                    CA         90638          Single Family
   16670172           0          0        0          0.375                    7.875                                  Corona                     CA         92879           Condominium
   16670177           0          0        0          0.375                    7.375                                Long Beach                   CA         90802           Condominium
   16670190           0          0        0          0.375                     8.25                                LONG BEACH                   CA         90805          Single Family
   16669976           0          0        0          0.375                     8.5                                 SACRAMENTO                   CA         95823          Single Family
   16670199           0          0        0          0.375                      8                                   Colonia                     NJ         7067           Single Family
   16670200           0          0        0          0.375                     7.75                               GARDEN GROVE                  CA         92841          Single Family
   16669978           0          0        0          0.375                    7.875                                Las Vegas                    NV         89107          Single Family
   16670220           0          0        0          0.375                    7.875                                Mira Loma                    CA         91752               PUD
   16669980           0          0        0          0.375                      1                                San Bernardino                 CA         92404          Single Family
   16671375           0          0        0          0.375                     7.75                                  Irvine                     CA         92620           Condominium
   16671378           0          0        0          0.375                     7.5                                Westminster                   CA         92683          Single Family
   16671382           0          0        0          0.375                     8.25                                 Oakland                     CA         94605          Single Family
   16671304           0          0        0          0.375                    8.375                               Bakersfield                   CA         93312          Single Family
   16546282           0          0        0          0.375                    8.625                                 Norwalk                     CA         90650          Single Family
   16546287           0          0        0          0.375                    8.375                                  Vista                      CA         92084          Single Family
   16546431           0          0        0          0.375                     7.75                                 Altadena                    CA         91001          Single Family
   16546438           0          0        0          0.375                    8.375                              Moreno Valley                  CA         92555               PUD
   16545423           0          0        0          0.375                     7.75                             West Des Moines                 IA         50265          Single Family
   16544273           0          0        0          0.375                    8.625                                San Diego                    CA         92114          Single Family
   16544312           0          0        0          0.375                    8.375                                 Yucaipa                     CA         92399          Single Family
   16545512           0          0        0          0.375                    8.625                                 San Jose                    CA         95111          Single Family
   16545052           0          0        0          0.375                    8.375                                Washington                   PA         15301          Single Family
   16546105           0          0        0          0.375                    8.625                                  Oxnard                     CA         93035               PUD
   16544090           0          0        0          0.375                    8.625                              San Bernardino                 CA         92404           Condominium
   16540859           0          0        0          0.375                    8.375                                Beltsville                   MD         20705          Single Family
   16468422           0          0        0          0.375                    8.375                                  Peoria                     AZ         85382               PUD
   16468429           0          0        0          0.375                     7.75                                Grapevine                    TX         76051          Single Family
   16423027           0          0        0          0.375                    8.625                                 San Jose                    CA         95122           2-4 Family
   16407054           0          0        0          0.375                    7.375                                 ORLANDO                     FL         32824          Single Family
   16405437           0          0        0          0.375                    8.625                                  Rialto                     CA         92376          Single Family
   16404585           0          0        0          0.375                    8.625                              East Palo Alto                 CA         94303          Single Family
   16342175           0          0        0          0.375                    8.375                                Las Vegas                    NV         89117          Single Family
   16240115           0          0        0          0.375                    8.625                                Escondido                    CA         92027          Single Family
   16659237           0          0        0          0.375                     8.5                                  Anaheim                     CA         92807          Single Family
   16659249           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89107          Single Family
   16659252           0          0        0          0.375                    8.375                                 PHOENIX                     AZ         85041               PUD
   16659257           0          0        0          0.375                    8.375                               San Clemente                  CA         92673               PUD
   16659259           0          0        0          0.375                    8.375                                 Murrieta                    CA         92563          Single Family
   16659291           0          0        0          0.375                    7.625                                 Portland                    OR         97220          Single Family
   16659296           0          0        0          0.375                    8.625                             Hawaiian Gardens                CA         90716           Condominium
   16659306           0          0        0          0.375                    8.625                                  Perris                     CA         92571          Single Family
   16659309           0          0        0          0.375                    8.375                                 Clermont                    FL         34711               PUD
   16659317           0          0        0          0.375                    8.625                                San Ramon                    CA         94583          Single Family
   16659361           0          0        0          0.375                    8.625                                Fairfield                    CA         94534          Single Family
   16659075           0          0        0          0.375                     7.75                             NORTH LAS VEGAS                 NV         89032               PUD
   16659090           0          0        0          0.375                     7.5                                  Phoenix                     AZ         85048               PUD
   16659111           0          0        0          0.375                     7.75                                Henderson                    NV         89011               PUD
   16659117           0          0        0          0.375                    7.875                                PLACENTIA                    CA         92870               PUD
   16659129           0          0        0          0.375                      8                                    Laurel                     MD         20707           Condominium
   16659151           0          0        0          0.375                    7.875                              OAK PARK AREA                  CA         91377               PUD
   16659224           0          0        0          0.375                     7.5                                 Littleton                    CO         80120           Condominium
   16659050           0          0        0          0.375                    8.625                                   Bell                      CA         90201           2-4 Family
   16658669           0          0        0          0.375                      8                                   WILDOMAR                    CA         92595               PUD
   16658683           0          0        0          0.375                     7.75                               Chula Vista                   CA         91911          Single Family
   16658687           0          0        0          0.375                     7.75                                 Anaheim                     CA         92804          Single Family
   16658704           0          0        0          0.375                     7.25                                Chesapeake                   VA         23322          Single Family
   16658811           0          0        0          0.375                    8.625                                  Vista                      CA         92084          Single Family
   16658831           0          0        0          0.375                    7.625                                   Lodi                      NJ         7644           Single Family
   16658841           0          0        0          0.375                    7.875                                San Bruno                    CA         94066          Single Family
   16658843           0          0        0          0.375                    7.375                                 GOODYEAR                    AZ         85338               PUD
   16658866           0          0        0          0.375                    8.125                                  NAPLES                     FL         34116           Condominium
   16658882           0          0        0          0.375                    8.125                                 VENTURA                     CA         93003          Single Family
   16658921           0          0        0          0.375                    7.875                                 San Jose                    CA         95124          Single Family
   16658923           0          0        0          0.375                      8                                  Key Largo                    FL         33037          Single Family
   16658924           0          0        0          0.375                      8                                   Orlando                     FL         32825               PUD
   16658928           0          0        0          0.375                    8.625                                 Portland                    OR         97214          Single Family
   16658931           0          0        0          0.375                     7.5                                 Buena Park                   CA         90620               PUD
   16658933           0          0        0          0.375                    8.625                                 Portland                    OR         97214          Single Family
   16658479           0          0        0          0.375                    7.125                                Las Vegas                    NV         89148          Single Family
   16658494           0          0        0          0.375                    8.375                                 Seaside                     CA         93955          Single Family
   16658511           0          0        0          0.375                    8.625                                 FALMOUTH                    VA         22405               PUD
   16658936           0          0        0          0.375                      7                                  San Diego                    CA         92114          Single Family
   16658941           0          0        0          0.375                     7.5                                  Alhambra                    CA         91803          Single Family
   16658956           0          0        0          0.375                    7.125                                Elk Grove                    CA         95758          Single Family
   16658968           0          0        0          0.375                    7.125                                SAN DIEGO                    CA         92129           Condominium
   16658969           0          0        0          0.375                    7.875                                ESCONDIDO                    CA         92027          Single Family
   16658972           0          0        0          0.375                     6.5                                  Glenwood                    MD         21738          Single Family
   16658973           0          0        0          0.375                     7.5                                    LODI                      CA         95242          Single Family
   16658982           0          0        0          0.375                    7.125                                 MARGATE                     FL         33063          Single Family
   16658532           0          0        0          0.375                     8.25                                 Glendora                    CA         91741           Condominium
   16658534           0          0        0          0.375                    8.375                                Worcester                    MA         1602           Single Family
   16658541           0          0        0          0.375                    8.375                              Virginia Beach                 VA         23453          Single Family
   16658550           0          0        0          0.375                     8.25                                  Pomona                     CA         91767          Single Family
   16658564           0          0        0          0.375                     7.75                              FREDERICKSBURG                 VA         22408          Single Family
   16658604           0          0        0          0.375                    7.875                               PICO RIVERA                   CA         90660          Single Family
   16658654           0          0        0          0.375                     7.25                                Roseville                    CA         95678          Single Family
   16656845           0          0        0          0.375                     8.5                                Bakersfield                   CA         93312          Single Family
   16656856           0          0        0          0.375                     7.75                               APPLE VALLEY                  CA         92308          Single Family
   16656863           0          0        0          0.375                    8.125                                PITTSBURG                    CA         94565          Single Family
   16656872           0          0        0          0.375                     7.25                                Whitehall                    PA         18052          Single Family
   16656875           0          0        0          0.375                    8.625                                Woodbridge                   VA         22193            Townhouse
   16656884           0          0        0          0.375                      8                                Pleasant View                  UT         84414          Single Family
   16656893           0          0        0          0.375                     7.75                                 Anaheim                     CA         92806          Single Family
   16656915           0          0        0          0.375                    8.125                                 WHITTIER                    CA         90605          Single Family
   16656923           0          0        0          0.375                     7.75                                 FLORENCE                    AZ         85232               PUD
   16656925           0          0        0          0.375                    8.625                                 Stockton                    CA         95209          Single Family
   16656931           0          0        0          0.375                    8.125                                 AVONDALE                    AZ         85323          Single Family
   16656939           0          0        0          0.375                    7.125                                 Lahaina                     HI         96761          Single Family
   16656944           0          0        0          0.375                     8.5                                 San Diego                    CA         92111          Single Family
   16656953           0          0        0          0.375                    8.625                                 Stockton                    CA         95219            Townhouse
   16656956           0          0        0          0.375                    8.125                                Long Beach                   CA         90810          Single Family
   16656961           0          0        0          0.375                    8.375                                 Milpitas                    CA         95035          Single Family
   16656965           0          0        0          0.375                     7.5                                FEDERAL WAY                   WA         98023          Single Family
   16656972           0          0        0          0.375                     7.75                                  DOWNEY                     CA         90240          Single Family
   16656978           0          0        0          0.375                    7.875                                 Concord                     CA         94520          Single Family
   16657017           0          0        0          0.375                     8.25                                Fairfield                    CA         94534               PUD
   16658353           0          0        0          0.375                    8.125                                Escondido                    CA         92025          Single Family
   16658356           0          0        0          0.375                    8.375                                 Lathrop                     CA         95330          Single Family
   16658357           0          0        0          0.375                    8.375                                 San Jose                    CA         95136           Condominium
   16658358           0          0        0          0.375                    8.375                                 San Jose                    CA         95122          Single Family
   16658461           0          0        0          0.375                     7.5                               DAVIDSONVILLE                  MD         21035          Single Family
   16658413           0          0        0          0.375                    7.875                              SILVER SPRING                  MD         20905          Single Family
   16656593           0          0        0          0.375                     7.5                                  SALINAS                     CA         93901          Single Family
   16656607           0          0        0          0.375                     7.5                               Arroyo Grande                  CA         93420               PUD
   16656612           0          0        0          0.375                    7.625                              Crawfordville                  FL         32327          Single Family
   16656619           0          0        0          0.375                     7.75                                 COMPTON                     CA         90221          Single Family
   16656626           0          0        0          0.375                    8.125                                 Rocklin                     CA         95677          Single Family
   16656654           0          0        0          0.375                    8.625                                Des Moines                   WA         98198          Single Family
   16656663           0          0        0          0.375                    8.625                               Garden Grove                  CA         92840          Single Family
   16656672           0          0        0          0.375                     7.75                             North Las Vegas                 NV         89081               PUD
   16656683           0          0        0          0.375                     8.5                                   Miami                      FL         33125          Single Family
   16656706           0          0        0          0.375                    7.625                                  Tustin                     CA         92780           Condominium
   16656715           0          0        0          0.375                    7.375                               Los Angeles                   CA         90059          Single Family
   16656716           0          0        0          0.375                    7.625                                  STUART                     FL         34997               PUD
   16656723           0          0        0          0.375                    7.125                                SNOQUALMIE                   WA         98065               PUD
   16656733           0          0        0          0.375                    8.125                                SAN DIEGO                    CA         92154          Single Family
   16656748           0          0        0          0.375                    7.875                                Escondido                    CA         92027          Single Family
   16656749           0          0        0          0.375                    7.375                                Daly City                    CA         94014          Single Family
   16656751           0          0        0          0.375                    7.625                              WOODLAND HILLS                 CA         91367          Single Family
   16656759           0          0        0          0.375                    8.625                               Los Angeles                   CA         90020           Condominium
   16656768           0          0        0          0.375                    8.625                                Crestview                    FL         32536          Single Family
   16656769           0          0        0          0.375                     7.5                                 Buena Park                   CA         90620          Single Family
   16656774           0          0        0          0.375                    8.625                            Fort Walton Beach                FL         32548          Single Family
   16656787           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         91401          Single Family
   16656799           0          0        0          0.375                     7.25                                 Pasadena                    CA         91104          Single Family
   16656802           0          0        0          0.375                     7.75                                La Puente                    CA         91744          Single Family
   16656806           0          0        0          0.375                    8.625                                  IRVINE                     CA         92620           Condominium
   16656813           0          0        0          0.375                     7.75                               Garden Grove                  CA         92840               PUD
   16656817           0          0        0          0.375                    6.875                                 Calexico                    CA         92231          Single Family
   16656829           0          0        0          0.375                    7.625                                  PEORIA                     AZ         85383               PUD
   16656837           0          0        0          0.375                    8.125                                Bellflower                   CA         90706          Single Family
   16656838           0          0        0          0.375                     6.5                                   PEORIA                     AZ         85383               PUD
   16656841           0          0        0          0.375                    8.625                                LAS VEGAS                    NV         89183               PUD
   16656552           0          0        0          0.375                      8                                 LOS ANGELES                   CA         90063          Single Family
   16656559           0          0        0          0.375                    8.125                                  Hemet                      CA         92545          Single Family
   16656561           0          0        0          0.375                    8.375                                Beltsville                   MD         20705               PUD
   16656571           0          0        0          0.375                    8.375                                 Chandler                    AZ         85249          Single Family
   16656577           0          0        0          0.375                    7.125                                Hollister                    CA         95023          Single Family
   16656584           0          0        0          0.375                    8.625                                San Pablo                    CA         94806          Single Family
   16656404           0          0        0          0.375                    8.625                                Alexandria                   VA         22306          Single Family
   16656414           0          0        0          0.375                    7.875                                San Diego                    CA         92114          Single Family
   16656435           0          0        0          0.375                     8.25                                SAN DIEGO                    CA         92126          Single Family
   16656448           0          0        0          0.375                    7.625                                 Richmond                    VA         23234          Single Family
   16656461           0          0        0          0.375                    8.125                                  Aurora                     CO         80015               PUD
   16656463           0          0        0          0.375                    8.375                               Laguna Hills                  CA         92653          Single Family
   16656472           0          0        0          0.375                     7.25                                 ANAHEIM                     CA         92801          Single Family
   16656477           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89110           Condominium
   16656501           0          0        0          0.375                     7.25                                 Spanaway                    WA         98387          Single Family
   16656503           0          0        0          0.375                    8.625                                 Stockton                    CA         95206          Single Family
   16656516           0          0        0          0.375                    6.875                             Litchfield Park                 AZ         85340          Single Family
   16656530           0          0        0          0.375                     6.75                                  JURUPA                     CA         92509          Single Family
   16656253           0          0        0          0.375                    8.375                                 GOODYEAR                    AZ         85338               PUD
   16656256           0          0        0          0.375                     8.25                                Lake Mary                    FL         32746          Single Family
   16656268           0          0        0          0.375                    8.625                                 ORLANDO                     FL         32835               PUD
   16656283           0          0        0          0.375                    8.625                               Los Angeles                   CA         90065           2-4 Family
   16656317           0          0        0          0.375                    8.375                                 ORLANDO                     FL         32810               PUD
   16656337           0          0        0          0.375                     8.25                                 Torrance                    CA         90502          Single Family
   16656338           0          0        0          0.375                    8.375                                 Piermont                    NY         10968           2-4 Family
   16656344           0          0        0          0.375                     7.75                                YUBA CITY                    CA         95993          Single Family
   16656375           0          0        0          0.375                    8.625                             Fort Lauderdale                 FL         33312               PUD
   16656380           0          0        0          0.375                    8.625                                Red Bluff                    CA         96080          Single Family
   16656384           0          0        0          0.375                    7.875                                Vancouver                    WA         98682          Single Family
   16651810           0          0        0          0.375                    8.375                                 Whittier                    CA         90604          Single Family
   16651821           0          0        0          0.375                     7.75                               Albuquerque                   NM         87114               PUD
   16651827           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89149               PUD
   16651829           0          0        0          0.375                    7.625                                 GILBERT                     AZ         85233           Condominium
   16651866           0          0        0          0.375                    8.125                                 TOLLESON                    AZ         85353          Single Family
   16651884           0          0        0          0.375                     7.75                                 CALEXICO                    CA         92231          Single Family
   16651888           0          0        0          0.375                     7.5                                  CHANDLER                    AZ         85226               PUD
   16651890           0          0        0          0.375                     7.75                           SAN JUAN CAPISTRANO               CA         92675          Single Family
   16654497           0          0        0          0.375                    7.125                               Jacksonville                  FL         32259               PUD
   16654504           0          0        0          0.375                    7.375                                  Lithia                     FL         33547               PUD
   16654515           0          0        0          0.375                    8.375                                 San Jose                    CA         95138          Single Family
   16654517           0          0        0          0.375                    8.625                             Lake Havasu City                AZ         86403          Single Family
   16654518           0          0        0          0.375                    8.375                                 Highland                    CA         92346          Single Family
   16651914           0          0        0          0.375                    7.625                              Mission Viejo                  CA         92691          Single Family
   16651944           0          0        0          0.375                    8.625                             PORT SAINT LUCIE                FL         34953          Single Family
   16651950           0          0        0          0.375                    8.625                                Las Vegas                    NV         89115               PUD
   16651951           0          0        0          0.375                    8.375                                Union City                   CA         94587               PUD
   16651955           0          0        0          0.375                    8.625                                  tracy                      CA         93576          Single Family
   16653708           0          0        0          0.375                      8                                Panorama City                  CA         91402           Condominium
   16653710           0          0        0          0.375                    8.625                                 San Jose                    CA         95148          Single Family
   16653711           0          0        0          0.375                    7.125                                Roseville                    CA         95661               PUD
   16653734           0          0        0          0.375                    8.375                            Cardiff By The Sea               CA         92007               PUD
   16653761           0          0        0          0.375                     7.5                                SOUTH OGDEN                   UT         84405               PUD
   16653772           0          0        0          0.375                    8.375                                  Miami                      FL         33186               PUD
   16653782           0          0        0          0.375                    7.625                                Fairfield                    CA         94533          Single Family
   16653789           0          0        0          0.375                    8.125                             Litchfield Park                 AZ         85340               PUD
   16653793           0          0        0          0.375                    7.375                                 Columbus                    IN         47203          Single Family
   16653800           0          0        0          0.375                     8.25                               Los Angeles                   CA         90041          Single Family
   16653816           0          0        0          0.375                    7.875                             District Heights                MD         20747          Single Family
   16654526           0          0        0          0.375                    8.625                                 Clayton                     CA         94517          Single Family
   16654555           0          0        0          0.375                     8.25                                 Vallejo                     CA         94591               PUD
   16653897           0          0        0          0.375                    7.625                                Brentwood                    CA         94513               PUD
   16653909           0          0        0          0.375                      7                                Coral Springs                  FL         33071          Single Family
   16653914           0          0        0          0.375                    8.125                                Winchester                   VA         22601          Single Family
   16653915           0          0        0          0.375                    8.375                                  Corona                     CA         92880               PUD
   16653923           0          0        0          0.375                     8.5                                Tallahassee                   FL         32312          Single Family
   16653953           0          0        0          0.375                    7.875                              GRANADA HILLS                  CA         91344          Single Family
   16653968           0          0        0          0.375                    7.875                             North Las Vegas                 NV         89032               PUD
   16653970           0          0        0          0.375                    8.625                                  Naples                     FL         34114               PUD
   16654021           0          0        0          0.375                     8.5                                  Hialeah                     FL         33016               PUD
   16654058           0          0        0          0.375                    8.625                                Buena Park                   CA         90620          Single Family
   16654065           0          0        0          0.375                    8.625                                 Williams                    CA         95987          Single Family
   16654092           0          0        0          0.375                      8                                  Fort Myers                   FL         33908               PUD
   16654100           0          0        0          0.375                    8.125                                 GARDENA                     CA         90249          Single Family
   16654117           0          0        0          0.375                    8.625                              Moreno Valley                  CA         92553          Single Family
   16654123           0          0        0          0.375                    7.375                                 PUYALLUP                    WA         98373          Single Family
   16654139           0          0        0          0.375                    8.625                                Union City                   CA         94587          Single Family
   16654155           0          0        0          0.375                    8.125                                 STOCKTON                    CA         95207          Single Family
   16654159           0          0        0          0.375                     8.5                                   Covina                     CA         91723          Single Family
   16654165           0          0        0          0.375                    7.875                                 Bellevue                    WA         98004          Single Family
   16654172           0          0        0          0.375                     7.5                            MOUNT OLIVE TOWNSHIP              NJ         7840           Single Family
   16654183           0          0        0          0.375                    8.375                               Suisun City                   CA         94585          Single Family
   16654197           0          0        0          0.375                      8                                    Nutley                     NJ         7110           Single Family
   16654219           0          0        0          0.375                    8.625                                Las Vegas                    NV         89106           2-4 Family
   16654226           0          0        0          0.375                    8.625                                 Lincoln                     CA         95648               PUD
   16654234           0          0        0          0.375                    7.625                                 Lynnwood                    WA         98036          Single Family
   16654240           0          0        0          0.375                    7.625                                  Peoria                     AZ         85345          Single Family
   16654290           0          0        0          0.375                    8.375                                Scottsdale                   AZ         85260               PUD
   16654294           0          0        0          0.375                      8                                   Sunland                     CA         91040          Single Family
   16654299           0          0        0          0.375                    8.125                                 PHOENIX                     AZ         85035          Single Family
   16654308           0          0        0          0.375                    8.125                              THOUSAND OAKS                  CA         91360          Single Family
   16654317           0          0        0          0.375                    8.625                                  Arvin                      CA         93203          Single Family
   16654335           0          0        0          0.375                    8.625                            Altamonte Springs                FL         32714          Single Family
   16654336           0          0        0          0.375                    7.125                              Newport Beach                  CA         92663          Single Family
   16654340           0          0        0          0.375                     7.75                                 Topanga                     CA         90290          Single Family
   16656004           0          0        0          0.375                     7.5                                 Roseville                    CA         95747               PUD
   16656017           0          0        0          0.375                    8.375                                 Gresham                     OR         97030            Townhouse
   16656048           0          0        0          0.375                    8.375                                Alexandria                   VA         22303          Single Family
   16656055           0          0        0          0.375                    7.625                                 Accokeek                    MD         20607               PUD
   16656062           0          0        0          0.375                    6.125                                Wenatchee                    WA         98801          Single Family
   16656093           0          0        0          0.375                    8.625                                San Diego                    CA         92113          Single Family
   16656100           0          0        0          0.375                    8.625                               Newport News                  VA         23601          Single Family
   16656107           0          0        0          0.375                    8.375                                 Tolleson                    AZ         85353               PUD
   16656134           0          0        0          0.375                    7.875                                Las Vegas                    NV         89179               PUD
   16654350           0          0        0          0.375                    8.625                              Laguna Niguel                  CA         92677           Condominium
   16654354           0          0        0          0.375                    8.625                               Lake Forest                   CA         92630           Condominium
   16656151           0          0        0          0.375                     8.5                                 PITTSBURG                    CA         94565          Single Family
   16656156           0          0        0          0.375                     7.5                                LOS ANGELES                   CA         90003           2-4 Family
   16656162           0          0        0          0.375                    7.875                                 Tamarac                     FL         33321            Townhouse
   16656167           0          0        0          0.375                    8.375                                 Miramar                     FL         33027               PUD
   16656180           0          0        0          0.375                      7                                 BAKERSFIELD                   CA         93308          Single Family
   16656194           0          0        0          0.375                    7.375                                Henderson                    NV         89052               PUD
   16656198           0          0        0          0.375                    8.375                                 Redlands                    CA         92373          Single Family
   16654408           0          0        0          0.375                    7.625                                LANCASTER                    CA         93536          Single Family
   16654416           0          0        0          0.375                    8.125                                 CERRITOS                    CA         90703          Single Family
   16654424           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92114          Single Family
   16654437           0          0        0          0.375                    6.875                                  Vista                      CA         92084          Single Family
   16654439           0          0        0          0.375                     6.5                                 Encinitas                    CA         92024           2-4 Family
   16654442           0          0        0          0.375                     6.25                                San Diego                    CA         92109           Condominium
   16654445           0          0        0          0.375                     6.5                                  Cardiff                     CA         92007          Single Family
   16654450           0          0        0          0.375                     7.5                                  Richmond                    CA         94801          Single Family
   16654469           0          0        0          0.375                    8.125                                Elk Grove                    CA         95758          Single Family
   16656205           0          0        0          0.375                      8                                   Hialeah                     FL         33012           Condominium
   16656206           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92532               PUD
   16656210           0          0        0          0.375                    8.125                                San Diego                    CA         92139          Single Family
   16656213           0          0        0          0.375                    8.375                              Port Charlotte                 FL         33981          Single Family
   16656215           0          0        0          0.375                    8.125                               INDIAN HEAD                   MD         20640          Single Family
   16656216           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         90043          Single Family
   16656229           0          0        0          0.375                    8.625                               Los Angeles                   CA         90001           2-4 Family
   16656231           0          0        0          0.375                     7.5                              RANCHO CUCAMONGA                CA         91701          Single Family
   16656236           0          0        0          0.375                     7.25                               Santa Maria                   CA         93458          Single Family
   16651781           0          0        0          0.375                    8.375                                Los Gatos                    CA         95032          Single Family
   16651788           0          0        0          0.375                     6.75                                Firebaugh                    CA         93622          Single Family
   16651797           0          0        0          0.375                    8.625                                 Cabazon                     CA         92230          Single Family
   16651648           0          0        0          0.375                    8.625                               LOS ANGELES                   CA         90003           2-4 Family
   16651656           0          0        0          0.375                     7.75                                 CONCORD                     CA         94518          Single Family
   16651662           0          0        0          0.375                    8.375                                  Kailua                     HI         96734          Single Family
   16651669           0          0        0          0.375                    7.875                               SUISUN CITY                   CA         94585          Single Family
   16651700           0          0        0          0.375                      7                                   Bellevue                    WA         98005               PUD
   16651705           0          0        0          0.375                    7.875                                 Phoenix                     AZ         85048               PUD
   16651719           0          0        0          0.375                    8.375                                  Arleta                     CA         91331           Condominium
   16651729           0          0        0          0.375                     8.25                               SIMI VALLEY                   CA         93065               PUD
   16651730           0          0        0          0.375                    8.625                                 Stockton                    CA         95205          Single Family
   16651732           0          0        0          0.375                    8.625                                  Corona                     CA         92879          Single Family
   16651733           0          0        0          0.375                    8.625                                Cottonwood                   AZ         86326          Single Family
   16651744           0          0        0          0.375                     7.75                                SACRAMENTO                   CA         95842               PUD
   16651746           0          0        0          0.375                    8.375                                Riverside                    CA         92504               PUD
   16651750           0          0        0          0.375                    8.625                                Alta Loma                    CA         91701          Single Family
   16650414           0          0        0          0.375                     8.5                                Zephyrhills                   FL         33540               PUD
   16651463           0          0        0          0.375                    8.375                                Manalapan                    NJ         7726             Townhouse
   16651468           0          0        0          0.375                    8.125                                Paramount                    CA         90723          Single Family
   16651504           0          0        0          0.375                     7.5                                  Dunellen                    NJ         8812           Single Family
   16650425           0          0        0          0.375                    7.625                                Vancouver                    WA         98682               PUD
   16650427           0          0        0          0.375                      8                                San Bernardino                 CA         92407          Single Family
   16650440           0          0        0          0.375                    8.625                                los angles                   CA         91344          Single Family
   16650452           0          0        0          0.375                    8.375                                 Lynwood                     CA         90262          Single Family
   16650461           0          0        0          0.375                    8.625                                Daly City                    CA         94015          Single Family
   16650482           0          0        0          0.375                      6                               Saint Augustine                 FL         32092          Single Family
   16650486           0          0        0          0.375                     7.75                                San Diego                    CA         92105          Single Family
   16650506           0          0        0          0.375                    8.375                                 STOCKTON                    CA         95205          Single Family
   16650508           0          0        0          0.375                    6.875                                  WAXHAW                     NC         28173               PUD
   16651507           0          0        0          0.375                    8.625                                 Oakland                     CA         94601           2-4 Family
   16651508           0          0        0          0.375                     7.75                                 GOODYEAR                    AZ         85338               PUD
   16651510           0          0        0          0.375                    8.625                              Trabuco Canyon                 CA         92679               PUD
   16651514           0          0        0          0.375                     7.5                                   Eugene                     OR         97402               PUD
   16651520           0          0        0          0.375                     7.75                                 ORLANDO                     FL         32808          Single Family
   16651545           0          0        0          0.375                    8.375                                Riverside                    CA         92508          Single Family
   16651554           0          0        0          0.375                     7.75                                ENTERPRISE                   UT         84725          Single Family
   16650509           0          0        0          0.375                      8                                   Murrieta                    CA         92563          Single Family
   16650518           0          0        0          0.375                    8.625                              Pembroke Pines                 FL         33332               PUD
   16650523           0          0        0          0.375                     7.5                                 Henderson                    NV         89002               PUD
   16650524           0          0        0          0.375                     8.25                                Riverside                    CA         92506          Single Family
   16650538           0          0        0          0.375                    6.875                                 Antioch                     CA         94509          Single Family
   16650583           0          0        0          0.375                    8.375                               GARDEN GROVE                  CA         92844           Condominium
   16650585           0          0        0          0.375                    8.125                                Sugarloaf                    CA         92386          Single Family
   16650589           0          0        0          0.375                    8.125                                 Oakdale                     CA         95361          Single Family
   16651558           0          0        0          0.375                     7.75                                  Sonoma                     CA         95476          Single Family
   16651561           0          0        0          0.375                      8                                 Brookeville                   MD         20833               PUD
   16651567           0          0        0          0.375                     7.75                                Buena Park                   CA         90620          Single Family
   16651569           0          0        0          0.375                    7.375                                San Pedro                    CA         90732           Condominium
   16651574           0          0        0          0.375                    8.625                                 San Jose                    CA         95111          Single Family
   16651580           0          0        0          0.375                     8.25                               Jacksonville                  FL         32244               PUD
   16651591           0          0        0          0.375                     8.25                               CHULA VISTA                   CA         91911          Single Family
   16650598           0          0        0          0.375                    8.375                                San Diego                    CA         92111          Single Family
   16650600           0          0        0          0.375                      8                                   Phoenix                     AZ         85035          Single Family
   16650603           0          0        0          0.375                     7.25                               CHULA VISTA                   CA         91911           2-4 Family
   16650623           0          0        0          0.375                    8.375                                  Oxnard                     CA         93033           Condominium
   16650628           0          0        0          0.375                    7.625                                 Temecula                    CA         92592               PUD
   16650663           0          0        0          0.375                     6.5                                Bakersfield                   CA         93313          Single Family
   16650674           0          0        0          0.375                    8.375                                 Fremont                     CA         94539          Single Family
   16650685           0          0        0          0.375                    7.875                                 San Jose                    CA         95118          Single Family
   16650686           0          0        0          0.375                    7.875                                 San Jose                    CA         95148          Single Family
   16651108           0          0        0          0.375                     7.75                               San Lorenzo                   CA         94580          Single Family
   16651111           0          0        0          0.375                    8.625                               Los Angeles                   CA         90016          Single Family
   16651118           0          0        0          0.375                    8.625                              San Bernardino                 CA         92407          Single Family
   16651119           0          0        0          0.375                      8                                   Rosamond                    CA         93560          Single Family
   16651136           0          0        0          0.375                      8                                     Mesa                      AZ         85212               PUD
   16651144           0          0        0          0.375                     8.25                              Upper Marlboro                 MD         20774          Single Family
   16651149           0          0        0          0.375                    7.625                               Baldwin Park                  CA         91706          Single Family
   16651161           0          0        0          0.375                    7.125                               Chula Vista                   CA         91915               PUD
   16651163           0          0        0          0.375                    8.375                                Rockville                    MD         20852           Condominium
   16651166           0          0        0          0.375                     7.75                                 FONTANA                     CA         92337          Single Family
   16651175           0          0        0          0.375                    7.625                                SAN DIEGO                    CA         92114          Single Family
   16651184           0          0        0          0.375                    8.625                                 San Jose                    CA         95136          Single Family
   16651193           0          0        0          0.375                     8.25                                 OAKLAND                     CA         94619          Single Family
   16651220           0          0        0          0.375                      8                                Miramar Beach                  FL         32550               PUD
   16651227           0          0        0          0.375                    8.625                                 Adelanto                    CA         92301          Single Family
   16651238           0          0        0          0.375                    6.875                                 TUJUNGA                     CA         91042          Single Family
   16651254           0          0        0          0.375                    8.375                               Bakersfield                   CA         93306          Single Family
   16651260           0          0        0          0.375                    8.375                                 Antioch                     CA         94509          Single Family
   16651272           0          0        0          0.375                      8                                  Baltimore                    MD         21212          Single Family
   16651273           0          0        0          0.375                    7.625                               PISMO BEACH                   CA         93449          Single Family
   16651277           0          0        0          0.375                    8.375                                 Stafford                    VA         22554               PUD
   16651291           0          0        0          0.375                    8.625                                 Moorpark                    CA         93021               PUD
   16651317           0          0        0          0.375                     8.25                               Bridgewater                   NJ         8807           Single Family
   16651319           0          0        0          0.375                    8.625                                San Diego                    CA         92108           Condominium
   16651337           0          0        0          0.375                      8                                   Palm Bay                    FL         32907          Single Family
   16651378           0          0        0          0.375                     8.25                                 Columbia                    MD         21044          Single Family
   16651392           0          0        0          0.375                    7.625                                 Avondale                    AZ         85323               PUD
   16651398           0          0        0          0.375                     8.25                                 Arcadia                     CA         91007           Condominium
   16651404           0          0        0          0.375                    8.625                                  Chico                      CA         95973          Single Family
   16651405           0          0        0          0.375                    8.625                               Garden Grove                  CA         92844          Single Family
   16651417           0          0        0          0.375                    8.375                               Los Angeles                   CA         90042           Condominium
   16651427           0          0        0          0.375                    8.125                                Northridge                   CA         91326               PUD
   16651432           0          0        0          0.375                    7.125                                 GILBERT                     AZ         85233               PUD
   16651455           0          0        0          0.375                    8.625                                 La Plata                    MD         20646               PUD
   16650032           0          0        0          0.375                     8.25                                  DELANO                     CA         93215          Single Family
   16648587           0          0        0          0.375                     8.25                        UNINCORPORATED AREA OF CO            CA         92880          Single Family
   16648596           0          0        0          0.375                     8.5                                Redwood City                  CA         94063          Single Family
   16648613           0          0        0          0.375                    8.375                                  Bowie                      MD         20720          Single Family
   16648625           0          0        0          0.375                    8.625                               E PALO ALTO                   CA         94303          Single Family
   16648632           0          0        0          0.375                     8.5                             Cranberry Township               PA         16066               PUD
   16648635           0          0        0          0.375                    8.375                                 Palm Bay                    FL         32907          Single Family
   16648639           0          0        0          0.375                    8.375                                  Merced                     CA         95348          Single Family
   16648664           0          0        0          0.375                    8.375                                 Temecula                    CA         92591               PUD
   16648677           0          0        0          0.375                    8.625                                Annandale                    VA         22003               PUD
   16648679           0          0        0          0.375                     7.25                                 Lathrop                     CA         95330          Single Family
   16648682           0          0        0          0.375                    6.875                                San Diego                    CA         92102          Single Family
   16648698           0          0        0          0.375                    8.375                                 Orlando                     FL         32803               PUD
   16648761           0          0        0          0.375                     7.75                                Fairfield                    CA         94534          Single Family
   16650095           0          0        0          0.375                    7.875                                Riverside                    CA         92504          Single Family
   16650118           0          0        0          0.375                    8.625                                  Miami                      FL         33143          Single Family
   16650120           0          0        0          0.375                    8.625                                 Gonzales                    CA         93926          Single Family
   16650123           0          0        0          0.375                    8.625                                Boca Raton                   FL         33428           Condominium
   16650128           0          0        0          0.375                    7.875                              IMPERIAL BEACH                 CA         91932          Single Family
   16650145           0          0        0          0.375                     8.25                                   RENO                      NV         89502          Single Family
   16650155           0          0        0          0.375                     7.25                                WARRENTON                    OR         97146          Single Family
   16648771           0          0        0          0.375                     8.25                                Sacramento                   CA         95828          Single Family
   16650172           0          0        0          0.375                     8.25                             Rancho Cucamonga                CA         91701               PUD
   16650175           0          0        0          0.375                    8.375                              Cathedral City                 CA         92234               PUD
   16650176           0          0        0          0.375                     8.25                                  CORONA                     CA         92882           Condominium
   16650198           0          0        0          0.375                    8.625                                Kissimmee                    FL         34746               PUD
   16648800           0          0        0          0.375                    8.125                                Paramount                    CA         90723          Single Family
   16648805           0          0        0          0.375                    8.625                                Hollywood                    FL         33020           2-4 Family
   16648810           0          0        0          0.375                    8.625                                  Merced                     CA         95348          Single Family
   16650216           0          0        0          0.375                    8.625                                  Yakima                     WA         98908          Single Family
   16650235           0          0        0          0.375                    8.625                                Alexandria                   VA         22304           Condominium
   16648871           0          0        0          0.375                     7.75                                Barnstable                   MA         2630           Single Family
   16648876           0          0        0          0.375                    8.375                                White City                   OR         97503          Single Family
   16648893           0          0        0          0.375                    7.875                              Trabuco Canyon                 CA         92679               PUD
   16648894           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92530          Single Family
   16648896           0          0        0          0.375                     7.75                              Lake Elsinore                  CA         92530          Single Family
   16648897           0          0        0          0.375                    8.125                                Santa Rosa                   CA         95403          Single Family
   16648900           0          0        0          0.375                    8.125                               Port Hueneme                  CA         93041          Single Family
   16648913           0          0        0          0.375                    7.875                                Sacramento                   CA         95822          Single Family
   16648918           0          0        0          0.375                     8.5                              Colorado Springs                CO         80922               PUD
   16648921           0          0        0          0.375                     8.25                                 Surprise                    AZ         85387               PUD
   16648952           0          0        0          0.375                    8.375                                Davenport                    FL         33837          Single Family
   16648958           0          0        0          0.375                    8.375                                 Orlando                     FL         32828               PUD
   16648959           0          0        0          0.375                    8.375                                 Sterling                    VA         20166               PUD
   16648964           0          0        0          0.375                     7.75                                CLEARFIELD                   UT         84015          Single Family
   16648968           0          0        0          0.375                    7.375                                 ATLANTA                     GA         30349               PUD
   16648981           0          0        0          0.375                     7.25                                 Surprise                    AZ         85379               PUD
   16649047           0          0        0          0.375                    8.375                                San Mateo                    CA         94403          Single Family
   16649094           0          0        0          0.375                    7.625                                LAS VEGAS                    NV         89139               PUD
   16649109           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85024               PUD
   16650282           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16650310           0          0        0          0.375                     7.5                                  Dumfries                    VA         22026               PUD
   16649149           0          0        0          0.375                     8.25                                 Menifee                     CA         92584          Single Family
   16650320           0          0        0          0.375                     7.75                                 Antioch                     CA         94509          Single Family
   16649161           0          0        0          0.375                    8.375                               Santa Clara                   CA         95051          Single Family
   16649183           0          0        0          0.375                     7.75                                 Milpitas                    CA         95035          Single Family
   16649186           0          0        0          0.375                     7.5                                Saint Louis                   MO         63129               PUD
   16649188           0          0        0          0.375                    7.875                                  Macomb                     MI         48044          Single Family
   16649197           0          0        0          0.375                    8.625                               Los Angeles                   CA         90016           Condominium
   16649207           0          0        0          0.375                    8.625                                 Vallejo                     CA         94591               PUD
   16649213           0          0        0          0.375                    8.625                                Las Vegas                    NV         89123          Single Family
   16649219           0          0        0          0.375                    8.375                               Jacksonville                  FL         32259               PUD
   16649223           0          0        0          0.375                    8.375                                Escondido                    CA         92027          Single Family
   16649227           0          0        0          0.375                    8.625                                Washington                   DC         20012          Single Family
   16649228           0          0        0          0.375                      7                                  Oceanside                    CA         92057          Single Family
   16649237           0          0        0          0.375                     8.25                                 CHICAGO                     IL         60619           Condominium
   16649897           0          0        0          0.375                    8.625                                 Lakewood                    WA         98499          Single Family
   16649911           0          0        0          0.375                      8                                  Hollister                    CA         95023          Single Family
   16649953           0          0        0          0.375                    7.375                                 El Cajon                    CA         92020           2-4 Family
   16646659           0          0        0          0.375                     8.25                                 San Jose                    CA         95125          Single Family
   16646664           0          0        0          0.375                    8.375                                 Lathrop                     CA         95330          Single Family
   16646673           0          0        0          0.375                      8                                   Salinas                     CA         93906          Single Family
   16646715           0          0        0          0.375                    8.375                               Canyon Lake                   CA         92587          Single Family
   16646716           0          0        0          0.375                    8.625                                  Chico                      CA         95928          Single Family
   16648324           0          0        0          0.375                    8.375                                Escondido                    CA         92025           Condominium
   16648425           0          0        0          0.375                    8.625                                San Diego                    CA         92139          Single Family
   16648461           0          0        0          0.375                    7.875                                 Maricopa                    AZ         85239               PUD
   16648462           0          0        0          0.375                    8.125                                Livermore                    CA         94551               PUD
   16648474           0          0        0          0.375                    8.625                                Pearl City                   HI         96782           Condominium
   16648481           0          0        0          0.375                    8.625                                Pearl City                   HI         96782           Condominium
   16648483           0          0        0          0.375                    8.625                                 Waianae                     HI         96792               PUD
   16648488           0          0        0          0.375                    8.375                               Bakersfield                   CA         93314          Single Family
   16648506           0          0        0          0.375                    7.625                                 Phoenix                     AZ         85023          Single Family
   16648329           0          0        0          0.375                    8.625                            Desert Hot Springs               CA         92240          Single Family
   16648520           0          0        0          0.375                    8.375                               APPLE VALLEY                  CA         92308          Single Family
   16648522           0          0        0          0.375                    8.375                                Santa Ana                    CA         92704          Single Family
   16648525           0          0        0          0.375                    8.375                                  Weston                     FL         33326               PUD
   16648535           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16648402           0          0        0          0.375                    7.375                             AMERICAN CANYON                 CA         94503          Single Family
   16648543           0          0        0          0.375                      8                                  LAS VEGAS                    NV         89122               PUD
   16648553           0          0        0          0.375                     7.75                              Garden Valley                  CA         95633          Single Family
   16648560           0          0        0          0.375                    8.375                                 Spanaway                    WA         98387               PUD
   16648574           0          0        0          0.375                     8.25                                 San Jose                    CA         95122          Single Family
   16646636           0          0        0          0.375                     6.5                               Wesley Chapel                  FL         33544               PUD
   16646620           0          0        0          0.375                    7.625                               HAPPY VALLEY                  OR         97086          Single Family
   16646378           0          0        0          0.375                    8.625                                 La Jolla                    CA         92037           Condominium
   16646394           0          0        0          0.375                      7                                   Chandler                    AZ         85249           Condominium
   16646404           0          0        0          0.375                     7.75                                 Chandler                    AZ         85249               PUD
   16646441           0          0        0          0.375                     8.25                               San Lorenzo                   CA         94580          Single Family
   16646458           0          0        0          0.375                    8.375                                Marysville                   WA         98270          Single Family
   16646472           0          0        0          0.375                    8.625                                 Norwalk                     CA         90650          Single Family
   16646513           0          0        0          0.375                     7.5                                 Pittsburg                    CA         94565          Single Family
   16646514           0          0        0          0.375                    8.375                                 Anaheim                     CA         92804          Single Family
   16646518           0          0        0          0.375                     7.75                                Long Beach                   CA         90801          Single Family
   16646533           0          0        0          0.375                    8.375                                HENDERSON                    NV         89044               PUD
   16646549           0          0        0          0.375                    8.625                                  Colton                     CA         92324           2-4 Family
   16646592           0          0        0          0.375                    8.375                               BAKERSFIELD                   CA         93312          Single Family
   16646606           0          0        0          0.375                    8.625                                Hawthorne                    CA         90250          Single Family
   16644159           0          0        0          0.375                     8.5                                SAINT CLOUD                   FL         34769               PUD
   16644163           0          0        0          0.375                    8.625                                San Pablo                    CA         94806          Single Family
   16644190           0          0        0          0.375                    8.625                              Santa Clarita                  CA         91390               PUD
   16644192           0          0        0          0.375                    8.375                                Las Vegas                    NV         89143               PUD
   16644194           0          0        0          0.375                    8.625                                Henderson                    NV         89074           Condominium
   16644195           0          0        0          0.375                    8.375                               Bakersfield                   CA         93307          Single Family
   16644197           0          0        0          0.375                    7.875                                  Newark                     CA         94560               PUD
   16644201           0          0        0          0.375                    8.375                                Las Vegas                    NV         89119          Single Family
   16644213           0          0        0          0.375                    8.125                                 Chandler                    AZ         85249          Single Family
   16644214           0          0        0          0.375                     8.5                                   Tracy                      CA         95376          Single Family
   16644231           0          0        0          0.375                    8.375                                Elk Grove                    CA         95758          Single Family
   16644234           0          0        0          0.375                     8.5                                 Fairfield                    CA         94533          Single Family
   16644257           0          0        0          0.375                    8.625                               Saint Helens                  OR         97051          Single Family
   16645941           0          0        0          0.375                      8                                     Lehi                      UT         84043               PUD
   16645947           0          0        0          0.375                    8.125                                 Redding                     CA         96002          Single Family
   16646004           0          0        0          0.375                      7                                    Cocoa                      FL         32927          Single Family
   16646302           0          0        0          0.375                     8.25                                Santa Ana                    CA         92707          Single Family
   16646328           0          0        0          0.375                    8.125                                 Antioch                     CA         94509          Single Family
   16646337           0          0        0          0.375                    8.625                               Victorville                   CA         92395          Single Family
   16646344           0          0        0          0.375                    7.875                                Sacramento                   CA         95828          Single Family
   16646345           0          0        0          0.375                     7.75                                  Vista                      CA         92081          Single Family
   16646363           0          0        0          0.375                     8.25                              Mission Hills                  CA         91345               PUD
   16646014           0          0        0          0.375                    8.625                                North Port                   FL         34286          Single Family
   16646021           0          0        0          0.375                    7.875                              Mercer Island                  WA         98040          Single Family
   16646049           0          0        0          0.375                     8.25                                 Phoenix                     AZ         85018          Single Family
   16646058           0          0        0          0.375                    8.375                                  Tacoma                     WA         98445               PUD
   16646060           0          0        0          0.375                     8.5                                Santa Paula                   CA         93060          Single Family
   16646068           0          0        0          0.375                     7.5                              Saint Augustine                 FL         32080          Single Family
   16646076           0          0        0          0.375                    8.625                                 Modesto                     CA         95356          Single Family
   16646078           0          0        0          0.375                      8                                  Opa Locka                    FL         33056          Single Family
   16646115           0          0        0          0.375                     7.5                                    Avon                      IN         46123          Single Family
   16646123           0          0        0          0.375                     7.75                                Warminster                   PA         18974          Single Family
   16646124           0          0        0          0.375                    7.875                               Clarksville                   TN         37043          Single Family
   16646136           0          0        0          0.375                      8                                   Fernley                     NV         89408          Single Family
   16646137           0          0        0          0.375                    7.875                               Grants Pass                   OR         97527          Single Family
   16646147           0          0        0          0.375                      8                                   Salinas                     CA         93905          Single Family
   16646149           0          0        0          0.375                    8.125                                 Phoenix                     AZ         85044               PUD
   16646159           0          0        0          0.375                    8.375                                 Antioch                     CA         94509          Single Family
   16646180           0          0        0          0.375                    8.625                                   Galt                      CA         95632          Single Family
   16646194           0          0        0          0.375                      7                                  SCOTTSDALE                   AZ         85250               PUD
   16646242           0          0        0          0.375                     8.5                                   Miami                      FL         33133           2-4 Family
   16646246           0          0        0          0.375                    8.625                                Placentia                    CA         92870               PUD
   16646254           0          0        0          0.375                    8.625                                  Indio                      CA         92201          Single Family
   16646258           0          0        0          0.375                    7.875                                 Avondale                    AZ         85323               PUD
   16646262           0          0        0          0.375                    8.625                                Littleton                    CO         80128          Single Family
   16643946           0          0        0          0.375                    8.375                             Shingle Springs                 CA         95682          Single Family
   16643952           0          0        0          0.375                     7.5                                Oregon City                   OR         97045               PUD
   16643953           0          0        0          0.375                    7.625                                Hawthorne                    NJ         7506            2-4 Family
   16644039           0          0        0          0.375                    8.375                                 Milpitas                    CA         95035           2-4 Family
   16644074           0          0        0          0.375                    8.375                               QUEEN CREEK                   AZ         85262          Single Family
   16644031           0          0        0          0.375                     8.5                                 Riverside                    CA         92509          Single Family
   16644099           0          0        0          0.375                    8.375                              San Bernardino                 CA         92407          Single Family
   16644106           0          0        0          0.375                     7.5                                  Lathrop                     CA         95330          Single Family
   16644110           0          0        0          0.375                      8                                   SEBRING                     FL         33875          Single Family
   16644146           0          0        0          0.375                      8                                   Hayward                     CA         94544          Single Family
   16643776           0          0        0          0.375                    8.125                                 Fremont                     CA         94539           Condominium
   16643779           0          0        0          0.375                    8.625                                Union City                   CA         94587          Single Family
   16643786           0          0        0          0.375                     7.5                                 Union City                   NJ         7087            Condominium
   16643796           0          0        0          0.375                    8.375                                 RICHMOND                    CA         94804          Single Family
   16643800           0          0        0          0.375                     7.75                                 Redmond                     WA         98052           Condominium
   16643806           0          0        0          0.375                    8.625                                Las Vegas                    NV         89110          Single Family
   16643822           0          0        0          0.375                    7.125                                 DEL MAR                     CA         92014               PUD
   16641268           0          0        0          0.375                    6.875                                SCOTTSDALE                   AZ         85257          Single Family
   16641274           0          0        0          0.375                    7.375                              Lake Elsinore                  CA         92530          Single Family
   16641293           0          0        0          0.375                    7.875                                Elk Grove                    CA         95757          Single Family
   16641317           0          0        0          0.375                    8.125                              San Francisco                  CA         94110          Single Family
   16641389           0          0        0          0.375                    7.625                              Mission Viejo                  CA         92691          Single Family
   16643849           0          0        0          0.375                    8.375                                  Ramona                     CA         92065               PUD
   16643867           0          0        0          0.375                    8.125                                 Margate                     FL         33063          Single Family
   16641403           0          0        0          0.375                     8.5                                  San Jose                    CA         95121          Single Family
   16641407           0          0        0          0.375                     8.25                                Henderson                    NV         89044               PUD
   16641412           0          0        0          0.375                    8.625                                 San Jose                    CA         95111          Single Family
   16641420           0          0        0          0.375                    7.875                                 Torrance                    CA         90503          Single Family
   16643529           0          0        0          0.375                     7.75                                Washington                   DC         20001            Townhouse
   16643883           0          0        0          0.375                     7.5                                 Edgewater                    FL         32141          Single Family
   16643913           0          0        0          0.375                    8.375                            Greenwood Village                CO         80111          Single Family
   16643586           0          0        0          0.375                    8.625                                 Lathrop                     CA         95330          Single Family
   16643590           0          0        0          0.375                    8.375                                Patterson                    CA         95363               PUD
   16643613           0          0        0          0.375                    8.375                                Las Vegas                    NV         89123               PUD
   16643639           0          0        0          0.375                     8.5                                Los Angeles                   CA         90044          Single Family
   16643642           0          0        0          0.375                    7.875                                 San Jose                    CA         95133           Condominium
   16643646           0          0        0          0.375                    7.875                                  Madera                     CA         93637          Single Family
   16643659           0          0        0          0.375                    7.625                                 SUN CITY                    AZ         85374               PUD
   16643686           0          0        0          0.375                    8.625                              Crescent City                  CA         95531          Single Family
   16643688           0          0        0          0.375                    8.625                                 Gardena                     CA         90247          Single Family
   16643692           0          0        0          0.375                    8.625                                Fair Oaks                    CA         95628          Single Family
   16643701           0          0        0          0.375                     7.25                              Pembroke Pines                 FL         33026            Townhouse
   16643703           0          0        0          0.375                    8.625                                 Danville                    CA         94526          Single Family
   16643704           0          0        0          0.375                     8.5                                  Aventura                    FL         33180           Condominium
   16643715           0          0        0          0.375                    8.625                               Los Angeles                   CA         90044           2-4 Family
   16643726           0          0        0          0.375                     8.5                                 PLANTATION                   FL         33317          Single Family
   16643733           0          0        0          0.375                    8.625                             Fort Lauderdale                 FL         33311          Single Family
   16643739           0          0        0          0.375                    8.625                                Long Beach                   CA         90804          Single Family
   16643741           0          0        0          0.375                    8.625                                Long Beach                   CA         90806          Single Family
   16643745           0          0        0          0.375                    7.375                               Orange Park                   FL         32073               PUD
   16643760           0          0        0          0.375                    7.625                               Springfield                   VA         22151          Single Family
   16643762           0          0        0          0.375                    7.375                                 Phoenix                     AZ         85086          Single Family
   16638914           0          0        0          0.375                    8.375                              MISSION HILLS                  CA         91345           Condominium
   16638917           0          0        0          0.375                    7.625                                 Norwalk                     CA         90650          Single Family
   16638920           0          0        0          0.375                    8.625                               Laguna Hills                  CA         92653           Condominium
   16638924           0          0        0          0.375                    8.625                                 Ventura                     CA         93003          Single Family
   16641075           0          0        0          0.375                    8.625                                Santa Ana                    CA         92706          Single Family
   16641107           0          0        0          0.375                    8.625                                 Lincoln                     CA         95648          Single Family
   16638972           0          0        0          0.375                      8                                 Santa Maria                   CA         93455          Single Family
   16638973           0          0        0          0.375                    8.375                                  Tracy                      CA         95377          Single Family
   16638976           0          0        0          0.375                    8.375                                 San Jose                    CA         95122          Single Family
   16638988           0          0        0          0.375                      8                                Granada Hills                  CA         91344          Single Family
   16640670           0          0        0          0.375                    6.125                            Panama City Beach                FL         32413               PUD
   16640695           0          0        0          0.375                    8.375                                North Bend                   WA         98045          Single Family
   16640697           0          0        0          0.375                    8.625                             North Las Vegas                 NV         89084               PUD
   16640700           0          0        0          0.375                      8                                 Los Angeles                   CA         90044          Single Family
   16641154           0          0        0          0.375                    8.375                                 Anaheim                     CA         92805           Condominium
   16641157           0          0        0          0.375                    7.875                                  Downey                     CA         90242          Single Family
   16641158           0          0        0          0.375                    8.625                                 Oakland                     CA         94602           2-4 Family
   16640759           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565               PUD
   16640779           0          0        0          0.375                    8.625                                Las Vegas                    NV         89135               PUD
   16640792           0          0        0          0.375                     7.75                                 Bellevue                    WA         98008          Single Family
   16640794           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89139               PUD
   16640803           0          0        0          0.375                    8.625                             Hallandale Beach                FL         33009           2-4 Family
   16640830           0          0        0          0.375                    7.125                               GARDEN GROVE                  CA         92841          Single Family
   16640834           0          0        0          0.375                    7.875                                 MILPITAS                    CA         95035          Single Family
   16640842           0          0        0          0.375                    8.125                             Farmington Hills                MI         48335          Single Family
   16640843           0          0        0          0.375                    8.125                             Fort Washington                 MD         20744          Single Family
   16640887           0          0        0          0.375                     7.5                                 LA PUENTE                    CA         91744          Single Family
   16640888           0          0        0          0.375                    8.375                                  Venice                     FL         34285          Single Family
   16641175           0          0        0          0.375                    8.125                                 Fremont                     CA         94536           Condominium
   16641194           0          0        0          0.375                    8.625                               Delray Beach                  FL         33444          Single Family
   16640898           0          0        0          0.375                    8.625                                 Adelanto                    CA         92301          Single Family
   16640922           0          0        0          0.375                     7.5                                   Tucson                     AZ         85710          Single Family
   16640936           0          0        0          0.375                    7.875                                OCEANSIDE                    CA         92056          Single Family
   16641216           0          0        0          0.375                    8.625                              San Francisco                  CA         94122           2-4 Family
   16641221           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89084               PUD
   16641224           0          0        0          0.375                    8.375                                  Tacoma                     WA         98444          Single Family
   16641229           0          0        0          0.375                     6.5                                  Mineral                     VA         23117               PUD
   16641234           0          0        0          0.375                    7.875                                 SAN JOSE                    CA         95123          Single Family
   16641240           0          0        0          0.375                    8.125                                 Goodyear                    AZ         85338               PUD
   16641246           0          0        0          0.375                    8.375                              Big Bear City                  CA         92314          Single Family
   16641255           0          0        0          0.375                    7.625                                  Pomona                     CA         91768          Single Family
   16640981           0          0        0          0.375                     7.75                               Williamsburg                  VA         23185          Single Family
   16640991           0          0        0          0.375                      8                                   Portland                    OR         97211          Single Family
   16640999           0          0        0          0.375                    7.375                                Pleasanton                   CA         94588          Single Family
   16641033           0          0        0          0.375                    8.375                                Hillsboro                    OR         97123          Single Family
   16641035           0          0        0          0.375                     8.25                                 Brawley                     CA         92227          Single Family
   16641037           0          0        0          0.375                     8.5                                   Covina                     CA         91722          Single Family
   16641041           0          0        0          0.375                    8.625                                 Hesperia                    CA         92345          Single Family
   16641054           0          0        0          0.375                    8.375                                Union City                   CA         94587               PUD
   16634392           0          0        0          0.375                    8.125                                Union City                   CA         94587          Single Family
   16634393           0          0        0          0.375                    8.125                                Pittsburg                    CA         94565               PUD
   16634395           0          0        0          0.375                     8.25                                  Folsom                     CA         95630               PUD
   16634403           0          0        0          0.375                      8                                  Fullerton                    CA         92831          Single Family
   16634445           0          0        0          0.375                    8.625                                 Vallejo                     CA         94589          Single Family
   16634448           0          0        0          0.375                    7.875                                 Phoenix                     AZ         85008               PUD
   16638519           0          0        0          0.375                     8.25                               Los Angeles                   CA         90004           2-4 Family
   16638523           0          0        0          0.375                    7.625                             La Habra Heights                CA         90631          Single Family
   16638535           0          0        0          0.375                    7.125                               Los Angeles                   CA         90039          Single Family
   16634465           0          0        0          0.375                    8.375                                FORT MYERS                   FL         33908          Single Family
   16634466           0          0        0          0.375                    6.875                                Beaverton                    OR         97006               PUD
   16634468           0          0        0          0.375                     8.25                              Granada Hills                  CA         91344          Single Family
   16634475           0          0        0          0.375                    8.375                                  Phelan                     CA         92371          Single Family
   16634486           0          0        0          0.375                    8.375                                BRENTWOOD                    CA         94513               PUD
   16634487           0          0        0          0.375                     7.25                              San Bernardino                 CA         92405          Single Family
   16634499           0          0        0          0.375                    8.625                                Riverside                    CA         92509          Single Family
   16634566           0          0        0          0.375                    8.375                               Delray Beach                  FL         33445          Single Family
   16634606           0          0        0          0.375                     7.75                              San Francisco                  CA         94110           2-4 Family
   16634611           0          0        0          0.375                     7.5                                 OPA LOCKA                    FL         33056          Single Family
   16634660           0          0        0          0.375                    8.625                                  Newman                     CA         95360          Single Family
   16634672           0          0        0          0.375                     7.75                                 Petaluma                    CA         94954               PUD
   16638556           0          0        0          0.375                    8.125                             Colorado Springs                CO         80904               PUD
   16638560           0          0        0          0.375                     7.5                                 Kissimmee                    FL         34741           Condominium
   16638567           0          0        0          0.375                    7.875                                Boca Raton                   FL         33428           Condominium
   16638579           0          0        0          0.375                    8.375                                WASHINGTON                   DC         20005           Condominium
   16638583           0          0        0          0.375                     7.75                                Las Vegas                    NV         89121          Single Family
   16638587           0          0        0          0.375                     7.25                                Haymarket                    VA         20169               PUD
   16634713           0          0        0          0.375                    7.875                              Whittier Area                  CA         90604          Single Family
   16634718           0          0        0          0.375                    8.625                                 Pasadena                    CA         91103          Single Family
   16634725           0          0        0          0.375                     7.5                                 Alexandria                   VA         22307          Single Family
   16634727           0          0        0          0.375                    8.625                                  Chino                      CA         91709          Single Family
   16638632           0          0        0          0.375                    8.625                                 Anaheim                     CA         92805          Single Family
   16638645           0          0        0          0.375                    8.375                               Fort Mohave                   AZ         86426          Single Family
   16638651           0          0        0          0.375                    8.625                                 Anaheim                     CA         92804          Single Family
   16638670           0          0        0          0.375                    7.375                               LOS ANGELES                   CA         90069          Single Family
   16638677           0          0        0          0.375                    8.375                               Palm Harbor                   FL         34683               PUD
   16634763           0          0        0          0.375                    8.625                                Sacramento                   CA         95835          Single Family
   16634789           0          0        0          0.375                     7.5                                  Kapolei                     HI         96707           Condominium
   16634794           0          0        0          0.375                     7.75                                  HILMAR                     CA         95324          Single Family
   16634796           0          0        0          0.375                    8.625                                  Pomona                     CA         91768          Single Family
   16634803           0          0        0          0.375                    8.625                                South Gate                   CA         90280           2-4 Family
   16634805           0          0        0          0.375                    8.625                                Fullerton                    CA         92832          Single Family
   16634820           0          0        0          0.375                     8.25                               Twain Harte                   CA         95383          Single Family
   16638721           0          0        0          0.375                    7.625                                San Diego                    CA         92105          Single Family
   16634829           0          0        0          0.375                     7.75                                 Highland                    CA         92346          Single Family
   16638207           0          0        0          0.375                     8.25                                   RENO                      NV         89506               PUD
   16638742           0          0        0          0.375                    8.625                                 Fontana                     CA         92336          Single Family
   16638755           0          0        0          0.375                      8                                    Vienna                     VA         22182            Townhouse
   16638776           0          0        0          0.375                    8.625                                LAS VEGAS                    NV         89139               PUD
   16638785           0          0        0          0.375                    8.625                                 MARGATE                     FL         33068          Single Family
   16638788           0          0        0          0.375                    8.375                                  Fresno                     CA         93727          Single Family
   16638790           0          0        0          0.375                     7.25                                 SALINAS                     CA         93906          Single Family
   16638280           0          0        0          0.375                    7.375                                Sacramento                   CA         95815          Single Family
   16638305           0          0        0          0.375                    8.125                                Ocean City                   MD         21842           Condominium
   16638317           0          0        0          0.375                     7.5                                 San Diego                    CA         92127          Single Family
   16638318           0          0        0          0.375                    8.375                                   Reno                      NV         89523               PUD
   16638327           0          0        0          0.375                    8.375                                 Windsor                     CA         95492          Single Family
   16638330           0          0        0          0.375                    7.875                              Moreno Valley                  CA         92551               PUD
   16638331           0          0        0          0.375                    8.375                              BROOKLYN PARK                  MN         55443          Single Family
   16638332           0          0        0          0.375                    8.375                                Las Vegas                    NV         89110          Single Family
   16638352           0          0        0          0.375                     8.5                                 Fellsmere                    FL         32948          Single Family
   16638362           0          0        0          0.375                    7.375                                  Miami                      FL         33196               PUD
   16638370           0          0        0          0.375                      8                                   Woodbine                    GA         31569          Single Family
   16638377           0          0        0          0.375                     7.5                                  Dundalk                     MD         21222          Single Family
   16638378           0          0        0          0.375                    8.625                                 Stockton                    CA         95210           2-4 Family
   16638394           0          0        0          0.375                     7.5                                  Marietta                    GA         30066               PUD
   16638395           0          0        0          0.375                    7.875                                Las Vegas                    NV         89178               PUD
   16638419           0          0        0          0.375                    8.625                                Henderson                    NV         89012               PUD
   16638434           0          0        0          0.375                    8.375                              Trabuco Canyon                 CA         92679               PUD
   16638463           0          0        0          0.375                    7.625                             APACHE JUNCTION                 AZ         85220               PUD
   16638466           0          0        0          0.375                    8.625                                 Seattle                     WA         98178          Single Family
   16638795           0          0        0          0.375                    8.375                                Lancaster                    CA         93536          Single Family
   16638796           0          0        0          0.375                    8.625                                 Antelope                    CA         95843          Single Family
   16638801           0          0        0          0.375                     7.75                                  Pharr                      TX         78577           2-4 Family
   16638808           0          0        0          0.375                    8.625                              New Brunswick                  NJ         8901            2-4 Family
   16638810           0          0        0          0.375                    8.625                               Los Angeles                   CA         90032           2-4 Family
   16638821           0          0        0          0.375                      7                                   SALINAS                     CA         93905           Condominium
   16638857           0          0        0          0.375                    7.375                                 Anaheim                     CA         92801           Condominium
   16638897           0          0        0          0.375                    8.625                                San Diego                    CA         92114          Single Family
   16629033           0          0        0          0.375                    8.375                                 Hialeah                     FL         33012          Single Family
   16629045           0          0        0          0.375                    8.375                               Casa Grande                   AZ         85222               PUD
   16629099           0          0        0          0.375                    8.625                              Moreno Valley                  CA         92557          Single Family
   16629100           0          0        0          0.375                     7.5                                Falls Church                  VA         22042          Single Family
   16629137           0          0        0          0.375                    8.375                                 San Jose                    CA         95132          Single Family
   16632629           0          0        0          0.375                    8.625                                  Rodeo                      CA         94572          Single Family
   16629170           0          0        0          0.375                    7.875                               Chula Vista                   CA         91910           Condominium
   16629181           0          0        0          0.375                    8.375                                Sacramento                   CA         95830               PUD
   16629196           0          0        0          0.375                     8.25                              San Francisco                  CA         94122           2-4 Family
   16632722           0          0        0          0.375                    8.625                               Lehigh Acres                  FL         33972          Single Family
   16632726           0          0        0          0.375                    8.375                                  Aloha                      OR         97007          Single Family
   16632771           0          0        0          0.375                    8.625                                 San Jose                    CA         95127          Single Family
   16629253           0          0        0          0.375                    8.375                                Twin Falls                   ID         83301          Single Family
   16629283           0          0        0          0.375                    8.625                               Garden Grove                  CA         92841          Single Family
   16632813           0          0        0          0.375                     7.5                                    Paia                      HI         96779          Single Family
   16632858           0          0        0          0.375                    8.625                                FAIRFIELD                    CA         94553          Single Family
   16632862           0          0        0          0.375                    7.375                               Victorville                   CA         92392          Single Family
   16632866           0          0        0          0.375                      7                                  Las Vegas                    NV         89147               PUD
   16632974           0          0        0          0.375                    8.625                                 Orlando                     FL         32835           Condominium
   16632987           0          0        0          0.375                    8.625                              San Bernardino                 CA         92407          Single Family
   16632995           0          0        0          0.375                    8.375                                Las Vegas                    NV         89143          Single Family
   16629312           0          0        0          0.375                    8.625                              Spring Valley                  CA         91977          Single Family
   16629313           0          0        0          0.375                    8.375                                  Indio                      CA         92203               PUD
   16629328           0          0        0          0.375                     8.25                                  Orange                     CA         92869          Single Family
   16629345           0          0        0          0.375                    8.375                               Bakersfield                   CA         93312          Single Family
   16633028           0          0        0          0.375                      8                                 Los Angeles                   CA         90047          Single Family
   16633032           0          0        0          0.375                    8.375                                 Anaheim                     CA         92802          Single Family
   16633045           0          0        0          0.375                    8.625                                 Whittier                    CA         90605          Single Family
   16633064           0          0        0          0.375                    8.375                             Hacienda Heights                CA         91745          Single Family
   16632337           0          0        0          0.375                    8.375                                 Manassas                    VA         20111          Single Family
   16632350           0          0        0          0.375                    7.625                                Riverside                    CA         92509          Single Family
   16633077           0          0        0          0.375                    8.625                               Los Angeles                   CA         90022           2-4 Family
   16633079           0          0        0          0.375                    8.625                                  Ceres                      CA         95307          Single Family
   16633132           0          0        0          0.375                    7.875                                San Diego                    CA         92128          Single Family
   16633134           0          0        0          0.375                    7.625                                Fairfield                    CA         94533            Townhouse
   16633136           0          0        0          0.375                      8                                   Soledad                     CA         93960          Single Family
   16633137           0          0        0          0.375                    8.625                                  Oakley                     CA         94561          Single Family
   16633144           0          0        0          0.375                    8.375                                 Fremont                     CA         94536               PUD
   16633148           0          0        0          0.375                    8.375                                 Antioch                     CA         94531               PUD
   16633157           0          0        0          0.375                     8.25                               Baldwin Park                  CA         91706          Single Family
   16633169           0          0        0          0.375                    8.375                                Henderson                    NV         89015          Single Family
   16633171           0          0        0          0.375                    8.375                                Livermore                    CA         94551          Single Family
   16633176           0          0        0          0.375                    7.875                                 Lynwood                     CA         90262          Single Family
   16633182           0          0        0          0.375                     8.5                                   Walnut                     CA         91789          Single Family
   16633183           0          0        0          0.375                     8.25                                  Perris                     CA         92570          Single Family
   16634159           0          0        0          0.375                    8.375                                  Lorton                     VA         22079               PUD
   16634161           0          0        0          0.375                     7.75                              Spring Valley                  CA         91977          Single Family
   16634162           0          0        0          0.375                     8.25                                 Concord                     CA         94520          Single Family
   16634187           0          0        0          0.375                    8.625                                Alexandria                   VA         22304           Condominium
   16634203           0          0        0          0.375                    8.625                                  Corona                     CA         92882          Single Family
   16634205           0          0        0          0.375                     8.25                                 Norwalk                     CA         90650          Single Family
   16634252           0          0        0          0.375                    8.625                                Woodbridge                   VA         22193          Single Family
   16632393           0          0        0          0.375                    8.625                                 Murrieta                    CA         92563          Single Family
   16632394           0          0        0          0.375                     8.25                                 Lakewood                    CA         90712          Single Family
   16632397           0          0        0          0.375                    8.625                                Long Beach                   CA         90805          Single Family
   16632401           0          0        0          0.375                    8.375                                  Union                      NJ         7083           Single Family
   16632428           0          0        0          0.375                    8.375                                 Salinas                     CA         93905          Single Family
   16632475           0          0        0          0.375                    7.625                                 Carlsbad                    CA         92009           Condominium
   16634254           0          0        0          0.375                    8.375                                   Mesa                      AZ         85206               PUD
   16634280           0          0        0          0.375                    8.375                                  Fresno                     CA         93720          Single Family
   16634293           0          0        0          0.375                    7.375                                 Bothell                     WA         98011          Single Family
   16634303           0          0        0          0.375                     8.25                                 Avondale                    AZ         85323               PUD
   16634322           0          0        0          0.375                    8.625                                 Redlands                    CA         92374          Single Family
   16632528           0          0        0          0.375                    8.625                           San Juan Capistrano               CA         92675            Townhouse
   16632556           0          0        0          0.375                    8.375                                Woodbridge                   VA         22192            Townhouse
   16634351           0          0        0          0.375                    8.625                                 Everett                     WA         98204           Condominium
   16634353           0          0        0          0.375                    8.625                               Lehigh Acres                  FL         33936           2-4 Family
   16634359           0          0        0          0.375                    8.625                                Cape Coral                   FL         33993          Single Family
   16634364           0          0        0          0.375                    8.125                                   Galt                      CA         95632          Single Family
   16634380           0          0        0          0.375                    8.375                                  Rodeo                      CA         94572               PUD
   16634382           0          0        0          0.375                      8                                 Temple City                   CA         91780          Single Family
   16616587           0          0        0          0.375                    7.625                                San Diego                    CA         92102           2-4 Family
   16616592           0          0        0          0.375                    8.375                                 Oakland                     CA         94601           2-4 Family
   16616593           0          0        0          0.375                    8.375                                 Richmond                    CA         94804          Single Family
   16616625           0          0        0          0.375                    9.125                                  Santee                     CA         92071          Single Family
   16616631           0          0        0          0.375                    8.625                                San Pablo                    CA         94806          Single Family
   16616632           0          0        0          0.375                    8.625                                 Portland                    OR         97266          Single Family
   16616635           0          0        0          0.375                    8.625                           Rancho Palos Verdes               CA         90275          Single Family
   16616648           0          0        0          0.375                    8.625                             North Las Vegas                 NV         89031               PUD
   16628682           0          0        0          0.375                    7.625                                 Herndon                     VA         20170          Single Family
   16628712           0          0        0          0.375                    8.125                              Mitchellville                  MD         20721               PUD
   16628741           0          0        0          0.375                    8.625                              Palm Bch Gdns                  FL         33410          Single Family
   16628867           0          0        0          0.375                    8.125                                  Oxnard                     CA         93033          Single Family
   16628875           0          0        0          0.375                    8.625                                Roseville                    CA         95661          Single Family
   16628876           0          0        0          0.375                    8.625                                Las Vegas                    NV         89128           Condominium
   16628880           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565          Single Family
   16628883           0          0        0          0.375                    8.125                                 Salinas                     CA         93905          Single Family
   16628928           0          0        0          0.375                    8.625                                 Menifee                     CA         92584          Single Family
   16628962           0          0        0          0.375                    8.375                               Chula Vista                   CA         91911          Single Family
   16628755           0          0        0          0.375                    8.375                                Woodbridge                   VA         22193          Single Family
   16628767           0          0        0          0.375                    8.625                                 Stafford                    VA         22554               PUD
   16628773           0          0        0          0.375                     7.25                                 Ohatchee                    AL         36271          Single Family
   16628804           0          0        0          0.375                      8                                     LODI                      CA         95242          Single Family
   16628822           0          0        0          0.375                    8.625                                  Burke                      VA         22015               PUD
   16628831           0          0        0          0.375                      8                                    Upland                     CA         91786          Single Family
   16628849           0          0        0          0.375                    8.375                               Catonsville                   MD         21228          Single Family
   16628851           0          0        0          0.375                     8.5                              Hacienda Heights                CA         91745          Single Family
   16628972           0          0        0          0.375                     8.5                              Rancho Cucamonga                CA         91739               PUD
   16629002           0          0        0          0.375                    8.625                                Beaverton                    OR         97006               PUD
   16629004           0          0        0          0.375                    8.375                            Palm Beach Gardens               FL         33410          Single Family
   16616459           0          0        0          0.375                     8.25                               Paso Robles                   CA         93446          Single Family
   16616460           0          0        0          0.375                    8.625                                  Pomona                     CA         91766          Single Family
   16616473           0          0        0          0.375                      8                                     Mesa                      AZ         85203          Single Family
   16616477           0          0        0          0.375                    8.625                              San Francisco                  CA         94132          Single Family
   16616479           0          0        0          0.375                    8.625                                 Vallejo                     CA         94591          Single Family
   16616201           0          0        0          0.375                    8.625                                San Pablo                    CA         94806          Single Family
   16616204           0          0        0          0.375                    8.375                                Las Vegas                    NV         89145               PUD
   16616206           0          0        0          0.375                    8.625                               King George                   VA         22485               PUD
   16616212           0          0        0          0.375                     8.5                                   Fresno                     CA         93701          Single Family
   16616221           0          0        0          0.375                    8.625                                 Antioch                     CA         94531          Single Family
   16616239           0          0        0          0.375                    8.125                             Port Saint Lucie                FL         34953          Single Family
   16616407           0          0        0          0.375                     8.5                                 San Pablo                    CA         94806          Single Family
   16616260           0          0        0          0.375                     7.25                                Bloomfield                   NJ         7003           Single Family
   16616276           0          0        0          0.375                    8.375                                Woodbridge                   VA         22191               PUD
   16616277           0          0        0          0.375                    8.125                                 Lathrop                     CA         95330          Single Family
   16616285           0          0        0          0.375                    8.625                                Las Vegas                    NV         89106           2-4 Family
   16616288           0          0        0          0.375                     8.5                                 Brandywine                   MD         20613               PUD
   16616289           0          0        0          0.375                    8.625                                 Deltona                     FL         32725          Single Family
   16616296           0          0        0          0.375                    8.625                                Vancouver                    WA         98662          Single Family
   16616303           0          0        0          0.375                     7.75                                Las Vegas                    NV         89128               PUD
   16616318           0          0        0          0.375                    8.625                                 Manassas                    VA         20110               PUD
   16613276           0          0        0          0.375                    8.625                                 Lakewood                    CA         90715          Single Family
   16613277           0          0        0          0.375                    7.375                                Las Vegas                    NV         89156               PUD
   16613278           0          0        0          0.375                     8.25                                Oceanside                    CA         92054           Condominium
   16613283           0          0        0          0.375                    8.625                                Kissimmee                    FL         34741            Townhouse
   16615989           0          0        0          0.375                     8.25                                  Perris                     CA         92570          Single Family
   16612719           0          0        0          0.375                    8.625                                San Diego                    CA         92126          Single Family
   16612722           0          0        0          0.375                    8.625                               Miami Beach                   FL         33141          Single Family
   16612727           0          0        0          0.375                    8.625                                Riverside                    CA         92509          Single Family
   16612731           0          0        0          0.375                    8.125                                 Alameda                     CA         94502               PUD
   16612760           0          0        0          0.375                      8                                Laguna Niguel                  CA         92677               PUD
   16612770           0          0        0          0.375                    8.375                              Miami Gardens                  FL         33015               PUD
   16612785           0          0        0          0.375                    8.625                                Knoxville                    TN         37938          Single Family
   16612815           0          0        0          0.375                     8.25                                 Menifee                     CA         92584          Single Family
   16612816           0          0        0          0.375                    8.625                                   Reno                      NV         89503          Single Family
   16612859           0          0        0          0.375                    8.375                                Las Vegas                    NV         89110          Single Family
   16612870           0          0        0          0.375                    8.375                                  Merced                     CA         95340          Single Family
   16612907           0          0        0          0.375                    7.875                                Annapolis                    MD         21409          Single Family
   16612909           0          0        0          0.375                    8.375                               West Orange                   NJ         7052           Single Family
   16612914           0          0        0          0.375                    8.625                                 Richmond                    VA         23222          Single Family
   16612917           0          0        0          0.375                    8.625                                 Richmond                    VA         23220          Single Family
   16612926           0          0        0          0.375                    8.625                                Hollister                    CA         95023          Single Family
   16612935           0          0        0          0.375                    8.625                                 Concord                     CA         94521           Condominium
   16612944           0          0        0          0.375                    7.375                               Gaithersburg                  MD         20882               PUD
   16616014           0          0        0          0.375                    8.625                                Davenport                    FL         33897               PUD
   16616023           0          0        0          0.375                    8.375                                San Diego                    CA         92104           Condominium
   16616034           0          0        0          0.375                     7.75                                San Carlos                   CA         94070          Single Family
   16616037           0          0        0          0.375                    8.375                                 San Jose                    CA         95122          Single Family
   16616050           0          0        0          0.375                    8.375                                 Manassas                    VA         20110          Single Family
   16616058           0          0        0          0.375                    8.375                                 Orlando                     FL         32832               PUD
   16616063           0          0        0          0.375                    8.625                                San Mateo                    CA         94403           Condominium
   16616067           0          0        0          0.375                    8.625                                San Diego                    CA         92115          Single Family
   16612979           0          0        0          0.375                    7.375                                 Lakewood                    NJ         8701           Single Family
   16613072           0          0        0          0.375                    8.625                             Port Saint Lucie                FL         34953               PUD
   16613088           0          0        0          0.375                    8.625                                   Galt                      CA         95632          Single Family
   16613096           0          0        0          0.375                    7.875                                  Kearny                     AZ         85237          Single Family
   16613123           0          0        0          0.375                    8.125                               San Gabriel                   CA         91775          Single Family
   16613140           0          0        0          0.375                    8.625                                 Moorpark                    CA         93021          Single Family
   16616110           0          0        0          0.375                    8.375                                 Vallejo                     CA         94589          Single Family
   16616115           0          0        0          0.375                      8                                  Snellville                   GA         30039               PUD
   16616126           0          0        0          0.375                    7.375                                ALEXANDRIA                   VA         22310           Condominium
   16616138           0          0        0          0.375                    8.625                                 Murrieta                    CA         92562          Single Family
   16616142           0          0        0          0.375                      8                                 Chula Vista                   CA         91911           Condominium
   16616147           0          0        0          0.375                    6.625                               Chula Vista                   CA         91910          Single Family
   16616152           0          0        0          0.375                    8.625                               Leona Valley                  CA         93551          Single Family
   16616166           0          0        0          0.375                    8.625                                 San Jose                    CA         95111          Single Family
   16616172           0          0        0          0.375                    8.625                                  Rialto                     CA         92376          Single Family
   16616173           0          0        0          0.375                      8                                   Valrico                     FL         33594               PUD
   16616181           0          0        0          0.375                     7.75                                Las Vegas                    NV         89123               PUD
   16616192           0          0        0          0.375                    8.625                               Los Angeles                   CA         90022           2-4 Family
   16616195           0          0        0          0.375                    8.375                                Inglewood                    CA         90305          Single Family
   16613185           0          0        0          0.375                    8.625                               E Palo Alto                   CA         94303          Single Family
   16613186           0          0        0          0.375                      8                                   Palmdale                    CA         93552          Single Family
   16613201           0          0        0          0.375                     7.5                                 Red Bluff                    CA         96080          Single Family
   16613223           0          0        0          0.375                    8.375                                 Anaheim                     CA         92806          Single Family
   16613224           0          0        0          0.375                    8.625                                  Fresno                     CA         93701          Single Family
   16613244           0          0        0          0.375                    8.375                                Blythewood                   SC         29016          Single Family
   16613248           0          0        0          0.375                     7.5                                  Chandler                    AZ         85249               PUD
   16613258           0          0        0          0.375                    8.375                                  INDIO                      CA         92203               PUD
   16613265           0          0        0          0.375                    8.375                                  Indio                      CA         92203               PUD
   16613266           0          0        0          0.375                    8.375                                Union City                   CA         94587          Single Family
   16613270           0          0        0          0.375                     8.5                                 Winchester                   CA         92596               PUD
   16612690           0          0        0          0.375                    8.375                               Winter Park                   FL         32789          Single Family
   16612711           0          0        0          0.375                    8.375                                 Anaheim                     CA         92805          Single Family
   16611293           0          0        0          0.375                    8.625                             West Palm Beach                 FL         33406            Townhouse
   16611302           0          0        0          0.375                      8                                 Los Angeles                   CA         90012           Condominium
   16611318           0          0        0          0.375                    7.125                                 PHOENIX                     AZ         85021          Single Family
   16611691           0          0        0          0.375                    8.375                                 AVENTURA                    FL         33160           Condominium
   16611355           0          0        0          0.375                     8.5                                 Union City                   CA         94587          Single Family
   16611389           0          0        0          0.375                    8.625                                Inglewood                    CA         90305               PUD
   16611397           0          0        0          0.375                     8.25                                 Goodyear                    AZ         85338               PUD
   16611471           0          0        0          0.375                    8.625                                 Seattle                     WA         98103          Single Family
   16611482           0          0        0          0.375                     7.5                                Los Angeles                   CA         90002          Single Family
   16611490           0          0        0          0.375                    7.125                               Springfield                   VA         22152            Townhouse
   16611492           0          0        0          0.375                     8.5                                 Hollister                    CA         95023          Single Family
   16611722           0          0        0          0.375                      8                                  Beaverton                    OR         97007          Single Family
   16611730           0          0        0          0.375                      8                                    Durham                     NH         3824           Single Family
   16611731           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16611736           0          0        0          0.375                    8.625                                San Diego                    CA         92154          Single Family
   16611501           0          0        0          0.375                    8.625                                 Bothell                     WA         98012          Single Family
   16611509           0          0        0          0.375                    6.875                               Sierra Madre                  CA         91024          Single Family
   16611517           0          0        0          0.375                    8.375                                 Vallejo                     CA         94591          Single Family
   16611550           0          0        0          0.375                    8.125                                Woodbridge                   VA         22191          Single Family
   16611585           0          0        0          0.375                     7.5                                  Bayonne                     NJ         7002           Single Family
   16611587           0          0        0          0.375                    8.625                                  Weston                     FL         33326          Single Family
   16611601           0          0        0          0.375                      8                                   Salinas                     CA         93905          Single Family
   16611610           0          0        0          0.375                    8.375                                 Lynwood                     CA         90262          Single Family
   16611619           0          0        0          0.375                    8.625                                  Covina                     CA         91723          Single Family
   16611755           0          0        0          0.375                    8.375                                Elk Grove                    CA         95758          Single Family
   16611757           0          0        0          0.375                    8.625                                  Miami                      FL         33179          Single Family
   16611805           0          0        0          0.375                    8.375                                San Marcos                   CA         92069               PUD
   16611819           0          0        0          0.375                    8.625                                LAS VEGAS                    NV         89115               PUD
   16611828           0          0        0          0.375                     8.25                                Las Vegas                    NV         89156          Single Family
   16611829           0          0        0          0.375                    8.125                                Los Gatos                    CA         95033          Single Family
   16611838           0          0        0          0.375                      8                                 Chula Vista                   CA         91913               PUD
   16611843           0          0        0          0.375                    8.625                               Centreville                   VA         20121               PUD
   16611894           0          0        0          0.375                    7.375                                   Kent                      WA         98031               PUD
   16611901           0          0        0          0.375                    8.375                                 Hercules                    CA         94547               PUD
   16611640           0          0        0          0.375                    8.625                                Encinitas                    CA         92024          Single Family
   16611936           0          0        0          0.375                    8.375                               Santa Clara                   CA         95054          Single Family
   16609921           0          0        0          0.375                    8.625                                 Deltona                     FL         32738               PUD
   16609926           0          0        0          0.375                    8.625                                Livingston                   CA         95334          Single Family
   16609932           0          0        0          0.375                    8.625                                 Guilford                    CT         6437           Single Family
   16609942           0          0        0          0.375                    8.625                                Cape Coral                   FL         33909          Single Family
   16609955           0          0        0          0.375                    8.625                                 Glendale                    CA         91208          Single Family
   16609969           0          0        0          0.375                    8.125                                 Palmdale                    CA         93551          Single Family
   16610013           0          0        0          0.375                     8.25                                Washington                   DC         20011          Single Family
   16610115           0          0        0          0.375                    7.125                               APPLE VALLEY                  CA         92307          Single Family
   16610119           0          0        0          0.375                    8.625                              Mission Viejo                  CA         92691           Condominium
   16610124           0          0        0          0.375                    7.875                                 Kapolei                     HI         96707           Condominium
   16610199           0          0        0          0.375                    8.125                              Camp Pendleton                 CA         92054          Single Family
   16610241           0          0        0          0.375                    8.625                                  Hemet                      CA         92544          Single Family
   16610250           0          0        0          0.375                    8.375                                 Gilbert                     AZ         85297               PUD
   16610258           0          0        0          0.375                    8.375                                 La Mesa                     CA         91941          Single Family
   16610267           0          0        0          0.375                    8.375                                 Muskego                     WI         53150          Single Family
   16611272           0          0        0          0.375                    8.625                                Sacramento                   CA         95838          Single Family
   16610278           0          0        0          0.375                    8.375                              Mountain House                 CA         95391          Single Family
   16610298           0          0        0          0.375                      8                                 Chula Vista                   CA         91915           Condominium
   16609755           0          0        0          0.375                    8.625                            Desert Hot Springs               CA         92240          Single Family
   16609708           0          0        0          0.375                    8.625                                 Miramar                     FL         33025           Condominium
   16609714           0          0        0          0.375                    8.375                             West Palm Beach                 FL         33413            Townhouse
   16609717           0          0        0          0.375                     8.25                                 La Habra                    CA         90631          Single Family
   16575201           0          0        0          0.375                    8.625                               Spotsylvania                  VA         22553          Single Family
   16575175           0          0        0          0.375                    7.375                                San Diego                    CA         92154               PUD
   16575147           0          0        0          0.375                    8.125                                  ORLAND                     CA         95963          Single Family
   16575143           0          0        0          0.375                    8.125                               Gaithersburg                  MD         20878               PUD
   16347505           0          0        0          0.375                    8.375                                  Burke                      VA         22015               PUD
   16710766           0          0        0          0.375                     5.75                                Camarillo                    CA         93010           Condominium
   16710769           0          0        0          0.375                     7.25                               Camp Connell                  CA         95223               PUD
   16710778           0          0        0          0.375                     8.5                                  Salinas                     CA         93905          Single Family
   16710715           0          0        0          0.375                    8.375                                San Diego                    CA         92126           Condominium
   16710717           0          0        0          0.375                    7.875                                 HAYWARD                     CA         94544           2-4 Family
   16710719           0          0        0          0.375                    6.625                                Santa Rosa                   CA         95409          Single Family
   16710722           0          0        0          0.375                    7.625                                  MADERA                     CA         93638          Single Family
   16710724           0          0        0          0.375                      7                                    OAKLEY                     CA         94561          Single Family
   16710748           0          0        0          0.375                    7.875                                 Concord                     CA         94518          Single Family
   16710755           0          0        0          0.375                    7.625                                 BERKELEY                    CA         94702          Single Family
   16710757           0          0        0          0.375                    7.125                                 Redding                     CA         96001          Single Family
   16710759           0          0        0          0.375                    7.125                                 Lincoln                     CA         95648          Single Family
   16710760           0          0        0          0.375                     6.5                                 San Mateo                    CA         94404           Condominium
   16710251           0          0        0          0.375                     7.5                                   Carson                     CA         90745           Condominium
   16710697           0          0        0          0.375                      7                                  Elk Grove                    CA         95758               PUD
   16710698           0          0        0          0.375                     7.25                               Suisun City                   CA         94585          Single Family
   16710710           0          0        0          0.375                    7.875                                  KERMAN                     CA         93630          Single Family
   16710712           0          0        0          0.375                    7.875                                  NIPOMO                     CA         93444          Single Family
   16710713           0          0        0          0.375                    7.875                              DEL MONTE PARK                 CA         93950          Single Family
   16709903           0          0        0          0.375                      7                                 Chula Vista                   CA         91911          Single Family
   16709910           0          0        0          0.375                     7.25                                  Vista                      CA         92081          Single Family
   16709914           0          0        0          0.375                      8                                Golden Valley                  AZ         86413          Single Family
   16709922           0          0        0          0.375                     8.25                                 NORWALK                     CA         90650          Single Family
   16709928           0          0        0          0.375                     7.25                                 Lakeside                    CA         92040          Single Family
   16709934           0          0        0          0.375                    8.625                                 Salinas                     CA         93906          Single Family
   16709953           0          0        0          0.375                    8.125                                 Manteca                     CA         95337          Single Family
   16709957           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16709977           0          0        0          0.375                      8                                 Los Angeles                   CA         90027          Single Family
   16709998           0          0        0          0.375                     8.25                                  Davie                      FL         33325               PUD
   16710024           0          0        0          0.375                    8.375                               Lehigh Acres                  FL         33971          Single Family
   16710099           0          0        0          0.375                     8.25                               Los Angeles                   CA         90065          Single Family
   16710103           0          0        0          0.375                    8.125                                HENDERSON                    NV         89012           Condominium
   16710106           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89183          Single Family
   16710109           0          0        0          0.375                    8.375                                  Walnut                     CA         91789               PUD
   16710148           0          0        0          0.375                    7.875                              MORENO VALLEY                  CA         92555          Single Family
   16710156           0          0        0          0.375                     7.75                                 PASADENA                    CA         91107          Single Family
   16710184           0          0        0          0.375                     7.5                                    MESA                      AZ         85208          Single Family
   16709732           0          0        0          0.375                    7.625                                 ROSELAND                    CA         95407          Single Family
   16709734           0          0        0          0.375                    8.625                               N Las Vegas                   NV         89030          Single Family
   16709741           0          0        0          0.375                     7.75                                  FRESNO                     CA         93720          Single Family
   16709753           0          0        0          0.375                    8.625                                 Lynwood                     CA         90262          Single Family
   16709759           0          0        0          0.375                    8.375                                 Vallejo                     CA         94589          Single Family
   16709777           0          0        0          0.375                    8.375                                 Hialeah                     FL         33010           Condominium
   16709822           0          0        0          0.375                      8                                  Escondido                    CA         92027               PUD
   16709858           0          0        0          0.375                    6.875                               LADERA RANCH                  CA         92694               PUD
   16709706           0          0        0          0.375                    8.375                                 CHANDLER                    AZ         85225               PUD
   16708199           0          0        0          0.375                      8                             North Richland Hills              TX         76180          Single Family
   16708206           0          0        0          0.375                    8.625                                Silverado                    CA         92676           Condominium
   16708222           0          0        0          0.375                    7.125                                 ARTESIA                     CA         90703          Single Family
   16708230           0          0        0          0.375                    8.375                                SAN DIEGO                    CA         92154          Single Family
   16708236           0          0        0          0.375                     7.75                                 CONCORD                     CA         94519          Single Family
   16708238           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         91344          Single Family
   16708242           0          0        0          0.375                      8                                    OAKLEY                     CA         94561               PUD
   16708243           0          0        0          0.375                    8.125                                Sacramento                   CA         95838          Single Family
   16708280           0          0        0          0.375                    8.375                                  Corona                     CA         92880          Single Family
   16708289           0          0        0          0.375                    8.625                          Rancho Santa Margarita             CA         92688           Condominium
   16708297           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89178          Single Family
   16708321           0          0        0          0.375                    8.375                              VALLEY SPRINGS                 CA         95252          Single Family
   16708326           0          0        0          0.375                     7.75                                PRINEVILLE                   OR         97754          Single Family
   16708354           0          0        0          0.375                    8.625                               PLEASANTHILL                  CA         94523           Condominium
   16708357           0          0        0          0.375                     7.75                                 HIGHLAND                    CA         92346          Single Family
   16708389           0          0        0          0.375                     7.75                               San Lorenzo                   CA         94580               PUD
   16709431           0          0        0          0.375                    7.875                                 Stockton                    CA         95209          Single Family
   16709432           0          0        0          0.375                    7.125                               Walnut Creek                  CA         94598               PUD
   16709433           0          0        0          0.375                     7.75                                 Seattle                     WA         98108          Single Family
   16709434           0          0        0          0.375                    7.875                                Patterson                    CA         95363          Single Family
   16709435           0          0        0          0.375                     7.5                               Mountain House                 CA         95391          Single Family
   16709436           0          0        0          0.375                    7.875                                  Oakley                     CA         94561          Single Family
   16709437           0          0        0          0.375                      8                                San Bernardino                 CA         92405          Single Family
   16709438           0          0        0          0.375                     7.5                                 Hawthorne                    CA         90250           Condominium
   16709440           0          0        0          0.375                    7.625                                Vancouver                    WA         98682          Single Family
   16709441           0          0        0          0.375                     7.5                                   Oakley                     CA         94561          Single Family
   16709442           0          0        0          0.375                    7.875                                Littleton                    CO         80123               PUD
   16709447           0          0        0          0.375                     6.75                                 Everett                     WA         98205               PUD
   16709448           0          0        0          0.375                      7                                    Oakley                     CA         94561          Single Family
   16709449           0          0        0          0.375                     7.5                                 Daly City                    CA         94015          Single Family
   16709450           0          0        0          0.375                    7.625                                  Orange                     CA         92865          Single Family
   16709451           0          0        0          0.375                     7.5                                 Sacramento                   CA         95835               PUD
   16709452           0          0        0          0.375                     8.25                             Colorado Springs                CO         80918          Single Family
   16709455           0          0        0          0.375                     8.25                                 San Jose                    CA         95122          Single Family
   16709456           0          0        0          0.375                     8.25                                Vacaville                    CA         95688          Single Family
   16709457           0          0        0          0.375                     7.75                                 San Jose                    CA         95127          Single Family
   16709458           0          0        0          0.375                      8                                   Sun City                    CA         92587               PUD
   16709459           0          0        0          0.375                     7.25                                 Richmond                    CA         94804          Single Family
   16709460           0          0        0          0.375                      8                                   Petaluma                    CA         94954               PUD
   16709461           0          0        0          0.375                    7.875                                Fairfield                    CA         94534          Single Family
   16709462           0          0        0          0.375                     8.25                             American Canyon                 CA         94503          Single Family
   16709507           0          0        0          0.375                    8.375                                Middletown                   DE         19709               PUD
   16709527           0          0        0          0.375                     8.25                                Woodbridge                   VA         22191               PUD
   16709530           0          0        0          0.375                     6.75                                 BLUFFTON                    SC         29910               PUD
   16709541           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92530          Single Family
   16709552           0          0        0          0.375                     7.75                                SAN DIEGO                    CA         92113          Single Family
   16709595           0          0        0          0.375                    8.625                              San Francisco                  CA         94112          Single Family
   16709599           0          0        0          0.375                    8.375                                   VAIL                      AZ         85641          Single Family
   16709623           0          0        0          0.375                    5.875                                  HEMET                      CA         92545          Single Family
   16709626           0          0        0          0.375                    7.875                                  CERES                      CA         95307          Single Family
   16709647           0          0        0          0.375                     7.75                                LAS VEGAS                    NV         89120          Single Family
   16709668           0          0        0          0.375                     8.25                               LOS ANGELES                   CA         91605          Single Family
   16708053           0          0        0          0.375                    8.375                                 Manassas                    VA         20110           Condominium
   16708057           0          0        0          0.375                    7.875                                HENDERSON                    NV         89011               PUD
   16708112           0          0        0          0.375                    7.875                               Los Angeles                   CA         90032           Condominium
   16708126           0          0        0          0.375                      8                                  SACRAMENTO                   CA         95834               PUD
   16708127           0          0        0          0.375                    8.375                                 WHITTIER                    CA         90606          Single Family
   16708133           0          0        0          0.375                      8                                    TRACY                      CA         95304          Single Family
   16708168           0          0        0          0.375                    7.375                                CEDAR HILL                   TX         75104               PUD
   16707174           0          0        0          0.375                    8.625                                Santa Ana                    CA         92704          Single Family
   16707177           0          0        0          0.375                     7.25                                Alta Loma                    CA         91701          Single Family
   16707184           0          0        0          0.375                     7.75                                Escondido                    CA         92027               PUD
   16707185           0          0        0          0.375                    8.375                               Westminster                   CA         92683          Single Family
   16707197           0          0        0          0.375                    8.375                               Chula Vista                   CA         91913          Single Family
   16707246           0          0        0          0.375                    8.625                             HUNTINGTON BEACH                CA         92468           Condominium
   16707708           0          0        0          0.375                    8.625                                 Hialeah                     FL         33014            Townhouse
   16707723           0          0        0          0.375                    8.375                                San Diego                    CA         92101           Condominium
   16707752           0          0        0          0.375                    8.375                              Ellicott City                  MD         21042          Single Family
   16707764           0          0        0          0.375                    8.125                                 El Cajon                    CA         92019          Single Family
   16707771           0          0        0          0.375                    8.625                                  Perris                     CA         92570          Single Family
   16707785           0          0        0          0.375                    8.625                                 Stockton                    CA         95203          Single Family
   16707796           0          0        0          0.375                    8.125                               South River                   NJ         8882           Single Family
   16707802           0          0        0          0.375                     7.75                                 HURLOCK                     MD         21643          Single Family
   16707810           0          0        0          0.375                    6.625                                 CONCORD                     CA         94518          Single Family
   16707811           0          0        0          0.375                     7.5                                 SANTA ANA                    CA         92706          Single Family
   16707819           0          0        0          0.375                      7                               HUNTINGTON BEACH                CA         92649           Condominium
   16707834           0          0        0          0.375                    7.875                                 SAN JOSE                    CA         95122          Single Family
   16707839           0          0        0          0.375                     8.5                                 Brentwood                    CA         94513          Single Family
   16707846           0          0        0          0.375                     7.25                                NORTHRIDGE                   CA         91326               PUD
   16707849           0          0        0          0.375                    8.625                             Rancho Cucamonga                CA         91737          Single Family
   16707874           0          0        0          0.375                    7.875                                Pittsburg                    CA         94565               PUD
   16707897           0          0        0          0.375                      8                                     Piru                      CA         93040          Single Family
   16707926           0          0        0          0.375                     7.25                                Des Moines                   WA         98198            Townhouse
   16707942           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         90043          Single Family
   16707962           0          0        0          0.375                     8.5                                  Anaheim                     CA         92801               PUD
   16708014           0          0        0          0.375                     8.25                                  Naples                     FL         34113          Single Family
   16708029           0          0        0          0.375                      8                                  LAS VEGAS                    NV         89128           Condominium
   16706950           0          0        0          0.375                     7.75                                Annandale                    VA         22003           Condominium
   16706971           0          0        0          0.375                    7.125                               Paso Robles                   CA         93446          Single Family
   16706972           0          0        0          0.375                    6.375                                 Fremont                     CA         94536               PUD
   16706975           0          0        0          0.375                     7.75                                 Orlando                     FL         32824          Single Family
   16706976           0          0        0          0.375                      8                                   SEA TAC                     WA         98188          Single Family
   16706977           0          0        0          0.375                      8                                    Tucson                     AZ         85747               PUD
   16706980           0          0        0          0.375                     7.75                                 SEATTLE                     WA         98106          Single Family
   16706982           0          0        0          0.375                     8.25                              South Pasadena                 CA         91030          Single Family
   16706987           0          0        0          0.375                    8.375                                  Tracy                      CA         95376          Single Family
   16706995           0          0        0          0.375                      7                                   Salinas                     CA         93908               PUD
   16707000           0          0        0          0.375                     8.25                                Kissimmee                    FL         34744          Single Family
   16707002           0          0        0          0.375                     7.25                                 Seattle                     WA         98126          Single Family
   16707013           0          0        0          0.375                    8.375                                 OAKLAND                     CA         94621          Single Family
   16707018           0          0        0          0.375                    8.625                              Arroyo Grande                  CA         93420          Single Family
   16707025           0          0        0          0.375                    7.125                                  Tucson                     AZ         85711          Single Family
   16707028           0          0        0          0.375                    8.375                                Lancaster                    CA         93536          Single Family
   16707041           0          0        0          0.375                    6.875                                 Glendale                    AZ         85302          Single Family
   16707062           0          0        0          0.375                     8.25                                 Burbank                     CA         91502           Condominium
   16707094           0          0        0          0.375                    8.625                               North Hills                   CA         91343           Condominium
   16707167           0          0        0          0.375                    8.375                                 Wildomar                    CA         92595          Single Family
   16706854           0          0        0          0.375                    7.625                                 Portland                    OR         97217          Single Family
   16706875           0          0        0          0.375                    8.375                             RANCHO CUCAMONGA                CA         91739          Single Family
   16706882           0          0        0          0.375                    8.625                                Las Vegas                    NV         89147          Single Family
   16706897           0          0        0          0.375                    8.375                                 PALMDALE                    CA         93552          Single Family
   16706915           0          0        0          0.375                     7.75                                MONTCLAIR                    CA         91763          Single Family
   16706937           0          0        0          0.375                    8.625                                 Norwalk                     CA         90650          Single Family
   16706805           0          0        0          0.375                    8.375                                 ORLANDO                     FL         32820               PUD
   16706781           0          0        0          0.375                    7.875                                 Miramar                     FL         33023          Single Family
   16706785           0          0        0          0.375                    7.875                                 Orlando                     FL         32824               PUD
   16706797           0          0        0          0.375                    8.125                                Sacramento                   CA         95835          Single Family
   16706800           0          0        0          0.375                    8.625                                 San Jose                    CA         95111          Single Family
   16706586           0          0        0          0.375                    8.625                                RIVERSIDE                    CA         92508               PUD
   16706587           0          0        0          0.375                    7.375                                 VAN NUYS                    CA         91406          Single Family
   16706589           0          0        0          0.375                    7.125                              SANIBEL ISLAND                 FL         33957          Single Family
   16706633           0          0        0          0.375                    8.125                                Piscataway                   NJ         8854           Single Family
   16706638           0          0        0          0.375                     7.25                                La Quinta                    CA         92253               PUD
   16706647           0          0        0          0.375                    8.625                                 Portland                    OR         97229          Single Family
   16706653           0          0        0          0.375                    8.625                                Long Beach                   CA         90815          Single Family
   16706678           0          0        0          0.375                    8.375                                  RIALTO                     CA         92376          Single Family
   16706683           0          0        0          0.375                     8.25                                SAN DIEGO                    CA         92114           Condominium
   16706715           0          0        0          0.375                    8.375                                 SEATTLE                     WA         98178          Single Family
   16706724           0          0        0          0.375                     8.25                             Hacienda Heights                CA         91745          Single Family
   16706725           0          0        0          0.375                    8.375                                Beltsville                   MD         20705               PUD
   16706762           0          0        0          0.375                    7.875                                Sacramento                   CA         95825          Single Family
   16706562           0          0        0          0.375                    7.375                                WASHINGTON                   UT         84780          Single Family
   16706482           0          0        0          0.375                     7.5                                 CARMICHAEL                   CA         95608          Single Family
   16706489           0          0        0          0.375                    7.875                                PLACENTIA                    CA         92870          Single Family
   16706524           0          0        0          0.375                    8.625                                 Fontana                     CA         92335           2-4 Family
   16706528           0          0        0          0.375                     8.25                                 FONTANA                     CA         92337          Single Family
   16706535           0          0        0          0.375                    7.125                                CLAREMONT                    CA         91711           Condominium
   16706546           0          0        0          0.375                    7.375                                 SAN JOSE                    CA         95121          Single Family
   16706547           0          0        0          0.375                    7.125                                OCEANSIDE                    CA         92057               PUD
   16706559           0          0        0          0.375                     7.25                                VACAVILLE                    CA         95687          Single Family
   16704629           0          0        0          0.375                    8.375                                  Rodeo                      CA         94572          Single Family
   16704656           0          0        0          0.375                      8                                Silver Spring                  MD         20901          Single Family
   16704666           0          0        0          0.375                    8.625                                Henderson                    NV         89074               PUD
   16704671           0          0        0          0.375                    8.375                              Moreno Valley                  CA         92555               PUD
   16704675           0          0        0          0.375                     8.25                                 Fremont                     CA         94536           Condominium
   16704687           0          0        0          0.375                    8.625                               Victorville                   CA         92394          Single Family
   16704691           0          0        0          0.375                    8.375                                Oceanside                    CA         92057               PUD
   16704699           0          0        0          0.375                    8.375                                 Mesquite                    NV         89027               PUD
   16704701           0          0        0          0.375                     8.25                                Wyandotte                    MI         48192          Single Family
   16704704           0          0        0          0.375                    8.625                                  Carson                     CA         90746          Single Family
   16704710           0          0        0          0.375                     8.25                               Ladera Ranch                  CA         92694               PUD
   16704715           0          0        0          0.375                     7.75                                 PHOENIX                     AZ         85037          Single Family
   16704727           0          0        0          0.375                     7.25                                 GLENDALE                    AZ         85310               PUD
   16704749           0          0        0          0.375                    7.875                                  Miami                      FL         33155          Single Family
   16704759           0          0        0          0.375                     7.75                                Cape Coral                   FL         33914          Single Family
   16704761           0          0        0          0.375                     7.5                                   Reseda                     CA         91335          Single Family
   16706416           0          0        0          0.375                     8.25                                San Mateo                    CA         94402          Single Family
   16706447           0          0        0          0.375                      8                                  LAS VEGAS                    NV         89122               PUD
   16706466           0          0        0          0.375                    8.375                                 Freeport                    NY         11520          Single Family
   16704092           0          0        0          0.375                    7.375                                 Somerset                    CA         95684          Single Family
   16704096           0          0        0          0.375                    6.375                              Rancho Cordova                 CA         95670          Single Family
   16704113           0          0        0          0.375                     7.5                                  PHOENIX                     AZ         85085          Single Family
   16704121           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89129               PUD
   16704126           0          0        0          0.375                     7.5                                   RESEDA                     CA         91335          Single Family
   16704138           0          0        0          0.375                    7.625                               Los Angeles                   CA         90039          Single Family
   16704139           0          0        0          0.375                    8.125                                 VALLEJO                     CA         94590           Condominium
   16704142           0          0        0          0.375                    8.375                              Granada Hills                  CA         91344          Single Family
   16704154           0          0        0          0.375                    8.375                                 Glendale                    CA         91214          Single Family
   16704157           0          0        0          0.375                      8                                   Jupiter                     FL         33458               PUD
   16704170           0          0        0          0.375                    8.125                                Homestead                    FL         33032          Single Family
   16704191           0          0        0          0.375                    8.375                              Flagler Beach                  FL         32136          Single Family
   16704208           0          0        0          0.375                     8.25                                Sacramento                   CA         95826          Single Family
   16704230           0          0        0          0.375                    8.375                                CRESTVIEW                    FL         32539          Single Family
   16704231           0          0        0          0.375                    7.375                              Thousand Oaks                  CA         91362           Condominium
   16704264           0          0        0          0.375                    8.625                                  Corona                     CA         92882           2-4 Family
   16704275           0          0        0          0.375                    8.375                                Las Vegas                    NV         89110          Single Family
   16704278           0          0        0          0.375                    8.375                                Las Vegas                    NV         89122               PUD
   16704281           0          0        0          0.375                     7.75                                  Tracy                      CA         95376          Single Family
   16704289           0          0        0          0.375                     7.5                                 Marysville                   WA         98270           Condominium
   16704291           0          0        0          0.375                    8.375                                  Tampa                      FL         33624           Condominium
   16704299           0          0        0          0.375                    8.625                               Garden Grove                  CA         92843          Single Family
   16704300           0          0        0          0.375                    8.625                                  Tampa                      FL         33624           Condominium
   16704302           0          0        0          0.375                    7.375                                Charleston                   SC         29412          Single Family
   16704303           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92117           Condominium
   16704304           0          0        0          0.375                    8.625                              Moreno Valley                  CA         92551          Single Family
   16704307           0          0        0          0.375                    7.875                                 ANTIOCH                     CA         94531          Single Family
   16704308           0          0        0          0.375                     8.5                              Rancho Cucamonga                CA         91701          Single Family
   16704312           0          0        0          0.375                     8.25                                  MADERA                     CA         93638          Single Family
   16704315           0          0        0          0.375                    7.875                                 Sarasota                    FL         34232          Single Family
   16704316           0          0        0          0.375                      8                               ROYAL PLAM BEACH                FL         33414           Condominium
   16704331           0          0        0          0.375                     7.25                                Brentwood                    CA         94513          Single Family
   16704345           0          0        0          0.375                     8.25                             Fort Lauderdale                 FL         33311          Single Family
   16704368           0          0        0          0.375                    8.625                               Centreville                   VA         20121               PUD
   16704369           0          0        0          0.375                      8                                  Vancouver                    WA         98685          Single Family
   16704370           0          0        0          0.375                      8                                   Antioch                     CA         94509          Single Family
   16704400           0          0        0          0.375                    6.875                                BREMERTON                    WA         98337          Single Family
   16704403           0          0        0          0.375                    7.125                                 Salinas                     CA         93901          Single Family
   16704404           0          0        0          0.375                    8.625                                 San Jose                    CA         95123           Condominium
   16704423           0          0        0          0.375                    8.625                               Federal Way                   WA         98003           Condominium
   16704451           0          0        0          0.375                     8.25                               LOS ANGELES                   CA         90037           2-4 Family
   16704466           0          0        0          0.375                    8.625                               Los Angeles                   CA         90043          Single Family
   16704545           0          0        0          0.375                    8.375                                  Irvine                     CA         92618           Condominium
   16704548           0          0        0          0.375                      7                                  Mill Creek                   WA         98012               PUD
   16704566           0          0        0          0.375                    7.875                               White Plains                  MD         20695               PUD
   16704572           0          0        0          0.375                      8                                   Torrance                    CA         90501           2-4 Family
   16704573           0          0        0          0.375                      8                                   Antioch                     CA         94509               PUD
   16704578           0          0        0          0.375                     7.5                                 EAU CLAIRE                   WI         54701          Single Family
   16704583           0          0        0          0.375                    7.375                                 Shafter                     CA         93263          Single Family
   16704591           0          0        0          0.375                    8.375                                Las Vegas                    NV         89178               PUD
   16704593           0          0        0          0.375                    6.875                               Bakersfield                   CA         93306          Single Family
   16704597           0          0        0          0.375                      7                                  Vancouver                    WA         98682          Single Family
   16704604           0          0        0          0.375                    8.625                                 San Jose                    CA         95133           Condominium
   16697921           0          0        0          0.375                    8.375                                 PALMDALE                    CA         93551          Single Family
   16697923           0          0        0          0.375                      8                                    ARLETA                     CA         91331          Single Family
   16697932           0          0        0          0.375                    7.625                               COLLEGE WARD                  UT         84339          Single Family
   16703981           0          0        0          0.375                    8.125                                Seal Beach                   CA         90740          Single Family
   16703993           0          0        0          0.375                    8.375                                BOONSBORO                    MD         21713               PUD
   16703997           0          0        0          0.375                     7.75                                 CONCORD                     CA         94521          Single Family
   16704001           0          0        0          0.375                    7.375                                SAN RAMON                    CA         94582           Condominium
   16704003           0          0        0          0.375                     7.75                                Elk Grove                    CA         95624          Single Family
   16704004           0          0        0          0.375                    7.375                                 SAN JOSE                    CA         95131           Condominium
   16704005           0          0        0          0.375                      7                                 ROHNERT PARK                  CA         94928          Single Family
   16704006           0          0        0          0.375                    7.375                                 Fremont                     CA         94536               PUD
   16704007           0          0        0          0.375                     7.5                                  SAN JOSE                    CA         95124          Single Family
   16704008           0          0        0          0.375                     7.25                               Foster City                   CA         94404           Condominium
   16704010           0          0        0          0.375                     7.25                                 San Jose                    CA         95125          Single Family
   16704014           0          0        0          0.375                     7.75                                Livermore                    CA         94550          Single Family
   16704028           0          0        0          0.375                     7.75                                Selbyville                   DE         19975               PUD
   16704058           0          0        0          0.375                    8.375                                Carmichael                   CA         95608            Townhouse
   16697680           0          0        0          0.375                      7                                   NORWALK                     CA         90650          Single Family
   16697705           0          0        0          0.375                    7.875                                   MESA                      AZ         85204               PUD
   16697723           0          0        0          0.375                    8.375                               E PALO ALTO                   CA         94303          Single Family
   16697775           0          0        0          0.375                      8                                    NAPLES                     FL         34110          Single Family
   16697777           0          0        0          0.375                    8.625                               Santa Clara                   CA         95051          Single Family
   16697780           0          0        0          0.375                    8.625                                Elk Grove                    CA         95624          Single Family
   16697800           0          0        0          0.375                    8.375                                  Merced                     CA         95340          Single Family
   16697802           0          0        0          0.375                    7.875                                 BRADBURY                    CA         91010          Single Family
   16697808           0          0        0          0.375                    8.625                                 Artesia                     CA         90701          Single Family
   16697811           0          0        0          0.375                     7.25                               BAKERSFIELD                   CA         93307          Single Family
   16697816           0          0        0          0.375                    8.125                                  Chino                      CA         91708               PUD
   16697819           0          0        0          0.375                     7.25                                  SELAH                      WA         98942          Single Family
   16697854           0          0        0          0.375                    7.625                        Los Angeles(Sun Valley Ar            CA         91352          Single Family
   16697906           0          0        0          0.375                    7.125                                  Pomona                     CA         91766          Single Family
   16308241           0          0        0          0.375                    8.375                                South Gate                   CA         90280          Single Family
   16787142           0          0        0          0.375                     7.5                                Simi Valley                   CA         93063               PUD
   16787151           0          0        0          0.375                     7.75                                Milwaukee                    WI         53221           Condominium
   16787231           0          0        0          0.375                     7.75                               Land O Lakes                  FL         34639               PUD
   16790276           0          0        0          0.375                    7.625                                 Danbury                     CT         6810            Condominium
   16767451           0          0        0          0.375                      7                                  Winchester                   VA         22602               PUD
   16767461           0          0        0          0.375                      1                                  Bradenton                    FL         34205          Single Family
   16766954           0          0        0          0.375                    7.875                           South San Francisco               CA         94080           Condominium
   16766955           0          0        0          0.375                      1                                   Lakewood                    CA         90715          Single Family
   16766959           0          0        0          0.375                      1                                  LAS VEGAS                    NV         89131          Single Family
   16766961           0          0        0          0.375                     8.25                              Granada Hills                  CA         91344          Single Family
   16767480           0          0        0          0.375                    7.125                                BRENTWOOD                    CA         94513          Single Family
   16767483           0          0        0          0.375                     7.75                                 Clairton                    PA         15025               PUD
   16767487           0          0        0          0.375                    7.375                                 MURRIETA                    CA         92563          Single Family
   16767491           0          0        0          0.375                    6.875                                Scottsdale                   AZ         85254               PUD
   16766970           0          0        0          0.375                     7.25                                  Tucson                     AZ         85706               PUD
   16767496           0          0        0          0.375                    8.125                                  CHINO                      CA         91710          Single Family
   16767506           0          0        0          0.375                    10.125                           Country Club Hills               IL         60478          Single Family
   16767509           0          0        0          0.375                     6.25                                  Goleta                     CA         93117          Single Family
   16767514           0          0        0          0.375                     8.25                               Springfield                   VA         22153               PUD
   16767519           0          0        0          0.375                    6.625                                 Surprise                    AZ         85379               PUD
   16767524           0          0        0          0.375                    6.875                                 Oakland                     CA         94605          Single Family
   16778210           0          0        0          0.375                     7.25                                 Menifee                     CA         92584          Single Family
   16780401           0          0        0          0.375                      1                                   San Jose                    CA         95121          Single Family
   16780494           0          0        0          0.375                     7.75                              PEMBROKE PINES                 FL         33024          Single Family
   16780540           0          0        0          0.375                     7.25                                  Hudson                     CO         80642          Single Family
   16767531           0          0        0          0.375                     7.5                                SIMI VALLEY                   CA         93065          Single Family
   16767533           0          0        0          0.375                     7.75                                 Norwalk                     CA         90650          Single Family
   16772916           0          0        0          0.375                      7                                    Corona                     CA         92880          Single Family
   16772920           0          0        0          0.375                    7.875                               Aliso Viejo                   CA         92656           Condominium
   16772936           0          0        0          0.375                     7.5                                East Hanover                  NJ         7936           Single Family
   16772939           0          0        0          0.375                      1                                  HAYMARKET                    VA         20169               PUD
   16772754           0          0        0          0.375                      1                                 Los Angeles                   CA         90037          Single Family
   16772957           0          0        0          0.375                      1                                   Phoenix                     AZ         85032          Single Family
   16772961           0          0        0          0.375                    7.125                                 Phoenix                     AZ         85017          Single Family
   16772981           0          0        0          0.375                      2                                  Las Vegas                    NV         89178               PUD
   16772986           0          0        0          0.375                     7.75                                 Whittier                    CA         90605          Single Family
   16773011           0          0        0          0.375                     7.75                                  Laurel                     MD         20708          Single Family
   16773032           0          0        0          0.375                      9                                FT. LAUDERDALE                 FL         33304           Condominium
   16772802           0          0        0          0.375                     7.25                                 Ontario                     CA         91762          Single Family
   16773051           0          0        0          0.375                      1                          Encin Area city of Los An            CA         91316          Single Family
   16773053           0          0        0          0.375                     7.75                                 Phoenix                     AZ         85085               PUD
   16773062           0          0        0          0.375                    6.625                                 CHANDLER                    AZ         85226               PUD
   16773065           0          0        0          0.375                     8.25                                La Puente                    CA         91746               PUD
   16780585           0          0        0          0.375                    7.375                                  Peoria                     AZ         85382               PUD
   16773086           0          0        0          0.375                     7.75                                Long Beach                   CA         90802           Condominium
   16773088           0          0        0          0.375                    8.375                                OCEANSIDE                    CA         92057          Single Family
   16773094           0          0        0          0.375                    6.875                               LOS ANGELES                   CA         90710           Condominium
   16773098           0          0        0          0.375                      8                                   Redlands                    CA         92374          Single Family
   16773108           0          0        0          0.375                      1                                 Land O Lakes                  FL         34639               PUD
   16773118           0          0        0          0.375                      1                                   Puyallup                    WA         98374               PUD
   16773122           0          0        0          0.375                      1                                  Woodbridge                   VA         22193            Townhouse
   16773145           0          0        0          0.375                     7.5                                 Elk Grove                    CA         95757          Single Family
   16773155           0          0        0          0.375                     7.25                                Corvallis                    OR         97330          Single Family
   16773173           0          0        0          0.375                     7.25                                  Miami                      FL         33157          Single Family
   16773178           0          0        0          0.375                      1                                   El Monte                    CA         91732          Single Family
   16773183           0          0        0          0.375                     7.5                                 Livermore                    CA         94550          Single Family
   16773188           0          0        0          0.375                    6.875                                 Roanoke                     VA         24019          Single Family
   16773193           0          0        0          0.375                    7.625                                  Isanti                     MN         55040          Single Family
   16773205           0          0        0          0.375                    6.875                                San Carlos                   CA         94070           Condominium
   16773209           0          0        0          0.375                    8.125                                 Portland                    OR         97203          Single Family
   16773225           0          0        0          0.375                     7.25                                 Anaheim                     CA         92804          Single Family
   16773227           0          0        0          0.375                    6.875                                Santa Rosa                   CA         95401          Single Family
   16773244           0          0        0          0.375                     7.75                                 PHOENIX                     AZ         85029          Single Family
   16773248           0          0        0          0.375                     7.75                               Chula Vista                   CA         91913               PUD
   16773255           0          0        0          0.375                     6.75                                MIDLOTHIAN                   VA         23112               PUD
   16773272           0          0        0          0.375                    7.625                                  Laveen                     AZ         85339               PUD
   16773315           0          0        0          0.375                    7.375                                SANTA ROSA                   CA         95403          Single Family
   16775726           0          0        0          0.375                      8                                  Hagerstown                   MD         21742          Single Family
   16775743           0          0        0          0.375                     7.25                                 Portland                    OR         97216          Single Family
   16775755           0          0        0          0.375                      7                                    Colton                     CA         92324           2-4 Family
   16775760           0          0        0          0.375                    7.875                             North Las Vegas                 NV         89031          Single Family
   16775763           0          0        0          0.375                     7.25                                Long Beach                   CA         90808          Single Family
   16775823           0          0        0          0.375                    8.875                         (North Hollywood Area) L            CA         91607          Single Family
   16775824           0          0        0          0.375                     7.25                                Inglewood                    CA         90303          Single Family
   16775830           0          0        0          0.375                    6.375                                 Portland                    OR         97217          Single Family
   16775832           0          0        0          0.375                      1                                   El Paso                     TX         79912          Single Family
   16775847           0          0        0          0.375                     7.25                                   Mesa                      AZ         85207               PUD
   16775861           0          0        0          0.375                      2                                   Stockton                    CA         95210          Single Family
   16775862           0          0        0          0.375                      7                                     Mesa                      AZ         85209               PUD
   16776311           0          0        0          0.375                      1                                    Joppa                      MD         21085          Single Family
   16785119           0          0        0          0.375                    6.625                              Citrus Heights                 CA         95621            Townhouse
   16785147           0          0        0          0.375                     7.75                                 Placida                     FL         33946               PUD
   16785231           0          0        0          0.375                     7.25                               Casa Grande                   AZ         85222               PUD
   16776332           0          0        0          0.375                    8.125                                Buena Park                   CA         90620          Single Family
   16776346           0          0        0          0.375                     7.75                                 PHOENIX                     AZ         85020           Condominium
   16776243           0          0        0          0.375                      1                          Los Angeles (Van Nuys Are            CA         91405           Condominium
   16776362           0          0        0          0.375                    7.625                              Silver Spring                  MD         20905               PUD
   16776256           0          0        0          0.375                    6.625                                LAS VEGAS                    NV         89123               PUD
   16776390           0          0        0          0.375                     7.75                               San Jacinto                   CA         92582          Single Family
   16776397           0          0        0          0.375                    6.875                             West Palm Beach                 FL         33414               PUD
   16776402           0          0        0          0.375                      1                             San Juan Capistrano               CA         92675           Condominium
   16776410           0          0        0          0.375                      7                                     MESA                      AZ         85215           Condominium
   16776412           0          0        0          0.375                     7.75                             North Las Vegas                 NV         89081               PUD
   16787092           0          0        0          0.375                    8.125                                   Reno                      NV         89523               PUD
   16787104           0          0        0          0.375                    7.375                                 Gardiner                    ME         4345           Single Family
   16778080           0          0        0          0.375                     7.5                                   TEMPE                      AZ         85284               PUD
   16778131           0          0        0          0.375                      8                                  Alexandria                   VA         22306            Townhouse
   16778176           0          0        0          0.375                    7.875                             FORT LAUDERDALE                 FL         33322           Condominium
   16728126           0          0        0          0.375                    7.875                                HENDERSON                    NV         89052               PUD
   16728127           0          0        0          0.375                     8.25                                 Menifee                     CA         92584               PUD
   16728129           0          0        0          0.375                      1                                    Higley                     AZ         85236               PUD
   16727975           0          0        0          0.375                      1                                 APPLE VALLEY                  CA         92307          Single Family
   16728143           0          0        0          0.375                    6.875                                 Avondale                    AZ         85323               PUD
   16728160           0          0        0          0.375                     8.5                                 Santa Ana                    CA         92704          Single Family
   16728162           0          0        0          0.375                    7.625                                La Puente                    CA         91744          Single Family
   16728188           0          0        0          0.375                      1                                    Lawson                     MO         64062          Single Family
   16728189           0          0        0          0.375                    7.375                                 Phoenix                     AZ         85042               PUD
   16728192           0          0        0          0.375                     7.75                                  Carson                     CA         90746          Single Family
   16728200           0          0        0          0.375                     8.25                                  Corona                     CA         92880          Single Family
   16728206           0          0        0          0.375                    8.125                                 Phoenix                     AZ         85024               PUD
   16727992           0          0        0          0.375                     8.25                               Los Angeles                   CA         90059          Single Family
   16730219           0          0        0          0.375                    7.125                                 GILBERT                     AZ         85296               PUD
   16730226           0          0        0          0.375                    7.625                                Wellington                   FL         33414               PUD
   16730228           0          0        0          0.375                    7.875                                 Richmond                    VA         23227          Single Family
   16730239           0          0        0          0.375                     7.25                                Oceanside                    CA         92056          Single Family
   16730244           0          0        0          0.375                      1                                   Whittier                    CA         90609          Single Family
   16730248           0          0        0          0.375                    7.125                                 WALDORF                     MD         20601          Single Family
   16730251           0          0        0          0.375                     7.75                                Marysville                   WA         98270          Single Family
   16730255           0          0        0          0.375                     7.5                                 San Diego                    CA         92111          Single Family
   16730259           0          0        0          0.375                    7.875                                Woodbridge                   VA         22191          Single Family
   16730277           0          0        0          0.375                    8.125                                Alexandria                   VA         22306            Townhouse
   16730280           0          0        0          0.375                      1                                  Scottsdale                   AZ         85260          Single Family
   16730283           0          0        0          0.375                    6.875                               Rohnert Park                  CA         94928          Single Family
   16764878           0          0        0          0.375                    6.875                                Palm Coast                   FL         32137          Single Family
   16764791           0          0        0          0.375                     8.25                                San Rafael                   CA         94903               PUD
   16764887           0          0        0          0.375                      8                                   Fontana                     CA         92336          Single Family
   16764889           0          0        0          0.375                     7.75                               MEADOW VISTA                  CA         95722          Single Family
   16764902           0          0        0          0.375                      8                               Plymouth Meeting                PA         19462          Single Family
   16764910           0          0        0          0.375                      7                                 Los Angeles                   CA         90047          Single Family
   16764917           0          0        0          0.375                     7.25                                 Buckeye                     AZ         85326               PUD
   16730292           0          0        0          0.375                    7.125                                San Ramon                    CA         94582               PUD
   16730294           0          0        0          0.375                    7.625                               Los Angeles                   CA         90011          Single Family
   16730296           0          0        0          0.375                    7.875                            NORTH MIAMI BEACH                FL         33160           Condominium
   16730298           0          0        0          0.375                      1                                   BOTHELL                     WA         98021               PUD
   16730304           0          0        0          0.375                     7.75                                Kissimmee                    FL         34744               PUD
   16730307           0          0        0          0.375                    7.625                               Los Angeles                   CA         91324           Condominium
   16730311           0          0        0          0.375                    7.875                                 Clermont                    FL         34711          Single Family
   16730313           0          0        0          0.375                    7.625                                Escondido                    CA         92027          Single Family
   16730323           0          0        0          0.375                     7.25                                  Tampa                      FL         33625               PUD
   16730337           0          0        0          0.375                      1                                   Fremont                     CA         94538          Single Family
   16730347           0          0        0          0.375                      1                                  Las Vegas                    NV         89183               PUD
   16730357           0          0        0          0.375                    7.625                                  Naples                     FL         34120               PUD
   16730360           0          0        0          0.375                      1                                   Margate                     FL         33063          Single Family
   16730376           0          0        0          0.375                    7.625                             Brooklyn Center                 MN         55429          Single Family
   16730380           0          0        0          0.375                     7.5                                 WASHOUGAL                    WA         98671          Single Family
   16730384           0          0        0          0.375                      2                                   Fontana                     CA         92336          Single Family
   16730386           0          0        0          0.375                     7.75                                  Tacoma                     WA         98445          Single Family
   16730397           0          0        0          0.375                    8.125                                  Peoria                     AZ         85383          Single Family
   16730400           0          0        0          0.375                     8.25                                La Puente                    CA         91744          Single Family
   16730407           0          0        0          0.375                     7.5                                Los Angeles                   CA         91411          Single Family
   16730416           0          0        0          0.375                    7.375                               Palm Desert                   CA         92211               PUD
   16730093           0          0        0          0.375                     7.25                                 Manteca                     CA         95337          Single Family
   16730099           0          0        0          0.375                      1                                  Elk Grove                    CA         95757          Single Family
   16730432           0          0        0          0.375                    7.875                                 ATWATER                     CA         95301          Single Family
   16731242           0          0        0          0.375                      1                                   Portland                    OR         97230          Single Family
   16731244           0          0        0          0.375                      1                                 SPOTSYLVANIA                  VA         22553               PUD
   16731172           0          0        0          0.375                      1                                   Wildomar                    CA         92595          Single Family
   16731250           0          0        0          0.375                    7.875                                  Lanham                     MD         20706          Single Family
   16731253           0          0        0          0.375                    7.875                                  Miami                      FL         33134           Condominium
   16764925           0          0        0          0.375                      1                                   Buckeye                     AZ         85396               PUD
   16764939           0          0        0          0.375                    6.875                                 Windsor                     CA         95492          Single Family
   16764941           0          0        0          0.375                    7.125                                Lancaster                    CA         93536          Single Family
   16764819           0          0        0          0.375                     8.5                                  San Jose                    CA         95122          Single Family
   16764959           0          0        0          0.375                    7.125                                  PERRIS                     CA         92571          Single Family
   16764964           0          0        0          0.375                    7.875                                Arlington                    VA         22202           Condominium
   16764971           0          0        0          0.375                    6.625                               SAN LORENZO                   CA         94580          Single Family
   16731258           0          0        0          0.375                     7.5                                BRIDGEWATER                   NJ         8807           Single Family
   16731265           0          0        0          0.375                    7.625                               Great Mills                   MD         20634               PUD
   16731267           0          0        0          0.375                    7.875                                 Hesperia                    CA         92345          Single Family
   16731179           0          0        0          0.375                     7.5                                 LAS VEGAS                    NV         89129          Single Family
   16731273           0          0        0          0.375                    7.125                                 Hesperia                    CA         92345          Single Family
   16731277           0          0        0          0.375                    7.375                                Paramount                    CA         90723           Condominium
   16731279           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85022          Single Family
   16731282           0          0        0          0.375                    7.125                                Santa Rosa                   CA         95407          Single Family
   16731299           0          0        0          0.375                      2                                   San Jose                    CA         95111          Single Family
   16731300           0          0        0          0.375                     7.5                                  Chandler                    AZ         85249          Single Family
   16731302           0          0        0          0.375                     6.25                                 Portland                    OR         97266          Single Family
   16731307           0          0        0          0.375                    6.625                                  Dania                      FL         33004           Condominium
   16731326           0          0        0          0.375                    7.625                                San Diego                    CA         92124           Condominium
   16731341           0          0        0          0.375                    7.625                                 Horsham                     PA         19044           2-4 Family
   16731353           0          0        0          0.375                      8                                 Port Reading                  NJ         7064           Single Family
   16764993           0          0        0          0.375                    7.875                             North Las Vegas                 NV         89031               PUD
   16764830           0          0        0          0.375                     7.75                              Stephens City                  VA         22655               PUD
   16764832           0          0        0          0.375                    7.375                               Chino Hills                   CA         91709          Single Family
   16764996           0          0        0          0.375                    7.375                                 ANAHEIM                     CA         92807          Single Family
   16764999           0          0        0          0.375                      1                                   Oakland                     CA         94601          Single Family
   16765012           0          0        0          0.375                    7.625                                Scottsdale                   AZ         85254          Single Family
   16765016           0          0        0          0.375                      1                                  Riverside                    CA         92508               PUD
   16764836           0          0        0          0.375                    8.375                            SAN JOSE CA 95133                CA         95358           Condominium
   16765027           0          0        0          0.375                    7.875                                 GLENDALE                    AZ         85304               PUD
   16731365           0          0        0          0.375                    7.375                                Annandale                    VA         22003           Condominium
   16731366           0          0        0          0.375                     6.25                                   Reno                      NV         89523          Single Family
   16731196           0          0        0          0.375                      1                                 Bakersfield                   CA         93306          Single Family
   16731389           0          0        0          0.375                      1                                  Los Lunas                    NM         87031          Single Family
   16731390           0          0        0          0.375                     7.75                                 Fontana                     CA         92336          Single Family
   16731400           0          0        0          0.375                      8                                   Phoenix                     AZ         85041          Single Family
   16731202           0          0        0          0.375                     7.5                                  Stockton                    CA         95209          Single Family
   16731428           0          0        0          0.375                    7.875                                Santa Ana                    CA         92704          Single Family
   16731228           0          0        0          0.375                     6.75                                Fort Myers                   FL         33967               PUD
   16731206           0          0        0          0.375                    7.125                                 TUOLUMNE                    CA         95379          Single Family
   16731442           0          0        0          0.375                    8.625                                 Compton                     CA         90222          Single Family
   16764854           0          0        0          0.375                      2                                Moreno Valley                  CA         92557          Single Family
   16764859           0          0        0          0.375                      1                                    Rialto                     CA         92376          Single Family
   16764864           0          0        0          0.375                     7.25                                 Anaheim                     CA         92808           Condominium
   16764872           0          0        0          0.375                      1                                 Pico Rivera                   CA         90660          Single Family
   16764787           0          0        0          0.375                      1                                Moreno Valley                  CA         92551          Single Family
   16764876           0          0        0          0.375                      8                               PORT SAINT LUCIE                FL         34953          Single Family
   16765031           0          0        0          0.375                    7.375                             Rancho Cucamonga                CA         91730          Single Family
   16765032           0          0        0          0.375                     7.25                                San Diego                    CA         92117          Single Family
   16766916           0          0        0          0.375                      1                                   Lathrop                     CA         95330          Single Family
   16767354           0          0        0          0.375                      7                                San Francisco                  CA         94123          Single Family
   16767361           0          0        0          0.375                      1                                Big Bear Lake                  CA         92315          Single Family
   16767363           0          0        0          0.375                     7.5                                Los Angeles                   CA         90003           2-4 Family
   16767367           0          0        0          0.375                     7.5                                   Colton                     CA         92324          Single Family
   16767370           0          0        0          0.375                     7.5                                  ANAHEIM                     CA         92807           Condominium
   16767375           0          0        0          0.375                     7.5                                Phoenixville                  PA         19460            Townhouse
   16767384           0          0        0          0.375                     7.5                                 Woodbridge                   VA         22193          Single Family
   16767388           0          0        0          0.375                      1                             South San Francisco               CA         94080           Condominium
   16767398           0          0        0          0.375                    7.625                                Santa Ana                    CA         92706          Single Family
   16767404           0          0        0          0.375                     7.25                                Woodbridge                   VA         22193          Single Family
   16767406           0          0        0          0.375                    7.375                                 Clayton                     CA         94517               PUD
   16767423           0          0        0          0.375                      1                                  San Marcos                   CA         92078           Condominium
   16767432           0          0        0          0.375                     6.75                                Cottonwood                   AZ         86326          Single Family
   16767445           0          0        0          0.375                    7.375                                  Peoria                     AZ         85383               PUD
   16710536           0          0        0          0.375                    7.125                                 San Jose                    CA         95122          Single Family
   16710540           0          0        0          0.375                      1                                 Bonney Lake                   WA         98391               PUD
   16710548           0          0        0          0.375                     7.75                             El Dorado Hills                 CA         95762          Single Family
   16710552           0          0        0          0.375                      1                                 Chino Hills                   CA         91709           Condominium
   16710563           0          0        0          0.375                     7.25                               Los Angeles                   CA         91342          Single Family
   16710568           0          0        0          0.375                    8.375                                  Renton                     WA         98056          Single Family
   16710570           0          0        0          0.375                    8.125                                 Lynwood                     CA         90262          Single Family
   16710572           0          0        0          0.375                     7.75                                 Anaheim                     CA         92804           Condominium
   16710575           0          0        0          0.375                     7.75                                 Temecula                    CA         92592               PUD
   16710576           0          0        0          0.375                     8.25                                San Marcos                   CA         92069          Single Family
   16718095           0          0        0          0.375                    7.875                                  Pomona                     CA         91766          Single Family
   16718105           0          0        0          0.375                    7.375                             SAN LUIS OBISPO                 CA         93401          Single Family
   16718108           0          0        0          0.375                    7.875                                Kissimmee                    FL         34746               PUD
   16717917           0          0        0          0.375                      2                                  elk grove                    CA         95758               PUD
   16718113           0          0        0          0.375                     6.25                                San Diego                    CA         92123          Single Family
   16717921           0          0        0          0.375                    7.875                               Apollo Beach                  FL         33572               PUD
   16718121           0          0        0          0.375                      1                                  Vero Beach                   FL         32962          Single Family
   16721531           0          0        0          0.375                    7.125                                 Phoenix                     AZ         85024           Condominium
   16721533           0          0        0          0.375                      8                                 Ladera Ranch                  CA         92694               PUD
   16721553           0          0        0          0.375                     7.75                                 Leesburg                    VA         20176               PUD
   16721568           0          0        0          0.375                     7.25                               Culver City                   CA         90230           Condominium
   16721574           0          0        0          0.375                     8.5                                Los Angeles                   CA         90044          Single Family
   16721578           0          0        0          0.375                    8.875                                Mira Loma                    CA         91752          Single Family
   16721583           0          0        0          0.375                    7.625                                  Monroe                     WA         98272          Single Family
   16721585           0          0        0          0.375                    7.875                                Woodbridge                   VA         22192               PUD
   16721433           0          0        0          0.375                      1                                   Wichita                     KS         67212          Single Family
   16710580           0          0        0          0.375                      1                                   Menifee                     CA         92584               PUD
   16710589           0          0        0          0.375                    7.375                                SANTA ANA                    CA         92704           Condominium
   16710593           0          0        0          0.375                     6.5                                  Goodyear                    AZ         85338               PUD
   16710594           0          0        0          0.375                      1                                  SANTA ANA                    CA         92701          Single Family
   16710601           0          0        0          0.375                    6.625                               Garden Grove                  CA         92841          Single Family
   16710615           0          0        0          0.375                    7.375                                  Davis                      CA         95616          Single Family
   16710622           0          0        0          0.375                     7.5                                  Phoenix                     AZ         85086               PUD
   16710625           0          0        0          0.375                      1                                    Nipomo                     CA         93444          Single Family
   16710637           0          0        0          0.375                     7.75                                Winchester                   CA         92596               PUD
   16710639           0          0        0          0.375                      1                                  DALY CITY                    CA         94015          Single Family
   16710643           0          0        0          0.375                    7.375                                Long Beach                   CA         90807           Condominium
   16710647           0          0        0          0.375                    7.125                                 Windsor                     CA         95492          Single Family
   16710649           0          0        0          0.375                     8.25                                 Manteca                     CA         95337          Single Family
   16710651           0          0        0          0.375                      2                                Fredericksburg                 VA         22408          Single Family
   16710657           0          0        0          0.375                      1                                   Ontario                     CA         91761           Condominium
   16710661           0          0        0          0.375                      1                                 Burtonsville                  MD         20866               PUD
   16710489           0          0        0          0.375                      1                                   Lynwood                     CA         90262          Single Family
   16710495           0          0        0          0.375                      2                             SOUTH SAN FRANCISCO               CA         94080          Single Family
   16710665           0          0        0          0.375                      1                                    Orange                     CA         92869           Condominium
   16710668           0          0        0          0.375                    7.625                               Maple Valley                  WA         98038          Single Family
   16721588           0          0        0          0.375                     8.25                                 Orlando                     FL         32820               PUD
   16721593           0          0        0          0.375                    7.875                                  Tempe                      AZ         85284          Single Family
   16721596           0          0        0          0.375                    7.375                                  Peoria                     AZ         85383               PUD
   16721599           0          0        0          0.375                      1                                 Aliso Viejo                   CA         92656           Condominium
   16721601           0          0        0          0.375                      1                                    Carson                     CA         90745           Condominium
   16721607           0          0        0          0.375                     8.25                              Richmond Hill                  NY         11418           2-4 Family
   16721616           0          0        0          0.375                      1                                Lake Elsinore                  CA         92530          Single Family
   16721620           0          0        0          0.375                      2                             Rancho Palos Verdes               CA         90275           Condominium
   16721621           0          0        0          0.375                    7.875                               Chula Vista                   CA         91911          Single Family
   16721629           0          0        0          0.375                     8.5                                 Alexandria                   VA         22309           Condominium
   16721630           0          0        0          0.375                     7.5                                  San Jose                    CA         95125          Single Family
   16721637           0          0        0          0.375                     7.75                                San Diego                    CA         92154          Single Family
   16721639           0          0        0          0.375                    7.375                                 Surprise                    AZ         85374               PUD
   16721451           0          0        0          0.375                      1                                   Van Nuys                    CA         91405          Single Family
   16721642           0          0        0          0.375                      1                                   Phoenix                     AZ         85044          Single Family
   16721647           0          0        0          0.375                    7.375                                 Surprise                    AZ         85379               PUD
   16721657           0          0        0          0.375                    6.375                                 Bellevue                    WA         98008          Single Family
   16721660           0          0        0          0.375                    7.625                                Henderson                    NV         89015          Single Family
   16721662           0          0        0          0.375                     8.25                                  Hemet                      CA         92544          Single Family
   16721461           0          0        0          0.375                      1                                     Mead                      WA         99021          Single Family
   16721669           0          0        0          0.375                    6.625                                 Phoenix                     AZ         85048               PUD
   16721467           0          0        0          0.375                    8.125                               Los Angeles                   CA         90041          Single Family
   16721679           0          0        0          0.375                    7.875                                 San Jose                    CA         95122          Single Family
   16721683           0          0        0          0.375                     7.75                                 GILBERT                     AZ         85296               PUD
   16721685           0          0        0          0.375                      1                                  Riverside                    CA         92503               PUD
   16721687           0          0        0          0.375                     7.5                                  SAN JOSE                    CA         95111          Single Family
   16721688           0          0        0          0.375                      8                              Bay Harbor Island                FL         33154           Condominium
   16721691           0          0        0          0.375                     7.25                                Sammamish                    WA         98074          Single Family
   16721490           0          0        0          0.375                     7.75                               Palm Springs                  CA         92262          Single Family
   16721695           0          0        0          0.375                      1                                   Everett                     WA         98208               PUD
   16721700           0          0        0          0.375                    7.875                                 Manassas                    VA         20110               PUD
   16721706           0          0        0          0.375                      1                                   San Jose                    CA         95136          Single Family
   16721708           0          0        0          0.375                     7.75                                Woodbridge                   VA         22191            Townhouse
   16721709           0          0        0          0.375                     7.75                                Woodbridge                   VA         22192            Townhouse
   16721711           0          0        0          0.375                      3                                   Hillside                    NJ         7205            2-4 Family
   16721714           0          0        0          0.375                    7.625                                San Diego                    CA         92154           Condominium
   16721717           0          0        0          0.375                    7.625                               Chula Vista                   CA         91910          Single Family
   16721718           0          0        0          0.375                     7.25                                  Corona                     CA         92883               PUD
   16722847           0          0        0          0.375                    7.875                               Temple City                   CA         91780           2-4 Family
   16722861           0          0        0          0.375                    8.125                               Los Angeles                   CA         90016          Single Family
   16722869           0          0        0          0.375                      1                                   Danville                    CA         94526               PUD
   16722876           0          0        0          0.375                     7.25                               Los Angeles                   CA         90056           Condominium
   16722878           0          0        0          0.375                     7.75                          Rancho Santa Margarita             CA         92688           Condominium
   16722780           0          0        0          0.375                    7.125                                LAS VEGAS                    NV         89123           Condominium
   16722787           0          0        0          0.375                     7.75                               San Clemente                  CA         92673               PUD
   16722903           0          0        0          0.375                      1                                  Las Vegas                    NV         89123               PUD
   16722905           0          0        0          0.375                      1                                  Las Vegas                    NV         89138               PUD
   16722912           0          0        0          0.375                     6.75                                 Pasadena                    CA         91107           Condominium
   16722915           0          0        0          0.375                     7.25                                 SURPRISE                    AZ         85379               PUD
   16722916           0          0        0          0.375                      1                                  CALABASAS                    CA         91302          Single Family
   16722919           0          0        0          0.375                    8.125                                 Murrieta                    CA         92563          Single Family
   16722920           0          0        0          0.375                      1                                   Stafford                    VA         22556          Single Family
   16722922           0          0        0          0.375                     7.75                                Alexandria                   VA         22309          Single Family
   16722923           0          0        0          0.375                    7.875                                  Peoria                     AZ         85382               PUD
   16722929           0          0        0          0.375                    7.875                               Chula Vista                   CA         91913               PUD
   16722798           0          0        0          0.375                      1                                   Ontario                     CA         91764          Single Family
   16710670           0          0        0          0.375                    7.625                                 Palm Bay                    FL         32909          Single Family
   16710496           0          0        0          0.375                      1                                  HENDERSON                    NV         89052               PUD
   16713372           0          0        0          0.375                      8                                    Tustin                     CA         92780               PUD
   16713374           0          0        0          0.375                     7.25                                  Corona                     CA         92882          Single Family
   16713378           0          0        0          0.375                      1                                  Pittsburg                    CA         94565          Single Family
   16713381           0          0        0          0.375                    7.125                                 Concord                     CA         94520          Single Family
   16713388           0          0        0          0.375                      1                               Royal Palm Beach                FL         33411               PUD
   16713391           0          0        0          0.375                     7.5                                  Waldwick                    NJ         7463           Single Family
   16713392           0          0        0          0.375                      8                                    Tampa                      FL         33615               PUD
   16713396           0          0        0          0.375                    7.875                                 Orlando                     FL         32818               PUD
   16713399           0          0        0          0.375                      1                                  Alexandria                   VA         22303          Single Family
   16713400           0          0        0          0.375                    8.125                              Lawrenceville                  NJ         8648           Single Family
   16713402           0          0        0          0.375                    7.875                                LONG BEACH                   CA         90810          Single Family
   16713410           0          0        0          0.375                      9                                   Bayville                    NJ         8721           Single Family
   16713271           0          0        0          0.375                      2                                 Los Angeles                   CA         90016           2-4 Family
   16713415           0          0        0          0.375                    8.375                                 Lathrop                     CA         95330          Single Family
   16713418           0          0        0          0.375                     8.25                               Grass Valley                  CA         95945          Single Family
   16713421           0          0        0          0.375                      7                                  BELLFLOWER                   CA         90706          Single Family
   16713422           0          0        0          0.375                    7.375                                 Seattle                     WA         98117          Single Family
   16713427           0          0        0          0.375                     7.5                                Yorba Linda                   CA         92886          Single Family
   16713278           0          0        0          0.375                     8.5                          (Granada Hills Area) Los            CA         91344          Single Family
   16722941           0          0        0          0.375                     7.5                                Garden Grove                  CA         92843          Single Family
   16722944           0          0        0          0.375                     7.5                                 WOODBRIDGE                   VA         22192               PUD
   16722948           0          0        0          0.375                     7.75                                  Tacoma                     WA         98446               PUD
   16722951           0          0        0          0.375                     7.75                                 Surprise                    AZ         85387          Single Family
   16722960           0          0        0          0.375                      1                                   Turlock                     CA         95380          Single Family
   16722975           0          0        0          0.375                    7.875                                Santa Rosa                   CA         95405          Single Family
   16722977           0          0        0          0.375                      1                                  Las Vegas                    NV         89113               PUD
   16722811           0          0        0          0.375                      1                                  Long Beach                   CA         90810           2-4 Family
   16722979           0          0        0          0.375                      1                                    Sonora                     CA         95370          Single Family
   16722981           0          0        0          0.375                      1                                   Bellevue                    WA         98006          Single Family
   16713439           0          0        0          0.375                      1                                  Las Vegas                    NV         89141               PUD
   16713285           0          0        0          0.375                     8.25                                LAS VEGAS                    NV         89141               PUD
   16713445           0          0        0          0.375                      1                                  CAMARILLO                    CA         91362            Townhouse
   16713447           0          0        0          0.375                     9.25                                San Diego                    CA         92127               PUD
   16713457           0          0        0          0.375                      1                                  San Diego                    CA         92123          Single Family
   16713461           0          0        0          0.375                      1                                    Essex                      MD         21221          Single Family
   16713292           0          0        0          0.375                    7.875                                Pittsburg                    CA         94565          Single Family
   16713464           0          0        0          0.375                    7.375                               Los Angeles                   CA         90292           Condominium
   16713466           0          0        0          0.375                     7.75                                  Carson                     CA         90746          Single Family
   16713469           0          0        0          0.375                     7.5                                 Las Vegas                    NV         89108               PUD
   16713295           0          0        0          0.375                    7.375                                 Gilbert                     AZ         85296               PUD
   16713306           0          0        0          0.375                      1                                 Los Angeles                   CA         90301           2-4 Family
   16713485           0          0        0          0.375                      8                                 Saint Louis                   MO         63131               PUD
   16713486           0          0        0          0.375                      1                                  San Diego                    CA         92105          Single Family
   16713489           0          0        0          0.375                    7.875                                Woodbridge                   VA         22191          Single Family
   16713334           0          0        0          0.375                     8.75                               Newbury Park                  CA         91320          Single Family
   16713339           0          0        0          0.375                     8.5                                  Pacifica                    CA         94044          Single Family
   16713340           0          0        0          0.375                      8                                    Oxnard                     CA         93033          Single Family
   16713497           0          0        0          0.375                    7.375                                  Carson                     CA         90745           Condominium
   16722817           0          0        0          0.375                      1                                Silver Spring                  MD         20905          Single Family
   16722995           0          0        0          0.375                     8.5                                  Carlsbad                    CA         92009           Condominium
   16722998           0          0        0          0.375                     7.25                                Long Beach                   CA         90805          Single Family
   16722819           0          0        0          0.375                      1                                   Mentone                     CA         92359          Single Family
   16722999           0          0        0          0.375                     8.5                                LOS ANGELES                   CA         90003          Single Family
   16723000           0          0        0          0.375                     8.25                              Santa Clarita                  CA         91350          Single Family
   16723012           0          0        0          0.375                    7.875                                El Centro                    CA         92243          Single Family
   16723019           0          0        0          0.375                    7.625                                 Chandler                    AZ         85225           Condominium
   16723026           0          0        0          0.375                      7                          Los Angeles (Northridge A            CA         91325          Single Family
   16723030           0          0        0          0.375                    7.875                                Livermore                    CA         94551               PUD
   16723032           0          0        0          0.375                      1                                Moreno Valley                  CA         92551          Single Family
   16723035           0          0        0          0.375                     8.5                                  El Monte                    CA         91732          Single Family
   16713503           0          0        0          0.375                     7.5                                 Long Beach                   CA         90805          Single Family
   16713507           0          0        0          0.375                     7.75                                CLEARLAKE                    CA         95422          Single Family
   16713512           0          0        0          0.375                      1                                 Los Angeles                   CA         90034           Condominium
   16714524           0          0        0          0.375                      1                                    Tracy                      CA         95377          Single Family
   16714526           0          0        0          0.375                    7.875                               Apple Valley                  MN         55124          Single Family
   16714463           0          0        0          0.375                      1                                  LAS VEGAS                    NV         89141               PUD
   16714536           0          0        0          0.375                     8.25                                  Dover                      NJ         7801           Single Family
   16714540           0          0        0          0.375                    7.375                                 Phoenix                     AZ         85048               PUD
   16714544           0          0        0          0.375                    7.375                                Fullerton                    CA         92832          Single Family
   16714549           0          0        0          0.375                      1                                   Dumfries                    VA         22026               PUD
   16714552           0          0        0          0.375                      1                                San Francisco                  CA         94134          Single Family
   16714555           0          0        0          0.375                     7.75                                Scottsdale                   AZ         85254          Single Family
   16714467           0          0        0          0.375                      1                                    Payson                     AZ         85541               PUD
   16714469           0          0        0          0.375                    8.375                                 Fremont                     CA         94538           Condominium
   16714559           0          0        0          0.375                      1                                 Queen Creek                   AZ         85242               PUD
   16714568           0          0        0          0.375                    7.125                                Scottsdale                   AZ         85255               PUD
   16714570           0          0        0          0.375                      1                                   Gilbert                     AZ         85297               PUD
   16714573           0          0        0          0.375                    6.875                               LOS ANGELES                   CA         90032          Single Family
   16714592           0          0        0          0.375                     7.75                                 Kenmore                     WA         98028          Single Family
   16714602           0          0        0          0.375                     7.5                                Hillsborough                  NJ         8844            Condominium
   16714608           0          0        0          0.375                     8.25                                 Richmond                    VA         23238               PUD
   16714621           0          0        0          0.375                     7.75                                Round Rock                   TX         78664               PUD
   16714635           0          0        0          0.375                      1                                   Kirkland                    WA         98034           Condominium
   16714645           0          0        0          0.375                    6.875                              Silver Spring                  MD         20906          Single Family
   16714648           0          0        0          0.375                    7.625                                  Bowie                      MD         20716          Single Family
   16714651           0          0        0          0.375                      1                                  Marysville                   WA         98270          Single Family
   16714652           0          0        0          0.375                    8.125                                 Phoenix                     AZ         85021          Single Family
   16714657           0          0        0          0.375                    6.875                               GAINESVILLE                   VA         20155          Single Family
   16714659           0          0        0          0.375                    6.875                                  Perris                     CA         92571          Single Family
   16714662           0          0        0          0.375                    7.375                           Cumberland Foreside               ME         4110           Single Family
   16714663           0          0        0          0.375                    7.625                               Gaithersburg                  MD         20879          Single Family
   16714677           0          0        0          0.375                    7.875                                 Richmond                    CA         94804          Single Family
   16716218           0          0        0          0.375                    7.375                                 Temecula                    CA         92592          Single Family
   16716221           0          0        0          0.375                      1                                   Stockton                    CA         95206          Single Family
   16716225           0          0        0          0.375                      1                                   Vallejo                     CA         94590          Single Family
   16716226           0          0        0          0.375                      1                                  Alexandria                   VA         22304            Townhouse
   16716149           0          0        0          0.375                      1                                   Concord                     CA         94520          Single Family
   16716240           0          0        0          0.375                      1                                 Port Orchard                  WA         98366               PUD
   16716251           0          0        0          0.375                      1                                   FAIRFAX                     VA         22032          Single Family
   16716257           0          0        0          0.375                      1                                   Palmdale                    CA         93552          Single Family
   16716268           0          0        0          0.375                    7.375                                 Imperial                    CA         92251          Single Family
   16716160           0          0        0          0.375                     7.75                                RIVERSIDE                    CA         92509               PUD
   16716276           0          0        0          0.375                    7.625                               Chula Vista                   CA         91915           Condominium
   16716288           0          0        0          0.375                      1                                SAN BERNARDINO                 CA         92405          Single Family
   16716290           0          0        0          0.375                    7.625                                Woodbridge                   VA         22193               PUD
   16716291           0          0        0          0.375                     7.75                                 Oakland                     CA         94601           2-4 Family
   16716163           0          0        0          0.375                      1                                    Corona                     CA         92880               PUD
   16716300           0          0        0          0.375                    7.875                                  CORONA                     CA         92881          Single Family
   16716329           0          0        0          0.375                    7.875                               San Leandro                   CA         94579          Single Family
   16716335           0          0        0          0.375                    7.375                               Bakersfield                   CA         93308          Single Family
   16716336           0          0        0          0.375                    8.125                                 Lakewood                    CA         90715          Single Family
   16716341           0          0        0          0.375                     7.5                              Lake Saint Louis                MO         63367          Single Family
   16716180           0          0        0          0.375                      1                                 Yorba Linda                   CA         92886          Single Family
   16716349           0          0        0          0.375                      1                                  San Diego                    CA         92102           2-4 Family
   16716183           0          0        0          0.375                      1                                  LAS VEGAS                    NV         89130          Single Family
   16716373           0          0        0          0.375                    6.875                                Henderson                    NV         89074               PUD
   16716379           0          0        0          0.375                      8                                 Los Angeles                   CA         90016           2-4 Family
   16716195           0          0        0          0.375                      1                                  Henderson                    NV         89011               PUD
   16717952           0          0        0          0.375                      1                               LAUDERDALE LAKES                FL         33319               PUD
   16717956           0          0        0          0.375                      1                                     Kent                      WA         98030          Single Family
   16717957           0          0        0          0.375                      2                                   Kirkland                    WA         98034          Single Family
   16717958           0          0        0          0.375                     7.75                                Alexandria                   VA         22305            Townhouse
   16717889           0          0        0          0.375                    6.875                                Livermore                    CA         94551          Single Family
   16717962           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85032           Condominium
   16717965           0          0        0          0.375                      1                                   Rocklin                     CA         95675               PUD
   16717967           0          0        0          0.375                    7.875                               North Bergen                  NJ         7047            2-4 Family
   16717972           0          0        0          0.375                      1                                    Orange                     CA         92867          Single Family
   16717974           0          0        0          0.375                      8                                South El Monte                 CA         91733          Single Family
   16723039           0          0        0          0.375                      1                                  Henderson                    NV         89015               PUD
   16723041           0          0        0          0.375                      1                                    Vista                      CA         92084          Single Family
   16723043           0          0        0          0.375                      8                                    Fresno                     CA         93720          Single Family
   16723045           0          0        0          0.375                     7.25                                 Mentone                     CA         92359          Single Family
   16728011           0          0        0          0.375                     6.75                                CAMARILLO                    CA         93012               PUD
   16728012           0          0        0          0.375                     8.75                             RANCHO CUCAMONGA                CA         91730           Condominium
   16728018           0          0        0          0.375                    7.875                                 Manassas                    VA         20110               PUD
   16728021           0          0        0          0.375                      2                                   Shirley                     NY         11752          Single Family
   16727945           0          0        0          0.375                    7.625                                 Jackson                     NJ         8527           Single Family
   16728022           0          0        0          0.375                      7                                  Washington                   DC         20020          Single Family
   16728029           0          0        0          0.375                      1                                  West Haven                   CT         6516           Single Family
   16728037           0          0        0          0.375                      7                                    Vista                      CA         92083               PUD
   16728041           0          0        0          0.375                    7.875                              VALLEY VILLAGE                 CA         91607            Townhouse
   16728048           0          0        0          0.375                    7.375                                Saint Paul                   MN         55117          Single Family
   16728053           0          0        0          0.375                      2                                 Farmersville                  CA         93223          Single Family
   16728060           0          0        0          0.375                      1                                    Corona                     CA         92880          Single Family
   16727956           0          0        0          0.375                      1                                   Temecula                    CA         92592          Single Family
   16728074           0          0        0          0.375                     7.5                                West Covina                   CA         91790          Single Family
   16728086           0          0        0          0.375                     8.25                                 STOCKTON                    CA         95212          Single Family
   16728106           0          0        0          0.375                    7.625                              North St. Paul                 MN         55109          Single Family
   16728114           0          0        0          0.375                    7.625                               Garden Grove                  CA         92843          Single Family
   16728115           0          0        0          0.375                      7                                 Albuquerque                   NM         87114               PUD
   16728119           0          0        0          0.375                    8.375                                 Monrovia                    CA         91016          Single Family
   16717984           0          0        0          0.375                     1.75                               Ladera Ranch                  CA         92694               PUD
   16717986           0          0        0          0.375                      7                                  Scottsdale                   AZ         85260               PUD
   16717991           0          0        0          0.375                      8                                   Montrose                    CA         91020           Condominium
   16717993           0          0        0          0.375                     7.25                               GAITHERSBURG                  MD         20879               PUD
   16717996           0          0        0          0.375                      1                                Winter Garden                  FL         34787               PUD
   16717893           0          0        0          0.375                    7.625                                Pittsburg                    CA         94565          Single Family
   16718006           0          0        0          0.375                    7.875                                 Chandler                    AZ         85225          Single Family
   16718010           0          0        0          0.375                    8.125                                SACRAMENTO                   CA         95835          Single Family
   16718012           0          0        0          0.375                      8                                 Queen Creek                   AZ         85242               PUD
   16718016           0          0        0          0.375                    7.375                                Mira Loma                    CA         91752               PUD
   16718025           0          0        0          0.375                     7.5                                Queen Creek                   AZ         85242               PUD
   16718030           0          0        0          0.375                      1                                   Alhambra                    CA         91801           Condominium
   16718034           0          0        0          0.375                      7                                   Fontana                     CA         92336               PUD
   16718041           0          0        0          0.375                    7.875                              San Francisco                  CA         94112          Single Family
   16718048           0          0        0          0.375                      1                                   Orlando                     FL         32812          Single Family
   16718052           0          0        0          0.375                    7.625                                 Surprise                    AZ         85374               PUD
   16718057           0          0        0          0.375                    6.875                                 Stockton                    CA         95206          Single Family
   16718068           0          0        0          0.375                    8.375                               Hamilton Twp                  NJ         8611           Single Family
   16718070           0          0        0          0.375                     7.25                        (North Hollywood Area) Lo            CA         91605          Single Family
   16718075           0          0        0          0.375                      1                                   Houston                     TX         77005          Single Family
   16717911           0          0        0          0.375                      1                                   Glendale                    AZ         85308               PUD
   16718082           0          0        0          0.375                     7.25                                  Orange                     CA         92867          Single Family
   16718089           0          0        0          0.375                    7.875                             North Las Vegas                 NV         89084               PUD
   16718090           0          0        0          0.375                     7.5                                  PALMDALE                    CA         93552          Single Family
   16695696           0          0        0          0.375                      9                                  Brentwood                    CA         94513          Single Family
   16695699           0          0        0          0.375                      2                                  Waterford                    CA         95386          Single Family
   16695797           0          0        0          0.375                      1                                THOUSAND OAKS                  CA         91360          Single Family
   16695802           0          0        0          0.375                     7.75                                 Herndon                     VA         20170          Single Family
   16695700           0          0        0          0.375                    7.875                              Mission Viejo                  CA         92692               PUD
   16695701           0          0        0          0.375                      1                                   Phoenix                     AZ         85085               PUD
   16695803           0          0        0          0.375                     8.75                              VIRGINIA BEACH                 VA         23453          Single Family
   16695704           0          0        0          0.375                      1                                  LAS VEGAS                    NV         89149               PUD
   16695814           0          0        0          0.375                     7.75                                 Everett                     WA         98201          Single Family
   16695818           0          0        0          0.375                     8.5                               Wilton Manors                  FL         33334           2-4 Family
   16695819           0          0        0          0.375                    7.875                                Riverside                    CA         92501           2-4 Family
   16695828           0          0        0          0.375                      1                                   Oakland                     CA         94605          Single Family
   16695831           0          0        0          0.375                    7.625                                San Marcos                   CA         92078               PUD
   16695832           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85027          Single Family
   16695707           0          0        0          0.375                      1                                 Los Angeles                   CA         90037          Single Family
   16695710           0          0        0          0.375                    7.875                                MONTEBELLO                   CA         90640          Single Family
   16695711           0          0        0          0.375                      1                                    SEDONA                     AZ         86351               PUD
   16695840           0          0        0          0.375                     7.75                              Winter Garden                  FL         34787               PUD
   16695843           0          0        0          0.375                     7.75                                 Yucaipa                     CA         92399          Single Family
   16695848           0          0        0          0.375                     6.5                                   Anthem                     AZ         85086               PUD
   16695714           0          0        0          0.375                     8.5                                  San Jose                    CA         95123          Single Family
   16695859           0          0        0          0.375                    7.875                                  Covina                     CA         91724          Single Family
   16695862           0          0        0          0.375                      8                                 Apple Valley                  CA         92307          Single Family
   16695872           0          0        0          0.375                     7.5                                 San Diego                    CA         92102          Single Family
   16695874           0          0        0          0.375                    7.625                               Lake Stevens                  WA         98205               PUD
   16695723           0          0        0          0.375                      1                                  Cave Creek                   AZ         85331               PUD
   16695882           0          0        0          0.375                     8.25                              Cathedral City                 CA         92234          Single Family
   16695726           0          0        0          0.375                    7.875                             North Highlands                 CA         95660          Single Family
   16695885           0          0        0          0.375                    7.875                                  Downey                     CA         90240          Single Family
   16695732           0          0        0          0.375                    7.375                                 LA VERNE                    CA         91750          Single Family
   16695733           0          0        0          0.375                      1                                 Bakersfield                   CA         93313          Single Family
   16697186           0          0        0          0.375                     7.75                                 Palmdale                    CA         93551          Single Family
   16697188           0          0        0          0.375                      8                                   Hanford                     CA         93230          Single Family
   16697193           0          0        0          0.375                     8.25                                  Naples                     FL         34120          Single Family
   16697201           0          0        0          0.375                      9                                   Cerritos                    CA         90703          Single Family
   16697203           0          0        0          0.375                    7.375                                WOODBRIDGE                   VA         22193          Single Family
   16697204           0          0        0          0.375                      1                                   San Jose                    CA         95123          Single Family
   16697212           0          0        0          0.375                    8.375                                  Corona                     CA         92881           Condominium
   16697214           0          0        0          0.375                    7.375                                  Downey                     CA         90240          Single Family
   16697215           0          0        0          0.375                     7.75                                 Anaheim                     CA         92802               PUD
   16697217           0          0        0          0.375                     7.75                               Philadelphia                  PA         19145          Single Family
   16697227           0          0        0          0.375                     7.5                                   Madera                     CA         93638          Single Family
   16697232           0          0        0          0.375                    7.375                               SHERMAN OAKS                  CA         91401          Single Family
   16697236           0          0        0          0.375                    7.875                              Woodland Park                  CO         80863          Single Family
   16697256           0          0        0          0.375                    7.625                                 Altadena                    CA         91001          Single Family
   16697265           0          0        0          0.375                     7.5                                  Parrish                     FL         34219               PUD
   16697273           0          0        0          0.375                     8.25                              Redondo Beach                  CA         90278          Single Family
   16697288           0          0        0          0.375                      1                                  La Quinta                    CA         92253          Single Family
   16697136           0          0        0          0.375                    7.625                               LOS ANGELES                   CA         90047          Single Family
   16697139           0          0        0          0.375                    8.625                                 REDLANDS                    CA         92374          Single Family
   16697295           0          0        0          0.375                    7.875                              Spring Valley                  CA         91977          Single Family
   16697297           0          0        0          0.375                      1                                   Vallejo                     CA         94591          Single Family
   16697299           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92104          Single Family
   16697306           0          0        0          0.375                    7.875                                  Vista                      CA         92084          Single Family
   16697308           0          0        0          0.375                     8.25                                 Spanaway                    WA         98387               PUD
   16697313           0          0        0          0.375                      1                                  Long Beach                   CA         90813          Single Family
   16709254           0          0        0          0.375                     7.25                             Rancho Cucamonga                CA         91739          Single Family
   16709255           0          0        0          0.375                    7.625                                 Lakewood                    WA         98498          Single Family
   16709256           0          0        0          0.375                    7.375                                 Leesburg                    VA         20176          Single Family
   16709147           0          0        0          0.375                      1                                   OAKLAND                     CA         94619          Single Family
   16709152           0          0        0          0.375                    8.375                               Chula Vista                   CA         91910          Single Family
   16709266           0          0        0          0.375                    7.625                                 Belmont                     MA         2478           Single Family
   16709269           0          0        0          0.375                     7.75                                St. Cloud                    FL         34772               PUD
   16709275           0          0        0          0.375                     7.75                                Dana Point                   CA         92624          Single Family
   16709221           0          0        0          0.375                    6.875                                 Edinburg                    TX         78539          Single Family
   16709282           0          0        0          0.375                    8.375                                 Manassas                    VA         20109          Single Family
   16709287           0          0        0          0.375                    7.125                                San Diego                    CA         92154               PUD
   16697147           0          0        0          0.375                    7.375                                Montclair                    CA         91763          Single Family
   16697318           0          0        0          0.375                     8.5                                   Carson                     CA         90746          Single Family
   16697324           0          0        0          0.375                      1                                   Loveland                    CO         80538          Single Family
   16697326           0          0        0          0.375                    7.875                                COSTA MESA                   CA         92627          Single Family
   16697334           0          0        0          0.375                    8.375                                Buena Park                   CA         90620          Single Family
   16697336           0          0        0          0.375                      8                                 LOS ANGELES                   CA         90065          Single Family
   16697342           0          0        0          0.375                    7.375                                 Cerritos                    CA         90703               PUD
   16697343           0          0        0          0.375                    7.875                                 Temecula                    CA         92591               PUD
   16699983           0          0        0          0.375                     7.25                                 Oroville                    CA         95965          Single Family
   16700046           0          0        0          0.375                     7.75                                   Taft                      FL         32824          Single Family
   16700048           0          0        0          0.375                    7.625                              PEMBOKE PINES                  FL         33024          Single Family
   16699985           0          0        0          0.375                      1                                   Phoenix                     AZ         85022          Single Family
   16700049           0          0        0          0.375                    8.375                                 Deltona                     FL         32725          Single Family
   16700052           0          0        0          0.375                     7.75                                Greenbelt                    MD         20770               PUD
   16700055           0          0        0          0.375                     6.75                             NORTH LAS VEGAS                 NV         89031          Single Family
   16700067           0          0        0          0.375                      1                                  San Diego                    CA         92083          Single Family
   16700071           0          0        0          0.375                     7.5                                  Phoenix                     AZ         85086               PUD
   16700074           0          0        0          0.375                      8                                   Phoenix                     AZ         85085               PUD
   16699992           0          0        0          0.375                    7.875                                 Anaheim                     CA         92805          Single Family
   16700079           0          0        0          0.375                      1                                   Hercules                    CA         94547          Single Family
   16709306           0          0        0          0.375                    8.125                                 Burbank                     CA         91504          Single Family
   16709310           0          0        0          0.375                     7.75                                Scottsdale                   AZ         85262               PUD
   16709315           0          0        0          0.375                      1                                    Tucson                     AZ         85743               PUD
   16709335           0          0        0          0.375                      1                                  Escondido                    CA         92027          Single Family
   16709338           0          0        0          0.375                    7.375                                Huntsville                   AL         35806          Single Family
   16709340           0          0        0          0.375                    7.375                               Bonney Lake                   WA         98391               PUD
   16709176           0          0        0          0.375                    7.875                                 Palmdale                    CA         93552          Single Family
   16709180           0          0        0          0.375                    8.125                                 La Verne                    CA         91750          Single Family
   16709349           0          0        0          0.375                      2                                 LOS ANGELES                   CA         90011           2-4 Family
   16709351           0          0        0          0.375                    6.875                                Woodbridge                   VA         22192           Condominium
   16700105           0          0        0          0.375                    7.125                              Mission Viejo                  CA         92691               PUD
   16700113           0          0        0          0.375                    8.375                                 Redmond                     WA         98053          Single Family
   16700118           0          0        0          0.375                     7.25                               Victorville                   CA         92395               PUD
   16700125           0          0        0          0.375                     8.5                          (Woodland Hills Area) Lo            CA         91364          Single Family
   16700127           0          0        0          0.375                     8.5                                  Margate                     FL         33068          Single Family
   16700129           0          0        0          0.375                    7.625                               Saint Peters                  MO         63376               PUD
   16700131           0          0        0          0.375                     7.75                                Scottsdale                   AZ         85253           Condominium
   16700008           0          0        0          0.375                    8.125                              Moreno Valley                  CA         92553          Single Family
   16700144           0          0        0          0.375                     7.75                                 Orlando                     FL         32832               PUD
   16700010           0          0        0          0.375                     7.75                                South Gate                   CA         90280          Single Family
   16700148           0          0        0          0.375                    8.375                                Baltimore                    MD         21214          Single Family
   16700149           0          0        0          0.375                    7.375                                Rockville                    MD         20853          Single Family
   16700162           0          0        0          0.375                      1                                 Garden Grove                  CA         92843          Single Family
   16700163           0          0        0          0.375                     8.25                                Windermere                   FL         34786               PUD
   16700023           0          0        0          0.375                     7.75                                 Whittier                    CA         90604          Single Family
   16700176           0          0        0          0.375                      1                                    Corona                     CA         92880          Single Family
   16700178           0          0        0          0.375                      7                                  GIBSONTON                    FL         33534          Single Family
   16700179           0          0        0          0.375                      2                                   Herndon                     VA         20170               PUD
   16709188           0          0        0          0.375                      1                                   Anaheim                     CA         92805          Single Family
   16709362           0          0        0          0.375                     7.25                               Los Angeles                   CA         90026          Single Family
   16709366           0          0        0          0.375                    7.625                                 Ontario                     CA         91764          Single Family
   16709195           0          0        0          0.375                      1                               Rancho Cucamonga                CA         91701          Single Family
   16709377           0          0        0          0.375                      8                                   MURRIETA                    CA         92562               PUD
   16709380           0          0        0          0.375                     7.25                                  Oviedo                     FL         32765           Condominium
   16709198           0          0        0          0.375                      1                                  Inglewood                    CA         90305          Single Family
   16709200           0          0        0          0.375                    7.625                               Queen Creek                   AZ         85242               PUD
   16709390           0          0        0          0.375                    7.125                                 Everett                     WA         98204               PUD
   16709392           0          0        0          0.375                    7.875                              Silver Spring                  MD         20905          Single Family
   16709203           0          0        0          0.375                      1                                 LOS ANGELES                   CA         90062          Single Family
   16709397           0          0        0          0.375                      7                                  Santa Rosa                   CA         95407          Single Family
   16700180           0          0        0          0.375                    8.375                                 Orlando                     FL         32828               PUD
   16700185           0          0        0          0.375                     7.75                              Valley Center                  CA         92082          Single Family
   16700187           0          0        0          0.375                      8                                   Hanford                     CA         93230          Single Family
   16700191           0          0        0          0.375                    7.375                                Atascadero                   CA         93422          Single Family
   16706224           0          0        0          0.375                      1                                  Fairfield                    CA         94534               PUD
   16706226           0          0        0          0.375                     7.5                               Newport Beach                  CA         92663           Condominium
   16706232           0          0        0          0.375                      1                                   Leesburg                    VA         20176          Single Family
   16706238           0          0        0          0.375                      2                                Lake Hamilton                  FL         33851          Single Family
   16706239           0          0        0          0.375                      1                                  Las Vegas                    NV         89131          Single Family
   16706133           0          0        0          0.375                     7.75                               Laguna Hills                  CA         92653               PUD
   16706135           0          0        0          0.375                      1                                  Hawthorne                    CA         90250           Condominium
   16706258           0          0        0          0.375                     7.75                                Woodbridge                   VA         22193          Single Family
   16706259           0          0        0          0.375                    6.875                                Lancaster                    CA         93536          Single Family
   16706262           0          0        0          0.375                      7                                   Romoland                    CA         92585               PUD
   16706140           0          0        0          0.375                    7.625                             North Hollywood                 CA         91602          Single Family
   16706265           0          0        0          0.375                     7.5                              Stevenson Ranch                 CA         91381               PUD
   16706274           0          0        0          0.375                    7.375                                Fullerton                    CA         92832           Condominium
   16706282           0          0        0          0.375                     7.5                                   RIALTO                     CA         92376          Single Family
   16706288           0          0        0          0.375                    8.125                              Santa Clarita                  CA         91351          Single Family
   16706290           0          0        0          0.375                      8                                   VALLEJO                     CA         94591          Single Family
   16706291           0          0        0          0.375                      1                                   Phoenix                     AZ         85041               PUD
   16706148           0          0        0          0.375                    7.875                                MONTCLAIR                    CA         91763          Single Family
   16706295           0          0        0          0.375                    8.625                                 Vallejo                     CA         94589          Single Family
   16706301           0          0        0          0.375                      7                                  Sacramento                   CA         95826          Single Family
   16706302           0          0        0          0.375                     7.5                                  Phoenix                     AZ         85027               PUD
   16706304           0          0        0          0.375                      2                                   Palmdale                    CA         93551          Single Family
   16706155           0          0        0          0.375                      8                                  Lancaster                    CA         93535          Single Family
   16706310           0          0        0          0.375                      1                                   Vallejo                     CA         94591          Single Family
   16706317           0          0        0          0.375                    7.625                                Woodbridge                   VA         22191          Single Family
   16706319           0          0        0          0.375                    7.875                               Queen Creek                   AZ         85243               PUD
   16706320           0          0        0          0.375                    7.875                             Port Saint Lucie                FL         34953          Single Family
   16706328           0          0        0          0.375                      2                                 Orange Park                   FL         32003               PUD
   16706163           0          0        0          0.375                    8.375                               Bakersfield                   CA         93308          Single Family
   16706165           0          0        0          0.375                      1                                 GARDEN GROVE                  CA         92843          Single Family
   16706170           0          0        0          0.375                      1                                   Hesperia                    CA         92345          Single Family
   16706332           0          0        0          0.375                      1                                Lake Arrowhead                 CA         92352               PUD
   16706172           0          0        0          0.375                      8                                  Sacramento                   CA         95820          Single Family
   16706174           0          0        0          0.375                      1                                  Cave Creek                   AZ         85331               PUD
   16706180           0          0        0          0.375                    8.125                                  Ceres                      CA         95307          Single Family
   16706358           0          0        0          0.375                    7.875                               Bergenfield                   NJ         7621           Single Family
   16706182           0          0        0          0.375                     7.75                                  Plano                      TX         75024          Single Family
   16706362           0          0        0          0.375                      1                                 Ormond Beach                  FL         32174               PUD
   16706363           0          0        0          0.375                      1                                   Surprise                    AZ         85379               PUD
   16706365           0          0        0          0.375                    7.375                                 Suffolk                     VA         23434          Single Family
   16706367           0          0        0          0.375                    7.125                                  Aurora                     CO         80010          Single Family
   16706371           0          0        0          0.375                     7.25                                  Anthem                     AZ         85086               PUD
   16706381           0          0        0          0.375                    6.875                                Winchester                   CA         92596               PUD
   16706383           0          0        0          0.375                    8.125                               Queen Creek                   AZ         85243               PUD
   16706198           0          0        0          0.375                      2                                   GILBERT                     AZ         85296               PUD
   16706394           0          0        0          0.375                     7.25                             Rancho Cucamonga                CA         91701          Single Family
   16706397           0          0        0          0.375                    6.875                                San Diego                    CA         92154          Single Family
   16706205           0          0        0          0.375                    9.375                                Livermore                    CA         94551          Single Family
   16706400           0          0        0          0.375                     7.5                                  Ontario                     CA         91761               PUD
   16706404           0          0        0          0.375                      1                                Commerce City                  CO         80022            Townhouse
   16707423           0          0        0          0.375                    7.125                                 Fairfax                     VA         22033               PUD
   16707426           0          0        0          0.375                     8.25                                 Hamilton                    NJ         8610           Single Family
   16707440           0          0        0          0.375                     7.25                               Gaithersburg                  MD         20879               PUD
   16707441           0          0        0          0.375                      1                                  Riverside                    CA         92503               PUD
   16709407           0          0        0          0.375                      1                                   Adelanto                    CA         92301          Single Family
   16709411           0          0        0          0.375                      1                                  Las Vegas                    NV         89138               PUD
   16709211           0          0        0          0.375                      1                                 Los Angeles                   CA         90059           2-4 Family
   16710514           0          0        0          0.375                      7                                   Phoenix                     AZ         85044               PUD
   16710517           0          0        0          0.375                    7.875                                Woodbridge                   VA         22191               PUD
   16710438           0          0        0          0.375                    8.375                                 ANAHEIM                     CA         92804          Single Family
   16710521           0          0        0          0.375                     7.25                                  Colton                     CA         92324          Single Family
   16710523           0          0        0          0.375                     7.5                                Garden Grove                  CA         92844            Townhouse
   16710525           0          0        0          0.375                    7.875                                Windermere                   FL         34786               PUD
   16710442           0          0        0          0.375                     9.75                                 San Jose                    CA         95111          Single Family
   16710527           0          0        0          0.375                      2                                  Alexandria                   VA         22309               PUD
   16710530           0          0        0          0.375                     7.75                                San Diego                    CA         92113           Condominium
   16707443           0          0        0          0.375                     7.75                                RIVERSIDE                    CA         92503          Single Family
   16707446           0          0        0          0.375                      1                                   Phoenix                     AZ         85053          Single Family
   16707450           0          0        0          0.375                    7.875                                 Orlando                     FL         32810          Single Family
   16707329           0          0        0          0.375                    8.375                                South Gate                   CA         90280           2-4 Family
   16707464           0          0        0          0.375                      1                                   Columbia                    MD         21044               PUD
   16707466           0          0        0          0.375                    7.375                                Hawthorne                    CA         90250               PUD
   16707331           0          0        0          0.375                      1                                 North Hills                   CA         91343          Single Family
   16707468           0          0        0          0.375                    7.625                                  Duarte                     CA         91010          Single Family
   16707471           0          0        0          0.375                     7.5                                 Woodbridge                   VA         22193          Single Family
   16707485           0          0        0          0.375                     6.75                                Alexandria                   VA         22306          Single Family
   16707489           0          0        0          0.375                     7.75                               Tinton Falls                  NJ         7724           Single Family
   16707498           0          0        0          0.375                      8                                   Manassas                    VA         20109               PUD
   16707504           0          0        0          0.375                    7.875                                   Mesa                      AZ         85207               PUD
   16707509           0          0        0          0.375                      1                                 Los Angeles                   CA         90056          Single Family
   16707510           0          0        0          0.375                    7.875                                 MODESTO                     CA         95351          Single Family
   16707514           0          0        0          0.375                    7.625                                  Naples                     FL         34116               PUD
   16707520           0          0        0          0.375                      1                                    Delano                     CA         93215          Single Family
   16707341           0          0        0          0.375                      1                               RANCHO CUCAMONGA                CA         91730          Single Family
   16707525           0          0        0          0.375                    7.375                                Vacaville                    CA         95688          Single Family
   16707534           0          0        0          0.375                      1                                  Frederick                    MD         21702          Single Family
   16707537           0          0        0          0.375                     7.75                               Burtonsville                  MD         20866            Townhouse
   16707540           0          0        0          0.375                      1                                    Corona                     CA         92880          Single Family
   16707568           0          0        0          0.375                     7.25                         (Panorama City Area) Los            CA         91402           Condominium
   16707569           0          0        0          0.375                      1                                  San Rafael                   CA         94903               PUD
   16707356           0          0        0          0.375                      7                                    Newman                     CA         95360          Single Family
   16707357           0          0        0          0.375                    6.875                                Farmington                   MN         55024          Single Family
   16707574           0          0        0          0.375                    7.625                               Minneapolis                   MN         55409          Single Family
   16707591           0          0        0          0.375                     8.25                                San Diego                    CA         92154               PUD
   16707596           0          0        0          0.375                    8.625                           San Juan Capistrano               CA         92675           Condominium
   16707597           0          0        0          0.375                    7.875                                 Menifee                     CA         92584               PUD
   16707603           0          0        0          0.375                    8.375                             Fairfax Station                 VA         22039               PUD
   16707617           0          0        0          0.375                     7.5                                SAN GABRIEL                   CA         91776          Single Family
   16707628           0          0        0          0.375                    7.125                               Suisun City                   CA         94585          Single Family
   16707633           0          0        0          0.375                    6.875                                Mira Loma                    CA         91752               PUD
   16707643           0          0        0          0.375                     8.25                                 Moorpark                    CA         93021           Condominium
   16707391           0          0        0          0.375                      1                                  Tehachapi                    CA         93561          Single Family
   16707663           0          0        0          0.375                     8.25                                 PALMDALE                    CA         93550          Single Family
   16707670           0          0        0          0.375                      1                                  Elk Grove                    CA         95757          Single Family
   16707672           0          0        0          0.375                     8.5                                 Woodbridge                   VA         22191           Condominium
   16707650           0          0        0          0.375                      8                                    Downey                     CA         90241           Condominium
   16709238           0          0        0          0.375                      8                                  Oxon Hill                    MD         20745          Single Family
   16709141           0          0        0          0.375                      2                                  EARLIMART                    CA         93219          Single Family
   16709241           0          0        0          0.375                    7.125                               Chula Vista                   CA         91911          Single Family
   16709245           0          0        0          0.375                    7.375                                 CONCORD                     CA         94519          Single Family
   16709247           0          0        0          0.375                      1                                  Scottsdale                   AZ         85254          Single Family
   16709248           0          0        0          0.375                    7.875                              CORAL SPRINGS                  FL         33071               PUD
   16709250           0          0        0          0.375                    7.125                                 Goodyear                    AZ         85338               PUD
   16691891           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         91342          Single Family
   16691790           0          0        0          0.375                     7.5                                 SCOTTSDALE                   AZ         85255           Condominium
   16691893           0          0        0          0.375                     8.5                                 Beaverton                    OR         97005          Single Family
   16691899           0          0        0          0.375                    7.625                                Riverside                    CA         92509               PUD
   16691904           0          0        0          0.375                    7.625                                Sammamish                    WA         98075               PUD
   16691912           0          0        0          0.375                    8.125                              Mercer Island                  WA         98040          Single Family
   16691916           0          0        0          0.375                     7.5                                   PEORIA                     AZ         85383          Single Family
   16691922           0          0        0          0.375                    7.875                                   Reno                      NV         89506          Single Family
   16691934           0          0        0          0.375                     7.5                                 Minnetonka                   MN         55345          Single Family
   16691935           0          0        0          0.375                     7.75                                Riverside                    CA         92503               PUD
   16691939           0          0        0          0.375                      8                                  Germantown                   MD         20876               PUD
   16691940           0          0        0          0.375                    7.125                               Falls Church                  VA         22041          Single Family
   16691942           0          0        0          0.375                    7.875                                Cave Creek                   AZ         85331               PUD
   16691795           0          0        0          0.375                    8.375                                 Stockton                    CA         95219               PUD
   16691947           0          0        0          0.375                      1                                Thousand Oaks                  CA         91362          Single Family
   16691953           0          0        0          0.375                     7.75                                 WINDSOR                     CA         95492          Single Family
   16691959           0          0        0          0.375                     7.75                         (Shadow Hills Area) Los             CA         91040          Single Family
   16691961           0          0        0          0.375                    7.875                                 Phoenix                     AZ         85042               PUD
   16691964           0          0        0          0.375                      1                                   BELLEVUE                    WA         98005          Single Family
   16691970           0          0        0          0.375                      1                                  Henderson                    NV         89015               PUD
   16691972           0          0        0          0.375                     8.5                                   Reseda                     CA         91335          Single Family
   16691973           0          0        0          0.375                    7.875                              Brooklyn Park                  MN         55443          Single Family
   16691982           0          0        0          0.375                      1                                 LOS ANGELES                   CA         90731          Single Family
   16691986           0          0        0          0.375                     7.5                                    LACY                      WA         98516               PUD
   16691990           0          0        0          0.375                    7.875                                Sacramento                   CA         95815          Single Family
   16691820           0          0        0          0.375                    8.375                                  Rialto                     CA         92376          Single Family
   16692012           0          0        0          0.375                      8                                    RIALTO                     CA         92316               PUD
   16691828           0          0        0          0.375                    8.375                              SOUTH EL MONTE                 CA         91733           Condominium
   16691831           0          0        0          0.375                    8.375                                 Whittier                    CA         90601          Single Family
   16692026           0          0        0          0.375                      1                                 San Leandro                   CA         94579               PUD
   16692027           0          0        0          0.375                      8                                   Lathrop                     CA         95330          Single Family
   16693109           0          0        0          0.375                    7.375                                  COTATI                     CA         94931               PUD
   16693021           0          0        0          0.375                      1                                  South Gate                   CA         90280          Single Family
   16693112           0          0        0          0.375                      1                                  ALEXANDRIA                   VA         22306          Single Family
   16693022           0          0        0          0.375                    7.375                                LAS VEGAS                    NV         89178               PUD
   16693023           0          0        0          0.375                    8.375                              San Bernardino                 CA         92404          Single Family
   16693117           0          0        0          0.375                    6.875                                Woodstock                    VA         22664               PUD
   16693123           0          0        0          0.375                    8.375                                 HAMILTON                    VA         20158          Single Family
   16685536           0          0        0          0.375                    7.625                                  Corona                     CA         92882          Single Family
   16685538           0          0        0          0.375                      7                                  Alexandria                   VA         22304            Townhouse
   16685453           0          0        0          0.375                      1                                  Winchendon                   MA         1475           Single Family
   16685456           0          0        0          0.375                      1                                   San Jose                    CA         95131          Single Family
   16685458           0          0        0          0.375                      1                                 Simi Valley                   CA         93063          Single Family
   16693127           0          0        0          0.375                    8.375                                  Edison                     NJ         8817           Single Family
   16693027           0          0        0          0.375                     8.25                                  Sonora                     CA         95370          Single Family
   16693132           0          0        0          0.375                    6.875                                Kissimmee                    FL         34746               PUD
   16693145           0          0        0          0.375                    7.625                                  Chino                      CA         91710          Single Family
   16693148           0          0        0          0.375                      1                                   WHEELING                    IL         60090           Condominium
   16693150           0          0        0          0.375                    7.875                                  Bowie                      MD         20721            Townhouse
   16693155           0          0        0          0.375                      2                                 Los Angeles                   CA         90042          Single Family
   16693156           0          0        0          0.375                      2                               New Port Richey                 FL         34655               PUD
   16693159           0          0        0          0.375                    8.375                                Las Vegas                    NV         89148               PUD
   16693160           0          0        0          0.375                      1                                    TRACY                      CA         95377          Single Family
   16693161           0          0        0          0.375                     1.75                                 Redmond                     WA         98052          Single Family
   16693040           0          0        0          0.375                    8.375                                  SEDONA                     AZ         86336          Single Family
   16693163           0          0        0          0.375                      1                                Newport Beach                  CA         92663           Condominium
   16693164           0          0        0          0.375                    8.375                                 San Jose                    CA         95139          Single Family
   16693170           0          0        0          0.375                     8.5                                 Sacramento                   CA         95829          Single Family
   16693045           0          0        0          0.375                     7.5                                  PHOENIX                     AZ         85018          Single Family
   16693185           0          0        0          0.375                     6.5                                   Tacoma                     WA         98422          Single Family
   16693189           0          0        0          0.375                    7.125                                 Maricopa                    AZ         85232               PUD
   16693191           0          0        0          0.375                    8.125                                 Phoenix                     AZ         85085               PUD
   16693211           0          0        0          0.375                    6.875                                SANTA ANA                    CA         92701          Single Family
   16693219           0          0        0          0.375                    7.125                                Edgewater                    MD         21037          Single Family
   16693053           0          0        0          0.375                      1                                  COTTONWOOD                   AZ         86326               PUD
   16693221           0          0        0          0.375                     6.75                                  Peoria                     AZ         85382          Single Family
   16693055           0          0        0          0.375                    7.375                                LAS VEGAS                    NV         89139          Single Family
   16693057           0          0        0          0.375                      1                                   Norwalk                     CA         90650          Single Family
   16693230           0          0        0          0.375                      1                                   Manassas                    VA         20109          Single Family
   16693232           0          0        0          0.375                    7.625                                 Ashburn                     VA         20147               PUD
   16693235           0          0        0          0.375                     7.75                               San Lorenzo                   CA         94580               PUD
   16693062           0          0        0          0.375                      1                                 LOS ANGELES                   CA         90012           Condominium
   16693244           0          0        0          0.375                      1                                  El Centro                    CA         92243          Single Family
   16693246           0          0        0          0.375                      2                                   Phoenix                     AZ         85024               PUD
   16693247           0          0        0          0.375                    7.625                              Staten Island                  NY         10303          Single Family
   16693248           0          0        0          0.375                     7.75                               Agoura Hills                  CA         91301               PUD
   16693065           0          0        0          0.375                     8.75                                Sacramento                   CA         95823          Single Family
   16693253           0          0        0          0.375                      2                                   Phoenix                     AZ         85024               PUD
   16685568           0          0        0          0.375                     8.25                                Alexandria                   VA         22302          Single Family
   16685572           0          0        0          0.375                      1                               South Lake Tahoe                CA         96150          Single Family
   16685574           0          0        0          0.375                      8                                 CHULA VISTA                   CA         91913               PUD
   16685582           0          0        0          0.375                      1                                   HAYWARD                     CA         94544          Single Family
   16685464           0          0        0          0.375                    7.875                                  Fresno                     CA         93710          Single Family
   16685466           0          0        0          0.375                    7.375                                 Whittier                    CA         90606          Single Family
   16685588           0          0        0          0.375                     8.5                                North Whales                  PA         19454          Single Family
   16685590           0          0        0          0.375                      1                                   SAN JOSE                    CA         95123           Condominium
   16685610           0          0        0          0.375                     7.75                                 Orlando                     FL         32811           Condominium
   16685615           0          0        0          0.375                     7.75                                  Naples                     FL         34105           Condominium
   16685617           0          0        0          0.375                    8.125                                  Naples                     FL         34109           Condominium
   16685620           0          0        0          0.375                    6.875                               Victorville                   CA         92394               PUD
   16685635           0          0        0          0.375                      1                                  Las Vegas                    NV         89121          Single Family
   16685481           0          0        0          0.375                      2                                 ORANGE PARK                   FL         32065               PUD
   16685657           0          0        0          0.375                      1                                    Colusa                     CA         95932          Single Family
   16685669           0          0        0          0.375                     7.25                                 EL CAJON                    CA         92021          Single Family
   16685671           0          0        0          0.375                      1                                   El Monte                    CA         91732               PUD
   16693264           0          0        0          0.375                    7.125                                Fort Myers                   FL         33919               PUD
   16693267           0          0        0          0.375                      1                                 Gainesville                   VA         20155               PUD
   16693283           0          0        0          0.375                     7.75                                  Bowie                      MD         20721          Single Family
   16693288           0          0        0          0.375                    7.625                                Newcastle                    WA         98059               PUD
   16693075           0          0        0          0.375                    7.875                                Placentia                    CA         92870               PUD
   16693294           0          0        0          0.375                    8.125                                 Lawndale                    CA         90260           2-4 Family
   16693297           0          0        0          0.375                    6.875                                  Corona                     CA         92880          Single Family
   16693084           0          0        0          0.375                     7.5                                Fort Collins                  CO         80525               PUD
   16693086           0          0        0          0.375                    8.125                                 Salinas                     CA         93901          Single Family
   16693088           0          0        0          0.375                    8.375                                 Whittier                    CA         90605          Single Family
   16693089           0          0        0          0.375                      1                                  SANTA ROSA                   CA         95403          Single Family
   16693301           0          0        0          0.375                     7.25                               Queen Creek                   AZ         85242               PUD
   16687863           0          0        0          0.375                    8.125                                Farmington                   MN         55024          Single Family
   16687868           0          0        0          0.375                    7.625                         Tarzana area city of Los            CA         91356          Single Family
   16687870           0          0        0          0.375                    8.375                              Silvers Spring                 MD         20902          Single Family
   16687889           0          0        0          0.375                     7.5                               San Bernadino                  CA         92405          Single Family
   16687796           0          0        0          0.375                    8.125                             American Canyon                 CA         94503               PUD
   16687893           0          0        0          0.375                    8.125                              San Francisco                  CA         94122          Single Family
   16687798           0          0        0          0.375                     7.75                                 Hayward                     CA         94542               PUD
   16687894           0          0        0          0.375                    7.125                                Alexandria                   VA         22309               PUD
   16687900           0          0        0          0.375                    6.875                                 SAN JOSE                    CA         95123          Single Family
   16687901           0          0        0          0.375                     7.75                                Union City                   CA         94587           Condominium
   16687906           0          0        0          0.375                    7.375                                 Lakeland                    FL         33811               PUD
   16687807           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92530               PUD
   16687917           0          0        0          0.375                      1                                  San Pablo                    CA         94806          Single Family
   16687918           0          0        0          0.375                    7.125                                 Lynwood                     CA         90262          Single Family
   16687920           0          0        0          0.375                    8.375                                  Rialto                     CA         92376          Single Family
   16687929           0          0        0          0.375                    7.375                                 Romoland                    CA         92585               PUD
   16687931           0          0        0          0.375                      7                                    Corona                     CA         92880          Single Family
   16687813           0          0        0          0.375                     7.75                                Hollywood                    FL         33019           2-4 Family
   16687937           0          0        0          0.375                     8.5                                 Union City                   CA         94587           Condominium
   16687814           0          0        0          0.375                      1                                   Winnetka                    CA         91306          Single Family
   16687940           0          0        0          0.375                     8.25                                 HERNDON                     VA         20171               PUD
   16687825           0          0        0          0.375                      1                                  Daly City                    CA         94014          Single Family
   16687957           0          0        0          0.375                    8.375                                  Cokato                     MN         55321          Single Family
   16687966           0          0        0          0.375                      1                                 Los Angeles                   CA         90003          Single Family
   16687973           0          0        0          0.375                    7.875                                   COBB                      CA         95426          Single Family
   16687980           0          0        0          0.375                     8.5                                  Leesburg                    VA         20175            Townhouse
   16687985           0          0        0          0.375                    7.375                                  Pomona                     CA         91766          Single Family
   16687988           0          0        0          0.375                     8.5                                   Miami                      FL         33193          Single Family
   16687853           0          0        0          0.375                    7.375                                MASON NECK                   VA         22079               PUD
   16687995           0          0        0          0.375                     7.25                                 Richmond                    CA         94805          Single Family
   16687997           0          0        0          0.375                     7.25                                 Leesburg                    VA         20176          Single Family
   16687835           0          0        0          0.375                     7.75                                 Campbell                    CA         95008          Single Family
   16688002           0          0        0          0.375                     7.75                                  Vista                      CA         92083          Single Family
   16688005           0          0        0          0.375                    8.125                                  Downey                     CA         90242          Single Family
   16688008           0          0        0          0.375                    7.625                               Los Angeles                   CA         90016          Single Family
   16688014           0          0        0          0.375                    8.375                                Chatsworth                   CA         91311          Single Family
   16695738           0          0        0          0.375                    8.375                                Alexandria                   VA         22309           Condominium
   16695741           0          0        0          0.375                    8.125                                 San Jose                    CA         95127          Single Family
   16695746           0          0        0          0.375                    6.875                                  Lanham                     MD         20706          Single Family
   16695689           0          0        0          0.375                      8                                 San Lorenzo                   CA         94580               PUD
   16695762           0          0        0          0.375                     7.25                               Los Angeles                   CA         91304          Single Family
   16695766           0          0        0          0.375                      7                                   Gilbert                     AZ         85296               PUD
   16695767           0          0        0          0.375                      1                                 JACKSONVILLE                  FL         32259               PUD
   16695769           0          0        0          0.375                    7.125                                 Matteson                    IL         60443          Single Family
   16695770           0          0        0          0.375                     7.75                                 Surprise                    AZ         85374               PUD
   16695772           0          0        0          0.375                    7.875                                 Anaheim                     CA         92806          Single Family
   16695781           0          0        0          0.375                    8.375                              Newport Beach                  CA         92660           Condominium
   16695790           0          0        0          0.375                      8                                  Belvidere                    IL         61008          Single Family
   16691849           0          0        0          0.375                    7.625                                Windermere                   FL         34786               PUD
   16691853           0          0        0          0.375                     8.5                                 GREENACRES                   FL         33415               PUD
   16691871           0          0        0          0.375                    8.125                                El Mirage                    AZ         85335          Single Family
   16691872           0          0        0          0.375                    7.875                                 Manassas                    VA         20110               PUD
   16691876           0          0        0          0.375                      1                                   Carlsbad                    CA         92011               PUD
   16681066           0          0        0          0.375                      1                                 Palm Desert                   CA         92211          Single Family
   16681074           0          0        0          0.375                     7.5                                    Reno                      NV         89511          Single Family
   16681077           0          0        0          0.375                     7.75                              Moreno Valley                  CA         92551          Single Family
   16681079           0          0        0          0.375                    8.125                                SANTA ROSA                   CA         95403          Single Family
   16681086           0          0        0          0.375                    8.375                                 Buckeye                     AZ         85396               PUD
   16681087           0          0        0          0.375                    8.375                                 Hoschton                    GA         30548               PUD
   16683795           0          0        0          0.375                     7.25                                  Denver                     CO         80249               PUD
   16683699           0          0        0          0.375                    8.125                             TWENTYNINE PALMS                CA         92277          Single Family
   16683700           0          0        0          0.375                     8.25                                Daly City                    CA         94015          Single Family
   16683808           0          0        0          0.375                      8                                  Riverside                    CA         92503               PUD
   16683702           0          0        0          0.375                     9.5                                 San Diego                    CA         92154               PUD
   16683710           0          0        0          0.375                    8.625                                Santa Ana                    CA         92704          Single Family
   16683811           0          0        0          0.375                    7.875                               Minneapolis                   MN         55411          Single Family
   16683818           0          0        0          0.375                    8.375                              Winter Garden                  FL         34787               PUD
   16683715           0          0        0          0.375                     8.25                                  TUCSON                     AZ         85716          Single Family
   16683716           0          0        0          0.375                     8.5                                 Dana Point                   CA         92629               PUD
   16683826           0          0        0          0.375                      1                                   SAN JOSE                    CA         95116               PUD
   16681100           0          0        0          0.375                      1                                  Elizabeth                    NJ         7207            2-4 Family
   16680945           0          0        0          0.375                     7.25                                Sacramento                   CA         95838          Single Family
   16681104           0          0        0          0.375                    6.875                              Moreno Valley                  CA         92555               PUD
   16681113           0          0        0          0.375                    8.125                               Los Angeles                   CA         90003           2-4 Family
   16680949           0          0        0          0.375                    7.875                                   MESA                      AZ         85207               PUD
   16681114           0          0        0          0.375                    8.375                                Lauderdale                   MN         55113          Single Family
   16681116           0          0        0          0.375                      8                                  Las Vegas                    NV         89148               PUD
   16681125           0          0        0          0.375                    7.875                                  Tacoma                     WA         98422          Single Family
   16681140           0          0        0          0.375                    8.375                                Santa Rosa                   CA         95409               PUD
   16681142           0          0        0          0.375                    7.875                                 SALINAS                     CA         93905          Single Family
   16680957           0          0        0          0.375                      1                                 Los Angeles                   CA         91411          Single Family
   16681144           0          0        0          0.375                    7.875                              Upper Marlboro                 MD         20774           Condominium
   16681145           0          0        0          0.375                    7.875                               Chula Vista                   CA         91911          Single Family
   16680961           0          0        0          0.375                     9.25                                  Perris                     CA         92571          Single Family
   16681156           0          0        0          0.375                    8.375                                 HAYWARD                     CA         94545          Single Family
   16680968           0          0        0          0.375                     8.5                            San Juan Capistrano               CA         92675          Single Family
   16681158           0          0        0          0.375                    7.875                                Las Vegas                    NV         89120          Single Family
   16681163           0          0        0          0.375                     7.5                                   Perris                     CA         92571          Single Family
   16680977           0          0        0          0.375                     8.25                                 WHITTIER                    CA         90602          Single Family
   16683753           0          0        0          0.375                     8.5                                   Santee                     CA         92071          Single Family
   16683774           0          0        0          0.375                    8.375                              Playa Del Rey                  CA         90293           Condominium
   16683786           0          0        0          0.375                      1                                  San Diego                    CA         92139           Condominium
   16683683           0          0        0          0.375                     8.25                               Bakersfield                   CA         93305          Single Family
   16683790           0          0        0          0.375                    7.875                                CAPE CORAL                   FL         33914          Single Family
   16683833           0          0        0          0.375                      1                                  Northridge                   CA         91325          Single Family
   16683841           0          0        0          0.375                    7.875                                 Manassas                    VA         20109          Single Family
   16683727           0          0        0          0.375                    7.625                                SAN DIEGO                    CA         92114          Single Family
   16683847           0          0        0          0.375                    7.875                                  Arnold                     MD         21012           Condominium
   16683849           0          0        0          0.375                    7.875                              Moreno Valley                  CA         92551          Single Family
   16683732           0          0        0          0.375                    6.625                                 FONTANA                     CA         92337          Single Family
   16683870           0          0        0          0.375                     7.5                                 La Puente                    CA         91744          Single Family
   16683738           0          0        0          0.375                      1                                 Watsonville                   CA         95076          Single Family
   16683871           0          0        0          0.375                      1                                  Las Vegas                    NV         89109               PUD
   16683872           0          0        0          0.375                      8                                   Hayward                     CA         94544           Condominium
   16683744           0          0        0          0.375                     8.5                                  Alhambra                    CA         91801           Condominium
   16683886           0          0        0          0.375                    7.875                                 HIGHLAND                    CA         92346          Single Family
   16685519           0          0        0          0.375                    7.625                                 Surprise                    AZ         85379               PUD
   16685520           0          0        0          0.375                     7.75                                 MIRAMAR                     FL         33023           2-4 Family
   16685523           0          0        0          0.375                    7.625                                 HESPERIA                    CA         92344          Single Family
   16685525           0          0        0          0.375                     8.5                           GREENACRES/LAKE WORTH              FL         33463               PUD
   16685445           0          0        0          0.375                      1                                  Sunnyvale                    CA         94089          Single Family
   16685533           0          0        0          0.375                     8.5                                 San Diego                    CA         92110           Condominium
   16671531           0          0        0          0.375                    8.375                                 Loveland                    CO         80537               PUD
   16674903           0          0        0          0.375                    6.625                                 Seattle                     WA         98117            Townhouse
   16674905           0          0        0          0.375                     8.5                                 Lake Mary                    FL         32746          Single Family
   16674908           0          0        0          0.375                      9                                   Temecula                    CA         92591               PUD
   16674910           0          0        0          0.375                    8.375                                Fairfield                    CA         94533          Single Family
   16674912           0          0        0          0.375                    7.375                                 Ontario                     CA         91761          Single Family
   16674846           0          0        0          0.375                     7.5                                   Ceres                      CA         95307          Single Family
   16676429           0          0        0          0.375                      1                                  CARROLLTON                   GA         30117          Single Family
   16676437           0          0        0          0.375                     7.5                                Westminster                   CA         92683          Single Family
   16676320           0          0        0          0.375                    8.375                                Las Vegas                    NV         89147           Condominium
   16676445           0          0        0          0.375                    8.375                               Diamond Bar                   CA         91765          Single Family
   16676450           0          0        0          0.375                     7.5                                  Yucaipa                     CA         92399               PUD
   16676452           0          0        0          0.375                     7.75                              Silver Spring                  MD         20902          Single Family
   16676458           0          0        0          0.375                     8.25                                 ANAHEIM                     CA         92805           Condominium
   16676323           0          0        0          0.375                      1                               NORTH LAS VEGAS                 NV         89030               PUD
   16676325           0          0        0          0.375                     8.5                              Rancho Cucamonga                CA         91737          Single Family
   16676470           0          0        0          0.375                    7.125                                Fairfield                    CA         94534          Single Family
   16676477           0          0        0          0.375                    7.625                                Brentwood                    CA         94513          Single Family
   16676331           0          0        0          0.375                    7.375                               LOS ANGELES                   CA         90047          Single Family
   16676480           0          0        0          0.375                    8.375                               Lake Stevens                  WA         98258          Single Family
   16679049           0          0        0          0.375                    7.375                                 Whittier                    CA         90606          Single Family
   16679051           0          0        0          0.375                    8.375                                Rockville                    MD         20852          Single Family
   16679057           0          0        0          0.375                     8.25                               Falls Church                  VA         22046          Single Family
   16679060           0          0        0          0.375                    8.125                                  Tacoma                     WA         98445          Single Family
   16679066           0          0        0          0.375                      7                                   La Mesa                     CA         91942          Single Family
   16674926           0          0        0          0.375                     7.75                                Windermere                   FL         34786               PUD
   16674930           0          0        0          0.375                    7.875                         (Northridge Area) Los An            CA         91325          Single Family
   16674932           0          0        0          0.375                    8.375                              coral springs                  FL         33065           2-4 Family
   16674938           0          0        0          0.375                      1                                   Orlando                     FL         32832               PUD
   16674940           0          0        0          0.375                    7.375                                 Orlando                     FL         32832               PUD
   16674942           0          0        0          0.375                    8.625                             NORTH LAS VEGAS                 NV         89031               PUD
   16674949           0          0        0          0.375                      2                                    Weston                     FL         33326          Single Family
   16679074           0          0        0          0.375                      7                               District Heights                MD         20747               PUD
   16679075           0          0        0          0.375                      7                                 Federal Way                   WA         98003               PUD
   16679076           0          0        0          0.375                    6.125                              SANTA CLARITA                  CA         91350           Condominium
   16678971           0          0        0          0.375                     8.5                                West Covina                   CA         91790            Townhouse
   16679083           0          0        0          0.375                      1                                 Port Hueneme                  CA         93041          Single Family
   16680903           0          0        0          0.375                      8                                 Philadelphia                  PA         19111          Single Family
   16678973           0          0        0          0.375                      1                                  Boca Raton                   FL         33487          Single Family
   16678975           0          0        0          0.375                     7.25                                Long Beach                   CA         90805          Single Family
   16679095           0          0        0          0.375                    7.875                               Chula Vista                   CA         91911          Single Family
   16679100           0          0        0          0.375                     8.5                                 Scottsdale                   AZ         85254               PUD
   16679109           0          0        0          0.375                      1                                  Baltimore                    MD         21215          Single Family
   16679111           0          0        0          0.375                    7.125                                 Rosamond                    CA         93560          Single Family
   16679113           0          0        0          0.375                    8.625                                 Cranford                    NJ         7016           Single Family
   16678984           0          0        0          0.375                      1                               Huntington Beach                CA         92646          Single Family
   16674954           0          0        0          0.375                      1                                  Washougal                    WA         98671          Single Family
   16674857           0          0        0          0.375                    7.625                                  Selma                      CA         93662          Single Family
   16674964           0          0        0          0.375                     8.5                                 Santa Rosa                   CA         95403          Single Family
   16674968           0          0        0          0.375                    8.375                               Springfield                   VA         22151          Single Family
   16674972           0          0        0          0.375                    8.125                              Upper Marlboro                 MD         20774          Single Family
   16674978           0          0        0          0.375                    8.375                               Gainesville                   VA         20155               PUD
   16674988           0          0        0          0.375                    7.875                                 Orlando                     FL         32828               PUD
   16674991           0          0        0          0.375                      8                                    Manson                     WA         98831            Townhouse
   16674866           0          0        0          0.375                      8                                   LA VERNE                    CA         91750          Single Family
   16675001           0          0        0          0.375                     7.25                                 GOODYEAR                    AZ         85338               PUD
   16675017           0          0        0          0.375                    6.875                              Grand Terrace                  CA         92313          Single Family
   16675034           0          0        0          0.375                     8.5                                Los Angeles                   CA         90045          Single Family
   16675036           0          0        0          0.375                    8.375                                  Tustin                     CA         92782               PUD
   16675041           0          0        0          0.375                     7.5                                  Kirkland                    WA         98034               PUD
   16675044           0          0        0          0.375                    9.875                                Milwaukee                    WI         53204          Single Family
   16675047           0          0        0          0.375                    7.375                              MURRELLS INLET                 SC         29576               PUD
   16675048           0          0        0          0.375                      2                                   St. Paul                    MN         55106          Single Family
   16675057           0          0        0          0.375                      1                                   Fontana                     CA         92335          Single Family
   16675071           0          0        0          0.375                    8.375                               Huntersville                  NC         28078          Single Family
   16679120           0          0        0          0.375                    7.625                                 Orlando                     FL         32828           Condominium
   16679126           0          0        0          0.375                    8.125                               Los Angeles                   CA         91331          Single Family
   16678986           0          0        0          0.375                      1                                    Oxnard                     CA         93030          Single Family
   16678991           0          0        0          0.375                      2                                    Oxnard                     CA         93030          Single Family
   16679000           0          0        0          0.375                     7.25                              Moreno Valley                  CA         92553          Single Family
   16679007           0          0        0          0.375                      9                                    Downey                     CA         90240          Single Family
   16679140           0          0        0          0.375                     8.25                               Los Angeles                   CA         90019           2-4 Family
   16679010           0          0        0          0.375                     7.5                                   IRVINE                     CA         92603               PUD
   16679149           0          0        0          0.375                     8.25                                 Surprise                    AZ         85374               PUD
   16679152           0          0        0          0.375                    7.625                                 LEESBURG                    FL         34788          Single Family
   16675074           0          0        0          0.375                     8.5                                 Vancouver                    WA         98664          Single Family
   16675078           0          0        0          0.375                    7.125                              San Francisco                  CA         94124          Single Family
   16675081           0          0        0          0.375                    8.125                                LONG BEACH                   CA         90805          Single Family
   16675082           0          0        0          0.375                     7.25                               Westminster                   CO         80234               PUD
   16674882           0          0        0          0.375                     7.5                                   Corona                     CA         92882          Single Family
   16676342           0          0        0          0.375                    7.875                               San Leandro                   CA         94578          Single Family
   16676282           0          0        0          0.375                     8.25                                 Banning                     CA         92220          Single Family
   16676346           0          0        0          0.375                    8.125                              Moreno Valley                  CA         92555          Single Family
   16676355           0          0        0          0.375                    8.875                                South Gate                   CA         90280          Single Family
   16676367           0          0        0          0.375                     8.5                               San Bernardino                 CA         92407          Single Family
   16679011           0          0        0          0.375                    7.625                                LONG BEACH                   CA         90810          Single Family
   16679164           0          0        0          0.375                     8.25                               Victorville                   CA         92392          Single Family
   16679166           0          0        0          0.375                    7.875                                 PALMDALE                    CA         93551          Single Family
   16679017           0          0        0          0.375                     7.5                                Simi Valley                   CA         93065               PUD
   16679172           0          0        0          0.375                      1                                  Santa Rosa                   CA         95404          Single Family
   16679022           0          0        0          0.375                     8.25                               Chino Hills                   CA         91709          Single Family
   16679188           0          0        0          0.375                    7.875                                 Cypress                     CA         90630          Single Family
   16679192           0          0        0          0.375                    7.875                                  Vista                      CA         92083          Single Family
   16679195           0          0        0          0.375                    7.625                                Las Vegas                    NV         89178               PUD
   16676298           0          0        0          0.375                     8.5                               Trabuco Canyon                 CA         92679           Condominium
   16676383           0          0        0          0.375                     7.75                                San Diego                    CA         92102          Single Family
   16676304           0          0        0          0.375                    8.125                                 Fontana                     CA         92335          Single Family
   16676388           0          0        0          0.375                      7                                Spring Valley                  CA         91977           Condominium
   16676391           0          0        0          0.375                    7.625                             BROOKLYN CENTER                 MN         55444          Single Family
   16676399           0          0        0          0.375                     7.5                                Randallstown                  MD         21133               PUD
   16676401           0          0        0          0.375                     8.5                                  Griffin                     GA         30224          Single Family
   16679199           0          0        0          0.375                     7.75                              Moreno Valley                  CA         92551          Single Family
   16679200           0          0        0          0.375                    8.125                                  Oxnard                     CA         93033           Condominium
   16679201           0          0        0          0.375                      8                                   Palmdale                    CA         93550          Single Family
   16679212           0          0        0          0.375                      1                                    Perris                     CA         92571          Single Family
   16680990           0          0        0          0.375                    7.875                                  Poway                      CA         92064          Single Family
   16680996           0          0        0          0.375                    8.375                                SAN DIEGO                    CA         92115           Condominium
   16681000           0          0        0          0.375                      1                                  Union City                   CA         94587          Single Family
   16680915           0          0        0          0.375                    7.125                                ZIMMERMAN                    MN         55398          Single Family
   16681011           0          0        0          0.375                      1                                 Los Angeles                   CA         90031           2-4 Family
   16680923           0          0        0          0.375                    6.875                                  RESCUE                     CA         95672          Single Family
   16680924           0          0        0          0.375                      1                                San Francisco                  CA         94132          Single Family
   16680926           0          0        0          0.375                     8.5                                Garden Grove                  CA         92840          Single Family
   16680932           0          0        0          0.375                    8.375                                Santa Ana                    CA         92703           2-4 Family
   16681026           0          0        0          0.375                    7.875                                  PHELAN                     CA         92371          Single Family
   16681043           0          0        0          0.375                    8.375                               Gainesville                   VA         20155               PUD
   16680935           0          0        0          0.375                     8.25                                 Lakewood                    CA         90715          Single Family
   16681051           0          0        0          0.375                    7.375                                Bay Point                    CA         94565          Single Family
   16681059           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         90068          Single Family
   16674745           0          0        0          0.375                    7.375                               CHULA VISTA                   CA         91911               PUD
   16674759           0          0        0          0.375                    8.125                                  Oxnard                     CA         93036               PUD
   16674766           0          0        0          0.375                    8.625                              Spring Valley                  CA         91977           2-4 Family
   16674772           0          0        0          0.375                    7.625                                 Hercules                    CA         94547           Condominium
   16674800           0          0        0          0.375                    8.625                               Rohnert Park                  CA         94928               PUD
   16676482           0          0        0          0.375                     8.25                               Bakersfield                   CA         93314          Single Family
   16676486           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85022          Single Family
   16676499           0          0        0          0.375                    6.875                                Henderson                    NV         89015               PUD
   16676514           0          0        0          0.375                     7.5                                   Sequim                     WA         98382          Single Family
   16676526           0          0        0          0.375                     7.5                                  Whittier                    CA         90604          Single Family
   16674593           0          0        0          0.375                    7.375                                PITTSBURG                    CA         94565          Single Family
   16676558           0          0        0          0.375                    8.375                               West Orange                   NJ         7052            2-4 Family
   16674661           0          0        0          0.375                    8.125                                 Kingman                     AZ         86409          Single Family
   16676611           0          0        0          0.375                    8.625                                West Linn                    OR         97068          Single Family
   16676630           0          0        0          0.375                     7.75                             Fort Lauderdale                 FL         33323          Single Family
   16676651           0          0        0          0.375                     7.25                              Pembroke Pines                 FL         33025               PUD
   16676652           0          0        0          0.375                    7.125                                 Westerly                    RI         2891           Single Family
   16676659           0          0        0          0.375                     7.75                               Simi Valley                   CA         93065          Single Family
   16676685           0          0        0          0.375                    8.125                                  POMONA                     CA         91768          Single Family
   16676689           0          0        0          0.375                     6.5                                   Dallas                     GA         30157               PUD
   16676690           0          0        0          0.375                     7.75                             Fernandina Beach                FL         32034           Condominium
   16676694           0          0        0          0.375                    6.625                                Bradenton                    FL         34202               PUD
   16676744           0          0        0          0.375                    8.375                              Castro Valley                  CA         94552          Single Family
   16676760           0          0        0          0.375                     7.75                                Daly City                    CA         94015          Single Family
   16674688           0          0        0          0.375                    7.125                                Greenwood                    SC         29649          Single Family
   16676761           0          0        0          0.375                    8.375                                Riverside                    CA         92504          Single Family
   16676768           0          0        0          0.375                     7.75                                 Concord                     CA         94519          Single Family
   16676770           0          0        0          0.375                    7.625                                  Sonoma                     CA         95476          Single Family
   16676771           0          0        0          0.375                    7.375                                 Concord                     CA         94521          Single Family
   16676782           0          0        0          0.375                    7.875                                  Fresno                     CA         93703          Single Family
   16676790           0          0        0          0.375                    8.375                                Elk Grove                    CA         95758          Single Family
   16676797           0          0        0          0.375                    8.625                               Lehigh Acres                  FL         33972          Single Family
   16676814           0          0        0          0.375                    7.125                               Idaho Falls                   ID         83406          Single Family
   16676841           0          0        0          0.375                    8.375                                Sacramento                   CA         95832          Single Family
   16676857           0          0        0          0.375                    7.875                                Fullerton                    CA         92833           Condominium
   16676869           0          0        0          0.375                    8.375                                 Oakland                     CA         94621          Single Family
   16676896           0          0        0          0.375                    8.625                                   Napa                      CA         94558          Single Family
   16676901           0          0        0          0.375                    8.625                                 Burbank                     CA         91504          Single Family
   16676903           0          0        0          0.375                     8.25                                Las Vegas                    NV         89139               PUD
   16676904           0          0        0          0.375                     7.75                                 Lakewood                    CA         90715           Condominium
   16676912           0          0        0          0.375                    7.125                                  TACOMA                     WA         98405          Single Family
   16676913           0          0        0          0.375                    8.625                                 Whittier                    CA         90603          Single Family
   16676915           0          0        0          0.375                    7.625                                 Murrieta                    CA         92563               PUD
   16676917           0          0        0          0.375                    8.625                                Las Vegas                    NV         89147          Single Family
   16676920           0          0        0          0.375                    8.375                                Las Vegas                    NV         89130          Single Family
   16676929           0          0        0          0.375                     8.25                              Moreno Valley                  CA         92553          Single Family
   16676930           0          0        0          0.375                     8.25                              Rancho Mirage                  CA         92270          Single Family
   16676932           0          0        0          0.375                    8.375                                South Gate                   CA         90280               PUD
   16676939           0          0        0          0.375                    7.875                                Las Vegas                    NV         89139               PUD
   16671522           0          0        0          0.375                      8                                   Phoenix                     AZ         85085               PUD
   16674546           0          0        0          0.375                     7.75                                 Carlsbad                    CA         92008           Condominium
   16674550           0          0        0          0.375                    8.625                              Lake Elsinore                  CA         92530          Single Family
   16674572           0          0        0          0.375                     8.25                                Rockville                    MD         20850           Condominium
   16674197           0          0        0          0.375                    6.875                             HUNTINGTON BEACH                CA         92648          Single Family
   16674200           0          0        0          0.375                    8.375                               West Orange                   NJ         7052           Single Family
   16674201           0          0        0          0.375                     7.5                                   UPLAND                     CA         91784          Single Family
   16674204           0          0        0          0.375                    8.625                             North Hollywood                 CA         91606          Single Family
   16674206           0          0        0          0.375                     7.5                                   POMONA                     CA         91766          Single Family
   16674212           0          0        0          0.375                    8.125                               BAKERSFIELD                   CA         93311          Single Family
   16674223           0          0        0          0.375                    8.125                                  FRESNO                     CA         93711          Single Family
   16674225           0          0        0          0.375                    8.125                              POMPANO BEACH                  FL         33064          Single Family
   16674232           0          0        0          0.375                    8.625                               LOS ANGELES                   CA         90011          Single Family
   16674251           0          0        0          0.375                     7.5                                  EL CAJON                    CA         92021           2-4 Family
   16674290           0          0        0          0.375                    8.625                               Lehigh Acres                  FL         33971          Single Family
   16674297           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565           Condominium
   16674298           0          0        0          0.375                    8.625                              Moreno Valley                  CA         92555          Single Family
   16674310           0          0        0          0.375                      8                                   Deltona                     FL         32725          Single Family
   16674315           0          0        0          0.375                    8.125                              NATIONAL CITY                  CA         91950           Condominium
   16674341           0          0        0          0.375                    7.625                                 KIRKLAND                    WA         98033           Condominium
   16674345           0          0        0          0.375                     7.5                                 Marquette                    MI         49855           2-4 Family
   16674358           0          0        0          0.375                     7.25                               Grants Pass                   OR         97527          Single Family
   16674360           0          0        0          0.375                     7.75                               Grants Pass                   OR         97526          Single Family
   16674365           0          0        0          0.375                    7.375                             Hacienda Heights                CA         91745          Single Family
   16674376           0          0        0          0.375                     8.25                                 EL CAJON                    CA         92019          Single Family
   16674481           0          0        0          0.375                    8.125                             Port Saint Lucie                FL         34952          Single Family
   16674489           0          0        0          0.375                    8.625                                 Cypress                     CA         90630          Single Family
   16674497           0          0        0          0.375                    8.625                                Las Vegas                    NV         89121          Single Family
   16674501           0          0        0          0.375                     8.25                                 San Jose                    CA         95131               PUD
   16674513           0          0        0          0.375                     7.75                                Braselton                    GA         30517               PUD
   16674515           0          0        0          0.375                    8.375                              Mission Viejo                  CA         92692               PUD
   16674519           0          0        0          0.375                    8.125                                Las Vegas                    NV         89123               PUD
   16674531           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89108          Single Family
   16672976           0          0        0          0.375                     8.5                              North Las Vegas                 NV         89084               PUD
   16672989           0          0        0          0.375                    7.625                                 Rockford                    MI         49341          Single Family
   16673006           0          0        0          0.375                    6.375                                  Cocoa                      FL         32927          Single Family
   16673007           0          0        0          0.375                     7.75                                  Rialto                     CA         92376          Single Family
   16673011           0          0        0          0.375                      7                                  Riverside                    CA         92503               PUD
   16673012           0          0        0          0.375                    8.625                                Camarillo                    CA         93012          Single Family
   16673024           0          0        0          0.375                    8.625                                 Temecula                    CA         92592          Single Family
   16673025           0          0        0          0.375                    8.625                               West Jordan                   UT         84084          Single Family
   16673038           0          0        0          0.375                     7.5                                   Loomis                     CA         95650          Single Family
   16673047           0          0        0          0.375                    8.375                                San Diego                    CA         92114          Single Family
   16673052           0          0        0          0.375                      8                                  Fullerton                    CA         92832          Single Family
   16673074           0          0        0          0.375                     7.5                                    Lodi                      CA         95240          Single Family
   16673076           0          0        0          0.375                      8                                  San Marcos                   CA         92069               PUD
   16673078           0          0        0          0.375                    6.875                                Knoxville                    TN         37934          Single Family
   16673084           0          0        0          0.375                    7.875                                Hawthorne                    CA         90251          Single Family
   16673093           0          0        0          0.375                    8.125                                SANTA ANA                    CA         92704          Single Family
   16673097           0          0        0          0.375                      8                                  PITTSBURG                    CA         94565               PUD
   16673103           0          0        0          0.375                    8.625                                 Modesto                     CA         95351          Single Family
   16673105           0          0        0          0.375                     8.25                                Las Vegas                    NV         89148               PUD
   16673125           0          0        0          0.375                    6.375                                CAPE CORAL                   FL         33991               PUD
   16673130           0          0        0          0.375                    8.625                               Yucca Valley                  CA         92284          Single Family
   16673134           0          0        0          0.375                    8.375                                 Norwalk                     CA         90650          Single Family
   16673135           0          0        0          0.375                     7.5                                 EL SEGUNDO                   CA         90245          Single Family
   16673136           0          0        0          0.375                    8.125                                 PHOENIX                     AZ         85021          Single Family
   16673141           0          0        0          0.375                    8.375                              COCONUT GROVE                  FL         33313           Condominium
   16673142           0          0        0          0.375                    8.375                              Coconut Grove                  FL         33133           Condominium
   16673144           0          0        0          0.375                    8.625                                Roseville                    CA         95678          Single Family
   16673145           0          0        0          0.375                    7.625                                EL MIRAGE                    AZ         85335          Single Family
   16673147           0          0        0          0.375                     7.25                                 BURBANK                     CA         91501          Single Family
   16673153           0          0        0          0.375                     7.5                                Los Angeles                   CA         90018           2-4 Family
   16673156           0          0        0          0.375                    7.375                                BUENA PARK                   CA         90621          Single Family
   16673189           0          0        0          0.375                    7.875                               Apple Valley                  CA         92308          Single Family
   16673219           0          0        0          0.375                     7.75                                Escondido                    CA         92025          Single Family
   16673240           0          0        0          0.375                    6.875                                Santa Rosa                   CA         95401          Single Family
   16673245           0          0        0          0.375                    8.375                                Carmichael                   CA         95608          Single Family
   16673246           0          0        0          0.375                    8.125                                  Laurel                     MD         20707          Single Family
   16673274           0          0        0          0.375                    7.625                                 ACWORTH                     GA         30101          Single Family
   16673308           0          0        0          0.375                    7.125                                  TUCSON                     AZ         85711          Single Family
   16673984           0          0        0          0.375                    7.375                                 Oakland                     CA         94605           2-4 Family
   16673985           0          0        0          0.375                     7.25                                Cloverdale                   CA         95425          Single Family
   16673986           0          0        0          0.375                     7.25                                 Vallejo                     CA         94589          Single Family
   16673988           0          0        0          0.375                      7                                  San Diego                    CA         92105               PUD
   16673989           0          0        0          0.375                    7.375                                Daly City                    CA         94014          Single Family
   16673990           0          0        0          0.375                    6.875                               Morgan Hill                   CA         95037          Single Family
   16673991           0          0        0          0.375                    6.625                                  Fresno                     CA         93705          Single Family
   16673995           0          0        0          0.375                     7.5                                 Fairfield                    CA         94533          Single Family
   16673996           0          0        0          0.375                    7.375                                 Winters                     CA         95694          Single Family
   16673997           0          0        0          0.375                     7.5                                  Milpitas                    CA         95035          Single Family
   16673999           0          0        0          0.375                    7.625                                Vacaville                    CA         95688          Single Family
   16674005           0          0        0          0.375                     7.25                                 Oakland                     CA         94601          Single Family
   16674013           0          0        0          0.375                    6.875                                 ONTARIO                     CA         91764          Single Family
   16674018           0          0        0          0.375                     7.5                                VICTORVILLE                   CA         92392          Single Family
   16674052           0          0        0          0.375                    7.875                                  Indio                      CA         92203               PUD
   16674054           0          0        0          0.375                     8.25                                 Goodyear                    AZ         85338               PUD
   16674059           0          0        0          0.375                     7.5                                 Las Vegas                    NV         89123          Single Family
   16674065           0          0        0          0.375                    7.625                                San Diego                    CA         92154           Condominium
   16674078           0          0        0          0.375                      8                                  Rockville                    MD         20853          Single Family
   16674079           0          0        0          0.375                    8.625                                   Orem                      UT         84097          Single Family
   16674082           0          0        0          0.375                    8.625                                 Fremont                     CA         94555          Single Family
   16674095           0          0        0          0.375                    6.875                                 CHANDLER                    AZ         85224          Single Family
   16672827           0          0        0          0.375                    6.875                                  Walnut                     CA         91789          Single Family
   16672832           0          0        0          0.375                    8.625                            MOAPA VALLEY AREA                NV         89040          Single Family
   16672838           0          0        0          0.375                     7.75                                 Salinas                     CA         93906          Single Family
   16674150           0          0        0          0.375                    8.625                                 Glendale                    CA         91203           Condominium
   16674156           0          0        0          0.375                      8                                   ALHAMBRA                    CA         91803          Single Family
   16674161           0          0        0          0.375                    8.375                                Alexandria                   VA         22303          Single Family
   16672858           0          0        0          0.375                    8.375                                 Derwood                     MD         20855          Single Family
   16672862           0          0        0          0.375                     7.75                                 LATHROP                     CA         95330          Single Family
   16672869           0          0        0          0.375                    8.625                                Kissimmee                    FL         34747           Condominium
   16672884           0          0        0          0.375                    8.875                                  Peoria                     AZ         85345          Single Family
   16672894           0          0        0          0.375                    7.375                               Bakersfield                   CA         93304          Single Family
   16672900           0          0        0          0.375                    7.875                                 Lynwood                     CA         90262          Single Family
   16672919           0          0        0          0.375                    7.875                             Fort Washington                 MD         20744          Single Family
   16672953           0          0        0          0.375                    8.125                                  Perris                     CA         92571          Single Family
   16672954           0          0        0          0.375                    7.875                                Riverview                    FL         33569           Condominium
   16672958           0          0        0          0.375                    8.625                                Henderson                    NV         89015          Single Family
   16672604           0          0        0          0.375                    6.875                                 GLENDALE                    AZ         85310          Single Family
   16672616           0          0        0          0.375                    8.125                                  Davie                      FL         33314               PUD
   16672631           0          0        0          0.375                    8.125                                San Diego                    CA         92105          Single Family
   16672637           0          0        0          0.375                    8.125                              MIAMI GARDENS                  FL         33056               PUD
   16672640           0          0        0          0.375                     7.25                                 Margate                     FL         33063            Townhouse
   16672727           0          0        0          0.375                    8.125                               GARDEN GROVE                  CA         92841          Single Family
   16672739           0          0        0          0.375                    7.125                                 Lathrop                     CA         95330          Single Family
   16672750           0          0        0          0.375                    8.125                                LAS VEGAS                    NV         89103           Condominium
   16672766           0          0        0          0.375                    8.375                              MIDDLEBOROUGH                  MA         2340           Single Family
   16672777           0          0        0          0.375                     7.75                                Gambrills                    MD         21054               PUD
   16672780           0          0        0          0.375                    6.625                              Silver Spring                  MD         20904          Single Family
   16672791           0          0        0          0.375                    8.625                             North Las Vegas                 NV         89031          Single Family
   16672801           0          0        0          0.375                      7                                  DANA POINT                   CA         92629               PUD
   16672695           0          0        0          0.375                      8                                 Yorba Linda                   CA         92886               PUD
   16672705           0          0        0          0.375                    7.375                                  Austin                     TX         78748               PUD
   16667429           0          0        0          0.375                    8.625                                 La Mesa                     CA         91941          Single Family
   16667442           0          0        0          0.375                    8.125                                  RIATTO                     CA         92376          Single Family
   16667448           0          0        0          0.375                     7.75                                  LAVEEN                     AZ         85339               PUD
   16667455           0          0        0          0.375                    8.625                                 Wildomar                    CA         92595          Single Family
   16667464           0          0        0          0.375                     8.25                                 San Jose                    CA         95138          Single Family
   16667492           0          0        0          0.375                    7.875                                Boca Raton                   FL         33428           Condominium
   16670239           0          0        0          0.375                    7.875                               Baldwin Park                  CA         91706          Single Family
   16670267           0          0        0          0.375                    7.625                              Thousand Oaks                  CA         91360          Single Family
   16670270           0          0        0          0.375                     7.75                                Daly City                    CA         94015          Single Family
   16670275           0          0        0          0.375                    7.875                               Copperopolis                  CA         95228               PUD
   16670282           0          0        0          0.375                      7                                    Irvine                     CA         92620           Condominium
   16670299           0          0        0          0.375                    8.625                                Midlothian                   VA         23112               PUD
   16670304           0          0        0          0.375                    8.375                              Santa Clarita                  CA         91351          Single Family
   16670322           0          0        0          0.375                     7.5                                San Clemente                  CA         92673               PUD
   16670349           0          0        0          0.375                      8                                  Las Vegas                    NV         89148          Single Family
   16670359           0          0        0          0.375                    7.875                                 Sunrise                     FL         33325           Condominium
   16670367           0          0        0          0.375                     7.75                          RANCHO SANTA MARGARITA             CA         92679               PUD
   16670369           0          0        0          0.375                     8.5                                 CUCAMONGA                    CA         91730          Single Family
   16670370           0          0        0          0.375                    8.375                                   RENO                      NV         89506               PUD
   16670403           0          0        0          0.375                    8.125                                ESCONDIDO                    CA         92026          Single Family
   16670424           0          0        0          0.375                    7.375                                BUENA PARK                   CA         90621          Single Family
   16670441           0          0        0          0.375                      8                                    MILTON                     FL         32570               PUD
   16670444           0          0        0          0.375                    7.625                                  PERRIS                     CA         92571               PUD
   16670451           0          0        0          0.375                    7.625                                 Soledad                     CA         93960          Single Family
   16670455           0          0        0          0.375                    7.875                                 Olympia                     WA         98513          Single Family
   16670458           0          0        0          0.375                     7.75                              Mountain House                 CA         95391          Single Family
   16670464           0          0        0          0.375                    7.875                                  Novato                     CA         94947          Single Family
   16670480           0          0        0          0.375                     7.75                                 San Jose                    CA         95133           Condominium
   16670481           0          0        0          0.375                    7.625                              San Francisco                  CA         94112          Single Family
   16670484           0          0        0          0.375                     7.25                                 Tamarac                     FL         33321           Condominium
   16670490           0          0        0          0.375                    8.125                              CITRUS HEIGHTS                 CA         95621           2-4 Family
   16670499           0          0        0          0.375                    7.875                                  Indio                      CA         92203               PUD
   16670510           0          0        0          0.375                    8.125                               Grand Rapids                  MI         49506          Single Family
   16670511           0          0        0          0.375                     8.25                                LAS VEGAS                    NV         89178               PUD
   16670513           0          0        0          0.375                    8.125                                  Higley                     AZ         85236               PUD
   16670517           0          0        0          0.375                     6.75                                 Chandler                    AZ         85225          Single Family
   16670519           0          0        0          0.375                     8.25                                 LINCOLN                     CA         95648          Single Family
   16670529           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89178               PUD
   16670828           0          0        0          0.375                    8.625                                Emeryville                   CA         94608           Condominium
   16670834           0          0        0          0.375                    7.875                                 Burbank                     CA         91506          Single Family
   16670841           0          0        0          0.375                    7.375                                Patterson                    CA         95363          Single Family
   16670850           0          0        0          0.375                    8.625                                Agua Dulce                   CA         91390          Single Family
   16670864           0          0        0          0.375                      7                                   Bothell                     WA         98012          Single Family
   16670865           0          0        0          0.375                      8                                   Salinas                     CA         93906          Single Family
   16670570           0          0        0          0.375                     6.75                                  BERLIN                     MD         21811               PUD
   16670590           0          0        0          0.375                     7.25                                 TURLOCK                     CA         95382          Single Family
   16670598           0          0        0          0.375                    8.375                                  Agoura                     CA         91301               PUD
   16670625           0          0        0          0.375                    8.125                                 Atwater                     CA         95301               PUD
   16670632           0          0        0          0.375                     7.5                                Queen Creek                   AZ         85243          Single Family
   16670642           0          0        0          0.375                    7.625                                Las Vegas                    NV         89178               PUD
   16670653           0          0        0          0.375                      8                                  Palm Coast                   FL         32137          Single Family
   16670655           0          0        0          0.375                    8.125                                Las Vegas                    NV         89130               PUD
   16670666           0          0        0          0.375                      8                                  OCEANSIDE                    CA         92056               PUD
   16670687           0          0        0          0.375                    8.625                                 Dumfries                    VA         22026               PUD
   16670690           0          0        0          0.375                    7.375                               GARDEN GROVE                  CA         92840           Condominium
   16670694           0          0        0          0.375                    8.375                               Chula Vista                   CA         91914               PUD
   16670708           0          0        0          0.375                    7.875                                Los Banos                    CA         93635          Single Family
   16670710           0          0        0          0.375                    7.625                                   HILO                      HI         96720          Single Family
   16670712           0          0        0          0.375                      8                               SOUTH LAKE TAHOE                CA         96150          Single Family
   16670720           0          0        0          0.375                    6.625                              Basking Ridge                  NJ         7920           Single Family
   16670723           0          0        0          0.375                      7                                   Seattle                     WA         98144          Single Family
   16670725           0          0        0          0.375                      8                                 LOS ANGELES                   CA         90062           2-4 Family
   16670730           0          0        0          0.375                    6.875                                  Onley                      VA         23418          Single Family
   16670761           0          0        0          0.375                    7.875                                PITTSBURG                    CA         94565          Single Family
   16670777           0          0        0          0.375                    8.125                               LOS ANGELES                   CA         91342          Single Family
   16670779           0          0        0          0.375                    8.625                                   Napa                      CA         94559          Single Family
   16670786           0          0        0          0.375                    6.875                                LAS VEGAS                    NV         89156               PUD
   16670866           0          0        0          0.375                    7.125                                DAVENPORT                    FL         33837               PUD
   16670868           0          0        0          0.375                    8.125                                  POWAY                      CA         92064          Single Family
   16670873           0          0        0          0.375                      7                                    SEATAC                     WA         98168          Single Family
   16670877           0          0        0          0.375                     8.5                                 Escondido                    CA         92026          Single Family
   16670900           0          0        0          0.375                     8.25                                  NEWARK                     NJ         7108            2-4 Family
   16670904           0          0        0          0.375                     7.75                                 SURPRISE                    AZ         85374          Single Family
   16670794           0          0        0          0.375                    8.125                                 Redlands                    CA         92374          Single Family
   16670799           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92114          Single Family
   16670916           0          0        0          0.375                    7.375                                   Bend                      OR         97701          Single Family
   16670917           0          0        0          0.375                    7.125                                  Ripon                      CA         95366          Single Family
   16670919           0          0        0          0.375                    8.125                              PANORAMA CITY                  CA         91402           Condominium
   16670930           0          0        0          0.375                      8                                  Lauderhill                   FL         33313           Condominium
   16670937           0          0        0          0.375                    7.875                               Sherman Oaks                  CA         91401          Single Family
   16670947           0          0        0          0.375                      8                                 Orange Park                   FL         32003               PUD
   16670958           0          0        0          0.375                    7.125                                Northridge                   CA         91324          Single Family
   16670966           0          0        0          0.375                    8.125                               Lake Forest                   CA         92630          Single Family
   16670976           0          0        0          0.375                    8.375                                Las Vegas                    NV         89110          Single Family
   16670990           0          0        0          0.375                    8.375                                  Tracy                      CA         95376          Single Family
   16672357           0          0        0          0.375                    8.125                                  Pooler                     GA         31322               PUD
   16672372           0          0        0          0.375                    6.375                               CASTLE ROCK                   CO         80108               PUD
   16672444           0          0        0          0.375                    8.375                                Las Vegas                    NV         89148               PUD
   16672445           0          0        0          0.375                    8.125                                 ATLANTA                     GA         30318          Single Family
   16672458           0          0        0          0.375                    7.375                                Vero Beach                   FL         32966           Condominium
   16672462           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         91352           Condominium
   16672482           0          0        0          0.375                     7.5                                 FULLERTON                    CA         92833          Single Family
   16672483           0          0        0          0.375                     7.75                                 ADELANTO                    CA         92301          Single Family
   16672484           0          0        0          0.375                    7.875                              SAN FRANCISCO                  CA         94112          Single Family
   16672488           0          0        0          0.375                    8.625                                Hollywood                    FL         33024          Single Family
   16672494           0          0        0          0.375                    8.125                                  SPARKS                     NV         89436               PUD
   16672503           0          0        0          0.375                    8.375                                 Anaheim                     CA         92804          Single Family
   16672505           0          0        0          0.375                    8.125                                 maywood                     CA         90270           2-4 Family
   16672507           0          0        0          0.375                    8.125                                 FONTANA                     CA         92336           Condominium
   16672519           0          0        0          0.375                     6.75                                  UPLAND                     CA         91785               PUD
   16672525           0          0        0          0.375                     7.25                                 Temecula                    CA         92592               PUD
   16672528           0          0        0          0.375                    8.375                                Darnestown                   MD         20874          Single Family
   16672529           0          0        0          0.375                    8.375                               Los Angeles                   CA         90037          Single Family
   16672531           0          0        0          0.375                    7.375                                Germantown                   MD         20876               PUD
   16672534           0          0        0          0.375                    7.875                                  COLTON                     CA         92334          Single Family
   16672541           0          0        0          0.375                     7.25                                EL CENTRO                    CA         92243          Single Family
   16672548           0          0        0          0.375                    8.125                                  Bowie                      MD         20721               PUD
   16672562           0          0        0          0.375                    8.625                                Inglewood                    CA         90301           Condominium
   16672568           0          0        0          0.375                     7.5                                 SACRAMENTO                   CA         95829          Single Family
   16672573           0          0        0          0.375                     7.25                                BELVEDERE                    CA         94920           Condominium
   16672579           0          0        0          0.375                    6.875                                 LAKEWOOD                    CA         90712          Single Family
   16672584           0          0        0          0.375                    7.125                               LOS ANGELES                   CA         90001          Single Family
   16667146           0          0        0          0.375                    8.125                                 Anaheim                     CA         92806          Single Family
   16667157           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         91326          Single Family
   16667158           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         91331           Condominium
   16667204           0          0        0          0.375                     7.75                                 Kilauea                     HI         96754          Single Family
   16667213           0          0        0          0.375                     7.75                                   Napa                      CA         94558          Single Family
   16667223           0          0        0          0.375                      8                               Colorado Springs                CO         80920               PUD
   16667231           0          0        0          0.375                    7.625                                 Fremont                     CA         94555               PUD
   16667236           0          0        0          0.375                      7                                 GARDEN GROVE                  CA         92840          Single Family
   16667244           0          0        0          0.375                    8.625                                 Compton                     CA         90220          Single Family
   16667252           0          0        0          0.375                     7.75                                 Orlando                     FL         32819               PUD
   16667260           0          0        0          0.375                    7.875                               Grass Valley                  CA         95949          Single Family
   16667261           0          0        0          0.375                    7.875                               VICTORVILLE                   CA         92392          Single Family
   16667263           0          0        0          0.375                    7.625                                 Sun City                    CA         92585          Single Family
   16667266           0          0        0          0.375                    8.625                                Paramount                    CA         90723          Single Family
   16667271           0          0        0          0.375                    8.625                                San Diego                    CA         92101           Condominium
   16667273           0          0        0          0.375                     8.5                                   Naples                     FL         34109           Condominium
   16667288           0          0        0          0.375                    7.625                                  Carson                     CA         90746               PUD
   16667290           0          0        0          0.375                     7.25                                 Fremont                     CA         94536               PUD
   16667313           0          0        0          0.375                      8                                  Snohomish                    WA         98290          Single Family
   16667326           0          0        0          0.375                    8.625                              Imperial Beach                 CA         91932           2-4 Family
   16667348           0          0        0          0.375                      8                                  Sacramento                   CA         95823          Single Family
   16667351           0          0        0          0.375                    8.625                               Chula Vista                   CA         91913               PUD
   16667353           0          0        0          0.375                    7.125                                UNION CITY                   CA         94587           Condominium
   16667371           0          0        0          0.375                    8.625                                Woodbridge                   VA         22192               PUD
   16667375           0          0        0          0.375                      8                                   Cheverly                    MD         20785          Single Family
   16667393           0          0        0          0.375                    7.875                             North Las Vegas                 NV         89030          Single Family
   16667394           0          0        0          0.375                    8.625                                 Murrieta                    CA         92562          Single Family
   16667401           0          0        0          0.375                     7.5                                   Denver                     CO         80210          Single Family
   16667402           0          0        0          0.375                    8.625                                  Fresno                     CA         93727          Single Family
   16666980           0          0        0          0.375                     8.25                                 San Jose                    CA         95116               PUD
   16666993           0          0        0          0.375                     7.25                               Palm Desert                   CA         92260               PUD
   16667023           0          0        0          0.375                     8.25                                RIVERSIDE                    CA         92509          Single Family
   16667042           0          0        0          0.375                     7.5                                  Fontana                     CA         92336               PUD
   16667053           0          0        0          0.375                    8.375                               Apple Valley                  CA         92307          Single Family
   16667062           0          0        0          0.375                    8.125                               LOS ANGELES                   CA         90001          Single Family
   16667070           0          0        0          0.375                     7.5                                 San Ramon                    CA         94582          Single Family
   16667071           0          0        0          0.375                     8.25                               Los Angeles                   CA         90026           2-4 Family
   16667074           0          0        0          0.375                    8.625                                Lancaster                    CA         93534           2-4 Family
   16667085           0          0        0          0.375                    7.875                                 WHITTIER                    CA         90604          Single Family
   16667094           0          0        0          0.375                    7.125                             Fort Washington                 MD         20744          Single Family
   16667099           0          0        0          0.375                      8                                   Tamarac                     FL         33321            Townhouse
   16667137           0          0        0          0.375                    7.875                                  Saugus                     CA         91350          Single Family
   16665963           0          0        0          0.375                    8.625                                 Antioch                     CA         94509          Single Family
   16665968           0          0        0          0.375                    8.625                                  Downey                     CA         90240          Single Family
   16665969           0          0        0          0.375                    8.125                                S SAN FRAN                   CA         94080          Single Family
   16665975           0          0        0          0.375                     8.25                             Fort Washington                 MD         20744          Single Family
   16665980           0          0        0          0.375                    7.625                                  Renton                     WA         98055               PUD
   16666006           0          0        0          0.375                    8.375                                HENDERSON                    NV         89011               PUD
   16666020           0          0        0          0.375                      8                                  Las Vegas                    NV         89139               PUD
   16666021           0          0        0          0.375                    7.875                              MOUNTAIN HOUSE                 CA         95391               PUD
   16666023           0          0        0          0.375                    7.375                                Santa Rosa                   CA         95404          Single Family
   16666029           0          0        0          0.375                     8.25                               Chula Vista                   CA         91914               PUD
   16666031           0          0        0          0.375                     6.75                                Las Vegas                    NV         89123               PUD
   16666036           0          0        0          0.375                    8.625                                 Milpitas                    CA         95035          Single Family
   16666052           0          0        0          0.375                    8.625                              Woodland Hills                 CA         91364          Single Family
   16666056           0          0        0          0.375                     8.25                                  DENVER                     CO         80249          Single Family
   16666058           0          0        0          0.375                      8                                    POMONA                     CA         91768          Single Family
   16666063           0          0        0          0.375                    8.375                                Escondido                    CA         92026            Townhouse
   16666067           0          0        0          0.375                    8.375                                Long Beach                   WA         98631               PUD
   16666069           0          0        0          0.375                    7.625                                South Gate                   CA         90280          Single Family
   16666071           0          0        0          0.375                    8.375                                 Salinas                     CA         93906          Single Family
   16666073           0          0        0          0.375                    8.625                                 Murrieta                    CA         92562          Single Family
   16666079           0          0        0          0.375                    8.375                                  Sylmar                     CA         91342          Single Family
   16666083           0          0        0          0.375                    8.375                                 San Jose                    CA         95131               PUD
   16666109           0          0        0          0.375                    8.625                                Las Vegas                    NV         89149               PUD
   16666112           0          0        0          0.375                    8.625                                  Reseda                     CA         91335          Single Family
   16666113           0          0        0          0.375                    8.125                                  Delano                     CA         93215          Single Family
   16666114           0          0        0          0.375                    6.875                               Falls Church                  VA         22046               PUD
   16666745           0          0        0          0.375                    8.375                                Daly City                    CA         94014          Single Family
   16666759           0          0        0          0.375                     7.75                               Suisun City                   CA         94585          Single Family
   16666762           0          0        0          0.375                    7.875                                 Seattle                     WA         98168          Single Family
   16666772           0          0        0          0.375                     7.5                                   Tracy                      CA         95376          Single Family
   16666775           0          0        0          0.375                    8.375                                Washington                   DC         20002          Single Family
   16666776           0          0        0          0.375                    8.625                                 ALAMEDA                     CA         94501          Single Family
   16666791           0          0        0          0.375                    8.625                               Bakersfield                   CA         93308          Single Family
   16666801           0          0        0          0.375                    8.125                                 Temecula                    CA         92591               PUD
   16666812           0          0        0          0.375                    8.625                             Rancho Cucamonga                CA         91739          Single Family
   16666813           0          0        0          0.375                     8.5                                  Clermont                    FL         34711               PUD
   16666815           0          0        0          0.375                    8.125                                 Bethesda                    MD         20817          Single Family
   16666816           0          0        0          0.375                    8.625                                 Altadena                    CA         91001          Single Family
   16666838           0          0        0          0.375                    8.625                                Palm Coast                   FL         32164          Single Family
   16666858           0          0        0          0.375                     8.25                                Woodbridge                   VA         22193               PUD
   16666867           0          0        0          0.375                     7.75                                 Orlando                     FL         32809          Single Family
   16666871           0          0        0          0.375                    8.375                                Vancouver                    WA         98665          Single Family
   16666893           0          0        0          0.375                      7                                   PETALUMA                    CA         94954               PUD
   16666904           0          0        0          0.375                    8.125                                LANCASTER                    CA         93551          Single Family
   16666907           0          0        0          0.375                     8.25                                 Cypress                     CA         90630           Condominium
   16666911           0          0        0          0.375                     8.25                               Sunny Isles                   FL         33160           Condominium
   16666914           0          0        0          0.375                    7.125                                Santa Rosa                   CA         95401          Single Family
   16666915           0          0        0          0.375                    6.875                                Pittsburg                    CA         94565          Single Family
   16666916           0          0        0          0.375                    7.125                                  Gilroy                     CA         95020          Single Family
   16666918           0          0        0          0.375                    8.375                               N Hollywood                   CA         91605          Single Family
   16666935           0          0        0          0.375                     7.5                                   Peoria                     AZ         85381          Single Family
   16666949           0          0        0          0.375                    7.875                                  Oakley                     CA         94561          Single Family
   16666952           0          0        0          0.375                    7.875                                Daly City                    CA         94015          Single Family
   16666973           0          0        0          0.375                    7.875                                  Miami                      FL         33147          Single Family
   16665508           0          0        0          0.375                    8.625                                Elk Grove                    CA         95758          Single Family
   16665519           0          0        0          0.375                    7.625                                Oceanside                    CA         92056            Townhouse
   16665528           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565          Single Family
   16665530           0          0        0          0.375                     6.5                                  ASHBURN                     VA         20147               PUD
   16663973           0          0        0          0.375                    8.625                               Santa Clara                   CA         95050          Single Family
   16663976           0          0        0          0.375                    8.375                                  Corona                     CA         92882           Condominium
   16663989           0          0        0          0.375                    7.375                               MORGAN HILL                   CA         95037               PUD
   16664001           0          0        0          0.375                    8.375                              Boynton Beach                  FL         33435           Condominium
   16665553           0          0        0          0.375                    8.125                                  RIALTO                     CA         92376          Single Family
   16665565           0          0        0          0.375                     8.25                                 Gardena                     CA         90247           2-4 Family
   16665568           0          0        0          0.375                    8.125                               S SALT LAKE                   UT         84105          Single Family
   16665571           0          0        0          0.375                    7.875                               WALNUT CREEK                  CA         94596           Condominium
   16665574           0          0        0          0.375                    7.375                                  INDIO                      CA         92203               PUD
   16665585           0          0        0          0.375                    7.875                          RANCHO SANTA MARGARITA             CA         92688               PUD
   16665588           0          0        0          0.375                     7.5                                  WHITTIER                    CA         90605          Single Family
   16665590           0          0        0          0.375                     7.25                                 LAKEWOOD                    CA         90715          Single Family
   16665591           0          0        0          0.375                      8                                 CHULA VISTA                   CA         91915               PUD
   16665592           0          0        0          0.375                    7.375                                HENDERSON                    NV         89052               PUD
   16665593           0          0        0          0.375                    8.625                                Vacaville                    CA         95687          Single Family
   16665598           0          0        0          0.375                    7.875                                EWA BEACH                    HI         96706          Single Family
   16665601           0          0        0          0.375                    7.125                                 Sunrise                     FL         33323               PUD
   16665611           0          0        0          0.375                    7.875                                Henderson                    NV         89012          Single Family
   16665619           0          0        0          0.375                     7.5                                  Columbia                    MD         21045               PUD
   16665620           0          0        0          0.375                      7                                   Tega Cay                    SC         29708          Single Family
   16665635           0          0        0          0.375                     7.5                                 La Verkin                    UT         84745          Single Family
   16664022           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89148               PUD
   16664030           0          0        0          0.375                    8.125                              Bullhead City                  AZ         86442          Single Family
   16664038           0          0        0          0.375                    8.625                                 Gresham                     OR         97080          Single Family
   16664041           0          0        0          0.375                    8.375                                  Laveen                     AZ         85339               PUD
   16664045           0          0        0          0.375                     7.5                                APPLE VALLEY                  CA         92308          Single Family
   16664048           0          0        0          0.375                    6.875                                 ORLANDO                     FL         32825          Single Family
   16664069           0          0        0          0.375                     7.25                              Boynton Beach                  FL         33437               PUD
   16664070           0          0        0          0.375                     7.25                                  CERES                      CA         95307          Single Family
   16664079           0          0        0          0.375                     7.75                           SAN JUAN CAPISTRANO               CA         92675               PUD
   16664086           0          0        0          0.375                    7.625                                  Tucson                     AZ         85719          Single Family
   16665672           0          0        0          0.375                    8.375                                 La Jolla                    CA         92037           Condominium
   16665674           0          0        0          0.375                    7.875                               Aliso Viejo                   CA         92656           Condominium
   16665680           0          0        0          0.375                     8.13                                  Sultan                     WA         98294          Single Family
   16665690           0          0        0          0.375                     8.25                                 San Jose                    CA         95131               PUD
   16665691           0          0        0          0.375                      7                                 N LAS VEGAS                   NV         89084               PUD
   16665705           0          0        0          0.375                    7.625                                 ROCKLIN                     CA         95765          Single Family
   16665708           0          0        0          0.375                    6.625                             FORT LAUDERDALE                 FL         33322          Single Family
   16665713           0          0        0          0.375                    7.125                              PEMBROKE PINES                 FL         33028               PUD
   16665721           0          0        0          0.375                    7.875                             West Palm Beach                 FL         33415               PUD
   16665732           0          0        0          0.375                    8.625                                  Pomona                     CA         91766          Single Family
   16665735           0          0        0          0.375                    8.625                                Riverside                    CA         92503          Single Family
   16665749           0          0        0          0.375                    8.625                                Santa Rosa                   CA         95405          Single Family
   16664097           0          0        0          0.375                    8.125                                 Murrieta                    CA         92562          Single Family
   16664112           0          0        0          0.375                    8.375                                Bellflower                   CA         90706          Single Family
   16664119           0          0        0          0.375                     8.25                             Fort Washington                 MD         20744          Single Family
   16664123           0          0        0          0.375                     8.25                                 Accokeek                    MD         20607          Single Family
   16664133           0          0        0          0.375                    7.875                               N Las Vegas                   NV         89084               PUD
   16664146           0          0        0          0.375                    7.625                                 Sterling                    VA         20164           Condominium
   16664152           0          0        0          0.375                    7.625                        Los Angeles Panorama City            CA         91402           Condominium
   16664165           0          0        0          0.375                    8.125                                   Mesa                      AZ         85207               PUD
   16664169           0          0        0          0.375                     8.5                                  Oakland                     CA         94605          Single Family
   16665761           0          0        0          0.375                    7.875                               Lake Oswego                   OR         97034          Single Family
   16665783           0          0        0          0.375                    8.625                                  Tracy                      CA         95377          Single Family
   16665797           0          0        0          0.375                    6.875                                San Diego                    CA         92108           Condominium
   16664172           0          0        0          0.375                    7.875                               Pico Rivera                   CA         90660          Single Family
   16664202           0          0        0          0.375                     7.5                                   POMONA                     CA         91768          Single Family
   16664219           0          0        0          0.375                    8.375                             District Heights                MD         20747            Townhouse
   16665802           0          0        0          0.375                    8.625                                Elk Grove                    CA         95758          Single Family
   16665803           0          0        0          0.375                    8.375                               Santa Maria                   CA         93455               PUD
   16665808           0          0        0          0.375                    8.625                                 Anaheim                     CA         92806          Single Family
   16665817           0          0        0          0.375                    8.625                                  Tampa                      FL         33647               PUD
   16665828           0          0        0          0.375                    8.125                               Los Angeles                   CA         90006           Condominium
   16665831           0          0        0          0.375                    7.875                                 Seattle                     WA         98168           2-4 Family
   16664237           0          0        0          0.375                     8.25                              Woodland Hills                 CA         91367           Condominium
   16664260           0          0        0          0.375                      8                                   Glendale                    AZ         85304               PUD
   16664263           0          0        0          0.375                    8.625                               Lehigh Acres                  FL         33971          Single Family
   16664276           0          0        0          0.375                    8.625                              Fredericksburg                 VA         22407               PUD
   16664281           0          0        0          0.375                    7.375                                Woodbridge                   VA         22193          Single Family
   16664299           0          0        0          0.375                    8.625                                 Oakdale                     CA         95361          Single Family
   16664305           0          0        0          0.375                    7.875                                  Tracy                      CA         95376          Single Family
   16664320           0          0        0          0.375                    8.375                                 Stockton                    CA         95212          Single Family
   16664351           0          0        0          0.375                    8.375                                 Phoenix                     AZ         85032          Single Family
   16664356           0          0        0          0.375                    8.375                                Las Vegas                    NV         89156               PUD
   16664357           0          0        0          0.375                      8                                    Oxnard                     CA         93035          Single Family
   16664359           0          0        0          0.375                    8.375                                 Richmond                    CA         94805          Single Family
   16664362           0          0        0          0.375                    8.625                                Henderson                    NV         89012               PUD
   16664365           0          0        0          0.375                    8.375                                Las Vegas                    NV         89142          Single Family
   16664373           0          0        0          0.375                    8.125                               West Covina                   CA         91792               PUD
   16664379           0          0        0          0.375                    8.375                            Altamonte Springs                FL         32701          Single Family
   16664392           0          0        0          0.375                    8.375                                  Ocoee                      FL         34761          Single Family
   16664396           0          0        0          0.375                    8.125                                  Tracy                      CA         95376               PUD
   16664405           0          0        0          0.375                    8.625                                Las Vegas                    NV         89102          Single Family
   16665856           0          0        0          0.375                     7.75                            Montgomery Village               MD         20886               PUD
   16665859           0          0        0          0.375                     6.75                                 Yucaipa                     CA         92399          Single Family
   16665867           0          0        0          0.375                    7.375                                  Peoria                     AZ         85382          Single Family
   16665869           0          0        0          0.375                    7.625                               Los Angeles                   CA         90047          Single Family
   16664418           0          0        0          0.375                     7.25                               Lake Oswego                   OR         97034          Single Family
   16664420           0          0        0          0.375                     7.5                                   LIHUE                      HI         96766          Single Family
   16664425           0          0        0          0.375                    8.375                                 Glendora                    CA         91741          Single Family
   16664443           0          0        0          0.375                     8.25                                 PHOENIX                     AZ         85018           Condominium
   16664460           0          0        0          0.375                     8.25                               West Covina                   CA         91792           Condominium
   16664478           0          0        0          0.375                    8.625                                Las Vegas                    NV         89145           Condominium
   16664484           0          0        0          0.375                    8.625                                  Apopka                     FL         32712               PUD
   16664486           0          0        0          0.375                     8.25                                 San Jose                    CA         95127          Single Family
   16664488           0          0        0          0.375                     8.5                                  Anaheim                     CA         92801          Single Family
   16664500           0          0        0          0.375                    7.625                                Lancaster                    CA         93535          Single Family
   16664518           0          0        0          0.375                    8.375                                Agua Dulce                   CA         91390               PUD
   16664527           0          0        0          0.375                    8.625                                ELK GROVE                    CA         95624          Single Family
   16664530           0          0        0          0.375                    8.625                                 Murrieta                    CA         92563          Single Family
   16665419           0          0        0          0.375                    8.625                               Chula Vista                   CA         91911           Condominium
   16665878           0          0        0          0.375                    8.625                                  Vista                      CA         92084          Single Family
   16665880           0          0        0          0.375                     7.25                                  Seatac                     WA         98188          Single Family
   16665886           0          0        0          0.375                    7.625                               Santa Maria                   CA         93454          Single Family
   16665889           0          0        0          0.375                    7.875                                Santa Ana                    CA         92705          Single Family
   16665904           0          0        0          0.375                    8.375                               Aliso Viejo                   CA         92656               PUD
   16665907           0          0        0          0.375                    6.625                              Arroyo Grande                  CA         93420          Single Family
   16665913           0          0        0          0.375                    8.625                               Los Angeles                   CA         90062           2-4 Family
   16665920           0          0        0          0.375                    6.875                                LAS VEGAS                    NV         89144               PUD
   16665424           0          0        0          0.375                    8.625                                  Miami                      FL         33155           Condominium
   16665428           0          0        0          0.375                     7.75                                Escondido                    CA         92026          Single Family
   16665462           0          0        0          0.375                    8.375                              WOODLAND HILLS                 CA         91367           Condominium
   16665924           0          0        0          0.375                    8.375                                 Lansdale                    PA         19446               PUD
   16665928           0          0        0          0.375                    8.625                                San Diego                    CA         92173           Condominium
   16665937           0          0        0          0.375                    7.625                                LAS VEGAS                    NV         89123               PUD
   16665939           0          0        0          0.375                      8                                    Merced                     CA         95340          Single Family
   16665944           0          0        0          0.375                    7.875                              Battle Ground                  WA         98604          Single Family
   16665945           0          0        0          0.375                      8                                    Burney                     CA         96013          Single Family
   16665948           0          0        0          0.375                     6.75                                  Fresno                     CA         93727          Single Family
   16665467           0          0        0          0.375                    8.375                                BUENA PARK                   CA         90620          Single Family
   16665479           0          0        0          0.375                    8.625                                Scottsdale                   AZ         85250           Condominium
   16665485           0          0        0          0.375                    8.125                                 PHOENIX                     AZ         85085               PUD
   16665490           0          0        0          0.375                      8                                  Woodbridge                   VA         22193               PUD
   16665491           0          0        0          0.375                    8.375                                 Sherwood                    OR         97140          Single Family
   16665495           0          0        0          0.375                    8.625                                 MILPITAS                    CA         95035          Single Family
   16662654           0          0        0          0.375                    7.375                                 VALLEJO                     CA         94590          Single Family
   16662658           0          0        0          0.375                     7.75                             North Las Vegas                 NV         89032               PUD
   16663924           0          0        0          0.375                    8.375                                  CHANCE                     MD         21821          Single Family
   16663925           0          0        0          0.375                     7.75                                 HAYWARD                     CA         94545          Single Family
   16663928           0          0        0          0.375                     7.25                                 Glendora                    CA         91741          Single Family
   16663930           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         90034          Single Family
   16663936           0          0        0          0.375                    7.875                                 FONTANA                     CA         92336          Single Family
   16663943           0          0        0          0.375                     7.5                                 LANCASTER                    CA         93535          Single Family
   16663950           0          0        0          0.375                     6.5                                Jacksonville                  FL         32225               PUD
   16663967           0          0        0          0.375                     8.25                                 Murrieta                    CA         92563               PUD
   16663970           0          0        0          0.375                      7                                  SACRAMENTO                   CA         95842               PUD
   16662670           0          0        0          0.375                    8.125                              LAWRENCEVILLE                  GA         30044          Single Family
   16662681           0          0        0          0.375                      8                                  Santa Ana                    CA         92705           Condominium
   16662684           0          0        0          0.375                    7.875                                  Pomona                     CA         91768           Condominium
   16662695           0          0        0          0.375                     7.5                                  La Mesa                     CA         91941           2-4 Family
   16662698           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565          Single Family
   16662790           0          0        0          0.375                     7.25                                  Exeter                     CA         93221          Single Family
   16662800           0          0        0          0.375                     8.25                                 San Jose                    CA         95111          Single Family
   16662804           0          0        0          0.375                    6.875                                Roseville                    CA         95661          Single Family
   16662811           0          0        0          0.375                    8.625                              San Bernardino                 CA         92405          Single Family
   16662815           0          0        0          0.375                    7.875                                 San Jose                    CA         95118          Single Family
   16662816           0          0        0          0.375                    8.125                                 Columbia                    MD         21045          Single Family
   16662819           0          0        0          0.375                    8.125                              Mission Hills                  CA         91345          Single Family
   16662837           0          0        0          0.375                    8.375                                 Temecula                    CA         92592           Condominium
   16662842           0          0        0          0.375                    8.625                                Sebastian                    FL         32958          Single Family
   16662845           0          0        0          0.375                      8                                  San Marcos                   CA         92078          Single Family
   16662847           0          0        0          0.375                    6.875                                 Lincoln                     CA         95648               PUD
   16663716           0          0        0          0.375                    7.375                                  Cocoa                      FL         32927               PUD
   16663724           0          0        0          0.375                    6.875                                 Issaquah                    WA         98027          Single Family
   16663791           0          0        0          0.375                    8.375                                Paramount                    CA         90723          Single Family
   16663809           0          0        0          0.375                     8.5                                  Alhambra                    CA         91803          Single Family
   16663823           0          0        0          0.375                      8                                    Oviedo                     FL         32765               PUD
   16663850           0          0        0          0.375                    8.625                                Riverside                    CA         92506          Single Family
   16663886           0          0        0          0.375                      8                                    Golden                     CO         80401          Single Family
   16663888           0          0        0          0.375                    8.125                              San Bernardino                 CA         92404           2-4 Family
   16663900           0          0        0          0.375                    8.625                                SANTA ANA                    CA         92704          Single Family
   16663901           0          0        0          0.375                    6.625                              POMPANO BEACH                  FL         33064          Single Family
   16663905           0          0        0          0.375                    8.375                                 BUCKEYE                     AZ         85326               PUD
   16662590           0          0        0          0.375                      8                                MORENO VALLEY                  CA         92553          Single Family
   16662609           0          0        0          0.375                     7.75                                 PUYALLUP                    WA         98371               PUD
   16662613           0          0        0          0.375                     7.75                                BELLFLOWER                   CA         90706          Single Family
   16662621           0          0        0          0.375                    8.125                                 Stockton                    CA         95209          Single Family
   16662622           0          0        0          0.375                     7.75                                LONG BEACH                   CA         90805          Single Family
   16662412           0          0        0          0.375                    7.375                             Laurence Harbor                 NJ         8879           Single Family
   16662417           0          0        0          0.375                     7.5                                    Orem                      UT         84057          Single Family
   16662423           0          0        0          0.375                    7.625                                 Stamford                    CT         6903           Single Family
   16662427           0          0        0          0.375                    7.625                                  Miami                      FL         33166           Condominium
   16662429           0          0        0          0.375                    7.625                                LAS VEGAS                    NV         89148               PUD
   16662481           0          0        0          0.375                    8.375                                Daly City                    CA         94015          Single Family
   16662485           0          0        0          0.375                     7.5                               Pembroke Pines                 FL         33024           Condominium
   16662488           0          0        0          0.375                    8.625                                 Richmond                    CA         94801          Single Family
   16662494           0          0        0          0.375                    7.875                                  POMONA                     CA         91767          Single Family
   16662497           0          0        0          0.375                     8.25                                  Burke                      VA         22015               PUD
   16662522           0          0        0          0.375                     7.5                                  MODESTO                     CA         95355          Single Family
   16662529           0          0        0          0.375                    8.375                             Rancho Cucamonga                CA         91739          Single Family
   16662534           0          0        0          0.375                    8.125                                San Diego                    CA         92105          Single Family
   16662539           0          0        0          0.375                    8.125                                CHARLOTTE                    NC         28277               PUD
   16662548           0          0        0          0.375                    6.625                                 BELLEVUE                    WA         98005          Single Family
   16662572           0          0        0          0.375                    8.375                                 Whittier                    CA         90606          Single Family
   16662578           0          0        0          0.375                    6.375                                 Phoenix                     AZ         85086               PUD
   16662325           0          0        0          0.375                    7.375                                  CORONA                     CA         92881          Single Family
   16662331           0          0        0          0.375                    7.625                                SAN CARLOS                   CA         94070          Single Family
   16662337           0          0        0          0.375                    7.375                                HENDERSON                    NV         89044               PUD
   16661962           0          0        0          0.375                      8                                  ALEXANDRIA                   VA         22307          Single Family
   16661966           0          0        0          0.375                     7.5                                 ROCKVILLE                    MD         20850          Single Family
   16661973           0          0        0          0.375                    8.625                               Hyattsville                   MD         20781          Single Family
   16662385           0          0        0          0.375                    8.375                                Fair Oaks                    CA         95628          Single Family
   16662009           0          0        0          0.375                    8.125                                  Dupont                     WA         98327               PUD
   16662014           0          0        0          0.375                     8.25                                Las Vegas                    NV         89122          Single Family
   16662030           0          0        0          0.375                    7.875                                  CORONA                     CA         92879          Single Family
   16662042           0          0        0          0.375                    8.625                             Saint Augustine                 FL         32084           Condominium
   16662044           0          0        0          0.375                    7.375                                 FONTANA                     CA         92336               PUD
   16662046           0          0        0          0.375                    7.875                                SACRAMENTO                   CA         95828          Single Family
   16662093           0          0        0          0.375                    8.375                                   Reno                      NV         89523          Single Family
   16662098           0          0        0          0.375                    8.625                                Brentwood                    CA         94513          Single Family
   16662118           0          0        0          0.375                      8                                    Miami                      FL         33166           Condominium
   16662135           0          0        0          0.375                     7.5                                 San Bruno                    CA         94066          Single Family
   16662151           0          0        0          0.375                    8.625                                Jamestown                    CA         95327          Single Family
   16662159           0          0        0          0.375                    8.625                                Sacramento                   CA         95824           2-4 Family
   16662160           0          0        0          0.375                     6.75                                 Pearland                    TX         77584               PUD
   16662167           0          0        0          0.375                      8                                  SAINT PAUL                   MO         63366          Single Family
   16662170           0          0        0          0.375                     6.75                                 Pearland                    TX         77584               PUD
   16662197           0          0        0          0.375                    8.625                              Virginia Beach                 VA         23456          Single Family
   16662203           0          0        0          0.375                    8.625                              Virginia Beach                 VA         23462          Single Family
   16662241           0          0        0          0.375                     7.5                                   Indio                      CA         92201          Single Family
   16662262           0          0        0          0.375                    7.125                               Simi Valley                   CA         93063          Single Family
   16662266           0          0        0          0.375                    7.375                              Thousand Oaks                  CA         91362          Single Family
   16662267           0          0        0          0.375                     8.25                                 Richmond                    CA         94806               PUD
   16662272           0          0        0          0.375                      8                                   Glendora                    CA         91740          Single Family
   16662293           0          0        0          0.375                     7.25                                 LAKESIDE                    CA         92040          Single Family
   16662302           0          0        0          0.375                    6.375                                 PHOENIX                     AZ         85032          Single Family
   16662305           0          0        0          0.375                    7.875                                South Gate                   CA         90280           2-4 Family
   16662313           0          0        0          0.375                    8.625                                 Temecula                    CA         92591               PUD
   16392368           0          0        0          0.375                    8.375                               Aliso Viejo                   CA         92656               PUD
   16696489           0          0        0          0.375                    7.625                                 Glendale                    CA         91202          Single Family
   16696510           0          0        0          0.375                     7.75                                  Ocala                      FL         34476               PUD
   16696513           0          0        0          0.375                    8.125                                 Hesperia                    CA         92345          Single Family
   16696521           0          0        0          0.375                    8.375                                 Modesto                     CA         95355          Single Family
   16696541           0          0        0          0.375                    8.125                             North Las Vegas                 NV         89031               PUD
   16697550           0          0        0          0.375                    8.375                               Bakersfield                   CA         93312          Single Family
   16697560           0          0        0          0.375                    7.375                                Plantation                   FL         33324               PUD
   16697583           0          0        0          0.375                    8.375                               Santa Maria                   CA         93458          Single Family
   16697586           0          0        0          0.375                      7                                  San Diego                    CA         92126          Single Family
   16696547           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         90018           2-4 Family
   16696548           0          0        0          0.375                    7.375                             RANCHO CUCAMONGA                CA         91701          Single Family
   16696563           0          0        0          0.375                      7                                    Corona                     CA         92880          Single Family
   16696564           0          0        0          0.375                     7.75                                  Salem                      OR         97317          Single Family
   16696588           0          0        0          0.375                    8.375                                San Diego                    CA         92154          Single Family
   16696603           0          0        0          0.375                    8.375                                Elk Grove                    CA         95624          Single Family
   16696628           0          0        0          0.375                     6.75                               San Clemente                  CA         92672          Single Family
   16696635           0          0        0          0.375                    8.125                             Huntington Beach                CA         92649           Condominium
   16696636           0          0        0          0.375                    8.625                                  DUBLIN                     CA         94568           Condominium
   16696639           0          0        0          0.375                      8                              Desert Hot Springs               CA         92240          Single Family
   16697615           0          0        0          0.375                    8.625                                  Corona                     CA         92880          Single Family
   16697649           0          0        0          0.375                    8.625                               Chula Vista                   CA         91911          Single Family
   16697658           0          0        0          0.375                     7.25                               Bakersfield                   CA         93313          Single Family
   16696642           0          0        0          0.375                      7                                   EVERETT                     WA         98208               PUD
   16696644           0          0        0          0.375                    8.625                                Greenacres                   FL         33463               PUD
   16696659           0          0        0          0.375                     7.5                                 SAN DIEGO                    CA         92154               PUD
   16696672           0          0        0          0.375                     8.25                              CATHEDRAL CITY                 CA         92234          Single Family
   16697357           0          0        0          0.375                    8.625                            Desert Hot Springs               CA         92240          Single Family
   16697360           0          0        0          0.375                    7.875                                Fairfield                    CA         94533          Single Family
   16697388           0          0        0          0.375                    8.375                                Scottsdale                   AZ         85251          Single Family
   16697393           0          0        0          0.375                     8.25                                 PALMDALE                    CA         93552               PUD
   16697442           0          0        0          0.375                     7.25                                 WAIANAE                     HI         96792               PUD
   16697449           0          0        0          0.375                    8.625                             Port Saint Lucie                FL         34953          Single Family
   16697454           0          0        0          0.375                      8                                  Santa Ana                    CA         92704          Single Family
   16697466           0          0        0          0.375                    8.375                                Scottsdale                   AZ         85258          Single Family
   16697469           0          0        0          0.375                    8.375                                  Pomona                     CA         91766               PUD
   16697482           0          0        0          0.375                     8.25                               Los Angeles                   CA         91405          Single Family
   16697485           0          0        0          0.375                     7.75                                WASHINGTON                   DC         20002          Single Family
   16697487           0          0        0          0.375                     7.5                                 SAN DIEGO                    CA         92114          Single Family
   16697495           0          0        0          0.375                    8.375                                 VALLEJO                     CA         94591          Single Family
   16697499           0          0        0          0.375                    7.125                                 Moorpark                    CA         93021          Single Family
   16697504           0          0        0          0.375                    7.375                                  IRVINE                     CA         92603               PUD
   16697509           0          0        0          0.375                    7.375                               Paso Robles                   CA         93446               PUD
   16697519           0          0        0          0.375                     7.25                               Simi Valley                   CA         93063          Single Family
   16697521           0          0        0          0.375                    7.125                                King City                    CA         93930          Single Family
   16697523           0          0        0          0.375                     8.25                                 Salinas                     CA         93901          Single Family
   16697524           0          0        0          0.375                    8.375                               Pomona Park                   FL         32181          Single Family
   16697531           0          0        0          0.375                    8.625                                  Denver                     CO         80246          Single Family
   16696260           0          0        0          0.375                    8.625                               Reseda AREA                   CA         91335          Single Family
   16696277           0          0        0          0.375                    7.375                                LAS VEGAS                    NV         89115               PUD
   16696291           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89121          Single Family
   16696296           0          0        0          0.375                    7.875                                Sturtevant                   WI         53177          Single Family
   16694013           0          0        0          0.375                    8.625                                  Tampa                      FL         33637          Single Family
   16694015           0          0        0          0.375                    8.625                               Jacksonville                  FL         32244               PUD
   16694071           0          0        0          0.375                    8.625                               Westminster                   CA         92683          Single Family
   16694080           0          0        0          0.375                    8.125                                 SURPRISE                    AZ         85379               PUD
   16694089           0          0        0          0.375                    8.125                                  Indio                      CA         92203          Single Family
   16694105           0          0        0          0.375                     7.75                                Marysville                   WA         98271          Single Family
   16694107           0          0        0          0.375                      8                                  San Diego                    CA         92154               PUD
   16694133           0          0        0          0.375                      8                                  Millville                    UT         84326          Single Family
   16695918           0          0        0          0.375                     8.5                                   Tucson                     AZ         85714          Single Family
   16695924           0          0        0          0.375                    8.125                               Diamond Bar                   CA         91765           Condominium
   16695943           0          0        0          0.375                    6.625                                   Bend                      OR         97702          Single Family
   16695946           0          0        0          0.375                    8.125                                 Maricopa                    AZ         85239               PUD
   16696303           0          0        0          0.375                    8.625                             North Las Vegas                 NV         89030          Single Family
   16696319           0          0        0          0.375                     8.25                                OCEANSIDE                    CA         92056          Single Family
   16696322           0          0        0          0.375                     7.75                                 GOODYEAR                    AZ         85338               PUD
   16696026           0          0        0          0.375                    7.375                                  OXNARD                     CA         93036          Single Family
   16696045           0          0        0          0.375                      8                                    CORONA                     CA         92877               PUD
   16696051           0          0        0          0.375                     7.5                                 CAPE CORAL                   FL         33991               PUD
   16696074           0          0        0          0.375                      8                                  CORNELIUS                    OR         97113           2-4 Family
   16696081           0          0        0          0.375                     7.5                               DISCOVERY BAY                  CA         94514          Single Family
   16696085           0          0        0          0.375                     7.75                                 SAN JOSE                    CA         95116            Townhouse
   16696088           0          0        0          0.375                    6.875                               N LAS VEGAS                   NV         89081               PUD
   16696379           0          0        0          0.375                     7.5                                 SAN DIEGO                    CA         92110           Condominium
   16696387           0          0        0          0.375                    8.375                               Fort Pierce                   FL         34982          Single Family
   16696392           0          0        0          0.375                     8.25                                 PHOENIX                     AZ         85032          Single Family
   16696424           0          0        0          0.375                    8.375                                SANTA ANA                    CA         92701          Single Family
   16696099           0          0        0          0.375                    8.625                                Union City                   CA         94587          Single Family
   16696105           0          0        0          0.375                    8.625                                 EL CAJON                    CA         92021           Condominium
   16696106           0          0        0          0.375                     7.75                                 LA HABRA                    CA         90631          Single Family
   16696118           0          0        0          0.375                    7.625                                 Orlando                     FL         32828            Townhouse
   16696130           0          0        0          0.375                    6.875                                 Redlands                    CA         92373          Single Family
   16696161           0          0        0          0.375                    6.875                               Bloomington                   CA         92316          Single Family
   16696166           0          0        0          0.375                     8.25                                 San Jose                    CA         95123           Condominium
   16696171           0          0        0          0.375                    8.375                               Victorville                   CA         92395          Single Family
   16696434           0          0        0          0.375                     6.75                                NORTHRIDGE                   CA         91325          Single Family
   16696465           0          0        0          0.375                    7.625                               Westminster                   MD         21158               PUD
   16696468           0          0        0          0.375                    8.375                                 Lakewood                    CA         90713          Single Family
   16696473           0          0        0          0.375                     6.75                                  Hudson                     CO         80642          Single Family
   16696206           0          0        0          0.375                      8                                  ALEXANDRIA                   VA         22309          Single Family
   16696211           0          0        0          0.375                    7.625                                 Dumfries                    VA         22025            Townhouse
   16696215           0          0        0          0.375                     6.5                                  Mendota                     CA         93640          Single Family
   16696228           0          0        0          0.375                    8.125                                 Hanford                     CA         93230          Single Family
   16696239           0          0        0          0.375                     7.5                                   Oakley                     CA         94561               PUD
   16696246           0          0        0          0.375                     8.25                                Kissimmee                    FL         34759               PUD
   16696254           0          0        0          0.375                    7.375                                Lancaster                    CA         93536          Single Family
   16693872           0          0        0          0.375                     8.25                                 Clifton                     NJ         7011            2-4 Family
   16693875           0          0        0          0.375                     8.25                                LANCASTER                    CA         93536               PUD
   16693876           0          0        0          0.375                    7.875                                 Hayward                     CA         94542           2-4 Family
   16693887           0          0        0          0.375                    8.375                                  MIAMI                      FL         33178           Condominium
   16693891           0          0        0          0.375                    7.875                                FAIR OAKS                    CA         95628          Single Family
   16693899           0          0        0          0.375                    8.625                                 Murrieta                    CA         92563               PUD
   16693900           0          0        0          0.375                    8.375                                 Fredonia                    WI         53021          Single Family
   16693904           0          0        0          0.375                    8.625                                SAN DIEGO                    CA         92102           2-4 Family
   16693802           0          0        0          0.375                     7.75                                 SAN JOSE                    CA         95148          Single Family
   16693811           0          0        0          0.375                     7.5                                  SAN JOSE                    CA         95133          Single Family
   16693824           0          0        0          0.375                    8.375                                 ANTIOCH                     CA         94509          Single Family
   16693844           0          0        0          0.375                    8.625                                Santa Ana                    CA         92704          Single Family
   16693846           0          0        0          0.375                     7.75                                LAKE WORTH                   FL         33463               PUD
   16693850           0          0        0          0.375                    7.625                                Orangevale                   CA         95662          Single Family
   16693853           0          0        0          0.375                    6.875                                HANSVILLE                    WA         98340               PUD
   16693915           0          0        0          0.375                    7.375                                 Richmond                    VA         23231               PUD
   16693916           0          0        0          0.375                    7.125                               Paso Robles                   CA         93446          Single Family
   16693933           0          0        0          0.375                    7.375                                PATTERSON                    CA         95335          Single Family
   16693935           0          0        0          0.375                      8                                 Los Angeles                   CA         90042          Single Family
   16693936           0          0        0          0.375                     7.25                               Santa Maria                   CA         93454          Single Family
   16693957           0          0        0          0.375                     7.5                                  TORRANCE                    CA         90501          Single Family
   16693958           0          0        0          0.375                    7.125                                  Oxnard                     CA         93030           Condominium
   16693963           0          0        0          0.375                     7.5                                 SOUTH GATE                   CA         90280          Single Family
   16693968           0          0        0          0.375                    8.625                               Los Angeles                   CA         90001          Single Family
   16693970           0          0        0          0.375                     7.5                                   Bogart                     GA         30622          Single Family
   16693976           0          0        0          0.375                    7.875                                Logandale                    NV         89021          Single Family
   16693981           0          0        0          0.375                    7.125                                NORTHRIDGE                   CA         91326           Condominium
   16694002           0          0        0          0.375                     7.5                                Agoura Hills                  CA         91301          Single Family
   16694006           0          0        0          0.375                    8.625                               Baldwin Park                  CA         91706          Single Family
   16692578           0          0        0          0.375                     7.5                               W. Sacramento                  CA         95691          Single Family
   16692581           0          0        0          0.375                    8.625                                Buena Park                   CA         90621          Single Family
   16692582           0          0        0          0.375                    7.875                                 Anaheim                     CA         92804          Single Family
   16692587           0          0        0          0.375                    7.875                                Lancaster                    CA         93536          Single Family
   16692593           0          0        0          0.375                    8.375                                 WHITTIER                    CA         90601          Single Family
   16692594           0          0        0          0.375                     8.25                                  NORCO                      CA         92860          Single Family
   16692598           0          0        0          0.375                    8.625                                  Corona                     CA         92881           Condominium
   16692600           0          0        0          0.375                     7.5                                   Durham                     CA         95938          Single Family
   16693571           0          0        0          0.375                    7.875                                PITTSBURG                    CA         94565               PUD
   16693586           0          0        0          0.375                    8.375                                 TORRANCE                    CA         90504          Single Family
   16693589           0          0        0          0.375                    8.625                               Victorville                   CA         92392          Single Family
   16693642           0          0        0          0.375                    6.375                                 Coronado                    CA         92118           Condominium
   16692610           0          0        0          0.375                    8.375                                 Vallejo                     CA         94591               PUD
   16692642           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89148               PUD
   16692644           0          0        0          0.375                     7.5                                   GOLDEN                     CO         80403               PUD
   16692647           0          0        0          0.375                     6.5                                 SACRAMENTO                   CA         95833          Single Family
   16692657           0          0        0          0.375                    7.375                                  CORONA                     CA         92882          Single Family
   16692666           0          0        0          0.375                    7.625                                  TUSTIN                     CA         92782               PUD
   16692680           0          0        0          0.375                    8.625                                Daly City                    CA         94015          Single Family
   16692692           0          0        0          0.375                    8.375                               Paso Robles                   CA         93446               PUD
   16692693           0          0        0          0.375                     8.25                               SAN LORENZO                   CA         94580               PUD
   16692695           0          0        0          0.375                      8                                  Vancouver                    WA         98683          Single Family
   16692700           0          0        0          0.375                     7.5                                  Hercules                    CA         94547           Condominium
   16692705           0          0        0          0.375                      8                                   Seattle                     WA         98118          Single Family
   16692732           0          0        0          0.375                     8.25                               CHULA VISTA                   CA         91911          Single Family
   16692733           0          0        0          0.375                      8                                 APPLE VALLEY                  CA         92307          Single Family
   16692749           0          0        0          0.375                    7.375                                  Sonoma                     CA         95476          Single Family
   16692765           0          0        0          0.375                     7.75                                San Diego                    CA         92115          Single Family
   16692773           0          0        0          0.375                    8.625                                Fairfield                    CA         94533           Condominium
   16693317           0          0        0          0.375                    8.375                                  Laurel                     MD         20724           Condominium
   16693320           0          0        0          0.375                      8                                 Springfield                   VA         22150          Single Family
   16693323           0          0        0          0.375                    8.375                                 Mc Lean                     VA         22102           Condominium
   16693329           0          0        0          0.375                     7.5                                  Mc Henry                    MD         21541           Condominium
   16693343           0          0        0          0.375                    8.375                               Hyattsville                   MD         20784          Single Family
   16693347           0          0        0          0.375                    8.375                                 Manassas                    VA         20110          Single Family
   16693358           0          0        0          0.375                      8                                    Miami                      FL         33193          Single Family
   16693400           0          0        0          0.375                    8.375                                  UKIAN                      CA         95482          Single Family
   16693440           0          0        0          0.375                    6.875                                 EDMONDS                     WA         98020           Condominium
   16693647           0          0        0          0.375                     7.25                                SANTA ANA                    CA         92707          Single Family
   16693654           0          0        0          0.375                     7.5                                 SAN DIEGO                    CA         92114          Single Family
   16693668           0          0        0          0.375                    8.625                                Davenport                    FL         33897               PUD
   16693452           0          0        0          0.375                     8.25                                 COLUMBIA                    CA         95310          Single Family
   16693460           0          0        0          0.375                    8.375                              LITTLE ORLEANS                 MD         21766          Single Family
   16693465           0          0        0          0.375                    8.125                              Discovery Bay                  CA         94514               PUD
   16693466           0          0        0          0.375                     7.75                                 Clinton                     MD         20735          Single Family
   16693521           0          0        0          0.375                      7                                   CHANDLER                    AZ         85226               PUD
   16693525           0          0        0          0.375                    7.375                                LAS VEGAS                    NV         89107          Single Family
   16693537           0          0        0          0.375                     7.25                                Maysville                    GA         30558          Single Family
   16693548           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92127           Condominium
   16693748           0          0        0          0.375                    8.625                                Cape Coral                   FL         33991          Single Family
   16692543           0          0        0          0.375                    8.375                                  LEHIGH                     FL         33971          Single Family
   16692556           0          0        0          0.375                    8.625                                Cape Coral                   FL         33993          Single Family
   16692562           0          0        0          0.375                    8.375                                Arlington                    VA         22204          Single Family
   16692565           0          0        0          0.375                    8.375                                EDGEWATER                    MD         21037               PUD
   16692568           0          0        0          0.375                     7.5                                  ORLANDO                     FL         32832               PUD
   16692569           0          0        0          0.375                    7.375                                CAPE CORAL                   FL         33909          Single Family
   16692571           0          0        0          0.375                     7.75                              FREDERICKSBURG                 VA         22407            Townhouse
   16692207           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89110          Single Family
   16692212           0          0        0          0.375                     7.75                                HOMESTEAD                    FL         33033               PUD
   16692218           0          0        0          0.375                    8.375                                  Miami                      FL         33175          Single Family
   16692224           0          0        0          0.375                     8.25                                 Compton                     CA         90220          Single Family
   16692231           0          0        0          0.375                    8.625                               West Covina                   CA         91791          Single Family
   16692254           0          0        0          0.375                    8.375                                 La Jolla                    CA         92037          Single Family
   16692260           0          0        0          0.375                     7.75                                LITTLETON                    CO         80127               PUD
   16692277           0          0        0          0.375                    7.125                                 STAFFORD                    VA         22556          Single Family
   16692284           0          0        0          0.375                    8.375                                 ALHAMBRA                    CA         91801          Single Family
   16692285           0          0        0          0.375                    8.375                                Las Vegas                    NV         89104          Single Family
   16692291           0          0        0          0.375                    7.875                                  Doral                      FL         33178               PUD
   16692293           0          0        0          0.375                    7.125                                 Dumfries                    VA         22025               PUD
   16692295           0          0        0          0.375                      8                                   HAYWARD                     CA         94544               PUD
   16692300           0          0        0          0.375                    8.125                                 LA VERNE                    CA         91750          Single Family
   16692302           0          0        0          0.375                    6.875                                WOODBRIDGE                   VA         22192               PUD
   16692307           0          0        0          0.375                    7.875                               Yorba Linda                   CA         92887           Condominium
   16692320           0          0        0          0.375                     7.5                                 La Puente                    CA         91744          Single Family
   16692330           0          0        0          0.375                    8.375                                 BRISTOW                     VA         20136               PUD
   16692340           0          0        0          0.375                     7.75                                MIDLOTHIAN                   VA         23112          Single Family
   16692344           0          0        0          0.375                    7.125                               VICTORVILLE                   CA         92395          Single Family
   16692345           0          0        0          0.375                    8.375                             Rancho Cucamonga                CA         91730          Single Family
   16692355           0          0        0          0.375                    7.875                                 CAPITOLA                    CA         95010               PUD
   16692357           0          0        0          0.375                     6.75                                Boca Raton                   FL         33428           Condominium
   16692368           0          0        0          0.375                     8.25                                  Burke                      VA         22015               PUD
   16692382           0          0        0          0.375                    7.625                               Apple Valley                  CA         92307          Single Family
   16688399           0          0        0          0.375                     7.25                                Las Vegas                    NV         89131               PUD
   16688414           0          0        0          0.375                    8.625                                Las Vegas                    NV         89145          Single Family
   16688422           0          0        0          0.375                    8.375                                  Rialto                     CA         92376          Single Family
   16688426           0          0        0          0.375                    7.875                               Los Angeles                   CA         90013           Condominium
   16688432           0          0        0          0.375                    8.125                                 Hesperia                    CA         92345          Single Family
   16688434           0          0        0          0.375                    6.375                               Centreville                   VA         20120           Condominium
   16692386           0          0        0          0.375                    7.875                                Daly City                    CA         94015          Single Family
   16692388           0          0        0          0.375                     7.5                                Suisun City                   CA         94585          Single Family
   16692392           0          0        0          0.375                     7.5                                  ARTESIA                     CA         90701          Single Family
   16692395           0          0        0          0.375                     7.5                                  Salinas                     CA         93906          Single Family
   16692397           0          0        0          0.375                    6.875                                 Fremont                     CA         94538          Single Family
   16692398           0          0        0          0.375                     8.25                                 ROSEMEAD                    CA         91770          Single Family
   16692399           0          0        0          0.375                    7.875                                San Mateo                    CA         94403          Single Family
   16692400           0          0        0          0.375                     7.75                                Fairfield                    CA         94534          Single Family
   16692419           0          0        0          0.375                    7.375                                  ORANGE                     CA         92867          Single Family
   16692424           0          0        0          0.375                     7.25                               HILTON HEAD                   SC         29926               PUD
   16688445           0          0        0          0.375                     7.25                                 CHANDLER                    AZ         85226          Single Family
   16688453           0          0        0          0.375                     7.5                                   Clovis                     CA         93619          Single Family
   16688463           0          0        0          0.375                     8.5                                   Denver                     CO         80224          Single Family
   16688470           0          0        0          0.375                    8.625                              Spring Valley                  CA         91977               PUD
   16688472           0          0        0          0.375                    8.625                                 Concord                     CA         94521               PUD
   16688477           0          0        0          0.375                    8.375                                  Corona                     CA         92882          Single Family
   16688487           0          0        0          0.375                     8.5                                 Carmichael                   CA         95608          Single Family
   16688500           0          0        0          0.375                    7.875                                  WALNUT                     CA         91789          Single Family
   16688502           0          0        0          0.375                      8                                SPRING VALLEY                  CA         91977           Condominium
   16688513           0          0        0          0.375                      8                                   Phoenix                     AZ         85085               PUD
   16688573           0          0        0          0.375                    6.875                                SANTA CRUZ                   CA         95060          Single Family
   16688576           0          0        0          0.375                      8                                   San Jose                    CA         95148          Single Family
   16688581           0          0        0          0.375                      7                                   TEMECULA                    CA         92592          Single Family
   16688590           0          0        0          0.375                    8.375                               LOS ANGELES                   CA         90063          Single Family
   16688601           0          0        0          0.375                    8.375                                  TUCSON                     AZ         85716          Single Family
   16688608           0          0        0          0.375                    8.625                               Miami Shores                  FL         33138          Single Family
   16688625           0          0        0          0.375                    8.375                             Rowland Heights                 CA         91748          Single Family
   16692073           0          0        0          0.375                     7.75                                ARLINGTON                    VA         22204           Condominium
   16692074           0          0        0          0.375                    8.625                              Virginia Beach                 VA         23456          Single Family
   16692113           0          0        0          0.375                      7                                  Frederick                    MD         21702          Single Family
   16692454           0          0        0          0.375                    7.375                            Mountlake Terrace                WA         98043          Single Family
   16692469           0          0        0          0.375                    8.625                                Kissimmee                    FL         34744               PUD
   16692484           0          0        0          0.375                    8.125                               LADERA RANCH                  CA         92694               PUD
   16692497           0          0        0          0.375                    8.625                                  Naples                     FL         34120          Single Family
   16692500           0          0        0          0.375                    8.625                               West Covina                   CA         91790          Single Family
   16692507           0          0        0          0.375                     7.75                                  Peoria                     AZ         85381          Single Family
   16692526           0          0        0          0.375                     7.75                                 San Jose                    CA         95132          Single Family
   16692527           0          0        0          0.375                    8.625                                 Van Nuys                    CA         91405           Condominium
   16692532           0          0        0          0.375                    8.375                                  Poway                      CA         92064               PUD
   16692537           0          0        0          0.375                    7.875                                 VALLEJO                     CA         94589          Single Family
   16692139           0          0        0          0.375                    6.875                                GERMANTOWN                   MD         20874               PUD
   16692188           0          0        0          0.375                     7.5                              HUNTINGTON PARK                 CA         90255          Single Family
   16692190           0          0        0          0.375                     7.5                                 OCEANSIDE                    CA         92056           Condominium
   16692193           0          0        0          0.375                     7.75                                Homestead                    FL         33033               PUD
   16692194           0          0        0          0.375                    7.125                                ESCONDIDO                    CA         92026          Single Family
   16692199           0          0        0          0.375                    7.125                                OCEANSIDE                    CA         92056          Single Family
   16686020           0          0        0          0.375                    7.625                               Falls Church                  VA         22042          Single Family
   16686032           0          0        0          0.375                    8.625                                 San Jose                    CA         95133          Single Family
   16686049           0          0        0          0.375                     7.75                               SAINT GEORGE                  UT         84770               PUD
   16686055           0          0        0          0.375                    8.375                               Springfield                   OR         97477          Single Family
   16686079           0          0        0          0.375                     7.5                                  Pasadena                    CA         91103           Condominium
   16688062           0          0        0          0.375                     7.75                                 Gilbert                     AZ         85296               PUD
   16688089           0          0        0          0.375                     7.75                                  Corona                     CA         92882          Single Family
   16688098           0          0        0          0.375                     7.75                               Suisun City                   CA         94585          Single Family
   16688099           0          0        0          0.375                    7.375                                Santa Ana                    CA         92705          Single Family
   16688105           0          0        0          0.375                     6.75                              BETHANY BEACH                  DE         19930           Condominium
   16688108           0          0        0          0.375                    7.875                                  Eagle                      CO         81631               PUD
   16688110           0          0        0          0.375                    7.875                                Long Beach                   CA         90815          Single Family
   16688111           0          0        0          0.375                    7.875                                 Modesto                     CA         95358          Single Family
   16688113           0          0        0          0.375                    7.375                                 Fremont                     CA         94536          Single Family
   16688117           0          0        0          0.375                    7.875                                  Carson                     CA         90745           Condominium
   16688118           0          0        0          0.375                    6.875                              SAN FRANCISCO                  CA         94112          Single Family
   16688121           0          0        0          0.375                    7.875                                 Concord                     CA         94518           Condominium
   16688124           0          0        0          0.375                     7.75                                 San Jose                    CA         95138               PUD
   16688126           0          0        0          0.375                    7.375                                  Denver                     CO         80218           2-4 Family
   16688129           0          0        0          0.375                      7                                San Francisco                  CA         94132          Single Family
   16688135           0          0        0          0.375                     7.25                                 Antioch                     CA         94531          Single Family
   16688137           0          0        0          0.375                    8.125                                  Carson                     CA         90745           Condominium
   16688138           0          0        0          0.375                    7.875                                 Fremont                     CA         94536               PUD
   16688140           0          0        0          0.375                     6.75                                  Tigard                     OR         97223          Single Family
   16688143           0          0        0          0.375                    6.875                                LOMA LINDA                   CA         92354               PUD
   16688145           0          0        0          0.375                     7.5                                  PHOENIX                     AZ         85044           Condominium
   16688147           0          0        0          0.375                     7.25                                 PHOENIX                     AZ         85044           Condominium
   16688149           0          0        0          0.375                    7.125                                 PHOENIX                     AZ         85044           Condominium
   16688150           0          0        0          0.375                     7.5                               HANFORD WORKS                  WA         99352           Condominium
   16688162           0          0        0          0.375                    6.625                                 San Jose                    CA         95118          Single Family
   16688163           0          0        0          0.375                     8.25                                   Vail                      AZ         85641               PUD
   16688165           0          0        0          0.375                    7.875                                Livermore                    CA         94551          Single Family
   16688168           0          0        0          0.375                    8.375                                 Whittier                    CA         90601          Single Family
   16688177           0          0        0          0.375                    8.625                                Fullerton                    CA         92833          Single Family
   16688179           0          0        0          0.375                    7.625                               VICTORVILLE                   CA         92395               PUD
   16688183           0          0        0          0.375                    8.375                               Los Angeles                   CA         90054          Single Family
   16688186           0          0        0          0.375                     7.75                                 SAN JOSE                    CA         95136          Single Family
   16688187           0          0        0          0.375                    7.875                                HENDERSON                    NV         89074               PUD
   16688195           0          0        0          0.375                    8.375                                 Chandler                    AZ         85249               PUD
   16688197           0          0        0          0.375                      8                                  LAS VEGAS                    NV         89131               PUD
   16688199           0          0        0          0.375                     6.75                               Paso Robles                   CA         93446          Single Family
   16688208           0          0        0          0.375                    6.375                                SCOTTSDALE                   AZ         85254          Single Family
   16688219           0          0        0          0.375                     6.5                                 Lancaster                    CA         93536          Single Family
   16688220           0          0        0          0.375                    7.625                                 SALINAS                     CA         93906          Single Family
   16688221           0          0        0          0.375                     7.25                                COLESVILLE                   MD         20905          Single Family
   16688223           0          0        0          0.375                    7.375                               Soda Springs                  CA         95728          Single Family
   16686109           0          0        0          0.375                    8.375                                SACRAMENTO                   CA         95838          Single Family
   16686136           0          0        0          0.375                     7.5                                  Compton                     CA         90221          Single Family
   16686147           0          0        0          0.375                    6.875                               Santa Maria                   CA         93455               PUD
   16686156           0          0        0          0.375                    7.125                                 San Jose                    CA         95138          Single Family
   16686166           0          0        0          0.375                    7.875                                 San Jose                    CA         95136           Condominium
   16686172           0          0        0          0.375                     8.25                                 Torrance                    CA         90505          Single Family
   16686182           0          0        0          0.375                     7.25                                 San Jose                    CA         95120          Single Family
   16686188           0          0        0          0.375                     6.75                               Lemon Grove                   CA         91945          Single Family
   16686192           0          0        0          0.375                    6.875                                  Exeter                     CA         93221          Single Family
   16686197           0          0        0          0.375                     7.5                                  San Jose                    CA         95110               PUD
   16686211           0          0        0          0.375                     7.5                                  Petaluma                    CA         94952               PUD
   16686230           0          0        0          0.375                    8.625                               Mary Esther                   FL         32569          Single Family
   16686236           0          0        0          0.375                    8.625                               Bakersfield                   CA         93309          Single Family
   16686240           0          0        0          0.375                     7.75                                Fairfield                    CA         94533               PUD
   16686251           0          0        0          0.375                      8                                 West Covina                   CA         91791          Single Family
   16686266           0          0        0          0.375                    8.625                                Fullerton                    CA         92833          Single Family
   16686271           0          0        0          0.375                    8.625                                 Antioch                     CA         94531          Single Family
   16686277           0          0        0          0.375                    8.625                              Daytona Beach                  FL         32114          Single Family
   16686322           0          0        0          0.375                     7.75                              Boynton Beach                  FL         33436               PUD
   16686331           0          0        0          0.375                     7.75                               GREEN VALLEY                  AZ         85614          Single Family
   16686332           0          0        0          0.375                    8.375                                 Antioch                     CA         94531          Single Family
   16686334           0          0        0          0.375                    7.875                               Miami Lakes                   FL         33018          Single Family
   16686352           0          0        0          0.375                    8.375                                Las Vegas                    NV         89123               PUD
   16686357           0          0        0          0.375                     8.25                                  HIGLEY                     AZ         85236               PUD
   16686363           0          0        0          0.375                    8.625                                 San Jose                    CA         95121          Single Family
   16686364           0          0        0          0.375                     7.5                                Newman Lake                   WA         99025          Single Family
   16688233           0          0        0          0.375                    7.875                                 Salinas                     CA         93906          Single Family
   16688234           0          0        0          0.375                    8.625                                  Miami                      FL         33190          Single Family
   16688236           0          0        0          0.375                    7.375                                Bay Point                    CA         94565          Single Family
   16688249           0          0        0          0.375                    8.625                                  Aldie                      VA         20105               PUD
   16688256           0          0        0          0.375                     8.25                                  MIAMI                      FL         33133           Condominium
   16688259           0          0        0          0.375                    8.375                                 Vallejo                     CA         94590          Single Family
   16688269           0          0        0          0.375                    7.875                               YORBA LINDA                   CA         92886               PUD
   16688274           0          0        0          0.375                    7.875                                  Oakley                     CA         94561          Single Family
   16688277           0          0        0          0.375                      7                                    Oakley                     CA         94561          Single Family
   16688283           0          0        0          0.375                    8.375                                Daly City                    CA         94014          Single Family
   16688290           0          0        0          0.375                     7.5                                 Brentwood                    CA         94513          Single Family
   16688293           0          0        0          0.375                     7.5                                   VISTA                      CA         92081          Single Family
   16688299           0          0        0          0.375                    7.875                               Chula Vista                   CA         91911          Single Family
   16688301           0          0        0          0.375                    7.375                                SAN DIEGO                    CA         92113          Single Family
   16688311           0          0        0          0.375                    7.375                                NEW RIVER                    AZ         85087          Single Family
   16688321           0          0        0          0.375                     7.25                                 Bergheim                    TX         78004          Single Family
   16688330           0          0        0          0.375                    7.875                                 San Jose                    CA         95132          Single Family
   16688335           0          0        0          0.375                      8                                   PALMDALE                    CA         93550          Single Family
   16688338           0          0        0          0.375                      8                                MISSION HILLS                  CA         91345          Single Family
   16688341           0          0        0          0.375                    7.875                             Colorado Springs                CO         80908          Single Family
   16688344           0          0        0          0.375                     7.5                                 Northglenn                   CO         80234          Single Family
   16688365           0          0        0          0.375                    7.875                               Garden Grove                  CA         92841          Single Family
   16688371           0          0        0          0.375                    8.625                                Sacramento                   CA         95828          Single Family
   16688374           0          0        0          0.375                    7.625                               FALLS CHURCH                  VA         22042          Single Family
   16688380           0          0        0          0.375                     8.25                                 Highland                    CA         92346               PUD
   16688389           0          0        0          0.375                    8.375                                  Dublin                     CA         94568           Condominium
   16688020           0          0        0          0.375                     7.5                                  Hesperia                    CA         92345          Single Family
   16688037           0          0        0          0.375                     7.75                                ALEXANDRIA                   VA         22303          Single Family
   16684506           0          0        0          0.375                    8.125                              National City                  CA         91950           Condominium
   16684516           0          0        0          0.375                    7.375                                  FRESNO                     CA         93722          Single Family
   16684518           0          0        0          0.375                    8.375                                Homestead                    FL         33033           Condominium
   16684532           0          0        0          0.375                    8.375                                 NO PORT                     FL         34286          Single Family
   16684540           0          0        0          0.375                     7.75                                  AUSTIN                     TX         78744               PUD
   16684927           0          0        0          0.375                     7.75                                  Naples                     FL         34119            Townhouse
   16684934           0          0        0          0.375                     7.5                              Rancho Cucamonga                CA         91701          Single Family
   16684939           0          0        0          0.375                     7.5                              Rancho Cucamonga                CA         91730          Single Family
   16685711           0          0        0          0.375                     7.5                                  Fremont                     CA         94536          Single Family
   16685715           0          0        0          0.375                    7.375                                ALEXANDRIA                   VA         22305          Single Family
   16685730           0          0        0          0.375                     7.75                               LOS ANGELES                   CA         90037          Single Family
   16685752           0          0        0          0.375                      8                                 WEST COVINA                   CA         91792           Condominium
   16685764           0          0        0          0.375                     7.5                                 Kissimmee                    FL         34741           Condominium
   16685769           0          0        0          0.375                    8.375                                 Tamarac                     FL         33321               PUD
   16685776           0          0        0          0.375                     7.75                                  CARVER                     MN         55315          Single Family
   16685781           0          0        0          0.375                     8.25                              Coconut Creek                  FL         33063           Condominium
   16685783           0          0        0          0.375                    8.625                                 Fairfax                     VA         22033          Single Family
   16685791           0          0        0          0.375                    7.625                             West Palm Beach                 FL         33401           Condominium
   16685795           0          0        0          0.375                     8.25                                 SEATTLE                     WA         98144          Single Family
   16685803           0          0        0          0.375                    8.125                                Las Vegas                    NV         89115          Single Family
   16685819           0          0        0          0.375                      7                                 SANTA MONICA                  CA         90405          Single Family
   16685822           0          0        0          0.375                     6.75                               CEDAR HILLS                   UT         84062          Single Family
   16685828           0          0        0          0.375                     8.25                                 MADISON                     WI         53713           2-4 Family
   16685836           0          0        0          0.375                     7.5                                  ANAHEIM                     CA         92808               PUD
   16685839           0          0        0          0.375                      8                                   Anaheim                     CA         92801          Single Family
   16685841           0          0        0          0.375                      7                                  SAN RAFAEL                   CA         94901          Single Family
   16685846           0          0        0          0.375                    8.125                                 Modesto                     CA         95351           2-4 Family
   16685849           0          0        0          0.375                     8.25                                Elk Grove                    CA         95758               PUD
   16685854           0          0        0          0.375                      8                                  COSTA MESA                   CA         92627          Single Family
   16685855           0          0        0          0.375                    8.375                              Upper Marlboro                 MD         20774           Condominium
   16685859           0          0        0          0.375                    8.375                                Las Vegas                    NV         89148           Condominium
   16685861           0          0        0          0.375                    7.875                              Fountain Hills                 AZ         85268          Single Family
   16685862           0          0        0          0.375                     8.5                                  SAN JOSE                    CA         95129          Single Family
   16685863           0          0        0          0.375                    8.625                                  Oakley                     CA         94561          Single Family
   16685864           0          0        0          0.375                    7.625                                La Puente                    CA         91744          Single Family
   16685869           0          0        0          0.375                     7.75                                 Stockton                    CA         95206          Single Family
   16685870           0          0        0          0.375                    7.625                             South Lake Tahoe                CA         96150          Single Family
   16685872           0          0        0          0.375                    8.375                                 Salinas                     CA         93908               PUD
   16685873           0          0        0          0.375                    8.375                                Winchester                   CA         92596          Single Family
   16685875           0          0        0          0.375                     8.5                                 Fairfield                    CA         94534          Single Family
   16685877           0          0        0          0.375                    8.125                                 Concord                     CA         94521          Single Family
   16685879           0          0        0          0.375                    8.625                                Riverside                    CA         92503          Single Family
   16685880           0          0        0          0.375                     7.75                                Vancouver                    WA         98683               PUD
   16685883           0          0        0          0.375                    8.625                                 RICHMOND                    CA         94803               PUD
   16685885           0          0        0          0.375                    8.375                               Casa Grande                   AZ         85222               PUD
   16685889           0          0        0          0.375                    8.625                                 Ventura                     CA         93004          Single Family
   16685891           0          0        0          0.375                     8.25                               Culver City                   CA         90230           Condominium
   16685893           0          0        0          0.375                    8.375                                 Ventura                     CA         93001           2-4 Family
   16684551           0          0        0          0.375                     6.5                                  Chandler                    AZ         85225               PUD
   16684565           0          0        0          0.375                    7.375                                 Salinas                     CA         93906          Single Family
   16685903           0          0        0          0.375                    7.875                                Fairfield                    CA         94533               PUD
   16685904           0          0        0          0.375                    7.875                                Hallandale                   FL         33009           Condominium
   16685907           0          0        0          0.375                     7.25                                  Saline                     MI         48176          Single Family
   16685933           0          0        0          0.375                    8.625                                   Lutz                      FL         33559          Single Family
   16685936           0          0        0          0.375                    7.875                              Mount Rainier                  MD         20712          Single Family
   16684592           0          0        0          0.375                    7.875                             District Heights                MD         20747          Single Family
   16684611           0          0        0          0.375                     6.75                                 Bothell                     WA         98011               PUD
   16684614           0          0        0          0.375                    7.875                                San Mateo                    CA         94403           Condominium
   16684618           0          0        0          0.375                    7.125                                 Los Osos                    CA         93402          Single Family
   16685961           0          0        0          0.375                    7.125                               Springfield                   VA         22150          Single Family
   16685974           0          0        0          0.375                    8.625                               Los Angeles                   CA         90044           2-4 Family
   16685998           0          0        0          0.375                    8.625                               Saint George                  UT         84790          Single Family
   16684629           0          0        0          0.375                    8.375                                 Manassas                    VA         20112          Single Family
   16684648           0          0        0          0.375                    8.375                              SAN BERNARDINO                 CA         92407          Single Family
   16684655           0          0        0          0.375                     7.25                                NORTHRIDGE                   CA         91324           Condominium
   16684663           0          0        0          0.375                     7.5                                LITTLE ROCK                   CA         93543          Single Family
   16684676           0          0        0          0.375                    8.125                                 Phoenix                     AZ         85037          Single Family
   16684693           0          0        0          0.375                     7.5                                   TUCSON                     AZ         85716          Single Family
   16684696           0          0        0          0.375                     7.5                                   PINOLE                     CA         94564               PUD
   16684709           0          0        0          0.375                    8.375                                San Diego                    CA         92111               PUD
   16684719           0          0        0          0.375                     8.25                                   Bend                      OR         97701          Single Family
   16684722           0          0        0          0.375                    7.625                                 Orlando                     FL         32829               PUD
   16684732           0          0        0          0.375                    6.875                                 Buckeye                     AZ         85326               PUD
   16684760           0          0        0          0.375                    8.625                                Santa Ana                    CA         92703           Condominium
   16684761           0          0        0          0.375                     7.75                                Vancouver                    WA         98662          Single Family
   16684772           0          0        0          0.375                     8.25                                  Rialto                     CA         92376          Single Family
   16684773           0          0        0          0.375                    8.375                               CANOGA PARK                   CA         91305          Single Family
   16684781           0          0        0          0.375                     7.25                                 Portland                    OR         97233          Single Family
   16684782           0          0        0          0.375                    7.375                               Mill Valley                   CA         94941          Single Family
   16684785           0          0        0          0.375                    8.375                               Laguna Hills                  CA         92653          Single Family
   16684791           0          0        0          0.375                    8.875                                 PHOENIX                     AZ         85006          Single Family
   16684795           0          0        0          0.375                    7.875                                  RAMONA                     CA         92065          Single Family
   16684808           0          0        0          0.375                     6.75                              Castro Valley                  CA         94552               PUD
   16684813           0          0        0          0.375                     8.25                                  Fresno                     CA         93704           2-4 Family
   16684815           0          0        0          0.375                      7                                    Lompoc                     CA         93436          Single Family
   16684828           0          0        0          0.375                    7.125                                  Tracy                      CA         95377          Single Family
   16684833           0          0        0          0.375                    8.625                                South Gate                   CA         90280          Single Family
   16684853           0          0        0          0.375                    8.625                                Pittsburg                    CA         94565          Single Family
   16684871           0          0        0          0.375                    7.375                          Rancho Santa Margarita             CA         92688           Condominium
   16684452           0          0        0          0.375                      8                                 LAKE FOREST                   CA         92630          Single Family
   16684458           0          0        0          0.375                    7.875                                 COMPTON                     CA         90221          Single Family
   16684476           0          0        0          0.375                    8.375                             Colorado Springs                CO         80919          Single Family
   16684480           0          0        0          0.375                     8.5                                 Union City                   CA         94587          Single Family
   16684496           0          0        0          0.375                    7.375                               LOS ANGELES                   CA         90008          Single Family
   16684501           0          0        0          0.375                     7.75                                  Madera                     CA         93638          Single Family
   16684378           0          0        0          0.375                     7.5                                  SURPRISE                    AZ         85387               PUD
   16684381           0          0        0          0.375                    7.625                                Kissimmee                    FL         34758               PUD
   16684415           0          0        0          0.375                     7.5                                 Glenolden                    PA         19036          Single Family
   16684427           0          0        0          0.375                    8.375                             Rancho Cucamonga                CA         91737          Single Family
   16684443           0          0        0          0.375                     7.5                                  Berkeley                    CA         94702          Single Family
   16684444           0          0        0          0.375                    7.625                                  Warren                     NJ         7059           Single Family
   16681937           0          0        0          0.375                     7.5                                LOS ANGELES                   CA         90022          Single Family
   16681940           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89113               PUD
   16681954           0          0        0          0.375                     7.25                               CHULA VISTA                   CA         91914           Condominium
   16684115           0          0        0          0.375                    8.625                                 Vallejo                     CA         94590          Single Family
   16684121           0          0        0          0.375                    8.875                               Garden Grove                  CA         92843          Single Family
   16684124           0          0        0          0.375                     6.5                                  TORRANCE                    CA         90503          Single Family
   16684138           0          0        0          0.375                    7.875                                  Miami                      FL         33176          Single Family
   16684143           0          0        0          0.375                     7.25                              MORENO VALLEY                  CA         92555               PUD
   16681973           0          0        0          0.375                    7.375                                San Diego                    CA         92126          Single Family
   16681974           0          0        0          0.375                     7.5                                Jacksonville                  FL         32224           Condominium
   16681976           0          0        0          0.375                    8.375                                Riverside                    CA         92504          Single Family
   16681979           0          0        0          0.375                    8.625                                Riverside                    CA         92503          Single Family
   16681981           0          0        0          0.375                    8.625                                 Glendale                    AZ         85304          Single Family
   16681986           0          0        0          0.375                      7                                  San Diego                    CA         92105          Single Family
   16681989           0          0        0          0.375                    7.875                                 Shafter                     CA         93263          Single Family
   16681991           0          0        0          0.375                    8.625                                 Miramar                     FL         33023           2-4 Family
   16681994           0          0        0          0.375                    8.125                             Huntington Beach                CA         92649          Single Family
   16682008           0          0        0          0.375                    8.375                             Lake Havasu City                AZ         86404          Single Family
   16684158           0          0        0          0.375                     7.75                                Waterford                    MI         48328          Single Family
   16684166           0          0        0          0.375                    8.625                                 Hesperia                    CA         92344          Single Family
   16684171           0          0        0          0.375                    8.125                              New Brunswick                  NJ         8901           Single Family
   16684176           0          0        0          0.375                    8.125                                 FLORENCE                    AZ         85232               PUD
   16684177           0          0        0          0.375                      8                                    MERCED                     CA         95348          Single Family
   16684181           0          0        0          0.375                    7.875                                Las Vegas                    NV         89115          Single Family
   16684205           0          0        0          0.375                     7.75                               CHULA VISTA                   CA         91910          Single Family
   16684035           0          0        0          0.375                      8                                   WALDORF                     MD         20603               PUD
   16684044           0          0        0          0.375                    8.375                                SACRAMENTO                   CA         95833          Single Family
   16684061           0          0        0          0.375                     7.25                                HENDERSON                    NV         89012               PUD
   16684062           0          0        0          0.375                    7.375                                Bellflower                   CA         90706          Single Family
   16684069           0          0        0          0.375                    7.875                                 PALMDALE                    CA         93552               PUD
   16684070           0          0        0          0.375                    8.625                                South Gate                   CA         90280          Single Family
   16684088           0          0        0          0.375                    8.375                                 El Cajon                    CA         92020          Single Family
   16684091           0          0        0          0.375                     6.75                                SCOTTSDALE                   AZ         85259          Single Family
   16684092           0          0        0          0.375                    7.625                                 CHANDLER                    AZ         85225               PUD
   16684236           0          0        0          0.375                    8.375                                 Whittier                    CA         90603          Single Family
   16684237           0          0        0          0.375                     7.5                                   Tucson                     AZ         85704               PUD
   16680377           0          0        0          0.375                     8.25                               Los Angeles                   CA         90042          Single Family
   16680385           0          0        0          0.375                    8.625                                Davenport                    FL         33897           Condominium
   16680387           0          0        0          0.375                    8.625                                  PEORIA                     AZ         85383               PUD
   16680392           0          0        0          0.375                     6.75                                Plainfield                   IL         60586               PUD
   16680394           0          0        0          0.375                     7.25                              Citrus Heights                 CA         95610          Single Family
   16681295           0          0        0          0.375                    8.125                                 LAWNDALE                    CA         90260           2-4 Family
   16681301           0          0        0          0.375                    7.125                                 PALMDALE                    CA         93551               PUD
   16681304           0          0        0          0.375                     7.5                                ORANGE PARK                   FL         32073          Single Family
   16681308           0          0        0          0.375                    7.875                                 TURLOCK                     CA         95382          Single Family
   16681309           0          0        0          0.375                    7.875                               INDIAN TRAIL                  NC         28079               PUD
   16680477           0          0        0          0.375                    7.875                               HYATTSVILLE                   MD         20785               PUD
   16680478           0          0        0          0.375                      8                                     Mesa                      AZ         85212               PUD
   16680490           0          0        0          0.375                    8.375                                Winchester                   VA         22602               PUD
   16680494           0          0        0          0.375                     7.75                                  Dublin                     CA         94568          Single Family
   16680498           0          0        0          0.375                     8.25                                Riverside                    CA         92501               PUD
   16680506           0          0        0          0.375                    8.375                              CITY OF Chino                  CA         91710          Single Family
   16680513           0          0        0          0.375                    8.625                                 Compton                     CA         90221          Single Family
   16680519           0          0        0          0.375                     7.75                                Winchester                   CA         92596           Condominium
   16681348           0          0        0          0.375                    7.875                              Coral Springs                  FL         33067           Condominium
   16681371           0          0        0          0.375                    8.125                               Los Angeles                   CA         90019           2-4 Family
   16681380           0          0        0          0.375                    8.375                                  Miami                      FL         33137           Condominium
   16681382           0          0        0          0.375                      7                                    ALAMO                      CA         94507          Single Family
   16681387           0          0        0          0.375                     7.25                                   MESA                      AZ         85208               PUD
   16681389           0          0        0          0.375                    8.125                                 Lakewood                    CA         90712          Single Family
   16681392           0          0        0          0.375                     8.25                                 San Jose                    CA         95148          Single Family
   16681393           0          0        0          0.375                     7.5                                 LAS VEGAS                    NV         89113          Single Family
   16681404           0          0        0          0.375                     7.75                                Las Vegas                    NV         89139               PUD
   16681412           0          0        0          0.375                    8.625                              Pompano Beach                  FL         33064          Single Family
   16681420           0          0        0          0.375                    7.875                                  COLTON                     CA         92324          Single Family
   16681424           0          0        0          0.375                    7.125                                Nokesville                   VA         20181          Single Family
   16680524           0          0        0          0.375                    7.375                                  Fresno                     CA         93722          Single Family
   16680525           0          0        0          0.375                    8.625                                Cape Coral                   FL         33991               PUD
   16680534           0          0        0          0.375                    7.875                                  Pomona                     CA         91766          Single Family
   16680539           0          0        0          0.375                    8.625                              Castro Valley                  CA         94546          Single Family
   16680553           0          0        0          0.375                     7.5                              SAINT PETERSBURG                FL         33704           Condominium
   16680561           0          0        0          0.375                    6.875                                BUENA PARK                   CA         90621               PUD
   16680562           0          0        0          0.375                     7.5                                 DAVENPORT                    FL         33837               PUD
   16681442           0          0        0          0.375                    8.625                                Henderson                    NV         89074          Single Family
   16681453           0          0        0          0.375                      8                                  Elk Grove                    CA         95624          Single Family
   16681461           0          0        0          0.375                      8                                  ALEXANDRIA                   VA         22304               PUD
   16681486           0          0        0          0.375                      7                                 SAN GABRIEL                   CA         91775          Single Family
   16681487           0          0        0          0.375                     7.5                              West Palm Beach                 FL         33401           Condominium
   16681511           0          0        0          0.375                    8.625                                Las Vegas                    NV         89156          Single Family
   16681516           0          0        0          0.375                    8.625                                  Miami                      FL         33177          Single Family
   16681523           0          0        0          0.375                     7.75                                  FRESNO                     CA         93722          Single Family
   16680566           0          0        0          0.375                    7.625                                 Cambria                     CA         93428          Single Family
   16680583           0          0        0          0.375                    8.375                                 Martinez                    CA         94553          Single Family
   16680585           0          0        0          0.375                    8.625                                 Palmdale                    CA         93551          Single Family
   16680594           0          0        0          0.375                    8.125                                 Antioch                     CA         94531          Single Family
   16680602           0          0        0          0.375                    7.875                                LONG BEACH                   CA         90807          Single Family
   16680605           0          0        0          0.375                    8.125                                 Martinez                    CA         94553               PUD
   16680606           0          0        0          0.375                    8.375                               Harbor City                   CA         90710          Single Family
   16681530           0          0        0          0.375                    8.625                                 Whittier                    CA         90605          Single Family
   16681542           0          0        0          0.375                    7.375                                 PAHRUMP                     NV         89048          Single Family
   16681548           0          0        0          0.375                    8.375                              Moreno Valley                  CA         92555          Single Family
   16681566           0          0        0          0.375                     7.75                                 PHOENIX                     AZ         85041          Single Family
   16681577           0          0        0          0.375                    8.625                              La Puente AREA                 CA         91744          Single Family
   16681611           0          0        0          0.375                     7.75                                 Stockton                    CA         95206          Single Family
   16680621           0          0        0          0.375                    8.625                              Lake Elsinore                  CA         92530          Single Family
   16680624           0          0        0          0.375                    8.125                               Falls Church                  VA         22041               PUD
   16680637           0          0        0          0.375                    7.625                                 PORTLAND                    OR         97219          Single Family
   16680639           0          0        0          0.375                    8.625                              Moreno Valley                  CA         92551               PUD
   16680642           0          0        0          0.375                    7.375                                FULLERTON                    CA         92832          Single Family
   16680643           0          0        0          0.375                    7.875                                HENDERSON                    NV         89052           Condominium
   16680645           0          0        0          0.375                    8.625                              Citrus Heights                 CA         95621          Single Family
   16680655           0          0        0          0.375                     8.25                                 BUCKEYE                     AZ         85326               PUD
   16680669           0          0        0          0.375                     8.25                               Fayetteville                  GA         30214               PUD
   16680671           0          0        0          0.375                      7                                   HERCULES                    CA         94547               PUD
   16680677           0          0        0          0.375                      7                                  RIVERSIDE                    CA         92503               PUD
   16680686           0          0        0          0.375                     7.25                            Desert Hot Springs               CA         92240          Single Family
   16681618           0          0        0          0.375                    8.125                                Scottsdale                   AZ         85255               PUD
   16681623           0          0        0          0.375                     8.25                                Kissimmee                    FL         34747            Townhouse
   16681641           0          0        0          0.375                     8.25                                   NAPA                      CA         94559          Single Family
   16681647           0          0        0          0.375                    8.125                                Hollywood                    FL         33020           2-4 Family
   16681648           0          0        0          0.375                      8                                    Tucson                     AZ         85749          Single Family
   16681650           0          0        0          0.375                     8.25                                 BURBANK                     CA         91506          Single Family
   16681663           0          0        0          0.375                    7.875                                 AVONDALE                    AZ         85323               PUD
   16681672           0          0        0          0.375                     7.5                                  TORRANCE                    CA         90502           Condominium
   16681675           0          0        0          0.375                    8.375                                 Murrieta                    CA         92562          Single Family
   16681693           0          0        0          0.375                    8.625                                  Tampa                      FL         33605          Single Family
   16681703           0          0        0          0.375                     7.5                                  HAYWARD                     CA         94541          Single Family
   16680697           0          0        0          0.375                     7.75                               Palm Springs                  CA         92262          Single Family
   16680704           0          0        0          0.375                     7.5                                Canyon Lake                   CA         92587          Single Family
   16680711           0          0        0          0.375                    8.375                                Sun Valley                   CA         91352          Single Family
   16680717           0          0        0          0.375                    8.375                                Costa Mesa                   CA         92627           Condominium
   16680721           0          0        0          0.375                     8.25                                Santa Ana                    CA         92683          Single Family
   16680729           0          0        0          0.375                    8.625                                  Sparks                     NV         89436               PUD
   16680734           0          0        0          0.375                    8.375                                 San Jose                    CA         95122          Single Family
   16681717           0          0        0          0.375                     7.75                               PISMO BEACH                   CA         93449          Single Family
   16681724           0          0        0          0.375                    7.375                                  Novato                     CA         94949          Single Family
   16681757           0          0        0          0.375                    8.625                               Miami Lakes                   FL         33016               PUD
   16680751           0          0        0          0.375                     7.5                                  TEMECULA                    CA         92592          Single Family
   16680761           0          0        0          0.375                    8.375                               Los Angeles                   CA         90062          Single Family
   16681184           0          0        0          0.375                    8.125                                 AVONDALE                    AZ         85323               PUD
   16681210           0          0        0          0.375                    8.125                                 BUCKEYE                     AZ         85355               PUD
   16681763           0          0        0          0.375                    8.625                                Sacramento                   CA         95825          Single Family
   16681775           0          0        0          0.375                     7.75                                Las Vegas                    NV         89113           Condominium
   16681787           0          0        0          0.375                    8.375                                 Cypress                     CA         90630           Condominium
   16681848           0          0        0          0.375                    8.125                                 Antioch                     CA         94509          Single Family
   16681857           0          0        0          0.375                    7.625                                Harrisburg                   OR         97446          Single Family
   16681881           0          0        0          0.375                    8.125                               SAN LEANDRO                   CA         94577          Single Family
   16681884           0          0        0          0.375                    7.125                              CASTRO VALLEY                  CA         94552               PUD
   16681890           0          0        0          0.375                     8.25                                LAS VEGAS                    NV         89113               PUD
   16681894           0          0        0          0.375                    8.375                                  Oakley                     CA         94561          Single Family
   16681897           0          0        0          0.375                     8.25                                 ANTIOCH                     CA         94531          Single Family
   16681278           0          0        0          0.375                    8.625                             HUNTINGTON PARK                 CA         90255          Single Family
   16661741           0          0        0          0.375                     8.5                                    Lodi                      CA         95242          Single Family
   16661831           0          0        0          0.375                     7.75                                 Bellevue                    WA         98006               PUD
   16661841           0          0        0          0.375                     8.5                                  Orlando                     FL         32825               PUD
   16661843           0          0        0          0.375                    8.125                               Chula Vista                   CA         91913               PUD
   16661749           0          0        0          0.375                    7.625                                 Tarzana                     CA         91356           Condominium
   16661858           0          0        0          0.375                     7.75                                  Corona                     CA         92881          Single Family
   16661861           0          0        0          0.375                    8.125                                  Monroe                     WA         98272          Single Family
   16680220           0          0        0          0.375                    7.625                                 TORRANCE                    CA         90502          Single Family
   16680225           0          0        0          0.375                     8.25                                  Covina                     CA         91723          Single Family
   16680228           0          0        0          0.375                     8.25                               Farmersville                  CA         93223          Single Family
   16680230           0          0        0          0.375                     7.25                                 Phoenix                     AZ         85024               PUD
   16680236           0          0        0          0.375                    8.625                               Los Angeles                   CA         90064           Condominium
   16680239           0          0        0          0.375                    8.125                               Centreville                   VA         20120            Townhouse
   16680244           0          0        0          0.375                    8.375                                 ATLANTA                     GA         30318           2-4 Family
   16680251           0          0        0          0.375                    7.625                                S SAN FRAN                   CA         94080           Condominium
   16661886           0          0        0          0.375                    8.375                                Daly City                    CA         94015          Single Family
   16661889           0          0        0          0.375                    6.875                               Palm Desert                   CA         92211          Single Family
   16661903           0          0        0          0.375                     8.25                                 Fairfax                     VA         22033               PUD
   16661910           0          0        0          0.375                    7.625                               Chula Vista                   CA         91915           Condominium
   16661767           0          0        0          0.375                     8.25                              SAN BERNARDINO                 CA         92407          Single Family
   16661915           0          0        0          0.375                     8.25                               Chino Valley                  AZ         86323          Single Family
   16661922           0          0        0          0.375                     8.5                                 Washington                   DC         20020           Condominium
   16661773           0          0        0          0.375                     8.5                                Los Angeles                   CA         90018           2-4 Family
   16661933           0          0        0          0.375                     8.5                                San Leandro                   CA         94577          Single Family
   16661937           0          0        0          0.375                     8.5                                PLACERVILLE                   CA         95667          Single Family
   16680083           0          0        0          0.375                    7.625                              Pompano Beach                  FL         33062           Condominium
   16680086           0          0        0          0.375                    8.125                             CALIFORNIA CITY                 CA         93505          Single Family
   16680090           0          0        0          0.375                    8.625                                   MESA                      AZ         85213          Single Family
   16680091           0          0        0          0.375                    7.625                                SANTA ANA                    CA         92706          Single Family
   16680097           0          0        0          0.375                     7.75                               GARDEN GROVE                  CA         92844               PUD
   16680102           0          0        0          0.375                     7.5                                 LAS VEGAS                    NV         89139               PUD
   16680106           0          0        0          0.375                    7.375                                 ONTARIO                     CA         91762          Single Family
   16680121           0          0        0          0.375                    8.625                               Yorba Linda                   CA         92886          Single Family
   16680123           0          0        0          0.375                    8.375                             North Las Vegas                 NV         89030          Single Family
   16663662           0          0        0          0.375                    7.625                                Washington                   DC         20019          Single Family
   16663678           0          0        0          0.375                     8.25                               JACKSONVILLE                  FL         32226               PUD
   16663507           0          0        0          0.375                     8.5                                Canoga Park                   CA         91304          Single Family
   16663511           0          0        0          0.375                     7.25                                 Somerset                    NJ         8873           Single Family
   16663684           0          0        0          0.375                    7.375                                  Canby                      OR         97013          Single Family
   16663690           0          0        0          0.375                      1                                 Los Angeles                   CA         90042          Single Family
   16663693           0          0        0          0.375                     7.5                                 Scappoose                    OR         97056          Single Family
   16663521           0          0        0          0.375                     8.5                                Simi Valley                   CA         93063          Single Family
   16664534           0          0        0          0.375                     8.25                                 Lakeside                    CA         92040          Single Family
   16665264           0          0        0          0.375                     1.75                                 Fremont                     CA         94539          Single Family
   16665266           0          0        0          0.375                     6.75                                Sacramento                   CA         95822          Single Family
   16665272           0          0        0          0.375                     8.25                                  Miami                      FL         33131           Condominium
   16665275           0          0        0          0.375                    8.375                            Little Egg Harbor                NJ         8087           Single Family
   16665281           0          0        0          0.375                    8.125                               West Covina                   CA         91791          Single Family
   16665284           0          0        0          0.375                     8.5                                Los Angeles                   CA         90044          Single Family
   16680129           0          0        0          0.375                      8                                   Walpole                     MA         2081            Condominium
   16680130           0          0        0          0.375                    7.875                           SAN JUAN CAPISTRANO               CA         92691               PUD
   16680144           0          0        0          0.375                    8.625                                Las Vegas                    NV         89131               PUD
   16680153           0          0        0          0.375                    8.625                                Las Vegas                    NV         89141               PUD
   16680159           0          0        0          0.375                     6.75                              Coral Springs                  FL         33076               PUD
   16680167           0          0        0          0.375                      7                                   GILBERT                     AZ         85234               PUD
   16680170           0          0        0          0.375                    7.375                                Charlotte                    NC         28216          Single Family
   16680269           0          0        0          0.375                     7.5                                   AZUSA                      CA         91702          Single Family
   16680276           0          0        0          0.375                    8.625                                  Oxnard                     CA         93030          Single Family
   16680277           0          0        0          0.375                    7.375                             RANCHO CUCAMONGA                CA         91739          Single Family
   16680298           0          0        0          0.375                    8.625                                 VALLEJO                     CA         94589          Single Family
   16680173           0          0        0          0.375                    7.875                                LAS VEGAS                    NV         89178               PUD
   16680174           0          0        0          0.375                    8.625                                  Miami                      FL         33127           2-4 Family
   16680185           0          0        0          0.375                     7.25                                   BEND                      OR         97701          Single Family
   16680188           0          0        0          0.375                    8.625                                  Miami                      FL         33127           2-4 Family
   16680205           0          0        0          0.375                    8.625                                  Miami                      FL         33127           2-4 Family
   16680210           0          0        0          0.375                     6.75                              Moreno Valley                  CA         92553          Single Family
   16680213           0          0        0          0.375                    8.625                               Chesterfield                  VA         23838          Single Family
   16680318           0          0        0          0.375                     7.75                                  Rialto                     CA         92377          Single Family
   16680325           0          0        0          0.375                    8.375                                 Buckeye                     AZ         85326               PUD
   16680326           0          0        0          0.375                      8                                 MIDWAY CITY                   CA         92655           2-4 Family
   16680334           0          0        0          0.375                     7.75                                 Anaheim                     CA         92806          Single Family
   16680357           0          0        0          0.375                    8.625                                San Diego                    CA         92113          Single Family
   16680366           0          0        0          0.375                    7.625                              San Bernardino                 CA         92407          Single Family
   16680369           0          0        0          0.375                      7                                  ELK GROVE                    CA         95624          Single Family
   16680373           0          0        0          0.375                    7.875                               GARDEN GROVE                  CA         92840          Single Family
   16661949           0          0        0          0.375                     8.5                                   Ukiah                      CA         95482          Single Family
   16661778           0          0        0          0.375                    8.375                                  Covina                     CA         91722           Condominium
   16661953           0          0        0          0.375                    7.875                                Santa Ana                    CA         92705          Single Family
   16661955           0          0        0          0.375                    7.875                                 San Jose                    CA         95133          Single Family
   16663549           0          0        0          0.375                    7.875                                Firebaugh                    CA         93622          Single Family
   16663551           0          0        0          0.375                    8.375                                Cave Creek                   AZ         85331               PUD
   16663562           0          0        0          0.375                      8                                    Villas                     NJ         8251           Single Family
   16663566           0          0        0          0.375                     7.75                                FAIRFIELD                    CA         94534          Single Family
   16665290           0          0        0          0.375                    7.625                              COTTAGE GROVE                  MN         55016          Single Family
   16665291           0          0        0          0.375                      7                          (WILMINGTON AREA) LOS ANG            CA         90744          Single Family
   16665304           0          0        0          0.375                    6.875                                  Ramona                     CA         92065          Single Family
   16665305           0          0        0          0.375                    8.625                             Rancho Cucamonga                CA         91730           2-4 Family
   16665215           0          0        0          0.375                     8.5                                   Oxnard                     CA         93035          Single Family
   16665314           0          0        0          0.375                     7.5                                 Baltimore                    MD         21217           2-4 Family
   16665332           0          0        0          0.375                    8.375                              Rancho Cordova                 CA         95742               PUD
   16663576           0          0        0          0.375                    7.875                                 Jackson                     NJ         8527           Single Family
   16663431           0          0        0          0.375                    8.625                             Lake Havasu City                AZ         86406          Single Family
   16663578           0          0        0          0.375                     7.5                             Altamonte Springs                FL         32714               PUD
   16663433           0          0        0          0.375                      8                                 Chula Vista                   CA         91913          Single Family
   16663583           0          0        0          0.375                     8.5                                 Pittsburg                    CA         94565          Single Family
   16663589           0          0        0          0.375                    7.625                                HAWTHORNE                    CA         90250          Single Family
   16663442           0          0        0          0.375                    7.625                               Bakersfield                   CA         93311          Single Family
   16663455           0          0        0          0.375                     8.75                               North Hills                   CA         91343          Single Family
   16663459           0          0        0          0.375                    8.375                                 Moorpark                    CA         93021          Single Family
   16663460           0          0        0          0.375                     8.5                                 Montclair                    CA         91763          Single Family
   16663463           0          0        0          0.375                      8                                 Los Angeles                   CA         90003           2-4 Family
   16665336           0          0        0          0.375                    8.375                              BROOKLYN PARK                  MN         55443          Single Family
   16665347           0          0        0          0.375                    7.375                               Los Angeles                   CA         90022          Single Family
   16665358           0          0        0          0.375                     7.25                                San Diego                    CA         92114          Single Family
   16665229           0          0        0          0.375                      8                                 LOS ANGELES                   CA         90034          Single Family
   16665366           0          0        0          0.375                    8.125                                ELIZABETH                    NJ         7202           Single Family
   16665370           0          0        0          0.375                    7.625                                  Hemet                      CA         92545               PUD
   16665373           0          0        0          0.375                     7.5                                 Kissimmee                    FL         34744          Single Family
   16665379           0          0        0          0.375                     8.5                                   Auburn                     WA         98092               PUD
   16665384           0          0        0          0.375                    7.375                                  Corona                     CA         92882          Single Family
   16665238           0          0        0          0.375                    8.375                               Los Angeles                   CA         90033           2-4 Family
   16665239           0          0        0          0.375                      8                                   Highland                    CA         92346          Single Family
   16665395           0          0        0          0.375                    8.375                                 Orlando                     FL         32819          Single Family
   16665397           0          0        0          0.375                      8                                  Baltimore                    MD         21224            Townhouse
   16665243           0          0        0          0.375                     7.75                                PITTSBURG                    CA         94565          Single Family
   16665401           0          0        0          0.375                     8.5                                  LA HABRA                    CA         90631          Single Family
   16665410           0          0        0          0.375                    8.375                                 YUCAIPA                     CA         92399               PUD
   16665247           0          0        0          0.375                     8.5                                 WINDERMERE                   FL         34786               PUD
   16665415           0          0        0          0.375                     7.5                                  SAN JOSE                    CA         95132               PUD
   16666555           0          0        0          0.375                    7.125                                 CARLSBAD                    CA         92008          Single Family
   16666560           0          0        0          0.375                      7                                   Phoenix                     AZ         85050               PUD
   16666563           0          0        0          0.375                    8.125                                 Seffner                     FL         33584          Single Family
   16666565           0          0        0          0.375                     8.5                                   Elgin                      IL         60123          Single Family
   16666577           0          0        0          0.375                     8.5                                 Fullerton                    CA         92832          Single Family
   16666498           0          0        0          0.375                     7.5                                   Hemet                      CA         92544          Single Family
   16666589           0          0        0          0.375                     7.25                                 Visalia                     CA         93291          Single Family
   16666500           0          0        0          0.375                     8.5                                 Montebello                   CA         90640           2-4 Family
   16666598           0          0        0          0.375                    7.875                                 Herndon                     VA         20170               PUD
   16666602           0          0        0          0.375                    8.375                               BLUE DIAMOND                  NV         89004          Single Family
   16663618           0          0        0          0.375                     7.25                                  Clovis                     CA         93619          Single Family
   16663622           0          0        0          0.375                     8.5                                GARDEN GROVE                  CA         92840          Single Family
   16663623           0          0        0          0.375                     6.75                                  AUSTIN                     TX         78749           Condominium
   16663624           0          0        0          0.375                    7.625                                 Anaheim                     CA         92803          Single Family
   16663637           0          0        0          0.375                    8.375                                 Chandler                    AZ         85225          Single Family
   16663642           0          0        0          0.375                     6.5                                 Bremerton                    WA         98312           2-4 Family
   16663647           0          0        0          0.375                     8.5                                 Shoreline                    WA         98177           Condominium
   16663497           0          0        0          0.375                     8.5                                Canoga Park                   CA         91306          Single Family
   16666623           0          0        0          0.375                     7.75                                  Orange                     CA         92865           Condominium
   16666628           0          0        0          0.375                    7.625                             Westlake Village                CA         91361               PUD
   16666635           0          0        0          0.375                    7.875                              Silver Spring                  MD         20904          Single Family
   16666655           0          0        0          0.375                    7.875                              Brooklyn Park                  MN         55428          Single Family
   16666510           0          0        0          0.375                    8.125                                  BONITA                     CA         91902          Single Family
   16666512           0          0        0          0.375                     8.25                                  Sylmar                     CA         91342          Single Family
   16666665           0          0        0          0.375                    8.125                                LIVERMORE                    CA         94550          Single Family
   16666676           0          0        0          0.375                    7.375                                  Downey                     CA         90242           Condominium
   16655790           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89122               PUD
   16655804           0          0        0          0.375                     8.5                                 Henderson                    NV         89015          Single Family
   16655807           0          0        0          0.375                      1                                  Woodbridge                   VA         22193          Single Family
   16655710           0          0        0          0.375                     7.75                              PARSIPPANY TWP                 NJ         70544          Single Family
   16655818           0          0        0          0.375                     7.5                               Fredericksburg                 VA         22407               PUD
   16655823           0          0        0          0.375                    7.375                                Lakeville                    MN         55044          Single Family
   16655828           0          0        0          0.375                     8.5                                GARDEN GROVE                  CA         92844           Condominium
   16655832           0          0        0          0.375                     8.25                               Oregon City                   OR         97045           2-4 Family
   16655835           0          0        0          0.375                    7.875                                 Palmdale                    CA         93551          Single Family
   16655854           0          0        0          0.375                      2                                    Winton                     CA         95388          Single Family
   16655861           0          0        0          0.375                    7.625                                 ANTIOCH                     CA         94509               PUD
   16655866           0          0        0          0.375                    8.125                                  Renton                     WA         98056          Single Family
   16655870           0          0        0          0.375                    8.875                                 SAN JOSE                    CA         95123          Single Family
   16655722           0          0        0          0.375                     8.5                                Los Angeles                   CA         90003          Single Family
   16655894           0          0        0          0.375                    8.125                                 TRIANGLE                    VA         22172               PUD
   16655899           0          0        0          0.375                     7.75                                SAN DIEGO                    CA         92126          Single Family
   16655731           0          0        0          0.375                    8.375                                  Peoria                     AZ         85345               PUD
   16655906           0          0        0          0.375                    8.375                                Henderson                    NV         89044               PUD
   16655912           0          0        0          0.375                     8.25                                Fullerton                    CA         92835          Single Family
   16655914           0          0        0          0.375                    8.375                               Castle Rock                   CO         80104           Condominium
   16655918           0          0        0          0.375                    8.375                               Los Angeles                   CA         90061          Single Family
   16653462           0          0        0          0.375                    8.375                                  Downey                     CA         90241          Single Family
   16653665           0          0        0          0.375                    7.875                                  Dewey                      AZ         86327          Single Family
   16653670           0          0        0          0.375                     8.25                                   Mesa                      AZ         85201          Single Family
   16653477           0          0        0          0.375                      1                                   Gilbert                     AZ         85297               PUD
   16655926           0          0        0          0.375                    7.875                               San Leandro                   CA         94577          Single Family
   16655930           0          0        0          0.375                    8.375                                  Chino                      CA         91710               PUD
   16655933           0          0        0          0.375                    7.375                                 Redmond                     WA         98052               PUD
   16655744           0          0        0          0.375                     8.25                                  Camino                     CA         95709          Single Family
   16655938           0          0        0          0.375                      6                                  Vero Beach                   FL         32962          Single Family
   16655944           0          0        0          0.375                    7.375                                Atascadero                   CA         93422          Single Family
   16655948           0          0        0          0.375                    7.625                                 WHITTIER                    CA         90602          Single Family
   16658160           0          0        0          0.375                      1                                  SAN DIEGO                    CA         92129          Single Family
   16658177           0          0        0          0.375                    7.875                                 Lathrop                     CA         95330          Single Family
   16658186           0          0        0          0.375                     7.25                               Mullica Hill                  NJ         8062           Single Family
   16658212           0          0        0          0.375                     8.5                                 Marshfield                   MA         2050           Single Family
   16658214           0          0        0          0.375                     8.5                                 Chantilly                    VA         20152               PUD
   16658216           0          0        0          0.375                     7.75                                 EL MONTE                    CA         91732               PUD
   16658231           0          0        0          0.375                    7.625                               Los Angeles                   CA         90015          Single Family
   16658240           0          0        0          0.375                     8.5                                   PERRIS                     CA         92571          Single Family
   16658104           0          0        0          0.375                     8.25                                 La Verne                    CA         91750          Single Family
   16658254           0          0        0          0.375                      1                                  Bay Point                    CA         94565          Single Family
   16658112           0          0        0          0.375                    8.375                               San Jacinto                   CA         92582          Single Family
   16658115           0          0        0          0.375                    8.125                                Sacramento                   CA         95842          Single Family
   16658151           0          0        0          0.375                    7.625                                 Altadena                    CA         91001          Single Family
   16658270           0          0        0          0.375                      9                                  Roseville                    CA         95747               PUD
   16658120           0          0        0          0.375                      8                                MORENO VALLEY                  CA         92557          Single Family
   16658272           0          0        0          0.375                    8.125                                 Chicago                     IL         60615            Townhouse
   16658274           0          0        0          0.375                    8.125                                CRESTVIEW                    FL         32536          Single Family
   16653681           0          0        0          0.375                     7.75                                  Peoria                     AZ         85383               PUD
   16653682           0          0        0          0.375                     7.75                                Mahtomedi                    MN         55115          Single Family
   16653493           0          0        0          0.375                     8.5                                   Pinole                     CA         94564          Single Family
   16653495           0          0        0          0.375                     8.5                                  Lathrop                     CA         95330          Single Family
   16653697           0          0        0          0.375                     7.25                                  Corona                     CA         92880          Single Family
   16655762           0          0        0          0.375                     7.75                                 WHITTIER                    CA         90605          Single Family
   16655694           0          0        0          0.375                    7.875                                Hollister                    CA         95023               PUD
   16658288           0          0        0          0.375                      1                                   VALLEJO                     CA         94591          Single Family
   16658289           0          0        0          0.375                      2                                   RICHMOND                    CA         94804          Single Family
   16658292           0          0        0          0.375                    8.375                                San Diego                    CA         92154          Single Family
   16658126           0          0        0          0.375                     8.25                              CITRUS HEIGHTS                 CA         95621           2-4 Family
   16658302           0          0        0          0.375                     6.5                                  Lakewood                    CA         90715           Condominium
   16658307           0          0        0          0.375                     8.5                                  San Jose                    CA         95136           Condominium
   16658310           0          0        0          0.375                    8.375                               BOULDER CITY                  NV         89005           Condominium
   16658313           0          0        0          0.375                     1.75                                 Portland                    OR         97220          Single Family
   16658133           0          0        0          0.375                     8.5                                LAKE FOREST                   CA         92630          Single Family
   16658326           0          0        0          0.375                     8.25                                Elk Grove                    CA         95624          Single Family
   16658135           0          0        0          0.375                    7.625                                South Gate                   CA         90280          Single Family
   16658338           0          0        0          0.375                    8.375                             Highlands Ranch                 CO         80126               PUD
   16658340           0          0        0          0.375                     8.5                                 Cape Coral                   FL         33990          Single Family
   16658342           0          0        0          0.375                     8.5                               Big Bear City                  CA         92314          Single Family
   16658139           0          0        0          0.375                    8.375                              MORENO VALLEY                  CA         92555          Single Family
   16658142           0          0        0          0.375                      8                                   SPOKANE                     WA         99206          Single Family
   16661804           0          0        0          0.375                     7.75                               Bell Gardens                  CA         90201           2-4 Family
   16661809           0          0        0          0.375                     8.5                                  ORLANDO                     FL         32825               PUD
   16661817           0          0        0          0.375                    8.375                                 San Jose                    CA         95122          Single Family
   16643323           0          0        0          0.375                      8                                    Dinuba                     CA         93618          Single Family
   16643330           0          0        0          0.375                     8.5                                Los Angeles                   CA         90003          Single Family
   16643331           0          0        0          0.375                    8.375                                OAK HILLS                    CA         92344          Single Family
   16643333           0          0        0          0.375                      8                                    Marina                     CA         93933          Single Family
   16643334           0          0        0          0.375                    8.375                               Hyattsville                   MD         20782          Single Family
   16643337           0          0        0          0.375                    8.375                              Monterey Park                  CA         91754          Single Family
   16649583           0          0        0          0.375                    7.125                                 Palmdale                    CA         93551          Single Family
   16649585           0          0        0          0.375                    8.375                                 Hialeah                     FL         33013          Single Family
   16649530           0          0        0          0.375                     8.5                                   Tracy                      CA         95376          Single Family
   16649604           0          0        0          0.375                     7.75                               Port Chester                  NY         10573          Single Family
   16649612           0          0        0          0.375                      1                                   Concord                     CA         94518          Single Family
   16643341           0          0        0          0.375                     8.5                                   Oxnard                     CA         93035          Single Family
   16643509           0          0        0          0.375                    8.375                                San Diego                    CA         92114          Single Family
   16645767           0          0        0          0.375                     8.5                                 Sacramento                   CA         95824          Single Family
   16645785           0          0        0          0.375                     8.5                                  PHOENIX                     AZ         85022          Single Family
   16645791           0          0        0          0.375                     8.5                                  Anaheim                     CA         92801           Condominium
   16645706           0          0        0          0.375                    8.375                                San Pablo                    CA         94806          Single Family
   16649630           0          0        0          0.375                    6.875                                Santa Ana                    CA         92701           Condominium
   16649540           0          0        0          0.375                     8.5                                  Gardena                     CA         90249          Single Family
   16649642           0          0        0          0.375                     7.25                         (Van Nuys Area) Los Ange            CA         91406          Single Family
   16649658           0          0        0          0.375                    7.875                                 El Cajon                    CA         92021          Single Family
   16649663           0          0        0          0.375                      8                                  Escondido                    CA         92027          Single Family
   16649667           0          0        0          0.375                    8.375                               Chula Vista                   CA         91914               PUD
   16649675           0          0        0          0.375                     8.25                                 Highland                    CA         92346          Single Family
   16649546           0          0        0          0.375                      1                                 SANTA CLARA                   CA         95051           Condominium
   16649683           0          0        0          0.375                     7.75                                Clearlake                    CA         95422          Single Family
   16649547           0          0        0          0.375                     8.5                                  Hesperia                    CA         92345          Single Family
   16649697           0          0        0          0.375                     8.5                                  FAIRFAX                     VA         22033               PUD
   16649551           0          0        0          0.375                     7.25                                  CHASKA                     MN         55318          Single Family
   16649553           0          0        0          0.375                    8.375                                 Hesperia                    CA         92345          Single Family
   16649701           0          0        0          0.375                    8.375                                 Stockton                    CA         95209               PUD
   16649713           0          0        0          0.375                     8.5                                   Miami                      FL         33133           Condominium
   16649560           0          0        0          0.375                    8.375                                  Rialto                     CA         92316          Single Family
   16649562           0          0        0          0.375                    8.125                               Philadelphia                  PA         19126            Townhouse
   16649715           0          0        0          0.375                    6.875                                Bellflower                   CA         90706          Single Family
   16649720           0          0        0          0.375                      1                                 Los Angeles                   CA         90031          Single Family
   16649723           0          0        0          0.375                      8                                  Mira Loma                    CA         91752          Single Family
   16650832           0          0        0          0.375                    8.375                                 GILBERT                     AZ         85296          Single Family
   16650917           0          0        0          0.375                    8.375                                   Yuma                      AZ         85364               PUD
   16650919           0          0        0          0.375                    8.125                                 Barstow                     CA         92311          Single Family
   16650921           0          0        0          0.375                    7.875                               SAN LEANDRO                   CA         94578           Condominium
   16650932           0          0        0          0.375                     7.5                                Jersey City                   NJ         7305            2-4 Family
   16650939           0          0        0          0.375                     8.25                                  DENNIS                     MA         2638             Townhouse
   16650941           0          0        0          0.375                      1                                Half Moon Bay                  CA         94019          Single Family
   16645806           0          0        0          0.375                    7.125                                  Aloha                      OR         97007          Single Family
   16645808           0          0        0          0.375                    8.375                             Rowland Heights                 CA         91748          Single Family
   16645833           0          0        0          0.375                    7.875                                 Menifee                     CA         92584               PUD
   16645719           0          0        0          0.375                     7.75                                 SAN JOSE                    CA         95136           Condominium
   16645853           0          0        0          0.375                     8.25                                  Peoria                     AZ         85383               PUD
   16645861           0          0        0          0.375                    7.375                                FULLERTON                    CA         92833          Single Family
   16645873           0          0        0          0.375                      8                                  Winchester                   CA         92596               PUD
   16645880           0          0        0          0.375                    7.375                             Huntington Beach                CA         92646          Single Family
   16645883           0          0        0          0.375                    7.875                                Northridge                   CA         91324          Single Family
   16650846           0          0        0          0.375                     7.75                                 CONCORD                     CA         94520               PUD
   16650978           0          0        0          0.375                    7.375                             Rancho Cucamonga                CA         91739          Single Family
   16650865           0          0        0          0.375                    8.375                                 Ventura                     CA         93004          Single Family
   16650983           0          0        0          0.375                    6.625                                Henderson                    NV         89011               PUD
   16645894           0          0        0          0.375                      8                                    Tacoma                     WA         98403          Single Family
   16645729           0          0        0          0.375                     7.75                                Lancaster                    CA         93535          Single Family
   16645905           0          0        0          0.375                     1.75                               San Clemente                  CA         92673               PUD
   16645733           0          0        0          0.375                    8.375                                San Diego                    CA         92105          Single Family
   16645916           0          0        0          0.375                     7.75                                 El Monte                    CA         91732          Single Family
   16645917           0          0        0          0.375                      8                                   San Jose                    CA         95112          Single Family
   16645735           0          0        0          0.375                     8.5                                Simi Valley                   CA         93063          Single Family
   16650988           0          0        0          0.375                    8.125                                 Glendale                    CA         91206          Single Family
   16651002           0          0        0          0.375                    8.125                              SILVER SPRING                  MD         20902          Single Family
   16651004           0          0        0          0.375                     8.5                                 Hillsboro                    OR         97123            Townhouse
   16650873           0          0        0          0.375                    8.375                                   Brea                      CA         92821          Single Family
   16651021           0          0        0          0.375                    8.375                                San Diego                    CA         92116          Single Family
   16650879           0          0        0          0.375                    7.375                                Northridge                   CA         91324           Condominium
   16650881           0          0        0          0.375                      8                               Litchfield Park                 AZ         85340               PUD
   16650885           0          0        0          0.375                    7.875                                Camarillo                    CA         93012          Single Family
   16651047           0          0        0          0.375                     8.5                               San Francisco                  CA         94127          Single Family
   16650890           0          0        0          0.375                     8.5                                  Petaluma                    CA         94954          Single Family
   16651055           0          0        0          0.375                     8.5                                  Manassas                    VA         20112          Single Family
   16650893           0          0        0          0.375                    8.125                                Patterson                    CA         95363               PUD
   16650895           0          0        0          0.375                     8.5                                   Newark                     CA         94560          Single Family
   16651059           0          0        0          0.375                    8.375                                Glen Allen                   VA         23060          Single Family
   16650899           0          0        0          0.375                     8.5                                  San Jose                    CA         95116          Single Family
   16653543           0          0        0          0.375                     7.75                                Encinitas                    CA         92024          Single Family
   16653549           0          0        0          0.375                     8.5                                  Hayward                     CA         94541          Single Family
   16653552           0          0        0          0.375                      1                                   FREMONT                     CA         94536          Single Family
   16653555           0          0        0          0.375                     7.5                                 Escondido                    CA         92026          Single Family
   16653561           0          0        0          0.375                    8.125                                 BEAUMONT                    CA         92223          Single Family
   16653568           0          0        0          0.375                     8.75                               Los Angeles                   CA         91042          Single Family
   16653571           0          0        0          0.375                     8.5                                 Santa Ana                    CA         92704          Single Family
   16653573           0          0        0          0.375                    8.375                                 Margate                     FL         33063          Single Family
   16653576           0          0        0          0.375                    8.125                                LAS VEGAS                    NV         89122               PUD
   16653581           0          0        0          0.375                    7.875                                 PHOENIX                     AZ         85016          Single Family
   16653592           0          0        0          0.375                     7.75                                 El Cajon                    CA         92019          Single Family
   16653595           0          0        0          0.375                    8.375                                 Manassas                    VA         20112               PUD
   16653597           0          0        0          0.375                      8                                  Baltimore                    MD         21218            Townhouse
   16645741           0          0        0          0.375                     8.5                                Chula Vista                   CA         91910          Single Family
   16645937           0          0        0          0.375                     8.5                                  STOCKTON                    CA         95240          Single Family
   16648142           0          0        0          0.375                    8.375                                  Corona                     CA         92880               PUD
   16648147           0          0        0          0.375                     8.5                                 Chatsworth                   CA         91311          Single Family
   16648159           0          0        0          0.375                     7.75                               Queen Creek                   AZ         85243               PUD
   16648171           0          0        0          0.375                    8.375                                 Anaheim                     CA         92804          Single Family
   16648176           0          0        0          0.375                    7.875                                Escondido                    CA         92027               PUD
   16648180           0          0        0          0.375                     8.5                              Huntington Beach                CA         92647          Single Family
   16648193           0          0        0          0.375                     8.5                               Eagle Mountain                 UT         84005               PUD
   16648198           0          0        0          0.375                     8.5                                   Tucson                     AZ         85746               PUD
   16648205           0          0        0          0.375                    7.625                               Los Angeles                   CA         90037           2-4 Family
   16648213           0          0        0          0.375                    8.375                               Garden Grove                  CA         92841          Single Family
   16648218           0          0        0          0.375                    7.875                                 Spokane                     WA         99205          Single Family
   16648219           0          0        0          0.375                     8.25                                   Kent                      WA         98032               PUD
   16648086           0          0        0          0.375                     8.5                                   Tustin                     CA         92782           Condominium
   16648133           0          0        0          0.375                    7.875                              CANYON COUNTRY                 CA         91351           Condominium
   16648259           0          0        0          0.375                    8.125                                Hallandale                   FL         33009           Condominium
   16648096           0          0        0          0.375                     7.5                                  Winnetka                    CA         91306          Single Family
   16648100           0          0        0          0.375                     8.5                                 LAS VEGAS                    NV         89128          Single Family
   16648103           0          0        0          0.375                    7.875                             SAN GABRIEL AREA                CA         91775          Single Family
   16648104           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89119          Single Family
   16648262           0          0        0          0.375                    7.625                           South San Francisco               CA         94080           Condominium
   16648264           0          0        0          0.375                     8.5                               Spring Valley                  CA         91977          Single Family
   16648268           0          0        0          0.375                    8.375                                 Hesperia                    CA         92344          Single Family
   16648108           0          0        0          0.375                      8                                    Downey                     CA         90240           Condominium
   16648275           0          0        0          0.375                     8.5                                   Tacoma                     WA         98408          Single Family
   16648276           0          0        0          0.375                     8.25                                Las Vegas                    NV         89110          Single Family
   16653445           0          0        0          0.375                     8.25                               CASA GRANDE                   AZ         85222          Single Family
   16653447           0          0        0          0.375                     7.75                                 Chandler                    AZ         85224               PUD
   16653611           0          0        0          0.375                    7.375                            Altamonte Springs                FL         32714               PUD
   16653612           0          0        0          0.375                     8.5                                  Manassas                    VA         20110          Single Family
   16653614           0          0        0          0.375                     8.5                                  Richmond                    VA         23238            Townhouse
   16653618           0          0        0          0.375                    8.375                               Ormond Beach                  FL         32174               PUD
   16653636           0          0        0          0.375                     7.75                                  Hudson                     WI         54016          Single Family
   16653641           0          0        0          0.375                    8.125                                 Woodbury                    MN         55125          Single Family
   16648302           0          0        0          0.375                    8.375                               Philadelphia                  PA         19115          Single Family
   16648304           0          0        0          0.375                    7.875                             Huntington Beach                CA         92647          Single Family
   16649578           0          0        0          0.375                    7.375                                Santa Rosa                   CA         95404           2-4 Family
   16649580           0          0        0          0.375                    8.375                                  Rodeo                      CA         94572          Single Family
   16643306           0          0        0          0.375                     8.5                                  Burbank                     CA         91506          Single Family
   16643310           0          0        0          0.375                     8.5                                SAN GABRIEL                   CA         91755          Single Family
   16643312           0          0        0          0.375                    7.875                                Elk Grove                    CA         95624          Single Family
   16643320           0          0        0          0.375                     8.25                                  Corona                     CA         92880          Single Family
   16643431           0          0        0          0.375                     7.25                               SAN GABRIEL                   CA         91776          Single Family
   16643303           0          0        0          0.375                    8.375                                Lancaster                    CA         93535          Single Family
   16643444           0          0        0          0.375                    7.125                                  Perris                     CA         92571          Single Family
   16643446           0          0        0          0.375                     7.25                                 Portland                    OR         97236          Single Family
   16628508           0          0        0          0.375                    8.375                                 Windsor                     CA         95492          Single Family
   16628510           0          0        0          0.375                    8.375                               Santa Paula                   CA         93060          Single Family
   16628521           0          0        0          0.375                     1.75                                PLEASANTON                   CA         94566               PUD
   16628525           0          0        0          0.375                     8.5                                Los Angeles                   CA         90293           Condominium
   16628428           0          0        0          0.375                    8.125                                HENDERSON                    NV         89012          Single Family
   16638087           0          0        0          0.375                    7.625                                 Kennesaw                    GA         30152          Single Family
   16638097           0          0        0          0.375                     8.5                                   Colusa                     CA         95932          Single Family
   16638100           0          0        0          0.375                     8.5                              Rancho Cucamonga                CA         91739          Single Family
   16638107           0          0        0          0.375                    8.625                                Charlotte                    NC         28208          Single Family
   16638112           0          0        0          0.375                    8.625                                Charlotte                    NC         28208          Single Family
   16638122           0          0        0          0.375                    8.375                                 Temecula                    CA         92592               PUD
   16637992           0          0        0          0.375                     8.5                                 Daly City                    CA         94014          Single Family
   16628432           0          0        0          0.375                     8.5                                   Hemet                      CA         92543          Single Family
   16628557           0          0        0          0.375                     8.5                                 San Diego                    CA         92117          Single Family
   16628567           0          0        0          0.375                    8.375                                   Reno                      NV         89511               PUD
   16628442           0          0        0          0.375                    8.375                                  Aurora                     IL         60502               PUD
   16628578           0          0        0          0.375                    8.125                                Naperville                   IL         60540          Single Family
   16628450           0          0        0          0.375                     8.5                                 Sacramento                   CA         95834          Single Family
   16628454           0          0        0          0.375                     8.5                                Los Angeles                   CA         90002          Single Family
   16628624           0          0        0          0.375                     8.5                                  El Monte                    CA         91732               PUD
   16628634           0          0        0          0.375                    8.375                                 Hercules                    CA         94547           Condominium
   16631160           0          0        0          0.375                     8.5                                CHULA VISTA                   CA         91913               PUD
   16638138           0          0        0          0.375                    8.375                                 Beaumont                    CA         92223          Single Family
   16638151           0          0        0          0.375                     7.75                                 Lemoore                     CA         93245          Single Family
   16638156           0          0        0          0.375                     8.5                                 Brentwood                    CA         94513               PUD
   16638003           0          0        0          0.375                     7.75                                 OAKLAND                     CA         94621          Single Family
   16640477           0          0        0          0.375                    8.375                              Manassas Park                  VA         20111           Condominium
   16640479           0          0        0          0.375                    8.125                              Silver Spring                  MD         20906          Single Family
   16640482           0          0        0          0.375                    8.375                               Falls Church                  VA         22044           Condominium
   16631162           0          0        0          0.375                    8.125                                 Orlando                     FL         32828               PUD
   16631177           0          0        0          0.375                     8.5                                  Glendale                    CA         91205           Condominium
   16631178           0          0        0          0.375                     8.5                                Tallahassee                   FL         32308               PUD
   16631185           0          0        0          0.375                     8.5                                Federal Way                   WA         98003          Single Family
   16631208           0          0        0          0.375                     8.25                              Grand Terrace                  CA         92313          Single Family
   16631221           0          0        0          0.375                     8.5                                  PRESCOTT                    AZ         86305          Single Family
   16631229           0          0        0          0.375                    7.125                                 Portland                    OR         97236          Single Family
   16631263           0          0        0          0.375                     8.5                                 Las Vegas                    NV         89122               PUD
   16631264           0          0        0          0.375                     8.5                                   Miami                      FL         33131           Condominium
   16640387           0          0        0          0.375                      1                                    ORLAND                     CA         95963          Single Family
   16640392           0          0        0          0.375                     6.75                                 REDDING                     CA         96001          Single Family
   16640518           0          0        0          0.375                      8                                 Glen Burnie                   MD         21060           Condominium
   16640534           0          0        0          0.375                     7.25                               Garden Grove                  CA         92843           Condominium
   16640395           0          0        0          0.375                      2                                   PHOENIX                     AZ         85041          Single Family
   16640538           0          0        0          0.375                      8                                    Poway                      CA         92064          Single Family
   16631296           0          0        0          0.375                     8.25                               Apple Valley                  CA         92307          Single Family
   16630975           0          0        0          0.375                     8.5                                  MILPITAS                    CA         95035           Condominium
   16630977           0          0        0          0.375                    8.375                              MOUNTAIN HOUSE                 CA         95391          Single Family
   16633972           0          0        0          0.375                     8.5                                 Santa Rosa                   CA         95404          Single Family
   16633976           0          0        0          0.375                      2                                 Roselle Park                  NJ         7204           Single Family
   16640541           0          0        0          0.375                    7.875                                Fair Lawn                    NJ         7410           Single Family
   16640545           0          0        0          0.375                      8                                   LAKEWOOD                    CA         90713          Single Family
   16640399           0          0        0          0.375                    8.375                                 Stockton                    CA         95206          Single Family
   16640422           0          0        0          0.375                     8.5                                  Palmdale                    CA         93551          Single Family
   16640588           0          0        0          0.375                     7.75                           San Juan Capistrano               CA         92675           Condominium
   16640593           0          0        0          0.375                     8.5                                   Orange                     CA         92869           Condominium
   16640598           0          0        0          0.375                    8.125                                 Manassas                    VA         20110               PUD
   16640600           0          0        0          0.375                    7.875                                  Corona                     CA         92883               PUD
   16640602           0          0        0          0.375                    8.125                                 VALLEJO                     CA         94589          Single Family
   16640608           0          0        0          0.375                    8.125                                 SAN JOSE                    CA         95133               PUD
   16634009           0          0        0          0.375                     8.25                                   Roy                       WA         98580          Single Family
   16634033           0          0        0          0.375                    8.375                              Staten Island                  NY         10314               PUD
   16634034           0          0        0          0.375                     8.25                             FORT LAUDERDALE                 FL         33312          Single Family
   16633665           0          0        0          0.375                    8.375                                Placentia                    CA         92870               PUD
   16640612           0          0        0          0.375                      8                                  Winchester                   CA         92596               PUD
   16640622           0          0        0          0.375                     8.25                                 Wildomar                    CA         92595               PUD
   16640623           0          0        0          0.375                     7.5                                  CONCORD                     CA         94521          Single Family
   16640459           0          0        0          0.375                     8.5                               Woodland Hills                 CA         91364          Single Family
   16640462           0          0        0          0.375                     8.25                              Santa Clarita                  CA         91390          Single Family
   16640630           0          0        0          0.375                      8                                    Monroe                     WA         98272               PUD
   16643380           0          0        0          0.375                     8.25                                Rockville                    MD         20853          Single Family
   16643284           0          0        0          0.375                     8.5                               Laguna Niguel                  CA         92677           Condominium
   16643301           0          0        0          0.375                    8.375                              LAKE ELISINORE                 CA         92530          Single Family
   16643410           0          0        0          0.375                    8.125                          Rancho Santa Margarita             CA         92688           Condominium
   16634056           0          0        0          0.375                    8.375                                Brentwood                    NY         11717          Single Family
   16634058           0          0        0          0.375                    7.625                                San Diego                    CA         92114          Single Family
   16633670           0          0        0          0.375                    8.375                              Lake Elsinore                  CA         92532          Single Family
   16633672           0          0        0          0.375                    8.375                                Winchester                   VA         22603          Single Family
   16633676           0          0        0          0.375                     8.5                               Moreno Valley                  CA         92555           Condominium
   16634074           0          0        0          0.375                     7.5                                 Earlville                    MD         21919          Single Family
   16633685           0          0        0          0.375                    8.375                                 Compton                     CA         90220          Single Family
   16634105           0          0        0          0.375                    8.375                              Citrus Springs                 FL         34434          Single Family
   16634117           0          0        0          0.375                      1                                  Sacramento                   CA         95824          Single Family
   16633699           0          0        0          0.375                     8.5                                   TRACY                      CA         95876          Single Family
   16633707           0          0        0          0.375                    8.375                              Mountain House                 CA         95391          Single Family
   16638043           0          0        0          0.375                    8.125                                 Palmdale                    CA         93551          Single Family
   16638045           0          0        0          0.375                     8.5                                  Temecula                    CA         92591          Single Family
   16638059           0          0        0          0.375                     8.5                                 Broomfield                   CO         80020          Single Family
   16638061           0          0        0          0.375                     8.25                                San Ramon                    CA         94583          Single Family
   16637962           0          0        0          0.375                    8.125                                Seal Beach                   CA         90743               PUD
   16638070           0          0        0          0.375                     8.25                                 Alameda                     CA         94502               PUD
   16637969           0          0        0          0.375                    8.375                                 Goodyear                    AZ         85338               PUD
   16612553           0          0        0          0.375                    8.375                                Homestead                    FL         33035           Condominium
   16612566           0          0        0          0.375                    8.125                                 Chandler                    AZ         85249               PUD
   16612596           0          0        0          0.375                     8.5                                  fallston                    MD         21047          Single Family
   16612428           0          0        0          0.375                     8.5                                   carson                     CA         90745          Single Family
   16615692           0          0        0          0.375                      8                                  San Pablo                    CA         94806          Single Family
   16615779           0          0        0          0.375                    8.375                                Washington                   DC         20019            Townhouse
   16615800           0          0        0          0.375                    8.125                                SACRAMENTO                   CA         95834               PUD
   16615704           0          0        0          0.375                    8.375                                Bellflower                   CA         90706          Single Family
   16615824           0          0        0          0.375                      2                                   Whittier                    CA         90601          Single Family
   16615839           0          0        0          0.375                    7.375                                Bellflower                   CA         90706          Single Family
   16615865           0          0        0          0.375                     8.5                                  Compton                     CA         90220          Single Family
   16615715           0          0        0          0.375                     8.5                                Los Angeles                   CA         90003          Single Family
   16615866           0          0        0          0.375                    8.125                                   MESA                      AZ         85207          Single Family
   16615872           0          0        0          0.375                      8                                 Los Angeles                   CA         90022          Single Family
   16615723           0          0        0          0.375                    8.375                                 Ventura                     CA         93003          Single Family
   16615743           0          0        0          0.375                     8.5                                  Stockton                    CA         95209          Single Family
   16612456           0          0        0          0.375                     8.25                                Woodbridge                   VA         22191          Single Family
   16612466           0          0        0          0.375                     1.75                                 Millbrae                    CA         94030          Single Family
   16612467           0          0        0          0.375                     7.75                                San Diego                    CA         92130               PUD
   16612468           0          0        0          0.375                    8.375                                Las Vegas                    NV         89122               PUD
   16612477           0          0        0          0.375                      8                                   Atlanta                     GA         30328          Single Family
   16612494           0          0        0          0.375                    8.375                                Placentia                    CA         92870          Single Family
   16612507           0          0        0          0.375                    8.125                                Riverside                    CA         92503          Single Family
   16612520           0          0        0          0.375                     8.5                                  Spokane                     WA         99207          Single Family
   16612521           0          0        0          0.375                     9.75                                Davenport                    FL         33837               PUD
   16612408           0          0        0          0.375                      8                                     GALT                      CA         95632          Single Family
   16612534           0          0        0          0.375                    8.375                                Kissimmee                    FL         34747               PUD
   16609444           0          0        0          0.375                     8.25                                Santa Ana                    CA         92701           Condominium
   16609449           0          0        0          0.375                      1                                   Hayward                     CA         94544           Condominium
   16609470           0          0        0          0.375                     8.5                                LOS ANGELES                   CA         90047           2-4 Family
   16611010           0          0        0          0.375                     8.5                               Rancho Cordova                 CA         95742               PUD
   16610927           0          0        0          0.375                    8.375                                  CORONA                     CA         92882          Single Family
   16611015           0          0        0          0.375                    8.375                                Irvington                    NJ         7111            2-4 Family
   16611020           0          0        0          0.375                    8.125                              Silver Spring                  MD         20906          Single Family
   16611040           0          0        0          0.375                      8                                  Cape Coral                   FL         33991          Single Family
   16611042           0          0        0          0.375                    8.375                                 SUN CITY                    CA         92586               PUD
   16610943           0          0        0          0.375                    8.375                                 Chandler                    AZ         85225               PUD
   16610960           0          0        0          0.375                     8.5                                  Fontana                     CA         92335          Single Family
   16610964           0          0        0          0.375                     8.5                                   MERCED                     CA         95348          Single Family
   16610967           0          0        0          0.375                     8.5                                 Riverside                    CA         92509          Single Family
   16611122           0          0        0          0.375                    8.375                                 SAN JOSE                    CA         95124          Single Family
   16611155           0          0        0          0.375                     7.25                                 Menifee                     CA         92584               PUD
   16605448           0          0        0          0.375                     8.5                                 Pittsburg                    CA         94565          Single Family
   16609355           0          0        0          0.375                     8.5                                  FAIRFAX                     VA         22032               PUD
   16609362           0          0        0          0.375                    8.375                                 Dumfries                    VA         22025               PUD
   16605405           0          0        0          0.375                    8.375                              Santa Clarita                  CA         91351           Condominium
   16605557           0          0        0          0.375                     1.75                                Daly City                    CA         94015          Single Family
   16605563           0          0        0          0.375                    7.875                                  Elgin                      IL         60120          Single Family
   16605437           0          0        0          0.375                     8.5                                   Oxnard                     CA         93035          Single Family
   16605385           0          0        0          0.375                    8.375                                LAS VEGAS                    NV         89139          Single Family
   16605394           0          0        0          0.375                     8.5                                  Odenton                     MD         21113               PUD
   16600560           0          0        0          0.375                     8.25                              SAN BERNARDINO                 CA         92405          Single Family
   16600564           0          0        0          0.375                     8.5                                   Corona                     CA         92882          Single Family
   16600703           0          0        0          0.375                    10.125                                Fontana                     CA         92626          Single Family
   16601823           0          0        0          0.375                    8.375                                 Palmdale                    CA         93551          Single Family
   16601839           0          0        0          0.375                     8.5                                  LAKEWOOD                    CA         90712          Single Family
   16601691           0          0        0          0.375                    8.375                                  MARINA                     CA         93933          Single Family
   16601864           0          0        0          0.375                    8.125                                San Diego                    CA         92126          Single Family
   16603652           0          0        0          0.375                     8.5                                  Stockton                    CA         95205          Single Family
   16603711           0          0        0          0.375                    8.375                                Woodbridge                   VA         22191            Townhouse
   16603593           0          0        0          0.375                    8.375                               CHINO HILLS                   CA         91709          Single Family
   16603597           0          0        0          0.375                     7.75                                RIVERSIDE                    CA         92509          Single Family
   16603725           0          0        0          0.375                    8.625                                  Miami                      FL         33185               PUD
   16603746           0          0        0          0.375                    8.375                                 Wildomar                    CA         92595               PUD
   16603600           0          0        0          0.375                     8.5                                Los Angeles                   CA         90044          Single Family
   16605381           0          0        0          0.375                     8.5                                   TRACY                      CA         95377          Single Family
   16596068           0          0        0          0.375                    8.125                                 Los Osos                    CA         93402          Single Family
   16597009           0          0        0          0.375                     7.75                                Fairfield                    CA         94534               PUD
   16596911           0          0        0          0.375                    8.375                                Menlo Park                   CA         94025           Condominium
   16597099           0          0        0          0.375                    8.375                                 BRISTOW                     VA         20136               PUD
   16599114           0          0        0          0.375                     8.5                                 Kissimmee                    FL         34758          Single Family
   16599116           0          0        0          0.375                     8.5                                   Carson                     CA         90745          Single Family
   16599133           0          0        0          0.375                     8.5                               Van Nuys Area                  CA         91405          Single Family
   16599273           0          0        0          0.375                     8.5                                  SANDSTON                    VA         23150          Single Family
   16600610           0          0        0          0.375                    8.125                                  Dover                      NJ         7801           Single Family
   16600548           0          0        0          0.375                      8                                    corona                     CA         92882          Single Family
   16600549           0          0        0          0.375                     7.75                                 La Jolla                    CA         92037          Single Family
   16596002           0          0        0          0.375                      2                                  Baltimore                    MD         21215          Single Family
   16594490           0          0        0          0.375                     8.5                                 Sacramento                   CA         95823          Single Family


   LOAN_SEQ          MATURITY_DATE             ORIGINAL_BALANCE             FIRST_PAY_DATE            LOAN_TO_VALUE                  MI                     MERS_ID1             MARGIN
   16567158             20361201                    518000                     20070101                   64.75                     No MI                   1.00E+17              2.25
   16606191             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              2.25
   16609648             20461001                    528000                     20061101                    80                       No MI                   1.00E+17              3.25
   16606161             20461001                    505600                     20061101                    80                       No MI                   1.00E+17               3.5
   16606082             20361001                    269320                     20061101                    80                       No MI                                         2.25
   16606088             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              3.625
   16606092             20461001                    480000                     20061101                    80                       No MI                   1.00E+17              3.375
   16606095             20361101                    305250                     20061201                    75                       No MI                   1.00E+17              3.75
   16606097             20461001                    384000                     20061101                79.01000214                  No MI                   1.00E+17               3.5
   16606151             20461001                    236000                     20061101                    80                       No MI                   1.00E+17               3.5
   16606153             20361001                    300000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605928             20361001                    945000                     20061101                    75                       No MI                   1.00E+17              2.25
   16605938             20361001                    498000                     20061101                    80                       No MI                   1.00E+17               3.5
   16605941             20361001                    200000                     20061101                    80                       No MI                   1.00E+17                3
   16605949             20360901                    600000                     20061001                    80                       No MI                   1.00E+17              2.25
   16605957             20361001                    270400                     20061101                    80                       No MI                   1.00E+17              3.375
   16605961             20361001                    261250                     20061101                    55                       No MI                   1.00E+17              3.75
   16605965             20361001                    312000                     20061101                    80                       No MI                   1.00E+17              2.25
   16606045             20361001                    139600                     20061101                    80                       No MI                   1.00E+17              2.25
   16606056             20360901                    440000                     20061001                    80                       No MI                   1.00E+17              2.25
   16606005             20361001                    387750                     20061101                    75                       No MI                   1.00E+17              3.75
   16606015             20360901                    368000                     20061001                    80                       No MI                   1.00E+17              2.25
   16605721             20361001                    600000                     20061101                66.66999817                  No MI                   1.00E+17                3
   16605748             20461001                    345000                     20061101                    75                       No MI                   1.00E+17              3.75
   16605754             20461001                    319704                     20061101                    80                       No MI                   1.00E+17              3.625
   16604567             20361001                    456000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605614             20361101                    696000                     20061201                    80                       No MI                   1.00E+17              2.25
   16605626             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              2.25
   16605638             20361001                    196300                     20061101                   75.5                      No MI                   1.00E+17              3.75
   16605815             20461001                    264000                     20061101                    80                       No MI                   1.00E+17               3.5
   16605822             20461001                    364000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605677             20361001                    1150000                    20061101                69.69999695                  No MI                   1.00E+17              2.25
   16605679             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605872             20361001                    358800                     20061101                    80                       No MI                   1.00E+17              3.75
   16605895             20461001                    500000                     20061101                72.77999878                  No MI                   1.00E+17              3.75
   16605904             20461001                    220000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605911             20361001                    260000                     20061101                    80                       No MI                   1.00E+17              3.75
   16605913             20361001                    398000                     20061101                69.81999969                  No MI                   1.00E+17              3.75
   16604090             20361001                    292800                     20061101                    80                       No MI                   1.00E+17               3.5
   16604092             20461001                    360000                     20061101                55.38000107                  No MI                   1.00E+17              3.125
   16604097             20461001                    543110                     20061101                    80                       No MI                   1.00E+17              3.25
   16604103             20361001                    212500                     20061101                    85                        PMI                    1.00E+17              3.75
   16604135             20461001                    357600                     20061101                    80                       No MI                   1.00E+17              3.75
   16604168             20361101                    306400                     20061201                    80                       No MI                   1.00E+17              3.75
   16604190             20361001                    467200                     20061101                    80                       No MI                   1.00E+17               3.5
   16603955             20361001                    252750                     20061101                    75                       No MI                   1.00E+17              2.25
   16603977             20361101                    360000                     20061201                    80                       No MI                   1.00E+17               3.5
   16603991             20360901                    417000                     20061001                79.55000305                  No MI                   1.00E+17              2.25
   16604218             20461001                    276000                     20061101                    80                       No MI                   1.00E+17              3.75
   16604226             20361001                    395000                     20061101                77.44999695                  No MI                   1.00E+17              3.75
   16604265             20461001                    184000                     20061101                    80                       No MI                   1.00E+17              3.25
   16604269             20361001                    392000                     20061101                    80                       No MI                   1.00E+17              3.625
   16604279             20361001                    650000                     20061101                73.86000061                  No MI                   1.00E+17              2.875
   16604293             20361001                    568000                     20061101                    80                       No MI                   1.00E+17              3.75
   16604061             20360901                    500000                     20061001                74.06999969                  No MI                   1.00E+17              3.25
   16604331             20361001                    300000                     20061101                    80                       No MI                   1.00E+17              3.25
   16604333             20361001                    435900                     20061101                77.15000153                  No MI                   1.00E+17              3.75
   16604393             20361001                    352000                     20061101                79.63999939                  No MI                   1.00E+17                3
   16604399             20360901                    224000                     20061001                    80                       No MI                   1.00E+17              3.75
   16604404             20461001                    352000                     20061101                    88                        PMI                    1.00E+17               3.5
   16603866             20360901                    165000                     20061001                    75                       No MI                   1.00E+17              3.375
   16603881             20361001                    537000                     20061101                79.55999756                  No MI                   1.00E+17              3.75
   16602829             20461001                    312000                     20061101                    80                       No MI                   1.00E+17              3.75
   16602920             20361101                    760000                     20061201                    80                       No MI                   1.00E+17              3.75
   16602930             20361001                    264000                     20061101                    80                       No MI                   1.00E+17              3.75
   16602668             20460901                    650000                     20061001                77.37999725                  No MI                   1.00E+17               3.5
   16602690             20361001                    650000                     20061101                77.83999634                  No MI                   1.00E+17              3.75
   16602997             20461001                    248000                     20061101                    80                       No MI                   1.00E+17               3.5
   16603012             20461001                    300000                     20061101                73.34999847                  No MI                   1.00E+17              3.75
   16603017             20361001                    321600                     20061101                    80                       No MI                   1.00E+17              3.75
   16603051             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16602729             20461001                    405000                     20061101                69.83000183                  No MI                   1.00E+17               3.5
   16603088             20461001                    565700                     20061101                76.44999695                  No MI                   1.00E+17               3.5
   16603115             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              3.75
   16603121             20361001                    584000                     20061101                    80                       No MI                   1.00E+17               3.5
   16603126             20461001                    956250                     20061101                    75                       No MI                   1.00E+17               3.5
   16602602             20461001                    520000                     20061101                    80                       No MI                   1.00E+17              3.75
   16602580             20361001                    508000                     20061101                    80                       No MI                   1.00E+17              3.375
   16601350             20361001                    347998                     20061101                    80                       No MI                   1.00E+17              3.625
   16601373             20461001                    160800                     20061101                    80                       No MI                   1.00E+17              3.75
   16601400             20461001                    312000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601409             20360901                    231000                     20061001                    60                       No MI                   1.00E+17              2.25
   16601414             20461001                    374000                     20061101                    85                        PMI                    1.00E+17              2.875
   16601418             20361001                    272000                     20061101                    80                       No MI                   1.00E+17                3
   16601421             20461001                    504000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601423             20461001                    432000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601429             20361001                    240000                     20061101                    80                       No MI                   1.00E+17              3.125
   16601140             20361001                    420000                     20061101                79.91999817                  No MI                   1.00E+17               3.5
   16601141             20361001                    1190000                    20061101                    70                       No MI                   1.00E+17              3.25
   16601146             20361001                    592000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601167             20360901                    207000                     20061001                    75                       No MI                   1.00E+17              2.25
   16601184             20361001                    280000                     20061101                    80                       No MI                   1.00E+17               3.5
   16601217             20361001                    414000                     20061101                    80                       No MI                   1.00E+17              3.25
   16601219             20361101                    1397500                    20061201                    65                       No MI                   1.00E+17              2.25
   16601222             20361001                    268000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601224             20361001                    408000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601279             20361001                    612000                     20061101                    80                       No MI                   1.00E+17              3.75
   16601294             20361001                    366400                     20061101                    80                       No MI                   1.00E+17              3.625
   16600967             20461001                    556000                     20061101                79.43000031                  No MI                   1.00E+17              3.75
   16600977             20361001                    292500                     20061101                    90                   GE Capital MI               1.00E+17               3.5
   16601029             20461001                    555000                     20061101                    74                       No MI                   1.00E+17              2.75
   16601051             20461001                    172480                     20061101                    80                       No MI                   1.00E+17              3.75
   16600822             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              2.25
   16600044             20461001                    428000                     20061101                    80                       No MI                   1.00E+17              3.75
   16600053             20361001                    336000                     20061101                    80                       No MI                   1.00E+17              3.625
   16600057             20361001                    472000                     20061101                    80                       No MI                   1.00E+17              3.375
   16600905             20361101                    284000                     20061201                78.88999939                  No MI                   1.00E+17              2.25
   16599983             20361001                    312000                     20061101                    80                       No MI                   1.00E+17              3.625
   16600015             20461001                    640000                     20061101                    80                       No MI                   1.00E+17              3.75
   16600021             20361001                    636000                     20061101                    80                       No MI                   1.00E+17               3.5
   16600025             20361001                    652500                     20061101                    75                       No MI                   1.00E+17               3.5
   16600030             20461001                    336000                     20061101                    80                       No MI                   1.00E+17              3.75
   16600033             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              3.125
   16599954             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              3.75
   16599898             20361001                    480000                     20061101                78.69000244                  No MI                   1.00E+17              3.75
   16599920             20361101                    416000                     20061201                    80                       No MI                   1.00E+17               3.5
   16599543             20361001                    1000000                    20061101                65.56999969                  No MI                   1.00E+17              3.75
   16599607             20361001                    440000                     20061101                    80                       No MI                   1.00E+17               3.5
   16599608             20361001                    480000                     20061101                    80                       No MI                   1.00E+17              3.75
   16599619             20361001                    261000                     20061101                    90                  United Guaranty              1.00E+17              3.75
   16599640             20361001                    308000                     20061101                    80                       No MI                   1.00E+17                3
   16599664             20461001                    290350                     20061101                70.30000305                  No MI                   1.00E+17                3
   16599683             20361001                    156750                     20061101                    75                       No MI                   1.00E+17              3.75
   16599695             20461001                    330000                     20061101                   68.75                     No MI                   1.00E+17               3.5
   16599723             20361001                    216000                     20061101                    80                       No MI                   1.00E+17              3.25
   16599741             20360901                    152000                     20061001                70.69999695                  No MI                   1.00E+17              2.25
   16599788             20361101                    277500                     20061201                76.02999878                  No MI                   1.00E+17              3.375
   16597825             20461001                    430350                     20061101                    80                       No MI                   1.00E+17              3.75
   16596416             20461001                    317081                     20061101                    80                       No MI                   1.00E+17              3.75
   16596430             20461001                    340000                     20061101                    80                       No MI                   1.00E+17              3.75
   16596455             20361001                    338400                     20061101                    80                       No MI                   1.00E+17              3.75
   16596481             20361001                    364000                     20061101                    80                       No MI                   1.00E+17              3.375
   16596520             20361001                    325000                     20061101                64.09999847                  No MI                   1.00E+17              3.375
   16596598             20361001                    264800                     20061101                    80                       No MI                   1.00E+17              3.75
   16596603             20461001                    332000                     20061101                    80                       No MI                   1.00E+17               3.5
   16596647             20361001                    550400                     20061101                    80                       No MI                   1.00E+17              3.75
   16596665             20361001                    650000                     20061101                74.29000092                  No MI                   1.00E+17              3.75
   16596704             20361001                    225000                     20061101                    75                       No MI                   1.00E+17              3.75
   16596720             20361001                    235000                     20061101                74.59999847                  No MI                   1.00E+17              3.75
   16596732             20361001                    448000                     20061101                    80                       No MI                   1.00E+17              2.25
   16596763             20361101                    412500                     20061201                    75                       No MI                   1.00E+17              2.25
   16596764             20461001                    272000                     20061101                77.26999664                  No MI                   1.00E+17               3.5
   16596797             20461001                    303200                     20061101                    80                       No MI                   1.00E+17              3.75
   16597141             20361001                    532000                     20061101                    80                       No MI                   1.00E+17               3.5
   16597142             20361001                    158400                     20061101                    80                       No MI                   1.00E+17               3.5
   16597146             20361001                    692000                     20061101                    80                       No MI                   1.00E+17              3.375
   16597196             20361001                    410000                     20061101                71.93000031                  No MI                   1.00E+17              3.625
   16597257             20360901                    425600                     20061001                73.37999725                  No MI                   1.00E+17              3.75
   16597261             20361001                    168000                     20061101                67.73999786                  No MI                   1.00E+17              3.75
   16597367             20361001                    248800                     20061101                    80                       No MI                   1.00E+17              3.75
   16597390             20361001                    352000                     20061101                    80                       No MI                   1.00E+17              3.75
   16597403             20361001                    324800                     20061101                    80                       No MI                   1.00E+17              3.25
   16597412             20461001                    263200                     20061101                    80                       No MI                   1.00E+17              3.75
   16597413             20461001                    296000                     20061101                    80                       No MI                   1.00E+17              3.75
   16597434             20461101                    380000                     20061201                    80                       No MI                   1.00E+17              3.75
   16597478             20361001                    530000                     20061101                79.94999695                  No MI                   1.00E+17              3.375
   16597515             20360901                    512000                     20061001                    80                       No MI                   1.00E+17              2.25
   16596366             20461001                    263000                     20061101                59.77000046                  No MI                   1.00E+17              3.75
   16597583             20361001                    468000                     20061101                    80                       No MI                   1.00E+17              3.75
   16597651             20361001                    408000                     20061101                    75                       No MI                   1.00E+17              3.75
   16597658             20361001                    431250                     20061101                    75                       No MI                   1.00E+17              3.75
   16597663             20361001                    496000                     20061101                    80                       No MI                   1.00E+17              3.75
   16597678             20361001                    436800                     20061101                    78                       No MI                   1.00E+17              3.25
   16597698             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              3.75
   16597713             20361101                    187200                     20061201                    80                       No MI                   1.00E+17              2.25
   16596407             20361001                    268000                     20061101                    80                       No MI                   1.00E+17               3.5
   16597742             20361001                    289600                     20061101                    80                       No MI                   1.00E+17              3.125
   16597803             20460901                    472500                     20061001                    75                       No MI                   1.00E+17               3.5
   16597819             20461101                    248000                     20061201                    80                       No MI                   1.00E+17              3.75
   16595372             20361001                    168000                     20061101                    80                       No MI                   1.00E+17               3.5
   16595384             20361001                    580000                     20061101                    80                       No MI                   1.00E+17              3.75
   16595395             20361001                    584000                     20061101                    80                       No MI                   1.00E+17              3.75
   16595450             20361001                    400000                     20061101                    80                       No MI                   1.00E+17              3.25
   16595453             20361001                    397500                     20061101                74.30000305                  No MI                   1.00E+17              3.75
   16596102             20461001                    656000                     20061101                    80                       No MI                   1.00E+17               3.5
   16596175             20361001                    348000                     20061101                81.87999725                   PMI                    1.00E+17              3.75
   16596179             20361001                    316000                     20061101                    80                       No MI                   1.00E+17              3.75
   16595274             20461001                    560000                     20061101                    80                       No MI                   1.00E+17              3.625
   16595275             20361101                    176250                     20061201                76.62999725                  No MI                   1.00E+17              3.75
   16595278             20360901                    265700                     20061001                    80                       No MI                   1.00E+17               3.5
   16594960             20461001                    380000                     20061101                    80                       No MI                   1.00E+17               3.5
   16594972             20360901                    672000                     20061001                    80                       No MI                   1.00E+17              2.25
   16595023             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              3.75
   16595048             20361101                    365000                     20061201                79.34999847                  No MI                   1.00E+17              2.25
   16595071             20360901                    600000                     20061001                    80                       No MI                   1.00E+17              3.375
   16595088             20360901                    424000                     20061001                    80                       No MI                   1.00E+17              2.25
   16594839             20460901                    464000                     20061001                    80                       No MI                   1.00E+17               3.5
   16594857             20361001                    224910                     20061101                89.95999908                   PMI                    1.00E+17              3.75
   16594862             20361001                    281600                     20061101                    80                       No MI                   1.00E+17              3.375
   16591529             20461001                    399273                     20061101                    80                       No MI                   1.00E+17              3.75
   16591384             20361001                    276000                     20061101                    80                       No MI                   1.00E+17              2.25
   16591535             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16591542             20361001                    328000                     20061101                    80                       No MI                   1.00E+17              3.75
   16591547             20361001                    388000                     20061101                    80                       No MI                   1.00E+17              3.75
   16591640             20361001                    317550                     20061101                    87                        PMI                    1.00E+17              3.375
   16591436             20361001                    607000                     20061101                71.41000366                  No MI                   1.00E+17               3.5
   16591452             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              3.75
   16591649             20361001                    390000                     20061101                    75                       No MI                   1.00E+17              3.75
   16591651             20361001                    408000                     20061101                    80                       No MI                   1.00E+17              3.75
   16591654             20461001                    232000                     20061101                    80                       No MI                   1.00E+17              3.375
   16591657             20461001                    488000                     20061101                    80                       No MI                   1.00E+17              3.75
   16591667             20360901                    532000                     20061001                    80                       No MI                   1.00E+17              2.25
   16591691             20360901                    354650                     20061001                79.98999786                  No MI                   1.00E+17               3.5
   16591692             20361001                    301500                     20061101                    90                        PMI                    1.00E+17              3.75
   16594668             20360901                    165000                     20061001                67.62000275                  No MI                   1.00E+17              2.25
   16594704             20361001                    186400                     20061101                   81.75                      PMI                    1.00E+17              3.25
   16594713             20360901                    1024000                    20061001                    80                       No MI                   1.00E+17              3.25
   16594717             20361001                    108000                     20061101                    80                       No MI                   1.00E+17              3.25
   16591305             20361001                    1400000                    20061101                69.65000153                  No MI                   1.00E+17               3.5
   16671356             20361201                    433500                     20070101                74.73999786                  No MI                   1.00E+17              2.25
   16671498             20361201                    204000                     20070101                    80                       No MI                   1.00E+17              2.25
   16671499             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16671506             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              2.25
   16671511             20361101                    278000                     20061201                    80                       No MI                   1.00E+17              2.25
   16671331             20361101                    222400                     20061201                    80                       No MI                                         3.625
   16671333             20361101                    280201                     20061201                    80                       No MI                   1.00E+17              2.25
   16671396             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16671405             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16671408             20461201                    494800                     20070101                    80                       No MI                   1.00E+17               3.5
   16671416             20361101                    235920                     20061201                    80                       No MI                   1.00E+17              2.25
   16671419             20361201                    293920                     20070101                    80                       No MI                   1.00E+17              2.25
   16671423             20361101                    600000                     20061201                79.68000031                  No MI                   1.00E+17              2.25
   16671427             20361201                    292750                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16671315             20361201                    312000                     20070101                    80                       No MI                   1.00E+17              3.625
   16671321             20461101                    384000                     20061201                    80                       No MI                   1.00E+17              3.375
   16671324             20361101                    320000                     20061201                    80                       No MI                   1.00E+17               3.5
   16671458             20361101                    178800                     20061201                    80                       No MI                   1.00E+17              3.625
   16671326             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              3.625
   16397106             20460901                    1706250                    20061001                63.47999954                  No MI                                         3.125
   16394001             20360801                    179000                     20060901                79.55999756                  No MI                   1.00E+17              2.25
   16394010             20360901                    384000                     20061001                    80                       No MI                   1.00E+17              3.375
   16591187             20460901                    652000                     20061001                    80                       No MI                   1.00E+17              3.75
   16586081             20461001                    369600                     20061101                    80                       No MI                   1.00E+17              3.75
   16586099             20361001                    650000                     20061101                74.29000092                  No MI                   1.00E+17              3.75
   16586103             20361101                    535071                     20061201                    80                       No MI                   1.00E+17              2.25
   16586106             20361001                    600000                     20061101                    80                       No MI                   1.00E+17              2.25
   16591039             20361001                    316000                     20061101                    80                       No MI                   1.00E+17              3.25
   16586056             20361101                    291000                     20061201                48.09999847                  No MI                   1.00E+17              2.25
   16585848             20361001                    280000                     20061101                    80                       No MI                   1.00E+17              3.75
   16585819             20361001                    248000                     20061101                67.02999878                  No MI                   1.00E+17              3.25
   16585690             20360901                    304000                     20061001                    80                       No MI                   1.00E+17              2.25
   16585602             20361001                    516000                     20061101                    80                       No MI                   1.00E+17              3.25
   16585630             20360901                    380700                     20061001                75.83999634                  No MI                   1.00E+17              2.25
   16585528             20361001                    400000                     20061101                    80                       No MI                   1.00E+17              2.25
   16585563             20461001                    330000                     20061101                    75                       No MI                   1.00E+17              3.75
   16585566             20461001                    428000                     20061101                    80                       No MI                   1.00E+17              3.25
   16585412             20361001                    268000                     20061101                    80                       No MI                   1.00E+17                3
   16585415             20361001                    516000                     20061101                    80                       No MI                   1.00E+17              2.25
   16575416             20361001                    200000                     20061101                61.54000092                  No MI                   1.00E+17              3.75
   16572165             20361101                    420000                     20061201                    80                       No MI                   1.00E+17              3.75
   16572167             20361101                    366000                     20061201                    80                       No MI                   1.00E+17              2.25
   16574921             20361001                    144000                     20061101                    80                       No MI                   1.00E+17               3.5
   16574981             20360901                    472500                     20061001                    75                       No MI                   1.00E+17              3.375
   16571813             20360901                    495000                     20061001                73.33000183                  No MI                   1.00E+17               3.5
   16571863             20361001                    340000                     20061101                    80                       No MI                   1.00E+17              3.75
   16571875             20361001                    272000                     20061101                    80                       No MI                   1.00E+17              2.25
   16571980             20361001                    118000                     20061101                    80                       No MI                   1.00E+17              2.25
   16570679             20361001                    144300                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16570713             20361001                    419150                     20061101                79.83999634                  No MI                   1.00E+17              2.25
   16570806             20361001                    392000                     20061101                    80                       No MI                   1.00E+17              3.75
   16570815             20461001                    421200                     20061101                    80                       No MI                   1.00E+17               3.5
   16570823             20461001                    650000                     20061101                74.29000092                  No MI                   1.00E+17               3.5
   16570845             20361001                    548000                     20061101                    80                       No MI                   1.00E+17              3.75
   16571517             20461001                    278000                     20061101                79.43000031                  No MI                   1.00E+17              3.75
   16571555             20361001                    448000                     20061101                    80                       No MI                   1.00E+17              3.75
   16569287             20460901                    204000                     20061001                    80                       No MI                   1.00E+17              3.625
   16569320             20461001                    335000                     20061101                67.68000031                  No MI                   1.00E+17              3.75
   16569400             20461001                    576000                     20061101                    80                       No MI                   1.00E+17              3.375
   16570583             20361001                    306400                     20061101                    80                       No MI                   1.00E+17              2.25
   16567852             20360901                    460000                     20061001                70.76999664                  No MI                   1.00E+17               3.5
   16568790             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              3.125
   16568979             20361001                    288000                     20061101                    80                       No MI                   1.00E+17              3.75
   16569061             20361001                    142400                     20061101                    80                       No MI                   1.00E+17              3.25
   16569079             20361001                    616145                     20061101                    80                       No MI                   1.00E+17                3
   16567645             20361001                    640000                     20061101                    80                       No MI                   1.00E+17               3.5
   16567462             20361001                    240000                     20061101                    80                       No MI                   1.00E+17              3.75
   16567406             20361001                    173600                     20061101                    80                       No MI                   1.00E+17              3.125
   16590829             20361101                    890000                     20061201                79.45999908                  No MI                   1.00E+17              3.25
   16590850             20361001                    235688                     20061101                    80                       No MI                   1.00E+17               3.5
   16590725             20361001                    244000                     20061101                    80                       No MI                   1.00E+17               3.5
   16590904             20361201                    404800                     20070101                    80                       No MI                   1.00E+17               3.5
   16590729             20361101                    576650                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16590912             20361101                    356250                     20061201                    75                       No MI                   1.00E+17              3.625
   16590756             20361001                    471200                     20061101                    80                       No MI                                          3.5
   16593658             20361001                    212000                     20061101                    80                       No MI                   1.00E+17              3.625
   16594365             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              3.625
   16593662             20361001                    548000                     20061101                    80                       No MI                   1.00E+17              3.625
   16593665             20361001                    500000                     20061101                    80                       No MI                   1.00E+17               3.5
   16593700             20361001                    424000                     20061101                    80                       No MI                   1.00E+17               3.5
   16594479             20361201                    599200                     20070101                    80                       No MI                   1.00E+17              2.25
   16568645             20361001                    700750                     20061101                    80                       No MI                   1.00E+17              2.75
   16568660             20361201                    551840                     20070101                    80                       No MI                   1.00E+17              2.25
   16569960             20361101                    148000                     20061201                    80                       No MI                   1.00E+17              3.125
   16569736             20461101                    424000                     20061201                    80                       No MI                   1.00E+17              3.25
   16569765             20361001                    276000                     20061101                    80                       No MI                   1.00E+17              3.625
   16569769             20361001                    628000                     20061101                    80                       No MI                   1.00E+17              2.25
   16569771             20361001                    420000                     20061101                    70                       No MI                   1.00E+17              3.125
   16571219             20461001                    292800                     20061101                    80                       No MI                   1.00E+17              3.625
   16571422             20361001                    107000                     20061101                70.38999939                  No MI                   1.00E+17              2.75
   16571426             20361101                    214000                     20061201                75.88999939                  No MI                   1.00E+17              2.875
   16571234             20461001                    564000                     20061101                    80                       No MI                   1.00E+17               3.5
   16571238             20361001                    296000                     20061101                    80                       No MI                   1.00E+17               3.5
   16571246             20361001                    200000                     20061101                    80                       No MI                   1.00E+17               3.5
   16571257             20361101                    238500                     20061201                    75                       No MI                   1.00E+17              3.25
   16574630             20361001                    335200                     20061101                    80                       No MI                   1.00E+17               3.5
   16574710             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              3.25
   16574719             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              3.625
   16574771             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16574577             20361001                    216000                     20061101                    80                       No MI                   1.00E+17               3.5
   16574808             20361201                    287981                     20070101                    80                       No MI                   1.00E+17              2.25
   16585267             20461101                    579040                     20061201                    70                       No MI                   1.00E+17              3.25
   16585374             20461001                    295792                     20061101                    80                       No MI                   1.00E+17               3.5
   16590789             20361101                    370808                     20061201                    80                       No MI                   1.00E+17              2.25
   16585170             20361001                    248000                     20061101                    80                       No MI                   1.00E+17              3.625
   16585306             20361101                    362450                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16567213             20361101                    392000                     20061201                    80                       No MI                   1.00E+17               3.5
   16567232             20461101                    348000                     20061201                    80                       No MI                   1.00E+17              3.625
   16568457             20361001                    483200                     20061101                    80                       No MI                   1.00E+17              2.25
   16568588             20361101                    620000                     20061201                    80                       No MI                   1.00E+17              3.25
   16568467             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              3.375
   16568597             20361101                    331800                     20061201                    70                       No MI                   1.00E+17              3.25
   16568618             20361001                    395500                     20061101                    70                       No MI                   1.00E+17              3.125
   16562107             20361001                    100000                     20061101                54.04999924                  No MI                   1.00E+17              2.75
   16562282             20461101                    520000                     20061201                    80                       No MI                   1.00E+17                3
   16562139             20461001                    232800                     20061101                    80                       No MI                   1.00E+17              2.625
   16564223             20361201                    332000                     20070101                    80                       No MI                   1.00E+17              2.25
   16564277             20361101                    391600                     20061201                    80                       No MI                   1.00E+17                3
   16564147             20361001                    540000                     20061101                    80                       No MI                   1.00E+17              2.25
   16548880             20461101                    483375                     20061201                    75                       No MI                   1.00E+17              3.625
   16548916             20361101                    456800                     20061201                    80                       No MI                   1.00E+17              2.25
   16551236             20461201                    288000                     20070101                    80                       No MI                   1.00E+17               3.5
   16551243             20360901                    376000                     20061001                    80                       No MI                   1.00E+17               3.5
   16545646             20361001                    400000                     20061101                    80                       No MI                   1.00E+17               3.5
   16548378             20361201                    645000                     20070101                    75                       No MI                   1.00E+17               3.5
   16564743             20361101                    248800                     20061201                    80                       No MI                   1.00E+17              2.25
   16564769             20361101                    320000                     20061201                79.01000214                  No MI                                         3.75
   16564569             20361001                    408000                     20061101                74.86000061                  No MI                   1.00E+17              3.25
   16544993             20361001                   650879.2                    20061101                    80                       No MI                   1.00E+17              3.25
   16544945             20361001                    362400                     20061101                    80                       No MI                   1.00E+17               3.5
   16539875             20360901                    267060                     20061001                    80                       No MI                   1.00E+17               3.5
   16543479             20360901                    251408                     20061001                    80                       No MI                   1.00E+17              3.25
   16467873             20361001                    416000                     20061101                    80                       No MI                   1.00E+17              3.625
   16467880             20361001                    268000                     20061101                    80                       No MI                   1.00E+17                3
   16539843             20361001                    556000                     20061101                    80                       No MI                                         3.625
   16422278             20361001                    544000                     20061101                    80                       No MI                   1.00E+17              3.625
   16418792             20360901                    492000                     20061001                    80                       No MI                   1.00E+17              3.625
   16419786             20361101                    420800                     20061201                    80                       No MI                   1.00E+17               3.5
   16419849             20361101                    412000                     20061201                    80                       No MI                   1.00E+17               3.5
   16406700             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.875
   16564460             20361001                    164000                     20061101                    80                       No MI                   1.00E+17              3.625
   16406740             20361101                    2438000                    20061201                57.36000061                  No MI                   1.00E+17              3.375
   16562634             20360901                    276000                     20061001                    80                       No MI                   1.00E+17              2.25
   16562931             20360901                    154875                     20061001                74.88999939                  No MI                   1.00E+17               3.5
   16401632             20360901                    224000                     20061001                    80                       No MI                   1.00E+17               3.5
   16403748             20360901                    693750                     20061001                    75                       No MI                   1.00E+17              3.625
   16552079             20361001                    1220000                    20061101                69.70999908                  No MI                   1.00E+17              2.25
   16552116             20461001                    153750                     20061101                73.38999939                  No MI                   1.00E+17              3.75
   16551817             20461001                    258000                     20061101                66.83999634                  No MI                   1.00E+17              3.375
   16551741             20460901                    580000                     20061001                    80                       No MI                   1.00E+17              2.375
   16549876             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              3.625
   16400113             20360901                    435200                     20061001                    80                       No MI                   1.00E+17              3.625
   16550100             20361001                    328000                     20061101                    80                       No MI                   1.00E+17              3.75
   16550124             20461001                    568000                     20061101                    80                       No MI                   1.00E+17               3.5
   16551524             20361101                    472000                     20061201                    80                       No MI                   1.00E+17              2.25
   16396962             20361101                    246320                     20061201                    80                       No MI                   1.00E+17              2.25
   16394339             20461001                    547920                     20061101                    80                       No MI                   1.00E+17              3.625
   16394485             20460801                    358000                     20060901                    80                       No MI                   1.00E+17              3.625
   16776929             20361101                    248000                     20061201                    80                       No MI                   1.00E+17              2.25
   16778385             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              2.25
   16778393             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776601             20361101                    167400                     20061201                77.86000061                  No MI                   1.00E+17              2.25
   16776602             20361101                    128800                     20061201                67.79000092                  No MI                   1.00E+17              2.25
   16776819             20361001                    465400                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16776853             20361101                    422350                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16775609             20361101                    180000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776453             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776454             20361101                    540800                     20061201                    80                       No MI                   1.00E+17              2.25
   16776458             20361101                    123600                     20061201                    80                       No MI                   1.00E+17              2.25
   16776459             20361101                    331200                     20061201                    80                       No MI                   1.00E+17              2.25
   16776460             20361101                    124000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776463             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776464             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776466             20361101                    335960                     20061201                    80                       No MI                   1.00E+17              2.25
   16776467             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776468             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776469             20361101                    356200                     20061201                66.93000031                  No MI                   1.00E+17              2.25
   16776471             20361101                    200000                     20061201                75.47000122                  No MI                   1.00E+17              2.25
   16776472             20361101                    640000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776473             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776474             20361101                    278301                     20061201                    80                       No MI                   1.00E+17              2.25
   16776477             20361101                    160000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776478             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776479             20361101                    193600                     20061201                    80                       No MI                   1.00E+17              2.25
   16776480             20361101                    282400                     20061201                    80                       No MI                   1.00E+17              2.25
   16776481             20361101                    432600                     20061201                    80                       No MI                   1.00E+17              2.25
   16776484             20361101                    166392                     20061201                    80                       No MI                   1.00E+17              2.25
   16776486             20361101                    117520                     20061201                    80                       No MI                   1.00E+17              2.25
   16776487             20361101                    247515                     20061201                    80                       No MI                   1.00E+17              2.25
   16776488             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776490             20361101                    142400                     20061201                    80                       No MI                   1.00E+17              2.25
   16776492             20361101                     72800                     20061201                    70                       No MI                   1.00E+17              2.25
   16776493             20361001                    426363                     20061101                    80                       No MI                   1.00E+17              2.25
   16776495             20361101                     60200                     20061201                    70                       No MI                   1.00E+17              2.25
   16776496             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776498             20361101                    126800                     20061201                    80                       No MI                   1.00E+17              2.25
   16776500             20361101                    123200                     20061201                    80                       No MI                   1.00E+17              2.25
   16776501             20361101                    356000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776503             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776504             20361101                    215000                     20061201                51.18999863                  No MI                   1.00E+17              2.25
   16776507             20361001                    256992                     20061101                    80                       No MI                   1.00E+17              2.25
   16776511             20361001                    580000                     20061101                    80                       No MI                   1.00E+17              2.25
   16776512             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776513             20361101                    406400                     20061201                    80                       No MI                   1.00E+17              2.25
   16776514             20361101                    100750                     20061201                    65                       No MI                   1.00E+17              2.25
   16776516             20361101                     88800                     20061201                    80                       No MI                   1.00E+17              2.25
   16776517             20361101                    282235                     20061201                    80                       No MI                   1.00E+17              2.25
   16776520             20361101                    220000                     20061201                78.56999969                  No MI                   1.00E+17              2.25
   16776523             20361101                    213964                     20061201                    80                       No MI                   1.00E+17              2.25
   16776524             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776536             20361101                    291200                     20061201                    80                       No MI                   1.00E+17              2.25
   16776540             20361101                    255500                     20061201                    70                       No MI                   1.00E+17              2.25
   16776543             20361101                     94250                     20061201                    65                       No MI                   1.00E+17              2.25
   16776549             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776551             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776564             20361101                    153600                     20061201                    80                       No MI                   1.00E+17              2.25
   16776582             20361101                     84000                     20061201                66.66999817                  No MI                   1.00E+17              2.25
   16776583             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776584             20361101                    272400                     20061201                76.08999634                  No MI                   1.00E+17              2.25
   16776585             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              2.25
   16776589             20361101                    225600                     20061201                    80                       No MI                   1.00E+17              2.25
   16775307             20361101                     72800                     20061201                    70                       No MI                   1.00E+17              2.25
   16775314             20361101                     77000                     20061201                67.54000092                  No MI                                         2.25
   16775325             20361101                     68600                     20061201                69.29000092                  No MI                   1.00E+17              2.25
   16775330             20361101                     66500                     20061201                69.26999664                  No MI                   1.00E+17              2.25
   16775336             20361101                     63700                     20061201                    70                       No MI                   1.00E+17              2.25
   16775344             20361101                     69300                     20061201                    70                       No MI                   1.00E+17              2.25
   16775347             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16775351             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16775353             20361101                    360000                     20061201                73.47000122                  No MI                   1.00E+17              2.25
   16775393             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16775533             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16775569             20361101                    588400                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16775596             20361001                    256000                     20061101                    80                       No MI                   1.00E+17              2.25
   16774975             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16768128             20361101                    413600                     20061201                    80                       No MI                   1.00E+17              2.25
   16768244             20361101                    225000                     20061201                64.29000092                  No MI                   1.00E+17              2.25
   16771034             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16771113             20360901                    288000                     20061001                    80                       No MI                   1.00E+17              2.25
   16771122             20360901                    387200                     20061001                    80                       No MI                   1.00E+17              2.75
   16771133             20360901                    499000                     20061001                72.41999817                  No MI                   1.00E+17              2.75
   16771735             20361101                    405600                     20061201                    80                       No MI                   1.00E+17              2.25
   16771737             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16767953             20361101                    556000                     20061201                    80                       No MI                   1.00E+17              2.25
   16767971             20361001                    287060                     20061101                    80                       No MI                   1.00E+17              2.75
   16767977             20361101                    497000                     20061201                    70                       No MI                   1.00E+17              2.25
   16767984             20361101                    784000                     20061201                    80                       No MI                   1.00E+17              2.25
   16768044             20361101                    266560                     20061201                    80                       No MI                   1.00E+17              2.25
   16768101             20361101                    183200                     20061201                    80                       No MI                   1.00E+17              2.25
   16768105             20361201                    146000                     20070101                    73                       No MI                   1.00E+17               3.5
   16768111             20361101                    349440                     20061201                    80                       No MI                   1.00E+17              2.25
   16731684             20361101                    255900                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16731778             20361101                    975000                     20061201                66.77999878                  No MI                   1.00E+17              2.25
   16731787             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16731790             20361101                    434000                     20061201                    80                       No MI                   1.00E+17              2.25
   16731805             20361101                    301600                     20061201                    80                       No MI                   1.00E+17              2.25
   16731816             20361101                    588000                     20061201                78.93000031                  No MI                   1.00E+17              2.25
   16731825             20361101                    254000                     20061201                71.55000305                  No MI                   1.00E+17              2.25
   16731849             20361101                    368600                     20061201                78.76000214                  No MI                   1.00E+17              2.25
   16731855             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728509             20361101                    208000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728597             20361101                    311200                     20061201                    80                       No MI                   1.00E+17              2.25
   16728716             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728902             20361101                    299000                     20061201                    65                       No MI                   1.00E+17              2.25
   16729355             20361101                    650000                     20061201                51.59000015                  No MI                   1.00E+17              2.25
   16729358             20361101                    650000                     20061201                51.91999817                  No MI                   1.00E+17              2.25
   16729510             20361101                    224000                     20061201                    70                       No MI                   1.00E+17              2.25
   16729521             20361101                    648750                     20061201                    75                       No MI                   1.00E+17              2.25
   16729573             20361101                    234400                     20061201                    80                       No MI                   1.00E+17              2.25
   16729580             20361101                    213000                     20061201                47.02000046                  No MI                   1.00E+17              2.25
   16731459             20361101                    177600                     20061201                    80                       No MI                   1.00E+17              2.25
   16731508             20361101                    541100                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16731610             20361101                    584000                     20061201                66.73999786                  No MI                   1.00E+17              2.25
   16549458             20361001                    144700                     20061101                79.98999786                  No MI                   1.00E+17              3.25
   16382537             20361001                    400000                     20061101                78.43000031                  No MI                   1.00E+17              3.125
   16376843             20460801                    600000                     20060901                88.76000214                  No MI                   1.00E+17              2.875
   16377996             20461101                    377920                     20061201                79.98999786                  No MI                   1.00E+17               3.5
   16378004             20361101                    420000                     20061201                    80                       No MI                   1.00E+17              2.25
   16367907             20461201                    296792                     20070101                    80                       No MI                   1.00E+17              3.625
   16723430             20361101                    567000                     20061201                    90                   Republic MIC                1.00E+17                3
   16723484             20361101                    365000                     20061201                76.83999634                  No MI                   1.00E+17              2.25
   16723535             20361101                    582700                     20061201                    80                       No MI                   1.00E+17              2.25
   16723685             20361101                    326400                     20061201                    75                       No MI                   1.00E+17              2.25
   16723947             20361101                    322000                     20061201                78.54000092                  No MI                   1.00E+17              2.25
   16728327             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728335             20361101                    249600                     20061201                    80                       No MI                   1.00E+17              2.25
   16728345             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728350             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16723547             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16723558             20461101                    622500                     20061201                    75                       No MI                   1.00E+17              3.75
   16723607             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16728386             20361101                    850000                     20061201                47.22000122                  No MI                   1.00E+17              2.25
   16723252             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16723285             20361101                    535200                     20061201                    80                       No MI                   1.00E+17              2.25
   16723331             20361101                    278000                     20061201                    80                       No MI                   1.00E+17              2.25
   16721914             20361101                    516000                     20061201                    80                       No MI                   1.00E+17              2.25
   16721916             20361101                    175000                     20061201                89.73999786                   PMI                    1.00E+17              2.25
   16721920             20361101                    480000                     20061201                46.15000153                  No MI                   1.00E+17              2.25
   16721978             20361101                    506400                     20061201                    80                       No MI                   1.00E+17              2.25
   16721995             20361101                    304760                     20061201                    80                       No MI                   1.00E+17              2.25
   16722000             20361101                    308000                     20061201                79.44000244                  No MI                   1.00E+17              2.25
   16721871             20361101                    197920                     20061201                    80                       No MI                   1.00E+17              2.25
   16721877             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16721893             20361101                    1540000                    20061201                    70                       No MI                                         2.25
   16722011             20361101                    1000000                    20061201                67.33999634                  No MI                   1.00E+17              2.25
   16722036             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16722059             20361101                    629600                     20061201                    80                       No MI                   1.00E+17              2.25
   16722135             20361101                    231200                     20061201                    80                       No MI                   1.00E+17              2.25
   16722250             20361101                    152600                     20061201                    80                       No MI                   1.00E+17              2.25
   16723093             20361101                    417000                     20061201                79.91000366                  No MI                   1.00E+17              2.25
   16723154             20361101                    374250                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16723170             20361101                    230400                     20061201                    80                       No MI                   1.00E+17              2.25
   16723211             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718922             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              2.25
   16719045             20461101                    572000                     20061201                    80                       No MI                   1.00E+17              3.625
   16721779             20361101                    719200                     20061201                    80                       No MI                   1.00E+17              2.25
   16721788             20361101                    403150                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16721831             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16719175             20361101                    1500000                    20061201                65.93000031                  No MI                   1.00E+17              2.25
   16721738             20361101                    1000000                    20061201                75.19000244                  No MI                   1.00E+17              2.25
   16718471             20361101                    319200                     20061201                    80                       No MI                   1.00E+17              2.25
   16718610             20361101                    650000                     20061201                   79.75                     No MI                   1.00E+17              2.25
   16718350             20361101                    495000                     20061201                76.73999786                  No MI                   1.00E+17              2.25
   16718356             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718361             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718362             20361101                    385000                     20061201                73.80000305                  No MI                   1.00E+17              2.25
   16718370             20361101                    556000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718384             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718390             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718777             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718818             20361101                    230000                     20061201                58.66999817                  No MI                   1.00E+17              2.25
   16715027             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16715052             20361101                    499700                     20061201                79.98999786                  No MI                   1.00E+17              2.625
   16715072             20461101                    471600                     20061201                78.33999634                  No MI                   1.00E+17              3.75
   16715198             20361101                    372000                     20061201                35.43000031                  No MI                   1.00E+17              2.25
   16715201             20461101                    536000                     20061201                79.41000366                  No MI                   1.00E+17               3.5
   16715254             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16715263             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714863             20361101                    307000                     20061201                78.72000122                  No MI                   1.00E+17              2.25
   16714873             20361101                    456800                     20061201                    80                       No MI                   1.00E+17              2.25
   16714878             20361101                    649800                     20061201                    76                       No MI                   1.00E+17              2.25
   16715273             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16715283             20461101                    211000                     20061201                78.15000153                  No MI                   1.00E+17               3.5
   16715284             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              2.25
   16715286             20461101                    250000                     20061201                   84.75                Radian Guaranty              1.00E+17               2.5
   16715290             20461101                    492000                     20061201                    80                       No MI                   1.00E+17              3.75
   16715291             20461101                    484000                     20061201                    80                       No MI                   1.00E+17              3.375
   16715293             20361101                    348750                     20061201                    75                       No MI                   1.00E+17              2.25
   16715298             20461101                    440000                     20061201                77.87999725                  No MI                   1.00E+17              2.75
   16715300             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16715304             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              3.125
   16715315             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              3.75
   16715333             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.75
   16715343             20361101                    484560                     20061201                72.31999969                  No MI                   1.00E+17              3.125
   16715349             20361101                    280000                     20061201                    80                       No MI                   1.00E+17               3.5
   16717142             20361101                    462450                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16717148             20361101                    212600                     20061201                79.98000336                  No MI                   1.00E+17              2.25
   16717154             20361101                    358400                     20061201                    80                       No MI                   1.00E+17               3.5
   16717163             20361101                    257800                     20061201                    80                       No MI                   1.00E+17              2.25
   16717174             20361101                    417000                     20061201                78.68000031                  No MI                   1.00E+17              2.25
   16717181             20361101                    292000                     20061201                    80                       No MI                   1.00E+17               3.5
   16717256             20361101                    202968                     20061201                    80                       No MI                   1.00E+17              2.25
   16717260             20361101                    815000                     20061201                42.88999939                  No MI                   1.00E+17              2.25
   16717263             20461101                    253800                     20061201                    90                        PMI                    1.00E+17              3.75
   16717284             20461101                    485600                     20061201                    80                       No MI                   1.00E+17              3.625
   16717296             20361101                    304000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717306             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717322             20461101                    488000                     20061201                    80                       No MI                   1.00E+17              3.125
   16717338             20461101                    268000                     20061201                    80                       No MI                   1.00E+17               3.5
   16717362             20461101                    266500                     20061201                79.08000183                  No MI                   1.00E+17              3.125
   16717398             20361101                    568000                     20061201                79.91000366                  No MI                   1.00E+17              2.25
   16717417             20361101                    294400                     20061201                    80                       No MI                   1.00E+17              2.25
   16717418             20361101                    350400                     20061201                79.81999969                  No MI                   1.00E+17              2.25
   16717435             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714898             20361101                    328000                     20061201                    80                       No MI                                         2.25
   16714903             20361101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16717460             20361101                    420000                     20061201                    80                       No MI                   1.00E+17               3.5
   16717536             20361101                    314000                     20061201                69.77999878                  No MI                   1.00E+17              2.25
   16717549             20361101                    555000                     20061201                   74.5                      No MI                   1.00E+17              2.25
   16717599             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717603             20361101                    485150                     20061201                74.63999939                  No MI                   1.00E+17              2.25
   16717612             20361101                    500000                     20061201                78.12999725                  No MI                   1.00E+17              2.25
   16717615             20361101                    250000                     20061201                67.56999969                  No MI                   1.00E+17              2.25
   16717636             20361101                    508000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717643             20361101                    177800                     20061201                    70                       No MI                   1.00E+17              2.25
   16717664             20361101                    319200                     20061201                    80                       No MI                   1.00E+17              2.25
   16714912             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              3.125
   16714935             20461101                    375000                     20061201                47.16999817                  No MI                   1.00E+17              3.625
   16714941             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714948             20361101                    503200                     20061201                    80                       No MI                   1.00E+17              2.25
   16714950             20361101                    648000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717676             20361101                    279200                     20061201                    80                       No MI                   1.00E+17              2.25
   16717680             20361101                    280300                     20061201                60.24000168                  No MI                   1.00E+17              2.25
   16717687             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717694             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717700             20461101                    848000                     20061201                    80                       No MI                   1.00E+17              3.375
   16717707             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717715             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16717752             20361101                    193600                     20061201                    80                       No MI                   1.00E+17              2.25
   16717793             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714972             20361101                    196000                     20061201                    80                       No MI                   1.00E+17               3.5
   16714974             20461101                    192000                     20061201                    80                       No MI                   1.00E+17               3.5
   16718130             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.875
   16718138             20361101                    135200                     20061201                    80                       No MI                   1.00E+17              2.25
   16718188             20361101                    425520                     20061201                    80                       No MI                   1.00E+17              2.25
   16718189             20361101                    664000                     20061201                74.76999664                  No MI                   1.00E+17              2.25
   16718194             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718197             20361101                    413050                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16718212             20361101                    232250                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16718236             20361101                    280800                     20061201                    80                       No MI                   1.00E+17              2.25
   16718247             20361101                    222500                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16718271             20361101                    350450                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16718286             20361101                    221000                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16718292             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16718310             20361101                    431950                     20061201                    80                       No MI                   1.00E+17              2.25
   16718337             20361101                    371200                     20061201                    80                       No MI                   1.00E+17              2.25
   16710832             20361101                    940000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710867             20361101                    173600                     20061201                    80                       No MI                   1.00E+17              2.25
   16710880             20361101                    192000                     20061201                    80                       No MI                   1.00E+17               3.5
   16710887             20361101                    168800                     20061201                    80                       No MI                   1.00E+17              2.25
   16710935             20461101                    332000                     20061201                79.62000275                  No MI                   1.00E+17              3.75
   16710941             20361101                    266800                     20061201                    80                       No MI                   1.00E+17              2.25
   16710968             20361101                    591900                     20061201                    80                       No MI                   1.00E+17              2.25
   16710984             20361101                    271000                     20061201                79.97000122                  No MI                   1.00E+17              2.25
   16711019             20361101                    303200                     20061201                    80                       No MI                   1.00E+17              2.25
   16711022             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711027             20361101                    520000                     20061201                59.97999954                  No MI                   1.00E+17              2.25
   16711033             20361101                     76000                     20061201                63.86999893                  No MI                   1.00E+17              2.25
   16711045             20361101                    430000                     20061201                57.33000183                  No MI                   1.00E+17              2.25
   16711050             20361101                    574350                     20061201                    80                       No MI                   1.00E+17              2.25
   16711055             20361101                    800000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711101             20361101                    402400                     20061201                    80                       No MI                   1.00E+17              2.25
   16711159             20461101                    305750                     20061201                    80                       No MI                   1.00E+17               3.5
   16711169             20361101                    311300                     20061201                    80                       No MI                   1.00E+17              2.25
   16711242             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711251             20461101                    436000                     20061201                    80                       No MI                   1.00E+17              3.25
   16711253             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711300             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711301             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              2.25
   16711303             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713516             20361101                    127920                     20061201                    80                       No MI                   1.00E+17              2.25
   16713628             20361101                    206250                     20061201                    75                       No MI                   1.00E+17              2.75
   16713637             20361101                    705600                     20061201                    80                       No MI                   1.00E+17              2.25
   16713645             20361101                    400000                     20061201                75.47000122                  No MI                   1.00E+17               3.5
   16713654             20361101                    306650                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16713670             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713683             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              3.125
   16713689             20361101                    347200                     20061201                    80                       No MI                   1.00E+17              2.25
   16713699             20361101                    160000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713711             20361101                    650000                     20061201                70.65000153                  No MI                   1.00E+17              3.25
   16713722             20361101                    500000                     20061201                70.41999817                  No MI                   1.00E+17              3.375
   16713732             20361101                    265700                     20061201                    80                       No MI                   1.00E+17              2.25
   16713737             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16713744             20361101                    262820                     20061201                    80                       No MI                   1.00E+17              2.75
   16713745             20361101                    833925                     20061201                    75                       No MI                   1.00E+17               3.5
   16713749             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713755             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              3.75
   16713776             20361101                    592000                     20061201                    80                       No MI                   1.00E+17               3.5
   16713794             20361101                    808400                     20061201                    75                       No MI                   1.00E+17                3
   16713820             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              3.75
   16713960             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713965             20361101                    800000                     20061201                72.73000336                  No MI                   1.00E+17              2.25
   16713979             20361101                    248200                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16713986             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16713988             20361101                    519200                     20061201                    80                       No MI                   1.00E+17               3.5
   16713992             20361101                    280000                     20061201                    70                       No MI                   1.00E+17              3.625
   16714000             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714006             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714013             20361101                    519200                     20061201                    80                       No MI                   1.00E+17              2.25
   16714026             20361101                    188000                     20061201                56.97000122                  No MI                   1.00E+17              2.25
   16714029             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714043             20361101                    999900                     20061201                76.47000122                  No MI                   1.00E+17              2.25
   16714054             20361101                    323200                     20061201                    80                       No MI                   1.00E+17              2.25
   16714156             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16714205             20361101                    131680                     20061201                79.95999908                  No MI                   1.00E+17              2.25
   16714685             20361101                    552400                     20061201                79.98999786                  No MI                   1.00E+17              3.375
   16714686             20361101                    106664                     20061201                    80                       No MI                   1.00E+17              3.75
   16714687             20361101                    106664                     20061201                    80                       No MI                   1.00E+17              3.75
   16714766             20361101                    755250                     20061201                    75                       No MI                   1.00E+17              2.25
   16714781             20461101                    536000                     20061201                77.68000031                  No MI                   1.00E+17              3.75
   16714859             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16359535             20361101                    287200                     20061201                    80                       No MI                   1.00E+17              2.25
   16666695             20361101                    299920                     20061201                    80                       No MI                   1.00E+17              2.25
   16666697             20361101                    559200                     20061201                    80                       No MI                   1.00E+17              2.25
   16666700             20361101                    120000                     20061201                48.97999954                  No MI                   1.00E+17              2.25
   16666704             20361101                    120000                     20061201                48.97999954                  No MI                   1.00E+17              2.25
   16666724             20461101                    604000                     20061201                    80                       No MI                   1.00E+17              3.625
   16666727             20361101                    484000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666730             20361201                    331948                     20070101                    80                       No MI                   1.00E+17              2.25
   16666734             20361101                    696000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666538             20361101                    360000                     20061201                    80                       No MI                                         3.25
   16666741             20361101                    628000                     20061201                    80                       No MI                   1.00E+17               3.5
   16670000             20361101                    624800                     20061201                    80                       No MI                   1.00E+17              2.25
   16670002             20461101                    448000                     20061201                79.29000092                  No MI                   1.00E+17              3.625
   16670003             20361201                    516000                     20070101                    80                       No MI                   1.00E+17              2.25
   16670005             20461101                    388000                     20061201                    80                       No MI                   1.00E+17               3.5
   16670016             20361201                    283360                     20070101                    80                       No MI                   1.00E+17              2.25
   16669956             20361101                    252800                     20061201                    80                       No MI                   1.00E+17              2.25
   16670028             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              3.625
   16670030             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670034             20361201                    230024                     20070101                    80                       No MI                   1.00E+17              2.25
   16670038             20361201                    230000                     20070101                58.22999954                  No MI                   1.00E+17               3.5
   16670054             20361201                    404000                     20070101                    80                       No MI                   1.00E+17              2.25
   16670063             20361101                    240000                     20061201                    75                       No MI                   1.00E+17              2.25
   16670064             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16669958             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670100             20461101                    528000                     20061201                    80                       No MI                   1.00E+17              3.25
   16670111             20461201                     87000                     20070101                    29                       No MI                   1.00E+17              2.25
   16670142             20361101                    136792                     20061201                    80                       No MI                   1.00E+17              2.25
   16670146             20361101                    415200                     20061201                    80                       No MI                   1.00E+17               3.5
   16670148             20361101                    159960                     20061201                    80                       No MI                   1.00E+17              2.25
   16670150             20361101                    180000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670154             20461201                    456000                     20070101                    80                       No MI                   1.00E+17              3.625
   16670166             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670172             20361201                    300000                     20070101                    80                       No MI                   1.00E+17              2.25
   16670177             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670190             20361101                    350000                     20061201                74.47000122                  No MI                   1.00E+17              2.25
   16669976             20461101                    304000                     20061201                    80                       No MI                   1.00E+17              3.625
   16670199             20461101                    299000                     20061201                77.66000366                  No MI                   1.00E+17              3.125
   16670200             20361101                    423200                     20061201                    80                       No MI                   1.00E+17              2.25
   16669978             20361201                    210400                     20070101                79.40000153                  No MI                   1.00E+17              2.25
   16670220             20361101                    455238                     20061201                    80                       No MI                   1.00E+17              2.25
   16669980             20361201                    352000                     20070101                    80                       No MI                   1.00E+17               3.5
   16671375             20361101                    346000                     20061201                    80                       No MI                   1.00E+17              2.25
   16671378             20361201                    512000                     20070101                    80                       No MI                   1.00E+17              2.25
   16671382             20461101                    428000                     20061201                    80                       No MI                   1.00E+17              3.375
   16671304             20361101                    360000                     20061201                    80                       No MI                   1.00E+17               3.5
   16546282             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              3.75
   16546287             20360801                    535000                     20060901                72.30000305                  No MI                   1.00E+17               3.5
   16546431             20361001                    515000                     20061101                64.37999725                  No MI                   1.00E+17              2.25
   16546438             20361001                    453864                     20061101                    80                       No MI                   1.00E+17              2.25
   16545423             20360901                    221000                     20061001                94.04000092             Radian Guaranty              1.00E+17              2.25
   16544273             20461001                    400000                     20061101                    80                       No MI                   1.00E+17              3.75
   16544312             20360901                    325000                     20061001                78.30999756                  No MI                   1.00E+17               3.5
   16545512             20461001                    624000                     20061101                    80                       No MI                   1.00E+17              3.75
   16545052             20461001                    134400                     20061101                    80                       No MI                   1.00E+17               3.5
   16546105             20461001                    417000                     20061101                61.77999878                  No MI                   1.00E+17              3.75
   16544090             20361001                    163000                     20061101                77.62000275                  No MI                   1.00E+17              3.75
   16540859             20360901                    350000                     20061001                73.68000031                  No MI                   1.00E+17               3.5
   16468422             20360801                    288000                     20060901                    90                   GE Capital MI               1.00E+17               3.5
   16468429             20360801                    121300                     20060901                78.76999664                  No MI                   1.00E+17              2.875
   16423027             20360901                    592500                     20061001                    75                       No MI                   1.00E+17              3.75
   16407054             20360801                    204000                     20060901                    80                       No MI                   1.00E+17              2.25
   16405437             20461001                    312000                     20061101                    80                       No MI                   1.00E+17              3.75
   16404585             20461001                    487500                     20061101                    75                       No MI                   1.00E+17              3.75
   16342175             20360701                    500000                     20060801                60.97999954                  No MI                   1.00E+17               3.5
   16240115             20361001                    412000                     20061101                    80                       No MI                   1.00E+17              3.75
   16659237             20461101                    500000                     20061201                    80                       No MI                   1.00E+17              3.625
   16659249             20361101                    188000                     20061201                    80                       No MI                   1.00E+17              2.25
   16659252             20361001                    186300                     20061101                79.27999878                  No MI                   1.00E+17               3.5
   16659257             20361001                    840000                     20061101                    80                       No MI                   1.00E+17               3.5
   16659259             20461001                    479992                     20061101                    80                       No MI                   1.00E+17               3.5
   16659291             20361101                    171200                     20061201                    80                       No MI                   1.00E+17              2.25
   16659296             20361101                    252000                     20061201                    90                        PMI                    1.00E+17              3.75
   16659306             20461101                    316000                     20061201                    80                       No MI                   1.00E+17              3.75
   16659309             20461001                    300000                     20061101                    80                       No MI                   1.00E+17               3.5
   16659317             20461001                    626400                     20061101                    80                       No MI                   1.00E+17              3.75
   16659361             20461101                    472000                     20061201                    80                       No MI                   1.00E+17              3.75
   16659075             20361101                    214900                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16659090             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              2.25
   16659111             20361101                    322712                     20061201                    80                       No MI                   1.00E+17              2.25
   16659117             20361001                    496000                     20061101                    80                       No MI                   1.00E+17              2.25
   16659129             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16659151             20361101                    439000                     20061201                73.16999817                  No MI                   1.00E+17              2.25
   16659224             20361101                     92000                     20061201                    80                       No MI                   1.00E+17              2.25
   16659050             20361101                    504000                     20061201                69.04000092                  No MI                   1.00E+17              3.75
   16658669             20361001                    448750                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16658683             20361101                    391500                     20061201                78.30000305                  No MI                   1.00E+17              2.75
   16658687             20361101                    559900                     20061201                    80                       No MI                   1.00E+17              2.25
   16658704             20361101                    298000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658811             20461101                    392000                     20061201                    80                       No MI                   1.00E+17              3.75
   16658831             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658841             20361101                    640000                     20061201                    80                       No MI                   1.00E+17                3
   16658843             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658866             20361001                    155200                     20061101                    80                       No MI                   1.00E+17              2.25
   16658882             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              2.25
   16658921             20361001                    594000                     20061101                    80                       No MI                   1.00E+17                3
   16658923             20361001                    531200                     20061101                    80                       No MI                   1.00E+17              2.25
   16658924             20361001                    152000                     20061101                    80                       No MI                                         2.25
   16658928             20361001                    339750                     20061101                    75                       No MI                   1.00E+17              3.75
   16658931             20361101                    675000                     20061201                    75                       No MI                   1.00E+17              2.25
   16658933             20361001                    438750                     20061101                    75                       No MI                   1.00E+17              3.75
   16658479             20361001                    256800                     20061101                    80                       No MI                   1.00E+17              2.25
   16658494             20361101                    488000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658511             20361101                    132200                     20061201                67.34999847                  No MI                   1.00E+17              3.75
   16658936             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658941             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658956             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658968             20361101                    253600                     20061201                    80                       No MI                   1.00E+17              2.25
   16658969             20361101                    488800                     20061201                    80                       No MI                   1.00E+17              2.25
   16658972             20361001                    1292600                    20061101                73.98999786                  No MI                   1.00E+17              2.25
   16658973             20361001                    329600                     20061101                    80                       No MI                   1.00E+17              2.25
   16658982             20361001                    224800                     20061101                    80                       No MI                   1.00E+17              2.25
   16658532             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              3.375
   16658534             20361001                    212500                     20061101                    85                   GE Capital MI               1.00E+17               3.5
   16658541             20361001                    220000                     20061101                64.33000183                  No MI                   1.00E+17               3.5
   16658550             20361001                    287200                     20061101                    80                       No MI                   1.00E+17              2.25
   16658564             20361001                    516000                     20061101                    80                       No MI                   1.00E+17              2.25
   16658604             20361001                    336000                     20061101                    80                       No MI                   1.00E+17              2.25
   16658654             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656845             20361101                    340000                     20061201                79.80999756                  No MI                   1.00E+17              3.625
   16656856             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656863             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656872             20361101                    154400                     20061201                    80                       No MI                   1.00E+17              2.25
   16656875             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              3.75
   16656884             20461101                    334300                     20061201                    80                       No MI                   1.00E+17              3.125
   16656893             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656915             20461001                    340000                     20061101                    80                       No MI                   1.00E+17              3.25
   16656923             20361101                    256048                     20061201                    80                       No MI                   1.00E+17              2.25
   16656925             20361101                    360000                     20061201                    75                       No MI                   1.00E+17              3.75
   16656931             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656939             20361101                    316000                     20061201                38.29999924                  No MI                   1.00E+17              5.99
   16656944             20361101                    543700                     20061201                74.98999786                  No MI                   1.00E+17              3.625
   16656953             20361001                    135200                     20061101                    80                       No MI                   1.00E+17              3.75
   16656956             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656961             20461101                    502400                     20061201                    80                       No MI                   1.00E+17               3.5
   16656965             20361101                    252000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656972             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656978             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16657017             20461101                    447440                     20061201                    80                       No MI                   1.00E+17              3.375
   16658353             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658356             20361101                    464000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658357             20361101                    408000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658358             20461101                    520000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658461             20361101                    596000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658413             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656593             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656607             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656612             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656619             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656626             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656654             20361001                    472000                     20061101                    80                       No MI                   1.00E+17              3.75
   16656663             20361001                    576000                     20061101                    80                       No MI                   1.00E+17              3.75
   16656672             20461001                    293600                     20061101                    80                       No MI                   1.00E+17              2.875
   16656683             20461001                    240000                     20061101                    80                       No MI                   1.00E+17              3.625
   16656706             20361101                    226000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656715             20361101                    310400                     20061201                    80                       No MI                   1.00E+17              2.25
   16656716             20361001                    263200                     20061101                    80                       No MI                   1.00E+17              2.25
   16656723             20361101                    225000                     20061201                63.74000168                  No MI                   1.00E+17              2.25
   16656733             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656748             20361001                    431200                     20061101                    80                       No MI                   1.00E+17              2.25
   16656749             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656751             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656759             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              3.75
   16656768             20361101                    106500                     20061201                    75                       No MI                   1.00E+17              3.75
   16656769             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656774             20361101                    176625                     20061201                    75                       No MI                   1.00E+17              3.75
   16656787             20361001                    559200                     20061101                    80                       No MI                   1.00E+17               3.5
   16656799             20361101                    536000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656802             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656806             20361101                    291200                     20061201                    80                       No MI                   1.00E+17              3.75
   16656813             20361001                    524800                     20061101                    80                       No MI                   1.00E+17              2.25
   16656817             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656829             20361101                    640000                     20061201                76.65000153                  No MI                   1.00E+17              2.25
   16656837             20361101                    639200                     20061201                    80                       No MI                   1.00E+17              2.25
   16656838             20361101                    650000                     20061201                74.29000092                  No MI                   1.00E+17              2.25
   16656841             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              3.75
   16656552             20361001                    280000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656559             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656561             20361001                    760000                     20061101                    80                       No MI                   1.00E+17               3.5
   16656571             20461001                    565950                     20061101                    80                       No MI                   1.00E+17               3.5
   16656577             20361001                    400000                     20061101                64.83000183                  No MI                   1.00E+17              2.25
   16656584             20461001                    423750                     20061101                    75                       No MI                   1.00E+17              3.75
   16656404             20461101                    472000                     20061201                    80                       No MI                   1.00E+17              3.75
   16656414             20361101                    332500                     20061201                    70                       No MI                   1.00E+17              2.25
   16656435             20361101                    440000                     20061201                79.27999878                  No MI                   1.00E+17              2.25
   16656448             20361001                    163200                     20061101                    80                       No MI                   1.00E+17              2.25
   16656461             20361001                    264000                     20061101                    80                       No MI                   1.00E+17              3.25
   16656463             20361001                    740000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656472             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656477             20461001                    301600                     20061101                    80                       No MI                   1.00E+17              3.625
   16656501             20361101                    199950                     20061201                    80                       No MI                   1.00E+17              2.25
   16656503             20461001                    356000                     20061101                    80                       No MI                   1.00E+17              3.75
   16656516             20361001                    522000                     20061101                77.91000366                  No MI                   1.00E+17              2.25
   16656530             20361001                    430000                     20061101                74.77999878                  No MI                   1.00E+17              2.25
   16656253             20361001                    453900                     20061101                    80                       No MI                   1.00E+17               3.5
   16656256             20361101                    255992                     20061201                    80                       No MI                   1.00E+17              2.25
   16656268             20361101                    260000                     20061201                    80                       No MI                                         3.75
   16656283             20361001                    618700                     20061101                74.98999786                  No MI                   1.00E+17              3.75
   16656317             20361101                    232000                     20061201                    80                       No MI                   1.00E+17               3.5
   16656337             20361001                    472000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656338             20361001                    190000                     20061101                25.32999992                  No MI                   1.00E+17               3.5
   16656344             20361101                    272789                     20061201                    80                       No MI                   1.00E+17              2.25
   16656375             20361101                    347000                     20061201                74.62000275                  No MI                   1.00E+17              3.75
   16656380             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              3.75
   16656384             20361101                    197200                     20061201                    80                       No MI                   1.00E+17              2.25
   16651810             20461001                    500000                     20061101                79.37000275                  No MI                   1.00E+17               3.5
   16651821             20361001                    164300                     20061101                    80                       No MI                   1.00E+17              2.25
   16651827             20361001                    236000                     20061101                    80                       No MI                   1.00E+17              3.625
   16651829             20361101                    188880                     20061201                    80                       No MI                   1.00E+17              2.25
   16651866             20361101                    120000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651884             20361101                    180000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651888             20361101                    207200                     20061201                    80                       No MI                   1.00E+17              2.25
   16651890             20361001                    372000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654497             20361101                    250000                     20061201                69.05999756                  No MI                                         2.25
   16654504             20361001                    292000                     20061101                78.58000183                  No MI                   1.00E+17              2.25
   16654515             20361101                    505000                     20061201                71.12999725                  No MI                   1.00E+17               3.5
   16654517             20361101                    176250                     20061201                    75                       No MI                   1.00E+17              3.75
   16654518             20361101                    332800                     20061201                    80                       No MI                   1.00E+17               3.5
   16651914             20361001                    543200                     20061101                    80                       No MI                   1.00E+17              2.25
   16651944             20361101                    245700                     20061201                    90                        PMI                    1.00E+17              3.75
   16651950             20361001                    236000                     20061101                    80                       No MI                   1.00E+17              3.75
   16651951             20461101                    645000                     20061201                    75                       No MI                   1.00E+17               3.5
   16651955             20461101                    472000                     20061201                    80                       No MI                   1.00E+17              3.75
   16653708             20461101                    420000                     20061201                    80                       No MI                   1.00E+17              3.125
   16653710             20461001                    564000                     20061101                    80                       No MI                   1.00E+17              3.75
   16653711             20361001                    402960                     20061101                    80                       No MI                   1.00E+17              2.25
   16653734             20361001                    351200                     20061101                    80                       No MI                   1.00E+17              2.25
   16653761             20361001                    173600                     20061101                78.91000366                  No MI                   1.00E+17              2.25
   16653772             20361101                    465000                     20061201                78.80999756                  No MI                   1.00E+17               3.5
   16653782             20361001                    339600                     20061101                    80                       No MI                   1.00E+17              2.25
   16653789             20361101                    799900                     20061201                    80                       No MI                   1.00E+17              2.25
   16653793             20361101                    242100                     20061201                88.04000092             Radian Guaranty              1.00E+17              2.25
   16653800             20361001                    185000                     20061101                35.24000168                  No MI                   1.00E+17              3.375
   16653816             20361001                    232000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654526             20461101                    650000                     20061201                73.36000061                  No MI                   1.00E+17              3.75
   16654555             20461001                    600000                     20061101                    80                       No MI                                         3.375
   16653897             20361001                    476600                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16653909             20361101                    176000                     20061201                52.38000107                  No MI                   1.00E+17              2.25
   16653914             20361001                    391000                     20061101                71.08999634                  No MI                   1.00E+17              2.25
   16653915             20361001                    492800                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16653923             20461101                    750000                     20061201                    75                       No MI                   1.00E+17              3.625
   16653953             20361101                    424000                     20061201                78.51999664                  No MI                   1.00E+17              2.25
   16653968             20361001                    371300                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16653970             20461001                    428720                     20061101                    80                       No MI                   1.00E+17              3.75
   16654021             20361101                    243750                     20061201                    75                       No MI                   1.00E+17              3.625
   16654058             20361001                    486400                     20061101                76.83999634                  No MI                   1.00E+17              3.75
   16654065             20461101                    351200                     20061201                    80                       No MI                   1.00E+17              3.75
   16654092             20361001                    372350                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16654100             20361001                    476000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654117             20461101                    271500                     20061201                    75                       No MI                   1.00E+17              3.75
   16654123             20361101                    275000                     20061201                79.01999664                  No MI                                         2.25
   16654139             20461101                    584000                     20061201                    80                       No MI                   1.00E+17              3.75
   16654155             20361101                    267200                     20061201                    80                       No MI                   1.00E+17              2.25
   16654159             20361001                    412000                     20061101                    80                       No MI                   1.00E+17              3.625
   16654165             20361001                    536000                     20061101                    80                       No MI                   1.00E+17                3
   16654172             20361001                    470000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654183             20461001                    356000                     20061101                    80                       No MI                   1.00E+17               3.5
   16654197             20361101                    340000                     20061201                75.55999756                  No MI                   1.00E+17              2.25
   16654219             20361001                    339000                     20061101                    75                       No MI                   1.00E+17              3.75
   16654226             20461001                    415000                     20061101                75.44999695                  No MI                   1.00E+17              3.75
   16654234             20361001                    386400                     20061101                    80                       No MI                   1.00E+17              2.25
   16654240             20361001                    124850                     20061101                    55                       No MI                   1.00E+17              2.25
   16654290             20361101                    600000                     20061201                    80                       No MI                   1.00E+17               3.5
   16654294             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              3.125
   16654299             20361101                    170000                     20061201                    80                       No MI                   1.00E+17              2.25
   16654308             20361101                    516000                     20061201                73.70999908                  No MI                   1.00E+17              2.25
   16654317             20461101                    146000                     20061201                59.59000015                  No MI                   1.00E+17              3.75
   16654335             20361101                    231200                     20061201                71.13999939                  No MI                   1.00E+17              3.75
   16654336             20361001                    1000000                    20061101                64.72000122                  No MI                   1.00E+17              2.25
   16654340             20361101                    1087000                    20061201                68.58000183                  No MI                   1.00E+17              2.25
   16656004             20361001                    574200                     20061101                    80                       No MI                   1.00E+17              2.25
   16656017             20361001                    199200                     20061101                    80                       No MI                   1.00E+17               3.5
   16656048             20361101                    333000                     20061201                    90                        PMI                    1.00E+17               3.5
   16656055             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656062             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656093             20361101                    373500                     20061201                    90                   Republic MIC                1.00E+17              3.75
   16656100             20361101                    157600                     20061201                    80                       No MI                   1.00E+17              3.75
   16656107             20361101                    224000                     20061201                78.59999847                  No MI                   1.00E+17               3.5
   16656134             20361101                    421750                     20061201                    80                       No MI                   1.00E+17              2.25
   16654350             20361001                    312000                     20061101                    80                       No MI                   1.00E+17              3.75
   16654354             20361001                    304000                     20061101                    80                       No MI                   1.00E+17              3.75
   16656151             20461101                    496000                     20061201                    80                       No MI                   1.00E+17              3.625
   16656156             20361001                    400000                     20061101                    64                       No MI                   1.00E+17              2.25
   16656162             20361101                    254400                     20061201                    80                       No MI                   1.00E+17              2.25
   16656167             20461101                    438750                     20061201                74.36000061                  No MI                   1.00E+17               3.5
   16656180             20361101                    184800                     20061201                    80                       No MI                   1.00E+17              2.25
   16656194             20361001                    240790                     20061101                    80                       No MI                   1.00E+17              2.25
   16656198             20361101                    416000                     20061201                    80                       No MI                   1.00E+17               3.5
   16654408             20361001                    296000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654416             20361001                    556000                     20061101                    80                       No MI                   1.00E+17              2.25
   16654424             20361101                    380000                     20061201                68.47000122                  No MI                   1.00E+17              2.25
   16654437             20361101                    177500                     20061201                48.63000107                  No MI                   1.00E+17              2.25
   16654439             20361101                    650000                     20061201                54.16999817                  No MI                   1.00E+17              2.25
   16654442             20361101                    405000                     20061201                58.70000076                  No MI                   1.00E+17              2.25
   16654445             20361101                    800000                     20061201                72.73000336                  No MI                   1.00E+17              2.25
   16654450             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16654469             20361101                    337500                     20061201                    75                       No MI                   1.00E+17              3.25
   16656205             20361101                    122160                     20061201                    80                       No MI                   1.00E+17              2.25
   16656206             20361101                    385232                     20061201                    80                       No MI                   1.00E+17               3.5
   16656210             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              3.25
   16656213             20361101                    172000                     20061201                    80                       No MI                   1.00E+17               3.5
   16656215             20361101                    306700                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16656216             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16656229             20461101                    477000                     20061201                    90                        PMI                    1.00E+17              3.75
   16656231             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              2.25
   16656236             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651781             20461001                    556000                     20061101                    80                       No MI                   1.00E+17               3.5
   16651788             20361001                    172000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651797             20461001                    236000                     20061101                    80                       No MI                   1.00E+17              3.75
   16651648             20461101                    500000                     20061201                    80                       No MI                                         3.75
   16651656             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651662             20361001                    1500000                    20061101                58.47999954                  No MI                   1.00E+17               3.5
   16651669             20361001                    340000                     20061101                79.06999969                  No MI                   1.00E+17              2.25
   16651700             20361001                    384000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651705             20361001                    305600                     20061101                    80                       No MI                   1.00E+17              2.25
   16651719             20361001                    344000                     20061101                    80                       No MI                   1.00E+17               3.5
   16651729             20361001                    688000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651730             20461101                    189000                     20061201                    75                       No MI                   1.00E+17              3.75
   16651732             20361001                    371200                     20061101                    80                       No MI                   1.00E+17              3.75
   16651733             20361001                    650000                     20061101                72.22000122                  No MI                   1.00E+17              3.75
   16651744             20361001                    260000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651746             20361001                    732000                     20061101                    80                       No MI                   1.00E+17               3.5
   16651750             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              3.75
   16650414             20461001                    179500                     20061101                78.04000092                  No MI                   1.00E+17              3.625
   16651463             20361001                    273000                     20061101                    78                       No MI                   1.00E+17               3.5
   16651468             20361001                    372000                     20061101                    80                       No MI                   1.00E+17              3.25
   16651504             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650425             20361001                    215000                     20061101                65.15000153                  No MI                   1.00E+17              2.75
   16650427             20361001                    285600                     20061101                    80                       No MI                   1.00E+17              2.25
   16650440             20361101                    548000                     20061201                    80                       No MI                   1.00E+17              3.75
   16650452             20361101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16650461             20461001                    650000                     20061101                77.37999725                  No MI                   1.00E+17              3.75
   16650482             20361001                    232700                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16650486             20361001                    348000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650506             20361101                    316000                     20061201                    80                       No MI                   1.00E+17               3.5
   16650508             20361001                    848400                     20061101                71.29000092                  No MI                                         2.25
   16651507             20361101                    493500                     20061201                    70                       No MI                   1.00E+17              3.75
   16651508             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651510             20461001                    607200                     20061101                    80                       No MI                   1.00E+17              3.75
   16651514             20361001                    175200                     20061101                    80                       No MI                   1.00E+17              2.25
   16651520             20361101                    136000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651545             20361101                    440000                     20061201                    80                       No MI                   1.00E+17               3.5
   16651554             20361101                     72800                     20061201                    80                       No MI                   1.00E+17              2.25
   16650509             20361001                    336000                     20061101                    80                       No MI                   1.00E+17              3.125
   16650518             20461001                    569600                     20061101                    80                       No MI                   1.00E+17              3.75
   16650523             20361101                    279990                     20061201                    80                       No MI                   1.00E+17              2.25
   16650524             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              3.375
   16650538             20361101                    416000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650583             20361001                    400000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650585             20361001                    140000                     20061101                    80                       No MI                   1.00E+17              3.25
   16650589             20361001                    260000                     20061101                75.36000061                  No MI                   1.00E+17              3.25
   16651558             20361001                    600000                     20061101                    80                       No MI                   1.00E+17              2.875
   16651561             20361101                    650000                     20061201                74.29000092                  No MI                   1.00E+17              2.25
   16651567             20361001                    435000                     20061101                    75                       No MI                   1.00E+17              2.875
   16651569             20361101                    287200                     20061201                    80                       No MI                   1.00E+17              2.25
   16651574             20461001                    544000                     20061101                    80                       No MI                   1.00E+17              3.75
   16651580             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651591             20361001                    364800                     20061101                    80                       No MI                   1.00E+17              2.25
   16650598             20361001                    416000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650600             20361001                    164000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650603             20361101                    367000                     20061201                56.45999908                  No MI                   1.00E+17              2.25
   16650623             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650628             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650663             20361001                    243800                     20061101                    80                       No MI                   1.00E+17              2.25
   16650674             20361101                    648000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650685             20361101                    520000                     20061201                77.04000092                  No MI                   1.00E+17              2.25
   16650686             20361101                    517000                     20061201                74.38999939                  No MI                   1.00E+17              2.25
   16651108             20361001                    480000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651111             20361101                    371250                     20061201                    75                       No MI                   1.00E+17              3.75
   16651118             20361001                    231000                     20061101                59.22999954                  No MI                   1.00E+17              3.75
   16651119             20361001                    222320                     20061101                    80                       No MI                   1.00E+17              2.25
   16651136             20361101                    377500                     20061201                    80                       No MI                   1.00E+17              2.25
   16651144             20361001                    273600                     20061101                    80                       No MI                   1.00E+17              2.25
   16651149             20361101                    379600                     20061201                    80                       No MI                   1.00E+17              2.25
   16651161             20361001                    813000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651163             20461001                    408000                     20061101                    80                       No MI                   1.00E+17               3.5
   16651166             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651175             20361001                    432000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651184             20461101                    650000                     20061201                78.30999756                  No MI                   1.00E+17              3.75
   16651193             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651220             20361101                    491200                     20061201                    80                       No MI                   1.00E+17              3.125
   16651227             20461001                    288000                     20061101                    80                       No MI                   1.00E+17              3.75
   16651238             20361001                    345000                     20061101                71.87999725                  No MI                   1.00E+17              2.25
   16651254             20361101                    207000                     20061201                    90                        PMI                    1.00E+17               3.5
   16651260             20361101                    416000                     20061201                    80                       No MI                   1.00E+17               3.5
   16651272             20361001                    412000                     20061101                74.91000366                  No MI                   1.00E+17              3.125
   16651273             20361101                    650000                     20061201                77.61000061                  No MI                   1.00E+17              2.25
   16651277             20361001                    290000                     20061101                70.81999969                  No MI                   1.00E+17               3.5
   16651291             20461001                    1158750                    20061101                    75                       No MI                   1.00E+17              3.75
   16651317             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651319             20461101                    302000                     20061201                    80                       No MI                   1.00E+17              3.75
   16651337             20361101                    148000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651378             20361001                    289600                     20061101                    80                       No MI                   1.00E+17              2.25
   16651392             20361001                    266400                     20061101                    80                       No MI                   1.00E+17              2.25
   16651398             20361101                    405000                     20061201                    75                       No MI                   1.00E+17              2.25
   16651404             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              3.75
   16651405             20361001                    500000                     20061101                77.76000214                  No MI                   1.00E+17              3.75
   16651417             20361001                    288000                     20061101                    80                       No MI                   1.00E+17               3.5
   16651427             20361001                    746000                     20061101                    80                       No MI                   1.00E+17              3.25
   16651432             20361001                    744000                     20061101                    80                       No MI                   1.00E+17              2.25
   16651455             20361001                    425600                     20061101                    80                       No MI                   1.00E+17              3.75
   16650032             20361001                    189600                     20061101                    80                       No MI                   1.00E+17              2.25
   16648587             20361001                    544000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648596             20361001                    544000                     20061101                    80                       No MI                   1.00E+17              3.625
   16648613             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648625             20461101                    528800                     20061201                    80                       No MI                   1.00E+17              3.75
   16648632             20361001                    284000                     20061101                    80                       No MI                   1.00E+17              3.625
   16648635             20361101                    184100                     20061201                    70                       No MI                   1.00E+17               3.5
   16648639             20361001                    297592                     20061101                    80                       No MI                   1.00E+17               3.5
   16648664             20361001                    302000                     20061101                77.44000244                  No MI                   1.00E+17               3.5
   16648677             20361101                    373600                     20061201                    80                       No MI                   1.00E+17              3.75
   16648679             20361101                    556500                     20061201                    80                       No MI                   1.00E+17              2.25
   16648682             20361101                    282000                     20061201                61.16999817                  No MI                   1.00E+17              2.25
   16648698             20361001                    471750                     20061101                    75                       No MI                   1.00E+17              2.25
   16648761             20361001                    532500                     20061101                    75                       No MI                   1.00E+17              2.25
   16650095             20361001                    580000                     20061101                    80                       No MI                   1.00E+17                3
   16650118             20461001                    516000                     20061101                    80                       No MI                   1.00E+17              3.75
   16650120             20361001                    439200                     20061101                    80                       No MI                   1.00E+17              3.75
   16650123             20361001                    171000                     20061101                    90                  United Guaranty              1.00E+17              3.75
   16650128             20361001                    404000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650145             20361101                    205600                     20061201                    80                       No MI                   1.00E+17              2.25
   16650155             20361101                    116000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648771             20361001                    256000                     20061101                    80                       No MI                   1.00E+17              2.25
   16650172             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650175             20361101                    341100                     20061201                    80                       No MI                   1.00E+17              2.25
   16650176             20361001                    417000                     20061101                78.52999878                  No MI                   1.00E+17              2.25
   16650198             20361101                    213600                     20061201                    80                       No MI                   1.00E+17              3.75
   16648800             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648805             20361001                    500000                     20061101                74.06999969                  No MI                   1.00E+17              3.75
   16648810             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              3.75
   16650216             20361101                    149500                     20061201                76.66999817                  No MI                   1.00E+17              3.75
   16650235             20361001                    235000                     20061101                71.20999908                  No MI                   1.00E+17              3.75
   16648871             20361001                    825000                     20061101                    75                       No MI                   1.00E+17              2.875
   16648876             20361001                    165000                     20061101                78.94999695                  No MI                   1.00E+17               3.5
   16648893             20361101                    637500                     20061201                    75                       No MI                   1.00E+17              2.25
   16648894             20360901                    244000                     20061001                    80                       No MI                                          3.5
   16648896             20361101                    280000                     20061201                    80                       No MI                                         2.25
   16648897             20461001                    720000                     20061101                    80                       No MI                   1.00E+17              3.25
   16648900             20461001                    448000                     20061101                    80                       No MI                   1.00E+17              3.25
   16648913             20461101                    300000                     20061201                76.33999634                  No MI                   1.00E+17                3
   16648918             20461001                    201600                     20061101                    80                       No MI                   1.00E+17              3.625
   16648921             20461001                    224700                     20061101                79.98999786                  No MI                   1.00E+17              3.375
   16648952             20361001                    220000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648958             20361001                    262485                     20061101                    80                       No MI                   1.00E+17               3.5
   16648959             20461001                    605800                     20061101                64.95999908                  No MI                   1.00E+17               3.5
   16648964             20361101                    166028                     20061201                    80                       No MI                   1.00E+17              2.25
   16648968             20361001                    224551                     20061101                    80                       No MI                   1.00E+17              2.25
   16648981             20361001                    365800                     20061101                    80                       No MI                   1.00E+17              2.25
   16649047             20461001                    740000                     20061101                    80                       No MI                   1.00E+17               3.5
   16649094             20361101                    232800                     20061201                    80                       No MI                                         2.25
   16649109             20361101                    174880                     20061201                    80                       No MI                   1.00E+17              2.25
   16650282             20361001                    500000                     20061101                73.63999939                  No MI                   1.00E+17              3.75
   16650310             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649149             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              3.375
   16650320             20361001                    626200                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16649161             20461101                    550000                     20061201                67.90000153                  No MI                   1.00E+17               3.5
   16649183             20361101                    644000                     20061201                    80                       No MI                   1.00E+17              2.875
   16649186             20361101                    225000                     20061201                77.58999634                  No MI                   1.00E+17              2.25
   16649188             20361101                    211200                     20061201                    80                       No MI                   1.00E+17              2.25
   16649197             20461001                    165000                     20061101                51.56000137                  No MI                   1.00E+17              3.75
   16649207             20461001                    440000                     20061101                    80                       No MI                   1.00E+17              3.75
   16649213             20461001                    368000                     20061101                    80                       No MI                   1.00E+17              3.75
   16649219             20361001                    550000                     20061101                78.56999969                  No MI                   1.00E+17               3.5
   16649223             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649227             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              3.75
   16649228             20361101                    559920                     20061201                    80                       No MI                   1.00E+17              2.25
   16649237             20361101                    159400                     20061201                79.98000336                  No MI                   1.00E+17              2.25
   16649897             20361001                    182360                     20061101                    80                       No MI                   1.00E+17              3.75
   16649911             20361001                    456000                     20061101                    80                       No MI                   1.00E+17              3.125
   16649953             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646659             20361001                    620000                     20061101                   77.5                      No MI                   1.00E+17              2.25
   16646664             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646673             20361001                    450000                     20061101                78.26000214                  No MI                   1.00E+17              2.25
   16646715             20361001                    648000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646716             20461001                    225000                     20061101                    75                       No MI                   1.00E+17              3.75
   16648324             20461001                    392000                     20061101                    80                       No MI                   1.00E+17               3.5
   16648425             20361001                    464000                     20061101                    80                       No MI                   1.00E+17              3.75
   16648461             20361001                    208430                     20061101                    80                       No MI                   1.00E+17              2.25
   16648462             20461001                    536000                     20061101                    80                       No MI                   1.00E+17              3.25
   16648474             20361001                    222400                     20061101                    80                       No MI                   1.00E+17              3.75
   16648481             20361001                    220800                     20061101                    80                       No MI                   1.00E+17              3.75
   16648483             20361001                    296250                     20061101                    75                       No MI                   1.00E+17              3.75
   16648488             20361001                    624000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648506             20361101                    184000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648329             20461001                    296670                     20061101                89.90000153                   PMI                    1.00E+17              3.75
   16648520             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648522             20361001                    478000                     20061101                72.41999817                  No MI                   1.00E+17               3.5
   16648525             20461001                    650000                     20061101                89.04000092             United Guaranty              1.00E+17               3.5
   16648535             20361001                    508000                     20061101                    80                       No MI                   1.00E+17              3.75
   16648402             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648543             20361001                    309199                     20061101                    80                       No MI                   1.00E+17              3.125
   16648553             20361001                    300000                     20061101                74.06999969                  No MI                   1.00E+17              2.875
   16648560             20361001                    218240                     20061101                    80                       No MI                   1.00E+17              2.25
   16648574             20461001                    564000                     20061101                    80                       No MI                                         3.375
   16646636             20361001                    245500                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16646620             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646378             20461001                    500000                     20061101                71.94000244                  No MI                   1.00E+17              3.75
   16646394             20361101                    187200                     20061201                    80                       No MI                   1.00E+17              2.25
   16646404             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646441             20361001                    432000                     20061101                    80                       No MI                   1.00E+17              3.375
   16646458             20361001                    216000                     20061101                    80                       No MI                   1.00E+17               3.5
   16646472             20361001                    460000                     20061101                    80                       No MI                   1.00E+17              3.75
   16646513             20361001                    448000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646514             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646518             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646533             20361001                    323992                     20061101                    80                       No MI                   1.00E+17              2.25
   16646549             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              3.75
   16646592             20361001                    288000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646606             20361001                    386000                     20061101                74.94999695                  No MI                   1.00E+17              3.75
   16644159             20361101                    314000                     20061201                75.66000366                  No MI                   1.00E+17              2.25
   16644163             20461001                    404000                     20061101                    80                       No MI                   1.00E+17              3.75
   16644190             20361101                    650000                     20061201                73.44999695                  No MI                   1.00E+17              3.75
   16644192             20361001                    456000                     20061101                    80                       No MI                   1.00E+17               3.5
   16644194             20361001                    165000                     20061101                    75                       No MI                   1.00E+17              3.75
   16644195             20361001                    242000                     20061101                89.95999908             Radian Guaranty              1.00E+17               3.5
   16644197             20361001                    900000                     20061101                    75                       No MI                   1.00E+17                3
   16644201             20461001                    176000                     20061101                    64                       No MI                   1.00E+17               3.5
   16644213             20361101                    345600                     20061201                    80                       No MI                   1.00E+17              2.25
   16644214             20361101                    349600                     20061201                    80                       No MI                   1.00E+17              2.25
   16644231             20461101                    320000                     20061201                    80                       No MI                   1.00E+17               3.5
   16644234             20361001                    294800                     20061101                    80                       No MI                   1.00E+17              2.25
   16644257             20361001                    168000                     20061101                    80                       No MI                   1.00E+17              3.75
   16645941             20361101                    158250                     20061201                    75                       No MI                   1.00E+17              3.125
   16645947             20461101                    216761                     20061201                67.94999695                  No MI                   1.00E+17              3.25
   16646004             20361101                    103350                     20061201                    65                       No MI                   1.00E+17              2.25
   16646302             20361101                    372000                     20061201                59.52000046                  No MI                   1.00E+17              3.375
   16646328             20461001                    360000                     20061101                    80                       No MI                   1.00E+17              3.25
   16646337             20361001                    225000                     20061101                    75                       No MI                   1.00E+17              3.75
   16646344             20361001                    286875                     20061101                    75                       No MI                   1.00E+17              2.25
   16646345             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646363             20360901                    650000                     20061001                78.30999756                  No MI                   1.00E+17              3.375
   16646014             20361001                    228000                     20061101                    80                       No MI                   1.00E+17              3.75
   16646021             20361101                    664000                     20061201                    80                       No MI                   1.00E+17              2.25
   16646049             20461001                    245600                     20061101                    80                       No MI                   1.00E+17              3.375
   16646058             20361001                    228000                     20061101                89.41000366             Radian Guaranty              1.00E+17               3.5
   16646060             20461001                    480000                     20061101                    80                       No MI                   1.00E+17              3.625
   16646068             20361001                    314000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646076             20361101                    324000                     20061201                    80                       No MI                   1.00E+17              3.75
   16646078             20361001                    210000                     20061101                89.94000244              GE Capital MI               1.00E+17              3.125
   16646115             20361101                     97500                     20061201                    75                       No MI                   1.00E+17              2.25
   16646123             20361101                    266400                     20061201                    80                       No MI                   1.00E+17              2.25
   16646124             20361101                    170000                     20061201                85.86000061              GE Capital MI               1.00E+17              2.25
   16646136             20361001                    190320                     20061101                    80                       No MI                   1.00E+17              2.25
   16646137             20361001                    164000                     20061101                    80                       No MI                   1.00E+17              2.25
   16646147             20461001                    508400                     20061101                77.80000305                  No MI                   1.00E+17              3.125
   16646149             20361001                    228000                     20061101                66.08999634                  No MI                   1.00E+17              3.25
   16646159             20361001                    433400                     20061101                79.91999817                  No MI                   1.00E+17               3.5
   16646180             20361001                    420000                     20061101                    80                       No MI                   1.00E+17              3.75
   16646194             20361101                    183200                     20061201                    80                       No MI                   1.00E+17              2.25
   16646242             20361001                    285000                     20061101                56.43999863                  No MI                   1.00E+17              3.625
   16646246             20361001                    527200                     20061101                    80                       No MI                   1.00E+17              3.75
   16646254             20361001                    333000                     20061101                    90                        PMI                    1.00E+17              3.75
   16646258             20361101                    272000                     20061201                    80                       No MI                   1.00E+17                3
   16646262             20461001                    214500                     20061101                    78                       No MI                   1.00E+17              3.75
   16643946             20361001                    467000                     20061101                58.38000107                  No MI                   1.00E+17               3.5
   16643952             20361001                    262000                     20061101                    80                       No MI                   1.00E+17              2.25
   16643953             20361001                    368000                     20061101                    80                       No MI                   1.00E+17              2.25
   16644039             20361001                    590500                     20061101                77.59999847                  No MI                   1.00E+17               3.5
   16644074             20361001                    421500                     20061101                    75                       No MI                   1.00E+17               3.5
   16644031             20461001                    300000                     20061101                    80                       No MI                   1.00E+17              3.625
   16644099             20361101                    261750                     20061201                    75                       No MI                   1.00E+17              2.25
   16644106             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              2.25
   16644110             20361101                    127848                     20061201                    75                       No MI                   1.00E+17              2.25
   16644146             20461001                    484000                     20061101                    80                       No MI                   1.00E+17              3.125
   16643776             20361001                    307500                     20061101                    75                       No MI                   1.00E+17              3.25
   16643779             20461001                    560000                     20061101                    80                       No MI                   1.00E+17              3.75
   16643786             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16643796             20361001                    368000                     20061101                    80                       No MI                   1.00E+17              2.25
   16643800             20361001                    157500                     20061101                    75                       No MI                   1.00E+17              2.25
   16643806             20461001                    308000                     20061101                    80                       No MI                   1.00E+17              3.75
   16643822             20361001                    370500                     20061101                    65                       No MI                   1.00E+17              2.25
   16641268             20361001                    175000                     20061101                59.31999969                  No MI                   1.00E+17              2.25
   16641274             20361001                    358800                     20061101                    80                       No MI                   1.00E+17              2.25
   16641293             20361001                    288000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641317             20361001                    532000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641389             20361001                    552000                     20061101                    80                       No MI                   1.00E+17              2.75
   16643849             20361001                    368000                     20061101                    80                       No MI                   1.00E+17               3.5
   16643867             20361101                    202500                     20061201                    75                       No MI                   1.00E+17              2.25
   16641403             20361001                    552000                     20061101                    80                       No MI                   1.00E+17              3.625
   16641407             20361001                    392000                     20061101                79.19000244                  No MI                   1.00E+17              2.25
   16641412             20461001                    560000                     20061101                    80                       No MI                   1.00E+17              3.75
   16641420             20361001                    631200                     20061101                    80                       No MI                   1.00E+17                3
   16643529             20361001                    479200                     20061101                    80                       No MI                   1.00E+17              2.25
   16643883             20361101                    117000                     20061201                67.62999725                  No MI                   1.00E+17              2.25
   16643913             20361001                    372000                     20061101                78.31999969                  No MI                   1.00E+17              2.25
   16643586             20461101                    604000                     20061201                    80                       No MI                   1.00E+17              3.75
   16643590             20461001                    322800                     20061101                    80                       No MI                   1.00E+17               3.5
   16643613             20361101                    380350                     20061201                    80                       No MI                   1.00E+17              2.25
   16643639             20361001                    230000                     20061101                56.09999847                  No MI                   1.00E+17              3.625
   16643642             20361001                    391000                     20061101                89.88999939                   PMI                    1.00E+17                3
   16643646             20361001                    380000                     20061101                    80                       No MI                   1.00E+17                3
   16643659             20361001                    350000                     20061101                93.83000183              Republic MIC                1.00E+17              2.25
   16643686             20361001                    250200                     20061101                    90                   GE Capital MI               1.00E+17              3.75
   16643688             20461101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16643692             20461101                    347100                     20061201                89.69000244                   PMI                    1.00E+17              3.75
   16643701             20361101                    221000                     20061201                74.91999817                  No MI                   1.00E+17              2.25
   16643703             20361001                    1392000                    20061101                73.26000214                  No MI                   1.00E+17              3.75
   16643704             20361001                    548000                     20061101                    80                       No MI                   1.00E+17              3.625
   16643715             20461001                    420000                     20061101                    70                       No MI                   1.00E+17              3.75
   16643726             20361001                    340000                     20061101                    80                       No MI                   1.00E+17              3.625
   16643733             20361001                    210000                     20061101                    75                       No MI                   1.00E+17              3.75
   16643739             20361001                    440000                     20061101                75.20999908                  No MI                   1.00E+17              3.75
   16643741             20361001                    274000                     20061101                74.05000305                  No MI                   1.00E+17              3.75
   16643745             20461101                    174000                     20061201                79.81999969                  No MI                   1.00E+17               2.5
   16643760             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16643762             20361001                    470000                     20061101                    80                       No MI                   1.00E+17               2.5
   16638914             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638917             20361001                    407200                     20061101                    80                       No MI                   1.00E+17              2.25
   16638920             20361001                    332000                     20061101                    80                       No MI                   1.00E+17              3.75
   16638924             20461001                    532000                     20061101                    80                       No MI                   1.00E+17              3.75
   16641075             20361001                    350000                     20061101                55.56000137                  No MI                   1.00E+17              3.75
   16641107             20361101                    640000                     20061201                    80                       No MI                   1.00E+17              3.75
   16638972             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              3.125
   16638973             20361001                    517600                     20061101                    80                       No MI                   1.00E+17              2.25
   16638976             20361001                    500000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638988             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              3.125
   16640670             20361001                    1137500                    20061101                    65                       No MI                   1.00E+17              2.25
   16640695             20361001                    275000                     20061101                72.37000275                  No MI                   1.00E+17               3.5
   16640697             20361001                    423200                     20061101                    80                       No MI                   1.00E+17              3.75
   16640700             20361001                    399000                     20061101                89.66000366                   PMI                    1.00E+17              3.125
   16641154             20361001                    442800                     20061101                    90                        PMI                    1.00E+17               3.5
   16641157             20361001                    748000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641158             20461001                    500000                     20061101                78.12999725                  No MI                   1.00E+17              3.75
   16640759             20461001                    424000                     20061101                    80                       No MI                   1.00E+17              3.75
   16640779             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              3.75
   16640792             20360901                    374400                     20061001                    80                       No MI                   1.00E+17              2.25
   16640794             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640803             20361101                    231000                     20061201                    75                       No MI                   1.00E+17              3.75
   16640830             20361001                    365000                     20061101                66.36000061                  No MI                   1.00E+17              2.25
   16640834             20361001                    540000                     20061101                    80                       No MI                   1.00E+17              2.25
   16640842             20361001                    340000                     20061101                    80                       No MI                   1.00E+17              3.25
   16640843             20361001                    334400                     20061101                    80                       No MI                   1.00E+17              2.25
   16640887             20361001                    330000                     20061101                72.52999878                  No MI                   1.00E+17              2.25
   16640888             20361001                    252000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641175             20461001                    428000                     20061101                    80                       No MI                   1.00E+17              3.25
   16641194             20361001                    284000                     20061101                    80                       No MI                   1.00E+17              3.75
   16640898             20361001                    252000                     20061101                    80                       No MI                   1.00E+17              3.75
   16640922             20361001                    185000                     20061101                    74                       No MI                   1.00E+17              2.25
   16640936             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641216             20461001                    1000000                    20061101                    80                       No MI                   1.00E+17              3.75
   16641221             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16641224             20361101                    183200                     20061201                    80                       No MI                   1.00E+17              2.25
   16641229             20361001                    160000                     20061101                51.61000061                  No MI                   1.00E+17              2.25
   16641234             20361001                    536000                     20061101                    80                       No MI                   1.00E+17              2.25
   16641240             20361001                    193200                     20061101                    70                       No MI                   1.00E+17              2.25
   16641246             20361001                    337500                     20061101                    75                       No MI                   1.00E+17              2.25
   16641255             20361001                    322400                     20061101                    80                       No MI                   1.00E+17              2.25
   16640981             20361001                    620000                     20061101                    80                       No MI                   1.00E+17              2.25
   16640991             20361001                    286400                     20061101                    80                       No MI                   1.00E+17              3.125
   16640999             20361001                    520000                     20061101                    80                       No MI                   1.00E+17               2.5
   16641033             20361001                    268000                     20061101                    80                       No MI                   1.00E+17               3.5
   16641035             20361001                    205600                     20061101                    80                       No MI                   1.00E+17              3.375
   16641037             20361001                    368000                     20061101                    80                       No MI                   1.00E+17              3.625
   16641041             20361001                    303750                     20061101                    75                       No MI                   1.00E+17              3.75
   16641054             20361001                    320000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634392             20361001                    768000                     20061101                    80                       No MI                   1.00E+17              3.25
   16634393             20461001                    440000                     20061101                77.87999725                  No MI                   1.00E+17              3.25
   16634395             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              2.25
   16634403             20361001                    464000                     20061101                77.33000183                  No MI                   1.00E+17              3.125
   16634445             20361001                    325000                     20061101                    65                       No MI                   1.00E+17              3.75
   16634448             20361001                    141600                     20061101                    80                       No MI                   1.00E+17              2.25
   16638519             20361001                    608000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638523             20361001                    399200                     20061101                    80                       No MI                   1.00E+17              2.25
   16638535             20361001                    408000                     20061101                    80                       No MI                   1.00E+17              2.25
   16634465             20361001                    900000                     20061101                    75                       No MI                   1.00E+17              2.25
   16634466             20361101                    417000                     20061201                49.06000137                  No MI                   1.00E+17              2.25
   16634468             20461001                    456000                     20061101                    80                       No MI                   1.00E+17              3.375
   16634475             20361001                    448000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634486             20361001                    252000                     20061101                    80                       No MI                   1.00E+17              2.25
   16634487             20361001                    281000                     20061101                78.05999756                  No MI                   1.00E+17              2.25
   16634499             20361001                    257500                     20061101                79.23000336                  No MI                   1.00E+17              3.75
   16634566             20361001                    212000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634606             20361001                    650000                     20061101                    65                       No MI                   1.00E+17              2.875
   16634611             20361001                    193000                     20061101                70.18000031                  No MI                   1.00E+17              2.25
   16634660             20361001                    268000                     20061101                    80                       No MI                   1.00E+17              3.75
   16634672             20361001                    404800                     20061101                    80                       No MI                   1.00E+17              2.25
   16638556             20361001                    180000                     20061101                57.13999939                  No MI                   1.00E+17              3.25
   16638560             20361001                    126320                     20061101                    80                       No MI                   1.00E+17              2.25
   16638567             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638579             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638583             20361001                    160500                     20061101                    75                       No MI                   1.00E+17              2.25
   16638587             20361101                    412350                     20061201                    80                       No MI                   1.00E+17              2.25
   16634713             20361101                    650000                     20061201                78.79000092                  No MI                   1.00E+17              2.25
   16634718             20461001                    400000                     20061101                68.97000122                  No MI                   1.00E+17              3.75
   16634725             20361101                    550000                     20061201                64.70999908                  No MI                   1.00E+17              2.625
   16634727             20361001                    487500                     20061101                73.30999756                  No MI                   1.00E+17              3.75
   16638632             20361001                    470400                     20061101                    80                       No MI                   1.00E+17              3.75
   16638645             20361001                    183750                     20061101                    75                       No MI                   1.00E+17               3.5
   16638651             20361001                    524000                     20061101                    80                       No MI                   1.00E+17              3.75
   16638670             20361001                    687200                     20061101                    80                       No MI                   1.00E+17              2.25
   16638677             20361001                    360000                     20061101                    80                       No MI                                          3.5
   16634763             20361001                    375000                     20061101                78.12999725                  No MI                   1.00E+17              3.75
   16634789             20361001                    651500                     20061101                74.97000122                  No MI                   1.00E+17              2.625
   16634794             20361101                    279200                     20061201                    80                       No MI                   1.00E+17              2.25
   16634796             20361001                    370000                     20061101                89.16000366                   PMI                    1.00E+17              3.75
   16634803             20361001                    456000                     20061101                    80                       No MI                   1.00E+17              3.75
   16634805             20361001                    488000                     20061101                    80                       No MI                   1.00E+17              3.75
   16634820             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              3.375
   16638721             20361101                    355200                     20061201                    80                       No MI                   1.00E+17              2.25
   16634829             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638207             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638742             20361001                    275000                     20061101                76.38999939                  No MI                   1.00E+17              3.75
   16638755             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638776             20361001                    272000                     20061101                    80                       No MI                   1.00E+17              3.75
   16638785             20361001                    187500                     20061101                    75                       No MI                   1.00E+17              3.75
   16638788             20461001                    367600                     20061101                79.98000336                  No MI                   1.00E+17               3.5
   16638790             20361101                    679000                     20061201                69.63999939                  No MI                   1.00E+17              2.25
   16638280             20361101                    208000                     20061201                73.76000214                  No MI                   1.00E+17              2.25
   16638305             20361001                    328000                     20061101                74.72000122                  No MI                   1.00E+17              3.25
   16638317             20361001                    658000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638318             20361001                    378400                     20061101                    80                       No MI                   1.00E+17               3.5
   16638327             20361001                    661600                     20061101                    80                       No MI                   1.00E+17               3.5
   16638330             20361001                    381000                     20061101                71.20999908                  No MI                   1.00E+17                3
   16638331             20361001                    320800                     20061101                    80                       No MI                   1.00E+17              2.25
   16638332             20361001                    171000                     20061101                    90                   Republic MIC                1.00E+17               3.5
   16638352             20361001                    150950                     20061101                74.98999786                  No MI                   1.00E+17              3.625
   16638362             20361101                    300000                     20061201                65.22000122                  No MI                   1.00E+17              2.25
   16638370             20361001                    560000                     20061101                    80                       No MI                   1.00E+17              3.125
   16638377             20361001                    149300                     20061101                89.94000244                   PMI                    1.00E+17              2.25
   16638378             20361001                    348000                     20061101                    80                       No MI                   1.00E+17              3.75
   16638394             20361001                    495800                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16638395             20361001                    262000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638419             20361001                    248000                     20061101                    80                       No MI                   1.00E+17              3.75
   16638434             20361001                    496000                     20061101                    80                       No MI                   1.00E+17               3.5
   16638463             20361001                    160000                     20061101                   71.75                     No MI                   1.00E+17              2.25
   16638466             20361001                    247500                     20061101                    75                       No MI                   1.00E+17              3.75
   16638795             20461001                    259500                     20061101                74.13999939                  No MI                   1.00E+17               3.5
   16638796             20461001                    372255                     20061101                89.69999695                   PMI                    1.00E+17              3.75
   16638801             20361101                    176300                     20061201                    80                       No MI                   1.00E+17              2.25
   16638808             20361101                    282000                     20061201                    75                       No MI                   1.00E+17              3.75
   16638810             20361001                    352000                     20061101                72.58000183                  No MI                   1.00E+17              3.75
   16638821             20361101                    217000                     20061201                57.11000061                  No MI                   1.00E+17              2.25
   16638857             20361001                    452000                     20061101                    80                       No MI                   1.00E+17              2.25
   16638897             20361001                    352500                     20061101                    75                       No MI                   1.00E+17              3.75
   16629033             20361001                    257972                     20061101                    80                       No MI                   1.00E+17               3.5
   16629045             20461001                    227250                     20061101                    75                       No MI                   1.00E+17               3.5
   16629099             20461001                    375000                     20061101                    75                       No MI                   1.00E+17              3.75
   16629100             20361101                    300000                     20061201                63.83000183                  No MI                   1.00E+17              2.25
   16629137             20461001                    724000                     20061101                    80                       No MI                   1.00E+17               3.5
   16632629             20461001                    500000                     20061101                    80                       No MI                   1.00E+17              3.75
   16629170             20461001                    283500                     20061101                    90                  Radian Guaranty              1.00E+17                3
   16629181             20361001                    935100                     20061101                62.34000015                  No MI                   1.00E+17               3.5
   16629196             20361001                    825000                     20061101                    75                       No MI                   1.00E+17              3.375
   16632722             20361001                    228100                     20061101                72.41000366                  No MI                   1.00E+17              3.75
   16632726             20461001                    232000                     20061101                    80                       No MI                   1.00E+17               3.5
   16632771             20361001                    500000                     20061101                68.08999634                  No MI                   1.00E+17              3.75
   16629253             20461001                    145600                     20061101                    80                       No MI                   1.00E+17               3.5
   16629283             20361001                    508000                     20061101                    80                       No MI                   1.00E+17              3.75
   16632813             20361101                    429000                     20061201                48.20000076                  No MI                   1.00E+17              2.25
   16632858             20461001                    357000                     20061101                76.76999664                  No MI                   1.00E+17              3.75
   16632862             20361001                    214800                     20061101                    80                       No MI                   1.00E+17              2.25
   16632866             20361101                    153000                     20061201                48.56999969                  No MI                   1.00E+17              2.25
   16632974             20361001                    146175                     20061101                    75                       No MI                   1.00E+17              3.75
   16632987             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              3.75
   16632995             20361001                    622500                     20061101                    75                       No MI                   1.00E+17               3.5
   16629312             20461001                    386200                     20061101                74.98999786                  No MI                   1.00E+17              3.75
   16629313             20461001                    295900                     20061101                79.98999786                  No MI                   1.00E+17               3.5
   16629328             20361001                    335000                     20061101                73.30000305                  No MI                   1.00E+17              3.375
   16629345             20361101                    295200                     20061201                    80                       No MI                   1.00E+17               3.5
   16633028             20361001                    517500                     20061101                    90                  United Guaranty              1.00E+17              3.125
   16633032             20361001                    600000                     20061101                    80                       No MI                   1.00E+17               3.5
   16633045             20461001                    444000                     20061101                79.29000092                  No MI                   1.00E+17              3.75
   16633064             20461001                    607200                     20061101                    80                       No MI                   1.00E+17               3.5
   16632337             20361001                    380000                     20061101                    80                       No MI                   1.00E+17               3.5
   16632350             20361001                    343920                     20061101                    80                       No MI                   1.00E+17              2.75
   16633077             20361001                    420000                     20061101                68.29000092                  No MI                   1.00E+17              3.75
   16633079             20361001                    316000                     20061101                    80                       No MI                   1.00E+17              3.75
   16633132             20461001                    650000                     20061101                78.30999756                  No MI                   1.00E+17                3
   16633134             20361001                    391200                     20061101                    80                       No MI                   1.00E+17              2.25
   16633136             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16633137             20361001                    408500                     20061101                79.55000305                  No MI                   1.00E+17              3.75
   16633144             20361001                    488000                     20061101                    80                       No MI                   1.00E+17              2.25
   16633148             20361001                    559200                     20061101                    80                       No MI                   1.00E+17              2.25
   16633157             20361001                    356000                     20061101                    80                       No MI                   1.00E+17              2.25
   16633169             20361001                    754000                     20061101                62.06000137                  No MI                   1.00E+17               3.5
   16633171             20361001                    650000                     20061101                76.91999817                  No MI                   1.00E+17               3.5
   16633176             20361101                    405000                     20061201                    75                       No MI                   1.00E+17                3
   16633182             20361001                    516000                     20061101                    80                       No MI                   1.00E+17              3.625
   16633183             20461001                    340000                     20061101                    80                       No MI                   1.00E+17              3.375
   16634159             20361001                    544000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634161             20461001                    165000                     20061101                36.41999817                  No MI                   1.00E+17              2.875
   16634162             20461001                    484000                     20061101                    80                       No MI                   1.00E+17              3.375
   16634187             20361001                    188000                     20061101                    80                       No MI                   1.00E+17              3.75
   16634203             20461001                    419000                     20061101                52.84000015                  No MI                   1.00E+17              3.75
   16634205             20361001                    360000                     20061101                61.02000046                  No MI                   1.00E+17              3.375
   16634252             20461001                    320000                     20061101                    80                       No MI                   1.00E+17              3.75
   16632393             20361001                    493500                     20061101                79.98000336                  No MI                   1.00E+17              3.75
   16632394             20361001                    398400                     20061101                    80                       No MI                   1.00E+17              3.375
   16632397             20361001                    388000                     20061101                    80                       No MI                   1.00E+17              3.75
   16632401             20461001                    320000                     20061101                    80                       No MI                   1.00E+17               3.5
   16632428             20361001                    500000                     20061101                74.62999725                  No MI                   1.00E+17               3.5
   16632475             20361101                    356000                     20061201                    80                       No MI                   1.00E+17              2.25
   16634254             20361101                    192000                     20061201                    80                       No MI                   1.00E+17              2.25
   16634280             20361001                    504000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634293             20361001                    362920                     20061101                    80                       No MI                   1.00E+17              2.25
   16634303             20461001                    328000                     20061101                    80                       No MI                   1.00E+17              3.375
   16634322             20461001                    280000                     20061101                77.34999847                  No MI                   1.00E+17              3.75
   16632528             20361001                    484000                     20061101                    80                       No MI                   1.00E+17              3.75
   16632556             20361001                    264000                     20061101                    80                       No MI                   1.00E+17              2.25
   16634351             20361001                    247960                     20061101                    80                       No MI                   1.00E+17              3.75
   16634353             20361001                    233250                     20061101                    75                       No MI                   1.00E+17              3.75
   16634359             20361001                    294700                     20061101                75.76000214                  No MI                   1.00E+17              3.75
   16634364             20361001                    292000                     20061101                    80                       No MI                   1.00E+17              3.25
   16634380             20361001                    542500                     20061101                73.80999756                  No MI                   1.00E+17               3.5
   16634382             20461001                    608000                     20061101                    80                       No MI                   1.00E+17              3.125
   16616587             20361001                    417000                     20061101                66.72000122                  No MI                   1.00E+17              2.25
   16616592             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16616593             20361001                    379600                     20061101                    80                       No MI                   1.00E+17               3.5
   16616625             20461001                    344000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616631             20361001                    420000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616632             20361101                    175500                     20061201                    90                  Radian Guaranty              1.00E+17              3.75
   16616635             20461001                    915000                     20061101                65.36000061                  No MI                   1.00E+17              3.75
   16616648             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              3.75
   16628682             20361101                    416000                     20061201                75.56999969                  No MI                   1.00E+17              2.25
   16628712             20361101                    600950                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16628741             20461101                    180000                     20061201                78.43000031                  No MI                   1.00E+17              3.75
   16628867             20361001                    237000                     20061101                44.29999924                  No MI                   1.00E+17              3.25
   16628875             20461001                    566100                     20061101                    90                        PMI                    1.00E+17              3.75
   16628876             20361001                    160500                     20061101                    75                       No MI                   1.00E+17              3.75
   16628880             20361001                    650000                     20061101                78.30999756                  No MI                   1.00E+17              3.75
   16628883             20461001                    568000                     20061101                    80                       No MI                   1.00E+17              3.25
   16628928             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              3.75
   16628962             20461001                   360000.03                   20061101                    80                       No MI                   1.00E+17               3.5
   16628755             20361001                    392800                     20061101                    80                       No MI                   1.00E+17               3.5
   16628767             20461001                    140000                     20061101                    80                       No MI                   1.00E+17              3.75
   16628773             20361101                    212000                     20061201                    80                       No MI                   1.00E+17              2.25
   16628804             20461001                    420000                     20061101                    80                       No MI                   1.00E+17              3.125
   16628822             20361001                    528000                     20061101                    80                       No MI                   1.00E+17              3.75
   16628831             20361001                    404000                     20061101                    80                       No MI                   1.00E+17              2.25
   16628849             20361001                    342000                     20061101                    90                        PMI                    1.00E+17               3.5
   16628851             20361001                    315000                     20061101                48.09000015                  No MI                   1.00E+17              3.625
   16628972             20461101                    849800                     20061201                    80                       No MI                   1.00E+17              3.625
   16629002             20361001                    187600                     20061101                78.18000031                  No MI                   1.00E+17              3.75
   16629004             20361001                    296000                     20061101                    80                       No MI                   1.00E+17               3.5
   16616459             20461001                    515250                     20061101                    90                   GE Capital MI               1.00E+17              3.375
   16616460             20461001                    315000                     20061101                    75                       No MI                   1.00E+17              3.75
   16616473             20361001                    192000                     20061101                    80                       No MI                   1.00E+17              3.125
   16616477             20461001                    450000                     20061101                51.43000031                  No MI                   1.00E+17              3.75
   16616479             20461001                    544000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616201             20361101                    403200                     20061201                    80                       No MI                   1.00E+17              3.75
   16616204             20461001                    500000                     20061101                60.24000168                  No MI                   1.00E+17               3.5
   16616206             20461101                    272000                     20061201                    80                       No MI                   1.00E+17              3.75
   16616212             20361001                    161250                     20061101                    75                       No MI                   1.00E+17              3.625
   16616221             20461001                    632000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616239             20361001                    306450                     20061101                    80                       No MI                   1.00E+17              3.25
   16616407             20461001                    392000                     20061101                    80                       No MI                   1.00E+17              3.625
   16616260             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16616276             20361001                    413650                     20061101                    80                       No MI                   1.00E+17              2.25
   16616277             20461001                    320000                     20061101                    80                       No MI                   1.00E+17              3.25
   16616285             20361001                    234500                     20061101                    70                       No MI                   1.00E+17              3.75
   16616288             20361001                    477200                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16616289             20361001                     92000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616296             20361001                    163000                     20061101                77.62000275                  No MI                   1.00E+17              3.75
   16616303             20361001                    288000                     20061101                    80                       No MI                   1.00E+17              2.25
   16616318             20361001                    450000                     20061101                67.16000366                  No MI                   1.00E+17              3.75
   16613276             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              3.75
   16613277             20361001                    400000                     20061101                69.56999969                  No MI                   1.00E+17              2.25
   16613278             20461001                    249000                     20061101                55.45999908                  No MI                   1.00E+17              3.375
   16613283             20361001                    184500                     20061101                72.06999969                  No MI                   1.00E+17              3.75
   16615989             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              3.375
   16612719             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612722             20361001                    568000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612727             20461001                    340000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612731             20361001                    650000                     20061101                76.47000122                  No MI                   1.00E+17              3.25
   16612760             20461001                    448000                     20061101                    80                       No MI                   1.00E+17              3.125
   16612770             20361001                    204000                     20061101                    80                       No MI                                          3.5
   16612785             20361001                    131250                     20061101                77.20999908                  No MI                   1.00E+17              3.75
   16612815             20461001                    348000                     20061101                    80                       No MI                   1.00E+17              3.375
   16612816             20361001                    256000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612859             20361001                    324000                     20061101                    80                       No MI                   1.00E+17               3.5
   16612870             20361001                    577600                     20061101                    80                       No MI                   1.00E+17               3.5
   16612907             20361001                    280000                     20061101                67.47000122                  No MI                   1.00E+17                3
   16612909             20361001                    272000                     20061101                    80                       No MI                   1.00E+17               3.5
   16612914             20361001                     90400                     20061101                    80                       No MI                   1.00E+17              3.75
   16612917             20361001                    152000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612926             20361001                    464000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612935             20361001                    296500                     20061101                79.06999969                  No MI                   1.00E+17              3.75
   16612944             20461001                    750000                     20061101                    75                       No MI                   1.00E+17               2.5
   16616014             20361001                    262500                     20061101                    70                       No MI                   1.00E+17              3.75
   16616023             20461001                    273600                     20061101                    80                       No MI                   1.00E+17               3.5
   16616034             20361001                    724000                     20061101                    80                       No MI                   1.00E+17              2.875
   16616037             20361001                    420000                     20061101                68.84999847                  No MI                   1.00E+17               3.5
   16616050             20461001                    420000                     20061101                    80                       No MI                   1.00E+17               3.5
   16616058             20361001                    880000                     20061101                    80                       No MI                                          3.5
   16616063             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616067             20361001                    340000                     20061101                    80                       No MI                   1.00E+17              3.75
   16612979             20361101                    291200                     20061201                    80                       No MI                   1.00E+17              2.25
   16613072             20461001                    173600                     20061101                    80                       No MI                   1.00E+17              3.75
   16613088             20361001                    272000                     20061101                    80                       No MI                   1.00E+17              3.75
   16613096             20361001                    110400                     20061101                    80                       No MI                   1.00E+17              2.25
   16613123             20361001                    900000                     20061101                   77.25                     No MI                   1.00E+17              3.25
   16613140             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616110             20361001                    392000                     20061101                    80                       No MI                   1.00E+17               3.5
   16616115             20360901                    135000                     20061001                78.48999786                  No MI                   1.00E+17              3.125
   16616126             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16616138             20461001                    500000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616142             20361001                    426400                     20061101                    80                       No MI                   1.00E+17              2.25
   16616147             20361001                    400000                     20061101                78.27999878                  No MI                   1.00E+17              2.25
   16616152             20361001                    450000                     20061101                    75                       No MI                   1.00E+17              3.75
   16616166             20461001                    560000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616172             20361001                    304000                     20061101                    80                       No MI                   1.00E+17              3.75
   16616173             20461001                    204000                     20061101                    80                       No MI                   1.00E+17              3.125
   16616181             20361101                    412450                     20061201                    80                       No MI                                         2.25
   16616192             20361001                    439200                     20061101                79.87000275                  No MI                   1.00E+17              3.75
   16616195             20361101                    492000                     20061201                    80                       No MI                   1.00E+17               3.5
   16613185             20361001                    551250                     20061101                    75                       No MI                   1.00E+17              3.75
   16613186             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16613201             20361101                    188200                     20061201                   76.5                      No MI                   1.00E+17              2.25
   16613223             20361001                    447920                     20061101                    80                       No MI                   1.00E+17               3.5
   16613224             20361001                    260625                     20061101                    75                       No MI                   1.00E+17              3.75
   16613244             20361101                    487500                     20061201                    75                       No MI                   1.00E+17               3.5
   16613248             20461001                    286000                     20061101                47.66999817                  No MI                   1.00E+17              2.625
   16613258             20461001                    303900                     20061101                79.98000336                  No MI                   1.00E+17               3.5
   16613265             20461001                    295900                     20061101                79.98000336                  No MI                   1.00E+17               3.5
   16613266             20361001                    572000                     20061101                    80                       No MI                   1.00E+17               3.5
   16613270             20361001                    384000                     20061101                79.90000153                  No MI                   1.00E+17              3.625
   16612690             20361001                    1175000                    20061101                64.84999847                  No MI                                          3.5
   16612711             20461001                    572000                     20061101                    80                       No MI                   1.00E+17               3.5
   16611293             20361001                    156000                     20061101                79.58999634                  No MI                   1.00E+17              3.75
   16611302             20361101                    800000                     20061201                    80                       No MI                   1.00E+17              2.25
   16611318             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16611691             20361001                    344000                     20061101                    80                       No MI                   1.00E+17               3.5
   16611355             20461001                    736000                     20061101                    80                       No MI                   1.00E+17              3.625
   16611389             20461001                    335200                     20061101                    80                       No MI                   1.00E+17              3.75
   16611397             20461001                    295000                     20061101                79.98999786                  No MI                   1.00E+17              3.375
   16611471             20361001                    368800                     20061101                    80                       No MI                   1.00E+17              3.75
   16611482             20361001                    115000                     20061101                32.86000061                  No MI                   1.00E+17              2.625
   16611490             20361001                    288000                     20061101                   59.75                     No MI                   1.00E+17              2.25
   16611492             20361001                    500000                     20061101                74.06999969                  No MI                   1.00E+17              3.625
   16611722             20361001                    440000                     20061101                78.56999969                  No MI                   1.00E+17              2.25
   16611730             20361001                    336000                     20061101                73.04000092                  No MI                   1.00E+17              3.125
   16611731             20461001                    415920                     20061101                    80                       No MI                   1.00E+17              3.75
   16611736             20361001                    412000                     20061101                    80                       No MI                   1.00E+17              3.75
   16611501             20361001                    275000                     20061101                78.56999969                  No MI                   1.00E+17              3.75
   16611509             20361001                    670000                     20061101                74.44000244                  No MI                   1.00E+17              2.25
   16611517             20361001                    420000                     20061101                   79.25                     No MI                   1.00E+17               3.5
   16611550             20461001                    374000                     20061101                82.19999695             United Guaranty              1.00E+17              3.25
   16611585             20361101                    235000                     20061201                48.95999908                  No MI                   1.00E+17              2.25
   16611587             20461001                    380000                     20061101                    80                       No MI                   1.00E+17              3.75
   16611601             20361001                    416000                     20061101                    80                       No MI                   1.00E+17              3.125
   16611610             20461001                    372000                     20061101                    80                       No MI                   1.00E+17               3.5
   16611619             20361001                    480000                     20061101                    80                       No MI                   1.00E+17              3.75
   16611755             20461101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16611757             20361001                    636000                     20061101                    80                       No MI                   1.00E+17              3.75
   16611805             20461001                    360000                     20061101                    75                       No MI                   1.00E+17               3.5
   16611819             20361001                    196000                     20061101                79.23999786                  No MI                   1.00E+17              3.75
   16611828             20361001                    294000                     20061101                    70                       No MI                   1.00E+17              3.375
   16611829             20461001                    470000                     20061101                44.75999832                  No MI                   1.00E+17              3.25
   16611838             20361001                    800000                     20061101                    80                       No MI                   1.00E+17              2.25
   16611843             20361001                    500000                     20061101                79.37000275                  No MI                   1.00E+17              3.75
   16611894             20360901                    267200                     20061001                    80                       No MI                   1.00E+17              2.25
   16611901             20361001                    632000                     20061101                    80                       No MI                   1.00E+17              2.25
   16611640             20461001                    568000                     20061101                    80                       No MI                   1.00E+17              3.75
   16611936             20461101                    552000                     20061201                    80                       No MI                   1.00E+17               3.5
   16609921             20361001                    114400                     20061101                    80                       No MI                   1.00E+17              3.75
   16609926             20361001                    272000                     20061101                78.61000061                  No MI                   1.00E+17              3.75
   16609932             20361001                    248000                     20061101                67.76000214                  No MI                   1.00E+17              3.75
   16609942             20361001                    186400                     20061101                    80                       No MI                   1.00E+17              3.75
   16609955             20461001                    922000                     20061101                70.91999817                  No MI                   1.00E+17              3.75
   16609969             20361001                    456000                     20061101                    80                       No MI                   1.00E+17              3.25
   16610013             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              3.375
   16610115             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16610119             20361001                    392000                     20061101                    80                       No MI                   1.00E+17              3.75
   16610124             20461001                    825000                     20061101                    75                       No MI                   1.00E+17                3
   16610199             20361001                    348000                     20061101                    80                       No MI                   1.00E+17              2.25
   16610241             20461001                    348000                     20061101                    80                       No MI                   1.00E+17              3.75
   16610250             20361001                    272000                     20061101                    80                       No MI                   1.00E+17               3.5
   16610258             20361001                    457600                     20061101                    80                       No MI                   1.00E+17               3.5
   16610267             20361001                    254400                     20061101                    80                       No MI                   1.00E+17               3.5
   16611272             20361001                    280000                     20061101                    80                       No MI                   1.00E+17              3.75
   16610278             20461001                    463583                     20061101                    80                       No MI                   1.00E+17               3.5
   16610298             20361001                    412000                     20061101                    80                       No MI                   1.00E+17              3.125
   16609755             20461001                    132000                     20061101                    80                       No MI                   1.00E+17              3.75
   16609708             20461001                    236610                     20061101                    90                  United Guaranty              1.00E+17              3.75
   16609714             20361001                    244700                     20061101                89.98000336             United Guaranty              1.00E+17               3.5
   16609717             20361001                    650000                     20061101                   79.75                     No MI                   1.00E+17              3.375
   16575201             20360901                    197000                     20061001                70.36000061                  No MI                   1.00E+17              3.75
   16575175             20361101                    592000                     20061201                    80                       No MI                   1.00E+17              2.25
   16575147             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              3.25
   16575143             20361001                    1300000                    20061101                73.62000275                  No MI                   1.00E+17              3.25
   16347505             20361001                    336000                     20061101                    80                       No MI                   1.00E+17               3.5
   16710766             20361101                    289900                     20061201                64.41999817                  No MI                   1.00E+17              2.25
   16710769             20361101                    367000                     20061201                56.20000076                  No MI                   1.00E+17              2.25
   16710778             20361101                    548000                     20061201                    80                       No MI                   1.00E+17              3.625
   16710715             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710717             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710719             20361101                    412000                     20061201                61.95000076                  No MI                   1.00E+17              2.25
   16710722             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710724             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710748             20361101                    556000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710755             20361101                    447200                     20061201                    80                       No MI                   1.00E+17              2.25
   16710757             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710759             20361101                    310500                     20061201                73.05999756                  No MI                   1.00E+17              2.25
   16710760             20361101                    225000                     20061201                32.97000122                  No MI                   1.00E+17              2.25
   16710251             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710697             20361101                    556000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710698             20361101                    385000                     20061201                72.63999939                  No MI                   1.00E+17              2.25
   16710710             20361101                    222400                     20061201                    80                       No MI                   1.00E+17              2.25
   16710712             20361101                    463200                     20061201                    80                       No MI                   1.00E+17              2.25
   16710713             20361101                    664000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709903             20361101                    417000                     20061201                77.94000244                  No MI                   1.00E+17              2.25
   16709910             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709914             20361101                    243750                     20061201                    75                       No MI                   1.00E+17              3.125
   16709922             20361101                    383200                     20061201                    80                       No MI                   1.00E+17              2.25
   16709928             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709934             20461101                    513600                     20061201                    80                       No MI                   1.00E+17              3.75
   16709953             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709957             20361101                    508000                     20061201                    80                       No MI                   1.00E+17              3.75
   16709977             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709998             20361101                    248000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710024             20361101                    224000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710099             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.375
   16710103             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710106             20461101                    276000                     20061201                    80                       No MI                   1.00E+17                3
   16710109             20461101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16710148             20361101                    416000                     20061201                    80                       No MI                   1.00E+17              2.25
   16710156             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.75
   16710184             20361101                    271200                     20061201                    80                       No MI                   1.00E+17              2.25
   16709732             20361101                    406400                     20061201                    80                       No MI                   1.00E+17              2.25
   16709734             20361101                    176250                     20061201                    75                       No MI                   1.00E+17              3.75
   16709741             20361101                    550000                     20061201                79.70999908                  No MI                   1.00E+17              2.25
   16709753             20361101                    370000                     20061201                68.51999664                  No MI                   1.00E+17              3.75
   16709759             20461101                    392000                     20061201                    80                       No MI                   1.00E+17               3.5
   16709777             20361101                    160000                     20061201                    80                       No MI                   1.00E+17               3.5
   16709822             20361101                    445600                     20061201                    80                       No MI                   1.00E+17              2.25
   16709858             20361101                    975000                     20061201                    75                       No MI                   1.00E+17              2.25
   16709706             20361101                    303200                     20061201                    80                       No MI                   1.00E+17              2.25
   16708199             20361101                     80000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708206             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              3.75
   16708222             20361101                    568000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708230             20361101                    388000                     20061201                    80                       No MI                                         2.25
   16708236             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708238             20361101                    497600                     20061201                    80                       No MI                   1.00E+17              2.25
   16708242             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708243             20461101                    206800                     20061201                    80                       No MI                   1.00E+17              3.25
   16708280             20361101                    443900                     20061201                    80                       No MI                   1.00E+17              2.25
   16708289             20361101                    387000                     20061201                78.18000031                  No MI                   1.00E+17              3.75
   16708297             20361101                    682000                     20061201                    80                       No MI                   1.00E+17              3.625
   16708321             20361101                    318750                     20061201                    75                       No MI                                          3.5
   16708326             20361101                    192000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708354             20461101                    355000                     20061201                78.01999664                  No MI                   1.00E+17              3.75
   16708357             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708389             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709431             20361101                    331650                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16709432             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709433             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709434             20361101                    608000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709435             20361101                    528000                     20061201                   79.75                     No MI                   1.00E+17              2.25
   16709436             20361101                    540700                     20061201                    80                       No MI                   1.00E+17              2.25
   16709437             20361101                    252000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709438             20361101                    331200                     20061201                    80                       No MI                   1.00E+17              2.25
   16709440             20361101                    136000                     20061201                56.66999817                  No MI                   1.00E+17              2.25
   16709441             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709442             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709447             20361101                    262400                     20061201                    80                       No MI                   1.00E+17              2.25
   16709448             20361101                    487000                     20061201                79.98000336                  No MI                   1.00E+17              2.25
   16709449             20361101                    650000                     20061201                79.26999664                  No MI                   1.00E+17              2.25
   16709450             20361101                    619000                     20061201                79.97000122                  No MI                   1.00E+17              2.25
   16709451             20361101                    358500                     20061201                79.98999786                  No MI                   1.10E+17              2.25
   16709452             20361101                    132000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709455             20361101                    507200                     20061201                    80                       No MI                   1.00E+17              2.25
   16709456             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709457             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709458             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709459             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709460             20361101                    420000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709461             20361101                    777050                     20061201                    80                       No MI                   1.00E+17              2.25
   16709462             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709507             20361101                    386000                     20061201                77.98000336                  No MI                   1.00E+17               3.5
   16709527             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709530             20361101                    273300                     20061201                67.69999695                  No MI                                         2.25
   16709541             20361101                    310000                     20061201                76.54000092                  No MI                   1.00E+17               3.5
   16709552             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709595             20361101                    648000                     20061201                    80                       No MI                   1.00E+17              3.75
   16709599             20361101                    568000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709623             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709626             20361101                    335200                     20061201                    80                       No MI                   1.00E+17              2.25
   16709647             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709668             20361101                    500000                     20061201                74.06999969                  No MI                   1.00E+17              2.25
   16708053             20361101                    225000                     20061201                78.94999695                  No MI                   1.00E+17               3.5
   16708057             20361101                    557040                     20061201                    80                       No MI                   1.00E+17              2.25
   16708112             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708126             20361101                    556000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708127             20361101                    424000                     20061201                69.51000214                  No MI                   1.00E+17              2.25
   16708133             20361101                    728000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708168             20361101                    159200                     20061201                    80                       No MI                   1.00E+17              2.25
   16707174             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              3.75
   16707177             20361101                    692000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707184             20361101                    417000                     20061201                77.23999786                  No MI                   1.00E+17              2.25
   16707185             20361101                    508000                     20061201                    80                       No MI                   1.00E+17               3.5
   16707197             20361101                    573000                     20061201                77.43000031                  No MI                   1.00E+17               3.5
   16707246             20361101                    490000                     20061201                    70                       No MI                   1.00E+17              3.75
   16707708             20361101                    165000                     20061201                   68.75                     No MI                   1.00E+17              3.75
   16707723             20361101                    328000                     20061201                    80                       No MI                   1.00E+17               3.5
   16707752             20361101                    344000                     20061201                    80                       No MI                   1.00E+17               3.5
   16707764             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707771             20361101                    390000                     20061201                76.47000122                  No MI                   1.00E+17              3.75
   16707785             20361101                    291200                     20061201                    80                       No MI                   1.00E+17              3.75
   16707796             20361101                    267800                     20061201                    80                       No MI                   1.00E+17              2.25
   16707802             20361101                    119200                     20061201                    80                       No MI                   1.00E+17              2.25
   16707810             20361101                    300000                     20061201                44.43999863                  No MI                   1.00E+17              2.25
   16707811             20361101                    594400                     20061201                    80                       No MI                   1.00E+17              2.25
   16707819             20361101                    231200                     20061201                    80                       No MI                   1.00E+17              2.25
   16707834             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707839             20361101                    492000                     20061201                76.87999725                  No MI                   1.00E+17              3.625
   16707846             20361101                    699200                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16707849             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16707874             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707897             20461101                    432000                     20061201                    80                       No MI                   1.00E+17              3.125
   16707926             20361101                    239960                     20061201                    80                       No MI                   1.00E+17              2.25
   16707942             20361101                    387100                     20061201                79.98000336                  No MI                                         2.25
   16707962             20461101                    650000                     20061201                75.58000183                  No MI                   1.00E+17              3.625
   16708014             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16708029             20361101                    190320                     20061201                    80                       No MI                   1.00E+17              2.25
   16706950             20361101                    199200                     20061201                    80                       No MI                   1.00E+17              2.25
   16706971             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706972             20361101                    637000                     20061201                    65                       No MI                   1.00E+17              2.25
   16706975             20361101                    168000                     20061201                74.66999817                  No MI                   1.00E+17              2.875
   16706976             20361101                    224000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706977             20361101                    173000                     20061201                   86.5                  GE Capital MI               1.00E+17              3.125
   16706980             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706982             20361101                    780000                     20061201                    80                       No MI                   1.00E+17              3.375
   16706987             20461101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16706995             20361101                    962500                     20061201                    70                       No MI                   1.00E+17              2.25
   16707000             20361101                    208000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707002             20361101                    345700                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16707013             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707018             20361101                    393600                     20061201                    80                       No MI                   1.00E+17              3.75
   16707025             20361101                    152600                     20061201                69.68000031                  No MI                   1.00E+17              2.25
   16707028             20361101                    380000                     20061201                77.23999786                  No MI                   1.00E+17              2.25
   16707041             20361101                    184000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707062             20361101                    596000                     20061201                    80                       No MI                   1.00E+17              3.375
   16707094             20461101                    428000                     20061201                    80                       No MI                   1.00E+17              3.75
   16707167             20461101                    488000                     20061201                    80                       No MI                   1.00E+17               3.5
   16706854             20361101                    180800                     20061201                    80                       No MI                   1.00E+17              2.25
   16706875             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706882             20361101                    270000                     20061201                    90                        PMI                    1.00E+17              3.75
   16706897             20361101                    336000                     20061201                    80                       No MI                                         2.25
   16706915             20361101                    683200                     20061201                    80                       No MI                   1.00E+17              2.25
   16706937             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              3.75
   16706805             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706781             20361101                    199200                     20061201                    80                       No MI                   1.00E+17              2.25
   16706785             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706797             20361101                    295920                     20061201                    80                       No MI                   1.00E+17              2.25
   16706800             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              3.75
   16706586             20361101                    500000                     20061201                76.91999817                  No MI                   1.00E+17              3.75
   16706587             20361101                    302000                     20061201                56.45000076                  No MI                   1.00E+17              2.25
   16706589             20361101                    412000                     20061201                60.15000153                  No MI                   1.00E+17              2.25
   16706633             20361101                    255680                     20061201                    80                       No MI                   1.00E+17              2.25
   16706638             20361101                    520000                     20061201                69.33000183                  No MI                   1.00E+17              2.25
   16706647             20361101                    439960                     20061201                    80                       No MI                   1.00E+17              3.75
   16706653             20361101                    475000                     20061201                68.83999634                  No MI                   1.00E+17              3.75
   16706678             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706683             20361101                    315466                     20061201                    80                       No MI                   1.00E+17              2.25
   16706715             20361101                    316000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706724             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706725             20361101                    650000                     20061201                77.19999695                  No MI                   1.00E+17               3.5
   16706762             20361101                    246400                     20061201                    80                       No MI                   1.00E+17              2.25
   16706562             20361101                    656500                     20061201                    65                       No MI                   1.00E+17              2.25
   16706482             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706489             20361101                    568000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706524             20361101                    385000                     20061201                78.56999969                  No MI                   1.00E+17              3.75
   16706528             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706535             20361101                    417000                     20061201                74.37000275                  No MI                   1.00E+17              2.25
   16706546             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706547             20361101                    295000                     20061201                64.69000244                  No MI                   1.00E+17              2.25
   16706559             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704629             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704656             20361101                    397000                     20061201                79.40000153                  No MI                   1.00E+17              3.125
   16704666             20361101                    238500                     20061201                    90                        PMI                    1.00E+17              3.75
   16704671             20361101                    438400                     20061201                    80                       No MI                   1.00E+17               3.5
   16704675             20361101                    324800                     20061201                    80                       No MI                   1.00E+17              2.25
   16704687             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              3.75
   16704691             20461101                    344000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704699             20361101                    231000                     20061201                79.97000122                  No MI                   1.00E+17               3.5
   16704701             20361101                     60000                     20061201                61.86000061                  No MI                   1.00E+17              3.375
   16704704             20461101                    452800                     20061201                    80                       No MI                   1.00E+17              3.75
   16704710             20461101                    700000                     20061201                77.77999878                  No MI                   1.00E+17              3.375
   16704715             20361101                    196000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704727             20361101                    340800                     20061201                    80                       No MI                   1.00E+17              2.25
   16704749             20361101                    320000                     20061201                76.19000244                  No MI                   1.00E+17              2.25
   16704759             20361101                    292500                     20061201                78.20999908                  No MI                   1.00E+17              2.25
   16704761             20361101                    391960                     20061201                    80                       No MI                   1.00E+17              2.25
   16706416             20361101                    600000                     20061201                76.91999817                  No MI                   1.00E+17              3.375
   16706447             20361101                    196400                     20061201                    80                       No MI                   1.00E+17              2.25
   16706466             20361101                    328000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704092             20361101                    237500                     20061201                69.84999847                  No MI                   1.00E+17               2.5
   16704096             20361101                    288000                     20061201                    60                       No MI                   1.00E+17              2.25
   16704113             20361101                    202320                     20061201                    80                       No MI                   1.00E+17              2.25
   16704121             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704126             20361101                    478400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704138             20361101                    366000                     20061201                    60                       No MI                   1.00E+17              2.75
   16704139             20361101                    221600                     20061201                    80                       No MI                   1.00E+17              2.25
   16704142             20361101                    520000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704154             20361101                    492000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704157             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704170             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              3.25
   16704191             20461101                    480000                     20061201                73.84999847                  No MI                   1.00E+17               3.5
   16704208             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              3.375
   16704230             20361101                    162400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704231             20361101                    367500                     20061201                    70                       No MI                   1.00E+17              2.25
   16704264             20361101                    523600                     20061201                    70                       No MI                   1.00E+17              3.75
   16704275             20461101                    192000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704278             20461101                    215200                     20061201                    80                       No MI                   1.00E+17               3.5
   16704281             20361101                    410000                     20061201                66.12999725                  No MI                   1.00E+17              2.875
   16704289             20361101                    191200                     20061201                    80                       No MI                                         2.25
   16704291             20361101                    125272                     20061201                    80                       No MI                   1.00E+17              2.25
   16704299             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16704300             20361101                    196876                     20061201                    80                       No MI                   1.00E+17              3.75
   16704302             20361101                    491000                     20061201                71.16000366                  No MI                   1.00E+17              2.25
   16704303             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704304             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              3.75
   16704307             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704308             20361101                    326500                     20061201                43.83000183                  No MI                   1.00E+17              3.625
   16704312             20361101                    260000                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16704315             20361101                    240000                     20061201                72.73000336                  No MI                   1.00E+17              2.25
   16704316             20361101                    236800                     20061201                    80                       No MI                   1.00E+17              2.25
   16704331             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704345             20361101                    224000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704368             20361101                    583400                     20061201                79.77999878                  No MI                   1.00E+17              3.75
   16704369             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              3.125
   16704370             20461101                    154000                     20061201                37.56000137                  No MI                   1.00E+17              3.125
   16704400             20361101                    236800                     20061201                    80                       No MI                   1.00E+17              2.25
   16704403             20361101                    417000                     20061201                74.59999847                  No MI                   1.00E+17              2.25
   16704404             20461101                    308500                     20061201                77.12999725                  No MI                   1.00E+17              3.75
   16704423             20461101                    136000                     20061201                    80                       No MI                   1.00E+17              3.75
   16704451             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704466             20461101                    408000                     20061201                79.22000122                  No MI                   1.00E+17              3.75
   16704545             20361101                    472000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704548             20361101                    324720                     20061201                    80                       No MI                   1.00E+17              2.25
   16704566             20361101                    426800                     20061201                77.59999847                  No MI                   1.00E+17              2.25
   16704572             20461101                    628000                     20061201                    80                       No MI                   1.00E+17              3.125
   16704573             20361101                    510400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704578             20361101                    172000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704583             20361101                     99950                     20061201                79.95999908                  No MI                   1.00E+17              2.25
   16704591             20461101                    264000                     20061201                    80                       No MI                   1.00E+17               3.5
   16704593             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704597             20361101                    194400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704604             20461101                    320000                     20061201                    80                       No MI                   1.00E+17              3.75
   16697921             20361101                    500000                     20061201                76.33999634                  No MI                   1.00E+17              2.25
   16697923             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697932             20361101                    278400                     20061201                    80                       No MI                   1.00E+17              2.75
   16703981             20461101                    424000                     20061201                54.15000153                  No MI                   1.00E+17              3.25
   16703993             20361101                    289340                     20061201                    80                       No MI                   1.00E+17              2.25
   16703997             20361101                    493600                     20061201                    80                       No MI                   1.00E+17              2.25
   16704001             20361101                    441600                     20061201                79.93000031                  No MI                   1.00E+17              2.25
   16704003             20361101                    381600                     20061201                    80                       No MI                   1.00E+17              2.25
   16704004             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704005             20361101                    422400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704006             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704007             20361101                    605600                     20061201                    80                       No MI                   1.00E+17              2.25
   16704008             20361101                    582400                     20061201                    80                       No MI                   1.00E+17              2.25
   16704010             20361101                    746000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704014             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              2.25
   16704028             20361101                    350320                     20061201                    80                       No MI                   1.00E+17              2.25
   16704058             20361101                    168000                     20061201                76.36000061                  No MI                   1.00E+17              2.25
   16697680             20361101                    327000                     20061201                71.87000275                  No MI                   1.00E+17              2.25
   16697705             20361101                    136000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697723             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697775             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697777             20461101                    506500                     20061201                72.36000061                  No MI                   1.00E+17              3.75
   16697780             20461101                    440000                     20061201                    80                       No MI                                         3.75
   16697800             20361101                    500000                     20061201                74.06999969                  No MI                   1.00E+17              2.25
   16697802             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697808             20461101                    500000                     20061201                76.91999817                  No MI                   1.00E+17              3.75
   16697811             20361101                    160000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697816             20361101                    383940                     20061201                    80                       No MI                   1.00E+17              2.25
   16697819             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697854             20361101                    417000                     20061201                77.22000122                  No MI                   1.00E+17              2.25
   16697906             20361101                    132000                     20061201                39.63999939                  No MI                   1.00E+17              2.25
   16308241             20360901                    316000                     20061001                    80                       No MI                   1.00E+17               3.5
   16787142             20361201                    406000                     20070101                    80                       No MI                   1.00E+17              2.25
   16787151             20361201                     98999                     20070101                79.83999634                  No MI                   1.00E+17              2.25
   16787231             20361201                    244000                     20070101                    80                       No MI                   1.00E+17              2.25
   16790276             20361201                    134800                     20070101                    80                       No MI                   1.00E+17              2.25
   16767451             20361201                    279200                     20070101                    80                       No MI                   1.00E+17              2.25
   16767461             20361201                    160000                     20070101                    80                       No MI                   1.00E+17              3.125
   16766954             20361201                    392000                     20070101                    80                       No MI                   1.00E+17              2.25
   16766955             20461201                    436000                     20070101                    80                       No MI                   1.00E+17              3.625
   16766959             20361201                    388000                     20070101                    80                       No MI                   1.00E+17               3.5
   16766961             20361201                    423200                     20070101                    80                       No MI                   1.00E+17              2.25
   16767480             20361201                    642000                     20070101                79.26000214                  No MI                   1.00E+17              2.25
   16767483             20361201                    214672                     20070101                    80                       No MI                   1.00E+17              2.25
   16767487             20361201                    380000                     20070101                77.55000305                  No MI                   1.00E+17              2.25
   16767491             20361201                    736000                     20070101                    80                       No MI                   1.00E+17              2.25
   16766970             20361201                    189237                     20070101                    80                       No MI                   1.01E+17              2.25
   16767496             20361201                    339200                     20070101                    80                       No MI                   1.00E+17              2.25
   16767506             20361201                    480000                     20070101                    80                       No MI                   1.00E+17              2.25
   16767509             20361201                    225000                     20070101                24.72999954                  No MI                   1.00E+17              2.25
   16767514             20361201                    395600                     20070101                    80                       No MI                   1.00E+17              2.25
   16767519             20361201                    256500                     20070101                52.34999847                  No MI                   1.00E+17              2.25
   16767524             20361201                    428000                     20070101                    80                       No MI                   1.00E+17              2.25
   16778210             20361201                    396000                     20070101                    80                       No MI                   1.00E+17              2.25
   16780401             20361201                    450000                     20070101                67.66999817                  No MI                   1.00E+17               3.5
   16780494             20361201                    246400                     20070101                    80                       No MI                   1.00E+17              2.25
   16780540             20361201                    315000                     20070101                64.94999695                  No MI                   1.00E+17              2.25
   16767531             20361201                    615000                     20070101                    75                       No MI                   1.00E+17              2.25
   16767533             20361201                    388000                     20070101                    80                       No MI                   1.00E+17              2.25
   16772916             20361201                    492792                     20070101                    80                       No MI                   1.00E+17              2.25
   16772920             20361201                    252000                     20070101                    80                       No MI                   1.00E+17              2.25
   16772936             20361201                    550000                     20070101                    55                       No MI                   1.00E+17              2.25
   16772939             20361201                    392000                     20070101                    80                       No MI                   1.00E+17              3.375
   16772754             20361201                    376000                     20070101                    80                       No MI                   1.00E+17               3.5
   16772957             20361201                    164800                     20070101                    80                       No MI                   1.00E+17               3.5
   16772961             20361201                    123500                     20070101                58.81000137                  No MI                   1.00E+17              2.25
   16772981             20361201                    329792                     20070101                79.94999695                  No MI                   1.00E+17              3.25
   16772986             20361201                    383200                     20070101                    80                       No MI                   1.00E+17              2.25
   16773011             20361201                    313040                     20070101                    80                       No MI                   1.00E+17              2.25
   16773032             20361201                    464000                     20070101                    80                       No MI                   1.00E+17              2.25
   16772802             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773051             20361201                    567200                     20070101                    80                       No MI                   1.00E+17               3.5
   16773053             20361201                    641149                     20070101                    80                       No MI                   1.00E+17              2.25
   16773062             20361201                    356000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773065             20361201                    351440                     20070101                    80                       No MI                   1.00E+17              2.25
   16780585             20361201                    205000                     20070101                78.84999847                  No MI                   1.00E+17              2.25
   16773086             20361201                    252000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773088             20361201                    434000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773094             20361201                    316000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773098             20361201                    271200                     20070101                    80                       No MI                   1.00E+17              2.25
   16773108             20461201                    254400                     20070101                    80                       No MI                   1.00E+17              3.625
   16773118             20361201                    210000                     20070101                62.68999863                  No MI                   1.00E+17              2.875
   16773122             20461201                    284000                     20070101                    80                       No MI                   1.00E+17               3.5
   16773145             20361201                    497400                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16773155             20361201                    587200                     20070101                    80                       No MI                   1.00E+17              2.25
   16773173             20361201                    548000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773178             20361201                    400000                     20070101                    80                       No MI                   1.00E+17              2.75
   16773183             20361201                    500000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773188             20361201                    382400                     20070101                    80                       No MI                   1.00E+17              2.25
   16773193             20361201                    143120                     20070101                    80                       No MI                   1.00E+17              2.25
   16773205             20361201                    508000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773209             20361201                    192750                     20070101                    80                       No MI                   1.00E+17              2.25
   16773225             20361201                    576000                     20070101                    80                       No MI                   1.00E+17              2.25
   16773227             20361201                    400000                     20070101                71.43000031                  No MI                   1.00E+17              2.25
   16773244             20361201                    195200                     20070101                    80                       No MI                   1.00E+17              2.25
   16773248             20361201                    479920                     20070101                    80                       No MI                   1.00E+17              2.25
   16773255             20361201                    284362                     20070101                    80                       No MI                   1.00E+17              2.25
   16773272             20361201                    335819                     20070101                    80                       No MI                   1.00E+17              2.25
   16773315             20361201                    496000                     20070101                    80                       No MI                   1.00E+17              2.25
   16775726             20361201                    198720                     20070101                    80                       No MI                   1.00E+17              2.25
   16775743             20361201                    129000                     20070101                47.77999878                  No MI                   1.00E+17              2.25
   16775755             20361201                    237250                     20070101                    65                       No MI                   1.00E+17              2.25
   16775760             20361201                    260000                     20070101                    80                       No MI                   1.00E+17              2.25
   16775763             20361201                    453600                     20070101                    80                       No MI                   1.00E+17              2.25
   16775823             20361201                    560000                     20070101                    80                       No MI                   1.00E+17              2.25
   16775824             20361201                    400000                     20070101                    67                       No MI                   1.00E+17              2.25
   16775830             20361201                    360650                     20070101                78.40000153                  No MI                   1.00E+17              2.25
   16775832             20361201                    236000                     20070101                    80                       No MI                   1.00E+17                3
   16775847             20361201                    260800                     20070101                    80                       No MI                   1.00E+17              2.25
   16775861             20461201                    310400                     20070101                    80                       No MI                   1.00E+17               3.5
   16775862             20361201                    282000                     20070101                66.34999847                  No MI                   1.00E+17              2.25
   16776311             20361201                    284000                     20070101                    80                       No MI                   1.00E+17              3.375
   16785119             20361201                    140000                     20070101                    56                       No MI                   1.00E+17              2.25
   16785147             20361201                    620000                     20070101                    80                       No MI                   1.00E+17              2.25
   16785231             20361201                    318400                     20070101                    80                       No MI                   1.00E+17              2.25
   16776332             20361201                    408000                     20070101                    80                       No MI                   1.00E+17              2.25
   16776346             20361201                    162400                     20070101                    80                       No MI                   1.00E+17              2.25
   16776243             20361201                    202000                     20070101                66.23000336                  No MI                   1.00E+17              3.625
   16776362             20361201                    503920                     20070101                    80                       No MI                   1.00E+17              2.25
   16776256             20361201                    250000                     20070101                59.52000046                  No MI                   1.00E+17              2.25
   16776390             20361201                    356800                     20070101                    80                       No MI                   1.00E+17              2.25
   16776397             20361201                    240000                     20070101                    75                       No MI                   1.00E+17              2.25
   16776402             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              3.625
   16776410             20361201                    196500                     20070101                    75                       No MI                   1.00E+17              2.25
   16776412             20361201                    236000                     20070101                    80                       No MI                   1.00E+17              2.25
   16787092             20361201                    517024                     20070101                    80                       No MI                   1.00E+17              2.25
   16787104             20361201                    116720                     20070101                    80                       No MI                   1.00E+17              2.25
   16778080             20361201                    583600                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16778131             20361201                    332000                     20070101                    80                       No MI                   1.00E+17              2.25
   16778176             20361201                    155920                     20070101                    80                       No MI                   1.00E+17              2.25
   16728126             20361201                    255000                     20070101                70.83000183                  No MI                   1.00E+17              2.25
   16728127             20361201                    400400                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16728129             20461201                    277500                     20070101                    75                       No MI                   1.00E+17              3.25
   16727975             20461201                    220800                     20070101                    80                       No MI                   1.00E+17              3.625
   16728143             20361201                    230400                     20070101                    80                       No MI                   1.00E+17              2.25
   16728160             20361201                    492000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728162             20361201                    351920                     20070101                    80                       No MI                   1.00E+17              2.25
   16728188             20361201                    125200                     20070101                79.97000122                  No MI                   1.00E+17               3.5
   16728189             20361201                    199200                     20070101                    80                       No MI                   1.00E+17              2.25
   16728192             20361201                    377000                     20070101                69.80999756                  No MI                   1.00E+17              2.25
   16728200             20361201                    456000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728206             20361201                    428000                     20070101                    80                       No MI                   1.00E+17              2.25
   16727992             20361201                    396000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730219             20361201                    212000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730226             20361201                    360000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730228             20361201                    189600                     20070101                    80                       No MI                   1.00E+17              2.25
   16730239             20361201                    413600                     20070101                    80                       No MI                   1.00E+17              2.25
   16730244             20461201                    392800                     20070101                    80                       No MI                   1.00E+17              3.625
   16730248             20361201                    288000                     20070101                    72                       No MI                   1.00E+17              2.25
   16730251             20361201                    212000                     20070101                78.51999664                  No MI                   1.00E+17              2.25
   16730255             20361201                    392000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730259             20361201                    300000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730277             20361201                    332000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730280             20461201                    620000                     20070101                    80                       No MI                   1.00E+17               3.5
   16730283             20361201                    376000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764878             20361201                    940750                     20070101                74.06999969                  No MI                   1.00E+17              2.25
   16764791             20361201                    720000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764887             20361201                    520000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764889             20361201                    453600                     20070101                    80                       No MI                   1.00E+17              2.25
   16764902             20361201                    193600                     20070101                    80                       No MI                   1.00E+17              2.25
   16764910             20361201                    351600                     20070101                    80                       No MI                   1.00E+17              2.25
   16764917             20361201                    256000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730292             20361201                    650000                     20070101                   79.75                     No MI                   1.00E+17              2.25
   16730294             20361201                    336000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730296             20361201                    480000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730298             20361201                    528000                     20070101                    80                       No MI                   1.00E+17               3.5
   16730304             20361201                    160000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730307             20361201                    298900                     20070101                    70                       No MI                   1.00E+17              2.25
   16730311             20361201                    360000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730313             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730323             20361201                    158500                     20070101                62.15999985                  No MI                   1.00E+17              2.25
   16730337             20461201                    456000                     20070101                    80                       No MI                   1.00E+17              3.625
   16730347             20461201                    382400                     20070101                    80                       No MI                   1.00E+17               3.5
   16730357             20361201                    439200                     20070101                    80                       No MI                   1.00E+17              2.25
   16730360             20461201                    296000                     20070101                    80                       No MI                   1.00E+17              3.625
   16730376             20361201                    148560                     20070101                    80                       No MI                   1.00E+17              2.25
   16730380             20361201                    195920                     20070101                    80                       No MI                   1.00E+17              2.25
   16730384             20361201                    270000                     20070101                    75                       No MI                   1.00E+17              3.625
   16730386             20361201                    436080                     20070101                    80                       No MI                   1.00E+17              2.25
   16730397             20361201                    450400                     20070101                    80                       No MI                   1.00E+17              2.25
   16730400             20361201                    404000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730407             20361201                    464000                     20070101                    80                       No MI                   1.00E+17              2.25
   16730416             20361201                    417000                     20070101                79.43000031                  No MI                   1.00E+17              2.25
   16730093             20361201                    369600                     20070101                    80                       No MI                   1.00E+17              2.25
   16730099             20461201                    356000                     20070101                    80                       No MI                   1.00E+17               3.5
   16730432             20361201                    236000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731242             20361201                    216000                     20070101                    80                       No MI                   1.00E+17              3.375
   16731244             20361201                    400000                     20070101                    80                       No MI                   1.00E+17               3.5
   16731172             20361201                    463405                     20070101                    80                       No MI                   1.00E+17               3.5
   16731250             20361201                    296000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731253             20361201                    107200                     20070101                    80                       No MI                   1.00E+17              2.25
   16764925             20361201                    370200                     20070101                79.98999786                  No MI                   1.00E+17               3.5
   16764939             20361201                    417000                     20070101                79.58000183                  No MI                   1.00E+17              2.25
   16764941             20361201                    306600                     20070101                    80                       No MI                   1.00E+17              2.25
   16764819             20361201                    544000                     20070101                    80                       No MI                                         2.25
   16764959             20361201                    348000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764964             20361201                    264000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764971             20361201                    456000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731258             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731265             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731267             20361201                    533600                     20070101                    80                       No MI                   1.00E+17              2.25
   16731179             20361201                    239920                     20070101                    80                       No MI                   1.00E+17              2.25
   16731273             20361201                    295600                     20070101                    80                       No MI                   1.00E+17              2.25
   16731277             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731279             20361201                    456800                     20070101                    80                       No MI                   1.00E+17              2.25
   16731282             20361201                    502500                     20070101                    75                       No MI                   1.00E+17              2.25
   16731299             20361201                    483750                     20070101                    75                       No MI                   1.00E+17               3.5
   16731300             20361201                    262400                     20070101                    80                       No MI                   1.00E+17              2.25
   16731302             20361201                    167000                     20070101                77.13999939                  No MI                   1.00E+17              2.25
   16731307             20361201                    164248                     20070101                    80                       No MI                   1.00E+17              2.25
   16731326             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731341             20361201                    245000                     20070101                    70                       No MI                   1.00E+17              2.25
   16731353             20361201                    218400                     20070101                    80                       No MI                   1.00E+17              2.25
   16764993             20361201                    240000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764830             20361201                    380000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764832             20361201                    330000                     20070101                    60                       No MI                   1.00E+17              2.25
   16764996             20361201                    512000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764999             20461201                    378400                     20070101                    80                       No MI                   1.00E+17               3.5
   16765012             20361201                    528000                     20070101                    80                       No MI                   1.00E+17              2.25
   16765016             20461201                    472000                     20070101                    80                       No MI                   1.00E+17              3.625
   16764836             20361201                    308400                     20070101                    80                       No MI                   1.00E+17              2.25
   16765027             20361201                    220000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731365             20361201                    170000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731366             20361201                    267000                     20070101                71.01000214                  No MI                   1.00E+17              2.25
   16731196             20361201                    615200                     20070101                    80                       No MI                                          3.5
   16731389             20361201                    196800                     20070101                    80                       No MI                   1.00E+17               3.5
   16731390             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731400             20361201                    210400                     20070101                    80                       No MI                   1.00E+17              2.25
   16731202             20361201                    443992                     20070101                    80                       No MI                   1.00E+17              2.25
   16731428             20361201                    492000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731228             20361201                    780000                     20070101                    80                       No MI                   1.00E+17              2.25
   16731206             20361201                    160000                     20070101                49.22999954                  No MI                   1.00E+17              2.25
   16731442             20361201                    332000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764854             20361201                    384000                     20070101                    80                       No MI                   1.00E+17              3.125
   16764859             20461201                    252000                     20070101                    80                       No MI                   1.00E+17              3.625
   16764864             20361201                    424000                     20070101                    80                       No MI                   1.00E+17              2.25
   16764872             20461201                    416000                     20070101                    80                       No MI                   1.00E+17              3.25
   16764787             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              3.625
   16764876             20361201                    236000                     20070101                    80                       No MI                   1.00E+17              2.25
   16765031             20361201                    347920                     20070101                    80                       No MI                   1.00E+17              2.25
   16765032             20361201                    417000                     20070101                79.90000153                  No MI                   1.00E+17              2.25
   16766916             20461201                    528000                     20070101                    80                       No MI                   1.00E+17              3.625
   16767354             20361201                    994000                     20070101                    70                       No MI                   1.00E+17              2.25
   16767361             20461201                    599200                     20070101                    80                       No MI                   1.00E+17              3.625
   16767363             20361201                    439200                     20070101                    80                       No MI                   1.00E+17              2.25
   16767367             20361201                    150000                     20070101                50.50999832                  No MI                   1.00E+17              2.25
   16767370             20361201                    385600                     20070101                    80                       No MI                   1.00E+17              2.25
   16767375             20361201                    247200                     20070101                    80                       No MI                   1.00E+17              2.25
   16767384             20361201                    313120                     20070101                    80                       No MI                   1.00E+17              2.25
   16767388             20461201                    272000                     20070101                    80                       No MI                   1.00E+17               3.5
   16767398             20361201                    520000                     20070101                    80                       No MI                   1.00E+17              2.25
   16767404             20361201                    356000                     20070101                    80                       No MI                   1.00E+17              2.25
   16767406             20361201                    709600                     20070101                    80                       No MI                   1.00E+17              2.25
   16767423             20461201                    350127                     20070101                77.80999756                  No MI                   1.00E+17              3.25
   16767432             20361201                    160000                     20070101                    80                       No MI                   1.00E+17              2.25
   16767445             20361201                    539200                     20070101                    80                       No MI                   1.00E+17              2.25
   16710536             20361201                    265000                     20070101                43.43999863                  No MI                   1.00E+17              2.25
   16710540             20461201                    252000                     20070101                    80                       No MI                   1.00E+17               3.5
   16710548             20361201                    540000                     20070101                73.97000122                  No MI                   1.00E+17              2.25
   16710552             20461201                    316000                     20070101                    80                       No MI                   1.00E+17              3.375
   16710563             20361201                    398000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710568             20361101                    479200                     20061201                    80                       No MI                   1.00E+17               3.5
   16710570             20361201                    448000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710572             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710575             20361201                    451476                     20070101                    80                       No MI                   1.00E+17              2.25
   16710576             20361201                    446400                     20070101                    80                       No MI                   1.00E+17              2.25
   16718095             20361201                    324000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718105             20361201                    670000                     20070101                77.45999908                  No MI                   1.00E+17              2.25
   16718108             20361201                    180000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717917             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              3.625
   16718113             20361201                    417000                     20070101                77.94000244                  No MI                   1.00E+17              2.25
   16717921             20361201                    640000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718121             20361201                    196000                     20070101                    80                       No MI                   1.00E+17              3.625
   16721531             20361201                    197600                     20070101                    80                       No MI                   1.00E+17              2.25
   16721533             20361201                    648000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721553             20361201                    299800                     20070101                79.94999695                  No MI                   1.00E+17              2.25
   16721568             20361201                    376000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721574             20361201                    335200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721578             20361201                    503920                     20070101                    80                       No MI                   1.00E+17              2.25
   16721583             20361201                    397500                     20070101                74.30000305                  No MI                   1.00E+17              2.25
   16721585             20361201                    296000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721433             20461201                    114400                     20070101                    80                       No MI                   1.00E+17              3.625
   16710580             20461201                    356000                     20070101                    80                       No MI                   1.00E+17               3.5
   16710589             20361201                    284000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710593             20361201                    204750                     20070101                    65                       No MI                   1.00E+17              2.25
   16710594             20461201                    478000                     20070101                75.87000275                  No MI                   1.00E+17              3.625
   16710601             20361201                    505600                     20070101                    80                       No MI                   1.00E+17              2.25
   16710615             20361201                    406000                     20070101                    70                       No MI                   1.00E+17              2.25
   16710622             20361201                    329600                     20070101                    80                       No MI                   1.00E+17              2.25
   16710625             20361201                    406400                     20070101                    80                       No MI                   1.00E+17               3.5
   16710637             20361201                    376750                     20070101                    80                       No MI                   1.00E+17              2.25
   16710639             20461201                    560000                     20070101                    80                       No MI                   1.00E+17               3.5
   16710643             20361201                    221600                     20070101                    80                       No MI                   1.00E+17              2.25
   16710647             20361201                    604090                     20070101                    80                       No MI                   1.00E+17              2.25
   16710649             20361201                    594716                     20070101                    80                       No MI                   1.00E+17              2.25
   16710651             20461201                    280000                     20070101                    80                       No MI                   1.00E+17               3.5
   16710657             20361201                    202000                     20070101                    80                       No MI                   1.00E+17              3.625
   16710661             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              3.375
   16710489             20361201                    352000                     20070101                    80                       No MI                   1.00E+17              3.625
   16710495             20461201                    611000                     20070101                79.76999664                  No MI                                          3.5
   16710665             20361201                    496000                     20070101                    80                       No MI                   1.00E+17                3
   16710668             20361201                    262400                     20070101                    80                       No MI                   1.00E+17              2.25
   16721588             20361201                    300000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721593             20361201                    405350                     20070101                    67                       No MI                   1.00E+17              2.25
   16721596             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721599             20361201                    392000                     20070101                    80                       No MI                   1.00E+17              3.125
   16721601             20361201                    376000                     20070101                    80                       No MI                   1.00E+17              3.125
   16721607             20361201                    645900                     20070101                79.94000244                  No MI                   1.00E+17              2.25
   16721616             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              3.625
   16721620             20361201                    260000                     20070101                60.47000122                  No MI                   1.00E+17              3.25
   16721621             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721629             20361201                    231992                     20070101                    80                       No MI                   1.00E+17              2.25
   16721630             20361201                    664837                     20070101                    75                       No MI                   1.00E+17              2.25
   16721637             20361201                    447200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721639             20361201                    188500                     20070101                71.12999725                  No MI                   1.00E+17              2.25
   16721451             20461201                    492000                     20070101                    80                       No MI                   1.00E+17              3.625
   16721642             20461201                    212000                     20070101                    80                       No MI                   1.00E+17              3.25
   16721647             20361201                    197500                     20070101                71.81999969                  No MI                   1.00E+17              2.25
   16721657             20361201                    640000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721660             20361201                    184000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721662             20361201                    257600                     20070101                    80                       No MI                   1.00E+17              2.25
   16721461             20361201                    162400                     20070101                    80                       No MI                   1.00E+17              3.375
   16721669             20361201                    227200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721467             20361201                    519200                     20070101                    80                       No MI                                         2.25
   16721679             20361201                    551200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721683             20361201                    307200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721685             20461201                    678799                     20070101                    80                       No MI                   1.00E+17               3.5
   16721687             20361201                    536000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721688             20361201                    300000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721691             20361201                    340800                     20070101                    80                       No MI                   1.00E+17              2.25
   16721490             20361201                    468000                     20070101                    60                       No MI                   1.00E+17              2.25
   16721695             20461201                    374300                     20070101                    80                       No MI                   1.00E+17               3.5
   16721700             20361201                    259200                     20070101                    80                       No MI                   1.00E+17              2.25
   16721706             20461201                    756000                     20070101                    80                       No MI                   1.00E+17              3.375
   16721708             20361201                    340000                     20070101                77.98000336                  No MI                   1.00E+17              2.25
   16721709             20361201                    408000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721711             20461201                    297500                     20070101                70.83000183                  No MI                   1.00E+17               3.5
   16721714             20361201                    272000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721717             20361201                    476000                     20070101                    80                       No MI                   1.00E+17              2.25
   16721718             20361201                    356000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722847             20361201                    800000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722861             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722869             20461201                    500000                     20070101                79.37000275                  No MI                   1.00E+17               3.5
   16722876             20361201                    384000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722878             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722780             20361201                    261546                     20070101                    80                       No MI                   1.00E+17              2.25
   16722787             20361201                    592000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722903             20361201                    354400                     20070101                    80                       No MI                   1.00E+17               3.5
   16722905             20461201                    400000                     20070101                    80                       No MI                   1.00E+17              3.625
   16722912             20361201                    296500                     20070101                68.94999695                  No MI                   1.00E+17              2.25
   16722915             20361201                    365000                     20070101                79.87000275                  No MI                   1.00E+17              2.25
   16722916             20461201                    650000                     20070101                65.98999786                  No MI                   1.00E+17               3.5
   16722919             20361201                    344000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722920             20361201                    363200                     20070101                    80                       No MI                   1.00E+17                3
   16722922             20361201                    720000                     20070101                79.55999756                  No MI                   1.00E+17              2.25
   16722923             20361201                    186400                     20070101                79.31999969                  No MI                   1.00E+17              2.25
   16722929             20361201                    500000                     20070101                74.33000183                  No MI                   1.00E+17              2.25
   16722798             20361201                    352000                     20070101                    80                       No MI                   1.00E+17              3.625
   16710670             20361201                    172000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710496             20461201                    432000                     20070101                    80                       No MI                   1.00E+17              3.625
   16713372             20361201                    488000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713374             20361201                    416000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713378             20461201                    630000                     20070101                    75                       No MI                   1.00E+17              3.625
   16713381             20361201                    388000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713388             20361201                    515156                     20070101                    80                       No MI                   1.00E+17              3.625
   16713391             20361201                    622500                     20070101                    75                       No MI                   1.00E+17              2.25
   16713392             20361201                    156000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713396             20361201                    191920                     20070101                    80                       No MI                   1.00E+17              2.25
   16713399             20361201                    315000                     20070101                76.83000183                  No MI                   1.00E+17                3
   16713400             20361201                    322400                     20070101                    80                       No MI                   1.00E+17              2.25
   16713402             20361201                    424800                     20070101                    80                       No MI                   1.00E+17              2.25
   16713410             20361201                    420000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713271             20361201                    403000                     20070101                69.48000336                  No MI                   1.00E+17              3.125
   16713415             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713418             20361201                    960000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713421             20361201                    278000                     20070101                53.56000137                  No MI                   1.00E+17              2.25
   16713422             20361201                    359200                     20070101                    80                       No MI                   1.00E+17              2.25
   16713427             20361201                    1000000                    20070101                73.80000305                  No MI                   1.00E+17              2.25
   16713278             20361101                    448000                     20061201                    80                       No MI                                         2.25
   16722941             20361201                    487200                     20070101                    80                       No MI                   1.00E+17              2.25
   16722944             20361201                    336000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722948             20361201                    312000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722951             20361201                    410400                     20070101                    80                       No MI                   1.00E+17              2.25
   16722960             20361201                    308000                     20070101                    80                       No MI                   1.00E+17              3.625
   16722975             20361201                    848000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722977             20461201                    500000                     20070101                    80                       No MI                   1.00E+17              3.625
   16722811             20361201                    504000                     20070101                    80                       No MI                   1.00E+17                3
   16722979             20461201                    204000                     20070101                    80                       No MI                   1.00E+17              3.625
   16722981             20361201                    607960                     20070101                    80                       No MI                   1.00E+17                3
   16713439             20361201                    712500                     20070101                    75                       No MI                   1.00E+17              3.25
   16713285             20361201                    719920                     20070101                    80                       No MI                   1.00E+17              2.25
   16713445             20461201                    436800                     20070101                    80                       No MI                   1.00E+17               3.5
   16713447             20361201                    648000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713457             20461201                    500000                     20070101                76.91999817                  No MI                   1.00E+17              3.625
   16713461             20361201                    256000                     20070101                    80                       No MI                   1.00E+17              3.625
   16713292             20361201                    496000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713464             20361201                    382500                     20070101                    75                       No MI                   1.00E+17              2.25
   16713466             20361201                    572000                     20070101                    80                       No MI                   1.00E+17              2.25
   16713469             20361201                    201600                     20070101                    80                       No MI                   1.00E+17              2.25
   16713295             20361201                    650000                     20070101                78.30999756                  No MI                   1.00E+17              2.25
   16713306             20461201                    520000                     20070101                    80                       No MI                                         3.625
   16713485             20361201                    1454000                    20070101                69.23999786                  No MI                   1.00E+17              2.25
   16713486             20461201                    392000                     20070101                    80                       No MI                   1.00E+17              3.625
   16713489             20361101                    504805                     20061201                    80                       No MI                   1.00E+17              2.25
   16713334             20361201                    500000                     20070101                    80                       No MI                                         2.25
   16713339             20361201                    672000                     20070101                    80                       No MI                                         2.25
   16713340             20361201                    409600                     20070101                    80                       No MI                   1.00E+17              2.25
   16713497             20361201                    248000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722817             20461201                    412000                     20070101                79.23000336                  No MI                                         3.625
   16722995             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722998             20361201                    406000                     20070101                    80                       No MI                   1.00E+17              2.25
   16722819             20461201                    231200                     20070101                    80                       No MI                   1.00E+17              3.625
   16722999             20361201                    333600                     20070101                    80                       No MI                   1.00E+17              2.25
   16723000             20361201                    456000                     20070101                    80                       No MI                   1.00E+17              2.25
   16723012             20361201                    228000                     20070101                    80                       No MI                   1.00E+17              2.25
   16723019             20361201                    127600                     20070101                    80                       No MI                   1.00E+17              2.25
   16723026             20361201                    516000                     20070101                    80                       No MI                   1.00E+17              2.25
   16723030             20361201                    404000                     20070101                    80                       No MI                   1.00E+17              2.25
   16723032             20461201                    267920                     20070101                    80                       No MI                   1.00E+17              3.625
   16723035             20361201                    387200                     20070101                    80                       No MI                   1.00E+17              2.25
   16713503             20361201                    365600                     20070101                    80                       No MI                   1.00E+17              2.25
   16713507             20361201                    213600                     20070101                    80                       No MI                   1.00E+17              2.25
   16713512             20461201                    391200                     20070101                    80                       No MI                   1.00E+17              3.625
   16714524             20461201                    480000                     20070101                    80                       No MI                   1.00E+17              3.25
   16714526             20361201                    188035                     20070101                    80                       No MI                   1.00E+17              2.25
   16714463             20461201                    453750                     20070101                    75                       No MI                   1.00E+17               3.5
   16714536             20361201                    272000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714540             20361201                    281250                     20070101                    75                       No MI                   1.00E+17              2.25
   16714544             20361201                    412000                     20070101                74.23000336                  No MI                   1.00E+17              2.25
   16714549             20461201                    488000                     20070101                    80                       No MI                   1.00E+17               3.5
   16714552             20361201                    442000                     20070101                    65                       No MI                   1.00E+17              2.875
   16714555             20361201                    620000                     20070101                79.58999634                  No MI                   1.00E+17              2.25
   16714467             20361201                    456000                     20070101                    80                       No MI                   1.00E+17               3.5
   16714469             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714559             20361201                    472000                     20070101                    80                       No MI                   1.00E+17              3.625
   16714568             20361201                    591920                     20070101                    80                       No MI                   1.00E+17              2.25
   16714570             20461201                    310000                     20070101                79.48999786                  No MI                   1.00E+17              3.375
   16714573             20361201                    342400                     20070101                    80                       No MI                   1.00E+17              2.25
   16714592             20361201                    255600                     20070101                    80                       No MI                   1.00E+17              2.25
   16714602             20361201                    212000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714608             20361201                    186600                     20070101                    60                       No MI                   1.00E+17              2.25
   16714621             20361201                    139365                     20070101                    80                       No MI                   1.00E+17              2.25
   16714635             20461201                    184750                     20070101                    80                       No MI                   1.00E+17              3.625
   16714645             20361201                    348000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714648             20361201                    217000                     20070101                57.86999893                  No MI                   1.00E+17              2.25
   16714651             20361201                    268000                     20070101                    80                       No MI                   1.00E+17                3
   16714652             20361201                    180000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714657             20361201                    480000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714659             20361201                    316000                     20070101                    80                       No MI                   1.00E+17              2.25
   16714662             20361201                    999999                     20070101                56.81999969                  No MI                   1.00E+17              2.25
   16714663             20361201                    346000                     20070101                64.66999817                  No MI                   1.00E+17              2.25
   16714677             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716218             20361201                    330000                     20070101                79.90000153                  No MI                   1.00E+17              2.25
   16716221             20361201                    400000                     20070101                    80                       No MI                   1.00E+17               3.5
   16716225             20461201                    328000                     20070101                    80                       No MI                   1.00E+17              3.625
   16716226             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              3.375
   16716149             20461201                    461600                     20070101                    80                       No MI                   1.00E+17              3.625
   16716240             20361201                    260800                     20070101                    80                       No MI                   1.00E+17                3
   16716251             20461201                    522400                     20070101                    80                       No MI                   1.00E+17              3.625
   16716257             20361201                    290000                     20070101                77.33000183                  No MI                   1.00E+17              3.25
   16716268             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716160             20361201                    273600                     20070101                    80                       No MI                   1.00E+17              2.25
   16716276             20361201                    339200                     20070101                    80                       No MI                   1.00E+17              2.25
   16716288             20461201                    285600                     20070101                    80                       No MI                   1.00E+17              3.625
   16716290             20361201                    232000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716291             20361201                    480400                     20070101                    80                       No MI                   1.00E+17              2.25
   16716163             20361201                    389250                     20070101                70.38999939                  No MI                   1.00E+17              2.75
   16716300             20361201                    446400                     20070101                    80                       No MI                   1.00E+17              2.25
   16716329             20361201                    444000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716335             20361201                    270400                     20070101                    80                       No MI                   1.00E+17              2.25
   16716336             20361201                    484000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716341             20361201                    403920                     20070101                    80                       No MI                   1.00E+17              2.25
   16716180             20461201                    488000                     20070101                    80                       No MI                   1.00E+17               3.5
   16716349             20461201                    508000                     20070101                    80                       No MI                   1.00E+17               3.5
   16716183             20361201                    260000                     20070101                    80                       No MI                   1.00E+17              3.625
   16716373             20361201                    256000                     20070101                    80                       No MI                   1.00E+17              2.25
   16716379             20361201                    565000                     20070101                66.86000061                  No MI                   1.00E+17              2.25
   16716195             20361201                    220000                     20070101                    80                       No MI                   1.00E+17              3.625
   16717952             20361201                    128000                     20070101                    80                       No MI                   1.00E+17               3.5
   16717956             20361201                    696750                     20070101                    75                       No MI                   1.00E+17              3.375
   16717957             20361201                    322500                     20070101                    75                       No MI                   1.00E+17              3.125
   16717958             20361201                    272000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717889             20361201                    360000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717962             20361201                    182000                     20070101                78.44999695                  No MI                   1.00E+17              2.25
   16717965             20461201                    428000                     20070101                    80                       No MI                   1.00E+17               3.5
   16717967             20361201                    446000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717972             20361201                    250000                     20070101                38.16999817                  No MI                   1.00E+17              3.125
   16717974             20361201                    412000                     20070101                    80                       No MI                   1.00E+17              2.25
   16723039             20361201                    500000                     20070101                78.12999725                  No MI                   1.00E+17              3.625
   16723041             20461201                    327200                     20070101                    80                       No MI                   1.00E+17               3.5
   16723043             20361201                    283920                     20070101                    80                       No MI                   1.00E+17              2.25
   16723045             20361201                    900000                     20070101                62.06999969                  No MI                   1.00E+17              2.25
   16728011             20361201                    295000                     20070101                79.73000336                  No MI                   1.00E+17              2.25
   16728012             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728018             20361201                    216000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728021             20361201                    268000                     20070101                    80                       No MI                   1.00E+17              3.25
   16727945             20361201                    240000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728022             20361201                    396000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728029             20361201                    240000                     20070101                    80                       No MI                   1.00E+17               3.5
   16728037             20361201                    632600                     20070101                    80                       No MI                   1.00E+17              2.25
   16728041             20361201                    359200                     20070101                    80                       No MI                   1.00E+17              2.25
   16728048             20361201                    175000                     20070101                77.77999878                  No MI                   1.00E+17              2.25
   16728053             20361201                    123750                     20070101                    75                       No MI                   1.00E+17              3.375
   16728060             20461201                    508792                     20070101                    80                       No MI                   1.00E+17               3.5
   16727956             20361201                    360000                     20070101                    80                       No MI                   1.00E+17               3.5
   16728074             20361201                    422400                     20070101                    80                       No MI                   1.00E+17              2.25
   16728086             20361201                    452000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728106             20361201                    172000                     20070101                    80                       No MI                   1.00E+17              2.25
   16728114             20361201                    416800                     20070101                    80                       No MI                   1.00E+17              2.25
   16728115             20361201                    165750                     20070101                    65                       No MI                   1.00E+17              2.25
   16728119             20361201                    424000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717984             20361201                    671250                     20070101                    75                       No MI                   1.00E+17               3.5
   16717986             20361201                    460000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717991             20361201                    512000                     20070101                    80                       No MI                   1.00E+17              2.25
   16717993             20361201                    475000                     20070101                52.20000076                  No MI                   1.00E+17              2.25
   16717996             20461201                    472000                     20070101                    80                       No MI                   1.00E+17              3.125
   16717893             20361201                    322400                     20070101                    80                       No MI                   1.00E+17              2.25
   16718006             20361201                    211920                     20070101                    80                       No MI                   1.00E+17              2.25
   16718010             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718012             20361201                    163600                     20070101                    80                       No MI                   1.00E+17              2.25
   16718016             20361201                    517450                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16718025             20361201                    216000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718030             20361201                    337600                     20070101                    80                       No MI                   1.00E+17              2.875
   16718034             20361201                    344000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718041             20361201                    640000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718048             20361201                    236000                     20070101                    80                       No MI                   1.00E+17               3.5
   16718052             20361201                    205600                     20070101                    80                       No MI                   1.00E+17              2.25
   16718057             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718068             20361201                    154400                     20070101                    80                       No MI                   1.00E+17              2.25
   16718070             20361201                    414400                     20070101                    80                       No MI                   1.00E+17              2.25
   16718075             20461201                    654588                     20070101                    80                       No MI                   1.00E+17               3.5
   16717911             20361201                    596250                     20070101                    75                       No MI                   1.00E+17               3.5
   16718082             20361201                    520000                     20070101                    80                       No MI                   1.00E+17              2.25
   16718089             20361201                    457454                     20070101                    80                       No MI                   1.00E+17              2.25
   16718090             20361201                    245000                     20070101                    70                       No MI                   1.00E+17              2.25
   16695696             20361201                    552000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695699             20461201                    216000                     20070101                    80                       No MI                                         3.25
   16695797             20461201                    543200                     20070101                    80                       No MI                   1.00E+17              3.625
   16695802             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695700             20361101                    650000                     20061201                66.80000305                  No MI                   1.00E+17              2.25
   16695701             20361201                    404000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695803             20361101                    195680                     20061201                    80                       No MI                   1.00E+17              2.25
   16695704             20361201                    213600                     20070101                    80                       No MI                   1.00E+17               3.5
   16695814             20361101                    199000                     20061201                73.69999695                  No MI                   1.00E+17              2.25
   16695818             20461101                    339200                     20061201                    80                       No MI                   1.00E+17              3.625
   16695819             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695828             20461201                    524000                     20070101                    80                       No MI                   1.00E+17              3.375
   16695831             20361201                    664000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695832             20361201                    180000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695707             20461201                    360000                     20070101                    80                       No MI                   1.00E+17              3.625
   16695710             20361101                    430000                     20061201                76.91999817                  No MI                   1.00E+17              2.25
   16695711             20361201                    735000                     20070101                    70                       No MI                   1.00E+17              3.125
   16695840             20361201                    399200                     20070101                    80                       No MI                   1.00E+17              2.25
   16695843             20361201                    300000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695848             20361201                    367419                     20070101                    50                       No MI                   1.00E+17              2.25
   16695714             20361101                    500000                     20061201                69.44000244                  No MI                   1.00E+17              3.625
   16695859             20361201                    688000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695862             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695872             20361201                    352000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695874             20361201                    224000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695723             20461201                    480000                     20070101                    80                       No MI                   1.00E+17               3.5
   16695882             20361201                    256000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695726             20361201                    240000                     20070101                    80                       No MI                                         2.25
   16695885             20361201                    1350000                    20070101                    75                       No MI                   1.00E+17              2.25
   16695732             20361101                    671200                     20061201                    80                       No MI                                          2.5
   16695733             20361201                    288400                     20070101                    80                       No MI                                          3.5
   16697186             20361101                    448792                     20061201                    80                       No MI                   1.00E+17              2.25
   16697188             20361101                    234000                     20061201                    78                       No MI                   1.00E+17              2.25
   16697193             20461101                    255200                     20061201                    80                       No MI                   1.00E+17              3.375
   16697201             20361201                    740000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697203             20361201                    408800                     20070101                    80                       No MI                   1.00E+17              2.25
   16697204             20461201                    716250                     20070101                    75                       No MI                   1.00E+17              3.625
   16697212             20361101                    456000                     20061201                    80                       No MI                   1.00E+17               3.5
   16697214             20361101                    650000                     20061201                79.45999908                  No MI                   1.00E+17              2.25
   16697215             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697217             20361201                    243080                     20070101                    80                       No MI                   1.00E+17              2.25
   16697227             20361201                    298400                     20070101                79.98000336                  No MI                   1.00E+17              2.25
   16697232             20361201                    540000                     20070101                   67.5                      No MI                   1.00E+17              2.25
   16697236             20361101                    189600                     20061201                    80                       No MI                   1.00E+17              2.25
   16697256             20361201                    479200                     20070101                    80                       No MI                   1.00E+17              2.25
   16697265             20361101                    242072                     20061201                    80                       No MI                   1.00E+17              2.25
   16697273             20361201                    784000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697288             20461201                    336000                     20070101                    80                       No MI                   1.00E+17              3.25
   16697136             20361201                    312000                     20070101                72.55999756                  No MI                   1.00E+17              2.25
   16697139             20361101                    279200                     20061201                    80                       No MI                   1.00E+17              2.25
   16697295             20361201                    393831                     20070101                    80                       No MI                   1.00E+17              2.25
   16697297             20361201                    408000                     20070101                    80                       No MI                   1.00E+17              3.375
   16697299             20361201                    384000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697306             20361101                    1000000                    20061201                    80                       No MI                   1.00E+17              2.25
   16697308             20361201                    241160                     20070101                    80                       No MI                   1.00E+17              2.25
   16697313             20461201                    360000                     20070101                    80                       No MI                   1.00E+17               3.5
   16709254             20361201                    650000                     20070101                69.88999939                  No MI                   1.00E+17              2.25
   16709255             20361201                    165000                     20070101                76.73999786                  No MI                   1.00E+17              2.25
   16709256             20361101                    458400                     20061201                    80                       No MI                   1.00E+17              2.25
   16709147             20361201                    308000                     20070101                    80                       No MI                   1.01E+17              3.625
   16709152             20361101                    640000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709266             20361201                    366400                     20070101                    80                       No MI                   1.00E+17              2.25
   16709269             20361201                    298800                     20070101                    80                       No MI                   1.00E+17              2.25
   16709275             20361201                    572000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709221             20361201                    125000                     20070101                76.91999817                  No MI                   1.00E+17              2.25
   16709282             20361201                    202000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709287             20361201                    400000                     20070101                64.51999664                  No MI                   1.00E+17              2.25
   16697147             20361201                    348000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697318             20461101                    456000                     20061201                    80                       No MI                   1.00E+17              3.625
   16697324             20461201                    288000                     20070101                    80                       No MI                   1.00E+17              3.375
   16697326             20361201                    688000                     20070101                    80                       No MI                   1.00E+17              2.25
   16697334             20461101                    478400                     20061201                    80                       No MI                   1.00E+17               3.5
   16697336             20361101                    692000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697342             20361201                    260000                     20070101                48.33000183                  No MI                   1.00E+17              2.25
   16697343             20361101                    486176                     20061201                    80                       No MI                   1.00E+17              2.25
   16699983             20361201                    193600                     20070101                    80                       No MI                                         2.25
   16700046             20361101                    169200                     20061201                    80                       No MI                   1.00E+17              2.25
   16700048             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16699985             20361201                    396000                     20070101                    80                       No MI                   1.00E+17              2.875
   16700049             20361101                    397500                     20061201                    75                       No MI                   1.00E+17               3.5
   16700052             20361201                    477600                     20070101                    80                       No MI                   1.00E+17              2.25
   16700055             20361201                    229600                     20070101                    80                       No MI                   1.00E+17              2.25
   16700067             20361201                    492000                     20070101                78.72000122                  No MI                   1.00E+17              3.625
   16700071             20361101                    332000                     20061201                73.77999878                  No MI                   1.00E+17              2.25
   16700074             20361101                    608000                     20061201                    80                       No MI                   1.00E+17              2.25
   16699992             20361201                    448000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700079             20361201                    536000                     20070101                    80                       No MI                   1.00E+17              3.625
   16709306             20361201                    599200                     20070101                    80                       No MI                   1.00E+17              2.25
   16709310             20361201                    616000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709315             20361201                    271200                     20070101                    80                       No MI                   1.00E+17              3.625
   16709335             20461201                    360000                     20070101                    80                       No MI                   1.00E+17              3.625
   16709338             20361201                    110485                     20070101                    60                       No MI                   1.00E+17              2.25
   16709340             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709176             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709180             20361101                    468000                     20061201                79.86000061                  No MI                                         3.25
   16709349             20361201                    432000                     20070101                    80                       No MI                   1.00E+17              3.625
   16709351             20361201                    271200                     20070101                    80                       No MI                   1.00E+17              2.25
   16700105             20361201                    544000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700113             20461101                    566400                     20061201                    80                       No MI                   1.00E+17               3.5
   16700118             20361201                    418400                     20070101                    80                       No MI                   1.00E+17              2.25
   16700125             20361201                    450000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700127             20361101                    270000                     20061201                79.41000366                  No MI                   1.00E+17              3.625
   16700129             20361201                     97200                     20070101                    80                       No MI                   1.00E+17              2.25
   16700131             20361201                    192800                     20070101                    80                       No MI                   1.00E+17              2.25
   16700008             20461101                    276000                     20061201                    80                       No MI                   1.00E+17              3.25
   16700144             20361201                    218750                     20070101                    70                       No MI                   1.00E+17              2.25
   16700010             20361201                    368000                     20070101                    80                       No MI                                         2.25
   16700148             20361201                    196000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700149             20361201                    432000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700162             20461201                    496000                     20070101                    80                       No MI                   1.00E+17               3.5
   16700163             20361201                    457938                     20070101                    80                       No MI                   1.00E+17              2.25
   16700023             20361101                    461800                     20061201                    80                       No MI                                         2.25
   16700176             20461201                    650000                     20070101                77.31999969                  No MI                   1.00E+17               3.5
   16700178             20361201                    380000                     20070101                72.37999725                  No MI                   1.00E+17              2.25
   16700179             20361201                    296250                     20070101                   74.25                     No MI                   1.00E+17              3.375
   16709188             20361201                    520000                     20070101                    80                       No MI                   1.00E+17              3.625
   16709362             20361201                    588000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709366             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709195             20361201                    449600                     20070101                    80                       No MI                   1.00E+17               3.5
   16709377             20361201                    600000                     20070101                    80                       No MI                   1.00E+17              2.25
   16709380             20361201                    210720                     20070101                    80                       No MI                   1.00E+17              2.25
   16709198             20361201                    452000                     20070101                    80                       No MI                   1.00E+17               3.5
   16709200             20361201                    184000                     20070101                78.30000305                  No MI                   1.00E+17              2.25
   16709390             20361201                    269760                     20070101                    80                       No MI                   1.00E+17              2.25
   16709392             20361201                    519000                     20070101                79.23999786                  No MI                   1.00E+17              2.25
   16709203             20361201                    448000                     20070101                    80                       No MI                   1.00E+17              3.25
   16709397             20361201                    584000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700180             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16700185             20361201                    452000                     20070101                    80                       No MI                   1.00E+17              2.25
   16700187             20361101                    244000                     20061201                78.70999908                  No MI                   1.00E+17              2.25
   16700191             20361201                    212000                     20070101                49.88000107                  No MI                   1.00E+17              2.25
   16706224             20361201                    479200                     20070101                    80                       No MI                   1.00E+17              3.125
   16706226             20361101                    410700                     20061201                78.98000336                  No MI                   1.00E+17              2.25
   16706232             20461201                    528000                     20070101                    80                       No MI                   1.00E+17              3.25
   16706238             20461201                    213700                     20070101                74.98000336                  No MI                   1.00E+17              3.625
   16706239             20361201                    304000                     20070101                    80                       No MI                   1.00E+17              3.125
   16706133             20361101                    982500                     20061201                    75                       No MI                   1.00E+17              2.25
   16706135             20361201                    320000                     20070101                69.72000122                  No MI                   1.00E+17               2.5
   16706258             20361201                    312000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706259             20361201                    318500                     20070101                74.94000244                  No MI                   1.00E+17              2.25
   16706262             20361101                    402650                     20061201                    80                       No MI                   1.00E+17              2.25
   16706140             20361201                    617500                     20070101                    65                       No MI                   1.00E+17              2.25
   16706265             20361201                    458800                     20070101                    80                       No MI                   1.00E+17              2.25
   16706274             20361201                    296000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706282             20361201                    265000                     20070101                62.34999847                  No MI                   1.00E+17              2.25
   16706288             20361201                    412000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706290             20361201                    528000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706291             20461201                    312000                     20070101                    80                       No MI                   1.00E+17              3.625
   16706148             20361101                    324800                     20061201                    80                       No MI                                         2.25
   16706295             20361201                    452000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706301             20361201                    204000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706302             20361201                    202400                     20070101                    80                       No MI                   1.00E+17              2.25
   16706304             20461201                    445000                     20070101                78.76000214                  No MI                   1.00E+17               3.5
   16706155             20361201                    264000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706310             20361201                    396000                     20070101                    80                       No MI                   1.00E+17               3.5
   16706317             20361201                    388800                     20070101                    80                       No MI                   1.00E+17              2.25
   16706319             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706320             20361201                    208000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706328             20461201                    262500                     20070101                    75                       No MI                   1.00E+17              3.625
   16706163             20361101                    220000                     20061201                    80                       No MI                                         2.25
   16706165             20461201                    496000                     20070101                    80                       No MI                   1.00E+17              3.625
   16706170             20361201                    276000                     20070101                79.30999756                  No MI                   1.00E+17               3.5
   16706332             20361201                    359900                     20070101                    80                       No MI                   1.00E+17              3.125
   16706172             20361101                    210000                     20061201                67.51999664                  No MI                   1.00E+17              3.125
   16706174             20461201                    552000                     20070101                    80                       No MI                   1.00E+17               3.5
   16706180             20361201                    380000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706358             20361201                    284000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706182             20361201                    520000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706362             20461201                    423136                     20070101                    80                       No MI                   1.00E+17               3.5
   16706363             20361201                    150000                     20070101                48.38999939                  No MI                   1.00E+17              3.25
   16706365             20361201                    160000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706367             20361201                    141600                     20070101                    80                       No MI                   1.00E+17              2.25
   16706371             20361201                    417000                     20070101                74.86000061                  No MI                   1.00E+17              2.25
   16706381             20361201                    169000                     20070101                39.75999832                  No MI                   1.00E+17              2.25
   16706383             20361201                    172000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706198             20461201                    273750                     20070101                    75                       No MI                   1.00E+17              3.125
   16706394             20361201                    536000                     20070101                    80                       No MI                   1.00E+17              2.25
   16706397             20361101                    364000                     20061201                    80                       No MI                   1.00E+17              2.25
   16706205             20361201                    423200                     20070101                    80                       No MI                                         2.25
   16706400             20361201                    243200                     20070101                    80                       No MI                   1.00E+17              2.25
   16706404             20361201                    152000                     20070101                    80                       No MI                   1.00E+17               3.5
   16707423             20361201                    336000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707426             20361201                    240000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707440             20361201                    408000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707441             20361201                    529600                     20070101                    80                       No MI                   1.00E+17              3.625
   16709407             20361201                    254400                     20070101                    80                       No MI                   1.00E+17              3.375
   16709411             20361201                    628574                     20070101                    80                       No MI                   1.00E+17              3.625
   16709211             20361201                    391200                     20070101                    80                       No MI                   1.00E+17              3.125
   16710514             20361201                    280000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710517             20361101                    348652                     20061201                    80                       No MI                   1.00E+17              2.25
   16710438             20361101                    468000                     20061201                    80                       No MI                                          3.5
   16710521             20361201                    296000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710523             20361201                    324000                     20070101                    80                       No MI                   1.00E+17              2.25
   16710525             20361201                    376676                     20070101                    80                       No MI                   1.00E+17              2.25
   16710442             20361201                    550400                     20070101                    80                       No MI                                         2.25
   16710527             20461201                    293600                     20070101                    80                       No MI                   1.00E+17              3.25
   16710530             20361201                    233920                     20070101                    80                       No MI                   1.00E+17              2.25
   16707443             20361201                    336000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707446             20461201                    168000                     20070101                    80                       No MI                   1.00E+17              3.125
   16707450             20361201                    154000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707329             20361101                    504000                     20061201                    80                       No MI                   1.00E+17               3.5
   16707464             20461201                    373600                     20070101                78.65000153                  No MI                   1.00E+17              3.125
   16707466             20361201                    491900                     20070101                    80                       No MI                   1.00E+17              2.25
   16707331             20361201                    528000                     20070101                    80                       No MI                   1.00E+17              3.625
   16707468             20361201                    399200                     20070101                    80                       No MI                   1.00E+17              2.25
   16707471             20361101                    303920                     20061201                79.98000336                  No MI                   1.00E+17              2.25
   16707485             20361201                    362050                     20070101                    65                       No MI                   1.00E+17              2.25
   16707489             20361201                    530000                     20070101                50.47999954                  No MI                   1.00E+17              2.25
   16707498             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707504             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16707509             20361201                    730000                     20070101                65.47000122                  No MI                   1.00E+17               3.5
   16707510             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707514             20361201                    355120                     20070101                    80                       No MI                   1.00E+17              2.25
   16707520             20361201                    200000                     20070101                    80                       No MI                   1.00E+17              3.125
   16707341             20361201                    380000                     20070101                    80                       No MI                   1.00E+17              3.625
   16707525             20361201                    326400                     20070101                    80                       No MI                   1.00E+17              2.25
   16707534             20461201                    312000                     20070101                    80                       No MI                   1.00E+17              3.25
   16707537             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707540             20361201                    407500                     20070101                79.93000031                  No MI                   1.00E+17              3.25
   16707568             20361201                    248000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707569             20361201                    873200                     20070101                    80                       No MI                   1.00E+17               3.5
   16707356             20361201                    312000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707357             20361201                    200000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707574             20361201                    204000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707591             20361201                    728000                     20070101                78.69999695                  No MI                   1.00E+17              2.25
   16707596             20361201                    296000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707597             20361201                    360800                     20070101                    80                       No MI                   1.00E+17              2.25
   16707603             20361201                    640000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707617             20361201                    510000                     20070101                    75                       No MI                   1.00E+17              2.25
   16707628             20361201                    400000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707633             20361201                    439232                     20070101                    80                       No MI                   1.00E+17              2.25
   16707643             20361201                    440112                     20070101                    80                       No MI                   1.00E+17              2.25
   16707391             20461201                    319550                     20070101                    80                       No MI                                          3.5
   16707663             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              2.25
   16707670             20361201                    490000                     20070101                    80                       No MI                   1.00E+17              3.625
   16707672             20461101                    356241                     20061201                    80                       No MI                   1.00E+17              3.625
   16707650             20361101                    265600                     20061201                    80                       No MI                   1.00E+17              2.25
   16709238             20361101                    208000                     20061201                    80                       No MI                   1.00E+17              2.25
   16709141             20461201                    122500                     20070101                66.22000122                  No MI                                         3.625
   16709241             20361201                    372800                     20070101                    80                       No MI                   1.00E+17              2.25
   16709245             20361201                    439200                     20070101                    80                       No MI                   1.00E+17              2.25
   16709247             20361201                    404000                     20070101                    80                       No MI                   1.00E+17              3.25
   16709248             20361201                    298400                     20070101                    80                       No MI                   1.00E+17              2.25
   16709250             20361201                    200000                     20070101                    80                       No MI                   1.00E+17              2.25
   16691891             20361201                    417000                     20070101                79.27999878                  No MI                   1.00E+17              2.25
   16691790             20361201                    332800                     20070101                79.98000336                  No MI                                         2.25
   16691893             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              3.625
   16691899             20361201                    284000                     20070101                    80                       No MI                   1.00E+17              2.25
   16691904             20361201                    775950                     20070101                    80                       No MI                   1.00E+17              2.25
   16691912             20361101                    720000                     20061201                    80                       No MI                   1.00E+17              2.25
   16691916             20361201                    248000                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16691922             20361101                    231920                     20061201                    80                       No MI                   1.00E+17              2.25
   16691934             20361201                    658400                     20070101                    80                       No MI                   1.00E+17              2.25
   16691935             20361201                    417000                     20070101                73.16000366                  No MI                   1.00E+17              2.25
   16691939             20461101                    496000                     20061201                    80                       No MI                   1.00E+17              3.125
   16691940             20361201                    412450                     20070101                    73                       No MI                   1.00E+17              2.25
   16691942             20361201                    684000                     20070101                    80                       No MI                   1.00E+17              2.25
   16691795             20361101                    370080                     20061201                    80                       No MI                                         2.25
   16691947             20461201                    500000                     20070101                76.91999817                  No MI                   1.00E+17              3.625
   16691953             20361201                    414320                     20070101                    80                       No MI                   1.00E+17              2.25
   16691959             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16691961             20361101                    205600                     20061201                    80                       No MI                   1.00E+17              2.25
   16691964             20461201                    635200                     20070101                    80                       No MI                   1.00E+17                3
   16691970             20461201                    361600                     20070101                    80                       No MI                   1.00E+17              3.625
   16691972             20461101                    460000                     20061201                    80                       No MI                   1.00E+17              3.625
   16691973             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16691982             20361201                    469600                     20070101                    80                       No MI                   1.00E+17                3
   16691986             20361101                    255990                     20061201                    80                       No MI                   1.00E+17              2.25
   16691990             20361201                    236000                     20070101                    80                       No MI                   1.00E+17              2.25
   16691820             20361201                    432000                     20070101                    80                       No MI                   1.00E+17              2.25
   16692012             20361201                    292000                     20070101                    80                       No MI                   1.00E+17              2.25
   16691828             20361101                    280000                     20061201                    80                       No MI                   1.00E+17               3.5
   16691831             20361101                    472000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692026             20361201                    628640                     20070101                    80                       No MI                   1.00E+17               3.5
   16692027             20361101                    539584                     20061201                    80                       No MI                   1.00E+17              2.25
   16693109             20361101                    486350                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16693021             20361201                    340000                     20070101                77.26999664                  No MI                   1.00E+17              3.625
   16693112             20461201                    444000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693022             20361201                    696000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693023             20361101                    240000                     20061201                    80                       No MI                                         2.25
   16693117             20361101                    217432                     20061201                    80                       No MI                   1.00E+17              2.25
   16693123             20361101                    759000                     20061201                74.98999786                  No MI                   1.00E+17               3.5
   16685536             20361201                    486400                     20070101                    80                       No MI                   1.00E+17              2.25
   16685538             20361201                    249000                     20070101                   62.25                     No MI                   1.00E+17              2.25
   16685453             20361201                    212000                     20070101                    80                       No MI                   1.00E+17              3.625
   16685456             20461201                    620000                     20070101                    80                       No MI                   1.00E+17              3.375
   16685458             20461201                    992000                     20070101                    80                       No MI                   1.00E+17              3.25
   16693127             20361101                    260000                     20061201                78.79000092                  No MI                   1.00E+17               3.5
   16693027             20361101                    201880                     20061201                    80                       No MI                   1.00E+17              2.25
   16693132             20361201                    215200                     20070101                    80                       No MI                   1.00E+17              2.25
   16693145             20361201                    384000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693148             20361201                    172000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693150             20361201                    264000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693155             20361201                    480000                     20070101                    75                       No MI                   1.00E+17              3.375
   16693156             20461201                    183200                     20070101                    80                       No MI                   1.00E+17              3.25
   16693159             20361101                    281600                     20061201                    80                       No MI                   1.00E+17               3.5
   16693160             20361201                    500000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693161             20361201                    1154000                    20070101                74.44999695                  No MI                   1.00E+17               3.5
   16693040             20361101                    617600                     20061201                    80                       No MI                   1.00E+17               3.5
   16693163             20361201                    490000                     20070101                69.30999756                  No MI                   1.00E+17              2.75
   16693164             20361101                    540000                     20061201                    80                       No MI                   1.00E+17               3.5
   16693170             20361201                    226400                     20070101                    80                       No MI                   1.00E+17              2.25
   16693045             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693185             20361201                    400000                     20070101                    64                       No MI                   1.00E+17              2.25
   16693189             20361201                    172000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693191             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693211             20361201                    392000                     20070101                63.74000168                  No MI                   1.00E+17              2.25
   16693219             20361201                    272800                     20070101                    80                       No MI                   1.00E+17              2.25
   16693053             20361201                    304000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693221             20361201                    180000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693055             20361201                    388800                     20070101                    80                       No MI                   1.00E+17              2.25
   16693057             20461201                    392000                     20070101                    80                       No MI                   1.00E+17              3.625
   16693230             20361201                    392000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693232             20361201                    558400                     20070101                    80                       No MI                   1.00E+17              2.25
   16693235             20361101                    426400                     20061201                    80                       No MI                   1.00E+17              2.25
   16693062             20361201                    556000                     20070101                    80                       No MI                   1.00E+17              3.625
   16693244             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              3.625
   16693246             20361201                    324720                     20070101                    80                       No MI                   1.00E+17              2.875
   16693247             20361201                    348000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693248             20361201                    693400                     20070101                    80                       No MI                   1.00E+17              2.25
   16693065             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693253             20361201                    304000                     20070101                    80                       No MI                   1.00E+17              2.875
   16685568             20361101                    321600                     20061201                    80                       No MI                   1.00E+17              2.25
   16685572             20461201                    360000                     20070101                    80                       No MI                   1.00E+17              3.625
   16685574             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16685582             20461201                    500000                     20070101                76.91999817                  No MI                   1.00E+17                3
   16685464             20361201                    292000                     20070101                79.34999847                  No MI                   1.00E+17              2.25
   16685466             20361201                    400000                     20070101                    80                       No MI                   1.00E+17              2.25
   16685588             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.625
   16685590             20361201                    307200                     20070101                79.79000092                  No MI                   1.00E+17                3
   16685610             20361101                    212700                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16685615             20361201                    190016                     20070101                    80                       No MI                   1.00E+17              2.25
   16685617             20361101                    216392                     20061201                    80                       No MI                   1.00E+17              2.25
   16685620             20361101                    271920                     20061201                    80                       No MI                   1.00E+17              2.25
   16685635             20461201                    240000                     20070101                78.69000244                  No MI                   1.00E+17              3.625
   16685481             20361201                    250000                     20070101                89.29000092                   PMI                    1.00E+17               3.5
   16685657             20461201                    238000                     20070101                    80                       No MI                   1.00E+17              3.625
   16685669             20361101                    480000                     20061201                79.33999634                  No MI                   1.00E+17              2.25
   16685671             20461201                    346800                     20070101                    80                       No MI                   1.00E+17              3.625
   16693264             20361101                    184000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693267             20461201                    540000                     20070101                    80                       No MI                   1.00E+17               3.5
   16693283             20361201                    284000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693288             20361201                    674240                     20070101                    80                       No MI                   1.00E+17              2.25
   16693075             20461101                    580000                     20061201                    80                       No MI                   1.00E+17                3
   16693294             20361201                    546400                     20070101                    80                       No MI                   1.00E+17              2.25
   16693297             20361201                    512792                     20070101                    80                       No MI                   1.00E+17              2.25
   16693084             20361201                    208000                     20070101                    80                       No MI                   1.00E+17              2.25
   16693086             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693088             20361101                    428000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693089             20361201                    560000                     20070101                78.54000092                  No MI                   1.00E+17              3.625
   16693301             20361201                    270173                     20070101                    80                       No MI                   1.00E+17              2.25
   16687863             20361101                    196000                     20061201                    80                       No MI                   1.00E+17              2.25
   16687868             20361101                    780000                     20061201                    80                       No MI                   1.00E+17              2.25
   16687870             20361201                    388000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687889             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687796             20361201                    516000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687893             20361101                    595000                     20061201                74.37999725                  No MI                   1.00E+17              3.25
   16687798             20361201                    600000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687894             20361201                    349600                     20070101                    80                       No MI                   1.00E+17              2.25
   16687900             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              2.25
   16687901             20361201                    288000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687906             20361201                    207200                     20070101                    80                       No MI                   1.00E+17              2.25
   16687807             20361201                    357894                     20070101                    80                       No MI                   1.00E+17              2.25
   16687917             20361201                    476000                     20070101                    80                       No MI                   1.00E+17              3.375
   16687918             20361201                    393600                     20070101                    80                       No MI                   1.00E+17              2.25
   16687920             20361101                    356000                     20061201                    80                       No MI                   1.00E+17               3.5
   16687929             20361201                    390151                     20070101                    80                       No MI                   1.00E+17              2.25
   16687931             20361101                    529592                     20061201                    80                       No MI                   1.00E+17              2.25
   16687813             20361201                    900000                     20070101                    45                       No MI                                         2.25
   16687937             20461101                    319600                     20061201                    80                       No MI                   1.00E+17              3.625
   16687814             20361201                    418000                     20070101                    80                       No MI                   1.00E+17               3.5
   16687940             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              3.375
   16687825             20461201                    624000                     20070101                    80                       No MI                                         3.625
   16687957             20361101                    124000                     20061201                    80                       No MI                   1.00E+17               3.5
   16687966             20361201                    360000                     20070101                    80                       No MI                   1.00E+17              3.625
   16687973             20361201                    187600                     20070101                    80                       No MI                   1.00E+17              2.25
   16687980             20461101                    271200                     20061201                    80                       No MI                   1.00E+17              3.625
   16687985             20361201                    338760                     20070101                    80                       No MI                   1.00E+17              2.25
   16687988             20461101                    400000                     20061201                    80                       No MI                   1.00E+17              3.625
   16687853             20361201                    596000                     20070101                    80                       No MI                   1.00E+17              2.25
   16687995             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              2.25
   16687997             20361201                    333000                     20070101                53.70999908                  No MI                   1.00E+17              2.25
   16687835             20361201                    568000                     20070101                    80                       No MI                   1.00E+17              2.25
   16688002             20361201                    440000                     20070101                    80                       No MI                   1.00E+17              2.25
   16688005             20361201                    503000                     20070101                79.20999908                  No MI                   1.00E+17              2.25
   16688008             20361101                    406000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688014             20361201                    592000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695738             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695741             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695746             20361201                    260000                     20070101                58.68999863                  No MI                   1.00E+17              2.25
   16695689             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695762             20361201                    524000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695766             20361201                    264000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695767             20461201                    560800                     20070101                    80                       No MI                   1.00E+17              3.125
   16695769             20361201                    412000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695770             20361201                    192000                     20070101                78.37000275                  No MI                   1.00E+17              2.25
   16695772             20361201                    568000                     20070101                    80                       No MI                   1.00E+17              2.25
   16695781             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16695790             20361201                    202500                     20070101                    75                       No MI                   1.00E+17              2.25
   16691849             20361201                    482027                     20070101                    80                       No MI                   1.00E+17              2.25
   16691853             20461101                    216000                     20061201                    80                       No MI                   1.00E+17              3.625
   16691871             20361101                     80000                     20061201                39.02000046                  No MI                   1.00E+17              3.25
   16691872             20361101                    375200                     20061201                    80                       No MI                   1.00E+17              2.25
   16691876             20361201                    639050                     20070101                    80                       No MI                   1.00E+17              3.125
   16681066             20461201                    508000                     20070101                    80                       No MI                   1.00E+17              3.625
   16681074             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681077             20361101                    317600                     20061201                    80                       No MI                   1.00E+17              2.25
   16681079             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681086             20361101                    263720                     20061201                    80                       No MI                   1.00E+17               3.5
   16681087             20361201                    266600                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16683795             20361101                    180800                     20061201                    80                       No MI                   1.00E+17              2.25
   16683699             20461101                     70000                     20061201                    50                       No MI                   1.00E+17              3.25
   16683700             20361101                    628000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683808             20461101                    580000                     20061201                    80                       No MI                   1.00E+17              3.125
   16683702             20361201                    784000                     20070101                    80                       No MI                   1.00E+17              2.25
   16683710             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683811             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683818             20361201                    466196                     20070101                    80                       No MI                   1.00E+17              2.25
   16683715             20461101                    365000                     20061201                79.34999847                  No MI                   1.00E+17              3.375
   16683716             20361101                    800000                     20061201                    80                       No MI                   1.00E+17              3.625
   16683826             20461201                    601150                     20070101                    80                       No MI                   1.00E+17              3.625
   16681100             20461201                    484800                     20070101                    80                       No MI                   1.00E+17              3.375
   16680945             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681104             20361101                    316000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681113             20461101                    424000                     20061201                    80                       No MI                   1.00E+17              3.25
   16680949             20361101                    895000                     20061201                74.58000183                  No MI                                           3
   16681114             20361201                    143920                     20070101                    80                       No MI                   1.00E+17              2.25
   16681116             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681125             20361201                    220000                     20070101                    80                       No MI                   1.00E+17              2.25
   16681140             20461101                    332000                     20061201                73.77999878                  No MI                   1.00E+17               3.5
   16681142             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680957             20361201                    432000                     20070101                    80                       No MI                                         3.625
   16681144             20361201                    159200                     20070101                    80                       No MI                   1.00E+17              2.25
   16681145             20361201                    416000                     20070101                    80                       No MI                   1.00E+17              2.25
   16680961             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681156             20461101                    500000                     20061201                75.76000214                  No MI                   1.00E+17               3.5
   16680968             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              3.625
   16681158             20361101                    231000                     20061201                79.66000366                  No MI                   1.00E+17              2.25
   16681163             20361201                    320000                     20070101                    80                       No MI                   1.00E+17              2.25
   16680977             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683753             20461101                    408000                     20061201                    80                       No MI                   1.00E+17              3.625
   16683774             20361101                    496000                     20061201                79.73999786                  No MI                   1.00E+17               3.5
   16683786             20461201                    252000                     20070101                    80                       No MI                   1.00E+17               3.5
   16683683             20361201                    176000                     20070101                    80                       No MI                   1.00E+17              2.25
   16683790             20361201                    256000                     20070101                    80                       No MI                   1.00E+17              2.25
   16683833             20361201                    880000                     20070101                    80                       No MI                   1.00E+17                3
   16683841             20361101                    364000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683727             20361201                    384000                     20070101                    80                       No MI                   1.00E+17              2.25
   16683847             20361101                    171920                     20061201                    80                       No MI                   1.00E+17              2.25
   16683849             20361201                    254400                     20070101                    80                       No MI                   1.00E+17              2.25
   16683732             20361201                    340000                     20070101                    80                       No MI                   1.00E+17              2.25
   16683870             20361201                    307000                     20070101                63.29999924                  No MI                   1.00E+17              2.25
   16683738             20461201                    588000                     20070101                    80                       No MI                   1.00E+17              3.625
   16683871             20461201                    628000                     20070101                    80                       No MI                   1.00E+17              3.625
   16683872             20361101                    304000                     20061201                    80                       No MI                   1.00E+17              2.25
   16683744             20361101                    346000                     20061201                    80                       No MI                   1.00E+17              3.625
   16683886             20361101                    300000                     20061201                    80                       No MI                   1.00E+17                3
   16685519             20361201                    632000                     20070101                    80                       No MI                   1.00E+17              2.25
   16685520             20361101                    200000                     20061201                74.06999969                  No MI                   1.00E+17              2.25
   16685523             20361101                    285584                     20061201                    80                       No MI                   1.00E+17              2.25
   16685525             20361101                    287920                     20061201                    80                       No MI                   1.00E+17              3.625
   16685445             20461201                    559200                     20070101                    80                       No MI                   1.00E+17              3.625
   16685533             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              3.625
   16671531             20461101                    208080                     20061201                    80                       No MI                   1.00E+17               3.5
   16674903             20361101                    311960                     20061201                    80                       No MI                   1.00E+17              2.25
   16674905             20461101                    232000                     20061201                    80                       No MI                   1.00E+17              3.625
   16674908             20361101                    316000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674910             20361101                    344000                     20061201                    80                       No MI                   1.00E+17               3.5
   16674912             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674846             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676429             20361201                    220000                     20070101                    80                       No MI                   1.00E+17               3.5
   16676437             20361201                    624000                     20070101                    80                       No MI                   1.00E+17              2.25
   16676320             20461101                    135000                     20061201                74.18000031                  No MI                   1.00E+17               3.5
   16676445             20461101                    345000                     20061201                62.72999954                  No MI                   1.00E+17               3.5
   16676450             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676452             20361101                    370000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676458             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676323             20361201                    216000                     20070101                    80                       No MI                   1.00E+17              3.625
   16676325             20461101                    384000                     20061201                    80                       No MI                   1.00E+17              3.625
   16676470             20361101                    390000                     20061201                74.29000092                  No MI                   1.00E+17              2.25
   16676477             20361201                    588000                     20070101                    80                       No MI                   1.00E+17              2.25
   16676331             20361101                    351200                     20061201                    80                       No MI                   1.00E+17              2.25
   16676480             20361101                    239800                     20061201                79.95999908                  No MI                   1.00E+17               3.5
   16679049             20361201                    394400                     20070101                    80                       No MI                   1.00E+17              2.25
   16679051             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679057             20361101                    672000                     20061201                    70                       No MI                   1.00E+17              3.375
   16679060             20361101                    262000                     20061201                    80                       No MI                   1.00E+17              3.25
   16679066             20361101                    390400                     20061201                    80                       No MI                   1.00E+17              2.25
   16674926             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674930             20361101                    679200                     20061201                    80                       No MI                   1.00E+17              2.25
   16674932             20361101                    390000                     20061201                79.58999634                  No MI                   1.00E+17               3.5
   16674938             20461201                    536000                     20070101                    80                       No MI                   1.00E+17              3.25
   16674940             20361201                    432000                     20070101                    80                       No MI                   1.00E+17              2.25
   16674942             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674949             20361201                    400000                     20070101                    80                       No MI                   1.00E+17               3.5
   16679074             20361201                    216000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679075             20361201                    208000                     20070101                63.02999878                  No MI                   1.00E+17              2.25
   16679076             20361201                    417000                     20070101                79.20999908                  No MI                   1.00E+17              2.25
   16678971             20361101                    417600                     20061201                    80                       No MI                                         3.625
   16679083             20361201                    436000                     20070101                    80                       No MI                   1.00E+17               3.5
   16680903             20461101                    240000                     20061201                    80                       No MI                   1.00E+17              3.125
   16678973             20461201                    304000                     20070101                    80                       No MI                   1.00E+17              3.625
   16678975             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679095             20361101                    470000                     20061201                61.68000031                  No MI                   1.00E+17                3
   16679100             20461101                    620000                     20061201                    80                       No MI                   1.00E+17              3.625
   16679109             20361201                    205000                     20070101                79.76999664                  No MI                   1.00E+17              3.125
   16679111             20361201                    260000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679113             20361101                    345600                     20061201                    80                       No MI                   1.00E+17              2.25
   16678984             20461201                    700000                     20070101                54.90000153                  No MI                   1.00E+17               2.5
   16674954             20361201                    525600                     20070101                    80                       No MI                   1.00E+17                3
   16674857             20361101                    226400                     20061201                    80                       No MI                   1.00E+17              2.25
   16674964             20461101                    548800                     20061201                    80                       No MI                   1.00E+17              3.625
   16674968             20461101                    460000                     20061201                    80                       No MI                   1.00E+17               3.5
   16674972             20361201                    332000                     20070101                    80                       No MI                   1.00E+17              2.25
   16674978             20461101                    500000                     20061201                68.02999878                  No MI                   1.00E+17               3.5
   16674988             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674991             20461101                    295200                     20061201                    80                       No MI                   1.00E+17              3.125
   16674866             20361101                    401250                     20061201                    75                       No MI                   1.00E+17              2.25
   16675001             20361201                    217929                     20070101                73.37999725                  No MI                   1.00E+17              2.25
   16675017             20361101                    210000                     20061201                55.25999832                  No MI                   1.00E+17              2.25
   16675034             20361101                    444000                     20061201                    80                       No MI                   1.00E+17              2.25
   16675036             20461101                    527200                     20061201                    80                       No MI                   1.00E+17               3.5
   16675041             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16675044             20361201                     83884                     20070101                77.04000092                  No MI                   1.00E+17              2.25
   16675047             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16675048             20361201                    168000                     20070101                    80                       No MI                   1.00E+17               3.5
   16675057             20361201                    336000                     20070101                    80                       No MI                   1.00E+17              3.625
   16675071             20461101                    227500                     20061201                77.12000275                  No MI                   1.00E+17               3.5
   16679120             20361101                    145166                     20061201                    70                       No MI                   1.00E+17              2.25
   16679126             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              3.25
   16678986             20461201                    525000                     20070101                    75                       No MI                                         3.625
   16678991             20461201                    410000                     20070101                71.30000305                  No MI                                         3.625
   16679000             20361101                    277500                     20061201                    75                       No MI                                         2.25
   16679007             20361101                    568000                     20061201                    80                       No MI                                         2.25
   16679140             20361101                    532000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679010             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679149             20361101                    223920                     20061201                    80                       No MI                   1.00E+17              2.25
   16679152             20361201                    149600                     20070101                    80                       No MI                   1.00E+17              2.25
   16675074             20361101                    186400                     20061201                    80                       No MI                   1.00E+17              3.625
   16675078             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16675081             20361101                    382000                     20061201                74.90000153                  No MI                   1.00E+17              3.25
   16675082             20361101                    216000                     20061201                79.69999695                  No MI                   1.00E+17              2.25
   16674882             20361201                    689500                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16676342             20361101                    420000                     20061201                79.69999695                  No MI                   1.00E+17                3
   16676282             20461101                    272000                     20061201                    80                       No MI                   1.00E+17              3.375
   16676346             20361101                    500000                     20061201                63.86000061                  No MI                   1.00E+17              3.25
   16676355             20361201                    454400                     20070101                    80                       No MI                   1.00E+17              2.25
   16676367             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679011             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16679164             20361101                    250112                     20061201                    80                       No MI                   1.00E+17              2.25
   16679166             20361101                    980000                     20061201                    70                       No MI                   1.00E+17              2.25
   16679017             20361101                    972450                     20061201                    75                       No MI                                         2.25
   16679172             20461201                    375200                     20070101                    80                       No MI                   1.00E+17               3.5
   16679022             20361201                    319200                     20070101                    80                       No MI                                         2.25
   16679188             20361201                    504000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679192             20361201                    364000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679195             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676298             20461101                    428000                     20061201                    80                       No MI                   1.00E+17              3.625
   16676383             20361201                    352000                     20070101                    80                       No MI                   1.00E+17              2.25
   16676304             20360926                    298400                     20061026                    80                       No MI                   1.00E+17              2.25
   16676388             20361201                    240000                     20070101                    80                       No MI                   1.00E+17              2.25
   16676391             20361101                    180000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676399             20361101                    236800                     20061201                    80                       No MI                   1.00E+17              2.25
   16676401             20361101                    243000                     20061201                74.76999664                  No MI                   1.00E+17              3.625
   16679199             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16679200             20361201                    240000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679201             20361201                    392000                     20070101                    80                       No MI                   1.00E+17              2.25
   16679212             20461201                    264000                     20070101                    80                       No MI                   1.00E+17               3.5
   16680990             20361101                    1125000                    20061201                71.43000031                  No MI                   1.00E+17              2.25
   16680996             20361201                    223600                     20070101                    80                       No MI                   1.00E+17              2.25
   16681000             20361201                    540000                     20070101                    80                       No MI                   1.00E+17               3.5
   16680915             20361101                    258304                     20061201                    80                       No MI                   1.00E+17              2.25
   16681011             20361201                    457500                     20070101                    75                       No MI                   1.00E+17               3.5
   16680923             20361101                    433000                     20061201                68.19000244                  No MI                   1.00E+17              2.25
   16680924             20361201                    600000                     20070101                    80                       No MI                                         3.625
   16680926             20461101                    576000                     20061201                    80                       No MI                                         3.625
   16680932             20361101                    592000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681026             20361201                    350400                     20070101                    80                       No MI                   1.00E+17              2.25
   16681043             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680935             20461101                    310000                     20061201                53.90999985                  No MI                   1.00E+17              3.375
   16681051             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681059             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674745             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674759             20461101                    654400                     20061201                    80                       No MI                   1.00E+17              3.25
   16674766             20361101                    413500                     20061201                   74.5                      No MI                   1.00E+17              3.75
   16674772             20361101                    300000                     20061201                69.76999664                  No MI                   1.00E+17              2.25
   16674800             20461101                    226400                     20061201                    80                       No MI                   1.00E+17              3.75
   16676482             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              3.375
   16676486             20361101                    324000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676499             20361101                    236800                     20061201                    80                       No MI                   1.00E+17              2.25
   16676514             20361101                    320000                     20061201                    80                       No MI                                         2.25
   16676526             20361101                    432000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674593             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676558             20361101                    320000                     20061201                    80                       No MI                   1.00E+17               3.5
   16674661             20361101                    175950                     20061201                    85               Mortgage Guaranty In            1.00E+17              3.25
   16676611             20461101                    188000                     20061201                78.33000183                  No MI                   1.00E+17              3.75
   16676630             20361101                    724000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676651             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676652             20361101                    203000                     20061201                    70                       No MI                   1.00E+17              2.25
   16676659             20361101                    399200                     20061201                    80                       No MI                   1.00E+17              2.25
   16676685             20361101                    308000                     20061201                78.97000122                  No MI                   1.00E+17              2.25
   16676689             20361101                    248800                     20061201                79.95999908                  No MI                   1.00E+17              2.25
   16676690             20361101                    208000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676694             20361101                    545500                     20061201                79.05999756                  No MI                   1.00E+17              2.25
   16676744             20461101                    664000                     20061201                    80                       No MI                   1.00E+17               3.5
   16676760             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674688             20361101                    144000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676761             20361101                    960000                     20061201                    80                       No MI                   1.00E+17               3.5
   16676768             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676770             20361101                    608000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676771             20361101                    532000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676782             20361101                    228000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676790             20361101                    312000                     20061201                    80                       No MI                   1.00E+17               3.5
   16676797             20361101                    231200                     20061201                74.58000183                  No MI                   1.00E+17              3.75
   16676814             20361101                    416000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676841             20361101                    400000                     20061201                    80                       No MI                   1.00E+17               3.5
   16676857             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676869             20361101                    440000                     20061201                    80                       No MI                   1.00E+17               3.5
   16676896             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.75
   16676901             20361101                    335000                     20061201                68.37000275                  No MI                   1.00E+17              3.75
   16676903             20361101                    202632                     20061201                    80                       No MI                   1.00E+17              2.25
   16676904             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676912             20361101                    148000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676913             20461101                    452000                     20061201                    80                       No MI                   1.00E+17              3.75
   16676915             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676917             20361101                    274500                     20061201                88.55000305                   PMI                    1.00E+17              3.75
   16676920             20361101                    543000                     20061201                86.19000244             Radian Guaranty              1.00E+17               3.5
   16676929             20361101                    304000                     20061201                    80                       No MI                   1.00E+17              3.375
   16676930             20361101                    420000                     20061201                    80                       No MI                   1.00E+17              2.25
   16676932             20361101                    305000                     20061201                70.93000031                  No MI                   1.00E+17               3.5
   16676939             20361101                    472750                     20061201                    80                       No MI                   1.00E+17              2.25
   16671522             20361101                    420340                     20061201                    80                       No MI                   1.00E+17              3.125
   16674546             20361101                    613600                     20061201                68.18000031                  No MI                   1.00E+17              2.25
   16674550             20361101                    247200                     20061201                    80                       No MI                   1.00E+17              3.75
   16674572             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674197             20361001                    560000                     20061101                    80                       No MI                   1.00E+17              2.25
   16674200             20361101                    275000                     20061201                78.56999969                  No MI                   1.00E+17               3.5
   16674201             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674204             20361001                    387793                     20061101                60.11999893                  No MI                   1.00E+17              3.75
   16674206             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674212             20361101                    226400                     20061201                    80                       No MI                   1.00E+17              2.25
   16674223             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674225             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674232             20461101                    319500                     20061201                    75                       No MI                   1.00E+17              3.75
   16674251             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674290             20361101                    223600                     20061201                78.45999908                  No MI                   1.00E+17              3.75
   16674297             20461101                    448000                     20061201                    80                       No MI                   1.00E+17              3.75
   16674298             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              3.75
   16674310             20461101                    176000                     20061201                    80                       No MI                   1.00E+17              3.125
   16674315             20361001                    434350                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16674341             20361101                    510760                     20061201                    80                       No MI                   1.00E+17              2.25
   16674345             20361101                    144000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674358             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674360             20361101                    548000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674365             20361101                    275000                     20061201                45.45000076                  No MI                   1.00E+17              2.25
   16674376             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674481             20361101                    281600                     20061201                    80                       No MI                   1.00E+17              2.25
   16674489             20461101                    825000                     20061201                    75                       No MI                   1.00E+17              3.75
   16674497             20361101                    234000                     20061201                    90                  Radian Guaranty              1.00E+17              3.75
   16674501             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674513             20361001                    140828                     20061101                    80                       No MI                   1.00E+17              2.25
   16674515             20361101                    376875                     20061201                    75                       No MI                   1.00E+17               3.5
   16674519             20461101                    231200                     20061201                    80                       No MI                   1.00E+17              3.25
   16674531             20361001                    220000                     20061101                    80                       No MI                   1.00E+17              2.25
   16672976             20361001                    181600                     20061101                    80                       No MI                   1.00E+17              3.625
   16672989             20361101                    107000                     20061201                63.68999863                  No MI                   1.00E+17              2.25
   16673006             20361001                    154650                     20061101                    65                       No MI                   1.00E+17              2.25
   16673007             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.875
   16673011             20361001                    500000                     20061101                79.62000275                  No MI                   1.00E+17              2.25
   16673012             20461101                    900000                     20061201                68.44000244                  No MI                   1.00E+17              3.75
   16673024             20461101                    536000                     20061201                    80                       No MI                   1.00E+17              3.75
   16673025             20361101                    310500                     20061201                    90                        PMI                    1.00E+17              3.75
   16673038             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673047             20461101                    412000                     20061201                    80                       No MI                   1.00E+17               3.5
   16673052             20361101                    491000                     20061201                79.83999634                  No MI                   1.00E+17              2.25
   16673074             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673076             20461101                    960000                     20061201                66.20999908                  No MI                   1.00E+17              3.125
   16673078             20361101                    180000                     20061201                61.22000122                  No MI                   1.00E+17              2.25
   16673084             20361101                    366000                     20061201                79.56999969                  No MI                   1.00E+17              2.25
   16673093             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673097             20361101                    390700                     20061201                    80                       No MI                   1.00E+17              2.25
   16673103             20461101                    262500                     20061201                    75                       No MI                   1.00E+17              3.75
   16673105             20361101                    650000                     20061201                78.01999664                  No MI                   1.00E+17              3.375
   16673125             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673130             20361101                    185650                     20061201                    79                       No MI                   1.00E+17              3.75
   16673134             20361101                    384000                     20061201                    80                       No MI                   1.00E+17               3.5
   16673135             20361101                    901250                     20061201                    70                       No MI                   1.00E+17              2.25
   16673136             20361101                    558920                     20061201                    80                       No MI                   1.00E+17              2.25
   16673141             20361101                    348000                     20061201                    90                  United Guaranty              1.00E+17               3.5
   16673142             20361101                    333400                     20061201                89.98999786             United Guaranty              1.00E+17               3.5
   16673144             20461101                    560000                     20061201                    80                       No MI                   1.00E+17              3.75
   16673145             20361101                    140000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673147             20361101                    784000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673153             20361101                    469000                     20061201                    70                       No MI                   1.00E+17              2.25
   16673156             20361101                    404800                     20061201                    80                       No MI                   1.00E+17              2.25
   16673189             20361101                    308000                     20061201                78.97000122                  No MI                   1.00E+17              2.25
   16673219             20361101                    200000                     20061201                43.00999832                  No MI                   1.00E+17              2.875
   16673240             20361101                    440800                     20061201                    80                       No MI                   1.00E+17              2.25
   16673245             20461101                    400500                     20061201                84.48999786                   PMI                    1.00E+17               3.5
   16673246             20461101                    310500                     20061201                    90                        PMI                    1.00E+17              3.25
   16673274             20361101                    156000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673308             20361101                    107200                     20061201                    80                       No MI                   1.00E+17              2.25
   16673984             20361101                    413000                     20061201                    70                       No MI                   1.00E+17              2.25
   16673985             20361001                    360000                     20061101                    75                       No MI                   1.00E+17              2.25
   16673986             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673988             20361101                    291000                     20061201                73.66999817                  No MI                   1.00E+17              2.25
   16673989             20361001                    604000                     20061101                    80                       No MI                   1.00E+17              2.25
   16673990             20361101                    760500                     20061201                    65                       No MI                   1.00E+17              2.25
   16673991             20361101                    243200                     20061201                    80                       No MI                   1.00E+17              2.25
   16673995             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673996             20361001                    460000                     20061101                77.97000122                  No MI                   1.00E+17              2.25
   16673997             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16673999             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674005             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              2.25
   16674013             20361101                    385000                     20061201                79.37999725                  No MI                   1.00E+17              2.25
   16674018             20361101                    313600                     20061201                    80                       No MI                   1.00E+17              2.25
   16674052             20361101                    1500000                    20061201                66.66999817                  No MI                   1.00E+17              2.25
   16674054             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              3.375
   16674059             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674065             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674078             20361101                    568000                     20061201                78.33999634                  No MI                   1.00E+17              2.25
   16674079             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              3.75
   16674082             20461101                    678750                     20061201                    75                       No MI                   1.00E+17              3.75
   16674095             20361101                    198000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672827             20361101                    650000                     20061201                   79.75                     No MI                   1.00E+17              2.25
   16672832             20461101                    344000                     20061201                    80                       No MI                   1.00E+17              3.75
   16672838             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16674150             20461101                    322500                     20061201                    75                       No MI                   1.00E+17              3.75
   16674156             20361001                    490000                     20061101                75.37999725                  No MI                   1.00E+17              2.25
   16674161             20461101                    488000                     20061201                    80                       No MI                   1.00E+17               3.5
   16672858             20461101                    1368750                    20061201                    75                       No MI                   1.00E+17               3.5
   16672862             20361101                    347688                     20061201                    80                       No MI                   1.00E+17              2.25
   16672869             20361101                    162750                     20061201                73.98000336                  No MI                   1.00E+17              3.75
   16672884             20361101                    237250                     20061201                    73                       No MI                   1.00E+17                4
   16672894             20361101                    188000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672900             20361101                    335200                     20061201                    80                       No MI                   1.00E+17              2.25
   16672919             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672953             20361101                    356450                     20061201                    80                       No MI                   1.00E+17              2.25
   16672954             20361101                    158150                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16672958             20461101                    360000                     20061201                    90                        PMI                    1.00E+17              3.75
   16672604             20361101                    400000                     20061201                    64                       No MI                   1.00E+17              2.25
   16672616             20361101                    284800                     20061201                    80                       No MI                   1.00E+17              2.25
   16672631             20361001                    268000                     20061101                    80                       No MI                   1.00E+17              2.25
   16672637             20461101                    136000                     20061201                    80                       No MI                   1.00E+17              3.25
   16672640             20361101                    168000                     20061201                    70                       No MI                   1.00E+17              2.25
   16672727             20361101                    532000                     20061201                78.80999756                  No MI                   1.00E+17              2.25
   16672739             20361101                    513150                     20061201                    80                       No MI                   1.00E+17              2.25
   16672750             20361101                    184000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672766             20461101                    356000                     20061201                    80                       No MI                   1.00E+17               3.5
   16672777             20461101                    572720                     20061201                    80                       No MI                   1.00E+17              2.875
   16672780             20361101                    217000                     20061201                44.29000092                  No MI                   1.00E+17              2.25
   16672791             20361101                    319500                     20061201                    90                        PMI                    1.00E+17              3.75
   16672801             20361001                    620000                     20061101                69.66000366                  No MI                   1.00E+17              2.25
   16672695             20361101                    1275000                    20061201                59.29999924                  No MI                   1.00E+17              2.25
   16672705             20361101                    172000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667429             20461101                    483750                     20061201                    75                       No MI                   1.00E+17              3.75
   16667442             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667448             20361101                    171000                     20061201                    75                       No MI                   1.01E+17              2.25
   16667455             20461101                    226000                     20061201                53.81000137                  No MI                   1.00E+17              3.75
   16667464             20461101                    524000                     20061201                    80                       No MI                   1.00E+17              3.375
   16667492             20361101                    138600                     20061201                    70                       No MI                   1.00E+17              2.25
   16670239             20361101                    352500                     20061201                    75                       No MI                   1.00E+17                3
   16670267             20361001                    504000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670270             20361001                    560000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670275             20361001                    530850                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16670282             20361001                    260800                     20061101                    80                       No MI                   1.00E+17              2.25
   16670299             20461101                    247200                     20061201                    80                       No MI                   1.00E+17              3.75
   16670304             20361101                    356250                     20061201                    75                       No MI                   1.00E+17               3.5
   16670322             20361001                    639200                     20061101                    80                       No MI                   1.00E+17              2.25
   16670349             20361001                    400000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670359             20361101                    178688                     20061201                    80                       No MI                   1.00E+17              2.25
   16670367             20361001                    816000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670369             20361001                    442000                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16670370             20461101                    238500                     20061201                    75                       No MI                                          3.5
   16670403             20361001                    479200                     20061101                    80                       No MI                   1.00E+17              2.25
   16670424             20361101                    306000                     20061201                    68                       No MI                   1.00E+17              2.25
   16670441             20361001                    135750                     20061101                    75                       No MI                   1.00E+17              2.25
   16670444             20361101                    341600                     20061201                    80                       No MI                   1.00E+17              2.25
   16670451             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670455             20361001                    182400                     20061101                    80                       No MI                   1.00E+17              2.25
   16670458             20361001                    650000                     20061101                77.12999725                  No MI                   1.00E+17              2.25
   16670464             20361001                    540000                     20061101                    80                       No MI                                         2.25
   16670480             20361001                    278400                     20061101                    80                       No MI                   1.00E+17              2.25
   16670481             20361001                    588000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670484             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670490             20361101                    307500                     20061201                    75                       No MI                   1.00E+17              2.25
   16670499             20361001                    312600                     20061101                    80                       No MI                   1.00E+17                3
   16670510             20361101                    527000                     20061201                79.84999847                  No MI                   1.00E+17              2.25
   16670511             20361001                    361600                     20061101                    80                       No MI                   1.00E+17              2.25
   16670513             20361101                    213600                     20061201                    80                       No MI                   1.00E+17              2.25
   16670517             20361101                    144000                     20061201                    60                       No MI                   1.00E+17              2.25
   16670519             20361101                    301000                     20061201                    70                       No MI                   1.00E+17              2.25
   16670529             20361001                    336400                     20061101                    80                       No MI                   1.00E+17              2.25
   16670828             20361101                    304000                     20061201                    80                       No MI                   1.00E+17              3.75
   16670834             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670841             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670850             20460901                    750000                     20061001                33.33000183                  No MI                                         3.75
   16670864             20361101                    372624                     20061201                    80                       No MI                   1.00E+17              2.25
   16670865             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670570             20361101                    150000                     20061201                    60                       No MI                   1.00E+17              2.25
   16670590             20361101                    301000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670598             20361101                    818650                     20061201                    70                       No MI                   1.00E+17               3.5
   16670625             20361101                    302000                     20061201                84.36000061             United Guaranty              1.00E+17              3.25
   16670632             20361101                    181200                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16670642             20361101                    216655                     20061201                    80                       No MI                   1.00E+17              2.25
   16670653             20361101                    270000                     20061201                   73.75                     No MI                   1.00E+17              3.125
   16670655             20361101                    537000                     20061201                79.91000366                  No MI                   1.00E+17              2.25
   16670666             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670687             20361001                    431950                     20061101                79.98999786                  No MI                   1.00E+17               3.5
   16670690             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670694             20361101                    712500                     20061201                    75                       No MI                   1.00E+17               3.5
   16670708             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670710             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670712             20361001                    342000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670720             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670723             20361101                    278400                     20061201                    80                       No MI                   1.00E+17              2.25
   16670725             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670730             20361101                    145600                     20061201                    80                       No MI                   1.00E+17              2.25
   16670761             20361001                    294400                     20061101                    80                       No MI                   1.00E+17              2.25
   16670777             20361101                    424000                     20061201                70.66999817                  No MI                   1.00E+17              2.25
   16670779             20461101                    335000                     20061201                60.36000061                  No MI                   1.00E+17              3.75
   16670786             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670866             20361101                    148000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670868             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670873             20361101                    261600                     20061201                    80                       No MI                   1.00E+17              2.25
   16670877             20361101                    540000                     20061201                78.94999695                  No MI                   1.00E+17              3.625
   16670900             20361001                    456000                     20061101                    80                       No MI                   1.00E+17              2.25
   16670904             20361101                    154400                     20061201                    80                       No MI                   1.00E+17              2.25
   16670794             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670799             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670916             20361101                    192300                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16670917             20361101                    441550                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16670919             20361101                    196000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670930             20361101                    142500                     20061201                    75                       No MI                   1.00E+17              2.25
   16670937             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670947             20361101                    310400                     20061201                    80                       No MI                   1.00E+17              2.25
   16670958             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              2.25
   16670966             20361101                    537600                     20061201                    70                       No MI                   1.00E+17              2.25
   16670976             20461101                    360000                     20061201                    80                       No MI                   1.00E+17               3.5
   16670990             20461101                    469000                     20061201                79.90000153                  No MI                   1.00E+17               3.5
   16672357             20361101                    199800                     20061201                    80                       No MI                   1.00E+17              3.25
   16672372             20361101                    623200                     20061201                    80                       No MI                   1.00E+17              2.25
   16672444             20461101                    650000                     20061201                74.29000092                  No MI                   1.00E+17               3.5
   16672445             20361101                    108000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672458             20361101                    159920                     20061201                    80                       No MI                   1.00E+17              2.25
   16672462             20361101                    372000                     20061201                    80                       No MI                   1.00E+17               3.5
   16672482             20361101                    680000                     20061201                79.06999969                  No MI                   1.00E+17              2.25
   16672483             20361101                    210400                     20061201                    80                       No MI                   1.00E+17              2.25
   16672484             20361101                    650000                     20061201                   79.75                     No MI                   1.00E+17              2.25
   16672488             20361101                    261900                     20061201                84.48000336                   PMI                    1.00E+17              3.75
   16672494             20361101                    389600                     20061201                79.66999817                  No MI                   1.00E+17              2.25
   16672503             20361101                    460000                     20061201                    80                       No MI                   1.00E+17               3.5
   16672505             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16672507             20361001                    268000                     20061101                    80                       No MI                   1.00E+17              2.25
   16672519             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672525             20361001                    746550                     20061101                    80                       No MI                   1.00E+17              2.25
   16672528             20361101                    885000                     20061201                    75                       No MI                   1.00E+17               3.5
   16672529             20361101                    472500                     20061201                    90                  Triad Guaranty               1.00E+17               3.5
   16672531             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672534             20361001                    256000                     20061101                    80                       No MI                   1.00E+17              2.25
   16672541             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672548             20361101                    448000                     20061201                79.86000061                  No MI                   1.00E+17              2.25
   16672562             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              3.75
   16672568             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              2.25
   16672573             20361101                    900250                     20061201                    65                       No MI                   1.00E+17              2.25
   16672579             20361101                    460000                     20061201                64.79000092                  No MI                   1.00E+17              2.25
   16672584             20361001                    230000                     20061101                47.61999893                  No MI                   1.00E+17              2.25
   16667146             20361101                    500000                     20061201                76.91999817                  No MI                   1.00E+17              3.25
   16667157             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667158             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667204             20361101                    737200                     20061201                    80                       No MI                   1.00E+17              2.25
   16667213             20361001                    404000                     20061101                    80                       No MI                                         2.25
   16667223             20361001                    273250                     20061101                    80                       No MI                   1.00E+17              2.25
   16667231             20361001                    488000                     20061101                    80                       No MI                   1.00E+17              2.25
   16667236             20361101                    396900                     20061201                    70                       No MI                   1.00E+17              2.25
   16667244             20461101                    300000                     20061201                    80                       No MI                   1.00E+17              3.75
   16667252             20361101                    417000                     20061201                67.37000275                  No MI                   1.00E+17              2.25
   16667260             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667261             20361101                    293632                     20061201                    80                       No MI                   1.00E+17              2.25
   16667263             20361001                    308000                     20061101                    80                       No MI                   1.00E+17              2.25
   16667266             20461101                    364800                     20061201                    80                       No MI                   1.00E+17              3.75
   16667271             20461101                    308000                     20061201                    80                       No MI                   1.00E+17              3.75
   16667273             20461101                    310500                     20061201                    90                   GE Capital MI               1.00E+17              3.625
   16667288             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667290             20361001                    312750                     20061101                    75                       No MI                   1.00E+17              2.25
   16667313             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667326             20361101                    280000                     20061201                49.11999893                  No MI                   1.00E+17              3.75
   16667348             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667351             20461101                    529600                     20061201                    80                       No MI                   1.00E+17              3.75
   16667353             20361101                    360700                     20061201                    80                       No MI                   1.00E+17              2.25
   16667371             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              3.75
   16667375             20361101                    291750                     20061201                74.90000153                  No MI                   1.00E+17              3.125
   16667393             20461101                    169600                     20061201                    80                       No MI                   1.00E+17                3
   16667394             20361101                    291920                     20061201                    80                       No MI                   1.00E+17              3.75
   16667401             20361001                    649999                     20061101                67.70999908                  No MI                   1.00E+17              2.25
   16667402             20361001                    247600                     20061101                    80                       No MI                   1.00E+17              3.75
   16666980             20361101                    445600                     20061201                    80                       No MI                   1.00E+17              2.25
   16666993             20361101                    344000                     20061201                79.08000183                  No MI                   1.00E+17              2.25
   16667023             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667042             20361101                    496800                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16667053             20361101                    620000                     20061201                    80                       No MI                   1.00E+17               3.5
   16667062             20461101                    280000                     20061201                    70                       No MI                   1.00E+17              3.25
   16667070             20361001                    785750                     20061101                    80                       No MI                   1.00E+17              2.25
   16667071             20461101                    511200                     20061201                    80                       No MI                   1.00E+17              3.375
   16667074             20361101                    351200                     20061201                    80                       No MI                   1.00E+17              3.75
   16667085             20361101                    433600                     20061201                    80                       No MI                   1.00E+17              2.25
   16667094             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667099             20361101                    180000                     20061201                    80                       No MI                   1.00E+17              2.25
   16667137             20361101                    417000                     20061201                77.94000244                  No MI                   1.00E+17              2.25
   16665963             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              3.75
   16665968             20361101                    485000                     20061201                77.59999847                  No MI                   1.00E+17              3.75
   16665969             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665975             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665980             20361001                    244000                     20061101                    80                       No MI                   1.00E+17              2.25
   16666006             20361001                    636800                     20061101                    80                       No MI                   1.00E+17              2.25
   16666020             20361101                    475500                     20061201                79.81999969                  No MI                   1.00E+17              2.25
   16666021             20361001                    359900                     20061101                    80                       No MI                   1.00E+17              2.25
   16666023             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666029             20361001                    650000                     20061101                   79.75                     No MI                   1.00E+17              3.375
   16666031             20361101                    360000                     20061201                77.41999817                  No MI                   1.00E+17              2.25
   16666036             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              3.75
   16666052             20461101                    500000                     20061201                78.43000031                  No MI                   1.00E+17              3.75
   16666056             20361101                    240000                     20061201                78.69000244                  No MI                   1.00E+17              2.25
   16666058             20361101                    301000                     20061201                    70                       No MI                   1.00E+17              2.25
   16666063             20461001                    220000                     20061101                    80                       No MI                   1.00E+17               3.5
   16666067             20361001                    176000                     20061101                76.51999664                  No MI                   1.00E+17               3.5
   16666069             20361101                    439920                     20061201                    80                       No MI                   1.00E+17              2.25
   16666071             20361001                    612000                     20061101                    80                       No MI                   1.00E+17               3.5
   16666073             20361101                    594400                     20061201                    80                       No MI                   1.00E+17              3.75
   16666079             20361101                    444000                     20061201                    80                       No MI                   1.00E+17               3.5
   16666083             20461101                    560000                     20061201                79.43000031                  No MI                   1.00E+17               3.5
   16666109             20361101                    288000                     20061201                88.88999939             Radian Guaranty              1.00E+17              3.75
   16666112             20461101                    489600                     20061201                    80                       No MI                   1.00E+17              3.75
   16666113             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              3.25
   16666114             20361101                    230000                     20061201                44.65999985                  No MI                   1.00E+17              2.25
   16666745             20461101                    600000                     20061201                    80                       No MI                   1.00E+17               3.5
   16666759             20461001                    512000                     20061101                    80                       No MI                   1.00E+17              2.875
   16666762             20361001                    408000                     20061101                    80                       No MI                   1.00E+17              2.25
   16666772             20361001                    328800                     20061101                    80                       No MI                   1.00E+17              2.25
   16666775             20361101                    364000                     20061201                    70                       No MI                   1.00E+17               3.5
   16666776             20361101                    604000                     20061201                    80                       No MI                   1.00E+17              3.75
   16666791             20361001                    143200                     20061101                    80                       No MI                   1.00E+17              3.75
   16666801             20461001                    440000                     20061101                75.20999908                  No MI                   1.00E+17              3.25
   16666812             20361101                    760000                     20061201                    80                       No MI                   1.00E+17              3.75
   16666813             20361101                    195000                     20061201                    75                       No MI                   1.00E+17              3.625
   16666815             20361101                    1000000                    20061201                74.06999969                  No MI                   1.00E+17              3.25
   16666816             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.75
   16666838             20361001                    267750                     20061101                    75                       No MI                   1.00E+17              3.75
   16666858             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666867             20461001                    145000                     20061101                69.05000305                  No MI                   1.00E+17              2.875
   16666871             20361001                    276000                     20061101                    80                       No MI                   1.00E+17               3.5
   16666893             20361101                    343000                     20061201                    70                       No MI                   1.00E+17              2.25
   16666904             20461101                    502800                     20061201                79.70999908                  No MI                   1.00E+17              3.25
   16666907             20361101                    293600                     20061201                    80                       No MI                   1.00E+17              2.25
   16666911             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666914             20361001                    319000                     20061101                74.36000061                  No MI                   1.00E+17              2.25
   16666915             20361001                    315000                     20061101                    75                       No MI                   1.00E+17              2.25
   16666916             20361001                    520500                     20061101                73.30999756                  No MI                   1.00E+17              2.25
   16666918             20361001                    512000                     20061101                    80                       No MI                   1.00E+17              2.25
   16666935             20361001                    182200                     20061101                    80                       No MI                   1.00E+17              2.25
   16666949             20361001                    380000                     20061101                    80                       No MI                   1.00E+17              2.25
   16666952             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              2.25
   16666973             20361101                    158400                     20061201                    80                       No MI                   1.00E+17              2.25
   16665508             20461001                    342000                     20061101                    90                        PMI                    1.00E+17              3.75
   16665519             20361101                    337600                     20061201                    80                       No MI                                         2.25
   16665528             20461101                    504800                     20061201                    80                       No MI                                         3.75
   16665530             20361001                    580000                     20061101                79.44999695                  No MI                   1.00E+17              2.25
   16663973             20361001                    544000                     20061101                    80                       No MI                   1.00E+17              3.75
   16663976             20361101                    432000                     20061201                78.55000305                  No MI                   1.00E+17               3.5
   16663989             20361101                    724000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664001             20361101                    191700                     20061201                78.23999786                  No MI                   1.00E+17               3.5
   16665553             20361001                    306400                     20061101                    80                       No MI                   1.00E+17              2.25
   16665565             20361101                    500000                     20061201                   78.25                     No MI                   1.00E+17              2.25
   16665568             20361001                    532000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665571             20361101                    416000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665574             20361001                    338900                     20061101                69.98999786                  No MI                   1.00E+17              2.25
   16665585             20361001                    732800                     20061101                    80                       No MI                   1.00E+17              2.25
   16665588             20361001                    450000                     20061101                    75                       No MI                   1.00E+17              2.25
   16665590             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665591             20361001                    480000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665592             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665593             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665598             20361001                    397500                     20061101                    75                       No MI                   1.00E+17              2.25
   16665601             20361101                    379920                     20061201                    80                       No MI                   1.00E+17              2.25
   16665611             20361101                    999529                     20061201                71.40000153                  No MI                   1.00E+17              2.25
   16665619             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665620             20361101                    211200                     20061201                    80                       No MI                   1.00E+17              2.25
   16665635             20361101                    199600                     20061201                    80                       No MI                   1.00E+17              2.25
   16664022             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664030             20461101                    163200                     20061201                    80                       No MI                   1.00E+17              3.25
   16664038             20461101                    270000                     20061201                    90                        PMI                    1.00E+17              3.75
   16664041             20361101                    257300                     20061201                79.91000366                  No MI                   1.00E+17               3.5
   16664045             20361101                    272560                     20061201                    80                       No MI                   1.00E+17              2.25
   16664048             20361101                    172000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664069             20361101                    497470                     20061201                    80                       No MI                   1.00E+17              2.25
   16664070             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664079             20361001                    476000                     20061101                    80                       No MI                   1.00E+17              2.25
   16664086             20361001                    133000                     20061101                    70                       No MI                   1.00E+17              2.75
   16665672             20361001                    470400                     20061101                    80                       No MI                   1.00E+17               3.5
   16665674             20361101                    367900                     20061201                    80                       No MI                   1.00E+17              2.25
   16665680             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665690             20361101                    547200                     20061201                    80                       No MI                   1.00E+17              2.25
   16665691             20361001                    236000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665705             20361101                    477900                     20061201                    80                       No MI                   1.00E+17              2.25
   16665708             20361001                    236000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665713             20361001                    296000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665721             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665732             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665735             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665749             20361101                    472000                     20061201                    80                       No MI                   1.00E+17              3.75
   16664097             20361101                    551600                     20061201                    80                       No MI                   1.00E+17              2.25
   16664112             20361101                    392000                     20061201                    80                       No MI                   1.00E+17               3.5
   16664119             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664123             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664133             20361101                    273350                     20061201                79.98000336                  No MI                   1.00E+17              2.25
   16664146             20361101                    212800                     20061201                    80                       No MI                   1.00E+17              2.25
   16664152             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664165             20361101                    821000                     20061201                71.38999939                  No MI                   1.00E+17              3.25
   16664169             20361101                    650000                     20061201                76.47000122                  No MI                   1.00E+17              3.625
   16665761             20361101                    324100                     20061201                    70                       No MI                   1.00E+17              2.25
   16665783             20461001                    500000                     20061101                67.48000336                  No MI                   1.00E+17              3.75
   16665797             20361001                    182000                     20061101                    80                       No MI                   1.00E+17              2.25
   16664172             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664202             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664219             20361001                    192000                     20061101                    80                       No MI                   1.00E+17               3.5
   16665802             20461101                    100000                     20061201                    25                       No MI                   1.00E+17              3.75
   16665803             20361001                    520000                     20061101                    80                       No MI                   1.00E+17               3.5
   16665808             20461101                    476000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665817             20361001                    511875                     20061101                    75                       No MI                   1.00E+17              3.75
   16665828             20361101                    355820                     20061201                    80                       No MI                   1.00E+17              2.25
   16665831             20361001                    252800                     20061101                    80                       No MI                   1.00E+17              2.25
   16664237             20361101                    346500                     20061201                    77                       No MI                   1.00E+17              3.375
   16664260             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              3.125
   16664263             20361101                    208400                     20061201                76.62000275                  No MI                   1.00E+17              3.75
   16664276             20361101                    301000                     20061201                77.58000183                  No MI                   1.00E+17              3.75
   16664281             20361101                    340000                     20061201                78.88999939                  No MI                   1.00E+17              2.25
   16664299             20461001                    412000                     20061101                    80                       No MI                   1.00E+17              3.75
   16664305             20361001                    416000                     20061101                    80                       No MI                   1.00E+17                3
   16664320             20361001                    353978                     20061101                    70                       No MI                   1.00E+17              2.25
   16664351             20361001                    228000                     20061101                    80                       No MI                   1.00E+17               3.5
   16664356             20461001                    191200                     20061101                    80                       No MI                   1.00E+17               3.5
   16664357             20361101                    500000                     20061201                75.76000214                  No MI                   1.00E+17              2.25
   16664359             20361001                    335000                     20061101                65.05000305                  No MI                   1.00E+17               3.5
   16664362             20361001                    270000                     20061101                    90                  Triad Guaranty               1.00E+17              3.75
   16664365             20361001                    224000                     20061101                    80                       No MI                   1.00E+17               3.5
   16664373             20461001                    650000                     20061101                76.47000122                  No MI                   1.00E+17              3.25
   16664379             20361001                    123750                     20061101                    75                       No MI                   1.00E+17               3.5
   16664392             20461101                    212000                     20061201                    80                       No MI                   1.00E+17               3.5
   16664396             20361101                    422400                     20061201                    80                       No MI                   1.00E+17              3.25
   16664405             20461101                    279000                     20061201                    90                        PMI                    1.00E+17              3.75
   16665856             20361101                    272000                     20061201                79.06999969                  No MI                   1.00E+17              2.25
   16665859             20361101                    796200                     20061201                75.04000092                  No MI                   1.00E+17              2.25
   16665867             20361001                    212000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665869             20361101                    322000                     20061201                    70                       No MI                   1.00E+17              2.25
   16664418             20361101                    511600                     20061201                    80                       No MI                   1.00E+17              2.25
   16664420             20361101                    350000                     20061201                    70                       No MI                   1.00E+17              2.25
   16664425             20461101                    453600                     20061201                    70                       No MI                   1.00E+17               3.5
   16664443             20361101                    111600                     20061201                    80                       No MI                   1.00E+17              2.25
   16664460             20361101                    255200                     20061201                    80                       No MI                   1.00E+17              2.25
   16664478             20361101                    126700                     20061201                74.97000122                  No MI                   1.00E+17              3.75
   16664484             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16664486             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              3.375
   16664488             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              3.625
   16664500             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16664518             20461101                    810000                     20061201                74.30999756                  No MI                   1.00E+17               3.5
   16664527             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              3.75
   16664530             20361101                    432000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665419             20361101                    428000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665878             20361001                    440800                     20061101                    80                       No MI                   1.00E+17              3.75
   16665880             20361101                    249000                     20061201                68.77999878                  No MI                   1.00E+17              2.25
   16665886             20361001                    380000                     20061101                    80                       No MI                   1.00E+17              2.25
   16665889             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665904             20461001                    660000                     20061101                    75                       No MI                   1.00E+17               3.5
   16665907             20361001                    685000                     20061101                50.74000168                  No MI                   1.00E+17              2.25
   16665913             20361101                    431250                     20061201                    75                       No MI                   1.00E+17              3.75
   16665920             20361001                    160000                     20061101                37.20999908                  No MI                   1.00E+17              2.25
   16665424             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665428             20361101                    395600                     20061201                    80                       No MI                   1.00E+17              2.25
   16665462             20361101                    345600                     20061201                    80                       No MI                   1.00E+17              2.25
   16665924             20461001                    226000                     20061101                79.30000305                  No MI                   1.00E+17               3.5
   16665928             20461101                    264000                     20061201                    80                       No MI                   1.00E+17              3.75
   16665937             20361001                    245600                     20061101                    80                       No MI                   1.00E+17              2.25
   16665939             20361101                    238400                     20061201                    80                       No MI                   1.00E+17              2.25
   16665944             20361001                    414000                     20061101                73.01999664                  No MI                   1.00E+17                3
   16665945             20361101                    196000                     20061201                    80                       No MI                   1.00E+17              3.125
   16665948             20361001                    328800                     20061101                    80                       No MI                   1.00E+17              2.25
   16665467             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665479             20461101                    187500                     20061201                    75                       No MI                   1.00E+17              3.75
   16665485             20361001                    396649                     20061101                    80                       No MI                   1.00E+17              3.25
   16665490             20361101                    276000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665491             20361101                    464100                     20061201                    70                       No MI                   1.00E+17              2.25
   16665495             20461001                    616000                     20061101                    80                       No MI                   1.00E+17              3.75
   16662654             20361101                    385000                     20061201                    70                       No MI                   1.00E+17              2.25
   16662658             20361001                    341400                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16663924             20361001                    525000                     20061101                    75                       No MI                   1.00E+17               3.5
   16663925             20360901                    512000                     20061001                    80                       No MI                   1.00E+17              2.25
   16663928             20361101                    625600                     20061201                    80                       No MI                   1.00E+17              2.25
   16663930             20361001                    600000                     20061101                    80                       No MI                   1.00E+17              2.25
   16663936             20461101                    422400                     20061201                    80                       No MI                   1.00E+17                3
   16663943             20361001                    336000                     20061101                    80                       No MI                   1.00E+17              2.25
   16663950             20361001                    610000                     20061101                71.34999847                  No MI                   1.00E+17              2.25
   16663967             20361101                    369600                     20061201                    80                       No MI                   1.00E+17              3.375
   16663970             20361001                    312000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662670             20361001                    150500                     20061101                    70                       No MI                   1.00E+17              2.25
   16662681             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662684             20361101                    247900                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16662695             20361001                    564000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662698             20361001                    460000                     20061101                87.62000275                   PMI                    1.00E+17              3.75
   16662790             20361001                    179200                     20061101                    80                       No MI                   1.00E+17              2.25
   16662800             20361101                    524000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662804             20361001                    340000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662811             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              3.75
   16662815             20361001                    532000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662816             20361001                    376000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662819             20361101                    320000                     20061201                61.54000092                  No MI                   1.00E+17              3.25
   16662837             20461001                    340000                     20061101                    80                       No MI                   1.00E+17               3.5
   16662842             20461101                    400000                     20061201                    80                       No MI                   1.00E+17              3.75
   16662845             20361001                    876000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662847             20361001                    475950                     20061101                79.98999786                  No MI                   1.00E+17              2.25
   16663716             20361101                    182400                     20061201                    80                       No MI                   1.00E+17              2.25
   16663724             20361101                    1000000                    20061201                79.05000305                  No MI                   1.00E+17              2.25
   16663791             20361101                    382500                     20061201                    75                       No MI                   1.00E+17               3.5
   16663809             20461001                    473000                     20061101                78.83000183                  No MI                   1.00E+17              3.625
   16663823             20361101                    224000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663850             20461001                    450000                     20061101                74.37999725                  No MI                   1.00E+17              3.75
   16663886             20361101                    516000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663888             20361001                    272000                     20061101                    80                       No MI                   1.00E+17              3.25
   16663900             20361101                    464000                     20061201                77.33000183                  No MI                   1.00E+17              3.75
   16663901             20361001                    252000                     20061101                    80                       No MI                   1.00E+17              2.25
   16663905             20361101                    161400                     20061201                    80                       No MI                   1.00E+17              2.25
   16662590             20361101                    344000                     20061201                78.18000031                  No MI                   1.00E+17              2.25
   16662609             20361101                    417000                     20061201                77.94999695                  No MI                   1.00E+17              2.25
   16662613             20361101                    435200                     20061201                    80                       No MI                   1.00E+17              2.25
   16662621             20361101                    283200                     20061201                    80                       No MI                   1.00E+17              2.25
   16662622             20361101                    333600                     20061201                    80                       No MI                   1.00E+17              2.25
   16662412             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662417             20361101                    123000                     20061201                79.34999847                  No MI                   1.00E+17              2.25
   16662423             20361101                    600000                     20061201                66.66999817                  No MI                   1.00E+17              2.25
   16662427             20361001                    214320                     20061101                    80                       No MI                   1.00E+17              2.25
   16662429             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662481             20361001                    528000                     20061101                    80                       No MI                   1.00E+17               3.5
   16662485             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662488             20461001                    448800                     20061101                    80                       No MI                   1.00E+17              3.75
   16662494             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662497             20361001                    328000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662522             20361101                    212000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662529             20461101                    529100                     20061201                    74                       No MI                   1.00E+17               3.5
   16662534             20461101                    307000                     20061201                69.76999664                  No MI                   1.00E+17              3.25
   16662539             20361001                    141600                     20061101                    80                       No MI                   1.00E+17              2.25
   16662548             20361101                    592000                     20061201                79.45999908                  No MI                   1.00E+17              2.25
   16662572             20461101                    335500                     20061201                69.18000031                  No MI                   1.00E+17               3.5
   16662578             20361101                    353500                     20061201                    80                       No MI                   1.00E+17              2.25
   16662325             20361001                    290000                     20061101                54.91999817                  No MI                   1.00E+17              2.25
   16662331             20361001                    975000                     20061101                    75                       No MI                   1.00E+17              2.25
   16662337             20361001                    265000                     20061101                75.27999878                  No MI                   1.00E+17              2.25
   16661962             20361001                    400000                     20061101                    80                       No MI                   1.00E+17              2.25
   16661966             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16661973             20361101                    248000                     20061201                    80                       No MI                   1.00E+17              3.75
   16662385             20361101                    559999                     20061201                    80                       No MI                   1.00E+17               3.5
   16662009             20361101                    356000                     20061201                71.33999634                  No MI                   1.00E+17              2.25
   16662014             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662030             20361001                    468000                     20061101                    80                       No MI                   1.00E+17              2.25
   16662042             20361101                    185000                     20061201                    74                       No MI                   1.00E+17              3.75
   16662044             20361001                    889536                     20061101                    80                       No MI                   1.00E+17              2.25
   16662046             20361101                    265600                     20061201                    80                       No MI                                         2.25
   16662093             20361101                    356000                     20061201                    80                       No MI                   1.00E+17               3.5
   16662098             20461001                    584000                     20061101                    80                       No MI                   1.00E+17              3.75
   16662118             20361001                    204720                     20061101                    80                       No MI                   1.00E+17              2.25
   16662135             20360901                    536250                     20061001                    65                       No MI                   1.00E+17              2.25
   16662151             20461001                    352000                     20061101                    80                       No MI                   1.00E+17              3.75
   16662159             20361001                    312000                     20061101                    78                       No MI                   1.00E+17              3.75
   16662160             20361101                    131175                     20061201                    75                       No MI                   1.00E+17              2.25
   16662167             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662170             20361101                    131250                     20061201                    75                       No MI                   1.00E+17              2.25
   16662197             20361001                    232000                     20061101                84.36000061                   PMI                    1.00E+17              3.75
   16662203             20361001                    230000                     20061101                72.33000183                  No MI                   1.00E+17              3.75
   16662241             20361101                    252000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662262             20361001                    1489000                    20061101                74.44999695                  No MI                   1.00E+17              2.25
   16662266             20361001                    715000                     20061101                60.84999847                  No MI                   1.00E+17               2.5
   16662267             20361001                    804160                     20061101                    80                       No MI                   1.00E+17              3.375
   16662272             20361001                    352000                     20061101                    80                       No MI                   1.00E+17              3.125
   16662293             20361001                    410000                     20061101                73.87000275                  No MI                   1.00E+17              2.25
   16662302             20361101                    196000                     20061201                    70                       No MI                   1.00E+17              2.25
   16662305             20361101                    432000                     20061201                    80                       No MI                   1.00E+17              2.25
   16662313             20461101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16392368             20461001                    604500                     20061101                    65                       No MI                   1.00E+17               3.5
   16696489             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696510             20361101                    123780                     20061201                76.04000092                  No MI                   1.00E+17              2.875
   16696513             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696521             20461101                    513200                     20061201                    80                       No MI                   1.00E+17               3.5
   16696541             20461101                    395000                     20061201                78.62000275                  No MI                   1.00E+17              3.25
   16697550             20461101                    493600                     20061201                    80                       No MI                   1.00E+17               3.5
   16697560             20361101                    366400                     20061201                    80                       No MI                   1.00E+17              2.25
   16697583             20461101                    307000                     20061201                71.40000153                  No MI                   1.00E+17               3.5
   16697586             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696547             20361101                    453750                     20061201                    75                       No MI                   1.00E+17              2.25
   16696548             20361101                    491200                     20061201                    80                       No MI                   1.00E+17              2.25
   16696563             20361101                    409450                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16696564             20361101                    273600                     20061201                    80                       No MI                   1.00E+17              2.25
   16696588             20361101                    508000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696603             20361101                    436000                     20061201                79.44999695                  No MI                   1.00E+17               3.5
   16696628             20361101                    644000                     20061201                    70                       No MI                   1.00E+17              2.25
   16696635             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696636             20461101                    452000                     20061201                    80                       No MI                   1.00E+17              3.75
   16696639             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697615             20361101                    435000                     20061201                79.95999908                  No MI                   1.00E+17              3.75
   16697649             20461101                    496000                     20061201                    80                       No MI                   1.00E+17              3.75
   16697658             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696642             20361101                    276310                     20061201                    80                       No MI                   1.00E+17              2.25
   16696644             20361101                    190000                     20061201                73.08000183                  No MI                   1.00E+17              3.75
   16696659             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696672             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697357             20361101                    277500                     20061201                    75                       No MI                   1.00E+17              3.75
   16697360             20361101                    312000                     20061201                    80                       No MI                   1.00E+17                3
   16697388             20361101                    440000                     20061201                    80                       No MI                   1.00E+17               3.5
   16697393             20361101                    368400                     20061201                78.72000122                  No MI                   1.00E+17              2.25
   16697442             20361101                    286500                     20061201                    75                       No MI                   1.00E+17              2.25
   16697449             20361101                    203920                     20061201                    80                       No MI                   1.00E+17              3.75
   16697454             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697466             20361101                    464000                     20061201                78.37999725                  No MI                   1.00E+17               3.5
   16697469             20361101                    356000                     20061201                    80                       No MI                   1.00E+17               3.5
   16697482             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697485             20361101                    413650                     20061201                    75                       No MI                   1.00E+17              2.25
   16697487             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697495             20361101                    607200                     20061201                    80                       No MI                   1.00E+17              2.25
   16697499             20361101                    408000                     20061201                69.73999786                  No MI                   1.00E+17              2.25
   16697504             20361101                    1495000                    20061201                    65                       No MI                   1.00E+17              2.25
   16697509             20361101                    538500                     20061201                72.76999664                  No MI                   1.00E+17              2.25
   16697519             20361101                    470000                     20061201                77.69000244                  No MI                   1.00E+17              2.25
   16697521             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              2.25
   16697523             20461101                    560000                     20061201                    80                       No MI                   1.00E+17              3.375
   16697524             20460901                    121500                     20061001                64.12000275                  No MI                   1.00E+17               3.5
   16697531             20461101                    500000                     20061201                68.97000122                  No MI                   1.00E+17              3.75
   16696260             20461101                    437500                     20061201                    70                       No MI                   1.00E+17              3.75
   16696277             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696291             20361101                    435000                     20061201                    75                       No MI                   1.00E+17              3.625
   16696296             20361101                     89000                     20061201                68.45999908                  No MI                   1.00E+17                3
   16694013             20361101                    138700                     20061201                74.97000122                  No MI                   1.00E+17              3.75
   16694015             20361101                     74500                     20061201                67.73000336                  No MI                   1.00E+17              3.75
   16694071             20361101                    428000                     20061201                71.33000183                  No MI                   1.00E+17              3.75
   16694080             20361101                    193600                     20061201                79.01999664                  No MI                   1.00E+17              3.25
   16694089             20461101                    336000                     20061201                    80                       No MI                   1.00E+17              3.25
   16694105             20361101                    212400                     20061201                    80                       No MI                   1.00E+17              2.25
   16694107             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16694133             20361101                    177600                     20061201                    80                       No MI                   1.00E+17              3.125
   16695918             20361101                    144000                     20061201                    80                       No MI                   1.00E+17              3.625
   16695924             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              3.25
   16695943             20361101                    329600                     20061201                    80                       No MI                   1.00E+17              2.25
   16695946             20361101                    188000                     20061201                    80                       No MI                   1.00E+17              3.25
   16696303             20461101                    212400                     20061201                    90                        PMI                    1.00E+17              3.75
   16696319             20361101                    337600                     20061201                    80                       No MI                   1.00E+17              2.25
   16696322             20361101                    500149                     20061201                    80                       No MI                   1.00E+17              2.25
   16696026             20361101                    582400                     20061201                    80                       No MI                   1.00E+17              2.25
   16696045             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696051             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              2.75
   16696074             20361101                    162400                     20061201                    80                       No MI                   1.00E+17              3.125
   16696081             20361101                    740000                     20061201                77.88999939                  No MI                   1.00E+17              2.25
   16696085             20361101                    439200                     20061201                    80                       No MI                   1.00E+17              2.25
   16696088             20361101                    307600                     20061201                    80                       No MI                   1.00E+17              2.25
   16696379             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696387             20361101                    144000                     20061201                    80                       No MI                   1.00E+17               3.5
   16696392             20361101                    416875                     20061201                   72.5                      No MI                   1.00E+17              2.25
   16696424             20361101                    568000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696099             20461101                    580000                     20061201                    80                       No MI                   1.00E+17              3.75
   16696105             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              3.75
   16696106             20361101                    423200                     20061201                    80                       No MI                   1.00E+17              2.25
   16696118             20361101                    468792                     20061201                    80                       No MI                   1.00E+17              2.25
   16696130             20361101                    252000                     20061201                61.31000137                  No MI                   1.00E+17              2.25
   16696161             20361101                    240000                     20061201                62.34000015                  No MI                   1.00E+17              2.25
   16696166             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696171             20361101                    150000                     20061201                66.08000183                  No MI                   1.00E+17               3.5
   16696434             20361101                    618750                     20061201                    75                       No MI                   1.00E+17              2.25
   16696465             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696468             20361101                    444000                     20061201                    80                       No MI                   1.00E+17               3.5
   16696473             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696206             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696211             20361101                    401250                     20061201                    75                       No MI                   1.00E+17              2.25
   16696215             20361101                    144000                     20061201                    80                       No MI                   1.00E+17              2.25
   16696228             20361101                    115500                     20061201                    75                       No MI                   1.00E+17              2.25
   16696239             20361101                    329600                     20061201                    80                       No MI                   1.00E+17              2.25
   16696246             20361101                    205584                     20061201                    80                       No MI                   1.00E+17              2.25
   16696254             20361101                    396000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693872             20361101                    316000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693875             20361101                    370200                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16693876             20361101                    519000                     20061201                    75                       No MI                   1.00E+17              2.25
   16693887             20361101                    260000                     20061201                    80                       No MI                   1.00E+17               3.5
   16693891             20361101                    488000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693899             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              3.75
   16693900             20361101                    233000                     20061201                75.16000366                  No MI                   1.00E+17               3.5
   16693904             20361101                    435000                     20061201                    75                       No MI                   1.00E+17              3.75
   16693802             20361101                    546400                     20061201                    80                       No MI                   1.00E+17              2.25
   16693811             20361101                    650000                     20061201                69.51999664                  No MI                   1.00E+17              2.25
   16693824             20361101                    648000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693844             20361101                    428000                     20061201                    80                       No MI                   1.00E+17              3.75
   16693846             20361101                    208000                     20061201                77.90000153                  No MI                   1.00E+17              2.25
   16693850             20361101                    337500                     20061201                    90                        PMI                    1.00E+17              2.75
   16693853             20361101                    320000                     20061201                79.80000305                  No MI                   1.00E+17              2.25
   16693915             20361101                    140000                     20061201                72.16000366                  No MI                   1.00E+17              2.25
   16693916             20361101                    519900                     20061201                    80                       No MI                   1.00E+17              2.25
   16693933             20361101                    335000                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16693935             20361101                    427000                     20061201                79.06999969                  No MI                   1.00E+17              3.125
   16693936             20361101                    564000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693957             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693958             20361101                    536000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693963             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693968             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              3.75
   16693970             20361101                    148873                     20061201                    80                       No MI                   1.00E+17              2.25
   16693976             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693981             20361101                    540000                     20061201                    80                       No MI                   1.00E+17              2.25
   16694002             20361101                    360000                     20061201                34.61999893                  No MI                   1.00E+17              2.625
   16694006             20361101                    381600                     20061201                    80                       No MI                   1.00E+17              3.75
   16692578             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692581             20461101                    528000                     20061201                77.19000244                  No MI                   1.00E+17              3.75
   16692582             20361101                    490000                     20061201                77.16999817                  No MI                   1.00E+17              2.25
   16692587             20361101                    588800                     20061201                79.77999878                  No MI                   1.00E+17              2.25
   16692593             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692594             20461101                    560000                     20061201                    80                       No MI                   1.00E+17              3.375
   16692598             20461101                    428000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692600             20361101                    208000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693571             20361101                    398400                     20061201                    80                       No MI                   1.00E+17              2.75
   16693586             20361101                    444800                     20061201                    80                       No MI                   1.00E+17              2.25
   16693589             20461101                    368000                     20061201                    80                       No MI                   1.00E+17              3.75
   16693642             20361101                    510000                     20061201                   63.75                     No MI                   1.00E+17              2.25
   16692610             20361101                    380000                     20061201                    80                       No MI                   1.00E+17               3.5
   16692642             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692644             20361101                    747200                     20061201                    80                       No MI                   1.00E+17              2.25
   16692647             20361101                    355000                     20061201                79.77999878                  No MI                   1.00E+17              2.25
   16692657             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692666             20361101                    631200                     20061201                    80                       No MI                   1.00E+17              2.25
   16692680             20361101                    628000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692692             20461101                    525000                     20061201                78.94999695                  No MI                   1.00E+17               3.5
   16692693             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692695             20361101                    255200                     20061201                    80                       No MI                   1.00E+17              3.125
   16692700             20361101                    331200                     20061201                    80                       No MI                   1.00E+17              2.25
   16692705             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692732             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692733             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692749             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692765             20461101                    472000                     20061201                    80                       No MI                   1.00E+17              2.875
   16692773             20361101                    220000                     20061201                73.33000183                  No MI                   1.00E+17              3.75
   16693317             20361101                    270550                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16693320             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16693323             20361001                    255000                     20061101                    75                       No MI                   1.00E+17              2.25
   16693329             20361001                    352000                     20061101                    80                       No MI                   1.00E+17              2.25
   16693343             20361001                    318400                     20061101                    80                       No MI                   1.00E+17              2.25
   16693347             20361101                    360000                     20061201                    75                       No MI                   1.00E+17              2.25
   16693358             20361101                    396720                     20061201                    80                       No MI                   1.00E+17              2.25
   16693400             20461101                    224000                     20061201                    80                       No MI                   1.00E+17               3.5
   16693440             20361101                    257000                     20061201                69.93000031                  No MI                   1.00E+17              2.25
   16693647             20361101                    190000                     20061201                37.61999893                  No MI                   1.00E+17              2.25
   16693654             20361101                    308750                     20061201                60.29999924                  No MI                   1.00E+17              2.25
   16693668             20361101                    363750                     20061201                    75                       No MI                                         3.75
   16693452             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693460             20361101                    126750                     20061201                    65                       No MI                   1.00E+17              2.25
   16693465             20361101                    430300                     20061201                79.98999786                  No MI                   1.00E+17              3.25
   16693466             20361101                    270000                     20061201                77.13999939                  No MI                   1.00E+17              2.25
   16693521             20361101                    393750                     20061201                    75                       No MI                   1.00E+17              2.25
   16693525             20361101                    425000                     20061201                59.86000061                  No MI                   1.00E+17              2.25
   16693537             20361101                    250000                     20061201                50.40000153                  No MI                   1.00E+17              2.25
   16693548             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16693748             20361101                    217500                     20061201                    75                       No MI                   1.00E+17              3.75
   16692543             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692556             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692562             20361101                    488000                     20061201                    80                       No MI                   1.00E+17               3.5
   16692565             20361101                    1960000                    20061201                    70                       No MI                   1.00E+17              2.25
   16692568             20361101                    452765                     20061201                    80                       No MI                   1.00E+17              2.25
   16692569             20361101                    175000                     20061201                63.63999939                  No MI                   1.00E+17              2.25
   16692571             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692207             20361101                    252000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692212             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692218             20361101                    230928                     20061201                    80                       No MI                   1.00E+17               3.5
   16692224             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692231             20461101                    485600                     20061201                    80                       No MI                   1.00E+17              3.75
   16692254             20461101                    1000000                    20061201                60.61000061                  No MI                   1.00E+17               3.5
   16692260             20361101                    417000                     20061201                71.04000092                  No MI                   1.00E+17              2.25
   16692277             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692284             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692285             20461101                    215000                     20061201                78.18000031                  No MI                   1.00E+17               3.5
   16692291             20361101                    290240                     20061201                    80                       No MI                   1.00E+17              2.25
   16692293             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692295             20361101                    397600                     20061201                    80                       No MI                   1.00E+17              2.25
   16692300             20361101                    757600                     20061201                    80                       No MI                   1.00E+17              3.25
   16692302             20361101                    388000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692307             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692320             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692330             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692340             20361101                    146950                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16692344             20361101                    255750                     20061201                    75                       No MI                   1.00E+17              2.25
   16692345             20361101                    512000                     20061201                    80                       No MI                   1.00E+17               3.5
   16692355             20361101                    637500                     20061201                    75                       No MI                   1.00E+17              2.25
   16692357             20361101                    172000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692368             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              3.375
   16692382             20361101                    234400                     20061201                    80                       No MI                   1.00E+17              2.25
   16688399             20361101                    190000                     20061201                64.84999847                  No MI                   1.00E+17              2.25
   16688414             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              3.75
   16688422             20361101                    284400                     20061201                    80                       No MI                   1.00E+17              2.25
   16688426             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688432             20461101                    270000                     20061201                    90                        PMI                    1.00E+17              3.25
   16688434             20361101                    247200                     20061201                    80                       No MI                   1.00E+17              2.25
   16692386             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692388             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692392             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692395             20361101                    389000                     20061201                70.73000336                  No MI                   1.00E+17              2.25
   16692397             20361101                    305000                     20061201                52.04999924                  No MI                   1.00E+17              2.25
   16692398             20361101                    564000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692399             20361101                    623200                     20061201                    80                       No MI                   1.00E+17              2.25
   16692400             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692419             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692424             20361101                    500000                     20061201                45.45000076                  No MI                   1.00E+17              2.25
   16688445             20361101                    222000                     20061201                89.87999725                   PMI                    1.00E+17              2.25
   16688453             20361101                    540000                     20061201                79.41000366                  No MI                   1.00E+17              2.25
   16688463             20461101                    304000                     20061201                    80                       No MI                   1.00E+17              3.625
   16688470             20361101                    650000                     20061201                79.45999908                  No MI                   1.00E+17              3.75
   16688472             20461101                    1000000                    20061201                74.06999969                  No MI                   1.00E+17              3.75
   16688477             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688487             20461101                    484000                     20061201                    80                       No MI                   1.00E+17              3.625
   16688500             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688502             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688513             20361101                    584200                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16688573             20361101                    724000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688576             20361101                    812000                     20061201                    80                       No MI                   1.00E+17              3.125
   16688581             20361101                    385000                     20061201                64.16999817                  No MI                   1.00E+17              2.25
   16688590             20361101                    276000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688601             20361101                    106000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688608             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              3.75
   16688625             20361101                    460000                     20061201                76.66999817                  No MI                   1.00E+17              2.25
   16692073             20361101                    234000                     20061201                    78                       No MI                   1.00E+17              2.25
   16692074             20361101                    258750                     20061201                    75                       No MI                   1.00E+17              3.75
   16692113             20361101                    302400                     20061201                    80                       No MI                   1.00E+17              2.25
   16692454             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692469             20361101                    196000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692484             20361101                    880000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692497             20361101                    252800                     20061201                    80                       No MI                   1.00E+17              3.75
   16692500             20461101                    452000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692507             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692526             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692527             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              3.75
   16692532             20361101                    990500                     20061201                    70                       No MI                   1.00E+17              2.25
   16692537             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692139             20361101                    398000                     20061201                63.16999817                  No MI                                         2.25
   16692188             20361101                    400000                     20061201                78.43000031                  No MI                   1.00E+17              2.25
   16692190             20361101                    300750                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16692193             20361101                    252800                     20061201                    80                       No MI                   1.00E+17              2.25
   16692194             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16692199             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686020             20361101                    417000                     20061201                77.94000244                  No MI                   1.00E+17              2.25
   16686032             20361101                    528000                     20061201                    80                       No MI                   1.00E+17              3.75
   16686049             20361101                    308588                     20061201                    80                       No MI                   1.00E+17              2.25
   16686055             20361101                    202000                     20061201                78.59999847                  No MI                   1.00E+17               3.5
   16686079             20361101                    254400                     20061201                    80                       No MI                   1.00E+17              2.25
   16688062             20361101                    198400                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16688089             20361001                    581600                     20061101                    80                       No MI                   1.00E+17              2.25
   16688098             20361001                    396000                     20061101                    80                       No MI                   1.00E+17              2.25
   16688099             20361001                    578400                     20061101                    80                       No MI                   1.00E+17              2.25
   16688105             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688108             20361001                    547000                     20061101                    80                       No MI                   1.00E+17              2.25
   16688110             20361001                    511900                     20061101                    80                       No MI                   1.00E+17              2.25
   16688111             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688113             20361001                    552000                     20061101                    80                       No MI                   1.00E+17              2.25
   16688117             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688118             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688121             20361101                    207950                     20061201                    80                       No MI                   1.00E+17              2.25
   16688124             20361001                    752000                     20061101                    80                       No MI                   1.00E+17              2.25
   16688126             20361001                    230400                     20061101                79.44999695                  No MI                   1.00E+17              2.25
   16688129             20361101                    645000                     20061201                79.13999939                  No MI                   1.00E+17              2.25
   16688135             20361001                    599200                     20061101                    80                       No MI                   1.00E+17              2.25
   16688137             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688138             20361101                    463900                     20061201                    80                       No MI                   1.00E+17              2.25
   16688140             20361101                    318300                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16688143             20361101                    374000                     20061201                79.90000153                  No MI                   1.00E+17              2.25
   16688145             20361101                    189000                     20061201                79.41000366                  No MI                   1.00E+17              2.25
   16688147             20361101                    171500                     20061201                    70                       No MI                   1.00E+17              2.25
   16688149             20361101                    150800                     20061201                    65                       No MI                   1.00E+17              2.25
   16688150             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688162             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688163             20461101                    288000                     20061201                    80                       No MI                   1.00E+17              3.375
   16688165             20361001                    398400                     20061101                    80                       No MI                   1.00E+17              2.25
   16688168             20361101                    650000                     20061201                77.37999725                  No MI                   1.00E+17               3.5
   16688177             20361101                    545000                     20061201                82.58000183             United Guaranty              1.00E+17              3.75
   16688179             20361101                    298400                     20061201                    80                       No MI                   1.00E+17              2.25
   16688183             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688186             20361101                    592500                     20061201                    75                       No MI                   1.00E+17              2.25
   16688187             20361101                    280000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688195             20361101                    943550                     20061201                    80                       No MI                   1.00E+17               3.5
   16688197             20361101                    676000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688199             20361101                    315250                     20061201                63.04999924                  No MI                   1.00E+17              2.25
   16688208             20361101                    382300                     20061201                56.22000122                  No MI                   1.00E+17              2.25
   16688219             20361101                    386500                     20061201                74.76000214                  No MI                   1.00E+17              2.25
   16688220             20361101                    472000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688221             20361101                    337500                     20061201                    75                       No MI                   1.00E+17              2.25
   16688223             20361101                    270400                     20061201                    80                       No MI                   1.00E+17              2.25
   16686109             20361101                    464000                     20061201                    80                       No MI                   1.00E+17               3.5
   16686136             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686147             20361101                    357500                     20061201                79.44000244                  No MI                   1.00E+17              2.25
   16686156             20361101                    690500                     20061201                    80                       No MI                   1.00E+17              2.25
   16686166             20361101                    500000                     20061201                78.73999786                  No MI                   1.00E+17              2.25
   16686172             20361101                    860000                     20061201                74.77999878                  No MI                   1.00E+17              3.375
   16686182             20361101                    474000                     20061201                45.93000031                  No MI                   1.00E+17              2.25
   16686188             20361101                    393750                     20061201                    75                       No MI                   1.00E+17              2.25
   16686192             20361101                    140000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686197             20361101                    429500                     20061201                79.54000092                  No MI                   1.00E+17              2.25
   16686211             20361101                    311200                     20061201                    80                       No MI                   1.00E+17              2.25
   16686230             20361101                    138000                     20061201                    75                       No MI                   1.00E+17              3.75
   16686236             20461101                    306000                     20061201                95.62999725             Radian Guaranty              1.00E+17              3.75
   16686240             20361101                    776150                     20061201                    80                       No MI                   1.00E+17              2.25
   16686251             20361101                    399200                     20061201                    80                       No MI                   1.00E+17              2.25
   16686266             20361101                    405000                     20061201                74.30999756                  No MI                   1.00E+17              3.75
   16686271             20461101                    600000                     20061201                    80                       No MI                   1.00E+17              3.75
   16686277             20361101                    112000                     20061201                71.79000092                  No MI                   1.00E+17              3.75
   16686322             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686331             20361101                    255000                     20061201                79.69000244                  No MI                   1.00E+17              2.25
   16686332             20461101                    412000                     20061201                    80                       No MI                   1.00E+17               3.5
   16686334             20361101                    501856                     20061201                    80                       No MI                   1.00E+17              2.25
   16686352             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686357             20361101                    360000                     20061201                    80                       No MI                   1.00E+17              2.25
   16686363             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              3.75
   16686364             20361101                    164800                     20061201                    80                       No MI                   1.00E+17              2.25
   16688233             20361001                    560000                     20061101                    80                       No MI                   1.00E+17              2.25
   16688234             20461101                    252750                     20061201                    75                       No MI                   1.00E+17              3.75
   16688236             20361101                    462440                     20061201                    80                       No MI                   1.00E+17              2.25
   16688249             20461101                    520000                     20061201                    80                       No MI                   1.00E+17              3.75
   16688256             20361101                    180000                     20061201                    80                       No MI                                         2.25
   16688259             20361101                    310104                     20061201                    80                       No MI                   1.00E+17              2.25
   16688269             20361101                    706000                     20061201                76.73999786                  No MI                   1.00E+17              2.25
   16688274             20361101                    492900                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16688277             20361101                    489750                     20061201                    80                       No MI                   1.00E+17              2.25
   16688283             20461101                    350000                     20061201                45.45000076                  No MI                   1.00E+17               3.5
   16688290             20361101                    419100                     20061201                    80                       No MI                   1.00E+17              2.25
   16688293             20361101                    468000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688299             20461101                     89000                     20061201                17.12000084                  No MI                   1.00E+17                3
   16688301             20361101                    345000                     20061201                73.55999756                  No MI                   1.00E+17              2.25
   16688311             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688321             20361101                    212800                     20061201                    80                       No MI                   1.00E+17              2.25
   16688330             20361101                    704000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688335             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688338             20361101                    445000                     20061201                79.45999908                  No MI                   1.00E+17              2.25
   16688341             20361001                    150400                     20061101                    80                       No MI                   1.00E+17              2.25
   16688344             20361001                    253600                     20061101                    80                       No MI                   1.00E+17              2.25
   16688365             20361101                    536000                     20061201                    80                       No MI                   1.00E+17                3
   16688371             20461101                    272400                     20061201                    80                       No MI                   1.00E+17              3.75
   16688374             20361101                    456000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688380             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              3.375
   16688389             20461101                    508500                     20061201                    90                  Triad Guaranty               1.00E+17               3.5
   16688020             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              2.25
   16688037             20361101                    308800                     20061201                    80                       No MI                   1.00E+17              2.25
   16684506             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684516             20361101                    342000                     20061201                94.48000336             Radian Guaranty              1.00E+17              2.25
   16684518             20361101                    118000                     20061201                79.73999786                  No MI                   1.00E+17              2.25
   16684532             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684540             20361101                    120800                     20061201                    80                       No MI                   1.00E+17              2.25
   16684927             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684934             20361101                    329350                     20061201                    70                       No MI                   1.00E+17              2.25
   16684939             20361101                    450000                     20061201                   62.5                      No MI                   1.00E+17              2.25
   16685711             20361101                    476000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685715             20361101                    364000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685730             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685752             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685764             20361101                    126320                     20061201                    80                       No MI                   1.00E+17              2.25
   16685769             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685776             20361101                    144000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685781             20361101                    173520                     20061201                    80                       No MI                   1.00E+17              2.25
   16685783             20361101                    496000                     20061201                    80                       No MI                   1.00E+17              3.75
   16685791             20361101                    157920                     20061201                    80                       No MI                   1.00E+17              2.25
   16685795             20361101                    261600                     20061201                    80                       No MI                   1.00E+17              2.25
   16685803             20361101                    178000                     20061201                79.11000061                  No MI                   1.00E+17              3.25
   16685819             20361101                    500000                     20061201                42.18999863                  No MI                   1.00E+17              2.25
   16685822             20361101                    243200                     20061201                    80                       No MI                   1.00E+17              2.25
   16685828             20361101                    220000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685836             20361101                    612000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685839             20461101                    500000                     20061201                    80                       No MI                   1.00E+17              3.125
   16685841             20361101                    616800                     20061201                    80                       No MI                   1.00E+17              2.25
   16685846             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              3.25
   16685849             20361101                    297600                     20061201                    80                       No MI                   1.00E+17              3.375
   16685854             20361101                    558500                     20061201                75.98999786                  No MI                   1.00E+17              3.125
   16685855             20461101                    180000                     20061201                    90               Mortgage Guaranty In            1.00E+17               3.5
   16685859             20461101                    144000                     20061201                    80                       No MI                   1.00E+17               3.5
   16685861             20461101                    508000                     20061201                    80                       No MI                   1.00E+17                3
   16685862             20361101                    377000                     20061201                40.54000092                  No MI                   1.00E+17              3.625
   16685863             20461101                    483000                     20061201                    80                       No MI                   1.00E+17              3.75
   16685864             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685869             20461101                    292500                     20061201                    75                       No MI                   1.00E+17              2.875
   16685870             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              2.75
   16685872             20461101                    592000                     20061201                    80                       No MI                   1.00E+17               3.5
   16685873             20461101                    432000                     20061201                    80                       No MI                   1.00E+17               3.5
   16685875             20461101                    412500                     20061201                    75                       No MI                   1.00E+17              3.625
   16685877             20461101                    736000                     20061201                    80                       No MI                   1.00E+17              3.25
   16685879             20361101                    400800                     20061201                    80                       No MI                   1.00E+17              3.75
   16685880             20361101                    350000                     20061201                67.30999756                  No MI                   1.00E+17              2.875
   16685883             20361101                    443200                     20061201                    80                       No MI                   1.00E+17              3.75
   16685885             20461101                    200000                     20061201                75.19000244                  No MI                   1.00E+17               3.5
   16685889             20461101                    504000                     20061201                    80                       No MI                   1.00E+17              3.75
   16685891             20461101                    399200                     20061201                    80                       No MI                   1.00E+17              3.375
   16685893             20461101                    540000                     20061201                    80                       No MI                   1.00E+17               3.5
   16684551             20361101                    189800                     20061201                79.91999817                  No MI                   1.00E+17              2.25
   16684565             20361101                    417000                     20061201                79.43000031                  No MI                   1.00E+17              2.25
   16685903             20361101                    905850                     20061201                    80                       No MI                   1.00E+17              2.25
   16685904             20361001                    488000                     20061101                    80                       No MI                   1.00E+17              2.25
   16685907             20361101                    198000                     20061201                77.33999634                  No MI                   1.00E+17              2.25
   16685933             20461101                    376000                     20061201                    80                       No MI                   1.00E+17              3.75
   16685936             20361101                    225000                     20061201                76.26999664                  No MI                   1.00E+17                3
   16684592             20361101                    260000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684611             20361101                    331000                     20061201                54.70999908                  No MI                   1.00E+17              2.25
   16684614             20361101                    367200                     20061201                    80                       No MI                   1.00E+17                3
   16684618             20361101                    640000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685961             20361101                    340000                     20061201                    80                       No MI                   1.00E+17              2.25
   16685974             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              3.75
   16685998             20361101                    246000                     20061201                    80                       No MI                   1.00E+17              3.75
   16684629             20361101                    319920                     20061201                79.98000336                  No MI                   1.00E+17               3.5
   16684648             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684655             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684663             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684676             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684693             20361101                    114400                     20061201                    80                       No MI                   1.00E+17              2.25
   16684696             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.75
   16684709             20461101                    424000                     20061201                    80                       No MI                   1.00E+17               3.5
   16684719             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684722             20361101                    225600                     20061201                    80                       No MI                   1.00E+17              2.25
   16684732             20361101                    157700                     20061201                79.94999695                  No MI                   1.00E+17              2.25
   16684760             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              3.75
   16684761             20361101                    177200                     20061201                    80                       No MI                   1.00E+17              2.25
   16684772             20361101                    340000                     20061201                    85                        PMI                    1.00E+17              3.375
   16684773             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684781             20361101                    393600                     20061201                    80                       No MI                   1.00E+17              2.25
   16684782             20361101                    1000000                    20061201                66.66999817                  No MI                   1.00E+17              2.25
   16684785             20361101                    624750                     20061201                    75                       No MI                   1.00E+17               3.5
   16684791             20361101                    240000                     20061201                    75                       No MI                   1.00E+17                4
   16684795             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684808             20361101                    676000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684813             20361101                    322800                     20061201                    80                       No MI                   1.00E+17              2.25
   16684815             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684828             20361101                    417000                     20061201                78.68000031                  No MI                   1.00E+17              2.25
   16684833             20361101                    327600                     20061201                    78                       No MI                   1.00E+17              3.75
   16684853             20461101                    497600                     20061201                    80                       No MI                   1.00E+17              3.75
   16684871             20361101                    393600                     20061201                    80                       No MI                   1.00E+17              2.25
   16684452             20361101                    650000                     20061201                   79.75                     No MI                   1.00E+17              2.25
   16684458             20361101                    372000                     20061201                    80                       No MI                                         2.25
   16684476             20361101                    316000                     20061201                    80                       No MI                   1.00E+17               3.5
   16684480             20361101                    628000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684496             20361101                    650000                     20061201                67.36000061                  No MI                                         2.25
   16684501             20361101                    287000                     20061201                   71.75                     No MI                   1.00E+17              2.875
   16684378             20361101                    275200                     20061201                    80                       No MI                   1.00E+17              2.25
   16684381             20361101                    195920                     20061201                    80                       No MI                   1.00E+17              2.25
   16684415             20361101                    123000                     20061201                84.83000183             Triad Guaranty               1.00E+17              2.25
   16684427             20361101                    960000                     20061201                    80                       No MI                   1.00E+17               3.5
   16684443             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684444             20361101                    517500                     20061201                    75                       No MI                   1.00E+17              2.25
   16681937             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681940             20361101                    596000                     20061201                    80                       No MI                   1.00E+17              3.625
   16681954             20361101                    317500                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16684115             20361101                    265000                     20061201                58.88999939                  No MI                   1.00E+17              3.75
   16684121             20361101                    460000                     20061201                    80                       No MI                   1.00E+17                4
   16684124             20361101                    645000                     20061201                    75                       No MI                   1.00E+17              2.25
   16684138             20361101                    494250                     20061201                    75                       No MI                   1.00E+17              2.25
   16684143             20361101                    375200                     20061201                    80                       No MI                   1.00E+17              2.25
   16681973             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681974             20361101                    517500                     20061201                    75                       No MI                                         2.25
   16681976             20361101                    285000                     20061201                72.51999664                  No MI                   1.00E+17               3.5
   16681979             20361101                    336000                     20061201                    80                       No MI                   1.00E+17              3.75
   16681981             20361101                    212250                     20061201                    75                       No MI                   1.00E+17              3.75
   16681986             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681989             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681991             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              3.75
   16681994             20361101                    572000                     20061201                79.44000244                  No MI                   1.00E+17              2.25
   16682008             20461101                    125000                     20061201                   62.5                      No MI                   1.00E+17               3.5
   16684158             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684166             20361101                    286400                     20061201                    80                       No MI                   1.00E+17              3.75
   16684171             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684176             20361101                    271171                     20061201                    80                       No MI                   1.00E+17              2.25
   16684177             20361101                    351071                     20061201                    80                       No MI                   1.00E+17              2.25
   16684181             20461101                    157600                     20061201                    80                       No MI                   1.00E+17                3
   16684205             20361101                    414000                     20061201                79.91999817                  No MI                                         2.25
   16684035             20361101                    417000                     20061201                78.68000031                  No MI                   1.00E+17              2.25
   16684044             20361101                    256000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684061             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16684062             20361101                    110000                     20061201                    25                       No MI                   1.00E+17              2.25
   16684069             20361101                    380800                     20061201                    80                       No MI                   1.00E+17              2.25
   16684070             20361101                    348750                     20061201                    75                       No MI                   1.00E+17              3.75
   16684088             20361101                    324000                     20061201                73.63999939                  No MI                   1.00E+17               3.5
   16684091             20361101                    915000                     20061201                    75                       No MI                   1.00E+17              2.25
   16684092             20361101                    225000                     20061201                69.23000336                  No MI                   1.00E+17              2.25
   16684236             20361101                    396000                     20061201                    80                       No MI                   1.00E+17               3.5
   16684237             20361101                    233572                     20061201                    80                       No MI                   1.00E+17              2.25
   16680377             20361101                    490000                     20061201                    70                       No MI                   1.00E+17              2.25
   16680385             20361101                    164500                     20061201                    70                       No MI                   1.00E+17              3.75
   16680387             20461101                    487500                     20061201                    75                       No MI                   1.00E+17              3.75
   16680392             20361101                    252000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680394             20361101                    288800                     20061201                    80                       No MI                   1.00E+17              2.25
   16681295             20361101                    516000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681301             20361001                    278500                     20061101                53.45000076                  No MI                   1.00E+17              2.25
   16681304             20361101                    152000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681308             20361101                    295600                     20061201                    80                       No MI                   1.00E+17              2.25
   16681309             20361001                    210000                     20061101                69.30999756                  No MI                   1.00E+17              2.25
   16680477             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680478             20361101                    287850                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16680490             20361101                    274400                     20061201                    80                       No MI                   1.00E+17               3.5
   16680494             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680498             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680506             20361101                    400000                     20061201                    80                       No MI                   1.00E+17               3.5
   16680513             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680519             20361101                    291964                     20061201                    80                       No MI                   1.00E+17              2.25
   16681348             20361101                    196792                     20061201                    80                       No MI                   1.00E+17              2.25
   16681371             20361101                    350000                     20061201                30.43000031                  No MI                   1.00E+17              3.25
   16681380             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681382             20361101                    854000                     20061201                64.94000244                  No MI                   1.00E+17              2.25
   16681387             20361101                    194500                     20061201                79.70999908                  No MI                   1.00E+17              2.25
   16681389             20361101                    445000                     20061201                77.38999939                  No MI                   1.00E+17              3.25
   16681392             20461101                    662400                     20061201                    80                       No MI                   1.00E+17              3.375
   16681393             20361101                    356000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681404             20361101                    478050                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16681412             20361001                    258000                     20061101                89.90000153                   PMI                    1.00E+17              3.75
   16681420             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681424             20361101                    503000                     20061201                68.90000153                  No MI                   1.00E+17              2.25
   16680524             20361101                    235500                     20061201                    75                       No MI                   1.00E+17              2.25
   16680525             20361101                    492000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680534             20361101                    296250                     20061201                    75                       No MI                   1.00E+17              2.25
   16680539             20461101                    528000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680553             20361101                    220400                     20061201                    80                       No MI                   1.00E+17              2.25
   16680561             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680562             20361101                    352000                     20061201                    80                       No MI                                         2.25
   16681442             20461101                    288000                     20061201                    80                       No MI                   1.00E+17              3.75
   16681453             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681461             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681486             20361101                    650000                     20061201                78.30999756                  No MI                   1.00E+17              2.25
   16681487             20361101                    157920                     20061201                    80                       No MI                   1.00E+17              2.25
   16681511             20461101                    225000                     20061201                    75                       No MI                   1.00E+17              3.75
   16681516             20361101                    272000                     20061201                    80                       No MI                   1.00E+17              3.75
   16681523             20361101                    182400                     20061201                    80                       No MI                   1.00E+17              2.25
   16680566             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680583             20461101                    570000                     20061201                73.08000183                  No MI                   1.00E+17               3.5
   16680585             20361101                    603245                     20061201                79.90000153                  No MI                   1.00E+17              3.75
   16680594             20361101                    417000                     20061201                76.51000214                  No MI                   1.00E+17              2.25
   16680602             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680605             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680606             20361101                    492000                     20061201                    80                       No MI                   1.00E+17               3.5
   16681530             20361101                    399500                     20061201                    75                       No MI                   1.00E+17              3.75
   16681542             20361101                    134400                     20061201                    80                       No MI                   1.00E+17              2.25
   16681548             20361101                    456000                     20061201                    80                       No MI                   1.00E+17               3.5
   16681566             20361101                    133600                     20061201                    80                       No MI                   1.00E+17              2.25
   16681577             20361101                    383920                     20061201                    80                       No MI                   1.00E+17              3.75
   16681611             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680621             20461101                    396000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680624             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680637             20361101                    226600                     20061201                    80                       No MI                   1.00E+17              2.25
   16680639             20461101                    300000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680642             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680643             20361101                    460000                     20061201                76.66999817                  No MI                   1.00E+17              2.25
   16680645             20461101                    272000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680655             20361101                    313600                     20061201                79.38999939                  No MI                   1.00E+17              2.25
   16680669             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680671             20361101                    450000                     20061201                63.38000107                  No MI                   1.00E+17              2.25
   16680677             20361101                    676588                     20061201                    80                       No MI                   1.00E+17              2.25
   16680686             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681618             20361101                    686250                     20061201                    75                       No MI                   1.00E+17              2.25
   16681623             20361101                    296720                     20061201                    80                       No MI                   1.00E+17              2.25
   16681641             20361001                    436000                     20061101                    80                       No MI                   1.00E+17              2.25
   16681647             20461101                    248000                     20061201                    80                       No MI                   1.00E+17              3.25
   16681648             20361101                    274500                     20061201                68.62999725                  No MI                   1.00E+17              3.125
   16681650             20361001                    760000                     20061101                    80                       No MI                   1.00E+17              2.25
   16681663             20361101                    383636                     20061201                    80                       No MI                                         2.25
   16681672             20361001                    264800                     20061101                    80                       No MI                   1.00E+17              2.25
   16681675             20361101                    325000                     20061201                66.33000183                  No MI                   1.00E+17               3.5
   16681693             20361101                    127500                     20061201                    75                       No MI                   1.00E+17              3.75
   16681703             20361001                    431200                     20061101                    80                       No MI                   1.00E+17              2.25
   16680697             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680704             20461101                    264000                     20061201                    80                       No MI                   1.00E+17              2.625
   16680711             20461101                    392000                     20061201                    80                       No MI                   1.00E+17               3.5
   16680717             20361101                    510000                     20061201                79.69000244                  No MI                   1.00E+17               3.5
   16680721             20361101                    507200                     20061201                    80                       No MI                   1.00E+17              2.25
   16680729             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680734             20461101                    520000                     20061201                    80                       No MI                   1.00E+17               3.5
   16681717             20361101                    1127000                    20061201                    70                       No MI                   1.00E+17              2.25
   16681724             20361101                    588000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681757             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680751             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680761             20361101                    211500                     20061201                51.09000015                  No MI                   1.00E+17               3.5
   16681184             20361101                    359200                     20061201                    80                       No MI                   1.00E+17              2.25
   16681210             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681763             20461101                    260000                     20061201                    80                       No MI                   1.00E+17              3.75
   16681775             20361101                    116000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681787             20361101                    440000                     20061201                    80                       No MI                   1.00E+17               3.5
   16681848             20461101                    460000                     20061201                    80                       No MI                   1.00E+17              3.25
   16681857             20361101                    159200                     20061201                    80                       No MI                   1.00E+17              2.25
   16681881             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681884             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16681890             20361101                    191552                     20061201                    80                       No MI                   1.00E+17              2.25
   16681894             20361101                    440000                     20061201                79.27999878                  No MI                   1.00E+17              2.25
   16681897             20361101                    374000                     20061201                70.56999969                  No MI                   1.00E+17              2.25
   16681278             20461101                    368000                     20061201                    80                       No MI                   1.00E+17              3.75
   16661741             20461101                    473600                     20061201                    80                       No MI                   1.00E+17              3.625
   16661831             20361101                    548000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661841             20361101                    210000                     20061201                    70                       No MI                   1.00E+17              3.625
   16661843             20361201                    580800                     20070101                    80                       No MI                   1.00E+17              2.25
   16661749             20361201                    334400                     20070101                    80                       No MI                   1.00E+17              2.25
   16661858             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661861             20361101                    318360                     20061201                    80                       No MI                   1.00E+17              3.25
   16680220             20361101                    455200                     20061201                    80                       No MI                   1.00E+17              2.25
   16680225             20361101                    565000                     20061201                79.58000183                  No MI                   1.00E+17              3.375
   16680228             20461101                    193600                     20061201                    80                       No MI                   1.00E+17              3.375
   16680230             20361101                    286700                     20061201                73.51000214                  No MI                   1.00E+17              2.25
   16680236             20461101                    460000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680239             20361101                    279200                     20061201                    80                       No MI                   1.00E+17              2.25
   16680244             20361001                    164000                     20061101                    80                       No MI                   1.00E+17              2.25
   16680251             20361101                    300000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661886             20361101                    636000                     20061201                    80                       No MI                   1.00E+17               3.5
   16661889             20361101                    205000                     20061201                58.56999969                  No MI                   1.00E+17              2.25
   16661903             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              3.375
   16661910             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661767             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661915             20361101                    193300                     20061201                74.34999847                  No MI                   1.00E+17              2.25
   16661922             20461101                    172500                     20061201                    75                       No MI                   1.00E+17              3.625
   16661773             20361101                    512000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661933             20461101                    444800                     20061201                    80                       No MI                   1.00E+17              3.625
   16661937             20461101                    403200                     20061201                    80                       No MI                   1.00E+17              3.625
   16680083             20361101                    564000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680086             20361101                    181900                     20061201                79.08999634                  No MI                   1.00E+17              3.25
   16680090             20361101                    176000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680091             20361101                    824000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680097             20361101                    364000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680102             20361001                    403100                     20061101                69.62999725                  No MI                   1.00E+17              2.25
   16680106             20361001                    300000                     20061101                   62.5                      No MI                   1.00E+17              2.25
   16680121             20361101                    1260000                    20061201                    70                       No MI                   1.00E+17              3.75
   16680123             20361101                    172000                     20061201                    80                       No MI                   1.00E+17               3.5
   16663662             20361101                    190000                     20061201                84.44000244                  No MI                   1.00E+17              2.25
   16663678             20361101                    238214                     20061201                    80                       No MI                   1.00E+17              2.25
   16663507             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663511             20361201                    452000                     20070101                    80                       No MI                   1.00E+17              2.25
   16663684             20361108                    210400                     20061208                    80                       No MI                   1.00E+17              2.25
   16663690             20361201                    576000                     20070101                    80                       No MI                   1.00E+17              3.625
   16663693             20361101                    172800                     20061201                    80                       No MI                   1.00E+17              2.25
   16663521             20461101                    460000                     20061201                    80                       No MI                                         3.625
   16664534             20361201                    560000                     20070101                    80                       No MI                   1.00E+17              2.25
   16665264             20361201                    740000                     20070101                64.34999847                  No MI                   1.00E+17              3.125
   16665266             20361101                    265600                     20061201                    80                       No MI                   1.00E+17              2.25
   16665272             20361101                    320000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665275             20361101                    224000                     20061201                    80                       No MI                   1.00E+17               3.5
   16665281             20361101                    1000000                    20061201                74.06999969                  No MI                   1.00E+17              3.25
   16665284             20361101                    316000                     20061201                    80                       No MI                   1.00E+17              3.625
   16680129             20361101                    360000                     20061201                    75                       No MI                   1.00E+17              2.25
   16680130             20361101                    469000                     20061201                74.44000244                  No MI                   1.00E+17              2.25
   16680144             20461101                    284000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680153             20361101                    247000                     20061201                78.41000366                  No MI                   1.00E+17              3.75
   16680159             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680167             20361101                    215900                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16680170             20361101                     90899                     20061201                74.51000214                  No MI                   1.00E+17              2.25
   16680269             20361101                    428000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680276             20361101                    600000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680277             20361101                    481100                     20061201                    80                       No MI                   1.00E+17              2.25
   16680298             20461101                    337500                     20061201                    75                       No MI                   1.00E+17              3.75
   16680173             20361101                    329650                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16680174             20361001                    187500                     20061101                    75                       No MI                   1.00E+17              3.75
   16680185             20361101                    284600                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16680188             20361001                    191250                     20061101                    75                       No MI                   1.00E+17              3.75
   16680205             20361001                    195000                     20061101                    75                       No MI                   1.00E+17              3.75
   16680210             20361101                    155000                     20061201                39.04000092                  No MI                   1.00E+17              2.25
   16680213             20361101                    272800                     20061201                    80                       No MI                   1.00E+17              3.75
   16680318             20361101                    343920                     20061201                    80                       No MI                   1.00E+17              2.25
   16680325             20361101                    273600                     20061201                    80                       No MI                   1.00E+17               3.5
   16680326             20361101                    760000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680334             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680357             20461101                    404000                     20061201                    80                       No MI                   1.00E+17              3.75
   16680366             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              2.25
   16680369             20361101                    248000                     20061201                46.79000092                  No MI                   1.00E+17              2.25
   16680373             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661949             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              3.625
   16661778             20361101                    248800                     20061201                    80                       No MI                   1.00E+17              2.25
   16661953             20361101                    624000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661955             20361101                    650000                     20061201                72.22000122                  No MI                   1.00E+17                3
   16663549             20361101                    221000                     20061201                79.77999878                  No MI                   1.00E+17                3
   16663551             20461101                    596000                     20061201                    80                       No MI                   1.00E+17               3.5
   16663562             20361101                    162000                     20061201                    80                       No MI                   1.00E+17              3.125
   16663566             20361101                    636000                     20061201                79.01000214                  No MI                   1.00E+17              2.25
   16665290             20361101                    383620                     20061201                    80                       No MI                   1.00E+17              2.25
   16665291             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665304             20361101                    780000                     20061201                63.66999817                  No MI                   1.00E+17              2.25
   16665305             20361101                    408000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665215             20461101                    538400                     20061201                    80                       No MI                   1.00E+17              3.625
   16665314             20361101                    319701                     20061201                78.94000244                  No MI                   1.00E+17              2.25
   16665332             20461101                    444000                     20061201                    80                       No MI                   1.00E+17               3.5
   16663576             20361101                    632000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663431             20361201                    637500                     20070101                    75                       No MI                   1.00E+17              2.25
   16663578             20361101                    328000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663433             20361101                    532000                     20061201                    80                       No MI                   1.00E+17              3.125
   16663583             20461101                    374400                     20061201                    80                       No MI                   1.00E+17              3.625
   16663589             20361101                    412000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663442             20361101                    232000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663455             20361101                    536000                     20061201                    80                       No MI                                         2.25
   16663459             20361101                    604000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663460             20361101                    361600                     20061201                    80                       No MI                                         3.625
   16663463             20361201                    452000                     20070101                    80                       No MI                   1.00E+17              2.25
   16665336             20461101                    197200                     20061201                    80                       No MI                   1.00E+17               3.5
   16665347             20361101                    349600                     20061201                    80                       No MI                   1.00E+17              2.25
   16665358             20361201                    424000                     20070101                    80                       No MI                   1.00E+17              2.25
   16665229             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              3.125
   16665366             20461101                    248000                     20061201                    80                       No MI                   1.00E+17              3.25
   16665370             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665373             20361101                    188000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665379             20461101                    384800                     20061201                    80                       No MI                   1.00E+17              3.625
   16665384             20361101                    584000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665238             20361101                    510000                     20061201                    75                       No MI                   1.00E+17               3.5
   16665239             20361101                    232000                     20061201                    80                       No MI                                         3.125
   16665395             20461101                    240000                     20061201                    80                       No MI                   1.00E+17               3.5
   16665397             20361101                    152000                     20061201                84.91999817             Radian Guaranty              1.00E+17              3.125
   16665243             20361101                    400000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665401             20361101                    364000                     20061201                    80                       No MI                   1.00E+17              3.625
   16665410             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16665247             20361101                    354680                     20061201                    80                       No MI                   1.00E+17              3.625
   16665415             20361101                    308000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666555             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666560             20361101                    641485                     20061201                    67                       No MI                   1.00E+17              2.25
   16666563             20361201                    204000                     20070101                    80                       No MI                   1.00E+17              2.25
   16666565             20461101                    264000                     20061201                    80                       No MI                   1.00E+17              3.625
   16666577             20461101                    496000                     20061201                    80                       No MI                   1.00E+17              3.625
   16666498             20361101                    304000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666589             20361101                    454500                     20061201                    75                       No MI                   1.00E+17              2.25
   16666500             20361101                    500000                     20061201                    80                       No MI                   1.00E+17              3.625
   16666598             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666602             20461101                    332800                     20061201                    80                       No MI                   1.00E+17               3.5
   16663618             20361101                    486400                     20061201                    80                       No MI                   1.00E+17              2.25
   16663622             20461101                    408000                     20061201                    80                       No MI                   1.00E+17              3.625
   16663623             20361201                    199552                     20070101                    80                       No MI                   1.00E+17              2.25
   16663624             20361101                    428000                     20061201                    80                       No MI                   1.00E+17              2.25
   16663637             20461101                    356000                     20061201                    80                       No MI                   1.00E+17               3.5
   16663642             20361101                    120000                     20061201                48.97999954                  No MI                   1.00E+17              2.25
   16663647             20461101                    112000                     20061201                79.43000031                  No MI                   1.00E+17              3.625
   16663497             20461101                    408000                     20061201                    80                       No MI                   1.00E+17              3.625
   16666623             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666628             20361101                    1264250                    20061201                    65                       No MI                   1.00E+17              2.25
   16666635             20361101                    414000                     20061201                    80                       No MI                   1.00E+17                3
   16666655             20361101                    188000                     20061201                    80                       No MI                   1.00E+17              2.25
   16666510             20361101                    650000                     20061201                72.62999725                  No MI                   1.00E+17              3.25
   16666512             20361101                    464000                     20061201                    80                       No MI                                         2.25
   16666665             20361101                    525600                     20061201                    80                       No MI                   1.00E+17              3.25
   16666676             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655790             20461101                    336450                     20061201                79.98999786                  No MI                   1.00E+17              3.625
   16655804             20461101                    527200                     20061201                    80                       No MI                   1.00E+17              3.625
   16655807             20361201                    360800                     20070101                    80                       No MI                   1.00E+17               3.5
   16655710             20361101                    445600                     20061201                    80                       No MI                   1.00E+17              2.25
   16655818             20361101                    258000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655823             20361101                    352000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655828             20361101                    284000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655832             20361101                    199440                     20061201                    80                       No MI                   1.00E+17              3.375
   16655835             20361201                    395192                     20070101                    80                       No MI                   1.00E+17              2.25
   16655854             20361201                    168000                     20070101                    70                       No MI                   1.00E+17              2.875
   16655861             20361201                    272000                     20070101                    80                       No MI                   1.00E+17              2.25
   16655866             20461101                    212760                     20061201                    80                       No MI                   1.00E+17              3.25
   16655870             20361101                    616000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655722             20361101                    368000                     20061201                    80                       No MI                   1.00E+17              3.625
   16655894             20361101                    559200                     20061201                    80                       No MI                   1.00E+17              2.25
   16655899             20461101                    432000                     20061201                78.55000305                  No MI                   1.00E+17              2.875
   16655731             20461101                    182800                     20061201                    80                       No MI                   1.00E+17               3.5
   16655906             20361101                    768750                     20061201                    75                       No MI                   1.00E+17               3.5
   16655912             20361101                    544500                     20061201                    75                       No MI                   1.00E+17              3.375
   16655914             20461101                    195000                     20061201                92.86000061             Radian Guaranty              1.00E+17               3.5
   16655918             20361101                    289600                     20061201                    80                       No MI                   1.00E+17               3.5
   16653462             20361101                    544000                     20061201                    80                       No MI                   1.00E+17               3.5
   16653665             20361101                    320000                     20061201                69.56999969                  No MI                   1.00E+17                3
   16653670             20361101                    171920                     20061201                    80                       No MI                   1.00E+17              3.375
   16653477             20461201                    404000                     20070101                    80                       No MI                   1.00E+17               3.5
   16655926             20361101                    508000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655930             20461101                    408000                     20061201                    80                       No MI                   1.00E+17               3.5
   16655933             20361101                    661560                     20061201                    80                       No MI                   1.00E+17              2.25
   16655744             20361101                    310400                     20061201                    80                       No MI                   1.00E+17              3.375
   16655938             20361101                    184000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655944             20361101                    318500                     20061201                74.94000244                  No MI                   1.00E+17              2.25
   16655948             20361101                    405000                     20061201                76.41999817                  No MI                   1.00E+17              2.25
   16658160             20461201                    596800                     20070101                    80                       No MI                   1.00E+17              3.625
   16658177             20361101                    348312                     20061201                    80                       No MI                   1.00E+17              2.25
   16658186             20361201                    277600                     20070101                    80                       No MI                   1.00E+17              2.25
   16658212             20361101                    283520                     20061201                    80                       No MI                   1.00E+17              3.625
   16658214             20461101                    600000                     20061201                    80                       No MI                   1.00E+17              3.625
   16658216             20361101                    530400                     20061201                    80                       No MI                   1.00E+17              2.25
   16658231             20361101                    480000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658240             20461101                    461250                     20061201                    75                       No MI                   1.00E+17              3.625
   16658104             20361001                    520000                     20061101                    80                       No MI                   1.00E+17              2.25
   16658254             20361201                    380000                     20070101                    80                       No MI                   1.00E+17              3.625
   16658112             20361201                    276000                     20070101                    80                       No MI                   1.00E+17              2.25
   16658115             20361101                    296000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658151             20361101                    975000                     20061201                    75                       No MI                   1.00E+17              2.25
   16658270             20361101                    420000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658120             20361101                    310400                     20061201                    80                       No MI                   1.00E+17              3.125
   16658272             20361101                    344000                     20061201                    80                       No MI                   1.00E+17              3.25
   16658274             20361101                    132750                     20061201                    75                       No MI                   1.00E+17              3.25
   16653681             20361101                    636000                     20061201                    80                       No MI                   1.00E+17              2.875
   16653682             20361101                    270000                     20061201                79.41000366                  No MI                   1.00E+17              2.25
   16653493             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16653495             20461101                    493436                     20061201                    80                       No MI                   1.00E+17              3.625
   16653697             20361101                    512000                     20061201                79.91000366                  No MI                   1.00E+17              2.25
   16655762             20361101                    376000                     20061201                    80                       No MI                   1.00E+17              2.25
   16655694             20361101                    319200                     20061201                    80                       No MI                                         2.25
   16658288             20461201                    450000                     20070101                66.66999817                  No MI                   1.00E+17              3.625
   16658289             20461201                    348000                     20070101                74.83999634                  No MI                   1.00E+17              3.625
   16658292             20461101                    340000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658126             20361201                    252000                     20070101                    80                       No MI                   1.00E+17              2.25
   16658302             20361101                    266500                     20061201                    65                       No MI                   1.00E+17              2.25
   16658307             20461101                    316000                     20061201                    80                       No MI                   1.00E+17              3.625
   16658310             20461101                    281600                     20061201                    80                       No MI                   1.00E+17               3.5
   16658313             20361201                    167200                     20070101                    80                       No MI                   1.00E+17               3.5
   16658133             20361101                    608000                     20061201                    80                       No MI                   1.00E+17              3.625
   16658326             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              2.25
   16658135             20361101                    414400                     20061201                    80                       No MI                   1.00E+17              2.25
   16658338             20461101                    312000                     20061201                    80                       No MI                   1.00E+17               3.5
   16658340             20461101                    192800                     20061201                    80                       No MI                   1.00E+17              3.625
   16658342             20461101                    480000                     20061201                    80                       No MI                   1.00E+17              3.625
   16658139             20361101                    411012                     20061201                    80                       No MI                                          3.5
   16658142             20361101                    116000                     20061201                    80                       No MI                   1.00E+17              2.25
   16661804             20361101                    528000                     20061201                79.16000366                  No MI                   1.00E+17              2.25
   16661809             20361101                    142000                     20061201                    80                       No MI                   1.00E+17              3.625
   16661817             20361101                    500000                     20061201                76.91999817                  No MI                   1.00E+17               3.5
   16643323             20361101                    236000                     20061201                    80                       No MI                   1.00E+17              3.125
   16643330             20361001                    330400                     20061101                    80                       No MI                   1.00E+17              3.625
   16643331             20461001                    295000                     20061101                79.73000336                  No MI                   1.00E+17               3.5
   16643333             20361001                    500000                     20061101                71.43000031                  No MI                   1.00E+17              3.125
   16643334             20361001                    320000                     20061101                    80                       No MI                   1.00E+17               3.5
   16643337             20361001                    400000                     20061101                    80                       No MI                   1.00E+17               3.5
   16649583             20361201                    346700                     20070101                79.98999786                  No MI                   1.00E+17              2.25
   16649585             20361101                    293600                     20061201                    80                       No MI                   1.00E+17               3.5
   16649530             20461001                    321400                     20061101                    80                       No MI                   1.00E+17              3.625
   16649604             20361101                    397500                     20061201                69.12999725                  No MI                   1.00E+17              2.25
   16649612             20461201                    648000                     20070101                    80                       No MI                   1.00E+17              3.625
   16643341             20361001                    476000                     20061101                    80                       No MI                   1.00E+17              3.625
   16643509             20361101                    392000                     20061201                    80                       No MI                   1.00E+17               3.5
   16645767             20361001                    312000                     20061101                    80                       No MI                   1.00E+17              3.625
   16645785             20361101                    480000                     20061201                79.33999634                  No MI                   1.00E+17              3.625
   16645791             20461001                    355000                     20061101                78.88999939                  No MI                   1.00E+17              3.625
   16645706             20361101                    509600                     20061201                    80                       No MI                   1.00E+17              2.25
   16649630             20361101                    207920                     20061201                    80                       No MI                   1.00E+17              2.25
   16649540             20361001                    436000                     20061101                    80                       No MI                   1.00E+17              3.625
   16649642             20361101                    424000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649658             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649663             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              3.125
   16649667             20461101                    452000                     20061201                    80                       No MI                   1.00E+17               3.5
   16649675             20461101                    260800                     20061201                    80                       No MI                   1.00E+17              3.375
   16649546             20361201                    213750                     20070101                    75                       No MI                   1.00E+17               3.5
   16649683             20361101                    175000                     20061201                71.56999969                  No MI                   1.00E+17              2.25
   16649547             20361001                    264000                     20061101                    80                       No MI                   1.00E+17              3.625
   16649697             20461101                    730190                     20061201                    75                       No MI                   1.00E+17              3.625
   16649551             20361201                    365000                     20070101                78.48999786                  No MI                   1.00E+17              2.25
   16649553             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649701             20361101                    568214                     20061201                    80                       No MI                   1.00E+17              2.25
   16649713             20461101                    596000                     20061201                    80                       No MI                   1.00E+17              3.625
   16649560             20461101                    328000                     20061201                    80                       No MI                   1.00E+17               3.5
   16649562             20361101                    104000                     20061201                    80                       No MI                   1.00E+17              3.25
   16649715             20361101                    436000                     20061201                    80                       No MI                   1.00E+17              2.25
   16649720             20461201                    400000                     20070101                75.47000122                  No MI                   1.00E+17              3.625
   16649723             20361101                    538136                     20061201                    80                       No MI                   1.00E+17              2.25
   16650832             20461001                    432000                     20061101                    80                       No MI                   1.00E+17               3.5
   16650917             20361101                    244800                     20061201                    80                       No MI                   1.00E+17               3.5
   16650919             20361101                    138400                     20061201                    80                       No MI                   1.00E+17              2.25
   16650921             20361101                    292000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650932             20361101                    375000                     20061201                76.52999878                  No MI                   1.00E+17              2.25
   16650939             20361101                    611800                     20061201                    70                       No MI                   1.00E+17              3.375
   16650941             20461201                    576000                     20070101                79.44999695                  No MI                   1.00E+17              3.625
   16645806             20361101                    281000                     20061201                67.70999908                  No MI                   1.00E+17              2.25
   16645808             20461101                    480000                     20061201                    80                       No MI                   1.00E+17               3.5
   16645833             20361101                    388400                     20061201                    80                       No MI                   1.00E+17              2.25
   16645719             20361001                    512000                     20061101                    80                       No MI                   1.00E+17              2.25
   16645853             20361101                    255712                     20061201                    80                       No MI                   1.00E+17              3.375
   16645861             20361101                    572000                     20061201                    80                       No MI                   1.00E+17              2.25
   16645873             20361101                    470000                     20061201                    80                       No MI                   1.00E+17              2.25
   16645880             20361101                    576000                     20061201                    80                       No MI                   1.00E+17              2.25
   16645883             20361101                    520000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650846             20361101                    264000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650978             20361101                    961221                     20061201                76.20999908                  No MI                   1.00E+17              2.25
   16650865             20461001                    503200                     20061101                    80                       No MI                   1.00E+17               3.5
   16650983             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16645894             20361101                    429360                     20061201                    80                       No MI                   1.00E+17              2.25
   16645729             20361201                    400000                     20070101                    80                       No MI                   1.00E+17              2.25
   16645905             20361101                    1400000                    20061201                    70                       No MI                   1.00E+17              3.375
   16645733             20461101                    378750                     20061201                    75                       No MI                   1.00E+17               3.5
   16645916             20361101                    372000                     20061201                    80                       No MI                   1.00E+17              2.25
   16645917             20361101                    572000                     20061201                    80                       No MI                   1.00E+17              3.125
   16645735             20361101                    472000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650988             20361101                    756000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651002             20361101                    440000                     20061201                    80                       No MI                   1.00E+17              3.25
   16651004             20461101                    171840                     20061201                    80                       No MI                   1.00E+17              3.625
   16650873             20361101                    630000                     20061201                    70                       No MI                   1.00E+17               3.5
   16651021             20461101                    304000                     20061201                    80                       No MI                   1.00E+17               3.5
   16650879             20361101                    452000                     20061201                    80                       No MI                   1.00E+17              2.25
   16650881             20361001                    320000                     20061101                    80                       No MI                   1.00E+17              3.125
   16650885             20361101                    504000                     20061201                    80                       No MI                   1.00E+17              2.25
   16651047             20461101                    637500                     20061201                    75                       No MI                   1.00E+17              3.625
   16650890             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              3.625
   16651055             20461101                    300000                     20061201                    75                       No MI                   1.00E+17              3.625
   16650893             20361101                    650000                     20061201                73.86000061                  No MI                   1.00E+17              2.25
   16650895             20461101                    532400                     20061201                    80                       No MI                   1.00E+17              3.625
   16651059             20361101                    332800                     20061201                    80                       No MI                   1.00E+17               3.5
   16650899             20461101                    472800                     20061201                    80                       No MI                                         3.625
   16653543             20361101                    650000                     20061201                75.13999939                  No MI                   1.00E+17              2.875
   16653549             20461101                    477600                     20061201                    80                       No MI                   1.00E+17              3.625
   16653552             20461201                    404000                     20070101                    80                       No MI                   1.00E+17              3.625
   16653555             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              2.25
   16653561             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              3.25
   16653568             20361101                    580000                     20061201                    80                       No MI                   1.00E+17              2.25
   16653571             20461101                    382500                     20061201                    75                       No MI                   1.00E+17              3.625
   16653573             20361101                    396000                     20061201                    80                       No MI                   1.00E+17               3.5
   16653576             20361101                    287200                     20061201                    80                       No MI                   1.00E+17              2.25
   16653581             20461001                    375000                     20061101                79.95999908                  No MI                   1.00E+17                3
   16653592             20361101                    380000                     20061201                    80                       No MI                   1.00E+17              2.25
   16653595             20361101                    504000                     20061201                79.37000275                  No MI                   1.00E+17               3.5
   16653597             20361101                    108500                     20061201                    70                       No MI                   1.00E+17              3.125
   16645741             20361101                    432000                     20061201                    80                       No MI                   1.00E+17              3.625
   16645937             20361101                    224000                     20061201                    80                       No MI                   1.00E+17              3.625
   16648142             20361101                    590900                     20061201                    80                       No MI                   1.00E+17               3.5
   16648147             20461101                    336000                     20061201                    80                       No MI                   1.00E+17              3.625
   16648159             20361101                    180800                     20061201                    80                       No MI                   1.00E+17              2.25
   16648171             20361001                    479200                     20061101                    80                       No MI                   1.00E+17               3.5
   16648176             20461101                    648750                     20061201                    75                       No MI                   1.00E+17                3
   16648180             20461101                    528000                     20061201                    80                       No MI                   1.00E+17              3.625
   16648193             20461001                    172000                     20061101                    80                       No MI                   1.00E+17              3.625
   16648198             20461101                    231920                     20061201                    80                       No MI                   1.00E+17              3.625
   16648205             20361101                    392000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648213             20461101                    500000                     20061201                    80                       No MI                   1.00E+17               3.5
   16648218             20461101                    155200                     20061201                    80                       No MI                   1.00E+17                3
   16648219             20361001                    399031                     20061101                    80                       No MI                   1.00E+17              3.375
   16648086             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              3.625
   16648133             20361101                    303200                     20061201                    80                       No MI                   1.00E+17              2.25
   16648259             20461101                    152000                     20061201                    80                       No MI                   1.00E+17              3.25
   16648096             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648100             20361101                    237600                     20061201                    80                       No MI                   1.00E+17              3.625
   16648103             20361001                    385000                     20061101                    70                       No MI                   1.00E+17                3
   16648104             20361101                    228000                     20061201                    80                       No MI                   1.00E+17               3.5
   16648262             20361101                    460000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648264             20361001                    350000                     20061101                    70                       No MI                   1.00E+17              3.625
   16648268             20361101                    351750                     20061201                    80                       No MI                   1.00E+17               3.5
   16648108             20361001                    372000                     20061101                    80                       No MI                   1.00E+17              2.25
   16648275             20361101                    166400                     20061201                    80                       No MI                   1.00E+17              3.625
   16648276             20361101                    216000                     20061201                    80                       No MI                   1.00E+17              3.375
   16653445             20461101                    176000                     20061201                    80                       No MI                   1.00E+17              3.375
   16653447             20361001                    212000                     20061101                    80                       No MI                   1.00E+17              2.875
   16653611             20361101                    218800                     20061201                    80                       No MI                   1.00E+17              2.25
   16653612             20461101                    335200                     20061201                    80                       No MI                   1.00E+17              3.625
   16653614             20461101                    160000                     20061201                    80                       No MI                   1.00E+17              3.625
   16653618             20461101                    360000                     20061201                    75                       No MI                   1.00E+17               3.5
   16653636             20361201                    186000                     20070101                    80                       No MI                   1.00E+17              2.25
   16653641             20361101                    356000                     20061201                    80                       No MI                   1.00E+17              2.25
   16648302             20361101                    255200                     20061201                    80                       No MI                   1.00E+17               3.5
   16648304             20361101                    385000                     20061201                57.45999908                  No MI                   1.00E+17                3
   16649578             20361101                    428000                     20061201                65.84999847                  No MI                   1.00E+17              2.25
   16649580             20461101                    300000                     20061201                    75                       No MI                   1.00E+17               3.5
   16643306             20461101                    504000                     20061201                    80                       No MI                   1.00E+17              3.625
   16643310             20461001                    750000                     20061101                    75                       No MI                   1.00E+17              3.625
   16643312             20361001                    518296                     20061101                    80                       No MI                   1.00E+17              2.25
   16643320             20361101                    500000                     20061201                68.48999786                  No MI                   1.00E+17              3.375
   16643431             20361101                    446400                     20061201                    80                       No MI                   1.00E+17              2.25
   16643303             20361001                    282400                     20061101                    80                       No MI                   1.00E+17               3.5
   16643444             20361101                    268000                     20061201                    80                       No MI                   1.00E+17              2.25
   16643446             20361101                    237600                     20061201                    80                       No MI                   1.00E+17              2.25
   16628508             20461001                    440000                     20061101                    80                       No MI                   1.00E+17               3.5
   16628510             20361101                    460000                     20061201                    80                       No MI                   1.00E+17               3.5
   16628521             20361101                    1499999                    20061201                65.22000122                  No MI                   1.00E+17              3.375
   16628525             20461101                    428000                     20061201                    80                       No MI                   1.00E+17              3.625
   16628428             20361101                    644223                     20061201                    75                       No MI                   1.00E+17              3.25
   16638087             20361101                    372300                     20061201                    73                       No MI                   1.00E+17              2.25
   16638097             20461101                    240000                     20061201                    80                       No MI                   1.00E+17              3.625
   16638100             20461101                    1000000                    20061201                64.51999664                  No MI                   1.00E+17              3.625
   16638107             20361101                     86400                     20061201                    80                       No MI                   1.00E+17              2.25
   16638112             20361101                     86400                     20061201                    80                       No MI                   1.00E+17              2.25
   16638122             20461001                    396000                     20061101                    80                       No MI                   1.00E+17               3.5
   16637992             20461001                    650000                     20061101                75.58000183                  No MI                   1.00E+17              3.625
   16628432             20361001                    275120                     20061101                    80                       No MI                   1.00E+17              3.625
   16628557             20461101                    476000                     20061201                    80                       No MI                   1.00E+17              3.625
   16628567             20361001                    855000                     20061101                    75                       No MI                   1.00E+17               3.5
   16628442             20361001                    205600                     20061101                    80                       No MI                   1.00E+17               3.5
   16628578             20361101                    415000                     20061201                68.02999878                  No MI                   1.00E+17              3.25
   16628450             20361001                    476000                     20061101                    80                       No MI                   1.00E+17              3.625
   16628454             20361101                    348000                     20061201                    80                       No MI                   1.00E+17              3.625
   16628624             20361101                    404000                     20061201                    80                       No MI                   1.00E+17              3.625
   16628634             20361101                    332000                     20061201                    80                       No MI                   1.00E+17               3.5
   16631160             20461101                    451420                     20061201                    80                       No MI                   1.00E+17              3.625
   16638138             20361001                    403400                     20061101                    80                       No MI                   1.00E+17               3.5
   16638151             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              2.25
   16638156             20461001                    376000                     20061101                    80                       No MI                   1.00E+17              3.625
   16638003             20361001                    392000                     20061101                    80                       No MI                   1.00E+17              2.25
   16640477             20361101                    344000                     20061201                    80                       No MI                   1.00E+17               3.5
   16640479             20461101                    492000                     20061201                    80                       No MI                   1.00E+17              3.25
   16640482             20461001                    244000                     20061101                    80                       No MI                   1.00E+17               3.5
   16631162             20461101                    308000                     20061201                    80                       No MI                   1.00E+17              3.25
   16631177             20361101                    240000                     20061201                    80                       No MI                   1.00E+17              3.625
   16631178             20361001                    388000                     20061101                    80                       No MI                   1.00E+17              3.625
   16631185             20461101                    302000                     20061201                    80                       No MI                   1.00E+17              3.625
   16631208             20361001                    285000                     20061101                    75                       No MI                   1.00E+17              3.375
   16631221             20461101                    432000                     20061201                    80                       No MI                   1.00E+17              3.625
   16631229             20361101                    200000                     20061201                    80                       No MI                   1.00E+17              2.25
   16631263             20361101                    200000                     20061201                79.68000031                  No MI                   1.00E+17              3.625
   16631264             20461001                    412000                     20061101                    80                       No MI                   1.00E+17              3.625
   16640387             20361201                    161900                     20070101                78.20999908                  No MI                   1.00E+17              3.375
   16640392             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640518             20361101                    168800                     20061201                    80                       No MI                   1.00E+17              2.25
   16640534             20361101                    280320                     20061201                    80                       No MI                   1.00E+17              2.25
   16640395             20461201                    228000                     20070101                    80                       No MI                   1.00E+17              3.625
   16640538             20461001                    825000                     20061101                    75                       No MI                   1.00E+17              3.125
   16631296             20361101                    500000                     20061201                79.37000275                  No MI                   1.00E+17              3.375
   16630975             20361101                    420000                     20061201                    80                       No MI                   1.01E+17              3.625
   16630977             20361101                    580348                     20061201                    80                       No MI                   1.00E+17               3.5
   16633972             20461101                    460000                     20061201                    80                       No MI                   1.00E+17              3.625
   16633976             20461201                    352000                     20070101                    80                       No MI                   1.00E+17               3.5
   16640541             20361101                    493600                     20061201                    80                       No MI                   1.00E+17              2.25
   16640545             20461101                    448000                     20061201                    80                       No MI                   1.00E+17              3.125
   16640399             20361001                    350400                     20061101                    80                       No MI                   1.00E+17               3.5
   16640422             20361001                    440000                     20061101                    80                       No MI                   1.00E+17              3.625
   16640588             20361101                    384000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640593             20361001                    324000                     20061101                    80                       No MI                   1.00E+17              3.625
   16640598             20361101                    332000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640600             20361201                    644000                     20070101                    80                       No MI                   1.00E+17              2.25
   16640602             20361101                    312000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640608             20461101                    579400                     20061201                78.83000183                  No MI                   1.00E+17              3.25
   16634009             20361001                    222000                     20061101                    75                       No MI                   1.00E+17              3.375
   16634033             20361101                    264000                     20061201                    80                       No MI                   1.00E+17               3.5
   16634034             20361101                    196000                     20061201                74.80999756                  No MI                   1.00E+17              3.375
   16633665             20361001                    639200                     20061101                    80                       No MI                   1.00E+17               3.5
   16640612             20361101                    402600                     20061201                79.98999786                  No MI                   1.00E+17              2.25
   16640622             20361101                    430550                     20061201                    80                       No MI                   1.00E+17              2.25
   16640623             20361101                    552000                     20061201                    80                       No MI                   1.00E+17              2.25
   16640459             20461101                    960000                     20061201                    80                       No MI                                         3.625
   16640462             20361001                    607200                     20061101                    80                       No MI                   1.00E+17              3.25
   16640630             20461001                    553600                     20061101                    80                       No MI                   1.00E+17              3.125
   16643380             20361101                    390400                     20061201                    80                       No MI                   1.00E+17              3.375
   16643284             20361001                    305000                     20061101                79.22000122                  No MI                   1.00E+17              3.625
   16643301             20461001                    334400                     20061101                    80                       No MI                   1.00E+17               3.5
   16643410             20461101                    344000                     20061201                    80                       No MI                   1.00E+17              3.25
   16634056             20361001                    344000                     20061101                    80                       No MI                   1.00E+17               3.5
   16634058             20461101                    360000                     20061201                    80                       No MI                   1.00E+17              2.75
   16633670             20361101                    553440                     20061201                    80                       No MI                   1.00E+17               3.5
   16633672             20461001                    960000                     20061101                    80                       No MI                                          3.5
   16633676             20361001                    207812                     20061101                    80                       No MI                   1.00E+17              3.625
   16634074             20361201                    840000                     20070101                59.81000137                  No MI                   1.00E+17              2.25
   16633685             20361001                    376000                     20061101                    80                       No MI                                          3.5
   16634105             20461101                    161600                     20061201                    80                       No MI                   1.00E+17               3.5
   16634117             20461201                    209600                     20070101                    80                       No MI                   1.00E+17                3
   16633699             20361101                    464000                     20061201                    80                       No MI                   1.00E+17              3.625
   16633707             20361001                    548110                     20061101                    80                       No MI                   1.00E+17              2.25
   16638043             20361101                    355250                     20061201                79.98999786                  No MI                   1.00E+17              3.25
   16638045             20361101                    448000                     20061201                    80                       No MI                   1.00E+17              3.625
   16638059             20461101                    163200                     20061201                    80                       No MI                   1.00E+17              3.625
   16638061             20361101                    712500                     20061201                    75                       No MI                   1.00E+17              3.375
   16637962             20461101                    1050000                    20061201                67.73999786                  No MI                   1.00E+17              3.25
   16638070             20461101                    650000                     20061201                79.37000275                  No MI                   1.00E+17              3.375
   16637969             20461001                    319190                     20061101                    80                       No MI                   1.00E+17               3.5
   16612553             20461101                    186400                     20061201                    80                       No MI                   1.00E+17               3.5
   16612566             20361101                    560000                     20061201                    80                       No MI                   1.00E+17              2.25
   16612596             20461101                    372000                     20061201                    80                       No MI                   1.00E+17              3.625
   16612428             20361001                    487500                     20061101                    75                       No MI                                         3.625
   16615692             20361001                    496000                     20061101                78.61000061                  No MI                   1.00E+17              3.125
   16615779             20461101                    262500                     20061201                    75                       No MI                   1.00E+17               3.5
   16615800             20361101                    612000                     20061201                79.48000336                  No MI                   1.00E+17              2.25
   16615704             20361001                    368000                     20061101                    80                       No MI                   1.00E+17               3.5
   16615824             20361201                    330000                     20070101                79.51999664                  No MI                   1.00E+17              3.125
   16615839             20461101                    492000                     20061201                    80                       No MI                   1.00E+17               2.5
   16615865             20461101                    364000                     20061201                    80                       No MI                   1.00E+17              3.625
   16615715             20361001                    360000                     20061101                    80                       No MI                   1.00E+17              3.625
   16615866             20361101                    288000                     20061201                    80                       No MI                   1.00E+17              3.25
   16615872             20361101                    367200                     20061201                    80                       No MI                   1.00E+17              3.125
   16615723             20361001                    480000                     20061101                    80                       No MI                                          3.5
   16615743             20461001                    372000                     20061101                    80                       No MI                   1.00E+17              3.625
   16612456             20461101                    264000                     20061201                    80                       No MI                   1.00E+17              3.375
   16612466             20361101                    1000000                    20061201                68.97000122                  No MI                   1.00E+17              3.375
   16612467             20461101                    601000                     20061201                62.59999847                  No MI                   1.00E+17              2.875
   16612468             20461001                    212792                     20061101                    80                       No MI                   1.00E+17               3.5
   16612477             20361101                    204000                     20061201                    80                       No MI                   1.00E+17              3.125
   16612494             20361001                    476000                     20061101                    80                       No MI                   1.00E+17               3.5
   16612507             20361101                    315000                     20061201                    75                       No MI                   1.00E+17              3.25
   16612520             20461101                     98400                     20061201                    80                       No MI                   1.00E+17              3.625
   16612521             20361101                    319344                     20061201                    80                       No MI                   1.00E+17              2.25
   16612408             20361001                    313600                     20061101                    80                       No MI                                         3.125
   16612534             20361201                    247888                     20070101                    80                       No MI                   1.00E+17              2.25
   16609444             20361001                    244000                     20061101                    80                       No MI                   1.00E+17              3.375
   16609449             20361201                    345600                     20070101                    80                       No MI                   1.00E+17               3.5
   16609470             20461101                    496000                     20061201                    80                       No MI                   1.00E+17              3.625
   16611010             20461101                    456000                     20061201                    80                       No MI                   1.00E+17              3.625
   16610927             20361001                    384000                     20061101                    80                       No MI                   1.00E+17               3.5
   16611015             20461101                    260000                     20061201                    80                       No MI                   1.00E+17               3.5
   16611020             20461101                    292500                     20061201                    75                       No MI                   1.00E+17              3.25
   16611040             20361101                    288000                     20061201                73.84999847                  No MI                   1.00E+17              3.125
   16611042             20461101                    392800                     20061201                79.97000122                  No MI                   1.00E+17               3.5
   16610943             20361001                    288000                     20061101                    80                       No MI                   1.00E+17               3.5
   16610960             20361001                    284000                     20061101                    80                       No MI                                         3.625
   16610964             20461001                    295200                     20061101                    80                       No MI                   1.00E+17              3.625
   16610967             20461001                    246750                     20061101                61.68999863                  No MI                   1.00E+17              3.625
   16611122             20461101                    500000                     20061201                75.19000244                  No MI                   1.00E+17               3.5
   16611155             20361101                    391927                     20061201                    80                       No MI                   1.00E+17              2.25
   16605448             20361101                    500000                     20061201                    80                       No MI                                         3.625
   16609355             20361001                    337000                     20061101                78.37000275                  No MI                   1.00E+17              3.625
   16609362             20361101                    432000                     20061201                    80                       No MI                   1.00E+17               3.5
   16605405             20361001                    408000                     20061101                    80                       No MI                   1.00E+17               3.5
   16605557             20361201                    700000                     20070101                    70                       No MI                   1.00E+17              3.25
   16605563             20361101                    212000                     20061201                    80                       No MI                   1.00E+17              2.25
   16605437             20361001                    500000                     20061101                72.66999817                  No MI                   1.00E+17              3.625
   16605385             20361101                    308000                     20061201                    80                       No MI                   1.00E+17               3.5
   16605394             20461001                    268800                     20061101                    80                       No MI                                         3.625
   16600560             20361001                    236000                     20061101                    80                       No MI                                         3.375
   16600564             20361001                    440000                     20061101                    80                       No MI                                         3.625
   16600703             20361101                    572000                     20061201                    80                       No MI                   1.00E+17              2.25
   16601823             20361101                    428900                     20061201                    80                       No MI                   1.00E+17               3.5
   16601839             20461101                    448000                     20061201                74.91999817                  No MI                   1.00E+17              3.625
   16601691             20361001                    660000                     20061101                    80                       No MI                   1.00E+17               3.5
   16601864             20461001                    380000                     20061101                    80                       No MI                   1.00E+17              3.25
   16603652             20461101                    224000                     20061201                    80                       No MI                   1.00E+17              3.625
   16603711             20361101                    336000                     20061201                    80                       No MI                   1.00E+17               3.5
   16603593             20361001                    360000                     20061101                    80                       No MI                   1.00E+17               3.5
   16603597             20360901                    463920                     20061001                79.02999878                  No MI                   1.00E+17              2.875
   16603725             20361101                    244000                     20061201                    80                       No MI                   1.00E+17              2.25
   16603746             20461001                    490175                     20061101                    80                       No MI                   1.00E+17               3.5
   16603600             20461001                    339600                     20061101                    80                       No MI                   1.00E+17              3.625
   16605381             20461001                    412000                     20061101                    80                       No MI                   1.00E+17              3.625
   16596068             20361001                    1160000                    20061101                74.83999634                  No MI                   1.00E+17              3.25
   16597009             20361101                    546000                     20061201                    65                       No MI                   1.00E+17              2.25
   16596911             20461101                    518000                     20061201                74.52999878                  No MI                   1.00E+17               3.5
   16597099             20461101                    320000                     20061201                    80                       No MI                   1.00E+17               3.5
   16599114             20361001                    213600                     20061101                    80                       No MI                   1.00E+17              3.625
   16599116             20461001                    396000                     20061101                    80                       No MI                   1.00E+17              3.625
   16599133             20361001                    495920                     20061101                    80                       No MI                   1.00E+17              3.625
   16599273             20461001                    152000                     20061101                    80                       No MI                   1.00E+17              3.625
   16600610             20361101                    276000                     20061201                    80                       No MI                   1.00E+17              3.25
   16600548             20361001                    428000                     20061101                    80                       No MI                   1.00E+17              3.125
   16600549             20361001                    999000                     20061101                59.63999939                  No MI                   1.00E+17              2.875
   16596002             20361201                    196000                     20070101                    80                       No MI                   1.00E+17              3.25
   16594490             20461001                    284000                     20061101                    80                       No MI                   1.00E+17              3.625


   LOAN_SEQ            NEXT_RATE_ADJ_DATE1             MAX_RATE         MIN_RATE          PER_RATE_CAP            LIEN           BALLOON        IO_FLAG        IO_PERIOD
   16567158                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16606191                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16609648                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16606161                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16606082                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16606088                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16606092                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16606095                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16606097                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16606151                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16606153                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605928                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16605938                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16605941                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16605949                  20110901                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16605957                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16605961                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605965                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16606045                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16606056                  20110901                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16606005                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16606015                  20110901                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16605721                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16605748                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605754                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16604567                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605614                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16605626                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16605638                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605815                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16605822                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605677                  20111001                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16605679                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605872                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605895                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605904                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605911                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16605913                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604090                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16604092                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16604097                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16604103                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604135                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604168                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604190                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603955                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16603977                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603991                  20110901                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16604218                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604226                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604265                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16604269                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16604279                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16604293                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604061                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16604331                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16604333                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604393                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16604399                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16604404                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603866                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16603881                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602829                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602920                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602930                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602668                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16602690                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602997                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603012                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16603017                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16603051                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16602729                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603088                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603115                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16603121                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603126                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16602602                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16602580                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16601350                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16601373                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601400                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601409                  20110901                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16601414                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16601418                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16601421                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601423                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601429                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16601140                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16601141                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16601146                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601167                  20110901                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16601184                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16601217                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16601219                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16601222                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601224                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601279                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16601294                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600967                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16600977                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16601029                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16601051                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16600822                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16600044                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16600053                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600057                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16600905                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16599983                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600015                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16600021                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16600025                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16600030                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16600033                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16599954                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599898                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599920                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16599543                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599607                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16599608                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599619                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599640                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16599664                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16599683                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16599695                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16599723                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16599741                  20110901                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16599788                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16597825                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596416                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596430                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596455                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596481                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16596520                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16596598                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596603                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16596647                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596665                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596704                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596720                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596732                  20070101                    9.95             2.25                  0              First Lien          No              NO            NONIO
   16596763                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16596764                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16596797                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597141                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16597142                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16597146                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16597196                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16597257                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597261                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597367                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597390                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597403                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16597412                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597413                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597434                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597478                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16597515                  20110901                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16596366                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597583                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597651                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597658                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597663                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597678                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16597698                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16597713                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16596407                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16597742                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16597803                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16597819                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595372                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16595384                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595395                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595450                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16595453                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596102                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16596175                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16596179                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595274                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16595275                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595278                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16594960                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16594972                  20110901                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16595023                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16595048                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16595071                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16595088                  20110901                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16594839                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16594857                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16594862                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16591529                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591384                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16591535                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16591542                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591547                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591640                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16591436                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16591452                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591649                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591651                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591654                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16591657                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16591667                  20110901                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16591691                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16591692                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16594668                  20110901                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16594704                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16594713                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16594717                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16591305                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16671356                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16671498                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16671499                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16671506                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16671511                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16671331                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16671333                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16671396                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16671405                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16671408                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16671416                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16671419                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16671423                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16671427                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16671315                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16671321                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16671324                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16671458                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16671326                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16397106                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16394001                  20110801                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16394010                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16591187                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16586081                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16586099                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16586103                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16586106                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16591039                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16586056                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16585848                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16585819                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16585690                  20110901                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16585602                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16585630                  20110901                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16585528                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16585563                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16585566                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16585412                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16585415                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16575416                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16572165                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16572167                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16574921                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16574981                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16571813                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16571863                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16571875                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16571980                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16570679                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16570713                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16570806                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16570815                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16570823                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16570845                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16571517                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16571555                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16569287                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16569320                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16569400                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16570583                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16567852                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16568790                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16568979                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16569061                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16569079                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16567645                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16567462                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16567406                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16590829                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16590850                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16590725                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16590904                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16590729                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16590912                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16590756                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16593658                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16594365                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16593662                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16593665                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16593700                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16594479                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16568645                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16568660                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16569960                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16569736                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16569765                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16569769                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16569771                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16571219                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16571422                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16571426                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16571234                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16571238                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16571246                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16571257                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16574630                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16574710                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16574719                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16574771                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16574577                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16574808                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16585267                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16585374                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16590789                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16585170                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16585306                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16567213                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16567232                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16568457                  20111001                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16568588                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16568467                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16568597                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16568618                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16562107                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16562282                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16562139                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16564223                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16564277                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16564147                  20111001                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16548880                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16548916                  20111101                   14.375            2.25                  1              First Lien          No             YES            10YRIO
   16551236                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16551243                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16545646                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16548378                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16564743                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16564769                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16564569                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16544993                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16544945                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16539875                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16543479                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16467873                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16467880                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16539843                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16422278                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16418792                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16419786                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16419849                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16406700                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16564460                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16406740                  20070201                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16562634                  20110901                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16562931                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16401632                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16403748                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16552079                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16552116                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16551817                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16551741                  20070101                    9.95            2.375                  0              First Lien          No              NO            NONIO
   16549876                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16400113                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16550100                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16550124                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16551524                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16396962                  20111101                   14.125            2.25                  1              First Lien          No             YES            10YRIO
   16394339                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16394485                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16776929                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16778385                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16778393                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776601                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776602                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776819                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16776853                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16775609                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776453                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776454                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16776458                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776459                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776460                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776463                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776464                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776466                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776467                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776468                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776469                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776471                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776472                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16776473                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16776474                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776477                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776478                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16776479                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776480                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776481                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776484                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776486                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16776487                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16776488                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776490                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776492                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776493                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16776495                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776496                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776498                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16776500                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16776501                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776503                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776504                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16776507                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776511                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776512                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16776513                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16776514                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16776516                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776517                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16776520                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776523                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776524                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16776536                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776540                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16776543                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776549                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776551                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776564                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776582                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776583                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16776584                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16776585                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16776589                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16775307                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775314                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775325                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775330                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775336                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775344                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16775347                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16775351                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16775353                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16775393                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16775533                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16775569                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16775596                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16774975                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16768128                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16768244                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16771034                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16771113                  20110901                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16771122                  20110901                   12.375            2.75                  1              First Lien          No             YES            10YRIO
   16771133                  20110901                   12.375            2.75                  1              First Lien          No             YES            10YRIO
   16771735                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16771737                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16767953                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767971                  20111001                   12.625            2.75                  1              First Lien          No             YES            10YRIO
   16767977                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767984                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16768044                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16768101                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16768105                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16768111                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16731684                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731778                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731787                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731790                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16731805                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16731816                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16731825                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731849                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16731855                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16728509                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16728597                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16728716                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16728902                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16729355                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16729358                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16729510                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16729521                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16729573                  20111101                   13.35             2.25                  1              First Lien          No             YES            10YRIO
   16729580                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16731459                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731508                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16731610                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16549458                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16382537                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16376843                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16377996                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16378004                  20111101                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16367907                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16723430                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16723484                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16723535                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16723685                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16723947                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16728327                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16728335                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16728345                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16728350                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16723547                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16723558                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16723607                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16728386                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16723252                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16723285                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16723331                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16721914                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721916                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16721920                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16721978                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16721995                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16722000                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16721871                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16721877                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16721893                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16722011                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16722036                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16722059                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16722135                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16722250                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16723093                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16723154                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16723170                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16723211                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16718922                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16719045                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16721779                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16721788                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721831                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16719175                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16721738                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16718471                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16718610                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16718350                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16718356                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16718361                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718362                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16718370                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16718384                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16718390                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718777                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16718818                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16715027                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16715052                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16715072                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16715198                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16715201                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16715254                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16715263                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16714863                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16714873                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714878                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16715273                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16715283                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16715284                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16715286                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16715290                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16715291                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16715293                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16715298                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16715300                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16715304                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16715315                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16715333                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16715343                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16715349                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717142                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16717148                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717154                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717163                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16717174                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16717181                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717256                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16717260                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16717263                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16717284                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16717296                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16717306                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16717322                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16717338                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717362                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16717398                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16717417                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16717418                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16717435                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714898                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16714903                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717460                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717536                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16717549                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16717599                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16717603                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16717612                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16717615                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717636                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717643                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16717664                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16714912                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16714935                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16714941                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16714948                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16714950                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717676                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717680                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16717687                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16717694                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16717700                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16717707                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16717715                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16717752                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16717793                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16714972                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16714974                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16718130                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16718138                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718188                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16718189                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16718194                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16718197                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16718212                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16718236                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16718247                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16718271                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16718286                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16718292                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16718310                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718337                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16710832                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710867                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16710880                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710887                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710935                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16710941                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16710968                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16710984                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16711019                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16711022                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16711027                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16711033                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16711045                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16711050                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16711055                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16711101                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16711159                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16711169                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16711242                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16711251                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16711253                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16711300                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16711301                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16711303                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713516                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713628                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16713637                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713645                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16713654                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16713670                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16713683                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16713689                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713699                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16713711                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16713722                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16713732                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713737                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16713744                  20111101                   12.625            2.75                  1              First Lien          No             YES            10YRIO
   16713745                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16713749                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16713755                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16713776                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16713794                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16713820                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16713960                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16713965                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16713979                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16713986                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713988                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16713992                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16714000                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16714006                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16714013                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714026                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16714029                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16714043                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16714054                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16714156                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16714205                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16714685                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16714686                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16714687                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16714766                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714781                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16714859                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16359535                  20111101                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16666695                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666697                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16666700                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16666704                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16666724                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666727                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16666730                  20111201                     15              2.25                  1              First Lien          No             YES            10YRIO
   16666734                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16666538                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666741                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670000                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670002                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16670003                  20111201                   14.375            2.25                  1              First Lien          No             YES            10YRIO
   16670005                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670016                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16669956                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16670028                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16670030                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670034                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670038                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670054                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16670063                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670064                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16669958                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670100                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16670111                  20070101                    9.95             2.25                  0              First Lien          No              NO            NONIO
   16670142                  20111101                   14.375            2.25                  1              First Lien          No             YES            10YRIO
   16670146                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670148                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16670150                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670154                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16670166                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16670172                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670177                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670190                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16669976                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16670199                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16670200                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16669978                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670220                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16669980                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16671375                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16671378                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16671382                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16671304                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16546282                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16546287                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16546431                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16546438                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16545423                  20110901                    9.25             2.25                  1              First Lien          No             YES            10YRIO
   16544273                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16544312                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16545512                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16545052                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16546105                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16544090                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16540859                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16468422                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16468429                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16423027                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16407054                  20110801                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16405437                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16404585                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16342175                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16240115                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16659237                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16659249                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16659252                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16659257                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16659259                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16659291                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16659296                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16659306                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16659309                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16659317                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16659361                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16659075                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16659090                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16659111                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16659117                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16659129                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16659151                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16659224                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16659050                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16658669                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16658683                  20111101                   12.75             2.75                  1              First Lien          No             YES            10YRIO
   16658687                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16658704                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16658811                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16658831                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16658841                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16658843                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16658866                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16658882                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16658921                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16658923                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16658924                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16658928                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16658931                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16658933                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16658479                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16658494                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658511                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16658936                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16658941                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16658956                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16658968                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16658969                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16658972                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16658973                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16658982                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16658532                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16658534                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658541                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658550                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16658564                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16658604                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16658654                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16656845                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16656856                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656863                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656872                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16656875                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656884                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16656893                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656915                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16656923                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656925                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656931                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656939                  20111101                   12.125            5.99                  1              First Lien          No             YES            10YRIO
   16656944                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16656953                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656956                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656961                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656965                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656972                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656978                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16657017                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16658353                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16658356                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658357                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658358                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658461                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16658413                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16656593                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656607                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656612                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656619                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656626                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656654                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656663                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656672                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16656683                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16656706                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656715                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16656716                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656723                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16656733                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656748                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16656749                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16656751                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656759                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656768                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656769                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656774                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656787                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656799                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16656802                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656806                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656813                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656817                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16656829                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656837                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656838                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16656841                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656552                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16656559                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656561                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656571                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656577                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16656584                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656404                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656414                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16656435                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16656448                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656461                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16656463                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16656472                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16656477                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16656501                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16656503                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656516                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16656530                  20111001                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16656253                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656256                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16656268                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656283                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656317                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656337                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16656338                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656344                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656375                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656380                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656384                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16651810                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651821                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651827                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16651829                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651866                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16651884                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651888                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16651890                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16654497                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16654504                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16654515                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16654517                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654518                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651914                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651944                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651950                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651951                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651955                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16653708                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16653710                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16653711                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16653734                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16653761                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16653772                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653782                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16653789                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16653793                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16653800                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16653816                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16654526                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654555                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16653897                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16653909                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16653914                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16653915                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16653923                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653953                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16653968                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16653970                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654021                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16654058                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654065                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654092                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16654100                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16654117                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654123                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16654139                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654155                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16654159                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16654165                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16654172                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16654183                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16654197                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16654219                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654226                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654234                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16654240                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16654290                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16654294                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16654299                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16654308                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16654317                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654335                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654336                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16654340                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656004                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656017                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656048                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656055                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16656062                  20111101                   11.125            2.25                  1              First Lien          No             YES            10YRIO
   16656093                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656100                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656107                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656134                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16654350                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16654354                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656151                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16656156                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656162                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16656167                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656180                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16656194                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16656198                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16654408                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16654416                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16654424                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16654437                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16654439                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16654442                  20111101                   11.25             2.25                  1              First Lien          No             YES            10YRIO
   16654445                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16654450                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16654469                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16656205                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16656206                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656210                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16656213                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16656215                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16656216                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16656229                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16656231                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16656236                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16651781                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651788                  20111001                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16651797                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651648                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651656                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651662                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651669                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16651700                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16651705                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16651719                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651729                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651730                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651732                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651733                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651744                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651746                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651750                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650414                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16651463                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651468                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16651504                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16650425                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16650427                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16650440                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650452                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650461                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650482                  20111001                     11              2.25                  1              First Lien          No             YES            10YRIO
   16650486                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16650506                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650508                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16651507                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651508                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651510                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651514                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16651520                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651545                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651554                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16650509                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16650518                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650523                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16650524                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16650538                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16650583                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16650585                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16650589                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16651558                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16651561                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16651567                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16651569                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16651574                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651580                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651591                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16650598                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16650600                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16650603                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16650623                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16650628                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16650663                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16650674                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16650685                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16650686                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16651108                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651111                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651118                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651119                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16651136                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16651144                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651149                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651161                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16651163                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651166                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16651175                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651184                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651193                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651220                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16651227                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651238                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16651254                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651260                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651272                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16651273                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651277                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651291                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651317                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651319                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651337                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16651378                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651392                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16651398                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16651404                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651405                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16651417                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651427                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16651432                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16651455                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650032                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16648587                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16648596                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648613                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648625                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648632                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648635                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648639                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648664                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648677                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648679                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16648682                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16648698                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648761                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16650095                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16650118                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650120                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650123                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650128                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16650145                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16650155                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16648771                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16650172                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16650175                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16650176                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16650198                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648800                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16648805                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648810                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650216                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650235                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648871                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16648876                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648893                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16648894                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648896                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16648897                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16648900                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16648913                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16648918                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648921                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16648952                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648958                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648959                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648964                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16648968                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16648981                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16649047                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649094                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16649109                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16650282                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16650310                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16649149                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16650320                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16649161                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649183                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16649186                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16649188                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16649197                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16649207                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16649213                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16649219                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649223                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16649227                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16649228                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16649237                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16649897                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16649911                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16649953                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16646659                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16646664                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16646673                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16646715                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16646716                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648324                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648425                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648461                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16648462                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16648474                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648481                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648483                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648488                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648506                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16648329                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648520                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648522                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648525                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648535                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16648402                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16648543                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16648553                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16648560                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16648574                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16646636                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16646620                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16646378                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646394                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16646404                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16646441                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16646458                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16646472                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646513                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16646514                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16646518                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16646533                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16646549                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646592                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16646606                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16644159                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16644163                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16644190                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16644192                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644194                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16644195                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644197                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16644201                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644213                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16644214                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16644231                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644234                  20111001                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16644257                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16645941                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16645947                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16646004                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16646302                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16646328                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16646337                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646344                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16646345                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16646363                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16646014                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646021                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16646049                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16646058                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16646060                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16646068                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16646076                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646078                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16646115                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16646123                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16646124                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16646136                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16646137                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16646147                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16646149                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16646159                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16646180                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646194                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16646242                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16646246                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646254                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16646258                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16646262                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643946                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643952                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16643953                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16644039                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644074                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16644031                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16644099                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16644106                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16644110                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16644146                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16643776                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16643779                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643786                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16643796                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16643800                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16643806                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643822                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16641268                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16641274                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16641293                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16641317                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16641389                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16643849                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643867                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16641403                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16641407                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16641412                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16641420                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16643529                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16643883                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16643913                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16643586                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643590                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643613                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16643639                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643642                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16643646                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16643659                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16643686                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643688                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643692                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643701                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16643703                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643704                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643715                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643726                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643733                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643739                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643741                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16643745                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16643760                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16643762                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16638914                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638917                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16638920                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638924                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16641075                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16641107                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638972                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16638973                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638976                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638988                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16640670                  20111001                   11.125            2.25                  1              First Lien          No             YES            10YRIO
   16640695                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16640697                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640700                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16641154                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16641157                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16641158                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640759                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640779                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640792                  20110901                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16640794                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16640803                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640830                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16640834                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16640842                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16640843                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16640887                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16640888                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16641175                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16641194                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640898                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16640922                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16640936                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16641216                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16641221                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16641224                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16641229                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16641234                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16641240                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16641246                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16641255                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16640981                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16640991                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16640999                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16641033                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16641035                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16641037                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16641041                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16641054                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634392                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16634393                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16634395                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16634403                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16634445                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634448                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16638519                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16638523                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16638535                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16634465                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16634466                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16634468                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634475                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634486                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16634487                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16634499                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634566                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634606                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16634611                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16634660                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634672                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16638556                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16638560                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16638567                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16638579                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638583                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16638587                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16634713                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16634718                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634725                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16634727                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638632                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638645                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638651                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638670                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16638677                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634763                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634789                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16634794                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16634796                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634803                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634805                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634820                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16638721                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16634829                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16638207                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16638742                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638755                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16638776                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638785                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638788                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638790                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16638280                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16638305                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16638317                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16638318                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638327                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638330                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16638331                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638332                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638352                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638362                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16638370                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16638377                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16638378                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638394                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16638395                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16638419                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638434                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638463                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16638466                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638795                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638796                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638801                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16638808                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638810                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16638821                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16638857                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16638897                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629033                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629045                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629099                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629100                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16629137                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632629                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629170                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16629181                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629196                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16632722                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632726                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632771                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629253                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629283                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632813                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16632858                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632862                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16632866                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16632974                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632987                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632995                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629312                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629313                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16629328                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16629345                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633028                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16633032                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633045                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16633064                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632337                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632350                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16633077                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16633079                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16633132                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16633134                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16633136                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16633137                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16633144                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16633148                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16633157                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16633169                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633171                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633176                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16633182                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16633183                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634159                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634161                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16634162                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634187                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634203                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634205                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634252                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632393                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632394                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16632397                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632401                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632428                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16632475                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16634254                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16634280                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634293                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16634303                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634322                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632528                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16632556                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16634351                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634353                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634359                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16634364                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16634380                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634382                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16616587                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16616592                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16616593                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616625                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616631                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616632                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616635                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616648                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628682                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16628712                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16628741                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628867                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16628875                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628876                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628880                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628883                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16628928                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628962                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628755                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628767                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628773                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16628804                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16628822                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16628831                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16628849                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628851                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628972                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16629002                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16629004                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616459                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16616460                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616473                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16616477                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616479                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616201                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616204                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616206                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616212                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16616221                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616239                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16616407                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16616260                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16616276                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16616277                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16616285                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616288                  20111001                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16616289                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616296                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616303                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16616318                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613276                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613277                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16613278                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16613283                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16615989                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16612719                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612722                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612727                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612731                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16612760                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16612770                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612785                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612815                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16612816                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612859                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612870                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612907                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16612909                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612914                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612917                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612926                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612935                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612944                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16616014                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616023                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616034                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16616037                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616050                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616058                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616063                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616067                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16612979                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16613072                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613088                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613096                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16613123                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16613140                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616110                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16616115                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16616126                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16616138                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616142                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16616147                  20111001                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16616152                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616166                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616172                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616173                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16616181                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16616192                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16616195                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613185                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613186                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16613201                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16613223                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613224                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16613244                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613248                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16613258                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613265                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613266                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16613270                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16612690                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612711                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611293                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611302                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16611318                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16611691                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611355                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16611389                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611397                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16611471                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611482                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16611490                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16611492                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16611722                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16611730                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16611731                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611736                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611501                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611509                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16611517                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611550                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16611585                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16611587                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611601                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16611610                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611619                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611755                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611757                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611805                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611819                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611828                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16611829                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16611838                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16611843                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611894                  20110901                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16611901                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16611640                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16611936                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16609921                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609926                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609932                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609942                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609955                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609969                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16610013                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16610115                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16610119                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16610124                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16610199                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16610241                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16610250                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16610258                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16610267                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611272                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16610278                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16610298                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16609755                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609708                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16609714                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16609717                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16575201                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16575175                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16575147                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16575143                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16347505                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710766                  20111101                   10.75             2.25                  1              First Lien          No             YES            10YRIO
   16710769                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16710778                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710715                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16710717                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710719                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16710722                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16710724                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16710748                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710755                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16710757                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710759                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710760                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16710251                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16710697                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16710698                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16710710                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710712                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710713                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709903                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16709910                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709914                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16709922                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709928                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709934                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16709953                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16709957                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16709977                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709998                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16710024                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16710099                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16710103                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16710106                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16710109                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710148                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710156                  20111101                   12.75             2.75                  1              First Lien          No             YES            10YRIO
   16710184                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709732                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709734                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16709741                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709753                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16709759                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709777                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709822                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709858                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16709706                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16708199                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16708206                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16708222                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16708230                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16708236                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16708238                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16708242                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16708243                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16708280                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16708289                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16708297                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16708321                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16708326                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16708354                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16708357                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16708389                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709431                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709432                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16709433                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709434                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709435                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709436                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709437                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709438                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709440                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709441                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709442                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709447                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16709448                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16709449                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709450                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709451                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16709452                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709455                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709456                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709457                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709458                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709459                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709460                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709461                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709462                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709507                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709527                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16709530                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16709541                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709552                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709595                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16709599                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16709623                  20111101                   10.875            2.25                  1              First Lien          No             YES            10YRIO
   16709626                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709647                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709668                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16708053                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16708057                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16708112                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16708126                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16708127                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16708133                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16708168                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16707174                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707177                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707184                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707185                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707197                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707246                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707708                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707723                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707752                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707764                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16707771                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707785                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707796                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16707802                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707810                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16707811                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16707819                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16707834                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707839                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16707846                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707849                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707874                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707897                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16707926                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707942                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16707962                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16708014                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16708029                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16706950                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706971                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16706972                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16706975                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16706976                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16706977                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706980                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706982                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16706987                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706995                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16707000                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16707002                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707013                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16707018                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707025                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16707028                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16707041                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16707062                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16707094                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16707167                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706854                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16706875                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706882                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706897                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706915                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706937                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706805                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706781                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706785                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706797                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16706800                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706586                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706587                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706589                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16706633                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16706638                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16706647                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706653                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706678                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706683                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16706715                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706724                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16706725                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706762                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706562                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706482                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706489                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706524                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16706528                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16706535                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16706546                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706547                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16706559                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16704629                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16704656                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16704666                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704671                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704675                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16704687                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704691                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704699                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704701                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16704704                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704710                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16704715                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704727                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16704749                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16704759                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704761                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706416                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16706447                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16706466                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704092                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16704096                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16704113                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16704121                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16704126                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16704138                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16704139                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16704142                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704154                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704157                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16704170                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16704191                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704208                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16704230                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16704231                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704264                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704275                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704278                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704281                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16704289                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16704291                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16704299                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704300                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704302                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704303                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704304                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704307                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16704308                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16704312                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16704315                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16704316                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16704331                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16704345                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16704368                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704369                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16704370                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16704400                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16704403                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16704404                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704423                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704451                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16704466                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16704545                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704548                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16704566                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16704572                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16704573                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16704578                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16704583                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704591                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16704593                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16704597                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16704604                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697921                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16697923                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697932                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16703981                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16703993                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16703997                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704001                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704003                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704004                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704005                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16704006                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16704007                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16704008                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16704010                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16704014                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704028                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16704058                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16697680                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16697705                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697723                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16697775                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697777                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697780                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697800                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16697802                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697808                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697811                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16697816                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16697819                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16697854                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16697906                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16308241                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16787142                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16787151                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16787231                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16790276                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16767451                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16767461                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16766954                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16766955                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16766959                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16766961                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16767480                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16767483                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16767487                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16767491                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16766970                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16767496                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16767506                  20111201                   15.125            2.25                  1              First Lien          No             YES            10YRIO
   16767509                  20111201                   11.25             2.25                  1              First Lien          No             YES            10YRIO
   16767514                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16767519                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16767524                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16778210                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16780401                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16780494                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16780540                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16767531                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767533                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16772916                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16772920                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16772936                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16772939                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16772754                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16772957                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16772961                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16772981                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16772986                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773011                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773032                  20111201                     14              2.25                  1              First Lien          No             YES            10YRIO
   16772802                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16773051                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16773053                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773062                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16773065                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16780585                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16773086                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773088                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16773094                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16773098                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16773108                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16773118                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16773122                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16773145                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16773155                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16773173                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16773178                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16773183                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16773188                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16773193                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16773205                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16773209                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16773225                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16773227                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16773244                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773248                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16773255                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16773272                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16773315                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16775726                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16775743                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16775755                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16775760                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16775763                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16775823                  20111201                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16775824                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16775830                  20111201                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16775832                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16775847                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16775861                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16775862                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16776311                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16785119                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16785147                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16785231                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16776332                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16776346                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776243                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16776362                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16776256                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16776390                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16776397                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16776402                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16776410                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16776412                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16787092                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16787104                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16778080                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16778131                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16778176                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16728126                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16728127                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16728129                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16727975                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16728143                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16728160                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16728162                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16728188                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16728189                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16728192                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16728200                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16728206                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16727992                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16730219                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16730226                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730228                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16730239                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16730244                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16730248                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16730251                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16730255                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16730259                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16730277                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16730280                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16730283                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16764878                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16764791                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16764887                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16764889                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16764902                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16764910                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16764917                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16730292                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16730294                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730296                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16730298                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16730304                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16730307                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730311                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16730313                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730323                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16730337                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16730347                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16730357                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730360                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16730376                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16730380                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16730384                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16730386                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16730397                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16730400                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16730407                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16730416                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16730093                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16730099                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16730432                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731242                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16731244                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16731172                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16731250                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731253                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16764925                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16764939                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16764941                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16764819                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16764959                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16764964                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16764971                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16731258                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731265                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16731267                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731179                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731273                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16731277                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16731279                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16731282                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16731299                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16731300                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731302                  20111201                   11.25             2.25                  1              First Lien          No             YES            10YRIO
   16731307                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16731326                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16731341                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16731353                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16764993                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16764830                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16764832                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16764996                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16764999                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16765012                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16765016                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16764836                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16765027                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731365                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16731366                  20111201                   11.25             2.25                  1              First Lien          No             YES            10YRIO
   16731196                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16731389                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16731390                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16731400                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16731202                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16731428                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16731228                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16731206                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16731442                  20111201                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16764854                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16764859                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16764864                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16764872                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16764787                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16764876                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16765031                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16765032                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16766916                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16767354                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16767361                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16767363                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767367                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767370                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767375                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767384                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16767388                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16767398                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16767404                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16767406                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16767423                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16767432                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16767445                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16710536                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710540                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710548                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16710552                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16710563                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16710568                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710570                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16710572                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16710575                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16710576                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16718095                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718105                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16718108                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16717917                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16718113                  20111201                   11.25             2.25                  1              First Lien          No             YES            10YRIO
   16717921                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718121                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16721531                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16721533                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16721553                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721568                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16721574                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16721578                  20111201                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16721583                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721585                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16721433                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710580                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710589                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16710593                  20111201                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16710594                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710601                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16710615                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16710622                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16710625                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710637                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16710639                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710643                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16710647                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16710649                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16710651                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710657                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710661                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16710489                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710495                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710665                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16710668                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721588                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16721593                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16721596                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16721599                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16721601                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16721607                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16721616                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16721620                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16721621                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16721629                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16721630                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16721637                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721639                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16721451                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16721642                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16721647                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16721657                  20111201                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16721660                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721662                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16721461                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16721669                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16721467                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16721679                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16721683                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721685                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16721687                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16721688                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16721691                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16721490                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721695                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16721700                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16721706                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16721708                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721709                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16721711                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16721714                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721717                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16721718                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16722847                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16722861                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16722869                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16722876                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16722878                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16722780                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16722787                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16722903                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16722905                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722912                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16722915                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16722916                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16722919                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16722920                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16722922                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16722923                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16722929                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16722798                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16710670                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16710496                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713372                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713374                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16713378                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713381                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16713388                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713391                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713392                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713396                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16713399                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16713400                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16713402                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16713410                  20111201                     14              2.25                  1              First Lien          No             YES            10YRIO
   16713271                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16713415                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16713418                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16713421                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16713422                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16713427                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713278                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16722941                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16722944                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16722948                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16722951                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16722960                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722975                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16722977                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722811                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16722979                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722981                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16713439                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16713285                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16713445                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16713447                  20111201                   14.25             2.25                  1              First Lien          No             YES            10YRIO
   16713457                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713461                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713292                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16713464                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16713466                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16713469                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713295                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16713306                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713485                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713486                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16713489                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16713334                  20111201                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16713339                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16713340                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16713497                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16722817                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722995                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16722998                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16722819                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16722999                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16723000                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16723012                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16723019                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16723026                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16723030                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16723032                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16723035                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16713503                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16713507                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16713512                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16714524                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16714526                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16714463                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16714536                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16714540                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714544                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714549                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16714552                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16714555                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16714467                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16714469                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16714559                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16714568                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16714570                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16714573                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16714592                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16714602                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16714608                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16714621                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16714635                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16714645                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16714648                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16714651                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16714652                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16714657                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16714659                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16714662                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16714663                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16714677                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16716218                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16716221                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16716225                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16716226                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16716149                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16716240                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16716251                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16716257                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16716268                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16716160                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16716276                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16716288                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16716290                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16716291                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16716163                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16716300                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16716329                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16716335                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16716336                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16716341                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16716180                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16716349                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16716183                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16716373                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16716379                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16716195                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16717952                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717956                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16717957                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16717958                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16717889                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16717962                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717965                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717967                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16717972                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16717974                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16723039                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16723041                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16723043                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16723045                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16728011                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16728012                  20111201                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16728018                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16728021                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16727945                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16728022                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16728029                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16728037                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16728041                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16728048                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16728053                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16728060                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16727956                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16728074                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16728086                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16728106                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16728114                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16728115                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16728119                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16717984                  20070301                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717986                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16717991                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16717993                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16717996                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16717893                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16718006                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718010                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16718012                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16718016                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16718025                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16718030                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16718034                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16718041                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718048                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16718052                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16718057                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16718068                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16718070                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16718075                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16717911                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16718082                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16718089                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16718090                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16695696                  20111201                     14              2.25                  1              First Lien          No             YES            10YRIO
   16695699                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16695797                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16695802                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16695700                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695701                  20070101                    9.95             2.25                  0              First Lien          No              NO            NONIO
   16695803                  20111101                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16695704                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16695814                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16695818                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16695819                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695828                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16695831                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16695832                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16695707                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16695710                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695711                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16695840                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16695843                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16695848                  20111201                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16695714                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16695859                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695862                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16695872                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16695874                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16695723                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16695882                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16695726                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695885                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695732                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16695733                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697186                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16697188                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697193                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16697201                  20111201                     14              2.25                  1              First Lien          No             YES            10YRIO
   16697203                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697204                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16697212                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697214                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697215                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16697217                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16697227                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16697232                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697236                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697256                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16697265                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16697273                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16697288                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16697136                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16697139                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16697295                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697297                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16697299                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697306                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697308                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16697313                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709254                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709255                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709256                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16709147                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709152                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16709266                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709269                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709275                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709221                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16709282                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16709287                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16697147                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697318                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16697324                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16697326                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16697334                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697336                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697342                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697343                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16699983                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16700046                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700048                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16699985                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16700049                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16700052                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700055                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16700067                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16700071                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16700074                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16699992                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16700079                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709306                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16709310                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16709315                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709335                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709338                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16709340                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16709176                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709180                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16709349                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709351                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16700105                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16700113                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16700118                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16700125                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16700127                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16700129                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16700131                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700008                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16700144                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700010                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700148                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16700149                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16700162                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16700163                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16700023                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700176                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16700178                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16700179                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16709188                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709362                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709366                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709195                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709377                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709380                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16709198                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16709200                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16709390                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16709392                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709203                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16709397                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16700180                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16700185                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16700187                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16700191                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706224                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706226                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706232                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16706238                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16706239                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706133                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706135                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16706258                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706259                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16706262                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16706140                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16706265                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706274                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706282                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706288                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16706290                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16706291                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16706148                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706295                  20111201                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16706301                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16706302                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706304                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706155                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16706310                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706317                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16706319                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706320                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706328                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16706163                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16706165                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16706170                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706332                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706172                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706174                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706180                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16706358                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16706182                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16706362                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16706363                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16706365                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16706367                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16706371                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16706381                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16706383                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16706198                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16706394                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16706397                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16706205                  20111201                   14.375            2.25                  1              First Lien          No             YES            10YRIO
   16706400                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16706404                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707423                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16707426                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16707440                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707441                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709407                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16709411                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709211                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16710514                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16710517                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710438                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16710521                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16710523                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16710525                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16710442                  20111201                   14.75             2.25                  1              First Lien          No             YES            10YRIO
   16710527                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16710530                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707443                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707446                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16707450                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707329                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707464                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16707466                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16707331                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16707468                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16707471                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16707485                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16707489                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707498                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16707504                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707509                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707510                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707514                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16707520                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16707341                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16707525                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16707534                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16707537                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16707540                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16707568                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16707569                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707356                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16707357                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16707574                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16707591                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16707596                  20111201                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16707597                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16707603                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16707617                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16707628                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16707633                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16707643                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16707391                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16707663                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16707670                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16707672                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16707650                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709238                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16709141                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16709241                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16709245                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16709247                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16709248                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16709250                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16691891                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16691790                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16691893                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16691899                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16691904                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16691912                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16691916                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16691922                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691934                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16691935                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16691939                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16691940                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16691942                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691795                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16691947                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16691953                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16691959                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16691961                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691964                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16691970                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16691972                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16691973                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691982                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16691986                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16691990                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691820                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692012                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16691828                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16691831                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692026                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692027                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16693109                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693021                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693112                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693022                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693023                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693117                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693123                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685536                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16685538                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16685453                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685456                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16685458                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16693127                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693027                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16693132                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693145                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16693148                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693150                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16693155                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16693156                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16693159                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693160                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693161                  20070301                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693040                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693163                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16693164                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693170                  20111201                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16693045                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693185                  20111201                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16693189                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16693191                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16693211                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693219                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16693053                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693221                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16693055                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693057                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693230                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693232                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16693235                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693062                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693244                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693246                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16693247                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16693248                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693065                  20111101                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16693253                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16685568                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16685572                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685574                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16685582                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16685464                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16685466                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16685588                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685590                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16685610                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16685615                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16685617                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16685620                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16685635                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685481                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685657                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685669                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16685671                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693264                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16693267                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693283                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693288                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16693075                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16693294                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16693297                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693084                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693086                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16693088                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693089                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16693301                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16687863                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16687868                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16687870                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16687889                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16687796                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16687893                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16687798                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16687894                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16687900                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16687901                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16687906                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16687807                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16687917                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16687918                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16687920                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16687929                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16687931                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16687813                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16687937                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16687814                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16687940                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16687825                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16687957                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16687966                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16687973                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16687980                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16687985                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16687988                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16687853                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16687995                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16687997                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16687835                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688002                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688005                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16688008                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16688014                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16695738                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16695741                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16695746                  20111201                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16695689                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16695762                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16695766                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16695767                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16695769                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16695770                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16695772                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16695781                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16695790                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16691849                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16691853                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16691871                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16691872                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16691876                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16681066                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16681074                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681077                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681079                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681086                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681087                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16683795                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16683699                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16683700                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16683808                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16683702                  20111201                    14.5             2.25                  1              First Lien          No             YES            10YRIO
   16683710                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16683811                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16683818                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16683715                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16683716                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16683826                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16681100                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16680945                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16681104                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16681113                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16680949                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16681114                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16681116                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16681125                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681140                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681142                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680957                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16681144                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681145                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680961                  20111101                   14.25             2.25                  1              First Lien          No             YES            10YRIO
   16681156                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680968                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16681158                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681163                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680977                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16683753                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16683774                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16683786                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16683683                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16683790                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16683833                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16683841                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16683727                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16683847                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16683849                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16683732                  20111201                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16683870                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16683738                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16683871                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16683872                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16683744                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16683886                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16685519                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16685520                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16685523                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16685525                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685445                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685533                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16671531                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674903                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16674905                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16674908                  20111101                     14              2.25                  1              First Lien          No             YES            10YRIO
   16674910                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674912                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16674846                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676429                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676437                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676320                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676445                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676450                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676452                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676458                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16676323                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16676325                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16676470                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16676477                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16676331                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16676480                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16679049                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16679051                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16679057                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16679060                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16679066                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16674926                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674930                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16674932                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674938                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16674940                  20111201                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16674942                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16674949                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16679074                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16679075                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16679076                  20111201                   11.125            2.25                  1              First Lien          No             YES            10YRIO
   16678971                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16679083                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680903                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16678973                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16678975                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16679095                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16679100                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16679109                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16679111                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16679113                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16678984                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16674954                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16674857                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16674964                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16674968                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674972                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674978                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674988                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16674991                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16674866                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16675001                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16675017                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16675034                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16675036                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16675041                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16675044                  20111201                   14.875            2.25                  1              First Lien          No             YES            10YRIO
   16675047                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16675048                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16675057                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16675071                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16679120                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16679126                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16678986                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16678991                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16679000                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16679007                  20111101                     14              2.25                  1              First Lien          No             YES            10YRIO
   16679140                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16679010                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16679149                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16679152                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16675074                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16675078                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16675081                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16675082                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16674882                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676342                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16676282                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16676346                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16676355                  20111201                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16676367                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16679011                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16679164                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16679166                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16679017                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16679172                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16679022                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16679188                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16679192                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16679195                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16676298                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16676383                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676304                  20110926                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16676388                  20111201                     12              2.25                  1              First Lien          No             YES            10YRIO
   16676391                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16676399                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676401                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16679199                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16679200                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16679201                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16679212                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680990                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680996                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16681000                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680915                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16681011                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680923                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16680924                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16680926                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16680932                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16681026                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681043                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16680935                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16681051                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16681059                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674745                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16674759                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16674766                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674772                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16674800                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676482                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16676486                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16676499                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16676514                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16676526                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674593                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16676558                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674661                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16676611                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676630                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676651                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16676652                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16676659                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676685                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16676689                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16676690                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676694                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16676744                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676760                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674688                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16676761                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676768                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676770                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16676771                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16676782                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16676790                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676797                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676814                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16676841                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676857                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16676869                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676896                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676901                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676903                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16676904                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16676912                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16676913                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676915                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16676917                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16676920                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676929                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16676930                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16676932                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16676939                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16671522                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16674546                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674550                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674572                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16674197                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16674200                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674201                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674204                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674206                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674212                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674223                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674225                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674232                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674251                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674290                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674297                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674298                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674310                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16674315                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674341                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16674345                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674358                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16674360                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674365                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16674376                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16674481                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16674489                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674497                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674501                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16674513                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674515                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16674519                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16674531                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672976                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16672989                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16673006                  20111001                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16673007                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16673011                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16673012                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673024                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673025                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673038                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673047                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16673052                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16673074                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673076                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16673078                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16673084                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16673093                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16673097                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16673103                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673105                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16673125                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16673130                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673134                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16673135                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673136                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16673141                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16673142                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16673144                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16673145                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16673147                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16673153                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673156                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16673189                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16673219                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16673240                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16673245                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16673246                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16673274                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16673308                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16673984                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16673985                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16673986                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16673988                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16673989                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16673990                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16673991                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16673995                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673996                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16673997                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16673999                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16674005                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16674013                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16674018                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674052                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16674054                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16674059                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16674065                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16674078                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16674079                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674082                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674095                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16672827                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16672832                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672838                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16674150                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16674156                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16674161                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672858                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672862                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16672869                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672884                  20070101                    9.95              4                    0              First Lien          No              NO            NONIO
   16672894                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16672900                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672919                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672953                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672954                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672958                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672604                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16672616                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672631                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672637                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16672640                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16672727                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672739                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16672750                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672766                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672777                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16672780                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16672791                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672801                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16672695                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16672705                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16667429                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667442                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16667448                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667455                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667464                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16667492                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670239                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16670267                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670270                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670275                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670282                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16670299                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16670304                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670322                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16670349                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670359                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670367                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670369                  20111001                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16670370                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670403                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670424                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670441                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670444                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670451                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670455                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670458                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670464                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670480                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670481                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670484                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16670490                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670499                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16670510                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670511                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16670513                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670517                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16670519                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16670529                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16670828                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16670834                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670841                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670850                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16670864                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16670865                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670570                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16670590                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16670598                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670625                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16670632                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16670642                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670653                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16670655                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670666                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670687                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670690                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670694                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670708                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670710                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16670712                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670720                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16670723                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16670725                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670730                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16670761                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670777                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670779                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16670786                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16670866                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16670868                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670873                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16670877                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16670900                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16670904                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16670794                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670799                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670916                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16670917                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16670919                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670930                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670937                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16670947                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16670958                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16670966                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16670976                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16670990                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672357                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16672372                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16672444                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672445                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672458                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16672462                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672482                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16672483                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16672484                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672488                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672494                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672503                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672505                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672507                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672519                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16672525                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16672528                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672529                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16672531                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16672534                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16672541                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16672548                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16672562                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16672568                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16672573                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16672579                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16672584                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16667146                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16667157                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667158                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667204                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667213                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667223                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16667231                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16667236                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16667244                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667252                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16667260                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16667261                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16667263                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16667266                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667271                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667273                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16667288                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16667290                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16667313                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16667326                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667348                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16667351                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667353                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16667371                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667375                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16667393                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16667394                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667401                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16667402                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666980                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666993                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16667023                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16667042                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16667053                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16667062                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16667070                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16667071                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16667074                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16667085                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16667094                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16667099                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16667137                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665963                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665968                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665969                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16665975                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16665980                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16666006                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16666020                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16666021                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666023                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16666029                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16666031                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16666036                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666052                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666056                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666058                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16666063                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666067                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666069                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16666071                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666073                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666079                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666083                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666109                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666112                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666113                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666114                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16666745                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666759                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16666762                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666772                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16666775                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666776                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666791                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666801                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666812                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666813                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666815                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666816                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666838                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16666858                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666867                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16666871                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16666893                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16666904                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666907                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666911                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666914                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16666915                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16666916                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16666918                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16666935                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16666949                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666952                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666973                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665508                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665519                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665528                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665530                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16663973                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16663976                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663989                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16664001                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665553                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16665565                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16665568                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16665571                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665574                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16665585                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665588                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16665590                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16665591                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16665592                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16665593                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665598                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665601                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16665611                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665619                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16665620                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16665635                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16664022                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16664030                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16664038                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664041                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664045                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16664048                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16664069                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16664070                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16664079                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16664086                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16665672                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665674                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665680                  20111101                   13.13             2.25                  1              First Lien          No             YES            10YRIO
   16665690                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16665691                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16665705                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665708                  20111001                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16665713                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16665721                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665732                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665735                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665749                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664097                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16664112                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664119                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16664123                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16664133                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16664146                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16664152                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16664165                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16664169                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16665761                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665783                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665797                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16664172                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16664202                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16664219                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665802                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665803                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665808                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665817                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665828                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16665831                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16664237                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16664260                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16664263                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664276                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664281                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16664299                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664305                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16664320                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16664351                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664356                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664357                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16664359                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664362                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664365                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664373                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16664379                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664392                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664396                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16664405                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665856                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16665859                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16665867                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16665869                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16664418                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16664420                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16664425                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664443                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16664460                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16664478                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664484                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664486                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16664488                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16664500                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16664518                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16664527                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16664530                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665419                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665878                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665880                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16665886                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665889                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16665904                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665907                  20111001                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16665913                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665920                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16665424                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665428                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16665462                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16665924                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665928                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665937                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665939                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16665944                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16665945                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16665948                  20111001                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16665467                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16665479                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16665485                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16665490                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16665491                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16665495                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662654                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16662658                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16663924                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663925                  20110901                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16663928                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16663930                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16663936                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16663943                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16663950                  20111001                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16663967                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16663970                  20111001                     12              2.25                  1              First Lien          No             YES            10YRIO
   16662670                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16662681                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16662684                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662695                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662698                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662790                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16662800                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16662804                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16662811                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662815                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662816                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16662819                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16662837                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662842                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662845                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16662847                  20111001                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16663716                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16663724                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16663791                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663809                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663823                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16663850                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16663886                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16663888                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16663900                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16663901                  20111001                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16663905                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16662590                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16662609                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16662613                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16662621                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16662622                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16662412                  20111101                   9.375             2.25                  1              First Lien          No             YES            10YRIO
   16662417                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662423                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16662427                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16662429                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16662481                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662485                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662488                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662494                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662497                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16662522                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662529                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662534                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16662539                  20111001                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16662548                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16662572                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662578                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16662325                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16662331                  20111001                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16662337                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16661962                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16661966                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16661973                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662385                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662009                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16662014                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16662030                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662042                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662044                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16662046                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662093                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16662098                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662118                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16662135                  20110901                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662151                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662159                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662160                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16662167                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16662170                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16662197                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662203                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16662241                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16662262                  20070101                    9.95             2.25                  0              First Lien          No              NO            NONIO
   16662266                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16662267                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16662272                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16662293                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16662302                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16662305                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16662313                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16392368                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696489                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16696510                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16696513                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16696521                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696541                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16697550                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697560                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697583                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697586                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16696547                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16696548                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16696563                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16696564                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16696588                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16696603                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696628                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16696635                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16696636                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696639                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697615                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697649                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697658                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16696642                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16696644                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696659                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16696672                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16697357                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697360                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16697388                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697393                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16697442                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16697449                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16697454                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16697466                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697469                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697482                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16697485                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16697487                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16697495                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16697499                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16697504                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697509                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16697519                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16697521                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16697523                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16697524                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16697531                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696260                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696277                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16696291                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16696296                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16694013                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16694015                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16694071                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16694080                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16694089                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16694105                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16694107                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16694133                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16695918                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16695924                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16695943                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16695946                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16696303                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696319                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16696322                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16696026                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16696045                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16696051                  20111101                    12.5             2.75                  1              First Lien          No             YES            10YRIO
   16696074                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16696081                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16696085                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16696088                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16696379                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16696387                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696392                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16696424                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16696099                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696105                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16696106                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16696118                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16696130                  20111101                   8.875             2.25                  1              First Lien          No             YES            10YRIO
   16696161                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16696166                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16696171                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696434                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16696465                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16696468                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16696473                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16696206                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16696211                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16696215                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16696228                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16696239                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16696246                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16696254                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693872                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16693875                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16693876                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16693887                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693891                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16693899                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693900                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693904                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693802                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693811                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693824                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693844                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693846                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693850                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16693853                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693915                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693916                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16693933                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693935                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16693936                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16693957                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693958                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16693963                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693968                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693970                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693976                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16693981                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16694002                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16694006                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692578                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692581                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692582                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692587                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692593                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692594                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16692598                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692600                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693571                  20111101                   12.875            2.75                  1              First Lien          No             YES            10YRIO
   16693586                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693589                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693642                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16692610                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692642                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692644                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692647                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16692657                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16692666                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16692680                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692692                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692693                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16692695                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16692700                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692705                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16692732                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16692733                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16692749                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16692765                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16692773                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693317                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693320                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16693323                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693329                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693343                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693347                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693358                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16693400                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16693440                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16693647                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16693654                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16693668                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16693452                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16693460                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16693465                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16693466                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16693521                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16693525                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693537                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16693548                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16693748                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692543                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692556                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692562                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692565                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692568                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692569                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16692571                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692207                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692212                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692218                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692224                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16692231                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692254                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692260                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692277                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16692284                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692285                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692291                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692293                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16692295                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16692300                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16692302                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16692307                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692320                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692330                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692340                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692344                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16692345                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16692355                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692357                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16692368                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16692382                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16688399                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688414                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688422                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688426                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688432                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16688434                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16692386                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692388                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692392                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692395                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692397                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16692398                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16692399                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692400                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692419                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16692424                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688445                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688453                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688463                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16688470                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688472                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688477                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688487                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16688500                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688502                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16688513                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16688573                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16688576                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16688581                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16688590                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688601                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688608                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688625                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692073                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692074                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692113                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16692454                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16692469                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692484                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16692497                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692500                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692507                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692526                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692527                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16692532                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16692537                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16692139                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16692188                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692190                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16692193                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16692194                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16692199                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16686020                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16686032                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686049                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16686055                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16686079                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688062                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688089                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688098                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688099                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688105                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16688108                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688110                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688111                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688113                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688117                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688118                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16688121                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688124                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688126                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688129                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16688135                  20111001                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688137                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16688138                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688140                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16688143                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16688145                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688147                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688149                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16688150                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688162                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16688163                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16688165                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688168                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16688177                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688179                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16688183                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688186                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16688187                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688195                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16688197                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16688199                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16688208                  20111101                   11.375            2.25                  1              First Lien          No             YES            10YRIO
   16688219                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16688220                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16688221                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688223                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16686109                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16686136                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16686147                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16686156                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16686166                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16686172                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16686182                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16686188                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16686192                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16686197                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16686211                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16686230                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686236                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686240                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16686251                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16686266                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686271                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686277                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686322                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16686331                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16686332                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16686334                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16686352                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16686357                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16686363                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16686364                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688233                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688234                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688236                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688249                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688256                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16688259                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16688269                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688274                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688277                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16688283                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16688290                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688293                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688299                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16688301                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688311                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16688321                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16688330                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688335                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16688338                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16688341                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16688344                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688365                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16688371                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16688374                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16688380                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16688389                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16688020                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16688037                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684506                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16684516                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16684518                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16684532                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16684540                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684927                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684934                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684939                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16685711                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16685715                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16685730                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16685752                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16685764                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16685769                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16685776                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16685781                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16685783                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685791                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16685795                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16685803                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16685819                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16685822                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16685828                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16685836                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16685839                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16685841                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16685846                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16685849                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16685854                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16685855                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685859                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685861                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16685862                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685863                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685864                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16685869                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16685870                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16685872                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685873                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685875                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16685877                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16685879                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685880                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16685883                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685885                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16685889                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685891                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16685893                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684551                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16684565                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16685903                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16685904                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16685907                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16685933                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685936                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16684592                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16684611                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16684614                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16684618                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16685961                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16685974                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16685998                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684629                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684648                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16684655                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16684663                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684676                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16684693                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684696                  20111101                    12.5             2.75                  1              First Lien          No             YES            10YRIO
   16684709                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684719                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16684722                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16684732                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16684760                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684761                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684772                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16684773                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16684781                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16684782                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16684785                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684791                  20070101                    9.95              4                    0              First Lien          No              NO            NONIO
   16684795                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16684808                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16684813                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16684815                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16684828                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16684833                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684853                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684871                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16684452                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16684458                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16684476                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684480                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16684496                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16684501                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16684378                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684381                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16684415                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684427                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684443                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16684444                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16681937                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681940                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16681954                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16684115                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684121                  20070101                    9.95              4                    0              First Lien          No              NO            NONIO
   16684124                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16684138                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16684143                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16681973                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16681974                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681976                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681979                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681981                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681986                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16681989                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681991                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681994                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16682008                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684158                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684166                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684171                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16684176                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16684177                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16684181                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16684205                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16684035                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16684044                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16684061                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16684062                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16684069                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16684070                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16684088                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684091                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16684092                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16684236                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16684237                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680377                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16680385                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680387                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680392                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16680394                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16681295                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681301                  20111001                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16681304                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681308                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681309                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680477                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680478                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16680490                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680494                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680498                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16680506                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680513                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680519                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681348                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681371                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16681380                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16681382                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16681387                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16681389                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16681392                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16681393                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681404                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681412                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681420                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681424                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16680524                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16680525                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680534                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680539                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680553                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680561                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16680562                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681442                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681453                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16681461                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16681486                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16681487                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681511                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681516                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681523                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680566                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680583                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680585                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680594                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16680602                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680605                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16680606                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681530                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681542                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16681548                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681566                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681577                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681611                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680621                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680624                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16680637                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680639                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680642                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16680643                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680645                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680655                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16680669                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16680671                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16680677                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16680686                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16681618                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681623                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16681641                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16681647                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16681648                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16681650                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16681663                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16681672                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16681675                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681693                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681703                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680697                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680704                  20070101                    9.95            2.625                  0              First Lien          No              NO            NONIO
   16680711                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680717                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680721                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16680729                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680734                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681717                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681724                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16681757                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680751                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680761                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681184                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681210                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681763                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16681775                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16681787                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16681848                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16681857                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16681881                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16681884                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16681890                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16681894                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16681897                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16681278                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16661741                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661831                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16661841                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661843                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16661749                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16661858                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16661861                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16680220                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680225                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16680228                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16680230                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16680236                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680239                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16680244                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16680251                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16661886                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16661889                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16661903                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16661910                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16661767                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16661915                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16661922                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661773                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16661933                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661937                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16680083                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680086                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16680090                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680091                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680097                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680102                  20111001                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680106                  20111001                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16680121                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680123                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663662                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16663678                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16663507                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16663511                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16663684                  20111108                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16663690                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663693                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16663521                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16664534                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16665264                  20070301                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16665266                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16665272                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16665275                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665281                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16665284                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16680129                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16680130                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680144                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680153                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680159                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16680167                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16680170                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16680269                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16680276                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680277                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16680298                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680173                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16680174                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680185                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16680188                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680205                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680210                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16680213                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680318                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680325                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16680326                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16680334                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16680357                  20070101                    9.95             3.75                  0              First Lien          No              NO            NONIO
   16680366                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16680369                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16680373                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16661949                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661778                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16661953                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16661955                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16663549                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16663551                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663562                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16663566                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16665290                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665291                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16665304                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16665305                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16665215                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16665314                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16665332                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663576                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16663431                  20111201                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16663578                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16663433                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16663583                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663589                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16663442                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16663455                  20111101                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16663459                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16663460                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663463                  20111201                     13              2.25                  1              First Lien          No             YES            10YRIO
   16665336                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665347                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16665358                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16665229                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16665366                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16665370                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16665373                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16665379                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16665384                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16665238                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665239                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16665395                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16665397                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16665243                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16665401                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16665410                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16665247                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16665415                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16666555                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16666560                  20111101                     12              2.25                  1              First Lien          No             YES            10YRIO
   16666563                  20111201                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16666565                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666577                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666498                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16666589                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16666500                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666598                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666602                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663618                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16663622                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663623                  20111201                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16663624                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16663637                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16663642                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16663647                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16663497                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16666623                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16666628                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16666635                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16666655                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16666510                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666512                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16666665                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16666676                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16655790                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16655804                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16655807                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655710                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16655818                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16655823                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16655828                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16655832                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16655835                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16655854                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16655861                  20111201                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16655866                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16655870                  20111101                   13.875            2.25                  1              First Lien          No             YES            10YRIO
   16655722                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16655894                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16655899                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16655731                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655906                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655912                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16655914                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655918                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653462                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653665                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16653670                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16653477                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655926                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16655930                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16655933                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16655744                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16655938                  20111101                     11              2.25                  1              First Lien          No             YES            10YRIO
   16655944                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16655948                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16658160                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658177                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16658186                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16658212                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658214                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658216                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16658231                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16658240                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658104                  20111001                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16658254                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658112                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16658115                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16658151                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16658270                  20111101                     14              2.25                  1              First Lien          No             YES            10YRIO
   16658120                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16658272                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16658274                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16653681                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16653682                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16653493                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16653495                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653697                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16655762                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16655694                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16658288                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658289                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658292                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658126                  20111201                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16658302                  20111101                    11.5             2.25                  1              First Lien          No             YES            10YRIO
   16658307                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658310                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658313                  20070301                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658133                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658326                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16658135                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16658338                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658340                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658342                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16658139                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16658142                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16661804                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16661809                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16661817                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643323                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16643330                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643331                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643333                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16643334                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643337                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649583                  20111201                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16649585                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649530                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649604                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16649612                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643341                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643509                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16645767                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16645785                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16645791                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16645706                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16649630                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16649540                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649642                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16649658                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16649663                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16649667                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649675                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16649546                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649683                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16649547                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649697                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649551                  20111201                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16649553                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16649701                  20111101                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16649713                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649560                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16649562                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16649715                  20111101                   11.875            2.25                  1              First Lien          No             YES            10YRIO
   16649720                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16649723                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16650832                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650917                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650919                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16650921                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16650932                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16650939                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16650941                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16645806                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16645808                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16645833                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16645719                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16645853                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16645861                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16645873                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16645880                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16645883                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16650846                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16650978                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16650865                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650983                  20111101                   11.625            2.25                  1              First Lien          No             YES            10YRIO
   16645894                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16645729                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16645905                  20070201                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16645733                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16645916                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16645917                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16645735                  20111101                    13.5             2.25                  1              First Lien          No             YES            10YRIO
   16650988                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16651002                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16651004                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16650873                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16651021                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650879                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16650881                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16650885                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16651047                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16650890                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16651055                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16650893                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16650895                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16651059                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16650899                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653543                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16653549                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653552                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653555                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16653561                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16653568                  20111101                   13.75             2.25                  1              First Lien          No             YES            10YRIO
   16653571                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653573                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653576                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16653581                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16653592                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16653595                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653597                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16645741                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16645937                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648142                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648147                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648159                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16648171                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648176                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16648180                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648193                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648198                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648205                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16648213                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648218                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16648219                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16648086                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648133                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16648259                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16648096                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16648100                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648103                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16648104                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648262                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16648264                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648268                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648108                  20111001                     13              2.25                  1              First Lien          No             YES            10YRIO
   16648275                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16648276                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16653445                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16653447                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16653611                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16653612                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653614                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16653618                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16653636                  20111201                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16653641                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16648302                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16648304                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16649578                  20111101                   12.375            2.25                  1              First Lien          No             YES            10YRIO
   16649580                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643306                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643310                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643312                  20111001                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16643320                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16643431                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16643303                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643444                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16643446                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16628508                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628510                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628521                  20070201                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16628525                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628428                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16638087                  20111101                   12.625            2.25                  1              First Lien          No             YES            10YRIO
   16638097                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638100                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638107                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16638112                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16638122                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16637992                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628432                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628557                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628567                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628442                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16628578                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16628450                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628454                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628624                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16628634                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16631160                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638138                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16638151                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16638156                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638003                  20111001                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16640477                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16640479                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16640482                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16631162                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16631177                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16631178                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16631185                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16631208                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16631221                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16631229                  20111101                   12.125            2.25                  1              First Lien          No             YES            10YRIO
   16631263                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16631264                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16640387                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16640392                  20111101                   11.75             2.25                  1              First Lien          No             YES            10YRIO
   16640518                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16640534                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16640395                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16640538                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16631296                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16630975                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16630977                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633972                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16633976                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16640541                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16640545                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16640399                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16640422                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16640588                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16640593                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16640598                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16640600                  20111201                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16640602                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16640608                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16634009                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16634033                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634034                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16633665                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16640612                  20111101                     13              2.25                  1              First Lien          No             YES            10YRIO
   16640622                  20111101                   13.25             2.25                  1              First Lien          No             YES            10YRIO
   16640623                  20111101                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16640459                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16640462                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16640630                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16643380                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16643284                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16643301                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16643410                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16634056                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634058                  20070101                    9.95             2.75                  0              First Lien          No              NO            NONIO
   16633670                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633672                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16633676                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16634074                  20111201                    12.5             2.25                  1              First Lien          No             YES            10YRIO
   16633685                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634105                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16634117                  20070101                    9.95              3                    0              First Lien          No              NO            NONIO
   16633699                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16633707                  20111001                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16638043                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16638045                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638059                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16638061                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16637962                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16638070                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16637969                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612553                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612566                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16612596                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16612428                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16615692                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16615779                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16615800                  20111101                   13.125            2.25                  1              First Lien          No             YES            10YRIO
   16615704                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16615824                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16615839                  20070101                    9.95             2.5                   0              First Lien          No              NO            NONIO
   16615865                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16615715                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16615866                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16615872                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16615723                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16615743                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16612456                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16612466                  20070201                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16612467                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16612468                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612477                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16612494                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16612507                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16612520                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16612521                  20111101                   14.75             2.25                  1              First Lien          No             YES            10YRIO
   16612408                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16612534                  20111201                   13.375            2.25                  1              First Lien          No             YES            10YRIO
   16609444                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16609449                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16609470                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16611010                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16610927                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611015                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611020                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16611040                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16611042                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16610943                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16610960                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16610964                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16610967                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16611122                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16611155                  20111101                   12.25             2.25                  1              First Lien          No             YES            10YRIO
   16605448                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16609355                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16609362                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16605405                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16605557                  20070301                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16605563                  20111101                   12.875            2.25                  1              First Lien          No             YES            10YRIO
   16605437                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16605385                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16605394                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600560                  20070101                    9.95            3.375                  0              First Lien          No              NO            NONIO
   16600564                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600703                  20111101                   15.125            2.25                  1              First Lien          No             YES            10YRIO
   16601823                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16601839                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16601691                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16601864                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16603652                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16603711                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603593                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603597                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16603725                  20111101                   13.625            2.25                  1              First Lien          No             YES            10YRIO
   16603746                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16603600                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16605381                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16596068                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16597009                  20111101                   12.75             2.25                  1              First Lien          No             YES            10YRIO
   16596911                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16597099                  20070101                    9.95             3.5                   0              First Lien          No              NO            NONIO
   16599114                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16599116                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16599133                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16599273                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO
   16600610                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16600548                  20070101                    9.95            3.125                  0              First Lien          No              NO            NONIO
   16600549                  20070101                    9.95            2.875                  0              First Lien          No              NO            NONIO
   16596002                  20070101                    9.95             3.25                  0              First Lien          No              NO            NONIO
   16594490                  20070101                    9.95            3.625                  0              First Lien          No              NO            NONIO


   LOAN_SEQ          HYBRID_PERIOD            AMORT_TERM1           PORTFOLIO         PREPAY         PP_DESC           PP_HARD_SOFT            PP_HARD_TERM
   16567158                60                     360                 WALN             Yes            12MPP                Hard                     12
   16606191                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16609648                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16606161                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16606082                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16606088                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16606092                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16606095                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16606097                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16606151                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16606153                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605928                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16605938                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16605941                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605949                60                     360                 AFL2              No            No PP                NoPP                      0
   16605957                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605961                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605965                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16606045                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16606056                60                     360                 AFL2              No            No PP                NoPP                      0
   16606005                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16606015                60                     360                 AFL2              No            No PP                NoPP                      0
   16605721                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605748                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16605754                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16604567                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605614                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16605626                60                     360                 AFL2              No            No PP                NoPP                      0
   16605638                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605815                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16605822                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16605677                60                     360                 AFL2              No            No PP                NoPP                      0
   16605679                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605872                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605895                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16605904                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16605911                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16605913                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604090                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604092                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16604097                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16604103                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604135                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16604168                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604190                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16603955                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16603977                1                      360                 AFL2              No            No PP                NoPP                      0
   16603991                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16604218                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16604226                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604265                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16604269                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604279                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16604293                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604061                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16604331                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604333                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604393                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604399                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16604404                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16603866                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16603881                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16602829                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16602920                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16602930                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16602668                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16602690                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16602997                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16603012                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16603017                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16603051                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16602729                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16603088                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16603115                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16603121                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16603126                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16602602                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16602580                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601350                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601373                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601400                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601409                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16601414                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601418                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601421                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601423                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601429                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601140                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16601141                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16601146                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601167                60                     360                 AFL2              No            No PP                NoPP                      0
   16601184                1                      360                 AFL2             Yes            6MPP                 Hard                      6
   16601217                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16601219                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16601222                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601224                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601279                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16601294                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16600967                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16600977                1                      360                 AFL2              No            No PP                NoPP                      0
   16601029                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16601051                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16600822                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16600044                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16600053                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16600057                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16600905                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16599983                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16600015                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16600021                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16600025                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16600030                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16600033                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599954                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599898                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599920                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16599543                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599607                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16599608                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599619                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599640                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599664                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16599683                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599695                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16599723                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16599741                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16599788                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16597825                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16596416                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16596430                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16596455                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596481                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596520                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596598                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596603                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16596647                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596665                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596704                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596720                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596732                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596763                60                     360                 AFL2              No            No PP                NoPP                      0
   16596764                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16596797                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597141                1                      360                 AFL2              No            No PP                NoPP                      0
   16597142                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597146                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597196                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597257                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597261                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597367                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597390                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597403                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597412                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597413                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597434                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597478                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597515                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16596366                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597583                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597651                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597658                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597663                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597678                1                      360                 AFL2              No            No PP                NoPP                      0
   16597698                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597713                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16596407                1                      360                 AFL2             Yes            6MPP                 Hard                      6
   16597742                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16597803                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16597819                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16595372                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595384                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595395                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595450                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595453                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16596102                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16596175                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16596179                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595274                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16595275                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595278                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16594960                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16594972                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16595023                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16595048                60                     360                 AFL2              No            No PP                NoPP                      0
   16595071                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16595088                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16594839                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16594857                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16594862                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591529                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16591384                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16591535                60                     360                 AFL2              No            No PP                NoPP                      0
   16591542                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591547                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591640                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16591436                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16591452                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591649                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591651                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591654                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16591657                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16591667                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16591691                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16591692                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16594668                60                     360                 AFL2              No            No PP                NoPP                      0
   16594704                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16594713                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16594717                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591305                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16671356                60                     360                 WALN              No            No PP                NoPP                      0
   16671498                60                     360                 WALN             Yes            12MPP                Hard                     12
   16671499                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671506                60                     360                 WALN             Yes            24MPP               Combo                     12
   16671511                60                     360                 WALN             Yes            12MPP                Hard                     12
   16671331                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671333                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671396                60                     360                 WALN              No            No PP                NoPP                      0
   16671405                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671408                1                      480                 WALN             Yes            12MPP                Hard                     12
   16671416                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671419                60                     360                 WALN              No            No PP                NoPP                      0
   16671423                60                     360                 WALN             Yes            12MPP                Hard                     12
   16671427                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671315                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671321                1                      480                 WALN             Yes            36MPP                Hard                     36
   16671324                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671458                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671326                1                      360                 WALN             Yes            36MPP                Hard                     36
   16397106                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16394001                60                     360                 AFL2              No            No PP                NoPP                      0
   16394010                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16591187                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16586081                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16586099                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16586103                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16586106                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16591039                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16586056                60                     360                 AFL2              No            No PP                NoPP                      0
   16585848                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16585819                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16585690                60                     360                 AFL2              No            No PP                NoPP                      0
   16585602                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16585630                60                     360                 AFL2              No            No PP                NoPP                      0
   16585528                60                     360                 AFL2              No            No PP                NoPP                      0
   16585563                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16585566                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16585412                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16585415                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16575416                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16572165                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16572167                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16574921                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16574981                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16571813                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16571863                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16571875                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16571980                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16570679                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16570713                60                     360                 AFL2              No            No PP                NoPP                      0
   16570806                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16570815                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16570823                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16570845                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16571517                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16571555                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16569287                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16569320                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16569400                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16570583                60                     360                 AFL2              No            No PP                NoPP                      0
   16567852                1                      360                 AFL2             Yes            6MPP                 Hard                      6
   16568790                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16568979                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16569061                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16569079                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16567645                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16567462                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16567406                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16590829                1                      360                 WALN             Yes            36MPP                Hard                     36
   16590850                1                      360                 WALN             Yes            12MPP                Hard                     12
   16590725                1                      360                 WALN             Yes            36MPP                Hard                     36
   16590904                1                      360                 WALN             Yes            36MPP                Hard                     36
   16590729                60                     360                 WALN             Yes            36MPP               Combo                     12
   16590912                1                      360                 WALN             Yes            36MPP                Hard                     36
   16590756                1                      360                 WALN             Yes            36MPP                Hard                     36
   16593658                1                      360                 WALN             Yes            36MPP                Hard                     36
   16594365                1                      360                 WALN             Yes            36MPP                Hard                     36
   16593662                1                      360                 WALN             Yes            36MPP                Hard                     36
   16593665                1                      360                 WALN             Yes            12MPP                Hard                     12
   16593700                1                      360                 WALN             Yes            36MPP                Hard                     36
   16594479                60                     360                 WALN              No            No PP                NoPP                      0
   16568645                1                      360                 WALN              No            No PP                NoPP                      0
   16568660                60                     360                 WALN             Yes            12MPP                Hard                     12
   16569960                1                      360                 WALN             Yes            36MPP                Hard                     36
   16569736                1                      480                 WALN             Yes            36MPP                Hard                     36
   16569765                1                      360                 WALN             Yes            36MPP                Hard                     36
   16569769                60                     360                 WALN             Yes            36MPP               Combo                     12
   16569771                1                      360                 WALN             Yes            36MPP                Hard                     36
   16571219                1                      480                 WALN             Yes            36MPP                Hard                     36
   16571422                1                      360                 WALN             Yes            36MPP                Hard                     36
   16571426                1                      360                 WALN             Yes            36MPP                Hard                     36
   16571234                1                      480                 WALN             Yes            12MPP                Hard                     12
   16571238                1                      360                 WALN             Yes            12MPP                Hard                     12
   16571246                1                      360                 WALN             Yes            36MPP                Hard                     36
   16571257                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16574630                1                      360                 WALN             Yes            36MPP                Hard                     36
   16574710                1                      360                 WALN             Yes            36MPP                Hard                     36
   16574719                1                      360                 WALN             Yes            36MPP                Hard                     36
   16574771                60                     360                 WALN              No            No PP                NoPP                      0
   16574577                1                      360                 WALN             Yes            12MPP                Hard                     12
   16574808                60                     360                 WALN             Yes            12MPP                Hard                     12
   16585267                1                      480                 WALN              No            No PP                NoPP                      0
   16585374                1                      480                 WALN             Yes            12MPP                Hard                     12
   16590789                60                     360                 WALN             Yes            12MPP                Hard                     12
   16585170                1                      360                 WALN             Yes            36MPP                Hard                     36
   16585306                60                     360                 WALN             Yes            12MPP                Hard                     12
   16567213                1                      360                 WALN              No            No PP                NoPP                      0
   16567232                1                      480                 WALN             Yes            36MPP                Hard                     36
   16568457                60                     360                 WALN             Yes            12MPP                Hard                     12
   16568588                1                      360                 WALN             Yes            12MPP                Hard                     12
   16568467                1                      360                 WALN              No            No PP                NoPP                      0
   16568597                1                      360                 WALN             Yes            36MPP                Hard                     36
   16568618                1                      360                 WALN             Yes            36MPP                Hard                     36
   16562107                1                      360                 WALN             Yes            36MPP                Hard                     36
   16562282                1                      480                 WALN             Yes            36MPP                Hard                     36
   16562139                1                      480                 WALN             Yes            36MPP                Hard                     36
   16564223                60                     360                 WALN             Yes            12MPP                Hard                     12
   16564277                1                      360                 WALN             Yes            12MPP                Hard                     12
   16564147                60                     360                 WALN              No            No PP                NoPP                      0
   16548880                1                      480                 WALN             Yes            36MPP                Hard                     36
   16548916                60                     360                 WALN             Yes            12MPP                Hard                     12
   16551236                1                      480                 WALN             Yes            12MPP                Hard                     12
   16551243                1                      360                 WALN             Yes            36MPP                Hard                     36
   16545646                1                      360                 WALN             Yes            36MPP                Hard                     36
   16548378                1                      360                 WALN             Yes            36MPP                Hard                     36
   16564743                60                     360                 AFL2              No            No PP                NoPP                      0
   16564769                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16564569                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16544993                1                      360                 WALN             Yes            12MPP                Hard                     12
   16544945                1                      360                 WALN             Yes            36MPP                Hard                     36
   16539875                1                      360                 WALN             Yes            36MPP                Hard                     36
   16543479                1                      360                 WALN             Yes            36MPP                Hard                     36
   16467873                1                      360                 WALN             Yes            36MPP                Hard                     36
   16467880                1                      360                 WALN             Yes            36MPP                Hard                     36
   16539843                1                      360                 WALN             Yes            36MPP                Hard                     36
   16422278                1                      360                 WALN             Yes            36MPP                Hard                     36
   16418792                1                      360                 WALN             Yes            36MPP                Hard                     36
   16419786                1                      360                 WALN             Yes            12MPP                Hard                     12
   16419849                1                      360                 WALN             Yes            36MPP                Hard                     36
   16406700                1                      360                 WALN             Yes            36MPP                Hard                     36
   16564460                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16406740                3                      360                 WALN              No            No PP                NoPP                      0
   16562634                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16562931                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16401632                1                      360                 WALN             Yes            36MPP                Hard                     36
   16403748                1                      360                 WALN             Yes            36MPP                Hard                     36
   16552079                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16552116                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16551817                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16551741                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16549876                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16400113                1                      360                 WALN             Yes            36MPP                Hard                     36
   16550100                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16550124                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16551524                60                     360                 AFL2             Yes            36MPP                Hard                     36
   16396962                60                     360                 WALN             Yes            12MPP                Hard                     12
   16394339                1                      480                 WALN             Yes            36MPP                Hard                     36
   16394485                1                      480                 WALN             Yes            36MPP                Hard                     36
   16776929                60                     360                 AFL2             Yes            36MPP              Soft/Unk                    0
   16778385                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16778393                60                     360                 AFL2              No            No PP                NoPP                      0
   16776601                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776602                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776819                60                     360                 AFL2              No            No PP                NoPP                      0
   16776853                60                     360                 AFL2              No            No PP                NoPP                      0
   16775609                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776453                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776454                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776458                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776459                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776460                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776463                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776464                60                     360                 AFL2              No            No PP                NoPP                      0
   16776466                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776467                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776468                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776469                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776471                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776472                60                     360                 AFL2              No            No PP                NoPP                      0
   16776473                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776474                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776477                60                     360                 AFL2              No            No PP                NoPP                      0
   16776478                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776479                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776480                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776481                60                     360                 AFL2              No            No PP                NoPP                      0
   16776484                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776486                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776487                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776488                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776490                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776492                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776493                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776495                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776496                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776498                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776500                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776501                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776503                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776504                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776507                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776511                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776512                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776513                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776514                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776516                60                     360                 AFL2             Yes            36MPP              Soft/Unk                    0
   16776517                60                     360                 AFL2              No            No PP                NoPP                      0
   16776520                60                     360                 AFL2              No            No PP                NoPP                      0
   16776523                60                     360                 AFL2              No            No PP                NoPP                      0
   16776524                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776536                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776540                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776543                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776549                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776551                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776564                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776582                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776583                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776584                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776585                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16776589                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775307                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775314                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775325                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775330                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775336                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775344                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775347                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775351                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775353                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775393                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775533                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16775569                60                     360                 AFL2              No            No PP                NoPP                      0
   16775596                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16774975                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16768128                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16768244                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16771034                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16771113                60                     360                 AFL2             Yes            24MPP               Combo                     12
   16771122                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16771133                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16771735                60                     360                 AFL2              No            No PP                NoPP                      0
   16771737                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16767953                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16767971                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16767977                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16767984                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16768044                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16768101                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16768105                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16768111                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731684                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731778                60                     360                 AFL2              No            No PP                NoPP                      0
   16731787                60                     360                 AFL2              No            No PP                NoPP                      0
   16731790                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731805                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731816                60                     360                 AFL2              No            No PP                NoPP                      0
   16731825                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731849                60                     360                 AFL2              No            No PP                NoPP                      0
   16731855                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16728509                60                     360                 AFL2              No            No PP                NoPP                      0
   16728597                60                     360                 AFL2              No            No PP                NoPP                      0
   16728716                60                     360                 AFL2              No            No PP                NoPP                      0
   16728902                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16729355                60                     360                 AFL2              No            No PP                NoPP                      0
   16729358                60                     360                 AFL2              No            No PP                NoPP                      0
   16729510                60                     360                 AFL2              No            No PP                NoPP                      0
   16729521                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16729573                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16729580                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731459                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731508                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16731610                60                     360                 AFL2              No            No PP                NoPP                      0
   16549458                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16382537                1                      360                 WALN             Yes            36MPP                Hard                     36
   16376843                1                      480                 WALN             Yes            12MPP                Hard                     12
   16377996                1                      480                 WALN             Yes            36MPP                Hard                     36
   16378004                60                     360                 WALN             Yes            36MPP               Combo                     12
   16367907                1                      480                 WALN             Yes            36MPP                Hard                     36
   16723430                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16723484                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16723535                60                     360                 AFL2              No            No PP                NoPP                      0
   16723685                60                     360                 AFL2              No            No PP                NoPP                      0
   16723947                60                     360                 AFL2              No            No PP                NoPP                      0
   16728327                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16728335                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16728345                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16728350                60                     360                 AFL2              No            No PP                NoPP                      0
   16723547                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16723558                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16723607                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16728386                60                     360                 AFL2              No            No PP                NoPP                      0
   16723252                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16723285                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16723331                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16721914                60                     360                 AFL2              No            No PP                NoPP                      0
   16721916                60                     360                 AFL2              No            No PP                NoPP                      0
   16721920                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16721978                60                     360                 AFL2              No            No PP                NoPP                      0
   16721995                60                     360                 AFL2              No            No PP                NoPP                      0
   16722000                60                     360                 AFL2              No            No PP                NoPP                      0
   16721871                60                     360                 AFL2              No            No PP                NoPP                      0
   16721877                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16721893                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16722011                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16722036                60                     360                 AFL2              No            No PP                NoPP                      0
   16722059                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16722135                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16722250                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16723093                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16723154                60                     360                 AFL2              No            No PP                NoPP                      0
   16723170                60                     360                 AFL2              No            No PP                NoPP                      0
   16723211                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718922                60                     360                 AFL2              No            No PP                NoPP                      0
   16719045                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16721779                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16721788                60                     360                 AFL2              No            No PP                NoPP                      0
   16721831                60                     360                 AFL2              No            No PP                NoPP                      0
   16719175                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16721738                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718471                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718610                60                     360                 AFL2              No            No PP                NoPP                      0
   16718350                60                     360                 AFL2              No            No PP                NoPP                      0
   16718356                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718361                60                     360                 AFL2              No            No PP                NoPP                      0
   16718362                60                     360                 AFL2              No            No PP                NoPP                      0
   16718370                60                     360                 AFL2              No            No PP                NoPP                      0
   16718384                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718390                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718777                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718818                60                     360                 AFL2              No            No PP                NoPP                      0
   16715027                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16715052                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16715072                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715198                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16715201                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16715254                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16715263                60                     360                 AFL2              No            No PP                NoPP                      0
   16714863                60                     360                 AFL2              No            No PP                NoPP                      0
   16714873                60                     360                 AFL2              No            No PP                NoPP                      0
   16714878                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16715273                60                     360                 AFL2              No            No PP                NoPP                      0
   16715283                1                      480                 AFL2              No            No PP                NoPP                      0
   16715284                60                     360                 AFL2              No            No PP                NoPP                      0
   16715286                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715290                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715291                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715293                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16715298                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715300                60                     360                 AFL2              No            No PP                NoPP                      0
   16715304                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16715315                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16715333                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16715343                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16715349                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16717142                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717148                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717154                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16717163                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717174                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717181                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16717256                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717260                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717263                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16717284                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16717296                60                     360                 AFL2              No            No PP                NoPP                      0
   16717306                60                     360                 AFL2              No            No PP                NoPP                      0
   16717322                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16717338                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16717362                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16717398                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717417                60                     360                 AFL2              No            No PP                NoPP                      0
   16717418                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717435                60                     360                 AFL2              No            No PP                NoPP                      0
   16714898                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714903                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16717460                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16717536                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16717549                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16717599                60                     360                 AFL2              No            No PP                NoPP                      0
   16717603                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717612                60                     360                 AFL2              No            No PP                NoPP                      0
   16717615                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717636                60                     360                 AFL2              No            No PP                NoPP                      0
   16717643                60                     360                 AFL2              No            No PP                NoPP                      0
   16717664                60                     360                 AFL2              No            No PP                NoPP                      0
   16714912                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16714935                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16714941                60                     360                 AFL2              No            No PP                NoPP                      0
   16714948                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714950                60                     360                 AFL2              No            No PP                NoPP                      0
   16717676                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717680                60                     360                 AFL2              No            No PP                NoPP                      0
   16717687                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16717694                60                     360                 AFL2              No            No PP                NoPP                      0
   16717700                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16717707                60                     360                 AFL2              No            No PP                NoPP                      0
   16717715                60                     360                 AFL2              No            No PP                NoPP                      0
   16717752                60                     360                 AFL2              No            No PP                NoPP                      0
   16717793                60                     360                 AFL2              No            No PP                NoPP                      0
   16714972                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16714974                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16718130                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16718138                60                     360                 AFL2              No            No PP                NoPP                      0
   16718188                60                     360                 AFL2              No            No PP                NoPP                      0
   16718189                60                     360                 AFL2              No            No PP                NoPP                      0
   16718194                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16718197                60                     360                 AFL2              No            No PP                NoPP                      0
   16718212                60                     360                 AFL2              No            No PP                NoPP                      0
   16718236                60                     360                 AFL2              No            No PP                NoPP                      0
   16718247                60                     360                 AFL2              No            No PP                NoPP                      0
   16718271                60                     360                 AFL2              No            No PP                NoPP                      0
   16718286                60                     360                 AFL2              No            No PP                NoPP                      0
   16718292                60                     360                 AFL2              No            No PP                NoPP                      0
   16718310                60                     360                 AFL2              No            No PP                NoPP                      0
   16718337                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710832                60                     360                 AFL2              No            No PP                NoPP                      0
   16710867                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710880                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16710887                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710935                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16710941                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710968                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710984                60                     360                 AFL2              No            No PP                NoPP                      0
   16711019                60                     360                 AFL2              No            No PP                NoPP                      0
   16711022                60                     360                 AFL2              No            No PP                NoPP                      0
   16711027                60                     360                 AFL2              No            No PP                NoPP                      0
   16711033                60                     360                 AFL2              No            No PP                NoPP                      0
   16711045                60                     360                 AFL2              No            No PP                NoPP                      0
   16711050                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711055                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711101                60                     360                 AFL2              No            No PP                NoPP                      0
   16711159                1                      480                 AFL2              No            No PP                NoPP                      0
   16711169                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711242                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711251                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16711253                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711300                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711301                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16711303                60                     360                 AFL2              No            No PP                NoPP                      0
   16713516                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713628                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713637                60                     360                 AFL2              No            No PP                NoPP                      0
   16713645                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16713654                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713670                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713683                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713689                60                     360                 AFL2              No            No PP                NoPP                      0
   16713699                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713711                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713722                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16713732                60                     360                 AFL2              No            No PP                NoPP                      0
   16713737                60                     360                 AFL2              No            No PP                NoPP                      0
   16713744                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713745                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16713749                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16713755                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713776                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16713794                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16713820                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713960                60                     360                 AFL2              No            No PP                NoPP                      0
   16713965                60                     360                 AFL2              No            No PP                NoPP                      0
   16713979                60                     360                 AFL2              No            No PP                NoPP                      0
   16713986                60                     360                 AFL2              No            No PP                NoPP                      0
   16713988                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16713992                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16714000                60                     360                 AFL2              No            No PP                NoPP                      0
   16714006                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714013                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714026                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714029                60                     360                 AFL2              No            No PP                NoPP                      0
   16714043                60                     360                 AFL2              No            No PP                NoPP                      0
   16714054                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714156                60                     360                 AFL2              No            No PP                NoPP                      0
   16714205                60                     360                 AFL2              No            No PP                NoPP                      0
   16714685                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16714686                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16714687                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16714766                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16714781                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16714859                60                     360                 AFL2              No            No PP                NoPP                      0
   16359535                60                     360                 WALN             Yes            24MPP               Combo                     12
   16666695                60                     360                 WALN              No            No PP                NoPP                      0
   16666697                60                     360                 WALN             Yes            12MPP                Hard                     12
   16666700                60                     360                 WALN             Yes            12MPP                Hard                     12
   16666704                60                     360                 WALN             Yes            12MPP                Hard                     12
   16666724                1                      480                 WALN             Yes            36MPP                Hard                     36
   16666727                60                     360                 WALN             Yes            12MPP                Hard                     12
   16666730                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666734                60                     360                 WALN             Yes            12MPP                Hard                     12
   16666538                1                      360                 WALN             Yes            36MPP                Hard                     36
   16666741                1                      360                 WALN             Yes            36MPP                Hard                     36
   16670000                60                     360                 WALN             Yes            12MPP                Hard                     12
   16670002                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670003                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16670005                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670016                60                     360                 WALN              No            No PP                NoPP                      0
   16669956                60                     360                 WALN             Yes            24MPP               Combo                     12
   16670028                1                      360                 WALN             Yes            36MPP                Hard                     36
   16670030                60                     360                 WALN             Yes            12MPP                Hard                     12
   16670034                60                     360                 WALN              No            No PP                NoPP                      0
   16670038                1                      360                 WALN             Yes            12MPP                Hard                     12
   16670054                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670063                60                     360                 WALN             Yes            12MPP                Hard                     12
   16670064                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16669958                60                     360                 WALN             Yes            12MPP                Hard                     12
   16670100                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670111                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670142                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670146                1                      360                 WALN             Yes            36MPP                Hard                     36
   16670148                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670150                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670154                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670166                60                     360                 WALN              No            No PP                NoPP                      0
   16670172                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670177                60                     360                 WALN             Yes            12MPP                Hard                     12
   16670190                60                     360                 WALN             Yes            36MPP               Combo                     12
   16669976                1                      480                 WALN             Yes            36MPP                Hard                     36
   16670199                1                      480                 WALN              No            No PP                NoPP                      0
   16670200                60                     360                 WALN             Yes            36MPP               Combo                     12
   16669978                60                     360                 WALN             Yes            36MPP               Combo                     12
   16670220                60                     360                 WALN             Yes            36MPP               Combo                     12
   16669980                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671375                60                     360                 WALN             Yes            12MPP                Hard                     12
   16671378                60                     360                 WALN             Yes            36MPP               Combo                     12
   16671382                1                      480                 WALN             Yes            36MPP                Hard                     36
   16671304                1                      360                 WALN             Yes            36MPP                Hard                     36
   16546282                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16546287                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16546431                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16546438                60                     360                 AFL2              No            No PP                NoPP                      0
   16545423                60                     360                 AFL2              No            No PP                NoPP                      0
   16544273                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16544312                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16545512                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16545052                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16546105                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16544090                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16540859                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16468422                1                      360                 AFL2              No            No PP                NoPP                      0
   16468429                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16423027                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16407054                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16405437                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16404585                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16342175                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16240115                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16659237                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16659249                60                     360                 AFL2              No            No PP                NoPP                      0
   16659252                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16659257                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16659259                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16659291                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659296                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16659306                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16659309                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16659317                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16659361                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16659075                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659090                60                     360                 AFL2              No            No PP                NoPP                      0
   16659111                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659117                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659129                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659151                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16659224                60                     360                 AFL2              No            No PP                NoPP                      0
   16659050                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658669                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658683                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658687                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658704                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658811                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16658831                60                     360                 AFL2              No            No PP                NoPP                      0
   16658841                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16658843                60                     360                 AFL2              No            No PP                NoPP                      0
   16658866                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658882                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16658921                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16658923                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658924                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658928                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658931                60                     360                 AFL2              No            No PP                NoPP                      0
   16658933                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658479                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658494                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658511                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658936                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658941                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658956                60                     360                 AFL2              No            No PP                NoPP                      0
   16658968                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658969                60                     360                 AFL2              No            No PP                NoPP                      0
   16658972                60                     360                 AFL2              No            No PP                NoPP                      0
   16658973                60                     360                 AFL2              No            No PP                NoPP                      0
   16658982                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658532                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658534                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16658541                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16658550                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658564                60                     360                 AFL2              No            No PP                NoPP                      0
   16658604                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658654                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656845                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656856                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656863                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656872                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656875                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656884                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16656893                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656915                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656923                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656925                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656931                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656939                60                     360                 AFL2              No            No PP                NoPP                      0
   16656944                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656953                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656956                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656961                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16656965                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656972                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656978                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16657017                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16658353                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16658356                1                      360                 AFL2              No            No PP                NoPP                      0
   16658357                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16658358                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16658461                60                     360                 AFL2              No            No PP                NoPP                      0
   16658413                60                     360                 AFL2              No            No PP                NoPP                      0
   16656593                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656607                60                     360                 AFL2              No            No PP                NoPP                      0
   16656612                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656619                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16656626                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656654                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656663                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656672                1                      480                 AFL2              No            No PP                NoPP                      0
   16656683                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656706                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656716                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656723                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16656733                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656748                60                     360                 AFL2              No            No PP                NoPP                      0
   16656749                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656751                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656759                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656768                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656769                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656774                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656787                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656799                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656802                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656806                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656813                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656817                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656829                60                     360                 AFL2              No            No PP                NoPP                      0
   16656837                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656838                60                     360                 AFL2              No            No PP                NoPP                      0
   16656841                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656552                60                     360                 AFL2              No            No PP                NoPP                      0
   16656559                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656561                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656571                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16656577                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656584                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656404                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656414                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656435                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656448                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656461                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656463                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656472                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656477                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656501                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656503                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656516                60                     360                 AFL2              No            No PP                NoPP                      0
   16656530                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656253                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656256                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656268                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656283                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656317                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656337                60                     360                 AFL2              No            No PP                NoPP                      0
   16656338                1                      360                 AFL2              No            No PP                NoPP                      0
   16656344                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656375                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656380                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656384                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651810                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16651821                60                     360                 AFL2              No            No PP                NoPP                      0
   16651827                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651829                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651866                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651884                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16651888                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651890                60                     360                 AFL2              No            No PP                NoPP                      0
   16654497                60                     360                 AFL2              No            No PP                NoPP                      0
   16654504                60                     360                 AFL2              No            No PP                NoPP                      0
   16654515                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16654517                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654518                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651914                60                     360                 AFL2              No            No PP                NoPP                      0
   16651944                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651950                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651951                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651955                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16653708                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16653710                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16653711                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653734                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653761                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16653772                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16653782                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653789                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653793                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653800                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16653816                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654526                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654555                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16653897                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653909                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653914                60                     360                 AFL2              No            No PP                NoPP                      0
   16653915                60                     360                 AFL2              No            No PP                NoPP                      0
   16653923                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16653953                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16653968                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16653970                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654021                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654058                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654065                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654092                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654100                60                     360                 AFL2              No            No PP                NoPP                      0
   16654117                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654123                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654139                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654155                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654159                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654165                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16654172                60                     360                 AFL2              No            No PP                NoPP                      0
   16654183                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654197                60                     360                 AFL2              No            No PP                NoPP                      0
   16654219                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654226                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654234                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654240                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654290                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16654294                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654299                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654308                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654317                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16654335                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654336                60                     360                 AFL2              No            No PP                NoPP                      0
   16654340                60                     360                 AFL2              No            No PP                NoPP                      0
   16656004                60                     360                 AFL2              No            No PP                NoPP                      0
   16656017                1                      360                 AFL2              No            No PP                NoPP                      0
   16656048                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656055                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656062                60                     360                 AFL2              No            No PP                NoPP                      0
   16656093                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656100                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656107                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656134                60                     360                 AFL2              No            No PP                NoPP                      0
   16654350                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654354                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656151                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656156                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656162                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656167                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656180                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656194                60                     360                 AFL2              No            No PP                NoPP                      0
   16656198                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16654408                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654416                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654424                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16654437                60                     360                 AFL2              No            No PP                NoPP                      0
   16654439                60                     360                 AFL2              No            No PP                NoPP                      0
   16654442                60                     360                 AFL2              No            No PP                NoPP                      0
   16654445                60                     360                 AFL2              No            No PP                NoPP                      0
   16654450                60                     360                 AFL2              No            No PP                NoPP                      0
   16654469                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16656205                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656206                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656210                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16656213                1                      360                 AFL2              No            No PP                NoPP                      0
   16656215                60                     360                 AFL2              No            No PP                NoPP                      0
   16656216                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656229                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16656231                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16656236                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651781                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16651788                60                     360                 AFL2              No            No PP                NoPP                      0
   16651797                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651648                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651656                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16651662                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651669                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651700                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651705                60                     360                 AFL2              No            No PP                NoPP                      0
   16651719                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651729                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651730                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651732                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651733                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651744                60                     360                 AFL2              No            No PP                NoPP                      0
   16651746                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651750                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650414                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651463                1                      360                 AFL2              No            No PP                NoPP                      0
   16651468                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651504                60                     360                 AFL2              No            No PP                NoPP                      0
   16650425                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16650427                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16650440                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650452                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16650461                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16650482                60                     360                 AFL2              No            No PP                NoPP                      0
   16650486                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650506                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16650508                60                     360                 AFL2              No            No PP                NoPP                      0
   16651507                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651508                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651510                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651514                60                     360                 AFL2              No            No PP                NoPP                      0
   16651520                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651545                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651554                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650509                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650518                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16650523                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16650524                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650538                60                     360                 AFL2              No            No PP                NoPP                      0
   16650583                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650585                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650589                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651558                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651561                60                     360                 AFL2              No            No PP                NoPP                      0
   16651567                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651569                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651574                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651580                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651591                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650598                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650600                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650603                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650623                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650628                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650663                60                     360                 AFL2              No            No PP                NoPP                      0
   16650674                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650685                60                     360                 AFL2              No            No PP                NoPP                      0
   16650686                60                     360                 AFL2              No            No PP                NoPP                      0
   16651108                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651111                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651118                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651119                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651136                60                     360                 AFL2              No            No PP                NoPP                      0
   16651144                60                     360                 AFL2              No            No PP                NoPP                      0
   16651149                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651161                60                     360                 AFL2              No            No PP                NoPP                      0
   16651163                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651166                60                     360                 AFL2              No            No PP                NoPP                      0
   16651175                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651184                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651193                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16651220                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651227                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651238                60                     360                 AFL2             Yes            36MPP                Hard                     36
   16651254                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651260                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651272                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651273                60                     360                 AFL2              No            No PP                NoPP                      0
   16651277                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651291                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651317                60                     360                 AFL2              No            No PP                NoPP                      0
   16651319                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16651337                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16651378                60                     360                 AFL2              No            No PP                NoPP                      0
   16651392                60                     360                 AFL2              No            No PP                NoPP                      0
   16651398                60                     360                 AFL2              No            No PP                NoPP                      0
   16651404                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651405                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16651417                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651427                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16651432                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16651455                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650032                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648587                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648596                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648613                60                     360                 AFL2              No            No PP                NoPP                      0
   16648625                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648632                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648635                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648639                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648664                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648677                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648679                60                     360                 AFL2              No            No PP                NoPP                      0
   16648682                60                     360                 AFL2              No            No PP                NoPP                      0
   16648698                60                     360                 AFL2              No            No PP                NoPP                      0
   16648761                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650095                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650118                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16650120                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650123                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650128                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650145                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650155                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16648771                60                     360                 AFL2              No            No PP                NoPP                      0
   16650172                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650175                60                     360                 AFL2              No            No PP                NoPP                      0
   16650176                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16650198                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648800                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648805                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648810                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650216                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650235                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648871                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16648876                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648893                60                     360                 AFL2              No            No PP                NoPP                      0
   16648894                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648896                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648897                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648900                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648913                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648918                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648921                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16648952                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648958                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16648959                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16648964                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16648968                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648981                60                     360                 AFL2              No            No PP                NoPP                      0
   16649047                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16649094                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16649109                60                     360                 AFL2              No            No PP                NoPP                      0
   16650282                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650310                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16649149                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16650320                60                     360                 AFL2              No            No PP                NoPP                      0
   16649161                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16649183                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16649186                60                     360                 AFL2              No            No PP                NoPP                      0
   16649188                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16649197                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16649207                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16649213                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16649219                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16649223                60                     360                 AFL2              No            No PP                NoPP                      0
   16649227                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16649228                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16649237                60                     360                 AFL2              No            No PP                NoPP                      0
   16649897                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16649911                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16649953                60                     360                 AFL2              No            No PP                NoPP                      0
   16646659                60                     360                 AFL2              No            No PP                NoPP                      0
   16646664                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16646673                60                     360                 AFL2              No            No PP                NoPP                      0
   16646715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646716                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648324                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16648425                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648461                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648462                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648474                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648481                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648483                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648488                60                     360                 AFL2              No            No PP                NoPP                      0
   16648506                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648329                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648520                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648522                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16648525                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16648535                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648402                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16648543                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648553                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16648560                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16648574                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646636                60                     360                 AFL2              No            No PP                NoPP                      0
   16646620                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646378                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646394                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646404                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646441                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16646458                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646472                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646513                60                     360                 AFL2              No            No PP                NoPP                      0
   16646514                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646518                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646533                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16646549                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646592                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646606                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644159                60                     360                 AFL2              No            No PP                NoPP                      0
   16644163                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16644190                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644192                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644194                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644195                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644197                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644201                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16644213                60                     360                 AFL2              No            No PP                NoPP                      0
   16644214                60                     360                 AFL2              No            No PP                NoPP                      0
   16644231                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16644234                60                     360                 AFL2              No            No PP                NoPP                      0
   16644257                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16645941                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16645947                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16646004                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646302                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646328                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646337                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646344                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646345                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646363                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646014                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646021                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646049                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646058                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16646060                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646068                60                     360                 AFL2              No            No PP                NoPP                      0
   16646076                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646078                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646115                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646123                60                     360                 AFL2              No            No PP                NoPP                      0
   16646124                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646136                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646137                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646147                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16646149                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16646159                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646180                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646194                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16646242                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646246                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646254                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646258                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16646262                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643946                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16643952                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643953                60                     360                 AFL2              No            No PP                NoPP                      0
   16644039                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16644074                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16644031                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16644099                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16644106                60                     360                 AFL2              No            No PP                NoPP                      0
   16644110                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16644146                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643776                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643779                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643786                60                     360                 AFL2              No            No PP                NoPP                      0
   16643796                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643800                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643806                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643822                60                     360                 AFL2              No            No PP                NoPP                      0
   16641268                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641274                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641293                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641317                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641389                1                      360                 AFL2              No            No PP                NoPP                      0
   16643849                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16643867                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641403                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641407                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641412                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16641420                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16643529                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643883                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643913                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643586                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643590                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16643613                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16643639                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643642                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643646                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643659                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643686                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643688                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643692                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643701                60                     360                 AFL2              No            No PP                NoPP                      0
   16643703                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643704                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643715                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643726                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643733                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643739                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643741                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16643745                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16643760                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16643762                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638914                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638917                60                     360                 AFL2              No            No PP                NoPP                      0
   16638920                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638924                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16641075                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641107                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638972                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638973                60                     360                 AFL2              No            No PP                NoPP                      0
   16638976                60                     360                 AFL2              No            No PP                NoPP                      0
   16638988                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640670                60                     360                 AFL2              No            No PP                NoPP                      0
   16640695                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640697                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640700                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641154                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16641157                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16641158                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16640759                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16640779                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640792                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640794                60                     360                 AFL2              No            No PP                NoPP                      0
   16640803                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640830                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640834                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640842                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640843                60                     360                 AFL2              No            No PP                NoPP                      0
   16640887                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640888                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641175                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16641194                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640898                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640922                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640936                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641216                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16641221                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16641224                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641229                60                     360                 AFL2              No            No PP                NoPP                      0
   16641234                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641240                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16641246                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16641255                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640981                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16640991                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16640999                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16641033                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641035                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16641037                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641041                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16641054                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634392                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634393                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634395                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634403                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634445                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634448                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638519                60                     360                 AFL2              No            No PP                NoPP                      0
   16638523                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638535                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634465                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16634466                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634468                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634475                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634486                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634487                60                     360                 AFL2              No            No PP                NoPP                      0
   16634499                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634566                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16634606                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634611                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634660                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634672                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638556                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16638560                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638567                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638579                60                     360                 AFL2              No            No PP                NoPP                      0
   16638583                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638587                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634713                60                     360                 AFL2              No            No PP                NoPP                      0
   16634718                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634725                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634727                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638632                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638645                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638651                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638670                60                     360                 AFL2              No            No PP                NoPP                      0
   16638677                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16634763                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634789                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634794                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16634796                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634803                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634805                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634820                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638721                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16634829                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638207                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638742                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638755                60                     360                 AFL2              No            No PP                NoPP                      0
   16638776                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638785                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638788                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16638790                60                     360                 AFL2              No            No PP                NoPP                      0
   16638280                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638305                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638317                60                     360                 AFL2              No            No PP                NoPP                      0
   16638318                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16638327                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16638330                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638331                60                     360                 AFL2             Yes            36MPP              Soft/Unk                    0
   16638332                1                      360                 AFL2              No            No PP                NoPP                      0
   16638352                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638362                60                     360                 AFL2              No            No PP                NoPP                      0
   16638370                1                      360                 AFL2              No            No PP                NoPP                      0
   16638377                60                     360                 AFL2              No            No PP                NoPP                      0
   16638378                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638394                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638395                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638419                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638434                1                      360                 AFL2              No            No PP                NoPP                      0
   16638463                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638466                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638795                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16638796                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16638801                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638808                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638810                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16638821                60                     360                 AFL2              No            No PP                NoPP                      0
   16638857                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16638897                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629033                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629045                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16629099                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629100                60                     360                 AFL2             Yes            24MPP               Combo                     12
   16629137                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16632629                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629170                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629181                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16629196                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16632722                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632726                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16632771                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629253                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629283                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632813                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16632858                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16632862                60                     360                 AFL2              No            No PP                NoPP                      0
   16632866                60                     360                 AFL2              No            No PP                NoPP                      0
   16632974                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632987                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632995                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629312                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629313                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16629328                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629345                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633028                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633032                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16633045                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16633064                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16632337                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632350                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16633077                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633079                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633132                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16633134                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16633136                60                     360                 AFL2              No            No PP                NoPP                      0
   16633137                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633144                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16633148                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16633157                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16633169                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633171                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16633176                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633182                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16633183                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634159                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16634161                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634162                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634187                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634203                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634205                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634252                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16632393                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632394                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632397                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632401                1                      480                 AFL2              No            No PP                NoPP                      0
   16632428                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16632475                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16634254                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16634280                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634293                60                     360                 AFL2              No            No PP                NoPP                      0
   16634303                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16634322                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16632528                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16632556                60                     360                 AFL2             Yes            24MPP               Combo                     12
   16634351                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634353                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634359                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634364                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634380                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16634382                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616587                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16616592                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16616593                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16616625                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616631                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616632                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616635                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616648                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628682                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16628712                60                     360                 AFL2              No            No PP                NoPP                      0
   16628741                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16628867                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628875                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16628876                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628880                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628883                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16628928                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628962                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16628755                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628767                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16628773                60                     360                 AFL2              No            No PP                NoPP                      0
   16628804                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16628822                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628831                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16628849                1                      360                 AFL2              No            No PP                NoPP                      0
   16628851                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16628972                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16629002                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16629004                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616459                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16616460                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616473                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616477                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616479                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616201                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616204                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616206                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616212                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616221                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616239                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616407                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616260                60                     360                 AFL2              No            No PP                NoPP                      0
   16616276                60                     360                 AFL2              No            No PP                NoPP                      0
   16616277                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616285                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616288                60                     360                 AFL2              No            No PP                NoPP                      0
   16616289                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616296                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616303                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16616318                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613276                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613277                60                     360                 AFL2              No            No PP                NoPP                      0
   16613278                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16613283                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16615989                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612719                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612722                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612727                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16612731                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612760                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16612770                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612785                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612815                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16612816                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612859                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16612870                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16612907                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612909                1                      360                 AFL2              No            No PP                NoPP                      0
   16612914                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612917                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612926                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612935                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612944                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616014                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616023                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616034                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616037                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616050                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616058                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16616063                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616067                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612979                60                     360                 AFL2              No            No PP                NoPP                      0
   16613072                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16613088                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613096                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16613123                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613140                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616110                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616115                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616126                60                     360                 AFL2              No            No PP                NoPP                      0
   16616138                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616142                60                     360                 AFL2              No            No PP                NoPP                      0
   16616147                60                     360                 AFL2              No            No PP                NoPP                      0
   16616152                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616166                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616172                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616173                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16616181                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16616192                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16616195                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16613185                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613186                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16613201                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16613223                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16613224                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16613244                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16613248                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16613258                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16613265                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16613266                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16613270                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16612690                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16612711                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611293                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611302                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16611318                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16611691                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16611355                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611389                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611397                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16611471                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611482                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611490                60                     360                 AFL2              No            No PP                NoPP                      0
   16611492                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611722                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16611730                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611731                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611736                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611501                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611509                60                     360                 AFL2              No            No PP                NoPP                      0
   16611517                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611550                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611585                60                     360                 AFL2              No            No PP                NoPP                      0
   16611587                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611601                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611610                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16611619                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611755                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16611757                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611805                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611819                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611828                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611829                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16611838                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16611843                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16611894                60                     360                 AFL2              No            No PP                NoPP                      0
   16611901                60                     360                 AFL2              No            No PP                NoPP                      0
   16611640                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16611936                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16609921                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609926                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609932                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609942                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609955                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16609969                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16610013                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16610115                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16610119                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16610124                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16610199                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16610241                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16610250                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16610258                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16610267                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16611272                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16610278                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16610298                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609755                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16609708                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16609714                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16609717                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16575201                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16575175                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16575147                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16575143                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16347505                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16710766                60                     360                 AFL2              No            No PP                NoPP                      0
   16710769                60                     360                 AFL2              No            No PP                NoPP                      0
   16710778                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16710715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710717                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710719                60                     360                 AFL2              No            No PP                NoPP                      0
   16710722                60                     360                 AFL2              No            No PP                NoPP                      0
   16710724                60                     360                 AFL2              No            No PP                NoPP                      0
   16710748                60                     360                 AFL2              No            No PP                NoPP                      0
   16710755                60                     360                 AFL2              No            No PP                NoPP                      0
   16710757                60                     360                 AFL2              No            No PP                NoPP                      0
   16710759                60                     360                 AFL2              No            No PP                NoPP                      0
   16710760                60                     360                 AFL2              No            No PP                NoPP                      0
   16710251                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16710697                60                     360                 AFL2              No            No PP                NoPP                      0
   16710698                60                     360                 AFL2              No            No PP                NoPP                      0
   16710710                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710712                60                     360                 AFL2              No            No PP                NoPP                      0
   16710713                60                     360                 AFL2              No            No PP                NoPP                      0
   16709903                60                     360                 AFL2              No            No PP                NoPP                      0
   16709910                60                     360                 AFL2              No            No PP                NoPP                      0
   16709914                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709922                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709928                60                     360                 AFL2              No            No PP                NoPP                      0
   16709934                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16709953                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709957                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709977                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709998                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710024                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710099                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16710103                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710106                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16710109                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16710148                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710156                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16710184                60                     360                 AFL2              No            No PP                NoPP                      0
   16709732                60                     360                 AFL2              No            No PP                NoPP                      0
   16709734                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709741                60                     360                 AFL2              No            No PP                NoPP                      0
   16709753                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709759                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16709777                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709822                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709858                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16709706                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708199                60                     360                 AFL2              No            No PP                NoPP                      0
   16708206                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16708222                60                     360                 AFL2              No            No PP                NoPP                      0
   16708230                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708236                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16708238                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708242                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708243                1                      480                 AFL2             Yes            6MPP                 Hard                      6
   16708280                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708289                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16708297                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16708321                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16708326                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708354                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16708357                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708389                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709431                60                     360                 AFL2              No            No PP                NoPP                      0
   16709432                60                     360                 AFL2              No            No PP                NoPP                      0
   16709433                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709434                60                     360                 AFL2              No            No PP                NoPP                      0
   16709435                60                     360                 AFL2              No            No PP                NoPP                      0
   16709436                60                     360                 AFL2              No            No PP                NoPP                      0
   16709437                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709438                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709440                60                     360                 AFL2              No            No PP                NoPP                      0
   16709441                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709442                60                     360                 AFL2              No            No PP                NoPP                      0
   16709447                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709448                60                     360                 AFL2              No            No PP                NoPP                      0
   16709449                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709450                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709451                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709452                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709455                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709456                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709457                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709458                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709459                60                     360                 AFL2              No            No PP                NoPP                      0
   16709460                60                     360                 AFL2              No            No PP                NoPP                      0
   16709461                60                     360                 AFL2              No            No PP                NoPP                      0
   16709462                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709507                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709527                60                     360                 AFL2              No            No PP                NoPP                      0
   16709530                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709541                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709552                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709595                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16709599                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709623                60                     360                 AFL2              No            No PP                NoPP                      0
   16709626                60                     360                 AFL2              No            No PP                NoPP                      0
   16709647                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16709668                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708053                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16708057                60                     360                 AFL2              No            No PP                NoPP                      0
   16708112                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16708126                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708127                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16708133                60                     360                 AFL2              No            No PP                NoPP                      0
   16708168                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707174                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707177                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707184                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707185                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16707197                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16707246                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707708                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707723                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16707752                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707764                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707771                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707785                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707796                60                     360                 AFL2              No            No PP                NoPP                      0
   16707802                60                     360                 AFL2              No            No PP                NoPP                      0
   16707810                60                     360                 AFL2              No            No PP                NoPP                      0
   16707811                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707819                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707834                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707839                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707846                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707849                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707874                60                     360                 AFL2              No            No PP                NoPP                      0
   16707897                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16707926                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707942                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707962                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16708014                60                     360                 AFL2              No            No PP                NoPP                      0
   16708029                60                     360                 AFL2              No            No PP                NoPP                      0
   16706950                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706971                60                     360                 AFL2              No            No PP                NoPP                      0
   16706972                60                     360                 AFL2              No            No PP                NoPP                      0
   16706975                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16706976                60                     360                 AFL2              No            No PP                NoPP                      0
   16706977                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16706980                60                     360                 AFL2              No            No PP                NoPP                      0
   16706982                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706987                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16706995                60                     360                 AFL2              No            No PP                NoPP                      0
   16707000                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707002                60                     360                 AFL2              No            No PP                NoPP                      0
   16707013                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16707018                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707025                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707028                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16707041                60                     360                 AFL2              No            No PP                NoPP                      0
   16707062                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16707094                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16707167                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16706854                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706875                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706882                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706897                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16706915                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706937                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706805                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706781                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706785                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706797                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706800                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706586                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706587                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706589                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16706633                60                     360                 AFL2              No            No PP                NoPP                      0
   16706638                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706647                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706653                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706678                60                     360                 AFL2              No            No PP                NoPP                      0
   16706683                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706724                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706725                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16706762                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706562                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706482                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706489                60                     360                 AFL2              No            No PP                NoPP                      0
   16706524                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706528                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706535                60                     360                 AFL2              No            No PP                NoPP                      0
   16706546                60                     360                 AFL2              No            No PP                NoPP                      0
   16706547                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16706559                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704629                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704656                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704666                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704671                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704675                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704687                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704691                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16704699                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704701                1                      360                 AFL2              No            No PP                NoPP                      0
   16704704                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704710                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704727                60                     360                 AFL2              No            No PP                NoPP                      0
   16704749                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704759                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704761                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16706416                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16706447                60                     360                 AFL2              No            No PP                NoPP                      0
   16706466                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704092                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704096                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704113                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704121                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704126                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704138                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704139                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704142                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704154                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704157                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16704170                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704191                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16704208                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704230                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704231                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16704264                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704275                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704278                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704281                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704289                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704291                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704299                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704300                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704302                60                     360                 AFL2              No            No PP                NoPP                      0
   16704303                60                     360                 AFL2              No            No PP                NoPP                      0
   16704304                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704307                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704308                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16704312                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704315                60                     360                 AFL2              No            No PP                NoPP                      0
   16704316                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704331                60                     360                 AFL2              No            No PP                NoPP                      0
   16704345                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704368                1                      360                 AFL2              No            No PP                NoPP                      0
   16704369                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704370                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704400                60                     360                 AFL2              No            No PP                NoPP                      0
   16704403                60                     360                 AFL2              No            No PP                NoPP                      0
   16704404                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704423                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704451                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704466                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704545                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16704548                60                     360                 AFL2              No            No PP                NoPP                      0
   16704566                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704572                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16704573                60                     360                 AFL2              No            No PP                NoPP                      0
   16704578                60                     360                 AFL2              No            No PP                NoPP                      0
   16704583                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704591                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16704593                60                     360                 AFL2              No            No PP                NoPP                      0
   16704597                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704604                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697921                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697923                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697932                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16703981                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16703993                60                     360                 AFL2              No            No PP                NoPP                      0
   16703997                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704001                60                     360                 AFL2              No            No PP                NoPP                      0
   16704003                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704004                60                     360                 AFL2              No            No PP                NoPP                      0
   16704005                60                     360                 AFL2              No            No PP                NoPP                      0
   16704006                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704007                60                     360                 AFL2              No            No PP                NoPP                      0
   16704008                60                     360                 AFL2              No            No PP                NoPP                      0
   16704010                60                     360                 AFL2              No            No PP                NoPP                      0
   16704014                60                     360                 AFL2              No            No PP                NoPP                      0
   16704028                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16704058                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697680                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697705                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697723                60                     360                 AFL2              No            No PP                NoPP                      0
   16697775                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16697777                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697780                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697800                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697802                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697808                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697811                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697816                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16697819                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697854                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16697906                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16308241                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16787142                60                     360                 WALN             Yes            12MPP                Hard                     12
   16787151                60                     360                 WALN              No            No PP                NoPP                      0
   16787231                60                     360                 WALN             Yes            12MPP                Hard                     12
   16790276                60                     360                 WALN             Yes            24MPP               Combo                     12
   16767451                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767461                1                      360                 WALN             Yes            36MPP                Hard                     36
   16766954                60                     360                 WALN             Yes            12MPP                Hard                     12
   16766955                1                      480                 WALN             Yes            36MPP                Hard                     36
   16766959                1                      360                 WALN              No            No PP                NoPP                      0
   16766961                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767480                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767483                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767487                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767491                60                     360                 WALN             Yes            36MPP               Combo                     12
   16766970                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767496                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767506                60                     360                 WALN              No            No PP                NoPP                      0
   16767509                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767514                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767519                60                     360                 WALN              No            No PP                NoPP                      0
   16767524                60                     360                 WALN             Yes            12MPP                Hard                     12
   16778210                60                     360                 WALN             Yes            12MPP                Hard                     12
   16780401                1                      360                 WALN             Yes            36MPP                Hard                     36
   16780494                60                     360                 WALN             Yes            36MPP               Combo                     12
   16780540                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16767531                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16767533                60                     360                 WALN              No            No PP                NoPP                      0
   16772916                60                     360                 WALN              No            No PP                NoPP                      0
   16772920                60                     360                 WALN             Yes            36MPP               Combo                     12
   16772936                60                     360                 WALN              No            No PP                NoPP                      0
   16772939                1                      360                 WALN             Yes            36MPP                Hard                     36
   16772754                1                      360                 WALN             Yes            36MPP                Hard                     36
   16772957                1                      360                 WALN             Yes            36MPP                Hard                     36
   16772961                60                     360                 WALN             Yes            12MPP                Hard                     12
   16772981                1                      360                 WALN             Yes            36MPP                Hard                     36
   16772986                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773011                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773032                60                     360                 WALN              No            No PP                NoPP                      0
   16772802                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773051                1                      360                 WALN             Yes            36MPP                Hard                     36
   16773053                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773062                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773065                60                     360                 WALN             Yes            36MPP               Combo                     12
   16780585                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773086                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16773088                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773094                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773098                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773108                1                      480                 WALN             Yes            36MPP                Hard                     36
   16773118                1                      360                 WALN              No            No PP                NoPP                      0
   16773122                1                      480                 WALN             Yes            36MPP                Hard                     36
   16773145                60                     360                 WALN              No            No PP                NoPP                      0
   16773155                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773173                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773178                1                      360                 WALN             Yes            36MPP                Hard                     36
   16773183                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773188                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773193                60                     360                 WALN             Yes            12MPP              Soft/Unk                    0
   16773205                60                     360                 WALN              No            No PP                NoPP                      0
   16773209                60                     360                 WALN              No            No PP                NoPP                      0
   16773225                60                     360                 WALN             Yes            24MPP               Combo                     12
   16773227                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773244                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773248                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773255                60                     360                 WALN             Yes            36MPP               Combo                     12
   16773272                60                     360                 WALN             Yes            12MPP                Hard                     12
   16773315                60                     360                 WALN             Yes            12MPP                Hard                     12
   16775726                60                     360                 WALN              No            No PP                NoPP                      0
   16775743                60                     360                 WALN             Yes            36MPP               Combo                     12
   16775755                60                     360                 WALN             Yes            12MPP                Hard                     12
   16775760                60                     360                 WALN             Yes            36MPP               Combo                     12
   16775763                60                     360                 WALN             Yes            36MPP               Combo                     12
   16775823                60                     360                 WALN              No            No PP                NoPP                      0
   16775824                60                     360                 WALN             Yes            36MPP               Combo                     12
   16775830                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16775832                1                      360                 WALN             Yes            36MPP                Hard                     36
   16775847                60                     360                 WALN             Yes            36MPP               Combo                     12
   16775861                1                      480                 WALN             Yes            36MPP                Hard                     36
   16775862                60                     360                 WALN             Yes            36MPP               Combo                     12
   16776311                1                      360                 WALN             Yes            36MPP                Hard                     36
   16785119                60                     360                 WALN              No            No PP                NoPP                      0
   16785147                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16785231                60                     360                 WALN             Yes            36MPP               Combo                     12
   16776332                60                     360                 WALN              No            No PP                NoPP                      0
   16776346                60                     360                 WALN              No            No PP                NoPP                      0
   16776243                1                      360                 WALN             Yes            36MPP                Hard                     36
   16776362                60                     360                 WALN             Yes            12MPP                Hard                     12
   16776256                60                     360                 WALN             Yes            36MPP               Combo                     12
   16776390                60                     360                 WALN             Yes            12MPP                Hard                     12
   16776397                60                     360                 WALN             Yes            36MPP               Combo                     12
   16776402                1                      360                 WALN             Yes            36MPP                Hard                     36
   16776410                60                     360                 WALN             Yes            12MPP                Hard                     12
   16776412                60                     360                 WALN             Yes            24MPP               Combo                     12
   16787092                60                     360                 WALN             Yes            36MPP               Combo                     12
   16787104                60                     360                 WALN              No            No PP                NoPP                      0
   16778080                60                     360                 WALN              No            No PP                NoPP                      0
   16778131                60                     360                 WALN             Yes            12MPP                Hard                     12
   16778176                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728126                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728127                60                     360                 WALN             Yes            12MPP                Hard                     12
   16728129                1                      480                 WALN             Yes            12MPP                Hard                     12
   16727975                1                      480                 WALN             Yes            36MPP                Hard                     36
   16728143                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728160                60                     360                 WALN             Yes            12MPP                Hard                     12
   16728162                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728188                1                      360                 WALN             Yes            36MPP                Hard                     36
   16728189                60                     360                 WALN             Yes            24MPP               Combo                     12
   16728192                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728200                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728206                60                     360                 WALN             Yes            12MPP                Hard                     12
   16727992                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730219                60                     360                 WALN              No            No PP                NoPP                      0
   16730226                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730228                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16730239                60                     360                 WALN              No            No PP                NoPP                      0
   16730244                1                      480                 WALN             Yes            36MPP                Hard                     36
   16730248                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730251                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730255                60                     360                 WALN             Yes            24MPP               Combo                     12
   16730259                60                     360                 WALN             Yes            24MPP               Combo                     12
   16730277                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730280                1                      480                 WALN             Yes            12MPP                Hard                     12
   16730283                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764878                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764791                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764887                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764889                60                     360                 WALN             Yes            24MPP               Combo                     12
   16764902                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764910                60                     360                 WALN             Yes            24MPP               Combo                     12
   16764917                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730292                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730294                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730296                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730298                1                      360                 WALN             Yes            12MPP                Hard                     12
   16730304                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730307                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730311                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730313                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730323                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730337                1                      480                 WALN             Yes            36MPP                Hard                     36
   16730347                1                      480                 WALN             Yes            12MPP                Hard                     12
   16730357                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730360                1                      480                 WALN             Yes            36MPP                Hard                     36
   16730376                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16730380                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730384                1                      360                 WALN             Yes            36MPP                Hard                     36
   16730386                60                     360                 WALN              No            No PP                NoPP                      0
   16730397                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16730400                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730407                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16730416                60                     360                 WALN             Yes            12MPP                Hard                     12
   16730093                60                     360                 WALN             Yes            36MPP               Combo                     12
   16730099                1                      480                 WALN             Yes            12MPP                Hard                     12
   16730432                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731242                1                      360                 WALN             Yes            36MPP                Hard                     36
   16731244                1                      360                 WALN             Yes            12MPP                Hard                     12
   16731172                1                      360                 WALN             Yes            36MPP                Hard                     36
   16731250                60                     360                 WALN             Yes            12MPP                Hard                     12
   16731253                60                     360                 WALN             Yes            12MPP                Hard                     12
   16764925                1                      360                 WALN             Yes            12MPP                Hard                     12
   16764939                60                     360                 WALN             Yes            12MPP                Hard                     12
   16764941                60                     360                 WALN              No            No PP                NoPP                      0
   16764819                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764959                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16764964                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16764971                60                     360                 WALN             Yes            12MPP                Hard                     12
   16731258                60                     360                 WALN              No            No PP                NoPP                      0
   16731265                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731267                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731179                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731273                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731277                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731279                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16731282                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731299                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16731300                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731302                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731307                60                     360                 WALN             Yes            12MPP                Hard                     12
   16731326                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731341                60                     360                 WALN             Yes            12MPP                Hard                     12
   16731353                60                     360                 WALN              No            No PP                NoPP                      0
   16764993                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764830                60                     360                 WALN             Yes            12MPP                Hard                     12
   16764832                60                     360                 WALN             Yes            12MPP                Hard                     12
   16764996                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16764999                1                      480                 WALN             Yes            36MPP                Hard                     36
   16765012                60                     360                 WALN             Yes            12MPP                Hard                     12
   16765016                1                      480                 WALN             Yes            36MPP                Hard                     36
   16764836                60                     360                 WALN             Yes            36MPP               Combo                     12
   16765027                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731365                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731366                60                     360                 WALN              No            No PP                NoPP                      0
   16731196                1                      360                 WALN             Yes            36MPP                Hard                     36
   16731389                1                      360                 WALN              No            No PP                NoPP                      0
   16731390                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731400                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731202                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731428                60                     360                 WALN             Yes            12MPP                Hard                     12
   16731228                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731206                60                     360                 WALN             Yes            36MPP               Combo                     12
   16731442                60                     360                 WALN             Yes            36MPP               Combo                     12
   16764854                1                      360                 WALN             Yes            36MPP                Hard                     36
   16764859                1                      480                 WALN             Yes            36MPP                Hard                     36
   16764864                60                     360                 WALN              No            No PP                NoPP                      0
   16764872                1                      480                 WALN             Yes            36MPP                Hard                     36
   16764787                1                      360                 WALN             Yes            36MPP                Hard                     36
   16764876                60                     360                 WALN             Yes            36MPP               Combo                     12
   16765031                60                     360                 WALN             Yes            36MPP               Combo                     12
   16765032                60                     360                 WALN             Yes            12MPP                Hard                     12
   16766916                1                      480                 WALN             Yes            36MPP                Hard                     36
   16767354                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767361                1                      480                 WALN             Yes            36MPP                Hard                     36
   16767363                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767367                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767370                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767375                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767384                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767388                1                      480                 WALN             Yes            12MPP                Hard                     12
   16767398                60                     360                 WALN             Yes            36MPP               Combo                     12
   16767404                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767406                60                     360                 WALN              No            No PP                NoPP                      0
   16767423                1                      480                 WALN             Yes            36MPP                Hard                     36
   16767432                60                     360                 WALN             Yes            12MPP                Hard                     12
   16767445                60                     360                 WALN             Yes            12MPP                Hard                     12
   16710536                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710540                1                      480                 WALN             Yes            12MPP                Hard                     12
   16710548                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710552                1                      480                 WALN             Yes            36MPP                Hard                     36
   16710563                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710568                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710570                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710572                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710575                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710576                60                     360                 WALN              No            No PP                NoPP                      0
   16718095                60                     360                 WALN              No            No PP                NoPP                      0
   16718105                60                     360                 WALN             Yes            12MPP                Hard                     12
   16718108                60                     360                 WALN             Yes            36MPP               Combo                     12
   16717917                1                      360                 WALN             Yes            36MPP                Hard                     36
   16718113                60                     360                 WALN             Yes            36MPP               Combo                     12
   16717921                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718121                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721531                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16721533                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721553                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721568                60                     360                 WALN              No            No PP                NoPP                      0
   16721574                60                     360                 WALN             Yes            24MPP               Combo                     12
   16721578                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721583                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721585                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721433                1                      480                 WALN              No            No PP                NoPP                      0
   16710580                1                      480                 WALN             Yes            12MPP                Hard                     12
   16710589                60                     360                 WALN             Yes            12MPP                Hard                     12
   16710593                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16710594                1                      480                 WALN             Yes            36MPP                Hard                     36
   16710601                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710615                60                     360                 WALN             Yes            12MPP                Hard                     12
   16710622                60                     360                 WALN              No            No PP                NoPP                      0
   16710625                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710637                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710639                1                      480                 WALN             Yes            12MPP                Hard                     12
   16710643                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710647                60                     360                 WALN             Yes            12MPP                Hard                     12
   16710649                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16710651                1                      480                 WALN             Yes            36MPP                Hard                     36
   16710657                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710661                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710489                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710495                1                      480                 WALN             Yes            36MPP                Hard                     36
   16710665                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710668                60                     360                 WALN             Yes            24MPP               Combo                     12
   16721588                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721593                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721596                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721599                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721601                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721607                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721616                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721620                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721621                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721629                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721630                60                     360                 WALN              No            No PP                NoPP                      0
   16721637                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721639                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721451                1                      480                 WALN             Yes            36MPP                Hard                     36
   16721642                1                      480                 WALN             Yes            36MPP                Hard                     36
   16721647                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721657                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721660                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721662                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721461                1                      360                 WALN             Yes            36MPP                Hard                     36
   16721669                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721467                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721679                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721683                60                     360                 WALN             Yes            24MPP               Combo                     12
   16721685                1                      480                 WALN              No            No PP                NoPP                      0
   16721687                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721688                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16721691                60                     360                 WALN             Yes            12MPP                Hard                     12
   16721490                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16721695                1                      480                 WALN             Yes            36MPP                Hard                     36
   16721700                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721706                1                      480                 WALN              No            No PP                NoPP                      0
   16721708                60                     360                 WALN              No            No PP                NoPP                      0
   16721709                60                     360                 WALN              No            No PP                NoPP                      0
   16721711                1                      480                 WALN              No            No PP                NoPP                      0
   16721714                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721717                60                     360                 WALN             Yes            36MPP               Combo                     12
   16721718                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722847                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722861                60                     360                 WALN             Yes            24MPP               Combo                     12
   16722869                1                      480                 WALN             Yes            12MPP                Hard                     12
   16722876                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722878                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722780                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722787                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722903                1                      360                 WALN             Yes            36MPP                Hard                     36
   16722905                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722912                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722915                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722916                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722919                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722920                1                      360                 WALN             Yes            36MPP                Hard                     36
   16722922                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722923                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722929                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722798                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710670                60                     360                 WALN             Yes            12MPP                Hard                     12
   16710496                1                      480                 WALN             Yes            36MPP                Hard                     36
   16713372                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713374                60                     360                 WALN             Yes            12MPP                Hard                     12
   16713378                1                      480                 WALN             Yes            36MPP                Hard                     36
   16713381                60                     360                 WALN             Yes            12MPP                Hard                     12
   16713388                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713391                60                     360                 WALN              No            No PP                NoPP                      0
   16713392                60                     360                 WALN             Yes            24MPP               Combo                     12
   16713396                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713399                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713400                60                     360                 WALN              No            No PP                NoPP                      0
   16713402                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713410                60                     360                 WALN              No            No PP                NoPP                      0
   16713271                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713415                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713418                60                     360                 WALN              No            No PP                NoPP                      0
   16713421                60                     360                 WALN             Yes            12MPP                Hard                     12
   16713422                60                     360                 WALN              No            No PP                NoPP                      0
   16713427                60                     360                 WALN             Yes            12MPP                Hard                     12
   16713278                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722941                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722944                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722948                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722951                60                     360                 WALN             Yes            12MPP                Hard                     12
   16722960                1                      360                 WALN             Yes            36MPP                Hard                     36
   16722975                60                     360                 WALN              No            No PP                NoPP                      0
   16722977                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722811                1                      360                 WALN             Yes            36MPP                Hard                     36
   16722979                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722981                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713439                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713285                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713445                1                      480                 WALN             Yes            12MPP                Hard                     12
   16713447                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16713457                1                      480                 WALN             Yes            36MPP                Hard                     36
   16713461                1                      360                 WALN             Yes            36MPP                Hard                     36
   16713292                60                     360                 WALN             Yes            12MPP                Hard                     12
   16713464                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16713466                60                     360                 WALN              No            No PP                NoPP                      0
   16713469                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713295                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713306                1                      480                 WALN             Yes            36MPP                Hard                     36
   16713485                60                     360                 WALN             Yes            24MPP               Combo                     12
   16713486                1                      480                 WALN             Yes            36MPP                Hard                     36
   16713489                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16713334                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713339                60                     360                 WALN             Yes            24MPP               Combo                     12
   16713340                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713497                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722817                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722995                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722998                60                     360                 WALN             Yes            36MPP               Combo                     12
   16722819                1                      480                 WALN             Yes            36MPP                Hard                     36
   16722999                60                     360                 WALN             Yes            24MPP               Combo                     12
   16723000                60                     360                 WALN             Yes            12MPP                Hard                     12
   16723012                60                     360                 WALN             Yes            36MPP               Combo                     12
   16723019                60                     360                 WALN             Yes            12MPP                Hard                     12
   16723026                60                     360                 WALN             Yes            36MPP               Combo                     12
   16723030                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16723032                1                      480                 WALN             Yes            36MPP                Hard                     36
   16723035                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713503                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713507                60                     360                 WALN             Yes            36MPP               Combo                     12
   16713512                1                      480                 WALN             Yes            36MPP                Hard                     36
   16714524                1                      480                 WALN             Yes            12MPP                Hard                     12
   16714526                60                     360                 WALN             Yes            4MPP               Soft/Unk                    0
   16714463                1                      480                 WALN             Yes            36MPP                Hard                     36
   16714536                60                     360                 WALN              No            No PP                NoPP                      0
   16714540                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714544                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714549                1                      480                 WALN             Yes            12MPP                Hard                     12
   16714552                1                      360                 WALN             Yes            36MPP                Hard                     36
   16714555                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16714467                1                      360                 WALN             Yes            36MPP                Hard                     36
   16714469                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714559                1                      360                 WALN             Yes            36MPP                Hard                     36
   16714568                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16714570                1                      480                 WALN             Yes            36MPP                Hard                     36
   16714573                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714592                60                     360                 WALN              No            No PP                NoPP                      0
   16714602                60                     360                 WALN              No            No PP                NoPP                      0
   16714608                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714621                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714635                1                      480                 WALN             Yes            36MPP                Hard                     36
   16714645                60                     360                 WALN             Yes            12MPP                Hard                     12
   16714648                60                     360                 WALN             Yes            12MPP                Hard                     12
   16714651                1                      360                 WALN              No            No PP                NoPP                      0
   16714652                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714657                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714659                60                     360                 WALN             Yes            36MPP               Combo                     12
   16714662                60                     360                 WALN              No            No PP                NoPP                      0
   16714663                60                     360                 WALN             Yes            12MPP                Hard                     12
   16714677                60                     360                 WALN             Yes            12MPP                Hard                     12
   16716218                60                     360                 WALN             Yes            12MPP                Hard                     12
   16716221                1                      360                 WALN             Yes            36MPP                Hard                     36
   16716225                1                      480                 WALN             Yes            36MPP                Hard                     36
   16716226                1                      360                 WALN             Yes            36MPP                Hard                     36
   16716149                1                      480                 WALN             Yes            36MPP                Hard                     36
   16716240                1                      360                 WALN             Yes            36MPP                Hard                     36
   16716251                1                      480                 WALN             Yes            36MPP                Hard                     36
   16716257                1                      360                 WALN             Yes            12MPP                Hard                     12
   16716268                60                     360                 WALN             Yes            36MPP               Combo                     12
   16716160                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16716276                60                     360                 WALN             Yes            36MPP               Combo                     12
   16716288                1                      480                 WALN             Yes            36MPP                Hard                     36
   16716290                60                     360                 WALN             Yes            36MPP               Combo                     12
   16716291                60                     360                 WALN             Yes            12MPP                Hard                     12
   16716163                1                      360                 WALN             Yes            12MPP                Hard                     12
   16716300                60                     360                 WALN             Yes            36MPP               Combo                     12
   16716329                60                     360                 WALN             Yes            12MPP                Hard                     12
   16716335                60                     360                 WALN             Yes            24MPP               Combo                     12
   16716336                60                     360                 WALN             Yes            36MPP               Combo                     12
   16716341                60                     360                 WALN              No            No PP                NoPP                      0
   16716180                1                      480                 WALN             Yes            12MPP                Hard                     12
   16716349                1                      480                 WALN             Yes            12MPP                Hard                     12
   16716183                1                      360                 WALN             Yes            36MPP                Hard                     36
   16716373                60                     360                 WALN              No            No PP                NoPP                      0
   16716379                60                     360                 WALN             Yes            12MPP                Hard                     12
   16716195                1                      360                 WALN             Yes            36MPP                Hard                     36
   16717952                1                      360                 WALN             Yes            36MPP                Hard                     36
   16717956                1                      360                 WALN             Yes            36MPP                Hard                     36
   16717957                1                      360                 WALN             Yes            36MPP                Hard                     36
   16717958                60                     360                 WALN              No            No PP                NoPP                      0
   16717889                60                     360                 WALN             Yes            12MPP                Hard                     12
   16717962                60                     360                 WALN             Yes            36MPP               Combo                     12
   16717965                1                      480                 WALN             Yes            12MPP                Hard                     12
   16717967                60                     360                 WALN              No            No PP                NoPP                      0
   16717972                1                      360                 WALN              No            No PP                NoPP                      0
   16717974                60                     360                 WALN             Yes            36MPP               Combo                     12
   16723039                1                      360                 WALN             Yes            36MPP                Hard                     36
   16723041                1                      480                 WALN             Yes            12MPP                Hard                     12
   16723043                60                     360                 WALN             Yes            36MPP               Combo                     12
   16723045                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728011                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16728012                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728018                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728021                1                      360                 WALN             Yes            36MPP                Hard                     36
   16727945                60                     360                 WALN              No            No PP                NoPP                      0
   16728022                60                     360                 WALN              No            No PP                NoPP                      0
   16728029                1                      360                 WALN             Yes            36MPP                Hard                     36
   16728037                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728041                60                     360                 WALN             Yes            12MPP                Hard                     12
   16728048                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16728053                1                      360                 WALN             Yes            36MPP                Hard                     36
   16728060                1                      480                 WALN              No            No PP                NoPP                      0
   16727956                1                      360                 WALN             Yes            36MPP                Hard                     36
   16728074                60                     360                 WALN             Yes            24MPP               Combo                     12
   16728086                60                     360                 WALN             Yes            12MPP                Hard                     12
   16728106                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16728114                60                     360                 WALN             Yes            36MPP               Combo                     12
   16728115                60                     360                 WALN              No            No PP                NoPP                      0
   16728119                60                     360                 WALN             Yes            12MPP                Hard                     12
   16717984                3                      360                 WALN              No            No PP                NoPP                      0
   16717986                60                     360                 WALN             Yes            12MPP                Hard                     12
   16717991                60                     360                 WALN             Yes            36MPP               Combo                     12
   16717993                60                     360                 WALN             Yes            36MPP               Combo                     12
   16717996                1                      480                 WALN             Yes            36MPP                Hard                     36
   16717893                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718006                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718010                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16718012                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718016                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718025                60                     360                 WALN             Yes            24MPP               Combo                     12
   16718030                1                      360                 WALN              No            No PP                NoPP                      0
   16718034                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718041                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718048                1                      360                 WALN             Yes            12MPP                Hard                     12
   16718052                60                     360                 WALN             Yes            24MPP               Combo                     12
   16718057                60                     360                 WALN             Yes            36MPP               Combo                     12
   16718068                60                     360                 WALN              No            No PP                NoPP                      0
   16718070                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16718075                1                      480                 WALN             Yes            36MPP                Hard                     36
   16717911                1                      360                 WALN             Yes            36MPP                Hard                     36
   16718082                60                     360                 WALN             Yes            12MPP                Hard                     12
   16718089                60                     360                 WALN             Yes            12MPP                Hard                     12
   16718090                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695696                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695699                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695797                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695802                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695700                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695701                1                      360                 WALN             Yes            36MPP                Hard                     36
   16695803                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695704                1                      360                 WALN              No            No PP                NoPP                      0
   16695814                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695818                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695819                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695828                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695831                60                     360                 WALN             Yes            24MPP               Combo                     12
   16695832                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695707                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695710                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695711                1                      360                 WALN             Yes            36MPP                Hard                     36
   16695840                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695843                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695848                60                     360                 WALN              No            No PP                NoPP                      0
   16695714                1                      360                 WALN             Yes            36MPP                Hard                     36
   16695859                60                     360                 WALN              No            No PP                NoPP                      0
   16695862                60                     360                 WALN              No            No PP                NoPP                      0
   16695872                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695874                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695723                1                      480                 WALN              No            No PP                NoPP                      0
   16695882                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695726                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695885                60                     360                 WALN              No            No PP                NoPP                      0
   16695732                1                      360                 WALN             Yes            36MPP                Hard                     36
   16695733                1                      360                 WALN             Yes            36MPP                Hard                     36
   16697186                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697188                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697193                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697201                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697203                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697204                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697212                1                      360                 WALN              No            No PP                NoPP                      0
   16697214                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697215                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697217                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697227                60                     360                 WALN              No            No PP                NoPP                      0
   16697232                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697236                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697256                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697265                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697273                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697288                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697136                60                     360                 WALN              No            No PP                NoPP                      0
   16697139                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697295                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697297                1                      360                 WALN             Yes            12MPP                Hard                     12
   16697299                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697306                60                     360                 WALN             Yes            12MPP                Hard                     12
   16697308                60                     360                 WALN              No            No PP                NoPP                      0
   16697313                1                      480                 WALN             Yes            12MPP                Hard                     12
   16709254                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709255                60                     360                 WALN              No            No PP                NoPP                      0
   16709256                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709147                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709152                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709266                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709269                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709275                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709221                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709282                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709287                60                     360                 WALN              No            No PP                NoPP                      0
   16697147                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697318                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697324                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697326                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697334                1                      480                 WALN             Yes            36MPP                Hard                     36
   16697336                60                     360                 WALN             Yes            24MPP               Combo                     12
   16697342                60                     360                 WALN             Yes            36MPP               Combo                     12
   16697343                60                     360                 WALN             Yes            36MPP               Combo                     12
   16699983                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700046                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700048                60                     360                 WALN             Yes            24MPP               Combo                     12
   16699985                1                      360                 WALN             Yes            36MPP                Hard                     36
   16700049                1                      360                 WALN              No            No PP                NoPP                      0
   16700052                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700055                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700067                1                      360                 WALN             Yes            36MPP                Hard                     36
   16700071                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700074                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16699992                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700079                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709306                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709310                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709315                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709335                1                      480                 WALN             Yes            36MPP                Hard                     36
   16709338                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709340                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709176                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709180                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709349                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709351                60                     360                 WALN              No            No PP                NoPP                      0
   16700105                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700113                1                      480                 WALN             Yes            12MPP                Hard                     12
   16700118                60                     360                 WALN             Yes            24MPP               Combo                     12
   16700125                60                     360                 WALN              No            No PP                NoPP                      0
   16700127                1                      360                 WALN             Yes            36MPP                Hard                     36
   16700129                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700131                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700008                1                      480                 WALN             Yes            36MPP                Hard                     36
   16700144                60                     360                 WALN             Yes            24MPP               Combo                     12
   16700010                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700148                60                     360                 WALN              No            No PP                NoPP                      0
   16700149                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700162                1                      480                 WALN             Yes            12MPP                Hard                     12
   16700163                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700023                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700176                1                      480                 WALN              No            No PP                NoPP                      0
   16700178                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700179                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709188                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709362                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709366                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709195                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709377                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709380                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709198                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709200                60                     360                 WALN             Yes            12MPP                Hard                     12
   16709390                60                     360                 WALN             Yes            24MPP               Combo                     12
   16709392                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709203                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709397                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700180                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700185                60                     360                 WALN             Yes            12MPP                Hard                     12
   16700187                60                     360                 WALN             Yes            36MPP               Combo                     12
   16700191                60                     360                 WALN              No            No PP                NoPP                      0
   16706224                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706226                60                     360                 WALN             Yes            12MPP                Hard                     12
   16706232                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706238                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706239                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706133                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706135                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706258                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706259                60                     360                 WALN              No            No PP                NoPP                      0
   16706262                60                     360                 WALN             Yes            12MPP                Hard                     12
   16706140                60                     360                 WALN              No            No PP                NoPP                      0
   16706265                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16706274                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16706282                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706288                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706290                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706291                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706148                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706295                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706301                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706302                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706304                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706155                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706310                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706317                60                     360                 WALN              No            No PP                NoPP                      0
   16706319                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16706320                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706328                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706163                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706165                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706170                1                      360                 WALN             Yes            12MPP                Hard                     12
   16706332                1                      360                 WALN             Yes            12MPP                Hard                     12
   16706172                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706174                1                      480                 WALN             Yes            12MPP                Hard                     12
   16706180                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706358                60                     360                 WALN              No            No PP                NoPP                      0
   16706182                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706362                1                      480                 WALN              No            No PP                NoPP                      0
   16706363                1                      360                 WALN             Yes            36MPP                Hard                     36
   16706365                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706367                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706371                60                     360                 WALN              No            No PP                NoPP                      0
   16706381                60                     360                 WALN             Yes            24MPP               Combo                     12
   16706383                60                     360                 WALN              No            No PP                NoPP                      0
   16706198                1                      480                 WALN             Yes            36MPP                Hard                     36
   16706394                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706397                60                     360                 WALN             Yes            24MPP               Combo                     12
   16706205                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706400                60                     360                 WALN             Yes            36MPP               Combo                     12
   16706404                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707423                60                     360                 WALN             Yes            12MPP                Hard                     12
   16707426                60                     360                 WALN              No            No PP                NoPP                      0
   16707440                60                     360                 WALN             Yes            24MPP               Combo                     12
   16707441                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709407                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709411                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709211                1                      360                 WALN             Yes            36MPP                Hard                     36
   16710514                60                     360                 WALN             Yes            24MPP               Combo                     12
   16710517                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16710438                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16710521                60                     360                 WALN             Yes            24MPP               Combo                     12
   16710523                60                     360                 WALN             Yes            24MPP               Combo                     12
   16710525                60                     360                 WALN              No            No PP                NoPP                      0
   16710442                60                     360                 WALN             Yes            36MPP               Combo                     12
   16710527                1                      480                 WALN             Yes            36MPP                Hard                     36
   16710530                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707443                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707446                1                      480                 WALN             Yes            36MPP                Hard                     36
   16707450                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707329                1                      360                 WALN             Yes            12MPP                Hard                     12
   16707464                1                      480                 WALN             Yes            36MPP                Hard                     36
   16707466                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707331                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707468                60                     360                 WALN             Yes            12MPP                Hard                     12
   16707471                60                     360                 WALN             Yes            12MPP                Hard                     12
   16707485                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707489                60                     360                 WALN              No            No PP                NoPP                      0
   16707498                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707504                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707509                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707510                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707514                60                     360                 WALN              No            No PP                NoPP                      0
   16707520                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707341                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707525                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707534                1                      480                 WALN              No            No PP                NoPP                      0
   16707537                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707540                1                      360                 WALN              No            No PP                NoPP                      0
   16707568                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707569                1                      360                 WALN             Yes            12MPP                Hard                     12
   16707356                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707357                60                     360                 WALN              No            No PP                NoPP                      0
   16707574                60                     360                 WALN              No            No PP                NoPP                      0
   16707591                60                     360                 WALN             Yes            12MPP                Hard                     12
   16707596                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707597                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707603                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707617                60                     360                 WALN             Yes            12MPP                Hard                     12
   16707628                60                     360                 WALN              No            No PP                NoPP                      0
   16707633                60                     360                 WALN             Yes            24MPP               Combo                     12
   16707643                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707391                1                      480                 WALN             Yes            12MPP                Hard                     12
   16707663                60                     360                 WALN             Yes            36MPP               Combo                     12
   16707670                1                      360                 WALN             Yes            36MPP                Hard                     36
   16707672                1                      480                 WALN             Yes            36MPP                Hard                     36
   16707650                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709238                60                     360                 WALN              No            No PP                NoPP                      0
   16709141                1                      480                 WALN             Yes            36MPP                Hard                     36
   16709241                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709245                60                     360                 WALN             Yes            24MPP               Combo                     12
   16709247                1                      360                 WALN             Yes            36MPP                Hard                     36
   16709248                60                     360                 WALN             Yes            36MPP               Combo                     12
   16709250                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691891                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691790                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691893                1                      360                 WALN             Yes            36MPP                Hard                     36
   16691899                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691904                60                     360                 WALN             Yes            24MPP               Combo                     12
   16691912                60                     360                 WALN             Yes            24MPP               Combo                     12
   16691916                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691922                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691934                60                     360                 WALN              No            No PP                NoPP                      0
   16691935                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16691939                1                      480                 WALN             Yes            36MPP                Hard                     36
   16691940                60                     360                 WALN             Yes            24MPP               Combo                     12
   16691942                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16691795                60                     360                 WALN              No            No PP                NoPP                      0
   16691947                1                      480                 WALN             Yes            36MPP                Hard                     36
   16691953                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691959                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691961                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691964                1                      480                 WALN              No            No PP                NoPP                      0
   16691970                1                      480                 WALN             Yes            36MPP                Hard                     36
   16691972                1                      480                 WALN             Yes            36MPP                Hard                     36
   16691973                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16691982                1                      360                 WALN              No            No PP                NoPP                      0
   16691986                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691990                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691820                60                     360                 WALN             Yes            36MPP               Combo                     12
   16692012                60                     360                 WALN             Yes            36MPP               Combo                     12
   16691828                1                      360                 WALN             Yes            12MPP                Hard                     12
   16691831                60                     360                 WALN             Yes            36MPP               Combo                     12
   16692026                1                      360                 WALN             Yes            36MPP                Hard                     36
   16692027                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693109                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693021                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693112                1                      480                 WALN             Yes            36MPP                Hard                     36
   16693022                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693023                60                     360                 WALN             Yes            24MPP               Combo                     12
   16693117                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693123                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685536                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16685538                60                     360                 WALN             Yes            12MPP                Hard                     12
   16685453                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685456                1                      480                 WALN             Yes            12MPP                Hard                     12
   16685458                1                      480                 WALN             Yes            4MPP                 Hard                      4
   16693127                1                      360                 WALN              No            No PP                NoPP                      0
   16693027                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693132                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693145                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693148                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693150                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693155                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693156                1                      480                 WALN             Yes            36MPP                Hard                     36
   16693159                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693160                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693161                3                      360                 WALN              No            No PP                NoPP                      0
   16693040                1                      360                 WALN             Yes            12MPP                Hard                     12
   16693163                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693164                1                      360                 WALN             Yes            12MPP                Hard                     12
   16693170                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693045                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693185                60                     360                 WALN              No            No PP                NoPP                      0
   16693189                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693191                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693211                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693219                60                     360                 WALN              No            No PP                NoPP                      0
   16693053                1                      360                 WALN              No            No PP                NoPP                      0
   16693221                60                     360                 WALN             Yes            24MPP               Combo                     12
   16693055                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693057                1                      480                 WALN             Yes            36MPP                Hard                     36
   16693230                1                      360                 WALN             Yes            12MPP                Hard                     12
   16693232                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693235                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16693062                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693244                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693246                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693247                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16693248                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693065                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693253                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685568                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685572                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685574                60                     360                 WALN              No            No PP                NoPP                      0
   16685582                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685464                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685466                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685588                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685590                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685610                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685615                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685617                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685620                60                     360                 WALN             Yes            12MPP                Hard                     12
   16685635                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685481                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685657                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685669                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685671                1                      480                 WALN             Yes            36MPP                Hard                     36
   16693264                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693267                1                      480                 WALN             Yes            12MPP                Hard                     12
   16693283                60                     360                 WALN             Yes            24MPP               Combo                     12
   16693288                60                     360                 WALN              No            No PP                NoPP                      0
   16693075                1                      480                 WALN             Yes            36MPP                Hard                     36
   16693294                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693297                60                     360                 WALN              No            No PP                NoPP                      0
   16693084                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16693086                60                     360                 WALN             Yes            12MPP                Hard                     12
   16693088                60                     360                 WALN             Yes            36MPP               Combo                     12
   16693089                1                      360                 WALN             Yes            36MPP                Hard                     36
   16693301                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687863                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16687868                60                     360                 WALN              No            No PP                NoPP                      0
   16687870                60                     360                 WALN              No            No PP                NoPP                      0
   16687889                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687796                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687893                1                      360                 WALN             Yes            12MPP                Hard                     12
   16687798                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687894                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687900                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687901                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687906                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687807                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687917                1                      360                 WALN             Yes            36MPP                Hard                     36
   16687918                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687920                1                      360                 WALN             Yes            36MPP                Hard                     36
   16687929                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687931                60                     360                 WALN              No            No PP                NoPP                      0
   16687813                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687937                1                      480                 WALN             Yes            36MPP                Hard                     36
   16687814                1                      360                 WALN             Yes            36MPP                Hard                     36
   16687940                1                      360                 WALN             Yes            36MPP                Hard                     36
   16687825                1                      480                 WALN             Yes            36MPP                Hard                     36
   16687957                1                      360                 WALN              No            No PP                NoPP                      0
   16687966                1                      360                 WALN             Yes            36MPP                Hard                     36
   16687973                60                     360                 WALN             Yes            36MPP               Combo                     12
   16687980                1                      480                 WALN             Yes            36MPP                Hard                     36
   16687985                60                     360                 WALN              No            No PP                NoPP                      0
   16687988                1                      480                 WALN             Yes            36MPP                Hard                     36
   16687853                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687995                60                     360                 WALN             Yes            12MPP                Hard                     12
   16687997                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16687835                60                     360                 WALN             Yes            12MPP                Hard                     12
   16688002                60                     360                 WALN             Yes            12MPP                Hard                     12
   16688005                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16688008                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16688014                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695738                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16695741                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695746                60                     360                 WALN              No            No PP                NoPP                      0
   16695689                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695762                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695766                60                     360                 WALN             Yes            12MPP                Hard                     12
   16695767                1                      480                 WALN             Yes            36MPP                Hard                     36
   16695769                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695770                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695772                60                     360                 WALN             Yes            36MPP               Combo                     12
   16695781                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16695790                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691849                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691853                1                      480                 WALN             Yes            36MPP                Hard                     36
   16691871                1                      360                 WALN             Yes            36MPP                Hard                     36
   16691872                60                     360                 WALN             Yes            12MPP                Hard                     12
   16691876                1                      360                 WALN             Yes            12MPP                Hard                     12
   16681066                1                      480                 WALN             Yes            36MPP                Hard                     36
   16681074                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681077                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681079                60                     360                 WALN             Yes            12MPP                Hard                     12
   16681086                1                      360                 WALN             Yes            12MPP                Hard                     12
   16681087                60                     360                 WALN             Yes            12MPP                Hard                     12
   16683795                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683699                1                      480                 WALN             Yes            36MPP                Hard                     36
   16683700                60                     360                 WALN             Yes            12MPP                Hard                     12
   16683808                1                      480                 WALN              No            No PP                NoPP                      0
   16683702                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683710                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683811                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16683818                60                     360                 WALN             Yes            12MPP                Hard                     12
   16683715                1                      480                 WALN             Yes            36MPP                Hard                     36
   16683716                1                      360                 WALN              No            No PP                NoPP                      0
   16683826                1                      480                 WALN             Yes            36MPP                Hard                     36
   16681100                1                      480                 WALN              No            No PP                NoPP                      0
   16680945                60                     360                 WALN             Yes            24MPP               Combo                     12
   16681104                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681113                1                      480                 WALN             Yes            36MPP                Hard                     36
   16680949                1                      360                 WALN              No            No PP                NoPP                      0
   16681114                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16681116                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681125                60                     360                 WALN             Yes            24MPP               Combo                     12
   16681140                1                      480                 WALN              No            No PP                NoPP                      0
   16681142                60                     360                 WALN             Yes            36MPP               Combo                     12
   16680957                1                      360                 WALN             Yes            36MPP                Hard                     36
   16681144                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681145                60                     360                 WALN             Yes            12MPP                Hard                     12
   16680961                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681156                1                      480                 WALN             Yes            12MPP                Hard                     12
   16680968                1                      360                 WALN             Yes            36MPP                Hard                     36
   16681158                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681163                60                     360                 WALN             Yes            36MPP               Combo                     12
   16680977                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683753                1                      480                 WALN             Yes            36MPP                Hard                     36
   16683774                1                      360                 WALN              No            No PP                NoPP                      0
   16683786                1                      480                 WALN             Yes            36MPP                Hard                     36
   16683683                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683790                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683833                1                      360                 WALN             Yes            36MPP                Hard                     36
   16683841                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683727                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683847                60                     360                 WALN              No            No PP                NoPP                      0
   16683849                60                     360                 WALN             Yes            36MPP               Combo                     12
   16683732                60                     360                 WALN             Yes            12MPP                Hard                     12
   16683870                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16683738                1                      480                 WALN              No            No PP                NoPP                      0
   16683871                1                      480                 WALN             Yes            36MPP                Hard                     36
   16683872                60                     360                 WALN             Yes            12MPP                Hard                     12
   16683744                1                      360                 WALN             Yes            36MPP                Hard                     36
   16683886                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685519                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685520                60                     360                 WALN             Yes            24MPP               Combo                     12
   16685523                60                     360                 WALN             Yes            36MPP               Combo                     12
   16685525                1                      360                 WALN             Yes            36MPP                Hard                     36
   16685445                1                      480                 WALN             Yes            36MPP                Hard                     36
   16685533                1                      360                 WALN             Yes            36MPP                Hard                     36
   16671531                1                      480                 WALN             Yes            12MPP                Hard                     12
   16674903                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674905                1                      480                 WALN             Yes            36MPP                Hard                     36
   16674908                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674910                1                      360                 WALN             Yes            36MPP                Hard                     36
   16674912                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674846                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676429                1                      360                 WALN             Yes            36MPP                Hard                     36
   16676437                60                     360                 WALN              No            No PP                NoPP                      0
   16676320                1                      480                 WALN             Yes            36MPP                Hard                     36
   16676445                1                      480                 WALN             Yes            36MPP                Hard                     36
   16676450                60                     360                 WALN             Yes            12MPP                Hard                     12
   16676452                60                     360                 WALN              No            No PP                NoPP                      0
   16676458                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676323                1                      360                 WALN             Yes            36MPP                Hard                     36
   16676325                1                      480                 WALN             Yes            36MPP                Hard                     36
   16676470                60                     360                 WALN             Yes            12MPP                Hard                     12
   16676477                60                     360                 WALN             Yes            12MPP                Hard                     12
   16676331                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676480                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679049                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679051                60                     360                 WALN              No            No PP                NoPP                      0
   16679057                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679060                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679066                60                     360                 WALN             Yes            12MPP                Hard                     12
   16674926                60                     360                 WALN             Yes            12MPP                Hard                     12
   16674930                60                     360                 WALN             Yes            12MPP                Hard                     12
   16674932                1                      360                 WALN             Yes            36MPP                Hard                     36
   16674938                1                      480                 WALN             Yes            12MPP                Hard                     12
   16674940                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674942                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674949                1                      360                 WALN             Yes            12MPP                Hard                     12
   16679074                60                     360                 WALN              No            No PP                NoPP                      0
   16679075                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16679076                60                     360                 WALN             Yes            36MPP               Combo                     12
   16678971                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679083                1                      360                 WALN              No            No PP                NoPP                      0
   16680903                1                      480                 WALN             Yes            36MPP                Hard                     36
   16678973                1                      480                 WALN             Yes            36MPP                Hard                     36
   16678975                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16679095                1                      360                 WALN             Yes            12MPP                Hard                     12
   16679100                1                      480                 WALN             Yes            36MPP                Hard                     36
   16679109                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679111                60                     360                 WALN              No            No PP                NoPP                      0
   16679113                60                     360                 WALN              No            No PP                NoPP                      0
   16678984                1                      480                 WALN             Yes            12MPP                Hard                     12
   16674954                1                      360                 WALN              No            No PP                NoPP                      0
   16674857                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674964                1                      480                 WALN             Yes            36MPP                Hard                     36
   16674968                1                      480                 WALN             Yes            36MPP                Hard                     36
   16674972                60                     360                 WALN              No            No PP                NoPP                      0
   16674978                1                      480                 WALN              No            No PP                NoPP                      0
   16674988                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674991                1                      480                 WALN             Yes            36MPP                Hard                     36
   16674866                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675001                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675017                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675034                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675036                1                      480                 WALN             Yes            12MPP                Hard                     12
   16675041                60                     360                 WALN             Yes            12MPP                Hard                     12
   16675044                60                     360                 WALN              No            No PP                NoPP                      0
   16675047                60                     360                 WALN              No            No PP                NoPP                      0
   16675048                1                      360                 WALN              No            No PP                NoPP                      0
   16675057                1                      360                 WALN             Yes            36MPP                Hard                     36
   16675071                1                      480                 WALN             Yes            12MPP                Hard                     12
   16679120                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679126                1                      360                 WALN             Yes            36MPP                Hard                     36
   16678986                1                      480                 WALN             Yes            36MPP                Hard                     36
   16678991                1                      480                 WALN             Yes            36MPP                Hard                     36
   16679000                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679007                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16679140                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679010                60                     360                 WALN              No            No PP                NoPP                      0
   16679149                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679152                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675074                1                      360                 WALN             Yes            36MPP                Hard                     36
   16675078                60                     360                 WALN             Yes            36MPP               Combo                     12
   16675081                1                      360                 WALN             Yes            36MPP                Hard                     36
   16675082                60                     360                 WALN             Yes            36MPP               Combo                     12
   16674882                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16676342                1                      360                 WALN             Yes            36MPP                Hard                     36
   16676282                1                      480                 WALN             Yes            36MPP                Hard                     36
   16676346                1                      360                 WALN              No            No PP                NoPP                      0
   16676355                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676367                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679011                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679164                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679166                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16679017                60                     360                 WALN              No            No PP                NoPP                      0
   16679172                1                      480                 WALN             Yes            12MPP                Hard                     12
   16679022                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679188                60                     360                 WALN             Yes            12MPP                Hard                     12
   16679192                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679195                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676298                1                      480                 WALN             Yes            36MPP                Hard                     36
   16676383                60                     360                 WALN             Yes            12MPP                Hard                     12
   16676304                60                     360                 WALN             Yes            24MPP               Combo                     12
   16676388                60                     360                 WALN             Yes            12MPP                Hard                     12
   16676391                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16676399                60                     360                 WALN             Yes            36MPP               Combo                     12
   16676401                1                      360                 WALN             Yes            36MPP                Hard                     36
   16679199                60                     360                 WALN             Yes            36MPP               Combo                     12
   16679200                60                     360                 WALN             Yes            24MPP               Combo                     12
   16679201                60                     360                 WALN             Yes            12MPP                Hard                     12
   16679212                1                      480                 WALN             Yes            12MPP                Hard                     12
   16680990                60                     360                 WALN             Yes            12MPP                Hard                     12
   16680996                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681000                1                      360                 WALN             Yes            12MPP                Hard                     12
   16680915                60                     360                 WALN              No            No PP                NoPP                      0
   16681011                1                      360                 WALN             Yes            36MPP                Hard                     36
   16680923                60                     360                 WALN             Yes            24MPP               Combo                     12
   16680924                1                      360                 WALN             Yes            36MPP                Hard                     36
   16680926                1                      480                 WALN             Yes            36MPP                Hard                     36
   16680932                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681026                60                     360                 WALN             Yes            24MPP               Combo                     12
   16681043                60                     360                 WALN              No            No PP                NoPP                      0
   16680935                1                      480                 WALN             Yes            36MPP                Hard                     36
   16681051                60                     360                 WALN             Yes            36MPP               Combo                     12
   16681059                60                     360                 WALN             Yes            12MPP                Hard                     12
   16674745                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16674759                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674766                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674772                60                     360                 AFL2              No            No PP                NoPP                      0
   16674800                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16676482                1                      360                 AFL2              No            No PP                NoPP                      0
   16676486                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16676499                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676514                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676526                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674593                60                     360                 AFL2              No            No PP                NoPP                      0
   16676558                1                      360                 AFL2              No            No PP                NoPP                      0
   16674661                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16676611                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16676630                60                     360                 AFL2              No            No PP                NoPP                      0
   16676651                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676652                60                     360                 AFL2              No            No PP                NoPP                      0
   16676659                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676685                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676689                60                     360                 AFL2              No            No PP                NoPP                      0
   16676690                60                     360                 AFL2              No            No PP                NoPP                      0
   16676694                60                     360                 AFL2              No            No PP                NoPP                      0
   16676744                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16676760                60                     360                 AFL2              No            No PP                NoPP                      0
   16674688                60                     360                 AFL2              No            No PP                NoPP                      0
   16676761                1                      360                 AFL2              No            No PP                NoPP                      0
   16676768                60                     360                 AFL2              No            No PP                NoPP                      0
   16676770                60                     360                 AFL2              No            No PP                NoPP                      0
   16676771                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676782                60                     360                 AFL2              No            No PP                NoPP                      0
   16676790                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676797                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676814                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676841                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16676857                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676869                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16676896                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16676901                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676903                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676904                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676912                60                     360                 AFL2              No            No PP                NoPP                      0
   16676913                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16676915                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676917                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676920                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16676929                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676930                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16676932                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16676939                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16671522                1                      360                 WALN             Yes            12MPP                Hard                     12
   16674546                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16674550                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674572                60                     360                 AFL2              No            No PP                NoPP                      0
   16674197                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674200                1                      360                 AFL2              No            No PP                NoPP                      0
   16674201                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674204                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674206                60                     360                 AFL2              No            No PP                NoPP                      0
   16674212                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674223                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674225                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674232                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674251                60                     360                 AFL2              No            No PP                NoPP                      0
   16674290                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674297                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674298                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674310                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674315                60                     360                 AFL2              No            No PP                NoPP                      0
   16674341                60                     360                 AFL2              No            No PP                NoPP                      0
   16674345                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674358                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674360                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674365                60                     360                 AFL2              No            No PP                NoPP                      0
   16674376                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674481                60                     360                 AFL2              No            No PP                NoPP                      0
   16674489                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674497                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674501                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674513                60                     360                 AFL2              No            No PP                NoPP                      0
   16674515                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16674519                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674531                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672976                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672989                60                     360                 AFL2              No            No PP                NoPP                      0
   16673006                60                     360                 AFL2              No            No PP                NoPP                      0
   16673007                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16673011                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673012                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673024                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673025                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16673038                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673047                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673052                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673074                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673076                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673078                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673084                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673093                60                     360                 AFL2              No            No PP                NoPP                      0
   16673097                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16673103                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673105                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16673125                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16673130                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16673134                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16673135                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673136                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673141                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16673142                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16673144                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673145                60                     360                 AFL2              No            No PP                NoPP                      0
   16673147                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673153                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673156                60                     360                 AFL2              No            No PP                NoPP                      0
   16673189                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673219                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16673240                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673245                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673246                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16673274                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673308                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16673984                60                     360                 AFL2              No            No PP                NoPP                      0
   16673985                60                     360                 AFL2              No            No PP                NoPP                      0
   16673986                60                     360                 AFL2              No            No PP                NoPP                      0
   16673988                60                     360                 AFL2              No            No PP                NoPP                      0
   16673989                60                     360                 AFL2              No            No PP                NoPP                      0
   16673990                60                     360                 AFL2              No            No PP                NoPP                      0
   16673991                60                     360                 AFL2              No            No PP                NoPP                      0
   16673995                60                     360                 AFL2              No            No PP                NoPP                      0
   16673996                60                     360                 AFL2              No            No PP                NoPP                      0
   16673997                60                     360                 AFL2              No            No PP                NoPP                      0
   16673999                60                     360                 AFL2              No            No PP                NoPP                      0
   16674005                60                     360                 AFL2              No            No PP                NoPP                      0
   16674013                60                     360                 AFL2              No            No PP                NoPP                      0
   16674018                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674052                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674054                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674059                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674065                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674078                60                     360                 AFL2              No            No PP                NoPP                      0
   16674079                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16674082                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674095                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672827                60                     360                 AFL2              No            No PP                NoPP                      0
   16672832                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16672838                60                     360                 AFL2              No            No PP                NoPP                      0
   16674150                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16674156                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16674161                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16672858                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16672862                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672869                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672884                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672894                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672900                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672919                60                     360                 AFL2              No            No PP                NoPP                      0
   16672953                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672954                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672958                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16672604                60                     360                 AFL2              No            No PP                NoPP                      0
   16672616                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672631                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672637                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16672640                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672727                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672739                60                     360                 AFL2              No            No PP                NoPP                      0
   16672750                60                     360                 AFL2              No            No PP                NoPP                      0
   16672766                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16672777                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16672780                60                     360                 AFL2              No            No PP                NoPP                      0
   16672791                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672801                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16672695                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672705                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667429                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667442                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667448                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667455                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667464                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667492                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670239                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16670267                60                     360                 AFL2              No            No PP                NoPP                      0
   16670270                60                     360                 AFL2              No            No PP                NoPP                      0
   16670275                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670282                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670299                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16670304                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16670322                60                     360                 AFL2              No            No PP                NoPP                      0
   16670349                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670359                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670367                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670369                60                     360                 AFL2              No            No PP                NoPP                      0
   16670370                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16670403                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670424                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670441                60                     360                 AFL2              No            No PP                NoPP                      0
   16670444                60                     360                 AFL2              No            No PP                NoPP                      0
   16670451                60                     360                 AFL2              No            No PP                NoPP                      0
   16670455                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670458                60                     360                 AFL2              No            No PP                NoPP                      0
   16670464                60                     360                 AFL2              No            No PP                NoPP                      0
   16670480                60                     360                 AFL2              No            No PP                NoPP                      0
   16670481                60                     360                 AFL2              No            No PP                NoPP                      0
   16670484                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670490                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670499                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16670510                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670511                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670513                60                     360                 AFL2              No            No PP                NoPP                      0
   16670517                60                     360                 AFL2              No            No PP                NoPP                      0
   16670519                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16670529                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16670828                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16670834                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670841                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16670850                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16670864                60                     360                 AFL2              No            No PP                NoPP                      0
   16670865                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16670570                60                     360                 AFL2              No            No PP                NoPP                      0
   16670590                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670598                1                      360                 AFL2              No            No PP                NoPP                      0
   16670625                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16670632                60                     360                 AFL2              No            No PP                NoPP                      0
   16670642                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670653                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16670655                60                     360                 AFL2              No            No PP                NoPP                      0
   16670666                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670687                1                      360                 AFL2              No            No PP                NoPP                      0
   16670690                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670694                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16670708                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670710                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670712                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670720                60                     360                 AFL2              No            No PP                NoPP                      0
   16670723                60                     360                 AFL2              No            No PP                NoPP                      0
   16670725                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670730                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670761                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670777                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670779                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16670786                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670866                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16670868                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670873                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670877                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16670900                60                     360                 AFL2              No            No PP                NoPP                      0
   16670904                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670794                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670799                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16670916                60                     360                 AFL2              No            No PP                NoPP                      0
   16670917                60                     360                 AFL2              No            No PP                NoPP                      0
   16670919                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670930                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670937                60                     360                 AFL2             Yes            7MPP                 Hard                      7
   16670947                60                     360                 AFL2              No            No PP                NoPP                      0
   16670958                60                     360                 AFL2              No            No PP                NoPP                      0
   16670966                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16670976                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16670990                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16672357                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672372                60                     360                 AFL2              No            No PP                NoPP                      0
   16672444                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16672445                60                     360                 AFL2              No            No PP                NoPP                      0
   16672458                60                     360                 AFL2              No            No PP                NoPP                      0
   16672462                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672482                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672483                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672484                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672488                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672494                60                     360                 AFL2              No            No PP                NoPP                      0
   16672503                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16672505                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672507                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672519                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672525                60                     360                 AFL2              No            No PP                NoPP                      0
   16672528                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672529                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672531                60                     360                 AFL2              No            No PP                NoPP                      0
   16672534                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16672541                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16672548                60                     360                 AFL2              No            No PP                NoPP                      0
   16672562                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16672568                60                     360                 AFL2              No            No PP                NoPP                      0
   16672573                60                     360                 AFL2              No            No PP                NoPP                      0
   16672579                60                     360                 AFL2              No            No PP                NoPP                      0
   16672584                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667146                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667157                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16667158                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667204                60                     360                 AFL2              No            No PP                NoPP                      0
   16667213                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667223                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667231                60                     360                 AFL2              No            No PP                NoPP                      0
   16667236                60                     360                 AFL2              No            No PP                NoPP                      0
   16667244                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667252                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667260                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667261                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667263                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667266                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667271                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667273                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667288                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667290                60                     360                 AFL2              No            No PP                NoPP                      0
   16667313                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667326                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667348                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16667351                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667353                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667371                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667375                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667393                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667394                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667401                60                     360                 AFL2              No            No PP                NoPP                      0
   16667402                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666980                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666993                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667023                60                     360                 AFL2              No            No PP                NoPP                      0
   16667042                60                     360                 AFL2              No            No PP                NoPP                      0
   16667053                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667062                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667070                60                     360                 AFL2              No            No PP                NoPP                      0
   16667071                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16667074                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16667085                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667094                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667099                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16667137                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16665963                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665968                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665969                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665975                60                     360                 AFL2              No            No PP                NoPP                      0
   16665980                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666006                60                     360                 AFL2              No            No PP                NoPP                      0
   16666020                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666021                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666023                60                     360                 AFL2              No            No PP                NoPP                      0
   16666029                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666031                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666036                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666052                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666056                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666058                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666063                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666067                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666069                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666071                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666073                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666079                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666083                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16666109                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666112                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666113                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666114                60                     360                 AFL2              No            No PP                NoPP                      0
   16666745                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16666759                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666762                60                     360                 AFL2              No            No PP                NoPP                      0
   16666772                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666775                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666776                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666791                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666801                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16666812                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666813                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666815                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666816                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666838                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16666858                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666867                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16666871                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16666893                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666904                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16666907                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666911                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666914                60                     360                 AFL2              No            No PP                NoPP                      0
   16666915                60                     360                 AFL2              No            No PP                NoPP                      0
   16666916                60                     360                 AFL2              No            No PP                NoPP                      0
   16666918                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666935                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666949                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16666952                60                     360                 AFL2              No            No PP                NoPP                      0
   16666973                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665508                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665519                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665528                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665530                60                     360                 AFL2              No            No PP                NoPP                      0
   16663973                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16663976                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16663989                60                     360                 AFL2              No            No PP                NoPP                      0
   16664001                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665553                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665565                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665568                60                     360                 AFL2              No            No PP                NoPP                      0
   16665571                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665574                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665585                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665588                60                     360                 AFL2              No            No PP                NoPP                      0
   16665590                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665591                60                     360                 AFL2              No            No PP                NoPP                      0
   16665592                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665593                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665598                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665601                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665611                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665619                60                     360                 AFL2              No            No PP                NoPP                      0
   16665620                60                     360                 AFL2              No            No PP                NoPP                      0
   16665635                60                     360                 AFL2              No            No PP                NoPP                      0
   16664022                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664030                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664038                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664041                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664045                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664048                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664069                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664070                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664079                60                     360                 AFL2              No            No PP                NoPP                      0
   16664086                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665672                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665674                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665680                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665690                60                     360                 AFL2              No            No PP                NoPP                      0
   16665691                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665705                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665708                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665713                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665721                60                     360                 AFL2              No            No PP                NoPP                      0
   16665732                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665735                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665749                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664097                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664112                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664119                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664123                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664133                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664146                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664152                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664165                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664169                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665761                60                     360                 AFL2              No            No PP                NoPP                      0
   16665783                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665797                60                     360                 AFL2              No            No PP                NoPP                      0
   16664172                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664202                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664219                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665802                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665803                1                      360                 AFL2              No            No PP                NoPP                      0
   16665808                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665817                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665828                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665831                60                     360                 AFL2              No            No PP                NoPP                      0
   16664237                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664260                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664263                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664276                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664281                60                     360                 AFL2              No            No PP                NoPP                      0
   16664299                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664305                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664320                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664351                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664356                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664357                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664359                1                      360                 AFL2              No            No PP                NoPP                      0
   16664362                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664365                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664373                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664379                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664392                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664396                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16664405                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665856                60                     360                 AFL2              No            No PP                NoPP                      0
   16665859                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665867                60                     360                 AFL2              No            No PP                NoPP                      0
   16665869                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664418                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664420                60                     360                 AFL2              No            No PP                NoPP                      0
   16664425                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664443                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664460                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16664478                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664484                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664486                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664488                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664500                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16664518                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16664527                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16664530                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665419                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665878                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665880                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665886                60                     360                 AFL2              No            No PP                NoPP                      0
   16665889                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665904                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665907                60                     360                 AFL2              No            No PP                NoPP                      0
   16665913                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665920                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665424                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665428                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16665462                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16665924                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665928                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665937                60                     360                 AFL2              No            No PP                NoPP                      0
   16665939                60                     360                 AFL2              No            No PP                NoPP                      0
   16665944                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16665945                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16665948                60                     360                 AFL2              No            No PP                NoPP                      0
   16665467                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16665479                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16665485                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16665490                60                     360                 AFL2              No            No PP                NoPP                      0
   16665491                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16665495                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662654                60                     360                 AFL2              No            No PP                NoPP                      0
   16662658                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663924                1                      360                 AFL2              No            No PP                NoPP                      0
   16663925                60                     360                 AFL2              No            No PP                NoPP                      0
   16663928                60                     360                 AFL2              No            No PP                NoPP                      0
   16663930                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663936                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16663943                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663950                60                     360                 AFL2              No            No PP                NoPP                      0
   16663967                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16663970                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662670                60                     360                 AFL2              No            No PP                NoPP                      0
   16662681                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662684                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662695                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662698                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662790                60                     360                 AFL2              No            No PP                NoPP                      0
   16662800                60                     360                 AFL2              No            No PP                NoPP                      0
   16662804                60                     360                 AFL2              No            No PP                NoPP                      0
   16662811                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662815                60                     360                 AFL2              No            No PP                NoPP                      0
   16662816                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662819                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662837                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16662842                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662845                60                     360                 AFL2              No            No PP                NoPP                      0
   16662847                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663716                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663724                60                     360                 AFL2              No            No PP                NoPP                      0
   16663791                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16663809                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16663823                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663850                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16663886                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16663888                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16663900                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16663901                60                     360                 AFL2              No            No PP                NoPP                      0
   16663905                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662590                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662609                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662613                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16662621                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662622                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662412                60                     360                 AFL2              No            No PP                NoPP                      0
   16662417                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662423                60                     360                 AFL2              No            No PP                NoPP                      0
   16662427                60                     360                 AFL2              No            No PP                NoPP                      0
   16662429                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662481                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662485                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662488                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662494                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16662497                60                     360                 AFL2             Yes            24MPP               Combo                     12
   16662522                60                     360                 AFL2              No            No PP                NoPP                      0
   16662529                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16662534                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662539                60                     360                 AFL2              No            No PP                NoPP                      0
   16662548                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662572                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662578                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662325                60                     360                 AFL2              No            No PP                NoPP                      0
   16662331                60                     360                 AFL2              No            No PP                NoPP                      0
   16662337                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16661962                60                     360                 AFL2              No            No PP                NoPP                      0
   16661966                60                     360                 AFL2              No            No PP                NoPP                      0
   16661973                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662385                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662009                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662014                60                     360                 AFL2              No            No PP                NoPP                      0
   16662030                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662042                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662044                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662046                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662093                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16662098                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662118                60                     360                 AFL2              No            No PP                NoPP                      0
   16662135                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662151                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16662159                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662160                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662167                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662170                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662197                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662203                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662241                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662262                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16662266                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16662267                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16662272                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16662293                60                     360                 AFL2              No            No PP                NoPP                      0
   16662302                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662305                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16662313                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16392368                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696489                60                     360                 AFL2              No            No PP                NoPP                      0
   16696510                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696513                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696521                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696541                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697550                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16697560                60                     360                 AFL2              No            No PP                NoPP                      0
   16697583                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16697586                60                     360                 AFL2              No            No PP                NoPP                      0
   16696547                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696548                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696563                60                     360                 AFL2              No            No PP                NoPP                      0
   16696564                60                     360                 AFL2              No            No PP                NoPP                      0
   16696588                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696603                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696628                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696635                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16696636                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696639                60                     360                 AFL2              No            No PP                NoPP                      0
   16697615                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16697649                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697658                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696642                60                     360                 AFL2              No            No PP                NoPP                      0
   16696644                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696659                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696672                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697357                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16697360                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16697388                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16697393                60                     360                 AFL2              No            No PP                NoPP                      0
   16697442                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697449                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16697454                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697466                1                      360                 AFL2              No            No PP                NoPP                      0
   16697469                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16697482                60                     360                 AFL2              No            No PP                NoPP                      0
   16697485                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697487                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697495                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697499                60                     360                 AFL2              No            No PP                NoPP                      0
   16697504                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16697509                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16697519                60                     360                 AFL2              No            No PP                NoPP                      0
   16697521                60                     360                 AFL2              No            No PP                NoPP                      0
   16697523                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697524                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16697531                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696260                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696277                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696291                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696296                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16694013                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16694015                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16694071                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16694080                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16694089                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16694105                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16694107                60                     360                 AFL2              No            No PP                NoPP                      0
   16694133                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16695918                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16695924                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16695943                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16695946                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16696303                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696319                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16696322                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696026                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696045                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696051                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696074                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696081                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696085                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696088                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696379                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696387                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696392                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16696424                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696099                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16696105                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696106                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696118                60                     360                 AFL2              No            No PP                NoPP                      0
   16696130                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696161                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696166                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696171                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16696434                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696465                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696468                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16696473                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696206                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696211                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696215                60                     360                 AFL2              No            No PP                NoPP                      0
   16696228                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696239                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696246                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16696254                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693872                60                     360                 AFL2              No            No PP                NoPP                      0
   16693875                60                     360                 AFL2              No            No PP                NoPP                      0
   16693876                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693887                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693891                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693899                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693900                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16693904                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693802                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693811                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693824                60                     360                 AFL2              No            No PP                NoPP                      0
   16693844                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693846                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693850                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16693853                60                     360                 AFL2              No            No PP                NoPP                      0
   16693915                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16693916                60                     360                 AFL2              No            No PP                NoPP                      0
   16693933                60                     360                 AFL2              No            No PP                NoPP                      0
   16693935                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693936                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693957                60                     360                 AFL2              No            No PP                NoPP                      0
   16693958                60                     360                 AFL2              No            No PP                NoPP                      0
   16693963                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693968                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693970                60                     360                 AFL2              No            No PP                NoPP                      0
   16693976                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693981                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16694002                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16694006                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692578                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692581                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692582                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692587                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16692593                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692594                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692598                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692600                60                     360                 AFL2              No            No PP                NoPP                      0
   16693571                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693586                60                     360                 AFL2              No            No PP                NoPP                      0
   16693589                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16693642                60                     360                 AFL2              No            No PP                NoPP                      0
   16692610                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16692642                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692644                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692647                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692657                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692666                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692680                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692692                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16692693                60                     360                 AFL2              No            No PP                NoPP                      0
   16692695                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16692700                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692705                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692732                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16692733                60                     360                 AFL2              No            No PP                NoPP                      0
   16692749                60                     360                 AFL2              No            No PP                NoPP                      0
   16692765                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692773                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693317                60                     360                 AFL2              No            No PP                NoPP                      0
   16693320                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693323                60                     360                 AFL2              No            No PP                NoPP                      0
   16693329                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693343                60                     360                 AFL2              No            No PP                NoPP                      0
   16693347                60                     360                 AFL2             Yes            36MPP                Hard                     36
   16693358                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693400                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16693440                60                     360                 AFL2              No            No PP                NoPP                      0
   16693647                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693654                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693668                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16693452                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693460                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693465                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16693466                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693521                60                     360                 AFL2              No            No PP                NoPP                      0
   16693525                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16693537                60                     360                 AFL2              No            No PP                NoPP                      0
   16693548                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16693748                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692543                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692556                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692562                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692565                60                     360                 AFL2              No            No PP                NoPP                      0
   16692568                60                     360                 AFL2              No            No PP                NoPP                      0
   16692569                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16692571                60                     360                 AFL2              No            No PP                NoPP                      0
   16692207                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692212                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692218                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692224                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692231                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692254                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16692260                60                     360                 AFL2              No            No PP                NoPP                      0
   16692277                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692284                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692285                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16692291                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692293                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692295                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16692300                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16692302                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692307                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16692320                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16692330                60                     360                 AFL2              No            No PP                NoPP                      0
   16692340                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692344                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692345                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16692355                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16692357                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692368                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692382                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688399                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688414                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688422                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688426                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688432                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688434                60                     360                 AFL2              No            No PP                NoPP                      0
   16692386                60                     360                 AFL2              No            No PP                NoPP                      0
   16692388                60                     360                 AFL2              No            No PP                NoPP                      0
   16692392                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692395                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692397                60                     360                 AFL2              No            No PP                NoPP                      0
   16692398                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692399                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692400                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692419                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692424                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688445                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16688453                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688463                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688470                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688472                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688477                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688487                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688500                60                     360                 AFL2              No            No PP                NoPP                      0
   16688502                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688513                60                     360                 AFL2              No            No PP                NoPP                      0
   16688573                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688576                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16688581                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688590                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688601                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688608                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688625                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692073                60                     360                 AFL2             Yes            36MPP                Hard                     36
   16692074                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692113                60                     360                 AFL2              No            No PP                NoPP                      0
   16692454                60                     360                 AFL2              No            No PP                NoPP                      0
   16692469                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692484                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16692497                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692500                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16692507                60                     360                 AFL2              No            No PP                NoPP                      0
   16692526                60                     360                 AFL2              No            No PP                NoPP                      0
   16692527                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16692532                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692537                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692139                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692188                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692190                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692193                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16692194                60                     360                 AFL2              No            No PP                NoPP                      0
   16692199                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686020                60                     360                 AFL2              No            No PP                NoPP                      0
   16686032                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686049                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686055                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686079                60                     360                 AFL2             Yes            7MPP                 Hard                      7
   16688062                60                     360                 AFL2              No            No PP                NoPP                      0
   16688089                60                     360                 AFL2              No            No PP                NoPP                      0
   16688098                60                     360                 AFL2              No            No PP                NoPP                      0
   16688099                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688105                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688108                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688110                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688111                60                     360                 AFL2              No            No PP                NoPP                      0
   16688113                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688117                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688118                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16688121                60                     360                 AFL2              No            No PP                NoPP                      0
   16688124                60                     360                 AFL2              No            No PP                NoPP                      0
   16688126                60                     360                 AFL2              No            No PP                NoPP                      0
   16688129                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688135                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688137                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688138                60                     360                 AFL2              No            No PP                NoPP                      0
   16688140                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688143                60                     360                 AFL2              No            No PP                NoPP                      0
   16688145                60                     360                 AFL2              No            No PP                NoPP                      0
   16688147                60                     360                 AFL2              No            No PP                NoPP                      0
   16688149                60                     360                 AFL2              No            No PP                NoPP                      0
   16688150                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688162                60                     360                 AFL2              No            No PP                NoPP                      0
   16688163                1                      480                 AFL2              No            No PP                NoPP                      0
   16688165                60                     360                 AFL2              No            No PP                NoPP                      0
   16688168                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688177                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688179                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688183                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688186                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688187                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688195                1                      360                 AFL2              No            No PP                NoPP                      0
   16688197                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688199                60                     360                 AFL2              No            No PP                NoPP                      0
   16688208                60                     360                 AFL2              No            No PP                NoPP                      0
   16688219                60                     360                 AFL2              No            No PP                NoPP                      0
   16688220                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16688221                60                     360                 AFL2              No            No PP                NoPP                      0
   16688223                60                     360                 AFL2              No            No PP                NoPP                      0
   16686109                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686136                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686147                60                     360                 AFL2              No            No PP                NoPP                      0
   16686156                60                     360                 AFL2              No            No PP                NoPP                      0
   16686166                60                     360                 AFL2              No            No PP                NoPP                      0
   16686172                1                      360                 AFL2             Yes            6MPP                 Hard                      6
   16686182                60                     360                 AFL2              No            No PP                NoPP                      0
   16686188                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686192                60                     360                 AFL2              No            No PP                NoPP                      0
   16686197                60                     360                 AFL2              No            No PP                NoPP                      0
   16686211                60                     360                 AFL2              No            No PP                NoPP                      0
   16686230                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686236                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16686240                60                     360                 AFL2              No            No PP                NoPP                      0
   16686251                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686266                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686271                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16686277                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686322                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686331                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16686332                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16686334                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686352                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686357                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16686363                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16686364                60                     360                 AFL2              No            No PP                NoPP                      0
   16688233                60                     360                 AFL2              No            No PP                NoPP                      0
   16688234                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688236                60                     360                 AFL2              No            No PP                NoPP                      0
   16688249                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688256                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688259                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16688269                60                     360                 AFL2              No            No PP                NoPP                      0
   16688274                60                     360                 AFL2              No            No PP                NoPP                      0
   16688277                60                     360                 AFL2              No            No PP                NoPP                      0
   16688283                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16688290                60                     360                 AFL2              No            No PP                NoPP                      0
   16688293                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688299                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688301                60                     360                 AFL2              No            No PP                NoPP                      0
   16688311                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16688321                60                     360                 AFL2              No            No PP                NoPP                      0
   16688330                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688335                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688338                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688341                60                     360                 AFL2              No            No PP                NoPP                      0
   16688344                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688365                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688371                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688374                60                     360                 AFL2              No            No PP                NoPP                      0
   16688380                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16688389                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16688020                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16688037                60                     360                 AFL2              No            No PP                NoPP                      0
   16684506                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684516                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684518                60                     360                 AFL2              No            No PP                NoPP                      0
   16684532                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16684540                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684927                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684934                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684939                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685711                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685715                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685730                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685752                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16685764                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685769                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685776                60                     360                 AFL2              No            No PP                NoPP                      0
   16685781                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685783                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685791                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685795                60                     360                 AFL2              No            No PP                NoPP                      0
   16685803                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685819                60                     360                 AFL2              No            No PP                NoPP                      0
   16685822                60                     360                 AFL2              No            No PP                NoPP                      0
   16685828                60                     360                 AFL2              No            No PP                NoPP                      0
   16685836                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685839                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685841                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685846                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685849                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685854                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16685855                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685859                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685861                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685862                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685863                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685864                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685869                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685870                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685872                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16685873                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685875                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685877                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685879                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685880                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16685883                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685885                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16685889                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685891                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685893                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16684551                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684565                60                     360                 AFL2              No            No PP                NoPP                      0
   16685903                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16685904                60                     360                 AFL2              No            No PP                NoPP                      0
   16685907                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16685933                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16685936                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684592                60                     360                 AFL2              No            No PP                NoPP                      0
   16684611                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684614                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684618                60                     360                 AFL2              No            No PP                NoPP                      0
   16685961                60                     360                 AFL2              No            No PP                NoPP                      0
   16685974                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16685998                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684629                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16684648                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684655                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684663                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684676                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16684693                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684696                60                     360                 AFL2              No            No PP                NoPP                      0
   16684709                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16684719                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16684722                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684732                60                     360                 AFL2              No            No PP                NoPP                      0
   16684760                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684761                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684772                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684773                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684781                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684782                60                     360                 AFL2              No            No PP                NoPP                      0
   16684785                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684791                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684795                60                     360                 AFL2              No            No PP                NoPP                      0
   16684808                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684813                60                     360                 AFL2              No            No PP                NoPP                      0
   16684815                60                     360                 AFL2              No            No PP                NoPP                      0
   16684828                60                     360                 AFL2              No            No PP                NoPP                      0
   16684833                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684853                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16684871                60                     360                 AFL2              No            No PP                NoPP                      0
   16684452                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684458                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684476                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684480                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16684496                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684501                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684378                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684381                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16684415                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684427                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16684443                60                     360                 AFL2              No            No PP                NoPP                      0
   16684444                60                     360                 AFL2              No            No PP                NoPP                      0
   16681937                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681940                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681954                60                     360                 AFL2              No            No PP                NoPP                      0
   16684115                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684121                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684124                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684138                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684143                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681973                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681974                60                     360                 AFL2              No            No PP                NoPP                      0
   16681976                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16681979                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681981                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681986                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681989                60                     360                 AFL2              No            No PP                NoPP                      0
   16681991                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681994                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16682008                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16684158                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684166                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684171                60                     360                 AFL2              No            No PP                NoPP                      0
   16684176                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16684177                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684181                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16684205                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684035                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684044                60                     360                 AFL2              No            No PP                NoPP                      0
   16684061                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684062                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684069                60                     360                 AFL2              No            No PP                NoPP                      0
   16684070                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684088                1                      360                 AFL2              No            No PP                NoPP                      0
   16684091                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16684092                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16684236                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16684237                60                     360                 AFL2              No            No PP                NoPP                      0
   16680377                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680385                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680387                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680392                60                     360                 AFL2              No            No PP                NoPP                      0
   16680394                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681295                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681301                60                     360                 AFL2              No            No PP                NoPP                      0
   16681304                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681308                60                     360                 AFL2              No            No PP                NoPP                      0
   16681309                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16680477                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680478                60                     360                 AFL2              No            No PP                NoPP                      0
   16680490                1                      360                 AFL2              No            No PP                NoPP                      0
   16680494                60                     360                 AFL2              No            No PP                NoPP                      0
   16680498                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680506                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680513                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680519                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681348                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681371                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681380                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681382                60                     360                 AFL2              No            No PP                NoPP                      0
   16681387                60                     360                 AFL2              No            No PP                NoPP                      0
   16681389                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681392                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16681393                60                     360                 AFL2              No            No PP                NoPP                      0
   16681404                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16681412                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681420                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681424                60                     360                 AFL2              No            No PP                NoPP                      0
   16680524                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680525                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680534                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680539                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680553                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680561                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680562                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681442                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16681453                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681461                60                     360                 AFL2              No            No PP                NoPP                      0
   16681486                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681487                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681511                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16681516                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681523                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680566                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680583                1                      480                 AFL2              No            No PP                NoPP                      0
   16680585                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680594                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680602                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680605                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680606                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16681530                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681542                60                     360                 AFL2              No            No PP                NoPP                      0
   16681548                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681566                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681577                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681611                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16680621                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680624                60                     360                 AFL2              No            No PP                NoPP                      0
   16680637                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680639                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680642                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680643                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16680645                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680655                60                     360                 AFL2              No            No PP                NoPP                      0
   16680669                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16680671                60                     360                 AFL2              No            No PP                NoPP                      0
   16680677                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680686                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681618                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16681623                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681641                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681647                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16681648                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681650                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681663                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681672                60                     360                 AFL2             Yes            12MPP                Hard                     12
   16681675                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681693                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681703                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680697                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16680704                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680711                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680717                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16680721                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680729                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680734                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16681717                60                     360                 AFL2              No            No PP                NoPP                      0
   16681724                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681757                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680751                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680761                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681184                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681210                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681763                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16681775                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681787                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16681848                1                      480                 AFL2             Yes            12MPP                Hard                     12
   16681857                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681881                60                     360                 AFL2              No            No PP                NoPP                      0
   16681884                60                     360                 AFL2              No            No PP                NoPP                      0
   16681890                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681894                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16681897                60                     360                 AFL2              No            No PP                NoPP                      0
   16681278                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16661741                1                      480                 WALN             Yes            36MPP                Hard                     36
   16661831                60                     360                 WALN             Yes            12MPP                Hard                     12
   16661841                1                      360                 WALN             Yes            36MPP                Hard                     36
   16661843                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16661749                60                     360                 WALN              No            No PP                NoPP                      0
   16661858                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661861                1                      360                 WALN             Yes            12MPP                Hard                     12
   16680220                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680225                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16680228                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680230                60                     360                 AFL2              No            No PP                NoPP                      0
   16680236                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680239                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680244                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680251                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16661886                1                      360                 WALN             Yes            12MPP                Hard                     12
   16661889                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661903                1                      360                 WALN             Yes            12MPP                Hard                     12
   16661910                60                     360                 WALN             Yes            12MPP                Hard                     12
   16661767                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661915                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661922                1                      480                 WALN             Yes            36MPP                Hard                     36
   16661773                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661933                1                      480                 WALN             Yes            36MPP                Hard                     36
   16661937                1                      480                 WALN             Yes            36MPP                Hard                     36
   16680083                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680086                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680090                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680091                60                     360                 AFL2              No            No PP                NoPP                      0
   16680097                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680102                60                     360                 AFL2              No            No PP                NoPP                      0
   16680106                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680121                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680123                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16663662                60                     360                 WALN              No            No PP                NoPP                      0
   16663678                60                     360                 WALN              No            No PP                NoPP                      0
   16663507                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663511                60                     360                 WALN              No            No PP                NoPP                      0
   16663684                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663690                1                      360                 WALN             Yes            36MPP                Hard                     36
   16663693                60                     360                 WALN             Yes            12MPP                Hard                     12
   16663521                1                      480                 WALN             Yes            36MPP                Hard                     36
   16664534                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665264                3                      360                 WALN              No            No PP                NoPP                      0
   16665266                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665272                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16665275                1                      360                 WALN              No            No PP                NoPP                      0
   16665281                1                      360                 WALN             Yes            36MPP                Hard                     36
   16665284                1                      360                 WALN             Yes            36MPP                Hard                     36
   16680129                60                     360                 AFL2              No            No PP                NoPP                      0
   16680130                60                     360                 AFL2              No            No PP                NoPP                      0
   16680144                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680153                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680159                60                     360                 AFL2              No            No PP                NoPP                      0
   16680167                60                     360                 AFL2              No            No PP                NoPP                      0
   16680170                60                     360                 AFL2              No            No PP                NoPP                      0
   16680269                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680276                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680277                60                     360                 AFL2              No            No PP                NoPP                      0
   16680298                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680173                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680174                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680185                60                     360                 AFL2             Yes            6MPP                 Hard                      6
   16680188                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680205                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680210                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680213                1                      360                 AFL2             Yes            36MPP                Hard                     36
   16680318                60                     360                 AFL2              No            No PP                NoPP                      0
   16680325                1                      360                 AFL2             Yes            12MPP                Hard                     12
   16680326                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680334                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680357                1                      480                 AFL2             Yes            36MPP                Hard                     36
   16680366                60                     360                 AFL2              No            No PP                NoPP                      0
   16680369                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16680373                60                     360                 AFL2             Yes            36MPP               Combo                     12
   16661949                1                      360                 WALN             Yes            36MPP                Hard                     36
   16661778                60                     360                 WALN              No            No PP                NoPP                      0
   16661953                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661955                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16663549                1                      360                 WALN             Yes            36MPP                Hard                     36
   16663551                1                      480                 WALN             Yes            12MPP                Hard                     12
   16663562                1                      360                 WALN              No            No PP                NoPP                      0
   16663566                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16665290                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16665291                60                     360                 WALN              No            No PP                NoPP                      0
   16665304                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16665305                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665215                1                      480                 WALN             Yes            36MPP                Hard                     36
   16665314                60                     360                 WALN              No            No PP                NoPP                      0
   16665332                1                      480                 WALN             Yes            36MPP                Hard                     36
   16663576                60                     360                 WALN              No            No PP                NoPP                      0
   16663431                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663578                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663433                1                      360                 WALN             Yes            36MPP                Hard                     36
   16663583                1                      480                 WALN             Yes            36MPP                Hard                     36
   16663589                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663442                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16663455                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663459                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663460                1                      360                 WALN             Yes            36MPP                Hard                     36
   16663463                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665336                1                      480                 WALN              No            No PP                NoPP                      0
   16665347                60                     360                 WALN             Yes            12MPP                Hard                     12
   16665358                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665229                1                      360                 WALN             Yes            36MPP                Hard                     36
   16665366                1                      480                 WALN              No            No PP                NoPP                      0
   16665370                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665373                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665379                1                      480                 WALN             Yes            36MPP                Hard                     36
   16665384                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665238                1                      360                 WALN             Yes            12MPP                Hard                     12
   16665239                1                      360                 WALN             Yes            12MPP                Hard                     12
   16665395                1                      480                 WALN             Yes            36MPP                Hard                     36
   16665397                1                      360                 WALN             Yes            36MPP                Hard                     36
   16665243                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665401                1                      360                 WALN             Yes            36MPP                Hard                     36
   16665410                60                     360                 WALN             Yes            36MPP               Combo                     12
   16665247                1                      360                 WALN             Yes            36MPP                Hard                     36
   16665415                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666555                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666560                60                     360                 WALN              No            No PP                NoPP                      0
   16666563                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666565                1                      480                 WALN             Yes            36MPP                Hard                     36
   16666577                1                      480                 WALN             Yes            36MPP                Hard                     36
   16666498                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666589                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16666500                1                      360                 WALN             Yes            36MPP                Hard                     36
   16666598                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666602                1                      480                 WALN             Yes            12MPP                Hard                     12
   16663618                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16663622                1                      480                 WALN             Yes            36MPP                Hard                     36
   16663623                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663624                60                     360                 WALN             Yes            36MPP               Combo                     12
   16663637                1                      480                 WALN              No            No PP                NoPP                      0
   16663642                60                     360                 WALN             Yes            12MPP                Hard                     12
   16663647                1                      480                 WALN             Yes            36MPP                Hard                     36
   16663497                1                      480                 WALN             Yes            36MPP                Hard                     36
   16666623                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666628                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16666635                1                      360                 WALN             Yes            36MPP                Hard                     36
   16666655                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16666510                1                      360                 WALN             Yes            12MPP                Hard                     12
   16666512                60                     360                 WALN             Yes            36MPP               Combo                     12
   16666665                1                      360                 WALN             Yes            36MPP                Hard                     36
   16666676                60                     360                 WALN              No            No PP                NoPP                      0
   16655790                1                      480                 WALN             Yes            36MPP                Hard                     36
   16655804                1                      480                 WALN             Yes            36MPP                Hard                     36
   16655807                1                      360                 WALN             Yes            12MPP                Hard                     12
   16655710                60                     360                 WALN              No            No PP                NoPP                      0
   16655818                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655823                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16655828                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655832                1                      360                 WALN             Yes            36MPP                Hard                     36
   16655835                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655854                1                      360                 WALN             Yes            36MPP                Hard                     36
   16655861                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655866                1                      480                 WALN             Yes            12MPP                Hard                     12
   16655870                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655722                1                      360                 WALN             Yes            36MPP                Hard                     36
   16655894                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16655899                1                      480                 WALN             Yes            36MPP                Hard                     36
   16655731                1                      480                 WALN             Yes            12MPP                Hard                     12
   16655906                1                      360                 WALN             Yes            36MPP                Hard                     36
   16655912                1                      360                 WALN             Yes            36MPP                Hard                     36
   16655914                1                      480                 WALN             Yes            36MPP                Hard                     36
   16655918                1                      360                 WALN             Yes            12MPP                Hard                     12
   16653462                1                      360                 WALN             Yes            12MPP                Hard                     12
   16653665                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653670                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653477                1                      480                 WALN             Yes            12MPP                Hard                     12
   16655926                60                     360                 WALN             Yes            12MPP                Hard                     12
   16655930                1                      480                 WALN             Yes            12MPP                Hard                     12
   16655933                60                     360                 WALN             Yes            12MPP                Hard                     12
   16655744                1                      360                 WALN             Yes            12MPP                Hard                     12
   16655938                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655944                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655948                60                     360                 WALN             Yes            24MPP               Combo                     12
   16658160                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658177                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658186                60                     360                 WALN              No            No PP                NoPP                      0
   16658212                1                      360                 WALN             Yes            36MPP                Hard                     36
   16658214                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658216                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658231                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658240                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658104                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658254                1                      360                 WALN             Yes            36MPP                Hard                     36
   16658112                60                     360                 WALN              No            No PP                NoPP                      0
   16658115                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658151                60                     360                 WALN             Yes            12MPP                Hard                     12
   16658270                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658120                1                      360                 WALN             Yes            36MPP                Hard                     36
   16658272                1                      360                 WALN              No            No PP                NoPP                      0
   16658274                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653681                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16653682                60                     360                 WALN             Yes            36MPP              Soft/Unk                    0
   16653493                60                     360                 WALN             Yes            36MPP               Combo                     12
   16653495                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653697                60                     360                 WALN             Yes            12MPP                Hard                     12
   16655762                60                     360                 WALN             Yes            36MPP               Combo                     12
   16655694                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658288                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658289                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658292                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658126                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658302                60                     360                 WALN             Yes            36MPP               Combo                     12
   16658307                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658310                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658313                3                      360                 WALN             Yes            36MPP                Hard                     36
   16658133                1                      360                 WALN             Yes            36MPP                Hard                     36
   16658326                60                     360                 WALN              No            No PP                NoPP                      0
   16658135                60                     360                 WALN             Yes            24MPP               Combo                     12
   16658338                1                      480                 WALN             Yes            12MPP                Hard                     12
   16658340                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658342                1                      480                 WALN             Yes            36MPP                Hard                     36
   16658139                1                      360                 WALN             Yes            4MPP                 Hard                      4
   16658142                60                     360                 WALN             Yes            36MPP               Combo                     12
   16661804                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16661809                1                      360                 WALN             Yes            36MPP                Hard                     36
   16661817                1                      360                 WALN             Yes            12MPP                Hard                     12
   16643323                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643330                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643331                1                      480                 WALN             Yes            12MPP                Hard                     12
   16643333                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643334                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643337                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649583                60                     360                 WALN              No            No PP                NoPP                      0
   16649585                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649530                1                      480                 WALN             Yes            36MPP                Hard                     36
   16649604                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16649612                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643341                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643509                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645767                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645785                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645791                1                      480                 WALN             Yes            36MPP                Hard                     36
   16645706                60                     360                 WALN             Yes            12MPP                Hard                     12
   16649630                60                     360                 WALN             Yes            12MPP                Hard                     12
   16649540                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649642                60                     360                 WALN             Yes            12MPP                Hard                     12
   16649658                60                     360                 WALN             Yes            12MPP                Hard                     12
   16649663                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649667                1                      480                 WALN             Yes            12MPP                Hard                     12
   16649675                1                      480                 WALN             Yes            36MPP                Hard                     36
   16649546                1                      360                 WALN              No            No PP                NoPP                      0
   16649683                60                     360                 WALN             Yes            36MPP               Combo                     12
   16649547                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649697                1                      480                 WALN             Yes            36MPP                Hard                     36
   16649551                60                     360                 WALN              No            No PP                NoPP                      0
   16649553                60                     360                 WALN             Yes            36MPP               Combo                     12
   16649701                60                     360                 WALN             Yes            12MPP                Hard                     12
   16649713                1                      480                 WALN             Yes            36MPP                Hard                     36
   16649560                1                      480                 WALN             Yes            12MPP                Hard                     12
   16649562                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649715                60                     360                 WALN             Yes            36MPP               Combo                     12
   16649720                1                      480                 WALN             Yes            36MPP                Hard                     36
   16649723                60                     360                 WALN             Yes            36MPP               Combo                     12
   16650832                1                      480                 WALN             Yes            12MPP                Hard                     12
   16650917                1                      360                 WALN             Yes            36MPP                Hard                     36
   16650919                60                     360                 WALN             Yes            36MPP               Combo                     12
   16650921                60                     360                 WALN              No            No PP                NoPP                      0
   16650932                60                     360                 WALN              No            No PP                NoPP                      0
   16650939                1                      360                 WALN             Yes            36MPP                Hard                     36
   16650941                1                      480                 WALN             Yes            36MPP                Hard                     36
   16645806                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645808                1                      480                 WALN             Yes            12MPP                Hard                     12
   16645833                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645719                60                     360                 WALN             Yes            36MPP               Combo                     12
   16645853                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645861                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645873                60                     360                 WALN             Yes            36MPP               Combo                     12
   16645880                60                     360                 WALN             Yes            36MPP               Combo                     12
   16645883                60                     360                 WALN             Yes            12MPP                Hard                     12
   16650846                60                     360                 WALN             Yes            12MPP                Hard                     12
   16650978                60                     360                 WALN             Yes            12MPP                Hard                     12
   16650865                1                      480                 WALN             Yes            12MPP                Hard                     12
   16650983                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645894                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645729                60                     360                 WALN             Yes            36MPP               Combo                     12
   16645905                3                      360                 WALN              No            No PP                NoPP                      0
   16645733                1                      480                 WALN             Yes            36MPP                Hard                     36
   16645916                60                     360                 WALN             Yes            12MPP                Hard                     12
   16645917                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645735                60                     360                 WALN             Yes            12MPP                Hard                     12
   16650988                60                     360                 WALN             Yes            12MPP                Hard                     12
   16651002                1                      360                 WALN             Yes            36MPP                Hard                     36
   16651004                1                      480                 WALN             Yes            36MPP                Hard                     36
   16650873                1                      360                 WALN             Yes            12MPP                Hard                     12
   16651021                1                      480                 WALN              No            No PP                NoPP                      0
   16650879                60                     360                 WALN             Yes            36MPP               Combo                     12
   16650881                1                      360                 WALN             Yes            36MPP                Hard                     36
   16650885                60                     360                 WALN             Yes            36MPP               Combo                     12
   16651047                1                      480                 WALN             Yes            36MPP                Hard                     36
   16650890                1                      360                 WALN             Yes            36MPP                Hard                     36
   16651055                1                      480                 WALN             Yes            36MPP                Hard                     36
   16650893                60                     360                 WALN             Yes            36MPP               Combo                     12
   16650895                1                      480                 WALN             Yes            36MPP                Hard                     36
   16651059                1                      360                 WALN             Yes            36MPP                Hard                     36
   16650899                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653543                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653549                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653552                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653555                60                     360                 WALN             Yes            36MPP               Combo                     12
   16653561                1                      360                 WALN             Yes            12MPP                Hard                     12
   16653568                60                     360                 WALN             Yes            36MPP               Combo                     12
   16653571                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653573                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653576                60                     360                 WALN             Yes            36MPP               Combo                     12
   16653581                1                      480                 WALN             Yes            12MPP                Hard                     12
   16653592                60                     360                 WALN             Yes            24MPP               Combo                     12
   16653595                1                      360                 WALN             Yes            12MPP                Hard                     12
   16653597                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645741                1                      360                 WALN             Yes            36MPP                Hard                     36
   16645937                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648142                1                      360                 WALN             Yes            12MPP                Hard                     12
   16648147                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648159                60                     360                 WALN             Yes            12MPP                Hard                     12
   16648171                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648176                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648180                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648193                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648198                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648205                60                     360                 WALN             Yes            36MPP               Combo                     12
   16648213                1                      480                 WALN             Yes            12MPP                Hard                     12
   16648218                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648219                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648086                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648133                60                     360                 WALN             Yes            36MPP               Combo                     12
   16648259                1                      480                 WALN             Yes            36MPP                Hard                     36
   16648096                60                     360                 WALN             Yes            36MPP               Combo                     12
   16648100                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648103                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648104                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648262                60                     360                 WALN             Yes            12MPP                Hard                     12
   16648264                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648268                1                      360                 WALN             Yes            36MPP                Hard                     36
   16648108                60                     360                 WALN             Yes            12MPP                Hard                     12
   16648275                1                      360                 WALN              No            No PP                NoPP                      0
   16648276                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653445                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653447                1                      360                 WALN             Yes            36MPP                Hard                     36
   16653611                60                     360                 WALN             Yes            36MPP               Combo                     12
   16653612                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653614                1                      480                 WALN             Yes            36MPP                Hard                     36
   16653618                1                      480                 WALN              No            No PP                NoPP                      0
   16653636                60                     360                 WALN              No            No PP                NoPP                      0
   16653641                60                     360                 WALN             Yes            24MPP              Soft/Unk                    0
   16648302                1                      360                 WALN             Yes            12MPP                Hard                     12
   16648304                1                      360                 WALN             Yes            36MPP                Hard                     36
   16649578                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16649580                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643306                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643310                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643312                60                     360                 WALN             Yes            36MPP               Combo                     12
   16643320                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643431                60                     360                 WALN             Yes            12MPP                Hard                     12
   16643303                1                      360                 WALN             Yes            12MPP                Hard                     12
   16643444                60                     360                 WALN             Yes            36MPP               Combo                     12
   16643446                60                     360                 WALN             Yes            4MPP                 Hard                      4
   16628508                1                      480                 WALN             Yes            12MPP                Hard                     12
   16628510                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628521                3                      360                 WALN              No            No PP                NoPP                      0
   16628525                1                      480                 WALN             Yes            36MPP                Hard                     36
   16628428                1                      360                 WALN             Yes            36MPP                Hard                     36
   16638087                60                     360                 WALN             Yes            12MPP                Hard                     12
   16638097                1                      480                 WALN             Yes            36MPP                Hard                     36
   16638100                1                      480                 WALN             Yes            36MPP                Hard                     36
   16638107                60                     360                 WALN             Yes            12MPP                Hard                     12
   16638112                60                     360                 WALN             Yes            12MPP                Hard                     12
   16638122                1                      480                 WALN             Yes            36MPP                Hard                     36
   16637992                1                      480                 WALN             Yes            36MPP                Hard                     36
   16628432                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628557                1                      480                 WALN             Yes            36MPP                Hard                     36
   16628567                1                      360                 WALN             Yes            12MPP                Hard                     12
   16628442                1                      360                 WALN             Yes            12MPP                Hard                     12
   16628578                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628450                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628454                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628624                1                      360                 WALN             Yes            36MPP                Hard                     36
   16628634                1                      360                 WALN              No            No PP                NoPP                      0
   16631160                1                      480                 WALN             Yes            36MPP                Hard                     36
   16638138                1                      360                 WALN             Yes            12MPP                Hard                     12
   16638151                60                     360                 WALN             Yes            36MPP               Combo                     12
   16638156                1                      480                 WALN             Yes            36MPP                Hard                     36
   16638003                60                     360                 WALN             Yes            36MPP               Combo                     12
   16640477                1                      360                 WALN             Yes            36MPP                Hard                     36
   16640479                1                      480                 WALN             Yes            36MPP                Hard                     36
   16640482                1                      480                 WALN             Yes            36MPP                Hard                     36
   16631162                1                      480                 WALN             Yes            36MPP                Hard                     36
   16631177                1                      360                 WALN             Yes            36MPP                Hard                     36
   16631178                1                      360                 WALN             Yes            36MPP                Hard                     36
   16631185                1                      480                 WALN             Yes            36MPP                Hard                     36
   16631208                1                      360                 WALN             Yes            36MPP                Hard                     36
   16631221                1                      480                 WALN             Yes            36MPP                Hard                     36
   16631229                60                     360                 WALN             Yes            36MPP               Combo                     12
   16631263                1                      360                 WALN             Yes            36MPP                Hard                     36
   16631264                1                      480                 WALN             Yes            36MPP                Hard                     36
   16640387                1                      360                 WALN             Yes            36MPP                Hard                     36
   16640392                60                     360                 WALN             Yes            36MPP               Combo                     12
   16640518                60                     360                 WALN              No            No PP                NoPP                      0
   16640534                60                     360                 WALN             Yes            12MPP                Hard                     12
   16640395                1                      480                 WALN             Yes            36MPP                Hard                     36
   16640538                1                      480                 WALN             Yes            12MPP                Hard                     12
   16631296                1                      360                 WALN              No            No PP                NoPP                      0
   16630975                1                      360                 WALN             Yes            36MPP                Hard                     36
   16630977                1                      360                 WALN             Yes            36MPP                Hard                     36
   16633972                1                      480                 WALN             Yes            36MPP                Hard                     36
   16633976                1                      480                 WALN              No            No PP                NoPP                      0
   16640541                60                     360                 WALN              No            No PP                NoPP                      0
   16640545                1                      480                 WALN             Yes            36MPP                Hard                     36
   16640399                1                      360                 WALN             Yes            12MPP                Hard                     12
   16640422                1                      360                 WALN             Yes            36MPP                Hard                     36
   16640588                60                     360                 WALN             Yes            24MPP               Combo                     12
   16640593                1                      360                 WALN             Yes            36MPP                Hard                     36
   16640598                60                     360                 WALN              No            No PP                NoPP                      0
   16640600                60                     360                 WALN              No            No PP                NoPP                      0
   16640602                60                     360                 WALN             Yes            12MPP                Hard                     12
   16640608                1                      480                 WALN             Yes            36MPP                Hard                     36
   16634009                1                      360                 WALN             Yes            36MPP                Hard                     36
   16634033                1                      360                 WALN             Yes            12MPP                Hard                     12
   16634034                1                      360                 WALN             Yes            36MPP                Hard                     36
   16633665                1                      360                 WALN             Yes            36MPP                Hard                     36
   16640612                60                     360                 WALN             Yes            12MPP                Hard                     12
   16640622                60                     360                 WALN             Yes            12MPP                Hard                     12
   16640623                60                     360                 WALN             Yes            12MPP                Hard                     12
   16640459                1                      480                 WALN             Yes            36MPP                Hard                     36
   16640462                1                      360                 WALN             Yes            12MPP                Hard                     12
   16640630                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643380                1                      360                 WALN              No            No PP                NoPP                      0
   16643284                1                      360                 WALN             Yes            36MPP                Hard                     36
   16643301                1                      480                 WALN             Yes            36MPP                Hard                     36
   16643410                1                      480                 WALN             Yes            36MPP                Hard                     36
   16634056                1                      360                 WALN              No            No PP                NoPP                      0
   16634058                1                      480                 WALN             Yes            36MPP                Hard                     36
   16633670                1                      360                 WALN             Yes            12MPP                Hard                     12
   16633672                1                      480                 WALN             Yes            12MPP                Hard                     12
   16633676                1                      360                 WALN             Yes            36MPP                Hard                     36
   16634074                60                     360                 WALN              No            No PP                NoPP                      0
   16633685                1                      360                 WALN             Yes            12MPP                Hard                     12
   16634105                1                      480                 WALN              No            No PP                NoPP                      0
   16634117                1                      480                 WALN             Yes            36MPP                Hard                     36
   16633699                1                      360                 WALN             Yes            36MPP                Hard                     36
   16633707                60                     360                 WALN             Yes            36MPP               Combo                     12
   16638043                1                      360                 WALN              No            No PP                NoPP                      0
   16638045                1                      360                 WALN             Yes            36MPP                Hard                     36
   16638059                1                      480                 WALN             Yes            36MPP                Hard                     36
   16638061                1                      360                 WALN             Yes            36MPP                Hard                     36
   16637962                1                      480                 WALN             Yes            12MPP                Hard                     12
   16638070                1                      480                 WALN             Yes            36MPP                Hard                     36
   16637969                1                      480                 WALN              No            No PP                NoPP                      0
   16612553                1                      480                 WALN             Yes            4MPP                 Hard                      4
   16612566                60                     360                 WALN             Yes            12MPP                Hard                     12
   16612596                1                      480                 WALN             Yes            36MPP                Hard                     36
   16612428                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615692                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615779                1                      480                 WALN             Yes            36MPP                Hard                     36
   16615800                60                     360                 WALN             Yes            36MPP               Combo                     12
   16615704                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615824                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615839                1                      480                 WALN              No            No PP                NoPP                      0
   16615865                1                      480                 WALN             Yes            36MPP                Hard                     36
   16615715                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615866                1                      360                 WALN              No            No PP                NoPP                      0
   16615872                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615723                1                      360                 WALN             Yes            36MPP                Hard                     36
   16615743                1                      480                 WALN             Yes            36MPP                Hard                     36
   16612456                1                      480                 WALN             Yes            36MPP                Hard                     36
   16612466                3                      360                 WALN              No            No PP                NoPP                      0
   16612467                1                      480                 WALN              No            No PP                NoPP                      0
   16612468                1                      480                 WALN             Yes            36MPP                Hard                     36
   16612477                1                      360                 WALN             Yes            36MPP                Hard                     36
   16612494                1                      360                 WALN             Yes            36MPP                Hard                     36
   16612507                1                      360                 WALN              No            No PP                NoPP                      0
   16612520                1                      480                 WALN             Yes            36MPP                Hard                     36
   16612521                60                     360                 WALN             Yes            12MPP                Hard                     12
   16612408                1                      360                 WALN             Yes            36MPP                Hard                     36
   16612534                60                     360                 WALN              No            No PP                NoPP                      0
   16609444                1                      360                 WALN              No            No PP                NoPP                      0
   16609449                1                      360                 WALN             Yes            36MPP                Hard                     36
   16609470                1                      480                 WALN             Yes            36MPP                Hard                     36
   16611010                1                      480                 WALN             Yes            36MPP                Hard                     36
   16610927                1                      360                 WALN             Yes            12MPP                Hard                     12
   16611015                1                      480                 WALN              No            No PP                NoPP                      0
   16611020                1                      480                 WALN             Yes            36MPP                Hard                     36
   16611040                1                      360                 WALN             Yes            36MPP                Hard                     36
   16611042                1                      480                 WALN             Yes            12MPP                Hard                     12
   16610943                1                      360                 WALN             Yes            12MPP                Hard                     12
   16610960                1                      360                 WALN             Yes            36MPP                Hard                     36
   16610964                1                      480                 WALN             Yes            36MPP                Hard                     36
   16610967                1                      480                 WALN             Yes            36MPP                Hard                     36
   16611122                1                      480                 WALN             Yes            36MPP                Hard                     36
   16611155                60                     360                 WALN             Yes            12MPP                Hard                     12
   16605448                1                      360                 WALN             Yes            36MPP                Hard                     36
   16609355                1                      360                 WALN             Yes            36MPP                Hard                     36
   16609362                1                      360                 WALN             Yes            36MPP                Hard                     36
   16605405                1                      360                 WALN             Yes            36MPP                Hard                     36
   16605557                3                      360                 WALN              No            No PP                NoPP                      0
   16605563                60                     360                 WALN             Yes            36MPP               Combo                     12
   16605437                1                      360                 WALN             Yes            36MPP                Hard                     36
   16605385                1                      360                 WALN             Yes            36MPP                Hard                     36
   16605394                1                      480                 WALN             Yes            36MPP                Hard                     36
   16600560                1                      360                 WALN             Yes            36MPP                Hard                     36
   16600564                1                      360                 WALN             Yes            36MPP                Hard                     36
   16600703                60                     360                 WALN             Yes            36MPP               Combo                     12
   16601823                1                      360                 WALN              No            No PP                NoPP                      0
   16601839                1                      480                 WALN             Yes            36MPP                Hard                     36
   16601691                1                      360                 WALN             Yes            36MPP                Hard                     36
   16601864                1                      480                 WALN             Yes            36MPP                Hard                     36
   16603652                1                      480                 WALN             Yes            36MPP                Hard                     36
   16603711                1                      360                 WALN             Yes            36MPP                Hard                     36
   16603593                1                      360                 WALN             Yes            12MPP                Hard                     12
   16603597                1                      360                 WALN             Yes            12MPP                Hard                     12
   16603725                60                     360                 WALN             Yes            36MPP               Combo                     12
   16603746                1                      480                 WALN             Yes            12MPP                Hard                     12
   16603600                1                      480                 WALN             Yes            36MPP                Hard                     36
   16605381                1                      480                 WALN             Yes            36MPP                Hard                     36
   16596068                1                      360                 WALN             Yes            36MPP                Hard                     36
   16597009                60                     360                 WALN             Yes            12MPP                Hard                     12
   16596911                1                      480                 WALN             Yes            12MPP                Hard                     12
   16597099                1                      480                 WALN              No            No PP                NoPP                      0
   16599114                1                      360                 WALN             Yes            36MPP                Hard                     36
   16599116                1                      480                 WALN             Yes            36MPP                Hard                     36
   16599133                1                      360                 WALN             Yes            36MPP                Hard                     36
   16599273                1                      480                 WALN             Yes            36MPP                Hard                     36
   16600610                1                      360                 WALN              No            No PP                NoPP                      0
   16600548                1                      360                 WALN             Yes            36MPP                Hard                     36
   16600549                1                      360                 WALN             Yes            12MPP                Hard                     12
   16596002                1                      360                 WALN             Yes            36MPP                Hard                     36
   16594490                1                      480                 WALN             Yes            36MPP                Hard                     36







--------------------------------------------------------------------------------






                                                                                                         EXHIBIT C

                                                    [RESERVED]




--------------------------------------------------------------------------------







                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial  Agreement,  dated as of December 29, 2006 among  Structured Asset Mortgage  Investments II Inc., as company,  Wells
         Fargo Bank, National Association as trustee and custodian and EMC Mortgage  Corporation,  as servicer, in connection with Bear
         Stearns Mortgage Funding Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-AR5

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------






                                                                                                                              EXHIBIT E

                                                      FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4)  of the  Internal  Revenue
                                                                  Code of 1986, as amended, and for other purposes

STATE OF          )
                  )ss:
COUNTY OF         )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial owner of the Bear Stearns Mortgage Funding
Trust  2006-AR5,  Mortgage  Pass-Through  Certificates,  Series  2006-AR5,  Class R  Certificates  (the "Class R  Certificates"))  (the
"Owner"),  a [savings  institution]  [corporation]  duly  organized  and  existing  under the laws of [the State of _____]  [the United
States], on behalf of which he makes this affidavit.

         2.       That the Owner (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a  “disqualified  organization”
within the  meaning of Section  860E(e)(5)  of the  Internal  Revenue  Code of 1986,  as amended  (the  “Code”) or an  “electing  large
partnership”  within the meaning of Section 775 of the Code,  (ii) will endeavor to remain other than a disqualified  organization  and
an electing large  partnership  for so long as it retains its ownership in the Class R Certificates  and (iii) is acquiring the Class R
Certificates  for its own  account or for the  account of another  Owner from which it has  received  an  affidavit  and  agreement  in
substantially the same form as this affidavit and agreement.  (For this purpose, a “disqualified  organization” means an electing large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state  or  political  subdivision  thereof,  any  agency  or
instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which are subject to tax and, except
for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of  directors  is not  selected by any such  governmental
entity) or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign  government  or
organization,  any rural electric or telephone  cooperative,  or any organization  (other than certain farmers’  cooperatives)  that is
generally exempt from federal income tax unless such organization is subject to the tax on unrelated business taxable income).

         3.       That the  Owner  is aware  (i) of the tax  that  would  be  imposed  on  transfers  of the  Class R  Certificates  to
disqualified  organizations  or electing large  partnerships  under the Code, that applies to all transfers of the Class R Certificates
after March 31, 1988; (ii) that such tax would be on the transferor (or, with respect to transfers to electing large  partnerships,  on
each such  partnership),  or, if such  transfer  is through an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent; (iii) that the person (other than with respect to transfers to electing large  partnerships)
otherwise  liable for the tax shall be relieved of liability for the tax if the  transferee  furnishes to such person an affidavit that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual  knowledge that the
affidavit is false;  and (iv) that the Class R Certificates  may be  “noneconomic  residual  interests”  within the meaning of Treasury
regulations  promulgated  pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
taxes due with  respect to the income on such  residual  interest,  unless no  significant  purpose of the  transfer  was to impede the
assessment or collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  “pass-through  entity”  holding the Class R Certificates if
either the  pass-through  entity is an electing  large  partnership  under Section 775 of the Code or if at any time during the taxable
year of the pass-through  entity a disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a
“pass through entity”  includes a regulated  investment  company,  a real estate  investment trust or common trust fund, a partnership,
trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee will not register the transfer of any Class R  Certificates  unless
the transferee,  or the transferee’s  agent,  delivers to it an affidavit and agreement,  among other things, in substantially the same
form as this  affidavit  and  agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the Owner has  reviewed  the  restrictions  set forth on the face of the Class R  Certificates  and the
provisions  of Section  5.05 of the  Pooling and  Servicing  Agreement  under which the Class R  Certificates  were  issued.  The Owner
expressly agrees to be bound by and to comply with such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions or arrangements  that shall be deemed necessary upon
advice of counsel to  constitute a  reasonable  arrangement  to ensure that the Class R  Certificates  will only be owned,  directly or
indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner’s Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates only to the Class R  Certificates  held by the Owner and not to any
other holder of the Class R  Certificates.  The Owner  understands  that the  liabilities  described  herein relate only to the Class R
Certificates.

                  10.      That no purpose of the Owner relating to the transfer of any of the Class R Certificates  by the Owner is or
will be to impede the  assessment  or  collection  of any tax;  in making this  representation,  the Owner  warrants  that the Owner is
familiar with (i) Treasury  Regulation  Section 1.860E-1 (c) and recent amendments  thereto,  effective as of August 19, 2002, and (ii)
the preamble describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay any  United  States
taxes owed by it so long as any of the Certificates  remain  outstanding.  In this regard,  the Owner hereby  represents to and for the
benefit of the person from whom it acquired the Class R Certificates  that the Owner intends to pay taxes  associated with holding such
Class R Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated
by the Class R Certificates.

                  12.      That the Owner has no  present  knowledge  or  expectation  that it will  become  insolvent  or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States, a corporation,  partnership or other entity created
or organized  in, or under the laws of, the United  States or any  political  subdivision  thereof,  or an estate or trust whose income
from sources  without the United States is includable in gross income for United States federal  income tax purposes  regardless of its
connection with the conduct of a trade or business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R Certificates  to be attributable to a
foreign  permanent  establishment or fixed base (within the meaning of an applicable  income tax treaty) of the Owner or another United
States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with the Company and the
Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being  acquired  by,  and will not be  transferred  to,  any
employee benefit plan within the meaning of section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended (“ERISA”)
or other retirement  arrangement,  including individual  retirement accounts and annuities,  Keogh plans and bank collective investment
funds and insurance  company general or separate accounts in which such plans,  accounts or arrangements are invested,  that is subject
to Section 406 of ERISA or Section 4975 of the Internal  Revenue Code of 1986 (the “Code”) (any of the foregoing,  a “Plan”),  (ii) are
not being  acquired  with “plan  assets” of a Plan  within the meaning of the  Department  of Labor  (“DOL”)  regulation,  29 C.F.R.  ?
2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that is deemed to be investing plan assets within
the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                                     (2)      The purchase of the  Certificates  is  permissible  under  applicable  law, will not  constitute or
result in any  prohibited  transaction  under  ERISA or Section  4975 of the Code,  will not  subject the Company or the Trustee to any
obligation  in  addition  to those  undertaken  in the  Pooling  and  Servicing  Agreement  and,  with  respect to each source of funds
(“Source”) being used by the Purchaser to acquire the Certificates,  each of the following statements is accurate: (a) the Purchaser is
an insurance  company;  (b) the Source is assets of the  Purchaser’s  “general  account;”  (c) the  conditions  set forth in Prohibited
Transaction  Class  Exemption  (“PTCE”)  95-60  issued by the DOL have  been  satisfied  and the  purchase,  holding  and  transfer  of
Certificates  by or on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and  liabilities of such general
account plus surplus as of the date hereof (for  purposes of this  clause,  all Plans  maintained  by the same  employer (or  affiliate
thereof) or employee organization are deemed to be a single Plan) in connection with its purchase and holding of such Certificates; or

                              (b)      The Owner will provide the Trustee and the Company with an opinion of counsel  acceptable to and in form and
substance  satisfactory  to the Trustee  and the Company to the effect that the  purchase  of the  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and
will not subject the Trustee or the Company to any  obligation  or  liability  (including  obligations  or  liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition, the Owner hereby certifies,  represents and warrants to, and covenants with, the Company and the Trustee
that the Owner will not transfer such  Certificates to any Plan or person unless either such Plan or person meets the  requirements set
forth in either (a) or (b) above.

                  Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and  Servicing
Agreement.

         IN WITNESS WHEREOF,  the Investor has caused this instrument to be executed on its behalf,  pursuant to authority of its Board
of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           [Address of Investor for receipt of tax information]



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same person who executed
the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged  to me that he executed the same as his
free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.






--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                                         ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR5

                  Re:      Bear Stearns Mortgage Funding Trust 2006-AR5
                           Mortgage Pass-Through Certificates, Series 2006-AR5

Ladies and Gentlemen:

         ______________ (the “Purchaser”)  intends to purchase from ______________ (the “Seller”)  $_________ initial Current Principal
Amount of Mortgage Pass-Through  Certificates,  Series 2006-AR5,  Class _____ (the “Certificates”),  issued pursuant to the Pooling and
Servicing Agreement (the “Pooling and Servicing  Agreement”),  dated as of December 1, 2006 among Structured Asset Mortgage Investments
II Inc., as depositor (the “Seller”), EMC Mortgage Corporation,  as servicer and seller and Wells Fargo Bank, National Association,  as
trustee  (the  “Trustee”).  All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling and
Servicing Agreement.  The Purchaser hereby certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands  that (a) the  Certificates  have not been and will not be registered or
                  qualified  under the  Securities Act of 1933, as amended (the “Act”) or any state  securities  law, (b) the Seller is
                  not required to so register or qualify the  Certificates,  (c) the  Certificates may be resold only if registered and
                  qualified  pursuant  to the  provisions  of the  Act or any  state  securities  law,  or if an  exemption  from  such
                  registration and qualification is available,  (d) the Pooling and Servicing Agreement contains restrictions regarding
                  the transfer of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment only and not with a
                  view to or for sale in  connection  with any  distribution  thereof in any manner  that would  violate the Act or any
                  applicable state securities laws.

                           3.       The Purchaser is (a) a substantial,  sophisticated institutional investor having such knowledge and
                  experience in financial and business matters,  and, in particular,  in such matters related to securities  similar to
                  the Certificates,  such that it is capable of evaluating the merits and risks of investment in the Certificates,  (b)
                  able to bear the economic  risks of such an investment and (c) an  “accredited  investor”  within the meaning of Rule
                  501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser  has been  furnished  with,  and has had an  opportunity  to review (a) a copy of the
                  Pooling and Servicing  Agreement and (b) such other information  concerning the Certificates,  the Mortgage Loans and
                  the Seller as has been  requested by the Purchaser  from the Seller or the Seller and is relevant to the  Purchaser’s
                  decision to purchase the  Certificates.  The Purchaser has had any questions arising from such review answered by the
                  Seller or the Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a)
                  offer, pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate or any other
                  similar  security to any person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition  of
                  other transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
                  any manner, (c) otherwise  approach or negotiate with respect to any Certificate,  any interest in any Certificate or
                  any other  similar  security  with any person in any manner,  (d) make any general  solicitation  by means of general
                  advertising  or in any other  manner or (e) take any other  action,  that (as to any of (a) through (e) above)  would
                  constitute a distribution  of any  Certificate  under the Act, that would render the disposition of any Certificate a
                  violation of Section 5 of the Act or any state  securities law, or that would require  registration or  qualification
                  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any of the  Certificates,  except in compliance
                  with the provisions of the Pooling and Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least “BBB-” or its equivalent by Fitch,  S&P or
                  Moody’s):

                                    (a)     is not an employee benefit or other plan subject to the prohibited transaction provisions
                  of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
                  Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary
                  or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
                  assets" of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates
                  is an “insurance company general account” (within the meaning of DOL Prohibited Transaction Class Exemption (“PTCE”)
                  95-60), and the purchase is being made in reliance upon the availability of the exemptive relief afforded under
                  Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee
that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements set
forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]




                                                            By:_________________________________________
                                                                Name:
                                                                Title:






--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT F-2


                                              FORM OF RULE 144A INVESTMENT REPRESENTATION

                                        Description of Rule 144A Securities, including numbers:

                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________


                  The undersigned seller, as registered holder (the “Seller”),  intends to transfer the Rule 144A Securities  described
above to the undersigned buyer (the “Buyer”).

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to which the Rule 144A
Securities  were issued,  the Seller  hereby  certifies  the  following  facts:  Neither the Seller nor anyone acting on its behalf has
offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities or
any other  similar  security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with
respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any other action,  that
would  constitute a distribution  of the Rule 144A  Securities  under the Securities Act of 1933, as amended (the “1933 Act”),  or that
would render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant
thereto,  and that the  Seller has not  offered  the Rule 144A  Securities  to any  person  other than the Buyer or another  “qualified
institutional buyer” as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the Trustee and the Servicer (as
defined to the Pooling and  Servicing  Agreement,  dated as of December 1, 2006 (the  “Agreement”),  among the  Company,  EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”)) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been registered  under the 1933 Act or
         the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional investor      having     such
         knowledge and experience in financial and business matters that it is  capable of evaluating  the merits and risks of investment in the
         Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule 144A  Securities that it
         has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its  behalf has  offered,  transferred,  pledged,  sold or
         otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other similar  security to,
         or solicited any offer to buy or accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with respect to the Rule
         144A  Securities,  any interest in the Rule 144A Securities or any other similar  security with, any person in any manner,  or
         made any general  solicitation by means of general  advertising or in any other manner, or taken any other action,  that would
         constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or that would render the  disposition of the Rule
         144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant thereto,  nor will it act, nor has
         it authorized or will it authorize any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a “qualified  institutional buyer” as that term is defined in Rule 144A under the 1933
         Act and has completed  either of the forms of  certification  to that effect  attached hereto as Annex 1 or Annex 2. The Buyer
         is aware that the sale to it is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands  that such Rule 144A Securities may be
         resold,  pledged or transferred only (i) to a person reasonably believed to be a qualified  institutional buyer that purchases
         for its own account or for the account of a qualified  institutional buyer to whom notice is given that the resale,  pledge or
         transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least “BBB-” or its  equivalent by Fitch,  S&P or
Moody’s):

                           a.       is not an employee  benefit or other plan subject to the prohibited  transaction  provisions of the
         Employee  Retirement Income Security Act of 1974, as amended (“ERISA”),  or Section 4975 of the Internal Revenue Code of 1986,
         as amended (a “Plan”),  or any other person  (including an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any Certificate with “plan assets” of any Plan within the meaning
         of the Department of Labor (“DOL”) regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the  Certificates is an
         “insurance  company general account” (within the meaning of DOL Prohibited  Transaction Class Exemption  (“PTCE”) 95-60),  and
         the purchase is being made in reliance upon the  availability  of the exemptive  relief  afforded  under Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts  and by the different  parties hereto on separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.


________________________________________                     ____________________________________________
Print Name of Seller                                         Print Name of Buyer
By:_____________________________________                     By:_________________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No. ____________________________________                     No: ________________________________________
Date: __________________________________                     Date: ______________________________________


                                                                                                                 ANNEX 1 TO EXHIBIT F-2


                                       QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                                        [For Buyers Other Than Registered Investment Companies]

                  The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation to which this
Certification is attached:

                  1.       As indicated  below,  the undersigned is the President,  Chief Financial  Officer,  Senior Vice President or
other executive officer of the Buyer.

                  2.       In connection with purchases by the Buyer,  the Buyer is a “qualified  institutional  buyer” as that term is
defined in Rule 144A under the  Securities  Act of 1933 (“Rule 144A”)  because (i) the Buyer owned and/or  invested on a  discretionary
basis  $ _____________________________________________  in securities (except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being  calculated in accordance  with Rule 144A) and (ii) the Buyer satisfies the criteria
in the category marked below.

         Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan  association  or similar  institution),
         Massachusetts  or similar  business  trust,  partnership,  or charitable  organization  described in Section  501(c)(3) of the
         Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any  State,  territory  or the
         District  of  Columbia,  the  business  of which is  substantially  confined  to  banking  and is  supervised  by the State or
         territorial  banking  commission or similar  official or is a foreign bank or equivalent  institution,  and (b) has an audited
         net worth of at least  $25,000,000 as demonstrated  in its latest annual  financial  statements,  a copy of which is attached
         hereto.

         Savings  and  Loan.  The Buyer (a) is a  savings  and loan  association,  building  and loan  association,  cooperative  bank,
         homestead  association  or similar  institution,  which is  supervised  and  examined by a State or Federal  authority  having
         supervision over any such  institutions or is a foreign savings and loan association or equivalent  institution and (b) has an
         audited net worth of at least $25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose  primary and  predominant  business  activity is the writing of
         insurance  or the  reinsuring  of risks  underwritten  by  insurance  companies  and which is  subject to  supervision  by the
         insurance commissioner or a similar official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its political  subdivisions,  or any agency
         or instrumentality of the State or its political subdivisions, for the benefit of its employees.

         ERISA Plan. The Buyer is an employee  benefit plan within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of 1940.

         SBIC. The Buyer is a Small Business  Investment  Company  licensed by the U.S.  Small  Business  Administration  under Section
         301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section  202(a)(22)  of the
         Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose  participants  are  exclusively  (a)
         plans  established and maintained by a State, its political  subdivisions,  or any agency or  instrumentality  of the State or
         its political  subdivisions,  for the benefit of its employees, or (b) employee benefit plans within the meaning of Title I of
         the  Employee  Retirement  Income  Security  Act of 1974,  but is not a trust fund that  includes as  participants  individual
         retirement accounts or H.R. 10 plans.

                  3.       The term  “securities”  as used herein does not include (i) securities of issuers that are  affiliated  with
the Buyer,  (ii) securities that are part of an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,  (iii) bank
deposit notes and certificates of deposit, (iv) loan participations,  (v) repurchase  agreements,  (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested on a  discretionary
basis by the Buyer,  the Buyer used the cost of such  securities to the Buyer and did not include any of the securities  referred to in
the preceding  paragraph.  Further,  in determining such aggregate amount, the Buyer may have included securities owned by subsidiaries
of the Buyer, but only if such  subsidiaries are consolidated  with the Buyer in its financial  statements  prepared in accordance with
generally  accepted  accounting  principles  and if the  investments  of such  subsidiaries  are managed  under the Buyer’s  direction.
However,  such securities were not included if the Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the
Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is familiar with Rule 144A and understands  that the seller to it and other
parties  related to the  Certificates  are relying and will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.

_________        ________       Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer’s own account?

                  6.       If the answer to the foregoing  question is “no”, the Buyer agrees that, in connection  with any purchase of
securities  sold to the Buyer for the account of a third party  (including  any separate  account) in reliance on Rule 144A,  the Buyer
will only  purchase for the account of a third party that at the time is a “qualified  institutional  buyer” within the meaning of Rule
144A.  In  addition,  the Buyer agrees that the Buyer will not  purchase  securities  for a third party unless the Buyer has obtained a
current  representation  letter from such third party or taken other appropriate steps  contemplated by Rule 144A to conclude that such
third party independently meets the definition of “qualified institutional buyer” set forth in Rule 144A.

                  7.       The Buyer  will  notify  each of the  parties  to which  this  certification  is made of any  changes in the
information  and  conclusions  herein.  Until such notice is given,  the Buyer’s  purchase of Rule 144A  Securities  will  constitute a
reaffirmation of this certification as of the date of such purchase.



                                                     ____________________________________________________
                                                     Print Name of Buyer


                                                     By:_________________________________________________
                                                            Name:
                                                            Title:


                                                     Date:_______________________________________________






--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT F-3


                                               FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                                            _____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR5


                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR5

Ladies and Gentlemen:

                  In connection with the sale by _____________ (the “Seller”) to _______________  (the “Purchaser”) of $_______
Initial Current Principal Amount of Mortgage Pass-Through  Certificates,  Series 2006-AR5 (the “Certificates”)  pursuant to the Pooling
and  Servicing  Agreement,  dated as of December 1, 2006 (the “Pooling and  Servicing  Agreement”),  among  Structured  Asset  Mortgage
Investments II Inc. (the “Company”),  EMC Mortgage  Corporation  (“EMC”) and Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”).  The Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the  Seller nor  anyone  acting on its behalf has (a)  offered,  pledged,  sold,  disposed  of or  otherwise
transferred  any  Certificate,  any interest in any  Certificate  or any other  similar  security to any person in any manner,  (b) has
solicited any offer to buy or to accept a pledge,  disposition or other transfer of any  Certificate,  any interest in any  Certificate
or any other  similar  security  from any  person in any  manner,  (c) has  otherwise  approached  or  negotiated  with  respect to any
Certificate,  any interest in any  Certificate  or any other similar  security with any person in any manner,  (d) has made any general
solicitation  by means of  general  advertising  or in any other  manner,  or (e) has taken  any other  action,  that (as to any of (a)
through (e) above) would  constitute a  distribution  of the  Certificates  under the  Securities  Act of 1933 (the “Act”),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would  require
registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set forth in the  foregoing  sentence  with
respect to any Certificate.  The Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance
with the provisions of the Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                      ___________________________________________________
                                                     (Seller)



                                                     By:_________________________________________________
                                                        Name:
                                                        Title:





--------------------------------------------------------------------------------





                                                                                                                              EXHIBIT G


                                                      FORM OF CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (as amended and supplemented from time to time, the "Agreement"),  dated as of December 29,
2006,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its  successors  under the Pooling and Servicing
Agreement  defined below,  the "Trustee"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., as company  (together with any successor in
interest,  the  "Company"),  EMC MORTGAGE  CORPORATION,  as servicer  (together  with any successor in interest or successor  under the
Pooling and Servicing Agreement referred to below, the "Servicer") and WELLS FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                           WITNESSETH THAT:

                  WHEREAS, the Company,  the Servicer and the Trustee have entered into a Pooling and Servicing Agreement,  dated as of
December 1, 2006,  relating to the issuance of Bear Stearns  Mortgage  Funding  Trust  2006-AR5,  Mortgage  Pass-Through  Certificates,
Series  2006-AR5 (as in effect on the date of this  agreement,  the  "Original  Pooling and  Servicing  Agreement,"  and as amended and
supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the  Certificateholders  for the
purposes of receiving and holding certain  documents and other  instruments  delivered by the Company or the Servicer under the Pooling
and Servicing Agreement, all upon the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee the Company, the Servicer and the Custodian hereby agree as follows:

                                                              ARTICLE I.
                                                              DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section 2.3(a) receipt of the Mortgage Files relating to the Mortgage Loans  identified on the schedule  attached hereto (the "Mortgage
Files") and declares that it holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage to
the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered  by the Company to the Trustee  (with a
copy to the Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such assignment shall
be  delivered  by the  Custodian to the Company for the purpose of recording  it in the  appropriate  public  office for real  property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the  appropriate  public office for
real  property  records each such  assignment of Mortgage and,  upon receipt  thereof from such public  office,  shall return each such
assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the  Company  and the  Trustee an Initial  Certification  in the form  annexed  hereto as Exhibit One
evidencing  receipt  (subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule
attached hereto (the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date, the Custodian agrees, for the benefit of Certificateholders,  to review,
in accordance  with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such  document,  and shall deliver to
the Company and the Trustee an Interim  Certification  in the form annexed  hereto as Exhibit Two to the effect that all such documents
have been executed and received and that such documents relate to the Mortgage Loans  identified on the Mortgage Loan Schedule,  except
for any exceptions listed on Schedule A attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to
inspect,  review or  examine  said  documents,  instruments,  certificates  or other  papers to  determine  that the same are  genuine,
enforceable,  or  appropriate  for the  represented  purpose or that they have  actually been recorded or that they are other than what
they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date,  the Custodian  shall review the Mortgage  Files as provided
in Section 2.02 of the Pooling and  Servicing  Agreement and deliver to the Company and the Trustee a Final  Certification  in the form
annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the  Pooling and  Servicing  Agreement,  the
Custodian shall make no representation  as to and shall not be responsible to verify (i) the validity,  legality,  enforceability,  due
authorization,  recordability,  sufficiency  or  genuineness  of any of the  documents  included  in any  Mortgage  File  or  (ii)  the
collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the Trustee with a list
of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty  made by the Company as set forth in the Pooling and Servicing  Agreement  with respect to a
Mortgage  Loan  relating to a Mortgage  File,  the  Custodian  shall give prompt  written  notice to the Company,  the Servicer and the
Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files. Upon receipt of written notice from the Trustee
that the Mortgage Loan Seller has repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing  Agreement,  and that
the purchase price therefore has been deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the Custodian's  receipt of a request for release (a "Request for Release")  substantially  in the form attached
to the Pooling and  Servicing  Agreement  as Exhibit D signed by a  Servicing  Officer of the  Servicer  stating  that it has  received
payment in full of a Mortgage  Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the Custodian
agrees  promptly to release to the Servicer the related  Mortgage  File.  The Company  shall deliver to the Custodian and the Custodian
agrees to accept the Mortgage Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection under any Primary Insurance Policy,  the Servicer shall deliver to the Custodian a Request for Release signed by a
Servicing  Officer  requesting  that possession of all of the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not  invalidate any insurance  coverage  provided in respect of the Mortgage Loan under any
of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the Mortgage File to the related Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when the need  therefore
by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to
the Mortgage Loan have been deposited in the Custodial  Account or the Distribution  Account or (ii) the Mortgage File or such document
has been delivered to an attorney,  or to a public  trustee or other public  official as required by law, for purposes of initiating or
pursuing legal action or other proceedings for the foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the
Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer is required to deliver to the  Custodian a Request for  Release,  the  Servicer  shall
deliver  two copies of the  Request  for  Release if  delivered  in hard copy or the  Servicer  may  furnish  such  Request for Release
electronically  to the  Custodian,  in which  event the  Servicing  Officer  transmitting  the same shall be deemed to have  signed the
Request for Release.  In connection  with any Request for Release of a Mortgage File because of a repurchase of a Mortgage  Loan,  such
Request for Release shall be accompanied by an assignment of mortgage,  without  recourse,  representation or warranty from the Trustee
to the  Mortgage  Loan Seller and the related  Mortgage  Note shall be endorsed  without  recourse,  representation  or warranty by the
Trustee  (unless such Mortgage  Note was a MERS Loan and not endorsed to the Trustee) and be returned to the Mortgage  Loan Seller.  In
connection  with any  Request for  Release of a Mortgage  File  because of the  payment in full of a Mortgage  Loan,  such  Request for
Release  shall be  accompanied  by a certificate  of  satisfaction  or other  similar  instrument to be executed by or on behalf of the
Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall notify the Custodian that such assumption or
substitution  agreement has been completed by forwarding to the Custodian the original of such  assumption or  substitution  agreement,
which shall be added to the related  Mortgage File and, for all purposes,  shall be considered a part of such Mortgage File to the same
extent as all other documents and instruments constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian as Bailee and Agent of the  Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other  documents  constituting  each Mortgage File which are delivered to the Custodian,  the Custodian is  exclusively  the bailee and
agent of the  Trustee and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person  other than the
Trustee and the  Certificateholders  and undertakes to perform such duties and only such duties as are  specifically  set forth in this
Agreement.  Except upon compliance with the provisions of Section 2.5 of this  Agreement,  no Mortgage Note,  Mortgage or Mortgage File
shall be delivered by the Custodian to the Company or the Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian’s Fees and Expenses.  The Trustee  covenants and agrees to pay to the Custodian from time
to time,  and the  Custodian  shall be entitled  to,  reasonable  compensation  for all  services  rendered by it in the  exercise  and
performance  of any of the powers and duties  hereunder of the Custodian,  and the Trustee will pay or reimburse,  from amounts held by
it in the Distribution  Account,  the Custodian upon its request for all reasonable  expenses,  disbursements  and advances incurred or
made by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the  reasonable  compensation  and the
expenses and  disbursements  of its counsel and of all persons not regularly in its employ),  except any such expense,  disbursement or
advance as may arise from its  negligence or bad faith or to the extent that such cost or expense is  indemnified by the Company or the
Trust pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall either take custody of the  Mortgage  Files itself and give prompt  written
notice thereof to the Company,  the Servicer and the Custodian,  or promptly appoint a successor  Custodian by written  instrument,  in
duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and one copy to the successor Custodian.  If the
Trustee shall not have taken custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days  after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the Custodian at any time with the consent of the Servicer.  In such event,  the Trustee shall
appoint, or petition a court of competent  jurisdiction to appoint, a successor Custodian  hereunder.  Any successor Custodian shall be
a depository  institution  subject to  supervision or  examination  by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Company and the Servicer of the  appointment  of any successor  Custodian.  No successor  Custodian  shall be
appointed by the Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder,  without the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the contrary  notwithstanding;  provided that such  successor is a depository  institution  subject to supervision or examination by
federal or state  authority  and is able to satisfy  the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the
Servicer or the Company.

                  Section 3.7.      Representations  of  the  Custodian.  The  Custodian  hereby  represents  that  it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither the Custodian  nor any of its  directors,  officers,  agents or
employees,  shall be liable for any action  taken or omitted to be taken by it or them  hereunder  or in  connection  herewith  in good
faith and reasonably  believed (which belief may be based upon the written opinion or advice of counsel  selected by it in the exercise
of reasonable  care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,  lack of good
faith or willful  misconduct.  The  Custodian and any director,  officer,  employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly  executed and submitted by any person with authority with respect to any related  matters
arising  hereunder.  In no event shall the Custodian or its directors,  officers,  agents and employees be held liable for any special,
indirect or  consequential  damages  resulting  from any action taken or omitted to be taken by it or them  hereunder or in  connection
herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian  agrees to indemnify the Trust Fund, the Trustee and
each of  their  respective  employees,  representatives,  affiliates,  officers,  directors  and  agents  for any and all  liabilities,
obligations,  losses,  damages,  payments,  costs or expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted
against  the Trustee or Trust Fund or any such other  respective  Person,  due to any willful  misfeasance  or  negligent  or bad faith
performance or non-performance by the Custodian of its duties and responsibilities  under this Agreement;  provided,  however, that the
Custodian  shall not be liable to any of the  foregoing  Persons for any amount and any portion of any such amount  directly and solely
resulting from the willful  misfeasance,  bad faith or negligence of such person, and the Custodian’s  reliance on written instructions
from the Trustee or the Servicer. The provisions of this Section 3.8 shall survive the termination of this Custodial Agreement.

                  The Custodian and its  directors,  officers,  employees and agents shall be entitled to  indemnification  and defense
from the Trust Fund for any loss,  liability or expense  incurred  (other than as a result of any willful  misfeasance  or negligent or
bad-faith  performance or  non-performance  on their part),  arising out of, or in connection with, the acceptance or administration of
the custodial  arrangement created hereunder,  including the costs and expenses of defending  themselves against any claim or liability
in connection with the exercise or performance of any of their powers or duties hereunder.

                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the Parties;  Reasonableness.  The parties hereto  acknowledge and agree that the purpose
of this Article IV is to facilitate  compliance  by the Company and the Trustee with the  provisions of Regulation AB and related rules
and  regulations  of the  Commission.  The Company and the Trustee shall not exercise its right to request  delivery of  information or
other  performance  under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and  regulations  of the  Commission  under the  Securities  Act and the Exchange  Act.  Each of the parties
hereto  acknowledges  that  interpretations  of the  requirements  of Regulation AB may change over time,  whether due to  interpretive
guidance provided by the Commission or its staff,  consensus among participants in the mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply  with  requests  made by the  Company  and the  Trustee in good  faith for  delivery  of
information  under these provisions on the basis of evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.
The  Custodian  shall  cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of their
respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary  in the  reasonable,  good faith  determination  of the Company,  the  Servicer  and the Trustee to permit the  Company,  the
Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian  hereby  represents and warrants that the information  set forth in the Prospectus  Supplement
under the caption "The Pooling and  Servicing  Agreement - The  Custodian"  (the  "Custodian  Disclosure")  does not contain any untrue
statement  of a  material  fact or omit to state a material  fact  required  to be stated  therein  or  necessary  in order to make the
statements therein, in the light of the circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on each date on which
information  is provided to the Company under Section 4.3 that,  except as disclosed in writing to the Company prior to such date:  (i)
there are no aspects of its financial  condition that could have a material  adverse  effect on the  performance by it of its Custodian
obligations under this Agreement or any other  securitization  transaction as to which it is the custodian;  (ii) there are no material
legal  or  governmental  proceedings  pending  (or  known  to be  contemplated)  against  it;  and  (iii)  there  are no  affiliations,
relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any  sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as such terms are used
in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original  Pooling and  Servicing  Agreement,  as
identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following the Closing Date,  the  Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing,  to the requesting  party. Any such request from the Company shall
not be given more than once each calendar  quarter,  unless the Company shall have a reasonable  basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of  satisfying  the Company 's reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Company in writing of any material  litigation or governmental  proceedings  pending
against the  Custodian  that would be  material to  Certificateholders,  and (b) provide to the Company a written  description  of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior to
the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of the relevant  event.  As of the
date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the  Certificates,  the Custodian will be
deemed to represent that any information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year
beginning in 2007, the Custodian shall:

                  (a)      deliver  to the  Company,  the  Servicer  and the  Trustee  a  report  (in  form  and  substance  reasonably
satisfactory to the Company)  regarding the Custodian’s  assessment of compliance  with the Servicing  Criteria  identified on Exhibit
Four hereto during the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of  Regulation  AB. Such report  shall be  addressed  to the  Company and the Trustee and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of Exhibit Four
hereto; and

                   (b)     deliver to the  Company,  the  Servicer  and the Trustee a report of a  registered  public  accounting  firm
reasonably  acceptable  to the Company and the Trustee  that  attests to, and  reports on, the  assessment  of  compliance  made by the
Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in  accordance  with Rules  1-02(a)(3)  and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Servicer,  the Trustee and
each broker dealer acting as underwriter,  placement agent or initial  purchaser of the Certificates or each Person who controls any of
such parties  (within the meaning of Section 15 of the Securities  Act and Section 20 of the Exchange Act); and the respective  present
and former directors,  officers,  employees and agents of each of the foregoing,  and shall hold each of them harmless from and against
any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or alleged  to be  contained  in the  Custodian
Disclosure and any information,  report,  certification,  accountants’  attestation or other material provided under this Article IV by
or on behalf of the Custodian  (collectively,  the “Custodian  Information”),  or (B) the omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not misleading; or

                  (ii)     any failure by the Custodian to deliver any information, report, certification,  accountants’ attestation or
other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the Custodian shall promptly
reimburse the Company for all costs reasonably incurred by the Company in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in writing and signed by all parties hereto,  and none of the Company,  the Servicer or the Trustee shall
enter into any amendment  hereof except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to
the  Custodian of any amendment or supplement  to the Pooling and  Servicing  Agreement and furnish the Custodian  with written  copies
thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES  (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the Company and at the Trust=s  expense,  but only upon  direction  accompanied  by an
Opinion of Counsel  reasonably  satisfactory  to the Company to the effect that the  failure to effect  such  recordation  is likely to
materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5       Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.



                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:_____________________________________
                                                                  Name:
Attention: Bear Stearns Mortgage Funding                          Title:
Trust 2006-AR5
Telecopy: (410) 715-2380
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_____________________________________
New York, New York 10179                                          Name:
                                                                  Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:_____________________________________
Telecopier: (214) 626-3800                                        Name:
                                                                  Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_____________________________________
Minneapolis, Minnesota 55414                                      Name:
Attention: Bear Stearns Mortgage Funding Trust 2006-AR5           Title:
Telecopier: (612) 667-1068




STATE OF MARYLAND         )
                          )ss.:
COUNTY OF HOWARD          )

                  On the 29th day of  December,  before me, a notary  public in and for said State,  personally  appeared  ___________,
known to me to be a _______________of  Wells Fargo Bank, National Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  association  and  acknowledged  to me that such
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]



STATE OF NEW YORK         )
                          )ss.:
COUNTY OF NEW YORK        )

                  On the 28th day of  December,  before me, a notary  public in and for said State,  personally  appeared  John Hannon,
known to me to be a Vice President of  CITIBANK, N.A.,  a national banking association that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  association  and  acknowledged  to me that such
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




STATE OF MINNESOTA        )
                          )ss.:
COUNTY OF HENNEPIN        )

                  On the 28th day of  December,  before me, a notary  public in and for said State,  personally  appeared  Leigh Taylor,
known to me to be a Vice President of  Wells Fargo Bank, National Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  national banking association,  and  acknowledged  to me that such
national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




STATE OF NEW YORK         )
                          )ss.:
COUNTY OF NEW YORK        )

                  On the 28th day of  December,  before me, a notary  public in and for said State,  personally  appeared  Baron Silverstein,
known to me to be a Senior Managing Director of Structured Asset Mortgage Investments II Inc., one of the companies that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  company  and  acknowledged  to me that such
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------






                                                                                                                              EXHIBIT H


                                               FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                                between



                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                             as Purchaser



                                                              Dated as of

                                                           December 29, 2006

                                             Bear Stearns Mortgage Funding Trust 2006-AR5,
                                          Mortgage Pass-Through Certificates, Series 2006-AR5






--------------------------------------------------------------------------------






Section 1     Definitions................................................................................1
Section 2     Purchase and Sale of the Mortgage Loans and Related Rights.................................3
Section 3     Mortgage Loan Schedules....................................................................3
Section 4     Mortgage Loan Transfer.....................................................................4
Section 5     Examination of Mortgage Files..............................................................5
Section 6     Recordation of Assignments of Mortgage.....................................................7
Section 7     Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans.......8
Section 8     Representations and Warranties Concerning the Mortgage Loan Seller........................12
Section 9     Representations and Warranties Concerning the Purchaser...................................14
Section 10    Conditions to Closing.....................................................................15
Section 11    Fees and Expenses.........................................................................17
Section 12    Accountants’ Letters.................................................................17
Section 13    Indemnification...........................................................................18
Section 14    Notices...................................................................................20
Section 15    Transfer of Mortgage Loans................................................................20
Section 16    Termination...............................................................................20
Section 17    Representations, Warranties and Agreements to Survive Delivery............................20
Section 18    Severability..............................................................................21
Section 19    Counterparts..............................................................................21
Section 20    Amendment.................................................................................21
Section 21    GOVERNING LAW.............................................................................21
Section 22    Further Assurances........................................................................21
Section 23    Successors and Assigns....................................................................21
Section 24    The Mortgage Loan Seller and the Purchaser................................................21
Section 25    Entire Agreement..........................................................................22
Section 26    No Partnership............................................................................22
Section 27    Third Party Beneficiary...................................................................22

Exhibit 1     Contents of Mortgage File                                          Exh. 1-1
Exhibit 2     Mortgage Loan Schedule Information                                 Exh. 2-1
Exhibit 3     Mortgage Loan Seller’s Information                            Exh. 3-1
Exhibit 4     Purchaser’s Information                                       Exh. 4-1
Exhibit 5     Schedule of Lost Notes                                             Exh. 5-1
Exhibit 6     Standard & Poor’s LEVELS® Glossary, Version 5.7
              Revised, Appendix E                                                Exh. 6-1

Schedule A            Required Ratings for Each Class of Certificates            Sch. A-1
Schedule B            Mortgage Loan Schedule                                     Sch. B-1









--------------------------------------------------------------------------------








                                                   MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  December  29,  2006,  as amended and  supplemented  by any and all
amendments hereto  (collectively,  the “Agreement”),  by and between EMC MORTGAGE  CORPORATION,  a Delaware corporation (the “Mortgage
Loan Seller”), and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the “Purchaser”).

                  Upon the terms and subject to the  conditions of this  Agreement,  the Mortgage  Loan Seller agrees to sell,  and the
Purchaser  agrees to  purchase,  certain  conventional,  adjustable  rate,  first lien  mortgage  loans  secured  primarily  by one- to
four-family  residential  properties  (collectively,  the “Mortgage Loans”) as described  herein.  The Purchaser intends to deposit the
Mortgage Loans into a trust fund (the “Trust Fund”) and create Bear Stearns  Mortgage  Funding Trust  2006-AR5,  Mortgage  Pass-Through
Certificates,  Series 2006-AR5 (the “Certificates”),  under a pooling and servicing agreement,  to be dated as of December 1, 2006 (the
“Pooling and  Servicing  Agreement”),  among the  Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the
“Trustee”) and EMC Mortgage Corporation, as servicer (in such capacity, the “Servicer”), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  “Commission”) a registration  statement on
Form S-3 (Number 333-132232) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  “Securities  Act”).  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the “Public  Offering”),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the “Registration  Statement” and the  “Prospectus,”  respectively.  The “Prospectus  Supplement”
shall mean that  supplement,  dated December 28, 2006 to the  Prospectus,  dated December 27, 2006,  relating to certain classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
(“Bear  Stearns”) have entered into a terms agreement  dated as of December 28, 2006 to an  underwriting  agreement dated May 12, 2006,
between the Purchaser and Bear Stearns (collectively, the “Underwriting Agreement”).

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  Definitions.  Certain terms are defined herein.  Capitalized  terms used herein but not defined herein shall have the
meanings specified in the Pooling and Servicing Agreement.  The following other terms are defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: December 29, 2006.

                  Cut-off Date: December 1, 2006.

                  Cut-off Date Balance:  Approximately $1,872,852,623.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Moody’s: Moody’s Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any legal person,  including any individual,  corporation,  partnership,  joint venture,  association,  joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by the  Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the Pooling and  Servicing  Agreement,  an amount
equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such Mortgage  Loan as of the date of repurchase  (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through and including the last day of the month of repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly
Advances and advances  payable to the  purchaser of the Mortgage  Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor’s and Moody’s, each a “Rating Agency.”

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property securing a Mortgage
Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or
addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor’s:  Standard & Poor’s  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a “Mortgage Loan” hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

                  Purchase and Sale of the Mortgage Loans and Related Rights.

                  Upon satisfaction of the conditions set forth in Section 10 hereof,  the Mortgage Loan Seller agrees to sell, and the
Purchaser  agrees to purchase  Mortgage  Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date equal to the
Cut-off Date Balance.

                  The closing for the  purchase and sale of the  Mortgage  Loans and the closing for the  issuance of the  Certificates
will take place on the Closing Date at the office of the  Purchaser’s  counsel in New York, New York or such other place as the parties
shall agree.

                  Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the Closing Date, the Purchaser shall pay
to the Mortgage  Loan Seller the  Acquisition  Price for the Mortgage  Loans in  immediately  available  funds by wire transfer to such
account or accounts as shall be designated by the Mortgage Loan Seller.

                  In addition to the  foregoing,  on the Closing  Date the Mortgage  Loan Seller  assigns to the  Purchaser  all of its
right,  title and interest in the Servicing  Agreements (other than its right to enforce the  representations  and warranties set forth
therein).

                  Mortgage  Loan  Schedules.  The  Mortgage  Loan  Seller  agrees to provide to the  Purchaser  as of the date hereof a
preliminary  listing of the Mortgage Loans (the “Preliminary  Mortgage Loan Schedule”) setting forth the information listed on Exhibit
2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by the Mortgage  Loan Seller.  If there are changes to the
Preliminary  Mortgage Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date a final  schedule
(the “Final  Mortgage Loan Schedule”)  setting forth the information  listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage  Loans being sold by the Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan Schedule  shall be delivered to the
Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and  substance  mutually  agreed to by the Mortgage  Loan Seller and the Purchaser  (the  “Amendment”).  If
there are no changes to the  Preliminary  Mortgage Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage
Loan Schedule for all purposes hereof.

                  Mortgage Loan Transfer.

                  The Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage  Loans due after
the Cut-off Date  (regardless  of when actually  collected)  and all payments  thereon,  other than  scheduled  principal and interest,
received  after the Cut-off  Date.  The Mortgage  Loan Seller will be entitled to all  scheduled  payments of principal and interest on
the Mortgage Loans due on or before the Cut-off Date (including  payments  collected after the Cut-off Date) and all payments  thereon,
other than scheduled  principal and interest,  received on or before the Cut-off Date. Such principal  amounts and any interest thereon
belonging to the Mortgage Loan Seller as described  above will not be included in the aggregate  outstanding  principal  balance of the
Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  Pursuant  to various  conveyance  documents  to be  executed  on the  Closing  Date and  pursuant  to the Pooling and
Servicing  Agreement,  the Purchaser will assign on the Closing Date all of its right,  title and interest in and to the Mortgage Loans
to the Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  the
Mortgage  Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or such later date as
is agreed to by the  Purchaser  and the  Mortgage  Loan  Seller  (each of the  Closing  Date and such  later date is  referred  to as a
“Mortgage File Delivery Date”), the items of each Mortgage File, provided,  however,  that in lieu of the foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the circumstances set forth below: (x) in lieu of the original Security Instrument,
assignments to the Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of
recording  information  relating to the Security  Instrument  required to be included  thereon,  be delivered to recording  offices for
recording  and have not been  returned to the Mortgage Loan Seller in time to permit their  delivery as specified  above,  the Mortgage
Loan Seller may deliver a true copy thereof with a certification by the Mortgage Loan Seller,  on the face of such copy,  substantially
as follows:  “Certified to be a true and correct copy of the original,  which has been  transmitted  for  recording” (y) in lieu of the
Security  Instrument,  assignments to the Trustee or  intervening  assignments  thereof,  if the  applicable  jurisdiction  retains the
originals of such  documents  (as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority of the
jurisdiction  where such  documents  were  recorded;  and (z) in lieu of the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each
identified  in the list  delivered by the  Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the Mortgage
Loan Seller may deliver lost note affidavits and indemnities of the Mortgage Loan Seller;  and provided further,  however,  that in the
case of  Mortgage  Loans which have been  prepaid in full after the  Cut-off  Date and prior to the Closing  Date,  the  Mortgage  Loan
Seller,  in lieu of  delivering  the above  documents,  may deliver to the Trustee a  certification  by the Mortgage Loan Seller or the
Servicer to such effect.  The Mortgage  Loan Seller shall  deliver such  original  documents  (including  any original  documents as to
which certified  copies had previously been delivered) or such certified  copies to the Trustee  promptly after they are received.  The
Mortgage Loan Seller shall cause the Mortgage and  intervening  assignments,  if any, and the assignment of the Security  Instrument to
be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required to be recorded under the terms set
forth in Section 6(i) hereof.

                  The Mortgage  Loan Seller and the  Purchaser  acknowledge  hereunder  that all of the Mortgage  Loans and the related
servicing  will   ultimately  be  assigned  to  Wells  Fargo  Bank,   National   Association,   as  Trustee  for  the  benefit  of  the
Certificateholders, on the date hereof.

                  Examination of Mortgage Files.

                  On or before the Mortgage File Delivery Date,  the Mortgage Loan Seller will have made the Mortgage  Files  available
to the  Purchaser  or its agent for  examination  which may be at the offices of the  Trustee or the  Mortgage  Loan Seller  and/or the
Mortgage  Loan  Seller’s  custodian.  The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial or
complete  examination of the Mortgage Files shall not affect the Purchaser’s rights to demand cure,  repurchase,  substitution or other
relief as provided in this  Agreement.  In  furtherance  of the  foregoing,  the Mortgage  Loan Seller  shall make the  Mortgage  Files
available  to the  Purchaser  or its agent from time to time so as to permit  the  Purchaser  to confirm  the  Mortgage  Loan  Seller’s
compliance  with the delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any  investors or
prospective  investors in the Certificates  information  regarding the Mortgage Loans and their  servicing,  to make the Mortgage Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices of the Mortgage
Loan Seller and/or the Mortgage Loan Seller’s  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for
discussions  with the Purchaser,  Bear Stearns and such  investors or prospective  investors,  upon  reasonable  request during regular
business  hours,  sufficient  to permit the  Purchaser,  Bear Stearns and such  investors  or  potential  investors to conduct such due
diligence as any such party reasonably believes is appropriate.

                  Pursuant  to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date  the  Trustee,  for the  benefit  of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and deliver or cause the  Custodian to execute and deliver to the  Mortgage  Loan Seller an initial  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,  the Trustee  will review or
shall cause the  Custodian to review items of the  Mortgage  Files as set forth on Exhibit 1 and will execute and deliver,  or cause to
be executed and delivered,  to the Mortgage Loan Seller and the Servicer an interim certification  substantially in the form of Exhibit
Two to the Custodial Agreement.

                  Pursuant  to the Pooling and  Servicing  Agreement,  within 180 days of the  Closing  Date (or,  with  respect to any
Substitute  Mortgage Loan, within five Business Days after the receipt by the Trustee or Custodian  thereof) the Trustee will review or
cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan Seller and
the Servicer a final  certification  substantially  in the form of Exhibit Three to the Custodial  Agreement.  If the Trustee is unable
to deliver a final  certification  with  respect to the items  listed in Exhibit 1 due to any  document  that is missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and loan number, to the Mortgage
Loans identified in the Final Mortgage Loan Schedule or appears to be defective on its face (a “Material  Defect”),  the Trustee or the
Custodian,  as its agent,  shall  promptly  notify the Mortgage  Loan Seller of such  Material  Defect.  The Mortgage Loan Seller shall
correct or cure any such Material  Defect within 90 days from the date of notice from the Trustee or the  Custodian,  as its agent,  of
the Material  Defect and if the Mortgage Loan Seller does not correct or cure such  Material  Defect within such period and such defect
materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the Mortgage Loan Seller will,
in accordance with the terms of the Pooling and Servicing Agreement,  within 90 days of the date of notice,  provide the Trustee with a
Substitute  Mortgage Loan (if within two years of the Closing Date) or purchase the related  Mortgage Loan at the  applicable  Purchase
Price;  provided  that,  if such defect  would cause the Mortgage  Loan to be other than a  “qualified  mortgage” as defined in Section
860G(a)(3) of the Code, any such cure,  repurchase or substitution  must occur within 90 days from the date such breach was discovered;
provided,  however,  that if such defect relates  solely to the inability of the Mortgage Loan Seller to deliver the original  security
instrument or intervening  assignments thereof, or a certified copy because the originals of such documents,  or a certified copy, have
not been  returned by the  applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase such Mortgage Loan if
the Mortgage  Loan Seller  delivers  such original  documents or certified  copy promptly upon receipt,  but in no event later than 360
days after the Closing Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the Mortgage Loan Seller cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Mortgage Loan Seller shall instead deliver
a recording  receipt of such recording  office or, if such receipt is not  available,  a certificate of the Mortgage Loan Seller or the
Servicing  Officer  confirming that such documents have been accepted for recording,  and delivery to the Trustee or the Custodian,  as
its agent, shall be effected by the Mortgage Loan Seller within thirty days of its receipt of the original recorded document.

                  At the time of any  substitution,  the Mortgage  Loan Seller shall  deliver or cause to be delivered  the  Substitute
Mortgage  Loan,  the related  Mortgage  File and any other  documents  and  payments  required to be  delivered  in  connection  with a
substitution  pursuant to the Pooling and  Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee  shall (i)
assign to the Mortgage  Loan Seller and release or cause the  Custodian to release the  documents  (including,  but not limited to, the
Mortgage,  Mortgage Note and other contents of the Mortgage  File) in its possession or in the possession of the Custodian  relating to
the Deleted Mortgage Loan and (ii) execute and deliver such instruments of transfer or assignment,  in each case without  recourse,  as
shall be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

                  Recordation of Assignments of Mortgage.

                  The Mortgage Loan Seller shall,  promptly after the Closing Date, cause each Mortgage and each assignment of Mortgage
from the  Mortgage  Loan Seller to the  Trustee,  and all  unrecorded  intervening  assignments,  if any,  delivered on or prior to the
Closing  Date,  to be recorded in all  recording  offices in the  jurisdictions  where the related  Mortgaged  Properties  are located;
provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which relates to a Mortgage Loan if (a) such
recordation  is not  required by the Rating  Agencies or an Opinion of Counsel has been  provided to the Trustee  which states that the
recordation  of such  assignment  is not  necessary  to protect the  Trustee’s  interest in the  related  Mortgage  Loan or (b) MERS is
identified on the Mortgage or a properly  recorded  assignment  of the  Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each
assignment of Mortgage  shall be submitted for recording by the Mortgage Loan Seller in the manner  described  above,  at no expense to
the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable  direction  by the  Holders  of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust,  (ii) the  occurrence of an Event of Default,  (iii) the
occurrence  of a  bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv) the  occurrence of a servicing
transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee a certified  copy of such Mortgage or assignment.  In the event that,  within 180 days of the Closing
Date,  the Trustee has not been  provided an Opinion of Counsel as described  above or received  evidence of recording  with respect to
each Mortgage Loan delivered to the Purchaser  pursuant to the terms hereof or as set forth above,  the failure to provide  evidence of
recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a Material  Defect,  and the provisions of
Section  5(iii) and (iv) shall  apply.  All  customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  It is the express  intent of the parties hereto that the conveyance of the Mortgage Loans by the Mortgage Loan Seller
to the Purchaser,  as contemplated  by this Agreement be, and be treated as, a sale. It is,  further,  not the intention of the parties
that such  conveyance  be deemed a pledge of the Mortgage  Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or other
obligation of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent of the parties,  the Mortgage  Loans
are held by a court of competent  jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement  shall
also be deemed to be a security  agreement  within the meaning of Articles 8 and 9 of the applicable  Uniform  Commercial Code; (b) the
transfer of the Mortgage  Loans  provided for herein  shall be deemed to be a grant by the Mortgage  Loan Seller to the  Purchaser of a
security  interest in all of the Mortgage Loan Seller’s right,  title and interest in and to the Mortgage Loans and all amounts payable
to the  holders  of the  Mortgage  Loans in  accordance  with the terms  thereof  and all  proceeds  of the  conversion,  voluntary  or
involuntary,  of the foregoing into cash,  instruments,  securities or other  property,  to the extent the Purchaser would otherwise be
entitled to own such Mortgage Loans and proceeds pursuant to Section 4 hereof,  including all amounts,  other than investment earnings,
from time to time held or invested in any accounts  created  pursuant to the Pooling and  Servicing  Agreement,  whether in the form of
cash,  instruments,  securities or other property;  (c) the possession by the Purchaser or the Trustee of Mortgage Notes and such other
items of property as constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be  “possession by the
secured party” for purposes of perfecting the security interest  pursuant to Section 9-313 (or comparable  provision) of the applicable
Uniform Commercial Code; and (d) notifications to persons holding such property,  and  acknowledgments,  receipts or confirmations from
persons  holding such property,  shall be deemed  notifications  to, or  acknowledgments,  receipts or  confirmations  from,  financial
intermediaries,  bailees or agents (as  applicable)  of the  Purchaser  for the purpose of  perfecting  such  security  interest  under
applicable  law.  Any  assignment  of the interest of the  Purchaser  pursuant to any  provision  hereof or pursuant to the Pooling and
Servicing  Agreement shall also be deemed to be an assignment of any security  interest  created  hereby.  The Mortgage Loan Seller and
the Purchaser  shall, to the extent  consistent with this Agreement,  take such actions as may be reasonably  necessary to ensure that,
if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such security  interest would be deemed to be a
perfected  security  interest of first priority under  applicable law and will be maintained as such throughout the term of the Pooling
and Servicing Agreement.

                  Representations  and  Warranties  of Mortgage Loan Seller  Concerning  the Mortgage  Loans.  The Mortgage Loan Seller
hereby  represents  and warrants to the  Purchaser as of the Closing Date or such other date as may be specified  below with respect to
each Mortgage Loan being sold by it:

                  the information  set forth in the Mortgage Loan Schedule hereto is true and correct in all material  respects and the
information  provided to the Rating  Agencies,  including the Mortgage Loan level detail,  is true and correct  according to the Rating
Agency requirements;

                  immediately  prior to the transfer to the Purchaser,  the Mortgage Loan Seller was the sole owner of beneficial title
and holder of each Mortgage and Mortgage  Note  relating to the Mortgage  Loans and is conveying the same free and clear of any and all
liens, claims, encumbrances,  participation interests,  equities, pledges, charges or security interests of any nature and the Mortgage
Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  each Mortgage Loan at the time it was made complied in all material  respects with all  applicable  local,  state and
federal laws and regulations,  including,  without limitation,  usury, equal credit opportunity,  disclosure and recording laws and all
applicable  anti-predatory,  abusive and fair lending  laws;  and each  Mortgage  Loan has been  serviced in all  material  respects in
accordance with all applicable  local,  state and federal laws and regulations,  including,  without  limitation,  usury,  equal credit
opportunity,  disclosure  and  recording  laws and all  applicable  anti-predatory,  abusive and fair lending laws and the terms of the
related Mortgage Note, the Mortgage and other loan documents;

                  there is no monetary  default existing under any Mortgage or the related Mortgage Note and there is no material event
which,  with the passage of time or with notice and the expiration of any grace or cure period,  would constitute a default,  breach or
event of  acceleration;  and neither the Mortgage Loan Seller,  any of its affiliates nor any servicer of any related Mortgage Loan has
taken any action to waive any default,  breach or event of acceleration;  and no foreclosure action is threatened or has been commenced
with respect to the Mortgage Loan;

                  the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any respect,
except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located, or (ii) to protect
the interests of the Trustee on behalf of the Certificateholders;

                  no  selection  procedure  reasonably  believed  by the  Mortgage  Loan Seller to be adverse to the  interests  of the
Certificateholders was utilized in selecting the Mortgage Loans;

                  each  Mortgage is a valid and  enforceable  first lien on the property  securing the related  Mortgage  Note and each
Mortgaged  Property is owned by the Mortgagor in fee simple (except with respect to common areas in the case of condominiums,  PUDs and
de minimis  PUDs) or by  leasehold  for a term longer than the term of the related  Mortgage,  subject  only to (i) the lien of current
real property taxes and  assessments,  (ii)  covenants,  conditions  and  restrictions,  rights of way,  easements and other matters of
public  record as of the date of  recording of such  Mortgage,  such  exceptions  being  acceptable  to mortgage  lending  institutions
generally or  specifically  reflected in the appraisal  obtained in connection  with the  origination  of the related  Mortgage Loan or
referred to in the lender’s title  insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like  properties  are commonly  subject which do not  materially  interfere  with the benefits of the security  intended to be
provided by such Mortgage;

                  there is no  mechanics’  lien or claim for work,  labor or material  affecting  the premises  subject to any Mortgage
which is or may be a lien prior to, or equal with,  the lien of such  Mortgage  except  those  which are  insured  against by the title
insurance policy referred to in (xiii) below;

                  there was no delinquent tax or assessment lien against the property  subject to any Mortgage,  except where such lien
was being contested in good faith and a stay had been granted against levying on the property;

                  there is no valid offset,  defense or counterclaim to any Mortgage Note or Mortgage,  including the obligation of the
Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  the  physical  property  subject to any  Mortgage  is free of  material  damage and is in good repair and there is no
proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  the Mortgaged  Property and all  improvements  thereon  comply with all  requirements  of any  applicable  zoning and
subdivision laws and ordinances;

                  a lender’s title insurance  policy (on an ALTA or CLTA form) or binder,  or other assurance of title customary in the
relevant  jurisdiction  therefor in a form  acceptable to Fannie Mae or Freddie Mac, was issued on the date that each Mortgage Loan was
created by a title insurance  company which, to the best of the Mortgage Loan Seller’s  knowledge,  was qualified to do business in the
jurisdiction  where the related  Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors and assigns that
the Mortgage is a first  priority lien on the related  Mortgaged  Property in the original  principal  amount of the Mortgage Loan. The
Mortgage Loan Seller is the sole insured under such lender’s  title  insurance  policy,  and such policy,  binder or assurance is valid
and remains in full force and effect, and each such policy, binder or assurance shall contain all applicable  endorsements  including a
negative amortization endorsement, if applicable;

                  at the time of  origination,  each  Mortgaged  Property  was the  subject  of an  appraisal  which  conformed  to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  the improvements on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is acceptable
to the Mortgage Loan Seller)  against loss by fire and such hazards as are covered under a standard  extended  coverage  endorsement in
the locale in which the Mortgaged  Property is located,  in an amount which is not less than the lesser of the maximum  insurable value
of the  improvements  securing such Mortgage Loan or the  outstanding  principal  balance of the Mortgage  Loan,  but in no event in an
amount  less than an amount  that is  required  to prevent  the  Mortgagor  from being  deemed to be a  co-insurer  thereunder;  if the
improvement on the Mortgaged  Property is a condominium  unit, it is included  under the coverage  afforded by a blanket policy for the
condominium  project;  if upon  origination of the related  Mortgage Loan, the  improvements on the Mortgaged  Property were in an area
identified as a federally  designated  flood area, a flood insurance  policy is in effect in an amount  representing  coverage not less
than the least of (i) the outstanding  principal  balance of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on
such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal  law; and each  Mortgage  obligates  the  Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor’s cost and expense;

                  each  Mortgage  Loan  constitutes  a  “qualified  mortgage”  under  Section  860G(a)(3)(A)  of the Code and  Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  “qualified  mortgage”  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  each Mortgage Loan was originated  (a)  by a savings and loan  association,  savings bank,  commercial  bank,  credit
union,  insurance  company or similar  institution that is supervised and examined by a federal or state authority,  (b) by a mortgagee
approved by the  Secretary  of HUD  pursuant to Sections  203 and 211 of the  National  Housing  Act, as amended,  or (c) by a mortgage
broker or  correspondent  lender in a manner such that the related  Mortgage Loan would be regarded for purposes of Section 3(a)(41) of
the Securities Exchange Act of 1934, as amended, as having been originated by an entity described in clauses (a) or (b) above;

                  none of the Mortgage  Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part 226.34 of
Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and Equity  Protection Act of 1994, as amended or
(b) “high cost home,”  “covered”  (excluding  home loans defined as “covered home loans” in the New Jersey Home Ownership  Security Act
of 2002 that were originated  between November 26, 2003 and July 7, 2004),  “high risk home” or “predatory”  loans under any applicable
state,  federal or local law (or a similarly  classified loan using different  terminology under a law imposing  heightened  regulatory
scrutiny or additional legal liability for residential mortgage loans having high interest rates, points and/or fees);

                  no Mortgage  Loan (a) is a “high cost loan” or “covered  loan” as  applicable  (as such terms are defined in the then
current  version of Standard & Poor’s LEVELS®  Glossary in effect as of the date hereof,  Appendix E, attached  hereto as Exhibit 6) or
(b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is true and
correct in all material respects;

                  each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  each original  Mortgage has been recorded or is in the process of being recorded in accordance with the  requirements
of Section 2.01 of the Pooling and  Servicing  Agreement in the  appropriate  jurisdictions  wherein  such  recordation  is required to
perfect the lien thereof for the benefit of the Trust Fund;

                  the related  Mortgage File contains each of the documents and  instruments  listed in Section 2.01 of the Pooling and
Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  the Mortgage Loans are currently being serviced in accordance with accepted servicing practices; and

                  with  respect  to each  Mortgage  Loan that has a  prepayment  penalty  feature,  each  such  prepayment  penalty  is
enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant to federal,  state and
local law. No Mortgage  Loan will impose a prepayment  penalty for a term in excess of five years from the date such  Mortgage Loan was
originated and such prepayment  penalty is at least equal to the lesser of (A) the maximum amount  permitted  under  applicable law and
(B) six months  interest  at the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the  examination  of any Mortgage File.  Upon any  substitution  for a Mortgage Loan, the  representations
and  warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the
date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the  interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the Purchaser
pursuant to this Agreement,  the party  discovering or receiving  notice of such breach shall give prompt written notice to the others.
In the case of any such breach of a  representation  or warranty set forth in this Section 7, within 90 days from the date of discovery
by the Mortgage Loan Seller,  or the date the Mortgage  Loan Seller is notified by the party  discovering  or receiving  notice of such
breach  (whichever  occurs  earlier),  the Mortgage Loan Seller will (i) cure such breach in all material  respects,  (ii) purchase the
affected  Mortgage Loan at the  applicable  Purchase  Price or (iii) if within two years of the Closing  Date,  substitute a qualifying
Substitute  Mortgage Loan in exchange for such Mortgage  Loan;  provided that,  (A) in the case of a breach of the  representation  and
warranty  concerning  the Mortgage Loan  Schedule  contained in clause (i) of this Section 7, if such breach is material and relates to
any field on the Mortgage Loan Schedule which  identifies any  Prepayment  Charge or (B) in the case of a breach of the  representation
contained in clause  (xviii) of this Section 7, then,  in each case,  in lieu of  purchasing  such Mortgage Loan from the Trust Fund at
the Purchase Price,  the Sponsor shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to
the Trust Fund in respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor shall have
no obligation to repurchase or substitute  for such Mortgage Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the Purchaser’s,  the Trustee’s and the Certificateholder’s  sole and
exclusive remedies under this Agreement or otherwise  respecting a breach of  representations  or warranties  hereunder with respect to
the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser for such breach as set forth in
and limited by Section 13 hereof.  It is understood by the parties hereto that a breach of the  representations  and warranties made in
either  clause  (xviii) or (xix)(b) of this Section 7 will be deemed to materially  and adversely  affect the value of the interests of
the Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery of such
breach by the  Mortgage  Loan Seller or notice  thereof by the party  discovering  such breach and (ii)  failure by the  Mortgage  Loan
Seller to cure such breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

                  Representations  and  Warranties  Concerning  the Mortgage  Loan Seller.  As of the date hereof and as of the Closing
Date, the Mortgage Loan Seller represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in good standing under the laws
of the State of Delaware and (ii) is qualified and in good standing to do business in each  jurisdiction  where such  qualification  is
necessary,  except where the failure so to qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage
Loan Seller’s  business as presently  conducted or on the Mortgage Loan Seller’s ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  the  Mortgage  Loan Seller has full  corporate  power to own its  property,  to carry on its  business  as  presently
conducted and to enter into and perform its obligations under this Agreement;

                  the execution and delivery by the Mortgage  Loan Seller of this  Agreement has been duly  authorized by all necessary
action on the part of the Mortgage Loan Seller;  and neither the execution and delivery of this Agreement,  nor the consummation of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Mortgage  Loan Seller or its  properties  or the charter or by-laws of the Mortgage Loan Seller,  except those  conflicts,  breaches or
defaults which would not reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller’s  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  the execution,  delivery and  performance by the Mortgage Loan Seller of this Agreement and the  consummation  of the
transactions  contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the
taking of any other  action in respect  of, any state,  federal or other  governmental  authority  or agency,  except  those  consents,
approvals,  notices,  registrations  or other  actions  as have  already  been  obtained,  given or made and,  in  connection  with the
recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  this  Agreement has been duly executed and  delivered by the Mortgage  Loan Seller and,  assuming due  authorization,
execution and delivery by the Purchaser,  constitutes a valid and binding  obligation of the Mortgage Loan Seller  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally);

                  there are no actions,  suits or  proceedings  pending or, to the  knowledge of the Mortgage  Loan Seller,  threatened
against the Mortgage Loan Seller, before or by any court,  administrative  agency,  arbitrator or governmental body (i) with respect to
any of the  transactions  contemplated by this Agreement or (ii) with respect to any other matter which in the judgment of the Mortgage
Loan Seller could  reasonably  be expected to be determined  adversely to the Mortgage  Loan Seller and if determined  adversely to the
Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage  Loan  Seller’s  ability to perform its  obligations  under this
Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,  arbitrator
or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  the Mortgage Loan Seller’s  Information  (identified in Exhibit 3 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  Representations  and  Warranties  Concerning  the  Purchaser.  As of the date hereof and as of the Closing Date,  the
Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  the Purchaser (i) is a limited  liability  company duly  organized,  validly  existing and in good standing under the
laws of the State of Delaware and (ii) is qualified and in good standing to do business in each jurisdiction  where such  qualification
is  necessary,  except  where the failure so to qualify  would not  reasonably  be expected  to have a material  adverse  effect on the
Purchaser’s  business  as  presently  conducted  or on the  Purchaser’s  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  the Purchaser has full corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

                  the execution and delivery by the Purchaser of this  Agreement have been duly  authorized by all necessary  corporate
action  on the part of the  Purchaser;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Purchaser or its  properties or the  certificate of formation or limited  liability  company  agreement of the Purchaser,  except those
conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse effect on the  Purchaser’s  ability
to enter into this Agreement and to consummate the transactions contemplated hereby;

                  the execution,  delivery and performance by the Purchaser of this Agreement and the  consummation of the transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

                  this Agreement has been duly executed and delivered by the Purchaser and, assuming due  authorization,  execution and
delivery  by the  Mortgage  Loan  Seller,  constitutes  a valid and  binding  obligation  of the  Purchaser  enforceable  against it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

                  there are no actions,  suits or  proceedings  pending or, to the knowledge of the Purchaser,  threatened  against the
Purchaser,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to any of the transactions
contemplated  by this  Agreement or (ii) with respect to any other matter  which in the judgment of the  Purchaser  will be  determined
adversely to the Purchaser and will if determined  adversely to the Purchaser  materially and adversely affect the Purchaser’s  ability
to  perform  its  obligations  under this  Agreement;  and the  Purchaser  is not in  default  with  respect to any order of any court,
administrative agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated by this
Agreement; and

                  the  Purchaser’s  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a material
fact or omit to state a material fact necessary in order to make the statements  made, in light of the  circumstances  under which they
were made, not misleading.

         Conditions to Closing.

                  The  obligations  of the  Purchaser  under this  Agreement  will be subject to the  satisfaction,  on or prior to the
Closing Date, of the following conditions:

                           Each of the  obligations  of the  Mortgage  Loan Seller  required to be performed at or prior to the Closing
         Date pursuant to the terms of this Agreement  shall have been duly performed and complied with in all material  respects;  all
         of the  representations  and warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates  specified in all  material  respects;  and no event shall have  occurred  which,  with notice or the passage of
         time, would constitute a default under this Agreement,  or the Pooling and Servicing  Agreement;  and the Purchaser shall have
         received certificates to that effect signed by authorized officers of the Mortgage Loan Seller.

                           The Purchaser shall have received all of the following closing  documents,  in such forms as are agreed upon
         and reasonably  acceptable to the Purchaser,  duly executed by all signatories  other than the Purchaser as required  pursuant
         to the respective terms thereof:

                                    If  required  pursuant to Section 3 hereof,  the  Amendment  dated as of the  Closing  Date and any
                  documents referred to therein;

                                    If  required  pursuant  to  Section 3 hereof,  the Final  Mortgage  Loan  Schedule  containing  the
                  information set forth on Exhibit 2 hereto, one copy to be attached to each counterpart of the Amendment;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably  satisfactory to the Trustee
                  and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    A  certificate  of an officer of the Mortgage  Loan Seller dated as of the Closing  Date, in a form
                  reasonably  acceptable to the Purchaser,  and attached thereto copies of the charter and by-laws of the Mortgage Loan
                  Seller and evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    One or more  opinions of counsel  from the Mortgage  Loan  Seller’s  counsel  otherwise in form and
                  substance reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

                                    A letter from each of the Rating Agencies  giving each Class of Certificates  set forth on Schedule
                  A hereto the rating set forth therein; and

                                    Such other  documents,  certificates  (including  additional  representations  and  warranties) and
                  opinions as may be reasonably necessary to secure the intended ratings from each Rating Agency for the Certificates.

                           The  Certificates  to be sold to Bear  Stearns  pursuant  to the  Underwriting  Agreement  and the  Purchase
         Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           The Mortgage Loan Seller shall have  furnished to the Purchaser such other  certificates  of its officers or
         others and such  other  documents  and  opinions  of  counsel to  evidence  fulfillment  of the  conditions  set forth in this
         Agreement and the transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

                  The  obligations of the Mortgage Loan Seller under this Agreement shall be subject to the  satisfaction,  on or prior
to the Closing Date, of the following conditions:

                           The obligations of the Purchaser  required to be performed by it on or prior to the Closing Date pursuant to
         the terms of this  Agreement  shall have been duly  performed  and  complied  with in all  material  respects,  and all of the
         representations  and warranties of the Purchaser  under this Agreement  shall be true and correct in all material  respects as
         of the date hereof and as of the Closing Date, and no event shall have occurred  which would  constitute a breach by it of the
         terms of this  Agreement,  and the  Mortgage  Loan  Seller  shall have  received a  certificate  to that  effect  signed by an
         authorized officer of the Purchaser.

                           The Mortgage  Loan Seller shall have  received  copies of all of the following  closing  documents,  in such
         forms as are agreed upon and reasonably  acceptable to the Mortgage Loan Seller,  duly executed by all signatories  other than
         the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    If  required  pursuant to Section 3 hereof,  the  Amendment  dated as of the  Closing  Date and any
                  documents referred to therein;

                                    The Pooling and Servicing Agreement,  in form and substance reasonably satisfactory to the Mortgage
                  Loan Seller, and all documents required thereby duly executed by all signatories;

                                    A  certificate  of an officer of the Purchaser  dated as of the Closing Date, in a form  reasonably
                  acceptable  to the Mortgage  Loan Seller,  and attached  thereto the written  consent of the member of the  Purchaser
                  authorizing the transactions  contemplated by this Agreement and the Pooling and Servicing  Agreement,  together with
                  copies of the Purchaser’s  certificate of formation,  limited liability company agreement and evidence as to the good
                  standing of the Purchaser dated as of a recent date;

                                    One or more  opinions of counsel  from the  Purchaser’s  counsel in form and  substance  reasonably
                  satisfactory to the Mortgage Loan Seller; and

                                    Such other  documents,  certificates  (including  additional  representations  and  warranties) and
                  opinions as may be reasonably necessary to secure the intended rating from each Rating Agency for the Certificates.

                  Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan Seller  shall pay on the Closing Date or such
later date as may be agreed to by the Purchaser (i) the fees and expenses of the Mortgage  Loan Seller’s  attorneys and the  reasonable
fees and  expenses of the  Purchaser’s  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the fee for the use of
Purchaser’s  Registration  Statement based on the aggregate  original  principal  amount of the  Certificates and the filing fee of the
Commission as in effect on the date on which the Registration  Statement was declared  effective,  (iv) the fees and expenses including
counsel’s fees and expenses in connection with any “blue sky” and legal  investment  matters,  (v) the fees and expenses of the Trustee
which shall  include  without  limitation  the fees and expenses of the Trustee (and the fees and  disbursements  of its counsel)  with
respect to (A) legal and  document  review of this  Agreement,  the Pooling  and  Servicing  Agreement,  the  Certificates  and related
agreements,  (B) attendance at the Closing and (C) review of the Mortgage  Loans to be performed by the Trustee,  (vi) the expenses for
printing or otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and expenses of each
Rating  Agency (both  initial and  ongoing),  (viii) the fees and expenses  relating to the  preparation  and  recordation  of mortgage
assignments  (including  intervening  assignments,  if any and if available,  to evidence a complete chain of title from the originator
thereof to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the expenses  relating to the Opinion of Counsel  referred to
in Section 6(i) hereof,  as the case may be, and (ix) Mortgage File due diligence  expenses and other  out-of-pocket  expenses incurred
by the  Purchaser  in  connection  with the  purchase of the  Mortgage  Loans and by Bear  Stearns in  connection  with the sale of the
Certificates.  The Mortgage Loan Seller  additionally agrees to pay directly to any third party on a timely basis the fees provided for
above which are charged by such third party and which are billed periodically.

                  Accountants’ Letters.

                  Deloitte & Touche LLP will  review the  characteristics  of a sample of the  Mortgage  Loans  described  in the Final
Mortgage Loan Schedule and will compare those  characteristics  to the  description of the Mortgage  Loans  contained in the Prospectus
Supplement  under the  captions  “Summary of Terms - The  Mortgage  Pool” and  “Description  of the  Mortgage  Loans” and in Schedule A
thereto.  The  Mortgage  Loan Seller will  cooperate  with the  Purchaser  in making  available  all  information  and taking all steps
reasonably  necessary  to permit  such  accountants  to  complete  the review and to deliver  the  letters  required  of them under the
Underwriting  Agreement.  Deloitte & Touche LLP will also  confirm  certain  calculations  as set forth  under the  caption  “Yield and
Prepayment Considerations” in the Prospectus Supplement.

                  To the  extent  statistical  information  with  respect to the  Service’s  servicing  portfolio  is  included  in the
Prospectus  Supplement  under the caption “The  Servicer,”  a letter from the  certified  public  accountant  for the Servicer  will be
delivered to the Purchaser dated the date of the Prospectus  Supplement,  in the form previously  agreed to by the Mortgage Loan Seller
and the Purchaser, with respect to such statistical information.

                  Indemnification.

                  The Mortgage Loan Seller shall indemnify and hold harmless the Purchaser and its directors,  officers and controlling
persons (as defined in Section 15 of the  Securities  Act) from and against any loss,  claim,  damage or liability or action in respect
thereof, to which they or any of them may become subject,  under the Securities Act or otherwise,  insofar as such loss, claim, damage,
liability or action  arises out of, or is based upon (i) any untrue  statement  of a material  fact  contained  in the  Mortgage  Loan
Seller’s  Information  as identified in Exhibit 3, the omission to state in the  Prospectus  Supplement or Prospectus (or any amendment
thereof or supplement  thereto  approved by the Mortgage Loan Seller and in which  additional  Mortgage  Loan Seller’s  Information  is
identified),  in reliance upon and in conformity with Mortgage Loan Seller’s  Information a material fact required to be stated therein
or  necessary  to make the  statements  therein  in light of the  circumstances  in which  they were  made,  not  misleading,  (ii) any
representation  or warranty  assigned or made by the  Mortgage  Loan Seller in Section 7 or Section 8 hereof  being,  or alleged to be,
untrue or  incorrect,  or (iii) any failure by the  Mortgage  Loan  Seller to perform its  obligations  under this  Agreement;  and the
Mortgage  Loan Seller shall  reimburse  the  Purchaser and each other  indemnified  party for any legal and other  expenses  reasonably
incurred by them in connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

                  The Purchaser shall indemnify and hold harmless the Mortgage Loan Seller and its respective  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based upon (a) any untrue  statement  of a material  fact  contained in the
Purchaser’s  Information  as  identified  in Exhibit 4, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any
amendment thereof or supplement thereto approved by the Purchaser and in which additional  Purchaser’s  Information is identified),  in
reliance upon and in conformity  with the Purchaser’s  Information,  a material fact required to be stated therein or necessary to make
the statements  therein in light of the circumstances in which they were made, not misleading,  (b) any representation or warranty made
by the Purchaser in Section 9 hereof being,  or alleged to be, untrue or incorrect,  or (c) any failure by the Purchaser to perform its
obligations  under this Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified  party for
any legal and other  expenses  reasonably  incurred by them in connection  with  investigating  or defending or preparing to defend any
such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to any liability which the Purchaser
otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  Promptly after receipt by an indemnified  party under  subsection (i) or (ii) above of notice of the  commencement of
any action,  such  indemnified  party  shall,  if a claim in respect  thereof is to be made against the  indemnifying  party under such
subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the failure so
to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this Section 13
except to the extent that it has been  prejudiced  in any  material  respect by such  failure or from any  liability  which it may have
otherwise).  In case any such  action  is  brought  against  any  indemnified  party,  and it  notifies  an  indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  If the  indemnification  provided  for in  paragraphs  (i) and  (ii) of this  Section  13  shall  for any  reason  be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 13, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the  Mortgage  Loan Seller on the one hand and the
Purchaser on the other from the purchase and sale of the Mortgage Loans, the offering of the  Certificates  and the other  transactions
contemplated  hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  The  parties  hereto  agree that  reliance by an  indemnified  party on any  publicly  available  information  or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  Notices.  All demands,  notices and  communications  hereunder  shall be in writing but may be delivered by facsimile
transmission  subsequently  confirmed in writing.  Notices to the Mortgage  Loan Seller shall be directed to EMC Mortgage  Corporation,
2780 Lake Vista  Drive,  Lewisville,  Texas  75067  (Telecopy:  (214)  626-3800),  and  notices to the  Purchaser  shall be directed to
Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue, New York, New York 10179 (Telecopy:  ((212)-272-7206)),  Attention:
Baron  Silverstein;  or to any other  address as may  hereafter be  furnished by one party to the other party by like notice.  Any such
demand,  notice or communication  hereunder shall be deemed to have been received on the date received at the premises of the addressee
(as evidenced,  in the case of registered or certified mail, by the date noted on the return  receipt)  provided that it is received on
a Business Day during normal  business hours and, if received after normal  business  hours,  then it shall be deemed to be received on
the next Business Day.

                  Transfer of Mortgage  Loans.  The  Purchaser  retains  the right to assign the  Mortgage  Loans and any or all of its
interest under this Agreement to the Trustee without the consent of the Mortgage Loan Seller,  and, upon such  assignment,  the Trustee
shall succeed to the applicable  rights and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser  shall remain
entitled to the benefits set forth in Sections 11, 13 and 17 hereto and as provided in Section  2(i).  Notwithstanding  the  foregoing,
the sole and exclusive  right and remedy of the Trustee with respect to a breach of a  representation  or warranty of the Mortgage Loan
Seller shall be the cure, purchase or substitution obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

                  Termination.  This  Agreement may be terminated  (a) by the mutual consent of the parties hereto prior to the Closing
Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser’s  obligation to close set forth under Section 10(1) hereof are not
fulfilled as and when  required to be fulfilled or (c) by the Mortgage  Loan Seller,  if the  conditions  to the Mortgage Loan Seller’s
obligation  to close set forth under  Section  10(2) hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of
termination  pursuant to clause (b), the Mortgage  Loan Seller shall pay, and in the event of  termination  pursuant to clause (c), the
Purchaser shall pay, all reasonable  out-of-pocket  expenses incurred by the other in connection with the transactions  contemplated by
this Agreement.  In the event of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

                  Representations,  Warranties  and  Agreements to Survive  Delivery.  All  representations,  warranties and agreements
contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall
remain  operative and in full force and effect and shall survive  delivery of the Mortgage Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent to the delivery of the Mortgage Loans to the  Purchaser,  the Mortgage Loan Seller’s  representations  and
warranties  contained  herein with respect to the Mortgage Loans shall be deemed to relate to the Mortgage Loans actually  delivered to
the  Purchaser  and included in the Final  Mortgage Loan Schedule and any  Substitute  Mortgage  Loan and not to those  Mortgage  Loans
deleted  from the  Preliminary  Mortgage  Loan  Schedule  pursuant  to  Section  3  hereof  prior to the  closing  of the  transactions
contemplated hereby or any Deleted Mortgage Loan.

                  Severability.  If any  provision  of this  Agreement  shall be  prohibited  or invalid  under  applicable  law,  this
Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  Counterparts.  This Agreement may be executed in counterparts,  each of which will be an original, but which together
shall constitute one and the same agreement.

                  Amendment.  This  Agreement  cannot be amended or modified in any manner  without the prior  written  consent of each
party.

                  GOVERNING  LAW.  THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND  PERFORMED  IN THE STATE OF NEW YORK  WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATION LAW) AND
SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  Further  Assurances.  Each of the parties  agrees to execute and deliver  such  instruments  and take such actions as
another  party  may,  from time to time,  reasonably  request in order to  effectuate  the  purpose  and to carry out the terms of this
Agreement including any amendments hereto which may be required by either Rating Agency.

                  Successors  and Assigns.  This  Agreement  shall bind and inure to the benefit of and be  enforceable by the Mortgage
Loan Seller and the  Purchaser  and their  permitted  successors  and assigns and, to the extent  specified in Section 13 hereof,  Bear
Stearns,  and their  directors,  officers and controlling  persons (within the meaning of federal  securities  laws). The Mortgage Loan
Seller  acknowledges  and agrees that the Purchaser may assign its rights under this Agreement  (including,  without  limitation,  with
respect to the Mortgage Loan Seller’s  representations  and warranties  respecting the Mortgage Loans) to the Trustee.  Any person into
which the Mortgage Loan Seller may be merged or consolidated (or any person  resulting from any merger or  consolidation  involving the
Mortgage  Loan  Seller),  any person  resulting  from a change in form of the  Mortgage  Loan  Seller or any person  succeeding  to the
business of the  Mortgage  Loan  Seller,  shall be  considered  the  “successor”  of the Mortgage  Loan Seller  hereunder  and shall be
considered a party hereto  without the  execution or filing of any paper or any further act or consent on the part of any party hereto.
Except as  provided  in the two  preceding  sentences  and in  Section  15  hereto,  this  Agreement  cannot be  assigned,  pledged  or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement  and any such  assignment or
purported assignment shall be deemed null and void.

                  The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller and the Purchaser will keep in full effect all
rights as are necessary to perform their respective obligations under this Agreement.

                  Entire Agreement.  This Agreement  contains the entire agreement and  understanding  between the parties with respect
to the subject matter hereof,  and supersedes all prior and  contemporaneous  agreements,  understandings,  inducements and conditions,
express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  No  Partnership.  Nothing  herein  contained  shall be deemed or construed to create a  partnership  or joint venture
between the parties hereto.

                                             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.

                                                             EMC MORTGAGE CORPORATION
                                                             By:__________________________________________
                                                                      Name:
                                                                      Title:
                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             By:__________________________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT 1
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

                  The original  Mortgage Note,  endorsed without recourse to the order of the Trustee and showing an unbroken chain of
         endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting the presence of the MIN and language
         indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
         copy), with evidence of such recording indicated thereon (or if the original Security Instrument,  assignments to the Trustee
         or  intervening  assignments  thereof  which have been  delivered,  are being  delivered  or will,  upon receipt of recording
         information  relating to the Security  Instrument  required to be included  thereon,  be  delivered to recording  offices for
         recording and have not been  returned to the Mortgage  Loan Seller in time to permit their  recording as specified in Section
         2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  Unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a blanket
         assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to “Wells Fargo Bank,  National
         Association,  as Trustee”,  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee  thereon
         (or if the original  Security  Instrument,  assignments  to the Trustee or  intervening  assignments  thereof which have been
         delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
         to be included  thereon,  be delivered to recording  offices for  recording  and have not been  returned to the Mortgage Loan
         Seller in time to permit their delivery as specified in Section 2.01(b) of the Pooling and Servicing Agreement,  the Mortgage
         Loan Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan Seller,  on the face of such copy,
         substantially  as  follows:  “Certified  to be a true and  correct  copy of the  original,  which  has been  transmitted  for
         recording”);

                  All  intervening  assignments  of the Security  Instrument,  if applicable  and only to the extent  available to the
         Mortgage Loan Seller with evidence of recording thereon;

                  The original or a copy of the policy or certificate of primary mortgage guaranty insurance, to the extent available,
         if any;

                  The original  policy of title  insurance or mortgagee’s  certificate of title  insurance or commitment or binder for
         title insurance; and

                  The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                               EXHIBIT 2
                                                  MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

the city, state and zip code of the Mortgaged Property;

the property type;

the Mortgage Interest Rate;

the Servicing Fee Rate;

the LPMI Fee, if applicable;

the Trustee Fee Rate, if applicable;

the Net Rate;

the maturity date;

the stated original term to maturity;

the stated remaining term to maturity;

the original Principal Balance;

the first payment date;

the principal and interest payment in effect as of the Cut-off Date;

the unpaid Principal Balance as of the Cut-off Date;

the Loan-to-Value Ratio at origination;

the insurer of any Primary Mortgage Insurance Policy;

the MIN with respect to each MOM Loan;

the Gross Margin, if applicable;

the next Adjustment Date, if applicable;

the Maximum Lifetime Mortgage Rate, if applicable;

the Minimum Lifetime Mortgage Rate, if applicable;

the Periodic Rate Cap, if applicable;

the Loan Group;

a code indicating whether the Mortgage Loan is negatively amortizing;

which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten years or any other period;

the Prepayment Charge, if any;

lien position (e.g., first lien or second lien);

a code indicating whether the Mortgage Loan is has a balloon payment;

a code indicating whether the Mortgage Loan is an interest-only loan;

the interest-only term, if applicable;

the Mortgage Loan Seller; and

the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (n) and (j) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.




--------------------------------------------------------------------------------




                                                               EXHIBIT 3
                                                  MORTGAGE LOAN SELLER’S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  “SUMMARY OF PROSPECTUS  SUPPLEMENT --
The  Mortgage  Loans,”  and -- “ Mortgage  Pool  Characteristics”,  “DESCRIPTION  OF THE  MORTGAGE  LOANS” and  “SCHEDULE  A -- CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS.”




--------------------------------------------------------------------------------




                                                               EXHIBIT 4
                                                        PURCHASER’S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller’s Information.





--------------------------------------------------------------------------------




                                                               EXHIBIT 5
                                                        SCHEDULE OF LOST NOTES

                                                        Available Upon Request




--------------------------------------------------------------------------------




                                                               EXHIBIT 6
                                  STANDARD & POOR’S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization

Standard  & Poor’s has  categorized  loans  governed  by  anti-predatory  lending  laws in the  Jurisdictions  listed  below into three
categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability and (b) the
tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included  thresholds and tests that are typical of what is generally  considered
High Cost by the industry.


Standard & Poor’s High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------

       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Home Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------




                                                              SCHEDULE A
                                            REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


------------------------------- ----------------- ---------------------
Offered Certificates                  S&P            Moody’s
------------------------------- ----------------- ---------------------
Class I-A-1                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-2                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-3                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-X                             AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-1                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-2                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-3                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-1                           AA+                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-2                            AA                 Aa1
------------------------------- ----------------- ---------------------
Class I-B-3                           AA-                 Aa1
------------------------------- ----------------- ---------------------
Class I-B-4                            A+                 Aa2
------------------------------- ----------------- ---------------------
Class I-B-5                            A                  Aa3
------------------------------- ----------------- ---------------------
Class I-B-6                            A-                  A1
------------------------------- ----------------- ---------------------
Class I-B-7                           BBB+                 A3
------------------------------- ----------------- ---------------------
Class I-B-8                           BBB                 Baa2
------------------------------- ----------------- ---------------------
Class I-B-9                           BBB-                Baa3
------------------------------- ----------------- ---------------------
Class II-B-1                           AA                 Aaa
------------------------------- ----------------- ---------------------
Class II-B-2                           A                  Aa3
------------------------------- ----------------- ---------------------
Class II-B-3                          BBB                  A3
------------------------------- ----------------- ---------------------
Class II-B-4                          BBB-                Baa1
------------------------------- ----------------- ---------------------

The Class I-XP-1,  Class I-XP-2,  Class II-XP, Class R, Class R-X, Class I-B-IO,  Class II-B-5 and Class II-B-IO  Certificates have not
been rated.

None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------





                                                              SCHEDULE B
                                                        MORTGAGE LOAN SCHEDULE

                                                        (Provided upon request)





--------------------------------------------------------------------------------





                                                                                                                              EXHIBIT I

                                               FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a place of business at
         9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in no personal or other  representative  capacity)  under the
         Pooling and Servicing  Agreement,  dated as of December 1, 2006, by and among Structured  Asset Mortgage  Investments II Inc.,
         the Trustee and EMC Mortgage  Corporation (as amended,  restated,  supplemented  or otherwise  modified from time to time, the
         “Agreement”;  capitalized terms not defined herein have the definitions assigned to such terms in the Agreement),  relating to
         the Bear Stearns  Mortgage  Funding Trust 2006-AR5,  Mortgage  Pass-Through  Certificates,  Series  2006-AR5,  hereby appoints
         _______________,  in its capacity as Servicer under the Agreement, as the Trustee’s true and lawful Special  Attorney-in-Fact,
         in the  Trustee’s  name,  place and stead and for the Trustee’s  benefit,  but only in its capacity as Trustee  aforesaid,  to
         perform all acts and execute all  documents as may be  customary,  necessary  and  appropriate  to  effectuate  the  following
         enumerated  transactions  in respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially or in title,  whether the Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
         beneficiary by virtue of  endorsement,  assignment or other  conveyance) or held by or registered to the Trustee  (directly or
         through  custodians or nominees),  or in respect of which the Trustee has a security  interest or other lien,  all as provided
         under the  applicable  Agreement and only to the extent the  respective  Trustee has an interest  therein under the Agreement,
         and in respect of which the Servicer is acting as servicer pursuant to the Agreement (the “Mortgage Documents”).


This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to the original intent
of the parties thereto or to correct title errors discovered after title insurance was issued and where such modification or
re-recording does not adversely affect the lien under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document to an easement in favor of a public  utility  company or a state or
federal agency or unit with powers of eminent domain including,  without limitation,  the execution of partial  satisfactions/releases,
partial reconveyances and the execution of requests to trustees to accomplish same.

3.       The conveyance of the properties  subject to a Mortgage  Document to the applicable  mortgage  insurer,  or the closing of the
title to the property to be acquired as real estate so owned, or conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document or full  conveyance  upon payment and discharge of all sums
secured thereby, including, without limitation, cancellation of the related note.

6.       The  assignment  of any Mortgage  Document,  in  connection  with the  repurchase  of the mortgage  loan secured and evidenced
thereby.

7.       The full  assignment of a Mortgage  Document upon payment and discharge of all sums secured  thereby in  conjunction  with the
refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of  foreclosure,  or the  completion of
judicial  or  non-judicial  foreclosure  or  termination,  cancellation  or  rescission  of any such  foreclosure,  including,  without
limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and  execution of such other  documents and  performance  of such other actions as may be necessary
                  under the terms of the Mortgage Document or state law to expeditiously  complete said transactions in paragraphs 8(a)
                  through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money,  debt,  account and interest (which now is, or
hereafter  shall become due and payable)  belonging to or claimed by the Trustee under the Mortgage  Documents,  and to use or take any
lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable to the Trustee in respect of
the Mortgage Documents.

The Trustee  gives the Special  Attorney-in-Fact  full power and  authority to execute such  instruments  and to do and perform all and
every act and thing  necessary and proper to carry into effect the power or powers  granted by this Limited Power of Attorney,  subject
to the terms and  conditions  set forth in the Agreement  including the standard of care  applicable to the servicer in the  Agreement,
and hereby does ratify and confirm what such Special Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.


         IN WITNESS  WHEREOF,  the Trustee has caused its corporate name and seal to be hereto signed and affixed and these presents to
be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:_________________________________________________
                                                                 Name:
                                                                 Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                Name:
Title:                                               Title:





--------------------------------------------------------------------------------





STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before  me,  the  undersigned,  a  Notary  Public  in and for  said  state,  personally  appeared
__________________,  personally  known to me to be the  person  whose name is  subscribed  to the within  instrument,  and such  person
acknowledged to me that such person executed the within instrument in such person’s  authorized  capacity as a Senior Vice President of
Wells Fargo Bank,  National  Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public







--------------------------------------------------------------------------------






                                                                                                                              EXHIBIT J
                                                              [RESERVED]






--------------------------------------------------------------------------------






                                                                                                                              EXHIBIT K

                                                   LOAN LEVEL FORMAT FOR TAPE INPUT,
                                                       SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records          001-006          6                 9(06)
FILLER                     007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
                                            to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces






--------------------------------------------------------------------------------







                                                                                                                              EXHIBIT L

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data  must be  submitted  to Wells  Fargo  Bank in an Excel  spreadsheet  format  with  fixed  field  names  and data  type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                   Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those  fields  every  month in order for your file to be
     accepted.


The Action Code Field should show the applicable  numeric code to indicate that a special  action is being taken.  The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank  will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are  consistent  with  industry
standards.  If Action Codes other than those above are used,  the Servicer must supply Wells Fargo Bank with a  description  of each of
the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower has been granted  relief for curing a  delinquency.  The Action Date
is the date the relief is expected to end.  For  military  indulgence,  it will be three months  after the  Borrower's  discharge  from
military service.

Action Code 15 - To report the  Borrower's  filing for  bankruptcy or  instituting  some other type of litigation  that will prevent or
delay  liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or  forbearance)  instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the  property.  The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the Mortgage  Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been  accepted,  and the
Servicer,  on behalf of the owner of the  Mortgage  Loan,  has acquired the property and may dispose of it. The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a total  condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been  foreclosed,  or a  deed-in-lieu  has been  accepted,  and the property may be
conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is the date of the  foreclosure  sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided  that they are  consistent  with  industry
standards.  If Loss  Mitigation  Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant






--------------------------------------------------------------------------------






                                                                                                                              EXHIBIT M

                                                              [RESERVED]






--------------------------------------------------------------------------------







                                                                                                                              EXHIBIT N
                                                         FORM OF CAP CONTRACTS


DATE:              December 29, 2006

TO:                Wells Fargo Bank, National Association, not individually, but solely as
                   Trustee  on behalf of Bear Stearns Mortgage Funding Trust 2006-AR5

ATTENTION:         Client Manager
TELEPHONE:         410-884-2000
FACSIMILE:         410-715-2380

FROM:              ABN AMRO Bank N.V.
TELEPHONE:         312-904-5214
FACSIMILE:         312-904-0392

SUBJECT:           Fixed Income Derivatives Confirmation

REFERENCE NUMBERS: [________________]

The purpose of this long-form  confirmation  (“Confirmation”) is to confirm the terms and conditions of the current Transaction entered
into on the Trade Date  specified  below (the  “Transaction”)  between ABN AMRO Bank N.V.  (“Party  A”) and Wells Fargo Bank,  National
Association,  not  individually,  but solely as trustee (the “Trustee”) on behalf of Bear Stearns  Mortgage Funding Trust 2006-AR5 (the
“Trust” or “Party B”) created under the Pooling and Servicing Agreement,  dated as of December 1, 2006, among Structured Asset Mortgage
Investments Inc., as depositor (the “Depositor”),  EMC Mortgage  Corporation  (“EMC”), as seller (in that capacity,  the “Seller”),  as
sponsor  (in that  capacity,  the  “Sponsor”)  and as servicer  (in that  capacity,  the  “Servicer”),  and Wells Fargo Bank,  National
Association,  a national banking  association,  as trustee (the “Trustee”) (the “Pooling and Servicing  Agreement”).  This Confirmation
evidences a complete and binding  agreement  between you and us to enter into the Transaction on the terms set forth below and replaces
any previous  agreement between us with respect to the subject matter hereof.  This Confirmation  constitutes a “Confirmation” and also
constitutes a “Schedule” as referred to in the ISDA Master Agreement, and Paragraph 13 of a Credit Support Annex to the Schedule.

1.       This Confirmation  shall  supplement,  form a part of, and be subject to an agreement in the form of the ISDA Master Agreement
         (Multicurrency - Cross Border) as published and copyrighted in 1992 by the  International  Swaps and Derivatives  Association,
         Inc.  (the “ISDA  Master  Agreement”),  as if Party A and Party B had  executed an  agreement in such form on the date hereof,
         with a  Schedule  as set  forth in Item 3 of this  Confirmation,  and an ISDA  Credit  Support  Annex  (Bilateral  Form - ISDA
         Agreements  Subject  to New York Law Only  version)  as  published  and  copyrighted  in 1994 by the  International  Swaps and
         Derivatives  Association,  Inc.,  with Paragraph 13 thereof as set forth in Annex A hereto (the “Credit Support  Annex”).  For
         the  avoidance  of doubt,  the  Transaction  described  herein  shall be the sole  Transaction  governed  by such ISDA  Master
         Agreement.  In the event of any  inconsistency  among any of the  following  documents,  the  relevant  document  first listed
         shall govern:  (i) this  Confirmation,  exclusive of the  provisions  set forth in Item 3 hereof and Annex A hereto;  (ii) the
         provisions  set forth in Item 3 hereof,  which are  incorporated  by reference  into the  Schedule;  (iii) the Credit  Support
         Annex; (iv) the Definitions; and (v) the ISDA Master Agreement.

         Each reference herein to a “Section” (unless specifically referencing the Pooling and Servicing Agreement) or to a “Section”
         “of this Agreement” will be construed as a reference to a Section of the ISDA Master Agreement; each herein reference to a
         “Part” will be construed as a reference to the provisions herein deemed incorporated in a Schedule to the ISDA Master
         Agreement; each reference herein to a “Paragraph” will be construed as a reference to a Paragraph of the Credit Support
         Annex.

2.       The terms of the particular Transaction to which this Confirmation relates are as follows:

        Type of Transaction:                           Interest Rate Cap

        Notional Amount:                               With respect to any Calculation  Period, the amount set forth
                                                       for such period on Schedule I attached hereto.

        Trade Date:                                    December 21, 2006

        Effective Date:                                December 26, 2006

        Termination Date:                              November 25, 2011,  subject to adjustment in accordance  with
                                                       the Business Day Convention;  provided, however, that for the
                                                       purpose of determining  the final Fixed Rate Payer Period End
                                                       Date, Termination Date shall be subject to No Adjustment.

        Fixed Amount:

                        Fixed Rate Payer:              Party B

                        Fixed Rate Payer
                        Payment Date:                  December 29, 2006

                        Fixed Amount:                  USD [________]

        Floating Amounts:

                        Floating Rate Payer:           Party A

                        Cap Rate:                      With  respect  to any  Calculation  Period,  the Cap Rate set
                                                       forth for such period on Schedule I attached hereto.

                        Floating Rate Payer            The 25th  calendar  day of each month during the Term of this
                        Period End Dates:              Transaction,  commencing  January 25, 2007, and ending on the
                                                       Termination  Date,  subject to adjustment in accordance  with
                                                       the Business Day Convention.

                        Floating Rate Payer
                        Payment Dates:                 Early  Payment  shall be  applicable.  One Business Day prior
                                                       to each Floating Rate Payer Period End Date.

                        Floating Rate Option:          USD-LIBOR-BBA;  provided,  however, that is the Floating Rate
                                                       determined   from  such   Floating   Rate   Option   for  any
                                                       Calculation  Period is greater  than 10.31% then the Floating
                                                       Rate for such  Calculation  Period  shall be deemed  equal to
                                                       10.31%.

                        Floating Amount:               To be determined in accordance with the following formula:

                                                       The greater of (i) (Floating Rate Option -Cap  Rate)*Notional
                                                       Amount*Floating Rate Day Count Fraction, and (ii) zero.

                        Designated Maturity:           One month

                        Floating Rate Day
                        Count Fraction:                Actual/360

                        Reset Dates:                   The first day of each Calculation Period.

                        Compounding:                   Inapplicable

                        Business Days:                 New York

                        Business Day Convention:       Following

                        Calculation Agent:             Party A


3.       Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

Part 1.  Termination Provisions.

For the purposes of this Agreement:-

(a)        “Specified Entity” will not apply to Party A or Party B for any purpose.

(b)        “Specified Transaction” will have the meaning specified in Section 14.

(c)        Events of Default.

           The statement below that an Event of Default will apply to a specific party means that upon the occurrence of such an Event
           of Default with respect to such party, the other party shall have the rights of a Non-defaulting Party under Section 6 of
           this Agreement; conversely, the statement below that such event will not apply to a specific party means that the other
           party shall not have such rights.

         (i)      The  “Failure  to Pay or  Deliver”  provisions  of Section  5(a)(i)  will apply to Party A and will apply to Party B;
                  provided,  however,  that  Section  5(a)(i) is hereby  amended by replacing  the word “third” with the word  “first”;
                  provided,  further,  that  notwithstanding  anything to the  contrary in Section  5(a)(i),  any failure by Party A to
                  comply with or perform any  obligation  to be complied  with or performed by Party A under the Credit  Support  Annex
                  shall not  constitute  an Event of Default  under  Section  5(a)(i)  unless (A) either (i) a Moody’s  Second  Trigger
                  Ratings Event has occurred and been  continuing for 30 or more Local  Business  Days, or (ii) a S&P Required  Ratings
                  Downgrade  Event has occurred and been  continuing  for 30 or more Local  Business  Days, and (B) such failure is not
                  remedied on or before the third Local Business Day after notice of such failure is given to Party A.

         (ii)     The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A and will not apply to Party B.

         (iii)    The “Credit  Support  Default”  provisions of Section  5(a)(iii)  will apply to Party A and will not apply to Party B
                  except that Section  5(a)(iii)(1)  will apply to Party B solely in respect of Party B’s  obligations  under Paragraph
                  3(b) of the Credit  Support  Annex;  provided,  however,  that  notwithstanding  anything to the  contrary in Section
                  5(a)(iii)(1),  any failure by Party A to comply with or perform any  obligation  to be complied  with or performed by
                  Party A under the Credit  Support Annex shall not constitute an Event of Default under Section  5(a)(iii)  unless (A)
                  either (i) a Moody’s  Second  Trigger  Ratings Event has occurred and been  continuing  for 30 or more Local Business
                  Days, or (ii) a S&P Required  Ratings  Downgrade Event has occurred and been continuing for 30 or more Local Business
                  Days,  and (B) such failure is not remedied on or before the third Local Business Day after notice of such failure is
                  given to Party A.

         (iv)     The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and will not apply to Party B.

         (v)      The “Default under Specified  Transaction”  provisions of Section 5(a)(v) will apply to Party A and will not apply to
                  Party B.

         (vi)     The  “Cross  Default”  provisions  of  Section  5(a)(vi)  will  apply to  Party A and will not  apply to Party B. For
                  purposes  of Section  5(a)(vi),  solely  with  respect to Party A:  “Specified  Indebtedness”  will have the  meaning
                  specified in Section 14 ,except that such term shall not include  obligations in respect of deposits  received in the
                  ordinary course of Party A’s banking business.

                  “Threshold Amount”  means  with respect  to Party A, an amount equal  to three percent (3%) of its total
                  shareholders equity as specified from  time to time  in the most recent Annual Report of ABN AMRO Holding N.V.
                  containing consolidated financial statements, prepared in  accordance with accounting principles that are generally
                  accepted for institutions of its type in the jurisdiction of its organization and certified by independent public
                  accountants, or its equivalent in any other currency.

         (vii)    The  “Bankruptcy”  provisions  of Section  5(a)(vii)  will apply to Party A and will apply to Party B except that the
                  provisions of Section 5(a)(vii)(2),  (6) (to the extent that such provisions refer to any appointment contemplated or
                  effected by the Pooling and Servicing Agreement or any appointment to which Party B has not become subject),  (7) and
                  (9) will not apply to Party B; provided that,  with respect to Party B only,  Section  5(a)(vii)(4) is hereby amended
                  by adding after the words “against it” the words  “(excluding  any proceeding or petition  instituted or presented by
                  Party A or its Affiliates)”,  and Section 5(a)(vii)(8) is hereby amended by deleting the words “to (7) inclusive” and
                  inserting lieu thereof “, (3), (4) as amended, (5), (6) as amended, or (7)”.

         (viii)   The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to Party A and will apply to Party B.

(d)      Termination Events.

         The statement below that a Termination Event will apply to a specific party means that upon the occurrence of such a
         Termination Event, if such specific party is the Affected Party with respect to a Tax Event, the Burdened Party with respect
         to a Tax Event Upon Merger (except as noted below) or the non-Affected Party with respect to a Credit Event Upon Merger, as
         the case may be, such specific party shall have the right to designate an Early Termination Date in accordance with Section
         6 of this Agreement; conversely, the statement below that such an event will not apply to a specific party means that such
         party shall not have such right; provided, however, with respect to “Illegality” the statement that such event will apply to
         a specific party means that upon the occurrence of such a Termination Event with respect to such party, either party shall
         have the right to designate an Early Termination Date in accordance with Section 6 of this Agreement.

         (i)      The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will apply to Party B.

         (ii)     The “Tax Event”  provisions of Section  5(b)(ii) will apply to Party A and Party B except that,  Section  5(b)(ii) is
                  hereby amended by deleting the words “(x) any action taken by a taxing authority,  or brought in a court of competent
                  jurisdiction,  on or after the date on which a  Transaction  is entered  into  (regardless  of whether such action is
                  taken or brought with respect to a party to this Agreement) or (y)”.

         (iii)    The “Tax  Event  Upon  Merger”  provisions  of  Section  5(b)(iii)  will  apply to Party A and will apply to Party B,
                  provided  that Party A shall not be entitled to  designate  an Early  Termination  Date by reason of a Tax Event upon
                  Merger in respect of which it is the Affected Party.

         (iv)     The “Credit Event Upon Merger”  provisions of Section  5(b)(iv) will not apply to Party A and will not apply to Party
                  B.

(e)      The “Automatic Early Termination” provision of Section 6(a) will not apply to  Party A and will not apply to Party B.

(f)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market  Quotation will apply,  provided,  however,  that, in the event of a Derivative  Provider  Trigger Event,  the
                  following provisions will apply:

                  (A)      The  definition  of Market  Quotation in Section 14 shall be deleted in its  entirety and replaced  with the
                           following:

                  “Market Quotation” means, with respect to one or more Terminated Transactions, a Firm Offer which
                  is (1) made by a Reference Market-maker that is an Eligible Replacement, (2) for an amount that
                  would be paid to Party B (expressed as a negative number) or by Party B (expressed as a positive
                  number) in consideration of an agreement between Party B and such Reference Market-maker to enter
                  into a Replacement Transaction, and (3) made on the basis that Unpaid Amounts in respect of the
                  Terminated Transaction or group of Transactions are to be excluded but, without limitation, any
                  payment or delivery that would, but for the relevant Early Termination Date, have been required
                  (assuming satisfaction of each applicable condition precedent) after that Early Termination Date
                  is to be included.

                  (B)      The definition of Settlement Amount shall be deleted in its entirety and replaced with the following:

                  “Settlement Amount” means, with respect to any Early Termination Date, an amount (as determined by
                  Party B) equal to:

                           (a)      If a Market Quotation for the relevant Terminated  Transaction or group of Terminated  Transactions
                                    is  accepted  by Party B so as to become  legally  binding on or before the day  falling  ten Local
                                    Business Days after the day on which the Early  Termination  Date is designated,  or such later day
                                    as Party B may specify in writing to Party A, but in either  case no later than one Local  Business
                                    Day prior to the Early  Termination  Date (such day, the “Latest  Settlement  Amount  Determination
                                    Day”),  the Termination  Currency  Equivalent of the amount (whether  positive or negative) of such
                                    Market Quotation;

                           (b)      If, on the Latest  Settlement  Amount  Determination  Day,  no Market  Quotation  for the  relevant
                                    Terminated  Transaction or group of Terminated  Transactions  has been accepted by Party B so as to
                                    become legally binding and one or more Market Quotations from Approved  Replacements have been made
                                    and remain capable of becoming legally binding upon acceptance,  the Settlement  Amount shall equal
                                    the Termination  Currency  Equivalent of the amount (whether positive or negative) of the lowest of
                                    such Market  Quotations (for the avoidance of doubt, the lowest of such Market  Quotations shall be
                                    the lowest Market Quotation of such Market Quotations  expressed as a positive number or, if any of
                                    such Market  Quotations  is expressed as a negative  number,  the Market  Quotation  expressed as a
                                    negative  number  with  the  largest  absolute  value);  or If,  on the  Latest  Settlement  Amount
                                    Determination  Day,  no  Market  Quotation  for the  relevant  Terminated  Transaction  or group of
                                    Terminated  Transactions  is  accepted  by Party B so as to become  legally  binding  and no Market
                                    Quotation  from  an  Approved   Replacement  remains  capable  of  becoming  legally  binding  upon
                                    acceptance,  the  Settlement  Amount shall equal Party B’s Loss  (whether  positive or negative and
                                    without  reference  to any Unpaid  Amounts)  for the relevant  Terminated  Transaction  or group of
                                    Terminated Transactions.

                  (C)      If Party B  requests  Party A in  writing  to obtain  Market  Quotations,  Party A shall use its  reasonable
                           efforts to do so before the Latest Settlement Amount Determination Day.

                  (D)      If the  Settlement  Amount is a negative  number,  Section  6(e)(i)(3)  shall be deleted in its entirety and
                           replaced with the following:

                           “(3) Second Method and Market Quotation.  If the Second
                                     Method and Market Quotation
                                     apply, (I) Party B shall pay
                                     to Party A an amount equal to the absolute value of the
                                     Settlement Amount in respect of the Terminated
                                     Transactions, (II) Party B shall pay to Party A the
                                     Termination Currency Equivalent of the Unpaid Amounts
                                     owing to Party A and (III)
                                     Party A shall pay to Party B the
                                     Termination Currency Equivalent of the Unpaid Amounts
                                     owing to Party B; provided, however, that (x) the amounts
                                     payable under the immediately
                                     preceding clauses (II) and
                                     (III) shall be subject to netting in accordance with Section
                                     2(c) of this Agreement and (y) notwithstanding any other
                                     provision of this Agreement, any
                                     amount payable by Party
                                     A under the immediately preceding clause (III) shall not be
                                     netted-off
                                     against any amount payable by Party B under the
                                     immediately preceding clause (I).”

                  (E)      At any time on or  before  the  Latest  Settlement  Amount  Determination  Day at which  two or more  Market
                           Quotations from Approved  Replacements  remain capable of becoming legally binding upon acceptance,  Party B
                           shall be entitled  to accept only the lowest of such Market  Quotations  (for the  avoidance  of doubt,  the
                           lowest of such Market  Quotations shall be the lowest Market Quotation of such Market  Quotations  expressed
                           as a positive  number or, if any of such Market  Quotations  is expressed as a negative  number,  the Market
                           Quotation expressed as a negative number with the largest absolute value).

         (ii)     The Second Method will apply.

(g)      “Termination Currency” means USD.

(h)      Additional Termination Events.  Additional Termination Events will apply as provided in Part 5(c).

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i)      Payer Representations.  For the purpose of Section 3(e) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           It is not required by any applicable law, as modified by the practice of any relevant
                           governmental revenue authority, of any Relevant Jurisdiction to make any deduction or
                           withholding for or on account of any Tax from any
                           payment (other than interest under Section
                           2(e), 6(d)(ii) or
                           6(e) of this Agreement) to be made by it to the other party
                           under this
                           Agreement.  In making this representation, it
                           may rely on: the accuracy of any
                           representations made by   the other party pursuant to Section 3(f) of this Agreement;
                           (ii) the
                           satisfaction of the agreement contained in Section
                           4(a)(i) or 4(a)(iii) of this Agreement and
                           the accuracy and  effectiveness of any document provided by the other party
                           pursuant to Section
                           4(a)(i) or 4(a)(iii) of this Agreement;
                           and (iii) the satisfaction of the agreement of the
                           other party
                           contained in Section 4(d) of this Agreement, provided that
                           it shall not be a
                           breach of this representation where reliance
                           is placed on clause (ii) and the other party
                           does not deliver  a form or document under Section 4(a)(iii) by reason of
                           material prejudice
                           to its legal or commercial position.

                  (B)      Party B makes the following representation(s):

                           None.

         (ii)     Payee Representations.  For the purpose of Section 3(f) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           (1) It is a resident of The Netherlands for the purpose of the application of the
                  existing tax treaties between The  Netherlands and those countries where offices of Party B
                  are located.

                           (2) With respect to its non-U.S. branches, it is fully eligible for the benefits of
                  the “Business Profits” or “Industrial and Commercial Profits” provision, as the case may be, the
                  “Interest” provision or the “Other Income” provision (if any) of the Specified Treaty with
                  respect to any payment described in such provisions and received or to be received by it in
                  connection with this Agreement and no such  payment is attributable to a trade or business carried
                  on by it through a permanent establishment in the Specified Jurisdiction. With respect
                  to Party A, Specified Treaty means the income tax treaty between the United States and
                  The Netherlands; Specified Jurisdiction means the United States.

                           (3) With respect to its U.S. branches, each payment  received or to be received by it in
                  connection with this Agreement will be effectively connected with its conduct of a trade or
                  business in the United States.

                  (B)      Party B makes the following representation(s):

                           None.

(b)      Tax Provisions.

         (i)      Gross Up. Section  2(d)(i)(4)  shall not apply to Party B as X, and Section 2(d)(ii) shall not apply to Party B as Y,
                  in each case such that Party B shall not be required to pay any additional amounts referred to therein.

         (ii)     Indemnifiable  Tax. The definition of “Indemnifiable  Tax” in Section 14 is deleted in its entirety and replaced with
                  the following:

                  “Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in relation to payments by Party B, no
                  Tax.

Part 3.  Agreement to Deliver Documents.

(a)      For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be delivered are:

Party required to          Form/Document/                                 Date by which to
deliver document           Certificate                                    be delivered

Party A                    A correct,  complete and duly  executed  U.S.  (i)  before  the first  Payment  Date under
                           Internal  Revenue  Service  Form  W-8BEN  (or  this   Agreement,    (ii)   promptly   upon
                           successor     thereto),     together     with  reasonable  demand  by  Party  B,  and (ii)
                           appropriate attachments, theliminates    U.S.  promptly  upon  learning that any such form
                           federal  withholding  and backup  withholding  previously  provided has become obsolete or
                           Tax  on   payments  to  Party  A  under  this  incorrect.
                           Agreement.

Party B                    A  United  States  Internal  Revenue  Service  (i)  before  the first  Payment  Date under
                           Form W-9, or any  successor  form,  completed  this   Agreement,    (ii)   promptly   upon
                           and  executed  accurately  and  in  a  manner  reasonable  demand  by  Party  A,  and (ii)
                           reasonably  satisfactory  to Party A, and the  promptly  upon  learning that any such form
                           Appropriate  tax  certification  form  (i.e.,  previously  provided has become obsolete or
                           IRS  Form  W-9 or IRS  Form  W-8BEN,  W-8IMY,  incorrect.
                           W-8EXP  or  W-8ECI,  as  applicable  (or  any
                           successor   form   thereto))   completed  and
                           executed   accurately   and   in   a   manner
                           reasonably  satisfactory  to  Party  A,  with
                           respect  to any  payments  received  or to be
                           received by the beneficial  owner of payments
                           to Party B under this  Agreement from time to
                           time.

For the purpose of Section 4(a)(ii), other documents to be delivered are:

Party required              Form/Document/                                 Date by which to            Covered by
to deliver                  Certificate                                    be delivered                Section 3(d)
document                                                                                               Representation

Party A and                 Any  documents   required  by  the  receiving  Upon  the   execution  and  Yes
Party B                     party  to  evidence  the   authority  of  the  delivery of this Agreement
                            delivering   party  or  its  Credit   Support
                            Provider,  if  any,  for  it to  execute  and
                            deliver  the  Agreement,  this  Confirmation,
                            and any Credit Support  Documents to which it
                            is a party,  and to evidence the authority of
                            the  delivering  party or its Credit  Support
                            Provider  to perform  its  obligations  under
                            the  Agreement,  this  Confirmation  and  any
                            Credit Support Document, as the case may be

Party A and                 A  certificate  of an  authorized  officer of  Upon the execution and      Yes
Party B                     the   party,   as  to  the   incumbency   and  delivery of this Agreement
                            authority of the  respective  officers of the
                            party    signing    the    Agreement,    this
                            Confirmation,   and   any   relevant   Credit
                            Support Document, as the case may be


Party A                     containing  consolidated financial Statements  publicly available
                            certified  by  independent  certified  public
                            accountants  and prepared in accordance  with
                            generally accepted  accounting  principles in
                            the country in which Party A is organized

Party A and                 An   opinion   of   counsel   to  such  party  Upon  the   execution  and  No
Party                       reasonably    satisfactory    in   form   and  delivery of this Agreement
B                           substance  to the other  party,  and,  in the
                            case of Party B,  opinions  counsel  relating
                            to the Pooling and  Servicing  Agreement  and
                            other deal documents reasonably  satisfactory
                            in form and substance to Party A.

Party B                     An   executed   copy  of  the   Pooling   and  Promptly  upon  receipt by  No
                            Servicing  Agreement and other deal documents  Party B
                            related to this Transaction.


Part 4.  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

         Address for notices or communications to Party A:

(1)       For the purposes of Sections 5, 6 and 7 under this   Agreement:

ABN AMRO Bank N.V., Chicago Branch
Global Documentation Unit
540 W. Madison Street, 22nd Floor
Chicago, IL  60661 Attention: Treasury Documentation

Telephone: 312-904-5214
Fax: 312-904-0392

(2)  For all other purposes to the Office through which Party
A is acting for the purposes of the relevant
Transactions:

ABN AMRO Bank N.V., Amsterdam Head Office
P.O. Box 283
1000 AE Amsterdam
The Netherlands Attention:  Operations Derivatives Markets Forex Options
Telephone:        31-20-6292654
Telefax:          31-20-6284832 Swaps
Telephone:        31-20-6284448
Telefax:          31-20-6281679 Interest Related Products
Telephone:        31-20-3831226
Telefax:          31-20-6282462 Credit Derivatives
Telephone:        31-20-3831230
Telefax:          31-20-3832299

Telex:   16021 Answerback: ABAM NL

Electronic Messaging System Details:

Swift ABNA NL 2A ABN AMRO Bank, N.V., Chicago Branch
540 West Madison Avenue, Suite 2132
Chicago, IL  60661
Attention: Treasury Operations
Telephone:        312-992-5816
Telefax:          312-855-5852

Electronic Messaging System Details:

ABNA US 33a XXX ABN AMRO Bank N.V., London Branch
199 Bishopsgate,
London EC2M 3XW,
United Kingdom

Attention:  Fixed Income Derivatives Documentation Telex: 887366 Answerback: ABNALN G
Telephone: 44 20 7678 3311
Telefax: 44 20 7857 9428

                  Electronic Messaging System Details: Swift ABNA GB 2L

         (For all purposes) Address for notices or communications to Party B:

Address: Wells Fargo Bank, N.A.
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
Attention:        Client Manager - BSMF 2006-AR5
Facsimile:        410-884-2380
Phone:   410-884-2000

         (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

         Party A appoints as its Process Agent:  Not applicable.

         Party B appoints as its Process Agent:  Not applicable.

(c)      Offices.  The provisions of Section 10(a) will apply to this Agreement.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

         Party A is a Multibranch Party and may act through its London, Amsterdam and Chicago    offices.

         Party B is not a Multibranch Party.

(e)      Calculation  Agent.  The  Calculation  Agent is Party A;  provided,  however,  that if an Event of Default shall have occurred
         with respect to Party A, Party B shall have the right to appoint as  Calculation  Agent a third party,  reasonably  acceptable
         to Party A.

(f)      Credit Support Document.

         Party A: The Credit Support Annex, and any guarantee in support of Party       A’s      obligations under this Agreement.

         Party B: The Credit Support Annex, solely in respect of Party B’s      obligations under         Paragraph  3(b) of the Credit
Support Annex.

(g)      Credit Support Provider.
         Party A: The guarantor under any guarantee in support of Party A’s obligations under this        Agreement.

         Party B: None.

(h)      Governing  Law.  The parties to this  Agreement  hereby  agree that the law of the State of New York shall govern their rights
         and duties in whole,  without regard to the conflict of law  provisions  thereof other than New York General  Obligations  Law
         Sections 5-1401 and 5-1402.

(i)      Netting of Payments.  The parties agree that subparagraph (ii) of Section 2(c) will apply to each Transaction hereunder.

(j)      Affiliate.  “Affiliate”  shall have the meaning  assigned  thereto in Section  14;  provided,  however,  that Party B shall be
         deemed to have no Affiliates for purposes of this Agreement, including for purposes of Section 6(b)(ii).

Part 5. Other Provisions.

(a)      Definitions.  Unless  otherwise  specified in a  Confirmation,  this Agreement and each  Transaction  under this Agreement are
         subject  to the 2000 ISDA  Definitions  as  published  and  copyrighted  in 2000 by the  International  Swaps and  Derivatives
         Association,  Inc.  (the  “Definitions”),  and will be governed in all relevant  respects by the  provisions  set forth in the
         Definitions,  without  regard to any  amendment to the  Definitions  subsequent  to the date  hereof.  The  provisions  of the
         Definitions are hereby  incorporated by reference in and shall be deemed a part of this Agreement,  except that (i) references
         in the Definitions to a “Swap Transaction”  shall be deemed references to a “Transaction” for purposes of this Agreement,  and
         (ii) references to a “Transaction”  in this Agreement shall be deemed  references to a “Swap  Transaction” for purposes of the
         Definitions.  Each term  capitalized but not defined in this Agreement shall have the meaning  assigned thereto in the Pooling
         and Servicing Agreement.

(b)      Amendments to ISDA Master Agreement.

         (i)      Single  Agreement.  Section 1(c) is hereby  amended by the adding the words  “including,  for the avoidance of doubt,
                  the Credit Support Annex”  after the words “Master Agreement”.

         (ii)     [Reserved]

         (iii)    Change of Account.  Section 2(b) is hereby amended by the addition of the following  after the word “delivery” in the
                  first line thereof:

                  “to another account in the same legal and tax jurisdiction as the original account”.

         (iv)     Representations.  Section 3 is hereby amended by adding at the end thereof the following subsection (g):

                  “(g)     Relationship Between Parties.

                           (1)      Nonreliance.  (i)  It is not  relying  on any  statement  or  representation  of  the  other  party
                                    regarding the Transaction (whether written or oral), other than the representations  expressly made
                                    in this  Agreement or the  Confirmation  in respect of that  Transaction  and (ii) it has consulted
                                    with its own legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to
                                    the  extent it has  deemed  necessary,  and it has made its own  investment,  hedging  and  trading
                                    decisions  based upon its own  judgment  and upon any advice  from such  advisors  as it has deemed
                                    necessary and not upon any view expressed by the other party.

                           (2)      Evaluation  and  Understanding.  (i) It  has  the  capacity  to  evaluate  (internally  or  through
                                    independent  professional  advice) the Transaction and has made its own decision subject to Section
                                    6(n) of this Agreement to enter into the Transaction and (ii) It understands the terms,  conditions
                                    and risks of the  Transaction  and is willing and able to accept those terms and  conditions and to
                                    assume those risks, financially and otherwise.

                           (3)      Purpose.  It is entering  into the  Transaction  for the  purposes of managing  its  borrowings  or
                                    investments, hedging its underlying assets or liabilities or in connection with a line of business.

                           (4)      Status of  Parties.  The other  party is not acting as an agent,  fiduciary  or  advisor  for it in
                                    respect of the Transaction.

                           (5)      Eligible  Contract  Participant.  It is an “eligible swap  participant” as such term is defined in,
                                    Section  35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated  under, and an “eligible contract
                                    participant” as defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.”

         (v)      Transfer to Avoid  Termination  Event.  Section  6(b)(ii) is hereby  amended by (i)  deleting  the words “or if a Tax
                  Event Upon Merger occurs and the Burdened Party is the Affected  Party,” and (ii) by deleting the words “to transfer”
                  and inserting the words “to effect a Permitted Transfer” in lieu thereof.

         (vi)     Jurisdiction.  Section 13(b) is hereby  amended by: (i) deleting in the second line of  subparagraph  (i) thereof the
                  word “non-”,  (ii) deleting “; and” from the end of  subparagraph  1 and  inserting  “.” in lieu  thereof,  and (iii)
                  deleting the final paragraph thereof.

         (vii)    Local  Business  Day. The  definition  of Local  Business Day in Section 14 is hereby  amended by the addition of the
                  words “or any Credit  Support  Document”  after  “Section  2(a)(i)” and the addition of the words “or Credit  Support
                  Document” after “Confirmation”.

(c)      Additional Termination Events.  The following Additional Termination Events will apply:

         (i)      First Rating Trigger  Collateral.  If (A) it is not the case that a Moody’s Second Trigger Ratings Event has occurred
                  and been  continuing  for 30 or more Local  Business  Days and (B) Party A has failed to comply  with or perform  any
                  obligation  to be  complied  with or  performed  by Party A in  accordance  with the Credit  Support  Annex,  then an
                  Additional  Termination  Event shall have  occurred  with  respect to Party A and Party A shall be the sole  Affected
                  Party with respect to such Additional Termination Event.

         (ii)     Second Rating Trigger Replacement.  If (A) a Required Ratings Downgrade Event has occurred and been continuing for 30
                  or more Local Business Days and (B) (i) at least one Eligible  Replacement has made a Firm Offer to be the transferee
                  of all of Party A’s  rights and  obligations  under this  Agreement  (and such Firm Offer  remains an offer that will
                  become  legally  binding upon such  Eligible  Replacement  upon  acceptance  by the offeree)  and/or (ii) an Eligible
                  Guarantor  has made a Firm Offer to provide an  Eligible  Guarantee  (and such Firm Offer  remains an offer that will
                  become legally binding upon such Eligible Guarantor  immediately upon acceptance by the offeree),  then an Additional
                  Termination  Event shall have  occurred  with  respect to Party A and Party A shall be the sole  Affected  Party with
                  respect to such Additional Termination Event.

         (iii)    Optional  Termination  of  Securitization.   An  Additional   Termination  Event  shall  occur  upon  the  notice  to
                  Certificateholders  of an Optional  Termination  becoming  unrescindable in accordance with Article IX of the Pooling
                  and  Servicing  Agreement.  Party B shall be the sole  Affected  Party with  respect to such  Additional  Termination
                  Event;  provided,  however,  that  notwithstanding  anything to the  contrary in Section  6(b)(iv),  only Party B may
                  designate an Early Termination Date in respect of this Additional Termination Event.

(d)      Required  Ratings  Downgrade  Event.  In the event that no Relevant  Entity has credit  ratings at least equal to the Required
         Ratings Threshold (such event, a “Required Ratings Downgrade  Event”),  then Party A shall, as soon as reasonably  practicable
         and so long as a Required Ratings Downgrade Event is in effect, at its own expense,  using  commercially  reasonable  efforts,
         procure either (A) a Permitted Transfer or (B) an Eligible Guarantee from an Eligible Guarantor.

(e)      Item 1115  Agreement.  Party A and Party B hereby  agree that the terms of the Item 1115  Agreement,  dated as of November 22,
         2006 (the “Item 1115  Agreement”),  among the Sponsor,  the Depositor and Party A shall be incorporated by reference into this
         Agreement  and  Party B shall be an  express  third  party  beneficiary  of the Item 1115  Agreement.  A copy of the Item 1115
         Agreement is annexed hereto at Annex B.

(f)      Transfers.

         (i)      Section 7 is hereby amended to read in its entirety as follows:

                  “Subject to Section 6(b)(ii), Part 5(d), the Item 1115 Agreement and Part 5(e), neither Party A nor Party B is
                  permitted to assign, novate or transfer (whether by way of security or otherwise) as a whole or in part any of its
                  rights, obligations or interests under the Agreement or any Transaction unless (a) they have secured the prior
                  written consent of the other party and (b) the Rating Agency Condition has been satisfied with respect to S&P and
                  Moody’s.”

         (ii)     If an Eligible  Replacement  has made a Firm Offer  (which  remains an offer that will become  legally  binding  upon
                  acceptance by Party B) to be the transferee  pursuant to a Permitted  Transfer,  Party B shall,  at Party A’s written
                  request and at Party A’s expense, take any reasonable steps required to be taken by Party B to effect such transfer.

(g)      Non-Recourse.  Party A  acknowledges  and agree that,  notwithstanding  any provision in this  Agreement to the contrary,  the
         obligations of Party B hereunder are limited  recourse  obligations of Party B, payable solely from the Trust and the proceeds
         thereof,  in accordance with the priority of payments and other terms of the Pooling and Servicing  Agreement and that Party A
         will not have any recourse to any of the  directors,  officers,  employees,  shareholders  or  affiliates  of the Party B with
         respect to any claims,  losses,  damages,  liabilities,  indemnities or other  obligations in connection with any transactions
         contemplated  hereby.  In the event that the Trust and the  proceeds  thereof,  should be  insufficient  to satisfy all claims
         outstanding  and following the  realization of the account held by the Trust and the proceeds  thereof,  any claims against or
         obligations  of Party B under the ISDA Master  Agreement  or any other  confirmation  thereunder  still  outstanding  shall be
         extinguished  and  thereafter  not revive.  The Trustee shall not have  liability for any failure or delay in making a payment
         hereunder  to Party A due to any  failure  or delay in  receiving  amounts  in the  account  held by the Trust  from the Trust
         created  pursuant  to the  Pooling  and  Servicing  Agreement.  For the  avoidance  of doubt,  nothing in this Part 5(g) shall
         preclude  Party A from  declaring  an Event of  Default  or from  exercising  any  other  right or remedy as set forth in this
         Agreement or the Pooling and Servicing Agreement.  This provision will survive the termination of this Agreement.

(h)      Limitation  on Events of Default.  Notwithstanding  the  provisions of Sections 5 and 6, if at any time and so long as Party B
         has satisfied in full all its payment  obligations  under Section  2(a)(i) and has at the time no future payment  obligations,
         whether absolute or contingent,  under such Section,  then unless Party A is required  pursuant to appropriate  proceedings to
         return to Party B or otherwise  returns to Party B upon demand of Party B any portion of any such payment,  (a) the occurrence
         of an event  described in Section 5(a) with respect to Party B shall not constitute an Event of Default or Potential  Event of
         Default with respect to Party B as Defaulting  Party and (b) Party A shall be entitled to designate an Early  Termination Date
         pursuant  to  Section 6 only as a result of the  occurrence  of a  Termination  Event set forth in either  Section  5(b)(i) or
         5(b)(ii) with respect to Party A as the Affected  Party,  or Section  5(b)(iii) with respect to Party A as the Burdened Party.
         For purposes of the Transaction to which this Agreement  relates,  Party B’s only  obligation  under Section 2(a)(i) is to pay
         the Fixed Amount on the Fixed Amount Payer Payment Date.

(i)      Rating Agency  Notifications.  Notwithstanding  any other  provision of this  Agreement,  no Early  Termination  Date shall be
         effectively  designated  hereunder by Party B and no transfer of any rights or obligations  under this Agreement shall be made
         by either party unless each Cap Rating Agency has been given prior written notice of such designation or transfer.

(j)      No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part 1(f)(i)(D)  hereof, and  notwithstanding  any
         other  provision of this  Agreement  or any other  existing or future  agreement,  each party  irrevocably  waives any and all
         rights it may have to set off,  net,  recoup or  otherwise  withhold or suspend or  condition  payment or  performance  of any
         obligation  between it and the other party  hereunder  against any  obligation  between it and the other party under any other
         agreements.  Section 6(e) shall be amended by deleting the following  sentence:  “The amount, if any, payable in respect of an
         Early Termination Date and determined pursuant to this Section will be subject to any Set-off”.

(k)      Amendment.  Notwithstanding  any  provision to the contrary in this  Agreement,  no amendment of either this  Agreement or any
         Transaction  under this Agreement  shall be permitted by either party unless each of the Swap Agencies has been provided prior
         written  notice of the same and S&P and Moody’s  confirms in writing  (including by facsimile  transmission)  that it will not
         downgrade, withdraw or otherwise modify its then-current ratings of the Certificates.

(l)      Notice of Certain  Events or  Circumstances.  Each Party agrees,  upon learning of the occurrence or existence of any event or
         condition  that  constitutes  (or that with the giving of notice or passage  of time or both would  ~.constitute)  an Event of
         Default or  Termination  Event with  respect to such party,  promptly  to give the other  Party and to each Cap Rating  Agency
         notice of such event or condition;  provided that failure to provide  notice of such event or condition  pursuant to this Part
         5(l) shall not constitute an Event of Default or a Termination Event.

(m)      Proceedings.  No Relevant Entity shall institute against,  or cause any other person to institute  against,  or join any other
         person in instituting  against Party B, the Trust,  or the trust formed  pursuant to the Pooling and Servicing  Agreement,  in
         any bankruptcy,  reorganization,  arrangement, insolvency or liquidation proceedings or other proceedings under any federal or
         state  bankruptcy  or similar  law for a period of one year (or,  if longer,  the  applicable  preference  period) and one day
         following  payment in full of the  Certificates;  provided  however,  that this provision shall not preclude,  or be deemed to
         stop,  a Relevant  Entity or an  Affiliate  of a Relevant  Entity (i) from taking any action  prior to the  expiration  of the
         aforementioned  one year and one day period, or if longer the applicable  preference period then in effect, in (A) any case or
         proceeding  voluntarily  filed or commenced by Party B or (B) any involuntary  insolvency  proceeding  filed or commenced by a
         Person other than a Relevant Entity or an Affiliate of a Relevant  Entity,  or (ii) from commencing  against Party B or any of
         the  Mortgage  Loans  any  legal  action  which is not a  bankruptcy,  reorganization,  arrangement,  insolvency,  moratorium,
         liquidation or similar proceeding.  This provision will survive the termination of this Agreement.

(n)      Trustee  Limitation of  Liability.  It is expressly  understood  and agreed by the parties  hereto that (a) this  Agreement is
         executed and delivered by Wells Fargo Bank,  National  Association,  not individually or personally but solely as the Trustee,
         in the exercise of the powers and  authority  conferred and vested in it under the Pooling and  Servicing  Agreement,  (b) the
         representations,  warranties,  covenants,  undertakings  and  agreements  herein  made on the part of the  Trust  are made and
         intended not as personal  representations,  undertakings and agreements by Wells Fargo Bank, National Association but are made
         and  intended  for the purpose of binding  only the Trust,  (c) nothing  herein  contained  shall be construed as creating any
         liability on Wells Fargo Bank, National Association,  individually or personally,  to perform any covenant either expressed or
         implied  contained  herein,  all such  liability,  if any, being  expressly  waived by the parties who are signatories to this
         Agreement  and by any person  claiming by,  through or under such parties and  (d) under  no  circumstances  shall Wells Fargo
         Bank,  National  Association  be personally  liable for the payment of any  indemnity,  indebtedness,  fees or expenses of the
         Trust or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant  made or undertaken by
         the Trust under this Agreement.

(o)      Severability.  If any term, provision,  covenant,  or condition of this Agreement,  or the application thereof to any party or
         circumstance,  shall be held to be  invalid  or  unenforceable  (in whole or in part) in any  respect,  the  remaining  terms,
         provisions,  covenants,  and conditions  hereof shall continue in full force and effect as if this Agreement had been executed
         with the invalid or unenforceable portion eliminated,  so long as this Agreement as so modified continues to express,  without
         material  change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion of such
         portion of this Agreement will not  substantially  impair the respective  benefits or expectations  of the parties;  provided,
         however,  that this  severability  provision  shall not be  applicable  if any  provision  of  Section  2, 5, 6, or 13 (or any
         definition  or  provision  in Section 14 to the extent it relates to, or is used in or in  connection  with any such  Section)
         shall be so held to be invalid or unenforceable.

         The parties shall endeavor to engage in good faith negotiations to replace any invalid or unenforceable term, provision,
         covenant or condition with a valid or enforceable term, provision, covenant or condition, the economic effect of which comes
         as close as possible to that of the invalid or unenforceable term, provision, covenant or condition.

(p)      Agent for Party B. Party A  acknowledges  that the  Trustee  has been  appointed  as agent  under the  Pooling  and  Servicing
         Agreement to carry out certain  functions on behalf of Party B, and that the Trustee  shall be entitled to give notices and to
         perform and satisfy the obligations of Party B hereunder on behalf of Party B.

(q)      Escrow  Payments.  If  (whether  by reason of the time  difference  between  the  cities in which  payments  are to be made or
         otherwise)  it is not  possible  for  simultaneous  payments to be made on any date on which both parties are required to make
         payments  hereunder,  either Party may at its option and in its sole  discretion  notify the other Party that payments on that
         date are to be made in escrow.  In this case  deposit of the  payment due earlier on that date shall be made by 2:00 pm (local
         time at the place for the earlier payment) on that date with an escrow agent selected by the notifying  party,  accompanied by
         irrevocable  payment  instructions (i) to release the deposited  payment to the intended  recipient upon receipt by the escrow
         agent of the  required  deposit of any  corresponding  payment  payable  by the other  party on the same date  accompanied  by
         irrevocable payment  instructions to the same effect or (ii) if the required deposit of the corresponding  payment is not made
         on that same date,  to return the  payment  deposited  to the party that paid it into  escrow.  The party that  elects to have
         payments made in escrow shall pay all costs of the escrow arrangements.

(r)      Consent to Recording.  Each party hereto  consents to the  monitoring or recording,  at any time and from time to time, by the
         other party of any and all  communications  between  trading,  marketing,  and  operations  personnel of the parties and their
         Affiliates,  waives  any  further  notice of such  monitoring  or  recording,  and  agrees to notify  such  personnel  of such
         monitoring or recording.

(s)      Waiver of Jury  Trial.  Each  party  waives any right it may have to a trial by jury in respect of any in respect of any suit,
         action or proceeding relating to this Agreement or any Credit Support Document.

(t)      Form of ISDA Master  Agreement.  Party A and Party B hereby  agree that the text of the body of the ISDA Master  Agreement  is
         intended to be the printed form of the ISDA Master  Agreement  (Multicurrency -  Crossborder)  as published and copyrighted in
         1992 by the International Swaps and Derivatives Association, Inc.

(u)      Payment  Instructions.  Party A hereby agrees that, unless notified in writing by Party B of other payment  instructions,  any
         and all amounts  payable by Party A to Party B under this Agreement  shall be paid to the account  specified in Item 4 of this
         Confirmation, below.

(v)      Additional representations.

         (i)      Representations  of Party A. Party A represents to Party B on the date on which Party A enters into each  Transaction
                  that:--

                  Party A’s obligations under this Agreement rank pari passu with all of Party A’s other unsecured, unsubordinated
                  obligations except those obligations preferred by operation of law.

         (ii)     Representations  of Party B. Party B represents to Party A on the date on which Party B enters into each  Transaction
                  that:--

                  In its capacity as Trustee of the Trust, the Trustee has been authorized under the Pooling and Servicing Agreement
                  to execute this Agreement, to deliver this Agreement, to perform the obligations (on behalf of the Trust) under this
                  Agreement and any obligations (on behalf of the Trust) under any Credit Support Document to which the Trustee on
                  behalf of the Trust is party and has taken all necessary action to authorize such execution, delivery and
                  performance.

         (iii)    Capacity.  Party A represents to Party B on the date on which Party A enters into this  Agreement that it is entering
                  into the Agreement  and the  Transaction  as principal and not as agent of any person.  Party B represents to Party A
                  on the date on which Party B enters into this  Agreement  that it is entering into the Agreement and the  Transaction
                  in its capacity as  Trustee.

(w)      Acknowledgements.

         (i)      Substantial financial  transactions.  Each party hereto is hereby advised and acknowledges as of the date hereof that
                  the other party has engaged in (or refrained from engaging in) substantial  financial  transactions and has taken (or
                  refrained from taking) other material  actions in reliance upon the entry by the parties into the  Transaction  being
                  entered into on the terms and  conditions  set forth herein and in the Pooling and  Servicing  Agreement  relating to
                  such Transaction, as applicable.  This paragraph shall be deemed repeated on the trade date of each Transaction.

         (ii)     Bankruptcy  Code.  Subject to Part 5(m),  without  limiting the  applicability  if any, of any other provision of the
                  U.S.  Bankruptcy Code as amended (the “Bankruptcy Code”) (including  without  limitation  Sections 362, 546, 556, and
                  560 thereof and the  applicable  definitions  in Section 101  thereof),  the parties  acknowledge  and agree that all
                  Transactions  entered into hereunder will constitute  “forward  contracts” or “swap agreements” as defined in Section
                  101 of the  Bankruptcy  Code or “commodity  contracts”  as defined in Section 761 of the  Bankruptcy  Code,  that the
                  rights  of  the  parties  under  Section  6 of  this  Agreement  will  constitute  contractual  rights  to  liquidate
                  Transactions,  that any margin or collateral  provided under any margin,  collateral,  security,  pledge,  or similar
                  agreement  related hereto will  constitute a “margin  payment” as defined in Section 101 of the Bankruptcy  Code, and
                  that the parties are entities entitled to the rights under, and protections  afforded by, Sections 362, 546, 556, and
                  560 of the Bankruptcy Code.

         (iii)    Regarding  Party A.  Party B  acknowledges  and  agrees  that  Party A has had and will have no  involvement  in and,
                  accordingly Party A accepts no responsibility  for: (i) the  establishment,  structure,  or choice of assets of Party
                  B; (ii) the  selection of any person  performing  services for or acting on behalf of Party B; (iii) the selection of
                  Party A as the swap  counterparty;  (iv) the terms of the  Certificates;  (v) the  preparation  of or  passing on the
                  disclosure and other information  contained in any offering circular for the Certificates,  the Pooling and Servicing
                  Agreement,  or any other  agreements or documents used by Party B or any other party in connection with the marketing
                  and sale of the  Certificates  (other than  information  provided by Party A for purposes of the disclosure  document
                  relating  to  the  Class  I-A  Certificates  and  the  Class  I-M  Certificates,  (vi)  the  ongoing  operations  and
                  administration of Party B, including the furnishing of any information to Party B which is not specifically  required
                  under this Agreement; or (vii) any other aspect of Party B’s existence.

(x)      [Reserved]

(y)      [Reserved]

(z)      Additional Definitions.

         As used in this Agreement, the following terms shall have the meanings set forth below, unless the context clearly requires
         otherwise:

                  “Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold and the Moody’s First Trigger Ratings
                  Threshold.

                  “Approved Replacement” means, with respect to a Market Quotation, an entity making such Market Quotation, which
                  entity would satisfy conditions (a), (b) and (c) of the definition of Permitted Transfer (as determined by Party B
                  in its sole discretion, acting in a commercially reasonable manner) if such entity were a Transferee, as defined in
                  the definition of Permitted Transfer.

                  “Cap Rating Agencies” means, with respect to any date of determination, each of S&P and  Moody’s, to the extent that
                  each such rating agency is then providing a rating for any of the Bear Stearns Mortgage Funding Trust 2006-AR5
                  Mortgage Pass-Through Certificates, Series 2006-AR5 (the “Certificates”).

                  “Derivative Provider Trigger Event” means (i) an Event of Default with respect to which Party A is a Defaulting
                  Party, (ii) a Termination Event with respect to which Party A is the sole Affected Party or (iii) an Additional
                  Termination Event with respect to which Party A is the sole Affected Party.

                  “Eligible Guarantee” means an unconditional and irrevocable guarantee of all present and future obligations (for the
                  avoidance of doubt, not limited to payment obligations) of Party A or an Eligible Replacement to Party B under this
                  Agreement that is provided by an Eligible Guarantor as principal debtor rather than surety and that is directly
                  enforceable by Party B, the form and substance of which guarantee are subject to the Rating Agency Condition with
                  respect to S&P, and either (A) a law firm has given a legal opinion confirming that none of the guarantor’s payments
                  to Party B under such guarantee will be subject to Tax collected by withholding or (B) such guarantee provides that,
                  in the event that any of such guarantor’s payments to Party B are subject to Tax collected by withholding, such
                  guarantor is required to pay such additional amount as is necessary to ensure that the net amount actually received
                  by Party B (free and clear of any Tax collected by withholding) will equal the full amount Party B would have
                  received had no such withholding been required.

                  “Eligible Guarantor” means an entity that (A) has credit ratings at least equal to the Approved Ratings Threshold or
                  (B) has credit ratings at least equal to the Required Ratings Threshold, provided, for the avoidance of doubt, that
                  an Eligible Guarantee of an Eligible Guarantor with credit ratings below the Approved Ratings Threshold will not
                  cause a Collateral Event (as defined in the Credit Support Annex) not to occur or continue.

                  “Eligible Replacement” means an entity (A) (i) that has credit ratings at least equal to the Approved Ratings
                  Threshold, (ii) has credit ratings at least equal to the Required Ratings Threshold, provided, for the avoidance of
                  doubt, that an Eligible Guarantee of an Eligible Guarantor with credit ratings below the Approved Ratings Threshold
                  will not cause a Collateral Event (as defined in the Credit Support Annex) not to occur or continue, or (iii) the
                  present and future obligations (for the avoidance of doubt, not limited to payment obligations) of which entity to
                  Party B under this Agreement are guaranteed pursuant to an Eligible Guarantee provided by an Eligible Guarantor and
                  (B) that has executed an Item 1115 Agreement with the Sponsor and Depositor.

                  “Firm Offer” means (A) with respect to an Eligible Replacement, a quotation from such Eligible Replacement (i) in an
                  amount equal to the actual amount payable by or to Party B in consideration of an agreement between Party B and such
                  Eligible Replacement to replace Party A as the counterparty to this Agreement by way of novation or, if such
                  novation is not possible, an agreement between Party B and such Eligible Replacement to enter into a Replacement
                  Transaction (assuming that all Transactions hereunder become Terminated Transactions), and (ii) that constitutes an
                  offer by such Eligible Replacement to replace Party A as the counterparty to this Agreement or enter a Replacement
                  Transaction that will become legally binding upon such Eligible Replacement upon acceptance by Party B, and (B) with
                  respect to an Eligible Guarantor, an offer by such Eligible Guarantor to provide an Eligible Guarantee that will
                  become legally binding upon such Eligible Guarantor  upon acceptance by the offeree.

                  “Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

                  “Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the guarantor under an Eligible Guarantee
                  or an Eligible Replacement, (i) if such entity has both a long-term unsecured and unsubordinated debt rating or
                  counterparty rating from Moody’s and a short-term unsecured and unsubordinated debt rating from Moody’s, a long-term
                  unsecured and unsubordinated debt rating or counterparty rating from Moody’s of “A2” and a short-term unsecured and
                  unsubordinated debt rating from Moody’s of “Prime-1”, or (ii) if such entity has only a long-term unsecured and
                  unsubordinated debt rating or counterparty rating from Moody’s, a long-term unsecured and unsubordinated debt rating
                  or counterparty rating from Moody’s of “A1”.

                  “Moody’s Second Trigger Ratings Event” means that no Relevant Entity has credit ratings from Moody’s at least equal
                  to the Moody’s Second Trigger Rating Threshold.

                  “Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the guarantor under an Eligible Guarantee
                  or an Eligible Replacement, (i) if such entity has both a long-term unsecured and unsubordinated debt rating or
                  counterparty rating from Moody’s and a short-term unsecured and unsubordinated debt rating from Moody’s, a long-term
                  unsecured and unsubordinated debt rating or counterparty rating from Moody’s of “A3” or a short-term unsecured and
                  unsubordinated debt rating from Moody’s of “Prime-2”, or (ii) if such entity has only a long-term unsecured and
                  unsubordinated debt rating or counterparty rating from Moody’s, a long-term unsecured and unsubordinated debt rating
                  or counterparty rating from Moody’s of “A3”.

                  “Permitted Transfer” means a transfer by novation by Party A to a transferee (the “Transferee”) of all, but not less
                  than all, of Party A’s rights, liabilities, duties and obligations under this Agreement, with respect to which
                  transfer each of the following conditions is satisfied:  (a) the Transferee is an Eligible Replacement that is a
                  recognized dealer in interest rate swaps organized under the laws of the United States of America or a jurisdiction
                  located in the United States of America (or another jurisdiction reasonably acceptable to Party B), (b) as of the
                  date of such transfer the Transferee would not be required to withhold or deduct on account of Tax from any payments
                  under this Agreement or would be required to gross up for such Tax under Section 2(d)(i)(4), (c) an Event of Default
                  or Termination Event would not occur as a result of such transfer, (d) Party B has consented in writing to the
                  transfer, such consent not to be unreasonably withheld, (e) pursuant to a written instrument (the “Transfer
                  Agreement”), the Transferee acquires and assumes all rights and obligations of Party A under the Agreement and the
                  relevant Transaction, (f) Party B shall have determined, in its sole discretion, acting in a commercially reasonable
                  manner, that such Transfer Agreement is effective to transfer to the Transferee all, but not less than all, of Party
                  A’s rights and obligations under the Agreement and all relevant Transactions; (g) Party A will be responsible for
                  any costs or expenses incurred in connection with such transfer (including any replacement cost of entering into a
                  replacement transaction); (h) either (A) Moody’s has been given prior written notice of such transfer and the Rating
                  Agency Condition is satisfied with respect to S&P or (B) each Cap Rating Agency has been given prior written notice
                  of such transfer and such transfer is in connection with the assignment and assumption of this Agreement without
                  modification of its terms, other than party names, dates relevant to the effective date of such transfer, tax
                  representations (provided that the representations in Part 2(a)(i) are not modified) and any other representations
                  regarding the status of the substitute counterparty of the type included in Part 5(b)(iv), Part 5(v)(i)(2) or Part
                  5(v)(ii), notice information and account details; and (i) such transfer otherwise complies with the terms of the
                  Pooling and Servicing Agreement.

                  “Rating Agency Condition” means, with respect to any particular proposed act or omission to act hereunder and each
                  Cap Rating Agency specified in connection with such proposed act or omission, that the party acting or failing to
                  act must consult with each of the specified Swap Rating Agencies and receive from each such Cap Rating Agency a
                  prior written confirmation that the proposed action or inaction would not cause a downgrade or withdrawal of the
                  then-current rating of any Certificates.

                  “Relevant Entity” means Party A and, to the extent applicable, a guarantor under an Eligible Guarantee.

                  “Replacement Transaction” means, with respect to any Terminated Transaction or group of Terminated Transactions, a
                  transaction or group of transactions that (i) would have the effect of preserving for Party B the economic
                  equivalent of any payment or delivery (whether the underlying obligation was absolute or contingent and assuming the
                  satisfaction of each applicable condition precedent) by the parties under Section 2(a)(i) in respect of such
                  Terminated Transaction or group of Terminated Transactions that would, but for the occurrence of the relevant Early
                  Termination Date, have been required after that Date, and (ii) has terms which are substantially the same as this
                  Agreement, including, without limitation, rating triggers, Regulation AB compliance, and credit support
                  documentation, save for the exclusion of provisions relating to Transactions that are not Terminated Transaction, as
                  determined by Party B in its sole discretion, acting in a commercially reasonable manner.

                  “Required Ratings Downgrade Event” shall have the meaning assigned thereto in Part 5(d).

                  “Required Ratings Threshold” means each of the S&P Required Ratings Threshold and the Moody’s Second Trigger Ratings
                  Threshold.

                  “S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc., or any successor
                  thereto.

                  “S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor under an Eligible Guarantee or an
                  Eligible Replacement, a short-term unsecured and unsubordinated debt rating from S&P of “A-1”, or, if such entity
                  does not have a short-term unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
                  unsubordinated debt rating from S&P of “A+”.

                  “S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit ratings at least equal to the S&P
                  Required Ratings Threshold.

                  “S&P Required Ratings Threshold” means, with respect to Party A, the guarantor under an Eligible Guarantee or an
                  Eligible Replacement, a long-term unsecured and unsubordinated debt rating from S&P of “BBB+”.

                                          [Remainder of this page intentionally left blank.]


Account Details and Settlement Information:

Payments to Party A:                 ABN AMRO Bank N.V., New York, ABNAUS33
                                     CHIPS 007535
                                     ABA No. 026009580
                                     A/C Name: ABN Amro Bank N.V., London
                                     A/C No. /661001036741
                                     Ref. DCM

Payments to Party B:                 Wells Fargo Bank, National Association ABA 121-000-248 A/C # 3970771416 A/C
                                     Name: SAS Clearing Ref:  A/C #50977501, Reserve Fund, BSMF 2006-AR5 This
                                     Agreement may be executed in several counterparts, each of which shall be
                                     deemed an original but all of which together shall constitute one and the same
                                     instrument.

We are very pleased to have executed this  Transaction with you and we look forward to completing  other  transactions  with you in the
near future.

Very truly yours,



By:______________________________________________            By:__________________________________________________
ABN AMRO Bank N.V. London
Name: Robert Furlong                                         Name: Clifford Bullock
Title: Authorised Signature                                  Title: Authorised Signature




Party B, acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the terms of the foregoing as of the
date hereof.

Bear Stearns Mortgage Funding Trust 2006-AR5

By:  Wells Fargo Bank,  National  Association,  not in its  individual  capacity,  but solely as the Trustee on behalf of Bear  Stearns
Mortgage Funding Trust 2006-AR5

By: _______________________________
     Name:
     Title:




--------------------------------------------------------------------------------




                                                              SCHEDULE I

                    (all such dates subject to adjustment in accordance with the Following Business Day Convention)

                 Calculation Period:
    From and including           To but excluding            Notional Amount (USD)               Cap Rate (%)
         26-Dec-06                  25-Jan-07                    [___________]                       [___]
         25-Jan-07                  26-Feb-07                    [___________]                       [___]
         26-Feb-07                  26-Mar-07                    [___________]                       [___]
         26-Mar-07                  25-Apr-07                    [___________]                       [___]
         25-Apr-07                   25-May-07                   [___________]                       [___]
         25-May-07                   25-Jun-07                   [___________]                       [___]
         25-Jun-07                   25-Jul-07                   [___________]                       [___]
         25-Jul-07                  27-Aug-07                    [___________]                       [___]
         27-Aug-07                   25-Sep-07                   [___________]                       [___]
         25-Sep-07                   25-Oct-07                   [___________]                       [___]
         25-Oct-07                  26-Nov-07                    [___________]                       [___]
         26-Nov-07                  26-Dec-07                    [___________]                       [___]
         26-Dec-07                  25-Jan-08                    [___________]                       [___]
         25-Jan-08                  25-Feb-08                    [___________]                       [___]
         25-Feb-08                  25-Mar-08                    [___________]                       [___]
         25-Mar-08                  25-Apr-08                    [___________]                       [___]
         25-Apr-08                   27-May-08                   [___________]                       [___]
         27-May-08                   25-Jun-08                   [___________]                       [___]
         25-Jun-08                   25-Jul-08                   [___________]                       [___]
         25-Jul-08                  25-Aug-08                    [___________]                       [___]
         25-Aug-08                  25-Sep-08                    [___________]                       [___]
         25-Sep-08                  27-Oct-08                    [___________]                       [___]
         27-Oct-08                   25-Nov-08                   [___________]                       [___]
         25-Nov-08                  26-Dec-08                    [___________]                       [___]
         26-Dec-08                  26-Jan-09                    [___________]                       [___]
         26-Jan-09                  25-Feb-09                    [___________]                       [___]
         25-Feb-09                  25-Mar-09                    [___________]                       [___]
         25-Mar-09                  27-Apr-09                    [___________]                       [___]
         27-Apr-09                   26-May-09                   [___________]                       [___]
         26-May-09                   25-Jun-09                   [___________]                       [___]
         25-Jun-09                  27-Jul-09                    [___________]                       [___]
         27-Jul-09                  25-Aug-09                    [___________]                       [___]
         25-Aug-09                  25-Sep-09                    [___________]                       [___]
         25-Sep-09                   26-Oct-09                   [___________]                       [___]
         26-Oct-09                   25-Nov-09                   [___________]                       [___]
         25-Nov-09                  28-Dec-09                    [___________]                       [___]
         28-Dec-09                  25-Jan-10                    [___________]                       [___]
         25-Jan-10                  25-Feb-10                    [___________]                       [___]
         25-Feb-10                  25-Mar-10                    [___________]                       [___]
         25-Mar-10                  26-Apr-10                    [___________]                       [___]
         26-Apr-10                   25-May-10                   [___________]                       [___]
         25-May-10                   25-Jun-10                   [___________]                       [___]
         25-Jun-10                   26-Jul-10                   [___________]                       [___]
         26-Jul-10                  25-Aug-10                    [___________]                       [___]
         25-Aug-10                   27-Sep-10                   [___________]                       [___]
         27-Sep-10                   25-Oct-10                   [___________]                       [___]
         25-Oct-10                   26-Nov-10                   [___________]                       [___]
         26-Nov-10                  27-Dec-10                    [___________]                       [___]
         27-Dec-10                  25-Jan-11                    [___________]                       [___]
         25-Jan-11                  25-Feb-11                    [___________]                       [___]
         25-Feb-11                  25-Mar-11                    [___________]                       [___]
         25-Mar-11                  25-Apr-11                    [___________]                       [___]
         25-Apr-11                  25-May-11                    [___________]                       [___]
         25-May-11                  27-Jun-11                    [___________]                       [___]
         27-Jun-11                  25-Jul-11                    [___________]                       [___]
         25-Jul-11                  25-Aug-11                    [___________]                       [___]
         25-Aug-11                  26-Sep-11                    [___________]                       [___]
         26-Sep-11                  25-Oct-11                    [___________]                       [___]
         25-Oct-11                   25-Nov-11                   [___________]                       [___]




--------------------------------------------------------------------------------




                                                                Annex A

                                               Paragraph 13 of the Credit Support Annex

                                                                 ISDA®
                                                         CREDIT SUPPORT ANNEX
                                                        to the Schedule to the
                                                         ISDA Master Agreement
                                                 dated as of December 29, 2006 between
                                ABN AMRO Bank N.V. (hereinafter referred to as “Party A” or “Pledgor”)
                                                                  and
     Wells Fargo Bank, National Association, not individually, but solely as trustee (the “Trustee”) on behalf of the Bear Stearns
                  Mortgage Funding Trust 2006-AR5, Mortgage Pass-Through Certificates, Series 2006-AR5 (the “Trust”)
                                      (hereinafter referred to as “Party B” or “Secured Party”).

For the avoidance of doubt, and notwithstanding anything to the contrary that may be contained in the Agreement, this Credit Support
Annex shall relate solely to the Transactions documented in the Confirmations dated December 29, 2006, between Party A and Party B,
Reference Numbers 4643162, 4643175, 4643206, 4643212, 4643217, 4643225, 4643237, 4643231, 4643249, 4643256, 4643263 and 4643277.


Paragraph 13.  Elections and Variables.

(a)      Security Interest for “Obligations”.  The term “Obligations” as used in this Annex includes the following additional
obligations:

         With respect to Party A: not applicable.
         With respect to Party B: not applicable.

(b)      Credit Support Obligations.

         (i)      Delivery Amount, Return Amount and Credit Support Amount.

                           (A)      “Delivery  Amount” has the meaning specified in Paragraph 3(a) as amended (I) by deleting the words
                           “upon a demand made by the Secured  Party on or promptly  following a Valuation  Date” and inserting in lieu
                           thereof the words “not later than the close of business on each Valuation  Date” and (II) by deleting in its
                           entirety the sentence  beginning “Unless otherwise  specified in Paragraph 13” and ending “(ii) the Value as
                           of that  Valuation  Date of all Posted  Credit  Support  held by the Secured  Party.” and  inserting in lieu
                           thereof the following:

                           The “Delivery Amount” applicable to the Pledgor for any Valuation Date will equal the greatest of

                           (1)      the amount by which (a) the S&P Credit  Support  Amount for such Valuation Date exceeds (b) the S&P
                                    Value as of such Valuation Date of all Posted Credit Support held by the Secured Party,

                           (2)      the amount by which (a) the Moody’s First Trigger  Credit  Support  Amount for such  Valuation Date
                                    exceeds (b) the Moody’s First Trigger Value as of such  Valuation Date of all Posted Credit Support
                                    held by the Secured Party, and

                           (3)      the amount by which (a) the Moody’s  Second  Trigger  Credit Support Amount for such Valuation Date
                                    exceeds  (b) the  Moody’s  Second  Trigger  Value as of such  Valuation  Date of all Posted  Credit
                                    Support held by the Secured Party.

                           (B)      “Return Amount” has the meaning  specified in Paragraph 3(b) as amended by deleting in its entirety
                           the sentence  beginning  “Unless  otherwise  specified in Paragraph 13” and ending “(ii) the Credit  Support
                           Amount.” and inserting in lieu thereof the following:

                           The “Return Amount” applicable to the Secured Party for any Valuation Date will equal the least of

                           (1)      the amount by which (a) the S&P Value as of such  Valuation  Date of all Posted Credit Support held
                                    by the Secured Party exceeds (b) the S&P Credit Support Amount for such Valuation Date,

                           (2)      the amount by which (a) the Moody’s  First Trigger  Value as of such  Valuation  Date of all Posted
                                    Credit  Support held by the Secured  Party exceeds (b) the Moody’s  First  Trigger  Credit  Support
                                    Amount for such Valuation Date, and

                           (3)      the amount by which (a) the Moody’s  Second  Trigger Value as of such  Valuation Date of all Posted
                                    Credit  Support held by the Secured Party exceeds (b) the Moody’s  Second  Trigger  Credit  Support
                                    Amount for such Valuation Date.

                           (C)      “Credit  Support  Amount”  shall not apply.  For purposes of  calculating  any  Delivery  Amount or
                           Return Amount for any Valuation Date,  reference shall be made to the S&P Credit Support Amount, the Moody’s
                           First Trigger Credit Support Amount,  or the Moody’s Second Trigger Credit Support Amount,  in each case for
                           such Valuation Date, as provided in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

(ii)     Eligible Collateral.

                  On any date,  the following  items will qualify as “Eligible  Collateral”  (for the avoidance of doubt,  all Eligible
                  Collateral to be denominated in USD):


                                                                                      Moody’s      Moody’s
                                                                     S&P        First Trigger       Second Trigger
                                                                    Valuation         Valuation          Valuation
                                Collateral                         Percentage         Percentage         Percentage
                                                                      100%               100%               100%
               Cash

               Fixed-rate  negotiable debt obligations  issued
                     by the U.S. Treasury  Department having a        98.5%              100%               100%
                     remaining  maturity  on such  date of not
                     more than one year

               Fixed-rate  negotiable debt obligations  issued
                     by the U.S. Treasury  Department having a        89.9%              100%               94%
                     remaining  maturity  on such date of more
                     than one year but not more than ten years

               Fixed-rate  negotiable debt obligations  issued
                     by the U.S. Treasury  Department having a        83.9%              100%               87%
                     remaining  maturity  on such date of more
                     than ten years

(iii)    Other Eligible Support.

                  The following items will qualify as “Other Eligible Support” for the party specified:

                  Not applicable.

(iv)     Threshold.

                          (A)       “Independent Amount” means zero with respect to Party A and Party B.

                           (B)      “Threshold”  means,  with respect to Party A and any Valuation Date, zero if (i) a Collateral Event
                           has occurred and has been continuing (x) for at least 30 days or (y) since this Annex was executed,  or (ii)
                           a S&P Required Ratings Downgrade Event has occurred and is continuing; otherwise, infinity.

                           “Threshold” means, with respect to Party B and any Valuation Date, infinity.
                           (C)      “Minimum  Transfer  Amount”  means USD  100,000  with  respect  to Party A and  Party B;  provided,
                           however,  that if the aggregate Certificate Principal Balance of Certificates rated by S&P ceases to be more
                           than USD 50,000,000, the “Minimum Transfer Amount” shall be USD 50,000.

                           (D)      Rounding:  The Delivery Amount will be rounded up to the nearest  integral  multiple of USD 10,000;
                           provided,  however,  that if S&P is rating the  Certificates,  the Delivery Amount will be rounded up to the
                           nearest  integral  multiple  of $1,000.  The Return  Amount  will be rounded  down to the  nearest  integral
                           multiple of USD 10,000;  provided,  however, that if S&P is rating the Certificates,  the Return Amount will
                           be rounded down to the nearest integral multiple of $1,000.

(c)      Valuation and Timing.

         (i)      “Valuation Agent” means Party A; provided,  however,  that if an Event of Default shall have occurred with respect to
which Party A is the Defaulting Party,  Party B shall have the right to designate as Valuation Agent an independent  party,  reasonably
acceptable to Party A, the cost for which shall be borne by Party A.

         (ii)     “Valuation  Date” means the first Local Business Day in each week on which any of the S&P Credit Support Amount,  the
Moody’s First Trigger Credit Support Amount or the Moody’s Second Trigger Credit Support Amount is greater than zero.

         (iii)    “Valuation  Time”  means  the  close  of  business  in the city of the  Valuation  Agent on the  Local  Business  Day
immediately  preceding the Valuation Date or date of calculation,  as applicable;  provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

         (iv)     “Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

         (v)      External  Verification.  Notwithstanding  anything to the contrary in the definitions of Valuation Agent or Valuation
Date,  at any  time at  which  Party A (or,  to the  extent  applicable,  its  Credit  Support  Provider)  does  not  have a  long-term
unsubordinated  and  unsecured  debt rating of at least “BBB+” from S&P, the Valuation  Agent shall (A)  calculate the Secured  Party’s
Exposure and the S&P Value of Posted Credit  Suppport on each Valuation  Date based on internal marks and (B) verify such  calculations
with  external  marks  monthly  by  obtaining  on the last  Local  Business  Day of each  calendar  month two  external  marks for each
Transaction to which this Annex relates and for all Posted Credit Suport;  such  verification of the Secured Party’s  Exposure shall be
based on the higher of the two external  marks.  Each external mark in respect of a Transaction  shall be obtained from an  independent
Reference  Market-maker  that would be eligible  and willing to enter into such  Transaction  in the absence of the current  derivative
provider,  provided  that an  external  mark may not be  obtained  from the same  Reference  Market-maker  more than four  times in any
12-month  period.  The Valuation  Agent shall obtain these external marks  directly or through an  independent  third party,  in either
case at no cost to Party B. The  Valuation  Agent shall  calculate on each  Valuation  Date (for purposes of this  paragraph,  the last
Local Business Day in each calendar month referred to above shall be considered a Valuation  Date) the Secured  Party’s  Exposure based
on the greater of the Valuation  Agent’s  internal marks and the external marks  received.  If the S&P Value on any such Valuation Date
of all Posted  Credit  Support then held by the Secured Party is less than the S&P Credit  Support  Amount on such  Valuation  Date (in
each case as determined  pursuant to this paragraph),  Party A shall, within three Local Business Days of such Valuation Date, Transfer
to the Secured Party Eligible Credit Support having an S&P Value as of the date of Transfer at least equal to such deficiency.

         (vi)     Notice to S&P. At any time at which Party A (or, to the extent  applicable,  its Credit  Support  Provider)  does not
have a long-term  unsubordinated  and unsecured  debt rating of at least “BBB+” from S&P, the Valuation  Agent shall provide to S&P not
later than the  Notification  Time on the Local  Business Day following each Valuation  Date its  calculations  of the Secured  Party’s
Exposure and the S&P Value of any Eligible  Credit  Support or Posted Credit  Support for that  Valuation  Date.  The  Valuation  Agent
shall also provide to S&P any external marks received pursuant to the preceding paragraph.

(d)      Conditions Precedent and Secured Party’s Rights and Remedies.  None.

(e)      Substitution.

         (i)      “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

         (ii)     Consent.  If  specified  here as  applicable,  then the  Pledgor  must  obtain the  Secured  Party’s  consent for any
substitution pursuant to Paragraph 4(d):  Inapplicable.

(f)      Dispute Resolution.

         (i)      “Resolution  Time” means 1:00 p.m. New York time on the Local  Business Day following the date on which the notice of
the dispute is given under Paragraph 5.

         (ii)     Value.  Notwithstanding  anything to the contrary in Paragraph 12, for the purpose of  Paragraphs  5(i)(C) and 5(ii),
the S&P Value,  Moody’s First Trigger Value,  and Moody’s Second Trigger  Value,  on any date, of Eligible  Collateral  other than Cash
will be calculated as follows:

                  For  Eligible  Collateral  in the form of  securities  listed in Paragraph  13(b)(ii):  the sum of (A) the product of
(1)(x) the bid price at the Valuation Time for such securities on the principal national  securities  exchange on which such securities
are listed,  or (y) if such securities are not listed on a national  securities  exchange,  the bid price for such securities quoted at
the Valuation Time by any principal  market maker for such securities  selected by the Valuation  Agent, or (z) if no such bid price is
listed or quoted for such date,  the bid price listed or quoted (as the case may be) at the Valuation  Time for the day next  preceding
such date on which such prices were available and (2) the applicable  Valuation  Percentage for such Eligible  Collateral,  and (B) the
accrued  interest on such securities  (except to the extent  Transferred to the Pledgor  pursuant to Paragraph  6(d)(ii) or included in
the applicable price referred to in the immediately preceding clause (A)) as of such date.

         (iii)    Alternative.  The provisions of Paragraph 5 will apply.

(g)      Holding and Using Posted Collateral.

         (i)      Eligibility to Hold Posted Collateral; Custodians.

                  A Custodian will be entitled to hold Posted Collateral on behalf of Party B pursuant to Paragraph 6(b); provided
                  that:

                           (1) Party B may appoint as  Custodian  (A) the entity then  serving as Trustee or (B) any entity  other than
                           the entity then serving as Trustee if such other entity (or, to the extent  applicable,  its parent  company
                           or credit support provider) shall then have a short-term  unsecured and unsubordinated  debt rating from S&P
                           of at least “A-1.”

                           (2)  Posted Collateral may be held only in the following jurisdiction: United States.

                  Initially, the Custodian for Party B is: The Trustee.

         (ii)     Use of Posted Collateral.  The provisions of Paragraph 6(c)(i) will not apply to Party B, but the provisions of
                  Paragraph 6(c)(ii) will apply to Party B.

         (iii)    Notice. If a party or its Custodian fails to meet the criteria for eligibility to hold (or, in the case of a party,
                  to use) Posted Collateral set forth in this Paragraph 13(g), such party shall promptly notify the other party of
                  such ineligibility.

(h)      Distributions and Interest Amount.

         (i)      Interest Rate. The “Interest Rate” will be the actual  interest rate earned on Posted  Collateral in the form of Cash
that is held by Party B or its Custodian.

         (ii)     Transfer of Interest  Amount.  The  Transfer of the  Interest  Amount will be made on the second  Local  Business Day
following  the end of each  calendar  month and on any other  Local  Business  Day on which  Posted  Collateral  in the form of Cash is
Transferred  to the Pledgor  pursuant to Paragraph  3(b);  provided,  however,  that the obligation of Party B to Transfer any Interest
Amount to Party A shall be limited to the extent  that Party B has  earned  and  received  such funds and such funds are  available  to
Party B.

         (iii)    Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)      Additional Representation(s).  There are no additional representations by either party.

(j)      Other Eligible Support and Other Posted Support.

         (i)      “Value” with respect to Other Eligible Support and Other Posted Support means: not applicable.

         (ii)     “Transfer” with respect to Other Eligible Support and Other Posted Support means: not applicable.

(k)      Demands and Notices.All  demands,  specifications and notices under this Annex will be made pursuant to the Notices Section of
this  Agreement,  except that any demand,  specification  or notice shall be given to or made at the  following  addresses,  or at such
other address as the relevant party may from time to time designate by giving notice (in accordance  with the terms of this  paragraph)
to the other party:

         If to Party A:

         ABN AMRO Bank N.V.
         199 Bishopsgate
         London EC2M 3XW

                           Tel:  +44 (0)171-392 3581
                           Fax:  +44 (0)171-678 4040
                           Attn: Global Collateral Management

         If to Party B, at the address specified pursuant to the Notices Section of this Agreement.

         If to Party B’s Custodian:
         Wells Fargo Bank, National Assocation
         ABA #121-000-248
         Ref Trust A/C# 50977501

(l)      Address for Transfers.  Each Transfer  hereunder shall be made to the address  specified  below or to an address  specified in
writing from time to time by the party to which such Transfer will be made.

         Party A:  To be notified to Party B by Party A at the time of the request for the transfer.

         Party B:  To be notified to Party A by Party B upon request by Party A.

(m)      Other Provisions.

         (i)      Collateral  Account.  Party B shall open and maintain a segregated account,  which shall be an Eligible Account,  and
hold, record and identify all Posted Collateral in such segregated account.

         (ii)     Agreement as to Single  Secured  Party and Single  Pledgor.  Party A and Party B hereby  agree that,  notwithstanding
anything to the contrary in this Annex,  (a) the term “Secured  Party” as used in this Annex means only Party B, (b) the term “Pledgor”
as used in this Annex  means only Party A, (c) only Party A makes the  pledge  and grant in  Paragraph  2, the  acknowledgement  in the
final sentence of Paragraph 8(a) and the representations in Paragraph 9.

         (iii)    Calculation  of Value.  Paragraph  4(c) is hereby  amended by deleting the word “Value” and inserting in lieu thereof
“S&P Value,  Moody’s First Trigger  Value,  Moody’s  Second Trigger  Value”.  Paragraph  4(d)(ii) is hereby amended by (A) deleting the
words “a Value” and inserting in lieu thereof “an S&P Value,  Moody’s First Trigger  Value,  and Moody’s  Second Trigger Value” and (B)
deleting the words “the Value” and inserting in lieu thereof “S&P Value,  Moody’s  First  Trigger  Value,  and Moody’s  Second  Trigger
Value”.  Paragraph 5 (flush language) is hereby amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,  Moody’s
First  Trigger  Value,  or Moody’s  Second  Trigger  Value”.  Paragraph  5(i) (flush  language) is hereby  amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value,  Moody’s First Trigger Value,  and Moody’s Second Trigger Value”.  Paragraph  5(i)(C)
is hereby amended by deleting the word “the Value,  if” and inserting in lieu thereof “any one or more of the S&P Value,  Moody’s First
Trigger Value,  or Moody’s Second Trigger Value,  as may be”.  Paragraph  5(ii) is hereby amended by (1) deleting the first instance of
the words “the Value” and inserting in lieu thereof “any one or more of the S&P Value,  Moody’s First Trigger Value,  or Moody’s Second
Trigger  Value” and (2) deleting the second  instance of the words “the Value” and inserting in lieu thereof “such  disputed S&P Value,
Moody’s First Trigger Value,  or Moody’s Second Trigger  Value”.  Each of Paragraph  8(b)(iv)(B)  and Paragraph 11(a) is hereby amended
by deleting the word “Value” and inserting in lieu thereof  “least of the S&P Value,  Moody’s First Trigger  Value,  and Moody’s Second
Trigger Value”.

         (iv)     Form of Annex.  Party A and Party B hereby agree that the text of Paragraphs 1 through 12,  inclusive,  of this Annex
is  intended to be the printed  form of ISDA  Credit  Support  Annex  (Bilateral  Form - ISDA  Agreements  Subject to New York Law Only
version) as published and copyrighted in 1994 by the International Swaps and Derivatives Association, Inc.

         (v)      Events of Default.  Paragraph 7 will not apply to cause any Event of Default to exist with  respect to Party B except
that  Paragraph  7(i) will apply to Party B solely in respect  of Party B’s  obligations  under  Paragraph  3(b) of the Credit  Support
Annex.  Notwithstanding  anything to the contrary in Paragraph  7, any failure by Party A to comply with or perform any  obligation  to
be complied  with or performed by Party A under the Credit  Support Annex shall only be an Event of Default if (A) either (i) a Moody’s
Second  Trigger  Ratings Event has occurred and been  continuing  for 30 or more Local  Business  Days, or (ii) a S&P Required  Ratings
Downgrade  Event has  occurred  and been  continuing  for 30 or more Local  Business  Days,  and (B) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to Party A.

         (vi)     Expenses.  Notwithstanding  anything to the contrary in Paragraph 10, the Pledgor will be  responsible  for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs involved in any Transfer of Eligible Collateral.

         (vii)    Withholding.  Paragraph  6(d)(ii) is hereby  amended by  inserting  immediately  after “the  Interest  Amount” in the
fourth line thereof  the words “less any applicable withholding taxes.”

         (viii)   Notice of  Failure  to Post  Collateral.  Upon any  failure  by Party A to post  collateral  as  required  under this
Agreement,  Party B shall,  no later than the next  Business  Day after the date such  collateral  was  required  to be posted,  give a
written  notice of such failure to Party A and to Depositor.  For the avoidance of doubt,  notwithstanding  anything in this  Agreement
to the contrary,  the failure of Party B to comply with the  requirements of this paragraph shall not constitute an Event of Default or
Termination Event.

         (ix)     Additional Definitions.  As used in this Annex:

                  “Collateral Event” means that no Relevant Entity has credit ratings at least equal to the Approved Ratings Threshold.

                            “DV01” means, with respect to a Transaction and any date of determination, the estimated change in the
Secured Party’s Transaction Exposure with respect to such Transaction that would result from a one basis point change in the relevant
swap curve on such date, as determined by the Valuation Agent in good faith and in a commercially reasonable manner.  The Valuation
Agent shall, upon request of Party B, provide to Party B a statement showing in reasonable detail such calculation.

                   “Exposure” has the meaning specified in Paragraph 12, except that after the word “Agreement” the words “(assuming,
for this purpose only, that Part 1(f) of the Schedule is deleted)” shall be inserted.

                  “Local Business Day” means: any day on which (A) commercial banks are open for business (including dealings in
foreign exchange and foreign currency deposits) in New York and the location of Party A, Party B and any Custodian, and (B) in
relation to a Transfer of Eligible Collateral, any day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement instructions (or in the case of a Transfer of Cash or other
Eligible Collateral for which delivery is contemplated by other means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign deposits) in New York and the location of Party A, Party B and any Custodian.

                  “Moody’s First Trigger Event” means that no Relevant Entity has credit ratings from Moody’s at least equal to the
Moody’s First Trigger Ratings Threshold.

                  “Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the excess, if any, of
                  (I)      (A)      for any Valuation Date on which (I) a Moody’s First Trigger Event has occurred and has been
                                    continuing (x) for at least 30 Local Business Days or (y) since this Annex was executed and (II)
                                    it is not the case that a Moody’s Second Trigger Event has occurred and been continuing for at
                                    least 30 Local Business Days, an amount equal to the greater of (a) zero and (b) the sum of (i)
                                    the Secured Party’s Exposure for such Valuation Date and (ii) the sum, for each Transaction to
                                    which this Annex relates, of the lesser of (x) the product of the Moody’s First Trigger DV01
                                    Multiplier and DV01 for such Transaction and such Valuation Date and (y) the product of Moody’s
                                    First Trigger Notional Amount Multiplier and the Notional Amount for such Transaction for the
                                    Calculation Period which includes such Valuation Date; or

                           (B)      for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A such Valuation Date.

                  “Moody’s First Trigger DV01 Multiplier” means  25.

                  “Moody’s First Trigger Value” means, on any date and with respect to any Eligible Collateral other than Cash, the
bid price obtained by the Valuation Agent multiplied by the Moody’s First Trigger Valuation Percentage for such Eligible Collateral
set forth in Paragraph 13(b)(ii).

                  “Moody’s First Trigger Notional Amount Multiplier” means 4%.

                  “Moody’s Second Trigger Event” means that no Relevant Entity has credit ratings from Moody’s at least equal to the
Moody’s Second Trigger Ratings Threshold.

                   “Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date, the excess, if any, of
                  (I)      (A)      for any Valuation Date on which it is the case that a Moody’s Second Trigger Event has occurred
                                    and been continuing for at least 30 Local Business Days, an amount equal to the greatest of (a)
                                    zero, (b) the aggregate  amount of the next payment due to be paid by Party A under each
                                    Transaction to which this Annex relates, and (c) the sum of (x) the Secured Party’s Exposure for
                                    such Valuation Date and (y) the sum, for each Transaction to which this Annex relates, of
                                    (1) if such Transaction is not a Transaction-Specific Hedge, the lesser of (i) the
                                    product of the Moody’s Second Trigger DV01 Multiplier and DV01 for such Transaction and
                                    such Valuation Date and (ii) the product of the Moody’s Second Trigger Notional Amount
                                    Multiplier and the Notional Amount for such Transaction for the Calculation Period which
                                    includes such Valuation Date; or
                                    (2) if such Transaction is a Transaction-Specific Hedge, the lesser of (i) the product of
                                    the Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier and DV01 for such
                                    Transaction and such Valuation Date and (ii) the product of the Moody’s Second Trigger
                                    Transaction-Specific Hedge Notional Amount Multiplier and the Notional Amount for such
                                    Transaction for the Calculation Period which includes such Valuation Date; or

                            (B)     for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A for such Valuation Date.

                  “Moody’s Second Trigger DV01 Multiplier” means 60.

                  “Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means 75.

                  “Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier” means 11%.

                  “Moody’s Second Trigger Value” means, on any date and with respect to any Eligible Collateral other than Cash, the
bid price obtained by the Valuation Agent multiplied by the Moody’s Second Trigger Valuation Percentage for such Eligible Collateral
set forth in Paragraph 13(b)(ii).

                  “Moody’s Second Trigger Notional Amount Multiplier” means 9%.

                   “S&P Credit Support Amount” means, for any Valuation Date, the excess, if any, of
                  (I)      (A)      for any Valuation Date on which (i) an S&P Rating Threshold Event has occurred and been continuing
                                    for at least 30 days, or (ii) a S&P Required Ratings Downgrade Event has occurred and is
                                    continuing, an amount equal to the sum of (1) 100.0% of the Secured Party’s Exposure for such
                                    Valuation Date and (2) the sum, for each Transaction to which this Annex relates, of the product
                                    of the Volatility Buffer for such Transaction and the Notional Amount of such Transaction for the
                                    Calculation Period of such Transaction which includes such Valuation Date, or

                           (B)      for any other Valuation Date, zero, over

                  (II)     the Threshold for Party A for such Valuation Date.

                  “S&P Rating Threshold Event” means, on any date, no Relevant Entity has credit ratings from S&P which equal or
exceed the S&P Approved Ratings Threshold.

                  “S&P Value” means,  on any date and with respect to any Eligible  Collateral  other than Cash, the product of (A) the
bid price  obtained by the  Valuation  Agent for such  Eligible  Collateral  and (B) the S&P  Valuation  Percentage  for such  Eligible
Collateral set forth in paragraph 13(b)(ii).

                  “Transaction Exposure” means, for any Transaction, Exposure determined as if such Transaction were the only
Transaction between the Secured Party and the Pledgor.

                  “Transaction-Specific Hedge” means any Transaction that is an interest rate cap, interest rate floor or interest
rate swaption, or an interest rate swap if (x) the notional amount of the interest rate swap is “balance guaranteed” or (y) the
notional amount of the interest rate swap for any Calculation Period otherwise is not a specific dollar amount that is fixed at the
inception of the Transaction.

                  “Valuation Percentage” shall mean, for purposes of determining the S&P Value, Moody’s First Trigger Value, or
Moody’s Second Trigger Value with respect to  any Eligible Collateral or Posted Collateral, the applicable S&P Valuation Percentage,
Moody’s First Trigger Valuation Percentage, or Moody’s Second Trigger Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).

                  “Value” shall mean, in respect of any date, the related S&P Value, the related Moody’s First Trigger Value, and the
related Moody’s Second Trigger Value.

                  “Volatility Buffer” means, for any Transaction, the related percentage set forth in the following table.

                  ---------------------------- -------------- --------------- --------------- ---------------

                  The higher of  the S&P         Remaining      Remaining       Remaining       Remaining
                  short-term credit rating       Weighted        Weighted        Weighted        Weighted
                  of (i) Party A and (ii)         Average        Average         Average         Average
                  the Credit Support             Maturity        Maturity        Maturity        Maturity
                  Provider of Party A, if      up to 3 years  up to 5 years   up to 10 years  up to 30 years
                  applicable
                  ---------------------------- -------------- --------------- --------------- ---------------
                  At least “A-2”                   2.75%          3.25%           4.00%           4.75%
                  ---------------------------- -------------- --------------- --------------- ---------------
                  “A-3”                            3.25%          4.00%           5.00%           6.25%
                  ---------------------------- -------------- --------------- --------------- ---------------
                  “BB+” or lower                   3.50%          4.50%           6.75%           7.50%
                  ---------------------------- -------------- --------------- --------------- ---------------



                                           [Remainder of this page intentionally left blank]




         IN WITNESS WHEREOF, the parties have executed this Annex by their duly authorized representatives as of the date of the
Agreement.

                    ABN AMRO Bank N.V.                        Wells Fargo Bank, National Association, not individually,
                                                                 but solely as Trustee on behalf of the Bear Stearns
                                                                           Mortgage Funding Trust 2006-AR5

By:   _____________________________                          By:_________________________________
      Name                                                      Name:
      Title:                                                    Title:
      Date:                                                     Date:



By:   _____________________________
      Name
      Title:
      Date:




--------------------------------------------------------------------------------




                                                                Annex B

                                                          Item 1115 Agreement


Item 1115 Agreement (this  “Agreement”),  dated as of December 29, 2006, among EMC Mortgage  Corporation  (the  “Sponsor”),  Structured
Asset Mortgage Investments II Inc. (the “Depositor”) and ABN AMRO Bank N.V. (the “Derivative Provider”).

                                                               RECITALS

                  WHEREAS,  Depositor has filed a registration  statement on Form S-3 (each, a “Registration  Statement”) with the U.S.
Securities  and  Exchange  Commission  (the  “Commission”)  for  purposes of offering  mortgage-backed  or  asset-backed  notes  and/or
certificates (the “Securities”) through one or more special purpose vehicles (each, an “Issuing Entity”);

                  WHEREAS,  from time to time, on or prior to the closing date of a  securitization  (the “Closing  Date”)  pursuant to
which Securities are offered (each, a  “Securitization”),  the Derivative  Provider enters into certain derivative  agreements with the
Issuing Entity (or a trustee or securities or swap  administrator  or other person acting in a similar capacity in connection with such
Securitization  (each, an  “Administrator”)),  or the Derivative Provider enters into certain derivative agreements with the Sponsor or
an affiliate of the Sponsor and such  derivative  agreements are assigned to the Issuing Entity or an  Administrator  (each,  in either
case, a “Derivative Agreement”);

                  WHEREAS,  the  Derivative  Provider  agrees and  acknowledges  that the Sponsor and the Depositor are required  under
Regulation AB (as defined  herein) to disclose  certain  financial  data and/or  financial  statements  with respect to the  Derivative
Provider,  depending on the applicable  “significance  percentage”  for each  Derivative  Agreement as calculated  from time to time in
accordance with Item 1115 of Regulation AB;

                  WHEREAS,  the Sponsor,  on behalf of itself and each Issuing  Entity  through which it effects  Securitizations,  the
Depositor  and the  Derivative  Provider,  desire to set forth  certain  rights and  obligations  with regard to financial  data and/or
financial  statements  which the Sponsor and the  Depositor  are  required to disclose in  accordance  with  Regulation  AB (as defined
herein) and certain related matters.

                  NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  set forth  herein  and for other  good and  valuable
consideration the receipt and adequacy of which is hereby acknowledged, the parties hereby agree as follows:

Section 1.        Definitions.

   Additional Termination Event:  With respect to any Derivative Agreement, as defined in the related Master Agreement.

   Affected Party:  With respect to any Derivative Agreement, as defined in the related Master Agreement.

   Business Day: Any day other than a Saturday,  a Sunday or any day on which banking  institutions in the states where the parties are
located are authorized or obligated by law, executive order or governmental decree to be closed.

   Company Information:  As defined in Addendum A.

   Company Financial  Information:  With respect to each Securitization,  the financial data described in Item 1115(b)(1) of Regulation
AB or the financial  statements  described in Item 1115(b)(2) of Regulation AB, in either case with respect to the Derivative  Provider
and any affiliated entities providing derivative  instruments to the related Issuing Entity and/or  Administrator;  provided,  that the
Derivative Provider shall not be required to calculate the “significance percentage” for purposes of this Agreement.

   GAAP:  As defined in Section 3(c).

   Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder.

   Exchange Act Reports:  With respect to an Issuing Entity,  all  Distribution  Reports on Form 10-D,  Current Reports on Form 8-K and
Annual  Reports on Form 10-K and any  amendments  thereto,  required to be filed with  respect to such Issuing  Entity  pursuant to the
Exchange Act.

   Free Writing Prospectus:  With respect to each  Securitization,  the free writing prospectus or prospectuses  prepared in connection
with the public  offering  and sale of the  related  Securities  and used to price such  Securities  and  referenced  in Exhibit One to
Addendum A.

   Master  Agreement:  With respect to any Derivative  Agreement,  the ISDA Master Agreement  referenced in such Derivative  Agreement,
together with any Schedule,  Credit Support Annex and Confirmations  forming a part thereof or incorporated  therein by reference,  or,
if no such ISDA Master  Agreement  exists,  the ISDA Master  Agreement  deemed to apply to such  Derivative  Agreement  pursuant to its
terms,  together with any Schedule,  Credit Support Annex and Confirmations deemed to form a part thereof or to be incorporated therein
by reference.

   Prospectus  Supplement:  With respect to each  Securitization,  the  prospectus  supplement  prepared in connection  with the public
offering and sale of the related Securities and referenced in Exhibit One to Addendum A.

   Regulation AB: Subpart 229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be amended
from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the adopting
release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time to time.

   Securities Act:  The Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder.

Section 2.        Information to be Provided by the Derivative Provider.

         (a)      Prior to printing the Free Writing Prospectus and/or Prospectus Supplement relating to each Securitization, the
                  Derivative Provider, at its own expense, shall:

                  (i)      provide to the Depositor such  information  as is reasonably  requested in writing (via fax or in electronic
                           form or such other format as agreed upon by the Depositor and the Derivative  Provider) by the Depositor for
                           the purpose of compliance  with Item  1115(a)(1) of Regulation AB or the  Securities  Act in respect of such
                           Securitization, which information shall include, at a minimum:

                           (A)      the Derivative Provider’s legal name (and any d/b/a),

                           (B)      the organizational form of the Derivative Provider,

                           (C)      a description of the general character of the business of the Derivative Provider,

                           (D)      a description of any  affiliation  (as set forth in Item 1119(a))  between the Derivative  Provider
                                    and any of the following parties:

                                    (1)     the Sponsor (or any other sponsor  identified to the Derivative  Provider by the Sponsor or
                                            the Depositor),

                                    (2)     the Depositor,

                                    (3)     the Issuing Entity,

                                    (4)     any servicer (or other person acting in a similar  capacity)  identified to the  Derivative
                                            Provider by the Sponsor or the Depositor,

                                    (5)     any trustee (or other person acting in a similar  capacity)  identified  to the  Derivative
                                            Provider by the Sponsor or the Depositor,

                                    (6)     any originator identified to the Derivative Provider by the Sponsor or the Depositor,

                                    (7)     any enhancement or support  provider  identified to the Derivative  Provider by the Sponsor
                                            or the Depositor, and

                                    (8)     any other  material  Securitization  party  identified  to the  Derivative  Provider by the
                                            Sponsor or the Depositor; and

                  (ii)     if reasonably  requested by the  Depositor for the purpose of compliance  with Item 1115(b) of Regulation AB
                           with respect to such Securitization,  provide to the Depositor the Company Financial  Information  described
                           in Item 1115(b)(1) of Regulation AB or Item 1115(b)(2) of Regulation AB (as specified by the Depositor).

                  (iii)    Prior to the Closing Date of each  Securitization  involving the Derivative  Provider,  the Depositor or the
                           Sponsor shall forward to the  Derivative  Provider a Schedule,  dated as of such Closing Date,  specifically
                           identifying the aforementioned parties specified in Section 2(a)(D) above.

         (b)      Following the Closing Date with respect to each  Securitization  and only for so long as the Depositor is required to
                  file Exchange Act Reports in respect of the related Issuing Entity:

                  (i)      the  Derivative  Provider,  at its own  expense,  shall no later than the 25th day of the last month in each
                           calendar  quarter  notify the Depositor in writing of any  affiliations  that develop  following the Closing
                           Date between the Derivative  Provider and any of the parties specified in Section  2(a)(i)(D) (and any other
                           parties  identified  in writing by the  Depositor),  and  provide to the  Depositor  a  description  of such
                           affiliations;

                  (ii)     if, on any  Business  Day,  the  Depositor  provides  written  notice to the  Derivative  Provider  that the
                           “significance  percentage”  for  any  Derivative  Agreement  relating  to  such  Securitization  (calculated
                           separately or in the aggregate with other Derivative  Agreements for such  Securitization,  such aggregation
                           as determined by the Depositor in its sole discretion),  is (x) 6% or more (but less than 20%) or (y) 16% or
                           more, in each case based on a reasonable  good-faith  determination  by the  Depositor of the  “significance
                           percentage” in accordance with Item 1115 of Regulation AB (a “Derivative  Disclosure Event”), the Derivative
                           Provider,  at its own  expense,  shall  within ten (10)  Business  Days  following  receipt of such  notice,
                           either:

                           (A)      provide to the  Depositor the Company  Financial  Information  described in (x) Item  1115(b)(1) of
                                    Regulation AB or (y) Item 1115(b)(2) of Regulation AB, respectively,

                           (B)      with respect to each  Derivative  Agreement  entered into in connection  with such  Securitization,
                                    cause another entity to replace the  Derivative  Provider as a party to such  Derivative  Agreement
                                    or, if such replacement  cannot be effected,  to enter into a replacement  derivative  agreement on
                                    terms substantially  identical to such Derivative  Agreement (as determined by the Depositor in its
                                    sole  discretion),  which  entity (1) meets or exceeds (or a  guarantor,  as  applicable,  for such
                                    entity meets or exceeds) any rating agency criteria set forth in, or otherwise  applicable to, such
                                    Derivative Agreement (as determined by the Depositor in its sole discretion),  (2) has entered into
                                    an agreement  with  Sponsor and  Depositor  substantially  in the form of this  Agreement,  (3) has
                                    agreed to comply with the immediately preceding clause (A) and Section 2(b)(iii),  and (4) has been
                                    approved by the Depositor (which approval shall not be unreasonably withheld),

                           (C)      obtain a guaranty of the Derivative  Provider’s  obligations under the Derivative Agreement from an
                                    affiliate  of the  Derivative  Provider,  which  affiliate  (1) meets or exceeds any rating  agency
                                    criteria set forth in, or otherwise  applicable to, such Derivative Agreement (as determined by the
                                    Depositor  in its  sole  discretion),  (2) has  entered  into an  agreement  with the  Sponsor  and
                                    Depositor  substantially  in the  form of this  Agreement,  (3)  has  agreed  to  comply  with  the
                                    immediately  preceding  clause (A) and  Section  2(b)(iii)  such that the  information  provided in
                                    respect of such affiliate will satisfy any  requirements  under Item 1115 of Regulation AB that are
                                    applicable to the Derivative Provider (as determined by the Depositor in its sole discretion),  and
                                    (4) has been approved by the Depositor (which approval shall not be unreasonably withheld), or

                           (D)      post  collateral in an amount  sufficient to reduce the  “significance  percentage” for purposes of
                                    Item  1115  of  Regulation  AB  with  respect  to  any  Derivative   Agreement   relating  to  such
                                    Securitization,  calculated  separately or in the aggregate  with other  Derivative  Agreements for
                                    such  Securitization  (such  aggregation  and  calculation  of  the  “significance  percentage”  as
                                    determined  by the  Depositor in its sole  discretion)  (1) to 5% if the Depositor has notified the
                                    Derivative  Provider that the  “significance  percentage”  is 6% or more (but less than 16%) or (2)
                                    to  15%  if  the  Depositor   has  notified  the   Derivative   Provider  that  the   “significance
                                    percentage” is 16% or more; and

                  (iii)    for so long (A) as the Depositor is required to file Exchange Act Reports in respect of the related  Issuing
                           Entity and (B) the “significance  percentage” for any Derivative  Agreement relating to such  Securitization
                           (calculated  separately or in the aggregate with other Derivative Agreements for such Securitization) is (x)
                           10% or more  (but  less  than  20%) or (y) 20% or  more,  in each  case  based  on a  reasonable  good-faith
                           determination  by the Depositor of the  significance  percentage in accordance  with Item 1115 of Regulation
                           AB, if the Derivative  Provider has provided  Company  Financial  Information  to the Depositor  pursuant to
                           Section 2(a)(ii) or Section 2(b)(ii),  the Derivative  Provider,  at its own expense,  shall within five (5)
                           Business Days of the release of any updated  Company  Financial  Information,  provide to the Depositor such
                           updated Company Financial Information.

         (c)      The  Derivative  Provider  shall provide all Company  Financial  Information  provided  pursuant to this Section 2 in
                  Microsoft Word® format,  Microsoft Excel® format or another format suitable for conversion to the format required for
                  filing by the Depositor  with the Commission  via the  Electronic  Data  Gathering and Retrieval  System (EDGAR) (for
                  avoidance of doubt, Company Financial Information shall not be provided in .pdf format);  alternatively, if permitted
                  by Regulation AB (as  determined by the Sponsor in its sole  discretion),  the  Derivative  Provider may provide such
                  Company  Financial  Information by providing to the Depositor written consent to incorporate by reference in Exchange
                  Act Reports of the  Depositor  such Company  Financial  Information  from reports  filed by the  Derivative  Provider
                  pursuant to the Exchange Act. In addition,  the Derivative Provider shall also provide Company Financial  Information
                  provided  pursuant to Section  2(a)(ii) in a format  appropriate  for use in the related Free Writing  Prospectus and
                  Prospectus  Supplement.  If any Company Financial  Information  provided pursuant to this Section 2 has been audited,
                  the Derivative  Provider shall cause its outside  accounting firm to provide to the Depositor such accounting  firm’s
                  written  consent to the filing or  incorporation  by reference  in the Exchange Act Reports of the  Depositor of such
                  accounting  firm’s report  relating to its audits of such Company  Financial  Information.  If any Company  Financial
                  Information  provided pursuant to this Section 2 has not been audited,  the Derivative  Provider shall provide to the
                  Depositor an appropriate  agreed-upon  procedures letter from the Derivative  Provider’s  outside  accounting firm in
                  respect of such Company Financial Information.

Section 3.        Representations and Warranties of the Derivative Provider.

                  The Derivative  Provider  represents and warrants to the Depositor,  as of the date on which the Derivative  Provider
first provides Company Financial  Information to the Depositor under Section  2(a)(ii),  Section 2(b)(ii) or Section  2(b)(iii),  that,
except as disclosed in writing to the Depositor prior to such date:

         (a)      the outside  accounting  firm that certifies the financial  statements and supporting  schedules  included in Company
                  Financial Information, or which provides a procedures letter with respect to such Company Financial Information,  (as
                  applicable) is an independent registered public accounting firm as required by the Securities Act;

         (b)      the selected financial data and summary financial  information included in the Company Financial  Information present
                  fairly the information  shown therein and have been compiled on a basis consistent with that of the audited financial
                  statements of the Derivative Provider;

         (c)      the financial  statements  included in the Company Financial  Information  present fairly the consolidated  financial
                  position of the Derivative  Provider (or the entity that  consolidates the Derivative  Provider) and its consolidated
                  subsidiaries  as of the dates  indicated  and the  consolidated  results of their  operations  and cash flows for the
                  periods specified;  except as otherwise stated in the Company Financial  Information,  such financial statements have
                  been prepared in  conformity  with United States  generally  accepted  accounting  principles  (“GAAP”)  applied on a
                  consistent  basis;  and except as otherwise stated in the Company  Financial  Information,  the supporting  schedules
                  included in the Company Financial  Information present fairly in accordance with GAAP the information  required to be
                  stated therein; and

         (d)      the  Company  Financial  Information  and other  Company  Information  included  in any Free  Writing  Prospectus  or
                  Prospectus  Supplement or referenced via a website link or  incorporated by reference in the  Registration  Statement
                  (including  through  filing  on an  Exchange  Act  Report),  at the time they were or  hereafter  are filed  with the
                  Commission,  complied in all material respects with the requirements of Item 1115(b) of Regulation AB (in the case of
                  the Company  Financial  Information),  and did not and will not contain an untrue statement of a material fact (as of
                  the date of such Free Writing  Prospectus or Prospectus  Supplement,  as applicable) or omit to state a material fact
                  required  to be stated  therein or  necessary  in order to make the  statements  therein (as of the date of such Free
                  Writing Prospectus or Prospectus Supplement, as applicable),  in the light of the circumstances under which they were
                  made, not misleading.

Section 4.        Third Party Beneficiaries.

                  The  Derivative  Provider  agrees  that the terms of this  Agreement  shall be  incorporated  by  reference  into any
Derivative  Agreement so that each Issuing Entity or Administrator that is a party to a Derivative  Agreement shall be an express third
party beneficiary of this Agreement.

Section 5.        Indemnification.

         (a)      The Derivative Provider indemnification set forth in Addendum A hereto is incorporated by reference herein.

         (b)      In connection with each Securitization that the Derivative Provider  participates in, on or prior to the Closing Date
                  of such  Securitization,  the  Derivative  Provider  shall  provide to the Depositor a letter signed by an authorized
                  representative  of the Derivative  Provider,  substantially in the form attached hereto as Exhibit One to Addendum A,
                  incorporating into this Agreement and making a part of the  indemnification  provisions of this Agreement the Company
                  Information  provided by it for inclusion in the Free Writing  Prospectus and the Prospectus  Supplement  relating to
                  such Securitization, as of the date of such Free Writing Prospectus or Prospectus Supplement, as applicable.

Section 6.        Additional Termination Events.

         (a)      (i) Any breach by the Derivative  Provider of a representation  or warranty set forth in Section 3 to the extent made
                  as of a date  prior to a Closing  Date,  which is not cured by such  Closing  Date  (or,  in the case of  information
                  required  under  Section 2(a),  the date of printing of the Free Writing  Prospectus  or  Prospectus  Supplement,  as
                  applicable),  or (ii) any breach by the Derivative  Provider of a representation or warranty pursuant to Section 3 to
                  the extent made as of a date  subsequent  to such Closing Date,  or (iii) any failure by the  Derivative  Provider to
                  comply with the requirements of Section 2(a),  Section 2(b)(ii) or so much of Section 2(b)(iii) as relates to Section
                  2(a) or 2(b)(ii),  constitute an Additional Termination Event under each Derivative Agreement,  with respect to which
                  the Derivative Provider shall be the sole Affected Party.

         (b)      In the event that a replacement  entity or  replacement  derivative  agreement  has been secured in  accordance  with
                  Section 2(b)(ii)(B), or a guarantor has been secured in accordance with Section 2(b)(ii)(C),  the Derivative Provider
                  shall promptly reimburse the Issuing Entity for all reasonable  incidental expenses incurred by the Issuing Entity in
                  connection  with the  replacement of the Derivative  Provider or Derivative  Agreement or addition of such guarantor.
                  The provisions of this paragraph shall not limit whatever  rights the Issuing Entity may have under other  provisions
                  of this Agreement or otherwise,  whether in equity or at law, such as an action for damages,  specific performance or
                  injunctive relief.

Section 7.        Miscellaneous.

         (a)      Construction.  Throughout this  Agreement,  as the context  requires,  (i) the singular tense and number includes the
                  plural,  and the plural tense and number  includes the singular,  (ii) the past tense  includes the present,  and the
                  present  tense  includes the past,  and (iii)  references  to parties,  sections,  schedules,  and exhibits  mean the
                  parties,  sections,  schedules,  and exhibits of and to this  Agreement.  The section  headings in this Agreement are
                  inserted  only as a matter of  convenience,  and in no way define,  limit,  extend,  or  interpret  the scope of this
                  Agreement or of any particular section.

         (b)      Assignment.  No party to this Agreement may assign its rights under this Agreement  without the prior written consent
                  of the other parties  hereto.  Subject to the foregoing,  this Agreement shall be binding on and inure to the benefit
                  of the parties and their respective successors and permitted assigns.

         (c)      Notices.  All notices and other  communications  hereunder will be in writing  (including by facsimile) and effective
                  only upon  receipt,  and, if sent to the  Derivative  Provider will be mailed or delivered to, ABN AMRO Bank N.V., 55
                  East 52nd Street, New York, NY 10055,  telecopier number:  (212) 409-7303,  Attn:  Associate General Counsel, or such
                  other  address or telecopy  number as may  hereafter be  furnished to the  Depositor or the Sponsor in writing by the
                  Derivative Provider, if sent to the Sponsor will be mailed or delivered to EMC Mortgage Corporation,  2780 Lake Vista
                  Drive,  Lewisville,  Texas 75067, Attention:  President or General Counsel,  facsimile number: (469) 759-4714, and if
                  sent to the Depositor  will be mailed or delivered to Structured  Asset  Mortgage  Investments  II Inc.,  383 Madison
                  Avenue, New York, New York 10179, telecopier number: (212) 272-5591, Attention: Vice President-Servicing.

         (d)      Governing  Law. This Agreement  shall be governed by and construed in accordance  with the internal laws of the State
                  of New York without regard to the conflict of laws  principles  thereof (other than Sections 5-1401 and 5-1402 of the
                  New York General Obligations Law).

         (e)      Additional  Documents.  Each party hereto agrees to execute any and all further documents and writings and to perform
                  such other actions which may be or become necessary or expedient to effectuate and carry out this Agreement.

         (f)      Suspension of Obligations.  The Derivative Provider’s  obligations to provide Company Information,  Company Financial
                  Information  or any other  information  required  by  Regulation  AB,  obtain a guaranty  of it’s  obligations,  post
                  collateral and secure another  entity to replace the  Derivative  Provider as a party under the Derivative  Agreement
                  shall be  terminated  beginning in any such year in which the  Derivative  Provider  receives  notification  from the
                  Administrator  that the trust fund’s  obligation to file periodic reports under the Exchange Act has been terminated.
                  This  obligation  shall continue to be terminated  unless the  Administrator  or the Depositor  notify the Derivative
                  Provider  that the trust fund’s  obligations  to file reports under the Exchange Act has resumed;  provided  however,
                  such indemnities provided under this Agreement shall survive the suspension of the Derivative Provider’s  obligations
                  under this Agreement only to the extent of any failure of the Derivative  Provider to comply with this Agreement that
                  occurred prior to such suspension of the Exchange Act reporting.

         (g)      Amendment  and Waiver.  This  Agreement may not be modified or amended  except by an instrument in writing  signed by
                  the parties  hereto.  No waiver of any provision of this Agreement or of any rights or obligations of any party under
                  this Agreement shall be effective unless in writing and signed by the party or parties waiving compliance,  and shall
                  be effective only in the specific instance and for the specific purpose stated in that writing.

         (h)      Counterparts.  This  Agreement  may be  executed  in one or more  counterparts,  each of  which  shall be  deemed  an
                  original, all of which together shall constitute one and the same instrument.

         (i)      Severability.  Any provision hereof which is prohibited or  unenforceable  shall be ineffective only to the extent of
                  such prohibition or unenforceability without invalidating the remaining provisions hereof.

         (j)      Integration.  This  Agreement  contains the entire  understanding  of the parties with respect to the subject  matter
                  hereof. There are no restrictions, agreements, promises, representations,  warranties, covenants or undertakings with
                  respect to the subject  matter  hereof other than those  expressly  set forth or referred to herein.  This  Agreement
                  supersedes all prior agreements and understandings between the parties with respect to its subject matter.


                                                       [SIGNATURE PAGE FOLLOWS]


    IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective officers thereunto duly
                                        authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION



                                                     By:__________________________________________
                                                        Name:
                                                        Title:


                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                     By: _________________________________________
                                                         Name:
                                                         Title:

                                                     ABN AMRO BANK N.V.



                                                     By:__________________________________________
                                                        Name:
                                                        Title:


                                                     By: __________________________________________
                                                         Name:
                                                         Title:




--------------------------------------------------------------------------------




                                                              ADDENDUM A

                  (a)      The Derivative Provider indemnifies and holds harmless the Depositor,  the Sponsor, Bear, Stearns & Co. Inc.
and each of its  directors  and  officers and  affiliates  and each person,  if any, who controls the  Depositor  within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against (I) any and all actual losses,  claims,  expenses,  damages
or liabilities to which the Depositor,  the Sponsor,  Bear, Stearns & Co. Inc. or any such director,  officer or controlling person may
become subject,  under the Securities Act or otherwise,  insofar as such losses, claims,  expenses,  damages or liabilities (or actions
in respect  thereof)  arise out of or are based upon any untrue  statement of a material fact or omission of a material fact  necessary
in order to make the statements  made, in light of the  circumstances  under which they were made,  not  misleading in any  information
provided  pursuant to Section 2(a) of this  Agreement  by or on behalf of the  Derivative  Provider  that is included in a Free Writing
Prospectus and/or Prospectus  Supplement  related to the  Securitization  and identified in Exhibit One hereto (together,  the “Company
Information”)  (as of the  respective  dates of such Free  Writing  Prospectus  and  Prospectus  Supplement)  or any Company  Financial
Information (as of the date of such Company Financial  Information) or any other information  required to be provided by the Derivative
Provider  pursuant to Section 2 of this  Agreement  (other  than any  information  that is  required  to be provided by the  Derivative
Provider pursuant to Section 2(a) of this Agreement) or (II) for any and all actual losses,  claims,  expenses,  damages or liabilities
incurred by the Depositor,  the Sponsor,  Bear,  Stearns & Co. Inc. or any such director,  officer or controlling  person in connection
with the failure of the  Derivative  Provider to comply with this  Agreement;  and will  reimburse any such  reasonable  legal or other
expenses actually incurred by the Depositor the Sponsor,  Bear, Stearns & Co. Inc. or any such director,  officer or controlling person
in connection with investigating or defending any such loss, claim,  damage,  liability or action.  This indemnity agreement will be in
addition to any liability which the Derivative Provider may otherwise have.

                  (b)      The Depositor and the Sponsor indemnify and holds harmless the Derivative  Provider,  each of its directors,
each of its officers and affiliates and each person,  if any, who controls the Derivative  Provider within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, against any and all actual losses,  claims,  expenses,  damages or liabilities to
which the Derivative Provider or any such director,  officer,  affiliate or controlling person may become subject, under the Securities
Act or otherwise,  insofar as such losses,  claims,  expenses,  damages or liabilities (or actions in respect  thereof) arise out of or
are based upon any untrue  statement or alleged  untrue  statement of any material fact contained in the Free Writing  Prospectus,  the
Prospectus  Supplement  and/or  private  placement  memorandum  related to the  Securitization  other than with  respect to the Company
Information,  or omission to state  therein a material  fact  required to be stated  therein or necessary to make the  statements  made
therein not misleading;  and will reimburse such reasonable  legal or other expenses  actually  incurred by the Derivative  Provider or
any such director,  officer,  affiliate or  controlling  person in connection  with  investigating  or defending any such loss,  claim,
damage, liability or action. This indemnity agreement will be in addition to any liability which the Depositor may otherwise have.

                  (c)      Promptly after receipt by an indemnified  party under this  Agreement of notice of the  commencement  of any
action  described  therein,  such indemnified  party will, if a claim in respect thereof is to be made against the  indemnifying  party
under this  Agreement,  notify in writing  the  indemnifying  party of the  commencement  thereof,  but the  omission  so to notify the
indemnifying  party will not relieve the  indemnifying  party from any liability  that it may have to any  indemnified  party (a) under
this  Agreement  except to the extent that the  omission to notify the  indemnifying  party with respect to this  Agreement  materially
adversely  affects the  indemnifying  party's  ability to perform under this Agreement or (b) otherwise than under this  Agreement.  In
case any such action is brought against any indemnified  party,  and it notifies the indemnifying  party of the  commencement  thereof,
the indemnifying  party will be entitled to participate  therein,  and, to the extent that it may wish to do so, jointly with any other
indemnifying party similarly notified,  to assume the defense thereof,  with counsel reasonably  satisfactory to such indemnified party
(who shall not, except with the consent of the indemnified  party, be counsel to the  indemnifying  party),  and, after notice from the
indemnifying  party to such  indemnified  party under this  Agreement,,  such  indemnifying  party shall not be liable for any legal or
other expenses  subsequently  incurred by such indemnified  party in connection with the defense thereof other than reasonable costs of
investigation.

                  Any indemnified  party shall have the right to employ  separate  counsel in any such action and to participate in the
defense  thereof,  but the fees and  expenses  of such  counsel  shall be at the  expense of such  indemnified  party  unless:  (i) the
employment thereof has been specifically  authorized by the indemnifying party in writing;  (ii) such indemnified party shall have been
advised by such counsel that there may be one or more legal  defenses  available to it which are different  from or additional to those
available to the  indemnifying  party and in the  reasonable  judgment of such counsel it is advisable  for such  indemnified  party to
employ separate counsel;  (iii) a conflict or potential  conflict exists (based on advice of counsel to the indemnified  party) between
the indemnified  party and the indemnifying  party (in which case the indemnifying  party will not have the right to direct the defense
of such action on behalf of the indemnified  party) or (iv) the indemnifying  party has failed to assume the defense of such action and
employ counsel  reasonably  satisfactory to the indemnified  party, in which case, if such indemnified  party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the indemnifying  party, the indemnifying  party shall not
have the right to  assume  the  defense  of such  action  on  behalf of such  indemnified  party,  it being  understood,  however,  the
indemnifying  party shall not, in connection with any one such action or separate but  substantially  similar or related actions in the
same  jurisdiction  arising out of the same general  allegations or  circumstances,  be liable for the reasonable  fees and expenses of
more than one  separate  firm of attorneys  (in addition to local  counsel) at any time for all such  indemnified  parties,  which firm
shall be designated in writing by the indemnified party.

                  Each indemnified party, as a condition of the indemnity  agreement  contained in clause (a) and clause (b), shall use
its best efforts to cooperate with the  indemnifying  party in the defense of any such action or claim. No indemnifying  party shall be
liable for any settlement of any such action or claim  effected  without its written  consent (which consent shall not be  unreasonably
withheld),  but if  settled  with its  written  consent or if there be a final  judgment  for the  plaintiff  in any such  action,  the
indemnifying  party agrees to indemnify and hold harmless any  indemnified  party from and against any loss or liability (to the extent
set forth in clause (a) or clause (b) as applicable) by reason of such settlement or judgment.

                  (d)      If the  indemnification  provided for in clause (a) or clause (b) is  unavailable  or  insufficient  to hold
harmless an indemnified  party under clause (a) or clause (b) above,  then the  indemnifying  party shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims,  expenses,  damages or liabilities referred to in clause (a) or
clause (b) above (i) in such  proportion as is appropriate to reflect the relative  benefits  received by the Depositor on the one hand
and the Derivative  Provider on the other from the offering of the  underwritten  certificates  or (ii) if the  allocation  provided by
clause (i) above is not permitted by applicable  law, in such  proportion as is appropriate  to reflect not only the relative  benefits
referred to in clause (i) above but also the relative fault of the Depositor on the one hand and the  Derivative  Provider on the other
in connection with the statements or omissions which resulted in such losses, claims,  expenses,  damages or liabilities as well as any
other relevant equitable  considerations.  The relative benefits received by the Depositor on the one hand and the Derivative  Provider
on the other shall be deemed to be in the same  proportion  as the total net proceeds  from the offering  (before  deducting  expenses)
received by the  Depositor  bear to the total fees  received by the  Derivative  Provider.  The relative  fault shall be  determined by
reference  to,  among other  things,  whether the untrue or alleged  untrue  statement  of a material  fact or the  omission or alleged
omission to state a material  fact relates to  information  supplied by the  Depositor or by the  Derivative  Provider and the parties'
relative intent,  knowledge,  access to information and opportunity to correct or prevent such untrue statement or omission. The amount
paid by an  indemnified  party as a result of the  losses,  claims,  expenses,  damages or  liabilities  referred to above in the first
sentence of this clause (d) shall be deemed to include any legal or other expenses  reasonably  incurred by such  indemnified  party in
connection  with  investigating  or  defending  any  action or claim  which is the  subject of this  clause  (d).  No person  guilty of
fraudulent  misrepresentation  (within the meaning of Section 11(f) of the Securities Act) shall be entitled to  contribution  from any
person who was not guilty of such fraudulent misrepresentation.





--------------------------------------------------------------------------------






                                                       Exhibit One to Addendum A

                                             Structured Asset Mortgage Investments II Inc.
                                             Bear Stearns Mortgage Funding Trust 2006-AR5

                     Letter to the Depositor relating to the Company Information Pursuant to Item 1115 Agreement

                                                                                [Date]

[Depositor Name and Address]

Ladies and Gentleman:

         In  accordance  with  Section  5(b) of the Item 1115  Agreement  (the  “Agreement”)  dated as of  December  29, 2006 among EMC
Mortgage  Corporation  as sponsor,  Structured  Asset  Mortgage  Investments  II Inc.,  the  “Depositor”)  and ABN AMRO Bank N.V.  (the
“Derivative Provider”), the information provided by the Derivative Provider contained in the Prospectus Supplement,  dated December 29,
2006,  including any supplement or amendment thereto,  under the captions “The Interest Rate Cap Agreement-The Cap Provider”,  attached
hereto  as  Exhibit  A (the  “Company  Information”)  in  connection  with Bear  Stearns  Mortgage  Funding  Trust  2006-AR5  is hereby
incorporated  into the Agreement and made a part of the  indemnification  provisions of the Agreement as of the date of the  Prospectus
Supplement.  The Company  Information is the only  information  furnished by the Derivative  Provider to the Depositor for inclusion in
the  Prospectus  Supplement.  The  indemnification  provisions of the Agreement  shall be in full force and effect as it relates to the
Company Information as they relate to any other information provided by the Derivative Provider pursuant to the Agreement.


                                                       [SIGNATURE PAGE FOLLOWS]








                                                              Very truly yours,

                                                              DERIVATIVE PROVIDER

                                                              By: ________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------





                                                               EXHIBIT A



                                                        [Provided Upon Request]


--------------------------------------------------------------------------------






                                                               EXHIBIT B

                                                        [Provided Upon Request]









--------------------------------------------------------------------------------







                                                                                                                EXHIBIT O

                                                              [RESERVED]





--------------------------------------------------------------------------------







                                                                                                               EXHIBIT P

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                          (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow Primary Servicer
obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party’s title.  So, for example,
in a particular transaction, the trustee may perform the “paying agent” and “securities administrator” functions, while in another
transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that they are attesting
only to the portion of the distribution chain they are responsible for in the related transaction agreements.

         Key:
         X - obligation

         Where there are multiple  checks for criteria the attesting  party will identify in their  management  assertion that they are
attesting only to the portion of the distribution chain they are responsible for in the related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
                                                                     Primary
  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party’s performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, “federally insured depository
                       institution” with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors’ or the
                       trustee’s records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer’s investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer’s obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer’s records regarding the pool        X
                       assets agree with the Servicer’s records
                       with respect to an obligor’s unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity’s activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor’s pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer’s
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor’s error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor’s records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT Q-1

                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  “Company”),  certify  to  [the
Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company provided in accordance with Item 1123 of Regulation AB (the
         “Compliance  Statement”),  the report on assessment of the Company’s  compliance with the servicing criteria set forth in Item
         1122(d) of Regulation AB (the  “Servicing  Criteria”),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities
         Exchange Act of 1934,  as amended (the  “Exchange  Act”) and Item 1122 of  Regulation  AB (the  “Servicing  Assessment”),  the
         registered  public  accounting  firm’s  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange  Act and  Section  1122(b)  of  Regulation  AB (the  “Attestation  Report”),  and all  servicing  reports,  officer’s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the  Agreement  (collectively,  the “Company
         Servicing Information”);

     2.  Based on my  knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue  statement  of a
         material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

     3.  Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the Agreement
         has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the  Agreement,  and based on my
         knowledge  and the  compliance  review  conducted  in  preparing  the  Compliance  Statement  and except as  disclosed  in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

     5.  The Compliance  Statement  required to be delivered by the Company  pursuant to this Agreement,  and the Servicing  Assessment
         and  Attestation  Report  required to be provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the
         Agreement,  have been  provided to the  [Depositor]  [Servicer].  Any material  instances of  noncompliance  described in such
         reports  have been  disclosed to the  [Depositor]  [Servicer].  Any  material  instance of  noncompliance  with the  Servicing
         Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                         Name:
                                                                         Title:






--------------------------------------------------------------------------------






                                                                                                                            EXHIBIT Q-2


                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________  Trust 200_-____(the “Trust”),  Mortgage Pass-Through Certificates,  Series
         200_-____,   issued  pursuant  to  the  Pooling  and  Servicing  Agreement,   dated  as  of  ________,   200_,  among
         ____________________________,   as   Depositor,   Wells  Fargo  Bank,   National   Association,   as  [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the  Depositor,  and its officers,  directors and  affiliates,  and with the knowledge and
intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the “Annual  Report”),  and all
reports on Form 10-D required to be filed in respect of period covered by the Annual Report  (collectively  with the Annual Report, the
“Reports”), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact  necessary to make the  statements  made, in light of the  circumstances  under which such  statements
were made, not misleading  with respect to the period covered by the Annual Report,  and (b) the  [Trustee’s]  assessment of compliance
and related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the  circumstances  under which such statements were made, not
misleading with respect to the period covered by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the  distribution  information  required to be provided by the [Trustee] under the Pooling
and Servicing Agreement for inclusion in the Reports is included in the Reports;

                  4.       I am  responsible  for reviewing the activities  performed by the [Trustee]  under the Pooling and Servicing
Agreement,  and based on my knowledge  and the  compliance  review  conducted in preparing  the  compliance  statement of the [Trustee]
required by the Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the [Trustee] has fulfilled its obligations
under the Pooling and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance with servicing criteria  applicable to the [Trustee] for asset-backed
securities  of the  [Trustee]  and each  Subcontractor  utilized by the  [Trustee]  and related  attestation  report on  assessment  of
compliance  with  servicing  criteria  applicable to it required to be included in the Annual  Report in  accordance  with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material  instances
of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the  certifications  above,  the  [Trustee] has  reasonably  relied on  information  provided to it by the following
unaffiliated parties: [names of servicer(s), master servicer, subservicer, depositor, trustee, custodian(s)].


Date:________________________________________________


_____________________________________________________
[Signature]
[Title]






--------------------------------------------------------------------------------







                                                                                                                              EXHIBIT R

                                                   FORM 10-D, FORM 8-K AND FORM 10-K
                                                       REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for reporting the
information to the party identified as responsible for preparing the Securities Exchange Act Reports pursuant to Section
3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked “Monthly Statements to Certificateholders” are required to be included in the periodic
Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided by the Trustee based on information
received from the Servicer; and b) items marked “Form 10-D report” are required to be in the Form 10-D report but not the Monthly
Statements to Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is to be included
in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
   Form       Item         Description          Servicer             Trustee            Custodian         Depositor             Sponsor
----------- ----------------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1         Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2         Legal Proceedings
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee


----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sales of Securities
                      and Use of Proceeds
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Defaults Upon Senior
                      Securities
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Submission of
                      Matters to a Vote of
                      Security Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligors
                      of Pool Assets
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant
                      Enhancement Provider
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Determining                      X
                            current
                            significance
                            percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8         Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9         Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Distribution report                    X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
8-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.01      Entry into a
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            1.03      Bankruptcy or
                      Receivership
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclosure is                                                                  X
                      required of any
                      amendment “to the
                      governing documents
                      of the issuing
                      entity”
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            5.06      Change in Shell
                      Company Status
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not applicable to                                                             X
                      ABS issuers]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.01      ABS Informational
                      and Computational
                      Material
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.02      Change of Servicer
                      or Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.04      Failure to Make a                      X
                      Required Distribution
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            6.05      Securities Act
                      Updating Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            8.01      Other Events
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9.01      Financial Statements
                      and Exhibits
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
10-K
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            9B        Other Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
            15        Exhibits and
                      Financial Statement
                      Schedules
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Determining                       X
                           current
                           significance
                           percentage
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Issuing entity                                                                 X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Sponsor (Seller)                                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Depositor                                                                      X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Trustee
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Originator                                                                     X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Custodian                                                       X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Significant Obligor                                                            X
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------
                      Item 1123 - Servicer   X
                      Compliance Statement
----------- --------- ---------------------- --------------- ------------------------ -------------- --------------------- -------------------





--------------------------------------------------------------------------------





                                                                                                                              EXHIBIT S

                                                   ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSRM 2006-AR5 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance with Section 3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of December 1, 2006, among Structured
Asset  Mortgage  Investments II Inc., as depositor,  EMC Mortgage  Corporation,  as seller and servicer and Wells Fargo Bank,  National
Association,  as trustee.  The Undersigned  hereby notifies you that certain events have come to our attention that [will][may] need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:






--------------------------------------------------------------------------------





                                                                                                                              EXHIBIT T


                                                                   [RESERVED]






--------------------------------------------------------------------------------





                                                                                                                             SCHEDULE A
                                                 COUPON STRIP RESERVE ACCOUNT SCHEDULE


----------------------- -----------------------------------
                                Balance of 40 Year
  Distribution Date          Group I Loans at 16% CPR
----------------------- -----------------------------------
    December 2006                332,444,537.44
----------------------- -----------------------------------
     January 2007                328,746,325.11
----------------------- -----------------------------------
    February 2007                325,434,662.29
----------------------- -----------------------------------
      March 2007                 322,160,007.75
----------------------- -----------------------------------
      April 2007                 318,921,908.60
----------------------- -----------------------------------
       May 2007                  315,719,917.92
----------------------- -----------------------------------
      June 2007                  312,553,594.61
----------------------- -----------------------------------
      July 2007                  309,422,503.33
----------------------- -----------------------------------
     August 2007                 306,326,214.44
----------------------- -----------------------------------
    September 2007               303,264,144.47
----------------------- -----------------------------------
     October 2007                300,235,077.24
----------------------- -----------------------------------
    November 2007                297,221,692.99
----------------------- -----------------------------------
    December 2007                294,215,556.15
----------------------- -----------------------------------
     January 2008                291,233,933.16
----------------------- -----------------------------------
    February 2008                288,285,822.08
----------------------- -----------------------------------
      March 2008                 285,370,810.98
----------------------- -----------------------------------
      April 2008                 282,488,493.31
----------------------- -----------------------------------
       May 2008                  279,638,467.88
----------------------- -----------------------------------
      June 2008                  276,820,338.72
----------------------- -----------------------------------
      July 2008                  274,033,715.08
----------------------- -----------------------------------
     August 2008                 271,278,211.31
----------------------- -----------------------------------
    September 2008               268,553,302.86
----------------------- -----------------------------------
     October 2008                265,857,893.79
----------------------- -----------------------------------
    November 2008                263,176,346.64
----------------------- -----------------------------------
    December 2008                260,501,046.35
----------------------- -----------------------------------
     January 2009                257,847,586.75
----------------------- -----------------------------------
    February 2009                255,224,095.32
----------------------- -----------------------------------
      March 2009                 252,630,202.28
----------------------- -----------------------------------
      April 2009                 250,065,542.71
----------------------- -----------------------------------
       May 2009                  247,529,756.51
----------------------- -----------------------------------
      June 2009                  245,022,488.27
----------------------- -----------------------------------
      July 2009                  242,500,619.86
----------------------- -----------------------------------
     August 2009                 239,350,051.62
----------------------- -----------------------------------
    September 2009               236,035,413.58
----------------------- -----------------------------------
     October 2009                232,693,509.87
----------------------- -----------------------------------
    November 2009                229,360,622.55
----------------------- -----------------------------------
    December 2009                225,998,409.41
----------------------- -----------------------------------
     January 2010                 222,678,012.97
----------------------- -----------------------------------
    February 2010                 219,393,824.27
----------------------- -----------------------------------
      March 2010                  216,157,551.47
----------------------- -----------------------------------
      April 2010                  212,967,513.66
----------------------- -----------------------------------
       May 2010                   209,824,032.76
----------------------- -----------------------------------
      June 2010                   206,726,433.13
----------------------- -----------------------------------
      July 2010                   203,674,048.92
----------------------- -----------------------------------
     August 2010                  200,665,601.34
----------------------- -----------------------------------
    September 2010                197,701,079.89
----------------------- -----------------------------------
     October 2010                 194,779,846.95
----------------------- -----------------------------------
    November 2010                 191,901,274.17
----------------------- -----------------------------------
    December 2010                 189,064,742.24
----------------------- -----------------------------------
     January 2011                 186,269,640.85
----------------------- -----------------------------------
    February 2011                 183,515,368.51
----------------------- -----------------------------------
      March 2011                  180,801,332.44
----------------------- -----------------------------------
      April 2011                  178,126,948.43
----------------------- -----------------------------------
       May 2011                   175,491,640.73
----------------------- -----------------------------------
      June 2011                   172,894,841.93
----------------------- -----------------------------------
      July 2011                   170,335,992.84
----------------------- -----------------------------------
     August 2011                  167,814,542.33
----------------------- -----------------------------------
    September 2011                165,329,947.28
----------------------- -----------------------------------
     October 2011                 162,881,672.42
----------------------- -----------------------------------
    November 2011                 160,469,190.23
----------------------- -----------------------------------
    December 2011                 158,091,980.83
----------------------- -----------------------------------
     January 2012                 155,749,531.86
----------------------- -----------------------------------
    February 2012                 153,441,338.38
----------------------- -----------------------------------
      March 2012                  151,166,902.76
----------------------- -----------------------------------
      April 2012                  148,925,734.57
----------------------- -----------------------------------
       May 2012                   146,717,350.50
----------------------- -----------------------------------
      June 2012                   144,541,274.20
----------------------- -----------------------------------
      July 2012                   142,397,036.26
----------------------- -----------------------------------
     August 2012                  140,284,174.03
----------------------- -----------------------------------
    September 2012                138,202,231.58
----------------------- -----------------------------------
     October 2012                 136,150,759.59
----------------------- -----------------------------------
    November 2012                 134,129,315.21
----------------------- -----------------------------------
    December 2012                 132,137,462.04
----------------------- -----------------------------------
     January 2013                 130,174,769.98
----------------------- -----------------------------------
    February 2013                 128,240,815.17
----------------------- -----------------------------------
      March 2013                  126,335,179.87
----------------------- -----------------------------------
      April 2013                  124,457,452.42
----------------------- -----------------------------------
       May 2013                   122,607,227.08
----------------------- -----------------------------------
      June 2013                   120,784,104.03
----------------------- -----------------------------------
      July 2013                   118,987,689.22
----------------------- -----------------------------------
     August 2013                  117,217,594.29
----------------------- -----------------------------------
    September 2013                115,473,436.54
----------------------- -----------------------------------
     October 2013                 113,754,838.80
----------------------- -----------------------------------
    November 2013                 112,061,429.34
----------------------- -----------------------------------
    December 2013                 110,392,841.85
----------------------- -----------------------------------
     January 2014                 108,748,715.31
----------------------- -----------------------------------
    February 2014                 107,128,693.93
----------------------- -----------------------------------
      March 2014                  105,532,427.07
----------------------- -----------------------------------
      April 2014                  103,959,569.18
----------------------- -----------------------------------
       May 2014                   102,409,779.72
----------------------- -----------------------------------
      June 2014                   100,882,723.05
----------------------- -----------------------------------
      July 2014                    99,378,068.45
----------------------- -----------------------------------
     August 2014                   97,895,489.93
----------------------- -----------------------------------
    September 2014                 96,434,666.28
----------------------- -----------------------------------
     October 2014                  94,995,280.90
----------------------- -----------------------------------
    November 2014                  93,577,021.80
----------------------- -----------------------------------
    December 2014                  92,179,581.51
----------------------- -----------------------------------
     January 2015                  90,802,657.01
----------------------- -----------------------------------
    February 2015                  89,445,949.67
----------------------- -----------------------------------
      March 2015                   88,109,165.20
----------------------- -----------------------------------
      April 2015                   86,792,013.56
----------------------- -----------------------------------
       May 2015                    85,494,208.92
----------------------- -----------------------------------
      June 2015                    84,215,469.60
----------------------- -----------------------------------
      July 2015                    82,955,517.98
----------------------- -----------------------------------
     August 2015                   81,714,080.50
----------------------- -----------------------------------
    September 2015                 80,490,887.54
----------------------- -----------------------------------
     October 2015                  79,285,673.39
----------------------- -----------------------------------
    November 2015                  78,098,176.19
----------------------- -----------------------------------
    December 2015                  76,928,137.88
----------------------- -----------------------------------
     January 2016                  75,775,304.16
----------------------- -----------------------------------
    February 2016                  74,639,424.39
----------------------- -----------------------------------
      March 2016                   73,520,251.57
----------------------- -----------------------------------
      April 2016                   72,417,542.29
----------------------- -----------------------------------
       May 2016                    71,331,056.66
----------------------- -----------------------------------
      June 2016                    70,260,558.27
----------------------- -----------------------------------
      July 2016                    69,205,814.15
----------------------- -----------------------------------
     August 2016                   68,166,594.69
----------------------- -----------------------------------
    September 2016                 67,142,673.62
----------------------- -----------------------------------
     October 2016                  66,133,827.96
----------------------- -----------------------------------
    November 2016                  65,139,837.94
----------------------- -----------------------------------
    December 2016                  64,160,486.99
----------------------- -----------------------------------
     January 2017                  63,195,561.70
----------------------- -----------------------------------
    February 2017                  62,244,851.72
----------------------- -----------------------------------
      March 2017                   61,308,149.78
----------------------- -----------------------------------
      April 2017                   60,385,251.60
----------------------- -----------------------------------
       May 2017                    59,475,955.87
----------------------- -----------------------------------
      June 2017                    58,580,064.19
----------------------- -----------------------------------
      July 2017                    57,697,381.06
----------------------- -----------------------------------
     August 2017                   56,827,713.80
----------------------- -----------------------------------
    September 2017                 55,970,872.53
----------------------- -----------------------------------
     October 2017                  55,126,670.12
----------------------- -----------------------------------
    November 2017                  54,294,922.15
----------------------- -----------------------------------
    December 2017                  53,475,446.91
----------------------- -----------------------------------
     January 2018                  52,668,065.28
----------------------- -----------------------------------
    February 2018                  51,872,600.77
----------------------- -----------------------------------
      March 2018                   51,088,879.44
----------------------- -----------------------------------
      April 2018                   50,316,729.88
----------------------- -----------------------------------
       May 2018                    49,555,983.16
----------------------- -----------------------------------
      June 2018                    48,806,472.81
----------------------- -----------------------------------
      July 2018                    48,068,034.77
----------------------- -----------------------------------
     August 2018                   47,340,507.36
----------------------- -----------------------------------
    September 2018                 46,623,731.26
----------------------- -----------------------------------
     October 2018                  45,917,549.45
----------------------- -----------------------------------
    November 2018                  45,221,807.19
----------------------- -----------------------------------
    December 2018                  44,536,351.99
----------------------- -----------------------------------
     January 2019                  43,861,033.57
----------------------- -----------------------------------
    February 2019                  43,195,703.85
----------------------- -----------------------------------
      March 2019                   42,540,216.87
----------------------- -----------------------------------
      April 2019                   41,894,428.81
----------------------- -----------------------------------
       May 2019                    41,258,197.94
----------------------- -----------------------------------
      June 2019                    40,631,384.57
----------------------- -----------------------------------
      July 2019                    40,013,851.06
----------------------- -----------------------------------
     August 2019                   39,405,461.75
----------------------- -----------------------------------
    September 2019                 38,806,082.97
----------------------- -----------------------------------
     October 2019                  38,215,582.97
----------------------- -----------------------------------
    November 2019                  37,633,831.93
----------------------- -----------------------------------
    December 2019                  37,060,701.91
----------------------- -----------------------------------
     January 2020                  36,496,066.84
----------------------- -----------------------------------
    February 2020                  35,939,802.45
----------------------- -----------------------------------
      March 2020                   35,391,786.31
----------------------- -----------------------------------
      April 2020                   34,851,897.74
----------------------- -----------------------------------
       May 2020                    34,320,017.85
----------------------- -----------------------------------
      June 2020                    33,796,029.44
----------------------- -----------------------------------
      July 2020                    33,279,817.04
----------------------- -----------------------------------
     August 2020                   32,771,266.83
----------------------- -----------------------------------
    September 2020                 32,270,266.68
----------------------- -----------------------------------
     October 2020                  31,776,706.06
----------------------- -----------------------------------
    November 2020                  31,290,476.06
----------------------- -----------------------------------
    December 2020                  30,811,469.34
----------------------- -----------------------------------
     January 2021                  30,339,580.15
----------------------- -----------------------------------
    February 2021                  29,874,704.24
----------------------- -----------------------------------
      March 2021                   29,416,738.90
----------------------- -----------------------------------
      April 2021                   28,965,582.91
----------------------- -----------------------------------
       May 2021                    28,521,136.51
----------------------- -----------------------------------
      June 2021                    28,083,301.41
----------------------- -----------------------------------
      July 2021                    27,651,980.73
----------------------- -----------------------------------
     August 2021                   27,227,079.00
----------------------- -----------------------------------
    September 2021                 26,808,502.15
----------------------- -----------------------------------
     October 2021                  26,396,157.49
----------------------- -----------------------------------
    November 2021                  25,989,953.63
----------------------- -----------------------------------
    December 2021                  25,589,800.57
----------------------- -----------------------------------
     January 2022                  25,195,609.56
----------------------- -----------------------------------
    February 2022                  24,807,293.20
----------------------- -----------------------------------
      March 2022                   24,424,765.31
----------------------- -----------------------------------
      April 2022                   24,047,941.00
----------------------- -----------------------------------
       May 2022                    23,676,736.59
----------------------- -----------------------------------
      June 2022                    23,311,069.64
----------------------- -----------------------------------
      July 2022                    22,950,858.89
----------------------- -----------------------------------
     August 2022                   22,596,024.26
----------------------- -----------------------------------
    September 2022                 22,246,486.87
----------------------- -----------------------------------
     October 2022                  21,902,168.95
----------------------- -----------------------------------
    November 2022                  21,562,993.87
----------------------- -----------------------------------
    December 2022                  21,228,886.13
----------------------- -----------------------------------
     January 2023                  20,899,771.32
----------------------- -----------------------------------
    February 2023                  20,575,576.11
----------------------- -----------------------------------
      March 2023                   20,256,228.25
----------------------- -----------------------------------
      April 2023                   19,941,656.52
----------------------- -----------------------------------
       May 2023                    19,631,790.75
----------------------- -----------------------------------
      June 2023                    19,326,561.81
----------------------- -----------------------------------
      July 2023                    19,025,901.53
----------------------- -----------------------------------
     August 2023                   18,729,742.79
----------------------- -----------------------------------
    September 2023                 18,438,019.40
----------------------- -----------------------------------
     October 2023                  18,150,666.16
----------------------- -----------------------------------
    November 2023                  17,867,618.81
----------------------- -----------------------------------
    December 2023                  17,588,814.03
----------------------- -----------------------------------
     January 2024                  17,314,189.42
----------------------- -----------------------------------
    February 2024                  17,043,683.49
----------------------- -----------------------------------
      March 2024                   16,777,235.65
----------------------- -----------------------------------
      April 2024                   16,514,786.18
----------------------- -----------------------------------
       May 2024                    16,256,276.25
----------------------- -----------------------------------
      June 2024                    16,001,647.87
----------------------- -----------------------------------
      July 2024                    15,750,843.90
----------------------- -----------------------------------
     August 2024                   15,503,808.05
----------------------- -----------------------------------
    September 2024                 15,260,484.81
----------------------- -----------------------------------
     October 2024                  15,020,819.53
----------------------- -----------------------------------
    November 2024                  14,784,758.31
----------------------- -----------------------------------
    December 2024                  14,552,248.08
----------------------- -----------------------------------
     January 2025                  14,323,236.50
----------------------- -----------------------------------
    February 2025                  14,097,672.02
----------------------- -----------------------------------
      March 2025                   13,875,503.84
----------------------- -----------------------------------
      April 2025                   13,656,681.89
----------------------- -----------------------------------
       May 2025                    13,441,156.84
----------------------- -----------------------------------
      June 2025                    13,228,880.09
----------------------- -----------------------------------
      July 2025                    13,019,803.71
----------------------- -----------------------------------
     August 2025                   12,813,880.52
----------------------- -----------------------------------
    September 2025                 12,611,063.99
----------------------- -----------------------------------
     October 2025                  12,411,308.28
----------------------- -----------------------------------
    November 2025                  12,214,568.23
----------------------- -----------------------------------
    December 2025                  12,020,799.33
----------------------- -----------------------------------
     January 2026                 11,829,957.71
----------------------- -----------------------------------
    February 2026                 11,642,000.16
----------------------- -----------------------------------
      March 2026                  11,456,884.09
----------------------- -----------------------------------
      April 2026                  11,274,567.52
----------------------- -----------------------------------
       May 2026                   11,095,009.12
----------------------- -----------------------------------
      June 2026                   10,918,168.11
----------------------- -----------------------------------
      July 2026                   10,744,004.36
----------------------- -----------------------------------
     August 2026                  10,572,478.29
----------------------- -----------------------------------
    September 2026                10,403,550.91
----------------------- -----------------------------------
     October 2026                 10,237,183.80
----------------------- -----------------------------------
    November 2026                 10,073,339.09
----------------------- -----------------------------------
    December 2026                  9,911,979.49
----------------------- -----------------------------------
     January 2027                  9,753,068.22
----------------------- -----------------------------------
    February 2027                  9,596,569.07
----------------------- -----------------------------------
      March 2027                   9,442,446.34
----------------------- -----------------------------------
      April 2027                   9,290,664.84
----------------------- -----------------------------------
       May 2027                    9,141,189.94
----------------------- -----------------------------------
      June 2027                    8,993,987.46
----------------------- -----------------------------------
      July 2027                    8,849,023.76
----------------------- -----------------------------------
     August 2027                   8,706,265.68
----------------------- -----------------------------------
    September 2027                 8,565,680.53
----------------------- -----------------------------------
     October 2027                  8,427,236.12
----------------------- -----------------------------------
    November 2027                  8,290,900.72
----------------------- -----------------------------------
    December 2027                  8,156,643.07
----------------------- -----------------------------------
     January 2028                  8,024,432.36
----------------------- -----------------------------------
    February 2028                  7,894,238.23
----------------------- -----------------------------------
      March 2028                   7,766,030.77
----------------------- -----------------------------------
      April 2028                   7,639,780.51
----------------------- -----------------------------------
       May 2028                    7,515,458.40
----------------------- -----------------------------------
      June 2028                    7,393,035.82
----------------------- -----------------------------------
      July 2028                    7,272,484.58
----------------------- -----------------------------------
     August 2028                   7,153,776.89
----------------------- -----------------------------------
    September 2028                 7,036,885.37
----------------------- -----------------------------------
     October 2028                  6,921,783.04
----------------------- -----------------------------------
    November 2028                  6,808,443.32
----------------------- -----------------------------------
    December 2028                  6,696,840.01
----------------------- -----------------------------------
     January 2029                  6,586,947.30
----------------------- -----------------------------------
    February 2029                  6,478,739.76
----------------------- -----------------------------------
      March 2029                   6,372,192.33
----------------------- -----------------------------------
      April 2029                   6,267,280.31
----------------------- -----------------------------------
       May 2029                    6,163,979.38
----------------------- -----------------------------------
      June 2029                    6,062,265.56
----------------------- -----------------------------------
      July 2029                    5,962,115.22
----------------------- -----------------------------------
     August 2029                   5,863,505.09
----------------------- -----------------------------------
    September 2029                 5,766,412.23
----------------------- -----------------------------------
     October 2029                  5,670,814.05
----------------------- -----------------------------------
    November 2029                  5,576,688.27
----------------------- -----------------------------------
    December 2029                   5,484,012.95
----------------------- -----------------------------------
     January 2030                   5,392,766.48
----------------------- -----------------------------------
    February 2030                   5,302,927.55
----------------------- -----------------------------------
      March 2030                    5,214,475.16
----------------------- -----------------------------------
      April 2030                    5,127,388.64
----------------------- -----------------------------------
       May 2030                     5,041,647.61
----------------------- -----------------------------------
      June 2030                     4,957,231.99
----------------------- -----------------------------------
      July 2030                     4,874,121.99
----------------------- -----------------------------------
     August 2030                    4,792,298.12
----------------------- -----------------------------------
    September 2030                  4,711,741.17
----------------------- -----------------------------------
     October 2030                   4,632,432.21
----------------------- -----------------------------------
    November 2030                   4,554,352.59
----------------------- -----------------------------------
    December 2030                   4,477,483.95
----------------------- -----------------------------------
     January 2031                   4,401,808.17
----------------------- -----------------------------------
    February 2031                   4,327,307.41
----------------------- -----------------------------------
      March 2031                    4,253,964.10
----------------------- -----------------------------------
      April 2031                    4,181,760.92
----------------------- -----------------------------------
       May 2031                     4,110,680.80
----------------------- -----------------------------------
      June 2031                     4,040,706.94
----------------------- -----------------------------------
      July 2031                     3,971,822.77
----------------------- -----------------------------------
     August 2031                    3,904,011.95
----------------------- -----------------------------------
    September 2031                  3,837,258.42
----------------------- -----------------------------------
     October 2031                   3,771,546.32
----------------------- -----------------------------------
    November 2031                   3,706,860.04
----------------------- -----------------------------------
    December 2031                   3,643,184.20
----------------------- -----------------------------------
     January 2032                   3,580,503.64
----------------------- -----------------------------------
    February 2032                   3,518,803.42
----------------------- -----------------------------------
      March 2032                    3,458,068.84
----------------------- -----------------------------------
      April 2032                    3,398,285.39
----------------------- -----------------------------------
       May 2032                     3,339,438.78
----------------------- -----------------------------------
      June 2032                     3,281,514.96
----------------------- -----------------------------------
      July 2032                     3,224,500.04
----------------------- -----------------------------------
     August 2032                    3,168,380.37
----------------------- -----------------------------------
    September 2032                  3,113,142.48
----------------------- -----------------------------------
     October 2032                   3,058,773.11
----------------------- -----------------------------------
    November 2032                   3,005,259.20
----------------------- -----------------------------------
    December 2032                   2,952,587.86
----------------------- -----------------------------------
     January 2033                   2,900,746.42
----------------------- -----------------------------------
    February 2033                   2,849,722.37
----------------------- -----------------------------------
      March 2033                    2,799,503.40
----------------------- -----------------------------------
      April 2033                    2,750,077.38
----------------------- -----------------------------------
       May 2033                     2,701,432.35
----------------------- -----------------------------------
      June 2033                     2,653,556.54
----------------------- -----------------------------------
      July 2033                     2,606,438.34
----------------------- -----------------------------------
     August 2033                    2,560,066.32
----------------------- -----------------------------------
    September 2033                  2,514,429.21
----------------------- -----------------------------------
     October 2033                   2,469,515.92
----------------------- -----------------------------------
    November 2033                   2,425,315.52
----------------------- -----------------------------------
    December 2033                   2,381,817.23
----------------------- -----------------------------------
     January 2034                   2,339,010.44
----------------------- -----------------------------------
    February 2034                   2,296,884.70
----------------------- -----------------------------------
      March 2034                    2,255,429.69
----------------------- -----------------------------------
      April 2034                    2,214,635.27
----------------------- -----------------------------------
       May 2034                     2,174,491.45
----------------------- -----------------------------------
      June 2034                     2,134,988.36
----------------------- -----------------------------------
      July 2034                     2,096,116.31
----------------------- -----------------------------------
     August 2034                    2,057,865.72
----------------------- -----------------------------------
    September 2034                  2,020,227.19
----------------------- -----------------------------------
     October 2034                   1,983,191.42
----------------------- -----------------------------------
    November 2034                   1,946,749.27
----------------------- -----------------------------------
    December 2034                   1,910,891.73
----------------------- -----------------------------------
     January 2035                   1,875,609.92
----------------------- -----------------------------------
    February 2035                   1,840,895.11
----------------------- -----------------------------------
      March 2035                    1,806,738.67
----------------------- -----------------------------------
      April 2035                    1,773,132.12
----------------------- -----------------------------------
       May 2035                     1,740,067.09
----------------------- -----------------------------------
      June 2035                     1,707,535.35
----------------------- -----------------------------------
      July 2035                     1,675,528.78
----------------------- -----------------------------------
     August 2035                    1,644,039.38
----------------------- -----------------------------------
    September 2035                  1,613,059.28
----------------------- -----------------------------------
     October 2035                   1,582,580.71
----------------------- -----------------------------------
    November 2035                   1,552,596.04
----------------------- -----------------------------------
    December 2035                   1,523,097.72
----------------------- -----------------------------------
     January 2036                   1,494,078.34
----------------------- -----------------------------------
    February 2036                   1,465,530.58
----------------------- -----------------------------------
      March 2036                    1,437,447.25
----------------------- -----------------------------------
      April 2036                    1,409,821.25
----------------------- -----------------------------------
       May 2036                     1,382,645.59
----------------------- -----------------------------------
      June 2036                     1,355,913.39
----------------------- -----------------------------------
      July 2036                     1,329,617.85
----------------------- -----------------------------------
     August 2036                    1,303,752.30
----------------------- -----------------------------------
    September 2036                  1,278,310.15
----------------------- -----------------------------------
     October 2036                   1,253,284.92
----------------------- -----------------------------------
    November 2036                   1,228,670.22
----------------------- -----------------------------------
    December 2036                   1,204,459.75
----------------------- -----------------------------------





--------------------------------------------------------------------------------





